                                Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 1 of 304
                                                          Dean Foods Company, et al.
                                                                                                                           Contract Exhibit

                   Multiparty Contract
    Item             References (1)                                Counterparty                                             Debtor(s)                                                    Contract Description                                        Cure Amounts
                                              1 KARMA INC
      1                                       2115 BROADWATER AVE
                                              BILLINGS, MT 59102‐4711                                      Southern Foods Group, LLC                   EMPLOYMENT AGENCY                                                                         $                ‐
                                              10 DRD LLC
      2                                       146 BUNKER HILL RD
                                              WATERTOWN, CT 06795                                          Dean Foods Company                          LEASE: BUILDING AND LAND                                                                  $                ‐
                                              10 DRD LLC
      3                                       146 BUNKER HILL RD
                                              WATERTOWN, CT 06796                                          Garelick Farms, LLC                         LEASE: BUILDING AND LAND                                                                  $                ‐
                                              10 DRD LLC
      4                                       146 BUNKER HILL RD
                                              WATERTOWN, CT 06797                                          Garelick Farms, LLC                         LEASE: BUILDING AND LAND DATED 07/05/2016                                                 $                ‐
                                              1003 BEAU TERRE DRIVE HOLDINGS LLC
                                              C/O CWCAPITAL ASSET MGMT LLC, SPECIAL SERVICER
      5                                       ATTN MONIQUE HOLLAND, VP
                                              7501 WISCONSIN AVE, STE 500 W
                                              BETHESDA, MD 20814                                           Dean Foods Company                          LEASE: BUILDING AND LAND DATED 05/31/2013                                                 $                ‐
                                              1003 BEAU TERRE DRIVE HOLDINGS LLC
                                              C/O CWCAPITAL ASSET MGMT LLC, SPECIAL SERVICER
      6                                       ATTN MONIQUE HOLLAND, VP
                                              7501 WISCONSIN AVE, STE 500 W
                                              BETHESDA, MD 20814                                           Dean Foods Company                          LEASE: BUILDING AND LAND DATED 03/30/2012                                                 $                ‐
                                              1003 BEAU TERRE DRIVE HOLDINGS LLC
                                              C/O CWCAPITAL ASSET MGMT LLC, SPECIAL SERVICER
      7                                       ATTN MONIQUE HOLLAND, VP
                                              7501 WISCONSIN AVE, STE 500 W
                                              BETHESDA, MD 20814                                           Dean Foods Company                          LEASE: BUILDING AND LAND DATED 01/14/2013                                                 $                ‐
                                              1003 BEAU TERRE DRIVE HOLDINGS LLC
                                              C/O CWCAPITAL ASSET MGMT LLC, SPECIAL SERVICER
      8                                       ATTN MONIQUE HOLLAND, VP
                                              7501 WISCONSIN AVE, STE 500 W
                                              BETHESDA, MD 20814                                           Dean Foods Company                          LEASE: BUILDING AND LAND                                                                  $                ‐
                                              1003 BEAU TERRE DRIVE HOLDINGS LLC
                                              C/O CWCAPITAL ASSET MGMT LLC, SPECIAL SERVICER
      9                                       ATTN MONIQUE HOLLAND, VP
                                              7501 WISCONSIN AVE, STE 500 W
                                              BETHESDA, MD 20814                                           Dean Foods Company                          LEASE: BUILDING AND LAND DATED 05/31/2013                                                 $                ‐
                                              1010DATA RETAIL SOLUTIONS LLC
                                              ATTN GREG MUNVES, EVP
      10      2277 / 10
                                              230 PARK AVE, 27TH FL
                                              NEW YORK, NY 10169                                           Dean Dairy Holdings, LLC                    SERVICE CONTRACT                                                                          $                ‐
                                              1010DATA SERVICES LLC
                                              ATTN GREG MUNVES, CEO
      11      2627 / 11
                                              750 3RD AVE, 4TH FL
                                              NEW YORK, NY 10017                                           Dean Foods Company                          SERVICE CONTRACT DATED 01/03/2019                                                         $                ‐
                                              1380 MANAGEMENT
                                              D/B/A EQUIPMENT SAVERS
      12                                      ATTN DAVE ROGERS, VP
                                              1380 ZUNI ST
                                              DENVER, CO 80202                                             Suiza Dairy Group, LLC                      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/19/2015                                  $                ‐
                                              140 LLC
                                              ATTN MATTHEW P MAGGIORE
      13
                                              13 WHEELING AVE
                                              WOBURN, MA 01801                                             Garelick Farms, LLC                         LEASE: BUILDING AND LAND DATED 05/24/2019                                                 $         14,418.00
                                              140 LLC
                                              ATTN MATTHEW P MAGGIORE
      14
                                              13 WHEELING AVE
                                              WOBURN, MA 01801                                             Garelick Farms, LLC                         LEASE: BUILDING AND LAND DATED 05/30/2019                                                 $                ‐
                                              140 LLC
                                              ATTN MATTHEW P MAGGIORE
      15
                                              13 WHEELING AVE
                                              WOBURN, MA 01801                                             Garelick Farms, LLC                         LEASE: BUILDING AND LAND DATED 05/24/2019                                                 $                ‐
                                              14770 CENTREPORT OFFICE OWNER LLC
                                              C/O LPC ‐ INDUSTRIAL DIVISION
      16
                                              2000 MCKINNEY AVE STE 1000
                                              DALLAS, TX 75201                                             Dean Services, LLC                          LEASE: BUILDING AND LAND                                                                  $         45,883.52
                                              14770 CENTREPORT OFFICE OWNER LLC
                                              C/O LPC ‐ INDUSTRIAL DIVISION
      17
                                              2000 MCKINNEY AVE STE 1000
                                              DALLAS, TX 75201                                             Dean Services, LLC                          LEASE: BUILDING AND LAND                                                                  $                ‐
                                              14770 CENTREPORT OFFICE OWNER LLC
                                              C/O LPC ‐ INDUSTRIAL DIVISION
      18
                                              2000 MCKINNEY AVE STE 1000
                                              DALLAS, TX 75201                                             Dean Services, LLC                          LEASE: BUILDING AND LAND                                                                  $                ‐
                                              14770 CENTREPORT OFFICE OWNER LLC
                                              C/O LPC ‐ INDUSTRIAL DIVISION
      19
                                              2000 MCKINNEY AVE STE 1000
                                              DALLAS, TX 75201                                             Dean Services, LLC                          LEASE: BUILDING AND LAND                                                                  $                ‐
                                              14770 CENTREPORT OFFICE OWNER LLC
                                              C/O LPC ‐ INDUSTRIAL DIVISION
      20
                                              2000 MCKINNEY AVE STE 1000
                                              DALLAS, TX 75201                                             Dean Services, LLC                          LEASE: BUILDING AND LAND                                                                  $                ‐
                                              14770 CENTREPORT OFFICE OWNER LLC
                                              C/O LPC ‐ INDUSTRIAL DIVISION
      21
                                              2000 MCKINNEY AVE STE 1000
                                              DALLAS, TX 75201                                             Dean Services, LLC                          LEASE: BUILDING AND LAND                                                                  $                ‐
                                              14770 CENTREPORT OFFICE OWNER LLC
                                              C/O LPC ‐ INDUSTRIAL DIVISION
      22
                                              2000 MCKINNEY AVE STE 1000
                                              DALLAS, TX 75201                                             Dean Services, LLC                          LEASE: BUILDING AND LAND                                                                  $                ‐
                                              14770 CENTREPORT OFFICE OWNER LLC
                                              C/O LPC ‐ INDUSTRIAL DIVISION
      23
                                              2000 MCKINNEY AVE STE 1000
                                              DALLAS, TX 75201                                             Dean Services, LLC                          LEASE: BUILDING AND LAND                                                                  $                ‐
                                              14770 CENTREPORT OFFICE OWNER LLC
                                              C/O LPC ‐ INDUSTRIAL DIVISION
      24
                                              2000 MCKINNEY AVE STE 1000
                                              DALLAS, TX 75201                                             Dean Services, LLC                          LEASE: BUILDING AND LAND                                                                  $                ‐

1) Certain contracts and leases included in this schedule involve multiple third party counterparties and are therefore listed in more than one row in association with each such counterparty. For convenience and clarity, the “Multiparty Contract References” column
   displays the list of all row numbers in which such multiparty contracts or leases are listed, with each row number separated by a “/”.

                                                                                                                                                                                                                                                                      Page 1 of 304
                         Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 2 of 304
                                                   Dean Foods Company, et al.
                                                                                                         Contract Exhibit

            Multiparty Contract
Item          References (1)                                Counterparty                                 Debtor(s)                                         Contract Description            Cure Amounts
                                       14770 CENTREPORT OFFICE OWNER LLC
                                       C/O LPC ‐ INDUSTRIAL DIVISION
 25
                                       2000 MCKINNEY AVE STE 1000
                                       DALLAS, TX 75201                                 Dean Services, LLC                  LEASE: BUILDING AND LAND                                   $              ‐
                                       150 PARK AVE LLC
 26                                    150 PARK AVE
                                       EAST HARTFORD, CT 06108                          Dean Foods Company                  LEASE: BUILDING AND LAND DATED 02/24/2014                  $              ‐
                                       150 PARK AVE LLC
 27                                    150 PARK AVE
                                       EAST HARTFORD, CT 06109                          Garelick Farms, LLC                 LEASE: BUILDING AND LAND                                   $              ‐
                                       1645 INC
 28                                    PO BOX 121381
                                       CLERMONT, FL 34712                               Uncle Matt'S Organic, Inc.          LEASE: BUILDING AND LAND DATED 09/14/2015                  $              ‐
                                       1645 INC
 29                                    PO BOX 121381
                                       CLERMONT, FL 34712                               Uncle Matt'S Organic, Inc.          LEASE: BUILDING AND LAND DATED 06/21/2017                  $              ‐
                                       1645 INC
 30                                    PO BOX 121381
                                       CLERMONT, FL 34712                               Uncle Matt'S Organic, Inc.          LEASE: BUILDING AND LAND DATED 09/14/2015                  $              ‐
                                       1WORLDSYNC INC
 31                                    PO BOX 78000 DEPARTMENT 781341
                                       DETROIT, MI 48278                                Dean Foods Company                  IT CONTRACT DATED 01/11/2018                               $              ‐
                                       295 INTERLOCKEN LLC
                                       F/K/A EQUASTONE
 32    7967 / 32
                                       1512 LARIMER STREET SUITE 100
                                       DENVER, CO 80202                                 Dean Foods Company                  LEASE: BUILDING AND LAND DATED 10/10/2014                  $              ‐
                                       295 INTERLOCKEN LLC
                                       F/K/A EQUASTONE
 33
                                       1512 LARIMER STREET SUITE 100
                                       DENVER, CO 80202                                 Dean Foods Company                  LEASE: BUILDING AND LAND DATED 12/14/2009                  $              ‐
                                       295 INTERLOCKEN LLC
                                       F/K/A EQUASTONE
 34    36 / 34
                                       1512 LARIMER STREET SUITE 100
                                       DENVER, CO 80202                                 Dean Foods Company                  LEASE: BUILDING AND LAND DATED 10/05/2012                  $              ‐
                                       295 INTERLOCKEN LLC
                                       F/K/A EQUASTONE
 35
                                       1512 LARIMER STREET SUITE 100
                                       DENVER, CO 80202                                 Dean Foods Company                  LEASE: BUILDING AND LAND DATED 05/31/2013                  $              ‐
                                       296 INTERLOCKEN LLC
                                       F/K/A EQUASTONE
 36    36 / 34
                                       1512 LARIMER STREET SUITE 100
                                       DENVER, CO 80202                                 Dean Foods Company                  LEASE: BUILDING AND LAND DATED 10/05/2012                  $              ‐
                                       2ND AMENDMENT TO MOTOR CARRIER CONTRACT DTD
                                       10/23/2015
 37
                                       5929 COLLEGE AVE
                                       OAKLAND, CA, 94618                               Alta‐Dena Certified Dairy, LLC      FREIGHT SERVICES AGREEMENT DATED 10/23/2015                $              ‐
                                       2X CONSUMER PRODUCTS GROWTH PARTNERS II LP
                                       ATTN ANDREW WHITMAN, MANAGING PARTNER
 38    38 / 40 / 3013 / 4077 / 7648
                                       20 NORTH WACKER DR, STE 3120
                                       CHICAGO, IL 60606                                DFC Ventures, LLC                   PURCHASE CONTRACT DATED 05/04/2017                         $              ‐
                                       2X CONSUMER PRODUCTS GROWTH PARTNERS II LP
       39 / 41 / 367 / 1973 / 1974 /
                                       ATTN ANDREW WHITMAN, MANAGING PARTNER
 39    2868 / 2869 / 3014 / 5220 /
                                       20 NORTH WACKER DR, STE 3120
       5893 / 5916 / 7649
                                       CHICAGO, IL 60606                                DFC Ventures, LLC                   PURCHASE CONTRACT DATED 05/04/2017                         $              ‐
                                       2X CONSUMER PRODUCTS GROWTH PARTNERS SBS II LP
                                       ATTN ANDREW WHITMAN, MANAGING PARTNER
 40    38 / 40 / 3013 / 4077 / 7648    20 NORTH WACKER DR, STE 3120
                                       CHICAGO, IL 60606
                                                                                        DFC Ventures, LLC                   PURCHASE CONTRACT DATED 05/04/2017                         $              ‐
                                       2X CONSUMER PRODUCTS GROWTH PARTNERS SBS II LP
       39 / 41 / 367 / 1973 / 1974 /   ATTN ANDREW WHITMAN, MANAGING PARTNER
 41    2868 / 2869 / 3014 / 5220 /     20 NORTH WACKER DR, STE 3120
       5893 / 5916 / 7649              CHICAGO, IL 60606
                                                                                        DFC Ventures, LLC                   PURCHASE CONTRACT DATED 05/04/2017                         $              ‐
                                       3MD INC DBA DENALI ADVANCED INTEGRATION
                                       ATTN CHIEF EXECUTIVE OFFICER
 42
                                       17735 NE 65TH ST, STE 130
                                       REDMOND, WA 98052                                Dean Foods Company                  IT CONTRACT DATED 03/28/2012                               $              ‐
                                       3MD INC
                                       D/B/A DENALI ADVANCE INTEGRATION
 43                                    ATTN MIKE ANDERSON, EVP & GENERAL MANAGER
                                       5101 SAWGRASS DR
                                       GARLAND, TX 75044                                Dean Foods Company                  SERVICE CONTRACT DATED 03/29/2012                          $              ‐
                                       3MD INC
                                       D/B/A DENALI ADVANCE INTEGRATION
 44                                    ATTN MIKE ANDERSON, EVP & GENERAL MANAGER
                                       5101 SAWGRASS DR
                                       GARLAND, TX 75044                                Dean Foods Company                  PURCHASE CONTRACT                                          $              ‐
                                       4TH GENERATION RECYCLING INC
                                       ATTN BRENT KIRSTEIN, PRES
 45
                                       6550 N FEDERAL HWY, STE 522
                                       FT LAUDERDALE, FL 33308                          Dean Dairy Holdings, LLC            PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 02/15/2018   $              ‐
                                       6827 LELAND WAY LLC
                                       ATTN SARAH NILSEN
 46
                                       95 N COUNTY RD
                                       PALM BEACH, FL 33480                             Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND                                   $              ‐
                                       6827 LELAND WAY LLC
                                       C/O LKLSG LLP
 47                                    ATTN STUART I GROSSMAN
                                       201 SOUTH BISCAYNE BLVD, 22ND FL
                                       MIAMI, FL 33131                                  Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND                                   $              ‐
                                       6867 SCHUYLER RD LLC
                                       C/O MYRON P SHEVELL
 48
                                       1‐71 NORTH AVE EAST
                                       ELIZABETH, NJ 07201                              Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 03/31/2010                  $          4,318.51
                                       6867 SCHUYLER RD LLC
                                       C/O MYRON P SHEVELL
 49
                                       1‐71 NORTH AVE EAST
                                       ELIZABETH, NJ 07201                              Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 09/28/2017                  $              ‐



                                                                                                                                                                                                          Page 2 of 304
                   Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 3 of 304
                                             Dean Foods Company, et al.
                                                                                       Contract Exhibit

       Multiparty Contract
Item     References (1)                          Counterparty                          Debtor(s)                                      Contract Description       Cure Amounts
                             6867 SCHUYLER RD LLC
                             C/O MYRON P SHEVELL
 50
                             1‐71 NORTH AVE EAST
                             ELIZABETH, NJ 07201                    Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND                           $              ‐
                             6867 SCHUYLER RD LLC
                             C/O MYRON P SHEVELL
 51
                             1‐71 NORTH AVE EAST
                             ELIZABETH, NJ 07201                    Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 06/24/2013          $              ‐
                             6867 SCHUYLER RD LLC
                             C/O MYRON P SHEVELL
 52
                             1‐71 NORTH AVE EAST
                             ELIZABETH, NJ 07201                    Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND                           $              ‐
                             6867 SCHUYLER RD LLC
                             C/O MYRON P SHEVELL
 53
                             1‐71 NORTH AVE EAST
                             ELIZABETH, NJ 07201                    Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 02/26/2009          $              ‐
                             6867 SCHUYLER RD LLC
                             C/O MYRON P SHEVELL
 54
                             1‐71 NORTH AVE EAST
                             ELIZABETH, NJ 07201                    Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 02/26/2009          $              ‐
                             7 ELEVEN INC
                             ATTN DAIRY CATEGORY MGR
 55
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                       Alta‐Dena Certified Dairy, LLC        CUSTOMER AGREEMENT DATED 06/26/2012                $              ‐
                             7 ELEVEN INC
                             ATTN DAIRY CATEGORY MGR
 56
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                       Country Fresh, LLC                    CUSTOMER AGREEMENT DATED 06/26/2012                $              ‐
                             7 ELEVEN INC
                             ATTN DAIRY CATEGORY MGR
 57
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                       Garelick Farms, LLC                   CUSTOMER AGREEMENT                                 $              ‐
                             7 ELEVEN INC
                             ATTN DAIRY CATEGORY MGR
 58
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                       Garelick Farms, LLC                   CUSTOMER AGREEMENT                                 $              ‐
                             7 ELEVEN INC
                             ATTN DAIRY CATEGORY MGR
 59
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                       Model Dairy, LLC                      CUSTOMER AGREEMENT DATED 06/26/2012                $              ‐
                             7 ELEVEN INC
                             ATTN DAIRY CATEGORY MGR
 60
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                       Southern Foods Group, LLC             CUSTOMER AGREEMENT DATED 10/01/2008                $              ‐
                             7 ELEVEN INC
                             ATTN DIRECTOR ENTERPRISE PROCUREMENT
 61
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                       Country Fresh, LLC                    CUSTOMER AGREEMENT DATED 09/01/2007                $              ‐
                             7 ELEVEN INC
                             ATTN DIRECTOR ENTERPRISE PROCUREMENT
 62
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                       Country Fresh, LLC                    CUSTOMER AGREEMENT                                 $              ‐
                             7 ELEVEN INC
                             ATTN DIRECTOR ENTERPRISE PROCUREMENT
 63
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                       Country Fresh, LLC                    CUSTOMER AGREEMENT                                 $              ‐
                             7 ELEVEN INC
                             ATTN DIRECTOR ENTERPRISE PROCUREMENT
 64
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                       Country Fresh, LLC                    CUSTOMER AGREEMENT DATED 09/01/2007                $              ‐
                             7 ELEVEN INC
                             ATTN EXEC VP MERCHANDISING
 65
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                       Alta‐Dena Certified Dairy, LLC        CUSTOMER AGREEMENT DATED 10/01/2013                $              ‐
                             7 ELEVEN INC
                             ATTN EXEC VP MERCHANDISING
 66
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                       Country Fresh, LLC                    CUSTOMER AGREEMENT DATED 10/01/2013                $              ‐
                             7 ELEVEN INC
                             ATTN EXEC VP MERCHANDISING
 67
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                       Garelick Farms, LLC                   CUSTOMER AGREEMENT DATED 10/01/2013                $              ‐
                             7 ELEVEN INC
                             ATTN EXEC VP MERCHANDISING
 68
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                       Garelick Farms, LLC                   CUSTOMER AGREEMENT DATED 10/01/2013                $              ‐
                             7 ELEVEN INC
                             ATTN EXEC VP MERCHANDISING
 69
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                       Dean Foods Company                    CUSTOMER AGREEMENT DATED 10/01/2013                $              ‐
                             7 ELEVEN INC
                             ATTN EXEC VP MERCHANDISING
 70
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                       Dean Foods Company                    CUSTOMER AGREEMENT DATED 10/01/2013                $              ‐
                             7 ELEVEN INC
                             ATTN EXEC VP MERCHANDISING
 71
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                       Southern Foods Group, LLC             CUSTOMER AGREEMENT DATED 09/30/2013                $              ‐
                             7 ELEVEN INC
                             ATTN EXEC VP MERCHANDISING
 72
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                       Tuscan/Lehigh Dairies, Inc.           CUSTOMER AGREEMENT DATED 10/01/2013                $              ‐
                             7 ELEVEN INC
                             ATTN EXEC VP MERCHANDISING
 73
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                       Tuscan/Lehigh Dairies, Inc.           CUSTOMER AGREEMENT DATED 10/01/2013                $              ‐
                             7 ELEVEN INC
                             ATTN EXEC VP MERCHANDISING
 74
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                       Southern Foods Group, LLC             CUSTOMER AGREEMENT DATED 03/31/2014                $              ‐


                                                                                                                                                                                Page 3 of 304
                   Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 4 of 304
                                             Dean Foods Company, et al.
                                                                                    Contract Exhibit

       Multiparty Contract
Item     References (1)                           Counterparty                      Debtor(s)                                      Contract Description               Cure Amounts
                             7 ELEVEN INC
                             ATTN EXEC VP MERCHANDISING
 75
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Alta‐Dena Certified Dairy, LLC        CUSTOMER AGREEMENT DATED 11/12/2018                        $              ‐
                             7 ELEVEN INC
                             ATTN EXEC VP MERCHANDISING
 76
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Dean Dairy Holdings, LLC              CUSTOMER AGREEMENT                                         $              ‐
                             7 ELEVEN INC
                             ATTN VP PROCUREMENT
 77
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Garelick Farms, LLC                   CUSTOMER AGREEMENT DATED 05/12/2008                        $              ‐
                             7 ELEVEN INC
                             ATTN VP PROCUREMENT
 78
                             2711 N HASKELL AVE
                             DALLAS, TX 75204                    Garelick Farms, LLC                   CUSTOMER AGREEMENT DATED 06/01/2005                        $              ‐
                             7 H'S DAIRY FARM
 79                          17988 W LEE HWY
                             PHILADELPHIA, TN 37846              Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             7 H'S DAIRY FARM
 80                          17988 W LEE HWY
                             PHILADELPHIA, TN 37846              Dean Foods Company                    TRANSPORTATION AGREEMENT                                   $              ‐
                             7 OIL CO INC
                             ATTN JOE SILVERIO, VP COMERICIAL
 81
                             1704 UNION LANDING RD
                             CINNAMINSON, NJ 08077               Suiza Dairy Group, LLC                PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/10/2017   $              ‐
                             7‐ELEVEN INC
                             ATTN DAIRY CATEGORY MANAGER
 82
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Garelick Farms, LLC                   DISTRIBUTION AGREEMENT                                     $              ‐
                             7‐ELEVEN INC
                             ATTN DAIRY CATEGORY MANAGER
 83
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Garelick Farms, LLC                   DISTRIBUTION AGREEMENT                                     $              ‐
                             7‐ELEVEN INC
                             ATTN DAIRY CATEGORY MANAGER
 84
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Model Dairy, LLC                      DISTRIBUTION AGREEMENT DATED 06/26/2012                    $              ‐
                             7‐ELEVEN INC
                             ATTN DAIRY CATEGORY MANAGER
 85
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Southern Foods Group, LLC             DISTRIBUTION AGREEMENT DATED 10/01/2008                    $              ‐
                             7‐ELEVEN INC
                             ATTN DAIRY CATEGORY MANAGER
 86
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Southern Foods Group, LLC             DISTRIBUTION AGREEMENT DATED 06/26/2012                    $              ‐
                             7‐ELEVEN INC
                             ATTN DAIRY CATEGORY MANAGER
 87
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Southern Foods Group, LLC             DISTRIBUTION AGREEMENT DATED 06/26/2012                    $              ‐
                             7‐ELEVEN INC
                             ATTN DAIRY CATEGORY MANAGER
 88
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Tuscan/Lehigh Dairies, Inc.           DISTRIBUTION AGREEMENT DATED 06/26/2012                    $              ‐
                             7‐ELEVEN INC
                             ATTN DAIRY CATEGORY MGR
 89
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Southern Foods Group, LLC             CUSTOMER AGREEMENT DATED 06/26/2012                        $              ‐
                             7‐ELEVEN INC
                             ATTN DAIRY CATEGORY MGR
 90
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Southern Foods Group, LLC             CUSTOMER AGREEMENT DATED 06/26/2012                        $              ‐
                             7‐ELEVEN INC
                             ATTN DAIRY CATEGORY MGR
 91
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Tuscan/Lehigh Dairies, Inc.           CUSTOMER AGREEMENT DATED 06/26/2012                        $              ‐
                             7‐ELEVEN INC
                             ATTN DIR ENTERPRISE PROCUREMENT
 92
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Country Fresh, LLC                    DISTRIBUTION AGREEMENT DATED 09/01/2007                    $              ‐
                             7‐ELEVEN INC
                             ATTN DIR ENTERPRISE PROCUREMENT
 93
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Country Fresh, LLC                    DISTRIBUTION AGREEMENT                                     $              ‐
                             7‐ELEVEN INC
                             ATTN DIR ENTERPRISE PROCUREMENT
 94
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Country Fresh, LLC                    DISTRIBUTION AGREEMENT                                     $              ‐
                             7‐ELEVEN INC
                             ATTN DIR ENTERPRISE PROCUREMENT
 95
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Country Fresh, LLC                    DISTRIBUTION AGREEMENT DATED 09/01/2007                    $              ‐
                             7‐ELEVEN INC
                             ATTN DIR ENTERPRISE PROCUREMENT
 96
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Country Fresh, LLC                    DISTRIBUTION AGREEMENT DATED 09/01/2007                    $              ‐
                             7‐ELEVEN INC
                             ATTN DIR ENTERPRISE PROCUREMENT
 97
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Country Fresh, LLC                    CUSTOMER AGREEMENT DATED 09/01/2007                        $              ‐
                             7‐ELEVEN INC
                             ATTN DIR ENTERPRISE PROCUREMENT
 98
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Tuscan/Lehigh Dairies, Inc.           CUSTOMER AGREEMENT DATED 12/04/2006                        $              ‐
                             7‐ELEVEN INC
                             ATTN DIR ENTERPRISE PROCUREMENT
 99
                             2711 N HASKELL AVE
                             DALLAS, TX 75204                    Tuscan/Lehigh Dairies, Inc.           DISTRIBUTION AGREEMENT DATED 12/28/2006                    $              ‐




                                                                                                                                                                                     Page 4 of 304
                   Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 5 of 304
                                             Dean Foods Company, et al.
                                                                                    Contract Exhibit

       Multiparty Contract
Item     References (1)                           Counterparty                      Debtor(s)                                     Contract Description       Cure Amounts
                             7‐ELEVEN INC
                             ATTN GENERAL COUNSEL
100
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Alta‐Dena Certified Dairy, LLC        DISTRIBUTION AGREEMENT DATED 10/01/2013           $           719.12
                             7‐ELEVEN INC
                             ATTN GENERAL COUNSEL
101
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Country Fresh, LLC                    DISTRIBUTION AGREEMENT DATED 10/01/2013           $              ‐
                             7‐ELEVEN INC
                             ATTN GENERAL COUNSEL
102
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Garelick Farms, LLC                   DISTRIBUTION AGREEMENT DATED 10/01/2013           $              ‐
                             7‐ELEVEN INC
                             ATTN GENERAL COUNSEL
103
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Garelick Farms, LLC                   DISTRIBUTION AGREEMENT DATED 10/01/2013           $              ‐
                             7‐ELEVEN INC
                             ATTN GENERAL COUNSEL
104
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Southern Foods Group, LLC             DISTRIBUTION AGREEMENT DATED 10/01/2013           $              ‐
                             7‐ELEVEN INC
                             ATTN GENERAL COUNSEL
105
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Model Dairy, LLC                      DISTRIBUTION AGREEMENT DATED 10/01/2013           $              ‐
                             7‐ELEVEN INC
                             ATTN GENERAL COUNSEL
106
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Southern Foods Group, LLC             DISTRIBUTION AGREEMENT DATED 09/30/2013           $              ‐
                             7‐ELEVEN INC
                             ATTN GENERAL COUNSEL
107
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Tuscan/Lehigh Dairies, Inc.           DISTRIBUTION AGREEMENT DATED 10/01/2013           $              ‐
                             7‐ELEVEN INC
                             ATTN GENERAL COUNSEL
108
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Tuscan/Lehigh Dairies, Inc.           DISTRIBUTION AGREEMENT DATED 10/01/2013           $              ‐
                             7‐ELEVEN INC
                             ATTN GENERAL COUNSEL
109
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Southern Foods Group, LLC             DISTRIBUTION AGREEMENT DATED 03/31/2014           $              ‐
                             7‐ELEVEN INC
                             ATTN GENERAL COUNSEL
110
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Alta‐Dena Certified Dairy, LLC        PURCHASE CONTRACT DATED 11/12/2018                $              ‐
                             7‐ELEVEN INC
                             ATTN GENERAL COUNSEL
111
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Alta‐Dena Certified Dairy, LLC        DISTRIBUTION AGREEMENT DATED 06/26/2012           $              ‐
                             7‐ELEVEN INC
                             ATTN GENERAL COUNSEL
112
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Alta‐Dena Certified Dairy, LLC        LICENSING AGREEMENT DATED 10/01/2010              $              ‐
                             7‐ELEVEN INC
                             ATTN GENERAL COUNSEL
113
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Country Fresh, LLC                    DISTRIBUTION AGREEMENT DATED 06/26/2012           $              ‐
                             7‐ELEVEN INC
                             ATTN GENERAL COUNSEL
114
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Country Fresh, LLC                    LICENSING AGREEMENT DATED 10/01/2010              $              ‐
                             7‐ELEVEN INC
                             ATTN GENERAL COUNSEL
115
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Garelick Farms, LLC                   LICENSING AGREEMENT DATED 05/12/2008              $              ‐
                             7‐ELEVEN INC
                             ATTN MANAGER MIS
116
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Garelick Farms, LLC                   SOFTWARE LICENSING AGREEMENT DATED 10/01/2010     $              ‐
                             7‐ELEVEN INC
                             ATTN MANAGER MIS
117
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Garelick Farms, LLC                   SOFTWARE LICENSING AGREEMENT DATED 10/01/2010     $              ‐
                             7‐ELEVEN INC
                             ATTN MANAGER MIS
118
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Country Fresh, LLC                    SOFTWARE LICENSING AGREEMENT DATED 08/08/2007     $              ‐
                             7‐ELEVEN INC
                             ATTN MANAGER MIS
119
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Country Fresh, LLC                    SOFTWARE LICENSING AGREEMENT DATED 08/08/2007     $              ‐
                             7‐ELEVEN INC
                             ATTN MANAGER MIS
120
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Southern Foods Group, LLC             SOFTWARE LICENSING AGREEMENT DATED 10/01/2008     $              ‐
                             7‐ELEVEN INC
                             ATTN MANAGER MIS
121
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Southern Foods Group, LLC             SOFTWARE LICENSING AGREEMENT DATED 01/01/2008     $              ‐
                             7‐ELEVEN INC
                             ATTN MANAGER MIS
122
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Country Fresh, LLC                    SOFTWARE LICENSING AGREEMENT DATED 08/08/2007     $              ‐
                             7‐ELEVEN INC
                             ATTN MANAGER MIS
123
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Southern Foods Group, LLC             SOFTWARE LICENSING AGREEMENT DATED 10/01/2010     $              ‐
                             7‐ELEVEN INC
                             ATTN MANAGER MIS
124
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Southern Foods Group, LLC             SOFTWARE LICENSING AGREEMENT DATED 04/01/2011     $              ‐


                                                                                                                                                                            Page 5 of 304
                   Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 6 of 304
                                             Dean Foods Company, et al.
                                                                                  Contract Exhibit

       Multiparty Contract
Item     References (1)                           Counterparty                    Debtor(s)                                      Contract Description               Cure Amounts
                             7‐ELEVEN INC
                             ATTN MANAGER MIS
125
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Southern Foods Group, LLC           SOFTWARE LICENSING AGREEMENT DATED 10/01/2010              $              ‐
                             7‐ELEVEN INC
                             ATTN MANAGER MIS
126
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Tuscan/Lehigh Dairies, Inc.         SOFTWARE LICENSING AGREEMENT DATED 11/05/2007              $              ‐
                             7‐ELEVEN INC
                             ATTN MANAGER MIS
127
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Tuscan/Lehigh Dairies, Inc.         SOFTWARE LICENSING AGREEMENT DATED 10/01/2010              $              ‐
                             7‐ELEVEN INC
                             ATTN VP OF PROCUREMENT
128
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Garelick Farms, LLC                 DISTRIBUTION AGREEMENT DATED 05/12/2008                    $              ‐
                             7‐ELEVEN INC
                             ATTN VP OF PROCUREMENT
129
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Southern Foods Group, LLC           DISTRIBUTION AGREEMENT DATED 01/01/2008                    $              ‐
                             7‐ELEVEN INC
                             ATTN VP OF PROCUREMENT
130
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Southern Foods Group, LLC           DISTRIBUTION AGREEMENT DATED 06/26/2012                    $              ‐
                             7‐ELEVEN INC
                             ATTN VP OF PROCUREMENT
131
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Tuscan/Lehigh Dairies, Inc.         DISTRIBUTION AGREEMENT DATED 11/05/2007                    $              ‐
                             7‐ELEVEN INC
                             ATTN VP OF PROCUREMENT
132
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Southern Foods Group, LLC           CUSTOMER AGREEMENT DATED 01/01/2008                        $              ‐
                             7‐ELEVEN INC
                             ATTN VP OF PROCUREMENT
133
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Dean Foods Company                  CUSTOMER AGREEMENT DATED 06/26/2012                        $              ‐
                             7‐ELEVEN INC
                             ATTN VP OF PROCUREMENT
134
                             1722 ROUTH ST, STE 1000
                             DALLAS, TX 75201                    Tuscan/Lehigh Dairies, Inc.         CUSTOMER AGREEMENT DATED 11/05/2007                        $              ‐
                             7‐ELEVEN INC
                             ATTN VP OF PROCUREMENT
135
                             2711 N HASKELL AVE
                             DALLAS, TX 75204                    Garelick Farms, LLC                 DISTRIBUTION AGREEMENT DATED 06/01/2005                    $              ‐
                             84.51 LLC
                             US MANUFACTURER PRACTICE LEADER
136
                             100 W 5TH ST
                             CINCINNATI, OH 45202                Dean Foods Company                  PURCHASE CONTRACT DATED 06/06/2016                         $         38,898.40
                             84.51 LLC
                             US MANUFACTURER PRACTICE LEADER
137
                             100 W 5TH ST
                             CINCINNATI, OH 45202                Dean Foods Company                  PURCHASE CONTRACT                                          $              ‐
                             A & G ENTERPRISES INC
                             ATTN CHRIS WEST, OPS MGR
138
                             6937 BECK LN
                             WEST BEND, WI 53090                 Dean Foods Company                  LEASE: EQUIPMENT DATED 09/13/2018                          $          7,538.60
                             A & G ENTERPRISES INC
                             ATTN CHRIS WEST, OPS MGR
139
                             6937 BECK LN
                             WEST BEND, WI 53090                 Dean Foods Company                  LEASE: EQUIPMENT DATED 09/13/2018                          $              ‐
                             A & J DAIRY
140                          55508 886RD
                             FORDYCE, NE 68736                   Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             A & J DAIRY
141                          55508 886RD
                             FORDYCE, NE 68736                   Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $              ‐
                             A&A EXPRESS INC
142                          PO BOX 74894
                             CHICAGO, IL 60694                   Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $         97,420.00
                             A&A STORAGE OF PONCHA SPRINGS LLP
143                          PO BOX 460
                             PONCHA SPRINGS, CO 81242            Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 01/01/2007                  $              ‐
                             AA CONSTRUCTION SNOW PROS
                             ATTN SAL TARARA
144
                             PO BOX 2005
                             LOVES PARK, IL 61130                Dean Foods Company                  PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/13/2019   $              ‐
                             AAL ORGANIC MATTERS LLC
                             ATTN JOE M BORGES
145
                             975 CR 356
                             DUBLIN, TX 76446                    Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/18/2016   $              ‐
                             AAL ORGANIC MATTERS LLC
                             ATTN JOE M BORGES
146
                             975 CR 356
                             DUBLIN, TX 76446                    Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/03/2017   $              ‐
                             AAL ORGANIC MATTERS LLC
                             ATTN JOE M BORGES
147
                             975 CR 356
                             DUBLIN, TX 76446                    Dean Dairy Holdings, LLC            PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/12/2015   $              ‐
                             AAL ORGANIC MATTERS LLC
                             ATTN JOE M BORGES
148
                             975 CR 356
                             DUBLIN, TX 76446                    Dean Dairy Holdings, LLC            PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/30/2017   $              ‐
                             AAL ORGANIC MATTERS LLC
                             ATTN JOE M BORGES
149
                             975 CR 356
                             DUBLIN, TX 76446                    Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/12/2015   $              ‐
                             AAL ORGANIC MATTERS LLC
                             ATTN JOE M BORGES
150
                             975 CR 356
                             DUBLIN, TX 76446                    Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/29/2016   $              ‐


                                                                                                                                                                                   Page 6 of 304
                       Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 7 of 304
                                                 Dean Foods Company, et al.
                                                                                                 Contract Exhibit

           Multiparty Contract
Item         References (1)                        Counterparty                                  Debtor(s)                                       Contract Description                                 Cure Amounts
                                 AAL ORGANIC MATTERS LLC
                                 ATTN JOE M BORGES
151
                                 975 CR 356
                                 DUBLIN, TX 76446                               Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/21/2015                      $              ‐
                                 AAL ORGANIC MATTERS LLC
                                 ATTN JOE M BORGES
152
                                 975 CR 356
                                 DUBLIN, TX 76446                               Dean Foods Company                  INDEMNITY AGREEMENT DATED 07/02/2014                                          $              ‐
                                 AAMDTA SERVICES INC
                                 ATTN SPENCER SALLEE, PRESIDENT
153
                                 2317 S CLINTON AVE
                                 BERWYN, IL 60402                               Dean Foods Company                  THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $              ‐
                                 AARON S. KEMPF
154                              8120 STATE ROOUTE 534
                                 MIDDLEFIELD, OH 44062                          Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 AARON S. KEMPF
155                              8120 STATE ROOUTE 534
                                 MIDDLEFIELD, OH 44062                          Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $               ‐
                                 AARON S. ZIMMERMAN
156                              2575 PEMBROKE FAIRVIEW ROAD
                                 PEMBROKE, KY 42266                             Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 AARON S. ZIMMERMAN
157                              2575 PEMBROKE FAIRVIEW ROAD
                                 PEMBROKE, KY 42266                             Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 ABBOTT, CHRIS
158
                                 ADDRESS ON FILE                                Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 ABC WASTE OF SAVANNAH INC
                                 ATTN CAROLYN STEWART, OWNER
159
                                 3 PATTON RD
                                 SAVANNAH, GA 31405                             Suiza Dairy Group, LLC              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/24/2018                      $              ‐
                                 ABC‐AMEGA INC
                                 ATTN ROBERT M STATES, EVP AND CFO
160
                                 500 SENECA ST, STE 400                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 BUFFALO, NY 14204‐1963                         Dean Dairy Holdings, LLC            05/24/2017                                                                    $               ‐
                                 ABC‐AMEGA INC
                                 ATTN ROBERT M STATES, EVP AND CFO
161
                                 500 SENECA ST, STE 400                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 BUFFLO, NY 14204‐1963                          Dean Dairy Holdings, LLC            05/24/2017                                                                    $          4,708.24
                                 ABRAM F SMOKER
162                              4537 LONG POND ROAD
                                 PEMBROKE, KY 42266                             Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 ABRAM F SMOKER
163                              4537 LONG POND ROAD
                                 PEMBROKE, KY 42266                             Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $               ‐
                                 ACADIANA WASTE SERVICES‐TX LLC
                                 ATTN SHARON MCBEE, GENERAL MGR
164
                                 340 HIGHWAY 326 N
                                 SOUR LAKE, TX 77659                            Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/26/2018                      $              ‐
                                 ACCU FOOD FOODSERVICE SALES
                                 ATTN JIM FLAVIN
165
                                 6312 VARIEL AVE, STE 204                       Dean Foods Company
                                 WOODLAND HILLS, CA 91367                       Alta Dena Certified Dairy           SERVICE CONTRACT                                                              $              ‐
                                 ACCUFOOD INC
166                              6459 INDEPENDENCE AVE
                                 WOODLAND HILLS, CA 91367                       Dean Foods Company                  SERVICE CONTRACT                                                              $          4,872.09
                                 ACCUFOOD INC
167                              6459 INDEPENDENCE AVE
                                 WOODLAND HILLS, CA 91367                       Dean Foods Company                  SERVICE CONTRACT                                                              $              ‐
                                 ACE AMERICAN INSURANCE CO
                                 ATTN COLLATERAL MANAGER
168    5389 / 168
                                 436 WALNUT ST
                                 PHILADELPHIA, PA 19106                         Dean Foods Company                  LETTER OF CREDIT                                                              $               ‐
                                 ACE AMERICAN INSURANCE CO
                                 ATTN COLLATERAL MANAGER
169    5390 / 169
                                 436 WALNUT ST
                                 PHILADELPHIA, PA 19106                         Dean Foods Company                  LETTER OF CREDIT                                                              $              ‐
                                 ACE AMERICAN INSURANCE CO
                                 ATTN COLLATERAL MANAGER
170    5391 / 170
                                 436 WALNUT ST
                                 PHILADELPHIA, PA 19106                         Dean Foods Company                  LETTER OF CREDIT                                                              $               ‐
                                 ACE AMERICAN INSURANCE COMPANY AND INDEMNITY
                                 INSURANCE COMPANY OF NORTH AMERICA
171
                                 1133 AVE OF THE AMERICAS, 32ND FL
                                 NEW YORK, NY 10036                             Dean Foods Company                  COLLATERAL AGREEMENT DATED 9/30/2006                                          $              ‐
                                 ACE AMERICAN INSURANCE COMPANY
                                 CHUBB FINANCIAL LINES
172                              ATTN: CHIEF UNDERWRITING OFFICER
                                 1133 AVE OF THE AMERICAS, 32ND FL
                                 NEW YORK, NY 10036                             Dean Foods Company                  INSURANCE POLICIES DATED 06/11/2019                                           $              ‐
                                 ACL SERVICES LTD
                                 ATTN T JEBARA
173
                                 980 HOWE ST, STE 1500                                                              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 VANCOUVER, BC V6Z 0C8                          Dean Foods Company                  09/17/2018                                                                    $              ‐
                                 ACL SERVICES LTD
                                 ATTN T JEBARA
174
                                 980 HOWE ST, STE 1500                                                              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 VANCOUVER, BC V6Z 0C8                          Dean Foods Company                  03/14/2019                                                                    $               ‐
                                 ACL SERVICES LTD
                                 ATTN T JEBARA
175
                                 980 HOWE ST, STE 1500
                                 VANCOUVER, BC V6Z 0C8                          Dean Foods Company                  THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $              ‐
                                 ACOSTA INC
                                 ATTN JEFF BROPHY, EVP
176
                                 6600 CORPORATE CENTER PKWY
                                 JACKSONVILLE, FL 32216                         Dean Dairy Holdings, LLC            SALES CONTRACT/TRADE AGREEMENT DATED 04/21/2015                               $        284,060.66
                                 ACUNCIUS, ANDREW
177
                                 ADDRESS ON FILE                                Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                      $               ‐
                                 ADAM R. LIGHT
178                              568 SHIRKSVILLE ROAD
                                 JONESTOWN, PA 17038                            Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐


                                                                                                                                                                                                                      Page 7 of 304
                       Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 8 of 304
                                                 Dean Foods Company, et al.
                                                                                                  Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                                Debtor(s)                                       Contract Description                        Cure Amounts
                                 ADAM R. LIGHT
179                              568 SHIRKSVILLE ROAD
                                 JONESTOWN, PA 17038                             Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                 ADAMS, MIKE W
180
                                 ADDRESS ON FILE                                 Dean Foods Company                  PHANTOM SHARES AGREEMENT                                             $              ‐
                                 ADAMSON, ROBERT L
181
                                 ADDRESS ON FILE                                 Dean Foods Company                  PHANTOM SHARES AGREEMENT                                             $              ‐
                                 ADKINS MILK HAULING LLC
                                 ATTN DOUG ADKINS
182
                                 33473 GENOA RD
                                 GENOA, IL 60135                                 Dean Foods Company                  FREIGHT SERVICES AGREEMENT                                           $         16,296.85
                                 ADLER TANK RENTALS
                                 ATTN LOUIS TEAGUE
183    2667 / 183
                                 5700 LAS POSITAS RD
                                 LIVERMORE, CA 94551                             Berkeley Farms, LLC                 PURCHASE CONTRACT                                                    $              ‐
                                 ADLER TANK RENTALS
                                 ATTN LOUIS TEAGUE
184    2668 / 184
                                 5700 LAS POSITAS RD
                                 LIVERMORE, CA 94551                             Berkeley Farms, LLC                 PURCHASE CONTRACT                                                    $              ‐
                                 ADLER TANK RENTALS
                                 ATTN LOUIS TEAGUE
185    2669 / 185
                                 5700 LAS POSITAS RD
                                 LIVERMORE, CA 94551                             Berkeley Farms, LLC                 PURCHASE CONTRACT                                                    $              ‐
                                 ADP LLC
                                 ATTN GERARD LEONARD, PRES BENEFITS SERVICES
186
                                 ONE ADP BLVD
                                 ROSELAND, NJ 07068                              Dean Foods Company                  SERVICE CONTRACT                                                     $          1,398.22
                                 ADP LLC
                                 ATTN GERARD LEONARD, PRES BENEFITS SERVICES
187
                                 ONE ADP BLVD
                                 ROSELAND, NJ 07068                              Dean Foods Company                  SERVICE CONTRACT DATED 10/14/2019                                    $              ‐
                                 ADP LLC
                                 ATTN GERARD LEONARD, PRES BENEFITS SERVICES
188
                                 ONE ADP BLVD
                                 ROSELAND, NJ 07068                              Dean Foods Company                  SERVICE CONTRACT DATED 11/28/2018                                    $              ‐
                                 ADP LLC
                                 ATTN GERARD LEONARD, PRES BENEFITS SERVICES
189
                                 ONE ADP BLVD
                                 ROSELAND, NJ 07068                              Dean Foods Company                  THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)                    $              ‐
                                 ADS WASTE HOLDINGS INC
                                 ATTN ALEX CLARK, BROKER RELATIONS REP
190
                                 1660 HUBBARD AVE
                                 BATAVIA, IL 60510                               Midwest Ice Cream Company, LLC      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/31/2014             $              ‐
                                 ADVANCED DISPOSAL SERVICES ALABAMA LLC
                                 ATTN CRISTIE GRAY, BROKER REP
191
                                 1303 WASHINGTON BLVD
                                 TALLASSEE, AL 36078                             Dean Dairy Holdings, LLC            PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/29/2015             $         40,126.05
                                 ADVANCED DISPOSAL SERVICES EASTERN PA INC
                                 ATTN MARK TALBOT, GM
192
                                 2955 FELTON RD
                                 NORRISTOWN, PA 19401                            Tuscan/Lehigh Dairies, Inc.         PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/16/2018             $              ‐
                                 ADVANCED DISPOSAL SERVICES GULF COAST LLC
                                 ATTN NIKKI HARRIS, SALES COORDINATOR
193
                                 14339 HUDSON KROHN RD
                                 BILOXI, MS 39532                                Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/23/2015             $              ‐
                                 ADVANCED DISPOSAL SERVICES INC
                                 ATTN MELANIE MILLER, BUSINESS SALES
194
                                 1101 HAWKINS ST
                                 VALDOSTA, GA 31601                              Suiza Dairy Group, LLC              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/15/2016             $              ‐
                                 ADVANCED DISPOSAL SERVICES SOUTHEAST INC
                                 ATTN AUTUMN TRIMM, SALES COORDINATOR
195
                                 3301 ACMAR RD
                                 MOODY, AL 35004                                 Dean Dairy Holdings, LLC            PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/12/2015             $              ‐
                                 ADVANCED DISPOSAL SERVICES SOUTHEAST LLC
                                 ATTN LEAH S MCMAHON, BROKER SALES COORDINATOR
196                              2015 VETERANS PKWY
                                 COLUMBUS, GA 31904                              Dean Dairy Holdings, LLC            PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/24/2015             $              ‐
                                 ADVENTIST HEALTH SYSTEM
                                 ATTN AHS LEGAL DEPT
197
                                 111 N ORLANDO AVE
                                 WINTER PARK, FL 32789                           Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 08/18/2011                                   $              ‐
                                 AECOM TECHNICAL SERVICES INC
198    2531 / 198                1178 PAYSPHERE CIRCLE
                                 CHICAGO, IL 60674                               Dean Foods Company                  ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 03/17/2015                    $          2,580.33
                                 AEGIS INC
                                 ATTN MICHAEL D ZALIZNOCK
199
                                 135 MAIN ST
                                 WETHERSFIELD, CT 06109                          Garelick Farms, LLC                 SERVICE CONTRACT DATED 11/07/2006                                    $              ‐
                                 AEGIS INC
                                 ATTN MICHAEL D ZALIZNOCK
200
                                 956 FOLLY BROOK BLVD
                                 WETHERSFIELD, CT 06109                          Garelick Farms, LLC                 SERVICE CONTRACT DATED 06/21/2007                                    $              ‐
                                 AEGIS INC
                                 ATTN MICHAEL D ZALIZNOCK
201
                                 956 FOLLY BROOK BLVD
                                 WETHERSFIELD, CT 06109                          Garelick Farms, LLC                 SERVICE CONTRACT DATED 06/21/2007                                    $              ‐
                                 AEP ENERGY INC
                                 ATTN JAMES C PETERSEN, COO & PRES OF BUSINESS
202
                                 SUPPLY
                                 225 W WACKER DR, STE 700                        Dean Dairy Holdings, LLC            THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 02/19/2015   $        187,022.65
                                 AEP ENERGY INC
                                 ATTN JAMES C PETERSEN, COO & PRES OF BUSINESS
203
                                 SUPPLY
                                 225 W WACKER DR, STE 700                        Suiza Dairy Group, LLC              THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 02/19/2015   $              ‐
                                 AEP ENERGY INC
                                 ATTN JAMES C PETERSEN, COO & PRES OF BUSINESS
204
                                 SUPPLY
                                 225 W WACKER DR, STE 700                        Suiza Dairy Group, LLC              THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 05/16/2019   $               ‐




                                                                                                                                                                                                              Page 8 of 304
                       Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 9 of 304
                                                 Dean Foods Company, et al.
                                                                                                     Contract Exhibit

           Multiparty Contract
Item         References (1)                              Counterparty                                Debtor(s)                                           Contract Description                               Cure Amounts
                                    AEP ENERGY INC
                                    ATTN JAMES C PETERSEN, COO & PRES OF BUSINESS
205
                                    SUPPLY
                                    225 W WACKER DR, STE 700                        Suiza Dairy Group, LLC                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 05/23/2019            $              ‐
                                    AEP ENERGY INC
                                    ATTN JAMES C PETERSEN, COO & PRES OF BUSINESS
206
                                    SUPPLY
                                    225 W WACKER DR, STE 700                        Suiza Dairy Group, LLC                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 05/23/2019            $              ‐
                                    AEP ENERGY INC
                                    ATTN JAMES C PETERSEN, COO & PRES OF BUSINESS
207
                                    SUPPLY
                                    225 W WACKER DR, STE 700                        Suiza Dairy Group, LLC                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 05/23/2019            $              ‐
                                    AEP ENERGY INC
                                    ATTN JAMES C PETERSEN, COO & PRES OF BUSINESS
208
                                    SUPPLY
                                    225 W WACKER DR, STE 700                        Suiza Dairy Group, LLC                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 02/19/2015            $              ‐
                                    AFFILIATED DAIRY DISTRIBUTORS LP
                                    ATTN MARTIN T SIMON, VP TREASURER
209    712 / 209
                                    PO BOX 1067
                                    NORFOLK, NE 68701                               Dean Foods Company                    PARTNERSHIP AGREEMENT                                                         $              ‐
                                    AFFILIATED DAIRY DISTRIBUTORS LP
                                    ATTN MARTIN T SIMON, VP TREASURER
210    711 / 210
                                    PO BOX 1067
                                    NORFOLK, NE 68701                               Dean Foods Company                    LEASE: AUTO DATED 12/15/1986                                                  $              ‐
                                    AFFILIATED FOODS COOPERATIVE INC
211                                 1401 W FARMERS AVE
                                    AMARILLO, TX 79118                              Dean Foods Company                    PARTNERSHIP AGREEMENT                                                         $              ‐
                                    AFFINITY AGRICULTURE, LLC
212                                 PO BOX 132
                                    WESTFIELD, NY 14787                             Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                    AFFINITY AGRICULTURE, LLC
213                                 PO BOX 132
                                    WESTFIELD, NY 14787                             Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                    AFS TECHNOLOGIES HOLDINGS INC
                                    ATTN DAVID ALBERTY, CFO
214
                                    2141 E HIGHLAND AVE, STE 100                                                          THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                    PHOENIX, AZ 85016                               Dean Foods Company                    08/24/2018                                                                    $          5,425.23
                                    AFS TECHNOLOGIES HOLDINGS INC
                                    ATTN RHONDA HARM, VP FINANCE
215
                                    2141 E HIGHLAND AVE, STE 100
                                    PHOENIX, AZ 85016                               Dean Foods Company                    THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 08/06/2019            $              ‐
                                    AFS TECHNOLOGIES INC
                                    ATTN CONNIE KIMBALL
216
                                    2141 E HIGHLAND AVE, STE 100
                                    PHOENIX, AZ 85106                               Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT                                                             $              ‐
                                    AFS TECHNOLOGIES INC
                                    ATTN CONNIE KIMBALL
217
                                    2141 E HIGHLAND AVE, STE 100
                                    PHOENIX, AZ 85106                               Dean Foods Company                    SERVICE CONTRACT DATED 08/06/2019                                             $               ‐
                                    AFS TECHNOLOGIES INC
                                    ATTN DAVID ALBERTY, CFO
218
                                    2141 E HIGHLAND AVE, STE 200
                                    PHOENIX, AZ 85016                               Dean Foods Company                    SERVICE CONTRACT DATED 06/04/2019                                             $              ‐
                                    AFS TECHNOLOGIES INC
                                    ATTN DAVID ALBERTY, CFO
219
                                    2141 E HIGHLAND AVE, STE 200
                                    PHOENIX, AZ 85016                               Dean Foods Company                    SERVICE CONTRACT DATED 03/20/2018                                             $              ‐
                                    AFS TECHNOLOGIES INC
                                    ATTN GENERAL COUNSEL
220
                                    2141 E HIGHLAND AVE, STE 100
                                    PHOENIX, AZ 85016                               Dean Foods Company                    SERVICE CONTRACT DATED 03/20/2018                                             $              ‐
                                    AGC HEAT TRANSFER INC
                                    ATTN GEORGE ADAMS, DIRECTOR OF SALES
221
                                    10129 PIPER LN
                                    BRISTOW, VA 20136                               Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 07/01/2019                                            $         82,599.56
       222 / 382 / 856 / 1457 / 1533 / AGCOUNTRY FARM CREDIT SERVICES FLCA
222    1690 / 2226 / 2632 / 3080 /     PO BOX 64055                                                                       FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
       3406 / 5069 / 5411              ST PAUL, MN 55164                            Dean Foods Company                    06/28/2019                                                                    $              ‐
                                       AGCS MARINE INS COMP
                                       C/O ALLIANZ GLOBAL CORPORATE & SPECIALTY
223    4454 / 223                      ATTN FNOL CLAIMS UNIT
                                       ONE PROGRESS POINT PKWY, 2ND FL
                                       O'FALLON, MO 63368                           Dean Foods Company                    INSURANCE POLICIES                                                            $              ‐
                                    AGPOWER PARTNERS LLC
                                    C/O ANDGAR CORPORATION
224                                 ATTN MARLIN STATEMA
                                    6920 SALASHAN PKWY, A‐102
                                    FERNDALE, WA 98248                              DFC Energy Partners, LLC              PARTNERSHIP AGREEMENT DATED 04/16/2008                                        $              ‐
                                       AGRIFOOD SOLUTIONS INTERNATIONAL LLC
       225 / 349 / 636 / 5227 / 5579 /
225                                    5376 FM 545
       6711 / 7084
                                       MELISSA, TX 75454                            Dean Foods Company                    CONFIDENTIALITY AGREEMENT                                                     $              ‐
                                       AGRILAND PCA
226    350 / 226
                                       ADDRESS ON FILE                              Southern Foods Group, LLC             SEVERANCE AGREEMENT DATED 10/18/2005                                          $              ‐
                                    AHMED, TANVEER
227
                                    ADDRESS ON FILE                                 Dean Foods Company                    PHANTOM SHARES AGREEMENT                                                      $              ‐
                                    AHOLD USA
                                    ATTN ROBERT FRAPPIER
228    6571 / 228
                                    1385 HANCOCK ST
                                    QUINCY, MA 02169                                Dean Foods Company                    LICENSING AGREEMENT DATED 06/12/2015                                          $        166,987.48
                                    AICOS
                                    ATTN PAUL KONG
229
                                    2 BALA PLZ, STE 300, PMB 560
                                    BALA CYNWYD, PA 19004                           Tuscan/Lehigh Dairies, Inc.           LEASE: EQUIPMENT DATED 04/23/2018                                             $         12,161.06
                                    AID MAINTENANCE CO
                                    300 ROOSEVELT AVE
230
                                    PO BOX 476
                                    PAWTUCKET, RI 02860                             Garelick Farms, LLC                   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)                             $              ‐




                                                                                                                                                                                                                            Page 9 of 304
                 Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 10 of 304
                                            Dean Foods Company, et al.
                                                                                     Contract Exhibit

       Multiparty Contract
Item     References (1)                         Counterparty                         Debtor(s)                                          Contract Description       Cure Amounts
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN CORPORATE SECRETARY
231
                             7201 HAMILTON BLVD
                             ALLENTOWN, PA 18195‐1501            Suiza Dairy Group, LLC                     LEASE: EQUIPMENT DATED 01/04/2010                  $              ‐
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN CORPORATE SECRETARY
232
                             7201 HAMILTON BLVD
                             ALLENTOWN, PA 18195‐1501            Suiza Dairy Group, LLC                     LEASE: EQUIPMENT DATED 01/04/2010                  $               ‐
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN CORPORATE SECRETARY
233
                             7201 HAMILTON BLVD
                             ALLENTOWN, PA 18195‐1501            Suiza Dairy Group, LLC                     LEASE: EQUIPMENT DATED 01/04/2010                  $              ‐
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN CORPORATE SECRETARY
234
                             7201 HAMILTON BLVD
                             ALLENTOWN, PA 18195‐1501            Suiza Dairy Group, LLC                     LEASE: EQUIPMENT DATED 01/04/2010                  $               ‐
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN CORPORATE SECRETARY
235
                             7201 HAMILTON BLVD
                             ALLENTOWN, PA 18195‐1501            Country Fresh, LLC                         LEASE: EQUIPMENT DATED 01/03/2002                  $              ‐
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN CORPORATE SECRETARY
236
                             7201 HAMILTON BLVD
                             ALLENTOWN, PA 18195‐1501            Dean Foods Company                         PURCHASE CONTRACT                                  $              ‐
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN CORPORATE SECRETARY
237
                             7201 HAMILTON BLVD
                             ALLENTOWN, PA 18195‐1501            Dean Foods Company                         PURCHASE CONTRACT                                  $               ‐
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN CORPORATE SECRETARY
238
                             7201 HAMILTON BLVD
                             ALLENTOWN, PA 18195‐1501            Suiza Dairy Group, LLC                     LEASE: EQUIPMENT DATED 01/09/2007                  $              ‐
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN CORPORATE SECRETARY
239
                             7201 HAMILTON BLVD
                             ALLENTOWN, PA 18195‐1501            Suiza Dairy Group, LLC                     LEASE: EQUIPMENT DATED 01/11/2007                  $               ‐
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN CORPORATE SECRETARY
240
                             7201 HAMILTON BLVD
                             ALLENTOWN, PA 18195‐1501            Suiza Dairy Group, LLC                     LEASE: EQUIPMENT DATED 11/20/2018                  $              ‐
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN CORPORATE SECRETARY
241
                             7201 HAMILTON BLVD
                             ALLENTOWN, PA 18195‐1501            Friendly'S Manufacturing And Retail, LLC   LEASE: EQUIPMENT DATED 11/05/2018                  $              ‐
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN CORPORATE SECRETARY
242
                             7201 HAMILTON BLVD
                             ALLENTOWN, PA 18195‐1501            Suiza Dairy Group, LLC                     LEASE: EQUIPMENT DATED 01/31/2007                  $               ‐
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN CORPORATE SECRETARY
243
                             7201 HAMILTON BLVD
                             ALLENTOWN, PA 18195‐1501            Suiza Dairy Group, LLC                     LEASE: EQUIPMENT DATED 02/09/2011                  $              ‐
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN CORPORATE SECRETARY
244
                             7201 HAMILTON BLVD
                             ALLENTOWN, PA 18195‐1501            Suiza Dairy Group, LLC                     LEASE: EQUIPMENT DATED 02/09/2011                  $               ‐
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN CORPORATE SECRETARY
245
                             7201 HAMILTON BLVD
                             ALLENTOWN, PA 18195‐1501            Suiza Dairy Group, LLC                     LEASE: EQUIPMENT DATED 02/09/2011                  $              ‐
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN CORPORATE SECRETARY
246
                             7201 HAMILTON BLVD
                             ALLENTOWN, PA 18195‐1501            Suiza Dairy Group, LLC                     LEASE: EQUIPMENT DATED 02/09/2011                  $               ‐
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN JEFFREY S ROCKWELL
247
                             57688 DAKOTA DR
                             NEW HUDSON, MI 48165                Suiza Dairy Group, LLC                     PURCHASE CONTRACT DATED 11/03/2014                 $              ‐
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN JONATHAN F ORR, ACCT MGR
248
                             2013 BENT CREEK TR
                             CUYAHOGA FALLS, OH 44223            Suiza Dairy Group, LLC                     PURCHASE CONTRACT DATED 01/04/2010                 $        115,370.04
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN JONATHAN F ORR, ACCT MGR
249
                             2013 BENT CREEK TR
                             CUYAHOGA FALLS, OH 44223            Suiza Dairy Group, LLC                     PURCHASE CONTRACT DATED 11/16/2011                 $              ‐
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN JONATHAN F ORR, ACCT MGR
250
                             2013 BENT CREEK TR
                             CUYAHOGA FALLS, OH 44223            Suiza Dairy Group, LLC                     PURCHASE CONTRACT DATED 02/03/2011                 $              ‐
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN JONATHAN F ORR, ACCT MGR
251
                             2013 BENT CREEK TR
                             CUYAHOGA FALLS, OH 44223            Suiza Dairy Group, LLC                     PURCHASE CONTRACT DATED 11/02/2018                 $              ‐
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN JONATHAN F ORR, ACCT MGR
252
                             2013 BENT CREEK TR
                             CUYAHOGA FALLS, OH 44223            Suiza Dairy Group, LLC                     PURCHASE CONTRACT                                  $              ‐
                             AIR PRODUCTS & CHEMICALS INC
                             ATTN JONATHAN F ORR, ACCT MGR
253
                             2013 BENT CREEK TR
                             CUYAHOGA FALLS, OH 44223            Country Fresh, LLC                         CUSTOMER AGREEMENT DATED 01/03/2002                $              ‐
                             AIRETOOL YOST SUPERIOR REALTY INC
254                          PO BOX 1487
                             SPRINGFIELD, OH 45501               Reiter Dairy, LLC                          LEASE: BUILDING AND LAND DATED 06/09/2011          $          3,833.34
                             AIRETOOL YOST SUPERIOR REALTY INC
255                          PO BOX 1487
                             SPRINGFIELD, OH 45501               Reiter Dairy, LLC                          LEASE: BUILDING AND LAND                           $               ‐




                                                                                                                                                                                  Page 10 of 304
                 Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 11 of 304
                                            Dean Foods Company, et al.
                                                                                    Contract Exhibit

       Multiparty Contract
Item     References (1)                          Counterparty                       Debtor(s)                                      Contract Description               Cure Amounts
                             AJ BOS
                             D/B/A AJB RANCH
256                          ATTN AJ BOS, PARTNER
                             28724 STOCKDALE HWY
                             BAKERSFIELD, CA 93314                 Alta‐Dena Certified Dairy, LLC      PURCHASE CONTRACT DATED 01/01/2010                         $              ‐
                             AJ BOS
                             D/B/A AJB RANCH
257                          ATTN AJ BOS, PARTNER
                             28724 STOCKDALE HWY
                             BAKERSFIELD, CA 93314                 Southern Foods Group, LLC           PURCHASE CONTRACT DATED 01/01/2010                         $               ‐
                             AJ BOS
                             D/B/A MAPLE DAIRY
258
                             15857 BEAR MOUNTAIN BLVD
                             BAKERSFIELD, CA 93311                 Alta‐Dena Certified Dairy, LLC      PURCHASE CONTRACT DATED 01/01/2010                         $              ‐
                             AJ BOS
                             D/B/A MAPLE DAIRY
259
                             15857 BEAR MOUNTAIN BLVD
                             BAKERSFIELD, CA 93311                 Southern Foods Group, LLC           PURCHASE CONTRACT DATED 01/01/2010                         $              ‐
                             AJB RANCH
260                          28724 STOCKDALE HWY
                             BAKERSFIELD, CA 93312                 Southern Foods Group, LLC           PURCHASE CONTRACT DATED 12/06/2010                         $               ‐
                             AJB RANCH
261                          28724 STOCKDALE HWY
                             BAKERSFIELD, CA 93312                 Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             AJB RANCH
262                          28724 STOCKDALE HWY
                             BAKERSFIELD, CA 93312                 Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $              ‐
                             AKMAKJIAN, JOHN H
263
                             ADDRESS ON FILE                       Dean Foods Company                  PHANTOM SHARES AGREEMENT                                   $              ‐
                             AL WARREN OIL CO
                             ATTN RYAN OREILLY, SALES MGR
264
                             1646 SUMMER ST
                             HAMMOND, IN 46320                     Suiza Dairy Group, LLC              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/19/2016   $              ‐
                             ALABAMA GAS CORPORATION
265                          605 RICHARD ARRINGTON JR BLVD N
                             BIRMINGHAM, AL 35203‐2707             Dean Dairy Holdings, LLC            VENDOR AGREEMENT DATED 11/20/1978                          $         84,009.38
                             ALABAMA GAS CORPORATION
266                          605 RICHARD ARRINGTON JR BLVD N
                             BIRMINGHAM, AL 35203‐2707             Dean Dairy Holdings, LLC            VENDOR AGREEMENT DATED 07/10/2004                          $              ‐
                             ALABAMA GAS CORPORATION
                             ATTN MR SIDNEY QUICK
267
                             2101 6TH AVE N
                             BIRMINGHAM, AL 35203                  Dean Dairy Holdings, LLC            VENDOR AGREEMENT DATED 07/10/1986                          $              ‐
                             ALABAMA GAS CORPORATION
                             ATTN MR SIDNEY QUICK
268
                             2101 6TH AVE N
                             BIRMINGHAM, AL 35203                  Dean Dairy Holdings, LLC            VENDOR AGREEMENT DATED 06/13/2019                          $              ‐
                             ALAMO SUPPLIES LLC
269                          5761 BICENTENNIAL ST
                             SAN ANTONIO, TX 78219                 Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $        268,648.60
                             ALAN G. SUMNER
270                          833 PONDSVILLE KEPLER ROAD
                             SMITHS GROVE, KY 42171                Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             ALAN G. SUMNER
271                          833 PONDSVILLE KEPLER ROAD
                             SMITHS GROVE, KY 42171                Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $              ‐
                             ALANA ATHLETICA LLC
                             ATTN AZAD UR RAHMAN
272
                             2870 PHARR COURT S NW, APT 2303
                             ATLANTA, GA 30305                     Dean Foods Company                  PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/10/2018   $              ‐
                             ALANA ATHLETICA LLC
                             ATTN AZAD UR RAHMAN
273
                             2870 PHARR COURT S NW, APT 2303
                             ATLANTA, GA 30305                     Dean Dairy Holdings, LLC            SERVICE CONTRACT DATED 04/23/2018                          $              ‐
                             ALANA ATHLETICA LLC
                             ATTN AZAD UR RAHMAN
274
                             2870 PHARR COURT S NW, APT 2303
                             ATLANTA, GA 30305                     Dean Foods Company                  PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/03/2018   $              ‐
                             ALANA ATHLETICA LLC
                             ATTN AZAD UR RAHMAN
275
                             2870 PHARR COURT S NW, APT 2303
                             ATLANTA, GA 30305                     Dean Foods Company                  PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/21/2019   $              ‐
                             ALANA ATHLETICA LLC
                             ATTN AZAD UR RAHMAN
276
                             2870 PHARR COURT S NW, APT 2303
                             ATLANTA, GA 30305                     Dean Foods Company                  PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/21/2019   $              ‐
                             ALANA ATHLETICA LLC
                             ATTN AZAD UR RAHMAN
277
                             2870 PHARR COURT S NW, APT 2303
                             ATLANTA, GA 30305                     Dean Foods Company                  PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/31/2019   $              ‐
                             ALANA ATHLETICA LLC
                             ATTN AZAD UR RAHMAN
278
                             2870 PHARR COURT S NW, APT 2303
                             ATLANTA, GA 30305                     Dean Foods Company                  PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/30/2019   $              ‐
                             ALANA ATHLETICA LLC
                             ATTN AZAD UR RAHMAN
279
                             2870 PHARR COURT S NW, APT 2303
                             ATLANTA, GA 30305                     Dean Foods Company                  PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/08/2019   $              ‐
                             ALBERT R. ZIMMERMAN
280                          2135 SOUTH 5TH AVENUE
                             LEBANON, PA 17042                     Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $               ‐
                             ALBERT R. ZIMMERMAN
281                          2135 SOUTH 5TH AVENUE
                             LEBANON, PA 17042                     Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $              ‐
                             ALBUQUERQUE INTL BALLOON FIESTA INC
                             ATTN PAUL R SMITH, EXEC DIR
282
                             4401 ALAMEDA BLVD NE
                             ALBUQUERQUE, NM 87113                 Dean Dairy Holdings, LLC            ADVERTISING CONTRACT DATED 07/22/2019                      $              ‐




                                                                                                                                                                                     Page 11 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 12 of 304
                                                 Dean Foods Company, et al.
                                                                                         Contract Exhibit

           Multiparty Contract
Item         References (1)                               Counterparty                    Debtor(s)                                               Contract Description                                 Cure Amounts
                                      ALCO OF WISCONSIN INC
283    283 / 596 / 1940 / 4632 / 4873 903 EAST GENEVA STREET
                                      DELAVAN, WI 53115‐0485             Dean Holding Company                        INDEMNITY AGREEMENT                                                           $              ‐
                                      ALCO OF WISCONSIN INC
                                      ATTN DEBRA ALDER
284
                                      903 GENEVA ST
                                      DELAVAN, WI 53115                  Dean Dairy Holdings, LLC                    FREIGHT SERVICES AGREEMENT DATED 06/15/2007                                   $              ‐
                                    ALDEA TECHNOLOGIES INC
                                    ATTN JEFFREY J RAYNER, PRESIDENT
285
                                    10 N MARTINGALE RD, STE 400
                                    SCHAUMBURG, IL 60173                 Dean Foods Company                          THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 08/27/2019            $              ‐
                                    ALDI CORPORATE PURCHASING
                                    O/B/O ALDI INC
286
                                    1200 N KIRK RD
                                    BATAVIA, IL 60510‐1477               Country Fresh, LLC                          PURCHASE CONTRACT DATED 02/17/2011                                            $              ‐
                                    ALDI CORPORATE PURCHASING
                                    O/B/O ALDI INC
287
                                    1200 N KIRK RD
                                    BATAVIA, IL 60510‐1477               Country Fresh, LLC                          PURCHASE CONTRACT DATED 02/17/2011                                            $              ‐
                                    ALDI CORPORATE PURCHASING
                                    O/B/O ALDI INC
288
                                    1200 N KIRK RD
                                    BATAVIA, IL 60510‐1477               Suiza Dairy Group, LLC                      PURCHASE CONTRACT DATED 06/30/2010                                            $              ‐
                                    ALDI CORPORATE PURCHASING
                                    O/B/O ALDI INC
289
                                    1200 N KIRK RD
                                    BATAVIA, IL 60510‐1477               Dean Foods Of Wisconsin, LLC                PURCHASE CONTRACT DATED 02/17/2011                                            $              ‐
                                    ALDI CORPORATE PURCHASING
                                    O/B/O ALDI INC
290
                                    1200 N KIRK RD
                                    BATAVIA, IL 60510‐1477               Southern Foods Group, LLC                   PURCHASE CONTRACT DATED 09/24/2010                                            $              ‐
                                    ALDI CORPORATE PURCHASING
                                    O/B/O ALDI INC
291
                                    1200 N KIRK RD
                                    BATAVIA, IL 60510‐1477               Verifine Dairy Products Of Sheboygan, LLC   PURCHASE CONTRACT DATED 02/17/2011                                            $              ‐
                                    ALDI INC
                                    ATTN FLORIAN HUETHMAIR
292    6572 / 292
                                    1200 N KIRK RD
                                    BATAVIA, IL 60510                    Dean Foods Company                          LICENSING AGREEMENT DATED 02/24/2016                                          $              ‐
                                    ALDI INC
                                    ATTN FLORIAN HUETHMAIR
293
                                    1200 N KIRK RD
                                    BATAVIA, IL 60510‐1477               Country Fresh, LLC                          PURCHASE CONTRACT DATED 02/03/2011                                            $              ‐
                                    ALDI INC
                                    ATTN FLORIAN HUETHMAIR
294
                                    1200 N KIRK RD
                                    BATAVIA, IL 60510‐1477               Country Fresh, LLC                          PURCHASE CONTRACT DATED 02/03/2011                                            $              ‐
                                    ALDI INC
                                    ATTN FLORIAN HUETHMAIR
295
                                    1200 N KIRK RD
                                    BATAVIA, IL 60510‐1477               Suiza Dairy Group, LLC                      PURCHASE CONTRACT DATED 07/01/2010                                            $              ‐
                                    ALDI INC
                                    ATTN FLORIAN HUETHMAIR
296
                                    1200 N KIRK RD
                                    BATAVIA, IL 60510‐1477               Dean Foods Of Wisconsin, LLC                PURCHASE CONTRACT DATED 02/03/2011                                            $              ‐
                                    ALDI INC
                                    ATTN FLORIAN HUETHMAIR
297
                                    1200 N KIRK RD
                                    BATAVIA, IL 60510‐1477               Southern Foods Group, LLC                   PURCHASE CONTRACT DATED 09/15/2010                                            $              ‐
                                    ALDI INC
                                    ATTN FLORIAN HUETHMAIR
298
                                    1200 N KIRK RD
                                    BATAVIA, IL 60510‐1477               Verifine Dairy Products Of Sheboygan, LLC   PURCHASE CONTRACT DATED 02/03/2011                                            $              ‐
                                    ALEX C FERGUSSON LLC
                                    ATTN MIKE HINKLE
299
                                    5121 COFFEY AVE
                                    CHAMBERSBURG, PA 17201               Dean Foods Company                          THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)                             $              ‐
                                    ALEX C FERGUSSON LLC
                                    ATTN MIKE HINKLE
300
                                    5121 COFFEY AVE
                                    CHAMBERSBURG, PA 17201               Dean Foods Company                          LEASE: EQUIPMENT                                                              $              ‐
                                    ALL BLUE SOLUTIONS INC
                                    ATTN CHIEF OF STAFF
301
                                    400 N SAINT PAUL ST, STE 900                                                     THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                    DALLAS, TX 75201                     Dean Foods Company                          06/25/2019                                                                    $              ‐
                                    ALL TERRAIN LANDSCAPING
302                                 7250 NORTHWEST 84TH AVENUE
                                    PARKLAND, FL 33067                   Southern Foods Group, LLC                   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 10/08/2019            $              ‐
                                    ALLEGIANCE STAFFING
303                                 5726 ROOT RD
                                    SPRING, TX 77389                     Dean Foods Company                          EMPLOYMENT AGENCY                                                             $           290.81
                                    ALLEN HOCHSTETLER
304                                 7515 STATE ROUTE 534
                                    WEST FARMINGTON, OH 44491            Dean Foods Company                          INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                    ALLEN HOCHSTETLER
305                                 7515 STATE ROUTE 534
                                    WEST FARMINGTON, OH 44491            Dean Foods Company                          TRANSPORTATION AGREEMENT                                                      $              ‐
                                    ALLEN S KEMPF
306                                 7370 STATE ROUTE 534
                                    WEST FARMINGTON, OH 44491            Dean Foods Company                          INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                    ALLEN S KEMPF
307                                 7370 STATE ROUTE 534
                                    WEST FARMINGTON, OH 44491            Dean Foods Company                          TRANSPORTATION AGREEMENT                                                      $              ‐
                                    ALLEN, JAMES E
308
                                    ADDRESS ON FILE                      Dean Foods Company                          PHANTOM SHARES AGREEMENT                                                      $              ‐
                                    ALLEN, STEPHEN M
309
                                    ADDRESS ON FILE                      Suiza Dairy Group, LLC                      SEVERANCE CONTRACT                                                            $              ‐
                                    ALLEN, WAYNE W
310
                                    ADDRESS ON FILE                      Dean Foods Company                          PHANTOM SHARES AGREEMENT                                                      $              ‐



                                                                                                                                                                                                                      Page 12 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 13 of 304
                                                 Dean Foods Company, et al.
                                                                                           Contract Exhibit

            Multiparty Contract
Item          References (1)                          Counterparty                          Debtor(s)                                           Contract Description                               Cure Amounts
                                  ALLIANCE ADVISORS LLC
                                  ATTN DOMENICK DE ROBERTIS, EVP
311
                                  200 BROADACRES DR, 3RD FLR                                                     THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                  BLOOMFIELD, NJ 07003                     Dean Foods Company                    02/08/2019                                                                    $              ‐
                                  ALLIANCE ENERGY SERVICES LLC
                                  ATTN CONTRACT ADMINISTRATION
312
                                  9960 CORPORATE CAMPUS DR, STE 2000
                                  LOUISVILLE, KY 40223‐4055                Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 09/04/2003                                            $              ‐
                                  ALLIANCE ENERGY SERVICES LLC
                                  ATTN CONTRACT ADMINISTRATION
313
                                  9960 CORPORATE CAMPUS DR, STE 2000
                                  LOUISVILLE, KY 40223‐4055                Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 05/01/2003                                            $              ‐
                                  ALLIANCE ENERGY SERVICES LLC
                                  ATTN CONTRACT ADMINISTRATION
314
                                  9960 CORPORATE CAMPUS DR, STE 2000
                                  LOUISVILLE, KY 40223‐4055                Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 09/04/2003                                            $              ‐
                                  ALLIANCE ENERGY SERVICES LLC
                                  ATTN CONTRACT ADMINISTRATION
315
                                  9960 CORPORATE CAMPUS DR, STE 2000
                                  LOUISVILLE, KY 40223‐4055                Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 05/01/2003                                            $              ‐
                                  ALLIANCE ENERGY SERVICES LLC
                                  ATTN CONTRACT ADMINISTRATION
316
                                  9960 CORPORATE CAMPUS DR, STE 2000
                                  LOUISVILLE, KY 40223‐4055                Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 09/04/2013                                            $              ‐
                                  ALLIANCE ENERGY SERVICES LLC
                                  ATTN CONTRACT ADMINISTRATION
317
                                  9960 CORPORATE CAMPUS DR, STE 2000
                                  LOUISVILLE, KY 40223‐4055                Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 06/17/2003                                            $              ‐
                                  ALLIANT TECHNOLOGIES LLC
                                  ATTN CFO
318
                                  360 MT KEMBLE AVE
                                  MORRISTOWN, NJ 07960                     Dean Foods Company                    THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 12/10/2015            $              ‐
                                  ALLIANT TECHNOLOGIES LLC
                                  ATTN CFO
319
                                  360 MT KEMBLE AVE
                                  MORRISTOWN, NJ 07960                     Dean Foods Company                    THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 06/21/2016            $              ‐
                                  ALLIANT TECHNOLOGIES LLC
                                  ATTN CFO
320
                                  360 MT KEMBLE AVE
                                  MORRISTOWN, NJ 07960                     Dean Foods Company                    THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 12/10/2015            $              ‐
                                  ALLIANT TECHNOLOGIES LLC
                                  ATTN CFO
321
                                  360 MT KEMBLE AVE
                                  MORRISTOWN, NJ 07960                     Dean Foods Company                    THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 09/28/2015            $              ‐
                                  ALLIANT TECHNOLOGIES LLC
                                  ATTN GARY FINKEL
322    3902 / 322
                                  35 AIRPORT RD
                                  MORRISTOWN, NJ 07960                     Dean Foods Company                    SERVICE CONTRACT DATED 09/05/2013                                             $              ‐
                                  ALLIANT TECHNOLOGIES LLC
                                  D/B/A TENFOUR LLC
323                               ATTN GARY FINKEL
                                  360 MOUNT KEMBLE AVE
                                  MORRISTOWN, NJ 07960                     Dean Foods Company                    IT CONTRACT DATED 07/16/2019                                                  $              ‐
                                  ALLIANT TECHNOLOGIES LLC
                                  D/B/A TENFOUR LLC
324    3903 / 324                 ATTN GARY FINKEL
                                  360 MOUNT KEMBLE AVE
                                  MORRISTOWN, NJ 07960                     Dean Foods Company                    IT CONTRACT DATED 08/01/2018                                                  $              ‐
                                  ALLIANT TECHNOLOGIES
                                  ATTN CFO
325    325 / 1343 / 2107
                                  360 MT KEMBLE AVE
                                  MORRISTOWN, NJ 07960                     Dean Foods Company                    THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 02/24/2017            $        333,935.73
                                  ALLIANT TECHNOLOGIES
                                  ATTN CFO
326    2108 / 326
                                  360 MT KEMBLE AVE
                                  MORRISTOWN, NJ 07960                     Dean Foods Company                    THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 02/24/2017            $              ‐
                                  ALLIED BARTON SECURITY SERVICE LLC
327                               PO BOX 828854
                                  PHILADELPHIA, PA 19182‐8854              Southern Foods Group, LLC             THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)                             $              ‐
                                  ALLIED ELECTRIC INC
                                  ATTN TOM VANDENBOSCH, CFO
328
                                  2503 WALDORF COURT NW
                                  GRAND RAPIDS, MI 49544                   Dean Foods Company                    SERVICE CONTRACT                                                              $          4,490.58
                                  ALLIED SECURITY LLC
329                               3606 HORIZON DR
                                  KING OF PRUSSIA, PA 19406                Southern Foods Group, LLC             THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 07/31/2003            $            36.00
                                  ALLIED UNIVERSAL SECURITY SERVICES
330                               PO BOX 31001‐2374
                                  PASADENA, CA 91110                       Country Fresh, LLC                    PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 12/18/2018                      $        105,031.88
                                  ALLIED UNIVERSAL SECURITY SERVICES
331                               PO BOX 31001‐2374
                                  PASADENA, CA 91110                       Country Fresh, LLC                    PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 12/18/2018                      $              ‐
                                  ALLIED WORLD ASSURANCE COMPANY LTD
                                  ATTN JANITA INGHAM, ASSISTANT VP
332
                                  PO BOX HM 3010
                                  HAMILTON, HM MX                          Dean Foods Company                    INSURANCE POLICIES                                                            $              ‐
                                  ALLIED WORLD INSURANCE COMPANY
333                               27 RICHMOND RD
                                  PEMBROKE, HM08                           Dean Foods Company                    INSURANCE POLICIES                                                            $              ‐
                                  ALLIEDBARTON SECURITY SERVICES LLC
334                               390 UNION BLVD, STE 410
                                  LAKEWOOD, CO 80228                       Southern Foods Group, LLC             THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 01/01/2016            $              ‐
                                  ALOFT MEDIA LLC
                                  ATTN CORPORATE OFFICER
335
                                  211 W TYLER ST, STE C
                                  LONGVIEW, TX 75601‐6398                  Dean Foods Company                    LICENSING AGREEMENT DATED 05/08/2019                                          $               ‐
                                  ALOHA PETROLEUM LTD
                                  ATTN REGGIE KAMEI, MGR COMMERICAL FUEL
336
                                  MARKETING
                                  PO BOX 500                               Southern Foods Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/21/2011                      $              ‐


                                                                                                                                                                                                                  Page 13 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 14 of 304
                                                 Dean Foods Company, et al.
                                                                                                     Contract Exhibit

            Multiparty Contract
Item          References (1)                             Counterparty                                Debtor(s)                                       Contract Description                                 Cure Amounts
                                   ALOHA PETROLEUM LTD
                                   ATTN RICHARD PARRY, PRES & CEO
337
                                   1132 BISHOP ST, STE 1700
                                   HONOLULU, HI 96813                                 Southern Foods Group, LLC         PROFESSIONAL SERVICE CONTRACT (& TEMPS)                                       $              ‐
                                   ALOHA WASTE SYSTEMS INC
338                                PO BOX 1038
                                   PU'UNENE, HI 96784                                 Southern Foods Group, LLC         PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/20/2015                      $          3,175.63
                                   ALPHA TESTING
                                   ATTN CECIL OLIVER, CONSTRUCTION INSPECTOR
339    339 / 1379 / 2182
                                   2209 WISCONSIN ST, STE 100                                                           THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                   DALLAS, TX 75229                                   Southern Foods Group, LLC         01/29/2019                                                                    $              ‐
                                   ALPHEUS COMMUNICATIONS LLC
                                   C/O ALPHEUS COMMUNICATIONS LLC
340                                ATTN DIANE WINGO, SR CONTRACT ADM
                                   1301 FANNIN, 20TH FL
                                   HOUSTON, TX 77002                                  Dean Foods Company                LEASE: BUILDING AND LAND                                                      $              ‐
                                   ALPHEUS COMMUNICATIONS LLC
                                   C/O ALPHEUS COMMUNICATIONS LLC
341                                ATTN DIANE WINGO, SR CONTRACT ADM
                                   1301 FANNIN, 20TH FL
                                   HOUSTON, TX 77002                                  Dean Foods Company                SERVICE CONTRACT                                                              $              ‐
                                   ALPHEUS DATA SERV
                                   1301 FANNIN STREET
342
                                   FLOOR 20
                                   HOUSTON, TX 77002                                  Dean Foods Company                IT ‐ NETWORK COMMUNICATION AGREEMENT                                          $              ‐
                                   ALPHEUS DATA SERVICES LLC
                                   ATTN SENIOR VP, CONTRACT ADMINISTRATION
343
                                   1301 FANNIN, 20TH FL
                                   HOUSTON, TX 77002                                  Dean Foods Company                SERVICE CONTRACT DATED 02/26/2009                                             $              ‐
                                   ALPHEUS DATA SERVICES LLC
                                   C/O ALPHEUS COMMUNICATIONS LLC
344                                ATTN DIANE WINGO, SR CONTRACT ADM
                                   1301 FANNIN, 20TH FL
                                   HOUSTON, TX 77002                                  Dean Foods Company                SERVICE CONTRACT                                                              $              ‐
                                   ALSCO
                                   ATTN DENNIS GALVES
345
                                   2771 WAI WAI LOOP
                                   HONOLULU, HI 96819                                 Southern Foods Group, LLC         LEASE: EQUIPMENT DATED 01/22/2016                                             $         38,580.58
                                   ALSCO
                                   ATTN DENNIS GALVES
346
                                   2771 WAI WAI LOOP
                                   HONOLULU, HI 96819                                 Southern Foods Group, LLC         LEASE: EQUIPMENT DATED 02/12/2016                                             $              ‐
                                   ALSCO
                                   ATTN DENNIS GALVES
347
                                   2771 WAI WAI LOOP
                                   HONOLULU, HI 96819                                 Southern Foods Group, LLC         LEASE: EQUIPMENT DATED 02/12/2016                                             $              ‐
                                   ALSCO
                                   ATTN DENNIS GALVES
348
                                   2771 WAI WAI LOOP
                                   HONOLULU, HI 96819                                 Southern Foods Group, LLC         LEASE: EQUIPMENT DATED 05/24/2016                                             $              ‐
                                       ALTERNATIVE FEEDS LTD
       225 / 349 / 636 / 5227 / 5579 / ATTN MARK E QUINN, GENERAL PARTNER
349
       6711 / 7084                     5376 FM 545
                                       MELISSA, TX 75454                              Dean Foods Company                CONFIDENTIALITY AGREEMENT                                                     $              ‐
                                   ALTERNATIVE FEEDS LTD
                                   ATTN MARK E QUINN, GENERAL PARTNER
350    350 / 226
                                   5376 FM 545
                                   MELISSA, TX 75454                                  Southern Foods Group, LLC         SEVERANCE AGREEMENT DATED 10/18/2005                                          $              ‐
                                   ALTERNATIVE FEEDS LTD
                                   ATTN MARK E QUINN, GENERAL PARTNER
351
                                   5376 FM 545
                                   MELISSA, TX 75454                                  Southern Foods Group, LLC         SHARED SERVICES AGREEMENT                                                     $              ‐
                                   ALTERNATIVE FEEDS LTD
                                   ATTN MARK E QUINN, GENERAL PARTNER
352
                                   5376 FM 545
                                   MELISSA, TX 75454                                  Southern Foods Group, LLC         PROFESSIONAL SERVICE CONTRACT (& TEMPS)                                       $              ‐
                                   ALTRES STAFFING
                                   ATTN EMY YAMAUCHI‐WONG, MGR
353
                                   967 KAPIOLANI BLVD
                                   HONOLULU, HI 96814                                 Dean Foods Company                EMPLOYMENT AGENCY DATED 02/18/2016                                            $          5,201.07
                                   ALTRES STAFFING
                                   ATTN EMY YAMAUCHI‐WONG, MGR
354
                                   967 KAPIOLANI BLVD
                                   HONOLULU, HI 96814                            Southern Foods Group, LLC              EMPLOYMENT AGENCY DATED 08/25/2014                                            $              ‐
                                   ALVAREZ & MARSAL CORP PERFORMANCE IMPROVEMENT
                                   LLC
355                                ATTN JEFFERY STEGENGA, MANAGING DIR
                                   700 LOUISIANA ST, STE 3300
                                   HOUSTON, TX 77002                             Dean Foods Company                     THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $              ‐
                                   ALVAREZ & MARSAL CORP PERFORMANCE IMPROVEMENT
                                   LLC
356                                ATTN JEFFERY STEGENGA, MANAGING DIR
                                   700 LOUISIANA ST, STE 3300
                                   HOUSTON, TX 77002                             Dean Foods Company                     INDEMNITY AGREEMENT                                                           $              ‐
                                   ALVAREZ & MARSAL CORP PERFORMANCE IMPROVEMENT
                                   LLC
357                                ATTN THOMAS L ELSENBROOK, CEO
                                   700 LOUISIANA ST, STE 3300
                                   HOUSTON, TX 77002                             Dean Foods Company                     THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $              ‐
                                   AM GAS MARKETING CORP
                                   701 S MONARCH, ST #6
358
                                   PO BOX 7941
                                   ASPEN, CO 81612‐7941                          Friendly'S Ice Cream Holdings Corp.    PURCHASE CONTRACT                                                             $              ‐
                                   AM GAS MARKETING CORP
                                   701 S MONARCH, ST #6
359
                                   PO BOX 7941
                                   ASPEN, CO 81612‐7941                          Friendly'S Ice Cream Holdings Corp.    PURCHASE CONTRACT DATED 07/25/2000                                            $              ‐




                                                                                                                                                                                                                         Page 14 of 304
                       Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 15 of 304
                                                  Dean Foods Company, et al.
                                                                                                            Contract Exhibit

            Multiparty Contract
Item          References (1)                               Counterparty                                     Debtor(s)                                         Contract Description                                 Cure Amounts
                                       AM GAS MARKETING CORP
                                       701 S MONARCH, ST #6
360
                                       PO BOX 7941
                                       ASPEN, CO 81612‐7941                                Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 12/30/2009                                            $              ‐
                                       A‐MAC PLACEMENT INC
361                                    29214 FLORABUNDA RD
                                       SANTA CLARITA, CA 91387                             Dean Foods Company                    LICENSING AGREEMENT DATED 10/28/2013                                          $              ‐
                                       AMARAL TRANSPORT INC
                                       ATTN SONYA AMARAL
362
                                       29516 W SULLIVAN RD
                                       GUSTINE, CA 95322                                   Dean Dairy Holdings, LLC              FREIGHT SERVICES AGREEMENT DATED 12/16/2014                                   $         16,424.89
                                       AMAZON FULFILLMENT SERVICES INC
363                                    PO BOX 81227
                                       SEATTLE, WA 98108                                   Dean Dairy Holdings, LLC              CUSTOMER AGREEMENT DATED 08/04/2016                                           $              ‐
                                       AMAZON FULFILLMENT SERVICES INC
364                                    PO BOX 81227
                                       SEATTLE, WA 98108                                   Suiza Dairy Group, LLC                CUSTOMER AGREEMENT DATED 08/04/2016                                           $              ‐
                                       AMAZON.COM SERVICES INC
365                                    PO BOX 81227
                                       SEATTLE, WA 98108                                   Dean Dairy Holdings, LLC              CUSTOMER AGREEMENT DATED 06/04/2018                                           $         45,764.06
                                       AMAZON.COM SERVICES INC
366                                    PO BOX 81227
                                       SEATTLE, WA 98108                                   Dean Foods Company                    CUSTOMER AGREEMENT                                                            $              ‐
                                       AMBER L MEERBACH IRREVOCABLE TRUST DATED 12/17/13
       39 / 41 / 367 / 1973 / 1974 /
                                       RESEARCHING ADDRESS
367    2868 / 2869 / 3014 / 5220 /
       5893 / 5916 / 7649
                                                                                           DFC Ventures, LLC                     PURCHASE CONTRACT DATED 05/04/2017                                            $              ‐
                                       AMBER MEADOWS FARM
368                                    254 GORMLEY ROAD
                                       WORTHINGTON, PA 16262                               Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                       AMBER MEADOWS FARM
369                                    254 GORMLEY ROAD
                                       WORTHINGTON, PA 16262                               Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                       AMEC ENVIRONMENT & INFRASTRUCTURE INC
                                       ATTN JACK SCHIAVONE, VP
370
                                       2 ROBBINS RD
                                       WESTFORD, MA 01886                                  Dean Dairy Holdings, LLC              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $              ‐
                                       AMEC ENVIRONMENT & INFRASTRUCTURE INC
                                       ATTN JACK SCHIAVONE, VP
371
                                       2 ROBBINS RD                                                                              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                       WESTFORD, MA 01886                                  Dean Dairy Holdings, LLC              06/05/2012                                                                    $              ‐
                                       AMEC ENVIRONMENT & INFRASTRUCTURE INC
                                       ATTN JACK SCHIAVONE, VP
372
                                       2 ROBBINS RD
                                       WESTFORD, MA 01886                                  Dean Dairy Holdings, LLC              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $              ‐
                                       AMEC ENVIRONMENT & INFRASTRUCTURE INC
                                       ATTN JACK SCHIAVONE, VP
373
                                       2 ROBBINS RD
                                       WESTFORD, MA 01886                                  Dean Dairy Holdings, LLC              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $              ‐
                                       AMEC ENVIRONMENT & INFRASTRUCTURE INC
                                       ATTN JACK SCHIAVONE, VP
374
                                       2 ROBBINS RD                                                                              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                       WESTFORD, MA 01886                                  Dean Dairy Holdings, LLC              06/05/2012                                                                    $              ‐
                                       AMEC ENVIRONMENT & INFRASTRUCTURE INC
                                       ATTN JACK SCHIAVONE, VP
375
                                       2 ROBBINS RD
                                       WESTFORD, MA 01886                                  Dean Dairy Holdings, LLC              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $              ‐
                                       AMEN DAIRY, LLC
376                                    54681 HALF MILE ROAD
                                       NORFOLK, NE 68701                                   Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                       AMEN DAIRY, LLC
377                                    54681 HALF MILE ROAD
                                       NORFOLK, NE 68701                                   Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                       AMEREN CO
                                       ATTN MGR REGULATORY COMPLIANCE
378
                                       PO BOX 66149, MC 1301
                                       ST.LOUIS, MO 63166                                  Suiza Dairy Group, LLC                SERVICE CONTRACT DATED 10/31/2006                                             $          9,560.89
                                       AMEREN IP
379                                    370 S MAIN ST
                                       DECATUR, IL 62523                                   Suiza Dairy Group, LLC                VENDOR AGREEMENT DATED 06/27/2007                                             $              ‐
                                       AMEREX BROKERS LLC
                                       ATTN MICHAEL C PROKOP, EVP
380
                                       ONE SUGAR CREEK CNTR BLVD, STE 700
                                       SUGAR LAND, TX 77478                                Suiza Dairy Group, LLC                LICENSING AGREEMENT DATED 04/05/2007                                          $              ‐
                                       AMEREX BROKERS LLC
                                       ATTN SR COUNSEL
381
                                       ONE SUGAR CREEK CNTR BLVD, #700
                                       SUGAR LAND, TX 77478                                Suiza Dairy Group, LLC                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 04/05/2007            $              ‐
       222 / 382 / 856 / 1457 / 1533 / AMERICAN AGCREDIT FLCA
382    1690 / 2226 / 2632 / 3080 /     P.O. BOX 1120                                                                             FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
       3406 / 5069 / 5411              SANTA ROSA, CA 95402‐1120                           Dean Foods Company                    06/28/2019                                                                    $              ‐
                                       AMERICAN BOX & RECYCLING CORPORATION
                                       ATTN ATHONY SERNFINE, VP
383
                                       3900 N 10TH ST
                                       PHILADELPHIA, PA 19140                              Garelick Farms, LLC                   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 12/01/2015                      $              ‐
                                       AMERICAN BOX & RECYCLING CORPORATION
                                       ATTN ATHONY SERNFINE, VP
384
                                       3900 N 10TH ST
                                       PHILADELPHIA, PA 19140                              Tuscan/Lehigh Dairies, Inc.           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/17/2017                      $              ‐
                                       AMERICAN CASUALTY CO OF READING, PA
                                       ATTN COLLATERAL AND AGREEMENTS
385    5392 / 385
                                       333 S WABASH AVE, 29TH FL
                                       CHICAGO, IL 60604                                   Dean Foods Company                    LETTER OF CREDIT                                                              $              ‐
                                       AMERICAN DAIRY QUEEN CORP
                                       ATTN COO
386
                                       7505 METRO BLVD
                                       MINNEAPOLIS, MN 55439                               Dean Dairy Holdings, LLC              CUSTOMER AGREEMENT DATED 06/24/2014                                           $              ‐




                                                                                                                                                                                                                                  Page 15 of 304
                 Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 16 of 304
                                            Dean Foods Company, et al.
                                                                                        Contract Exhibit

       Multiparty Contract
Item     References (1)                         Counterparty                             Debtor(s)                                     Contract Description               Cure Amounts
                             AMERICAN DAIRY QUEEN CORP
                             ATTN COO
387
                             7505 METRO BLVD
                             MINNEAPOLIS, MN 55439                      Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT                                         $               ‐
                             AMERICAN DIPOSAL SYSTEM INC
                             ATTN CHRIS KASPER, VP
388
                             4575 TORRESDALE AVE
                             PHILADELPHIA, PA 19124                     Garelick Farms, LLC                PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/10/2011   $               ‐
                             AMERICAN DIPOSAL SYSTEM INC
                             ATTN CHRIS KASPER, VP
389
                             4575 TORRESDALE AVE
                             PHILADELPHIA, PA 19124                     Garelick Farms, LLC                PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/10/2011   $               ‐
                             AMERICAN FOOD & VENDING CORPORATION
                             ATTN PATRICK C ARONE, VP
390
                             450 WILDWOOD AVE
                             WOBURN, MA 01801                           Garelick Farms, LLC                PARTNERSHIP AGREEMENT DATED 03/06/2016                     $          3,430.43
                             AMERICAN FOOD COMPANY LTD
                             ATTN THAMMA PINSUKHANCHANA, MANAGING DIR
391                          16 SOI LARDPRAO 115
                             Klongchan, Bangkapi, Bangkok, 10240        Dean Foods Company                 LICENSING AGREEMENT DATED 06/23/2017                       $              ‐
                             AMERICAN FUJI SEAL INC
                             ATTN JIM SERAK
392
                             1901 ROSELLE RD
                             SCHAUMBURG, IL 60095                       Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 12/06/2012                         $               ‐
                             AMERICAN FUJI SEAL INC
                             ATTN RIKIO FURUSAWA, PRESIDENT
393
                             1051 BLOOMFIELD RD
                             BARDSTOWN, KY 40004                        Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 12/06/2012                         $        675,675.37
                             AMERICAN FUJI SEAL INC
                             ATTN RIKIO FURUSAWA, PRESIDENT
394
                             1051 BLOOMFIELD RD
                             BARDSTOWN, KY 40004                        Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/01/2019                         $              ‐
                             AMERICAN INTERNATIONAL GROUP INC
                             AIG, FINANCIAL LINES CLAIMS
395
                             PO BOX 25947
                             SHAWNEE MISSION, KS 66225                  Dean Foods Company                 INSURANCE POLICIES                                         $               ‐
                             AMERICAN LOGISITICS INC
                             ATTN CAMERON BYINGTON
396
                             711 SIGNAL MOUNTAIN RD
                             CHATTANOOGA, TN 37405                      Dean Dairy Holdings, LLC           FREIGHT SERVICES AGREEMENT DATED 02/12/2019                $         71,362.91
                             AMERICAN PAPER RECYCLING CORP
                             ATTN RON SMITH, PLANT MANAGER
397
                             615 PRIOR AVE N
                             SAINT PAUL, MN 55104                       Dean Foods North Central, LLC      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/12/2015   $               ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
398
                             10 GLENLAKE PKWY S TOWER, STE 800
                             ATLANTA, GA 30328                          Southern Foods Group, LLC          STORAGE AGREEMENT DATED 03/01/2015                         $        232,630.21
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
399
                             10 GLENLAKE PKWY S TOWER, STE 800
                             ATLANTA, GA 30328                          Southern Foods Group, LLC          STORAGE AGREEMENT DATED 04/26/2013                         $               ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
400
                             10 GLENLAKE PKWY S TOWER, STE 800
                             ATLANTA, GA 30328                          Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 04/01/2013                         $               ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
401
                             10 GLENLAKE PKWY S TOWER, STE 800
                             ATLANTA, GA 30328                          Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 04/01/2013                         $               ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
402
                             10 GLENLAKE PKWY, S TOWER, STE 800
                             ATLANTA, GA 30328                          Southern Foods Group, LLC          STORAGE AGREEMENT DATED 10/31/2011                         $               ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
403
                             10 GLENLAKE PKWY, S TOWER, STE 800
                             ATLANTA, GA 30328                          Southern Foods Group, LLC          STORAGE AGREEMENT DATED 06/26/2018                         $               ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
404
                             10 GLENLAKE PKWY, S TOWER, STE 800
                             ATLANTA, GA 30328                          Dean Foods Company                 STORAGE AGREEMENT                                          $               ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
405
                             10 GLENLAKE PKWY, S TOWER, STE 800
                             ATLANTA, GA 30328                          Dean Foods Company                 STORAGE AGREEMENT                                          $               ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
406
                             10 GLENLAKE PKWY, S TOWER, STE 800
                             ATLANTA, GA 30328                          Southern Foods Group, LLC          STORAGE AGREEMENT DATED 03/26/2019                         $               ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
407
                             10 GLENLAKE PKWY, S TOWER, STE 800
                             ATLANTA, GA 30328                          Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 12/09/2013                         $              ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
408
                             10 GLENLAKE PKWY, S TOWER, STE 800
                             ATLANTA, GA 30328                          Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 01/06/2016                         $               ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
409
                             10 GLENLAKE PKWY, S TOWER, STE 800
                             ATLANTA, GA 30328                          Southern Foods Group, LLC          STORAGE AGREEMENT                                          $              ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
410
                             10 GLENLAKE PKWY, S TOWER, STE 800
                             ATLANTA, GA 30328                          Southern Foods Group, LLC          STORAGE AGREEMENT DATED 03/26/2019                         $               ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
411
                             10 GLENLAKE PKWY, S TOWER, STE 800
                             ATLANTA, GA 30328                          Southern Foods Group, LLC          STORAGE AGREEMENT DATED 06/21/2019                         $               ‐


                                                                                                                                                                                         Page 16 of 304
                 Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 17 of 304
                                            Dean Foods Company, et al.
                                                                                  Contract Exhibit

       Multiparty Contract
Item     References (1)                          Counterparty                      Debtor(s)                                   Contract Description       Cure Amounts
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
412
                             10 GLENLAKE PKWY, S TOWER, STE 800
                             ATLANTA, GA 30328                    Southern Foods Group, LLC          STORAGE AGREEMENT                                $              ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
413
                             10 GLENLAKE PKWY, S TOWER, STE 800
                             ATLANTA, GA 30328                    Dean Foods Company                 STORAGE AGREEMENT DATED 02/24/2016               $              ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
414
                             10 GLENLAKE PKWY, S TOWER, STE 800
                             ATLANTA, GA 30328                    Southern Foods Group, LLC          STORAGE AGREEMENT DATED 10/31/2011               $              ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
415
                             10 GLENLAKE PKWY, S TOWER, STE 800
                             ATLANTA, GA 30328                    Southern Foods Group, LLC          STORAGE AGREEMENT                                $              ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
416
                             10 GLENLAKE PKWY, S TOWER, STE 800
                             ATLANTA, GA 30328                    Southern Foods Group, LLC          STORAGE AGREEMENT DATED 10/31/2011               $              ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
417
                             10 GLENLAKE PKWY, S TOWER, STE 800
                             ATLANTA, GA 30328                    Southern Foods Group, LLC          STORAGE AGREEMENT DATED 04/01/2018               $              ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
418
                             10 GLENLAKE PKWY, S TOWER, STE 800
                             ATLANTA, GA 30328                    Dean Foods Company                 STORAGE AGREEMENT                                $              ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
419
                             10 GLENLAKE PKWY, S TOWER, STE 800
                             ATLANTA, GA 30328                    Midwest Ice Cream Company, LLC     STORAGE AGREEMENT DATED 09/08/2016               $              ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
420
                             10 GLENLAKE PKWY, S TOWER, STE 800
                             ATLANTA, GA 30328                    Midwest Ice Cream Company, LLC     STORAGE AGREEMENT DATED 09/08/2016               $              ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN CFO & LEGAL
421
                             10 GLENLAKE PKWY, S TOWER, STE 800
                             ATLANTA, GA 30328                    Midwest Ice Cream Company, LLC     STORAGE AGREEMENT DATED 09/08/2016               $              ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN GENERAL COUNSEL
422
                             10 GLENLAKE PKWY S TOWER, STE 600
                             ATLANTA, GA 30328                    Dean Foods Company                 STORAGE AGREEMENT DATED 02/24/2016               $              ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN GENERAL COUNSEL
423
                             10 GLENLAKE PKWY, S TOWER, STE 600
                             ATLANTA, GA 30328                    Dean Foods Company                 STORAGE AGREEMENT DATED 02/24/2016               $              ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN POONAM PATEL
424
                             1619 ANTIOCH CHURCH RD
                             PIEDMONT, SC 29673                   Suiza Dairy Group, LLC             STORAGE AGREEMENT                                $              ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN POONAM PATEL
425
                             1619 ANTIOCH CHURCH RD
                             PIEDMONT, SC 29673                   Dean Foods Company                 STORAGE AGREEMENT DATED 02/24/2016               $              ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN POONAM PATEL
426
                             1619 ANTIOCH CHURCH RD
                             PIEDMONT, SC 29673                   Mayfield Dairy Farms, LLC          STORAGE AGREEMENT DATED 10/29/2019               $              ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN POONAM PATEL
427
                             1619 ANTIOCH CHURCH RD
                             PIEDMONT, SC 29673                   Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 01/06/2016               $              ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN POONAM PATEL
428
                             1619 ANTIOCH CHURCH RD
                             PIEDMONT, SC 29673                   Southern Foods Group, LLC          STORAGE AGREEMENT DATED 04/18/2016               $              ‐
                             AMERICOLD LOGISTICS LLC
                             ATTN POONAM PATEL
429
                             600 W 25TH AVE
                             BIRMINGHAM, AL 35204                 Mayfield Dairy Farms, LLC          STORAGE AGREEMENT DATED 10/29/2019               $              ‐
                             AMERICOLD LOGISTICS LLC
                             C/O VERSACOLD LOGISTICS
430                          ATTN CFO
                             2115 COMMISSIONER ST
                             VANCOUVER, BC V5L IA6                Dean Foods Company                 STORAGE AGREEMENT DATED 03/03/2011               $              ‐
                             AMERICOLD LOGISTICS LLC
                             C/O VERSACOLD LOGISTICS
431                          ATTN CFO
                             2115 COMMISSIONER ST
                             VANCOUVER, BC V5L IA6                Southern Foods Group, LLC          STORAGE AGREEMENT DATED 04/26/2013               $              ‐
                             AMERICOLD LOGISTICS LLC
                             C/O VERSACOLD LOGISTICS
432                          ATTN CFO
                             2115 COMMISSIONER ST
                             VANCOUVER, BC V5L IA6                Southern Foods Group, LLC          STORAGE AGREEMENT DATED 03/01/2015               $              ‐
                             AMERICOLD LOGISTICS LLC
                             C/O VERSACOLD LOGISTICS
433                          ATTN CFO
                             2115 COMMISSIONER ST
                             VANCOUVER, BC V5L IA6                Southern Foods Group, LLC          STORAGE AGREEMENT DATED 04/26/2013               $              ‐
                             AMERICOLD LOGISTICS LLC
                             C/O VERSACOLD LOGISTICS
434                          ATTN CFO
                             2115 COMMISSIONER ST
                             VANCOUVER, BC V5L IA6                Southern Foods Group, LLC          STORAGE AGREEMENT                                $              ‐




                                                                                                                                                                         Page 17 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 18 of 304
                                                Dean Foods Company, et al.
                                                                                      Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                     Debtor(s)                                       Contract Description                                 Cure Amounts
                                 AMERICOLD
                                 ATTN MARC LEVIN, SVP KEY ACCOUNTS
435
                                 10 GLENLAKE PKWY, STE 600, S TOWER
                                 ATLANTA, GA 30328                    Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 02/10/2017                                           $               ‐
                                 AMERICOLD
                                 ATTN MARC LEVIN, SVP KEY ACCOUNTS
436
                                 10 GLENLAKE PKWY, STE 600, S TOWER
                                 ATLANTA, GA 30328                    Dean Foods Company                 STORAGE AGREEMENT                                                             $               ‐
                                 AMERICOLD
                                 ATTN MARC LEVIN, SVP KEY ACCOUNTS
437
                                 10 GLENLAKE PKWY, STE 600, S TOWER
                                 ATLANTA, GA 30328                    Midwest Ice Cream Company, LLC     STORAGE AGREEMENT                                                             $              ‐
                                 AMERICOLD
                                 ATTN MARC LEVIN, SVP KEY ACCOUNTS
438
                                 10 GLENLAKE PKWY, STE 600, S TOWER
                                 ATLANTA, GA 30328                    Midwest Ice Cream Company, LLC     STORAGE AGREEMENT DATED 09/08/2016                                            $               ‐
                                 AMERICOLD
                                 ATTN POONAM PATEL
439
                                 600 W 25TH AVE
                                 BIRMINGAHM, AL 35204                 Dean Foods Company                 STORAGE AGREEMENT                                                             $              ‐
                                 AMERICOLD
                                 ATTN POONAM PATEL
440
                                 600 W 25TH AVE
                                 BIRMINGAHM, AL 35204                 Mayfield Dairy Farms, LLC          STORAGE AGREEMENT                                                             $              ‐
                                 AMERICOLD
                                 ATTN POONAM PATEL
441    658 / 441
                                 600 W 25TH AVE
                                 BIRMINGAHM, AL 35204                 Dean Foods Company                 STORAGE AGREEMENT                                                             $              ‐
                                 AMERIPRIDE SERVICES INC
                                 ATTN EDDIE GERBER, GENERAL MGR
442    484 / 442
                                 317 S VAN BUREN
                                 AMARILLO, TX 79105                   Dean Foods Company                 LEASE: EQUIPMENT DATED 08/18/2014                                             $              ‐
                                 AMERIPRIDE SERVICES INC
443                              PO BOX 2033
                                 BISMARCK, ND 58502                   Dean Foods Company                 LEASE: EQUIPMENT DATED 02/02/2009                                             $          5,428.66
                                 AMERITEMPS EMPLOYMENT II
                                 ATTN STEVE HERNANDEZ
444
                                 15301 NW 7TH AVE
                                 MIAMI, FL 33169                      Dean Management, LLC               EMPLOYMENT AGENCY DATED 11/01/2017                                            $               ‐
                                 AMIGO PROPERTIES
445                              PO BOX 448
                                 SAN ANGELO, TX 76902                 Dean Foods Company                 LEASE ‐ DISTRIBUTION DEPOT                                                    $          1,000.00
                                 AMIL FREIGHT INC
                                 ATTN ROMEO VERGARA
446
                                 4365 US HWY 1, STE 212
                                 PRINCETON, NJ 08540                  Dean Dairy Holdings, LLC           FREIGHT SERVICES AGREEMENT DATED 12/20/2018                                   $        183,541.85
                                 AMMON K. PEIFFER, JR.
447                              324 NORTH MILL STREET
                                 LEBANON, PA 17042                    Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                 AMMON K. PEIFFER, JR.
448                              324 NORTH MILL STREET
                                 LEBANON, PA 17042                    Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 AMON H HOOVER
449                              6470 US 68E
                                 HOPKINSVILLE, KY 42240               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 AMON H HOOVER
450                              6470 US 68E
                                 HOPKINSVILLE, KY 42240               Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 AMOS BLANK
451                              8050 ROARING SPRINGS ROAD
                                 HERNDON, KY 42236                    Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 AMOS BLANK
452                              8050 ROARING SPRINGS ROAD
                                 HERNDON, KY 42236                    Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 AMOS OR REBECCA BEILER
453                              1279 JOHN RIVES ROAD
                                 HOPKINSVILLE, KY 42240               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 AMOS OR REBECCA BEILER
454                              1279 JOHN RIVES ROAD
                                 HOPKINSVILLE, KY 42240               Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                                 AMOS S.ESH
455                              1313 CERULEAN PRINCETON RD
                                 CERULEAN, KY 42215                   Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 AMOS S.ESH
456                              1313 CERULEAN PRINCETON RD
                                 CERULEAN, KY 42215                   Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 AMSOUTH BANK
                                 C/O TRUST REAL ESTATE DEPT
457                              ATTN CAROLYN W IVIE, VP
                                 PO BOX 10463
                                 BIRMINGHAM, AL 35209                 Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 03/04/2005                                     $               ‐
                                 ANDREW L. OR LAURA F. ZOOK
458                              21461 SOUTH MOSIERTOWN ROAD
                                 SAEGERTOWN, PA 16433                 Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 ANDREW L. OR LAURA F. ZOOK
459                              21461 SOUTH MOSIERTOWN ROAD
                                 SAEGERTOWN, PA 16433                 Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                                 ANDY J. OR MARY ANNE MILLER
460                              8327 WILLIAMSON ROAD
                                 MEADVILLE, PA 16335                  Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                 ANDY J. OR MARY ANNE MILLER
461                              8327 WILLIAMSON ROAD
                                 MEADVILLE, PA 16335                  Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 ANGELO & ANGELO HOLDING LLP
                                 PO BOX 68
462
                                 11170 W HWY 50
                                 PONCHA SPRINGS, CO 81241             Southern Foods Group, LLC          LEASE: BUILDING AND LAND                                                      $               ‐
                                 ANKURA CONSULTING (PI) LLC
463                              15950 DALLAS PKWY, STE 750                                              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 DALLAS, TX 75248                     Dean Foods Company                 03/07/2019                                                                    $              ‐


                                                                                                                                                                                                          Page 18 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 19 of 304
                                                 Dean Foods Company, et al.
                                                                                           Contract Exhibit

            Multiparty Contract
Item          References (1)                           Counterparty                        Debtor(s)                                       Contract Description                                 Cure Amounts
                                  ANNA LOICE REEDER
464                               401 INDEPENDENCE ROAD
                                  LIVINGSTON, TN 38570                    Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                  ANNA LOICE REEDER
465                               401 INDEPENDENCE ROAD
                                  LIVINGSTON, TN 38570                    Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                  ANSTINE, JAMES H
466    467 / 466                  12631 220TH ST
                                  PARK RAPIDS, MN 56470                   Dean Foods Company                  LEASE: BUILDING AND LAND DATED 01/31/2011                                     $              ‐
                                  ANSTINE, RHONDA F
467    467 / 466                  12631 220TH ST
                                  PARK RAPIDS, MN 56470                   Dean Foods Company                  LEASE: BUILDING AND LAND DATED 01/31/2011                                     $              ‐
                                  ANTEA USA INC
                                  ATTN MARK SCHUMACHER, SR PROJECT MNGR
468
                                  5788 WIDEWATERS PKWY
                                  SYRACUSE, NY 13214                      Suiza Dairy Group, LLC              ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $              ‐
                                  ANTEA USA INC
                                  ATTN MARK SCHUMACHER, SR PROJECT MNGR
469
                                  5788 WIDEWATERS PKWY                                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                  SYRACUSE, NY 13214                      Suiza Dairy Group, LLC              03/13/2012                                                                    $              ‐
                                  ANTEA USA INC
                                  C/O ANTEA GROUP
470                               ATTN VP
                                  5910 RICE CREEK PKWY, STE 100                                               THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                  SHOREVIEW, MN 55126                     Dean Dairy Holdings, LLC            06/05/2012                                                                    $              ‐
                                  ANTEA USA INC
                                  C/O ANTEA GROUP
471                               ATTN VP
                                  5910 RICE CREEK PKWY, STE 100                                               THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                  SHOREVIEW, MN 55126                     Dean Dairy Holdings, LLC            06/05/2012                                                                    $              ‐
                                  ANTHRACITE INDUSTRIAL SERVICES LLC
                                  ATTN JOHN
472
                                  27 N VALLEY ST
                                  NEW PHILADELPHIA, PA 17959              Tuscan/Lehigh Dairies, Inc.         PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/23/2019                      $              ‐
                                  AON RISK SERVICES CENTRAL INC
473                               5005 LYNDON B JOHNSON FWY STE 1500
                                  DALLAS, TX 75244‐6186                   Southern Foods Group, LLC           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 12/11/2012            $              ‐
                                  AON RISK SERVICES SOUTHWEST INC
474                               5005 LYNDON B JOHNSON FWY STE 1500
                                  DALLAS, TX 75244‐6186                   Southern Foods Group, LLC           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/01/2012            $              ‐
                                  AON RISK SERVICES SW INC
                                  CITYPLACE CTR E
475    3197 / 475
                                  2711 N HASKELL AVE, STE 800
                                  DALLAS, TX 75204                        Suiza Dairy Group, LLC              INSURANCE POLICIES                                                            $              ‐
                                  APG SECURITY LLC
                                  F/K/A ASSET PROTECTION GROUP LLC
476                               ATTN DENNIS KELLY, CEO
                                  116 N BROADWAY, 2ND FL
                                  SOUTH AMBOY, NJ 08879                   Garelick Farms, LLC                 PURCHASE CONTRACT DATED 11/15/2019                                            $         32,732.26
                                  APPLE SHAMROCK DAIRY FARMS, LLC
477                               32821 GUYS MILL ROAD
                                  TOWNVILLE, PA 16360                     Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                  APPLE SHAMROCK DAIRY FARMS, LLC
478                               32821 GUYS MILL ROAD
                                  TOWNVILLE, PA 16360                     Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                  APPLE VALLEY WASTE SERVICE
                                  ATTN BRUCE PIGUE, ACCT MGR
479
                                  362 W BURR BLVD
                                  KEARNEYSVILLE, WV 25430                 Tuscan/Lehigh Dairies, Inc.         PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/31/2015                      $              ‐
                                  APPLEBEES SERVICES INC
480    480 / 2224 / 3512          8140 WARD PKWY                          Suiza Dairy Group, LLC
                                  KANSAS CITY, MO 64114                   Dean Dairy Holdings, LLC            CONFIDENTIALITY AGREEMENT DATED 04/24/2017                                    $              ‐
                                  AQUATERRE LLC
                                  ATTN JEAN HEBERT, PRES
481
                                  820 W HIND DR #240081                                                       THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                  HONOLULU, HI 96824                      Southern Foods Group, LLC           07/07/2017                                                                    $              ‐
                                  AQUATERRE LLC
                                  ATTN JEAN HEBERT, PRES
482
                                  820 W HIND DR #240081
                                  HONOLULU, HI 96824                      Southern Foods Group, LLC           THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $              ‐
                                  ARAMARK UNIFORM SERVICES
                                  ATTN CAROL DRAKE
483    2845 / 483
                                  115 N 1ST ST
                                  BURBANK, CA 91502                       Dean Foods Company                  LEASE: EQUIPMENT DATED 02/25/2005                                             $              ‐
                                  ARAMARK UNIFORM SERVICES
                                  ATTN DIR OF SERVICE
484    484 / 442
                                  115 N 1ST ST
                                  BURBANK, CA 91502                       Dean Foods Company                  LEASE: EQUIPMENT DATED 08/18/2014                                             $              ‐
                                  ARAMARK UNIFORM SERVICES
                                  ATTN DIR OF SERVICE
485    2844 / 485
                                  115 N 1ST ST
                                  BURBANK, CA 91502                       Dean Foods Company                  LEASE: EQUIPMENT DATED 03/07/2016                                             $              ‐
                                  ARAMARK UNIFORM SERVICES
                                  ATTN DIRECTOR, NATL ACCOUNTS
486
                                  115 N 1ST ST
                                  BURBANK, CA 91502                       Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 04/01/2010                                            $              ‐
                                  ARAMARK UNIFORM SERVICES
                                  ATTN DIRECTOR, NATL ACCOUNTS
487
                                  115 N 1ST ST
                                  BURBANK, CA 91502                       Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 12/03/2018                                            $              ‐
                                  ARAMARK UNIFORM SERVICES
                                  ATTN DIRECTOR, NATL ACCOUNTS
488
                                  115 N 1ST ST
                                  BURBANK, CA 91502                       Dean Dairy Holdings, LLC            LEASE: EQUIPMENT DATED 07/01/2008                                             $              ‐
                                  ARAMARK UNIFORM SERVICES
                                  ATTN DIRECTOR, NATL ACCOUNTS
489
                                  115 N 1ST ST
                                  BURBANK, CA 91502                       Dean Dairy Holdings, LLC            LEASE: EQUIPMENT DATED 04/16/2019                                             $              ‐




                                                                                                                                                                                                               Page 19 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 20 of 304
                                                Dean Foods Company, et al.
                                                                                               Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                             Debtor(s)                                       Contract Description                        Cure Amounts
                                 ARBITRATION FORUMS INC
490                              3820 NORTHDALE BOULEVARD, SUITE 200A
                                 TAMPA, FL 33624                              Dean Dairy Holdings, LLC            SERVICE CONTRACT DATED 01/30/2013                                    $              ‐
                                 ARBON EQUIPMENT CORPORATION ‐ WEST
                                 ATTN ERIC LEDERFINE
491
                                 4955 PEORIA ST, UNIT C
                                 DENVER, CO 80236                             Southern Foods Group, LLC           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 09/19/2019   $              ‐
                                 ARBON EQUIPMENT CORPORATION
                                 ATTN JUAN GONZALES
492
                                 7060 W STATE RD 84, STE 7
                                 DAVIE, FL 33317                              Dean Dairy Holdings, LLC            MAINTENANCE: EQUIPMENT                                               $              ‐
                                 ARBON EQUIPMENT CORPORATION
                                 ATTN JUAN GONZALES
493
                                 7060 W STATE RD 84, STE 7
                                 DAVIE, FL 33317                              Dean Foods Company                  INDEMNITY AGREEMENT DATED 01/08/2015                                 $              ‐
                                 ARBON EQUIPMENT CORPORATION
                                 ATTN JUAN GONZALES
494
                                 7060 W STATE RD 84, STE 7
                                 DAVIE, FL 33317                              Dean Dairy Holdings, LLC            MAINTENANCE: EQUIPMENT                                               $              ‐
                                 ARCAND, THOMAS J.
495
                                 ADDRESS ON FILE                              Dean Foods Company                  PHANTOM SHARES AGREEMENT                                             $              ‐
                                 ARCHIVE INFORMATION MANAGEMENT/AIM
496    2889 / 496                1325 IVY AVENUE
                                 WINSTON‐SALEM, NC 27105                      Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 02/24/2017                            $              ‐
                                 ARCTIC LOGISTICS LLC
                                 F/K/A LIVONIA LOGISTICS & COLD STORAGE LLC
497
                                 5360 S HAGGERTY RD
                                 CANTON, MI 48188                             Country Fresh, LLC                  STORAGE AGREEMENT DATED 04/01/2019                                   $              ‐
                                 ARENA FLEET SERVICES INC
498                              2101 MOUNT READ BLVD
                                 ROCHESTER, NY 14615                          Garelick Farms, LLC                 LOGISTICS CONTRACT DATED 10/25/2019                                  $              ‐
                                 ARI FLEET and AUTOMOBILE RENTALS, INC.
                                 4001 LEADENHALL ROAD
499
                                 PO BOX 5039
                                 MT LAUREL, NJ 08054                          Dean Foods Company                  LEASE AND FLEET MANAGEMENT SERVICES AGREEMENT                        $              ‐
                                 ARI FLEET LT
                                 9000 MIDATLANTIC DR                          Suiza Dairy Group Inc
500
                                 PO BOX 5039                                  Dean Transportation Inc
                                 MOUNT LAUREL, NJ 8054                        Dean Dairy Holdings LLC             SERVICE CONTRACT                                                     $              ‐
                                 ARIE KEIM
501                              20535 ROUTE 89
                                 CORRY, PA 16407                              Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 ARIE KEIM
502                              20535 ROUTE 89
                                 CORRY, PA 16407                              Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                 ARMSTRONG TRANSPORT GROUP INC
                                 ATTN KEVIN EOFF
503
                                 PO BOX 560687
                                 CHARLOTTE, NC 28256                          Dean Dairy Holdings, LLC            FREIGHT SERVICES AGREEMENT DATED 01/01/2017                          $         14,025.00
                                 ARMY & AIR FORCE EXCHANGE SERVICE
504                              3911 S WALTON WALKER BLVD
                                 DALLAS, TX 75146                             Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 04/17/2018                                   $              ‐
                                 ARNOLD WORLDWIDE INC
505    1220 / 505                10 SUMMER STREET
                                 BOSTON, MA 02110                             Alta‐Dena Certified Dairy, LLC      LICENSING AGREEMENT                                                  $              ‐
                                 AROMET PROPERTIES LLC
                                 ATTN DAVID METZGER
506
                                 270 BUELL RD
                                 ROCHESTER, NY 14624                          Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 09/18/2013                            $          9,768.01
                                 AROMET PROPERTIES LLC
                                 ATTN DAVID METZGER
507
                                 270 BUELL RD
                                 ROCHESTER, NY 14624                          Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 09/24/2013                            $              ‐
                                 AROMET PROPERTIES LLC
                                 ATTN DAVID METZGER
508
                                 270 BUELL RD
                                 ROCHESTER, NY 14624                          Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND                                             $              ‐
                                 AROMET PROPERTIES LLC
                                 ATTN DAVID METZGER
509
                                 270 BUELL RD
                                 ROCHESTER, NY 14624                          Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND                                             $              ‐
                                 ARTHUR MILLSAPS
510                              596 LIBERALITY ROAD
                                 MADISONVILLE, TN 37354                       Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 ARTHUR MILLSAPS
511                              596 LIBERALITY ROAD
                                 MADISONVILLE, TN 37354                       Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                 ASCENTIUM CAPITAL LLC
                                 ATTN DAVID MARBIN, VP SALES
512
                                 23970 HIGHWAY 59 N
                                 KINGWOOD, TX 77339                           Dean Transportation, Inc.           LEASE: EQUIPMENT                                                     $          5,789.36
                                 ASCENTIUM CAPITAL LLC
                                 ATTN DAVID MARBIN, VP SALES
513
                                 23970 HIGHWAY 59 N
                                 KINGWOOD, TX 77339‐1535                      Dean Transportation, Inc.           LEASE: EQUIPMENT                                                     $              ‐
                                 ASCENTIUM CAPITAL LLC
                                 ATTN DAVID MARBIN, VP SALES
514
                                 23970 HIGHWAY 59 N
                                 KINGWOOD, TX 77339‐1535                      Dean Transportation, Inc.           LEASE: EQUIPMENT                                                     $              ‐
                                 ASCENTIUM CAPITAL LLC
                                 ATTN DAVID MARBIN, VP SALES
515
                                 23970 HIGHWAY 59 N
                                 KINGWOOD, TX 77339‐1535                      Dean Transportation, Inc.           LEASE: EQUIPMENT                                                     $              ‐
                                 ASPEN BERMUDA LIMITED
516                              141 FRONT ST
                                 HAMILTON, HM19                               Dean Foods Company                  INSURANCE POLICIES DATED 07/26/2019                                  $              ‐
                                 ASPEN RENTALS INC
                                 ATTN DEL R BOOTH, OPERATIONS MANAGER
517
                                 PO BOX 2748
                                 CANYON LAKE, TX 78133                        Southern Foods Group, LLC           LEASE: EQUIPMENT                                                     $              ‐


                                                                                                                                                                                                          Page 20 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 21 of 304
                                                Dean Foods Company, et al.
                                                                                                    Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                                  Debtor(s)                                         Contract Description                               Cure Amounts
                                 ASPEN SPECIALTY INSURANCE COMPANY
518                              175 CAPITAL BLVD, STE 100
                                 ROCKY HILL, CT 06067                                Dean Foods Company                INSURANCE POLICIES DATED 07/09/2019                                           $               ‐
                                 ASPEN TECHNOLOGY INC
                                 D/B/A ASPENTECH
519                              ATTN GENERAL COUNSEL
                                 20 CROSBY DR
                                 BEDFORD, MA 01730                                   Dean Foods Company                SOFTWARE LICENSING AGREEMENT DATED 12/23/2014                                 $               ‐
                                 ASSOCIATED DAIRY DISTRIBUTORS LP
                                 C/O ASSOCIATED WHOLESALE GROCERS INC, GEN PARTNER
520                              5000 KANSAS AVE
                                 KANSAS CITY, KS 66106
                                                                                   Southern Foods Group, LLC           LEASE: AUTO                                                                   $              ‐
                                 ASSOCIATED DAIRY DISTRIBUTORS LP
                                 C/O ASSOCIATED WHOLESALE GROCERS INC, GEN PARTNER
521
                                 5000 KANSAS AVE
                                 KANSAS CITY, KS 66106                             Southern Foods Group, LLC           LEASE: AUTO DATED 05/11/2017                                                  $               ‐
                                 ASSOCIATED FOOD STORES INC
                                 ATTN PRESIDENT
522
                                 1850 W 2100 S
                                 SALT LAKE CITY, UT 84119                          Southern Foods Group, LLC           VENDOR AGREEMENT DATED 05/04/2016                                             $         25,830.94
                                 ASSOCIATED FOOD STORES
                                 ATTN PRESIDENT
523
                                 1850 W 2100 S
                                 SALT LAKE CITY, UT 84119                          Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 05/04/2016                                             $               ‐
                                 ASSOCIATED MILK PRODUCERS INC
                                 ATTN BILL SWAN
524
                                 315 N BROADWAY ST
                                 NEW ULM, MN 56073                                 Dean Foods North Central, LLC       PURCHASE CONTRACT DATED 05/02/2019                                            $               ‐
                                 ASSOCIATED MILK PRODUCERS INC
                                 ATTN JIM CARROLL
525    4682 / 525
                                 1600 E LAMAR BLVD
                                 ARLINGTON, TX 76011                               Dean Foods Company                  SERVICE CONTRACT DATED 03/16/1995                                             $               ‐
                                 ASSOCIATED TAX APPRAISERS
526                              14101 HWY 290 W, STE 1600A                                                            THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 AUSTIN, TX 78737                                  Dean Foods Company                  08/29/2017                                                                    $         35,191.09
                                 ASSOCIATED TAX APPRAISERS
527                              14101 HWY 290 W, STE 1600A                                                            THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 AUSTIN, TX 78737                                  Dean Transportation, Inc.           10/31/2017                                                                    $               ‐
                                 ASSOCIATED TAX APPRAISERS
528                              14101 HWY 290 W, STE 1600A                                                            THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 AUSTIN, TX 78737                                  Suiza Dairy Group, LLC              10/31/2017                                                                    $               ‐
                                 ASSOCIATED WHOLESALE GROCERS
                                 ATTN SHELLY STEGNER
529    6573 / 529
                                 5000 KANSAS AVE
                                 KANSAS CITT, KS 66106                             Dean Foods Company                  LICENSING AGREEMENT DATED 01/31/2017                                          $          4,260.10
                                 ATHENS MINI STORAGE
530                              PO BOX 362
                                 ATHENS, TN 37371‐0362                             Mayfield Dairy Farms, LLC           LEASE: BUILDING AND LAND DATED 08/14/2009                                     $               ‐
                                 ATHENS UTILITIES BOARD
                                 ATTN ERIC NEWBERRY, GM
531                              PO BOX 689
                                 100 NEW ENGLEWOOD RD
                                 ATHENS, TN 37371‐0689                             Mayfield Dairy Farms, LLC           SERVICE CONTRACT DATED 11/01/2012                                             $        401,114.20
                                 ATHENS UTILITIES BOARD
                                 ATTN GEORGE USRY, GEN MGR
532                              PO BOX 689
                                 100 NEW ENGLEWOOD RD
                                 ATHENS, TN 37303                                  Mayfield Dairy Farms, LLC           SERVICE CONTRACT DATED 05/05/1992                                             $               ‐
                                 ATKINS, DANIEL L
533
                                 ADDRESS ON FILE                                   Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                      $               ‐
                                 ATLANTA NATIONAL LEAGUE BASEBALL CLUB LLC
                                 ATTN DEREK SCHILLER
534
                                 755 HANK AARON DR
                                 ATLANTA, GA 30315                                 Mayfield Dairy Farms, LLC           LICENSING AGREEMENT DATED 03/24/2016                                          $               ‐
                                 ATLANTA NATIONAL LEAGUE BASEBALL CLUB LLC
                                 ATTN DEREK SCHILLER
535    934 / 535                 SUNTRUST PARK
                                 755 BATTERY AVE SE
                                 ATLANTA, GA 30339                                 Mayfield Dairy Farms, LLC           LICENSING AGREEMENT DATED 02/21/2017                                          $               ‐
                                 ATLANTIC RICHFIELD CO
                                 C/O BP REMEDIATION MANAGEMENT
536                              ATTN ENVIRONMENTAL BUSINESS MGR, PA MATTERS
                                 1 W PENNSYLVANIA AVE, STE 440
                                 TOWNSON, MD 21204                                 Dean Dairy Holdings, LLC            ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 09/18/2008                             $               ‐
                                 ATLAS COPCO COMPRESSORS INC
                                 ATTN JACOB FAGAN, SALES MGR
537
                                 15046 LEE RD
                                 HOUSTON, TX 77032                                 Garelick Farms, LLC                 PURCHASE CONTRACT                                                             $         26,254.64
                                 ATLAS COPCO COMPRESSORS INC
                                 ATTN JACOB FAGAN, SALES MGR
538
                                 15046 LEE RD
                                 HOUSTON, TX 77032                                 Garelick Farms, LLC                 PURCHASE CONTRACT                                                             $              ‐
                                 ATLAS COPCO COMPRESSORS LLC
                                 ATTN JACOB FAGAN, SALES MGR
539
                                 15046 LEE RD
                                 HOUSTON, TX 77032                                 Garelick Farms, LLC                 PURCHASE CONTRACT                                                             $               ‐
                                 ATLAS COPCO COMPRESSORS LLC
                                 ATTN PAUL OUELLETTE, SERVICE SALES MGR
540
                                 92 INTERSTATE
                                 WEST SPRINGFIELD, MA 01089                        Garelick Farms, LLC                 MAINTENANCE: EQUIPMENT                                                        $               ‐
                                 ATLAS OIL COMPANY
                                 ATTN ROBERT KENYON
541
                                 24501 ECORSE RD
                                 TAYLOR, MI 48180                                  Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 07/01/2018                                            $              ‐
                                 ATLAS OIL COMPANY
                                 ATTN ROBERT KENYON
542
                                 24501 ECORSE RD
                                 TAYLOR, MI 48180                                  Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 02/13/2019                                            $               ‐




                                                                                                                                                                                                                        Page 21 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 22 of 304
                                                 Dean Foods Company, et al.
                                                                                                    Contract Exhibit

            Multiparty Contract
Item          References (1)                           Counterparty                                  Debtor(s)                                     Contract Description               Cure Amounts
                                  ATLAS OIL COMPANY
                                  ATTN ROBERT KENYON
543
                                  24501 ECORSE RD
                                  TAYLOR, MI 48180                                  Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 04/01/2019                         $              ‐
                                  ATLAS OIL COMPANY
                                  ATTN ROBERT KENYON
544
                                  24501 ECORSE RD
                                  TAYLOR, MI 48180                                  Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 11/15/2007                         $              ‐
                                  ATLAS OIL COMPANY
                                  ATTN ROBERT KENYON
545
                                  24501 ECORSE RD
                                  TAYLOR, MI 48180                                  Dean Dairy Holdings, LLC           CONFIDENTIALITY AGREEMENT                                  $              ‐
                                  ATLAS OIL COMPANY
                                  ATTN ROBERT KENYON
546
                                  24501 ECORSE RD
                                  TAYLOR, MI 48180                                  Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 12/15/2007                         $              ‐
                                  ATLAS OIL COMPANY
                                  ATTN ROBERT KENYON
547
                                  24501 ECORSE RD
                                  TAYLOR, MI 48180                                  Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 12/09/2009                         $              ‐
                                  ATLAS OIL COMPANY
                                  ATTN ROBERT KENYON
548    548 / 590 / 2633
                                  24501 ECORSE RD
                                  TAYLOR, MI 48180                                  Dean Foods Company                 INSURANCE POLICIES                                         $              ‐
                                  ATLAS OIL COMPANY
                                  ATTN ROBERT KENYON
549
                                  24501 ECORSE RD
                                  TAYLOR, MI 48180                                  Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 12/08/2015                         $              ‐
                                  ATLAS OIL COMPANY
                                  ATTN ROBERT KENYON
550
                                  24501 ECORSE RD
                                  TAYLOR, MI 48180                                  Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 11/15/2008                         $              ‐
                                  ATLAS OIL COMPANY
                                  ATTN ROBERT KENYON
551
                                  24501 ECORSE RD
                                  TAYLOR, MI 48180                                  Suiza Dairy Group, LLC             PURCHASE CONTRACT                                          $              ‐
                                  ATLAS OIL COMPANY
                                  ATTN ROBERT KENYON
552
                                  24501 ECORSE RD
                                  TAYLOR, MI 48180                                  Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/01/2019   $              ‐
                                  ATLAS OIL COMPANY
                                  ATTN ROBERT KENYON
553
                                  24501 ECORSE RD
                                  TAYLOR, MI 48180                                  Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/15/2007   $              ‐
                                  ATMOS ENERGY MARKETING LLC
                                  ATTN CONTRACT ADMINISTRATION
554
                                  13430 NORTHWEST FREEWAY, STE 700
                                  HOUSTON, TX 77040‐6091                            Dean Dairy Holdings, LLC           PURCHASE CONTRACT                                          $              ‐
                                  ATMOS ENERGY MARKETING LLC
                                  ATTN CONTRACT ADMINISTRATION
555
                                  13430 NORTHWEST FREEWAY, STE 700
                                  HOUSTON, TX 77040‐6091                            Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 10/11/2012                         $              ‐
                                  ATMOS ENERGY MARKETING LLC
                                  ATTN ROB ELLIS, SVP
556
                                  13430 NW FREEWAY, STE 700
                                  HOUSTON, TX 77040‐6091                            Dean Dairy Holdings, LLC           PURCHASE CONTRACT                                          $         27,596.34
                                  ATMOS ENERGY MARKETING LLC
                                  ATTN ROB ELLIS, SVP
557
                                  13430 NW FREEWAY, STE 700
                                  HOUSTON, TX 77040‐6091                            Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 10/11/2012                         $              ‐
                                  AUDIO FIDELITY COMMUNICATIONS CORP
                                  D/B/A WHITLOCK
558                               ATTN MARK C BAKER, CFO
                                  12820 W CREEK PKWY, STE M
                                  RICHMOND, VA 23238                                Dean Foods Company                 SERVICE CONTRACT DATED 06/27/2016                          $              ‐
                                  AUTOMATED MAINTENANCE SYSTEMS INC
559                               3615 SEGER DR
                                  RAPID CITY, SD 57701                              Dean Foods Company                 MAINTENANCE: EQUIPMENT DATED 05/30/2019                    $          4,788.99
                                  AUTOMATION PERSONNEL SERVICES INC
560                               PO BOX 936648
                                  ATLANTA, GA 31193                                 Dean Dairy Holdings, LLC           EMPLOYMENT AGENCY DATED 03/06/2015                         $        134,940.82
                                  AUTOMOTIVE RENTALS INC                            Suiza Dairy Group Inc
561                               9000 MIDATLANTIC DR                               Dean Transportation Inc
                                  MOUNT LAUREL, NJ 8054                             Dean Dairy Holdings LLC            SERVICE CONTRACT                                           $              ‐
                                  AUTOMOTIVE RENTALS INC
562                               9000 MIDATLANTIC DR                               Suiza Dairy Group Inc
                                  MOUNT LAUREL, NJ 8054                             Dean Transportation Inc            GUARANTEES                                                 $              ‐
                                  AUTOMOTIVE RENTALS INC
563                               9000 MIDATLANTIC DR
                                  MOUNT LAUREL, NJ 8054                             Dean Transportation Inc            SERVICE CONTRACT                                           $              ‐
                                  AVENDRA LLC
                                  ATTN CHARLES E MCINTYRE, SVP STRATEGIC SOURCING
564
                                  702 KING FARM BLVD, STE 600
                                  ROCKVILLE, MD 20850                               Dean Dairy Holdings, LLC           DISTRIBUTION AGREEMENT DATED 06/03/2016                    $              ‐
                                  AVENDRA LLC
                                  ATTN PMNDPF
565
                                  702 KING FARM BLVD, STE 600
                                  ROCKVILLE, MD 20850                               Dean Dairy Holdings, LLC           DISTRIBUTION AGREEMENT DATED 12/31/2013                    $              ‐
                                  AVERILL AUTO AND SERVICE LLC
                                  ATTN LEGAL DEPARTMENT
566
                                  2515 MCKINNEY AVE, STE 1200
                                  DALLAS, TX 75201                                  Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 04/01/2007                  $          4,200.00
                                  AVERILL AUTO AND SERVICE LLC
                                  ATTN LEGAL DEPARTMENT
567
                                  2515 MCKINNEY AVE, STE 1200
                                  DALLAS, TX 75201                                  Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 06/26/2007                  $              ‐
                                  AVERILL AUTO AND SERVICE LLC
                                  ATTN LEGAL DEPARTMENT
568
                                  2515 MCKINNEY AVE, STE 1200
                                  DALLAS, TX 75201                                  Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 10/30/2017                  $              ‐


                                                                                                                                                                                                     Page 22 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 23 of 304
                                                 Dean Foods Company, et al.
                                                                                         Contract Exhibit

            Multiparty Contract
Item          References (1)                            Counterparty                     Debtor(s)                                      Contract Description               Cure Amounts
                                   AVERILL AUTO SALES AND SERVICE LLC
569                                1618 EXECUTIVE AVE
                                   MYRTLE BEACH, SC 29577               Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 04/01/1996                  $              ‐
                                   AXA XL INSURANCE CO
570    915 / 570                   8 ST STEPHENS GREEN
                                   DUBLIN 2, D02 VK30                   Dean Foods Company                  INSURANCE POLICIES                                         $              ‐
                                   AXA XL PROFESSIONAL INSURANCE
571    571 / 4469 / 7978           100 CONSTITUTION PLAZA, 17TH FL
                                   HARTFORD, CT 06103                   Dean Foods Company                  INSURANCE POLICIES                                         $              ‐
                                   AXIS INSURANCE COMPANY
572                                11680 GREAT OAKS WAY, STE 500
                                   ALPHARETTA, GA 30022                 Dean Foods Company                  INSURANCE POLICIES                                         $              ‐
                                   B & C TRUCK SERVICE INC
                                   ATTN PRESIDENT
573
                                   255 CORDOVA CUT OFF RD
                                   JASPER, AL 35501                     Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 12/28/2015                  $         11,554.83
                                   B & C TRUCK SERVICE INC
                                   ATTN PRESIDENT
574
                                   255 CORDOVA CUT OFF RD
                                   JASPER, AL 35501                     Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 10/01/2005                  $              ‐
                                   B & C TRUCK SERVICE INC
                                   ATTN PRESIDENT
575
                                   255 CORDOVA CUT OFF RD
                                   JASPER, AL 35501                     Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 03/31/2005                  $              ‐
                                   B & E DAIRY #1
                                   ATTN ELDERT VAN DAM
576
                                   26599 COMMUNITY BLVD
                                   BARSTOW, CA 92311                    Alta‐Dena Certified Dairy, LLC      PURCHASE CONTRACT DATED 04/30/2005                         $              ‐
                                   B & E DAIRY #1
                                   ATTN ELDERT VAN DAM
577
                                   26599 COMMUNITY BLVD
                                   BARSTOW, CA 92311                    Alta‐Dena Certified Dairy, LLC      PURCHASE CONTRACT DATED 04/23/2002                         $              ‐
                                   B & E DAIRY #2
                                   ATTN ELDERT VAN DAM
578
                                   26599 COMMUNITY BLVD
                                   BARSTOW, CA 92311                    Alta‐Dena Certified Dairy, LLC      PURCHASE CONTRACT DATED 04/30/2005                         $              ‐
                                   B & J CYCLE
                                   ATTN MIKE WILLUWEIT
579
                                   1117 W HWY 18
                                   WINNER, SD 57580                     Dean Foods North Central, LLC       LEASE: BUILDING AND LAND DATED 06/21/2013                  $           125.00
                                   B & L DISPOSAL INC
                                   ATTN BRAD MECHAM, OWNER
580
                                   2237 W 2120 N
                                   LEHI, UT 84043                       Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/01/2016   $            60.00
                                   B C MORRISSEY INSURANCE INC
581                                890 NORTH READING RD
                                   EPHRATA, PA 17522                    Shenandoah'S Pride, LLC             INSURANCE POLICIES DATED 05/07/2010                        $              ‐
                                   B&B DISTRIBUTORS INC
                                   ATTN JOHN BLANTON
582
                                   PO BOX 276
                                   STAFFORDSVILLE, KY 41256             Suiza Dairy Group, LLC              DISTRIBUTION AGREEMENT DATED 04/13/2009                    $              ‐
                                   B&D RENTALS
                                   ATTN DENNIS NESS
583
                                   4605 DOUGLAS ST
                                   GARRISON, ND 58540                   Dean Foods North Central, LLC       LEASE: BUILDING AND LAND DATED 08/17/2017                  $              ‐
                                   B&D RENTALS
                                   ATTN DENNIS NESS
584
                                   4605 DOUGLAS ST
                                   GARRISON, ND 58540                   Dean Foods North Central, LLC       LEASE: BUILDING AND LAND                                   $              ‐
                                   B&D RENTALS
                                   ATTN DENNIS NESS
585
                                   4605 DOUGLAS ST
                                   GARRISON, ND 58540                   Dean Foods North Central, LLC       LEASE: BUILDING AND LAND DATED 09/30/2008                  $              ‐
                                   B&D RENTALS
                                   ATTN DENNIS NESS
586
                                   4605 DOUGLAS ST
                                   GARRISON, ND 58540                   Dean Foods North Central, LLC       LEASE: BUILDING AND LAND                                   $              ‐
                                   B&D RENTALS
                                   ATTN DENNIS NESS
587
                                   4605 DOUGLAS ST
                                   GARRISON, ND 58540                   Dean Foods North Central, LLC       LEASE: BUILDING AND LAND DATED 09/15/2014                  $              ‐
                                   B&E DAIRY 1
                                   ATTN OWNER
588
                                   26599 COMMUNITY BLVD
                                   BARSTOW, CA 92311                    Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 10/29/2018                         $              ‐
                                   B&E DAIRY 2
                                   ATTN OWNER
589
                                   26599 COMMUNITY BLVD
                                   BARSTOW, CA 92311                    Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 10/25/2018                         $              ‐
                                      B&R OIL CO
590    548 / 590 / 2633               24501 ECORSE RD
                                      TAYLOR, MI 48180                  Dean Foods Company                  INSURANCE POLICIES                                         $              ‐
                                      B&R PROPERTY MANAGEMENT INC
591    593 / 591                      5223 RIVER ROAD, 2ND FL
                                      BETHESDA, MD 20816                Tuscan/Lehigh Dairies, Inc.         LEASE: BUILDING AND LAND DATED 06/15/2015                  $              ‐
                                      B&R PROPERTY MANAGEMENT INC
592                                   5223 RIVER ROAD, 2ND FL
                                      BETHESDA, MD 20816                Tuscan/Lehigh Dairies, Inc.         LEASE: BUILDING AND LAND DATED 05/07/2014                  $              ‐
                                      B&R PROPERTY MANAGEMENT LLC
593    593 / 591                      5223 RIVER ROAD, 2ND FL
                                      BETHESDA, MD 20816                Tuscan/Lehigh Dairies, Inc.         LEASE: BUILDING AND LAND DATED 06/15/2015                  $              ‐
                                      BACK NINE DAIRY
594                                   650 CURRY ROAD O
                                      CLOVIS, NM 88101                  Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                      BACK NINE DAIRY
595                                   650 CURRY ROAD O
                                      CLOVIS, NM 88101                  Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $              ‐
                                      BADGER ICE CREAM COMPANY INC
596    283 / 596 / 1940 / 4632 / 4873 RESEARCHING ADDRESS
                                                                        Dean Holding Company                INDEMNITY AGREEMENT                                        $              ‐


                                                                                                                                                                                          Page 23 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 24 of 304
                                                Dean Foods Company, et al.
                                                                                                   Contract Exhibit

           Multiparty Contract
Item         References (1)                            Counterparty                              Debtor(s)                                        Contract Description                            Cure Amounts
                                 BAKERY CONFECTIONERY TOBACCO WORKERS AND GRAIN
                                 MILLERS LOCAL 358
597
                                 1310 E. NINE MILE RD.
                                 HIGHLAND SPRINGS, VA 23075                     Suiza Dairy Group, LLC                UNION CONTRACT DATED 11/30/2016                                         $               ‐
                                 BALIAN, ALEXANDER
598                              ADDRESS ON FILE                                Dean Foods Company                    PHANTOM SHARES AGREEMENT                                                $               ‐
                                 BALMAT, TIMOTHY J
599                              ADDRESS ON FILE                                   Suiza Dairy Group, LLC             SEVERANCE CONTRACT                                                      $               ‐
                                 BAMA FOODS LIMITED PARTNERSHIP
                                 ATTN LEGAL DEPT
600
                                 2745 E 11TH ST
                                 TULSA, OK 74105                                   Southern Foods Group, LLC          CUSTOMER AGREEMENT DATED 11/03/2008                                     $              ‐
                                 BANC OF AMERICA & CAPITAL LLC
                                 ATTN TERRI J PRESTON, VP
601
                                 2059 NORTHLAKE PKWY
                                 TUCKER, GA 30084                                  Dean Transportation, Inc.          GUARANTEES DATED 11/05/2013                                             $               ‐
                                 BANC OF AMERICA & CAPITAL LLC
                                 ATTN TERRI J PRESTON, VP
602
                                 2059 NORTHLAKE PKWY
                                 TUCKER, GA 30084                                  Dean Transportation, Inc.          LEASE: AUTO                                                             $        710,946.87
                                 BANDERAS, JESUS
603
                                 ADDRESS ON FILE                                   Berkeley Farms, LLC                SEVERANCE CONTRACT                                                      $               ‐
                                 BANK MIDWEST NA
604                              1100 MAIN ST
                                 KANSAS CITY, MO 64105‐2105                        Dean Foods Company                 ENVIRONMENTAL CLEAN‐UP AGREEMENT                                        $               ‐
                                 BANK MIDWEST NA
605                              1100 MAIN ST
                                 KANSAS CITY, MO 64105‐2105                        Dean Foods Company                 ENVIRONMENTAL CLEAN‐UP AGREEMENT                                        $              ‐
                                 BANK OF AMERICA NA
                                 ATTN DERIVATIVES DOCUMENTATION UNIT
606
                                 100 N TYRON ST, NC1‐007‐13‐01
                                 CHARLOTTE, NC 28255                               Dean Foods Company                 DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 01/11/2000   $               ‐
                                 BANK OF AMERICA NA
                                 ATTN DERIVATIVES DOCUMENTATION UNIT
607
                                 100 N TYRON ST, NC1‐007‐13‐01
                                 CHARLOTTE, NC 28255                               Dean Foods Company                 DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 01/11/2000   $              ‐
                                 BANK OF AMERICA NA
                                 C/O BLOCKED ACCOUNT SUPPORT
608    3780 / 608                ATTN SUSAN OBERTO, VP
                                 800 5TH AVENUE, WA1‐501‐08‐21
                                 SEATTLE, WA 98104                                 Suiza Dairy Group, LLC             BANKING SERVICE AGREEMENT DATED 06/04/2008                              $               ‐
                                 BANK OF AMERICA NA
                                 C/O BLOCKED ACCOUNT SUPPORT
609    3781 / 609                ATTN SUSAN OBERTO, VP
                                 800 5TH AVENUE, WA1‐501‐08‐21
                                 SEATTLE, WA 98104                                 Suiza Dairy Group, LLC             BANKING SERVICE AGREEMENT                                               $              ‐
                                 BANK OF AMERICA, N.A., TRUSTEE FOR THE BARBARA
                                 MULLINS TRUST
                                 Trust Real Estate
610    2305 / 610                Attn: Howard Compton
                                 P.O. Box 831500
                                 Dallas, TX 75283‐1500                             Southern Foods Group, LLC          LEASE AGREEMENT DATED 1/1/2002                                          $               ‐
                                 BANK OF MONTREAL
                                 C/O COMMODITY DERIVATIVES OPERATIONS
611
                                 250 YONGE ST, 10TH FL
                                 TORONTO, ON M5B 2M8                               Dean Foods Company                 DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT                    $              ‐
                                 BANK OF MONTREAL
                                 C/O COMMODITY DERIVATIVES OPERATIONS
612                              ATTN CARMEN LEE
                                 250 YONGE ST, 10TH FL
                                 TORONTO, ON M5B 2M8                               Dean Foods Company                 DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT                    $               ‐
                                 BANK OF MONTREAL
                                 C/O COMMODITY DERIVATIVES OPERATIONS
613                              ATTN TALIN GALENTZ
                                 250 YONGE ST, 10TH FL
                                 TORONTO, ON M5B 2M8                               Dean Foods Company                 DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT                    $              ‐
                                 BANK OF MONTREAL
                                 C/O COMMODITY DERIVATIVES OPERATIONS
614                              ATTN TALIN GALENTZ
                                 250 YONGE ST, 10TH FL
                                 TORONTO, ON M5B 2M8                               Dean Foods Company                 DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT                    $               ‐
                                 BANK OF MONTREAL
                                 C/O COMMODITY DERIVATIVES OPERATIONS
615                              ATTN TALIN GALENTZ
                                 250 YONGE ST, 10TH FL
                                 TORONTO, ON M5B 2M8                               Dean Foods Company                 DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT                    $              ‐
                                 BANK OF NEW YORK MELLON TRUST COMPANY NA, THE
                                 ATTN CORPORATE TRUST ADMIN
616                              601 TRAVIS ST, 17TH FL                                                               FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 HOUSTON, TX 77002                                 Dean Foods Company                 02/25/2015                                                              $               ‐
                                 BANK OF NEW YORK, THE
617                              101 BARCLAY ST, 11 E
                                 NEW YORK, NY 10286                                Dean Foods Company                 BANKING SERVICE AGREEMENT DATED 12/22/2003                              $              ‐
                                 BANK OF THE WEST
                                 ATTN JERRY HOLMES, VP
618                              12677 ALCOSTA BLVD, STE 200
                                 NC‐B15‐2H‐K
                                 SAN RAMON, CA 94583                               Dean Transportation, Inc.          LEASE: AUTO                                                             $               ‐
                                 BANK OF THE WEST
                                 ATTN JERRY HOLMES, VP
619                              12677 ALCOSTA BLVD, STE 200
                                 NC‐B15‐2H‐K
                                 SAN RAMON, CA 94583                               Dean Transportation, Inc.          GUARANTEES DATED 09/28/2015                                             $              ‐




                                                                                                                                                                                                                 Page 24 of 304
                       Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 25 of 304
                                                  Dean Foods Company, et al.
                                                                                                   Contract Exhibit

            Multiparty Contract
Item          References (1)                             Counterparty                               Debtor(s)                                              Contract Description                        Cure Amounts
                                    BANK ONE NA
                                                                                   Suiza Dairy Group, LLC
                                    ATTN ASSET BACKED FINANCE
                                                                                   Dean Dairy Holdings, LLC
                                    STE IL‐0079 1‐19
                                                                                   Country Fresh, LLC
                                    1 BANC ONE PLAZA
                                                                                   Midwest Ice Cream Company, LLC
620    626 / 620                    CHICAGO, IL 60670‐0079
                                                                                   Dean East II, LLC
                                                                                   Dean Holding Company
                                                                                   Reiter Dairy, LLC
                                                                                   Verifine Dairy Products Of Sheboygan, LLC
                                                                                   Southern Foods Group, LLC                   BANKING SERVICE AGREEMENT DATED 11/20/2003                          $              ‐
                                    BANK ONE NA                                    Suiza Dairy Group, LLC
                                    ATTN ASSET BACKED FINANCE                      Dean Dairy Holdings, LLC
                                    STE IL‐0079 1‐19                               Country Fresh, LLC
                                    1 BANC ONE PLAZA                               Midwest Ice Cream Company, LLC
621    627 / 621                    CHICAGO, IL 60670‐0079                         Dean East II, LLC
                                                                                   Dean Holding Company
                                                                                   Reiter Dairy, LLC
                                                                                   Verifine Dairy Products Of Sheboygan, LLC
                                                                                   Southern Foods Group, LLC                   BANKING SERVICE AGREEMENT DATED 11/20/2003                          $              ‐
                                    BANK ONE NA
                                    ATTN CREDIT MGR, ASSET BACKED SECURITIES DIV
622    2700 / 622                   1 BANK ONE PLAZA
                                    STE 0596, 21ST FL
                                    CHICAGO, IL 60670                              Southern Foods Group, LLC                   BANKING SERVICE AGREEMENT                                           $              ‐
                                    BANK ONE NA
                                    ATTN CREDIT MGR, ASSET BACKED SECURITIES DIV
623    2701 / 623                   1 BANK ONE PLAZA
                                    STE 0596, 21ST FL
                                    CHICAGO, IL 60670                              Southern Foods Group, LLC                   BANKING SERVICE AGREEMENT DATED 11/20/2003                          $              ‐
                                    BANK ONE NA
                                    ATTN CREDIT MGR, ASSET BACKED SECURITIES DIV
624    2698 / 624
                                    1 BANK ONE PLAZA, STE 0596, 21ST FL
                                    CHICAGO, IL 60670                              Southern Foods Group, LLC                   BANKING SERVICE AGREEMENT                                           $              ‐
                                    BANK ONE NA
                                    ATTN CREDIT MGR, ASSET BACKED SECURITIES DIV
625    2699 / 625
                                    1 BANK ONE PLAZA, STE 0596, 21ST FL
                                    CHICAGO, IL 60670                              Southern Foods Group, LLC                   BANKING SERVICE AGREEMENT                                           $              ‐
                                    BANK ONE NATIONAL PROCESSING CNTR
                                                                                   Suiza Dairy Group, LLC
                                    CREDIT MGR, ASSET BACKED SECURITIES DIV
                                                                                   Dean Dairy Holdings, LLC
                                    1 BANK ONE PLAZA
                                                                                   Country Fresh, LLC
                                    STE 0596, 21ST FL
                                                                                   Midwest Ice Cream Company, LLC
626    626 / 620                    CHICAGO, IL 60670
                                                                                   Dean East II, LLC
                                                                                   Dean Holding Company
                                                                                   Reiter Dairy, LLC
                                                                                   Verifine Dairy Products Of Sheboygan, LLC
                                                                                   Southern Foods Group, LLC                   BANKING SERVICE AGREEMENT DATED 11/20/2003                          $              ‐
                                    BANK ONE NATIONAL PROCESSING CNTR
                                                                                   Suiza Dairy Group, LLC
                                    CREDIT MGR, ASSET BACKED SECURITIES DIV
                                                                                   Dean Dairy Holdings, LLC
                                    1 BANK ONE PLAZA
                                                                                   Country Fresh, LLC
                                    STE 0596, 21ST FL
                                                                                   Midwest Ice Cream Company, LLC
627    627 / 621                    CHICAGO, IL 60670
                                                                                   Dean East II, LLC
                                                                                   Dean Holding Company
                                                                                   Reiter Dairy, LLC
                                                                                   Verifine Dairy Products Of Sheboygan, LLC
                                                                                   Southern Foods Group, LLC                   BANKING SERVICE AGREEMENT DATED 11/20/2003                          $              ‐
                                    BANKNORTH NA
       628 / 1490 / 2803 / 4321 /   ATTN WILLIAM E KIDDER
628
       4962                         21 ELM ST                                                                                  FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                    WOODSTOCK, VT 05091                            Dean Foods Company                          04/15/2005                                                          $              ‐
                                    BANKNORTH NA
       629 / 1491 / 2804 / 4322 /   ATTN WILLIAM E KIDDER
629
       4963                         21 ELM ST                                                                                  FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                    WOODSTOCK, VT 05091                            Dean Foods Company                          04/15/2005                                                          $              ‐
                                    BANKNORTH NA
                                    ATTN WILLIAM E KIDDER
630    2792 / 630
                                    21 ELM ST                                      Garelick Farms, LLC                         FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                    WOODSTOCK, VT 05091                            Suiza Dairy Group, LLC                      04/15/2005                                                          $              ‐
                                    BANKNORTH NA
                                    ATTN WILLIAM E KIDDER
631    2793 / 631
                                    21 ELM ST                                      Garelick Farms, LLC
                                    WOODSTOCK, VT 05091                            Suiza Dairy Group, LLC                      SERVICE CONTRACT DATED 04/15/2005                                   $              ‐
                                    BARBARA MULLINS TRUST
                                    C/O BANK OF AMERICA TRUSTEE
632                                 ATTN HOWARD COMPTON
                                    PO BOX 831500
                                    DALLAS, TX 75283‐1500                          Southern Foods Group, LLC                   LEASE: BUILDING AND LAND                                            $              ‐
                                    BARBER RENTAL PROPERTIES
                                    ATTN DON BARBER
633
                                    679 W MAIN ST
                                    HOHENWALD, TN 38462                            Suiza Dairy Group, LLC                      LEASE: BUILDING AND LAND DATED 06/15/2016                           $              ‐
                                    BARBER RENTAL PROPERTIES
                                    ATTN DON BARBER
634
                                    679 W MAIN ST
                                    HOHENWALD, TN 38462                            Suiza Dairy Group, LLC                      LEASE: BUILDING AND LAND                                            $              ‐
                                    BARBER RENTAL PROPERTIES
                                    ATTN DON BARBER
635
                                    679 W MAIN ST
                                    HOHENWALD, TN 38462                            Suiza Dairy Group, LLC                      LEASE: BUILDING AND LAND DATED 07/16/2018                           $              ‐
                                       BARDIAMOND INC
       225 / 349 / 636 / 5227 / 5579 /
636                                    5376 FM 545
       6711 / 7084
                                       MELISSA, TX 75454                           Dean Foods Company                          CONFIDENTIALITY AGREEMENT                                           $              ‐
                                       BARHAM JERSEY FARM
637                                    571 COUNTY ROAD 2
                                       CALHOUN, TN 37309                           Dean Foods Company                          INDEPENDENT PRODUCER CONTRACT                                       $              ‐
                                       BARHAM JERSEY FARM
638                                    571 COUNTY ROAD 2
                                       CALHOUN, TN 37309                           Dean Foods Company                          TRANSPORTATION AGREEMENT                                            $              ‐
                                       BARHAM, CYNTHIA KAY
639                                    ADDRESS ON FILE                             Dean Foods Company                          PHANTOM SHARES AGREEMENT                                            $              ‐




                                                                                                                                                                                                                      Page 25 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 26 of 304
                                                Dean Foods Company, et al.
                                                                                                   Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                                 Debtor(s)                                      Contract Description       Cure Amounts
                                 BARNES & NOBLE INC
                                 ATTN DENNIS O'NEIL, PURCHASING MGR
640
                                 120 FIFTH AVE
                                 NEW YORK, NY 10011                               Dean Dairy Holdings, LLC            DISTRIBUTION AGREEMENT DATED 04/29/2008            $              ‐
                                 BARNES & NOBLE INC
                                 ATTN DENNIS O'NEIL, PURCHASING MGR
641
                                 120 FIFTH AVE
                                 NEW YORK, NY 10011                               Dean Dairy Holdings, LLC            DISTRIBUTION AGREEMENT DATED 06/01/2009            $              ‐
                                 BARNES & NOBLE INC
                                 ATTN DENNIS O'NEIL, PURCHASING MGR
642
                                 120 FIFTH AVE
                                 NEW YORK, NY 10011                               Dean Dairy Holdings, LLC            DISTRIBUTION AGREEMENT DATED 06/01/2009            $              ‐
                                 BARNES & NOBLE INC
                                 ATTN DENNIS O'NEIL, PURCHASING MGR
643
                                 120 FIFTH AVE
                                 NEW YORK, NY 10011                               Dean Dairy Holdings, LLC            DISTRIBUTION AGREEMENT DATED 03/02/2010            $              ‐
                                 BARNWELL, MAGDALENA J
644    5494 / 644                PO BOX 2712
                                 ALAMOGORDO, NM 88311                             Dean Foods Company                  LEASE: BUILDING AND LAND DATED 02/21/2005          $           500.00
                                 BARR FARM
                                 WILLIAM OR KAREN BARR
645
                                 896 DRY VALLEY ROAD
                                 PHILADELPHIA, TN 37846                           Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 BARR FARM
                                 WILLIAM OR KAREN BARR
646
                                 896 DRY VALLEY ROAD
                                 PHILADELPHIA, TN 37846                           Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                                 BARRY S. HOSTETTER
647                              6800 VALLEY GLEN ROAD
                                 ANNVILLE, PA 17003                               Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 BARRY S. HOSTETTER
648                              6800 VALLEY GLEN ROAD
                                 ANNVILLE, PA 17003                               Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                                 BARRY WILSON
649                              552 JACKSON ROAD
                                 PORTLAND, TN 37148                               Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 BARRY WILSON
650                              552 JACKSON ROAD
                                 PORTLAND, TN 37148                               Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                                 BARRY, BERNADINE
651
                                 RESEARCHING ADDRESS                              Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 05/16/2018          $              ‐
                                 BARTON STAFFING SOLUTIONS INC
                                 ATTN JASON BARTON
652
                                 723 AURORA AVE
                                 AURORA, IL 60505                                 Country Fresh, LLC                  EMPLOYMENT AGENCY                                  $              ‐
                                 BARTON STAFFING SOLUTIONS INC
                                 ATTN JASON BARTON, PRES
653
                                 1000 CORPORATE BLVD, STE A
                                 AURORA, IL 60505                                 Midwest Ice Cream Company, LLC      EMPLOYMENT AGENCY                                  $              ‐
                                 BARTON STAFFING SOLUTIONS INC
                                 ATTN JASON BARTON, PRES
654
                                 1000 CORPORATE BLVD, STE A
                                 AURORA, IL 60505                                 Midwest Ice Cream Company, LLC      EMPLOYMENT AGENCY DATED 05/31/2011                 $              ‐
                                 BARTON STAFFING SOLUTIONS INC
                                 ATTN JASON BARTON, PRES
655
                                 1000 CORPORATE BLVD, STE A
                                 AURORA, IL 60505                                 Country Fresh, LLC                  EMPLOYMENT AGENCY                                  $              ‐
                                 BASEL, BRETT
656                              ADDRESS ON FILE                                  Dean Foods Company                  PHANTOM SHARES AGREEMENT                           $              ‐
                                 BASHAS' INC
                                 ATTN GENERAL COUNSEL
657
                                 200 S 56TH ST
                                 CHANDLER, AZ 85226                               Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 05/01/2018                $              ‐
                                 BASKIN BR ROBBINS
                                 ATTN TAD WAMPFLER, VP ALLIED DOMECQ QSR
658    658 / 441
                                 14 PACELLA PARK DR
                                 RANDOLPH, MA 02368                               Dean Foods Company                  STORAGE AGREEMENT                                  $              ‐
                                 BASKIN ROBBINS USA CO
                                 ATTN TAD WAMPFLER, VP ALLIED DOMECQ QSR
659    4711 / 659
                                 14 PACELLA PARK DR
                                 RANDOLPH, MA 02368                               Alta‐Dena Certified Dairy, LLC      STORAGE AGREEMENT DATED 11/04/2000                 $              ‐
                                 BASKIN ROBBINS USA
660    5986 / 660                217 EAST ALAMEDA, STE 215
                                 BURBANK, CA 91502                                Dean Foods Company                  MAINTENANCE: EQUIPMENT DATED 07/14/1995            $              ‐
                                 BASKIN ROBBINS USA
661    5962 / 661                217 EAST ALAMEDA, STE 215
                                 BURBANK, CA 91502                                Dean Foods Company                  MAINTENANCE: EQUIPMENT DATED 07/14/1995            $              ‐
                                 BASKIN ROBBINS USA
662    6062 / 662                217 EAST ALAMEDA, STE 215
                                 BURBANK, CA 91502                                Dean Foods Company                  MAINTENANCE: EQUIPMENT DATED 08/23/2000            $              ‐
                                 BASKIN ROBBINS USA
663    6063 / 663                217 EAST ALAMEDA, STE 215
                                 BURBANK, CA 91502                                Dean Foods Company                  MAINTENANCE: EQUIPMENT DATED 08/09/2002            $              ‐
                                 BASKIN‐ROBBINS FRANCHISED SHOPS LLC
                                 ATTN NIGEL TRAVIS, CEO
664
                                 130 ROYALL ST
                                 CANTON, MA 02021                                 Suiza Dairy Group, LLC              SERVICE CONTRACT DATED 07/20/2012                  $              ‐
                                 BASKIN‐ROBBINS FRANCHISED SHOPS LLC
                                 ATTN NIGEL TRAVIS, CEO
665    2350 / 665
                                 130 ROYALL ST
                                 CANTON, MA 02021                                 Suiza Dairy Group, LLC              SERVICE CONTRACT DATED 04/12/2018                  $              ‐
                                 BASKIN‐ROBBINS USA CO
                                 ATTN PAUL BALZER, DIR OF DISTRIBUTION SERVICES
666    4704 / 666
                                 14 PACELLA PARK DR
                                 RANDOLPH, MA 02368                               Dean Foods Company                  STORAGE AGREEMENT DATED 08/28/1999                 $              ‐
                                 BASKIN‐ROBBINS USA CO
                                 ATTN PAUL BALZER, DIR OF DISTRIBUTION SERVICES
667
                                 14 PACELLA PARK DR
                                 RANDOLPH, MA 02368                               Alta‐Dena Certified Dairy, LLC      STORAGE AGREEMENT DATED 11/04/2000                 $              ‐



                                                                                                                                                                                            Page 26 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 27 of 304
                                                Dean Foods Company, et al.
                                                                                                   Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                                  Debtor(s)                                       Contract Description                                 Cure Amounts
                                 BASKIN‐ROBBINS USA CO
                                 ATTN PAUL BALZER, DIR OF DISTRIBUTION SERVICES
668    4713 / 668
                                 14 PACELLA PARK DR
                                 RANDOLPH, MA 02368                               Alta‐Dena Certified Dairy, LLC      STORAGE AGREEMENT DATED 11/04/2000                                            $               ‐
                                 BASKIN‐ROBBINS USA CO
                                 ATTN TAD WAMPFLER, VP ALLIED DOMECQ QSR
669    4756 / 669
                                 14 PACELLA PARK DR
                                 RANDOLPH, MA 02368                               Dean Foods Company                  STORAGE AGREEMENT DATED 08/28/1999                                            $              ‐
                                 BASKIN‐ROBBINS USA CO
                                 ATTN TAD WAMPFLER, VP ALLIED DOMECQ QSR
670    4705 / 670
                                 14 PACELLA PARK DR
                                 RANDOLPH, MA 02368                               Dean Foods Company                  STORAGE AGREEMENT DATED 08/28/1999                                            $               ‐
                                 BASKIN‐ROBBINS USA CO
                                 ATTN VP
671    4712 / 671
                                 14 PACELLA PARK DR
                                 RANDOLPH, MA 02368                               Alta‐Dena Certified Dairy, LLC      STORAGE AGREEMENT DATED 11/04/2000                                            $               ‐
                                 BASKIN‐ROBBINS USA CO
                                 ATTN VP
672    4714 / 672
                                 14 PACELLA PARK DR
                                 RANDOLPH, MA 02368                               Alta‐Dena Certified Dairy, LLC      STORAGE AGREEMENT DATED 11/04/2000                                            $               ‐
                                 BASSETT MECHANICAL
673                              1215 HYLAND AVE
                                 KAUKAUNA, WI 54130                               Dean Foods Company                  MAINTENANCE: EQUIPMENT DATED 02/28/2016                                       $         13,312.77
                                 BAST HATFIELD CONSTRUCTION LLC
674                              1399 CRESCENT VISCHER FERRY RD, STE 2
                                 CLIFTON PARK, NY 12065                           Dean Foods Company                  THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $              ‐
                                 BAST HATFIELD CONSTRUCTION LLC
675                              1399 CRESCENT VISCHER FERRY RD, STE 2
                                 CLIFTON PARK, NY 12065                           Dean Foods Company                  THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $               ‐
                                 BAST HATFIELD CONSTRUCTION LLC
676                              1399 CRESCENT VISCHER FERRY RD, STE 2
                                 CLIFTON PARK, NY 12065                           Dean Foods Company                  THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $              ‐
                                 BAST HATFIELD CONSTRUCTION LLC
677                              1399 CRESCENT VISCHER FERRY RD, STE 2
                                 CLIFTON PARK, NY 12065                           Dean Foods Company                  THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $               ‐
                                 BAST HATFIELD CONSTRUCTION LLC
678                              1399 VISCHERS FERRY RD
                                 HALFMOON, NY 12065‐6325                          Garelick Farms, LLC                 THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $              ‐
                                 BAST HATFIELD CONSTRUCTION LLC
679                              1399 VISCHERS FERRY RD                                                               THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 HALFMOON, NY 12065‐6325                          Garelick Farms, LLC                 01/30/2018                                                                    $               ‐
                                 BASTIAN, RANDY C
680
                                 ADDRESS ON FILE                                  Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                      $               ‐
                                 BASTIAN, RANDY C
681
                                 ADDRESS ON FILE                                  Suiza Dairy Group, LLC              SEVERANCE CONTRACT                                                            $              ‐
                                 BATA PLASTICS INC
                                 ATTN MATT HAMMOND, VP
682
                                 1001 40TH ST
                                 GRAND RAPIDS, MI 49508                           Country Fresh, LLC                  PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 02/07/2014                      $               ‐
                                 BAUMANN, EIDELLA M
683    684 / 683
                                 RESEARCHING ADDRESS                              Southern Foods Group, LLC           LEASE: BUILDING AND LAND                                                      $               ‐
                                 BAUMANN, WAYNE W
684    684 / 683                 244 NORTH MAIN STREET
                                 SHERIDAN, WY 82801                               Southern Foods Group, LLC           LEASE: BUILDING AND LAND                                                      $          1,150.00
                                 BAY STATE GAS COMPANY
                                 ATTN GAS SUPPLY DEPARTMENT
685
                                 120 ROYALL ST
                                 CANTON, MA 02021                                 Garelick Farms, LLC                 VENDOR AGREEMENT DATED 11/17/1987                                             $         52,192.55
                                 BAYER, ERIC A
686
                                 ADDRESS ON FILE                                  Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                      $               ‐
                                 BAYLAND TRANSPORT INC
                                 ATTN JOHN LARSCHEID, PRES
687
                                 3150 TWILIGHT LN
                                 GREEN BAY, WI 54311                              Southern Foods Group, LLC           FREIGHT SERVICES AGREEMENT                                                    $         23,793.03
                                 BAYLAND TRANSPORT INC
                                 ATTN JOHN LARSCHEID, PRES
688
                                 3150 TWILIGHT LN
                                 GREEN BAY, WI 54311                              Southern Foods Group, LLC           FREIGHT SERVICES AGREEMENT DATED 06/18/2009                                   $               ‐
                                 BAYLAND TRANSPORT INC
                                 ATTN JOHN LARSCHEID/ CURT LARSCHEID
689
                                 3150 TWILIGHT LN
                                 GREEN BAY, WI 54311                              Southern Foods Group, LLC           FREIGHT SERVICES AGREEMENT DATED 06/09/2006                                   $              ‐
                                 BB&T EQUIPMENT FINANCE CORPORATION
690    862 / 690                 2713‐B FOREST HILLS RD
                                 WILSON, NC 27893                                 Dean Transportation, Inc.           LEASE: EQUIPMENT DATED 12/16/2010                                             $        447,193.94
                                 BB&T EQUIPMENT FINANCE CORPORATION
691    863 / 691                 2713‐B FOREST HILLS RD
                                 WILSON, NC 27893                                 Dean Transportation, Inc.           LEASE: EQUIPMENT DATED 12/16/2014                                             $               ‐
                                 BCDA LLC
                                 D/B/A TRASH COMPANY, THE
692                              ATTN BENJAMIN C WOODS, PARTNER
                                 280 HUNTER RD
                                 CASHIERS, NC 28717                               Suiza Dairy Group, LLC              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/27/2018                      $           600.00
                                 BCS GROUP LLC
                                 ATTN FAYE COPELAND, CFO
693
                                 4005 HARDIN CREEK RD
                                 CLIFTON, TN 38425                                Dean Foods Company                  SERVICE CONTRACT DATED 01/10/2019                                             $         30,255.00
                                 BDT PROPERTIES LLC
694                              84650 N HWY 81
                                 NORFOLK, NE 68701                                Dean Foods North Central, LLC       LEASE: BUILDING AND LAND DATED 08/05/2019                                     $              ‐
                                 BDT PROPERTIES LLC
695                              84650 N HWY 81
                                 NORFOLK, NE 68701                                Dean Foods Company                  LEASE: BUILDING AND LAND                                                      $               ‐
                                 BEACON HEALTH OPTIONS INC
                                 ATTN DANIEL M RISKU, GEN COUNSEL
696
                                 200 STATE ST, STE 302
                                 BOSTON, MA 02109                                 Dean Foods Company                  THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 12/28/2017            $               ‐




                                                                                                                                                                                                                       Page 27 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 28 of 304
                                                 Dean Foods Company, et al.
                                                                                            Contract Exhibit

            Multiparty Contract
Item          References (1)                            Counterparty                         Debtor(s)                                        Contract Description                      Cure Amounts
                                  BEACON HEALTH OPTIONS INC
                                  ATTN DANIEL M RISKU, GEN COUNSEL
697    7511 / 697
                                  200 STATE ST, STE 302
                                  BOSTON, MA 02109                          Dean Foods Company                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/15/2019   $              ‐
                                  BEACON HEALTH OPTIONS INC
                                  ATTN GENERAL COUNSEL
698    7512 / 698
                                  200 STATE ST, STE 302
                                  BOSTON, MA 02109                          Dean Foods Company                 EMPLOYEE BENEFIT PLANS DATED 09/20/2019                              $              ‐
                                  BEAGAN, KEVIN J
699
                                  ADDRESS ON FILE                           Dean Foods Company                 PHANTOM SHARES AGREEMENT                                             $              ‐
                                  BEAGAN, KEVIN J
700
                                  ADDRESS ON FILE                           Garelick Farms, LLC                RETENTION AGREEMENT                                                  $              ‐
                                  BEASLEY, DAN
701
                                  ADDRESS ON FILE                           Dean Transportation, Inc.          SEVERANCE CONTRACT                                                   $              ‐
                                  BEASLEYLAND DAIRY
702                               682 CEDAR GROVE ROAD
                                  CHAPEL HILL, TN 37034                     Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                  BEASLEYLAND DAIRY
703                               682 CEDAR GROVE ROAD
                                  CHAPEL HILL, TN 37034                     Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $              ‐
                                  BEATRICE COMPANIES
                                  ATTN GENERAL COUNSEL
704    704 / 3554 / 6427 / 6428
                                  TWO N LASALLE
                                  CHICAGO, IL 60602                         Dean Foods Company                 LEASE: BUILDING AND LAND DATED 09/28/1984                            $              ‐
                                  BEATRICE DAIRY PRODUCTS INC
705                               4231 KAIMANAHILA ST
                                  HONOLULU, HI 96816                        Dean Foods Company                 LEASE: BUILDING AND LAND DATED 12/19/1986                            $              ‐
                                  BEATRICE DAIRY PRODUCTS INC
706                               4231 KAIMANAHILA ST
                                  HONOLULU, HI 96816                        Dean Foods Company                 LEASE: BUILDING AND LAND                                             $              ‐
                                  BEATRICE DAIRY PRODUCTS INC
707                               4231 KAIMANAHILA ST
                                  HONOLULU, HI 96816                        Dean Foods Company                 LEASE: BUILDING AND LAND DATED 11/20/1986                            $              ‐
                                  BEATRICE DAIRY PRODUCTS INC
708                               4231 KAIMANAHILA ST
                                  HONOLULU, HI 96816                        Dean Foods Company                 LEASE: BUILDING AND LAND DATED 11/20/1986                            $              ‐
                                  BEATRICE DAIRY PRODUCTS INC
709                               4231 KAIMANAHILA ST
                                  HONOLULU, HI 96816                        Dean Foods Company                 LEASE: BUILDING AND LAND DATED 12/19/1986                            $              ‐
                                  BEATRICE DAIRY PRODUCTS INC
710                               4231 KAIMANAHILA ST
                                  HONOLULU, HI 96816                        Dean Foods Company                 SERVICE CONTRACT DATED 11/20/1986                                    $              ‐
                                  BEATRICE DAIRY PRODUCTS INC
711    711 / 210                  450 25TH ST
                                  GREELEY, CO 80631                         Dean Foods Company                 LEASE: AUTO DATED 12/15/1986                                         $              ‐
                                  BEATRICE DAIRY PRODUCTS INC
                                  ATTN FRED VOLK, VP GM
712    712 / 209
                                  3679 S HURON ST
                                  ENGLEWOOD, CO 80110                       Dean Foods Company                 PARTNERSHIP AGREEMENT                                                $              ‐
                                  BEATRICE DAIRY PRODUCTS INC
                                  ATTN WO, JAMES
713
                                  1314 SOUTH KING ST
                                  HONOLULU, HI 96814                        Dean Foods Company                 LEASE: BUILDING AND LAND DATED 11/25/1986                            $              ‐
                                  BEATYVIEW FARMS
714                               166 BEAN ROAD SOUTHWEST
                                  MCDONALD, TN 37353                        Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                  BEATYVIEW FARMS
715                               166 BEAN ROAD SOUTHWEST
                                  MCDONALD, TN 37353                        Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $              ‐
                                  BEAU TERRE INC
                                  BEAU TERRE OFFICE PARK
716
                                  1003 BEAU TERRE DR, STE 202
                                  BENTONVILLE, AR 72712                     Dean Foods Company                 LEASE: BUILDING AND LAND DATED 05/27/2004                            $              ‐
                                  BEAUCHAMP FARM
717                               950 VERNON SCHOOL ROAD
                                  GLASGOW, KY 42141                         Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                  BEAUCHAMP FARM
718                               950 VERNON SCHOOL ROAD
                                  GLASGOW, KY 42141                         Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $              ‐
                                  BEAZLEY INSURANCE COMPANY INC
719                               30 BATTERSON PARK RD
                                  FARMINGTON, CT 06032                      Dean Foods Company                 INSURANCE POLICIES DATED 07/25/2019                                  $              ‐
                                  BEAZLEY USA SERVICES INC
720                               30 BATTERSON PARK RD
                                  FARMINGTON, CT 06032                      Dean Foods Company                 INSURANCE POLICIES DATED 06/01/2019                                  $              ‐
                                  BECK OIL INC
                                  ATTN DIANE WYLIE
721
                                  166405 D ST
                                  VICTORVILLE, CA 92394                     Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/19/2018             $              ‐
                                  BEEHIVE INVESTMENTS LLC
                                  ATTN GREGORY A WAGNER
722
                                  PO BOX 911984
                                  ST GEORGE, UT 84791                       Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 01/15/2019                            $              ‐
                                  BEEHIVE INVESTMENTS LLC
                                  ATTN GREGORY A WAGNER
723
                                  PO BOX 911984
                                  ST GEORGE, UT 84791                       Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 01/15/2019                            $              ‐
                                  BEEHIVE INVESTMENTS LLC
                                  ATTN GREGORY A WAGNER
724    7299 / 724
                                  PO BOX 911984
                                  ST GEORGE, UT 84791                       Southern Foods Group, LLC          LEASE: BUILDING AND LAND                                             $              ‐
                                  BEHRINGER HARVARD CENTREPORT OFFICE LLP
                                  ATTN GERALD J REIHSEN III
725    6460 / 725
                                  PO BOX 975063
                                  DALLAS, TX 75397‐5063                     Dean Services, LLC                 LEASE: BUILDING AND LAND                                             $              ‐
                                  BEHRINGER HARVARD CENTREPORT OFFICE LP
                                  C/O LYNN BETTIS, CPM
726
                                  15601 DALLAS PARKWAY, STE 600
                                  ADDISON, TX 75001                         Dean Services, LLC                 LEASE: BUILDING AND LAND                                             $              ‐



                                                                                                                                                                                                       Page 28 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 29 of 304
                                                Dean Foods Company, et al.
                                                                                                Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                               Debtor(s)                                      Contract Description                                 Cure Amounts
                                 BEHRINGER HARVARD CENTREPORT OFFICE LP
                                 C/O LYNN BETTIS, CPM
727
                                 15601 DALLAS PARKWAY, STE 600
                                 ADDISON, TX 75001                              Dean Services, LLC                 LEASE: BUILDING AND LAND DATED 02/28/2014                                     $              ‐
                                 BEHRINGER HARVARD CENTREPORT OFFICE LP
                                 C/O LYNN BETTIS, CPM
728
                                 15601 DALLAS PARKWAY, STE 600
                                 ADDISON, TX 75001                              Dean Services, LLC                 LEASE: BUILDING AND LAND                                                      $              ‐
                                 BEHRINGER HARVARD CENTREPORT OFFICE LP
                                 C/O LYNN BETTIS, CPM
729
                                 15601 DALLAS PARKWAY, STE 600
                                 ADDISON, TX 75001                              Dean Services, LLC                 LEASE: BUILDING AND LAND                                                      $              ‐
                                 BEHRINGER HARVARD TIC MANAGEMENT SERVICES LP
                                 ATTN JEFF BISHOP
730                              BEAU TERRE OFFICE PARK
                                 1005 BEAU TERRE DR
                                 BENTONVILLE, AR 72712                          Dean Foods Company                 LEASE: BUILDING AND LAND DATED 02/22/2006                                     $              ‐
                                 BEHRINGER HARVARD TIC MANAGEMENT SERVICES LP
                                 ATTN PROPERTY MANAGER
731    7940 / 731                BEAU TERRE OFFICE PARK
                                 1005 BEAU TERRE DR
                                 BENTONVILLE, AR 72712                          Dean Foods Company                 LEASE: BUILDING AND LAND DATED 11/21/2008                                     $              ‐
                                 BEHRINGER HARVARD TIC MANAGEMENT SERVICES LP
                                 ATTN PROPERTY MANAGER
732                              BEAU TERRE OFFICE PARK
                                 1005 BEAU TERRE DR
                                 BENTONVILLE, AR 72712                          Dean Foods Company                 LEASE: BUILDING AND LAND DATED 12/10/2008                                     $              ‐
                                 BEHRINGER HARVARD TIC MANAGEMENT SERVICES LP
                                 ATTN PROPERTY MGR
733
                                 1003 BEAU TERRE DR, STE 202
                                 BENTONVILLE, AR 72712                          Dean Foods Company                 LEASE: BUILDING AND LAND DATED 01/25/2005                                     $              ‐
                                 BEIGH, LARRY & SUSAN L
734    7992 / 734                PO BOX 906
                                 ORLAND, CA 95963                               Dean Foods Company                 LEASE: BUILDING AND LAND DATED 08/29/1997                                     $              ‐
                                 BEIGH, LARRY & SUSAN L
735    8002 / 735                PO BOX 906
                                 ORLAND, CA 95963                               Dean Foods Company                 LEASE: BUILDING AND LAND DATED 10/20/2015                                     $              ‐
                                 BEIGH, LARRY & SUSAN
736    7995 / 736                241 E SHASTA ST
                                 ORLAND, CA 95963                               Dean Foods Company                 LEASE: BUILDING AND LAND DATED 08/28/2013                                     $              ‐
                                 BEIGH, LARRY & SUSAN
737    7996 / 737                241 E SHASTA ST
                                 ORLAND, CA 95963                               Dean Foods Company                 LEASE: BUILDING AND LAND DATED 09/12/2014                                     $              ‐
                                 BELL CONSULTING INC
                                 ATTN ANDY PERRY, CONTRACT MGR
738    1513 / 738                18526 STATE HWY 16 N
                                 PO BOX 19
                                 HELOTES, TX 76023                              Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/13/2014                      $              ‐
                                 BELL CONSULTING INC
                                 ATTN ANDY PERRY, CONTRACT MGR
739    1514 / 739                18526 STATE HWY 16 N
                                 PO BOX 19
                                 HELOTES, TX 76023                              Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/13/2014                      $              ‐
                                 BELL CONSULTING INC
                                 ATTN ANDY PERRY, CONTRACT MGR
740    5694 / 740                18526 STATE HWY 16 N
                                 PO BOX 19
                                 HELOTES, TX 78023                              Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/14/2014                      $              ‐
                                 BELL CONSULTING INC
                                 ATTN ANDY PERRY, CONTRACT MGR
741    7688 / 741                18526 STATE HWY 16 N
                                 PO BOX 19
                                 HELOTES, TX 78023                              Suiza Dairy Group, LLC             THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 08/17/2015            $              ‐
                                 BELL CONSULTING INC
                                 ATTN PRESIDENT
742
                                 18526 STATE HWY 16 N                                                              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 HELOTES, TX 78023                              Dean Dairy Holdings, LLC           11/01/2015                                                                    $           899.11
                                 BELL CONSULTING INC
                                 ATTN PRESIDENT
743
                                 18526 STATE HWY 16 N                                                              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 HELOTES, TX 78023                              Dean Dairy Holdings, LLC           11/01/2012                                                                    $              ‐
                                 BELL NUNNALLY
744                              2323 ROSS AVE STE 1900                                                            THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 DALLAS, TX 75201‐2721                          Dean Foods Company                 04/03/2019                                                                    $              ‐
                                 BELLISIO FOODS INC
                                 ATTN BETH ANN NYLANDER
745
                                 1201 HARMON PL, STE 302
                                 MINNEAPOLIS, MN 55403                          Dean Dairy Holdings, LLC           DISTRIBUTION AGREEMENT DATED 09/12/2018                                       $              ‐
                                 BEN AND JESSI WILLAMAN
746                              535 CARTER ROAD
                                 COCHRANTON, PA 16314                           Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 BEN AND JESSI WILLAMAN
747                              535 CARTER ROAD
                                 COCHRANTON, PA 16314                           Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 BEN E KEITH
                                 ATTN CHAD MILLS
748    6574 / 748
                                 7650 WILL ROGERS BLVD
                                 FORT WORTH, TX 76140                           Dean Foods Company                 LICENSING AGREEMENT DATED 09/16/2019                                          $              ‐
                                 BENGOECHEA, BRANDY J
749
                                 ADDRESS ON FILE                                Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 BENJAMIN HINKSON
750                              10912 DONATION RD
                                 WATERFORD, PA 16441                            Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 BENJAMIN HINKSON
751                              10912 DONATION RD
                                 WATERFORD, PA 16441                            Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 BENJAMIN W. DANIEL
752                              215 OLD HWY 48
                                 CHARLOTTE, TN 37036                            Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐



                                                                                                                                                                                                                    Page 29 of 304
                 Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 30 of 304
                                            Dean Foods Company, et al.
                                                                                               Contract Exhibit

       Multiparty Contract
Item     References (1)                           Counterparty                                  Debtor(s)                                     Contract Description       Cure Amounts
                             BENJAMIN W. DANIEL
753                          215 OLD HWY 48
                             CHARLOTTE, TN 37036                               Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             BENNIE F. STOLTZFUS
754                          1315 CERULEAN PRINCETON RD
                             CERULEAN, KY 42215                                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             BENNIE F. STOLTZFUS
755                          1315 CERULEAN PRINCETON RD
                             CERULEAN, KY 42215                                Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             BENUEL E. FISHER
756                          2985 MILLERS MILL ROAD
                             OAK GROVE, KY 42262                               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             BENUEL E. FISHER
757                          2985 MILLERS MILL ROAD
                             OAK GROVE, KY 42262                               Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             BENUEL F. STOLTZFUS
758                          10536 PEMBROKE ROAD
                             PEMBROKE, KY 42266                                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             BENUEL F. STOLTZFUS
759                          10536 PEMBROKE ROAD
                             PEMBROKE, KY 42266                                Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             BERINGAUSE, ERIC
760
                             ADDRESS ON FILE                                   Dean Foods Company                 EMPLOYMENT AGREEMENT DATED 07/23/2019              $              ‐
                             BERINGAUSE, ERIC
761
                             ADDRESS ON FILE                                   Dean Foods Company                 CHANGE OF CONTROL AGREEMENT                        $              ‐
                             BERINGAUSE, ERIC
762
                             ADDRESS ON FILE                                   Dean Foods Company                 SIGNING BONUS AGREEMENT                            $              ‐
                             BERINGAUSE, ERIC
763
                             ADDRESS ON FILE                                   Dean Foods Company                 SIGNING BONUS AGREEMENT                            $              ‐
                             BERKLEY PROFESSIONAL LIABILITY
764                          757 3RD AVE, 10TH FL
                             NEW YORK, NY 10017                                Dean Foods Company                 INSURANCE POLICIES DATED 06/26/2019                $              ‐
                             BERKSHIRE HATHAWAY SPECIALITY INSURANCE COMPANY
                             1314 DOUGLAS ST, STE 1400
765
                             OMAHA, NE 68102
                                                                               Dean Foods Company                 INSURANCE POLICIES DATED 06/19/2019                $              ‐
                             BERNARD, DAVID
766
                             ADDRESS ON FILE                                   Dean Foods Company                 EMPLOYMENT AGREEMENT DATED 06/12/2017              $              ‐
                             BERNARD, DAVID
767
                             ADDRESS ON FILE                                   Dean Foods Company                 CHANGE OF CONTROL AGREEMENT                        $              ‐
                             BERNARD, DAVID
768
                             ADDRESS ON FILE                                   Dean Foods Company                 PERFORMANCE SHARE UNIT AGREEMENT                   $              ‐
                             BERNARD, DAVID
769
                             ADDRESS ON FILE                                   Dean Foods Company                 RESTRICTED STOCK UNIT AGREEMENT                    $              ‐
                             BERNON LAND TRUST II
                             C/O CHACE RUTTENBERG & FREEDMAN LLP
770                          ATTN ROBERT B BERKELHAMMER
                             1 PARK ROW, STE 300
                             PROVIDENCE, RI 02903                              Garelick Farms, LLC                LEASE: BUILDING AND LAND DATED 02/21/2012          $              ‐
                             BERNON LAND TRUST II
                             C/O ROBERT B BERKELHAMMER
771
                             ONE PARK ROW, STE 300
                             PROVIDENCE, RI 02903                              Garelick Farms, LLC                LEASE: BUILDING AND LAND                           $              ‐
                             BERNON LAND TRUST LLC
                             C/O CHACE RUTTENBERG & FREEDMAN LLP
772                          ATTN ROBERT B BERKELHAMMER
                             1 PARK ROW, STE 300
                             PROVIDENCE, RI 02903                              Garelick Farms, LLC                LEASE: BUILDING AND LAND DATED 02/22/2017          $              ‐
                             BERNON LAND TRUST LLC
                             C/O ROBERT B BERKELHAMMER
773
                             ONE PARK ROW, STE 300
                             PROVIDENCE, RI 02903                              Garelick Farms, LLC                LEASE: BUILDING AND LAND                           $              ‐
                             BERNON LAND TRUST LLC
                             C/O ROBERT B BERKELHAMMER
774
                             ONE PARK ROW, STE 300
                             PROVIDENCE, RI 02903                              Garelick Farms, LLC                LEASE: BUILDING AND LAND                           $              ‐
                             BERO COMPANY
775                          1335 RIDGEWAY BLVD
                             DEPERE, WI 54115                                  Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 07/21/2006          $          2,100.00
                             BERRY GLOBAL INC
                             F/K/A BERRY PLASTICS CORP
776
                             101 OAKLEY ST
                             EVANSVILLE, IN 47710                              Dean Dairy Holdings, LLC           GUARANTEES DATED 05/02/2017                        $              ‐
                             BERRY GLOBAL INC
                             F/K/A BERRY PLASTICS CORP
777
                             101 OAKLEY ST
                             EVANSVILLE, IN 47710                              Dean Dairy Holdings, LLC           PURCHASE CONTRACT                                  $      2,606,634.83
                             BERRY PLASTICS CORP
                             ATTN JOHN SABEY
778
                             101 OAKLEY ST
                             EVANSVILLE, IN 47710                              Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/01/2013                 $              ‐
                             BERRY PLASTICS CORP
                             ATTN JOHN SABEY
779
                             101 OAKLEY ST
                             EVANSVILLE, IN 47710                              Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/01/2013                 $              ‐
                             BERTRAM FARM
780                          1923 MOUNT PLEASANT ROAD
                             GLASGOW, KY 42141                                 Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             BERTRAM FARM
781                          1923 MOUNT PLEASANT ROAD
                             GLASGOW, KY 42141                                 Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             BERZSENYI FARMS LLC
782                          W5988 RIVER RD
                             STEPHENSON, MI 49887                              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             BERZSENYI FARMS LLC
783                          W5988 RIVER RD
                             STEPHENSON, MI 49887                              Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             BETANCOURT, RICHARD N
784                          ADDRESS ON FILE                                   Dean Foods Company                 PHANTOM SHARES AGREEMENT                           $              ‐



                                                                                                                                                                                        Page 30 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 31 of 304
                                                 Dean Foods Company, et al.
                                                                                                 Contract Exhibit

            Multiparty Contract
Item          References (1)                          Counterparty                                Debtor(s)                                                Contract Description               Cure Amounts
                                  BETTY GOODLETT
785                               1715 TALMAGE MAYO ROAD
                                  HARRODSBURG, KY 40330                         Dean Foods Company                             INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                  BETTY GOODLETT
786                               1715 TALMAGE MAYO ROAD
                                  HARRODSBURG, KY 40330                         Dean Foods Company                             TRANSPORTATION AGREEMENT                                   $              ‐
                                  BEVERAGE FLAVORS INTERNATIONAL INC
                                  ATTN JENNA SATTERTHWAITE
787    6575 / 787
                                  3150 N CAMPBELL AVE
                                  CHICAGO, IL 60618                             Dean Foods Company                             LICENSING AGREEMENT DATED 01/04/2017                       $               ‐
                                  BEVERAGE FLAVORS INTERNATIONAL LLC
                                  ATTN MARK BODEN
788
                                  3150 N CAMPBELL AVE
                                  CHICAGO, IL 60618                             Alta‐Dena Certified Dairy, LLC                 LICENSING AGREEMENT DATED 10/03/2016                       $        120,000.00
                                  BEVERAGE FLAVORS INTERNATIONAL LLC
                                  ATTN MARK BODEN
789
                                  3150 N CAMPBELL AVE
                                  CHICAGO, IL 60618                             Berkeley Farms, LLC                            LICENSING AGREEMENT DATED 06/29/2017                       $               ‐
                                  BFI WASTE SERVICE LLC
                                  ATTN DREW ISEAHOUR, VP
790
                                  300 RITCHIE RD
                                  CAPITOL HEIGHTS, MD 20743                     Tuscan/Lehigh Dairies, Inc.                    PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/03/2015   $              ‐
                                  BFI WASTE SERVICE LLC
                                  D/B/A REPLUBLIC SERVICES OF BIRMINGHAM
791                               ATTN LARRY K MCGEE
                                  3950 SOUTH ST SW
                                  BIRMINGHAM, AL 35221                          Dean Dairy Holdings, LLC                       PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/29/2015   $               ‐
                                  BH PROPERTY VENTURES LLC
                                  ATTN PATRICK BYRD
792
                                  1006 BEAU TERRE DR, STE 901
                                  BENTONVILLE, AR 72712                         Dean Foods Company                             LEASE: BUILDING AND LAND                                   $          6,883.34
                                  BH PROPERTY VENTURES LLC
                                  ATTN PATRICK BYRD, MGR
793
                                  1006 BEAU TERRE DR, STE 901
                                  BENTONVILLE, AR 72712                         Dean Foods Company                             LEASE: BUILDING AND LAND DATED 07/06/2017                  $               ‐
                                  BH PROPERTY VENTURES LLC
                                  C/O COLLIERS INTERNATIONAL
794    3050 / 794                 ATTN LINDY JANES, PROPERTY MGR
                                  1005 BEAU TERRE DR
                                  BENTONVILLE, AR 72712                         Dean Foods Company                             LEASE: BUILDING AND LAND DATED 04/18/2017                  $              ‐
                                  BIELOBOCKY BROTHERS
795                               565 ORANGEVILLE ROAD
                                  TRANSFER, PA 16154                            Dean Foods Company                             INDEPENDENT PRODUCER CONTRACT                              $               ‐
                                  BIELOBOCKY BROTHERS
796                               565 ORANGEVILLE ROAD
                                  TRANSFER, PA 16154                            Dean Foods Company                             TRANSPORTATION AGREEMENT                                   $               ‐
                                  BIERCE, ADAM A
797                               ADDRESS ON FILE                               Dean Foods Company                             PHANTOM SHARES AGREEMENT                                   $               ‐
                                  BIG LOTS STORES
798                               300 PHILLIPI ROAD
                                  COLUMBUS, OH 43228                            Dean Dairy Holdings, LLC                       CUSTOMER AGREEMENT                                         $              ‐
                                  BIG LOTS STORES
799    799 / 1060 / 1442 / 5418   300 PHILLIPI ROAD                             Suiza Dairy Group, LLC
                                  COLUMBUS, OH 43228                            Dean Dairy Holdings, LLC                       CUSTOMER AGREEMENT                                         $              ‐
                                  BIG SAVER FOODS
                                  ATTN UKA SOLANKI, PRESIDENT/CEO
800
                                  4260 CHARTER ST
                                  VERNON, CA 90058                              Alta‐Dena Certified Dairy, LLC                 CUSTOMER AGREEMENT DATED 11/20/2014                        $              ‐
                                  BIG SKY COLONY
                                  ATTN: MATTHEW HOFER
801
                                  1657 MERIWETHER RD
                                  CUTBANK, MT 59427                             Dean Foods Company                             INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                  BIG SKY COLONY
                                  ATTN: MATTHEW HOFER
802
                                  1657 MERIWETHER RD
                                  CUTBANK, MT 59427                             Dean Foods Company                             TRANSPORTATION AGREEMENT                                   $               ‐
                                  BIG SKY THE PICTURE PRODUCTION COMPANY LLC
803                               55 BROAD STREET, 18TH FLOOR
                                  NEW YORK, NY 10004‐2501                       Dean Foods Company                             LICENSING AGREEMENT                                        $              ‐
                                  BIG STONE COLONY
804                               PO BOX 70
                                  SAND COULEE, MT 59472‐0000                    Dean Foods Company                             INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                  BIG STONE COLONY
805                               PO BOX 70
                                  SAND COULEE, MT 59472‐0000                    Dean Foods Company                             TRANSPORTATION AGREEMENT                                   $              ‐
                                  BIG Y
                                  ATTN KATY OLINSKI
806    6576 / 806
                                  2154 ROOSEVELT AVE; PO BOX 7840
                                  SPRINGFIELD, MA 01102                         Dean Foods Company                             LICENSING AGREEMENT DATED 05/13/2017                       $              ‐
                                  BIGBUZ TRADING PTY LTD
807                               ALFRED HOUSE 15 PORTSWOOD RD V&A WATERFRONT
                                  CAPE TOWN, 8001                               Dean Intellectual Property Services II, Inc.   LICENSING AGREEMENT                                        $               ‐
                                  BILL DIXON
808                               155 NORTH HOOD ROAD
                                  LAWRENCEBURG, TN 38464                        Dean Foods Company                             INDEPENDENT PRODUCER CONTRACT                              $               ‐
                                  BILL DIXON
809                               155 NORTH HOOD ROAD
                                  LAWRENCEBURG, TN 38464                        Dean Foods Company                             TRANSPORTATION AGREEMENT                                   $              ‐
                                  BILLINGTON NATIONAL JOINT VENTURE
                                  ATTN MELINDA HOLCOMB
810
                                  P.O. BOX 2028
                                  WACO, TX 76703                                Southern Foods Group, LLC                      LEASE: BUILDING AND LAND DATED 08/02/2013                  $          3,307.50
                                  BILLINGTON NATIONAL JOINT VENTURE
                                  ATTN MELINDA HOLCOMB
811
                                  P.O. BOX 2028
                                  WACO, TX 76703                                Southern Foods Group, LLC                      LEASE: BUILDING AND LAND DATED 05/13/2015                  $              ‐
                                  BILLINGTON NATIONAL JOINT VENTURE
                                  ATTN MELINDA HOLCOMB
812
                                  P.O. BOX 2028
                                  WACO, TX 76703                                Southern Foods Group, LLC                      LEASE: BUILDING AND LAND DATED 06/26/2019                  $              ‐


                                                                                                                                                                                                             Page 31 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 32 of 304
                                                 Dean Foods Company, et al.
                                                                                      Contract Exhibit

            Multiparty Contract
Item          References (1)                           Counterparty                    Debtor(s)                                      Contract Description              Cure Amounts
                                  BILLY BRANSTETTER
813                               2705 ROBERTS ROAD
                                  HARDYVILLE, KY 42746                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                  BILLY BRANSTETTER
814                               2705 ROBERTS ROAD
                                  HARDYVILLE, KY 42746                Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                                  BI‐LO LLC
                                  ATTN VP CORP BRANDS
815
                                  8928 PROMINENCE PKWY, BLDG 200
                                  JACKSONVILLE, FL 32256              Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 02/28/2019                        $              ‐
                                  BI‐LO LLC
                                  ATTN VP CORP BRANDS
816
                                  8928 PROMINENCE PKWY, BLDG 200
                                  JACKSONVILLE, FL 32256              Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 07/28/2016                        $              ‐
                                  BI‐LO LLC
                                  ATTN VP CORP BRANDS
817
                                  8928 PROMINENCE PKWY, BLDG 200
                                  JACKSONVILLE, FL 32256              Dean Dairy Holdings, LLC           DISTRIBUTION AGREEMENT DATED 07/28/2016                    $              ‐
                                  BI‐LO LLC
                                  ATTN VP CORP BRANDS
818
                                  8928 PROMINENCE PKWY, BLDG 200
                                  JACKSONVILLE, FL 32256              Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 02/28/2018                        $              ‐
                                  BI‐LO LLC
                                  ATTN VP CORP BRANDS
819
                                  8928 PROMINENCE PKWY, BLDG 200
                                  JACKSONVILLE, FL 32256              Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 07/28/2016                        $              ‐
                                  BIRCH CREEK COLONY
820                               900 BIRCH CREEK COLONY ROAD
                                  VALIER, MT 59486                    Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                  BIRCH CREEK COLONY
821                               900 BIRCH CREEK COLONY ROAD
                                  VALIER, MT 59486                    Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                                  BIZZARRI, RICHARD J
822                               ADDRESS ON FILE                     Dean Foods Company                 PHANTOM SHARES AGREEMENT                                   $              ‐
                                  BJ'S WHOLESALE CLUB INC
                                  ATTN MAUREEN HINES, CATEGORY MGR
823
                                  ONE MERCER RD
                                  NATICK, MA 01760                    Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 04/27/2006                        $              ‐
                                  BJS WHOLESALE CLUB
                                  ATTN SCOTT C WILLIAMS
824    6577 / 824
                                  25 RESEARCH DR
                                  WESTBOROUGH, MA 01581               Dean Foods Company                 LICENSING AGREEMENT DATED 12/08/2017                       $              ‐
                                  BJS WHOLESALE CLUB
                                  ATTN SCOTT WILLIAMS
825    6578 / 825
                                  25 RESEARCH DR
                                  WESTBOROUGH, MA 01581               Dean Foods Company                 LICENSING AGREEMENT DATED 11/02/2017                       $              ‐
                                  BLACKJACK RIDGE DAIRY
826                               7500 GORDON LAWRENCE ROAD
                                  SANTA FE, TN 38482                  Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $               ‐
                                  BLACKJACK RIDGE DAIRY
827                               7500 GORDON LAWRENCE ROAD
                                  SANTA FE, TN 38482                  Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                                  BLADDICK, JEFFREY
828
                                  ADDRESS ON FILE                     Dean Foods Company                 PERFORMANCE SHARE UNIT AGREEMENT                           $              ‐
                                  BLADDICK, JEFFREY
829
                                  ADDRESS ON FILE                     Dean Foods Company                 PHANTOM SHARES AGREEMENT                                   $              ‐
                                  BLADDICK, JEFFREY
830
                                  ADDRESS ON FILE                     Suiza Dairy Group, LLC             RETENTION AGREEMENT                                        $               ‐
                                  BLANCO, HENRY R
831
                                  ADDRESS ON FILE                     Berkeley Farms, LLC                SEVERANCE CONTRACT                                         $              ‐
                                  BLANKENSHIP, GARY W
832
                                  ADDRESS ON FILE                     Suiza Dairy Group, LLC             SEVERANCE CONTRACT                                         $              ‐
                                  BLOMMER CHOCOLATE COMPANY
                                  ATTN DAVID MILES
833
                                  600 W KINZIE ST                     Dean Dairy Holdings LLC
                                  CHICAGO, IL 60610                   Suiza Dairy Group LLC              PURCHASE CONTRACT / PURCHASE ORDER                         $        294,092.94
                                  BLU PETROLEUM INC
                                  ATTN STEPHEN POOLE, PRES
834
                                  21402 W IL RT 60
                                  MUNDELEIN, IL 60060                 Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/16/2017   $              ‐
                                  BLUE NORTHERN DISTRIBUTING LLC
835    835 / 844 / 5060           5460 OLD TOWN HALL RD
                                  EAU CLAIRE, WI 54701                Dean Foods North Central, LLC      INSURANCE POLICIES                                         $              ‐
                                  BLUE NORTHERN DISTRIBUTING LLC
                                  ATTN ANDY PRITCHARD
836
                                  N4076 730TH ST
                                  MENOMONIE, WI 54751                 Dean Foods North Central, LLC      FREIGHT SERVICES AGREEMENT                                 $              ‐
                                  BLUE NORTHERN DISTRIBUTING LLC
                                  ATTN ANDY PRITCHARD
837
                                  N4076 730TH ST
                                  MENOMONIE, WI 54751                 Dean Foods North Central, LLC      FREIGHT SERVICES AGREEMENT                                 $              ‐
                                  BLUE NORTHERN DISTRIBUTING LLC
                                  ATTN ANDY PRITCHARD
838
                                  N4076 730TH ST
                                  MENOMONIE, WI 54751                 Dean Foods North Central, LLC      LOGISTICS CONTRACT                                         $               ‐
                                  BLUE NORTHERN DISTRIBUTING LLC
                                  ATTN ANDY PRITCHARD
839
                                  N4076 730TH ST
                                  MENOMONIE, WI 54751                 Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 07/31/2019                        $              ‐
                                  BLUE NORTHERN DISTRIBUTING LLC
                                  ATTN ANDY PRITCHARD
840
                                  N4076 730TH ST
                                  MENOMONIE, WI 54751                 Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 07/31/2019                        $              ‐
                                  BLUE NORTHERN DISTRIBUTING LLC
                                  ATTN ANDY PRITCHARD
841
                                  N4076 730TH ST
                                  MENOMONIE, WI 54751                 Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 07/24/2019                        $              ‐




                                                                                                                                                                                       Page 32 of 304
                       Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 33 of 304
                                                  Dean Foods Company, et al.
                                                                                           Contract Exhibit

            Multiparty Contract
Item          References (1)                           Counterparty                         Debtor(s)                                        Contract Description                     Cure Amounts
                                    BLUE NORTHERN DISTRIBUTING LLC
                                    ATTN ANDY PRITCHARD
842
                                    N4076 730TH ST
                                    MENOMONIE, WI 54751                    Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 07/31/2019                                 $               ‐
                                    BLUE NORTHERN DISTRIBUTING LLC
843                                 N4076 730TH ST
                                    MENOMONIE, WI 54751‐6625               Dean Dairy Holdings, LLC           CONFIDENTIALITY AGREEMENT                                           $         15,087.89
                                    BLUE NORTHERN ENTERPRISES LLC
844    835 / 844 / 5060             5460 OLD TOWN HALL RD
                                    EAU CLAIRE, WI 54701                   Dean Foods North Central, LLC      INSURANCE POLICIES                                                  $               ‐
                                    BLUE RIBBON TRANSPORT INC
                                    ATTN DIR OF FINANCE & ADMIN
845
                                    5752 WHEELER RD
                                    INDIANAPOLIS, IN 46216                 Dean Dairy Holdings, LLC           FREIGHT SERVICES AGREEMENT DATED 03/04/2015                         $               ‐
                                    BLUE SKY INVESTMENTS
                                    ATTN DAVID MILLER
846
                                    15 COMMERCIAL RD
                                    HUNTINGTON, IN 46750                   Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 01/30/2012                           $              ‐
                                    BLUE SKY INVESTMENTS
                                    ATTN DAVID MILLER
847
                                    15 COMMERCIAL RD
                                    HUNTINGTON, IN 46750                   Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 01/08/2016                           $               ‐
                                    BLUE SKY INVESTMENTS
                                    ATTN DAVID MILLER
848
                                    5487 W 300 S
                                    HUNTINGTON, IN 46750                   Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 01/08/2016                           $               ‐
                                    BLUJAY SOLUTIONS CO
                                    F/K/A LEANLOGISTICS INC
849
                                    915 E 32ND ST, STE B
                                    HOLLAND, MI 49423                      Dean Foods Company                 SOFTWARE LICENSING AGREEMENT                                        $         31,170.00
                                    BMM LOGISTICS INC
                                    ATTN AUGGIE KROSHNAR
850
                                    222 S RIVERSIDE DR, FL 16
                                    CHICAGO, IL 60606                      Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 12/19/2018                                 $           629.99
                                       BMO HARRIS BANK NA
851                                    300 E JOHN CARPENTER FREEWAY
                                       IRVING, TX 75062‐2712               Dean Transportation, Inc.          LEASE: AUTO DATED 06/25/2019                                        $        177,999.04
                                       BMO HARRIS BANK NA
852                                    300 E JOHN CARPENTER FREEWAY
                                       IRVING, TX 75062‐2712               Dean Transportation, Inc.          LEASE: AUTO DATED 06/25/2019                                        $               ‐
                                       BMO HARRIS BANK NA
853                                    300 E JOHN CARPENTER FREEWAY
                                       IRVING, TX 75062‐2712               Dean Transportation, Inc.          LEASE: AUTO DATED 06/25/2019                                        $               ‐
                                       BMO HARRIS BANK NA
854                                    300 E JOHN CARPENTER FREEWAY
                                       IRVING, TX 75062‐2712               Dean Transportation, Inc.          LEASE: AUTO DATED 06/25/2019                                        $               ‐
                                       BMO HARRIS BANK NA
855                                    300 E JOHN CARPENTER FREEWAY
                                       IRVING, TX 75062‐2712               Dean Transportation, Inc.          LEASE: AUTO DATED 07/11/2019                                        $               ‐
                                       BMO HARRIS BANK NA
       222 / 382 / 856 / 1457 / 1533 /
                                       ATTN DOCUMENT ANALYSIS & CONTROL
856    1690 / 2226 / 2632 / 3080 /
                                       111 W MONROE ST, 9C                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
       3406 / 5069 / 5411
                                       CHICAGO, IL 60603                   Dean Foods Company                 06/28/2019                                                          $               ‐
                                    BMO HARRIS BANK NA
       857 / 1458 / 1691 / 3407 /   ATTN DOCUMENT ANALYSIS & CONTROL
857
       5412                         111 W MONROE ST, 9C                                                       FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                    CHICAGO, IL 60603                      Dean Foods Company                 02/22/2019                                                          $               ‐
                                    BMO HARRIS BANK NA
                                    ATTN EFFIE J PAINE
858
                                    300 E JOHN CARPENTER FRWY
                                    IRVING, TX 75062‐2712                  Dean Transportation, Inc.          LEASE: AUTO DATED 06/25/2019                                        $               ‐
                                    BMO HARRIS BANK NA
                                    ATTN EFFIE J PAINE
859
                                    300 E JOHN CARPENTER FRWY
                                    IRVING, TX 75062‐2712                  Dean Transportation, Inc.          LEASE: AUTO DATED 06/25/2019                                        $               ‐
                                    BMO HARRIS BANK NA
                                    ATTN EFFIE J PAINE
860
                                    300 E JOHN CARPENTER FRWY
                                    IRVING, TX 75062‐2712                  Dean Transportation, Inc.          LEASE: AUTO DATED 06/25/2019                                        $               ‐
                                    BMO HARRIS BANK NA
                                    ATTN EFFIE J PAINE
861
                                    300 E JOHN CARPENTER FRWY
                                    IRVING, TX 75062‐2712                  Dean Transportation, Inc.          LEASE: AUTO DATED 06/25/2019                                        $              ‐
                                    BMO HARRIS EQUIPMENT FINANCE COMPANY
862    862 / 690                    770 N WATER ST, 8TH FL
                                    MILWAUKEE, WI 53202                    Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/16/2010                                   $        395,607.20
                                    BMO HARRIS EQUIPMENT FINANCE COMPANY
863    863 / 691                    770 N WATER ST, 8TH FL
                                    MILWAUKEE, WI 53202                    Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/16/2014                                   $               ‐
                                    BMO HARRIS EQUIPMENT FINANCE COMPANY
                                    ATTN KRISTEN WEBER, OFFICER
864
                                    250 EAST WISCONSIN AVE, STE 1400
                                    MILWAUKEE, WI 53202                    Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 08/04/2014                                   $               ‐
                                    BMO HARRIS TRANSPORTATION FINANCE
865                                 300 E JOHN CARPENTER FWY #504
                                    IRVING, TX 75062                       Dean Foods Company                 FLEET LEASE                                                         $               ‐
                                    BNSF LOGISTICS LLC
                                    ATTN CONTRACTS
866
                                    4700 S THOMPSON, BLDG A
                                    SPRINGDALE, AR 72764                   Dean Dairy Holdings, LLC           LOGISTICS CONTRACT                                                  $         26,102.85
                                    BNSF LOGISTICS LLC
                                    ATTN DAVID BURTON
867
                                    2710 S 48TH ST
                                    SPRINGDALE, AR 72762                   Dean Dairy Holdings, LLC           LOGISTICS CONTRACT                                                  $               ‐
                                    BNY CAPITAL RESOURCES CORPORATION
                                    ATTN SCHUYLER A KELLOG, VP
868
                                    8400 E PRENTICE AVE, STE 240
                                    GREENWOOD VILLAGE, CO 80111            Dean Foods Company                 LEASE: EQUIPMENT DATED 08/08/2002                                   $               ‐




                                                                                                                                                                                                     Page 33 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 34 of 304
                                                Dean Foods Company, et al.
                                                                                        Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                       Debtor(s)                                        Contract Description       Cure Amounts
                                 BNY CAPITAL RESOURCES CORPORATION
                                 ATTN SCHUYLER A KELLOG, VP
869
                                 8400 E PRENTICE AVE, SUITE 715
                                 ENGLEWOOD, CO 80111                    Dean Foods Company                 LEASE: EQUIPMENT DATED 05/19/1998                     $              ‐
                                 BNY CAPITAL RESOURCES CORPORATION
                                 ATTN SCHUYLER A KELLOG, VP
870
                                 8400 E PRENTICE AVE, SUITE 715
                                 ENGLEWOOD, CO 80111                    Dean Holding Company               LEASE: EQUIPMENT DATED 11/15/2002                     $              ‐
                                 BNY CAPITAL RESOURCES CORPORATION
                                 ATTN SCHUYLER A KELLOG, VP
871
                                 8400 E PRENTICE AVE, SUITE 715
                                 ENGLEWOOD, CO 80111                    Dean Foods Company                 LEASE: EQUIPMENT DATED 05/19/1998                     $              ‐
                                 BNY CAPITAL RESOURCES CORPORATION
                                 ATTN SCHUYLER A KELLOG, VP
872
                                 8400 E PRENTICE AVE, SUITE 715
                                 ENGLEWOOD, CO 80111                    Dean Holding Company               LEASE: EQUIPMENT DATED 11/15/2002                     $              ‐
                                 BNY CAPITAL RESOURCES CORPORATION
                                 ATTN SCHUYLER A KELLOG, VP
873
                                 8400 E PRENTICE AVE, SUITE 715
                                 ENGLEWOOD, CO 80111                    Dean Foods Company                 LEASE: AUTO DATED 01/01/2005                          $              ‐
                                 BNY CAPITAL RESOURCES CORPORATION
                                 ATTN SCHUYLER A KELLOG, VP
874
                                 8400 E PRENTICE AVE, SUITE 715
                                 ENGLEWOOD, CO 80111                    Suiza Dairy Group, LLC             LEASE: AUTO DATED 01/01/2005                          $              ‐
                                 BNY CAPITAL RESOURCES CORPORATION
                                 ATTN SCHUYLER A KELLOG, VP
875
                                 8400 E PRENTICE AVE, SUITE 715
                                 ENGLEWOOD, CO 80111                    Dean Transportation, Inc.          LEASE: AUTO DATED 12/31/2008                          $              ‐
                                 BNY CAPITAL RESOURCES CORPORATION
                                 ATTN SCHUYLER A KELLOG, VP
876
                                 8400 E PRENTICE AVE, SUITE 715
                                 ENGLEWOOD, CO 80111                    Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/31/2008                     $              ‐
                                 BNY CAPITAL RESOURCES CORPORATION
                                 ATTN SCHUYLER A KELLOG, VP
877
                                 8400 E PRENTICE AVE, SUITE 715
                                 ENGLEWOOD, CO 80111                    Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/31/2008                     $              ‐
                                 BNY CAPITAL RESOURCES CORPORATION
                                 ATTN SCHUYLER A KELLOG, VP
878
                                 8400 E PRENTICE AVE, SUITE 715
                                 ENGLEWOOD, CO 80111                    Dean Transportation, Inc.          GUARANTEES DATED 04/13/2005                           $              ‐
                                 BNY CAPITAL RESOURCES CORPORATION
                                 ATTN SCHUYLER A KELLOG, VP
879
                                 8400 E PRENTICE AVE, SUITE 715
                                 ENGLEWOOD, CO 80111                    Dean Transportation, Inc.          GUARANTEES DATED 03/09/2009                           $              ‐
                                 BNY CAPITAL RESOURCES CORPORATION
                                 ATTN SCHUYLER A KELLOG, VP
880
                                 8400 E PRENTICE AVE, SUITE 715
                                 ENGLEWOOD, CO 80111                    Dean Transportation, Inc.          GUARANTEES DATED 04/18/2005                           $              ‐
                                 BNY CAPITAL RESOURCES CORPORATION
                                 ATTN SCHUYLER A KELLOG, VP
881
                                 8400 E PRENTICE AVE, SUITE 715
                                 ENGLEWOOD, CO 80111                    Dean Transportation, Inc.          GUARANTEES DATED 03/09/2009                           $              ‐
                                 BNY CAPITAL RESOURCES CORPORATION
                                 ATTN SCHUYLER A KELLOG, VP
882
                                 8400 E PRENTICE AVE, SUITE 715
                                 ENGLEWOOD, CO 80111                    Dean Transportation, Inc.          GUARANTEES DATED 03/09/2009                           $              ‐
                                 BNY CAPITAL RESOURCES CORPORATION
                                 ATTN SCHUYLER A KELLOG, VP
883
                                 8400 E PRENTICE AVE, SUITE 715
                                 ENGLEWOOD, CO 80111                    Dean Transportation, Inc.          GUARANTEES DATED 12/08/2005                           $              ‐
                                 BNY CAPITAL RESOURCES CORPORATION
                                 ATTN SCHUYLER KELLOGG, VP
884
                                 8400 E PRENTICE AVE, STE 240
                                 GREENWOOD VILLAGE, CO 80111            Dean Foods Company                 LEASE: EQUIPMENT DATED 09/04/2003                     $              ‐
                                 BNY CAPITAL RESOURCES CORPORATION
                                 ATTN SCHUYLER KELLOGG, VP
885
                                 8400 E PRENTICE AVE, STE 240
                                 GREENWOOD VILLAGE, CO 80111            Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/08/2005                     $              ‐
                                 BOBBY J BOYLES PROPERTIES LLC
886                              816 TWIN HILLS DRIVE
                                 EL PASO, TX 79912                      Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 05/11/2014             $          1,000.00
                                 BOHMERT, HOLLY
887                              ADDRESS ON FILE
                                                                        Dean Foods Company                 PHANTOM SHARES AGREEMENT                              $              ‐
                                 BOHONIK FARMS
888                              4112 HIGH HILL ROAD
                                 WEST MIDDLESEX, PA 16159               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                 BOHONIK FARMS
889                              4112 HIGH HILL ROAD
                                 WEST MIDDLESEX, PA 16159               Dean Foods Company                 TRANSPORTATION AGREEMENT                              $              ‐
                                 BONANZA PRODUCTIONS INC
                                 ATTN JOHNNY RAYMOND, CLEARANCE ADMIN
890
                                 3727 W MAGNOLIA BLVD, #255
                                 BURBANK, CA 91505                      Dean Foods Company                 LICENSING AGREEMENT DATED 11/11/2013                  $              ‐
                                 BOND SAFEGUARD INSURANCE CO
                                 ATTN BOND DEPT
891    5393 / 891
                                 12890 LEBANON RD
                                 MOUNT JULIET, TN 37122                 Dean Foods Company                 LETTER OF CREDIT                                      $              ‐
                                 BOOZEL FARMS
892                              2033 MANN ROAD
                                 CLYMER, NY 14724                       Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                 BOOZEL FARMS
893                              2033 MANN ROAD
                                 CLYMER, NY 14724                       Dean Foods Company                 TRANSPORTATION AGREEMENT                              $              ‐
                                 BORCULO GARAGE INC
894                              9525 RANSON ST
                                 ZEELAND, MI 49464                      Dean Dairy Holdings, LLC           FREIGHT SERVICES AGREEMENT DATED 07/21/2014           $          5,818.95




                                                                                                                                                                                    Page 34 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 35 of 304
                                                Dean Foods Company, et al.
                                                                                                Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                               Debtor(s)                                             Contract Description               Cure Amounts
                                 BOS FAMILY OF COMPANIES
                                 ATTN BRENT STANLEY
895
                                 15857 BEAR MOUNTAIN BLVD
                                 BAKERSFIELD, CA 93311                         Alta‐Dena Certified Dairy, LLC             PURCHASE CONTRACT DATED 11/10/2011                         $              ‐
                                 BOS FAMILY OF COMPANIES
                                 ATTN BRENT STANLEY
896
                                 15857 BEAR MOUNTAIN BLVD
                                 BAKERSFIELD, CA 93311                         Dean Foods Company                         PURCHASE CONTRACT DATED 11/10/2011                         $              ‐
                                 BOS FAMILY OF COMPANIES
                                 ATTN BRENT STANLEY
897
                                 15857 BEAR MOUNTAIN BLVD
                                 BAKERSFIELD, CA 93311                         Dean Foods Company                         PURCHASE CONTRACT DATED 11/10/2011                         $              ‐
                                 BOS FAMILY OF COMPANIES
                                 ATTN BRENT STANLEY
898
                                 15857 BEAR MOUNTAIN BLVD
                                 BAKERSFIELD, CA 93311                         Alta‐Dena Certified Dairy, LLC             PURCHASE CONTRACT DATED 11/10/2011                         $              ‐
                                 BOS, AJ
                                 D/B/A AJB RANCH
899                              C/O BOS FAMILY OF COMPANIES
                                 15857 BEAR MOUNTAIN BLVD
                                 BAKERSFIELD, CA 93311                         Alta‐Dena Certified Dairy, LLC             PURCHASE CONTRACT DATED 01/25/2013                         $              ‐
                                 BOS, AJ
                                 D/B/A MAPLE DAIRY
900                              C/O BOS FAMILY OF COMPANIES
                                 15857 BEAR MOUNTAIN BLVD
                                 BAKERSFIELD, CA 93311                         Alta‐Dena Certified Dairy, LLC             PURCHASE CONTRACT DATED 01/25/2013                         $              ‐
                                 BOSSY'S WAY, INC.
901                              4586 STATE ROUTE 46 SOUTH
                                 JEFFERSON, OH 44047‐8527                      Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 BOSSY'S WAY, INC.
902                              4586 STATE ROUTE 46 SOUTH
                                 JEFFERSON, OH 44047‐8527                      Dean Foods Company                         TRANSPORTATION AGREEMENT                                   $              ‐
                                 BOSTON ROAD RETAIL LLC
                                 ATTN DAVID THOMPSON
903
                                 THREE GARRET MOUNTAIN PLAZA
                                 WOODLAND PARK, NJ 07424                       Friendly'S Manufacturing And Retail, LLC   LICENSING AGREEMENT DATED 10/16/2017                       $          7,812.50
                                 BOSTON ROAD RETAIL LLC
                                 ATTN DAVID THOMPSON
904
                                 THREE GARRET MOUNTAIN PLAZA
                                 WOODLAND PARK, NJ 07424                       Friendly'S Manufacturing And Retail, LLC   LICENSING AGREEMENT DATED 10/16/2017                       $              ‐
                                 BOTTEM, TODD
905                              PO BOX 408
                                 THIEF RIVER FALLS, MN 56701                   Dean Foods North Central, LLC              LEASE: BUILDING AND LAND DATED 01/01/2013                  $              ‐
                                 BOUMA BROTHERS SNOWPLOWING INC
906                              4107 82ND ST SW
                                 BYRON CENTER, MI 49315                        Country Fresh, LLC                         PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/15/2019   $              ‐
                                 BOUMA BROTHERS SNOWPLOWING INC
                                 ATTN JOE
907
                                 4107 82ND ST SW
                                 BYRON CENTER, MI 49315                        Country Fresh, LLC                         SERVICE CONTRACT DATED 10/15/2019                          $              ‐
                                 BOWMAN DAIRY FARM
908                              2270 NORTH COUNTY ROAD 900 EAST
                                 HAGERSTOWN, IN 47346                          Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 BOWMAN DAIRY FARM
909                              2270 NORTH COUNTY ROAD 900 EAST
                                 HAGERSTOWN, IN 47346                          Dean Foods Company                         TRANSPORTATION AGREEMENT                                   $              ‐
                                 BOWMAN DAIRY II
910                              2270 NORTH COUNTY ROAD 900 EAST
                                 HAGERSTOWN, IN 47346                          Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 BOWMAN DAIRY II
911                              2270 NORTH COUNTY ROAD 900 EAST
                                 HAGERSTOWN, IN 47346                          Dean Foods Company                         TRANSPORTATION AGREEMENT                                   $              ‐
                                 BOWRING MARSH BERMUDA LTD
912    4346 / 912                2711 N HASKELL, STE 3400
                                 DALLAS, TX 75204                              Dean Foods Company                         INSURANCE POLICIES DATED 09/30/2019                        $              ‐
                                 BOWRING MARSH BERMUDA LTD
913                              2711 N HASKELL, STE 3400
                                 DALLAS, TX 75204                              Dean Foods Company                         INSURANCE POLICIES                                         $              ‐
                                 BOWRING MARSH BERMUDA LTD
914    7232 / 914                PWR HOUSE 7 PAR‐LA‐VILLE RD
                                 HAMILTON, HM11                                Dean Foods Company                         INSURANCE POLICIES DATED 09/27/2019                        $              ‐
                                 BOWRING MARSH LTD
915    915 / 570                 POWER HOUSE 7 PAR‐LA‐VILLE RD
                                 HAMILTON, HM11                                Dean Foods Company                         INSURANCE POLICIES                                         $              ‐
                                 BOYER'S FOOD MARKETS INC
                                 ATTN DEAN WALKER, PRESIDENT
916
                                 301 S WARREN ST; PO BOX 249
                                 ORWIGSBURG, PA 17961                          Dean Dairy Holdings, LLC                   CUSTOMER AGREEMENT DATED 06/01/2016                        $              ‐
                                 BOYLES REALTY INC
917                              PO BOX 764
                                 EL PASO, TX 79945                             Dean Dairy Holdings, LLC                   LEASE: BUILDING AND LAND DATED 05/13/2003                  $              ‐
                                 BOZZUTOS INC
918                              275 SCHOOLHOUSE RD
                                 CHESHIRE, CT                                  Friendly'S Ice Cream Holdings Corp.        VENDOR AGREEMENT DATED 05/18/2018                          $              ‐
                                 BOZZUTOS INC
919                              275 SCHOOLHOUSE RD
                                 CHESHIRE, CT                                  Friendly'S Ice Cream Holdings Corp.        VENDOR AGREEMENT DATED 11/06/2018                          $              ‐
                                 BP PRODUCTS NORTH AMERICA INC
                                 C/O BP LEGAL HSSE GROUP
920                              ATTN ATTORNEY, PA UST MATTERS
                                 4101 WINFIELD RD
                                 WARRENVILLE, IL 60555                         Dean Dairy Holdings, LLC                   ENVIRONMENTAL CLEAN‐UP AGREEMENT                           $              ‐
                                 BP PRODUCTS NORTH AMERICA INC
                                 C/O BP REMEDIATION MANAGEMENT
921                              ATTN ENVIRONMENTAL BUSINESS MGR, PA MATTERS
                                 1 W PENNSYLVANIA AVE, STE 440
                                 TOWNSON, MD 21204                             Dean Dairy Holdings, LLC                   ENVIRONMENTAL CLEAN‐UP AGREEMENT                           $              ‐
                                 BRAD WILTSIE
922                              278 WILTSIE ROAD
                                 FREWWBURG, NY 14738                           Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                              $              ‐


                                                                                                                                                                                                        Page 35 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 36 of 304
                                                Dean Foods Company, et al.
                                                                                        Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                      Debtor(s)                                       Contract Description                           Cure Amounts
                                 BRAD WILTSIE
923                              278 WILTSIE ROAD
                                 FREWWBURG, NY 14738                 Dean Foods Company                    TRANSPORTATION AGREEMENT                                                $              ‐
                                 BRADLEY ARANT BOULT CUMMINGS LLP
924                              PO BOX 340025
                                 NASHVILLE, TN 37203‐0025            Dean Foods Company                    THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $              ‐
                                 BRADLEY BACON
925                              PO BOX 23
                                 BIRCHWOOD, TN 37308                 Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 BRADLEY BACON
926                              PO BOX 23
                                 BIRCHWOOD, TN 37308                 Dean Foods Company                    TRANSPORTATION AGREEMENT                                                $              ‐
                                 BRADLEY D. ROBINSON
                                 TWIN CREEKS FARM, LLC
927
                                 10128 OLD STATE LINE RD
                                 WATTSBURG, PA 16442‐9006            Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 BRADLEY D. ROBINSON
                                 TWIN CREEKS FARM, LLC
928
                                 10128 OLD STATE LINE RD
                                 WATTSBURG, PA 16442‐9006            Dean Foods Company                    TRANSPORTATION AGREEMENT                                                $              ‐
                                 BRADLEY W. BAKER
929                              134 CAMPBELL RD
                                 CHERRY VALLEY, NC 13320             Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 BRADLEY W. BAKER
930                              134 CAMPBELL RD
                                 CHERRY VALLEY, NC 13320             Dean Foods Company                    TRANSPORTATION AGREEMENT                                                $              ‐
                                 BRAGAN, DALE
931                              ADDRESS ON FILE
                                                                     Garelick Farms, LLC                   SEVERANCE CONTRACT                                                      $              ‐
                                 BRANDON P. STRASSER
932                              PO BOX 1613
                                 ENGLEWOOD, TN 37371                 Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 BRANDON P. STRASSER
933                              PO BOX 1613
                                 ENGLEWOOD, TN 37371                 Dean Foods Company                    TRANSPORTATION AGREEMENT                                                $              ‐
                                 BRAVES STADIUM COMPANY LLC
                                 ATTN DEREK SCHILLER
934    934 / 535                 SUNTRUST PARK
                                 755 BATTERY AVE SE
                                 ATLANTA, GA 30339                   Mayfield Dairy Farms, LLC             LICENSING AGREEMENT DATED 02/21/2017                                    $              ‐
                                 BRAVO TECHNICAL RESOURCES
                                 ATTN LINDA O'HEA, SR BUS DEV MGR
935
                                 4835 LBJ FREEWAY, STE 1000
                                 DALLAS, TX 75244                    Dean Foods Company                    SERVICE CONTRACT DATED 07/10/2019                                       $              ‐
                                 BRAVO TECHNICAL RESOURCES
                                 ATTN LINDA O'HEA, SR BUS DEV MGR
936
                                 4835 LBJ FREEWAY, STE 1000
                                 DALLAS, TX 75244                    Dean Management, LLC                  EMPLOYMENT AGENCY DATED 10/04/2018                                      $              ‐
                                 BRAVO TECHNICAL RESOURCES
                                 ATTN LINDA O'HEA, SR BUS DEV MGR
937
                                 4835 LBJ FREEWAY, STE 1000
                                 DALLAS, TX 75244                    Dean Management, LLC                  EMPLOYMENT AGENCY DATED 10/10/2016                                      $              ‐
                                 BRENNAN JR., RONALD O
938                              ADDRESS ON FILE
                                                                     Dean Foods Company                    PHANTOM SHARES AGREEMENT                                                $              ‐
                                 BRENNAN, DAVID
939                              500 GOULD ST
                                 RENO, NV 89505                      Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 03/29/2019                               $              ‐
                                 BRENNAN, DAVID
940                              500 GOULD ST
                                 RENO, NV 89505                      Model Dairy, LLC                      LEASE: BUILDING AND LAND                                                $              ‐
                                 BRENNAN, DAVID
941                              525 KIETZKE LN
                                 RENO, NV 89502                      Model Dairy, LLC                      LEASE: BUILDING AND LAND                                                $              ‐
                                 BRENT AND LAWANDA HOSTETTER
942                              17 REEDS CREEK ROAD
                                 ANNIVILLE, PA 17003                 Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 BRENT AND LAWANDA HOSTETTER
943                              17 REEDS CREEK ROAD
                                 ANNIVILLE, PA 17003                 Dean Foods Company                    TRANSPORTATION AGREEMENT                                                $              ‐
                                 BRENT MAYS
944                              1392 SOWERS ROAD
                                 GLASGOW, KY 42141                   Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 BRENT MAYS
945                              1392 SOWERS ROAD
                                 GLASGOW, KY 42141                   Dean Foods Company                    TRANSPORTATION AGREEMENT                                                $              ‐
                                 BRIAN BURKS
946                              108 NORTH HOOD ROAD
                                 LAWRENCEBURG, TN 38464              Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 BRIAN BURKS
947                              108 NORTH HOOD ROAD
                                 LAWRENCEBURG, TN 38464              Dean Foods Company                    TRANSPORTATION AGREEMENT                                                $              ‐
                                 BRIAN HILLMAR
948                              282 BRENNEMAN
                                 NEW WILMINGTON, PA 16142            Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 BRIAN HILLMAR
949                              282 BRENNEMAN
                                 NEW WILMINGTON, PA 16142            Dean Foods Company                    TRANSPORTATION AGREEMENT                                                $              ‐
                                 BRIDGE CAPITAL LEASING INC
                                 ATTN MICHAEL J POWERS, SVP
950
                                 215 SCHILLING CIRCLE, STE 100
                                 HUNT VALLEY, MD 21030               Dean Transportation, Inc.             GUARANTEES DATED 09/14/2015                                             $              ‐
                                 BRIDGE CAPITAL LEASING INC
                                 ATTN MICHAEL J POWERS, SVP
951
                                 215 SCHILLING CIRCLE, STE 100
                                 HUNT VALLEY, MD 21030               Dean Transportation, Inc.             LEASE: EQUIPMENT DATED 09/14/2015                                       $              ‐
                                 BRIDGE CAPITAL LEASING INC
                                 ATTN MICHAEL J POWERS, SVP
952
                                 215 SCHILLING CIRCLE, STE 100
                                 HUNT VALLEY, MD 21030               Dean Transportation, Inc.             LEASE: EQUIPMENT                                                        $              ‐


                                                                                                                                                                                                      Page 36 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 37 of 304
                                                Dean Foods Company, et al.
                                                                                                   Contract Exhibit

           Multiparty Contract
Item         References (1)                            Counterparty                                 Debtor(s)                                        Contract Description                               Cure Amounts
                                 BRIDGE FUNDING GROUP INC
                                 ATTN MICHAEL J POWERS, SVP
953
                                 215 SCHILLING CIRCLE, STE 100
                                 HUNT VALLEY, MD 21030                             Dean Transportation, Inc.          LEASE: AUTO DATED 01/19/2016                                                  $        280,271.83
                                 BRIDGE FUNDING GROUP INC
                                 ATTN MICHAEL J POWERS, SVP
954
                                 215 SCHILLING CIRCLE, STE 100
                                 HUNT VALLEY, MD 21030                             Dean Transportation, Inc.          LEASE: AUTO DATED 01/19/2016                                                  $               ‐
                                 BRIDGESTONE AMERICAS TIRE OPERATIONS LLC
                                 ATTN GLEN SANGINARIO, CREDIT MGR
955
                                 200 4TH AVE S, STE 100
                                 NASHVILLE, TN 37201                               Southern Foods Group LLC           FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.)                   $               ‐
                                 BRILLIANT STAFFING LLC
                                 ATTN KRISTEN BALDAUF
956
                                 1900 E GOLF RD, STE 675
                                 SCHAUMBURG, IL 60173                              Dean Foods Company                 EMPLOYMENT AGENCY DATED 04/08/2019                                            $               ‐
                                 BRILLIANT STAFFING LLC
                                 ATTN KRISTEN BALDAUF
957
                                 1900 E GOLF RD, STE 675
                                 SCHAUMBURG, IL 60173                              Dean Foods Company                 EMPLOYMENT AGENCY DATED 06/10/2019                                            $               ‐
                                 BRITE, PAUL
958                              1282 W 750 N
                                 DECATUR, IN 46733‐8819                            Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 04/26/2018                                     $               ‐
                                 BRITE, PAUL
959                              1282 W 750 N
                                 DECATUR, IN 46733‐8819                            Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND                                                      $               ‐
                                 BRITTON RUN DAIRY
960                              23557 BRITTEN RUN ROAD
                                 SPARTANBURG, PA 16434                             Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                 BRITTON RUN DAIRY
961                              23557 BRITTEN RUN ROAD
                                 SPARTANBURG, PA 16434                             Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                                 BROADSPIRE SERVICES INC
962                              PO BOX 936361
                                 ATLANTA, GA 31193                                 Dean Foods Company                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 10/09/2009            $               ‐
                                 BROADSPIRE SERVICES INC
963                              PO BOX 936361
                                 ATLANTA, GA 31193                                 Dean Foods Company                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 10/09/2009            $               ‐
                                 BROOK‐CORNER, LLC
964                              400 MOUNT WILSON ROAD
                                 LEBANON, PA 17042                                 Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                 BROOK‐CORNER, LLC
965                              400 MOUNT WILSON ROAD
                                 LEBANON, PA 17042                                 Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                                 BROOKS FAMILY GP
                                 C/O WILBOX BUSINESS CENTER
966
                                 930 WILCOX CT, STE 105
                                 KINGSPORT, TN 37660                               Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 11/26/2013                                     $               ‐
                                 BROOKS RIGGING COMPANY
                                 ATTN LARRY BROOKS
967
                                 PO BOX 1391                                                                          THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 BISMARK, ND 58502                                 Dean Dairy Holdings, LLC           01/31/2018                                                                    $               ‐
                                 BROOKS RIGGING COMPANY
                                 ATTN LARRY BROOKS
968
                                 PO BOX 1391                                                                          THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 BISMARK, ND 58502                                 Dean Dairy Holdings, LLC           01/31/2018                                                                    $              ‐
                                 BROOKS RIGGING COMPANY
                                 ATTN LARRY BROOKS
969
                                 PO BOX 1391                                                                          THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 BISMARK, ND 58502                                 Dean Dairy Holdings, LLC           01/31/2018                                                                    $               ‐
                                 BROOKS RIGGING COMPANY
                                 ATTN LARRY BROOKS
970
                                 PO BOX 1391                                                                          THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 BISMARK, ND 58502                                 Dean Dairy Holdings, LLC           01/31/2018                                                                    $              ‐
                                 BROOKS, J FRED & MARIE J (D/B/A WILCOX BUSINESS
                                 CENTER)
971
                                 930 WILCOX CT, STE 105
                                 KINGSPORT, TN 37660                               Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND                                                      $               ‐
                                 BROOKS, J FRED & MARIE J (D/B/A WILCOX BUSINESS
                                 CENTER)
972
                                 930 WILCOX CT, STE 105
                                 KINGSPORT, TN 37660                               Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 09/28/2016                                     $               ‐
                                 BROWN & GAY ENGINEERS INC
                                 ATTN E BENTON SCHMALTZ, PE
973    1382 / 973
                                 10777 WESTHEIMER, STE 400
                                 HOUSTON, TX 77042                                 Southern Foods Group, LLC          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/29/2011                      $               ‐
                                 BROWN 6 PROP
                                 ATTN GAIL SLEE
974
                                 216 WYE RD
                                 BISHOP, CA 93514                                  Dean Foods Company                 STORAGE AGREEMENT DATED 10/05/2017                                            $           450.00
                                 BROWN AND CALDWELL CONSTRUCTORS
                                 ATTN BILL ELEAZER, PE
975
                                 501 GREAT CIRCLE RD
                                 NASHVILLE, TN 37228                               Mayfield Dairy Farms, LLC          PROFESSIONAL SERVICE CONTRACT (& TEMPS)                                       $               ‐
                                 BROWN AND CALDWELL CONSTRUCTORS
                                 ATTN BILL ELEAZER, PE
976
                                 501 GREAT CIRCLE RD
                                 NASHVILLE, TN 37228                               Mayfield Dairy Farms, LLC          PROFESSIONAL SERVICE CONTRACT (& TEMPS)                                       $              ‐
                                 BROWN AND CALDWELL
                                 ATTN JASON MULLEN
977    1006 / 977
                                 501 GREAT CIRCLE RD
                                 NASHVILLE, TN 37228                               Dean Foods Company                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/24/2011                      $               ‐
                                 BROWN AND CALDWELL
                                 ATTN PHIL HECK, VP
978
                                 6955 UNION PARK CENTER, STE 270
                                 MIDVALE, UT 84047                                 Dean Foods Company                 THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $         67,525.00
                                 BROWN AND CALDWELL
                                 ATTN PHIL HECK, VP
979
                                 6955 UNION PARK CENTER, STE 270                                                      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 MIDVALE, UT 84047                                 Southern Foods Group, LLC          12/11/2013                                                                    $               ‐


                                                                                                                                                                                                                       Page 37 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 38 of 304
                                                Dean Foods Company, et al.
                                                                                            Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                            Debtor(s)                                        Contract Description                         Cure Amounts
                                 BROWN AND CALDWELL
                                 ATTN PHIL HECK, VP
980
                                 6955 UNION PARK CTR, STE 270
                                 MIDVALE, UT 84047                          Southern Foods Group, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 12/11/2013                       $              ‐
                                 BROWN, ADAM J.
981                              ADDRESS ON FILE
                                                                            Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                $              ‐
                                 BROWN, LARRY J
982                              ADDRESS ON FILE
                                                                            Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                $              ‐
                                 BROWN‐ENGLISH, CASSANDRA
983                              ADDRESS ON FILE
                                                                            Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                $              ‐
                                 BROWNFIELDS DEVELOPMENT LLC
                                 ATTN RICHARD B BASCOM, SR HYDROGEOLOGIST
984    3432 / 984
                                 PO BOX 426
                                 PROSPECT, KY 40059                         Dean Foods Company                 INSURANCE POLICIES DATED 02/09/2012                                     $              ‐
                                 BROWNFIELDS
                                 ATTN RICHARD B BASCOM, SR HYDROGEOLOGIST
985
                                 PO BOX 426
                                 PROSPECT, KY 40059                         Suiza Dairy Group, LLC             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $          1,130.00
                                 BROWNFIELDS
                                 ATTN RICHARD B BASCOM, SR HYDROGEOLOGIST
986
                                 PO BOX 426
                                 PROSPECT, KY 40059                         Suiza Dairy Group, LLC             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $              ‐
                                 BROWNFIELDS
                                 ATTN RICHARD B BASCOM, SR HYDROGEOLOGIST
987
                                 PO BOX 426
                                 PROSPECT, KY 40059                         Dean Foods Company                 ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 04/09/2012                       $              ‐
                                 BROWNFIELDS
                                 ATTN RICHARD B BASCOM, SR HYDROGEOLOGIST
988
                                 PO BOX 426
                                 PROSPECT, KY 40059                         Dean Foods Company                 ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 04/09/2012                       $              ‐
                                 BROWNFIELDS
                                 ATTN RICHARD B BASCOM, SR HYDROGEOLOGIST
989
                                 PO BOX 426
                                 PROSPECT, KY 40059                         Suiza Dairy Group, LLC             ENVIRONMENTAL CLEAN‐UP AGREEMENT                                        $              ‐
                                 BROWNFIELDS
                                 ATTN RICHARD B BASCOM, SR HYDROGEOLOGIST
990
                                 PO BOX 426
                                 PROSPECT, KY 40059                         Dean Foods Company                 ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 04/09/2012                       $              ‐
                                 BRT
991                              5752 WHEELER RD
                                 INDIANAPOLIS, IN 46216                     Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $              ‐
                                 BRUCE OR LAURA HEILINGER
992                              225 HEFFELFINGER ROAD
                                 LEBANON, PA 17046                          Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 BRUCE OR LAURA HEILINGER
993                              225 HEFFELFINGER ROAD
                                 LEBANON, PA 17046                          Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $              ‐
                                 BRUMMETT, BRENT
994                              ADDRESS ON FILE
                                                                            Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                $              ‐
                                 BRUNNER, GERARD J
995                              ADDRESS ON FILE
                                                                            Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                $              ‐
                                 BRUNS, DAVID A
996                              ADDRESS ON FILE
                                                                            Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                $              ‐
                                 BRUNS, DAVID A
997                              ADDRESS ON FILE
                                                                            Dean Management, LLC               RETENTION AGREEMENT                                                     $              ‐
                                 BRYAN LOPER
998                              1948 WOODS ROAD
                                 WATERFORD, PA 16441                        Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 BRYAN LOPER
999                              1948 WOODS ROAD
                                 WATERFORD, PA 16441                        Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $              ‐
                                 BTT&T EQUIPMENT FINANCE CORPORATION
1000                             600 WASHINGTON AVE, STE 201
                                 TOWSON, MD 21204                           Dean Transportation, Inc.          GUARANTEES DATED 06/07/2010                                             $              ‐
                                 BTT&T EQUIPMENT FINANCE CORPORATION
                                 ATTN STEPHEN GRAY
1001
                                 600 WASHINGTON AVE, STE 201
                                 TOWSON, MD 21204                           Dean Transportation, Inc.          LEASE: AUTO DATED 06/07/2010                                            $              ‐
                                 BTT&T EQUIPMENT FINANCE CORPORATION
                                 ATTN STEPHEN GRAY
1002   7722 / 1002
                                 600 WASHINGTON AVE, STE 201
                                 TOWSON, MD 21204                           Dean Transportation, Inc.          LEASE: AUTO DATED 07/14/2014                                            $              ‐
                                 BUBBIES ICE CREAM
                                 ATTN JOYCE SCHLACHTER
1003   6579 / 1003
                                 99 1267 WAIUA PL, UNIT B
                                 AIEA, HI 96701                             Dean Foods Company                 LICENSING AGREEMENT DATED 09/06/2018                                    $              ‐
                                 BUCKEYE LANE FARM
1004                             13070 CLAY STREET
                                 MIDDLEFIELD, OH 44062                      Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 BUCKEYE LANE FARM
1005                             13070 CLAY STREET
                                 MIDDLEFIELD, OH 44062                      Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $              ‐
                                 BUILDING CRAFTS INC
                                 ATTN TODD BAILIK, PE
1006   1006 / 977                2 ROSEWOOD DR
                                 PO BOX 286
                                 WILDER, KY 41076                           Dean Foods Company                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/24/2011                $              ‐
                                 BUILDING CRAFTS INC
                                 ATTN TODD BAILIK, PE
1007                             2 ROSEWOOD DR
                                 PO BOX 286
                                 WILDER, KY 41076                           Dean Foods Company                 PROFESSIONAL SERVICE CONTRACT (& TEMPS)                                 $              ‐



                                                                                                                                                                                                          Page 38 of 304
                 Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 39 of 304
                                            Dean Foods Company, et al.
                                                                                   Contract Exhibit

       Multiparty Contract
Item     References (1)                             Counterparty                    Debtor(s)                                              Contract Description                                 Cure Amounts
                             BUILDING CRAFTS INC
                             ATTN TODD BAILIK, PE
1008                         2 ROSEWOOD DR
                             PO BOX 286
                             WILDER, KY 41076                      Dean Foods Company                         PROFESSIONAL SERVICE CONTRACT (& TEMPS)                                       $               ‐
                             BUILDING CRAFTS INC
                             ATTN TODD BAILIK, PE
1009                         2 ROSEWOOD DR
                             PO BOX 286
                             WILDER, KY 41076                      Dean Foods Company                         PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/20/2011                      $               ‐
                             BUNCE, BRENT W
1010                         ADDRESS ON FILE
                                                                   Dean Foods Company                         PHANTOM SHARES AGREEMENT                                                      $              ‐
                             BUNCE, BRENT W
1011                         ADDRESS ON FILE
                                                                   Suiza Dairy Group, LLC                     RETENTION AGREEMENT                                                           $               ‐
                             BUREAU VERITAS NORTH AMERICA INC
                             ATTN KIMBERLY CARLSON, CIH
1012
                             16800 GREENSPOINT PARK DR, STE 300S                                              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             HOUSTON, TX 77060                     Dean Dairy Holdings, LLC                   09/07/2016                                                                    $               ‐
                             BURKEL, DOUGLAS W
1013                         ADDRESS ON FILE
                                                                   Dean Foods Company                         PHANTOM SHARES AGREEMENT                                                      $               ‐
                             BURN, JANE
1014                         185 WIPPRECHT DR
                             SPRUCE PINE, NC 28777                 Mayfield Dairy Farms, LLC                  LICENSING AGREEMENT DATED 03/01/2005                                          $          5,568.03
                             BURN, JANE
1015                         185 WIPPRECHT DR
                             SPRUCE PINE, NC 28777                 Mayfield Dairy Farms, LLC                  LICENSING AGREEMENT DATED 11/20/2002                                          $               ‐
                             BURNS, JOSEPH K
1016                         ADDRESS ON FILE
                                                                   Dean Foods Company                         PHANTOM SHARES AGREEMENT                                                      $              ‐
                             BURR & TEMKIN
1017                         165 NE JUNIPER ST, STE 203
                             ISSAQUAH, WA 98027                    Berkeley Farms, LLC                        LEASE: BUILDING AND LAND DATED 09/28/2011                                     $               ‐
                             BURRIS LOGISTICS
                             ATTN BRIAN A KYLE, PRES PRW PLUS
1018
                             501 SE 5TH ST
                             MILFORD, DE 19963                     Friendly'S Manufacturing And Retail, LLC   VENDOR AGREEMENT DATED 02/10/2017                                             $               ‐
                             BURRIS LOGISTICS INC
                             D/B/A BURRIS REFRIGERATED LOGISTICS
1019                         ATTN BRIAN KYLE, REGIONAL VP
                             100 RAILROAD AVE
                             HAINES CITY, FL 33844                 Dean Dairy Holdings, LLC                   STORAGE AGREEMENT DATED 03/01/2005                                            $               ‐
                             BURRIS LOGISTICS INC
                             D/B/A BURRIS REFRIGERATED LOGISTICS
1020                         ATTN REGIONAL VP
                             1110 COUNTY LINE RD
                             LAKELAND, FL 33815                    Dean Dairy Holdings, LLC                   STORAGE AGREEMENT DATED 06/01/2011                                            $               ‐
                             BURRIS LOGISTICS INC
                             D/B/A BURRIS REFRIGERATED LOGISTICS
1021                         ATTN REGIONAL VP
                             1110 COUNTY LINE RD
                             LAKELAND, FL 33815                    Dean Dairy Holdings, LLC                   STORAGE AGREEMENT DATED 02/28/2012                                            $               ‐
                             BURRIS LOGISTICS INC
                             D/B/A BURRIS REFRIGERATED LOGISTICS
1022                         ATTN REGIONAL VP
                             1110 COUNTY LINE RD
                             LAKELAND, FL 33815                    Dean Dairy Holdings, LLC                   STORAGE AGREEMENT DATED 02/28/2013                                            $               ‐
                             BURRIS LOGISTICS INC
                             D/B/A BURRIS REFRIGERATED LOGISTICS
1023                         ATTN REGIONAL VP
                             1110 COUNTY LINE RD
                             LAKELAND, FL 33815                    Mayfield Dairy Farms, LLC                  STORAGE AGREEMENT DATED 03/01/2005                                            $               ‐
                             BURRIS LOGISTICS INC
                             D/B/A BURRIS REFRIGERATED LOGISTICS
1024                         ATTN REGIONAL VP
                             1110 COUNTY LINE RD
                             LAKELAND, FL 33815                    Dean Dairy Holdings, LLC                   STORAGE AGREEMENT DATED 06/01/2011                                            $               ‐
                             BURRIS LOGISTICS INC
                             D/B/A BURRIS REFRIGERATED LOGISTICS
1025                         ATTN REGIONAL VP
                             1110 COUNTY LINE RD
                             LAKELAND, FL 33815                    Dean Dairy Holdings, LLC                   STORAGE AGREEMENT DATED 02/28/2012                                            $              ‐
                             BURRIS LOGISTICS INC
                             D/B/A BURRIS REFRIGERATED LOGISTICS
1026                         ATTN REGIONAL VP
                             1110 COUNTY LINE RD
                             LAKELAND, FL 33815                    Dean Dairy Holdings, LLC                   STORAGE AGREEMENT DATED 02/28/2013                                            $               ‐
                             BURRIS LOGISTICS
                             ATTN BRIAN A KYLE, PRES PRW PLUS
1027
                             501 SE 5TH ST
                             MILFORD, DE 19963                     Dean Dairy Holdings, LLC                   CONFIDENTIALITY AGREEMENT DATED 11/28/2011                                    $              ‐
                             BURRIS LOGISTICS
                             ATTN BRIAN KYLE, PRES PRW PLUS
1028
                             1110 COUNTY LINE RD
                             LAKELAND, FL 33815                    Dean Foods Company                         STORAGE AGREEMENT                                                             $               ‐
                             BURRIS LOGISTICS
                             ATTN DONNIE BURRIS, CEO
1029
                             501 SE 5TH ST
                             MILFORD, DE 19963                     Dean Dairy Holdings, LLC                   LOGISTICS CONTRACT                                                            $               ‐
                             BURRIS LOGISTICS
                             ATTN GENERAL COUNSEL
1030
                             501 SE 5TH ST
                             MILFORD, DE 19963                     Dean Dairy Holdings, LLC                   STORAGE AGREEMENT DATED 03/01/2011                                            $        424,258.58
                             BURRIS LOGISTICS
                             ATTN GENERAL COUNSEL
1031
                             501 SE 5TH ST
                             MILFORD, DE 19963                     Mayfield Dairy Farms, LLC                  STORAGE AGREEMENT DATED 03/15/2008                                            $               ‐



                                                                                                                                                                                                               Page 39 of 304
                 Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 40 of 304
                                            Dean Foods Company, et al.
                                                                                    Contract Exhibit

       Multiparty Contract
Item     References (1)                        Counterparty                         Debtor(s)                                      Contract Description               Cure Amounts
                             BURRIS LOGISTICS
                             ATTN GENERAL COUNSEL
1032
                             501 SE 5TH ST
                             MILFORD, DE 19963                     Dean Dairy Holdings, LLC            STORAGE AGREEMENT DATED 03/15/2008                         $              ‐
                             BURRIS LOGISTICS
                             ATTN GENERAL COUNSEL
1033
                             501 SE 5TH ST
                             MILFORD, DE 19963                     Dean Dairy Holdings, LLC            STORAGE AGREEMENT DATED 03/01/2011                         $              ‐
                             BURRIS LOGISTICS
                             ATTN GENERAL COUNSEL
1034
                             501 SE 5TH ST
                             MILFORD, DE 19963                     Dean Dairy Holdings, LLC            STORAGE AGREEMENT DATED 03/01/2011                         $              ‐
                             BURRIS LOGISTICS
                             ATTN GENERAL MANAGER
1035
                             350 KING MILL RD
                             MCDONOUGH, GA 30252                   Dean Dairy Holdings, LLC            STORAGE AGREEMENT DATED 02/02/2018                         $              ‐
                             BURRIS LOGISTICS
                             ATTN GENERAL MANAGER
1036
                             350 KING MILL RD
                             MCDONOUGH, GA 30252                   Mayfield Dairy Farms, LLC           STORAGE AGREEMENT DATED 02/02/2018                         $              ‐
                             BURRIS LOGISTICS
                             ATTN GENERAL MANAGER
1037
                             350 KING MILL RD
                             MCDONOUGH, GA 30252                   Dean Dairy Holdings, LLC            STORAGE AGREEMENT DATED 02/02/2018                         $              ‐
                             BURRIS LOGISTICS
                             ATTN GENERAL MANAGER
1038
                             350 KING MILL RD
                             MCDONOUGH, GA 30252                   Dean Dairy Holdings, LLC            STORAGE AGREEMENT                                          $              ‐
                             BURRIS LOGISTICS
                             ATTN GENERAL MANAGER
1039
                             350 KING MILL RD
                             MCDONOUGH, GA 30252                   Dean Dairy Holdings, LLC            STORAGE AGREEMENT DATED 02/14/2018                         $              ‐
                             BURRIS LOGISTICS
                             ATTN RAFAEL ROSADO, ACCT MGR
1040
                             451 FLETCHWOOD RD
                             ELKTON, MD 21921                      Dean Foods Company                  LOGISTICS CONTRACT DATED 01/12/2018                        $              ‐
                             BURRIS LOGISTICS
                             ATTN RAFAEL ROSADO, ACCT MGR
1041
                             451 FLETCHWOOD RD
                             ELKTON, MD 21921                      Dean Foods Company                  LOGISTICS CONTRACT DATED 01/12/2018                        $              ‐
                             BURROW DILLIHUNT, MELIKA R
1042                         ADDRESS ON FILE
                                                                   Dean Foods Company                  PHANTOM SHARES AGREEMENT                                   $              ‐
                             BURTON L. BANKS
1043                         141 ANEY HILL RD
                             JORDANVILLE, NY 13361                 Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             BURTON L. BANKS
1044                         141 ANEY HILL RD
                             JORDANVILLE, NY 13361                 Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $              ‐
                             BUSHEY, MARIE A
1045                         ADDRESS ON FILE
                                                                   Dean Foods Company                  PHANTOM SHARES AGREEMENT                                   $              ‐
                             BUTLER FOODS OF PENSACOLA INC
                             ATTN STEVEN BUTLER
1046
                             3311 HIGHWAY 29 S
                             CANTONMENT, FL 32533                  Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 04/29/2010                  $              ‐
                             BUTLER FOODS OF PENSACOLA INC
                             ATTN STEVEN BUTLER
1047
                             3311 HIGHWAY 29 S
                             CANTONMENT, FL 32533                  Dean Foods Company                  LEASE: BUILDING AND LAND                                   $              ‐
                             BUTLER FOODS OF PENSACOLA INC
                             ATTN STEVEN BUTLER
1048
                             3311 HWY 29 SOUTH
                             CANTONMENT, FL 32533                  Dean Foods Company                  LEASE: BUILDING AND LAND                                   $              ‐
                             BUTLER FOODS OF PENSACOLA INC
                             ATTN STEVEN BUTLER, PRESIDENT
1049
                             3311 HIGHWAY 29 S
                             CANTONMENT, FL 32533                  Dean Foods Company                  LEASE: BUILDING AND LAND                                   $              ‐
                             BUTTERCUP FARMS INC
                             ATTN MICHELLE DECKER
1050
                             1619 HANFORD ST
                             LEVITTOWN, PA 19057                   Tuscan/Lehigh Dairies, Inc.         PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 12/28/2011   $              ‐
                             BUYEFFICIENT LLC
                             ATTN CHRIS KIM, VP SUPPLY CHAIN DEV
1051
                             120 VANTIS, STE 405
                             ALISO VIEJO, CA 92656                 Dean Dairy Holdings, LLC            SALES CONTRACT/TRADE AGREEMENT DATED 09/01/2015            $              ‐
                             BUYEFFICIENT LLC
                             ATTN CHRIS KIM, VP SUPPLY CHAIN DEV
1052
                             120 VANTIS, STE 405
                             ALISO VIEJO, CA 92656                 Dean Dairy Holdings, LLC            SALES CONTRACT/TRADE AGREEMENT DATED 11/30/2016            $              ‐
                             BUYEFFICIENT LLC
                             ATTN JENNIFER JONES, PRES
1053
                             120 VANTIS, STE 405
                             ALISO VIEJO, CA 92656                 Dean Dairy Holdings, LLC            SALES CONTRACT/TRADE AGREEMENT DATED 09/01/2013            $              ‐
                             BYLER BROTHERS FARM
1054                         25258 BYLER ROAD
                             SPARTANSBURG, PA 16434                Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             BYLER BROTHERS FARM
1055                         25258 BYLER ROAD
                             SPARTANSBURG, PA 16434                Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $              ‐
                             BYLER ZAYLOR FARM
1056                         17847 HOSMER ROAD
                             MIDDLEFIELD, OH 44062                 Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             BYLER ZAYLOR FARM
1057                         17847 HOSMER ROAD
                             MIDDLEFIELD, OH 44062                 Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $              ‐
                             BYRDS DAIRY
1058                         11860 EAST US 27
                             BRANFORD, FL 32008                    Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $              ‐



                                                                                                                                                                                     Page 40 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 41 of 304
                                                 Dean Foods Company, et al.
                                                                                            Contract Exhibit

            Multiparty Contract
Item          References (1)                          Counterparty                          Debtor(s)                                      Contract Description       Cure Amounts
                                  BYRDS DAIRY
1059                              11860 EAST US 27
                                  BRANFORD, FL 32008                       Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                                  C S ROSS COMPANY
1060   799 / 1060 / 1442 / 5418   4900 EAST DUBLIN GRANVILLE ROAD          Suiza Dairy Group, LLC
                                  COLUMBUS, OH 43081                       Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT                                 $              ‐
                                  C&A PARTNERS LLC
                                  ATTN: CHRIS DIONNE
1061
                                  ONE ANN & HOPE WAY
                                  CUMBERLAND, RI 02864                     Garelick Farms, LLC                 LEASE: BUILDING AND LAND DATED 04/17/2019          $              ‐
                                  C&A PARTNERS LLC
                                  C/O ANN & HOPE
1062                              ATTN: SAMUEL CHASE
                                  ONE ANN & HOPE WAY
                                  CUMBERLAND, RI 02864                     Garelick Farms, LLC                 LEASE: BUILDING AND LAND DATED 10/11/2019          $              ‐
                                  C&A PARTNERS LLC
                                  C/O ANN & HOPE
1063                              ATTN: SAMUEL CHASE
                                  ONE ANN & HOPE WAY
                                  CUMBERLAND, RI 02864                     Garelick Farms, LLC                 LEASE: BUILDING AND LAND DATED 10/11/2019          $              ‐
                                  C&A PARTNERS LLC
                                  C/O ANN & HOPE
1064                              ATTN: SAMUEL CHASE
                                  ONE ANN & HOPE WAY
                                  CUMBERLAND, RI 02864                     Garelick Farms, LLC                 LEASE: BUILDING AND LAND DATED 10/24/2018          $              ‐
                                  C&S WHOLESALE GROCERS
                                  ATTN KATHY WILLIAMS
1065   6580 / 1065
                                  7 CORPORATE DR
                                  KEENE, NH 03431                          Dean Foods Company                  LICENSING AGREEMENT DATED 03/30/2018               $         29,721.07
                                  C&S WHOLSALE GROCERS INC
1066                              7 CORPORATE DR
                                  KEENE, NH 03431                          Dean Dairy Holdings, LLC            VENDOR AGREEMENT DATED 12/20/2018                  $              ‐
                                  C. JAMES & BARBARA MARTIN
1067                              16733 BETHEL CHURCH ROAD
                                  TITUSVILLE, PA 16354                     Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                  C. JAMES & BARBARA MARTIN
1068                              16733 BETHEL CHURCH ROAD
                                  TITUSVILLE, PA 16354                     Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                                  C.H. ROBINSON WORLDWIDE INC
                                  ATTN MIKE BECKER
1069
                                  1840 N MARCEY ST
                                  CHICAGO, IL 60614                        Dean Dairy Holdings, LLC            LOGISTICS CONTRACT DATED 05/09/2014                $              ‐
                                  C.H. ROBINSON WORLDWIDE INC
                                  ATTN MIKE RYAN, VP
1070
                                  14701 CHARLSON RD, STE 1200
                                  EDEN PRAIRIE, MN 55347                   Dean Dairy Holdings, LLC            LOGISTICS CONTRACT DATED 07/25/2017                $              ‐
                                  C.R. ENGLAND INC
                                  ATTN CHRISTINE HALFORD
1071
                                  4701 W 2100 S
                                  SALT LAKE CITY, UT 84120                 Dean Dairy Holdings, LLC            LOGISTICS CONTRACT DATED 08/01/2017                $         33,460.48
                                  CA SHORT COMPANY
                                  ATTN JEFF ROSS, PRES & CEO
1072
                                  4205 E DIXON BLVD
                                  SHELBY, NC 28152                         Dean Foods Company                  VENDOR AGREEMENT DATED 02/01/2016                  $              ‐
                                  CABRERA, LUIS & LUZ
1073   2735 / 1073                18000 SW 100TH ST
                                  MIAMI, FL 33196                          Dean Dairy Holdings, LLC            DISTRIBUTION AGREEMENT DATED 12/19/2011            $              ‐
                                  CABRERA, LUIS & LUZ
1074   2734 / 1074                18000 SW 100TH ST
                                  MIAMI, FL 33196                          Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 12/19/2011                $              ‐
                                  CALFEE RIVERLAND FARMS
1075                              4660 UPPER RIVER ROAD
                                  CHARLESTON, TN 37310                     Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                  CALFEE RIVERLAND FARMS
1076                              4660 UPPER RIVER ROAD
                                  CHARLESTON, TN 37310                     Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                                  CAL‐HAN FARMS
1077                              PO BOX 176
                                  FONDA, NY 12068                          Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                  CAL‐HAN FARMS
1078                              PO BOX 176
                                  FONDA, NY 12068                          Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                                  CALIFIA FARMS LP
                                  ATTN SCOTT MCCURRY, VP OPERATIONS
1079
                                  1095 E GREEN ST
                                  PASADENA, CA 91106                       Dean Dairy Holdings, LLC            SERVICE CONTRACT DATED 02/01/2015                  $              ‐
                                  CALIFIA FARMS
                                  ATTN SCOTT MCCURRY, VP OPERATIONS
1080
                                  1095 E GREEN ST
                                  PASADENA, CA 91106                       Alta‐Dena Certified Dairy, LLC      GUARANTEES DATED 03/16/2015                        $              ‐
                                  CALIFORNIA DAIRIES INC
                                  ATTN ANDREI MIKHALEVSKY, PRESIDENT/CEO
1081
                                  11709 E ARTESIA BOULEVARD
                                  ARTESIA, CA 90701                        Alta‐Dena Certified Dairy, LLC      PURCHASE CONTRACT DATED 10/06/2014                 $      1,948,710.72
                                  CALIFORNIA DAIRIES INC
                                  ATTN ANDREI MIKHALEVSKY, PRESIDENT/CEO
1082
                                  11709 E ARTESIA BOULEVARD
                                  ARTESIA, CA 90701                        Alta‐Dena Certified Dairy, LLC      PURCHASE CONTRACT DATED 07/13/2009                 $              ‐
                                  CALIFORNIA DAIRIES INC
                                  ATTN ANDREI MIKHALEVSKY, PRESIDENT/CEO
1083
                                  11709 E ARTESIA BOULEVARD
                                  ARTESIA, CA 90701                        Alta‐Dena Certified Dairy, LLC      SALES CONTRACT/TRADE AGREEMENT DATED 10/16/2019    $              ‐
                                  CALIFORNIA DAIRIES INC
                                  ATTN ANDREI MIKHALEVSKY, PRESIDENT/CEO
1084
                                  11709 E ARTESIA BOULEVARD
                                  ARTESIA, CA 90702                        Alta‐Dena Certified Dairy, LLC      PURCHASE CONTRACT                                  $              ‐
                                  CALIFORNIA DAIRIES INC
                                  ATTN GARY L KORSMEIER, CEO
1085
                                  11709 E ARTESIA BOULEVARD
                                  ARTESIA, CA 90705                        Alta‐Dena Certified Dairy, LLC      PURCHASE CONTRACT DATED 09/29/2006                 $              ‐


                                                                                                                                                                                     Page 41 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 42 of 304
                                                Dean Foods Company, et al.
                                                                                              Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                            Debtor(s)                                     Contract Description         Cure Amounts
                                 CALIFORNIA DAIRIES INC
                                 ATTN GARY L KORSMEIER, CEO
1086
                                 11709 E ARTESIA BOULEVARD
                                 ARTESIA, CA 90706                           Alta‐Dena Certified Dairy, LLC      PURCHASE CONTRACT DATED 08/27/2004                  $              ‐
                                 CALIFORNIA OFFICE OF EMERGENCY SERVICES
1087   1873 / 1087               3650 SCHRIEVER AVE
                                 MATHER, CA 95655                            Berkeley Farms, LLC                 ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 10/21/2011   $               ‐
                                 CALLAHAN, MARGARET M
1088                             ADDRESS ON FILE
                                                                             Dean Foods Company                  PHANTOM SHARES AGREEMENT                            $              ‐
                                 CAL‐MAINE FOODS INC
                                 ATTN JESSICA QUINN HANSLIK
1089
                                 400 S COLORADO
                                 FLATONIA, TX 78941                          Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 07/01/2018                  $        196,381.35
                                 CAL‐MAINE FOODS INC
                                 ATTN JESSICA QUINN HANSLIK
1090
                                 400 S COLORADO
                                 FLATONIA, TX 78941                          Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 07/01/2016                  $               ‐
                                 CAMPBELL SOUP SUPPLY COMPANY LLC
                                 ATTN VP‐GLOBAL PROCUREMENT, NORTH AMERICA
1091
                                 1 CAMPBELL PL
                                 CAMDEN, NJ 08103                            Dean Dairy Holdings, LLC            SALES CONTRACT/TRADE AGREEMENT DATED 08/27/2014     $              ‐
                                 CAMPBELL SOUP SUPPLY COMPANY LLC
                                 ATTN VP‐GLOBAL PROCUREMENT, NORTH AMERICA
1092
                                 1 CAMPBELL PL
                                 CAMDEN, NJ 08103                            Dean Dairy Holdings, LLC            SALES CONTRACT/TRADE AGREEMENT DATED 08/27/2014     $               ‐
                                 CAMPBELL SOUP SUPPLY COMPANY LLC
                                 ATTN VP‐GLOBAL PROCUREMENT, NORTH AMERICA
1093
                                 1 CAMPBELL PL
                                 CAMDEN, NJ 08103                            Dean Dairy Holdings, LLC            SALES CONTRACT/TRADE AGREEMENT DATED 06/28/2013     $              ‐
                                 CAMPBELL SOUP SUPPLY COMPANY LLC
                                 ATTN VP‐GLOBAL PROCUREMENT, NORTH AMERICA
1094
                                 1 CAMPBELL PL
                                 CAMDEN, NJ 08103                            Dean Dairy Holdings, LLC            SALES CONTRACT/TRADE AGREEMENT DATED 02/20/2018     $               ‐
                                 CAMPBELL SOUP SUPPLY COMPANY LLC
                                 ATTN VP‐GLOBAL PROCUREMENT, NORTH AMERICA
1095
                                 1 CAMPBELL PL
                                 CAMDEN, NJ 08103                            Dean Dairy Holdings, LLC            SALES CONTRACT/TRADE AGREEMENT DATED 08/01/2018     $              ‐
                                 CAMPBELL SOUP SUPPLY COMPANY LLC
                                 ATTN VP‐GLOBAL PROCUREMENT, NORTH AMERICA
1096
                                 1 CAMPBELL PL
                                 CAMDEN, NJ 08103                            Dean Dairy Holdings, LLC            SALES CONTRACT/TRADE AGREEMENT DATED 08/10/2018     $               ‐
                                 CAMPBELL SOUP SUPPLY COMPANY LLC
                                 ATTN VP‐GLOBAL PROCUREMENT, NORTH AMERICA
1097
                                 1 CAMPBELL PL
                                 CAMDEN, NJ 08103                            Dean Dairy Holdings, LLC            SALES CONTRACT/TRADE AGREEMENT DATED 01/22/2019     $              ‐
                                 CAMPBELL SOUP SUPPLY COMPANY LLC
                                 ATTN VP‐GLOBAL PROCUREMENT, NORTH AMERICA
1098
                                 1 CAMPBELL PL
                                 CAMDEN, NJ 08103                            Dean Dairy Holdings, LLC            SALES CONTRACT/TRADE AGREEMENT DATED 05/13/2019     $               ‐
                                 CAMPBELL SOUP SUPPLY COMPANY LLC
                                 ATTN VP‐GLOBAL PROCUREMENT, NORTH AMERICA
1099
                                 1 CAMPBELL PL
                                 CAMDEN, NJ 08103                            Dean Dairy Holdings, LLC            SALES CONTRACT/TRADE AGREEMENT DATED 08/01/2011     $              ‐
                                 CAMPBELL SOUP SUPPLY COMPANY LLC
                                 ATTN VP‐GLOBAL PROCUREMENT, NORTH AMERICA
1100
                                 1 CAMPBELL PL
                                 CAMDEN, NJ 08103                            Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 06/28/2013                 $               ‐
                                 CAMPBELL SOUP SUPPLY COMPANY LLC
                                 ATTN VP‐GLOBAL PROCUREMENT, NORTH AMERICA
1101
                                 1 CAMPBELL PL
                                 CAMDEN, NJ 08103                            Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 02/20/2018                 $              ‐
                                 CAMPBELL SOUP SUPPLY COMPANY LLC
                                 ATTN VP‐GLOBAL PROCUREMENT, NORTH AMERICA
1102
                                 1 CAMPBELL PL
                                 CAMDEN, NJ 08103                            Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 08/10/2018                 $               ‐
                                 CAMPBELL SOUP SUPPLY COMPANY LLC
                                 ATTN VP‐GLOBAL PROCUREMENT, NORTH AMERICA
1103
                                 1 CAMPBELL PL
                                 CAMDEN, NJ 08103                            Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 08/13/2018                 $              ‐
                                 CAMPBELL SOUP SUPPLY COMPANY LLC
                                 ATTN VP‐GLOBAL PROCUREMENT, NORTH AMERICA
1104
                                 1 CAMPBELL PL
                                 CAMDEN, NJ 08103                            Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 01/22/2019                 $               ‐
                                 CAMPBELL SOUP SUPPLY COMPANY LLC
                                 ATTN VP‐GLOBAL PROCUREMENT, NORTH AMERICA
1105
                                 1 CAMPBELL PL
                                 CAMDEN, NJ 08103                            Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 05/13/2019                 $              ‐
                                 CAMPBELL SOUP SUPPLY COMPANY LLC
                                 ATTN VP‐GLOBAL PROCUREMENT, NORTH AMERICA
1106
                                 1 CAMPBELL PL
                                 CAMDEN, NJ 08103                            Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 08/01/2011                 $              ‐
                                 CAMPBELL SOUP SUPPLY LLC
                                 ATTN VP, GLOBAL PROCUREMENT NA
1107
                                 ONE CAMPBELL PL
                                 CAMDEN, NJ 08103                            Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 08/27/2014                 $               ‐
                                 CAMPBELL, ADRIA E
1108                             ADDRESS ON FILE
                                                                             Dean Foods Company                  PHANTOM SHARES AGREEMENT                            $              ‐
                                 CAMPBELL, DOUGLAS S
1109                             ADDRESS ON FILE
                                                                             Dean Foods Company                  PHANTOM SHARES AGREEMENT                            $               ‐
                                 CAMROSE COLONY
1110                             BOX 18
                                 LEDGER, MT 59456                            Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                       $               ‐
                                 CAMROSE COLONY
1111                             BOX 18
                                 LEDGER, MT 59456                            Dean Foods Company                  TRANSPORTATION AGREEMENT                            $               ‐




                                                                                                                                                                                        Page 42 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 43 of 304
                                                 Dean Foods Company, et al.
                                                                                                    Contract Exhibit

            Multiparty Contract
Item          References (1)                            Counterparty                                Debtor(s)                                       Contract Description                                 Cure Amounts
                                   CANARY DAIRY, LLC
1112                               395 COUNTY HIGHWAY 140
                                   ST JOHNSVILLE, NY 13452                       Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                   CANARY DAIRY, LLC
1113                               395 COUNTY HIGHWAY 140
                                   ST JOHNSVILLE, NY 13452                       Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                   CANYON HILLS RECYCLING LLC
                                   C/O MATT MORRIS
1114   1114 / 4313 / 6097          LAW OFFICES OF MATT H MORRIS
                                   47040 WASHINGTON ST STE 3201
                                   LA QUINTA, CA 92253                           Dean Foods Company                    PARTNERSHIP AGREEMENT DATED 09/16/2010                                        $              ‐
                                   CAPITAL MARKETS COMPANY, THE
                                   ATTN CONTROLLER
1115
                                   1221 LAMAR ST, STE 910                                                              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                   HOUSTON, TX 77010                             Dean Foods Company                    08/31/2019                                                                    $              ‐
                                   CAPITAL MARKETS COMPANY, THE
                                   ATTN LANCE MCANELLY, MANAGING PARTNER
1116
                                   1221 LAMAR ST, STE 910                                                              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                   HOUSTON, TX 77010                             Dean Foods Company                    08/31/2018                                                                    $              ‐
                                   CAPITAL MARKETS COMPANY, THE
                                   ATTN LANCE MCANELLY, MANAGING PARTNER
1117
                                   1221 LAMAR ST, STE 910                                                              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                   HOUSTON, TX 77010                             Dean Foods Company                    03/22/2019                                                                    $              ‐
                                   CAPITAL TRUST COMPANY OF DELAWARE
                                   ATTN CORP TRUST & TRANSACTION SERVICE
1118                               ONE LITTLE FALLS CENTRE I, STE 210
                                   2711 CENTERVILLE RD
                                   WILMINGTON, DE 19808                          Dean Holding Company                  PARTNERSHIP AGREEMENT DATED 12/31/2002                                        $              ‐
                                   CAPITAL TRUST COMPANY OF DELAWARE, THE
                                   ATTN CORP TRUST & TRANSACTION SERVICE
1119   1848 / 1119                 ONE LITTLE FALLS CENTRE I, STE 210
                                   2711 CENTERVILLE RD
                                   WILMINGTON, DE 19808                          Dean Holding Company                  PARTNERSHIP AGREEMENT DATED 06/27/2006                                        $              ‐
                                   CAPITAL TRUST COMPANY OF DELAWARE, THE
                                   ATTN CORP TRUST & TRANSACTION SERVICE
1120                               ONE LITTLE FALLS CENTRE I, STE 210
                                   2711 CENTERVILLE RD
                                   WILMINGTON, DE 19808                          Dean Holding Company                  PARTNERSHIP AGREEMENT DATED 12/31/2002                                        $              ‐
                                   CAPITAL TRUST COMPANY OF DELAWARE, THE
                                   ATTN CORP TRUST & TRANSACTION SERVICE
1121   1849 / 1121                 ONE LITTLE FALLS CENTRE I, STE 210
                                   2711 CENTERVILLE RD
                                   WILMINGTON, DE 19808                          Dean Holding Company                  TRUST AGREEMENT DATED 06/27/2006                                              $              ‐
                                   CAPITAL TRUST COMPANY OF DELAWARE, THE
                                   ATTN CORP TRUST & TRANSACTION SERVICE
1122                               ONE LITTLE FALLS CENTRE I, STE 210
                                   2711 CENTERVILLE RD
                                   WILMINGTON, DE 19808                          Dean Holding Company                  TRUST AGREEMENT DATED 12/31/2002                                              $              ‐
                                   CAPPELLUZZO, HEIDI M
1123                               ADDRESS ON FILE
                                                                                 Garelick Farms, LLC                   SEVERANCE CONTRACT                                                            $              ‐
                                   CAPSTAR COMMERCIAL REAL ESTATE SERVICES LTD
                                   ATTN JENNIFER K MCGRORY, GM
1124
                                   1700 DALLAS PKWY STE 1055
                                   DALLAS, TX 75248                              Dean Services, LLC                    LEASE: BUILDING AND LAND                                                      $              ‐
                                   CAPTURIS
1125   2736 / 1125                 PO BOX 713
                                   MANDAN, ND 58554                              Dean Dairy Holdings, LLC              THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 09/20/2016            $         47,848.26
                                   CAPURRO, ANGELINA R
1126   1126 / 1136 / 1146 / 4875   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                                Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 08/14/2000                                     $              ‐
                                   CAPURRO, ANGELINA R
1127   1127 / 1137 / 4876          241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                                Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 09/05/2005                                     $              ‐
                                   CAPURRO, ANGELINA R
1128   1128 / 1138 / 1147 / 4877   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                                Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 09/01/1990                                     $              ‐
                                   CAPURRO, ANGELINA R
1129   1129 / 1139 / 1148 / 4878   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                                Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 08/14/2000                                     $              ‐
                                   CAPURRO, ANGELINA R
1130   1130 / 1140 / 4879          241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                                Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 10/16/2011                                     $              ‐
                                   CAPURRO, ANGELINA R
1131   1131 / 1141 / 1149 / 4880   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                                Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 09/01/1990                                     $              ‐
                                   CAPURRO, ANGELINA R
1132   1132 / 1142 / 1150 / 4881   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                                Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 08/14/2000                                     $              ‐
                                   CAPURRO, ANGELINA R
1133   1133 / 1143 / 4882          241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                                Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 09/05/2005                                     $              ‐
                                   CAPURRO, ANGELINA R
1134   1134 / 1144 / 4883          241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                                Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 10/16/2011                                     $              ‐
                                   CAPURRO, ANGELINA R
1135   1135 / 1145 / 1151 / 4884   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                                Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 09/01/1990                                     $              ‐
                                   CAPURRO, HELEN
1136   1126 / 1136 / 1146 / 4875   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                                Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 08/14/2000                                     $              ‐
                                   CAPURRO, HELEN
1137   1127 / 1137 / 4876          241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                                Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 09/05/2005                                     $              ‐
                                   CAPURRO, HELEN
1138   1128 / 1138 / 1147 / 4877   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                                Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 09/01/1990                                     $              ‐
                                   CAPURRO, HELEN
1139   1129 / 1139 / 1148 / 4878   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                                Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 08/14/2000                                     $              ‐


                                                                                                                                                                                                                        Page 43 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 44 of 304
                                                 Dean Foods Company, et al.
                                                                                               Contract Exhibit

            Multiparty Contract
Item          References (1)                            Counterparty                           Debtor(s)                                       Contract Description                                 Cure Amounts
                                   CAPURRO, HELEN
1140   1130 / 1140 / 4879          241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                           Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 10/16/2011                                     $              ‐
                                   CAPURRO, HELEN
1141   1131 / 1141 / 1149 / 4880   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                           Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 09/01/1990                                     $              ‐
                                   CAPURRO, HELEN
1142   1132 / 1142 / 1150 / 4881   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                           Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 08/14/2000                                     $              ‐
                                   CAPURRO, HELEN
1143   1133 / 1143 / 4882          241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                           Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 09/05/2005                                     $              ‐
                                   CAPURRO, HELEN
1144   1134 / 1144 / 4883          241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                           Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 10/16/2011                                     $              ‐
                                   CAPURRO, HELEN
1145   1135 / 1145 / 1151 / 4884   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                           Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 09/01/1990                                     $              ‐
                                   CAPURRO, JOHN
1146   1126 / 1136 / 1146 / 4875   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                           Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 08/14/2000                                     $              ‐
                                   CAPURRO, JOHN
1147   1128 / 1138 / 1147 / 4877   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                           Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 09/01/1990                                     $              ‐
                                   CAPURRO, JOHN
1148   1129 / 1139 / 1148 / 4878   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                           Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 08/14/2000                                     $              ‐
                                   CAPURRO, JOHN
1149   1131 / 1141 / 1149 / 4880   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                           Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 09/01/1990                                     $              ‐
                                   CAPURRO, JOHN
1150   1132 / 1142 / 1150 / 4881   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                           Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 08/14/2000                                     $              ‐
                                   CAPURRO, JOHN
1151   1135 / 1145 / 1151 / 4884   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                           Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 09/01/1990                                     $              ‐
                                   CAR PARK, THE
1152   5450 / 1152                 PO BOX 2237
                                   BOISE, ID 83701                          Dean Foods Company                    LEASE: BUILDING AND LAND                                                      $              ‐
                                   CARDATA CONSULTANTS INC
                                   ATTN PRESIDENT
1153
                                   3380 SHERIDAN DR #264                                                          THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                   AMHERST, NY 14226                        Dean Dairy Holdings, LLC              09/06/2018                                                                    $              ‐
                                   CARE PURCHASING SERVICES LLC
                                   ATTN KEVIN MEYER
1154
                                   800 NW 17 AVE
                                   DELRAY BEACH, FL 33445                   Dean Dairy Holdings, LLC              CUSTOMER AGREEMENT                                                            $              ‐
                                   CARE PURCHASING SERVICES LLC
                                   ATTN KEVIN MEYER
1155
                                   800 NW 17 AVE
                                   DELRAY BEACH, FL 33445                   Dean Dairy Holdings, LLC              CUSTOMER AGREEMENT DATED 10/01/2014                                           $              ‐
                                   CAREERBUILDER LLC
1156                               13047 COLLECTION CENTER DRIVE
                                   CHICAGO, IL 60693‐0130                   Dean Foods Company                    PROFESSIONAL SERVICE CONTRACT (& TEMPS)                                       $              ‐
                                   CARGILL INC
                                   ATTN MICHAEL WAGNER, VP COMMERCIAL DIR
1157
                                   15407 MCGINTY RD W
                                   WAYZATA, MN 55391                        Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 02/21/2012                                            $              ‐
                                   CARGILL INCORPORATED
                                   ATTN CREDIT/CRM ADMINISTRATION
1158                               9350 EXCELSIOR BLVD
                                   MAILSTOP #150
                                   HOPKINS, MN 55343                        Dean Foods Company                    DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 05/01/2014         $              ‐
                                   CARGILL INCORPORATED
                                   ATTN CREDIT/CRM ADMINISTRATION
1159                               9350 EXCELSIOR BLVD
                                   MAILSTOP #150
                                   HOPKINS, MN 55343                        Dean Foods Company                    DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 05/01/2014         $              ‐
                                   CARGILL INCORPORATED
                                   ATTN CREDIT/CRM ADMINISTRATION
1160                               9350 EXCELSIOR BLVD
                                   MAILSTOP #150
                                   HOPKINS, MN 55343                        Dean Foods Company                    DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 08/15/2014         $              ‐
                                   CARGILL RISK MANAGEMENT
                                   ATTN CREDIT/CRM ADMINISTRATION
1161                               9350 EXCELSIOR BLVD
                                   MAILSTOP #150
                                   HOPKINS, MN 55343                        Dean Foods Company                    DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT                          $         28,679.05
                                   CARISTONE FARM, LLC
1162                               621 HORSESHOE PIKE
                                   LEBANON, PA 17042                        Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                   CARISTONE FARM, LLC
1163                               621 HORSESHOE PIKE
                                   LEBANON, PA 17042                        Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                   CARL SZYMANSKI
1164                               10150 Lake Pleasant Rd.
                                   Waterford, PA 16441                      Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                   CARL SZYMANSKI
1165                               10150 Lake Pleasant Rd.
                                   Waterford, PA 16441                      Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                   CARLBERG FARMS
1166                               1621 CARLBERG ROAD
                                   JAMESTOWN, NY 14701                      Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                   CARLBERG FARMS
1167                               1621 CARLBERG ROAD
                                   JAMESTOWN, NY 14701                      Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                   CARLS JR RESTAURANTS LLC
1168   1168 / 3136 / 6155          6700 TOWER CIRCLE, SUITE 1000
                                   FRANKLIN, TN 37067                       Dean Foods Company                    FORMULA ACCESS AGREEMENT DATED 05/01/2013                                     $              ‐




                                                                                                                                                                                                                   Page 44 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 45 of 304
                                                 Dean Foods Company, et al.
                                                                                        Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                        Debtor(s)                                        Contract Description                               Cure Amounts
                                 CARLS JR RESTAURANTS LLC
1169   1169 / 3137 / 6156        6700 TOWER CIRCLE, SUITE 1000
                                 FRANKLIN, TN 37067                     Dean Foods Company                 FORMULA ACCESS AGREEMENT DATED 05/02/2013                                     $              ‐
                                 CARNE I CORP
1170                             872 E PEBBLE DR
                                 BURLEY, ID 83318                       Southern Foods Group, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $              ‐
                                 CARNE I CORP
                                 C/O VANGUARD DAIRY PRODUCTS INC
1171                             ATTN GREG STEPHENS
                                 1036 42 ST S
                                 BIRMINGHAM, AL 35222                   Southern Foods Group, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $              ‐
                                 CAROLINA MANUFACTURER'S SERVICES INC
                                 C/O INMAR
1172                             ATTN PRES
                                 2650 PILGRIM CT
                                 WINSTON‐SALEM, NC 27106                Dean Foods Company                 SERVICE CONTRACT DATED 08/07/2015                                             $              ‐
                                 CAROLINA MANUFACTURER'S SERVICES INC
                                 C/O INMAR
1173                             ATTN PRES
                                 2650 PILGRIM CT
                                 WINSTON‐SALEM, NC 27106                Dean Foods Company                 SERVICE CONTRACT DATED 01/18/2019                                             $              ‐
                                 CAROLINA WASTE & RECYCLING LLC
                                 ATTN DONNA BARFIELD, DIR OF SALES
1174
                                 4285 PACE ST
                                 N CHARLESTON, SC 29405                 Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/01/2015                      $            70.31
                                 CAROL'S PROPERTIES LLC
                                 C/O CAROL S GODWIN
1175
                                 1094 PEYTON RIDGE CT
                                 FOREST, VA 24551                       Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND                                                      $               ‐
                                 CAROL'S PROPERTIES LLC
                                 C/O CAROL S GODWIN
1176
                                 1094 PEYTON RIDGE CT
                                 FOREST, VA 24551                       Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 06/18/2010                                     $              ‐
                                 CAROL'S PROPERTIES LLC
                                 C/O CAROL S GODWIN
1177
                                 466 SUNRISE DR
                                 FOREST, VA 24521                       Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 03/15/2005                                     $              ‐
                                 CARTER ARNETT PLLC
                                 ATTN E LEON CARTER
1178                             CAMPBELL CENTRE II
                                 8150 N CENTRAL EXPRESSWAY, STE 500                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 DALLAS, TX 75206                       Dean Foods Company                 03/25/2019                                                                    $          4,985.86
                                 CASCADE COLONY
                                 RURAL ROUTE 1
1179
                                 508 BIRD TRAIL CREEK ROAD
                                 SUN RIVER, MT 59483                    Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                 CASCADE COLONY
                                 RURAL ROUTE 1
1180
                                 508 BIRD TRAIL CREEK ROAD
                                 SUN RIVER, MT 59483                    Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 CASELLA MAJOR ACCOUNTS LLC
                                 ATTN ROBERT BARFIELD, DIRECTOR
1181                             50 BELDEN RD
                                 PO BOX 369
                                 RUTLAND, VT 05702                      Dean Dairy Holdings, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 02/23/2017                      $        185,426.02
                                 CASHAW, BRAD
1182                             ADDRESS ON FILE
                                                                        Dean Foods Company                 SEVERANCE AGREEMENT DATED 08/22/2019                                          $               ‐
                                 CASHAW, BRADLEN S
1183                             ADDRESS ON FILE
                                                                        Dean Foods Company                 SEVERANCE CONTRACT                                                            $              ‐
                                 CASTEL COMMUNICATIONS LLC
                                 ATTN MARK BARGNESI
1184
                                 3901 GENESEE ST, STE 300
                                 BUFFALO, NY 14225                      Dean Foods Company                 IT CONTRACT DATED 08/04/2017                                                  $              ‐
                                 CATALINA MARKETING CORPORATION
                                 ATTN LEGAL DEPT
1185
                                 200 CARILLON PKWY
                                 ST PETERBURG, FL 33716                 Dean Foods Company                 ADVERTISING CONTRACT DATED 01/08/2018                                         $               ‐
                                 CATALINA MARKETING CORPORATION
                                 ATTN LEGAL DEPT
1186
                                 200 CARILLON PKWY
                                 ST PETERBURG, FL 33716                 Dean Foods Company                 ADVERTISING CONTRACT DATED 01/07/2019                                         $              ‐
                                 CATE II, MICHAEL M
1187                             ADDRESS ON FILE
                                                                        Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 CAVANAUGH, DENISE A
1188                             ADDRESS ON FILE
                                                                        Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $               ‐
                                 CBS TELEVISION STUDIOS
                                 ATTN ADRIANA GETZ
1189
                                 4024 RADFORD AVE
                                 STUDIO CITY, CA 91604                  Dean Foods Company                 LICENSING AGREEMENT DATED 10/03/2019                                          $              ‐
                                 CBS TELEVISION STUDIOS
                                 ATTN JAMIE KU
1190
                                 4024 RADFORD AVE
                                 STUDIO CITY, CA 91604                  Dean Foods Company                 LICENSING AGREEMENT                                                           $              ‐
                                 CEI GROUP INC, THE
                                 ATTN VINCENT BRIGIDI
1191                             BUCKS COUNTY TECHNOLOGY PARK
                                 4850 STREET RD, STE 200
                                 TREVOSE, PA 19053‐6646                 Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 02/01/2013                                             $           125.00
                                 CEI GROUP INC, THE
                                 ATTN VINCENT BRIGIDI
1192                             BUCKS COUNTY TECHNOLOGY PARK
                                 4850 STREET RD, STE 200
                                 TREVOSE, PA 19053‐6646                 Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 01/04/2013                                             $              ‐




                                                                                                                                                                                                            Page 45 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 46 of 304
                                                Dean Foods Company, et al.
                                                                                                       Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                                        Debtor(s)                                         Contract Description                                 Cure Amounts
                                 CENEX ANHYDROUS PLANT
                                 1304 HWY 5 W
1193
                                 INDUSTRIAL PARK RD
                                 CAVALIER, ND 58220                                    Dean Foods Company                    LEASE: BUILDING AND LAND                                                      $              ‐
                                 CENTER CREEK DAIRY, LLC
1194                             6629 COREY HUNT ROAD
                                 BRISTOLVILLE, OH 44402                                Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                 CENTER CREEK DAIRY, LLC
1195                             6629 COREY HUNT ROAD
                                 BRISTOLVILLE, OH 44402                                Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $               ‐
                                 CENTER FOR BOARD EVALUATIONS INC, THE
                                 D/B/A THE CENTER FOR BOARD EXCELLENCE, THE
                                 ATTN KALEY CHILDS DARAFFA, VP CLIENT SVCS & BUS DEV
1196                             245 E FRIENDLY AVE, STE 240
                                 GREENSBORO, NC 27401                                                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                                                                       Dean Foods Company                    10/01/2016                                                                    $               ‐
                                 CENTER FOR BOARD EVALUATIONS INC, THE
                                 D/B/A THE CENTER FOR BOARD EXCELLENCE, THE
1197                             ATTN PHIL NEISWENDER, PRESIDENT
                                 401D N EDGEWORTH ST                                                                         THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 GREENSBORO, NC 27401                                  Dean Foods Company                    09/03/2019                                                                    $              ‐
                                 CENTERPOINT ENERGY RESOURCES CORP
                                 ATTN CONTRACT ADMINISTRATION
1198
                                 PO BOX 2628
                                 HOUSTON, TX 77252                                     Southern Foods Group, LLC             SERVICE CONTRACT DATED 07/06/2015                                             $               ‐
                                 CENTERPOINT ENERGY RESOURCES CORP
                                 ATTN CONTRACT ADMINISTRATION
1199
                                 PO BOX 2628
                                 HOUSTON, TX 77252                                     Southern Foods Group, LLC             LEASE: EQUIPMENT DATED 07/06/2015                                             $              ‐
                                 CENTERPOINT ENERGY RESOURCES CORP
                                 ATTN CONTRACT ADMINISTRATION
1200
                                 PO BOX 2628
                                 HOUSTON, TX 77252                                     Southern Foods Group, LLC             VENDOR AGREEMENT DATED 07/06/2015                                             $              ‐
                                 CENTERPOINT ENERGY SERVICES INC
                                 ATTN CORPORATE CREDIT DEPT
1201
                                 1111 LOUISIANA ST, FL 20
                                 HOUSTON, TX 77002                                     Friendly'S Ice Cream Holdings Corp.   GUARANTEES DATED 10/24/2011                                                   $              ‐
                                 CENTERPOINT ENERGY SERVICES INC
                                 ATTN CORPORATE CREDIT DEPT
1202
                                 1111 LOUISIANA ST, FL 20
                                 HOUSTON, TX 77002                                     Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT                                                             $              ‐
                                 CENTERPOINT ENERGY SERVICES INC
                                 ATTN JEFF WIESE
1203
                                 525 MILAM ST
                                 SHREVEPORT, LA 71101                                  Dean Dairy Holdings, LLC              PURCHASE CONTRACT                                                             $         20,455.25
                                 CENTERPOINT ENERGY SERVICES INC
                                 ATTN JEFF WIESE
1204
                                 525 MILAM ST
                                 SHREVEPORT, LA 71101                                  Dean Dairy Holdings, LLC              PURCHASE CONTRACT                                                             $              ‐
                                 CENTERPOINT ENERGY SERVICES
                                 ATTN JEFF WIESE
1205
                                 525 MILAM ST
                                 SHREVEPORT, LA 71101                                  Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT                                                             $              ‐
                                 CENTERPOINT ENERGY SERVICES
                                 ATTN JEFF WIESE
1206
                                 525 MILAM ST
                                 SHREVEPORT, LA 71101                                  Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT                                                             $              ‐
                                 CENTERPOINT ENERGY SERVICES
                                 ATTN JEFF WIESE
1207
                                 525 MILAM ST
                                 SHREVEPORT, LA 71101                                  Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT                                                             $              ‐
                                 CENTERPOINT ENERGY SERVICES
                                 ATTN JEFF WIESE
1208
                                 525 MILAM ST
                                 SHREVEPORT, LA 71101                                  Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT                                                             $              ‐
                                 CENTERPOINT ENTEX
1209                             P.O. BOX 4981
                                 HOUSTON, TX 77210‐4981                                Southern Foods Group, LLC             VENDOR AGREEMENT DATED 03/08/2004                                             $              ‐
                                 CENTIMARK CORPORATION
                                 TIMOTHY M DUNIAP, PRES & COO
1210
                                 12 GRANDVIEW CIR
                                 CANONSBURG, PA 15317                                  Dean Foods Company                    THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $        285,662.00
                                 CENTIMARK CORPORATION
                                 TIMOTHY M DUNIAP, PRES & COO
1211
                                 12 GRANDVIEW CIR
                                 CANONSBURG, PA 15317                                  Dean Foods Company                    THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $               ‐
                                 CENTRAL AVENUE FOODS INC
                                 D/B/A FOOD TOWN SUPERMARKET
1212   7044 / 1212
                                 2725 CENTRAL AVENUE
                                 TOLEDO, OH 43606                                      Country Fresh, LLC                    DISTRIBUTION AGREEMENT DATED 05/01/2011                                       $              ‐
                                 CENTRAL FLORIDE LUMBER & SUPPLY COMPANY
1213                             2721 REGENT ST
                                 ORLANDO, FL 32804                                     Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 01/28/2016                                     $         22,195.17
                                 CENTRAL GROCERS INC
                                 ATTN JAMES DENGES, PRESIDENT/CEO
1214
                                 2600 W HAVEN AVE
                                 JOLIET, IL 60433                                      Dean Dairy Holdings, LLC              PURCHASE CONTRACT                                                             $              ‐
                                 CENTRAL GROCERS INC
                                 ATTN MIKE GOLISZEWSKI
1215   6581 / 1215
                                 2600 W HAVEN AVE
                                 JOLIET, IL 60433                                      Dean Foods Company                    LICENSING AGREEMENT DATED 10/21/2015                                          $              ‐
                                 CENTRAL MILK
1216                             1305 EAST REMINGTON ROAD SUITE C
                                 SCHAUMBURG, IL 60173                                  Dean Foods Company                    PRE‐PETITION MILK                                                             $        943,017.00
                                 CENTRAL WATER CONDITIONING SERVICE
                                 ATTN GENE KRUCKENBERG
1217
                                 616 W BOWEN AVE
                                 BISMARCK, ND 58504‐5346                               Dean Foods Company                    THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $            47.70




                                                                                                                                                                                                                              Page 46 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 47 of 304
                                                Dean Foods Company, et al.
                                                                                                 Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                               Debtor(s)                                              Contract Description                           Cure Amounts
                                 CENTREPORT OFFICE CENTRE LP
                                 F/K/A BEHRINGER HARVARD CENTREPORT OFFICE LP
1218
                                 5950 SHERRY LN, STE 700
                                 DALLAS, TX 75225                               Dean Services, LLC                         LEASE: BUILDING AND LAND                                                $               ‐
                                 CENTREPORT TRINITY LTD
                                 ATTN PROPERTY MGR
1219
                                 14785 PRESTON RD, STE 850
                                 DALLAS, TX 75254                               Dean Services, LLC                         LEASE: BUILDING AND LAND DATED 11/10/2006                               $               ‐
                                 CENTURY TEL SERVICES GROUP LLC
1220   1220 / 505                100 CENTURYLINK DR
                                 MONROE, LA 71203‐2041                          Alta‐Dena Certified Dairy, LLC             LICENSING AGREEMENT                                                     $              ‐
                                 CENTURY WAREHOUSING INC
                                 ATTN NATALIE JENKINS
1221
                                 PO BOX 962
                                 LIVINGSTON, MT 59047                           Southern Foods Group, LLC                  LEASE: BUILDING AND LAND DATED 01/21/2016                               $               ‐
                                 CENTURY WAREHOUSING INC
                                 ATTN NATALIE JENKINS
1222
                                 PO BOX 962
                                 LIVINGSTON, MT 59047                           Southern Foods Group, LLC                  LEASE: BUILDING AND LAND DATED 06/11/2019                               $              ‐
                                 CENTURY WAREHOUSING INC
                                 ATTN NATALIE JENKINS
1223
                                 PO BOX 962
                                 LIVINGSTON, MT 59047                           Southern Foods Group, LLC                  LEASE: BUILDING AND LAND DATED 06/10/2018                               $               ‐
                                 CEPS LLC
                                 ATTN TIM CLEMONS
1224   6462 / 1224
                                 9217 CODY
                                 OVERLAND PARK, KS 66214                        Dean Dairy Holdings, LLC                   VENDOR AGREEMENT DATED 12/17/2004                                       $               ‐
                                 CERVONE, KRISTEN M
1225                             ADDRESS ON FILE
                                                                                Dean Foods Company                         PHANTOM SHARES AGREEMENT                                                $              ‐
                                 CF COLD STORAGE LLC
                                 ATTN COSTAS FLESSAS
1226
                                 10 CREEK BROOK DR
                                 HAVERHILL, MA 01832                            Dean Dairy Holdings, LLC                   STORAGE AGREEMENT DATED 07/01/2016                                      $         88,835.92
                                 CFJ MANUFACTURING LP
                                 ATTN LEGAL
1227
                                 5001 NORTH FREEWAY
                                 FT WORTH, TX 76106                             Dean Foods Company                         PURCHASE CONTRACT DATED 02/17/2016                                      $               ‐
                                 CHAINALYTICS LLC
1228                             2500 CUMBERLAND PKWY STE 550
                                 ATLANTA, GA 30339                              Dean Foods Company                         THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $        417,888.01
                                 CHALLENGE DAIRY PRODUCT INC
                                 ATTN TOM DITTO
1229   6582 / 1229
                                 6701 DONLON
                                 DUBLIN, CA 94568                               Dean Foods Company                         LICENSING AGREEMENT DATED 03/04/2016                                    $               ‐
                                 CHALLER FOODS INC
1230   5324 / 1230               165 MASON ST
                                 GREENWICH, CT 06830                            Dean Foods Company                         TRADEMARK OR IP AGREEMENT                                               $               ‐
                                 CHALLER FOODS INC
1231   5325 / 1231               165 MASON ST
                                 GREENWICH, CT 06830                            Dean Foods Company                         TRADEMARK OR IP AGREEMENT                                               $               ‐
                                 CHAMPION ENERGY LLC
                                 ATTN BRIAN K TAMPLER
1232   1236 / 1232
                                 1500 RANKIN RD, STE 200
                                 HOUSTON, TX 77073                              Dean Dairy Holdings, LLC                   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 12/01/2016      $               ‐
                                 CHAMPION ENERGY LLC
                                 ATTN BRIAN K TAMPLER
1233   1237 / 1233
                                 1500 RANKIN RD, STE 200
                                 HOUSTON, TX 77073                              Suiza Dairy Group, LLC                     THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 12/01/2016      $               ‐
                                 CHAMPION ENERGY LLC
                                 ATTN CONTRACT MGR
1234   1238 / 1234
                                 1500 RANKIN RD, STE 200
                                 HOUSTON, TX 77073                              Friendly'S Manufacturing And Retail, LLC   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/14/2016      $               ‐
                                 CHAMPION ENERGY LLC
                                 ATTN CONTRACT MGR
1235   1239 / 1235
                                 1500 RANKIN RD, STE 200
                                 HOUSTON, TX 77073                              Friendly'S Manufacturing And Retail, LLC   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/14/2016      $               ‐
                                 CHAMPION ENERGY SERVICES LLC
                                 ATTN BRIAN K TAMPLER
1236   1236 / 1232
                                 1500 RANKIN RD, STE 200
                                 HOUSTON, TX 77073                              Dean Dairy Holdings, LLC                   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 12/01/2016      $              ‐
                                 CHAMPION ENERGY SERVICES LLC
                                 ATTN BRIAN K TAMPLER
1237   1237 / 1233
                                 1500 RANKIN RD, STE 200
                                 HOUSTON, TX 77073                              Suiza Dairy Group, LLC                     THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 12/01/2016      $               ‐
                                 CHAMPION ENERGY SERVICES LLC
                                 ATTN CONTRACT MGR
1238   1238 / 1234
                                 1500 RANKIN RD, STE 200
                                 HOUSTON, TX 77073                              Friendly'S Manufacturing And Retail, LLC   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/14/2016      $        393,360.10
                                 CHAMPION ENERGY SERVICES LLC
                                 ATTN CONTRACT MGR
1239   1239 / 1235
                                 1500 RANKIN RD, STE 200
                                 HOUSTON, TX 77073                              Friendly'S Manufacturing And Retail, LLC   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/14/2016      $               ‐
                                 CHANGEPOINT
                                 ATTN SCOTT MAHAN, CFO
1240   1989 / 1240
                                 1111 THIRD AVE, STE 700
                                 SEATTLE, WA 98101                              Dean Foods Company                         PURCHASE CONTRACT                                                       $              ‐
                                 CHARLES CURRIN BARN #2
1241                             2060 D HIGHWAY 158
                                 OXFORD, NC 27565                               Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                           $               ‐
                                 CHARLES CURRIN BARN #2
1242                             2060 D HIGHWAY 158
                                 OXFORD, NC 27565                               Dean Foods Company                         TRANSPORTATION AGREEMENT                                                $               ‐
                                 CHARLES CURRIN
1243                             2060 D HIGHWAY 158
                                 OXFORD, NC 27565                               Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                           $               ‐
                                 CHARLES CURRIN
1244                             2060 D HIGHWAY 158
                                 OXFORD, NC 27565                               Dean Foods Company                         TRANSPORTATION AGREEMENT                                                $              ‐



                                                                                                                                                                                                                      Page 47 of 304
                 Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 48 of 304
                                            Dean Foods Company, et al.
                                                                                            Contract Exhibit

       Multiparty Contract
Item     References (1)                           Counterparty                               Debtor(s)                                    Contract Description       Cure Amounts
                             CHARLES L. TRAHAN, JR.
1245                         195 GRAUDON ROAD
                             FORT PLAIN, NY 13339                           Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                     $               ‐
                             CHARLES L. TRAHAN, JR.
1246                         195 GRAUDON ROAD
                             FORT PLAIN, NY 13339                           Dean Foods Company                 TRANSPORTATION AGREEMENT                          $               ‐
                             CHARLES R. ZIMMERMAN
1247                         151 ELCO ROAD
                             MYERSTOWN, PA 17067                            Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                     $               ‐
                             CHARLES R. ZIMMERMAN
1248                         151 ELCO ROAD
                             MYERSTOWN, PA 17067                            Dean Foods Company                 TRANSPORTATION AGREEMENT                          $              ‐
                             CHARLTON A. ADSIT, IV
1249                         542 GREENVILLE ROAD
                             GREENVILLE, PA 16125                           Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                     $               ‐
                             CHARLTON A. ADSIT, IV
1250                         542 GREENVILLE ROAD
                             GREENVILLE, PA 16125                           Dean Foods Company                 TRANSPORTATION AGREEMENT                          $               ‐
                             CHAUFFEURS TEAMSTERS & HELPERS LOCAL #492
1251                         4269 BALLOON PARK RD NE
                             ALBUQUERQUE, NM 87109                          Dean Dairy Holdings, LLC           UNION CONTRACT DATED 04/19/2017                   $              ‐
                             CHAUFFEURS TEAMSTERS & HELPERS LOCAL #492
1252                         4269 BALLOON PARK RD NE
                             ALBUQUERQUE, NM 87109                          Dean Dairy Holdings, LLC           UNION CONTRACT DATED 08/03/2016                   $               ‐
                             CHAUFFEURS TEAMSTERS & HELPERS LOCAL #492
1253                         4269 BALLOON PARK RD NE
                             ALBUQUERQUE, NM 87109                          Dean Dairy Holdings, LLC           UNION CONTRACT DATED 05/14/2019                   $               ‐
                             CHAUFFEURS TEAMSTERS AND HELPERS LOCAL UNION
                             #150
1254
                             4269 BALLOON PARK RD NE
                             ALBUQUERQUE, NM 87109                          Berkeley Farms, LLC                UNION CONTRACT DATED 09/25/2018                   $               ‐
                             CHAUFFEURS TEAMSTERS AND HELPERS LOCAL UNION
                             #175
1255
                             4269 BALLOON PARK RD NE
                             ALBUQUERQUE, NM 87109                          Suiza Dairy Group, LLC             UNION CONTRACT DATED 08/28/2018                   $               ‐
                             CHAUFFEURS TEAMSTERS AND HELPERS LOCAL UNION
                             #175
1256
                             4269 BALLOON PARK RD NE
                             ALBUQUERQUE, NM 87109                          Suiza Dairy Group, LLC             UNION CONTRACT DATED 04/28/2019                   $              ‐
                             CHAUFFEURS TEAMSTERS AND HELPERS LOCAL UNION
                             #175
1257
                             4269 BALLOON PARK RD NE
                             ALBUQUERQUE, NM 87109                          Suiza Dairy Group, LLC             UNION CONTRACT DATED 04/28/2019                   $               ‐
                             CHAUFFEURS TEAMSTERS AND HELPERS LOCAL UNION
                             #175
1258
                             4269 BALLOON PARK RD NE
                             ALBUQUERQUE, NM 87109                          Suiza Dairy Group, LLC             UNION CONTRACT DATED 10/31/2018                   $              ‐
                             CHAUFFEURS TEAMSTERS AND HELPERS LOCAL UNION
                             #175
1259
                             4269 BALLOON PARK RD NE
                             ALBUQUERQUE, NM 87109                          Suiza Dairy Group, LLC             UNION CONTRACT DATED 10/31/2018                   $               ‐
                             CHAVEZ, CARLOS ALBERTO
1260                         ADDRESS ON FILE
                                                                            Dean Foods Company                 PHANTOM SHARES AGREEMENT                          $               ‐
                             CHEESECAKE FACTORY BAKERY INC, THE
                             ATTN RONALD ISACK, VP SUPPLY CHAIN
1261
                             26950 AGOURA RD
                             CALABASAS HILLS, CA 91301                      Dean Dairy Holdings, LLC           SALES CONTRACT/TRADE AGREEMENT DATED 04/12/2017   $               ‐
                             CHEESECAKE FACTORY BAKERY INC, THE
                             ATTN SR VP, BAKERY OPS
1262
                             26950 AGOURA RD
                             CALABASAS HILLS, CA 91301                      Dean Foods Company                 CUSTOMER AGREEMENT DATED 10/28/2011               $               ‐
                             CHEP CONTAINER & POOLING SOLUTIONS
                             ATTN AMELIA OTLOWSKI, SR DIR/GM
1263
                             37564 AMREHIN RD, STE 100
                             LIVONIA, MI 48150                              Suiza Dairy Group, LLC             LEASE: EQUIPMENT                                  $        250,041.99
                             CHEP CONTAINER & POOLING SOLUTIONS
                             ATTN AMELIA OTLOWSKI, SR DIR/GM
1264
                             37564 AMREHIN RD, STE 100
                             LIVONIA, MI 48150                              Suiza Dairy Group, LLC             LEASE: EQUIPMENT                                  $               ‐
                             CHEP CONTAINER & POOLING SOLUTIONS
                             ATTN AMELIA OTLOWSKI, SR DIR/GM
1265
                             37564 AMREHIN RD, STE 100
                             LIVONIA, MI 48150                              Dean Dairy Holdings, LLC           LEASE: EQUIPMENT                                  $               ‐
                             CHEP CONTAINER & POOLING SOLUTIONS
                             ATTN AMELIA OTLOWSKI, SR DIR/GM
1266
                             37564 AMREHIN RD, STE 100
                             LIVONIA, MI 48150                              Dean Dairy Holdings, LLC           LEASE: EQUIPMENT                                  $               ‐
                             CHEP CONTAINER & POOLING SOLUTIONS
                             ATTN DREW MERRILL, VP GM
1267
                             37564 AMREHIN RD, STE 100
                             LIVONIA, MI 48150                              Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 02/13/2017                 $               ‐
                             CHEP USA
                             ATTN MATTHEW LALLATIN, CFO
1268
                             1111 HAMMOND DR
                             ATLANTA, GA 30346                              Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 01/24/2014                 $               ‐
                             CHEP USA
                             ATTN MATTHEW LALLATIN, CFO
1269
                             1111 HAMMOND DR
                             ATLANTA, GA 30346                              Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 02/14/2011                 $               ‐
                             CHEP USA
                             ATTN MATTHEW LALLATIN, CFO
1270
                             1111 HAMMOND DR
                             ATLANTA, GA 30346                              Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 01/01/2019                 $              ‐
                             CHEP USA
                             ATTN MATTHEW LALLATIN, CFO
1271
                             1111 HAMMOND DR
                             ATLANTA, GA 30346                              Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 08/21/2018                 $               ‐




                                                                                                                                                                                    Page 48 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 49 of 304
                                                Dean Foods Company, et al.
                                                                                          Contract Exhibit

           Multiparty Contract
Item         References (1)                        Counterparty                            Debtor(s)                                      Contract Description                                 Cure Amounts
                                 CHEP USA
                                 ATTN MATTHEW LALLATIN, CFO
1272
                                 1111 HAMMOND DR
                                 ATLANTA, GA 30346                        Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 01/24/2014                                             $              ‐
                                 CHEP USA
                                 ATTN MATTHEW LALLATIN, CFO
1273
                                 1111 HAMMOND DR
                                 ATLANTA, GA 30346                        Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 06/23/2011                                             $              ‐
                                 CHEP USA
                                 ATTN MATTHEW LALLATIN, CFO
1274
                                 1111 HAMMOND DR
                                 ATLANTA, GA 30346                        Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 07/13/2018                                             $              ‐
                                 CHEP USA
                                 ATTN MATTHEW LALLATIN, CFO
1275
                                 1111 HAMMOND DR
                                 ATLANTA, GA 30346                        Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 04/26/2011                                             $              ‐
                                 CHEP USA
                                 ATTN MATTHEW LALLATIN, CFO
1276
                                 1111 HAMMOND DR
                                 ATLANTA, GA 30346                        Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 02/23/2011                                             $               ‐
                                 CHEP USA
                                 ATTN MATTHEW LALLATIN, CFO
1277
                                 1111 HAMMOND DR
                                 ATLANTA, GA 30346                        Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 04/08/2011                                             $              ‐
                                 CHEP USA
                                 ATTN SCOTT SPIVEY, SR VP/CFO
1278
                                 8517 S PARK CIR
                                 ORLANDO, FL 32819‐9040                   Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 09/09/2010                                             $        797,588.29
                                 CHEP USA
                                 ATTN SCOTT SPIVEY, SR VP/CFO
1279
                                 8517 S PARK CIR
                                 ORLANDO, FL 32819‐9040                   Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 12/09/2010                                             $              ‐
                                 CHEP USA
                                 ATTN SCOTT SPIVEY, SR VP/CFO
1280
                                 8517 S PARK CIR
                                 ORLANDO, FL 32819‐9040                   Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 09/21/2010                                             $              ‐
                                 CHEP USA
                                 ATTN SCOTT SPIVEY, SR VP/CFO
1281
                                 8517 S PARK CIR
                                 ORLANDO, FL 32819‐9040                   Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 06/23/2011                                             $              ‐
                                 CHEP USA
                                 ATTN SCOTT SPIVEY, SR VP/CFO
1282
                                 8517 S PARK CIR
                                 ORLANDO, FL 32819‐9040                   Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 02/23/2011                                             $              ‐
                                 CHEP USA
                                 ATTN SCOTT SPIVEY, SR VP/CFO
1283
                                 8517 S PARK CIR
                                 ORLANDO, FL 32819‐9040                   Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 06/23/2011                                             $              ‐
                                 CHEP USA
                                 ATTN SCOTT SPIVEY, SR VP/CFO
1284
                                 8517 S PARK CIR
                                 ORLANDO, FL 32819‐9040                   Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 07/01/2011                                             $              ‐
                                 CHEP USA
                                 ATTN SCOTT SPIVEY, SVP/CFO
1285
                                 8517 S PARK CIRCLE                                                          THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 ORLANDO, FL 32819                        Garelick Farms, LLC                08/25/2008                                                                    $              ‐
                                 CHERRY VALLEY SUPERMARKETS
                                 ATTN ANTHONY ESPANOL
1286   6583 / 1286
                                 490 HEMPSTEAD TPKE
                                 WEST HEMPSTEAD, NY 11552                 Dean Foods Company                 LICENSING AGREEMENT DATED 08/29/2016                                          $              ‐
                                 CHERYL BRAY
1287                             604 MINOTS CORNER ROAD
                                 FRANKFORT, NY 13340                      Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 CHERYL BRAY
1288                             604 MINOTS CORNER ROAD
                                 FRANKFORT, NY 13340                      Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 CHEVRON STATIONS INC
                                 C/O CHEVRON PRODUCTS CO
1289   1793 / 1289               ATTN DAN REDDELL, SUPPLY MANAGER
                                 6001 BOLLINTER CANYON RD, BLDG T‐1177
                                 SAN RAMON, CA 94583                      Dean Foods Company                 CUSTOMER AGREEMENT DATED 06/01/2004                                           $              ‐
                                 CHICAGO & NORTH WESTERN TRANSPORTATION
                                 COMPANY
1290
                                 400 WEST MADISON STREET
                                 CHICAGO, IL 60606                        Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 07/25/1972                                     $               ‐
                                 CHICAGO & NORTH WESTERN TRANSPORTATION
                                 COMPANY
1291
                                 400 WEST MADISON STREET
                                 CHICAGO, IL 60606                        Dean Foods Company                 LEASE: BUILDING AND LAND DATED 01/10/1976                                     $              ‐
                                 CHICAGO CHEMUNG RAILROAD CORP
                                 ATTN ROBERT F SEEGERS JR
1292
                                 PO BOX 69
                                 CRYSTAL LAKE, IL 60039                   Dean Foods Company                 LEASE: BUILDING AND LAND DATED 09/20/2001                                     $          3,890.00
                                 CHICAGO CHEMUNG RAILROAD CORP
                                 ATTN ROBERT F SEEGERS JR
1293
                                 PO BOX 69
                                 CRYSTAL LAKE, IL 60039                   Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 10/30/2016                                     $               ‐
                                 CHICAGO NORTHWESTERN RAILROAD
                                 ATTN ROBERT F SEEGERS JR
1294
                                 PO BOX 69
                                 CRYSTAL LAKE, IL 60039                   Dean Foods Company                 LEASE: BUILDING AND LAND                                                      $              ‐
                                 CHICO PRODUCE INC
                                 D/B/A PACIFIC FRESH
1295                             PROPACIFIC FRESH INC, ATTN NATE PARKS
                                 70 PEPSI WAY
                                 DURHAM, CA 95938                         Berkeley Farms, LLC                DISTRIBUTION AGREEMENT DATED 10/18/2019                                       $               ‐
                                 CHIPS NETWORK INC
                                 ATTN NORM SIMPIKINS
1296
                                 21287 GARRETT HWY, STE 200
                                 OAKLAND, MD 21550                        Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT                                                            $              ‐


                                                                                                                                                                                                              Page 49 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 50 of 304
                                                Dean Foods Company, et al.
                                                                                                      Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                                      Debtor(s)                                      Contract Description       Cure Amounts
                                 CHR HANSEN INC
                                 ATTN VP SALES
1297
                                 9015 W MAPLE ST
                                 MILWAUKEE, WI 53214                                 Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 06/17/2019                 $        226,665.02
                                 CHR HANSEN INC
                                 ATTN VP SALES
1298
                                 9015 W MAPLE ST
                                 MILWAUKEE, WI 53214                                 Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 08/11/2011                 $              ‐
                                 CHRIS KINGERY
1299                             290 MILLERSBURG BRANCH ROAD
                                 GLASGOW, KY 42141                                   Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 CHRIS KINGERY
1300                             290 MILLERSBURG BRANCH ROAD
                                 GLASGOW, KY 42141                                   Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                                 CHRISTIAN FISHER
1301                             23124 HILLTOP ROAD
                                 SPRINGBORO, PA 16435                                Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 CHRISTIAN FISHER
1302                             23124 HILLTOP ROAD
                                 SPRINGBORO, PA 16435                                Dean Foods Company                  TRANSPORTATION AGREEMENT                           $               ‐
                                 CHRISTIAN STOLTZFOOS
1303                             2715 A CARNEAL LN
                                 OAK GROVE, KY 42262                                 Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 CHRISTIAN STOLTZFOOS
1304                             2715 A CARNEAL LN
                                 OAK GROVE, KY 42262                                 Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                                 CHRISTIAN STOLTZFUS
1305                             202 EAST LESTER LANE
                                 TRENTON, KY 42286                                   Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $               ‐
                                 CHRISTIAN STOLTZFUS
1306                             202 EAST LESTER LANE
                                 TRENTON, KY 42286                                   Dean Foods Company                  TRANSPORTATION AGREEMENT                           $               ‐
                                 CHS INC
1307                             5500 CENEX DR
                                 INVER GROVE HTS, MN 55077                           Dean Foods North Central, LLC       LEASE: BUILDING AND LAND DATED 12/03/2010          $               ‐
                                 CHUBB GLOBAL CASUALTY
                                 ATTN BONNIE BARHAM, VP
1308
                                 2001 BRYAN ST, STE 3600
                                 DALLAS, TX 75201                                    Dean Foods Company                  INSURANCE POLICIES DATED 10/16/2019                $               ‐
                                 CHUBB GLOBAL CASUALTY
                                 ATTN BONNIE BARHAM, VP
1309
                                 2001 BRYANT ST, STE 3600
                                 DALLAS, TX 75201                                    Dean Foods Company                  INSURANCE POLICIES DATED 10/16/2019                $              ‐
                                 CHUBB GLOBAL CASUALTY
                                 BRYAN TOWER
1310
                                 2001 BRYAN ST, STE 3400
                                 DALLAS, TX 75201                                    Dean Foods Company                  INSURANCE POLICIES                                 $               ‐
                                 CHUBB GROUP OF INSURANCE COMPANIES
1311                             6200 COURTNEY CAMPBELL CAUSEWAY
                                 TAMPA, FL 33607‐1489                                Uncle Matt'S Organic, Inc.          INSURANCE POLICIES                                 $               ‐
                                 CHUBB INA EXCESS & SURPLUS INSURANCE SERVICES INC
                                 ATTN ERIC DEAN
1312   3383 / 1312               436 WALNUT ST
                                 PHILADELPHIA, PA 19106
                                                                                     Southern Foods Group, LLC           INSURANCE POLICIES                                 $              ‐
                                 CHUBB SEGUROS MEXICO SA
                                 PASEO DE LA REFORMA 250 TORRE NIZA PISO 15 COL
1313
                                 JUAREZ
                                 CUAUHTEMOC, 06600                                   Dean Foods Company                  INSURANCE POLICIES                                 $               ‐
                                 CHUNG, IL WHAN & MOON S
1314                             177 PARK DR
                                 SYLVA, NC 28779                                     Dean Foods Company                  LEASE: BUILDING AND LAND                           $              ‐
                                 CHUNG, IL WHAN & MOON S
1315                             177 PARK DR
                                 SYLVA, NC 28779                                     Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 05/26/2010          $               ‐
                                 CHUNG, MOON
1316                             177 PARK DR
                                 SYLVA, NC 28779                                     Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND                           $               ‐
                                 CHUNG, MOON
1317                             177 PARK DR
                                 SYLVA, NC 28779                                     Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 06/01/2011          $              ‐
                                 CHUNG, MOON
1318                             177 PARK DR
                                 SYLVA, NC 28779                                     Dean Foods Company                  LEASE: BUILDING AND LAND DATED 05/18/2012          $               ‐
                                 CIDEMA THREE LTD PARTNERSHIP
                                 ATTN JILL ARNOLD
1319
                                 PO BOX 121969
                                 FORT WORTH, TX 76121                                Southern Foods Group, LLC           LEASE: BUILDING AND LAND                           $               ‐
                                 CIDEMA THREE LTD PARTNERSHIP
                                 ATTN JILL ARNOLD
1320
                                 PO BOX 121969
                                 FORT WORTH, TX 76121                                Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 05/07/2018          $               ‐
                                 CIDEMA THREE LTD PARTNERSHIP
                                 ATTN JILL ARNOLD
1321
                                 PO BOX 121969
                                 FORT WORTH, TX 76121                                Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 09/26/2019          $               ‐
                                 CIDEMA THREE LTD PARTNERSHIP
                                 ATTN JILL ARNOLD
1322
                                 PO BOX 121969
                                 FORT WORTH, TX 76121                                Southern Foods Group, LLC           LEASE: BUILDING AND LAND                           $              ‐
                                 CINEFLIX (FOOD FACTORY USA) INC
1323                             110 SPADINA AVE, STE 400
                                 TORONTO, ON M5V 2K4                                 Dean Foods Company                  LICENSING AGREEMENT DATED 06/06/2014               $               ‐
                                 CINTAS CORPORATION
1324                             PO BOX 631025
                                 CINCINNATI, OH 45263‐1025                           Suiza Dairy Group, LLC              LEASE: EQUIPMENT DATED 06/27/2019                  $               ‐
                                 CINTAS
1325                             PO BOX 631025
                                 CINCINNATI, OH 45263‐1025                           Suiza Dairy Group, LLC              LEASE: EQUIPMENT DATED 06/27/2019                  $         25,909.41



                                                                                                                                                                                               Page 50 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 51 of 304
                                                 Dean Foods Company, et al.
                                                                                                  Contract Exhibit

            Multiparty Contract
Item          References (1)                          Counterparty                                 Debtor(s)                                        Contract Description                      Cure Amounts
                                  CINTAS
1326                              PO BOX 631025
                                  CINCINNATI, OH 45263‐1025                       Southern Foods Group, LLC          LEASE: EQUIPMENT                                                     $              ‐
                                  CINTAS
1327                              PO BOX 631025
                                  CINCINNATI, OH 45263‐1025                       Southern Foods Group, LLC          LEASE: EQUIPMENT                                                     $              ‐
                                  CINTAS
1328                              PO BOX 631025
                                  CINCINNATI, OH 45263‐1025                       Southern Foods Group, LLC          LEASE: EQUIPMENT DATED 12/26/2014                                    $              ‐
                                  CINTAS
1329                              PO BOX 631025
                                  CINCINNATI, OH 45263‐1025                       Dean Dairy Holdings, LLC           LEASE: EQUIPMENT                                                     $              ‐
                                  CISCO SYSTEM CAPITAL CORPORATION
                                  ATTN CAROLYN AMBERG, DIR AMERICAS OPS
1330
                                  170 W TASMAN DR, MAILSTOP SJC13/3
                                  SAN JOSE, CA 95134                              Dean Foods Company                 IT CONTRACT DATED 03/22/2017                                         $              ‐
                                  CISCO SYSTEM CAPITAL CORPORATION
                                  ATTN KELKLY HERRERA, OPS MGR
1331
                                  170 W TASMAN DR
                                  SAN JOSE, CA 95134                              Dean Foods Company                 IT CONTRACT                                                          $               ‐
                                  CISCO SYSTEM CAPITAL CORPORATION
                                  ATTN SAM AZZOUNI, OPS DIR
1332
                                  170 W TASMAN DR, MAILSTOP SJC13/3
                                  SAN JOSE, CA 95134                              Dean Foods Company                 IT CONTRACT DATED 05/21/2019                                         $              ‐
                                  CISCO SYSTEM CAPITAL CORPORATION
                                  ATTN SAM AZZOUNI, OPS DIR
1333
                                  170 W TASMAN DR, MAILSTOP SJC13/3
                                  SAN JOSE, CA 95134                              Dean Foods Company                 LEASE: EQUIPMENT DATED 06/24/2019                                    $               ‐
                                  CISCO SYSTEMS CAPITAL CORPORATION
                                  ATTN ANN R HENRY, VP, GLOBAL OPERATIONS
1334
                                  1111 OLD EAGLE SCHOOL RD
                                  WAYNE, PA 19087                                 Dean Foods Company                 CONFIDENTIALITY AGREEMENT DATED 03/25/2014                           $              ‐
                                  CISCO SYSTEMS CAPITAL CORPORATION
                                  ATTN KELKLY HERRERA, OPS MGR
1335
                                  170 W TASMAN DR
                                  SAN JOSE, CA 95134                              Dean Foods Company                 IT CONTRACT DATED 02/20/2018                                         $               ‐
                                  CISCO SYSTEMS CAPITAL CORPORATION
                                  ATTN KELLY HERRERA, OPERATIONS MANAGER
1336
                                  170 W TASMAN DR
                                  SAN JOSE, CA 95134                              Dean Foods Company                 SERVICE CONTRACT                                                     $              ‐
                                  CISCO SYSTEMS CAPITAL CORPORATION
                                  ATTN KELLY HERRERA, OPERATIONS MANAGER
1337
                                  170 W TASMAN DR, MS SJC 13/3
                                  SAN JOSE, CA 95134                              Dean Foods Company                 PURCHASE CONTRACT DATED 12/21/2007                                   $              ‐
                                  CISCO SYSTEMS CAPITAL CORPORATION
                                  ATTN KELLY HERRERA, OPERATIONS MANAGER
1338
                                  170 W TASMAN DR, MS SJC 13/3
                                  SAN JOSE, CA 95134                              Dean Foods Company                 PURCHASE CONTRACT DATED 03/10/2011                                   $              ‐
                                  CISCO SYSTEMS CAPITAL CORPORATION
                                  ATTN NEVIN GARLAND, TERRITORY MANAGER
1339
                                  170 W TASMAN DR
                                  SAN JOSE, CA 95134                              Dean Foods Company                 SERVICE CONTRACT DATED 06/13/2011                                    $              ‐
                                  CISCO SYSTEMS CAPITAL CORPORATION
                                  ATTN RICHARD PORTILLO
1340
                                  170 W TASMAN DR, MS SJ‐13/3
                                  SAN JOSE, CA 95134‐1706                         Southern Foods Group, LLC          LEASE: EQUIPMENT DATED 04/22/2009                                    $              ‐
                                  CISCO SYSTEMS INC
                                  ATTN JEFFREY H VAN METER, OPERATIONS DIRECTOR
1341
                                  170 W TASMAN DR
                                  SAN JOSE, CA 95134‐1706                         Dean Foods Company                 CONFIDENTIALITY AGREEMENT DATED 11/19/2010                           $              ‐
                                  CISCO SYSTEMS INC
                                  ATTN SCOTT R HAMMOND, VP
1342
                                  170 W TASMAN DR
                                  SAN JOSE, CA 95134‐1706                         Dean Foods Company                 CONFIDENTIALITY AGREEMENT DATED 11/01/2011                           $              ‐
                                  CIT BANK NA
1343   325 / 1343 / 2107          10201 CENTURION PKWY N
                                  JACKSONVILLE, FL 32256                          Dean Foods Company                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 02/24/2017   $           722.43
                                  CITIZENS ASSET FINANCE INC
                                  F/K/A RBS ASSET FINANCE INC
1344
                                  480 JEFFERSON BLVD RJE150
                                  WARWICK, RI 02886                               Dean Transportation, Inc.          LEASE: EQUIPMENT                                                     $              ‐
                                  CITIZENS ASSET FINANCE INC
                                  F/K/A RBS ASSET FINANCE INC
1345
                                  480 JEFFERSON BLVD RJE150
                                  WARWICK, RI 02886                               Dean Foods Company                 GUARANTEES DATED 08/05/2015                                          $              ‐
                                  CITIZENS LEASING CORPORATION
1346                              ONE CITIZENS PLAZA, MAIL STOP RCE 150
                                  PROVIDENCE, RI 02903                            Dean Foods Company                 LEASE: EQUIPMENT                                                     $        257,943.13
                                  CITIZENS LEASING CORPORATION
1347                              ONE CITIZENS PLAZA, MAIL STOP RCE 150
                                  PROVIDENCE, RI 02903                            Suiza Dairy Group, LLC             LEASE: EQUIPMENT                                                     $              ‐
                                  CITIZENS LEASING CORPORATION
1348                              ONE CITIZENS PLAZA, MAIL STOP RCE 150
                                  PROVIDENCE, RI 02903                            Dean Foods Company                 LEASE: EQUIPMENT                                                     $              ‐
                                  CITIZENS LEASING CORPORATION
1349                              ONE CITIZENS PLAZA, MAIL STOP RCE 150
                                  PROVIDENCE, RI 02903                            Dean Foods Company                 LEASE: EQUIPMENT                                                     $              ‐
                                  CITIZENS LEASING CORPORATION
1350                              ONE CITIZENS PLAZA, MAIL STOP RCE 150
                                  PROVIDENCE, RI 02903                            Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 01/01/2005                                    $              ‐
                                  CITIZENS LEASING CORPORATION
1351                              ONE CITIZENS PLAZA, MAIL STOP RCE 150
                                  PROVIDENCE, RI 02903                            Suiza Dairy Group, LLC             LEASE: EQUIPMENT                                                     $              ‐
                                  CITIZENS LEASING CORPORATION
1352                              ONE CITIZENS PLAZA, MAIL STOP RCE‐150
                                  PROVIDENCE, RI 02903                            Suiza Dairy Group, LLC             LEASE: EQUIPMENT DATED 08/21/2003                                    $              ‐
                                  CITIZENS LEASING CORPORATION
1353                              ONE CITIZENS PLAZA, MAIL STOP RCE‐150
                                  PROVIDENCE, RI 02903                            Dean Foods Company                 LEASE: EQUIPMENT                                                     $              ‐



                                                                                                                                                                                                             Page 51 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 52 of 304
                                                Dean Foods Company, et al.
                                                                                                Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                               Debtor(s)                                      Contract Description                                 Cure Amounts
                                 CITIZENS LEASING CORPORATION
1354                             ONE CITIZENS PLAZA, MAIL STOP RCE‐150
                                 PROVIDENCE, RI 02903                           Suiza Dairy Group, LLC             LEASE: EQUIPMENT                                                              $              ‐
                                 CITRON HYGIENE US CORP
                                 ATTN SHERRY SMITH
1355
                                 13 LINNEL CIR
                                 BILLERICA, MA 01821                            Garelick Farms, LLC                PURCHASE CONTRACT                                                             $              ‐
                                 CITRON HYGIENE US CORP
                                 D/B/A WORKPLACE ESSENTIALS
1356                             ATTN KYLE MEDEIROS
                                 13 LINNELL CIR
                                 BILLERICA, MA 01821                            Garelick Farms, LLC                PURCHASE CONTRACT DATED 06/18/2019                                            $              ‐
                                 CITRON HYGIENE US CORP
                                 D/B/A WORKPLACE ESSENTIALS
1357                             ATTN KYLE MEDEIROS
                                 13 LINNELL CIR
                                 BILLERICA, MA 01821                            Garelick Farms, LLC                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/06/2019            $              ‐
                                 CITRUS SYSTEMS MADISON LLC
                                 415 11TH AVE S
1358   2756 / 1358
                                 HOPKINS, MN 55343
                                                                                Dean Foods Company                 VENDOR AGREEMENT DATED 04/30/2007                                             $         45,972.57
                                 CITY NATIONAL CAPITAL FINANCE INC
                                 ATTN MICHAEL POWERS, SR VP
1359
                                 390 N ORANGE AVE, STE 2600
                                 ORLANDO, FL 32801                              Dean Transportation, Inc.          GUARANTEES DATED 09/19/2017                                                   $              ‐
                                 CITY NATIONAL CAPITAL FINANCE INC
                                 ATTN MICHAEL POWERS, SR VP
1360
                                 390 N ORANGE AVE, STE 2600
                                 ORLANDO, FL 32801                              Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 09/19/2017                                             $         81,544.89
                                 CITY OF ATHENS, TN
                                 ATHENS UTILITY BOARD
1361   7055 / 1361               ATTN GENERAL MANAGER
                                 PO BOX 689
                                 ATHENS, TN 37371‐0689                          Mayfield Dairy Farms, LLC          VENDOR AGREEMENT DATED 10/03/2016                                             $              ‐
                                 CITY OF ATHENS, TN
                                 ATHENS UTILITY BOARD
1362   7056 / 1362               ATTN GENERAL MANAGER
                                 PO BOX 689
                                 ATHENS, TN 37371‐0689                          Mayfield Dairy Farms, LLC          VENDOR AGREEMENT DATED 08/30/2019                                             $              ‐
                                 CITY OF BANGOR
1363                             73 HARLOW ST
                                 BANGOR, ME 04401                               Garelick Farms, LLC                ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 04/28/2008                             $           241.48
                                 CITY OF BANGOR
1364                             73 HARLOW ST
                                 BANGOR, ME 04401                               Garelick Farms, LLC                ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 04/28/2008                             $              ‐
                                 CITY OF BELVIDERE
                                 ATTN CITY CLERK CITY OF BELVIDERE
1365
                                 401 WHITNEY BLVD
                                 BELVIDERE, IL 61008                            Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 07/19/2013                                     $              ‐
                                 CITY OF BELVIDERE
                                 ATTN CITY CLERK CITY OF BELVIDERE
1366
                                 401 WHITNEY BLVD
                                 BELVIDERE, IL 61008                            Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 07/19/2013                                     $              ‐
                                 CITY OF BIG SPRING
                                 ATTN CITY MANAGER
1367
                                 310 NOLAN ST
                                 BIG SPRING, TX 79721‐3190                      Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND                                                      $           141.45
                                 CITY OF CLOVIS NEW MEXICO
                                 ATTN CITY CLERK
1368
                                 PO BOX 760
                                 CLOVIS, NM 88101                               Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 06/06/1994                                     $              ‐
                                 CITY OF CLOVIS NEW MEXICO
                                 ATTN CITY CLERK
1369
                                 PO BOX 760
                                 CLOVIS, NM 88101                               Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 06/06/1994                                     $              ‐
                                 CITY OF CLOVIS NEW MEXICO
                                 ATTN CITY CLERK
1370
                                 PO BOX 760
                                 CLOVIS, NM 88101                               Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND                                                      $              ‐
                                 CITY OF CLOVIS NEW MEXICO
                                 ATTN CITY CLERK
1371   5097 / 1371
                                 PO BOX 760
                                 CLOVIS, NM 88101                               Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 11/19/2013                                     $              ‐
                                 CITY OF CLOVIS NEW MEXICO
                                 ATTN CITY CLERK
1372
                                 PO BOX 760
                                 CLOVIS, NM 88101                               Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 02/05/2014                                     $              ‐
                                 CITY OF CLOVIS NEW MEXICO
                                 ATTN CITY CLERK
1373
                                 PO BOX 760
                                 CLOVIS, NM 88101                               Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 02/05/2014                                     $              ‐
                                 CITY OF DALLAS
                                 ATTN LLOYD DENMAN, ASST DIR
1374   2183 / 1374               DEPT OF SUSTAINABLE DEV & CONSTRUCTION
                                 320 E JEFFERSON, RM 200                                                           THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 DALLAS, TX 75203                               Southern Foods Group, LLC          01/29/2019                                                                    $              ‐
                                 CITY OF DALLAS
                                 ATTN WILSON KAKEMBO, PE
1375
                                 320 E JEFFERSON BLVD, RM 200                                                      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 DALLAS, TX 75203                               Southern Foods Group, LLC          05/11/2008                                                                    $              ‐
                                 CITY OF DALLAS
                                 C/O DEPT OF SUSTAINABLE DEV AND CONSTRUCTION
1376                             ATTN LOIS KING, REAL ESTATE DIV
                                 320 E JEFFERSON BLVD, RM 203                                                      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 DALLAS, TX 75203                               Southern Foods Group, LLC          08/03/2015                                                                    $              ‐
                                 CITY OF DALLAS
                                 C/O DEPT OF SUSTAINABLE DEV AND CONSTRUCTION
1377                             ATTN LOIS KING, REAL ESTATE DIV
                                 320 E JEFFERSON BLVD, RM 203
                                 DALLAS, TX 75203                               Southern Foods Group, LLC          THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $              ‐


                                                                                                                                                                                                                    Page 52 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 53 of 304
                                                 Dean Foods Company, et al.
                                                                                                 Contract Exhibit

            Multiparty Contract
Item          References (1)                           Counterparty                               Debtor(s)                                      Contract Description                                 Cure Amounts
                                  CITY OF DALLAS
                                  C/O DEPT OF SUSTAINABLE DEV, REAL ESTATE DIV
1378                              ATTN LOIS KING, REAL ESTATE DIV
                                  320 E JEFFERSON BLVD, RM 203                                                      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                  DALLAS, TX 75203                               Southern Foods Group, LLC          06/21/2017                                                                    $               ‐
                                  CITY OF DALLAS
                                  C/O SUSTAINABLE DEVELOPMENT AND CONSTRUCTION
                                  DEPT
1379   339 / 1379 / 2182          ATTN ENGINEERING SERVICES
                                  320 E JEFFERSON, RM 200                                                           THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                  DALLAS, TX 75203                               Southern Foods Group, LLC          01/29/2019                                                                    $         90,041.28
                                  CITY OF DELAND, FL
                                  ATTN MICHAEL PLEUS, CITY MANAGER
1380
                                  120 S FLORIDA AVE
                                  DELAND, FL 32720                               Dean Dairy Holdings, LLC           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/02/2009            $         13,282.11
                                  CITY OF DELAND, FL
                                  ATTN MICHAEL PLEUS, CITY MANAGER
1381
                                  120 S FLORIDA AVE
                                  DELAND, FL 32720                               Dean Dairy Holdings, LLC           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/02/2009            $               ‐
                                  CITY OF HOUSTON
                                  C/O UTILITY ANALYSIS SECTION
1382   1382 / 973
                                  PO BOX 131927
                                  HOUSTON, TX 77219‐1927                         Southern Foods Group, LLC          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/29/2011                      $        231,151.77
                                  CITY OF LE MARS, IA
                                  ATTN CITY ADMINISTRATOR
1383
                                  40 CENTRAL AVE SE
                                  LE MARS, IA 51031‐4957                         Dean Foods North Central, LLC      ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 04/01/2013                             $         81,499.68
                                  CITY OF MISSOULA, MT
                                  ATTN CITY CLERK
1384
                                  435 RYMAN ST
                                  MISSOULA, MT 59802‐4297                        Southern Foods Group, LLC          THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 03/06/2009            $              ‐
                                  CITY OF MISSOULA, MT
                                  ATTN CITY CLERK
1385
                                  435 RYMAN ST
                                  MISSOULA, MT 59802‐4297                        Southern Foods Group, LLC          THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)                             $               ‐
                                  CITY OF RICHLAND CENTER, WI
                                  C/O CITY UTILITIES OF RICHLAND CENTER
1386                              ATTN WASTEWATER SUPERINTENDENT
                                  450 S MAIN ST; PO BOX 312
                                  RICHLAND CENTER, WI 53581                      Dean Foods Company                 SERVICE CONTRACT                                                              $              ‐
                                  CITY OF RICHLAND CENTER, WI
                                  C/O CITY UTILITIES OF RICHLAND CENTER
1387                              ATTN WASTEWATER SUPERINTENDENT
                                  450 S MAIN ST; PO BOX 312
                                  RICHLAND CENTER, WI 53581                      Dean Foods Company                 SERVICE CONTRACT                                                              $               ‐
                                  CITY OF RICHLAND CENTER, WI
                                  C/O CITY UTILITIES OF RICHLAND CENTER
1388                              ATTN WASTEWATER SUPERINTENDENT
                                  450 S MAIN ST; PO BOX 312
                                  RICHLAND CENTER, WI 53581                      Dean Foods Company                 SERVICE CONTRACT                                                              $               ‐
                                  CITY OF RICHLAND CENTER, WI
                                  C/O CITY UTILITIES OF RICHLAND CENTER
1389   1397 / 1389                ATTN WASTEWATER SUPERINTENDENT
                                  450 S MAIN ST; PO BOX 312
                                  RICHLAND CENTER, WI 53581                      Dean Foods Company                 ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $               ‐
                                  CITY OF RICHLAND CENTER, WI
                                  C/O CITY UTILITIES OF RICHLAND CENTER
1390   1390 / 1398 / 6190         ATTN WASTEWATER SUPERINTENDENT
                                  450 S MAIN ST; PO BOX 312
                                  RICHLAND CENTER, WI 53581                      Dean Foods Company                 ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $               ‐
                                  CITY OF RICHLAND CENTER, WI
                                  C/O CITY UTILITIES OF RICHLAND CENTER
1391   1391 / 1399 / 6191         ATTN WASTEWATER SUPERINTENDENT
                                  450 S MAIN ST; PO BOX 312
                                  RICHLAND CENTER, WI 53581                      Dean Foods Company                 ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $               ‐
                                  CITY OF RICHLAND CENTER, WI
                                  C/O CITY UTILITIES OF RICHLAND CENTER
1392   1392 / 1400 / 6192         ATTN WASTEWATER SUPERINTENDENT
                                  450 S MAIN ST; PO BOX 312
                                  RICHLAND CENTER, WI 53581                      Dean Foods Company                 ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $               ‐
                                  CITY OF RICHLAND CENTER, WI
                                  C/O CITY UTILITIES OF RICHLAND CENTER
1393   1393 / 1401 / 6193         ATTN WASTEWATER SUPERINTENDENT
                                  450 S MAIN ST; PO BOX 312
                                  RICHLAND CENTER, WI 53581                      Dean Foods Company                 ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $               ‐
                                  CITY OF RICHLAND CENTER, WI
                                  C/O CITY UTILITIES OF RICHLAND CENTER
1394   1394 / 1402 / 6194         ATTN WASTEWATER SUPERINTENDENT
                                  450 S MAIN ST; PO BOX 312
                                  RICHLAND CENTER, WI 53581                      Dean Foods Company                 ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $               ‐
                                  CITY OF RICHLAND CENTER, WI
                                  C/O CITY UTILITIES OF RICHLAND CENTER
1395   1403 / 1395                ATTN WASTEWATER SUPERINTENDENT
                                  450 S MAIN ST; PO BOX 312
                                  RICHLAND CENTER, WI 53581                      Dean Foods Company                 ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $               ‐
                                  CITY OIL CO INC
                                  ATTN THOMAS FALLO, ACCT REP
1396
                                  1 HARTFORD SQUARE
                                  NEW BRITAIN, CT 06052                          Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/03/2019                      $               ‐
                                  CITY UTILITIES OF RICHLAND CENTER, WI
                                  ATTN WASTEWATER SUPERINTENDENT
1397   1397 / 1389                450 S MAIN ST
                                  PO BOX 312
                                  RICHLAND CENTER, WI 53581                      Dean Foods Company                 ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $               ‐
                                  CITY UTILITIES OF RICHLAND CENTER, WI
                                  ATTN WASTEWATER SUPERINTENDENT
1398   1390 / 1398 / 6190         450 S MAIN ST
                                  PO BOX 312
                                  RICHLAND CENTER, WI 53581                      Dean Foods Company                 ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $               ‐



                                                                                                                                                                                                                     Page 53 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 54 of 304
                                                 Dean Foods Company, et al.
                                                                                                   Contract Exhibit

           Multiparty Contract
Item         References (1)                            Counterparty                                 Debtor(s)                                                Contract Description                               Cure Amounts
                                 CITY UTILITIES OF RICHLAND CENTER, WI
                                 ATTN WASTEWATER SUPERINTENDENT
1399   1391 / 1399 / 6191        450 S MAIN ST
                                 PO BOX 312
                                 RICHLAND CENTER, WI 53581                         Dean Foods Company                         ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $               ‐
                                 CITY UTILITIES OF RICHLAND CENTER, WI
                                 ATTN WASTEWATER SUPERINTENDENT
1400   1392 / 1400 / 6192        450 S MAIN ST
                                 PO BOX 312
                                 RICHLAND CENTER, WI 53581                         Dean Foods Company                         ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $              ‐
                                 CITY UTILITIES OF RICHLAND CENTER, WI
                                 ATTN WASTEWATER SUPERINTENDENT
1401   1393 / 1401 / 6193        450 S MAIN ST
                                 PO BOX 312
                                 RICHLAND CENTER, WI 53581                         Dean Foods Company                         ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $               ‐
                                 CITY UTILITIES OF RICHLAND CENTER, WI
                                 ATTN WASTEWATER SUPERINTENDENT
1402   1394 / 1402 / 6194        450 S MAIN ST
                                 PO BOX 312
                                 RICHLAND CENTER, WI 53581                         Dean Foods Company                         ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $               ‐
                                 CITY UTILITIES OF RICHLAND CENTER, WI
                                 ATTN WASTEWATER SUPERINTENDENT
1403   1403 / 1395               450 S MAIN ST
                                 PO BOX 312
                                 RICHLAND CENTER, WI 53581                         Dean Foods Company                         ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $               ‐
                                 CJF PROPERTY HOLDING LLC
                                 ATTN JASON FOSTER
1404
                                 116 MOONLITE DR
                                 SMITHFIELD, PA 15478                              Suiza Dairy Group, LLC                     LEASE: BUILDING AND LAND                                                      $               ‐
                                 CLARION FIRE PROTECTION
                                 ATTN KRISTEN PAPINO, TESTING & INSPECTION SALES
1405
                                 70 BACON ST
                                 PAWTUCKET, RI 02860                               Garelick Farms, LLC                        MAINTENANCE: EQUIPMENT                                                        $               ‐
                                 CLARK SOUTH FARM
1406                             7244 STATE RTE 534
                                 WEST FARMINGTON, OH 44491                         Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                 CLARK SOUTH FARM
1407                             7244 STATE RTE 534
                                 WEST FARMINGTON, OH 44491                         Dean Foods Company                         TRANSPORTATION AGREEMENT                                                      $               ‐
                                 CLARK, ALLEN L
1408                             ADDRESS ON FILE
                                                                                   Suiza Dairy Group, LLC                     SEVERANCE CONTRACT                                                            $               ‐
                                 CLARK, JASON A
1409                             ADDRESS ON FILE
                                                                                   Dean Foods Company                         PHANTOM SHARES AGREEMENT                                                      $               ‐
                                 CLASEN QUALITY CHOCOLATE INC
                                 ATTN LEGAL DEPT
1410
                                 5126 W TERRACE DR
                                 MADISON, WI 53718                                 Friendly'S Manufacturing And Retail, LLC   PURCHASE CONTRACT DATED 03/01/2018                                            $        257,804.88
                                 CLASEN QUALITY CHOCOLATE INC
                                 ATTN LEGAL DEPT
1411
                                 5126 W TERRACE DR
                                 MADISON, WI 53718                                 Friendly'S Manufacturing And Retail, LLC   PURCHASE CONTRACT                                                             $               ‐
                                 CLAYHOLM FARM LLC
1412                             222 HILLBERRY ROAD
                                 WORTHINGTON, PA 16262                             Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                 CLAYHOLM FARM LLC
1413                             222 HILLBERRY ROAD
                                 WORTHINGTON, PA 16262                             Dean Foods Company                         TRANSPORTATION AGREEMENT                                                      $               ‐
                                 CLEAN ENERGY FINANCE LLC
1414                             4675 MACARTHUR CT, STE 800
                                 NEWPORT BEACH, CA 92660                           Dean Foods Company                         LEASE: EQUIPMENT DATED 02/06/2015                                             $         31,540.84
                                 CLEAR TECHNOLOGIES INC
                                 ATTN JONATHAN LONG
1415
                                 16650 WESTGROVE ROAD STE 400
                                 ADDISON, TX 75001                                 Dean Foods Company                         IT CONTRACT DATED 12/20/2018                                                  $               ‐
                                 CLEAR TECHNOLOGIES INC
                                 ATTN KERRIE GODWIN
1416
                                 1199 S BELTLINE RD, STE 120
                                 COPPELL, TX 75019                                 Dean Services, LLC                         IT CONTRACT DATED 08/20/2013                                                  $               ‐
                                 CLEAR TECHNOLOGIES INC
                                 ATTN KERRIE GODWIN
1417
                                 16650 WESTGROVE RD, #400                                                                     THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 ADDISON, TX 75001                                 Dean Services, LLC                         12/20/2018                                                                    $               ‐
                                 CLEAR TECHNOLOGIES INC
                                 ATTN KERRIE GODWIN
1418
                                 16650 WESTGROVE ROAD STE 400
                                 ADDISON, TX 75001                                 Dean Foods Company                         IT CONTRACT DATED 07/06/2018                                                  $              ‐
                                 CLEAR TECHNOLOGIES INC
                                 ATTN KERRIE GODWIN
1419
                                 16650 WESTGROVE ROAD STE 400
                                 ADDISON, TX 75001                                 Dean Foods Company                         IT CONTRACT DATED 09/14/2018                                                  $               ‐
                                 CLEAR TECHNOLOGIES INC
                                 ATTN KERRIE GODWIN
1420
                                 16650 WESTGROVE ROAD STE 400
                                 ADDISON, TX 75001                                 Dean Foods Company                         IT CONTRACT DATED 05/23/2019                                                  $               ‐
                                 CLEAR TECHNOLOGIES INC
                                 ATTN KERRIE GODWIN
1421   8010 / 1421
                                 16650 WESTGROVE ROAD STE 400
                                 ADDISON, TX 75001                                 Dean Foods Company                         IT CONTRACT DATED 11/16/2018                                                  $               ‐
                                 CLEAR TECHNOLOGIES INC
                                 ATTN KERRIE GODWIN
1422
                                 16650 WESTGROVE ROAD STE 400
                                 ADDISON, TX 75001                                 Dean Services, LLC                         IT CONTRACT DATED 03/06/2018                                                  $               ‐
                                 CLEAR TECHNOLOGIES INC
                                 ATTN KERRIE GODWIN
1423
                                 16650 WESTGROVE ROAD STE 400
                                 ADDISON, TX 75001                                 Dean Foods Company                         IT CONTRACT DATED 04/01/2019                                                  $              ‐




                                                                                                                                                                                                                               Page 54 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 55 of 304
                                                 Dean Foods Company, et al.
                                                                                        Contract Exhibit

            Multiparty Contract
Item          References (1)                         Counterparty                       Debtor(s)                                         Contract Description                               Cure Amounts
                                  CLEAR TECHNOLOGIES INC
                                  ATTN KERRIE GODWIN
1424
                                  16650 WESTGROVE ROAD STE 400
                                  ADDISON, TX 75001                    Dean Services, LLC                  IT CONTRACT DATED 03/07/2019                                                  $              ‐
                                  CLEAR TECHNOLOGIES INC
                                  ATTN KERRIE GODWIN
1425
                                  16650 WESTGROVE ROAD STE 400
                                  ADDISON, TX 75001                    Dean Services, LLC                  IT CONTRACT DATED 08/30/2017                                                  $              ‐
                                  CLEAR TECHNOLOGIES INC
                                  ATTN KERRIE GODWIN
1426
                                  16650 WESTGROVE ROAD STE 400
                                  ADDISON, TX 75001                    Dean Services, LLC                  IT CONTRACT DATED 03/07/2019                                                  $              ‐
                                  CLEAREDGE PARTNERS INC
                                  ATTN JOHN GILL, VP
1427
                                  385 ELLIOT ST, STE E
                                  NEWTON UPPER FALLS, MA 02464‐1126    Dean Foods Company                  THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 03/22/2017            $              ‐
                                  CLEAREDGE PARTNERS INC
                                  ATTN KERRIE GODWIN
1428
                                  16650 WESTGROVE RD, #400
                                  ADDISON, TX 75001                    Dean Foods Company                  THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 04/08/2019            $              ‐
                                  CLEAREDGE PARTNERS INC
                                  ATTN LEGAL DEPT
1429
                                  100 SW MAIN ST, STE 1500
                                  PORTLAND, OR 97204                   Dean Foods Company                  THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 05/29/2018            $              ‐
                                  CLEARESULT CONSULTING INC
                                  ATTN LEGAL DEPT
1430
                                  100 SW MAIN ST, STE 1500
                                  PORTLAND, OR 97204                   Alta‐Dena Certified Dairy, LLC      SERVICE CONTRACT DATED 08/14/2017                                             $              ‐
                                  CLEARESULT CONSULTING INC
                                  ATTN LEGAL DEPT
1431
                                  100 SW MAIN ST, STE 1500
                                  PORTLAND, OR 97204                   Alta‐Dena Certified Dairy, LLC      SERVICE CONTRACT                                                              $              ‐
                                  CLEARESULT CONSULTING LLC
                                  ATTN LEGAL DEPT
1432
                                  100 SW MAIN ST, STE 1500
                                  PORTLAND, OR 97204                   Alta‐Dena Certified Dairy, LLC      SERVICE CONTRACT                                                              $              ‐
                                  CLEOPHAS NEUENSCHWANDER
1433                              325 B WEST NEWPORT ROAD
                                  LITITZ, PA 17543                     Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                  CLEOPHAS NEUENSCHWANDER
1434                              325 B WEST NEWPORT ROAD
                                  LITITZ, PA 17543                     Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                  CLEVELAND RESEARCH COMPANY LLC
1435                              1375 E 9TH ST, STE 2700
                                  CLEVELEAND, OH 44114                 Dean Foods Company                  SERVICE CONTRACT DATED 01/02/2019                                             $         25,000.00
                                  CLIFFORD BEATY
1436                              420 PATTIE GAP ROAD
                                  PHILADELPHIA, TN 37846               Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                  CLIFFORD BEATY
1437                              420 PATTIE GAP ROAD
                                  PHILADELPHIA, TN 37846               Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                  CLIFFORD M. GOOD
1438                              1876 MOUNTAIN ROAD
                                  MANHEIM, PA 17545                    Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                  CLIFFORD M. GOOD
1439                              1876 MOUNTAIN ROAD
                                  MANHEIM, PA 17545                    Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                  CLIFFORD ZIMMERMAN
1440                              2112 BIRCH ROAD
                                  LEBANON, PA 17042                    Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                  CLIFFORD ZIMMERMAN
1441                              2112 BIRCH ROAD
                                  LEBANON, PA 17042                    Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                  CLOSEOUT DISTRIBUTION
1442   799 / 1060 / 1442 / 5418   50 WEST BROAD ST, STE 1330           Suiza Dairy Group, LLC
                                  COLUMBUS, OH 43215                   Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT                                                            $              ‐
                                  CLOVER FARMS DAIRY INC
                                  ATTN JOHN ROTHENBERGER, TREASURER
1443
                                  3300 POTTSVILLE PIKE; PO BOX 14627
                                  READING, PA 19612‐4627               Tuscan/Lehigh Dairies, Inc.         CUSTOMER AGREEMENT DATED 01/03/2005                                           $              ‐
                                  CLOVER STORNETTA FARMS
                                  ATTN FATIMA MCCLAIN
1444   6584 / 1444
                                  PO BOX 750369
                                  PETALUMA, CA 94975                   Dean Foods Company                  LICENSING AGREEMENT DATED 08/01/2018                                          $              ‐
                                  CLOVERLEAF
1445                              13835 SOUTH KOSTNER
                                  CRESTWOOD, IL 60445                  Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                  CLYDE B. SNYDER
1446                              127 EDWARDS ROAD
                                  ST JOHNSVILLE, NY 13452              Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                  CLYDE B. SNYDER
1447                              127 EDWARDS ROAD
                                  ST JOHNSVILLE, NY 13452              Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                  CLYDESIDE FARM
1448                              BOX 1437
                                  DERBY LINE, VT 05830                 Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                  CLYDESIDE FARM
1449                              BOX 1437
                                  DERBY LINE, VT 05830                 Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                  CMGRP INC
                                  D/B/A WEBER SHANDWICK
1450                              ATTN BUSINESS & LEGAL AFFAIRS
                                  909 3RD AVE                                                              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                  NEW YORK, NY 10022                   Dean Foods Company                  02/01/2017                                                                    $              ‐
                                  CMGRP INC
                                  D/B/A WEBER SHANDWICK
1451                              ATTN BUSINESS & LEGAL AFFAIRS
                                  909 3RD AVE                                                              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                  NEW YORK, NY 10022                   Dean Foods Company                  09/25/2017                                                                    $              ‐



                                                                                                                                                                                                            Page 55 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 56 of 304
                                                Dean Foods Company, et al.
                                                                                               Contract Exhibit

           Multiparty Contract
Item         References (1)                              Counterparty                           Debtor(s)                                        Contract Description                     Cure Amounts
                                    CNA INSURANCE COMPANIES TRANSCONTINENTAL
                                    TECHNICAL SERVICES INC
1452   6252 / 1452                  ATTN RISK MANAGEMENT
                                    600 NORTH PEARL, STE 1300
                                    DALLAS, TX 75201                           Dean Foods Company                 INSURANCE POLICIES                                                  $              ‐
                                    CNA INSURANCE COMPANIES TRANSCONTINENTAL
                                    TECHNICAL SERVICES INC
1453   4239 / 1453                  ATTN RISK MANAGEMENT
                                    PO BOX 95777
                                    CHICAGO, IL 60694‐5777                     Dean Foods Company                 INSURANCE POLICIES                                                  $              ‐
                                    CNA INSURANCE COMPANIES TRANSCONTINENTAL
                                    TECHNICAL SERVICES INC
1454   4240 / 1454                  ATTN RISK MANAGEMENT
                                    PO BOX 95777
                                    CHICAGO, IL 60694‐5777                     Dean Foods Company                 INSURANCE POLICIES                                                  $              ‐
                                    CNT PROPERTIES LLC
                                    ATTN DRU LARSON
1455
                                    746 CRAIG AVE
                                    TRACY, MN 56175                            Dean Foods North Central, LLC      LEASE: BUILDING AND LAND DATED 04/04/2018                           $           150.00
                                    CNT PROPERTIES LLC
                                    ATTN DRU LARSON
1456
                                    746 CRAIG AVE
                                    TRACY, MN 56175                            Dean Foods North Central, LLC      LEASE: BUILDING AND LAND                                            $              ‐
       222 / 382 / 856 / 1457 / 1533 / COBANK ACB
1457   1690 / 2226 / 2632 / 3080 /     6340 S. FIDDLERS GREEN CIRCLE                                              FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
       3406 / 5069 / 5411              GREENWOOD VILLAGE, CO 80111             Dean Foods Company                 06/28/2019                                                          $              ‐
                                       COBANK ACB
       857 / 1458 / 1691 / 3407 /
1458                                   6340 S. FIDDLERS GREEN CIRCLE                                              FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
       5412
                                       GREENWOOD VILLAGE, CO 80111             Dean Foods Company                 02/22/2019                                                          $              ‐
                                       COBLENTZ DAIRY
1459                                   1250 HADENSVILLE ROAD
                                       GUTHRIE, KY 42234                       Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                       $              ‐
                                       COBLENTZ DAIRY
1460                                   1250 HADENSVILLE ROAD
                                       GUTHRIE, KY 42234                       Dean Foods Company                 TRANSPORTATION AGREEMENT                                            $              ‐
                                       COCA COLA REFRESHMENTS USA INC
                                       ATTN SR VP OF PRODUCT SUPPLY SYSTEM
1461                                   THE COCA COLA COMPANY
                                       ONE COCA COLA PLAZA
                                       ATLANTA, GA 30313                       Garelick Farms, LLC                SERVICE CONTRACT                                                    $              ‐
                                    COCA‐COLA REFRESHMENTS USA INC
                                    ATTN SR VP, PROUDCT SUPPLY SYSTEM
1462
                                    ONE COCA COLA PLAZA
                                    ATLANTA, GA 30313                          Garelick Farms, LLC                CUSTOMER AGREEMENT                                                  $              ‐
                                    COCO‐COLA REFRESHMENTS USA INC
                                    ATTN STAN WILLIAMS
1463
                                    ONE COCA COLA PLZ
                                    ATLANTA, GA 30313                          Dean Foods Company                 DISTRIBUTION AGREEMENT DATED 02/14/2013                             $              ‐
                                    COFFEY, LARRY W & CONSTANCE F
1464   5376 / 1464                  701 MARINA BAY OFFICE
                                    LINCOLN, NE 68528                          Dean Foods North Central, LLC      LEASE: BUILDING AND LAND                                            $              ‐
                                    COFFEY, LARRY W & CONSTANCE F
1465                                701 MARINA BAY OFFICE
                                    LINCOLN, NE 68528                          Dean Foods North Central, LLC      LEASE: BUILDING AND LAND                                            $              ‐
                                    COFFEY, LARRY W & CONSTANCE F
1466                                701 MARINA BAY OFFICE
                                    LINCOLN, NE 68528                          Dean Foods North Central, LLC      LEASE: BUILDING AND LAND DATED 12/31/2014                           $              ‐
                                    COFFEY, LARRY W & CONSTANCE F
1467                                701 MARINA BAY OFFICE
                                    LINCOLN, NE 68528                          Dean Foods North Central, LLC      LEASE: BUILDING AND LAND                                            $              ‐
                                    COFFEY, LARRY W & CONSTANCE F
1468   5377 / 1468                  701 MARINA BAY OFFICE
                                    LINCOLN, NE 68528                          Dean Foods North Central, LLC      LEASE: BUILDING AND LAND DATED 10/23/2015                           $              ‐
                                    COGNIZANT TECHNOLOGY SOLUTIONS US CORP
                                    ATTN GENERAL COUNSEL
1469
                                    500 FRANK W BURR BLVD
                                    TEANECK, NJ 07666                          Dean Foods Company                 IT CONTRACT DATED 05/29/2019                                        $              ‐
                                    COGNIZANT TECHNOLOGY SOLUTIONS US CORP
                                    ATTN GENERAL COUNSEL
1470
                                    500 FRANK W BURR BLVD
                                    TEANECK, NJ 07666                          Dean Foods Company                 IT CONTRACT                                                         $              ‐
                                    COGNIZANT TECHNOLOGY SOLUTIONS US CORP
                                    ATTN GENERAL COUNSEL
1471
                                    500 FRANK W BURR BLVD
                                    TEANECK, NJ 07666                          Dean Foods Company                 IT CONTRACT DATED 05/14/2019                                        $              ‐
                                    COGNIZANT TECHNOLOGY SOLUTIONS US CORP
                                    ATTN GENERAL COUNSEL
1472
                                    500 FRANK W BURR BLVD
                                    TEANECK, NJ 07666                          Dean Foods Company                 IT CONTRACT DATED 02/01/2019                                        $              ‐
                                    COGNIZANT TECHNOLOGY SOLUTIONS US CORP
                                    ATTN GENERAL COUNSEL
1473
                                    500 FRANK W BURR BLVD
                                    TEANECK, NJ 07666                          Dean Foods Company                 IT CONTRACT DATED 06/11/2019                                        $              ‐
                                    COGNIZANT TECHNOLOGY SOLUTIONS US CORP
                                    ATTN GENERAL COUNSEL
1474
                                    500 FRANK W BURR BLVD
                                    TEANECK, NJ 07666                          Dean Foods Company                 IT CONTRACT DATED 06/24/2019                                        $              ‐
                                    COGNIZANT TECHNOLOGY SOLUTIONS US CORP
                                    ATTN GENERAL COUNSEL
1475
                                    500 FRANK W BURR BLVD
                                    TEANECK, NJ 07666                          Dean Foods Company                 IT CONTRACT DATED 03/12/2018                                        $              ‐
                                    COGNIZANT TECHNOLOGY SOLUTIONS US CORP
                                    ATTN GENERAL COUNSEL
1476
                                    500 FRANK W BURR BLVD
                                    TEANECK, NJ 07666                          Dean Foods Company                 IT CONTRACT DATED 01/20/2011                                        $              ‐
                                    COGNIZANT TECHNOLOGY SOLUTIONS US CORP
                                    ATTN GENERAL COUNSEL
1477
                                    500 FRANK W BURR BLVD
                                    TEANECK, NJ 07666                          Dean Foods Company                 IT CONTRACT DATED 08/26/2013                                        $              ‐



                                                                                                                                                                                                         Page 56 of 304
                       Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 57 of 304
                                                  Dean Foods Company, et al.
                                                                                                     Contract Exhibit

            Multiparty Contract
Item          References (1)                            Counterparty                                  Debtor(s)                                        Contract Description                     Cure Amounts
                                     COGNIZANT TECHNOLOGY SOLUTIONS US CORP
                                     ATTN GENERAL COUNSEL
1478
                                     500 FRANK W BURR BLVD
                                     TEANECK, NJ 07666                               Dean Foods Company                 IT CONTRACT DATED 06/17/2019                                        $              ‐
                                     COGNIZANT TECHNOLOGY SOLUTIONS US CORPORATION
                                     ATTN GENERAL COUNSEL
1479                                 500 FRANK W BURR BLVD
                                     TEANECK, NJ 07666
                                                                                     Dean Foods Company                 IT CONTRACT DATED 02/14/2019                                        $         50,578.67
                                     COGNIZANT TECHNOLOGY SOLUTIONS US CORPORATION
                                     ATTN GENERAL COUNSEL
1480                                 500 FRANK W BURR BLVD
                                     TEANECK, NJ 07666
                                                                                     Dean Foods Company                 IT CONTRACT DATED 08/25/2018                                        $              ‐
                                     COGNIZANT TECHNOLOGY SOLUTIONS US CORPORATION
                                     ATTN GENERAL COUNSEL
1481                                 500 FRANK W BURR BLVD
                                     TEANECK, NJ 07666
                                                                                     Dean Foods Company                 IT CONTRACT DATED 06/17/2019                                        $              ‐
                                     COGNIZANT TECHNOLOGY SOLUTIONS US CORPORATION
                                     ATTN GENERAL COUNSEL
1482                                 500 FRANK W BURR BLVD
                                     TEANECK, NJ 07666
                                                                                     Dean Foods Company                 IT CONTRACT DATED 02/28/2019                                        $              ‐
                                     COGNIZANT TECHNOLOGY SOLUTIONS US CORPORATION
                                     ATTN GENERAL COUNSEL
1483                                 500 FRANK W BURR BLVD
                                     TEANECK, NJ 07666
                                                                                     Dean Foods Company                 IT CONTRACT DATED 03/27/2019                                        $              ‐
                                     COGNIZANT TECHNOLOGY SOLUTIONS
                                     ATTN GENERAL COUNSEL
1484
                                     500 FRANK W BURR BLVD
                                     TEANECK, NJ 07666                               Dean Foods Company                 IT CONTRACT DATED 09/01/2018                                        $              ‐
                                     COGNIZANT TECHNOLOGY SOLUTIONS
                                     ATTN GENERAL COUNSEL
1485
                                     500 FRANK W BURR BLVD
                                     TEANECK, NJ 07666                               Dean Foods Company                 IT CONTRACT DATED 01/03/2019                                        $              ‐
                                     COGNIZANT TECHNOLOGY SOLUTIONS
                                     ATTN GENERAL COUNSEL
1486
                                     500 FRANK W BURR BLVD
                                     TEANECK, NJ 07666                               Dean Foods Company                 IT CONTRACT DATED 06/11/2018                                        $              ‐
                                     COGNIZANT TECHNOLOGY SOLUTIONS
                                     ATTN GENERAL COUNSEL
1487
                                     500 FRANK W BURR BLVD
                                     TEANECK, NJ 07666                               Dean Foods Company                 IT CONTRACT DATED 07/17/2019                                        $              ‐
                                     COGNIZANT TECHNOLOGY SOLUTIONS
                                     ATTN GENERAL COUNSEL
1488
                                     500 FRANK W BURR BLVD
                                     TEANECK, NJ 07666                               Dean Foods Company                 IT CONTRACT DATED 09/24/2018                                        $              ‐
                                     COGNIZANT TECHNOLOGY SOLUTIONS
                                     ATTN GENERAL COUNSEL
1489
                                     500 FRANK W BURR BLVD
                                     TEANECK, NJ 07666                               Dean Foods Company                 IT CONTRACT DATED 08/30/2019                                        $              ‐
                                     COI ENERGY CENTER LLC
                                     C/O NEW ENERGY CAPITAL CORP
       628 / 1490 / 2803 / 4321 /
1490                                 ATTN DANIEL GOLDMAN, CFO
       4962
                                     890 WINTER ST, STE 170                                                             FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                     WALTHAM, MA 02451                               Dean Foods Company                 04/15/2005                                                          $              ‐
                                     COI ENERGY CENTER LLC
                                     C/O NEW ENERGY CAPITAL CORP
       629 / 1491 / 2804 / 4322 /
1491                                 ATTN DANIEL GOLDMAN, CFO
       4963
                                     890 WINTER ST, STE 170                                                             FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                     WALTHAM, MA 02451                               Dean Foods Company                 04/15/2005                                                          $              ‐
                                     COI ENERGY CENTER LLC
                                     C/O NEW ENERGY CAPITAL CORP
       1492 / 2489 / 2794 / 4323 /
1492                                 ATTN DANIEL GOLDMAN, CFO
       4995
                                     890 WINTER ST, STE 170
                                     WALTHAM, MA 02451                               Garelick Farms, LLC                PURCHASE CONTRACT DATED 03/08/2007                                  $              ‐
                                     COLD FRONT DISTRIBUTION LLC
1493                                 7301 FEDERAL BLVD STE 200
                                     WESTMINSTER, CO 80030                           Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 07/18/2019                           $         16,676.28
                                     COLDSTREAM LOGISTICS INC
1494                                 919 BRUSHCREEK RD
                                     WARRENDALE, PA 15086                            Dean Foods Company                 TRANSPORTATION AGREEMENT                                            $         53,588.74
                                     COLEMAN, RUSSELL F
1495                                 ADDRESS ON FILE
                                                                                     Dean Foods Company                 SEVERANCE CONTRACT                                                  $              ‐
                                     COLEMAN, RUSSELL
1496                                 ADDRESS ON FILE
                                                                                     Dean Foods Company                 SEVERANCE AGREEMENT DATED 09/24/2019                                $              ‐
                                     COLLINS BROTHERS DAIRY
1497                                 4031 MONTGOMERY ROAD
                                     AUBURN, KY 42206                                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                       $              ‐
                                     COLLINS BROTHERS DAIRY
1498                                 4031 MONTGOMERY ROAD
                                     AUBURN, KY 42206                                Dean Foods Company                 TRANSPORTATION AGREEMENT                                            $              ‐
                                     COLLINS, JOHNNY MAX
1499                                 ADDRESS ON FILE
                                                                                     Dean Foods Company                 PHANTOM SHARES AGREEMENT                                            $              ‐
                                     COLONIAL FREIGHT SYSTEMS INC
1500                                 10924 McBRIDE LAND
                                     KNOXVILLE, TN 37932                             Dean Dairy Holdings, LLC           FREIGHT SERVICES AGREEMENT                                          $              ‐
                                     COLUMBIA GAS OF OHIO INC
1501                                 290 W NATIONWIDE BLVD
                                     COLUMBUS, OH 43215                              Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 12/01/2018                                   $              ‐
                                     COLUMBIA GAS OF OHIO INC
1502                                 290 W NATIONWIDE BLVD
                                     COLUMBUS, OH 43215                              Suiza Dairy Group, LLC             VENDOR AGREEMENT                                                    $              ‐




                                                                                                                                                                                                               Page 57 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 58 of 304
                                                 Dean Foods Company, et al.
                                                                                                   Contract Exhibit

            Multiparty Contract
Item          References (1)                           Counterparty                                Debtor(s)                                      Contract Description               Cure Amounts
                                   COLUMBIA GAS OF OHIO INC
1503                               290 W NATIONWIDE BLVD
                                   COLUMBUS, OH 43215                          Suiza Dairy Group, LLC                 VENDOR AGREEMENT DATED 12/01/2018                          $              ‐
                                   COLUMBIA GAS OF OHIO INC
1504                               290 W NATIONWIDE BLVD
                                   COLUMBUS, OH 43215                          Suiza Dairy Group, LLC                 VENDOR AGREEMENT                                           $              ‐
                                   COLUMBIA GAS OF OHIO INC
                                   ATTN MANAGER COH GAS TRANSPORTATION
1505
                                   200 CIVIC CENTER DR
                                   COLUMBUS, OH 43215                          Country Fresh, LLC                     VENDOR AGREEMENT DATED 12/08/2003                          $         11,767.37
                                   COLUMBIA PICTURES
                                   A DIV OF COLUMBIA PICTURES INDUSTRIES INC
1506                               ATTN KALLE GELMAN, VP BRANDED INTEGRATION
                                   10202 W WASHINGTON BLVD
                                   CULVER CITY, CA 90232                       Dean Foods Company                     LICENSING AGREEMENT DATED 12/06/2017                       $              ‐
                                   COLUMBUS SOUTHERN POWER COMPANY
                                   ATTN DON STEMPLE, CUST SERVICES ENGINEER
1507   4816 / 1507                 AMERICAN ELECTRIC POWER
                                   1010 GREENE ST
                                   MARIETTA, OH 45750                          Suiza Dairy Group, LLC                 VENDOR AGREEMENT DATED 12/30/2005                          $              ‐
                                   COLUMBUS SOUTHERN POWER COMPANY
                                   ATTN DON STEMPLE, CUST SERVICES ENGINEER
1508   4817 / 1508                 AMERICAN ELECTRIC POWER
                                   1010 GREENE ST
                                   MARIETTA, OH 45750                          Suiza Dairy Group, LLC                 VENDOR AGREEMENT DATED 12/14/2005                          $              ‐
                                   COLUMBUS SOUTHERN POWER COMPANY
                                   ATTN DON STEMPLE, CUST SERVICES ENGINEER
1509                               AMERICAN ELECTRIC POWER
                                   1010 GREENE ST
                                   MARIETTA, OH 45750                          Suiza Dairy Group, LLC                 SERVICE CONTRACT DATED 03/09/2006                          $              ‐
                                   COLUMN FINANCIAL INC
                                   LEGAL AND COMPLIANCE DEPT
1510   1510 / 3001 / 4152 / 4706   ATTN GREGORY WALKER
                                   11 MADISON AVE
                                   NEW YORK, NY 10010                          Midwest Ice Cream Company, LLC         LEASE: BUILDING AND LAND DATED 04/04/2014                  $              ‐
                                   COLUMN FINANCIAL INC
                                   LEGAL AND COMPLIANCE DEPT
1511   1511 / 3002 / 4709          ATTN GREGORY WALKER
                                   11 MADISON AVE
                                   NEW YORK, NY 10010                          Midwest Ice Cream Company, LLC         LEASE: BUILDING AND LAND                                   $              ‐
                                   COMBINED RESOURCES INC
1512                               1101 KERMIT DR, STE 513
                                   NASHVILLE, TN 37217                         Suiza Dairy Group, LLC                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/11/2013   $              ‐
                                   COMBINED RESOURCES INC
1513   1513 / 738                  1740 RIVER HILLS DR
                                   NASHVILLE, TN 37210                         Suiza Dairy Group, LLC                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/13/2014   $              ‐
                                   COMBINED RESOURCES INC
1514   1514 / 739                  1740 RIVER HILLS DR
                                   NASHVILLE, TN 37210                         Suiza Dairy Group, LLC                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/13/2014   $              ‐
                                   COMBINED RESOURCES INC
1515                               1740 RIVER HILLS DR
                                   NASHVILLE, TN 37210                         Suiza Dairy Group, LLC                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/08/2013   $              ‐
                                   COMBINED RESOURCES INC
                                   ATTN MATTHEW SAYDER, PRESIDENT
1516
                                   1201 E UNIVERSITY
                                   URBANA, IL 61802                            Reiter Dairy, LLC                      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/19/2013   $              ‐
                                   COMER, LAURA
1517                               ADDRESS ON FILE
                                                                               Dean Foods Company                     PHANTOM SHARES AGREEMENT                                   $              ‐
                                   COMMERCE ENERGY INC
                                   ATTN JEFFERT ANAYA, C&J ACCT MGR
1518   2841 / 1518
                                   600 ANTON BLVD, STE 200
                                   COSTA MESA, CA 92626                        Dean Foods Company                     VENDOR AGREEMENT DATED 03/15/2007                          $              ‐
                                   COMMERCE ENERGY INC
                                   ATTN JEFFERT ANAYA, C&J ACCT MGR
1519   3396 / 1519
                                   600 ANTON BLVD, STE 200
                                   COSTA MESA, CA 92626                        Friendly'S Ice Cream Holdings Corp.    SALES CONTRACT/TRADE AGREEMENT                             $              ‐
                                   COMMERCIAL ENERGY OF MONTANA INC
                                   118 E MAIN ST
1520
                                   PO BOX 548
                                   CUT BANK, MT 59427                          Friendly'S Ice Cream Holdings Corp.    PURCHASE CONTRACT DATED 09/16/1999                         $          3,210.00
                                   COMMERCIAL ENERGY OF MONTANA INC
                                   118 E MAIN ST
1521
                                   PO BOX 548
                                   CUT BANK, MT 59427                          Friendly'S Ice Cream Holdings Corp.    PURCHASE CONTRACT DATED 11/17/1998                         $              ‐
                                   COMMERCIAL ENERGY OF MONTANA INC
                                   118 E MAIN ST
1522
                                   PO BOX 548
                                   CUT BANK, MT 59427                          Friendly'S Ice Cream Holdings Corp.    PURCHASE CONTRACT DATED 10/14/2019                         $              ‐
                                   COMMERCIAL WAREHOUSING INC
                                   ATTN KEVIN MARGESON
1523
                                   100 INDUSTRIAL BOULEVARD
                                   WINTER HAVEN, FL 33880                      Dean Dairy Holdings, LLC               LEASE: BUILDING AND LAND DATED 03/04/2006                  $          3,351.92
                                   COMMERCIAL WAREHOUSING INC
                                   ATTN KEVIN MARGESON
1524
                                   100 INDUSTRIAL BOULEVARD
                                   WINTER HAVEN, FL 33880                      Dean Dairy Holdings, LLC               LEASE: BUILDING AND LAND DATED 01/21/2005                  $              ‐
                                   COMMERCIAL WAREHOUSING INC
                                   ATTN KEVIN MARGESON
1525
                                   100 INDUSTRIAL BOULEVARD
                                   WINTER HAVEN, FL 33880                      Dean Dairy Holdings, LLC               LEASE: BUILDING AND LAND                                   $              ‐
                                   COMMERCIAL WAREHOUSING INC
                                   ATTN KEVIN MARGESON
1526
                                   100 INDUSTRIAL BOULEVARD
                                   WINTER HAVEN, FL 33880                      Dean Dairy Holdings, LLC               LEASE: BUILDING AND LAND DATED 12/11/2015                  $              ‐
                                   COMMUNITY PANTRY, THE
                                   ATTN ALICE PEREZ, EXEC DIR
1527
                                   1130 E HASLER VALLEY RD
                                   GALLUP, NM 87301                            Dean Dairy Holdings, LLC               LEASE: BUILDING AND LAND DATED 03/01/2016                  $          1,700.00



                                                                                                                                                                                                    Page 58 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 59 of 304
                                                Dean Foods Company, et al.
                                                                                                              Contract Exhibit

           Multiparty Contract
Item         References (1)                             Counterparty                                          Debtor(s)                                         Contract Description                               Cure Amounts
                                   COMMUNITY PANTRY, THE
                                   ATTN ALICE PEREZ, EXEC DIR
1528
                                   1130 E HASLER VALLEY RD
                                   GALLUP, NM 87301                                       Dean Dairy Holdings, LLC               LEASE: BUILDING AND LAND DATED 12/18/2018                                     $              ‐
                                   COMMVAULT
1529                               28496 NETWORK PL
                                   CHICAGO, IL 60673                                      Dean Foods Company                     IT ‐ SOFTWARE MAINTENANCE AGREEMENT                                           $              ‐
                                   COMPASS ENERGY GAS SERVICES LLC
                                   ATTN CONTRACT ADMINISTRATION
1530
                                   1200 SMITH ST, STE 900
                                   HOUSTON, TX 77002                                      Friendly'S Ice Cream Holdings Corp.    PURCHASE CONTRACT DATED 08/01/2012                                            $              ‐
                                   COMPASS ENERGY GAS SERVICES LLC
                                   ATTN CONTRACT ADMINISTRATION
1531
                                   1200 SMITH ST, STE 900
                                   HOUSTON, TX 77002                                      Friendly'S Ice Cream Holdings Corp.    PURCHASE CONTRACT DATED 08/01/2012                                            $              ‐
                                   COMPASS GROUP USA INC
                                   D/B/A CANTEEN VENDING SERVICES DIVISION
1532                               ATTN MARC BORMAN, DIVISION PRESIDENT
                                   4301 BELTWOOD PKWY NORTH
                                   DALLAS, TX 75244                                       Southern Foods Group, LLC              SERVICE CONTRACT                                                              $              ‐
       222 / 382 / 856 / 1457 / 1533 / COMPEER FINANCIAL FLCA
1533   1690 / 2226 / 2632 / 3080 /     PO BOX 4459                                                                               FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
       3406 / 5069 / 5411              MANKATO, MN 56002‐4459                             Dean Foods Company                     06/28/2019                                                                    $              ‐
                                       COMPMANAGEMENT INC
                                       ATTN RANDY JONES, DIRECTOR OF SPECIALTY OPERATIONS
1534                                   PO BOX 884
                                       DUBLIN, OH 43017‐0884
                                                                                          Suiza Dairy Group, LLC                 INSURANCE POLICIES DATED 12/08/2015                                           $              ‐
                                   COMPMANAGEMENT INC
                                   ATTN RANDY JONES, DIRECTOR OF SPECIALTY OPERATIONS
1535                               PO BOX 884
                                   DUBLIN, OH 43017‐0884
                                                                                          Suiza Dairy Group, LLC                 INSURANCE POLICIES DATED 12/10/2013                                           $              ‐
                                   COMPMANAGEMENT INC
                                   ATTN STEPHANIE MCCLOUD, AVP
1536
                                   PO BOX 884
                                   DUBLIN, OH 43017‐0884                                  Suiza Dairy Group, LLC                 INSURANCE POLICIES DATED 06/30/2009                                           $              ‐
                                   COMPUTER PATENT ANNUITIES LIMITED
                                   ATTN CM LINTELL, DIR CORP SVCS
1537
                                   LIBERATION HOUSE, CASTLE ST
                                   ST HELIER, JE1 1BL                                     Dean Foods Company                     IT CONTRACT DATED 08/13/2009                                                  $              ‐
                                   CONCENTRA HEALTH SERVICE INC
                                   ATTN LEGAL COUNSEL
1538
                                   5080 SPECTRUM DR, STE 1200, WEST TOWER                                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                   ADDISON, TX 75001                                      Tuscan/Lehigh Dairies, Inc.            11/30/2012                                                                    $              ‐
                                   CONCENTRA HEALTH SERVICES INC
                                   ATTN LEGAL COUNSEL
1539
                                   5080 SPECTRUM DR, STE 1200, WEST TOWER                                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                   ADDISON, TX 75001                                      Tuscan/Lehigh Dairies, Inc.            12/20/2015                                                                    $              ‐
                                   CONCENTRA HEALTH SERVICES INC
                                   ATTN LEGAL COUNSEL
1540
                                   5080 SPECTRUM DR, STE 1200, WEST TOWER
                                   ADDISON, TX 75001                                      Tuscan/Lehigh Dairies, Inc.            EMPLOYMENT AGENCY                                                             $              ‐
                                   CONCENTRA HEALTH SERVICES INC
                                   ATTN LEGAL COUNSEL
1541
                                   5080 SPECTRUM DR, STE 1200, WEST TOWER
                                   ADDISON, TX 75001                                      Tuscan/Lehigh Dairies, Inc.            EMPLOYMENT AGENCY DATED 11/30/2012                                            $              ‐
                                   CONCENTRA HEALTH SERVICES INC
                                   ATTN LEGAL COUNSEL
1542
                                   5080 SPECTRUM DR, STE 1200, WEST TOWER
                                   ADDISON, TX 75001                                      Tuscan/Lehigh Dairies, Inc.            EMPLOYMENT AGENCY DATED 11/30/2012                                            $              ‐
                                   CONCENTRA HEALTH SERVICES INC
                                   ATTN LEGAL COUNSEL
1543
                                   5080 SPECTRUM DR, STE 1200, WEST TOWER
                                   ADDISON, TX 75001                                      Tuscan/Lehigh Dairies, Inc.            THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/13/2020            $              ‐
                                   CONCORD VALLEY FARM
1544                               26219 STATE HIGHWAY 89
                                   SPARTANBURG, PA 16434                                  Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                   CONCORD VALLEY FARM
1545                               26219 STATE HIGHWAY 89
                                   SPARTANBURG, PA 16434                                  Dean Foods Company                     TRANSPORTATION AGREEMENT                                                      $              ‐
                                   CONDON, SHAWN T
1546                               ADDRESS ON FILE
                                                                                          Dean Foods Company                     PERFORMANCE SHARE UNIT AGREEMENT                                              $              ‐
                                   CONDON, SHAWN T
1547                               ADDRESS ON FILE
                                                                                          Dean Foods Company                     PHANTOM SHARES AGREEMENT                                                      $              ‐
                                   CONDON, SHAWN T
1548                               ADDRESS ON FILE
                                                                                          Dean East II, LLC                      RETENTION AGREEMENT                                                           $              ‐
                                   CONLIN GUNVILLE PARTNERSHIP
1549                               739 S 20TH ST W
                                   BILLINGS, MT 59102                                     Dean Foods North Central, LLC          LEASE: BUILDING AND LAND DATED 09/01/2006                                     $              ‐
                                   CONLIN‐GUNVILLE LEASEBACK LLP
1550                               739 S 20TH ST W
                                   BILLINGS, MT 59102                                     Dean Foods Company                     LEASE: BUILDING AND LAND DATED 10/23/2017                                     $              ‐
                                   CONNER, ROGER D
1551                               ADDRESS ON FILE
                                                                                          Suiza Dairy Group, LLC                 SEVERANCE CONTRACT                                                            $              ‐
                                   CONOPCO INC
                                   D/B/A UNILEVER
1552                               ATTN ANDREW LACKMAN, REGION BUS MGR
                                   3755 TILDEN AVE
                                   LOS ANGELES, CA 90034                                  Alta‐Dena Certified Dairy, LLC         DISTRIBUTION AGREEMENT DATED 02/28/2011                                       $              ‐
                                   CONOPCO INC
                                   D/B/A UNILEVER
1553                               ATTN ANDREW LACKMAN, REGION BUS MGR
                                   3755 TILDEN AVE
                                   LOS ANGELES, CA 90034                                  Alta‐Dena Certified Dairy, LLC         DISTRIBUTION AGREEMENT DATED 01/01/2013                                       $              ‐



                                                                                                                                                                                                                                  Page 59 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 60 of 304
                                                 Dean Foods Company, et al.
                                                                                                      Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                                      Debtor(s)                                       Contract Description                                 Cure Amounts
                                 CONOPCO INC
                                 D/B/A UNILEVER
1554                             ATTN BRUCE SHOECRAFT, VP SALES
                                 700 SYLVAN AVE
                                 ENGLEWOOD CLIFFS, NJ 07632                       Alta‐Dena Certified Dairy, LLC         DISTRIBUTION AGREEMENT DATED 01/01/2010                                       $              ‐
                                 CONRAD FAMILY DAIRY, INC.
1555                             7551 EAST 2005
                                 MILL CREEK, IN 46365                             Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                 CONRAD FAMILY DAIRY, INC.
1556                             7551 EAST 2005
                                 MILL CREEK, IN 46365                             Dean Foods Company                     TRANSPORTATION AGREEMENT                                                      $              ‐
                                 CONSOLIDATED CONTAINER COMPANY LP
                                 ATTN GENERAL COUNSEL
1557
                                 2500 WINDY RIDGE PKWY, STE 1400
                                 ATLANTA, GA 30339                                Dean Dairy Holdings, LLC               PURCHASE CONTRACT DATED 11/12/2018                                            $              ‐
                                 CONSOLIDATED CONTAINER COMPANY LP
                                 ATTN GENERAL COUNSEL
1558
                                 2500 WINDY RIDGE PKWY, STE 1400
                                 ATLANTA, GA 30339                                Alta‐Dena Certified Dairy, LLC         PURCHASE CONTRACT DATED 12/18/2015                                            $              ‐
                                 CONSOLIDATED CONTAINER COMPANY LP
                                 ATTN GENERAL COUNSEL
1559
                                 3101 TOWERCREEK PKWY, STE 300
                                 ATLANTA, GA 30339                                Garelick Farms, LLC                    LEASE: BUILDING AND LAND DATED 06/01/2013                                     $        165,269.13
                                 CONSOLIDATED CONTAINER COMPANY LP
                                 ATTN GENERAL COUNSEL
1560
                                 3101 TOWERCREEK PKWY, STE 300
                                 ATLANTA, GA 30339                                Garelick Farms, LLC                    LEASE: BUILDING AND LAND DATED 12/20/2011                                     $               ‐
                                 CONSOLIDATED CONTAINER COMPANY LP
                                 ATTN GENERAL COUNSEL
1561
                                 3101 TOWERCREEK PKWY, STE 300
                                 ATLANTA, GA 30339                                Garelick Farms, LLC                    LEASE: BUILDING AND LAND DATED 12/20/2011                                     $              ‐
                                 CONSOLIDATED CONTAINER COMPANY LP
                                 ATTN GENERAL COUNSEL
1562
                                 3101 TOWERCREEK PKWY, STE 300
                                 ATLANTA, GA 30339                                Garelick Farms, LLC                    LEASE: BUILDING AND LAND DATED 08/15/2006                                     $               ‐
                                 CONSOLIDATED CONTAINER COMPANY LP
                                 ATTN GENERAL COUNSEL
1563
                                 3101 TOWERCREEK PKWY, STE 300
                                 ATLANTA, GA 30339                                Dean Dairy Holdings, LLC               PURCHASE CONTRACT DATED 01/01/2018                                            $              ‐
                                 CONSOLIDATED CONTAINER COMPANY LP
                                 ATTN GENERAL COUNSEL
1564
                                 3101 TOWERCREEK PKWY, STE 300
                                 ATLANTA, GA 30339                                Dean Dairy Holdings, LLC               PURCHASE CONTRACT DATED 01/31/2018                                            $              ‐
                                 CONSOLIDATED CONTAINER COMPANY LP
                                 ATTN GENERAL COUNSEL
1565
                                 3101 TOWERCREEK PKWY, STE 300
                                 ATLANTA, GA 30339                                Dean Dairy Holdings, LLC               PURCHASE CONTRACT DATED 11/29/2018                                            $              ‐
                                 CONSOLIDATED CONTAINER COMPANY LP
                                 ATTN GENERAL COUNSEL
1566
                                 3101 TOWERCREEK PKWY, STE 300
                                 ATLANTA, GA 30339                                Dean Dairy Holdings, LLC               PURCHASE CONTRACT DATED 11/17/2017                                            $              ‐
                                 CONSOLIDATED RAIL CORPORATION
                                 ATTN REAL ESTATE DEPT
1567                             802 ROCKEFELLER BLDG
                                 614 SUPERIOR AVE W
                                 CLEVELAND, OH 44113                              Reiter Dairy, LLC                      LEASE: BUILDING AND LAND DATED 10/20/1980                                     $               ‐
                                 CONSTELLATION ENERGY PROJECTS & SERVICES GROUP
                                 INC
1568                             ATTN PRESIDENT
                                 7133 RUTHERFORD RD
                                 BALTIMORE, MD 21244‐2703                         Suiza Dairy Group, LLC                 SERVICE CONTRACT DATED 03/31/2006                                             $              ‐
                                 CONSTELLATION ENERGY PROJECTS & SERVICES GROUP
                                 INC
1569                             ATTN PRESIDENT
                                 7133 RUTHERFORD RD                                                                      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 BALTIMORE, MD 21244‐2703                         Suiza Dairy Group, LLC                 08/31/2006                                                                    $               ‐
                                 CONSTELLATION NEWENERGY ‐ GAS DIVISION LLC
                                 ATTN CONTRACT ADMINISTRATION
1570
                                 9960 CORPORATE CAMPUS DR, STE 2000
                                 LOUISVILLE, KY 40223‐4055                        Alta‐Dena Certified Dairy, LLC         PURCHASE CONTRACT DATED 08/14/2008                                            $      1,312,385.75
                                 CONSTELLATION NEWENERGY ‐ GAS DIVISION LLC
                                 ATTN STRATEGIC CREDIT SOLUTIONS
1571   1571 / 1625 / 4134
                                 1310 POINT ST, 12TH FL
                                 BALTIMORE, MD 21231                              Dean Foods Company                     GUARANTEES DATED 04/12/2019                                                   $               ‐
                                 CONSTELLATION NEWENERGY ‐ GAS DIVISION LLC
                                 ATTN TIMOTHY LANDOCH, SVP BUSINESS STRATEGY
1572
                                 9960 CORPORATE CAMPUS DR, STE 2000
                                 LOUISVILLE, KY 40223‐4055                        Friendly'S Ice Cream Holdings Corp.    VENDOR AGREEMENT                                                              $              ‐
                                 CONSTELLATION NEWENERGY ‐ GAS DIVISION LLC
                                 ATTN VOLUME MANAGEMENT
1573   4665 / 1573
                                 PO BOX 6025
                                 DE PERE, WI 54115‐6025                           Dean Foods Company                     VENDOR AGREEMENT DATED 10/03/2016                                             $               ‐
                                 CONSTELLATION NEWENERGY GAS DIVISION LLC
                                 ATTN TIMOTHY LANDOCH, SVP BUSINESS STRATEGY
1574
                                 9960 CORPORATE CAMPUS DR, STE 2000
                                 LOUISVILLE, KY 40223‐4055                        Alta‐Dena Certified Dairy, LLC         SERVICE CONTRACT DATED 08/14/2008                                             $              ‐
                                 CONSTELLATION NEWENERGY GAS DIVISION LLC
                                 ATTN TIMOTHY LANDOCH, SVP BUSINESS STRATEGY
1575   7671 / 1575
                                 9960 CORPORATE CAMPUS DR, STE 2000
                                 LOUISVILLE, KY 40223‐4055                        Dean Foods Company                     SERVICE CONTRACT DATED 08/14/2008                                             $              ‐
                                 CONSTELLATION NEWENERGY GAS DIVISION LLC
                                 ATTN TIMOTHY LANDOCH, SVP BUSINESS STRATEGY
1576
                                 9960 CORPORATE CAMPUS DR, STE 2000
                                 LOUISVILLE, KY 40223‐4055                        Alta‐Dena Certified Dairy, LLC         SERVICE CONTRACT DATED 08/25/2008                                             $               ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN CONTRACTS ADM
1577
                                 1001 LOUISIANA ST, CONSTELLATION STE 2300
                                 HOUSTON, TX 77002                                Dean Dairy Holdings, LLC               THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 07/02/2019            $              ‐




                                                                                                                                                                                                                          Page 60 of 304
                 Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 61 of 304
                                            Dean Foods Company, et al.
                                                                                 Contract Exhibit

       Multiparty Contract
Item     References (1)                           Counterparty                    Debtor(s)                                      Contract Description                        Cure Amounts
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADM
1578
                             1001 LOUISIANA ST, STE 2300
                             HOUSTON, TX 77002                   Suiza Dairy Group, LLC             THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/01/2019   $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADM
1579
                             1221 LAMAR ST, STE 750
                             HOUSTON, TX 77010                   Dean Dairy Holdings, LLC           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 10/16/2017   $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADM
1580
                             1221 LAMAR ST, STE 750
                             HOUSTON, TX 77010                   Suiza Dairy Group, LLC             THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/27/2018   $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADMINISTRATION
1581
                             1001 LOUISIANA ST, STE 2300
                             HOUSTON, TX 77002                   Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 10/18/2019                                    $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADMINISTRATION
1582
                             1001 LOUISIANA ST, STE 2300
                             HOUSTON, TX 77002                   Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 10/18/2019                                    $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADMINISTRATION
1583
                             1001 LOUISIANA ST, STE 2300
                             HOUSTON, TX 77002                   Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 10/18/2019                                    $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADMINISTRATION
1584
                             1001 LOUISIANA ST, STE 2300
                             HOUSTON, TX 77002                   Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 10/18/2019                                    $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADMINISTRATION
1585
                             1001 LOUISIANA ST, STE 2300
                             HOUSTON, TX 77002                   Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 05/20/2019                                    $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADMINISTRATION
1586
                             1221 LAMAR ST, STE 750
                             HOUSTON, TX 77010                   Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 03/10/2017                                    $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADMINISTRATION
1587
                             1221 LAMAR ST, STE 750
                             HOUSTON, TX 77010                   Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 09/20/2017                                    $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADMINISTRATION
1588
                             1221 LAMAR ST, STE 750
                             HOUSTON, TX 77010                   Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 05/18/2017                                    $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADMINISTRATION
1589
                             1221 LAMAR ST, STE 750
                             HOUSTON, TX 77010                   Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 12/05/2018                                    $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADMINISTRATION
1590
                             1221 LAMAR ST, STE 750
                             HOUSTON, TX 77010                   Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 12/05/2018                                    $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADMINISTRATION
1591
                             1221 LAMAR ST, STE 750
                             HOUSTON, TX 77010                   Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 10/20/2017                                    $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADMINISTRATION
1592
                             1221 LAMAR ST, STE 750
                             HOUSTON, TX 77010                   Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 10/20/2017                                    $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADMINISTRATION
1593
                             1221 LAMAR ST, STE 750
                             HOUSTON, TX 77010                   Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 10/20/2017                                    $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADMINISTRATION
1594
                             1221 LAMAR ST, STE 750
                             HOUSTON, TX 77010                   Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 10/20/2017                                    $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADMINISTRATION
1595
                             1221 LAMAR ST, STE 750
                             HOUSTON, TX 77010                   Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 04/07/2017                                    $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADMINISTRATION
1596
                             1221 LAMAR ST, STE 750
                             HOUSTON, TX 77010                   Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 10/02/2018                                    $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADMINISTRATION
1597
                             1221 LAMAR ST, STE 750
                             HOUSTON, TX 77010                   Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 10/12/2018                                    $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADMINISTRATION
1598
                             1221 LAMAR ST, STE 750
                             HOUSTON, TX 77010                   Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 01/23/2017                                    $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADMINISTRATION
1599
                             1221 LAMAR ST, STE 750
                             HOUSTON, TX 77010                   Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 10/12/2018                                    $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN CONTRACTS ADMINISTRATION
1600
                             1221 LAMAR ST, STE 750
                             HOUSTON, TX 77010                   Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 09/10/2018                                    $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN DAVID G MALLY, SVP
1601
                             1221 LAMAR ST, STE 750
                             HOUSTON, TX 77010                   Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 04/12/2013                                    $              ‐
                             CONSTELLATION NEWENERGY INC
                             ATTN DAVID G MALLY, SVP
1602
                             1221 LAMAR ST, STE 750
                             HOUSTON, TX 77010                   Suiza Dairy Group, LLC             SERVICE CONTRACT DATED 04/15/2013                                    $              ‐


                                                                                                                                                                                            Page 61 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 62 of 304
                                                 Dean Foods Company, et al.
                                                                                                   Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                                  Debtor(s)                                      Contract Description                        Cure Amounts
                                 CONSTELLATION NEWENERGY INC
                                 ATTN DAVID G MALLY, SVP
1603
                                 1221 LAMAR ST, STE 750
                                 HOUSTON, TX 77010                                 Suiza Dairy Group, LLC             SERVICE CONTRACT DATED 04/15/2013                                    $              ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN DAVID G MALLY, SVP
1604
                                 1221 LAMAR ST, STE 750
                                 HOUSTON, TX 77010                                 Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 01/15/2008                                    $              ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN DAVID G MALLY, SVP
1605
                                 1221 LAMAR ST, STE 750
                                 HOUSTON, TX 77010                                 Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 04/12/2013                                    $              ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN DAVID G MALLY, SVP
1606
                                 1221 LAMAR ST, STE 750
                                 HOUSTON, TX 77010                                 Suiza Dairy Group, LLC             SERVICE CONTRACT DATED 04/15/2013                                    $              ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN DAVID G MALLY, SVP
1607
                                 1221 LAMAR ST, STE 750
                                 HOUSTON, TX 77010                                 Suiza Dairy Group, LLC             SERVICE CONTRACT DATED 04/15/2013                                    $              ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN DAVID G MALLY, SVP
1608
                                 1221 LAMAR ST, STE 750
                                 HOUSTON, TX 77010                                 Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 01/15/2008                                    $              ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN DAVID G MALLY, SVP
1609
                                 1221 LAMAR ST, STE 750
                                 HOUSTON, TX 77010                                 Dean Dairy Holdings, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/12/2013             $              ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN DAVID G MALLY, SVP
1610
                                 1221 LAMAR ST, STE 750
                                 HOUSTON, TX 77010                                 Dean Dairy Holdings, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/12/2013             $              ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN DAVID G MALLY, SVP
1611
                                 1221 LAMAR ST, STE 750
                                 HOUSTON, TX 77010                                 Suiza Dairy Group, LLC             SERVICE CONTRACT DATED 04/15/2013                                    $              ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN DAVID G MALLY, SVP
1612
                                 1221 LAMAR ST, STE 750
                                 HOUSTON, TX 77010                                 Dean Dairy Holdings, LLC           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 04/10/2013   $              ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN DAVID G MALLY, SVP
1613
                                 1221 LAMAR ST, STE 750
                                 HOUSTON, TX 77010                                 Suiza Dairy Group, LLC             THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 04/10/2013   $              ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN DAVID G MALLY, SVP
1614
                                 1221 LAMAR ST, STE 750
                                 HOUSTON, TX 77010                                 Dean Dairy Holdings, LLC           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 01/15/2008   $              ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN DAVID T DONAT, VP
1615
                                 1221 LAMAR ST, STE 750
                                 HOUSTON, TX 77010                                 Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/29/2014             $              ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN DAVID T DONAT, VP
1616
                                 1221 LAMAR ST, STE 750
                                 HOUSTON, TX 77010                                 Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/30/2014             $              ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN DAVID T DONAT, VP
1617
                                 1221 LAMAR ST, STE 750
                                 HOUSTON, TX 77010                                 Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 10/31/2013                                    $              ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN DAVID T DONAT, VP
1618
                                 1221 LAMAR ST, STE 750
                                 HOUSTON, TX 77010                                 Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 06/30/2015                                    $              ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN DIVISION GEN COUNSEL
1619
                                 111 MARKET PL, 12TH FL
                                 BALTIMORE, MD 21202                               Dean Dairy Holdings, LLC           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/27/2007   $              ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN DIVISION GEN COUNSEL
1620
                                 111 MARKET PL, 12TH FL
                                 BALTIMORE, MD 21202                               Suiza Dairy Group, LLC             THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/27/2007   $              ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN DIVISION GENERAL COUNSEL
1621
                                 111 MARKET PL, 12TH FL
                                 BALTIMORE, MD 21202                               Suiza Dairy Group, LLC             SERVICE CONTRACT DATED 11/27/2007                                    $              ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN KENNETH B CHODNICKI, VP & GM
1622
                                 111 MARKET PL, STE 700
                                 BALTIMORE, MD 21202                               Dean Dairy Holdings, LLC           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 12/15/2004   $              ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN LEGAL DEPT
1623
                                 750 PRATT ST, FL 17
                                 BALTIMORE, MD 21202                               Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 07/31/2004                                    $              ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN ROBERT B TASK, SVP
1624
                                 810 7TH AVE, STE 400
                                 NEW YORK, NY 10019                                Suiza Dairy Group, LLC             SERVICE CONTRACT DATED 11/27/2007                                    $              ‐
                                 CONSTELLATION NEWENERGY INC
                                 ATTN STRATEGIC CREDIT SOLUTIONS
1625   1571 / 1625 / 4134
                                 1310 POINT ST, 12TH FL
                                 BALTIMORE, MD 21231                               Dean Foods Company                 GUARANTEES DATED 04/12/2019                                          $              ‐
                                 CONSTELLATION NEWENERGY
1626   3382 / 1626               550 W WASHINGTON BLVD, STE 300
                                 CHICAGO, IL 60661                                 Suiza Dairy Group, LLC             THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)                    $              ‐
                                 CONSUMER ENERGY COMPANY
                                 ATTN RONALD T CARRIER, ELECTRIC CUSTOMER CHOICE
1627                             PROGRAM MGR
                                 212 W MICHIGAN AVE
                                 JACKSON, MI 49201                                 Suiza Dairy Group, LLC             SERVICE CONTRACT                                                     $              ‐


                                                                                                                                                                                                              Page 62 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 63 of 304
                                                 Dean Foods Company, et al.
                                                                                                   Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                                    Debtor(s)                                         Contract Description                           Cure Amounts
                                 CONSUMERS ENERGY COMPANY
1628                             1945 W PARNAL RD, RM P11‐221
                                 JACKSON, MI 49201                                 Country Fresh, LLC                    VENDOR AGREEMENT                                                        $              ‐
                                 CONSUMERS ENERGY COMPANY
                                 ATTN ANDREW BRINLES
1629
                                 ONE ENERGY PLAZA
                                 JACKSON, MI 49201                                 Country Fresh, LLC                    SERVICE CONTRACT DATED 01/12/2017                                       $               ‐
                                 CONSUMERS ENERGY COMPANY
                                 ATTN ANDREW BRINLES
1630
                                 ONE ENERGY PLAZA
                                 JACKSON, MI 49201                                 Country Fresh, LLC                    SERVICE CONTRACT DATED 11/08/2017                                       $              ‐
                                 CONSUMERS ENERGY COMPANY
                                 ATTN LEE E NELSON
1631
                                 ONE ENERGY PLAZA
                                 JACKSON, MI 49201                                 Dean Dairy Holdings, LLC              SERVICE CONTRACT                                                        $        129,133.97
                                 CONSUMERS ENERGY COMPANY
                                 ATTN ROBERT P GLUSZEWSKI
1632
                                 821 HASTINGS ST
                                 TRAVERSE CITY, MI 49684                           Dean Dairy Holdings, LLC              SERVICE CONTRACT                                                        $               ‐
                                 CONSUMERS ENERGY COMPANY
                                 ATTN RONALD T CARRIER, ELECTRIC CUSTOMER CHOICE
1633                             PROGRAM MGR
                                 212 W MICHIGAN AVE
                                 JACKSON, MI 49201                                 Country Fresh, LLC                    VENDOR AGREEMENT                                                        $              ‐
                                 CONSUMERS ENERGY COMPANY
                                 ATTN TIM CELOVSKY
1634
                                 ONE ENERGY PLAZA
                                 JACKSON, MI 49201                                 Country Fresh, LLC                    SERVICE CONTRACT DATED 08/21/2018                                       $              ‐
                                 CONSUMERS ENERGY COMPANY
                                 ATTN TODD R DUNCAN, CORP ACCOUNT MGR
1635
                                 ONE ENERGY PLAZA
                                 JACKSON, MI 49201                                 Country Fresh, LLC                    SERVICE CONTRACT                                                        $               ‐
                                 CONTINENTAL CASUALTY CO
                                 ATTN COLLATERAL AND AGREEMENTS
1636   5394 / 1636
                                 333 S WABASH AVE, 29TH FL
                                 CHICAGO, IL 60604                                 Dean Foods Company                    LETTER OF CREDIT                                                        $               ‐
                                 CONTINENTAL CASUALTY COMPANY
                                 ATTN MARTIN J OOSTERBAAN, SVP
1637   1637 / 1776 / 7227
                                 CNA PLAZA 25 SOUTH
                                 CHICAGO, IL 60685                                 Dean Foods Company                    INSURANCE POLICIES DATED 07/31/2000                                     $               ‐
                                 CONTINENTAL EXPRESS INC
                                 ATTN RUSSELL GOTTEMOELLER, PRES
1638
                                 10450 STATE RTE 47 W
                                 SIDNEY, OH 45365                                  Dean Dairy Holdings, LLC              LOGISTICS CONTRACT DATED 03/27/2014                                     $        148,879.98
                                 CONTINENTAL EXPRESS INC
                                 ATTN RUSSELL GOTTEMOELLER, PRES
1639
                                 10450 STATE RTE 47 W
                                 SIDNEY, OH 45365                                  Dean Dairy Holdings, LLC              LOGISTICS CONTRACT DATED 03/01/2017                                     $               ‐
                                 CONTINUUM RETAIL ENERGY SERVICES LLC
                                 ATTN SUZANNE SEVIT
1640
                                 303 E 17TH AVE, STE 850
                                 DENVER, CO 80203                                  Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT                                                       $              ‐
                                 CONTINUUM RETAIL ENERGY SERVICES LLC
                                 ATTN SUZANNE SEVIT
1641
                                 303 E 17TH AVE, STE 850
                                 DENVER, CO 80203                                  Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 12/01/2014                                      $               ‐
                                 COOK, DONALD R
1642                             ADDRESS ON FILE
                                                                                   Dean Foods Company                    PHANTOM SHARES AGREEMENT                                                $               ‐
                                 COOP CENTRALE RAIFFEISEN‐BOERENLEENBANK BA
                                 ATTN ERIC HURSHMAN
1643   4600 / 1643
                                 245 PARK AVE, 37TH FL
                                 NEW YORK, NY 10167                                Dean Foods Company                    THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $              ‐
                                 COOP REGIONS OF ORGANIC PRODUCER POOLS
1644                             1 ORGANIC WAY
                                 LA FARGE, WI 54639                                Dean Foods Company                    PARTNERSHIP AGREEMENT DATED 11/10/2016                                  $               ‐
                                 COOPER LEGACY DAIRY, LLC
1645                             663 NORTH RR 3
                                 CLOVIS, NM 88101                                  Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 COOPER LEGACY DAIRY, LLC
1646                             663 NORTH RR 3
                                 CLOVIS, NM 88101                                  Dean Foods Company                    TRANSPORTATION AGREEMENT                                                $              ‐
                                 COOPER YOSEMITE LLC
1647   7624 / 1647               RESEARCHING ADDRESS
                                                                                   Dean Foods Company                    LEASE: BUILDING AND LAND DATED 01/03/2013                               $               ‐
                                 COOPERATIEVE CENTRALE RAIFFEISEN BOERENLEENBANK
                                 BA
                                 RABOBANK INTL, NEW YORK BRANCH
1648   3789 / 1648               ATTN TRANSACTION MANAGEMENT
                                 245 PARK AVE, 37TH FL
                                 NEW YORK, NY 10167                                Suiza Dairy Group, LLC                BANKING SERVICE AGREEMENT DATED 06/12/2014                              $              ‐
                                 COOPERATIEVE CENTRALE RAIFFEISEN BOERENLEENBANK
                                 BA
                                 RABOBANK INTL, NEW YORK BRANCH
1649                             ATTN TRANSACTION MANAGEMENT
                                 245 PARK AVE, 37TH FL
                                 NEW YORK, NY 10167                                Country Fresh, LLC                    BANKING SERVICE AGREEMENT DATED 06/12/2014                              $               ‐
                                 COOPERATIEVE CENTRALE RAIFFEISEN BOERENLEENBANK
                                 BA
                                 RABOBANK INTL, NEW YORK BRANCH
1650   3790 / 1650               ATTN TRANSACTION MANAGEMENT
                                 245 PARK AVE, 37TH FL
                                 NEW YORK, NY 10167                                Dean Dairy Holdings, LLC              BANKING SERVICE AGREEMENT DATED 06/12/2014                              $              ‐
                                 COOPERATIEVE CENTRALE RAIFFEISEN BOERENLEENBANK
                                 BA
                                 RABOBANK INTL, NEW YORK BRANCH
1651   3791 / 1651               ATTN TRANSACTION MANAGEMENT
                                 245 PARK AVE, 37TH FL
                                 NEW YORK, NY 10167                                Suiza Dairy Group, LLC                BANKING SERVICE AGREEMENT DATED 06/12/2014                              $              ‐



                                                                                                                                                                                                                    Page 63 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 64 of 304
                                                Dean Foods Company, et al.
                                                                                                       Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                                       Debtor(s)                                     Contract Description                             Cure Amounts
                                 COOPERATIEVE CENTRALE RAIFFEISEN‐BOERENLEENBANK
                                 BA
                                 RABOBANK INTERNATIONAL, LONDON BRANCH
1652                             ATTN SWAP SETTLEMENTS
                                 THAMES COURT, ONE QUEENHITHE
                                 LONDON, EC4 V3RL                                  Dean Foods Company                     DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT                    $              ‐
                                 COOPERATIEVE CENTRALE RAIFFEISEN‐BOERENLEENBANK
                                 BA
                                 RABOBANK INTL, NEW YORK BRANCH
1653                             ATTN TRANSACTION MANAGEMENT
                                 245 PARK AVE, 37TH FL
                                 NEW YORK, NY 10167                                Dean Foods Company                     DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 05/03/2007   $              ‐
                                 COOPERATIEVE RABOBANK UA NY BRANCH
                                 ATTN TRANSACTION MGMT
1654   7747 / 1654
                                 245 PARK AVE, 37TH FL
                                 NEW YORK, NY 10167                                Alta‐Dena Certified Dairy, LLC         BANKING SERVICE AGREEMENT DATED 12/22/2016                              $              ‐
                                 COOPERATIEVE RABOBANK UA
                                 ATTN LOAN SYNDICATIONS
1655
                                 245 PARK AVE, 37TH FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Dean Dairy Holdings, LLC               06/28/2019                                                              $              ‐
                                 COOPERATIEVE RABOBANK UA
                                 ATTN LOAN SYNDICATIONS
1656
                                 245 PARK AVE, 37TH FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Southern Foods Group, LLC              06/28/2019                                                              $              ‐
                                 COOPERATIEVE RABOBANK UA
                                 ATTN LOAN SYNDICATIONS
1657   2691 / 1657
                                 245 PARK AVE, 37TH FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Southern Foods Group, LLC              06/28/2019                                                              $              ‐
                                 COOPERATIEVE RABOBANK UA
                                 ATTN LOAN SYNDICATIONS
1658
                                 245 PARK AVE, 37TH FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Suiza Dairy Group, LLC                 06/28/2019                                                              $              ‐
                                 COOPERATIEVE RABOBANK UA
                                 ATTN LOAN SYNDICATIONS
1659
                                 245 PARK AVE, 37TH FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Suiza Dairy Group, LLC                 06/28/2019                                                              $              ‐
                                 COOPERATIEVE RABOBANK UA
                                 ATTN LOAN SYNDICATIONS
1660
                                 245 PARK AVE, 37TH FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Country Fresh, LLC                     06/28/2019                                                              $              ‐
                                 COOPERATIEVE RABOBANK UA
                                 ATTN LOAN SYNDICATIONS
1661   2684 / 1661
                                 245 PARK AVE, 37TH FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Southern Foods Group, LLC              06/28/2019                                                              $              ‐
                                 COOPERATIEVE RABOBANK UA
                                 ATTN LOAN SYNDICATIONS
1662   2685 / 1662
                                 245 PARK AVE, 37TH FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Southern Foods Group, LLC              06/28/2019                                                              $              ‐
                                 COOPERATIEVE RABOBANK UA
                                 ATTN LOAN SYNDICATIONS
1663   2689 / 1663
                                 245 PARK AVE, 37TH FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Suiza Dairy Group, LLC                 06/28/2019                                                              $              ‐
                                 COOPERATIEVE RABOBANK UA
                                 ATTN LOAN SYNDICATIONS
1664
                                 245 PARK AVE, 37TH FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Dean Foods North Central, LLC          06/28/2019                                                              $              ‐
                                 COOPERATIEVE RABOBANK UA
                                 ATTN LOAN SYNDICATIONS
1665   2694 / 1665
                                 245 PARK AVE, 37TH FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Dean Dairy Holdings, LLC               06/28/2019                                                              $              ‐
                                 COOPERATIEVE RABOBANK UA
                                 ATTN LOAN SYNDICATIONS
1666   2692 / 1666
                                 245 PARK AVE, 37TH FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Model Dairy, LLC                       06/28/2019                                                              $              ‐
                                 COOPERATIEVE RABOBANK UA
                                 ATTN LOAN SYNDICATIONS
1667
                                 245 PARK AVE, 37TH FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Garelick Farms, LLC                    06/28/2019                                                              $              ‐
                                 COOPERATIEVE RABOBANK UA
                                 ATTN LOAN SYNDICATIONS
1668
                                 245 PARK AVE, 37TH FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Reiter Dairy, LLC                      06/28/2019                                                              $              ‐
                                 COOPERATIEVE RABOBANK UA
                                 ATTN LOAN SYNDICATIONS
1669
                                 245 PARK AVE, 37TH FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Suiza Dairy Group, LLC                 06/28/2019                                                              $              ‐
                                 COOPERATIEVE RABOBANK UA
                                 ATTN LOAN SYNDICATIONS
1670
                                 245 PARK AVE, 37TH FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Tuscan/Lehigh Dairies, Inc.            06/28/2019                                                              $              ‐
                                 COOPERATIEVE RABOBANK UA
                                 ATTN LOAN SYNDICATIONS
1671
                                 245 PARK AVE, 37TH FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Dean Foods North Central, LLC          06/28/2019                                                              $              ‐
                                 COOPERATIEVE RABOBANK UA
                                 ATTN LOAN SYNDICATIONS
1672
                                 245 PARK AVE, 37TH FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Dean Foods North Central, LLC          06/28/2019                                                              $              ‐
                                 COOPERATIEVE RABOBANK UA
                                 ATTN LOAN SYNDICATIONS
1673   2777 / 1673
                                 245 PARK AVE, 37TH FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Suiza Dairy Group, LLC                 06/28/2019                                                              $              ‐
                                 COOPERATIEVE RABOBANK UA
                                 ATTN LOAN SYNDICATIONS
1674   3037 / 1674
                                 245 PARK AVE, 37TH FL                             Dean Dairy Holdings, LLC               FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Dean Holding Company                   06/28/2019                                                              $              ‐
                                 COOPERATIEVE RABOBANK UA
                                 ATTN LOAN SYNDICATIONS
1675   3038 / 1675
                                 245 PARK AVE, 37TH FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Dean Dairy Holdings, LLC               08/22/2019                                                              $              ‐


                                                                                                                                                                                                                     Page 64 of 304
                       Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 65 of 304
                                                  Dean Foods Company, et al.
                                                                                                 Contract Exhibit

            Multiparty Contract
Item          References (1)                             Counterparty                            Debtor(s)                                           Contract Description                            Cure Amounts
                                    COOPERATIEVE RABOBANK UA
                                    ATTN LOAN SYNDICATIONS
1676   3039 / 1676
                                    245 PARK AVE, 37TH FL                                                                FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                    NEW YORK, NY 10167                       Southern Foods Group, LLC                   06/28/2019                                                              $              ‐
                                    COOPERATIEVE RABOBANK UA
                                    ATTN LOAN SYNDICATIONS
1677   2687 / 1677
                                    245 PARK AVE, 37TH FL                                                                FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                    NEW YORK, NY 10167                       Southern Foods Group, LLC                   06/28/2019                                                              $              ‐
                                    COOPERATIEVE RABOBANK UA
                                    ATTN LOAN SYNDICATIONS
1678   2778 / 1678
                                    245 PARK AVE, 37TH FL                                                                FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                    NEW YORK, NY 10167                       Dean Dairy Holdings, LLC                    06/28/2019                                                              $              ‐
                                    COOPERATIEVE RABOBANK UA
                                    ATTN TRANSACTION MANAGEMENT TEAM
1679   2654 / 1679
                                    245 PARK AVE, 37TH FL
                                    NEW YORK, NY 10167                       Dean Foods Company                          BANKING SERVICE AGREEMENT                                               $              ‐
                                    COOPERATIEVE RABOBANK UA
                                    ATTN TRANSACTION MANAGEMENT TEAM
1680   2655 / 1680
                                    245 PARK AVE, 37TH FL
                                    NEW YORK, NY 10167                       Dean Foods Company                          BANKING SERVICE AGREEMENT                                               $              ‐
                                    COOPERATIEVE RABOBANK UA
                                    ATTN TRANSACTION MANAGEMENT TEAM
1681
                                    245 PARK AVE, 37TH FL
                                    NEW YORK, NY 10167                       Country Fresh, LLC                          BANKING SERVICE AGREEMENT                                               $              ‐
                                    COOPERATIEVE RABOBANK UA
                                    ATTN TRANSACTION MANAGEMENT TEAM
1682
                                    245 PARK AVE, 37TH FL
                                    NEW YORK, NY 10167                       Dean Foods Company                          BANKING SERVICE AGREEMENT                                               $              ‐
                                    COOPERATIEVE RABOBANK UA
                                    ATTN TRANSACTION MANAGEMENT TEAM
1683
                                    245 PARK AVE, 37TH FL
                                    NEW YORK, NY 10167                       Dean Dairy Holdings, LLC                    BANKING SERVICE AGREEMENT                                               $              ‐
                                    COOPERATIEVE RABOBANK UA
                                    ATTN TRANSACTION MANAGEMENT TEAM
1684
                                    245 PARK AVE, 37TH FL
                                    NEW YORK, NY 10167                       Southern Foods Group, LLC                   BANKING SERVICE AGREEMENT                                               $              ‐
                                    COOPERATIEVE RABOBANK UA
                                    ATTN TRANSACTION MANAGEMENT TEAM
1685
                                    245 PARK AVE, 37TH FL
                                    NEW YORK, NY 10167                       Suiza Dairy Group, LLC                      BANKING SERVICE AGREEMENT                                               $              ‐
                                    COOPERATIEVE RABOBANK UA
                                    ATTN TRANSACTION MANAGEMENT TEAM
1686
                                    245 PARK AVE, 37TH FL
                                    NEW YORK, NY 10167                       Reiter Dairy, LLC                           BANKING SERVICE AGREEMENT                                               $              ‐
                                    COOPERATIEVE RABOBANK UA
                                    ATTN TRANSACTION MANAGEMENT TEAM
1687
                                    245 PARK AVE, 37TH FL
                                    NEW YORK, NY 10167                       Verifine Dairy Products Of Sheboygan, LLC   BANKING SERVICE AGREEMENT                                               $              ‐
                                    COOPERATIEVE RABOBANK UA
                                    ATTN TRANSACTION MANAGEMENT TEAM
1688   3792 / 1688
                                    245 PARK AVE, 37TH FL                    Country Fresh, LLC
                                    NEW YORK, NY 10167                       Dean Foods Company                          BANKING SERVICE AGREEMENT                                               $              ‐
                                    COOPERATIEVE RABOBANK UA
                                    ATTN TRANSACTION MANAGEMENT TEAM
1689   5388 / 1689
                                    245 PARK AVE, 37TH FL
                                    NEW YORK, NY 10167                       Country Fresh, LLC                          BANKING SERVICE AGREEMENT                                               $              ‐
                                       COOPERATIEVE RABOBANK UA
       222 / 382 / 856 / 1457 / 1533 / C/O RABOBANK CORPORATE BANKING SVCS
1690   1690 / 2226 / 2632 / 3080 /     ATTN ANN MCDONOUGH/ VIVIAN LI
       3406 / 5069 / 5411              245 PARK AVE, 38TH FL                                                             FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                       NEW YORK, NY 10167                    Dean Foods Company                          06/28/2019                                                              $              ‐
                                    COOPERATIEVE RABOBANK UA
                                    C/O RABOBANK CORPORATE BANKING SVCS
       857 / 1458 / 1691 / 3407 /
1691                                ATTN ANN MCDONOUGH/ VIVIAN LI
       5412
                                    245 PARK AVE, 38TH FL                                                                FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                    NEW YORK, NY 10167                       Dean Foods Company                          02/22/2019                                                              $              ‐
                                    COOPERATIEVE RABOBANK UA
                                    C/O RABOBANK CORPORATE BANKING SVCS
1692                                ATTN ANN MCDONOUGH/ VIVIAN LI
                                    245 PARK AVE, 38TH FL
                                    NEW YORK, NY 10167                       Dean Foods Company                          GUARANTEES DATED 02/22/2019                                             $              ‐
                                    COOPERATIEVE RABOBANK UA
                                    C/O RABOBANK CORPORATE BANKING SVCS
1693                                ATTN ANN MCDONOUGH/ VIVIAN LI
                                    245 PARK AVE, 38TH FL                                                                FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                    NEW YORK, NY 10167                       Dean Foods Company                          02/22/2019                                                              $              ‐
                                    COOPERATIEVE RABOBANK UA
                                    C/O RABOBANK CORPORATE BANKING SVCS
1694                                ATTN ANN MCDONOUGH/ VIVIAN LI
                                    245 PARK AVE, 38TH FL
                                    NEW YORK, NY 10167                       Dean Foods Company                          GUARANTEES DATED 02/22/2019                                             $              ‐
                                    COOPERATIEVE RABOBANK UA
                                    CROESELAAN 18
1695
                                    PO BOX 17100
                                    UTRECHT, 3500 HG                         Dean Foods Company                          DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 09/19/2016   $              ‐
                                    COOPERATIEVE RABOBANK UA, NY BRANCH
                                    ATTN LOAN SYNDICATIONS
1696   2681 / 1696
                                    245 PARK AVE, 37FL                                                                   FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                    NEW YORK, NY 10167                       Alta‐Dena Certified Dairy, LLC              06/28/2019                                                              $              ‐
                                    COOPERATIEVE RABOBANK UA, NY BRANCH
                                    ATTN LOAN SYNDICATIONS
1697   2682 / 1697
                                    245 PARK AVE, 37FL                                                                   FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                    NEW YORK, NY 10167                       Berkeley Farms, LLC                         06/28/2019                                                              $              ‐
                                    COOPERATIEVE RABOBANK UA, NY BRANCH
                                    ATTN LOAN SYNDICATIONS
1698   2683 / 1698
                                    245 PARK AVE, 37FL                                                                   FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                    NEW YORK, NY 10167                       Alta‐Dena Certified Dairy, LLC              06/28/2019                                                              $              ‐




                                                                                                                                                                                                                    Page 65 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 66 of 304
                                                 Dean Foods Company, et al.
                                                                                                    Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                                    Debtor(s)                                     Contract Description                         Cure Amounts
                                 COOPERATIEVE RABOBANK UA, NY BRANCH
                                 ATTN LOAN SYNDICATIONS
1699
                                 245 PARK AVE, 37FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Dean Dairy Holdings, LLC            08/22/2019                                                          $              ‐
                                 COOPERATIEVE RABOBANK UA, NY BRANCH
                                 ATTN LOAN SYNDICATIONS
1700
                                 245 PARK AVE, 37FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Dean Dairy Holdings, LLC            06/28/2019                                                          $              ‐
                                 COOPERATIEVE RABOBANK UA, NY BRANCH
                                 ATTN LOAN SYNDICATIONS
1701
                                 245 PARK AVE, 37FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Dean Dairy Holdings, LLC            08/22/2019                                                          $              ‐
                                 COOPERATIEVE RABOBANK UA, NY BRANCH
                                 ATTN LOAN SYNDICATIONS
1702
                                 245 PARK AVE, 37FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Dean Dairy Holdings, LLC            06/28/2019                                                          $              ‐
                                 COOPERATIEVE RABOBANK UA, NY BRANCH
                                 ATTN LOAN SYNDICATIONS
1703
                                 245 PARK AVE, 37FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Suiza Dairy Group, LLC              08/22/2019                                                          $              ‐
                                 COOPERATIEVE RABOBANK UA, NY BRANCH
                                 ATTN LOAN SYNDICATIONS
1704
                                 245 PARK AVE, 37FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Dean Foods North Central, LLC       08/22/2019                                                          $              ‐
                                 COOPERATIEVE RABOBANK UA, NY BRANCH
                                 ATTN LOAN SYNDICATIONS
1705   2690 / 1705
                                 245 PARK AVE, 37FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Suiza Dairy Group, LLC              06/28/2019                                                          $              ‐
                                 COOPERATIEVE RABOBANK UA, NY BRANCH
                                 ATTN LOAN SYNDICATIONS
1706
                                 245 PARK AVE, 37FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Garelick Farms, LLC                 08/22/2019                                                          $              ‐
                                 COOPERATIEVE RABOBANK UA, NY BRANCH
                                 ATTN LOAN SYNDICATIONS
1707   2693 / 1707
                                 245 PARK AVE, 37FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Southern Foods Group, LLC           06/28/2019                                                          $              ‐
                                 COOPERATIEVE RABOBANK UA, NY BRANCH
                                 ATTN LOAN SYNDICATIONS
1708
                                 245 PARK AVE, 37FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Suiza Dairy Group, LLC              06/28/2019                                                          $              ‐
                                 COOPERATIEVE RABOBANK UA, NY BRANCH
                                 ATTN LOAN SYNDICATIONS
1709
                                 245 PARK AVE, 37FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Tuscan/Lehigh Dairies, Inc.         06/20/2019                                                          $              ‐
                                 COOPERATIEVE RABOBANK UA, NY BRANCH
                                 ATTN LOAN SYNDICATIONS
1710
                                 245 PARK AVE, 37FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Dean Dairy Holdings, LLC            06/20/2019                                                          $              ‐
                                 COOPERATIEVE RABOBANK UA, NY BRANCH
                                 ATTN LOAN SYNDICATIONS
1711
                                 245 PARK AVE, 37FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Suiza Dairy Group, LLC              06/28/2019                                                          $              ‐
                                 COOPERATIEVE RABOBANK UA, NY BRANCH
                                 ATTN LOAN SYNDICATIONS
1712   3040 / 1712
                                 245 PARK AVE, 37FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Southern Foods Group, LLC           06/28/2019                                                          $              ‐
                                 COOPERATIEVE RABOBANK UA, NY BRANCH
                                 ATTN LOAN SYNDICATIONS
1713   3041 / 1713
                                 245 PARK AVE, 37FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Southern Foods Group, LLC           08/22/2019                                                          $              ‐
                                 COOPERATIEVE RABOBANK UA, NY BRANCH
                                 ATTN LOAN SYNDICATIONS
1714   3042 / 1714
                                 245 PARK AVE, 37FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Southern Foods Group, LLC           06/28/2019                                                          $              ‐
                                 COOPERATIEVE RABOBANK UA, NY BRANCH
                                 ATTN LOAN SYNDICATIONS
1715   2688 / 1715
                                 245 PARK AVE, 37FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Southern Foods Group, LLC           06/28/2019                                                          $              ‐
                                 COOPERATIEVE RABOBANK UA, NY BRANCH
                                 ATTN LOAN SYNDICATIONS
1716
                                 245 PARK AVE, 37FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Dean Foods Of Wisconsin, LLC        08/22/2019                                                          $              ‐
                                 COOPERATIEVE RABOBANK UA, NY BRANCH
                                 ATTN LOAN SYNDICATIONS
1717   5557 / 1717
                                 245 PARK AVE, 37FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Southern Foods Group, LLC           06/28/2019                                                          $              ‐
                                 COOPERATIEVE RABOBANK UA, NY BRANCH
                                 ATTN LOAN SYNDICATIONS
1718   5558 / 1718
                                 245 PARK AVE, 37FL                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 NEW YORK, NY 10167                                Southern Foods Group, LLC           06/28/2019                                                          $              ‐
                                 COOPERATIVE CENTRALE RAIFFEISEN‐ BOERENLEENBANK
                                 C/O RABOBANK INTERNATIONAL
                                 ATTN TRANSACTION MANAGEMENT
1719   1719 / 3782 / 7731        245 PARK AVENUE, 37TH FLOOR
                                 NEW YORK, NY 10167
                                                                                   Dean Dairy Holdings, LLC            BANKING SERVICE AGREEMENT DATED 06/12/2014                          $              ‐
                                 COOPERATIVE CENTRALE RAIFFEISEN‐ BOERENLEENBANK
                                 C/O RABOBANK INTERNATIONAL
                                 ATTN TRANSACTION MANAGEMENT
1720   1720 / 3783 / 7732        245 PARK AVENUE, 37TH FLOOR
                                 NEW YORK, NY 10167
                                                                                   Garelick Farms, LLC                 BANKING SERVICE AGREEMENT DATED 06/12/2014                          $              ‐
                                 COOPERATIVE CENTRALE RAIFFEISEN‐ BOERENLEENBANK
                                 C/O RABOBANK INTERNATIONAL
                                 ATTN TRANSACTION MANAGEMENT
1721   1721 / 3784 / 7733        245 PARK AVENUE, 37TH FLOOR
                                 NEW YORK, NY 10167
                                                                                   Suiza Dairy Group, LLC              BANKING SERVICE AGREEMENT DATED 06/12/2014                          $              ‐




                                                                                                                                                                                                              Page 66 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 67 of 304
                                                 Dean Foods Company, et al.
                                                                                                        Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                                       Debtor(s)                                      Contract Description       Cure Amounts
                                 COOPERATIVE CENTRALE RAIFFEISEN‐ BOERENLEENBANK
                                 C/O RABOBANK INTERNATIONAL
                                 ATTN TRANSACTION MANAGEMENT
1722   1722 / 3785 / 7734        245 PARK AVENUE, 37TH FLOOR
                                 NEW YORK, NY 10167
                                                                                    Mayfield Dairy Farms, LLC              BANKING SERVICE AGREEMENT DATED 06/12/2014         $              ‐
                                 COOPERATIVE CENTRALE RAIFFEISEN‐ BOERENLEENBANK
                                 C/O RABOBANK INTERNATIONAL
                                 ATTN TRANSACTION MANAGEMENT
1723   1723 / 3786 / 7735        245 PARK AVENUE, 37TH FLOOR
                                 NEW YORK, NY 10167
                                                                                    Reiter Dairy, LLC                      BANKING SERVICE AGREEMENT DATED 06/12/2014         $              ‐
                                 COOPERATIVE CENTRALE RAIFFEISEN‐ BOERENLEENBANK
                                 C/O RABOBANK INTERNATIONAL
                                 ATTN TRANSACTION MANAGEMENT
1724   1724 / 3787 / 7736        245 PARK AVENUE, 37TH FLOOR
                                 NEW YORK, NY 10167
                                                                                    Shenandoah'S Pride, LLC                BANKING SERVICE AGREEMENT DATED 06/12/2014         $              ‐
                                 COOPERATIVE CENTRALE RAIFFEISEN‐ BOERENLEENBANK
                                 C/O RABOBANK INTERNATIONAL
                                 ATTN TRANSACTION MANAGEMENT
1725   1725 / 3788 / 7737        245 PARK AVENUE, 37TH FLOOR
                                 NEW YORK, NY 10167
                                                                                    Suiza Dairy Group, LLC                 BANKING SERVICE AGREEMENT DATED 06/12/2014         $              ‐
                                 COOPERATIVE CENTRALE RAIFFEISEN‐ BOERENLEENBANK
                                 C/O RABOBANK INTERNATIONAL
                                 ATTN TRANSACTION MANAGEMENT
1726   7745 / 1726               245 PARK AVENUE, 37TH FLOOR
                                 NEW YORK, NY 10167
                                                                                    Southern Foods Group, LLC              BANKING SERVICE AGREEMENT DATED 12/22/2016         $              ‐
                                 COOPERATIVE RABOBANK UA
                                 ATTN TRANSACTION MANAGEMENT TEAM
1727                             ATTN TRANSACTION MANAGEMENT
                                 245 PARK AVENUE, 37TH FLOOR
                                 NEW YORK, NY 10167                                 Dean Dairy Holdings, LLC               BANKING SERVICE AGREEMENT                          $              ‐
                                 COOPERATIVE RABOBANK UA
                                 ATTN TRANSACTION MANAGEMENT TEAM
1728   5661 / 1728               ATTN TRANSACTION MANAGEMENT
                                 245 PARK AVENUE, 37TH FLOOR
                                 NEW YORK, NY 10167                                 Dean Dairy Holdings, LLC               BANKING SERVICE AGREEMENT                          $              ‐
                                 COOPERATIVE REGIONS OF ORGANIC PRODUCER POOLS
1729   5163 / 1729               1 ORGANIC WAY
                                 LA FARGE, WI 54639                                 Dean Foods Company                     PURCHASE CONTRACT DATED 11/16/2016                 $              ‐
                                 COOPERATIVE REGIONS OF ORGANIC PRODUCER POOLS
1730   5160 / 1730               DEPT 7041
                                 CAROL STREAM, IL 60122                             Dean Foods Company                     LICENSING AGREEMENT DATED 11/16/2016               $        115,689.59
                                 COOPERATIVE REGIONS OF ORGANIC PRODUCER POOLS
1731                             DEPT 7041
                                 CAROL STREAM, IL 60122                             Dean Foods Company                     PARTNERSHIP AGREEMENT DATED 11/10/2016             $              ‐
                                 COOPERATIVE REGIONS OF ORGANIC PRODUCER POOLS
1732   5161 / 1732               DEPT 7041
                                 CAROL STREAM, IL 60122                             Dean Foods Company                     PURCHASE CONTRACT DATED 11/16/2016                 $              ‐
                                 COOPERATIVE REGIONS OF ORGANIC PRODUCER POOLS
1733   5162 / 1733               DEPT 7041
                                 CAROL STREAM, IL 60122                             Dean Foods Company                     PURCHASE CONTRACT DATED 10/13/2017                 $              ‐
                                 COOPERATIVE REGIONS OF ORGANIC PRODUCER POOLS
1734   5164 / 1734               DEPT 7041
                                 CAROL STREAM, IL 60122                             Dean Foods Company                     PURCHASE CONTRACT DATED 01/01/2019                 $              ‐
                                 COOPER'S SERVICE CENTER
1735                             4780 MAIN ST
                                 JASPER, TN 37347                                   Mayfield Dairy Farms, LLC              LEASE: BUILDING AND LAND                           $              ‐
                                 CORCENTRIC COLLECTIVE BUSINESS SYSTEMS INC
                                 ATTN DAVE LINDEEN
1736
                                 7927 JONES BRANCH DR, STE 3200
                                 MCLEAN, VA 22102                                   Dean Transportation Inc                SERVICE CONTRACT                                   $         92,908.82
                                 CORDER FARMS
1737                             4080 OLD RAILROAD LANE
                                 GUTHRIE, KY 42234                                  Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 CORDER FARMS
1738                             4080 OLD RAILROAD LANE
                                 GUTHRIE, KY 42234                                  Dean Foods Company                     TRANSPORTATION AGREEMENT                           $              ‐
                                 CORE MARK INTERNATIONAL INC
                                 ATTN PATTY KRUIS
1739
                                 395 OYSTER POINT BLVD, STE 415
                                 SOUTH SAN FRANCISCO, CA 94080                      Dean Dairy Holdings, LLC               INSURANCE POLICIES DATED 02/06/2017                $               ‐
                                 CORE MARK INTERNATIONAL INC
                                 ATTN PATTY KRUIS
1740
                                 395 OYSTER POINT BLVD, STE 415
                                 SOUTH SAN FRANCISCO, CA 94080                      Dean Dairy Holdings, LLC               INSURANCE POLICIES DATED 02/06/2017                $              ‐
                                 COREY L. MARTIN
1741                             1433 CLAY ROAD
                                 LITITZ, PA 17543                                   Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 COREY L. MARTIN
1742                             1433 CLAY ROAD
                                 LITITZ, PA 17543                                   Dean Foods Company                     TRANSPORTATION AGREEMENT                           $              ‐
                                 CORNERSTONE ENERGY INC
                                 ATTN CONTRACT ADMINISTRATION
1743
                                 11011 Q ST, STE 106A
                                 OHAMA, NE 68137                                    Friendly'S Ice Cream Holdings Corp.    PURCHASE CONTRACT                                  $              ‐
                                 CORNERSTONE ENERGY INC
                                 ATTN JOHN MARKHAM
1744
                                 11011 Q ST, STE 106A
                                 OHAMA, NE 68137                                    Friendly'S Ice Cream Holdings Corp.    PURCHASE CONTRACT DATED 07/09/2004                 $              ‐
                                 CORNERSTONE ENERGY LLC
                                 D/B/A CONSTELLATION NEW ENERGY ‐ GAS DIV CEI LLC
1745                             ATTN KEVIN WATSON, CO‐CCO
                                 9960 CORPORATE CAMPUS DR, STE 2000
                                 LOUISVILLE, KY 40223                               Friendly'S Ice Cream Holdings Corp.    PURCHASE CONTRACT                                  $              ‐




                                                                                                                                                                                                 Page 67 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 68 of 304
                                                Dean Foods Company, et al.
                                                                                                   Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                                   Debtor(s)                                      Contract Description                           Cure Amounts
                                 CORPORATE GUARANTY DTD 1/10/2013
                                 3010 WEST 69TH STREET
1746
                                 SIOUX FALLS
                                 SD, 57108                                         Dean Foods Company                 GUARANTEES DATED 01/10/2013                                             $              ‐
                                 CORSEACH INC
1747                             PO BOX 4349
                                 CAROL STREAM, IL 60197‐4349                       Dean Foods Company                 SOFTWARE LICENSING AGREEMENT                                            $              ‐
                                 CORSEACH.COM
1748                             PO BOX 4349
                                 CAROL STREAM, IL 60197‐4349                       Dean Foods Company                 SOFTWARE LICENSING AGREEMENT                                            $              ‐
                                 CORY TRAUGER
1749                             140 JUMP ROAD
                                 SPRAKERS, NY 12166                                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 CORY TRAUGER
1750                             140 JUMP ROAD
                                 SPRAKERS, NY 12166                                Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $              ‐
                                 COSTCO WHOLESALE CORPORATION
                                 ATTN SCOTT OBRIEN
1751
                                 999 LAKE DR
                                 ISSAQUAH, WA 98027                                Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 11/02/2013                                       $               ‐
                                 COSTCO WHOLESALE CORPORATION
                                 ATTN SCOTT OBRIEN
1752
                                 999 LAKE DR
                                 ISSAQUAH, WA 98027                                Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 11/02/2013                                       $              ‐
                                 COSUMER ENERGY COMPANY
                                 ATTN NATHANIEL CARVER, PRINCIPLE ACCT MGMT LEAD
1753                             ONE ENERGY PLAZA
                                 JACKSON, MI 49201
                                                                                   Dean Foods Company                 SERVICE CONTRACT DATED 03/29/2019                                       $              ‐
                                 COUNTRY DELIGHT
                                 ATTN JOE MCMAHON SR
1754   6585 / 1754
                                 109 LIVERY CIR
                                 OAK BROOK, IL 60523                               Dean Foods Company                 LICENSING AGREEMENT DATED 04/03/2015                                    $               ‐
                                 COUNTY LINE FARM
1755                             14589 ROUTE 19
                                 CAMBRIDGE SPRINGS, PA 16403                       Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 COUNTY LINE FARM
1756                             14589 ROUTE 19
                                 CAMBRIDGE SPRINGS, PA 16403                       Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $               ‐
                                 COUPA SOFTWARE INC
                                 ATTN GENERAL COUNSEL
1757
                                 1855 S GRANT ST
                                 SAN MATEO, CA 94402                               Dean Foods Company                 SERVICE CONTRACT DATED 01/31/2018                                       $               ‐
                                 COUPA SOFTWARE INC
                                 ATTN GENERAL COUNSEL
1758
                                 1855 S GRANT ST
                                 SAN MATEO, CA 94402                               Dean Foods Company                 SERVICE CONTRACT                                                        $              ‐
                                 COUPA SOFTWARE INC
                                 ATTN JON STUEVE, VP/GENERAL COUNSEL
1759
                                 1855 S GRANT ST
                                 SAN MATEO, CA 94402                               Dean Foods Company                 SERVICE CONTRACT DATED 07/09/2019                                       $         18,637.96
                                 COUPA SOFTWARE INC
                                 ATTN JON STUEVE, VP/GENERAL COUNSEL
1760
                                 1855 S GRANT ST
                                 SAN MATEO, CA 94402                               Dean Foods Company                 PURCHASE CONTRACT DATED 01/31/2018                                      $              ‐
                                 COVENANT HOLDINGS LTD PARTNERSHIP
                                 PO BOX 425 TWIN FALLS
1761
                                 3193 KIMBERLY RD
                                 TWIN FALLS, ID 83301                              Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 03/31/2009                               $               ‐
                                 COVINGTON & BURLING LLP
                                 ATTN THEODORE VOORHEES JR
1762                             ONE CITYCENTER
                                 850 10TH ST NW
                                 WASHINGTON, DC 20001‐4956                         Dean Foods Company                 THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $              ‐
                                 COWARD, LEANN K
1763                             ADDRESS ON FILE
                                                                                   Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                $              ‐
                                 COWBOY STAR INC
1764                             2342 S BRIDGE ST
                                 BRADY, TX 76825                                   Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 04/13/2015                               $               ‐
                                 COWBOY STAR INC
1765                             2342 S BRIDGE ST
                                 BRADY, TX 76825                                   Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 04/13/2015                               $              ‐
                                 COWTOWN
1766                             BOX 1437
                                 DERBY LINE, VT 05830                              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 COWTOWN
1767                             BOX 1437
                                 DERBY LINE, VT 05830                              Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $               ‐
                                 COYOTE LOGISITCS LLC
                                 ATTN DIRECTOR STRATEGIC OPERATIONS
1768
                                 960 NORTH POINT PKWY, STE 150
                                 ALPHARETTA, GA 30005                              Dean Dairy Holdings, LLC           FREIGHT SERVICES AGREEMENT DATED 08/22/2016                             $              ‐
                                 COYOTE LOGISTICS LLC
                                 ATTN DIRECTOR STRATEGIC OPERATIONS
1769
                                 960 NORTH POINT PKWY, STE 150
                                 ALPHARETTA, GA 30005                              Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 08/22/2016                                     $        264,778.65
                                 CP TOWER OWNER LLC
                                 C/O HIGHLAND CAPITAL MGMT
1770   7390 / 1770
                                 300 CRESCENT CT, STE 700
                                 DALLAS, TX 75201                                  Dean Foods Company                 LEASE: BUILDING AND LAND DATED 08/15/2018                               $               ‐
                                 CP TOWER OWNER LLC
                                 C/O HIGHLAND CAPITAL MGMT
1771
                                 300 CRESCENT CT, STE 700
                                 DALLAS, TX 75201                                  Dean Foods Company                 LEASE: BUILDING AND LAND DATED 04/10/2019                               $               ‐
                                 CP TOWER OWNER LLC
                                 C/O HIGHLAND CAPITAL MGMT
1772
                                 300 CRESCENT CT, STE 700
                                 DALLAS, TX 75201                                  Dean Foods Company                 LEASE: BUILDING AND LAND DATED 04/10/2019                               $               ‐



                                                                                                                                                                                                                 Page 68 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 69 of 304
                                                 Dean Foods Company, et al.
                                                                                           Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                          Debtor(s)                                             Contract Description               Cure Amounts
                                 CPOWER INC
                                 ATTN CONTRACT ADMIN
1773
                                 17 STATE ST, 19TH FL
                                 NEW YORK, NY 10004                        Southern Foods Group, LLC                  PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/29/2010   $              ‐
                                 CPOWER INC
                                 ATTN SVP OPERATIONS
1774
                                 111 MARKET PL, STE 201
                                 BALTIMORE, MD 21202                       Dean Dairy Holdings, LLC                   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/28/2016   $              ‐
                                 CPOWER INC
                                 ATTN SVP OPERATIONS
1775
                                 111 MARKET PL, STE 201
                                 BALTIMORE, MD 21202                       Dean Dairy Holdings, LLC                   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/28/2016   $              ‐
                                 CRAWFORD & COMPANY
                                 ATTN CATHY A ESTOCK, DIRECTOR
1776   1637 / 1776 / 7227
                                 1900 E GULF RD, STE 700
                                 SCHAUMBURG, IL 60173                      Dean Foods Company                         INSURANCE POLICIES DATED 07/31/2000                        $              ‐
                                 CRAWFORD & COMPANY
                                 ATTN MR BW CRAWLEY, VP
1777
                                 5620 GLENRIDGE DR, NE
                                 ATLANTA, GA 30342                         Dean Foods Company                         INSURANCE POLICIES DATED 10/28/1999                        $              ‐
                                 CRAWFORD & COMPANY
                                 ATTN MR BW CRAWLEY, VP
1778
                                 5620 GLENRIDGE DR, NE
                                 ATLANTA, GA 30342                         Dean Foods Company                         INSURANCE POLICIES DATED 11/12/1998                        $              ‐
                                 CRAWFORD & COMPANY
                                 C/O RABOBANK CORPORATE BANKING SVCS
1779                             ATTN ANN MCDONOUGH/ VIVIAN LI
                                 245 PARK AVE, 38TH FL
                                 NEW YORK, NY 10167                        Dean Foods Company                         INSURANCE POLICIES DATED 07/21/2000                        $              ‐
                                 CRAWFORD & COMPANY
                                 C/O RABOBANK CORPORATE BANKING SVCS
1780                             ATTN ANN MCDONOUGH/ VIVIAN LI
                                 245 PARK AVE, 38TH FL
                                 NEW YORK, NY 10167                        Dean Foods Company                         INSURANCE POLICIES DATED 06/06/2001                        $              ‐
                                 CRAWFORD & COMPANY
                                 C/O RABOBANK CORPORATE BANKING SVCS
1781                             ATTN ANN MCDONOUGH/ VIVIAN LI
                                 245 PARK AVE, 38TH FL
                                 NEW YORK, NY 10167                        Dean Foods Company                         INSURANCE POLICIES DATED 06/06/2001                        $              ‐
                                 CRAWFORD & COMPANY
                                 C/O RABOBANK CORPORATE BANKING SVCS
1782                             ATTN ANN MCDONOUGH/ VIVIAN LI
                                 245 PARK AVE, 38TH FL
                                 NEW YORK, NY 10167                        Dean Foods Company                         INSURANCE POLICIES DATED 11/26/2001                        $              ‐
                                 CRAWFORD & COMPANY
                                 C/O RABOBANK CORPORATE BANKING SVCS
1783                             ATTN ANN MCDONOUGH/ VIVIAN LI
                                 245 PARK AVE, 38TH FL
                                 NEW YORK, NY 10167                        Dean Foods Company                         INSURANCE POLICIES DATED 07/05/2002                        $              ‐
                                 CRAWFORD & COMPANY
                                 C/O RABOBANK CORPORATE BANKING SVCS
1784                             ATTN ANN MCDONOUGH/ VIVIAN LI
                                 245 PARK AVE, 38TH FL
                                 NEW YORK, NY 10167                        Dean Foods Company                         INSURANCE POLICIES DATED 12/22/2002                        $              ‐
                                 CRAWFORD & COMPANY
                                 C/O RABOBANK CORPORATE BANKING SVCS
1785                             ATTN ANN MCDONOUGH/ VIVIAN LI
                                 245 PARK AVE, 38TH FL
                                 NEW YORK, NY 10167                        Dean Foods Company                         INSURANCE POLICIES DATED 07/20/2010                        $              ‐
                                 CRAWFORD & COMPANY
                                 C/O RABOBANK CORPORATE BANKING SVCS
1786                             ATTN ANN MCDONOUGH/ VIVIAN LI
                                 245 PARK AVE, 38TH FL
                                 NEW YORK, NY 10167                        Dean Foods Company                         INSURANCE POLICIES DATED 03/21/2001                        $              ‐
                                 CRAWFORD & COMPANY
                                 C/O RABOBANK CORPORATE BANKING SVCS
1787                             ATTN ANN MCDONOUGH/ VIVIAN LI
                                 245 PARK AVE, 38TH FL
                                 NEW YORK, NY 10167                        Dean Foods Company                         INSURANCE POLICIES DATED 10/18/2002                        $              ‐
                                 CRAWFORD & COMPANY
                                 C/O RABOBANK CORPORATE BANKING SVCS
1788                             ATTN ANN MCDONOUGH/ VIVIAN LI
                                 245 PARK AVE, 38TH FL
                                 NEW YORK, NY 10167                        Dean Foods Company                         INSURANCE POLICIES DATED 07/20/2010                        $              ‐
                                 CRAYOLA PROPERTIES INC
                                 ATTN DIANE BALDOVSKY, LICENSING MANAGER
1789
                                 1100 CHURCH LN
                                 EASTON, PA 18044‐0431                     Friendly'S Manufacturing And Retail, LLC   LICENSING AGREEMENT DATED 09/12/2019                       $              ‐
                                 CRAYOLA PROPERTIES INC
                                 ATTN DIANE BALDOVSKY, LICENSING MANAGER
1790
                                 1100 CHURCH LN
                                 EASTON, PA 18044‐0431                     Friendly'S Manufacturing And Retail, LLC   LICENSING AGREEMENT DATED 10/08/2014                       $              ‐
                                 CREAM VALLEY FARM
1791                             404 STOVER ROAD
                                 LIVINGSTON, TN 38570                      Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 CREAM VALLEY FARM
1792                             404 STOVER ROAD
                                 LIVINGSTON, TN 38570                      Dean Foods Company                         TRANSPORTATION AGREEMENT                                   $              ‐
                                 CREAMISER PRODUCTS CORP
                                 ATTN PRESIDENT & CEO
1793   1793 / 1289
                                 14674 N 78 WAY
                                 SCOTTSDALE, AZ 85260                      Dean Foods Company                         CUSTOMER AGREEMENT DATED 06/01/2004                        $              ‐
                                 CREAM‐O‐LAND DAIRIES LLC
                                 ATTN JAY SCHNEIER
1794                             529 CEDAR LN
                                 PO BOX 146
                                 FLORENCE, NJ 08518                        Dean Foods Company                         CUSTOMER AGREEMENT DATED 07/18/2005                        $              ‐




                                                                                                                                                                                                    Page 69 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 70 of 304
                                                Dean Foods Company, et al.
                                                                                            Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                             Debtor(s)                                         Contract Description                                 Cure Amounts
                                 CREAM‐O‐LAND DAIRIES LLC
                                 ATTN MICHAEL DENMAN
1795
                                 529 CEDAR LN
                                 FLORENCE, NJ 08518                         Dean Transportation, Inc.             LEASE: EQUIPMENT DATED 12/13/2012                                             $              ‐
                                 CREAM‐O‐LAND DAIRIES LLC
                                 ATTN MICHAEL DENMAN
1796   6586 / 1796
                                 529 CEDAR LN
                                 FLORENCE, NJ 08518                         Dean Foods Company                    LICENSING AGREEMENT DATED 08/04/2015                                          $              ‐
                                 CREAM‐O‐LAND DAIRIES LLC
                                 ATTN MICHAEL DENMAN
1797
                                 529 CEDAR LN
                                 FLORENCE, NJ 08518                         Garelick Farms, LLC                   CUSTOMER AGREEMENT DATED 08/04/2016                                           $              ‐
                                 CREAM‐O‐LAND DAIRIES
                                 ATTN MICHAEL DENMAN
1798   6402 / 1798
                                 529 CEDAR LN
                                 FLORENCE, NJ 08518                         Dean Dairy Holdings, LLC              CUSTOMER AGREEMENT DATED 04/13/2012                                           $              ‐
                                 CREEKSIDE FARMS
1799                             608 COUNTY ROAD 130
                                 ATHENS, TN 37303                           Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 CREEKSIDE FARMS
1800                             608 COUNTY ROAD 130
                                 ATHENS, TN 37303                           Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                 CRIST D. BYLER
1801                             5635 ENSIGN ROAD
                                 WEST FARMINGTON, OH 44491                  Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 CRIST D. BYLER
1802                             5635 ENSIGN ROAD
                                 WEST FARMINGTON, OH 44491                  Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                 CROMER FOOD SERVICES INC
                                 1851 HARRIS BRIDGE RD
1803   5326 / 1803
                                 PO BOX 1447
                                 ANDERSON, SC 29622                         Dean Foods Company                    VENDOR AGREEMENT DATED 03/29/2019                                             $          3,734.04
                                 CRONE, AARON L
1804                             ADDRESS ON FILE
                                                                            Dean Foods Company                    PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 CROSSMARK INC
                                 ATTN CAROLE DEMARCO
1805
                                 5100 LEGACY DR                             Dean Dairy Holdings LLC
                                 PLANO, TX 75074                            Suiza Dairy Group LLC                 SERVICE CONTRACT                                                              $              ‐
                                 CROSSMARK INC
                                 ATTN JAMI E MCDERMID, PRES, SALES AGENCY
1806
                                 5100 LEGACY DR                                                                   THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 PLANO, TX 75024‐3104                       Dean Dairy Holdings, LLC              02/21/2019                                                                    $              ‐
                                 CROWN CREDIT COMPANY
                                 ATTN JEFFREY BAILEY, DIRECTOR
1807   1941 / 1807
                                 44 S WASHINGTON ST
                                 NEW BREMEN, OH 45869                       Suiza Dairy Group, LLC                LEASE: EQUIPMENT DATED 07/31/2009                                             $      1,773,757.10
                                 CROWN CREDIT COMPANY
                                 ATTN JEFFREY BAILEY, DIRECTOR
1808
                                 44 S WASHINGTON ST
                                 NEW BREMEN, OH 45869                       Dean Dairy Holdings, LLC              LEASE: EQUIPMENT DATED 05/09/2007                                             $              ‐
                                 CROWN ENERGY SERVICES INC
1809                             PO BOX 260
                                 WEST SENECA, NY 14224                      Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 07/22/2009                                            $              ‐
                                 CROWN ENERGY SERVICES INC
1810                             PO BOX 260
                                 WEST SENECA, NY 14225                      Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT                                                             $              ‐
                                 CROWN ENERGY SERVICES INC
1811                             PO BOX 260
                                 WEST SENECA, NY 14225                      Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 04/11/2008                                            $              ‐
                                 CROWN EQUIPMENT CORP
                                 ATTN TOM KELLER, VP GLOBAL ACCTS
1812
                                 40 S WASHINGTON ST
                                 NEW BREMEN, OH 45869                       Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 11/16/2016                                            $              ‐
                                 CROWN EQUIPMENT CORP
                                 ATTN TOM KELLER, VP GLOBAL ACCTS
1813
                                 40 S WASHINGTON ST
                                 NEW BREMEN, OH 45869                       Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 07/31/2019                                            $              ‐
                                 CROWN EQUIPMENT CORP
                                 D/B/A CROWN LIFT TRUCKS
1814
                                 1400 CROCKER AVE
                                 HAYWARD, CA 94544                          Berkeley Farms, LLC                   MAINTENANCE: EQUIPMENT                                                        $              ‐
                                 CROWN EQUIPMENT CORP
                                 D/B/A CROWN LIFT TRUCKS
1815
                                 1400 CROCKER AVE
                                 HAYWARD, CA 94544                          Berkeley Farms, LLC                   MAINTENANCE: EQUIPMENT                                                        $              ‐
                                 CROWN EQUIPMENT CORP
                                 D/B/A CROWN LIFT TRUCKS
1816
                                 1400 CROCKER AVE
                                 HAYWARD, CA 94544                          Berkeley Farms, LLC                   MAINTENANCE: EQUIPMENT                                                        $              ‐
                                 CROWN EQUIPMENT CORP
                                 D/B/A CROWN LIFT TRUCKS
1817
                                 1400 CROCKER AVE
                                 HAYWARD, CA 94544                          Berkeley Farms, LLC                   MAINTENANCE: EQUIPMENT                                                        $              ‐
                                 CROWN EQUIPMENT CORPORATION
                                 D/B/A CROWN LIFT TRUCKS
1818                             ATTN ANGIE HILLS
                                 5352 BROADMOOR AVE SE
                                 KENTWOOD, MI 49512                         Country Fresh, LLC                    LEASE: EQUIPMENT DATED 05/10/2019                                             $              ‐
                                 CROWN EQUIPMENT CORPORATION
                                 D/B/A CROWN LIFT TRUCKS
1819                             ATTN LORAE MAKSYMOWSKI
                                 5352 BROADMOOR AVE SE
                                 KENTWOOD, MI 49512                         Country Fresh, LLC                    LEASE: EQUIPMENT DATED 09/17/2019                                             $              ‐
                                 CROWN EQUIPMENT CORPORATION
                                 D/B/A CROWN LIFT TRUCKS
1820                             ATTN LORAE MAKSYMOWSKI
                                 5352 BROADMOOR AVE SE
                                 KENTWOOD, MI 49512                         Country Fresh, LLC                    LEASE: EQUIPMENT DATED 07/29/2019                                             $              ‐



                                                                                                                                                                                                                   Page 70 of 304
                 Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 71 of 304
                                            Dean Foods Company, et al.
                                                                                      Contract Exhibit

       Multiparty Contract
Item     References (1)                         Counterparty                           Debtor(s)                                      Contract Description                                 Cure Amounts
                             CROWN EQUIPMENT CORPORATION
                             D/B/A CROWN LIFT TRUCKS
1821                         ATTN LORAE MAKSYMOWSKI
                             5352 BROADMOOR AVE SE
                             KENTWOOD, MI 49512                       Country Fresh, LLC                 LEASE: EQUIPMENT DATED 09/06/2018                                             $              ‐
                             CROWN EQUIPMENT CORPORATION
                             ATTN RICK RIVERA
1822
                             3060 PREMIERE PWKY
                             DULUTH, GA 30097                         Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 02/04/2016                                             $              ‐
                             CROWN EQUIPMENT CORPORATION
                             ATTN TOM KELLER, VP OF GLOBAL ACCOUNTS
1823
                             40 S WASHINGTON ST
                             NEW BREMEN, OH 45869                     Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 11/16/2016                                             $              ‐
                             CROWN EQUIPMENT CORPORATION
                             ATTN VP OF GLOBAL ACCOUNTS
1824
                             40 S WASHINGTON ST
                             NEW BREMEN, OH 45869                     Dean Foods Company                 LEASE: EQUIPMENT                                                              $              ‐
                             CROWN EQUIPMENT CORPORATION
                             D/B/A CROWN LIFT TRUCKS DENVER
1825                         ATTN SEAN VARGAS, FIELD SVC MGR
                             17700 E 32ND PL
                             AURORA, CO 80011                         Southern Foods Group, LLC          MAINTENANCE: EQUIPMENT DATED 09/25/2019                                       $              ‐
                             CROWN EQUIPMENT CORPORATION
                             D/B/A CROWN LIFT TRUCKS GREENSBORO
1826
                             8220 TYNER RD
                             COLFAX, NC 27235                         Suiza Dairy Group, LLC             MAINTENANCE: EQUIPMENT DATED 03/29/2019                                       $              ‐
                             CROWN EQUIPMENT CORPORATION
                             D/B/A CROWN LIFT TRUCKS NEW ORLEANS
1827
                             901 S LABARRE RD, STE 202
                             METAIRIE, LA 70001                       Southern Foods Group, LLC          LEASE: EQUIPMENT                                                              $              ‐
                             CROWN EQUIPMENT CORPORATION
                             D/B/A CROWN LIFT TRUCKS NEW ORLEANS
1828
                             901 S LABARRE RD, STE 202
                             METAIRIE, LA 70001                       Dean Foods Company                 LEASE: EQUIPMENT                                                              $              ‐
                             CROWN EQUIPMENT CORPORATION
                             D/B/A CROWN LIFT TRUCKS NEW ORLEANS
1829
                             901 S LABARRE RD, STE 202
                             METAIRIE, LA 70001                       Southern Foods Group, LLC          LEASE: EQUIPMENT                                                              $              ‐
                             CROWN EQUIPMENT CORPORATION
                             D/B/A CROWN LIFT TRUCKS
1830
                             1400 CROCKER AVE
                             HAYWARD, CA 94544                        Berkeley Farms, LLC                FREIGHT SERVICES AGREEMENT                                                    $              ‐
                             CROWN EQUIPMENT CORPORATION
                             D/B/A CROWN LIFT TRUCKS
1831
                             1400 CROCKER AVE
                             HAYWARD, CA 94544                        Berkeley Farms, LLC                FREIGHT SERVICES AGREEMENT DATED 05/27/2016                                   $              ‐
                             CROWN EQUIPMENT CORPORATION
                             D/B/A CROWN LIFT TRUCKS
1832                         ATTN SEAN VARGAS, FIELD SVC MGR
                             17700 E 32ND PL
                             AURORA, CO 80011                         Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT                                                              $              ‐
                             CROWN EQUIPMENT CORPORATION
                             D/B/A CROWN LIFT TRUCKS
1833                         ATTN SEAN VARGAS, FIELD SVC MGR
                             17700 E 32ND PL
                             AURORA, CO 80011                         Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 11/02/2015                                             $              ‐
                             CROWN EQUPIMENT CORPORATION
                             D/B/A CROWN LIFT TRUCKS
1834                         ATTN ANGIE HILLS
                             5352 BROADMOOR AVE SE
                             KENTWOOD, MI 49512                       Dean Foods Company                 LEASE: EQUIPMENT DATED 05/10/2019                                             $              ‐
                             CROWN EQUPIMENT CORPORATION
                             D/B/A CROWN LIFT TRUCKS
1835                         ATTN LORAE MAKSYMOWSKI
                             5352 BROADMOOR AVE SE
                             KENTWOOD, MI 49512                       Dean Foods Company                 LEASE: EQUIPMENT DATED 09/17/2019                                             $              ‐
                             CROWN EQUPIMENT CORPORATION
                             D/B/A CROWN LIFT TRUCKS
1836                         ATTN LORAE MAKSYMOWSKI
                             5352 BROADMOOR AVE SE
                             KENTWOOD, MI 49512                       Dean Foods Company                 LEASE: EQUIPMENT DATED 07/29/2019                                             $              ‐
                             CROWN EQUPIMENT CORPORATION
                             D/B/A CROWN LIFT TRUCKS
1837                         ATTN LORAE MAKSYMOWSKI
                             5352 BROADMOOR AVE SE
                             KENTWOOD, MI 49512                       Dean Foods Company                 LEASE: EQUIPMENT DATED 09/06/2015                                             $              ‐
                             CROWN LIFT TRUCKS
1838                         141 N GIBSON RD
                             HENDERSON, NV 89014                      Dean Foods Company                 LEASE: EQUIPMENT                                                              $              ‐
                             CROWN LIFT TRUCKS
1839                         141 N GIBSON RD
                             HENDERSON, NV 89014                      Southern Foods Group, LLC          LEASE: EQUIPMENT                                                              $              ‐
                             CROWN LIFT TRUCKS
1840                         1919 RESEARCH DR
                             FORT WAYNE, IN 46808                     Suiza Dairy Group, LLC             LEASE: EQUIPMENT DATED 08/10/2007                                             $              ‐
                             CROWN LIFT TRUCKS
1841                         3060 PREMIERE PWKY
                             DULUTH, GA 30097                         Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT                                                              $              ‐
                             CROWN LIFT TRUCKS
                             D/B/A CROWN LIFT TRUCKS NEW ORLEANS
1842
                             901 S LABARRE RD, STE 202
                             METAIRIE, LA 70001                       Southern Foods Group, LLC          LEASE: EQUIPMENT                                                              $              ‐
                             CROWN
                             ATTN JEFFREY BAILEY, DIRECTOR
1843
                             44 S WASHINGTON ST
                             NEW BREMEN, OH 45869                     Dean Foods Company                 MAINTENANCE: EQUIPMENT                                                        $              ‐
                             CRUX LEGAL LLC
1844                         112 N. RUBEY DR., SUITE 120                                                 THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             GOLDEN, CO 80403                         Dean Foods Company                 01/20/2013                                                                    $              ‐



                                                                                                                                                                                                          Page 71 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 72 of 304
                                                Dean Foods Company, et al.
                                                                                                Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                               Debtor(s)                                                 Contract Description                                 Cure Amounts
                                 CRYSTAL BROOK
1845                             BOX 1437
                                 DERBY LINE, VT 05830                          Dean Foods Company                             INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 CRYSTAL BROOK
1846                             BOX 1437
                                 DERBY LINE, VT 05830                          Dean Foods Company                             TRANSPORTATION AGREEMENT                                                      $              ‐
                                 CS GROUP
                                 ATTN JAMES H WADE
1847   6587 / 1847
                                 1600 PARK 370 PL
                                 HAZELWOOD, MO 63042                           Dean Foods Company                             LICENSING AGREEMENT DATED 11/02/2017                                          $              ‐
                                 CSC TRUST COMPANY OF DELAWARE
                                 ATTN CORP TRUST & TRANSACTION SERVICE
1848   1848 / 1119               ONE LITTLE FALLS CENTRE I, STE 210
                                 2711 CENTERVILLE RD
                                 WILMINGTON, DE 19808                          Dean Holding Company                           PARTNERSHIP AGREEMENT DATED 06/27/2006                                        $              ‐
                                 CSC TRUST COMPANY OF DELAWARE
                                 ATTN CORP TRUST & TRANSACTION SERVICE
1849   1849 / 1121               ONE LITTLE FALLS CENTRE I, STE 210
                                 2711 CENTERVILLE RD
                                 WILMINGTON, DE 19808                          Dean Holding Company                           TRUST AGREEMENT DATED 06/27/2006                                              $              ‐
                                 CSM PROPERTIES INC
                                 ATTN BRADLEY KITTLESON, VP
1850
                                 500 WASHINGTON AVE S, STE 3000
                                 MINNEAPOLIS, MN 55415                         Dean Foods North Central, LLC                  LEASE: BUILDING AND LAND DATED 02/01/2010                                     $              ‐
                                 CSM PROPERTIES INC
                                 C/O CSM CORP
1851
                                 500 WASHINGTON AVE S, STE 3000
                                 MINNEAPOLIS, MN 55415                         Dean Foods North Central, LLC                  LEASE: BUILDING AND LAND DATED 12/02/2005                                     $              ‐
                                 CSM PROPERTIES INC
                                 C/O CSM CORP
1852
                                 500 WASHINGTON AVE S, STE 3000
                                 MINNEAPOLIS, MN 55415                         Dean Foods North Central, LLC                  LEASE: BUILDING AND LAND                                                      $              ‐
                                 CSM PROPERTIES INC
                                 C/O CSM CORP
1853
                                 500 WASHINGTON AVE S, STE 3000
                                 MINNEAPOLIS, MN 55415                         Dean Foods North Central, LLC                  LEASE: BUILDING AND LAND DATED 10/11/2016                                     $              ‐
                                 CSX TRANSPORTATION INC
                                 ATTN MARK A GENNETTE, DIRECTOR CONTRACT
1854                             MANGEMENT
                                 500 WATER ST
                                 JACKSONVILLE, FL 32202                        Garelick Farms, LLC                            FREIGHT SERVICES AGREEMENT DATED 06/02/2015                                   $              ‐
                                 CT CORPORATION SYSTEM
1855   7939 / 1855               111 EIGHTH AVE, 13TH FLR                                                                     THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 NEW YORK, NY 10011                            Dean Foods Company                             08/30/2018                                                                    $              ‐
                                 CT CORPORATION SYSTEM
1856                             111 EIGHTH AVE, 13TH FLR
                                 NEW YORK, NY 10011                            Dean Foods Company                             LICENSING AGREEMENT                                                           $              ‐
                                 CT CORSEACH
1857                             PO BOX 4349
                                 CAROL STREAM, IL 60197‐4349                   Dean Foods Company                             SOFTWARE LICENSING AGREEMENT DATED 02/28/2007                                 $              ‐
                                 CULTIVATED FILMS LLC
1858                             875 MELROSE AVE, #6K
                                 BRONX, NY 10451                               Dean Intellectual Property Services II, Inc.   LICENSING AGREEMENT DATED 12/11/2013                                          $              ‐
                                 CULTIVATED FILMS LLC
1859                             875 MELROSE AVE, #6K
                                 BRONX, NY 10451                               Dean Dairy Holdings, LLC                       CONFIDENTIALITY AGREEMENT DATED 12/12/2013                                    $              ‐
                                 CULTIVATED FILMS LLC
1860                             875 MELROSE AVE, #6K
                                 BRONX, NY 10451                               Dean Foods Company                             CONFIDENTIALITY AGREEMENT                                                     $              ‐
                                 CUMBERLAND FARMS INC
                                 ATTN JOHN DULIN
1861   6588 / 1861
                                 165 FLANDERS RD
                                 WESTBOROUGH, MA 01581                         Dean Foods Company                             LICENSING AGREEMENT DATED 05/04/2017                                          $              ‐
                                 CUMBERLAND FARMS INC
                                 ATTN JOHN DULIN, PRIVATE LABEL CATEGORY MGR
1862
                                 100 CROSSING BLVD
                                 FARMINGHAM, MA 01702                          Friendly'S Manufacturing And Retail, LLC       CUSTOMER AGREEMENT DATED 04/29/2011                                           $              ‐
                                 CUMBERLAND FARMS INC
                                 ATTN VP, MARKETING
1863
                                 100 CROSSING BLVD
                                 FARMINGHAM, MA 01702                          Garelick Farms, LLC                            CUSTOMER AGREEMENT                                                            $              ‐
                                 CUOMO, LAWRENCE
1864                             ADDRESS ON FILE
                                                                               Dean Foods Company                             PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 CURA EMERGENCY SERVICES LLC
                                 ATTN JOHN ELLIS
1865
                                 6205 CHAPEL HILL BLVD, STE 100
                                 PLANO, TX 75093                               Dean Dairy Holdings, LLC                       ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 02/07/2011                             $              ‐
                                 CURA EMERGENCY SERVICES
                                 ATTN JOHN ELLIS
1866
                                 6205 CHAPEL HILL BLVD, STE 100
                                 PLANO, TX 75093                               Berkeley Farms, LLC                            ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $        125,636.05
                                 CURA EMERGENCY SERVICES
                                 ATTN JOHN ELLIS
1867   2535 / 1867
                                 6205 CHAPEL HILL BLVD, STE 100
                                 PLANO, TX 75093                               Berkeley Farms, LLC                            ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $              ‐
                                 CURA EMERGENCY SERVICES
                                 ATTN JOHN ELLIS
1868   2536 / 1868
                                 6205 CHAPEL HILL BLVD, STE 100
                                 PLANO, TX 75093                               Berkeley Farms, LLC                            ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $              ‐
                                 CURA EMERGENCY SERVICES
                                 ATTN JOHN ELLIS
1869   2537 / 1869
                                 6205 CHAPEL HILL BLVD, STE 100
                                 PLANO, TX 75093                               Berkeley Farms, LLC                            ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $              ‐
                                 CURA EMERGENCY SERVICES
                                 ATTN JOHN ELLIS
1870   2538 / 1870
                                 6205 CHAPEL HILL BLVD, STE 100
                                 PLANO, TX 75093                               Berkeley Farms, LLC                            ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $              ‐




                                                                                                                                                                                                                               Page 72 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 73 of 304
                                                Dean Foods Company, et al.
                                                                                                     Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                                   Debtor(s)                                         Contract Description            Cure Amounts
                                 CURA EMERGENCY SERVICES
                                 ATTN JOHN ELLIS
1871   2539 / 1871
                                 6205 CHAPEL HILL BLVD, STE 100
                                 PLANO, TX 75093                                    Berkeley Farms, LLC                 ENVIRONMENTAL CLEAN‐UP AGREEMENT                           $              ‐
                                 CURA EMERGENCY SERVICES
                                 ATTN JOHN ELLIS
1872   2540 / 1872
                                 6205 CHAPEL HILL BLVD, STE 100
                                 PLANO, TX 75093                                    Berkeley Farms, LLC                 ENVIRONMENTAL CLEAN‐UP AGREEMENT                           $              ‐
                                 CURA EMERGENCY SERVICES
                                 ATTN ROB MONAGHAN, INCIDENT MANAGER
1873   1873 / 1087
                                 6205 CHAPEL HILL BLVD, STE 100
                                 PLANO, TX 75093                                    Berkeley Farms, LLC                 ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 10/21/2011          $              ‐
                                 CURVATURE INC
1874                             14416 COLLECTIONS CTR DR
                                 CHICAGO, IL 60693                                  Dean Foods Company                  PURCHASE CONTRACT                                          $              ‐
                                 CURVATURE
1875                             2810 COLISEUM CENTER DR
                                 CHARLOTTE, NC 28217                                Dean Foods Company                  PURCHASE CONTRACT DATED 03/18/2019                         $              ‐
                                 CURVIN W. OR DELPHINE HOOVER
1876                             1332 OLD LINE ROAD
                                 MANHEIM, PA 17545                                  Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 CURVIN W. OR DELPHINE HOOVER
1877                             1332 OLD LINE ROAD
                                 MANHEIM, PA 17545                                  Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $              ‐
                                 CURVIN Z. GOOD
1878                             151 HERGELRODE DRIVE
                                 MYERSTOWN, PA 17067                                Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 CURVIN Z. GOOD
1879                             151 HERGELRODE DRIVE
                                 MYERSTOWN, PA 17067                                Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $              ‐
                                 CUSHMAN & WAKEFIELD INC
                                 ATTN BRIAN D JAFFE
1880
                                 1420 FIFTH AVE, STE 2600
                                 SEATTLE, WA 98101                                  Dean Foods Company                  SERVICE CONTRACT                                           $              ‐
                                 CUSHMAN & WAKEFIELD US INC
                                 ATTN BRIAN D JAFFE
1881
                                 1420 FIFTH AVE, STE 2600
                                 SEATTLE, WA 98101                                  Dean Foods Company                  SERVICE CONTRACT                                           $              ‐
                                 CUSHMAN & WAKEFIELD US INC
                                 ATTN JAMES FARRER, DIR FINANCIAL & TAX REPORTING
1882
                                 1650 MARKET ST, 33RD FL
                                 PHILADELPHIA, PA 19103                             Dean Foods Company                  SERVICE CONTRACT DATED 07/08/2019                          $              ‐
                                 CUSHMAN & WAKEFIELD US INC
                                 ATTN JAMES FARRER, DIR FINANCIAL & TAX REPORTING
1883
                                 1650 MARKET ST, 33RD FL
                                 PHILADELPHIA, PA 19103                             Suiza Dairy Group, LLC              CUSTOMER AGREEMENT DATED 12/06/2017                        $              ‐
                                 CUSHMAN & WAKEFIELD US INC
                                 ATTN MARTIN WOODROW
1884
                                 8390 E CRESCENT PKWY
                                 GREENWOOD VILLAGE, CO 80111                        Dean Dairy Holdings, LLC            SERVICE CONTRACT                                           $              ‐
                                 CUSHMAN & WAKEFIELD US INC
                                 ATTN MARTIN WOODROW
1885
                                 8390 E CRESCENT PKWY
                                 GREENWOOD VILLAGE, CO 80111                        Suiza Dairy Group, LLC              SERVICE CONTRACT                                           $              ‐
                                 CUSHMAN & WAKEFIELD US INC
                                 ATTN MARTIN WOODROW
1886
                                 8390 E CRESCENT PKWY
                                 GREENWOOD VILLAGE, CO 80111                        Dean Dairy Holdings, LLC            SERVICE CONTRACT                                           $              ‐
                                 CUSHMAN & WAKEFIELD US INC
                                 ATTN VICTORIA NOONAN, MANANGING PRINCIPAL
1887
                                 200 S WACKER DR, STE 2800
                                 CHICAGO, IL 60606                                  Dean Dairy Holdings, LLC            CONFIDENTIALITY AGREEMENT DATED 03/06/2017                 $              ‐
                                 CUSHMAN & WAKEFIELD US INC
                                 ATTN VICTORIA NOONAN, MANANGING PRINCIPAL
1888
                                 200 S WACKER DR, STE 2800
                                 CHICAGO, IL 60606                                  Suiza Dairy Group, LLC              CONFIDENTIALITY AGREEMENT DATED 03/06/2017                 $              ‐
                                 CUSHMAN &WAKEFIELD
                                 ATTN KYLE GRIFFITH, VP
1889
                                 2021 MCKINNEY AVE, STE 900
                                 DALLAS, TX 75201                                   Dean Foods Company                  SERVICE CONTRACT                                           $         58,138.73
                                 CVM SOLUTIONS LLC
                                 ATTN CORPORATE COUNSEL
1890
                                 1815 S MEYERS RD, #820
                                 OAKBROOK TERRACE, IL 60504                         Dean Management, LLC                IT CONTRACT DATED 12/15/2012                               $              ‐
                                 CVS PHARMACY INC
                                 OFFICE OF GENERAL COUNSEL
1891                             ATTN FLORENCE CRISP
                                 ONE CVS DR
                                 WOONSOCKET, RI 02895                               Dean Dairy Holdings, LLC            ADVERTISING CONTRACT DATED 06/08/2017                      $              ‐
                                 CYBERARK SOFTWARE INC
                                 ATTN SUZY PELED, VP FINANCE
1892
                                 60 WELLS AVE
                                 NEWTON, MA 02459                                   Dean Foods Company                  SOFTWARE LICENSING AGREEMENT DATED 05/29/2015              $              ‐
                                 D&L FARMS
1893                             1428 COAL GLEN ROAD
                                 BROCKWAY, PA 15824                                 Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 D&L FARMS
1894                             1428 COAL GLEN ROAD
                                 BROCKWAY, PA 15824                                 Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $              ‐
                                 D. WOODS FARM, INC.
1895                             13200 WATER STREET EXT
                                 EDINBORO, PA 16412                                 Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 D. WOODS FARM, INC.
1896                             13200 WATER STREET EXT
                                 EDINBORO, PA 16412                                 Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $              ‐
                                 DAILY DISPOSAL SERVICES INC
                                 ATTN CHRISTINE ELIAS, REGIONAL SALES MGR
1897
                                 12637 VIGILANTE RD
                                 LAKESIDE, CA 92040                                 Alta‐Dena Certified Dairy, LLC      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 12/04/2013   $              ‐



                                                                                                                                                                                                      Page 73 of 304
                 Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 74 of 304
                                            Dean Foods Company, et al.
                                                                                                Contract Exhibit

       Multiparty Contract
Item     References (1)                         Counterparty                                    Debtor(s)                                    Contract Description       Cure Amounts
                             DAIMLERCHRYSLER FINANCIAL SERVICES AMERICAS LLC
1898                         1011 WARRENVILLE RD, STE 600
                             LISLE, IL 60532                                   Dean Transportation, Inc.           LEASE: EQUIPMENT                                 $      1,374,913.18
                             DAIMLERCHRYSLER FINANCIAL SERVICES AMERICAS LLC
1899                         1011 WARRENVILLE RD, STE 600
                             LISLE, IL 60532                                   Dean Transportation, Inc.           GUARANTEES                                       $              ‐
                             DAIMLERCHRYSLER FINANCIAL SERVICES AMERICAS LLC
1900                         1011 WARRENVILLE RD, STE 600
                             LISLE, IL 60532                                   Dean Dairy Holdings, LLC            GUARANTEES                                       $              ‐
                             DAIRY CONVEYOR CORP
                             ATTN GARY FREUDENBERG
1901
                             38 MT EBO RD S
                             BREWSTER, NY 10509                                Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 01/01/2019               $         17,402.53
                             DAIRY CONVEYOR CORP
                             ATTN GARY FREUDENBERG
1902
                             38 MT EBO RD S
                             BREWSTER, NY 10509                                Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 01/01/2017               $              ‐
                             DAIRY FARMERS OF AMERICA INC
                             ATTN CHIEF FLUID MKT OFFICER
1903
                             1405 N 98 ST
                             KANSAS CITY, KS 66111                             Dean Foods Company                  PURCHASE CONTRACT DATED 11/01/2018               $              ‐
                             DAIRY FARMERS OF AMERICA INC
                             ATTN CHIEF FLUID MKT OFFICER
1904
                             1405 N 98 ST
                             KANSAS CITY, KS 66111                             Dean Foods Company                  PURCHASE CONTRACT DATED 11/01/2018               $              ‐
                             DAIRY FARMERS OF AMERICA INC
                             ATTN DAVID A GEISLER
1905
                             10220 N AMBASSADOR DR
                             KANSAS CITY, MO 64153                             Dean Foods Company                  PURCHASE CONTRACT DATED 09/30/2009               $              ‐
                             DAIRY FARMERS OF AMERICA INC
                             ATTN DAVID A GEISLER
1906
                             3253 E CHESTNUT EXPWAY
                             SPRINGFIELD, MO 65806                             Suiza Dairy Group, LLC              PURCHASE CONTRACT DATED 02/20/1998               $              ‐
                             DAIRY FARMERS OF AMERICA INC
                             ATTN DAVID A GEISLER
1907                         NORTHPOINTE TOWER STE 1000
                             10220 N EXECUTIVE HILLS BLVD
                             KANSAS CITY, MO 64153                             Dean Foods Company                  GUARANTEES DATED 01/01/2003                      $              ‐
                             DAIRY FARMERS OF AMERICA INC
                             ATTN DAVID A GEISLER
1908                         NORTHPOINTE TOWER
                             10220 N EXECUTIVE HILLS BLVD
                             KANSAS CITY, MO 64153                             Garelick Farms, LLC                 PURCHASE CONTRACT DATED 12/17/1998               $              ‐
                             DAIRY FARMERS OF AMERICA INC
                             ATTN DAVID A GEISLER
1909                         NORTHPOINTE TOWER
                             10220 N EXECUTIVE HILLS BLVD
                             KANSAS CITY, MO 64153                             Suiza Dairy Group, LLC              PURCHASE CONTRACT DATED 04/03/2000               $              ‐
                             DAIRY FARMERS OF AMERICA INC
                             ATTN DAVID A GEISLER
1910                         NORTHPOINTE TOWER
                             10220 N EXECUTIVE HILLS BLVD
                             KANSAS CITY, MO 64153                             Suiza Dairy Group, LLC              PURCHASE CONTRACT DATED 04/03/2000               $              ‐
                             DAIRY FARMERS OF AMERICA INC
                             ATTN DAVID A GEISLER
1911                         NORTHPOINTE TOWER
                             10220 N EXECUTIVE HILLS BLVD
                             KANSAS CITY, MO 64153                             Suiza Dairy Group, LLC              PURCHASE CONTRACT DATED 01/01/2002               $              ‐
                             DAIRY FARMERS OF AMERICA INC
                             ATTN DAVID A GEISLER
1912                         NORTHPOINTE TOWER
                             10220 N EXECUTIVE HILLS BLVD
                             KANSAS CITY, MO 64153                             Dean Foods Company                  PURCHASE CONTRACT DATED 11/26/2003               $              ‐
                             DAIRY FARMERS OF AMERICA INC
                             ATTN DAVID A GEISLER
1913                         NORTHPOINTE TOWER
                             10220 N EXECUTIVE HILLS BLVD
                             KANSAS CITY, MO 64153                             Southern Foods Group, LLC           PURCHASE CONTRACT DATED 12/01/2003               $              ‐
                             DAIRY FARMERS OF AMERICA INC
                             ATTN GLENN WALLACE, CHIEF OPERATION OFFICER
1914                         WESTERN AREA COUNCIL
                             580 N WILMA AVE BLDG B, STE H
                             RIPON, CA 95366                                   Alta‐Dena Certified Dairy, LLC      PURCHASE CONTRACT DATED 04/08/2011               $              ‐
                             DAIRY FARMERS OF AMERICA INC
                             ATTN JOHN T SIGLOW
1915                         8257 DOW CIR
                             PO BOX 368017
                             STRONGSVILLE, OH 44136                            Tuscan/Lehigh Dairies, Inc.         PURCHASE CONTRACT DATED 04/28/1998               $              ‐
                             DAIRY FARMERS OF AMERICA INC
                             ATTN RANDY MCGINNIS
1916
                             1405 N 98 ST
                             KANSAS CITY, KS 66111                             Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 01/15/2019               $              ‐
                             DAIRY FARMERS OF AMERICA
                             ATTN DAVID A GEISLER
1917
                             3253 E CHESTNUT EXPWAY
                             SPRINGFIELD, MO 65802                             Southern Foods Group, LLC           PURCHASE CONTRACT DATED 02/17/1998               $              ‐
                             DAIRY FARMERS OF AMERICA
                             ATTN DAVID A GEISLER
1918
                             3253 E CHESTNUT EXPWAY
                             SPRINGFIELD, MO 65802                             Southern Foods Group, LLC           PURCHASE CONTRACT DATED 01/01/2002               $              ‐
                             DAIRY FARMERS OF AMERICA
                             ATTN DAVID A GEISLER
1919
                             3253 E CHESTNUT EXPWAY
                             SPRINGFIELD, MO 65802                             Southern Foods Group, LLC           PURCHASE CONTRACT DATED 12/01/2003               $              ‐
                             DAIRY FARMERS OF AMERICA
                             ATTN DAVID A GEISLER
1920
                             3253 E CHESTNUT EXPWAY
                             SPRINGFIELD, MO 65802                             Southern Foods Group, LLC           PURCHASE CONTRACT DATED 02/17/1998               $              ‐




                                                                                                                                                                                       Page 74 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 75 of 304
                                                 Dean Foods Company, et al.
                                                                                            Contract Exhibit

           Multiparty Contract
Item         References (1)                              Counterparty                       Debtor(s)                                              Contract Description                                 Cure Amounts
                                    DAIRY FARMERS OF AMERICA
                                    ATTN DAVID A GEISLER
1921   7881 / 1921
                                    3253 E CHESTNUT EXPWAY                                                            THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                    SPRINGFIELD, MO 65802                 Dean Foods Company                          04/14/2014                                                                    $              ‐
                                    DAIRY FARMERS OF AMERICA
                                    ATTN: MATTHEW STEINKE
1922
                                    10220 NORTH EXECUTIVE HILLS BLVD.
                                    KANSAS CITY, MO 64190                 Dean Foods Company                          PRE‐PETITION MILK                                                             $    103,957,629.47
                                    DAIRY GROUP RECEIVABLES II, L.P.
                                    2711 NORTH HASKELL AVENUE
1923
                                    SUITE 3400
                                    DALLAS, TX 75204                      Alta‐Dena Certified Dairy, LLC              PURCHASE CONTRACT DATED 06/12/2014                                            $              ‐
                                    DAIRY GROUP RECEIVABLES II, L.P.
                                    2711 NORTH HASKELL AVENUE
1924
                                    SUITE 3400
                                    DALLAS, TX 75204                      Verifine Dairy Products Of Sheboygan, LLC   PURCHASE CONTRACT DATED 06/12/2014                                            $              ‐
                                    DAIRY GROUP RECEIVABLES LP
                                    2711 NORTH HASKELL AVENUE
1925
                                    SUITE 3400
                                    DALLAS, TX 75204                      Country Fresh, LLC                          SALES CONTRACT/TRADE AGREEMENT                                                $              ‐
                                    DAIRY LLC
                                    ATTN JEFF MAKOHON, VP, SOLUTIONS
1926
                                    9400 N CENTRAL EXPRESSWAY, STE 1300
                                    DALLAS, TX 75231                      Suiza Foods Inc                             SERVICE CONTRACT                                                              $              ‐
                                    DAIRY MARKETING ALLIANCE LLC
                                    ATTN RICK SMITH
1927   4011 / 1927                  5001 BRITTENFIELD PRKW
                                    PO BOX 4844
                                    SYRACUSE, NY 13221‐4844               Dean Foods Company                          LICENSING AGREEMENT DATED 07/24/2002                                          $              ‐
                                    DAIRY MARKETING ALLIANCE LLC
                                    ATTN RICK SMITH
1928   4012 / 1928                  5001 BRITTENFIELD PRKW
                                    PO BOX 4844
                                    SYRACUSE, NY 13221‐4844               Dean Foods Company                          LICENSING AGREEMENT                                                           $              ‐
                                    DAIRY MARKETING ALLIANCE LLC
                                    ATTN RICK SMITH
1929   4013 / 1929                  5001 BRITTENFIELD PRKW
                                    PO BOX 4844
                                    SYRACUSE, NY 13221‐4844               Dean Foods Company                          LICENSING AGREEMENT DATED 07/24/2002                                          $              ‐
                                    DAIRY MARKETING SERVICES LLC
                                    ATTN RICK SMITH
1930                                5001 BRITTENFIELD PRKW
                                    PO BOX 4844
                                    SYRACUSE, NY 13221‐4844               Dean Foods Company                          PURCHASE CONTRACT DATED 11/01/2018                                            $              ‐
                                    DAIRY MARKETING SERVICES LLC
                                    ATTN RICK SMITH
1931                                5001 BRITTENFIELD PRKW
                                    PO BOX 4844
                                    SYRACUSE, NY 13221‐4844               Dean Holding Company                        SERVICE CONTRACT DATED 01/31/2003                                             $              ‐
                                    DAIRY MARKETING SERVICES LLC
                                    ATTN RICK SMITH
1932                                5001 BRITTENFIELD PRKW
                                    PO BOX 4844
                                    SYRACUSE, NY 13221‐4844               Dean Foods Company                          VENDOR AGREEMENT                                                              $              ‐
                                    DAIRY MARKETING SERVICES LLC
                                    ATTN RICK SMITH
1933                                5001 BRITTENFIELD PRKW
                                    PO BOX 4844
                                    SYRACUSE, NY 13221‐4844               Dean Foods Company                          VENDOR AGREEMENT DATED 01/01/2003                                             $              ‐
                                    DAIRY PRODUCTS INC
                                    ATTN MAGNUS WIDEN
1934
                                    10400 VIKING DR, STE 540
                                    EDEN PRAIRIE, MN 55344                Dean Foods Company                          DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT                          $              ‐
                                    DAIRY PRODUCTS INC
                                    ATTN MAGNUS WIDEN
1935
                                    10400 VIKING DR, STE 540
                                    EDEN PRAIRIE, MN 55344                Dean Foods Company                          DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 08/02/2019         $              ‐
                                    DAIRY PRODUCTS INC
                                    ATTN MAGNUS WIDEN
1936
                                    10400 VIKING DR, STE 540
                                    EDEN PRAIRIE, MN 55344                Dean Foods Company                          DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 08/02/2019         $              ‐
                                    DAIRY PRODUCTS INC
                                    ATTN MAGNUS WIDEN
1937
                                    10400 VIKING DR, STE 540
                                    EDEN PRAIRIE, MN 55344                Dean Foods Company                          DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT                          $              ‐
                                    DAIRY WORKERS LOCAL 386
1938                                1225 13TH STREET
                                    MODESTO, CA 95354                     Country Fresh, LLC                          UNION CONTRACT DATED 11/07/2016                                               $              ‐
                                    DAIRY, LLC
                                    9400 North Central Expressway
1939
                                    Suite 1300
                                    Dallas, TX 75231                      Suiza Dairy Group, LLC                      MEMBERSHIP AGREEMENT DATED 4/23/2001                                          $        165,541.38
                                      DAIRYLAND ICE CREAM INC
                                      ATTN SAL GUAGLIARDO
1940   283 / 596 / 1940 / 4632 / 4873
                                      PO BOX 5085
                                      TAMPA, FL 33675                     Dean Holding Company                        INDEMNITY AGREEMENT                                                           $              ‐
                                    DAIRYLAND INC
                                    ATTN SAL GUAGLIARDO
1941   1941 / 1807
                                    PO BOX 5085
                                    TAMPA, FL 33675                       Suiza Dairy Group, LLC                      LEASE: EQUIPMENT DATED 07/31/2009                                             $              ‐
                                    DAIRYLAND INC
                                    ATTN SAL GUAGLIARDO
1942
                                    PO BOX 5085
                                    TAMPA, FL 33675                       Suiza Dairy Group, LLC                      LEASE: BUILDING AND LAND                                                      $         20,853.67
                                    DAIRYLAND INC
                                    ATTN SAL GUAGLIARDO
1943
                                    PO BOX 5085
                                    TAMPA, FL 33675                       Suiza Dairy Group, LLC                      LEASE: BUILDING AND LAND DATED 08/03/2009                                     $              ‐




                                                                                                                                                                                                                       Page 75 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 76 of 304
                                                Dean Foods Company, et al.
                                                                                           Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                           Debtor(s)                                       Contract Description                        Cure Amounts
                                 DAIRYLAND INC
                                 ATTN SAL GUAGLIARDO
1944
                                 PO BOX 5085
                                 TAMPA, FL 33675                          Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND                                             $              ‐
                                 DAIRY‐MIX INC
                                 ATTN JAY JASKIEWICZ
1945
                                 3020 46 AVE N
                                 ST PETERSBURG, FL 33714                  Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 01/17/2019                                   $              ‐
                                 DALE COVERT
1946                             448 BRACE ROAD
                                 WEST WINFIELD, NY 13491                  Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 DALE COVERT
1947                             448 BRACE ROAD
                                 WEST WINFIELD, NY 13491                  Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                 DALE MCCONNELL
1948                             1990 STANHOPE KELLOGSVILLE ROAD
                                 DORSET, OH 44032                         Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 DALE MCCONNELL
1949                             1990 STANHOPE KELLOGSVILLE ROAD
                                 DORSET, OH 44032                         Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                 DALE R. KAUFFMAN
1950                             826 WEAVERTOWN ROAD
                                 MYERSTOWN, PA 17067                      Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 DALE R. KAUFFMAN
1951                             826 WEAVERTOWN ROAD
                                 MYERSTOWN, PA 17067                      Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                 DALLAS CPT FEE OWNER LP
                                 C/O ASHKENAZY & AGUS VENTURES LLC
1952                             ATTN JONATHAN S AGUS
                                 7100 W CAMINO REAL, STE 300
                                 BOCA RATON, FL 33433                     Dean Foods Company                  LEASE: BUILDING AND LAND DATED 06/03/2009                            $              ‐
                                 DALLAS CPT FEE OWNER LP
                                 C/O BARROW ST CAPITAL LLC
1953                             ATTN STEVEN C LEBOWITZ
                                 ONE STATION PLACE
                                 STAMFORD, CT 06902                       Dean Foods Company                  LEASE: BUILDING AND LAND DATED 07/26/2011                            $              ‐
                                 DALLAS CPT FEE OWNER LP
                                 C/O BARROW ST CAPITAL LLC
1954   3915 / 1954               ATTN STEVEN C LEBOWITZ
                                 ONE STATION PLACE
                                 STAMFORD, CT 06902                       Dean Foods Company                  LICENSING AGREEMENT DATED 07/20/2011                                 $              ‐
                                 DALLAS CPT FEE OWNER LP
                                 C/O BARROW ST CAPITAL LLC
1955   3916 / 1955               ATTN STEVEN C LEBOWITZ
                                 ONE STATION PLACE
                                 STAMFORD, CT 06902                       Dean Foods Company                  LICENSING AGREEMENT DATED 07/27/2011                                 $              ‐
                                 DALLAS CPT FEE OWNER LP
                                 C/O BARROW ST CAPITAL LLC
1956                             ATTN STEVEN C LEBOWITZ
                                 ONE STATION PLACE
                                 STAMFORD, CT 06902                       Dean Foods Company                  LEASE: BUILDING AND LAND DATED 07/25/2011                            $              ‐
                                 DALLAS CPT FEE OWNER LP
                                 C/O BARROW ST CAPITAL LLC
1957                             ATTN STEVEN C LEBOWITZ
                                 ONE STATION PLACE
                                 STAMFORD, CT 06902                       Dean Foods Company                  LEASE: BUILDING AND LAND DATED 07/26/2011                            $              ‐
                                 DALLAS CPT FEE OWNER LP
                                 C/O BARROW ST CAPITAL LLC
1958                             ATTN STEVEN C LEBOWITZ
                                 ONE STATION PLACE
                                 STAMFORD, CT 06902                       Dean Foods Company                  LEASE: BUILDING AND LAND DATED 07/26/2011                            $              ‐
                                 DALLAS SERIES OF LOCKTON COMPANIES LLC
                                 2100 ROSS AVENUE
1959
                                 LOCKTON DUNNING BENEFITS ‐ SUITE 1200
                                 DALLAS, TX 75201                         Southern Foods Group, LLC           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 08/30/2011   $              ‐
                                 DAN D.L. MILLER
1960                             15267 HAYES ROAD
                                 MIDDLEFIELD, OH 44062                    Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 DAN D.L. MILLER
1961                             15267 HAYES ROAD
                                 MIDDLEFIELD, OH 44062                    Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                 DANA, TERRY
1962                             ADDRESS ON FILE
                                                                          Dean Foods Company                  PERFORMANCE SHARE UNIT AGREEMENT                                     $              ‐
                                 DANA, TERRY
1963                             ADDRESS ON FILE
                                                                          Dean Foods Company                  PHANTOM SHARES AGREEMENT                                             $              ‐
                                 DANA, TERRY
1964                             ADDRESS ON FILE
                                                                          Alta‐Dena Certified Dairy, LLC      RETENTION AGREEMENT                                                  $              ‐
                                 DANIEL A OR DORTHY M BYLER
1965                             469 VAN ALSTINE ROAD
                                 JORDANVILLE, NY 13361                    Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 DANIEL A OR DORTHY M BYLER
1966                             469 VAN ALSTINE ROAD
                                 JORDANVILLE, NY 13361                    Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                 DANIEL AND CINDY KIBBE
1967                             11952 DONATION ROAD
                                 WATERFORD, PA 16441                      Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 DANIEL AND CINDY KIBBE
1968                             11952 DONATION ROAD
                                 WATERFORD, PA 16441                      Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                 DANIEL B. LAZZAR
1969                             289 SMALL ROAD
                                 FREDONIA, PA 16124                       Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 DANIEL B. LAZZAR
1970                             289 SMALL ROAD
                                 FREDONIA, PA 16124                       Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐




                                                                                                                                                                                                      Page 76 of 304
                       Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 77 of 304
                                                  Dean Foods Company, et al.
                                                                                                            Contract Exhibit

            Multiparty Contract
Item          References (1)                                Counterparty                                     Debtor(s)                                             Contract Description       Cure Amounts
                                       DANIEL E. STOLTZFUS
1971                                   9902 PEMBROKE RD
                                       PEMBROKE, KY 42266                                   Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                       DANIEL E. STOLTZFUS
1972                                   9902 PEMBROKE RD
                                       PEMBROKE, KY 42266                                   Dean Foods Company                         TRANSPORTATION AGREEMENT                           $              ‐
                                       DANIEL J LAVALLEY IRREVOCABLE TRUST DATED 12/17/13
       39 / 41 / 367 / 1973 / 1974 /
                                       RESEARCHING ADDRESS
1973   2868 / 2869 / 3014 / 5220 /
       5893 / 5916 / 7649
                                                                                            DFC Ventures, LLC                          PURCHASE CONTRACT DATED 05/04/2017                 $               ‐
       39 / 41 / 367 / 1973 / 1974 /   DANIEL J LAVALLEY LIVING TRUST DATED 2/17/06
1974   2868 / 2869 / 3014 / 5220 /     RESEARCHING ADDRESS
       5893 / 5916 / 7649                                                                   DFC Ventures, LLC                          PURCHASE CONTRACT DATED 05/04/2017                 $              ‐
                                       DANIEL S. ESH
1975                                   226 SNYDER ROAD
                                       LITTLE FALLS, NY 13365                               Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                       DANIEL S. ESH
1976                                   226 SNYDER ROAD
                                       LITTLE FALLS, NY 13365                               Dean Foods Company                         TRANSPORTATION AGREEMENT                           $               ‐
                                       DANIEL WITMER
1977                                   93 MILLEDGEVILLE ROAD
                                       HADLEY, PA 16130                                     Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                      $               ‐
                                       DANIEL WITMER
1978                                   93 MILLEDGEVILLE ROAD
                                       HADLEY, PA 16130                                     Dean Foods Company                         TRANSPORTATION AGREEMENT                           $              ‐
                                       DANIEL Z. MARTIN
1979                                   1630 CLAY ROAD
                                       EPHRATA, PA 17522                                    Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                       DANIEL Z. MARTIN
1980                                   1630 CLAY ROAD
                                       EPHRATA, PA 17522                                    Dean Foods Company                         TRANSPORTATION AGREEMENT                           $               ‐
                                       DANISCO USA INC
                                       ATTN DIR OF SALES, DAIRY
1981
                                       4 NEW CENTURY PKWY
                                       NEW CENTURY, KS 66031                                Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 01/01/2019                 $        646,526.13
                                       DANISCO USA INC
                                       ATTN DIR OF SALES, DAIRY
1982
                                       4 NEW CENTURY PKWY
                                       NEW CENTURY, KS 66031                                Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 03/16/2015                 $               ‐
                                       DANISCO USA INC
                                       ATTN PHILIP JOHNSON, ASST TREASURER
1983
                                       4 NEW CENTURY PKWY
                                       NEW CENTURY, KS 66031                                Dean Dairy Holdings, LLC                   PURCHASE AGREEMENT DATED 10/01/2013                $               ‐
                                       DANISCO USA INC
                                       ATTN PHILIP JOHNSON, ASST TREASURER
1984
                                       4 NEW CENTURY PKWY
                                       NEW CENTURY, KS 66031                                Suiza Dairy Group, LLC                     PURCHASE AGREEMENT DATED 10/01/2013                $               ‐
                                       DANNY AND WILLIAM YODER
1985                                   2740 OLD TRENTON ROAD
                                       GUTHRIE, KY 42234                                    Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                      $               ‐
                                       DANNY AND WILLIAM YODER
1986                                   2740 OLD TRENTON ROAD
                                       GUTHRIE, KY 42234                                    Dean Foods Company                         TRANSPORTATION AGREEMENT                           $              ‐
                                       DANNY BERNARD
1987                                   7709 CLAY GREGORY ROAD
                                       ORLINDA, TN 37141                                    Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                       DANNY BERNARD
1988                                   7709 CLAY GREGORY ROAD
                                       ORLINDA, TN 37141                                    Dean Foods Company                         TRANSPORTATION AGREEMENT                           $              ‐
                                       DAPTIV SOLUTIONS LLC
                                       ATTN SCOTT MAHAN, CFO
1989   1989 / 1240
                                       1111 THIRD AVE, STE 700
                                       SEATTLE, WA 98101                                    Dean Foods Company                         PURCHASE CONTRACT                                  $               ‐
                                       DARDEN DIRECT DISTRIBUTION LLC
                                       ATTN DOUGLAS J MILANES, SVP, CHIEF SUPPLY CHAIN
1990                                   OFFICER
                                       1000 DAREN CENTER DR
                                       ORLANDO, FL 32837                                    Dean Dairy Holdings, LLC                   SALES CONTRACT/TRADE AGREEMENT                     $               ‐
                                       DARDEN DIRECT DISTRIBUTION LLC
                                       ATTN DOUGLAS J MILANES, SVP, CHIEF SUPPLY CHAIN
1991                                   OFFICER
                                       1000 DAREN CENTER DR
                                       ORLANDO, FL 32837                                    Dean Dairy Holdings, LLC                   SALES CONTRACT/TRADE AGREEMENT DATED 05/24/2019    $               ‐
                                       DARIFAIR FOODS INC
                                       ATTN PRESIDENT
1992
                                       1 SAN JOSE PL #1
                                       JACKSONVILLE, FL 32257                               Dean Foods Company                         SERVICE CONTRACT                                   $               ‐
                                       DARIFILL INC
                                       ATTN STEVE ASPERY, PRESIDENT
1993
                                       750 GREEN CREST DR
                                       WESTERVILLE, OH 43081                                Dean Dairy Holdings, LLC                   CONFIDENTIALITY AGREEMENT DATED 04/23/2019         $         44,262.83
                                       DARIFILL INC
                                       ATTN STEVE ASPERY, PRESIDENT
1994
                                       750 GREEN CREST DR
                                       WESTERVILLE, OH 43081                                Dean Dairy Holdings, LLC                   CONFIDENTIALITY AGREEMENT                          $              ‐
                                       DARIFILL INC
                                       ATTN STEVE ASPERY, PRESIDENT
1995
                                       750 GREEN CREST DR
                                       WESTERVILLE, OH 43081                                Dean Dairy Holdings, LLC                   CONFIDENTIALITY AGREEMENT                          $               ‐
                                       DARIFILL INC
                                       ATTN STEVE ASPERY, PRESIDENT
1996   5100 / 1996
                                       750 GREEN CREST DR
                                       WESTERVILLE, OH 43081                                Friendly'S Manufacturing And Retail, LLC   LEASE: BUILDING AND LAND DATED 07/11/2017          $               ‐
                                       DARIFILL INC
                                       ATTN STEVE ASPERY, PRESIDENT
1997   5101 / 1997
                                       750 GREEN CREST DR
                                       WESTERVILLE, OH 43081                                Friendly'S Manufacturing And Retail, LLC   LEASE: BUILDING AND LAND                           $               ‐




                                                                                                                                                                                                             Page 77 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 78 of 304
                                                Dean Foods Company, et al.
                                                                                    Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                    Debtor(s)                                            Contract Description       Cure Amounts
                                 DARIFILL INC
                                 ATTN STEVE ASPERY, PRESIDENT
1998
                                 750 GREEN CREST DR
                                 WESTERVILLE, OH 43081              Friendly'S Manufacturing And Retail, LLC   LEASE: EQUIPMENT DATED 07/14/2017                 $              ‐
                                 DARIFILL INC
                                 ATTN STEVE ASPERY, PRESIDENT
1999   5102 / 1999
                                 750 GREEN CREST DR
                                 WESTERVILLE, OH 43081              Friendly'S Manufacturing And Retail, LLC   LEASE: EQUIPMENT DATED 07/11/2017                 $              ‐
                                 DARIFILL INC
                                 ATTN STEVE ASPERY, PRESIDENT
2000
                                 750 GREEN CREST DR
                                 WESTERVILLE, OH 43081              Suiza Dairy Group, LLC                     LEASE: EQUIPMENT DATED 09/11/2018                 $              ‐
                                 DARIFILL INC
                                 ATTN STEVE ASPERY, PRESIDENT
2001
                                 750 GREEN CREST DR
                                 WESTERVILLE, OH 43081              Suiza Dairy Group, LLC                     LEASE: EQUIPMENT DATED 12/10/2014                 $              ‐
                                 DARIFILL INC
                                 ATTN STEVE ASPERY, PRESIDENT
2002
                                 750 GREEN CREST DR
                                 WESTERVILLE, OH 43081              Dean Foods Company                         PURCHASE CONTRACT                                 $              ‐
                                 DARIFILL INC
                                 ATTN STEVE ASPERY, PRESIDENT
2003
                                 750 GREEN CREST DR
                                 WESTERVILLE, OH 43081              Dean Foods Company                         PURCHASE CONTRACT                                 $              ‐
                                 DARIFILL INC
                                 ATTN STEVE ASPERY, PRESIDENT
2004
                                 750 GREEN CREST DR
                                 WESTERVILLE, OH 43081              Dean Foods Company                         PURCHASE CONTRACT                                 $              ‐
                                 DARIFILL INC
                                 ATTN STEVE ASPERY, PRESIDENT
2005
                                 750 GREEN CREST DR
                                 WESTERVILLE, OH 43081              Suiza Dairy Group, LLC                     LEASE: EQUIPMENT                                  $              ‐
                                 DARIFILL INC
                                 ATTN STEVE ASPERY, PRESIDENT
2006
                                 750 GREEN CREST DR
                                 WESTERVILLE, OH 43081              Suiza Dairy Group, LLC                     LEASE: EQUIPMENT DATED 12/18/2018                 $              ‐
                                 DARIFILL INC
                                 ATTN STEVE ASPERY, PRESIDENT
2007
                                 750 GREEN CREST DR
                                 WESTERVILLE, OH 43081              Southern Foods Group, LLC                  LEASE: EQUIPMENT DATED 09/23/2019                 $              ‐
                                 DARIFILL INC
                                 ATTN STEVE ASPERY, PRESIDENT
2008
                                 750 GREEN CREST DR
                                 WESTERVILLE, OH 43081              Southern Foods Group, LLC                  LEASE: EQUIPMENT DATED 09/19/2019                 $              ‐
                                 DARIFILL INC
                                 ATTN STEVE ASPERY, PRESIDENT
2009
                                 750 GREEN CREST DR
                                 WESTERVILLE, OH 43081              Suiza Dairy Group, LLC                     LEASE: EQUIPMENT DATED 10/31/2019                 $              ‐
                                 DARIFILL INC
                                 ATTN STEVE ASPERY, PRESIDENT
2010
                                 750 GREEN CREST DR
                                 WESTERVILLE, OH 43081              Suiza Dairy Group, LLC                     LEASE: EQUIPMENT                                  $              ‐
                                 DARIFILL INC
                                 ATTN STEVE ASPERY, PRESIDENT
2011
                                 750 GREEN CREST DR
                                 WESTERVILLE, OH 43081              Suiza Dairy Group, LLC                     LEASE: EQUIPMENT DATED 11/01/2019                 $              ‐
                                 DARIFILL INC
                                 ATTN STEVE ASPERY, PRESIDENT
2012
                                 750 GREEN CREST DR
                                 WESTERVILLE, OH 43081              Suiza Dairy Group, LLC                     LEASE: EQUIPMENT                                  $              ‐
                                 DARIFILL INC
                                 ATTN STEVE ASPERY, PRESIDENT
2013
                                 750 GREEN CREST DR
                                 WESTERVILLE, OH 43081              Dean Dairy Holdings, LLC                   CONFIDENTIALITY AGREEMENT DATED 10/30/2012        $              ‐
                                 DARIFILL INC
                                 ATTN STEVE ASPERY, PRESIDENT
2014
                                 750 GREEN CREST DR
                                 WESTERVILLE, OH 43081              Dean Dairy Holdings, LLC                   CONFIDENTIALITY AGREEMENT DATED 11/30/2012        $              ‐
                                 DARIFILL INC
                                 ATTN STEVE ASPERY, PRESIDENT
2015
                                 750 GREEN CREST DR
                                 WESTERVILLE, OH 43081              Dean Dairy Holdings, LLC                   CONFIDENTIALITY AGREEMENT DATED 11/30/2012        $              ‐
                                 DARIFILL INC
                                 ATTN STEVE ASPERY, PRESIDENT
2016
                                 750 GREEN CREST DR
                                 WESTERVILLE, OH 43081              Dean Dairy Holdings, LLC                   CONFIDENTIALITY AGREEMENT DATED 11/30/2012        $              ‐
                                 DARIFILL INC
                                 ATTN STEVE ASPERY, PRESIDENT
2017
                                 750 GREEN CREST DR
                                 WESTERVILLE, OH 43081              Dean Foods Company                         INDEMNITY AGREEMENT DATED 03/10/2015              $              ‐
                                 DARIFILL INC
                                 ATTN STEVE ASPERY, PRESIDENT
2018
                                 750 GREEN CREST DR
                                 WESTERVILLE, OH 43081              Dean Dairy Holdings, LLC                   CONFIDENTIALITY AGREEMENT DATED 10/30/2012        $              ‐
                                 DARIGOLD
2019                             PO BOX 743284
                                 LOS ANGELES, CA 90074              Dean Foods Company                         PRE‐PETITION MILK                                 $         84,907.00
                                 DARRELL KEELING
2020                             585 JASON RIDGE ROAD
                                 LEWISBURG, KY 42256                Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                     $              ‐
                                 DARRELL KEELING
2021                             585 JASON RIDGE ROAD
                                 LEWISBURG, KY 42256                Dean Foods Company                         TRANSPORTATION AGREEMENT                          $              ‐
                                 DAT SOLUTIONS LLC
                                 ATTN DON THORNTON, SVP
2022
                                 8405 SW NIMBUS AVE
                                 BEAVERTON, OR 97008                Dean Foods Company                         LOGISTICS CONTRACT                                $              ‐




                                                                                                                                                                                    Page 78 of 304
                 Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 79 of 304
                                            Dean Foods Company, et al.
                                                                             Contract Exhibit

       Multiparty Contract
Item     References (1)                         Counterparty                 Debtor(s)                                         Contract Description            Cure Amounts
                             DAT SOLUTIONS LLC
                             ATTN DON THORNTON, SVP
2023
                             8405 SW NIMBUS AVE
                             BEAVERTON, OR 97008               Dean Foods Company               LOGISTICS CONTRACT DATED 01/12/2018                        $              ‐
                             DAT SOLUTIONS LLC
                             ATTN DON THORNTON, SVP
2024
                             8405 SW NIMBUS AVE
                             BEAVERTON, OR 97008               Dean Foods Company               LOGISTICS CONTRACT                                         $              ‐
                             DAT SOLUTIONS LLC
                             ATTN DON THORNTON, SVP
2025
                             8405 SW NIMBUS AVE
                             BEAVERTON, OR 97008               Dean Foods Company               CONFIDENTIALITY AGREEMENT DATED 10/23/2017                 $              ‐
                             DAT SOLUTIONS LLC
                             ATTN HAL ARCHER, SALES REP
2026
                             8405 SW NIMBUS AVE
                             BEAVERTON, OR 97008               Dean Foods Company               IT CONTRACT                                                $              ‐
                             DAT SOLUTIONS LLC
                             ATTN HAL ARCHER, SALES REP
2027
                             8405 SW NIMBUS AVE
                             BEAVERTON, OR 97008               Dean Foods Company               IT CONTRACT                                                $              ‐
                             DAT SOLUTIONS LLC
                             ATTN HAL ARCHER, SALES REP
2028
                             8405 SW NIMBUS AVE
                             BEAVERTON, OR 97008               Dean Foods Company               IT CONTRACT                                                $              ‐
                             DAT SOLUTIONS LLC
                             ATTN HAL ARCHER, SALES REP
2029
                             8405 SW NIMBUS AVE
                             BEAVERTON, OR 97008               Dean Foods Company               IT CONTRACT                                                $              ‐
                             DAT SOLUTIONS LLC
                             ATTN HAL ARCHER, SALES REP
2030
                             8405 SW NIMBUS AVE
                             BEAVERTON, OR 97008               Dean Foods Company               IT CONTRACT                                                $              ‐
                             DAT SOLUTIONS LLC
                             ATTN HAL ARCHER, SALES REP
2031
                             8405 SW NIMBUS AVE
                             BEAVERTON, OR 97008               Dean Foods Company               IT CONTRACT                                                $              ‐
                             DAT SOLUTIONS LLC
                             ATTN HAL ARCHER, SALES REP
2032
                             8405 SW NIMBUS AVE
                             BEAVERTON, OR 97008               Dean Foods Company               IT CONTRACT                                                $              ‐
                             DAT SOLUTIONS LLC
                             ATTN HAL ARCHER, SALES REP
2033
                             8405 SW NIMBUS AVE
                             BEAVERTON, OR 97008               Dean Foods Company               IT CONTRACT                                                $              ‐
                             DAT SOLUTIONS LLC
                             ATTN HAL ARCHER, SALES REP
2034
                             8405 SW NIMBUS AVE
                             BEAVERTON, OR 97008               Dean Foods Company               PROFESSIONAL SERVICE CONTRACT (& TEMPS)                    $              ‐
                             DAT SOLUTIONS LLC
                             ATTN HAL ARCHER, SALES REP
2035
                             8405 SW NIMBUS AVE
                             BEAVERTON, OR 97008               Dean Foods Company               PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/10/2018   $              ‐
                             DAT
2036                         PO BOX 783801
                             PHILADELPHIA, PA 19178            Dean Foods Company               PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/10/2018   $              ‐
                             DATA2IMPACT LLC
                             ATTN PRESIDENT
2037
                             5664‐C PEACHTREE PKWY
                             PEACHTREE CORNERS, GA 30092       Dean Foods Company               SERVICE CONTRACT DATED 04/01/2016                          $              ‐
                             DATASTARUSA INC
                             ATTN ACCOUNTS RECEIVABLE
2038
                             6501 WINDCREST DR, STE 300
                             PLANO, TX 75024                   Dean Foods Company               IT CONTRACT DATED 03/22/2010                               $              ‐
                             DATAWATCH
2039                         4 CROSBY DRIVE
                             BEDFORD, MA 01730                 Dean Foods Company               IT CONTRACT DATED 03/04/2019                               $              ‐
                             DATEX INC
2040                         10320 49TH STREET NORTH
                             CLEARWATER, FL 33762              Dean Foods Company               SOFTWARE LICENSING AGREEMENT DATED 08/17/2017              $           974.25
                             DAVID & BONNIE SAMMONS
2041                         982 ROWLETTS CAVE SPRINGS RD
                             HORSE CAVE, KY 42749              Dean Foods Company               INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             DAVID & BONNIE SAMMONS
2042                         982 ROWLETTS CAVE SPRINGS RD
                             HORSE CAVE, KY 42749              Dean Foods Company               TRANSPORTATION AGREEMENT                                   $              ‐
                             DAVID A. AND RACHEL D. MAULFAIR
2043                         23 MAULFAIR LANE
                             JONESTOWN, PA 17038               Dean Foods Company               INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             DAVID A. AND RACHEL D. MAULFAIR
2044                         23 MAULFAIR LANE
                             JONESTOWN, PA 17038               Dean Foods Company               TRANSPORTATION AGREEMENT                                   $              ‐
                             DAVID BLANK
2045                         11765 SOUTH RD
                             CADIZ, KY 42211                   Dean Foods Company               INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             DAVID BLANK
2046                         11765 SOUTH RD
                             CADIZ, KY 42211                   Dean Foods Company               TRANSPORTATION AGREEMENT                                   $              ‐
                             DAVID BYLER
2047                         8258 ROUTE 474
                             CLYMER, NY 14724                  Dean Foods Company               INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             DAVID BYLER
2048                         8258 ROUTE 474
                             CLYMER, NY 14724                  Dean Foods Company               TRANSPORTATION AGREEMENT                                   $              ‐
                             DAVID COLE
2049                         11322 COLE ROAD
                             NABB, IN 47147                    Dean Foods Company               INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             DAVID COLE
2050                         11322 COLE ROAD
                             NABB, IN 47147                    Dean Foods Company               TRANSPORTATION AGREEMENT                                   $              ‐



                                                                                                                                                                              Page 79 of 304
                 Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 80 of 304
                                            Dean Foods Company, et al.
                                                                                 Contract Exhibit

       Multiparty Contract
Item     References (1)                         Counterparty                     Debtor(s)                                       Contract Description                                 Cure Amounts
                             DAVID DECK DD&L INVESTMENTS
                             ATTN CURTIS DECK
2051
                             4484 W REPUBLIC RD
                             BROOKLINE, MO 65619                 Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 05/21/2013                                     $              ‐
                             DAVID E OR LAURA YODER
2052                         1176 COUNTY ROAD 24
                             RICHFIELD SPRINGS, NY 13439         Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             DAVID E OR LAURA YODER
2053                         1176 COUNTY ROAD 24
                             RICHFIELD SPRINGS, NY 13439         Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             DAVID E. OR ESTHER DIXON
2054                         149 RIETHMILLER ROAD
                             NEW WILMINGTON, PA 16142            Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             DAVID E. OR ESTHER DIXON
2055                         149 RIETHMILLER ROAD
                             NEW WILMINGTON, PA 16142            Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             DAVID E. SCHOFF
2056                         1571 BURRELL ROAD
                             ST JOHNSVILLE, NY 13452             Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             DAVID E. SCHOFF
2057                         1571 BURRELL ROAD
                             ST JOHNSVILLE, NY 13452             Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             DAVID F STOLTZFUS
2058                         2203 MILLERS MILL ROAD
                             OAK GROVE, KY 42262                 Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             DAVID F STOLTZFUS
2059                         2203 MILLERS MILL ROAD
                             OAK GROVE, KY 42262                 Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             DAVID FARLER
2060                         2447 TALLEY ROAD
                             BELFAST, TN 37019                   Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             DAVID FARLER
2061                         2447 TALLEY ROAD
                             BELFAST, TN 37019                   Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             DAVID L. BISH
2062                         4524 STATE HIGHWY 198
                             CONNEAUTVILLE, PA 16406             Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             DAVID L. BISH
2063                         4524 STATE HIGHWY 198
                             CONNEAUTVILLE, PA 16406             Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             DAVID L. OR MARILYN FAUS
2064                         524 RIFE RUN ROAD
                             MANHEIM, PA 17545                   Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             DAVID L. OR MARILYN FAUS
2065                         524 RIFE RUN ROAD
                             MANHEIM, PA 17545                   Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             DAVID LAPP
2066                         745 BURRELL ROAD
                             LITTLE FALLS, NY 13365              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             DAVID LAPP
2067                         745 BURRELL ROAD
                             LITTLE FALLS, NY 13365              Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             DAVID LAZZAR
2068                         318 YEAGER ROAD
                             CLARKS MILLS, PA 16114              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             DAVID LAZZAR
2069                         318 YEAGER ROAD
                             CLARKS MILLS, PA 16114              Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             DAVID M. YODER
2070                         533 ETHRIDGE ROAD
                             PRINCETON, KY 42445                 Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             DAVID M. YODER
2071                         533 ETHRIDGE ROAD
                             PRINCETON, KY 42445                 Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             DAVID N. OR SHARON BOMGARDNER
2072                         1320 NORTH STATE ROUTE 934
                             ANNVILLE, PA 17003                  Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             DAVID N. OR SHARON BOMGARDNER
2073                         1320 NORTH STATE ROUTE 934
                             ANNVILLE, PA 17003                  Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             DAVID OR ANNA NEWSWANGER
2074                         6588 OLD EDWARDS MILL ROAD
                             HOPKINSVILLE, KY 42240              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             DAVID OR ANNA NEWSWANGER
2075                         6588 OLD EDWARDS MILL ROAD
                             HOPKINSVILLE, KY 42240              Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             DAVID REEFER
2076                         880 CESSNA RUN ROAD
                             RURAL VALLEY, PA 16249              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             DAVID REEFER
2077                         880 CESSNA RUN ROAD
                             RURAL VALLEY, PA 16249              Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             DAVIS BROTHERS DAIRY
2078                         2303 DAVIS DAIRY RD
                             PHILADELPHIA, TN 37846              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             DAVIS BROTHERS DAIRY
2079                         2303 DAVIS DAIRY RD
                             PHILADELPHIA, TN 37846              Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             DAVIS POLK & WARDWELL LLP
                             ATTN BRIAN M RESNICK
2080
                             450 LEXINGTON AVE                                                      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             NEW YORK, NY 10017                  Dean Foods Company                 09/24/2019                                                                    $              ‐
                             DAVIS WRIGHT TREMAINE LLP
                             ATTN CHARLES M ENGLISH JR
2081
                             1919 PENNSYLVANIA AVE NW, STE 800                                      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             WASHINGTON, DC 20006‐3401           Dean Foods Company                 04/13/2012                                                                    $              ‐
                             DAVIS, DARIN H
2082                         2573 OAKWOOD AVE
                             GREEN BAY, WI 79408                 Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND                                                      $              ‐




                                                                                                                                                                                                     Page 80 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 81 of 304
                                                 Dean Foods Company, et al.
                                                                                           Contract Exhibit

            Multiparty Contract
Item          References (1)                            Counterparty                        Debtor(s)                                      Contract Description                        Cure Amounts
                                  DAVIS, DARIN H
2083                              2573 OAKWOOD AVE
                                  GREEN BAY, WI 79408                      Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 03/14/2006                            $              ‐
                                  DAVIS, DARIN H
2084                              2573 OAKWOOD AVE
                                  GREEN BAY, WI 79408                      Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 03/14/2006                            $              ‐
                                  DAVIS, DARIN H
2085                              2573 OAKWOOD AVE
                                  GREEN BAY, WI 79408                      Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 03/14/2006                            $              ‐
                                  DAVIS, NANCY
2086   4071 / 2086                80 SW 8TH S, #2110
                                  MIAMI, FL 33130                          Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 05/25/2004                            $              ‐
                                  DAVIS, NANCY
2087   4072 / 2087                80 SW 8TH S, #2110
                                  MIAMI, FL 33130                          Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 05/25/2004                            $              ‐
                                  DAVIS, NANCY
2088   4073 / 2088                80 SW 8TH S, #2110
                                  MIAMI, FL 33130                          Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 07/01/2013                            $              ‐
                                  DAVIS, NANCY
2089   4074 / 2089                80 SW 8TH S, #2110
                                  MIAMI, FL 33130                          Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 09/15/2016                            $              ‐
                                  DAVIS, NANCY
2090   4075 / 2090                80 SW 8TH S, #2110
                                  MIAMI, FL 33130                          Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 07/01/2013                            $              ‐
                                  DAWSON, JEFFERY S
2091                              ADDRESS ON FILE
                                                                           Dean Foods Company                 EMPLOYMENT AGREEMENT DATED 01/07/2019                                $              ‐
                                  DAWSON, JEFFERY S
2092                              ADDRESS ON FILE
                                                                           Dean Foods Company                 CHANGE OF CONTROL AGREEMENT                                          $              ‐
                                  DAWSON, JEFFERY S
2093                              ADDRESS ON FILE
                                                                           Dean Foods Company                 PERFORMANCE SHARE UNIT AGREEMENT                                     $              ‐
                                  DAWSON, JEFFERY S
2094                              ADDRESS ON FILE
                                                                           Dean Foods Company                 RESTRICTED STOCK UNIT AGREEMENT                                      $              ‐
                                  DAYMON WORLDWIDE INC
                                  D/B/A DAYMON PRIVATE BRAND DEVELOPMENT
2095                              ATTN LEGAL DEPT
                                  700 FAIRFIELD AVE
                                  STAMFORD, CT 06902                       Dean Foods Company                 DISTRIBUTION AGREEMENT                                               $         48,522.20
                                  DAYMON WORLDWIDE INC
                                  D/B/A DAYMON PRIVATE BRAND DEVELOPMENT
2096                              ATTN LEGAL DEPT
                                  700 FAIRFIELD AVE
                                  STAMFORD, CT 06902                       Dean Dairy Holdings, LLC           DISTRIBUTION AGREEMENT DATED 04/04/2017                              $              ‐
                                  DAYMON WORLDWIDE INC
2097                              PO BOX 744820                            Dean Foods Company
                                  ATLANTA, GA 30374                        Reiter Dairy Inc                   SALES CONTRACT/TRADE AGREEMENT                                       $              ‐
                                  DAYMON WORLDWIDE INC
2098                              PO BOX 744820                            Dean Dairy Holdings LLC
                                  ATLANTA, GA 30374                        Suiza Dairy Group LLC              SERVICE CONTRACT                                                     $              ‐
                                  DAYSPRING DAIRY FARM
2099                              124 STAHL ROAD
                                  LITTLE FALLS, NY 13365                   Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                  DAYSPRING DAIRY FARM
2100                              124 STAHL ROAD
                                  LITTLE FALLS, NY 13365                   Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $              ‐
                                  DB MASTER FINANCE LLC
                                  ATTN GENERAL COUNSEL
2101
                                  130 ROYALL ST
                                  CANTON, MA 02021                         Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 06/24/2015                                    $              ‐
                                  DB MASTER FINANCE LLC
                                  ATTN GENERAL COUNSEL
2102
                                  130 ROYALL ST
                                  CANTON, MA 02021                         Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 06/24/2015                                    $              ‐
                                  DCO ENERGY
                                  ATTN RICK SHAW, VP OPS
2103
                                  5429 HARDING HWY, BLDG 500
                                  MAYS LANDING, NJ 08330                   Dean Foods Company                 PURCHASE CONTRACT                                                    $              ‐
                                  DD&L INVESTMENTS
                                  ATTN CURTIS DECK
2104   2127 / 2104
                                  4484 W REPUBLIC RD
                                  BROOKLINE, MO 65619                      Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 07/29/2014                            $              ‐
                                  DD&L INVESTMENTS
                                  ATTN CURTIS DECK
2105   2128 / 2105
                                  4484 W REPUBLIC RD
                                  BROOKLINE, MO 65619                      Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 05/01/2015                            $              ‐
                                  DD&L INVESTMENTS
                                  ATTN CURTIS DECK
2106   2129 / 2106
                                  4484 W REPUBLIC RD
                                  BROOKLINE, MO 65619                      Southern Foods Group, LLC          LEASE: BUILDING AND LAND                                             $              ‐
                                  DDI LEASING INC
2107   325 / 1343 / 2107          221 SOMERVILLE ROAD
                                  BEDMINSTER, NJ 07921                     Dean Foods Company                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 02/24/2017   $              ‐
                                  DDI LEASING INC
2108   2108 / 326                 221 SOMERVILLE ROAD
                                  BEDMINSTER, NJ 07921                     Dean Foods Company                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 02/24/2017   $              ‐
                                  DDL&L INVESTMENTS AND CURTIS DECK
                                  ATTN CURTIS DECK
2109
                                  4484 W REPUBLIC RD
                                  BROOKLINE, MO 65619                      Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 05/07/2014                            $              ‐
                                  DDL&L INVESTMENTS AND CURTIS DECK
                                  ATTN CURTIS DECK
2110
                                  4484 W REPUBLIC RD
                                  BROOKLINE, MO 65619                      Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 06/02/2015                            $              ‐
                                  DDL&L INVESTMENTS AND CURTIS DECK
                                  ATTN CURTIS DECK
2111
                                  4484 W REPUBLIC RD
                                  BROOKLINE, MO 65619                      Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 06/02/2015                            $              ‐


                                                                                                                                                                                                      Page 81 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 82 of 304
                                                 Dean Foods Company, et al.
                                                                                              Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                               Debtor(s)                                        Contract Description       Cure Amounts
                                 DDL&L INVESTMENTS AND CURTIS DECK
                                 ATTN CURTIS DECK
2112
                                 4484 W REPUBLIC RD
                                 BROOKLINE, MO 65619                          Southern Foods Group, LLC             LEASE: BUILDING AND LAND DATED 05/07/2014          $              ‐
                                 DDL&L INVESTMENTS
                                 ATTN CURTIS DECK
2113   2126 / 2113
                                 4484 W REPUBLIC RD
                                 BROOKLINE, MO 65619                          Southern Foods Group, LLC             LEASE: BUILDING AND LAND DATED 01/06/2018          $              ‐
                                 DEAN D. HORNE
2114                             2954 MCMASTER ROAD
                                 ATLANTIC, PA 16111                           Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 DEAN D. HORNE
2115                             2954 MCMASTER ROAD
                                 ATLANTIC, PA 16111                           Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                 DEAN DAIRY HOLDINGS LLC
2116   6487 / 2116               6303 MAXON RD.                               Dean Dairy Holdings, LLC
                                 HARVARD, IL 60033                            Southern Foods Group, LLC             LICENSING AGREEMENT                                $              ‐
                                 DEAN HUSS TRUCKING
2117                             9606 BLANCHARD AVENUE
                                 FONTANA, CA 92335                            Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                 DEAN OR JEAN MIKALUNAS
2118                             7573 STATE HWY 12
                                 SHERBUNE, NY 13460                           Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 DEAN OR JEAN MIKALUNAS
2119                             7573 STATE HWY 12
                                 SHERBUNE, NY 13460                           Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                 DEAN OR SUZANNE CURTIS
2120                             12215 HALFMOON ROAD
                                 WATTSBURG, PA 16442                          Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 DEAN OR SUZANNE CURTIS
2121                             12215 HALFMOON ROAD
                                 WATTSBURG, PA 16442                          Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                 DEAN R. PATCHES
2122                             136 HORST DRIVE
                                 LEBANON, PA 17046                            Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 DEAN R. PATCHES
2123                             136 HORST DRIVE
                                 LEBANON, PA 17046                            Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                 DEAN TRANSPORTATION INC
                                 2711 NORTH HASKELL AVENUE
2124
                                 SUITE 3400
                                 DALLAS, TX 75204                             Dean Foods Company                    GUARANTEES DATED 11/06/2014                        $              ‐
                                 DEBUTCH, DEBRA S
2125                             ADDRESS ON FILE
                                                                              Dean Foods Company                    PHANTOM SHARES AGREEMENT                           $              ‐
                                 DECK FAMILY INVESTMENT
2126   2126 / 2113               4484 W REPUBLIC RD
                                 BROOKLINE, MO 65619                          Southern Foods Group, LLC             LEASE: BUILDING AND LAND DATED 01/06/2018          $              ‐
                                 DECK, CURTIS
2127   2127 / 2104               4484 W REPUBLIC RD
                                 BROOKLINE, MO 65619                          Southern Foods Group, LLC             LEASE: BUILDING AND LAND DATED 07/29/2014          $              ‐
                                 DECK, CURTIS
2128   2128 / 2105               4484 W REPUBLIC RD
                                 BROOKLINE, MO 65619                          Southern Foods Group, LLC             LEASE: BUILDING AND LAND DATED 05/01/2015          $              ‐
                                 DECK, CURTIS
2129   2129 / 2106               4484 W REPUBLIC RD
                                 BROOKLINE, MO 65619                          Southern Foods Group, LLC             LEASE: BUILDING AND LAND                           $              ‐
                                 DECKER
2130                             PO BOX 8328
                                 DES MOINES, IA 50301‐8328                    Dean Foods Company                    TRANSPORTATION AGREEMENT                           $          6,181.23
                                 DEERFIELD COLONY
2131                             RR3 BOX 3140
                                 LEWISTOWN, MT 59457                          Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 DEERFIELD COLONY
2132                             RR3 BOX 3140
                                 LEWISTOWN, MT 59457                          Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                 DEFRANCESCOS DAIRY TRANSPORT
2133                             PO BOX 748
                                 RANCHO CUCAMONGA, CA 91729‐0748              Dean Foods Company                    TRANSPORTATION AGREEMENT                           $          5,607.00
                                 DEGUIA, EDGAR
2134                             ADDRESS ON FILE
                                                                              Dean Foods Company                    PHANTOM SHARES AGREEMENT                           $              ‐
                                 DEGUIA, EDGAR
2135                             ADDRESS ON FILE
                                                                              Dean Management, LLC                  RETENTION AGREEMENT                                $              ‐
                                 DEGUILIO, VICTOR A
2136                             ADDRESS ON FILE
                                                                              Dean Foods Company                    STOCK OPTION AGREEMENT                             $              ‐
                                 DEJARNETT SALES INC
2137                             45 82ND DR STE 49
                                 GLADSTONE, OR 97027                          Southern Foods Group LLC              SERVICE CONTRACT                                   $              ‐
                                 DEJARNETT SALES INC
                                 ATTN PRES
2138
                                 45 82ND, STE 49
                                 GLADSTONE, OR 97027                          Southern Foods Group, LLC             DISTRIBUTION AGREEMENT DATED 08/01/2019            $         11,817.60
                                 DELGADO, EDWARD
2139                             ADDRESS ON FILE
                                                                              Southern Foods Group, LLC             SEVERANCE CONTRACT                                 $              ‐
                                 DELHAIZE AMERICA LLC
                                 ATTN TIMOTHY L SULLIVAN
2140   2140 / 2746 / 3121
                                 PO BOX 1330
                                 SALISBURY, NC 28145‐1330                     Dean Foods Company                    SALES CONTRACT/TRADE AGREEMENT DATED 07/01/2014    $              ‐
                                 DELHAIZE AMERICA SHARED SERVICES GROUP LLC
                                 ATTN DIRECTORY/CATEGORY MANAGER
2141
                                 145 PLEASANT HILL RD
                                 SCARBOROUGH, ME 04074                        Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT DATED 01/05/2015                  $              ‐
                                 DELHAIZE AMERICA
                                 ATTN CONNIE BASINGER
2142   6589 / 2142
                                 2110 EXECUTIVE DR
                                 SALISBURY, NC 28114                          Dean Foods Company                    LICENSING AGREEMENT DATED 07/20/2015               $              ‐


                                                                                                                                                                                          Page 82 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 83 of 304
                                                Dean Foods Company, et al.
                                                                                        Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                        Debtor(s)                                           Contract Description                               Cure Amounts
                                 DELKOR SYSTEMS INC
                                 ATTN DALE ANDERSEN, PRES & CEO
2143   5064 / 2143
                                 4300 ROUND LAKE RD W, STE 300
                                 ARDEN HILLS, MN 55112                  Dean Foods Company                    FREIGHT SERVICES AGREEMENT                                                    $        276,639.81
                                 DELKOR SYSTEMS INC
                                 ATTN DALE ANDERSEN, PRES & CEO
2144
                                 4300 ROUND LAKE RD W, STE 3400
                                 ST PAUL, MN 55112                      Dean Dairy Holdings, LLC              LICENSING AGREEMENT DATED 05/15/2014                                          $              ‐
                                 DELL FINANCIAL SERVICES LLC
                                 ATTN VP & TREASURER
2145
                                 2515 MCKINNEY AVE, STE 1200
                                 DALLAS, TX 75201                       Dean Services, LLC                    LEASE: EQUIPMENT DATED 08/01/2008                                             $              ‐
                                 DELL FINANCIAL SERVICES LLC
                                 ATTN VP & TREASURER
2146
                                 2515 MCKINNEY AVE, STE 1200
                                 DALLAS, TX 75201                       Dean Services, LLC                    LEASE: EQUIPMENT                                                              $               ‐
                                 DELL FINANCIAL SERVICES LLC
                                 ATTN VP & TREASURER
2147
                                 2515 MCKINNEY AVE, STE 1200
                                 DALLAS, TX 75201                       Dean Services, LLC                    LEASE: EQUIPMENT DATED 01/01/2014                                             $              ‐
                                 DELL FINANCIAL SERVICES LLC
                                 ATTN VP & TREASURER
2148
                                 2515 MCKINNEY AVE, STE 1200
                                 DALLAS, TX 75201                       Dean Services, LLC                    LEASE: EQUIPMENT DATED 01/15/2008                                             $               ‐
                                 DELMAR HAINES FARM
2149                             3562 SOUTH DENMARK ROAD
                                 DORSET, OH 44032                       Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                 DELMAR HAINES FARM
2150                             3562 SOUTH DENMARK ROAD
                                 DORSET, OH 44032                       Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                 DELOITTE & TOUCHE LLP
                                 ATTN AUDIT COMMITTEE CHAIR
2151                             JPMORGAN CHASE TOWER
                                 2200 ROSS AVE, STE 1600                                                      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 DALLAS, TX 75201‐6778                  Dean Foods Company                    03/06/2019                                                                    $               ‐
                                 DELOITTE CONSULTING LLP
                                 ATTN DAVID LINICH, PRINCIPAL
2152
                                 1750 TYSONS BLVD                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 MCLEAN, VA 22102‐4219                  Dean Dairy Holdings, LLC              03/25/2014                                                                    $              ‐
                                 DELOITTE CONSULTING LLP
                                 ATTN DAVID LINICH, PRINCIPAL
2153
                                 250 E 5TH ST, STE 1900                                                       THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 CINCINNATI, OH 45202‐5109              Dean Dairy Holdings, LLC              03/31/2015                                                                    $              ‐
                                 DELOITTE CONSULTING LLP
                                 ATTN KYLE TANGER, DIRECTOR
2154
                                 1750 TYSONS BLVD                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 MCLEAN, VA 22102‐4219                  Dean Foods Company                    02/20/2012                                                                    $              ‐
                                 DELOITTE CONSULTING LLP
                                 ATTN KYLE TANGER, DIRECTOR
2155
                                 1750 TYSONS BLVD                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 MCLEAN, VA 22102‐4219                  Dean Dairy Holdings, LLC              03/29/2013                                                                    $              ‐
                                 DELOITTE CONSULTING LLP
                                 ATTN KYLE TANGER, DIRECTOR
2156
                                 1750 TYSONS BLVD                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 MCLEAN, VA 22102‐4219                  Dean Dairy Holdings, LLC              03/29/2013                                                                    $              ‐
                                 DELVAL EQUIPMENT
                                 ATTN RICK DAUBENSPECK, SALES
2157
                                 604 GENERAL WASHINGTON AVE
                                 WEST NORTON, PA 19403                  Garelick Farms, LLC                   THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $         15,343.87
                                 DENALI ADVANCED INTEGRATION
2158                             17735 NORTHEAST 65TH STREET SUITE130
                                 REDMOND, WA 98052                      Dean Foods Company                    IT CONTRACT DATED 05/26/2016                                                  $        257,673.48
                                 DENALI ADVANCED INTEGRATION
2159                             17735 NORTHEAST 65TH STREET SUITE130
                                 REDMOND, WA 98052                      Dean Foods Company                    SERVICE CONTRACT DATED 11/14/2018                                             $               ‐
                                 DENALI FLAVORS INC
                                 ATTN NEAL GLAESER, PRESIDENT
2160
                                 4666 LEIGHTON LAKES DR
                                 WAYLAND, MI 49348                      Friendly'S Ice Cream Holdings Corp.   LICENSING AGREEMENT DATED 06/03/2009                                          $              ‐
                                 DENALI FLAVORS INC
                                 ATTN NEAL GLAESER, PRESIDENT
2161
                                 4666 LEIGHTON LAKES DR
                                 WAYLAND, MI 49348                      Friendly'S Ice Cream Holdings Corp.   LICENSING AGREEMENT DATED 05/30/2012                                          $               ‐
                                 DENALI FLAVORS INC
                                 ATTN NEAL GLAESER, PRESIDENT
2162
                                 4666 LEIGHTON LAKES DR
                                 WAYLAND, MI 49348                      Friendly'S Ice Cream Holdings Corp.   LICENSING AGREEMENT DATED 07/16/2008                                          $              ‐
                                 DENALI FLAVORS LLC
                                 ATTN JON BECKWITH, PRESIDENT
2163                             49 S HOWELL ST
                                 PO BOX 218
                                 HILLSDALE, MI 49242                    Dean Foods Company                    LICENSING AGREEMENT DATED 03/27/1997                                          $         14,022.97
                                 DENALI FLAVORS LLC
                                 ATTN JON BECKWITH, PRESIDENT
2164                             49 S HOWELL ST
                                 PO BOX 218
                                 HILLSDALE, MI 49242                    Dean Foods Company                    LICENSING AGREEMENT DATED 09/28/1999                                          $               ‐
                                 DENALI FLAVORS LLC
                                 ATTN JON BECKWITH, PRESIDENT
2165                             49 S HOWELL ST
                                 PO BOX 218
                                 HILLSDALE, MI 49242                    Dean Foods Company                    LICENSING AGREEMENT DATED 03/27/1997                                          $              ‐
                                 DENALI FLAVORS LLC
                                 ATTN WALLACE BLUME
2166                             49 S HOWELL ST
                                 PO BOX 218
                                 HILLSDALE, MI 49242                    Dean Foods Company                    LICENSING AGREEMENT DATED 05/20/1998                                          $               ‐




                                                                                                                                                                                                               Page 83 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 84 of 304
                                                 Dean Foods Company, et al.
                                                                                         Contract Exhibit

            Multiparty Contract
Item          References (1)                          Counterparty                        Debtor(s)                                              Contract Description                                 Cure Amounts
                                  DENALI INGREDIENTS LLC
                                  ATTN JERRY TRANCIK
2167
                                  2400 S CALHOUN
                                  NEW BERLIN, WI 53151                   Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 01/01/2013                                            $        114,856.21
                                  DENALI INGREDIENTS LLC
                                  ATTN JERRY TRANCIK
2168
                                  2400 S CALHOUN
                                  NEW BERLIN, WI 53151                   Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 12/16/2013                                            $               ‐
                                  DENALI INGREDIENTS LLC
                                  ATTN JERRY TRANCIK
2169                              2400 S CALHOUN
                                  NEW BERLIN, WI 53151
                                                                         Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 02/10/2014                                            $              ‐
                                  DENALI INGREDIENTS LLC
                                  ATTN JERRY TRANCIK
2170
                                  2400 S CALHOUN
                                  NEW BERLIN, WI 53151                   Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 03/22/2019                                            $              ‐
                                  DENALI INGREDIENTS LLC
                                  ATTN JERRY TRANCIK
2171
                                  2400 S CALHOUN
                                  NEW BERLIN, WI 53151                   Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 04/01/2017                                            $               ‐
                                  DENALI INGREDIENTS LLC
                                  ATTN JERRY TRANCIK
2172
                                  2400 S CALHOUN
                                  NEW BERLIN, WI 53151                   Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 05/01/2017                                            $              ‐
                                  DENALI INGREDIENTS LLC
                                  ATTN JERRY TRANCIK
2173
                                  2400 S CALHOUN
                                  NEW BERLIN, WI 53151                   Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 01/04/2018                                            $               ‐
                                  DENALI INGREDIENTS LLC
                                  ATTN JERRY TRANCIK
2174
                                  2400 S CALHOUN
                                  NEW BERLIN, WI 53151                   Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 03/01/2018                                            $              ‐
                                  DENALI INGREDIENTS LLC
                                  ATTN JERRY TRANCIK
2175
                                  2400 S CALHOUN
                                  NEW BERLIN, WI 53151                   Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 07/15/2014                                            $              ‐
                                  DENALI INGREDIENTS LLC
                                  ATTN JERRY TRANCIK
2176
                                  2400 S CALHOUN
                                  NEW BERLIN, WI 53151                   Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 09/22/2014                                            $               ‐
                                  DENALI INGREDIENTS LLC
                                  ATTN JERRY TRANCIK
2177
                                  2400 S CALHOUN
                                  NEW BERLIN, WI 53151                   Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 03/27/2015                                            $              ‐
                                  DENALI INGREDIENTS LLC
                                  ATTN JERRY TRANCIK
2178
                                  2400 S CALHOUN
                                  NEW BERLIN, WI 53151                   Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 12/01/2015                                            $              ‐
                                  DENALI INGREDIENTS LLC
                                  ATTN JERRY TRANCIK
2179
                                  2400 S CALHOUN
                                  NEW BERLIN, WI 53151                   Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 03/24/2016                                            $               ‐
                                  DENALI INGREDIENTS LLC
                                  ATTN JERRY TRANCIK
2180
                                  2400 S CALHOUN
                                  NEW BERLIN, WI 53151                   Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 01/01/2017                                            $              ‐
                                  DENALI INGREDIENTS LLC
                                  ATTN JERRY TRANCIK
2181
                                  2400 S CALHOUN
                                  NEW BERLIN, WI 53151                   Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 02/28/2013                                            $               ‐
                                  DENNIS GROUP LLC, THE
                                  ATTN CARLOS BASTOS
2182   339 / 1379 / 2182
                                  1537 MAIN ST                                                                      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                  SPRINGFIELD, MA 00103                  Southern Foods Group, LLC                  01/29/2019                                                                    $              ‐
                                  DENNIS GROUP LLC, THE
                                  ATTN CARLOS BASTOS
2183   2183 / 1374
                                  1537 MAIN ST                                                                      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                  SPRINGFIELD, MA 00103                  Southern Foods Group, LLC                  01/29/2019                                                                    $               ‐
                                  DENNIS GROUP LLC, THE
                                  ATTN CARLOS BASTOS
2184
                                  1537 MAIN ST                                                                      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                  SPRINGFIELD, MA 00103                  Southern Foods Group, LLC                  01/29/2019                                                                    $              ‐
                                  DENNIS GROUP LLC, THE
                                  ATTN PAT RANDALL
2185
                                  1537 MAIN ST                                                                      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                  SPRINGFIELD, MA 01103                  Southern Foods Group, LLC                  08/16/2017                                                                    $               ‐
                                  DENNIS K BURKE INC
                                  ATTN MARK J PSZENICZNY, DIR OF SALES
2186
                                  284 EASTERN AVE
                                  CHELSEA, MA 02150                      Friendly'S Manufacturing And Retail, LLC   SERVICE CONTRACT DATED 12/09/2016                                             $               ‐
                                  DENNIS K BURKE INC
                                  ATTN MARK J PSZENICZNY, DIR OF SALES
2187
                                  284 EASTERN AVE
                                  CHELSEA, MA 02150                      Suiza Dairy Group, LLC                     PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/05/2016                      $               ‐
                                  DENNIS RAY MAST
2188                              741 NORTH SUMMIT ROAD
                                  JAMESTOWN, PA 16134                    Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                  DENNIS RAY MAST
2189                              741 NORTH SUMMIT ROAD
                                  JAMESTOWN, PA 16134                    Dean Foods Company                         TRANSPORTATION AGREEMENT                                                      $               ‐
                                  DENSO INTERNATIONAL AMERICA INC
                                  ATTN IAN ROGERS, SR MANAGER
2190
                                  3252 BUSINESS PARK DR
                                  VISTA, CA 92081                        Friendly'S Ice Cream Holdings Corp.        LICENSING AGREEMENT DATED 02/02/2004                                          $               ‐
                                  DENTON OR TWILA EBY
2191                              17963 HIGHWAY 86
                                  SAEGERTOWN, PA 16433                   Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                                 $              ‐




                                                                                                                                                                                                                     Page 84 of 304
                       Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 85 of 304
                                                  Dean Foods Company, et al.
                                                                                                       Contract Exhibit

            Multiparty Contract
Item          References (1)                            Counterparty                                   Debtor(s)                                       Contract Description                        Cure Amounts
                                     DENTON OR TWILA EBY
2192                                 17963 HIGHWAY 86
                                     SAEGERTOWN, PA 16433                             Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                     DERLE FARMS
                                     ATTN LOUIS ABRAMSON
2193   6590 / 2193
                                     15 GRUMMAN RD W
                                     BETHPAGE, NY 11714                               Dean Foods Company                  LICENSING AGREEMENT DATED 03/14/2016                                 $              ‐
                                     DESERET GENERATION & TRANSMISSION CO OPERATIVE
2194   2241 / 2194                   10714 SOUTH JORDAN GATEWAY
                                     SOUTH JORDAN, UT 84095                           Southern Foods Group, LLC           SERVICE CONTRACT DATED 08/01/2016                                    $              ‐
                                     DESERT COLD STORAGE
2195                                 9321 MERLOT DR
                                     PASCO, WA 99301                                  Southern Foods Group, LLC           LEASE: BUILDING AND LAND                                             $              ‐
                                     DESERT COLD STORAGE
2196                                 9321 MERLOT DR
                                     PASCO, WA 99301                                  Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 03/11/2015                            $              ‐
                                     DESTINI GLOBAL LLC
2197                                 222 W HUBBARD ST #300
                                     CHICAGO, IL 60654                                Dean Foods Company                  LICENSING AGREEMENT DATED 9/30/2018                                  $         82,390.00
                                     DESTINI GLOBAL LLC
2198                                 222 W HUBBARD ST #300
                                     CHICAGO, IL 60654                                Dean Foods Company                  LICENSING AGREEMENT DATED 4/16/2019                                  $              ‐
                                     DESTINI GLOBAL LLC
2199                                 222 W HUBBARD ST #300
                                     CHICAGO, IL 60654                                Dean Foods Company                  LICENSING AGREEMENT DATED 12/11/2018                                 $              ‐
                                     DESTINI GLOBAL LLC
2200                                 222 W HUBBARD ST #300
                                     CHICAGO, IL 60654                                Dean Foods Company                  LICENSING AGREEMENT DATED 4/16/2018                                  $              ‐
                                     DESTINI GLOBAL LLC
2201                                 222 W HUBBARD ST #300
                                     CHICAGO, IL 60654                                Dean Foods Company                  LICENSING AGREEMENT DATED 8/23/2019                                  $              ‐
                                     DESTINI GLOBAL LLC
2202                                 222 W HUBBARD ST #300
                                     CHICAGO, IL 60654                                Uncle Matt'S Organic, Inc.          LICENSING AGREEMENT DATED 10/31/2017                                 $              ‐
                                     DETROIT EDISON
                                     2000 2ND AVE
2203
                                     332 WALKER CISLER BUILDING
                                     DETROIT, MI 48226‐1279                           Country Fresh, LLC                  THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 10/17/2005   $              ‐
                                     DEVILLE, MARY RUBY
                                     C/O TEET'S FOOD STORE INC
2204
                                     2144 W MAIN ST
                                     VILLE PLATTE, LA 70586                           Dean Foods Company                  LEASE: BUILDING AND LAND DATED 09/19/2019                            $           200.00
                                     DEVOOGHT FARMS
2205                                 115 BAZINETTE RD
                                     MARQUETTE, MI 49855                              Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                     DEVOOGHT FARMS
2206                                 115 BAZINETTE RD
                                     MARQUETTE, MI 49855                              Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                     DG LOUISIANA LLC
       2207 / 2209 / 2250 / 2255 /
                                     ATTN DAVE A'REZZO
2207   2260 / 2262 / 2267 / 2272 /
                                     100 MISSION RIDGE                                Dean Dairy Holdings, LLC
       2281
                                     GOODLETTSVILLE, TN 37072                         Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 07/31/2015                                    $              ‐
                                     DG LOUISIANA LLC
       2208 / 2210 / 2251 / 2256 /
                                     ATTN LARRY GATTA, SVP GEN, MERCH MGR
2208   2261 / 2263 / 2268 / 2273 /
                                     100 MISSION RIDGE                                Dean Dairy Holdings, LLC
       2278 / 2282
                                     GOODLETTSVILLE, TN 37072                         Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 01/31/2018                                    $              ‐
                                     DG RETAIL LLC
       2207 / 2209 / 2250 / 2255 /
                                     ATTN DAVE A'REZZO
2209   2260 / 2262 / 2267 / 2272 /
                                     100 MISSION RIDGE                                Dean Dairy Holdings, LLC
       2281
                                     GOODLETTSVILLE, TN 37072                         Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 07/31/2015                                    $              ‐
                                     DG RETAIL LLC
       2208 / 2210 / 2251 / 2256 /
                                     ATTN LARRY GATTA, SVP GEN, MERCH MGR
2210   2261 / 2263 / 2268 / 2273 /
                                     100 MISSION RIDGE                                Dean Dairy Holdings, LLC
       2278 / 2282
                                     GOODLETTSVILLE, TN 37072                         Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 01/31/2018                                    $              ‐
                                     DG RETAIL LLC
       2211 / 2252 / 2257 / 2264 /   ATTN LARRY GATTA, SVP GEN, MERCH MGR
2211
       2269 / 2274 / 2283            100 MISSION RIDGE                                Dean Dairy Holdings, LLC
                                     GOODLETTSVILLE, TN 37072                         Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 04/30/2015                                    $              ‐
                                     DG RETAIL LLC
       2212 / 2253 / 2258 / 2265 /   ATTN LARRY GATTA, SVP GEN, MERCH MGR
2212
       2270 / 2275 / 2284            100 MISSION RIDGE                                Dean Dairy Holdings, LLC
                                     GOODLETTSVILLE, TN 37072                         Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 07/02/2015                                    $              ‐
                                     DG RETAIL LLC
       2213 / 2254 / 2259 / 2266 /   ATTN LEGAL DEPT
2213
       2271 / 2276 / 2285            100 MISSION RIDGE                                Dean Dairy Holdings, LLC
                                     GOODLETTSVILLE, TN 37072                         Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 05/01/2012                                    $              ‐
                                     DIAZ, JUAN
2214                                 ADDRESS ON FILE
                                                                                      Dean Foods Company                  PHANTOM SHARES AGREEMENT                                             $              ‐
                                     DICKINSON, JOEL N
2215                                 ADDRESS ON FILE
                                                                                      Dean Foods Company                  PHANTOM SHARES AGREEMENT                                             $              ‐
                                     DIEP, MIKE THANH
2216                                 ADDRESS ON FILE
                                                                                      Southern Foods Group, LLC           SEVERANCE CONTRACT                                                   $              ‐
                                     DIESEL DIRECT INC
                                     ATTN TIM JOHNSON, SVP
2217
                                     74 MAPLE ST
                                     STOUGHTON, MA 02072                              Suiza Dairy Group, LLC              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/06/2017             $              ‐
                                     DIESEL DIRECT INC
                                     ATTN TIM JOHNSON, SVP
2218
                                     74 MAPLE ST
                                     STOUGHTON, MA 02072                              Suiza Dairy Group, LLC              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/06/2017             $              ‐
                                     DIGICERT INC
2219   6961 / 2219                   2801 N THANKSGIVING WAY STE 500
                                     LEHI, UT 84043                                   Dean Foods Company                  SERVICE CONTRACT DATED 10/11/2017                                    $           695.00




                                                                                                                                                                                                                  Page 85 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 86 of 304
                                                 Dean Foods Company, et al.
                                                                                                      Contract Exhibit

            Multiparty Contract
Item          References (1)                           Counterparty                                   Debtor(s)                                         Contract Description                        Cure Amounts
                                   DILL PROPERTY MANAGEMENT LP
                                   C/O HLDILL MANAGEMENT LLC
2220                               ATTN LEE DILL
                                   4502 E OVERLAND TRL
                                   ABILENE, TX 79601                                 Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 02/01/2014                            $          1,750.00
                                   DILL PROPERTY MANAGEMENT LP
                                   C/O HLDILL MANAGEMENT LLC
2221                               ATTN LEE DILL
                                   4502 E OVERLAND TRL
                                   ABILENE, TX 79601                                 Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND                                             $               ‐
                                   DILL PROPERTY MANAGEMENT LP
                                   C/O HLDILL MANAGEMENT LLC
2222                               ATTN LEE DILL
                                   4502 E OVERLAND TRL
                                   ABILENE, TX 79601                                 Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND                                             $               ‐
                                   DIMEO SCHNEIDER & ASSOCIATES LLC
2223                               500 W MADISON ST #1700
                                   CHICAGO, IL 60661                                 Dean Foods Company                    THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 09/14/2010   $               ‐
                                   DINEEQUITY INC
2224   480 / 2224 / 3512           450 N BRAND BLVD                                  Suiza Dairy Group, LLC
                                   GLENDALE, CA 91203                                Dean Dairy Holdings, LLC              CONFIDENTIALITY AGREEMENT DATED 04/24/2017                           $               ‐
                                   DINITTO, MATTHEW R
2225                               ADDRESS ON FILE
                                                                                     Dean Foods Company                    PHANTOM SHARES AGREEMENT                                             $               ‐
                                       DIPS LIMITED PARTNER II
       222 / 382 / 856 / 1457 / 1533 /
                                       2711 NORTH HASKELL AVENUE
2226   1690 / 2226 / 2632 / 3080 /
                                       SUITE 3400                                                                          FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
       3406 / 5069 / 5411
                                       DALLAS, TX 75204                              Dean Foods Company                    06/28/2019                                                           $               ‐
                                   DIRECT CONNECT LOGISTIX INC
2227                               314 W MICHIGAN ST
                                   INDIANAPOLIS, IN 46202                            Dean Foods Company                    TRANSPORTATION AGREEMENT                                             $          2,999.00
                                   DIRECT ENERGY BUSINESS LLC
                                   ATTN CUSTOMER SERVICE MGR
2228   5446 / 2228
                                   1001 LIBERTY AVE
                                   PITTSBURGH, PA 15222                              Dean Dairy Holdings, LLC              SERVICE CONTRACT                                                     $         89,033.06
                                   DIRECT ENERGY BUSINESS LLC
                                   ATTN CUSTOMER SERVICE MGR
2229
                                   1001 LIBERTY AVE
                                   PITTSBURGH, PA 15222                              Dean Dairy Holdings, LLC              PURCHASE CONTRACT                                                    $               ‐
                                   DIRECT ENERGY BUSINESS MARKETING LLC
                                   D/B/A DIRECT ENERGY BUSINESS
2230                               ATTN MARK TADDEO, VP DIRECT SALES
                                   194 WOOD AVE S, 2ND FL
                                   ISELIN, NJ 08830                                  Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 10/18/2018                                   $              ‐
                                   DIRECT ENERGY BUSINESS MARKETING LLC
                                   D/B/A DIRECT ENERGY BUSINESS
2231                               ATTN MARK TADDEO, VP DIRECT SALES
                                   194 WOOD AVE S, 2ND FL
                                   ISELIN, NJ 08830                                  Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 10/18/2018                                   $               ‐
                                   DIRECT ENERGY BUSINESS MARKETING LLC
                                   D/B/A DIRECT ENERGY BUSINESS
2232                               ATTN MARK TADDEO, VP DIRECT SALES
                                   194 WOOD AVE S, 2ND FL
                                   ISELIN, NJ 08830                                  Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 10/18/2018                                   $               ‐
                                   DIRECT ENERGY BUSINESS MARKETING LLC
                                   D/B/A DIRECT ENERGY BUSINESS
2233                               ATTN MARK TADDEO, VP DIRECT SALES
                                   194 WOOD AVE S, 2ND FL
                                   ISELIN, NJ 08830                                  Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 10/18/2018                                   $              ‐
                                   DISCOVERY CHANNEL
2234                               10100 N SANTA MONICA BLVD
                                   LOS ANGELES, CA 90067                             Dean Foods Company                    LICENSING AGREEMENT DATED 06/29/2016                                 $               ‐
                                   DISNEY WORLDWIDE SERVICES INC
2235                               PO BOX 10000
                                   LAKE BUENA VISTA, FL 32830                        Dean Dairy Holdings, LLC              CUSTOMER AGREEMENT DATED 08/04/2017                                  $               ‐
                                   DISPOSAL MANAGEMENT SYSTEMS INC
                                   ATTN FRED HEIMBAUCH, GEN MGR
2236
                                   154 QUARRY RD
                                   COAL TOWNSHIP, PA 17866                           Tuscan/Lehigh Dairies, Inc.           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/19/2010             $          3,550.58
                                   DIVERSIFIED FOODS INC
                                   ATTN THOMAS D'HEMECOURT, EXECUTIVE VP
2237
                                   3115 6TH ST
                                   METAIRIE, LA 70002                                Dean Foods Company                    LICENSING AGREEMENT DATED 07/16/2015                                 $               ‐
                                   DIVERSIFIED FOODS INC
                                   ATTN THOMAS D'HEMECOURT, EXECUTIVE VP
2238
                                   3115 6TH ST
                                   METAIRIE, LA 70002                                Dean Foods Company                    LICENSING AGREEMENT DATED 11/01/2018                                 $              ‐
                                   DIVERSIFIED FOODS INC
                                   ATTN THOMAS D'HEMECOURT, EXECUTIVE VP
2239
                                   3115 6TH ST
                                   METAIRIE, LA 70002                                Dean Foods Company                    LICENSING AGREEMENT DATED 08/22/2014                                 $               ‐
                                   DIVJAK, ANNE
2240                               ADDRESS ON FILE
                                                                                     Dean Foods Company                    PHANTOM SHARES AGREEMENT                                             $               ‐
                                   DIXIE ESCALANTE RURAL ELECTRIC ASSOOCIATION INC
                                   ATTN PRESIDENT/CEO
2241   2241 / 2194
                                   71 E HIGHWAY 56
                                   BERYL, UT 84714‐5197                              Southern Foods Group, LLC             SERVICE CONTRACT DATED 08/01/2016                                    $        253,935.59
                                   DIXIE ESCALANTE RURAL ELECTRIC ASSOOCIATION INC
                                   ATTN PRESIDENT/CEO
2242
                                   71 E HIGHWAY 56
                                   BERYL, UT 84714‐5197                              Southern Foods Group, LLC             SERVICE CONTRACT DATED 08/01/2016                                    $               ‐
                                   DIYAOLU, OLUGBENGA O
2243                               ADDRESS ON FILE
                                                                                     Dean Foods Company                    PHANTOM SHARES AGREEMENT                                             $               ‐
                                   DL PROPERTIES
                                   ATTN DONN/A LOPEZ
2244
                                   818 TOM SMITH RD
                                   LILBURN, GA 30047                                 Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND                                             $          1,200.00



                                                                                                                                                                                                                   Page 86 of 304
                       Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 87 of 304
                                                  Dean Foods Company, et al.
                                                                                            Contract Exhibit

            Multiparty Contract
Item          References (1)                           Counterparty                          Debtor(s)                                      Contract Description                        Cure Amounts
                                     DM ALEXANDER
                                     ATTN MARK ALEXANDER, OWNER
2245
                                     5413 OAKDALE RD
                                     MODESTO, CA 95356                      Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 10/29/2018                                   $              ‐
                                     DOCKTER, BRYAN
2246                                 ADDRESS ON FILE
                                                                            Dean Foods Company                 PHANTOM SHARES AGREEMENT                                             $              ‐
                                     DOCKTER, BRYAN
2247                                 ADDRESS ON FILE
                                                                            Suiza Dairy Group, LLC             RETENTION AGREEMENT                                                  $              ‐
                                     DOCTOR ON DEMAND INC
                                     ATTN LEGAL DEPT
2248
                                     275 BATTERY ST, STE 650
                                     SAN FRANCISCO, CA 94111                Dean Foods Company                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 12/15/2017   $              ‐
                                     DOHERTY, JOSHUA
2249                                 ADDRESS ON FILE
                                                                            Dean Foods Company                 PHANTOM SHARES AGREEMENT                                             $              ‐
                                     DOLGEN CALIFORNIA LLC
       2207 / 2209 / 2250 / 2255 /
                                     ATTN DAVE A'REZZO
2250   2260 / 2262 / 2267 / 2272 /
                                     100 MISSION RIDGE                      Dean Dairy Holdings, LLC
       2281
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 07/31/2015                                    $              ‐
                                     DOLGEN CALIFORNIA LLC
       2208 / 2210 / 2251 / 2256 /
                                     ATTN LARRY GATTA, SVP GEN, MERCH MGR
2251   2261 / 2263 / 2268 / 2273 /
                                     100 MISSION RIDGE                      Dean Dairy Holdings, LLC
       2278 / 2282
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 01/31/2018                                    $              ‐
                                     DOLGEN CALIFORNIA LLC
       2211 / 2252 / 2257 / 2264 /   ATTN LARRY GATTA, SVP GEN, MERCH MGR
2252
       2269 / 2274 / 2283            100 MISSION RIDGE                      Dean Dairy Holdings, LLC
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 04/30/2015                                    $              ‐
                                     DOLGEN CALIFORNIA LLC
       2212 / 2253 / 2258 / 2265 /   ATTN LARRY GATTA, SVP GEN, MERCH MGR
2253
       2270 / 2275 / 2284            100 MISSION RIDGE                      Dean Dairy Holdings, LLC
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 07/02/2015                                    $              ‐
                                     DOLGEN CALIFORNIA LLC
       2213 / 2254 / 2259 / 2266 /   ATTN LEGAL DEPT
2254
       2271 / 2276 / 2285            100 MISSION RIDGE                      Dean Dairy Holdings, LLC
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 05/01/2012                                    $              ‐
                                     DOLGEN MIDWEST LLC
       2207 / 2209 / 2250 / 2255 /
                                     ATTN DAVE A'REZZO
2255   2260 / 2262 / 2267 / 2272 /
                                     100 MISSION RIDGE                      Dean Dairy Holdings, LLC
       2281
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 07/31/2015                                    $              ‐
                                     DOLGEN MIDWEST LLC
       2208 / 2210 / 2251 / 2256 /
                                     ATTN LARRY GATTA, SVP GEN, MERCH MGR
2256   2261 / 2263 / 2268 / 2273 /
                                     100 MISSION RIDGE                      Dean Dairy Holdings, LLC
       2278 / 2282
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 01/31/2018                                    $              ‐
                                     DOLGEN MIDWEST LLC
       2211 / 2252 / 2257 / 2264 /   ATTN LARRY GATTA, SVP GEN, MERCH MGR
2257
       2269 / 2274 / 2283            100 MISSION RIDGE                      Dean Dairy Holdings, LLC
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 04/30/2015                                    $              ‐
                                     DOLGEN MIDWEST LLC
       2212 / 2253 / 2258 / 2265 /   ATTN LARRY GATTA, SVP GEN, MERCH MGR
2258
       2270 / 2275 / 2284            100 MISSION RIDGE                      Dean Dairy Holdings, LLC
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 07/02/2015                                    $              ‐
                                     DOLGEN MIDWEST LLC
       2213 / 2254 / 2259 / 2266 /   ATTN LEGAL DEPT
2259
       2271 / 2276 / 2285            100 MISSION RIDGE                      Dean Dairy Holdings, LLC
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 05/01/2012                                    $              ‐
                                     DOLGEN RHODE ISLAND LLC
       2207 / 2209 / 2250 / 2255 /
                                     ATTN DAVE A'REZZO
2260   2260 / 2262 / 2267 / 2272 /
                                     100 MISSION RIDGE                      Dean Dairy Holdings, LLC
       2281
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 07/31/2015                                    $              ‐
                                     DOLGEN RHODE ISLAND LLC
       2208 / 2210 / 2251 / 2256 /
                                     ATTN LARRY GATTA, SVP GEN, MERCH MGR
2261   2261 / 2263 / 2268 / 2273 /
                                     100 MISSION RIDGE                      Dean Dairy Holdings, LLC
       2278 / 2282
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 01/31/2018                                    $              ‐
                                     DOLGENCORP LLC
       2207 / 2209 / 2250 / 2255 /
                                     ATTN DAVE A'REZZO
2262   2260 / 2262 / 2267 / 2272 /
                                     100 MISSION RIDGE                      Dean Dairy Holdings, LLC
       2281
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 07/31/2015                                    $              ‐
                                     DOLGENCORP LLC
       2208 / 2210 / 2251 / 2256 /
                                     ATTN LARRY GATTA, SVP GEN, MERCH MGR
2263   2261 / 2263 / 2268 / 2273 /
                                     100 MISSION RIDGE                      Dean Dairy Holdings, LLC
       2278 / 2282
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 01/31/2018                                    $              ‐
                                     DOLGENCORP LLC
       2211 / 2252 / 2257 / 2264 /   ATTN LARRY GATTA, SVP GEN, MERCH MGR
2264
       2269 / 2274 / 2283            100 MISSION RIDGE                      Dean Dairy Holdings, LLC
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 04/30/2015                                    $              ‐
                                     DOLGENCORP LLC
       2212 / 2253 / 2258 / 2265 /   ATTN LARRY GATTA, SVP GEN, MERCH MGR
2265
       2270 / 2275 / 2284            100 MISSION RIDGE                      Dean Dairy Holdings, LLC
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 07/02/2015                                    $              ‐
                                     DOLGENCORP LLC
       2213 / 2254 / 2259 / 2266 /   ATTN LEGAL DEPT
2266
       2271 / 2276 / 2285            100 MISSION RIDGE                      Dean Dairy Holdings, LLC
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 05/01/2012                                    $              ‐
                                     DOLGENCORP OF NEW YORK INC
       2207 / 2209 / 2250 / 2255 /
                                     ATTN DAVE A'REZZO
2267   2260 / 2262 / 2267 / 2272 /
                                     100 MISSION RIDGE                      Dean Dairy Holdings, LLC
       2281
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 07/31/2015                                    $              ‐
                                     DOLGENCORP OF NEW YORK INC
       2208 / 2210 / 2251 / 2256 /
                                     ATTN LARRY GATTA, SVP GEN, MERCH MGR
2268   2261 / 2263 / 2268 / 2273 /
                                     100 MISSION RIDGE                      Dean Dairy Holdings, LLC
       2278 / 2282
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 01/31/2018                                    $              ‐
                                     DOLGENCORP OF NEW YORK INC
       2211 / 2252 / 2257 / 2264 /   ATTN LARRY GATTA, SVP GEN, MERCH MGR
2269
       2269 / 2274 / 2283            100 MISSION RIDGE                      Dean Dairy Holdings, LLC
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 04/30/2015                                    $              ‐




                                                                                                                                                                                                       Page 87 of 304
                       Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 88 of 304
                                                  Dean Foods Company, et al.
                                                                                            Contract Exhibit

            Multiparty Contract
Item          References (1)                             Counterparty                       Debtor(s)                                      Contract Description       Cure Amounts
                                     DOLGENCORP OF NEW YORK INC
       2212 / 2253 / 2258 / 2265 /   ATTN LARRY GATTA, SVP GEN, MERCH MGR
2270
       2270 / 2275 / 2284            100 MISSION RIDGE                      Dean Dairy Holdings, LLC
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 07/02/2015                  $              ‐
                                     DOLGENCORP OF NEW YORK INC
       2213 / 2254 / 2259 / 2266 /   ATTN LEGAL DEPT
2271
       2271 / 2276 / 2285            100 MISSION RIDGE                      Dean Dairy Holdings, LLC
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 05/01/2012                  $              ‐
                                     DOLGENCORP OF TEXAS INC
       2207 / 2209 / 2250 / 2255 /
                                     ATTN DAVE A'REZZO
2272   2260 / 2262 / 2267 / 2272 /
                                     100 MISSION RIDGE                      Dean Dairy Holdings, LLC
       2281
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 07/31/2015                  $              ‐
                                     DOLGENCORP OF TEXAS INC
       2208 / 2210 / 2251 / 2256 /
                                     ATTN LARRY GATTA, SVP GEN, MERCH MGR
2273   2261 / 2263 / 2268 / 2273 /
                                     100 MISSION RIDGE                      Dean Dairy Holdings, LLC
       2278 / 2282
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 01/31/2018                  $              ‐
                                     DOLGENCORP OF TEXAS INC
       2211 / 2252 / 2257 / 2264 /   ATTN LARRY GATTA, SVP GEN, MERCH MGR
2274
       2269 / 2274 / 2283            100 MISSION RIDGE                      Dean Dairy Holdings, LLC
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 04/30/2015                  $              ‐
                                     DOLGENCORP OF TEXAS INC
       2212 / 2253 / 2258 / 2265 /   ATTN LARRY GATTA, SVP GEN, MERCH MGR
2275
       2270 / 2275 / 2284            100 MISSION RIDGE                      Dean Dairy Holdings, LLC
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 07/02/2015                  $              ‐
                                     DOLGENCORP OF TEXAS INC
       2213 / 2254 / 2259 / 2266 /   ATTN LEGAL DEPT
2276
       2271 / 2276 / 2285            100 MISSION RIDGE                      Dean Dairy Holdings, LLC
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 05/01/2012                  $              ‐
                                     DOLLAR GENERAL CORPORATION
                                     ATTN CIO
2277   2277 / 10
                                     100 MISSION RIDGE
                                     GOODLETTSVILLE, TN 37072               Dean Dairy Holdings, LLC           SERVICE CONTRACT                                   $              ‐
                                     DOLLAR GENERAL CORPORATION
       2208 / 2210 / 2251 / 2256 /
                                     ATTN LARRY GATTA, SVP GEN, MERCH MGR
2278   2261 / 2263 / 2268 / 2273 /
                                     100 MISSION RIDGE                      Dean Dairy Holdings, LLC
       2278 / 2282
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 01/31/2018                  $              ‐
                                     DOLLAR GENERAL CORPORATION
                                     ATTN LARRY GATTA, SVP GEN, MERCH MGR
2279   6591 / 2279
                                     100 MISSION RIDGE
                                     GOODLETTSVILLE, TN 37072               Dean Foods Company                 LICENSING AGREEMENT DATED 06/14/2019               $              ‐
                                     DOLLAR GENERAL CORPORATION
                                     ATTN TODD VASOS, EVP,CMO
2280
                                     100 MISSION RIDGE
                                     GOODLETTSVILLE, TN 37072               Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 02/05/2013                  $              ‐
                                     DOLLAR GENERAL PARTNERS
       2207 / 2209 / 2250 / 2255 /
                                     ATTN DAVE A'REZZO
2281   2260 / 2262 / 2267 / 2272 /
                                     100 MISSION RIDGE                      Dean Dairy Holdings, LLC
       2281
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 07/31/2015                  $              ‐
                                     DOLLAR GENERAL PARTNERS
       2208 / 2210 / 2251 / 2256 /
                                     ATTN LARRY GATTA, SVP GEN, MERCH MGR
2282   2261 / 2263 / 2268 / 2273 /
                                     100 MISSION RIDGE                      Dean Dairy Holdings, LLC
       2278 / 2282
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 01/31/2018                  $              ‐
                                     DOLLAR GENERAL PARTNERS
       2211 / 2252 / 2257 / 2264 /   ATTN LARRY GATTA, SVP GEN, MERCH MGR
2283
       2269 / 2274 / 2283            100 MISSION RIDGE                      Dean Dairy Holdings, LLC
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 04/30/2015                  $              ‐
                                     DOLLAR GENERAL PARTNERS
       2212 / 2253 / 2258 / 2265 /   ATTN LARRY GATTA, SVP GEN, MERCH MGR
2284
       2270 / 2275 / 2284            100 MISSION RIDGE                      Dean Dairy Holdings, LLC
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 07/02/2015                  $              ‐
                                     DOLLAR GENERAL PARTNERS
       2213 / 2254 / 2259 / 2266 /   ATTN LEGAL DEPT
2285
       2271 / 2276 / 2285            100 MISSION RIDGE                      Dean Dairy Holdings, LLC
                                     GOODLETTSVILLE, TN 37072               Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 05/01/2012                  $              ‐
                                     DOLLAR GENERAL
                                     ATTN LARRY GATTA, SVP GEN, MERCH MGR
2286
                                     100 MISSION RIDGE
                                     GOODLETTSVILLE, TN 37072               Dean Foods Company                 VENDOR AGREEMENT                                   $              ‐
                                     DOLLAR GENERAL
                                     ATTN LARRY GATTA, SVP GEN, MERCH MGR
2287
                                     100 MISSION RIDGE
                                     GOODLETTSVILLE, TN 37072               Dean Foods Company                 VENDOR AGREEMENT                                   $              ‐
                                     DOLLAR TREE STORES INC
2288                                 500 VOLVO PARKWAY
                                     CHESAPEAKE, VA 23320                   Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 04/12/2007                $              ‐
                                     DONALD GRIMES
2289                                 6162 W 300 S
                                     GREENSBURG, IN 47240                   Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                     DONALD GRIMES
2290                                 6162 W 300 S
                                     GREENSBURG, IN 47240                   Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                     DONALD J. HOUSER
2291                                 280 HOUSER ROAD
                                     TEMPLETON, PA 16259                    Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                     DONALD J. HOUSER
2292                                 280 HOUSER ROAD
                                     TEMPLETON, PA 16259                    Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                     DONALD OR JODI CALDWELL
2293                                 22496 GRAVEL RUN ROAD
                                     SAEGERTOWN, PA 16433                   Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                     DONALD OR JODI CALDWELL
2294                                 22496 GRAVEL RUN ROAD
                                     SAEGERTOWN, PA 16433                   Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                     DORDAN MANUFACTURING COMPANY
2295                                 2025 S CASTLE RD
                                     WOODSTOCK, IL 60098                    Dean Foods Company                 PARTNERSHIP AGREEMENT DATED 04/30/2019             $              ‐
                                     DOS ROMINES INVESTMENTS
                                     ATTN MICHAEL ROMINES
2296
                                     727 S CHILTON
                                     TYLER, TX 75710                        Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 02/09/2017          $           200.00


                                                                                                                                                                                     Page 88 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 89 of 304
                                                Dean Foods Company, et al.
                                                                                                      Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                                      Debtor(s)                                      Contract Description       Cure Amounts
                                 DOS ROMINES INVESTMENTS
                                 ATTN MICHAEL ROMINES
2297
                                 727 S CHILTON
                                 TYLER, TX 75710                                     Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 09/19/2019          $              ‐
                                 DOT FOODS INC
                                 1 DOT WAY
2298
                                 PO BOX 192
                                 MOUNT STERLING, IL 62353                            Dean Dairy Holdings, LLC            DISTRIBUTION AGREEMENT DATED 01/11/2016            $      1,305,158.95
                                 DOUBLE H MANUFACTURING CORP
                                 C/O DOUBLE H PLASTICS INC
2299   2301 / 2299               ATTN DIR OF SALES AND MKTG
                                 50 WEST STREET RD
                                 WARMINISTER, PA 18974                               Midwest Ice Cream Company, LLC      PURCHASE CONTRACT DATED 10/08/2018                 $              ‐
                                 DOUBLE H MANUFACTURING CORP
                                 C/O DOUBLE H PLASTICS INC
2300                             ATTN DIR OF SALES AND MKTG
                                 50 WEST STREET RD
                                 WARMINISTER, PA 18974                               Midwest Ice Cream Company, LLC      PURCHASE CONTRACT DATED 04/15/2012                 $              ‐
                                 DOUBLE H PLASTICS INC
                                 C/O DOUBLE H PLASTICS INC
2301   2301 / 2299               ATTN DIR OF SALES AND MKTG
                                 50 WEST STREET RD
                                 WARMINISTER, PA 18974                               Midwest Ice Cream Company, LLC      PURCHASE CONTRACT DATED 10/08/2018                 $              ‐
                                 DOUBLE K FARMS
2302                             222 COOK LANE
                                 NORTH BLOOMFIELD, OH 44450                          Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 DOUBLE K FARMS
2303                             222 COOK LANE
                                 NORTH BLOOMFIELD, OH 44450                          Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                                 DOUGLAS G PETERSON TRUST, THE
                                 C/O DOUGLAS G & VICTORIA D PATERSON CO TRUSTEES
2304
                                 4040 NE 25TH AVE
                                 FT LAUDERDALE, FL 33308                             Southern Foods Group, LLC           LEASE: BUILDING AND LAND                           $              ‐
                                 DOUGLAS G. PETERSON AND VICTORIA D. PETERSON, CO‐
                                 TRUSTEES FOR THE DOUGLAS G. PETERSON TRUST
2305   2305 / 610
                                 4040 NE 25th Ave.
                                 Ft. Lauderdale, FA 33308                            Southern Foods Group, LLC           LEASE AGREEMENT DATED 1/1/2002                     $          8,195.80
                                 DOUGLAS OR MELANIE MEABON
2306                             13306 ROUTE 89
                                 WATTSBURG, PA 16442                                 Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 DOUGLAS OR MELANIE MEABON
2307                             13306 ROUTE 89
                                 WATTSBURG, PA 16442                                 Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                                 DOUGLAS R. MARTIN
2308                             81 EAST ROSEBUD ROAD
                                 MYERSTOWN, PA 17067                                 Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 DOUGLAS R. MARTIN
2309                             81 EAST ROSEBUD ROAD
                                 MYERSTOWN, PA 17067                                 Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                                 DR SMITH TRUCKING INC
                                 ATTN DEVON SMITH
2310
                                 10491 S 750 W
                                 AKRON, IN 46910                                     Dean Dairy Holdings, LLC            LOGISTICS CONTRACT DATED 03/25/2014                $              ‐
                                 DR SMITH TRUCKING INC
                                 ATTN MARCIA STANLEY, TRAFFIC MGR
2311
                                 10491 S 750 W
                                 AKRON, IN 46910                                     Dean Dairy Holdings, LLC            LOGISTICS CONTRACT DATED 03/01/2017                $              ‐
                                 DRAKE, JOHN FRANKLIN
2312                             ADDRESS ON FILE
                                                                                     Dean Transportation, Inc.           SEVERANCE CONTRACT                                 $              ‐
                                 DREGER, JEFFREY W
2313                             ADDRESS ON FILE
                                                                                     Dean Foods Company                  PHANTOM SHARES AGREEMENT                           $              ‐
                                 DREYERS GRAND ICE CREAM INC
                                 ATTN GENERAL COUNSEL
2314
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618                                   Country Fresh, LLC                  SERVICE CONTRACT DATED 02/06/2000                  $              ‐
                                 DREYERS GRAND ICE CREAM INC
                                 ATTN JOHN YOUNGBLOOD
2315
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618                                   Dean Foods Company                  SERVICE CONTRACT DATED 02/06/1998                  $              ‐
                                 DREYER'S GRAND ICE CREAM INC
                                 ATTN GENERAL COUNSEL
2316
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618                                   Dean Dairy Holdings, LLC            DISTRIBUTION AGREEMENT                             $              ‐
                                 DREYER'S GRAND ICE CREAM INC
                                 ATTN GENERAL COUNSEL
2317
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618                                   Southern Foods Group, LLC           VENDOR AGREEMENT                                   $              ‐
                                 DREYER'S GRAND ICE CREAM INC
                                 ATTN GENERAL COUNSEL
2318
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618                                   Alta‐Dena Certified Dairy, LLC      DISTRIBUTION AGREEMENT DATED 03/02/2011            $              ‐
                                 DREYER'S GRAND ICE CREAM INC
                                 ATTN GENERAL COUNSEL
2319
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618                                   Country Fresh, LLC                  SALES CONTRACT/TRADE AGREEMENT DATED 02/06/2000    $              ‐
                                 DREYER'S GRAND ICE CREAM INC
                                 ATTN JOHN YOUNGBLOOD
2320
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618                                   Country Fresh, LLC                  SERVICE CONTRACT DATED 02/06/1998                  $              ‐
                                 DREYER'S GRAND ICE CREAM INC
                                 ATTN JOHN YOUNGBLOOD
2321
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618                                   Country Fresh, LLC                  SALES CONTRACT/TRADE AGREEMENT DATED 02/06/1998    $              ‐
                                 DREYER'S GRAND ICE CREAM INC
                                 ATTN LINDA YACH
2322                             5929 COLLEGE AVE
                                 OAKLAND, CA 94618
                                                                                     Dean Foods North Central, LLC       DISTRIBUTION AGREEMENT DATED 11/23/2009            $              ‐


                                                                                                                                                                                               Page 89 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 90 of 304
                                                Dean Foods Company, et al.
                                                                                          Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                          Debtor(s)                                      Contract Description                        Cure Amounts
                                 DREYER'S GRAND ICE CREAM INC
                                 ATTN LINDA YACH
2323
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618                        Dean Foods North Central, LLC      DISTRIBUTION AGREEMENT DATED 10/07/2009                              $              ‐
                                 DREYER'S GRAND ICE CREAM INC
                                 ATTN LINDA YACH
2324
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618                        Dean Foods North Central, LLC      DISTRIBUTION AGREEMENT DATED 07/07/2009                              $               ‐
                                 DREYER'S GRAND ICE CREAM INC
                                 ATTN LINDA YACH
2325                             5929 COLLEGE AVE
                                 OAKLAND, CA 94618
                                                                          Dean Foods North Central, LLC      DISTRIBUTION AGREEMENT DATED 10/23/2008                              $              ‐
                                 DREYER'S GRAND ICE CREAM INC
                                 ATTN LINDA YACH
2326
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618                        Country Fresh, LLC                 DISTRIBUTION AGREEMENT DATED 02/06/2000                              $               ‐
                                 DREYER'S GRAND ICE CREAM INC
                                 ATTN LUIS ANDRADE, SVP SALES
2327
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618                        Suiza Dairy Group, LLC             DISTRIBUTION AGREEMENT DATED 02/26/2009                              $              ‐
                                 DREYER'S GRAND ICE CREAM INC
                                 ATTN MONTE MACE, PURCHASING MGR
2328
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618                        Suiza Dairy Group, LLC             SERVICE CONTRACT                                                     $              ‐
                                 DREYER'S GRAND ICE CREAM INC
                                 ATTN NORMAN LAWSON, VP SALES
2329                             5929 COLLEGE AVE
                                 OAKLAND, CA 94618
                                                                          Dean Foods Company                 DISTRIBUTION AGREEMENT DATED 09/18/1987                              $               ‐
                                 DREYER'S GRAND ICE CREAM INC
                                 ATTN WILLIAM R OLDENBURG, VP OPS
2330   5477 / 2330
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618                        Dean Foods Company                 CUSTOMER AGREEMENT                                                   $              ‐
                                 DREYER'S GRAND ICE CREAM INC
                                 DELAWARE CORPORATION
2331   2436 / 2331               ATTN GENERAL COUNSEL
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618‐1391                   Dean Dairy Holdings, LLC           DISTRIBUTION AGREEMENT DATED 04/15/2005                              $               ‐
                                 DREYER'S GRAND ICE CREAM INC
                                 DELAWARE CORPORATION
2332   2437 / 2332               ATTN GENERAL COUNSEL
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618‐1391                   Dean Dairy Holdings, LLC           DISTRIBUTION AGREEMENT DATED 04/15/2005                              $              ‐
                                 DREYER'S GRAND ICE CREAM INC
                                 DELAWARE CORPORATION
2333                             ATTN GENERAL COUNSEL
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618‐1391                   Dean Dairy Holdings, LLC           DISTRIBUTION AGREEMENT                                               $               ‐
                                 DRIGGS FARMS OF INDIANS INC
2334   3120 / 2334               400 S CHAMBERS
                                 INDUSTRIAL PARK,                         Dean Foods Company                 LEASE: BUILDING AND LAND DATED 04/13/1995                            $              ‐
                                 DRIVERS CHAUFFEURS & HELPERS LOCAL 639
2335                             3100 AMES PLACE NORTHEAST
                                 WASHINGTON, DC 20018                     Dean Transportation, Inc.          UNION CONTRACT DATED 02/21/2019                                      $               ‐
                                 DSD PARTNERS INC
2336                             PO BOX 1299                              Dean Dairy Holdings LLC
                                 MIDLOTHIAN, VA 23114                     Suiza Dairy Group LLC              SERVICE CONTRACT                                                     $         90,802.51
                                 DSD PARTNERS INC
2337                             PO BOX 1299                              Dean Dairy Holdings LLC
                                 MIDLOTHIAN, VA 23114                     Suiza Dairy Group LLC              THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)                    $              ‐
                                 DSD PARTNERS INC
2338                             PO BOX 1299                              Dean Dairy Holdings LLC
                                 MIDLOTHIAN, VA 23114                     Suiza Dairy Group Inc              SERVICE CONTRACT                                                     $              ‐
                                 DSST CORPORATION
                                 D/B/A KW RASTALL OIL
2339                             ATTN DAVID ROSENBURGH, PRESIDENT
                                 PO BOX 7174
                                 NORTH BRUNSWICK, NJ 08902                Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 03/14/2016                                   $              ‐
                                 DTE GAS COMPANY
2340                             ONE ENERGY PLZ
                                 DETROIT, MI 48226                        Country Fresh, LLC                 VENDOR AGREEMENT                                                     $         26,621.16
                                 DUKE ENERGY CAROLINAS LLC
                                 ATTN DT01X
2341   5395 / 2341
                                 9700 DAVID TAYLOR DR
                                 CHARLOTTE, NC 28262                      Suiza Dairy Group, LLC             LETTER OF CREDIT                                                     $        158,385.09
                                 DUKE ENERGY CAROLINAS LLC
                                 ATTN DT01X
2342
                                 9700 DAVID TAYLOR DR
                                 CHARLOTTE, NC 28262                      Suiza Dairy Group, LLC             THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 03/02/2010   $              ‐
                                 DUKE ENERGY FLORIDA LLC
                                 ATTN ACCOUNTS RECEIVABLE ‐ BAY 71
2343   5396 / 2343
                                 5225 TECH DATA DR
                                 CLEARWATER, FL 33760                     Dean Dairy Holdings, LLC           LETTER OF CREDIT                                                     $         38,666.54
                                 DUKE ENERGY INDIANA LLC
                                 ATTN DEPOSIT DESK; EX 320
2344   5397 / 2344
                                 139 E 4TH ST
                                 CINCINNATI, OH 45202                     Suiza Dairy Group, LLC             LETTER OF CREDIT                                                     $         58,936.97
                                 DUKE ENERGY PROGRESS LLC
                                 ATTN ACCOUNTS RECEIVABLE
2345   5398 / 2345
                                 160 RUSH ST
                                 RALEIGH, NC 27603                        Dean Services, LLC                 LETTER OF CREDIT                                                     $               ‐
                                 DUKE ENERGY
2346                             PO BOX 1004
                                 CHARLOTTE, NC 28201‐1004                 Suiza Dairy Group, LLC             THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)                    $          2,939.40
                                 DUKE POWER COMPANY
2347                             9700 DAVID TAYLOR DR
                                 CHARLOTTE, NC 28262‐2363                 Suiza Dairy Group, LLC             THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)                    $              ‐




                                                                                                                                                                                                     Page 90 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 91 of 304
                                                Dean Foods Company, et al.
                                                                                     Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                    Debtor(s)                                       Contract Description                           Cure Amounts
                                 DUKE, WILLIAM M
2348                             ADDRESS ON FILE
                                                                    Mayfield Dairy Farms, LLC           SEVERANCE CONTRACT                                                      $              ‐
                                 DUMPLIN HOLDINGS INC
2349                             2160 HILLS AVE
                                 ATLANTA, GA 30318                  Dean Foods Company                  LICENSING AGREEMENT DATED 08/22/2017                                    $              ‐
                                 DUNKIN BRANDS INTERNATIONAL DMCC
2350   2350 / 665                PO BOX 2965
                                 CAROL STREAM, IL 60132             Suiza Dairy Group, LLC              SERVICE CONTRACT DATED 04/12/2018                                       $          2,412.28
                                 DUNN, BEN
2351                             PO BOX 158
                                 GROVE HILL, AL 36451               Dean Dairy Holdings, LLC            VENDOR AGREEMENT                                                        $              ‐
                                 DUNN, LYNN
2352                             4206 ROLLO COURT
                                 FLOWER MOUND, TX 75028             Dean Foods Company                  LEASE: BUILDING AND LAND                                                $              ‐
                                 DUNNE, PATRICK A
2353                             ADDRESS ON FILE
                                                                    Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                $              ‐
                                 DUNNHUMBY INC
                                 ATTN JO CLEMITSON
2354
                                 3825 EDWARDS RD, STE 600
                                 CINCINNATI, OH 45209               Dean Foods Company                  THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $              ‐
                                 DURANGO ROSE LLC
                                 ATTN BERNADINE BARRY
2355
                                 10 TOWN PLAZA #180
                                 DURANGO, CO 81301                  Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 04/02/2019                               $           275.00
                                 DURANGO ROSE LLC
                                 ATTN BERNADINE BARRY
2356
                                 10 TOWN PLAZA #180
                                 DURANGO, CO 81301                  Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 06/01/2018                               $              ‐
                                 DURNIOK, CHRIS
2357                             ADDRESS ON FILE
                                                                    Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                $              ‐
                                 DUTCH DAIRY
                                 ATTN ELDERT VAN DAM
2358
                                 17215 WILD RD
                                 HELENDALE, CA 92342                Alta‐Dena Certified Dairy, LLC      PURCHASE CONTRACT DATED 01/01/2005                                      $              ‐
                                 DUTCH DAIRY
                                 ATTN ELDERT VAN DAM
2359
                                 17215 WILD RD
                                 HELENDALE, CA 92342                Alta‐Dena Certified Dairy, LLC      PURCHASE CONTRACT DATED 06/03/2004                                      $              ‐
                                 DUTCH DAIRY
                                 ATTN ELDERT VAN DAM
2360
                                 17215 WILD RD
                                 HELENDALE, CA 92342                Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 DUTCH DAIRY
                                 ATTN ELDERT VAN DAM
2361
                                 17215 WILD RD
                                 HELENDALE, CA 92342                Dean Foods Company                  TRANSPORTATION AGREEMENT                                                $              ‐
                                 DUTRA FARMS INC
                                 ATTN VP
2362
                                 5496 W RIPON RD
                                 MANTECA, CA 95337                  Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 10/29/2018                                      $              ‐
                                 DW PUMPS LLC
                                 ATTN CHRIS WHITT
2363   2534 / 2363
                                 14855 WICKS BLVD
                                 SAN LEANDRO, CA 94577              Dean Foods Company                  SERVICE CONTRACT                                                        $              ‐
                                 DYGERT FARMS
2364                             243 DYGERT STREET
                                 PALATINE BRIDGE, NY 13428          Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 DYGERT FARMS
2365                             243 DYGERT STREET
                                 PALATINE BRIDGE, NY 13428          Dean Foods Company                  TRANSPORTATION AGREEMENT                                                $              ‐
                                 DYNAMICS RESOURCES INC
                                 ATTN YURY ZABELLO
2366
                                 935 LAKEVIEW PKWY, STE 105
                                 VERNON HILLS, IL 60061             Dean Foods Company                  SERVICE CONTRACT DATED 09/19/2018                                       $              ‐
                                 E LAVERN AND FRANCES MARTIN
2367                             972 SCHAEFFER ROAD
                                 LEBANON, PA 17042                  Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 E LAVERN AND FRANCES MARTIN
2368                             972 SCHAEFFER ROAD
                                 LEBANON, PA 17042                  Dean Foods Company                  TRANSPORTATION AGREEMENT                                                $              ‐
                                 E&T FOODS INC
                                 ATTN ANER IGLESIAS, PRES
2369
                                 328 W HUNTINGTON DR
                                 MONROVIA, CA 91016‐3304            Alta‐Dena Certified Dairy, LLC      CUSTOMER AGREEMENT DATED 02/03/2015                                     $              ‐
                                 E&T FOODS INC
                                 D/B/A BAJA RANCH SUPER MARKETS
2370                             ATTN ANER IGLESIAS, PRESIDENT
                                 328 W HUNTINGTON DR
                                 MONROVIA, CA 91016‐3304            Alta‐Dena Certified Dairy, LLC      CUSTOMER AGREEMENT DATED 02/03/2015                                     $              ‐
                                 E. LAMAR BURKHOLDER
2371                             18203 THEURET HILL ROAD
                                 SAEGERTOWN, PA 16433               Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 E. LAMAR BURKHOLDER
2372                             18203 THEURET HILL ROAD
                                 SAEGERTOWN, PA 16433               Dean Foods Company                  TRANSPORTATION AGREEMENT                                                $              ‐
                                 E.J. DAIRIES INC
2373                             2009 EAST 121ST AVENUE
                                 CROWN POINT, IN 46037              Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 E.J. DAIRIES INC
2374                             2009 EAST 121ST AVENUE
                                 CROWN POINT, IN 46037              Dean Foods Company                  TRANSPORTATION AGREEMENT                                                $              ‐
                                 EAGLE COMPACTION LLC
                                 ATTN GENERAL MGR
2375
                                 3460 OLD BROCK RD
                                 WEATHERFORD, TX 76087              Dean Dairy Holdings, LLC            PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/04/2018                $              ‐




                                                                                                                                                                                                   Page 91 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 92 of 304
                                                 Dean Foods Company, et al.
                                                                                      Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                      Debtor(s)                                        Contract Description                               Cure Amounts
                                 EAGLE CREEK COLONY
2376                             PO BOX 78
                                 GALATA, MT 59444                     Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 EAGLE CREEK COLONY
2377                             PO BOX 78
                                 GALATA, MT 59444                     Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 EAGLE FAMILY FOODS GROUP LLC
                                 ATTN PAT MEEHAN, SVP MKT
2378
                                 4020 KINROSS LAKES PKWY
                                 RICHFIELD, OH 44286                  Suiza Dairy Group, LLC             TRADEMARK OR IP AGREEMENT DATED 01/01/2016                                    $              ‐
                                 EAGLE UNIFORM & LINEN SUPPLY
2379                             494 MAIN ST
                                 LANDER, WY 82520                     Southern Foods Group, LLC          LEASE: EQUIPMENT                                                              $              ‐
                                 EAGLE UNIFORM & LINEN SUPPLY
2380                             494 MAIN ST
                                 LANDER, WY 82520                     Southern Foods Group, LLC          LEASE: EQUIPMENT DATED 08/02/2016                                             $              ‐
                                 EAN SERVICES LLC
                                 ATTN BUSINESS RENTAL SALES DEPT
2381
                                 600 CORPORATE PARK DR
                                 SAINT LOUIS, MO 63105                Dean Foods Company                 LEASE: AUTO DATED 04/19/2019                                                  $              ‐
                                 EAN SERVICES LLC
                                 ATTN BUSINESS RENTAL SALES DEPT
2382
                                 600 CORPORATE PARK DR
                                 SAINT LOUIS, MO 63105                Dean Dairy Holdings, LLC           LEASE: AUTO DATED 10/03/2014                                                  $              ‐
                                 EARTH DEVELOPMENT INC
2383                             PO BOX 22396
                                 GREEN BAY, WI 54305                  Dean Foods Company                 THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $          6,940.51
                                 EARTH DEVELOPMENT INC
2384                             PO BOX 22396                                                            THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 GREEN BAY, WI 54305                  Dean Foods Company                 09/18/2019                                                                    $              ‐
                                 EAST END COLONY
2385                             PO BOX 297
                                 HAVRE, MT 59501                      Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 EAST END COLONY
2386                             PO BOX 297
                                 HAVRE, MT 59501                      Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                                 EAST WEST BANK
2387                             135 N LOS ROBLES AVE, 7TH FL
                                 PASADENA, CA 91101                   Dean Transportation, Inc.          GUARANTEES DATED 02/18/2016                                                   $              ‐
                                 EAST WEST BANK
2388                             135 N LOS ROBLES AVE, 7TH FL
                                 PASADENA, CA 91101                   Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 02/18/2016                                             $        288,774.54
                                 EASTERN PURE WATER
2389                             491 SILVER SPRING ST
                                 PROVIDENCE, RI 02904                 Garelick Farms, LLC                LEASE: EQUIPMENT DATED 10/12/2017                                             $               ‐
                                 EASTERN PURE WATER
2390                             491 SILVER SPRING ST
                                 PROVIDENCE, RI 02904                 Garelick Farms, LLC                LEASE: EQUIPMENT DATED 02/26/2019                                             $              ‐
                                 EASTERN PURE WATER
2391                             491 SILVER SPRING ST
                                 PROVIDENCE, RI 02904                 Garelick Farms, LLC                LEASE: EQUIPMENT DATED 04/26/2017                                             $               ‐
                                 EASTWOOD PROFESSIONAL PARTNERS LLC
                                 ATTN PAT EGAN
2392
                                 2042 WOODDALE DR
                                 WOODBURY, MN 55125                   Dean Foods North Central, LLC      LEASE: BUILDING AND LAND                                                      $              ‐
                                 EASTWOOD PROFESSIONAL PARTNERS LLC
                                 ATTN PAT EGAN
2393
                                 6503 SHADOW LN
                                 CHANHASSEN, MN 55317                 Dean Foods North Central, LLC      LEASE: BUILDING AND LAND DATED 10/29/2008                                     $              ‐
                                 EASTWOOD PROFESSIONAL PARTNERS LLC
                                 ATTN PAT EGAN
2394
                                 6503 SHADOW LN
                                 CHANHASSEN, MN 55317                 Dean Foods North Central, LLC      LEASE: BUILDING AND LAND DATED 09/01/2018                                     $               ‐
                                 EASTWOOD PROFESSIONAL PARTNERS LLC
                                 ATTN PAT EGAN
2395
                                 6503 SHADOW LN
                                 CHANHASSEN, MN 55317                 Dean Foods North Central, LLC      LEASE: BUILDING AND LAND DATED 10/29/2008                                     $              ‐
                                 EASTWOOD PROFESSIONAL PARTNERS LLC
                                 ATTN PAT EGAN
2396
                                 6503 SHADOW LN
                                 CHANHASSEN, MN 55317                 Dean Foods North Central, LLC      LEASE: BUILDING AND LAND DATED 05/28/2013                                     $               ‐
                                 EBY‐BROWN CO LLC
                                 ATTN VP MERCHANDISING
2397
                                 1415 W DIEHL RD, STE 3000N
                                 NAPERVILLE, IL 60563                 Dean Dairy Holdings, LLC           VENDOR AGREEMENT                                                              $              ‐
                                 ECHO GLOBAL LOGISTICS
2398                             22168 NETWORK PL
                                 CHICAGO, IL 60673                    Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $         22,622.00
                                 ECOLAB INC
                                 ATTN NICHOLAS ALFAO, SVP
2399   2399 / 4845 / 7968
                                 370 N WABASHA ST
                                 ST PAUL, MN 55102‐2233               Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 07/25/2013                                            $              ‐
                                 ECOLAB INC
                                 ATTN NICHOLAS ALFAO, SVP
2400
                                 370 N WABASHA ST
                                 ST PAUL, MN 55102‐2233               Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/01/2015                                            $              ‐
                                 ECOLAB INC
                                 ATTN NICHOLAS ALFAO, SVP
2401
                                 370 N WABASHA ST
                                 ST PAUL, MN 55102‐2233               Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 10/01/2016                                            $              ‐
                                 ECOLAB INC
                                 ATTN NICHOLAS ALFAO, SVP
2402
                                 370 N WABASHA ST
                                 ST PAUL, MN 55102‐2233               Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/01/2018                                            $              ‐
                                 ECOLAB INC
                                 ATTN NICHOLAS ALFAO, SVP
2403
                                 370 N WABASHA ST
                                 ST PAUL, MN 55102‐2233               Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 05/15/2008                                            $              ‐




                                                                                                                                                                                                          Page 92 of 304
                 Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 93 of 304
                                            Dean Foods Company, et al.
                                                                                           Contract Exhibit

       Multiparty Contract
Item     References (1)                          Counterparty                              Debtor(s)                                         Contract Description       Cure Amounts
                             ECOLAB INC
                             ATTN VP CORPORATE ACCTS‐FOOD & BEVERAGE
2404
                             370 N WABASHA ST
                             ST PAUL, MN 55102‐2233                       Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 07/01/2008                  $        801,774.90
                             ECOLAB INC
                             ATTN VP CORPORATE ACCTS‐FOOD & BEVERAGE
2405
                             370 N WABASHA ST
                             ST PAUL, MN 55102‐2233                       Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 11/01/2009                  $               ‐
                             ECOLAB INC
                             ATTN VP CORPORATE ACCTS‐FOOD & BEVERAGE
2406
                             370 N WABASHA ST
                             ST PAUL, MN 55102‐2233                       Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 01/10/2011                  $              ‐
                             ECOLAB INC
                             ATTN VP CORPORATE ACCTS‐FOOD & BEVERAGE
2407
                             370 N WABASHA ST
                             ST PAUL, MN 55102‐2233                       Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 01/01/2012                  $               ‐
                             ECOLAB INC
                             ATTN VP CORPORATE ACCTS‐FOOD & BEVERAGE
2408
                             370 N WABASHA ST
                             ST PAUL, MN 55102‐2233                       Dean Foods Company                    THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)   $              ‐
                             ECOLAB INC
                             ATTN VP, CORP ACCTS ‐ FOOD & BEVERAGE
2409
                             370 N WABASHA ST
                             SAINT PAUL, MN 55102‐2233                    Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 07/01/2008                  $               ‐
                             ECOLAB INC
                             ATTN VP, CORP ACCTS ‐ FOOD & BEVERAGE
2410
                             370 N WABASHA ST
                             ST PAUL, MN 55102‐2233                       Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 01/01/2010                  $              ‐
                             ECOLAB INC
                             ATTN VP, CORP ACCTS ‐ FOOD & BEVERAGE
2411
                             370 N WABASHA ST
                             ST PAUL, MN 55102‐2233                       Dean Foods Company                    PURCHASE CONTRACT                                   $               ‐
                             ECOLAB INC
                             ATTN VP, CORP ACCTS ‐ FOOD & BEVERAGE
2412
                             370 N WABASHA ST
                             ST PAUL, MN 55102‐2233                       Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 01/01/2013                  $              ‐
                             ECOLAB INC
                             ATTN VP, CORP ACCTS ‐ FOOD & BEVERAGE
2413
                             370 N WABASHA ST
                             ST PAUL, MN 55102‐2233                       Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 09/01/2013                  $              ‐
                             ECOLAB INC
                             ATTN VP, CORP ACCTS ‐ FOOD & BEVERAGE
2414
                             370 N WABASHA ST
                             ST PAUL, MN 55102‐2233                       Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 09/01/2016                  $              ‐
                             ECOLAB INC
                             ATTN VP, CORP ACCTS ‐ FOOD & BEVERAGE
2415
                             370 N WABASHA ST
                             ST PAUL, MN 55102‐2233                       Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 05/15/2008                  $              ‐
                             EDDIE'S TRUCK CENTER
                             PO BOX 536
2416
                             1002 E OMAHA ST
                             RAPID CITY, SD 57701                         Dean Foods North Central, LLC         LEASE: BUILDING AND LAND DATED 03/23/2016           $           125.00
                             EDDIES WHOLESALE DISTRIBUTION
                             ATTN JIN RHEE
2417
                             11337 DONA LISA DR
                             STUDIO CITY, CA 91604                        Alta‐Dena Certified Dairy, LLC        DISTRIBUTION AGREEMENT DATED 03/06/2006             $               ‐
                             EDDIES WHOLESALE DISTRIBUTION
                             ATTN PRESIDENT
2418
                             11337 DONA LISA DR
                             STUDIO CITY, CA 91604                        Alta‐Dena Certified Dairy, LLC        DISTRIBUTION AGREEMENT DATED 03/06/2006             $              ‐
                             EDF TRADING NORTH AMERICA LLC
                             ATTN CONTRACT ADMINISTRATION
2419
                             4700 WEST DAM HOUSTON PKWY N, STE 250
                             HOUSTON, TX 77041                            Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT                                   $              ‐
                             EDF TRADING NORTH AMERICA LLC
                             ATTN CONTRACT ADMINISTRATION
2420
                             4700 WEST DAM HOUSTON PKWY N, STE 250
                             HOUSTON, TX 77041                            Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 08/22/2014                  $              ‐
                             EDF TRADING NORTH AMERICA LLC
                             ATTN CONTRACT ADMINISTRATION
2421
                             4700 WEST DAM HOUSTON PKWY N, STE 250
                             HOUSTON, TX 77041                            Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT                                   $              ‐
                             EDF TRADING NORTH AMERICA LLC
                             ATTN CONTRACT ADMINISTRATION
2422
                             4700 WEST DAM HOUSTON PKWY N, STE 250
                             HOUSTON, TX 77041                            Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 08/22/2014                  $              ‐
                             EDGAR A WEBER & COMPANY INC
                             ATTN ROGER M PASSAGLIA
2423
                             549 PALWAUKEE DR
                             WHEELING, IL 60090                           Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 04/11/2019                  $        505,534.31
                             EDGAR A WEBER & COMPANY INC
                             ATTN ROGER M PASSAGLIA
2424
                             549 PALWAUKEE DR
                             WHEELING, IL 60090                           Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 10/01/2008                  $               ‐
                             EDGEWATER TECHNOLOGY‐RANZAL INC
                             ATTN ROBIN RANZAL, PRESIDENT
2425
                             108 CORPORATE PARK DR, STE 105
                             WHITE PLAINS, NY 10604                       Dean Services, LLC                    SERVICE CONTRACT                                    $              ‐
                             EDGEWATER TECHNOLOGY‐RANZAL INC
                             D/B/A RANZAL & ASSOCIATES
2426                         ATTN BRIAN GRIMES, VP BUISNESS DEVELPOMENT
                             1025 WESTCHESTER AVE, STE 108
                             WHITE PLAINS, NY 10604                       Dean Foods Company                    SERVICE CONTRACT DATED 12/18/2017                   $               ‐
                             EDGEWATER TECHNOLOGY‐RANZAL INC
                             D/B/A RANZAL & ASSOCIATES
2427                         ATTN CHRIS CHURCHILL, PRESIDENT
                             1025 WESTCHESTER AVE, STE 108
                             WHITE PLAINS, NY 10604                       Dean Foods Company                    SERVICE CONTRACT DATED 10/02/2018                   $              ‐




                                                                                                                                                                                       Page 93 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 94 of 304
                                                Dean Foods Company, et al.
                                                                                      Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                     Debtor(s)                                       Contract Description                           Cure Amounts
                                 EDGEWATER TECHNOLOGY‐RANZAL INC
                                 D/B/A RANZAL & ASSOCIATES
2428                             ATTN CHRIS CHURCHILL, PRESIDENT
                                 1025 WESTCHESTER AVE, STE 108
                                 WHITE PLAINS, NY 10604              Dean Foods Company                  SERVICE CONTRACT DATED 12/18/2017                                       $              ‐
                                 EDGEWOOD CONSULTING GROUP INC
2429                             1719 ROUTE 10 STE 226
                                 PARSIPPANY, NJ 07054                Dean Foods Company                  THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $              ‐
                                 EDWARDS, ROGER CLARK
2430                             ADDRESS ON FILE
                                                                     Dean Transportation, Inc.           SEVERANCE CONTRACT                                                      $              ‐
                                 EDY'D GRAND ICE CREAM
                                 ATTN GENERAL COUNSEL
2431
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618‐1391              Suiza Dairy Group, LLC              DISTRIBUTION AGREEMENT                                                  $              ‐
                                 EDY'S GRAND ICE CREAM
                                 ATTN GENERAL COUNSEL
2432
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618‐1391              Country Fresh, LLC                  SERVICE CONTRACT DATED 01/01/2006                                       $              ‐
                                 EDY'S GRAND ICE CREAM
                                 C/O DREYER'S GRAND ICE CREAM INC
2433                             ATTN GENERAL COUNSEL
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618                   Dean Foods North Central, LLC       DISTRIBUTION AGREEMENT DATED 05/08/2007                                 $              ‐
                                 EDY'S GRAND ICE CREAM
                                 C/O DREYER'S GRAND ICE CREAM INC
2434                             ATTN GENERAL COUNSEL
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618                   Dean Foods North Central, LLC       DISTRIBUTION AGREEMENT DATED 05/08/2007                                 $              ‐
                                 EDY'S GRAND ICE CREAM
                                 C/O DREYER'S GRAND ICE CREAM INC
2435                             ATTN GENERAL COUNSEL
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618                   Garelick Farms, LLC                 DISTRIBUTION AGREEMENT                                                  $              ‐
                                 EDY'S GRAND ICE CREAM
                                 CALIFORNIA CORPORATION
2436   2436 / 2331               ATTN GENERAL COUNSEL
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618‐1391              Dean Dairy Holdings, LLC            DISTRIBUTION AGREEMENT DATED 04/15/2005                                 $              ‐
                                 EDY'S GRAND ICE CREAM
                                 CALIFORNIA CORPORATION
2437   2437 / 2332               ATTN GENERAL COUNSEL
                                 5929 COLLEGE AVE
                                 OAKLAND, CA 94618‐1391              Dean Dairy Holdings, LLC            DISTRIBUTION AGREEMENT DATED 04/15/2005                                 $              ‐
                                 EFT ENERGY INC
                                 ATTN PETER FAGAN, COO
2438
                                 251 W 30TH ST, STE 15E
                                 NEW YORK, NY 10001                  Dean Foods Company                  LICENSING AGREEMENT DATED 08/07/2015                                    $              ‐
                                 EHLEBRACHT, MAURA
2439                             ADDRESS ON FILE
                                                                     Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                $              ‐
                                 EHRMAN, THOMAS E
2440                             ADDRESS ON FILE
                                                                     Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                $              ‐
                                 EIDE BAILLY LLP
                                 ATTN LACEY BRAUN
2441                             401 N 31ST ST, STE 1120
                                 PO BOX 7112
                                 BILLINGS, MT 59103‐7112             Dean Foods North Central, LLC       LEASE: BUILDING AND LAND DATED 06/19/2018                               $              ‐
                                 EKO ACRES FARM, LLC
2442                             1752 NORTH 350 EAST
                                 ROLLING PRAIRIE, IN 46371           Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 EKO ACRES FARM, LLC
2443                             1752 NORTH 350 EAST
                                 ROLLING PRAIRIE, IN 46371           Dean Foods Company                  TRANSPORTATION AGREEMENT                                                $              ‐
                                 EKPO, BASSEY
2444                             ADDRESS ON FILE
                                                                     Dean Foods Company                  EMPLOYMENT AGREEMENT DATED 09/04/2019                                   $              ‐
                                 EKPO, BASSEY
2445                             ADDRESS ON FILE
                                                                     Dean Foods Company                  CHANGE OF CONTROL AGREEMENT                                             $              ‐
                                 EKPO, BASSEY
2446                             ADDRESS ON FILE
                                                                     Dean Foods Company                  SIGNING BONUS AGREEMENT                                                 $              ‐
                                 EL SUPER
2447                             14601 LAKEWOOD BLVD
                                 PARAMOUNT, CA 90723                 Alta‐Dena Certified Dairy, LLC      CUSTOMER AGREEMENT DATED 08/15/2013                                     $              ‐
                                 ELAM L. LAPP
2448                             241 BROOKMANS CORNER ROAD
                                 FT PLAIN, NY 13339                  Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 ELAM L. LAPP
2449                             241 BROOKMANS CORNER ROAD
                                 FT PLAIN, NY 13339                  Dean Foods Company                  TRANSPORTATION AGREEMENT                                                $              ‐
                                 ELIMIRA TERMINAL & WAREHOUSE CORP
2450                             PO BOX 2091
                                 ELMIRA, NY 14903                    Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 05/26/2004                               $              ‐
                                 ELIMIRA TERMINAL & WAREHOUSE CORP
2451                             PO BOX 2091
                                 ELMIRA, NY 14903                    Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 06/24/2008                               $              ‐
                                 ELIMIRA TERMINAL & WAREHOUSE CORP
2452                             PO BOX 2091
                                 ELMIRA, NY 14903                    Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 06/21/2011                               $              ‐
                                 ELIMIRA TERMINAL & WAREHOUSE CORP
2453                             PO BOX 2091
                                 ELMIRA, NY 14903                    Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 06/24/2008                               $              ‐
                                 ELIMIRA TERMINAL & WAREHOUSE CORP
2454                             PO BOX 2091
                                 ELMIRA, NY 14903                    Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 06/21/2011                               $              ‐




                                                                                                                                                                                                    Page 94 of 304
                      Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 95 of 304
                                                 Dean Foods Company, et al.
                                                                                               Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                               Debtor(s)                                         Contract Description              Cure Amounts
                                 ELLIOTT, ROBERT D
2455                             ADDRESS ON FILE
                                                                               Suiza Dairy Group, LLC                SEVERANCE CONTRACT                                         $              ‐
                                 ELM LAWN DAIRY INC
2456                             240 RIVERWOOD DR
                                 DULUTH, MN 55810                              Dean Foods North Central LLC          THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)          $              ‐
                                 ELMER ENOS OR ELLEN WITMER
2457                             1915 NORTH SEVENTH STREET
                                 LEBANON, PA 17046                             Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 ELMER ENOS OR ELLEN WITMER
2458                             1915 NORTH SEVENTH STREET
                                 LEBANON, PA 17046                             Dean Foods Company                    TRANSPORTATION AGREEMENT                                   $              ‐
                                 ELMER S. STOLTZFUS
2459                             342 FRIENDS DRIVE
                                 HOPKINSVILLE, KY 42240                        Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 ELMER S. STOLTZFUS
2460                             342 FRIENDS DRIVE
                                 HOPKINSVILLE, KY 42240                        Dean Foods Company                    TRANSPORTATION AGREEMENT                                   $              ‐
                                 ELMIRA TERMINAL & WAREHOUSE CORP
2461                             PO BOX 2091
                                 ELMIRA, NY 14903                              Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 11/08/2017                  $              ‐
                                 ELMIRA TERMINAL & WAREHOUSE CORP
2462                             PO BOX 2091
                                 ELMIRA, NY 14903                              Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 10/27/2017                  $              ‐
                                 ELMIRA TERMINAL & WAREHOUSE CORP
2463                             PO BOX 2091
                                 ELMIRA, NY 14903                              Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 05/07/2013                  $              ‐
                                 ELMIRA TERMINAL & WAREHOUSE CORP
2464                             PO BOX 2091
                                 ELMIRA, NY 14903                              Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 07/29/2015                  $              ‐
                                 ELMVUE FARM LLC
2465                             131 ENTERPRISE ROAD
                                 JOHNSTOWN, NY 12095                           Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 ELMVUE FARM LLC
2466                             131 ENTERPRISE ROAD
                                 JOHNSTOWN, NY 12095                           Dean Foods Company                    TRANSPORTATION AGREEMENT                                   $              ‐
                                 ELVIN OR MARY HOOVER
2467                             821 ALLEGRE ROAD
                                 ELKTON, KY 42220                              Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 ELVIN OR MARY HOOVER
2468                             821 ALLEGRE ROAD
                                 ELKTON, KY 42220                              Dean Foods Company                    TRANSPORTATION AGREEMENT                                   $              ‐
                                 ELWOOD STAFFING SERVICES INC
                                 ATTN JOHN K MORRISON, SR VP & LEGAL COUNSEL
2469
                                 4111 CENTRAL AVE
                                 COLUMBUS, IN 47203                            Southern Foods Group, LLC             EMPLOYMENT AGENCY DATED 12/23/2015                         $              ‐
                                 ELWOOD STAFFING SERVICES INC
                                 ATTN JOHN K MORRISON, SR VP & LEGAL COUNSEL
2470
                                 4111 CENTRAL AVE
                                 COLUMBUS, IN 47203                            Dean Foods Company                    EMPLOYMENT AGENCY DATED 10/13/2016                         $              ‐
                                 EMBEST INC
2471   5140 / 2471               2555 BUCHANAN AVE SW
                                 GRAND RAPIDS, MI 49508                        Dean Foods Company                    LEASE: BUILDING AND LAND DATED 11/17/1988                  $              ‐
                                 EMPIRE FOOD MARKETING LLC
2472                             34 GREEN ST
                                 WOODBRIDGE, NJ 07095                          Dean Foods Company                    SERVICE CONTRACT                                           $              ‐
                                 EMPIRE FOOD MARKETING LLC
2473                             34 GREEN ST
                                 WOODBRIDGE, NJ 07095                          Dean Foods Company                    SERVICE CONTRACT                                           $              ‐
                                 EMPIRE FOOD MARKETING LLC
2474                             34 GREEN ST
                                 WOODBRIDGE, NJ 07095                          Dean Foods Company                    SERVICE CONTRACT                                           $              ‐
                                 EMPIRE WASTE SERVICES
                                 ATTN SKYLAR DORIUS, OWNER
2475
                                 1135 E 770 N
                                 ST GEORGE, UT 84770                           Southern Foods Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/27/2016   $            64.00
                                 EMPIRE WASTE SERVICES
                                 ATTN SKYLAR DORIUS, OWNER
2476
                                 1135 E 770 N
                                 ST GEORGE, UT 84770                           Southern Foods Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/21/2016   $              ‐
                                 ENBRIDGE GAS SERVICES US INC
                                 ATTN CREDIT MGR
2477
                                 3000 425 1ST ST SW
                                 CALGARY, AB T2P 3L8                           Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT                                          $              ‐
                                 ENBRIDGE GAS SERVICES US INC
                                 ATTN CREDIT MGR
2478
                                 3000 425 1ST ST SW
                                 CALGARY, AB T2P 3L8                           Friendly'S Ice Cream Holdings Corp.   GUARANTEES DATED 08/01/2009                                $              ‐
                                 ENBRIDGE GAS SERVICES US INC
                                 ATTN MARK T MORGAN
2479
                                 100 W LAWRENCE ST
                                 APPLETON, WI 54912                            Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 01/14/2020                         $              ‐
                                 ENBRIDGE GAS SERVICES US INC
                                 ATTN PAM BEETHAM, CONTRACT ADMIN
2480   2480 / 2481 / 7124
                                 100 W LAWRENCE ST
                                 APPLETON, WI 54911                            Dean Foods Company                    PURCHASE CONTRACT                                          $              ‐
                                 ENBRIDGE GAS SERVICES US LLC
                                 ATTN MARK T MORGAN
2481   2480 / 2481 / 7124
                                 100 W LAWRENCE ST
                                 APPLETON, WI 54912                            Dean Foods Company                    PURCHASE CONTRACT                                          $              ‐
                                 ENBRIDGE GAS SERVICES US LLC
                                 ATTN MARK T MORGAN
2482
                                 100 W LAWRENCE ST
                                 APPLETON, WI 54912                            Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 01/14/2020                         $              ‐
                                 ENBRIDGE GAS SERVICES US LLC
                                 C/O ENBRIDGE INC
2483                             ATTN CREDIT MGR
                                 3000 425 1ST ST SW
                                 CALGARY, AB T2P 3L8                           Friendly'S Ice Cream Holdings Corp.   GUARANTEES DATED 01/01/2010                                $              ‐



                                                                                                                                                                                                   Page 95 of 304
                       Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 96 of 304
                                                  Dean Foods Company, et al.
                                                                                                            Contract Exhibit

            Multiparty Contract
Item          References (1)                               Counterparty                                     Debtor(s)                                      Contract Description               Cure Amounts
                                     ENCORE ENERGY SERVICES INC
2484   4666 / 2484                   11807 Q STREET, STE 1
                                     OMAHA, NE 68137                                    Dean Foods Company                     VENDOR AGREEMENT DATED 10/19/2013                          $              ‐
                                     ENCORE ENERGY SERVICES INC
2485   4667 / 2485                   11807 Q STREET, STE 1
                                     OMAHA, NE 68137                                    Dean Foods Company                     VENDOR AGREEMENT DATED 10/19/2013                          $              ‐
                                     ENCORE SERVICES INC
                                     ATTN BRIAN KROHN
2486
                                     11807 Q ST, STE 1
                                     OMAHA, NE 68137                                    Friendly'S Ice Cream Holdings Corp.    PURCHASE CONTRACT DATED 10/15/2013                         $              ‐
                                     ENCORE SERVICES INC
                                     ATTN BRIAN KROHN
2487
                                     11807 Q ST, STE 1
                                     OMAHA, NE 68137                                    Friendly'S Ice Cream Holdings Corp.    PURCHASE CONTRACT DATED 10/17/2013                         $              ‐
                                     ENDURANCE AMERICAN INS COMP
                                     ATTN US COMMERCIAL MGMT LIABILITY
2488
                                     750 THIRD AVE
                                     NEW YORK, NY 10017                                 Dean Foods Company                     INSURANCE POLICIES                                         $              ‐
                                     ENERGY & POWER SOLUTIONS INC
       1492 / 2489 / 2794 / 4323 /   ATTN CEO
2489
       4995                          940 S COAST DR, STE 100
                                     COSTA MESA, CA 92626                               Garelick Farms, LLC                    PURCHASE CONTRACT DATED 03/08/2007                         $              ‐
                                     ENERGY & POWER SOLUTIONS INC
                                     ATTN CEO
2490   2795 / 2490
                                     940 S COAST DR, STE 100
                                     COSTA MESA, CA 92626                               Garelick Farms, LLC                    PURCHASE CONTRACT DATED 03/24/2005                         $              ‐
                                     ENERGY & POWER SOLUTIONS INC
                                     ATTN CEO
2491   2796 / 2491
                                     940 S COAST DR, STE 100
                                     COSTA MESA, CA 92626                               Garelick Farms, LLC                    PURCHASE CONTRACT DATED 03/24/2005                         $              ‐
                                     ENERGY & POWER SOLUTIONS INC
                                     ATTN CEO
2492
                                     940 S COAST DR, STE 100
                                     COSTA MESA, CA 92626                               Garelick Farms, LLC                    PURCHASE CONTRACT DATED 09/17/2004                         $              ‐
                                     ENERGY AND POWER SOLUTIONS INC
                                     ATTN CFO
2493
                                     150 PAULARINO AVE , STE A120
                                     COSTA MESA, CA 92626                               Alta‐Dena Certified Dairy, LLC         MAINTENANCE: EQUIPMENT DATED 09/15/2011                    $              ‐
                                     ENERGY CURTAILMENT SPECIALIST INC
                                     ONE SHELL PLAZA
2494
                                     910 LOUISIANA ST
                                     HOUSTON, TX 77002                                  Reiter Dairy, LLC                      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/16/2012   $              ‐
                                     ENERGY EDGE CONSULTING LLC
                                     ATTN MATT HOBSON
2495
                                     PO BOX 70528
                                     HOUSTON, TX 77270‐0528                             Dean Dairy Holdings, LLC               PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/05/2011   $              ‐
                                     ENERGY EDGE CONSULTING LLC
                                     ATTN MATT HOBSON
2496
                                     PO BOX 70528
                                     HOUSTON, TX 77270‐0528                             Dean Dairy Holdings, LLC               PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/18/2011   $              ‐
                                     ENERGY POWER & SOLUTIONS INC
                                     ATTN CHIEF FINANCIAL OFFICER
2497
                                     150 PAULARINO AVE, STE A 120
                                     COSTA MESA, CA 92626                               Alta‐Dena Certified Dairy, LLC         SERVICE CONTRACT DATED 09/15/2011                          $              ‐
                                     ENERGY POWER & SOLUTIONS INC
                                     ATTN CHIEF FINANCIAL OFFICER
2498
                                     150 PAULARINO AVE, STE A 120
                                     COSTA MESA, CA 92626                               Alta‐Dena Certified Dairy, LLC         MAINTENANCE: EQUIPMENT DATED 09/15/2011                    $              ‐
                                     ENERGY PRODUCT CO
2499                                 1725 W PIER D ST
                                     LONG BEACH, CA 90802                               Suiza Dairy Group, LLC                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/10/2017   $              ‐
                                     ENERGYUNITED ELECTRIC MEMBERSHIP CORP
                                     ATTN CFO
2500
                                     567 MOCKSVILLE HWY
                                     STATESVILLE, NC 28625                              Dean Foods Company                     SERVICE CONTRACT DATED 11/19/2002                          $              ‐
                                     ENERGYUNITED ELECTRIC MEMBERSHIP CORP
                                     ATTN TIM HOLDER
2501
                                     567 MOCKSVILLE HWY
                                     STATESVILLE, NC 28625                              Suiza Dairy Group, LLC                 SERVICE CONTRACT DATED 04/26/2006                          $              ‐
                                     ENERNOC INC
                                     ATTN BERDIK, GEN COUNSEL VP SEC
2502
                                     ONE MARINE DR, STE 400
                                     BOSTON, MA 02210                                   Dean Dairy Holdings, LLC               PROFESSIONAL SERVICE CONTRACT (& TEMPS)                    $              ‐
                                     ENERNOC INC
                                     ATTN BRIAN IM, ENERGY MARKETS OPS ANALYST
2503   6477 / 2503
                                     ONE MARINA PARK DR, STE 400
                                     BOSTON, MA 02210                                   Alta‐Dena Certified Dairy, LLC         SERVICE CONTRACT DATED 10/19/2016                          $              ‐
                                     ENERNOC INC
                                     ATTN DANA SPIELVOGEL, SALES OPERATIONS ASSOCIATE
2504   6476 / 2504                   ONE MARINA PARK DR, STE 400
                                     BOSTON, MA 02210
                                                                                        Alta‐Dena Certified Dairy, LLC         SERVICE CONTRACT DATED 07/11/2016                          $              ‐
                                     ENERNOC INC
                                     ATTN DEPT GEN COUNSEL
2505
                                     101 FEDERAL ST, STE 1100
                                     BOSTON, MA 02110                                   Dean Dairy Holdings, LLC               PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/01/2013   $              ‐
                                     ENERNOC INC
                                     ATTN DEPT GEN COUNSEL
2506
                                     101 FEDERAL ST, STE 1100
                                     BOSTON, MA 02110                                   Dean Dairy Holdings, LLC               PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/25/2011   $              ‐
                                     ENERNOC INC
                                     ATTN DEPT GEN COUNSEL
2507
                                     ONE MARINE DR, STE 400
                                     BOSTON, MA 02210                                   Alta‐Dena Certified Dairy, LLC         PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/06/2014   $              ‐
                                     ENERNOC INC
                                     ATTN DEPT GEN COUNSEL
2508
                                     ONE MARINE DR, STE 400
                                     BOSTON, MA 02210                                   Dean Dairy Holdings, LLC               PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/20/2013   $              ‐




                                                                                                                                                                                                             Page 96 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 97 of 304
                                                Dean Foods Company, et al.
                                                                                          Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                         Debtor(s)                                       Contract Description                                 Cure Amounts
                                 ENERNOC INC
                                 ATTN DEPT GEN COUNSEL
2509
                                 ONE MARINE DR, STE 400
                                 BOSTON, MA 02210                        Dean Dairy Holdings, LLC            PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/20/2013                      $              ‐
                                 ENERNOC INC
                                 ATTN LEGAL DEPT
2510
                                 ONE MARINE DR, STE 400
                                 BOSTON, MA 02210                        Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/06/2014                      $              ‐
                                 ENERNOC INC
                                 ATTN LEGAL DEPT
2511
                                 ONE MARINE DR, STE 400
                                 BOSTON, MA 02210                        Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/06/2014                      $              ‐
                                 ENERNOC INC
                                 ATTN MICHAEL BERDIK, DEPT GEN COUNSEL
2512
                                 ONE MARINE DR, STE 400
                                 BOSTON, MA 02210                        Alta‐Dena Certified Dairy, LLC      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/01/2015                      $           625.20
                                 ENERNOC INC
                                 ATTN MICHAEL BERDIK, DEPT GEN COUNSEL
2513
                                 ONE MARINE DR, STE 400
                                 BOSTON, MA 02210                        Berkeley Farms, LLC                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/12/2015                      $              ‐
                                 ENERNOC INC
                                 ATTN MICHAEL BERDIK, DEPT GEN COUNSEL
2514
                                 ONE MARINE DR, STE 400
                                 BOSTON, MA 02210                        Dean Dairy Holdings, LLC            PROFESSIONAL SERVICE CONTRACT (& TEMPS)                                       $              ‐
                                 ENERWISE GLOBAL TECHNOLOGIES
                                 D/B/A CPOWER
2515                             ATTN SVP CUSTOMER FULFILLMENT
                                 111 MARKET PL, STE 201
                                 BALTIMORE, MD 21202                     Suiza Dairy Group, LLC              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/01/2017                      $              ‐
                                 ENERWISE GLOBAL TECHNOLOGIES
                                 D/B/A CPOWER
2516                             ATTN SVP CUSTOMER FULFILLMENT
                                 111 MARKET PL, STE 201
                                 BALTIMORE, MD 21202                     Suiza Dairy Group, LLC              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/01/2017                      $              ‐
                                 ENERWISE GLOBAL TECHNOLOGIES
                                 D/B/A CPOWER
2517                             ATTN SVP OPERATIONS
                                 111 MARKET PL, STE 201
                                 BALTIMORE, MD 21202                     Dean Dairy Holdings, LLC            PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/19/2015                      $              ‐
                                 ENGLISH, DAVID F
2518                             ADDRESS ON FILE
                                                                         Suiza Dairy Group, LLC              SEVERANCE CONTRACT                                                            $              ‐
                                 ENGUARD INC
                                 ATTN MARK PRICE, DIRECTOR OF OPS
2519
                                 7845 WAVERLY RD
                                 MARTINSVILLE, IN 46151                  Dean Dairy Holdings, LLC            SERVICE CONTRACT DATED 01/17/2017                                             $              ‐
                                 ENGUARD INC
                                 ATTN MARK PRICE, DIRECTOR OF OPS
2520
                                 7845 WAVERLY RD                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 MARTINSVILLE, IN 46151                  Dean Dairy Holdings, LLC            01/17/2017                                                                    $              ‐
                                 ENGUARD INC
                                 ATTN MARK PRICE, DIRECTOR OF OPS
2521
                                 7845 WAVERLY RD                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 MARTINSVILLE, NC 46151                  Dean Dairy Holdings, LLC            01/12/2011                                                                    $              ‐
                                 ENGUARD INC
                                 ATTN MARK PRICE, DIRECTOR OF OPS
2522
                                 7845 WAVERLY RD                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 MARTINSVILLE, NC 46151                  Suiza Dairy Group, LLC              01/12/2011                                                                    $              ‐
                                 ENOS E. MILLER
2523                             15588 HAYES ROAD
                                 MIDDLEFIELD, OH 44062                   Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 ENOS E. MILLER
2524                             15588 HAYES ROAD
                                 MIDDLEFIELD, OH 44062                   Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 ENOS L OR JAMIMA R WEAVER
2525                             1963 JORDANVILLE ROAD
                                 JORDANVILLE, NY 13361                   Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 ENOS L OR JAMIMA R WEAVER
2526                             1963 JORDANVILLE ROAD
                                 JORDANVILLE, NY 13361                   Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 ENOS S. STOLTZFUS
2527                             606 EAST TUTT ROAD
                                 TRENTON, KY 42286                       Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 ENOS S. STOLTZFUS
2528                             606 EAST TUTT ROAD
                                 TRENTON, KY 42286                       Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 ENOS YODER
2529                             3104 OLD TRENTON ROAD
                                 GUTHRIE, KY 42234                       Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 ENOS YODER
2530                             3104 OLD TRENTON ROAD
                                 GUTHRIE, KY 42234                       Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 ENSR CORPORATION
                                 1999 AVENUE OF THE STARS
2531   2531 / 198
                                 SUITE 2600
                                 LOS ANGELES, CA 90067                   Dean Foods Company                  ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 03/17/2015                             $              ‐
                                 ENTERPRISE DRIVE STORAGE
2532                             635 ENTERPRISE DRIVE
                                 SOMERSET, KY 42501                      Dean Foods Company                  LEASE ‐ PARKING                                                               $           300.00
                                 ENVIRONMENTAL LOGISTICS
2533   5905 / 2533               25901 INDUSTRIAL PKWY
                                 HAYWARD, CA 94544                       Dean Foods Company                  SERVICE CONTRACT                                                              $              ‐
                                 ENVIRONMENTAL LOGISTICS
2534   2534 / 2363               3200 DEPOT RD
                                 HAYWARD, CA 94545                       Dean Foods Company                  SERVICE CONTRACT                                                              $              ‐
                                 ENVIRONMENTAL LOGISTICS
2535   2535 / 1867               PO BOX 806
                                 COLTON, CA 92324                        Berkeley Farms, LLC                 ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $              ‐




                                                                                                                                                                                                              Page 97 of 304
                     Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 98 of 304
                                                Dean Foods Company, et al.
                                                                                          Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                         Debtor(s)                                      Contract Description                                 Cure Amounts
                                 ENVIRONMENTAL LOGISTICS
2536   2536 / 1868               PO BOX 806
                                 COLTON, CA 92324                         Berkeley Farms, LLC                ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $              ‐
                                 ENVIRONMENTAL LOGISTICS
2537   2537 / 1869               PO BOX 806
                                 COLTON, CA 92324                         Berkeley Farms, LLC                ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $               ‐
                                 ENVIRONMENTAL LOGISTICS
2538   2538 / 1870               PO BOX 806
                                 COLTON, CA 92324                         Berkeley Farms, LLC                ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $               ‐
                                 ENVIRONMENTAL LOGISTICS
2539   2539 / 1871               PO BOX 806
                                 COLTON, CA 92324                         Berkeley Farms, LLC                ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $              ‐
                                 ENVIRONMENTAL LOGISTICS
2540   2540 / 1872               PO BOX 806
                                 COLTON, CA 92324                         Berkeley Farms, LLC                ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $               ‐
                                 ENVIRONMENTAL REMEDIATION SERVICES INC
2541                             4010 OPTION PASS
                                 FORT WAYNE, IN 46818                     Suiza Dairy Group, LLC             ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $               ‐
                                 EPIQ CORPORATE RESTRUCTURING LLC
                                 ATTN ROBERT A HOPEN
2542
                                 777 3RD AVE, 12TH FL                                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 NEW YORK, NY 10017                       Dean Foods Company                 10/23/2019                                                                    $               ‐
                                 EQUASTONE INTERLOCKEN LLC
                                 ATTN LEASING ADMINISTRATOR
2543
                                 8910 UNIVERSITY CENTER LANE, STE 500
                                 SAN DIEGO, CA 92122                      Dean Foods Company                 LEASE: BUILDING AND LAND DATED 10/06/2008                                     $               ‐
                                 EQUASTONE INTERLOCKEN LLC
                                 ATTN LEASING ADMINISTRATOR
2544
                                 8910 UNIVERSITY CENTER LANE, STE 500
                                 SAN DIEGO, CA 92122                      Dean Foods Company                 LEASE: BUILDING AND LAND DATED 12/17/2007                                     $               ‐
                                 EQUASTONE INTERLOCKEN LLC
                                 ATTN LEASING ADMINISTRATOR
2545
                                 8910 UNIVERSITY CENTER LANE, STE 500
                                 SAN DIEGO, CA 92122                      Dean Foods Company                 LEASE: BUILDING AND LAND DATED 08/10/2007                                     $               ‐
                                 EQUASTONE INTERLOCKEN LLC
                                 ATTN LEASING ADMINISTRATOR
2546
                                 8910 UNIVERSITY CENTER LANE, STE 500
                                 SAN DIEGO, CA 92122                      Dean Foods Company                 LEASE: BUILDING AND LAND DATED 08/18/2008                                     $               ‐
                                 EQUASTONE INTERLOCKEN LLC
                                 ATTN LEASING ADMINISTRATOR
2547
                                 8910 UNIVERSITY CENTER LANE, STE 500
                                 SAN DIEGO, CA 92122                      Dean Foods Company                 LEASE: BUILDING AND LAND DATED 03/31/2009                                     $               ‐
                                 EQUIPMENT DEPOT OF ILLINOIS INC
2548                             751 EXPRESSWAY DR
                                 ITASCA, IL 60143                         Dean Foods Company                 MAINTENANCE: EQUIPMENT DATED 03/31/2016                                       $         12,077.78
                                 ERIC RYAN CORPORATION, THE
                                 ATTN MARY A DE CARIA, CFO
2549                             1 EARLY ST, STE A
                                 PO BOX 473
                                 ELLWOOD CITY, PA 16117                   Suiza Dairy Group, LLC             SERVICE CONTRACT DATED 07/30/2013                                             $               ‐
                                 ERIC RYAN CORPORATION, THE
                                 ATTN MARY A DE CARIA, CFO
2550                             1 EARLY ST, STE A
                                 PO BOX 473
                                 ELLWOOD CITY, PA 16117                   Suiza Dairy Group, LLC             SERVICE CONTRACT DATED 06/11/2014                                             $              ‐
                                 ERNEST HORNING
2551                             1405 HORSESHOE PIKE
                                 LEBANON, PA 17042                        Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 ERNEST HORNING
2552                             1405 HORSESHOE PIKE
                                 LEBANON, PA 17042                        Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                                 ERNEST YODER
2553                             357 KINSMAN ROAD
                                 JAMESTOWN, PA 16134                      Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 ERNEST YODER
2554                             357 KINSMAN ROAD
                                 JAMESTOWN, PA 16134                      Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 ERNIE JONES
2555                             5166 WAYNESBORO HIGHWAY
                                 LAWRENCEBURG, TN 38464‐6879              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 ERNIE JONES
2556                             5166 WAYNESBORO HIGHWAY
                                 LAWRENCEBURG, TN 38464‐6879              Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                                 ERNST & YOUNG LLP
                                 ATTN GENERAL MANAGER
2557
                                 1601 ELM ST STE 4343
                                 DALLAS, TX 72501                         Dean Foods Company                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/20/2019                      $               ‐
                                 ERNST & YOUNG LLP
                                 ATTN GENERAL MANAGER
2558
                                 1601 ELM ST STE 4343
                                 DALLAS, TX 72501                         Dean Foods Company                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/11/2019                      $               ‐
                                 ERNST & YOUNG LLP
                                 ONE VICTORY PARK, STE 2000
2559
                                 2323 VICTORY AVE
                                 DALLAS, TX 75219                         Dean Foods Company                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 02/18/2016                      $        220,838.03
                                 ERWIN HOSTETLER
2560                             455 FREDONIA ROAD
                                 GREENVILLE, PA 16125                     Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                 ERWIN HOSTETLER
2561                             455 FREDONIA ROAD
                                 GREENVILLE, PA 16125                     Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                                 ESSENSA
                                 C/O ESSENSA LEGAL DEPT
2562   3421 / 2562               ATTN GENERAL COUNSEL
                                 555 W 57TH ST, FL 15
                                 NEW YORK, NY 10019                       Dean Dairy Holdings, LLC           PURCHASE CONTRACT                                                             $              ‐
                                 ESSHAKI, GENE J, ARBITRATOR
                                 ATTN GENERAL MANAGER
2563   4213 / 2563
                                 1601 ELM ST STE 4343
                                 DALLAS, TX 72501                         Country Fresh, LLC                 LEASE: BUILDING AND LAND DATED 06/21/2017                                     $               ‐


                                                                                                                                                                                                              Page 98 of 304
                 Case 19-36313 Document 1183-1     Filed in TXSB on 03/19/20 Page 99 of 304
                                            Dean Foods Company, et al.
                                                                                              Contract Exhibit

       Multiparty Contract
Item     References (1)                           Counterparty                                 Debtor(s)                                      Contract Description                                 Cure Amounts
                             ESTATE OF ISAAC HELLER
                             C/O BRIAN BANASZYNSKI
2564
                             205 MILL RD
                             EDISON, NJ 08837                                 Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 07/25/2017                                     $              ‐
                             ESTATE OF ISAAC HELLER
                             C/O BRIAN BANASZYNSKI
2565
                             205 MILL RD
                             EDISON, NJ 08837                                 Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 07/25/2017                                     $              ‐
                             ESTATE OF MARY N NOLES
                             C/O GEORGE R NOLES
2566
                             2006 N HILLS DR
                             OPELIKA, AL 36803‐2418                           Dean Foods Company                 LEASE: BUILDING AND LAND                                                      $           400.00
                             ESTATE OF ORVILLE SCHUSTER
                             C/O STEVE SCHUSTER AND JOE ARENS, CO‐EXECUTORS
2567                         2605 LINCOLN AVE SW
                             PO BOX 1110
                             LE MARS, IA 51031                                Dean Foods North Central, LLC      LEASE: BUILDING AND LAND                                                      $              ‐
                             ESTATE OF ORVILLE SCHUSTER
                             C/O STEVE SCHUSTER AND JOE ARENS, CO‐EXECUTORS
2568                         2605 LINCOLN AVE SW
                             PO BOX 1110
                             LE MARS, IA 51031                                Dean Foods North Central, LLC      LEASE: BUILDING AND LAND                                                      $              ‐
                             ESTATE OF ORVILLE SCHUSTER
                             C/O STEVE SCHUSTER AND JOE ARENS, CO‐EXECUTORS
2569                         2605 LINCOLN AVE SW
                             PO BOX 1110
                             LE MARS, IA 51031                                Dean Foods North Central, LLC      LEASE: BUILDING AND LAND DATED 05/01/2012                                     $              ‐
                             ESTATE OF ORVILLE SCHUSTER, THE
                             C/O STEVE SCHUSTER AND JOE ARENS, CO‐EXECUTORS
2570                         2605 LINCOLN AVE SW
                             PO BOX 1110
                             LE MARS, IA 51031                                Dean Foods North Central, LLC      LEASE: BUILDING AND LAND DATED 05/01/2017                                     $              ‐
                             ESTATE OF ORVILLE SCHUSTER, THE
                             C/O STEVE SCHUSTER AND JOE ARENS, CO‐EXECUTORS
2571                         2605 LINCOLN AVE SW
                             PO BOX 1110
                             LE MARS, IA 51031                                Dean Foods North Central, LLC      LEASE: BUILDING AND LAND DATED 02/09/2018                                     $              ‐
                             ESTATE OF PAUL R CARTER
2572                         3010 CR 135
                             BROWNWOOD, TX 76801                              Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 07/31/2017                                     $              ‐
                             E‐TAILER INC
                             ATTN GEN COUNSEL
2573
                             10539 APPLEWOOD RD
                             SISTER BAY, WI 54234                             Dean Foods Company                 DISTRIBUTION AGREEMENT DATED 06/03/2019                                       $          7,822.84
                             ETC GROUP INC
                             ATTN RICK MITCHELL, MGR STRATEGIC DEVELOPMENT
2574
                             1112 E COPELAND RD, STE 400
                             ARLINGTON, TX 76011                              Dean Foods Company                 TRAVEL AGENCY AGREEMENT DATED 12/12/2006                                      $              ‐
                             ETTAIN GROUP INC
                             ATTN GENERAL MANAGER
2575
                             1601 ELM ST STE 4343
                             DALLAS, TX 75201                                 Dean Foods Company                 INDEPENDENT CONTRACTORS DATED 04/29/2019                                      $         23,382.00
                             ETTAIN GROUP INC
                             ATTN GENERAL MANAGER
2576
                             1601 ELM ST STE 4343
                             DALLAS, TX 75201                                 Dean Management, LLC               INDEPENDENT CONTRACTORS DATED 01/08/2019                                      $              ‐
                             EVANS, BRUCE C.
2577                         ADDRESS ON FILE
                                                                              Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                             EVANS, MATTHEW M.
2578                         ADDRESS ON FILE
                                                                              Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                             EVERCORE GORUP LLC
                             ATTN MR ERIC BERINGAUSE
2579
                             55 E 52ND ST
                             NEW YORK, NY 10055                               Dean Foods Company                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/04/2019                      $              ‐
                             EVERCORE GROUP LLC
                             ATTN ANTHONY J MAGRO, SR MANAGING DIR
2580
                             55 E 52ND ST                                                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             NEW YORK, NY 10055                               Dean Foods Company                 02/08/2019                                                                    $              ‐
                             EVEREST NATIONAL INSURANCE CO
2581                         477 MARTINSVILLE RD WESTGATE CORP CTR
                             LIBERTY CORNER, NJ 07938                         Dean Foods Company                 INSURANCE POLICIES DATED 09/30/2019                                           $              ‐
                             EVERETT, CRAIG A
2582                         ADDRESS ON FILE
                                                                              Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                             EVERGREEN PACKAGING EQUIPMENT
2583                         2400 6TH ST; PO BOX 3000
                             CEDAR RAPIDS, IA 52406                           Dean Foods Company                 PURCHASE CONTRACT                                                             $              ‐
                             EVERGREEN PACKAGING INC
2584                         5350 POPLAR AVE, STE 600
                             MEMPHIS, TN 38119                                Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 11/15/2019                                            $      3,242,677.24
                             EVERGREEN PACKAGING
                             ATTN DAVID COATES VP ‐ SALES
2585
                             5350 POPLAR AVE, STE 600
                             MEMPHIS, TN 38119                                Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 10/25/2012                                            $              ‐
                             EVERGREEN PACKAGING
                             ATTN DAVID COATES VP ‐ SALES
2586
                             5350 POPLAR AVE, STE 600
                             MEMPHIS, TN 38119                                Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/15/2012                                            $              ‐
                             EVERGREEN PACKAGING
                             ATTN DAVID COATES VP ‐ SALES
2587
                             5350 POPLAR AVE, STE 600
                             MEMPHIS, TN 38119                                Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 12/22/2016                                            $              ‐
                             EVERGREEN PACKAGING
                             ATTN DAVID COATES VP ‐ SALES
2588
                             5350 POPLAR AVE, STE 600
                             MEMPHIS, TN 38119                                Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 04/08/2019                                            $              ‐




                                                                                                                                                                                                                  Page 99 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 100 of 304
                                           Dean Foods Company, et al.
                                                                                                Contract Exhibit

       Multiparty Contract
Item     References (1)                           Counterparty                                   Debtor(s)                                      Contract Description                                 Cure Amounts
                             EVERGREEN PACKAGING
                             ATTN DAVID COATES VP ‐ SALES
2589
                             5350 POPLAR AVE, STE 600
                             MEMPHIS, TN 38119                                  Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 02/01/2008                                            $              ‐
                             EVERGREEN PACKAGING
                             ATTN VP ‐‐ SALES
2590
                             5350 POPLAR AVE, STE 600
                             MEMPHIS, TN 38119                                  Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 09/30/2013                                            $               ‐
                             EVOQUA WATER TECHNOLOGIES LLC
2591                         28563 NETWORK PLACE
                             CHICAGO, IL 60673                                  Southern Foods Group, LLC          THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 06/24/2019            $          2,100.40
                             EXCESS CASUALTY DIVISION
                             ATTN CHRISTINA ROSSELLI
                             EXCESS CASUALTY DIV; A DIV OF NAVIGATORS MGMT CO
2592                         INC
                             227 WEST MONROE ST, 45TH FL
                             CHICAGO, IL 60606                                  Dean Foods Company                 INSURANCE POLICIES                                                            $               ‐
                             EXCESS CASUALTY DIVISION
                             D/B/A NAVIGATORS MANAGEMENT COMPANY INC
2593                         ATTN RYAN MORRIS
                             227 WEST MONROE ST, 45TH FL
                             CHICAGO, IL 60606                                  Dean Foods Company                 INSURANCE POLICIES                                                            $              ‐
                             EXCESS CASUALTY DIVISION
                             D/B/A NAVIGATORS MANAGEMENT COMPANY INC
2594                         ATTN RYAN MORRIS
                             227 WEST MONROE ST, 45TH FL
                             CHICAGO, IL 60606                                  Dean Foods Company                 INSURANCE POLICIES                                                            $               ‐
                             EXPERIAN INFORMATION SOLUTIONS INC
                             ATTN GENERAL COUNSEL
2595
                             475 ANTON BLVD
                             COSTA MESA, CA 92626                               Dean Foods Company                 SOFTWARE LICENSING AGREEMENT DATED 03/01/2018                                 $            14.07
                             EXPRESS EMPLOYMENT PROFESSIONALS
2596                         9701 BOARDWALK BOULEVARD
                             OKLAHOMA CITY, OK 73162                            Dean Foods Company                 EMPLOYMENT AGENCY                                                             $              ‐
                             EXPRESS SERVICES INC
2597                         PO BOX 203901
                             DALLAS, TX 75320‐3901                              Dean Management, LLC               EMPLOYMENT AGENCY DATED 10/25/2016                                            $               ‐
                             EXTERIOR MAINTENANCE RESOURCES
                             D/B/A MERIT SERVICE SOLUTIONS LLC
2598                         ATTN CRAIG SWEENEY, CFO
                             52 E SWEDESFORD RD, STE 100
                             MALVERN, PA 19355                                  Garelick Farms, LLC                SERVICE CONTRACT                                                              $              ‐
                             EXTERIOR MAINTENANCE RESOURCES
                             D/B/A MERIT SERVICE SOLUTIONS LLC
2599                         ATTN CRAIG SWEENEY, CFO
                             52 E SWEDESFORD RD, STE 100
                             MALVERN, PA 19355                                  Garelick Farms, LLC                SERVICE CONTRACT DATED 11/12/2018                                             $               ‐
                             EXTERIOR MAINTENANCE RESOURCES
                             D/B/A MERIT SERVICE SOLUTIONS LLC
2600                         ATTN CRAIG SWEENEY, CFO
                             52 E SWEDESFORD RD, STE 100
                             MALVERN, PA 19355                                  Garelick Farms, LLC                SERVICE CONTRACT                                                              $              ‐
                             EXTERIOR MAINTENANCE RESOURCES
                             D/B/A MERIT SERVICE SOLUTIONS LLC
2601                         ATTN CRAIG SWEENEY, CFO
                             52 E SWEDESFORD RD, STE 100
                             MARLTON, NJ                                        Garelick Farms, LLC                SERVICE CONTRACT                                                              $               ‐
                             EXTERIOR MAINTENANCE RESOURCES
                             D/B/A MERIT SERVICE SOLUTIONS
2602                         ATTN CRAIG SWEENEY, CFO
                             52 E SWEDESFORD RD, STE 100
                             MALVERN, PA 19355                                  Garelick Farms, LLC                THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $              ‐
                             EXTERIOR MAINTENANCE RESOURCES
                             D/B/A MERIT SERVICE SOLUTIONS
2603                         ATTN CRAIG SWEENEY, CFO
                             52 E SWEDESFORD RD, STE 100                                                           THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             MALVERN, PA 19355                                  Garelick Farms, LLC                11/12/2018                                                                    $               ‐
                             EYC USA INCORPORATED
                             ATTN LEE CUMMINS, VP CPG DEV
2604
                             50 BRAINTREE HILL OFFICE PARK, STE 220
                             BRAINTREE, MA 02184                                Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 02/01/2017                                             $        119,925.00
                             EYC USA INCORPORATED
                             ATTN STEVE TOWAR, VP CPG DEV
2605
                             50 BRAINTREE HILL OFFICE PARK, STE 220
                             BRAINTREE, MA 02184                                Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 04/19/2019                                             $               ‐
                             EYC USA INCORPORATED
                             ATTN STEVE TOWAR, VP CPG DEV
2606
                             50 BRAINTREE HILL OFFICE PARK, STE 220
                             BRAINTREE, MA 02184                                Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 09/24/2018                                             $              ‐
                             EYC USA INCORPORATED
                             ATTN STEVE TOWAR, VP CPG DEV
2607
                             50 BRAINTREE HILL OFFICE PARK, STE 220
                             BRAINTREE, MA 02184                                Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 09/10/2018                                             $               ‐
                             EYC USA INCORPORATED
                             ATTN STEVE TOWAR, VP CPG DEV
2608
                             50 BRAINTREE HILL OFFICE PARK, STE 220
                             BRAINTREE, MA 02184                                Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 03/27/2017                                             $              ‐
                             EYC USA INCORPORATED
                             ATTN STEVE TOWAR, VP CPG DEV
2609
                             50 BRAINTREE HILL OFFICE PARK, STE 220
                             BRAINTREE, MA 02184                                Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 03/27/2017                                             $               ‐
                             EYC USA INCORPORATED
                             ATTN STEVE TOWAR, VP CPG DEV
2610
                             50 BRAINTREE HILL OFFICE PARK, STE 220
                             BRAINTREE, MA 02184                                Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 03/27/2017                                             $              ‐
                             EYC USA INCORPORATED
                             ATTN STEVE TOWAR, VP CPG DEV
2611
                             50 BRAINTREE HILL OFFICE PARK, STE 220
                             BRAINTREE, MA 02184                                Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 01/31/2017                                             $               ‐



                                                                                                                                                                                                                Page 100 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 101 of 304
                                                Dean Foods Company, et al.
                                                                                                        Contract Exhibit

            Multiparty Contract
Item          References (1)                             Counterparty                                   Debtor(s)                                      Contract Description                        Cure Amounts
                                    EYC USA INCORPORATED
                                    ATTN STEVE TOWAR, VP CPG DEV
2612
                                    50 BRAINTREE HILL OFFICE PARK, STE 220
                                    BRAINTREE, MA 02184                             Dean Dairy Holdings, LLC               SERVICE CONTRACT DATED 03/27/2017                                   $              ‐
                                    EYC USA INCORPORATED
                                    ATTN STEVE TOWAR, VP CPG DEV
2613
                                    50 BRAINTREE HILL OFFICE PARK, STE 220
                                    BRAINTREE, MA 02184                             Dean Dairy Holdings, LLC               SERVICE CONTRACT DATED 02/01/2017                                   $               ‐
                                    EYE PRODUCTIONS INC
                                    ATTN RONDA BERKELEY, SCRIPT CLEARANCE MGR
2614
                                    4024 RADFORD AVE
                                    STUDIO CITY, CA 91604                           Southern Foods Group, LLC              LICENSING AGREEMENT DATED 03/01/2013                                $              ‐
                                    EZRA S. WENGERD
2615                                139 H JONES ROAD
                                    CANAJOHARIE, NY 13317                           Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                                       $              ‐
                                    EZRA S. WENGERD
2616                                139 H JONES ROAD
                                    CANAJOHARIE, NY 13317                           Dean Foods Company                     TRANSPORTATION AGREEMENT                                            $              ‐
                                    F W ALBRECHT GROCERY COMPANY
                                    ATTN STEVE ALBRECHT
2617
                                    2700 GILCHRIST RD
                                    AKRON, OH 44305                                 Reiter Dairy, LLC                      CUSTOMER AGREEMENT DATED 10/03/2006                                 $              ‐
                                    FACTORY MUTUAL INSURANCE COMPANY
2618                                PO BOX 7500
                                    JOHNSTON, RI 02919                              Dean Foods Company                     INSURANCE POLICIES                                                  $              ‐
                                    FACTORY MUTUAL INSURANCE COMPANY
2619                                PO BOX 7500
                                    JOHNSTON, RI 02919                              Dean Foods Company                     INSURANCE POLICIES                                                  $               ‐
                                    FAIR FARMS LLC
2620                                409 LIME PLANT RD
                                    PARKER, PA 16049                                Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                                       $              ‐
                                    FAIR FARMS LLC
2621                                409 LIME PLANT RD
                                    PARKER, PA 16049                                Dean Foods Company                     TRANSPORTATION AGREEMENT                                            $              ‐
                                    FAIRHAVEN COLONY DAIRY
2622                                PO BOX 29
                                    ULM, MT 59485‐0000                              Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                                       $              ‐
                                    FAIRHAVEN COLONY DAIRY
2623                                PO BOX 29
                                    ULM, MT 59485‐0000                              Dean Foods Company                     TRANSPORTATION AGREEMENT                                            $              ‐
                                    FAIRWAY OUTDOOR ADVERTISING
                                    8520 CLIFF CAMERON DR.
2624
                                    SUITE 460
                                    CHARLOTTE, NC 28269                             Suiza Dairy Group, LLC                 LEASE: BUILDING AND LAND DATED 10/30/2002                           $              ‐
                                    FALLING BRANCH ADVISORS LLC
                                    ATTN JAY A ALTIZER
2625
                                    3824 LOVERS LN
                                    DALLAS, TX 75225                                Dean Foods Company                     SERVICE CONTRACT DATED 09/29/2016                                   $               ‐
                                    FAMILY DOLLAR SERVICES LLC
                                    ATTN KEVIN KOONTZ, VP FINANCE
2626
                                    1973 OHIO ST
                                    LISLE, IL 60532                                 Dean Dairy Holdings, LLC               VENDOR AGREEMENT DATED 06/22/2018                                   $              ‐
                                    FAMILY DOLLAR
                                    ATTN KEVIN KOONTZ, VP FINANCE
2627   2627 / 11
                                    1973 OHIO ST
                                    LISLE, IL 60532                                 Dean Foods Company                     SERVICE CONTRACT DATED 01/03/2019                                   $        362,144.47
                                    FAMILY EXPRESS CORP
                                    ATTN RYAN FASEL
2628   6592 / 2628
                                    213 S STATE RD 49
                                    VALPARAISO, IN 46383                            Dean Foods Company                     LICENSING AGREEMENT DATED 01/05/2017                                $              ‐
                                    FAMILY FARE LLC
                                    ATTN FRANCIS WONG
2629   2629 / 5481 / 6497 / 6498
                                    850 76TH ST SW                                  Country Fresh, LLC
                                    GRAND RAPIDS, MI 49518‐8700                     Dean Foods North Central, LLC          VENDOR AGREEMENT DATED 06/04/2017                                   $               ‐
                                    FAMILY FARE LLC
                                    ATTN FRANCIS WONG
2630   3324 / 2630
                                    850 76TH ST SW
                                    GRAND RAPIDS, MI 49518‐8700                     Country Fresh, LLC                     PURCHASE CONTRACT DATED 02/06/2017                                  $              ‐
                                    FAREWAY STORES INC
                                    ATTN BRET WILTSE, VP OF DIRECT STORE DELIVERY
2631   6593 / 2631
                                    2300 INDUSTRIAL PARK RD
                                    BOONE, IA 50036‐0070                            Dean Foods Company                     LICENSING AGREEMENT DATED 11/11/2019                                $               ‐
       222 / 382 / 856 / 1457 / 1533 / FARM CREDIT BANK OF TEXAS
2632   1690 / 2226 / 2632 / 3080 /     4801 PLAZA ON THE LAKE DRIVE                                                        FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
       3406 / 5069 / 5411              AUSTIN, TX 78746                             Dean Foods Company                     06/28/2019                                                          $              ‐
                                       FAST TRACK VENTURES LLC
2633   548 / 590 / 2633                24501 ECORSE RD
                                       TAYLOR, MI 48180                             Dean Foods Company                     INSURANCE POLICIES                                                  $              ‐
                                       FAULK, GLENN ROBERT
2634                                   ADDRESS ON FILE
                                                                                    Mayfield Dairy Farms, LLC              SEVERANCE CONTRACT                                                  $              ‐
                                    FAULKNER, BETSY
2635                                ADDRESS ON FILE
                                                                                    Southern Foods Group, LLC              SEVERANCE CONTRACT                                                  $              ‐
                                    FEDERAL INSURANCE COMPANY
2636                                525 W MONROE ST, STE 700
                                    CHICAGO, IL 60661                               Dean Foods Company                     INSURANCE POLICIES                                                  $               ‐
                                    FEDERAL INSURANCE COMPANY
2637                                525 W MONROE ST, STE 700
                                    CHICAGO, IL 60661                               Uncle Matt'S Organic, Inc.             INSURANCE POLICIES DATED 07/18/2019                                 $              ‐
                                    FEDERAL INSURANCE COMPANY
2638                                525 W MONROE ST, STE 700
                                    CHICAGO, IL 60661                               Uncle Matt'S Organic, Inc.             INSURANCE POLICIES DATED 07/22/2019                                 $               ‐
                                    FEDERATED FOODS INC
                                    ATTN DAVID LAPLANTE, PRESIDENT & CEO
2639
                                    3025 W SALT CREEK LN
                                    ARLINGTON, IL 60005                             Dean Foods Company                     SALES CONTRACT/TRADE AGREEMENT                                      $               ‐




                                                                                                                                                                                                              Page 101 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 102 of 304
                                                Dean Foods Company, et al.
                                                                                         Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                        Debtor(s)                                              Contract Description                        Cure Amounts
                                 FEDERATED FOODS INC
                                 ATTN DAVID LAPLANTE, PRESIDENT & CEO
2640
                                 3025 W SALT CREEK LN
                                 ARLINGTON, IL 60005                     Dean Foods Company                         SALES CONTRACT/TRADE AGREEMENT                                       $              ‐
                                 FEDERATED GROUP INC, THE
2641   6594 / 2641               3025 W SALT CREEK LN
                                 ARLINGTON HEIGHTS, IL 60005             Dean Foods Company                         LICENSING AGREEMENT DATED 04/25/2018                                 $              ‐
                                 FEDEX CORPORATE SERVICES INC
                                 ATTN CHRISTOPHER GANT, MANAGING DIR
2642
                                 4200 REGENT BLVD, BLDG C 2ND FL
                                 IRVING, TX 75063                        Dean Dairy Holdings, LLC                   CONFIDENTIALITY AGREEMENT                                            $              ‐
                                 FEDEX OFFICE AND PRINT SERVICES INC
                                 ATTN GENERAL COUNSEL
2643                             THREE GALLERIA TOWER
                                 13155 NOEL RD, STE 1600
                                 DALLAS, TX 75240                        Dean Foods Company                         SERVICE CONTRACT DATED 07/30/2013                                    $          1,766.24
                                 FEKULA, THOMAS R
2644                             ADDRESS ON FILE
                                                                         Dean Foods Company                         PHANTOM SHARES AGREEMENT                                             $              ‐
                                 FERRELLGAS
                                 ATTN RICK WARREN, ACCT MGR
2645
                                 1011 FIRESTONE PKWY
                                 LAVERGNE, TN 37086                      Suiza Dairy Group, LLC                     PURCHASE CONTRACT DATED 01/26/2017                                   $          1,034.57
                                 FFE ‐ LTL
2646                             PO BOX 847576
                                 DALLAS, TX 75284                        Dean Foods Company                         TRANSPORTATION AGREEMENT                                             $         31,864.00
                                 FIC HOLDINGS LLC
                                 2875 N.E. 191 ST
2647   2647 / 2648 / 5103
                                 PH‐1B
                                 AVENTURA, FL 33180                      Friendly'S Manufacturing And Retail, LLC   LEASE: BUILDING AND LAND DATED 10/30/2018                            $              ‐
                                 FIC RESTAURANTS INC
                                 C/O MORGAN LEWIS & BOCKIUS LLP
2648   2647 / 2648 / 5103
                                 1701 MARKET ST
                                 PHILADELPHIA, PA 19103                  Friendly'S Manufacturing And Retail, LLC   LEASE: BUILDING AND LAND DATED 10/30/2018                            $         27,639.43
                                 FIC RESTAURANTS INC
                                 NEOPOLITAN GROUP HOLDINGS LLC
2649                             C/O SUN CAPITAL PARTNERS INC
                                 5100 TOWN CENTER CIR, STE 600
                                 BACA RATON, FL 33486                    Friendly'S Manufacturing And Retail, LLC   LICENSING AGREEMENT DATED 06/20/2016                                 $              ‐
                                 FIDELITY STOCK PLAN SERVICES LLC
                                 ATTN CONTRACTS
2650
                                 82 DEVONSHIRE ST, V6D
                                 BOSTON, MA 02109                        Dean Foods Company                         THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/24/2014   $         10,614.13
                                 FIESTA MART LLC
                                 ATTN SID KESWANI, CEO
2651
                                 5235 KATY FWY
                                 HOUSTON, TX 77077                       Dean Foods Company                         CUSTOMER AGREEMENT                                                   $              ‐
                                 FIESTA MART LLC
                                 ATTN SID KESWANI, CEO
2652
                                 5235 KATY FWY
                                 HOUSTON, TX 77077                       Dean Foods Company                         CUSTOMER AGREEMENT DATED 04/14/2016                                  $              ‐
                                 FIESTA MART LLC
                                 ATTN SID KESWANI, CEO
2653
                                 5235 KATY FWY
                                 HOUSTON, TX 77077                       Dean Foods Company                         CUSTOMER AGREEMENT DATED 04/14/2016                                  $              ‐
                                 FIFTH THIRD BANK
                                 ATTN GREG CANNON
2654   2654 / 1679
                                 3344 PEACHTREE RD NE, STE 900
                                 ATLANTA, GA 30326                       Dean Foods Company                         BANKING SERVICE AGREEMENT                                            $              ‐
                                 FIFTH THIRD BANK
                                 ATTN GREG CANNON
2655   2655 / 1680
                                 3344 PEACHTREE RD NE, STE 900
                                 ATLANTA, GA 30326                       Dean Foods Company                         BANKING SERVICE AGREEMENT                                            $              ‐
                                 FIFTH THIRD EQUIPMENT FINANCE COMPANY
2656                             38 FOUNTAIN SQ PLAZA, MD 10904A
                                 CINCINNATI, OH 45202                    Dean Transportation, Inc.                  LEASE: EQUIPMENT                                                     $        442,611.38
                                 FIFTH THIRD EQUIPMENT FINANCE COMPANY
2657                             38 FOUNTAIN SQ PLAZA, MD 10904A
                                 CINCINNATI, OH 45202                    Dean Transportation, Inc.                  LEASE: EQUIPMENT                                                     $              ‐
                                 FIFTH THIRD EQUIPMENT FINANCE COMPANY
2658                             38 FOUNTAIN SQ PLAZA, MD 10904A
                                 CINCINNATI, OH 45202                    Dean Foods Company                         LEASE: EQUIPMENT                                                     $              ‐
                                 FIFTH THIRD EQUIPMENT FINANCE COMPANY
2659                             38 FOUNTAIN SQ PLAZA, MD 10904A
                                 CINCINNATI, OH 45202                    Dean Transportation, Inc.                  LEASE: EQUIPMENT                                                     $              ‐
                                 FIFTH THIRD EQUIPMENT FINANCE COMPANY
2660                             38 FOUNTAIN SQ PLAZA, MD 10904A
                                 CINCINNATI, OH 45202                    Dean Foods Company                         LEASE: EQUIPMENT                                                     $              ‐
                                 FIFTH THIRD EQUIPMENT FINANCE COMPANY
2661                             38 FOUNTAIN SQ PLAZA, MD 10904A
                                 CINCINNATI, OH 45202                    Dean Transportation, Inc.                  LEASE: EQUIPMENT DATED 08/13/2015                                    $              ‐
                                 FIFTH THIRD EQUIPMENT FINANCE COMPANY
                                 ATTN MICHAEL I AHART,VP
2662
                                 38 FOUNTAIN SQ PLAZA, MD 10904A
                                 CINCINNATI, OH 45202                    Dean Transportation, Inc.                  LEASE: EQUIPMENT DATED 08/13/2015                                    $              ‐
                                 FIFTH THIRD LEASING COMPANY
2663                             38 FOUNTAIN SQ PLAZA
                                 CINCINNATI, OH 45202                    Dean Foods Company                         LEASE: EQUIPMENT DATED 09/09/2002                                    $              ‐
                                 FIFTH THIRD LEASING COMPANY
                                 ATTN DIANA COOPER
2664
                                 38 FOUNTAIN SQUARE PLAZA, MD 10904A
                                 CINCINANATI, OH 45263                   Suiza Dairy Group, LLC                     LEASE: EQUIPMENT DATED 02/14/2003                                    $              ‐
                                 FIFTH THIRD LEASING COMPANY
                                 ATTN DIANA COOPER
2665
                                 38 FOUNTAIN SQUARE PLAZA, MD 10904A
                                 CINCINANATI, OH 45263                   Dean Foods Company                         LEASE: EQUIPMENT DATED 01/01/2005                                    $              ‐
                                 FIFTH THIRD LEASING COMPANY
                                 ATTN DIANA COOPER
2666
                                 38 FOUNTAIN SQUARE PLAZA, MD 10904A
                                 CINCINANATI, OH 45263                   Dean Transportation, Inc.                  LEASE: EQUIPMENT DATED 01/01/2005                                    $               ‐


                                                                                                                                                                                                        Page 102 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 103 of 304
                                                Dean Foods Company, et al.
                                                                                                       Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                                     Debtor(s)                                            Contract Description                                 Cure Amounts
                                 FILTER RECYCLING SERVICES INC
                                 ATTN ACCOUNTS PAYABLE
2667   2667 / 183
                                 PO BOX 449
                                 COLTON, CA 92324                                   Berkeley Farms, LLC                        PURCHASE CONTRACT                                                             $               ‐
                                 FILTER RECYCLING SERVICES INC
                                 ATTN ACCOUNTS PAYABLE
2668   2668 / 184
                                 PO BOX 449
                                 COLTON, CA 92324                                   Berkeley Farms, LLC                        PURCHASE CONTRACT                                                             $               ‐
                                 FILTER RECYCLING SERVICES INC
                                 ATTN ACCOUNTS PAYABLE
2669   2669 / 185
                                 PO BOX 449
                                 COLTON, CA 92324                                   Berkeley Farms, LLC                        PURCHASE CONTRACT                                                             $              ‐
                                 FINCK, CHRIS H
2670                             ADDRESS ON FILE
                                                                                    Dean Foods Company                         EMPLOYMENT AGREEMENT DATED 12/19/2018                                         $               ‐
                                 FINCK, CHRIS H
2671                             ADDRESS ON FILE
                                                                                    Dean Foods Company                         SEVERANCE AGREEMENT                                                           $               ‐
                                 FINCK, CHRIS H
2672                             ADDRESS ON FILE
                                                                                    Dean Foods Company                         SEVERANCE CONTRACT                                                            $               ‐
                                 FINLAY EXTRACTS & INGREDIENTS USA INC
                                 ATTN GERARDO SANTIAGO, VP SALES & MKTG
2673
                                 10 BLACKSTONE VALLEY PL
                                 LINCOLN, RI 02865                                  Friendly'S Manufacturing And Retail, LLC   PURCHASE CONTRACT DATED 07/19/2019                                            $              ‐
                                 FINLAY EXTRACTS & INGREDIENTS USA INC
                                 ATTN GERARDO SANTIAGO, VP SALES & MKTG
2674
                                 10 BLACKSTONE VALLEY PL
                                 LINCOLN, RI 02865                                  Friendly'S Manufacturing And Retail, LLC   PURCHASE CONTRACT DATED 04/01/2019                                            $               ‐
                                 FIRST ADVANTAGE ENTERPRISE SCREENING CORPORATION
                                 ATTN DAN FILBY, MANAGING DIRECTOR
2675                             9800 CROSS POINT BLVD, STE 300
                                 INDIANAPOLIS, IN 46256                                                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                                                                    Dean Foods Company                         04/12/2013                                                                    $               ‐
                                 FIRST ADVANTAGE ENTERPRISE SCREENING CORPORATION
                                 ATTN DAN FILBY, MANAGING DIRECTOR
2676                             9800 CROSS POINT BLVD, STE 300
                                 INDIANAPOLIS, IN 46256                                                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                                                                    Dean Foods Company                         04/12/2013                                                                    $              ‐
                                 FIRST ADVANTAGE ENTERPRISE SCREENING CORPORATION
                                 ATTN DAN FILBY, MANAGING DIRECTOR
2677                             9800 CROSS POINT BLVD, STE 300
                                 INDIANAPOLIS, IN 46256
                                                                                    Dean Foods Company                         PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/12/2014                      $               ‐
                                 FIRST ADVANTAGE TAX CONSULTING SERVICES LLC
2678                             9800 CROSSPOINT BLVD, STE 300                                                                 THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 INDIANAPOLIS, IN 46256                             Dean Foods Company                         11/20/2012                                                                    $        124,428.36
                                 FIRST ADVANTAGE
2679                             PO BOX 404537
                                 ATLANTA, GA 30384                                  Dean Foods Company                         THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $               ‐
                                 FIRST ADVANTAGE
2680                             PO BOX 404537                                                                                 THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 ATLANTA, GA 30384                                  Dean Foods Company                         06/12/2014                                                                    $               ‐
                                 FIRST AMERICAN TITLE INSURANCE COMPANY
2681   2681 / 1696               1 FIRST AMERICAN WAY                                                                          FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 SANTA ANA, CA 92707                                Alta‐Dena Certified Dairy, LLC             06/28/2019                                                                    $               ‐
                                 FIRST AMERICAN TITLE INSURANCE COMPANY
2682   2682 / 1697               1 FIRST AMERICAN WAY                                                                          FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 SANTA ANA, CA 92707                                Berkeley Farms, LLC                        06/28/2019                                                                    $               ‐
                                 FIRST AMERICAN TITLE INSURANCE COMPANY
2683   2683 / 1698               1 FIRST AMERICAN WAY                                                                          FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 SANTA ANA, CA 92707                                Alta‐Dena Certified Dairy, LLC             06/28/2019                                                                    $               ‐
                                 FIRST AMERICAN TITLE INSURANCE COMPANY
2684   2684 / 1661               1001 S 24TH ST W, STE 200                                                                     FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 BILLINGS, MT 59102                                 Southern Foods Group, LLC                  06/28/2019                                                                    $              ‐
                                 FIRST AMERICAN TITLE INSURANCE COMPANY
2685   2685 / 1662               1001 S 24TH ST W, STE 200                                                                     FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 BILLINGS, MT 59102                                 Southern Foods Group, LLC                  06/28/2019                                                                    $               ‐
                                 FIRST AMERICAN TITLE INSURANCE COMPANY
2686                             101 S ELM ST, STE 210
                                 GREENSBORO, NC 27401                               Suiza Dairy Group, LLC                     INSURANCE POLICIES                                                            $              ‐
                                 FIRST AMERICAN TITLE INSURANCE COMPANY
2687   2687 / 1677               181 E 5600 S LIBERTY HALL, BLDG 330                                                           FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 MURRAY, UT 84107                                   Southern Foods Group, LLC                  06/28/2019                                                                    $               ‐
                                 FIRST AMERICAN TITLE INSURANCE COMPANY
                                 181 E 5600 S
2688   2688 / 1715
                                 LIBERTY HALL, BLDG #330                                                                       FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 MURRAY, UT 84107                                   Southern Foods Group, LLC                  06/28/2019                                                                    $               ‐
                                 FIRST AMERICAN TITLE INSURANCE COMPANY
2689   2689 / 1663               201 S COLLEGE ST, STE 1440                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 CHARLOTTE, NC 28244                                Suiza Dairy Group, LLC                     06/28/2019                                                                    $               ‐
                                 FIRST AMERICAN TITLE INSURANCE COMPANY
2690   2690 / 1705               201 S COLLEGE ST, STE 1440                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 CHARLOTTE, NC 28244                                Suiza Dairy Group, LLC                     06/28/2019                                                                    $               ‐
                                 FIRST AMERICAN TITLE INSURANCE COMPANY
2691   2691 / 1657               3540 E LONGWING LN, STE 230                                                                   FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 MERIDIAN, ID 83646                                 Southern Foods Group, LLC                  06/28/2019                                                                    $               ‐
                                 FIRST AMERICAN TITLE INSURANCE COMPANY
2692   2692 / 1666               8311 W SUNSET, STE 100                                                                        FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 LAS VEGAS, NV 89113                                Model Dairy, LLC                           06/28/2019                                                                    $               ‐
                                 FIRST AMERICAN TITLE INSURANCE COMPANY
2693   2693 / 1707               8311 W SUNSET, STE 100                                                                        FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 LAS VEGAS, NV 89113                                Southern Foods Group, LLC                  06/28/2019                                                                    $              ‐
                                 FIRST AMERICAN TITLE INSURANCE COMPANY
2694   2694 / 1665               9400 HOLLY AVE NE, BLDG 1                                                                     FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 ALBUQUERQUE, NM 87122                              Dean Dairy Holdings, LLC                   06/28/2019                                                                    $               ‐
                                 FIRST CITIZENS BANK & TRUST COMPANY
2695   3761 / 2695               PO BOX 4627
                                 JOHNSON CITY, TN 37604                             Dean Foods Company                         LEASE: BUILDING AND LAND DATED 12/01/1996                                     $               ‐




                                                                                                                                                                                                                            Page 103 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 104 of 304
                                                Dean Foods Company, et al.
                                                                                                       Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                                      Debtor(s)                                      Contract Description                        Cure Amounts
                                 FIRST ENERGY
                                 ATTN GREGORY A NAPIERALA, MAJOR ACCOUNT
2696                             EXECUTIVE
                                 300 MADISON AVE, FL 7
                                 TOLEDO, OH 43652‐0001                                 Country Fresh, LLC                 VENDOR AGREEMENT DATED 10/15/1999                                   $         68,340.51
                                 FIRST ENERGY
                                 ATTN GREGORY A NAPIERALA, MAJOR ACCOUNT
2697                             EXECUTIVE
                                 300 MADISON AVE, MS 660
                                 TOLEDO, OH 43652                                      Country Fresh, LLC                 VENDOR AGREEMENT DATED 03/05/1998                                   $               ‐
                                 FIRST HAWAIIAN BANK
                                 ATTN CASH MANAGEMENT DEPT
2698   2698 / 624
                                 999 BISHOP ST, 9TH FL
                                 HONOLULU, HI 96813                                    Southern Foods Group, LLC          BANKING SERVICE AGREEMENT                                           $              ‐
                                 FIRST HAWAIIAN BANK
                                 ATTN CASH MANAGEMENT DEPT
2699   2699 / 625
                                 999 BISHOP ST, 9TH FL
                                 HONOLULU, HI 96813                                    Southern Foods Group, LLC          BANKING SERVICE AGREEMENT                                           $              ‐
                                 FIRST HAWAIIAN BANK
                                 ATTN CASH MANAGEMENT DEPT
2700   2700 / 622
                                 999 BISHOP ST, 9TH FL
                                 HONOLULU, HI 96813                                    Southern Foods Group, LLC          BANKING SERVICE AGREEMENT                                           $              ‐
                                 FIRST HAWAIIAN BANK
                                 ATTN NORMAN S DOI, VP
2701   2701 / 623
                                 999 BISHOP ST, 9TH FL
                                 HONOLULU, HI 96813                                    Southern Foods Group, LLC          BANKING SERVICE AGREEMENT DATED 11/20/2003                          $              ‐
                                 FIRST‐CITIZENS BANK & TRUST COMPANY
2702   3762 / 2702               PO BOX 4627                                                                              FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 JOHNSON CITY, TN 37604                                Dean Foods Company                 04/27/2004                                                          $              ‐
                                 FLAGSHIP ATLANTA DAIRY LLC
                                 ATTN TD YOUNG, GENERAL MGR
2703   6087 / 2703
                                 777 MEMORIAL DR
                                 ATLANTA, GA 30315                                     Dean Foods Company                 LEASE: EQUIPMENT DATED 09/19/2005                                   $               ‐
                                 FLANNERY, DAVID P
2704                             ADDRESS ON FILE
                                                                                       Dean Foods Company                 PHANTOM SHARES AGREEMENT                                            $               ‐
                                 FLAVORCHEM CORP
                                 ATTN WILLIAM MUSSATTI
2705
                                 1525 BROOK DR
                                 DOWNERS GROVE, IL 60515                               Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 04/01/2011                                  $        104,078.73
                                 FLAVORCHEM CORP
                                 ATTN WILLIAM MUSSATTI
2706
                                 1525 BROOK DR
                                 DOWNERS GROVE, IL 60515                               Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 10/01/2019                                  $               ‐
                                 FLEET ADVANTAGE LLC C/O Universal Equipment Leasing
                                 ATTN BRIAN HOLLAND
2707                             401 E LAS OLAS BLVD, STE 1720
                                 FORT LAUDERDALE, FL 33301
                                                                                       Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 06/27/2014                                   $              ‐
                                 FLEET ADVANTAGE LLC C/O Universal Equipment Leasing
                                 ATTN MICHAEL L AHART
2708                             2711 N HASKELL AVE, STE 3400
                                 DALLAS, TX 75204
                                                                                       Dean Transportation, Inc.          GUARANTEES DATED 06/27/2014                                         $               ‐
                                 FLEET ADVANTAGE LLC
                                 ATTN BRIAN HOLLAND
2709
                                 401 E LAS OLAS BLVD, STE 1720
                                 FORT LAUDERDALE, FL 33301                             Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 04/11/2018                                   $              ‐
                                 FLEXJET LLC
                                 ATTN CAROLYN KIRKMAN, CONTRACTS DEPT
2710
                                 26180 CURTISS WRIGHT PKWY
                                 CLEVELAND, OH 44143                                   Dean Management, LLC               LEASE: AIRPLANE                                                     $              ‐
                                 FLEXJET LLC
                                 ATTN CAROLYN KIRKMAN, CONTRACTS DEPT
2711
                                 26180 CURTISS WRIGHT PKWY
                                 CLEVELAND, OH 44143                                   Dean Management, LLC               LEASE: AIRPLANE DATED 12/11/2018                                    $               ‐
                                 FLEXJET LLC
                                 ATTN MIKE METERA, VP, ADMIN & CONTRACTS
2712
                                 26180 CURTISS WRIGHT PKWY
                                 CLEVELAND, OH 44143                                   Dean Management, LLC               LEASE: AIRPLANE DATED 12/11/2018                                    $              ‐
                                 FLEXJET LLC
                                 ATTN MIKE METERA, VP, ADMIN & CONTRACTS
2713
                                 26180 CURTISS WRIGHT PKWY
                                 CLEVELAND, OH 44143                                   Dean Management, LLC               LEASE: AIRPLANE DATED 12/11/2018                                    $               ‐
                                 FLEXJET LLC
                                 ATTN MIKE METERA, VP, ADMIN & CONTRACTS
2714
                                 26180 CURTISS WRIGHT PKWY
                                 CLEVELAND, OH 44143                                   Dean Management, LLC               LEASE: AIRPLANE DATED 12/11/2018                                    $              ‐
                                 FLEXJET LLC
                                 ATTN MIKE METERA, VP, ADMIN & CONTRACTS
2715   2724 / 2715
                                 26180 CURTISS WRIGHT PKWY
                                 CLEVELAND, OH 44143                                   Dean Management, LLC               LEASE: AIRPLANE DATED 12/11/2018                                    $              ‐
                                 FLEXJET LLC
                                 ATTN MIKE METERA, VP, ADMIN & CONTRACTS
2716
                                 26180 CURTISS WRIGHT PKWY
                                 CLEVELAND, OH 44143                                   Dean Management, LLC               LEASE: AIRPLANE DATED 02/26/2018                                    $               ‐
                                 FLEXJET LLC
                                 ATTN MIKE METERA, VP, ADMIN & CONTRACTS
2717
                                 26180 CURTISS WRIGHT PKWY
                                 CLEVELAND, OH 44143                                   Dean Management, LLC               LEASE: AIRPLANE DATED 02/26/2018                                    $              ‐
                                 FLEXJET LLC
                                 ATTN MIKE METERA, VP, ADMIN & CONTRACTS
2718   2725 / 2718
                                 26180 CURTISS WRIGHT PKWY
                                 CLEVELAND, OH 44143                                   Dean Management, LLC               LEASE: AIRPLANE DATED 02/26/2018                                    $               ‐
                                 FLEXJET LLC
                                 ATTN MIKE METERA, VP, ADMIN & CONTRACTS
2719
                                 26180 CURTISS WRIGHT PKWY
                                 CLEVELAND, OH 44143                                   Dean Management, LLC               LEASE: AIRPLANE DATED 02/26/2018                                    $              ‐




                                                                                                                                                                                                             Page 104 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 105 of 304
                                                Dean Foods Company, et al.
                                                                                                   Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                                  Debtor(s)                                       Contract Description                        Cure Amounts
                                 FLEXJET LLC
                                 ATTN MIKE METERA, VP, ADMIN & CONTRACTS
2720
                                 26180 CURTISS WRIGHT PKWY
                                 CLEVELAND, OH 44143                              Dean Management, LLC                LEASE: AIRPLANE DATED 02/26/2018                                     $              ‐
                                 FLEXJET LLC
                                 ATTN MIKE METERA, VP, ADMIN & CONTRACTS
2721
                                 26180 CURTISS WRIGHT PKWY
                                 CLEVELAND, OH 44143                              Dean Management, LLC                LEASE: AIRPLANE DATED 02/26/2018                                     $              ‐
                                 FLEXJET
                                 ATTN CAROLYN KIRKMAN, CONTRACTS DEPT
2722
                                 26180 CURTISS WRIGHT PKWY
                                 CLEVELAND, OH 44143                              Dean Management, LLC                LEASE: AIRPLANE                                                      $              ‐
                                 FLEXJET
                                 ATTN CAROLYN KIRKMAN, CONTRACTS DEPT
2723
                                 26180 CURTISS WRIGHT PKWY
                                 CLEVELAND, OH 44143                              Dean Management, LLC                LEASE: AIRPLANE                                                      $              ‐
                                 FLIGHT OPTIONS LLC
                                 ATTN MIKE METERA, VP, ADMIN & CONTRACTS
2724   2724 / 2715
                                 26180 CURTISS WRIGHT PKWY
                                 CLEVELAND, OH 44143                              Dean Management, LLC                LEASE: AIRPLANE DATED 12/11/2018                                     $              ‐
                                 FLIGHT OPTIONS LLC
                                 ATTN MIKE METERA, VP, ADMIN & CONTRACTS
2725   2725 / 2718
                                 26180 CURTISS WRIGHT PKWY
                                 CLEVELAND, OH 44143                              Dean Management, LLC                LEASE: AIRPLANE DATED 02/26/2018                                     $              ‐
                                 FLINTVILLE HOLSTEINS LLC
2726                             400 FLINTVILLE ROAD
                                 LEBANON, PA 17042                                Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 FLINTVILLE HOLSTEINS LLC
2727                             400 FLINTVILLE ROAD
                                 LEBANON, PA 17042                                Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                 FLORANCE & ASSOCIATES
2728                             PO BOX 832011
                                 RICHARDSON, TX 75083                             Dean Foods Company                  IT ‐ R&M COMPUTER EQUIPMENT AGREEMENT                                $              ‐
                                 FLORENCE 130 PLAZA LLC
                                 C/O HOWCO MANAGEMENT COMPANY LLC
2729
                                 7 GORDON AVE
                                 LAWRENCEVILLE, NJ 08648                          Garelick Farms, LLC                 LEASE: BUILDING AND LAND DATED 09/28/2009                            $          5,958.00
                                 FLORENCE 130 PLAZA LLC
                                 C/O HOWCO MANAGEMENT COMPANY LLC
2730
                                 7 GORDON AVE
                                 LAWRENCEVILLE, NJ 08648                          Garelick Farms, LLC                 LEASE: BUILDING AND LAND DATED 01/09/2009                            $              ‐
                                 FLORENCE 130 PLAZA LLC
                                 C/O HOWCO MANAGEMENT COMPANY LLC
2731
                                 7 GORDON AVE
                                 LAWRENCEVILLE, NJ 08648                          Garelick Farms, LLC                 LEASE: BUILDING AND LAND                                             $              ‐
                                 FLORIDA DAIRY FARMERS ASSOCIATION
                                 ATTN MR ED AMELUNG
2732
                                 4400 S. W. 36 ST PO BOX 9666
                                 FT. LAUDERDALE, FL 33310                         Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 03/01/1992                            $              ‐
                                 FLORIDA DAIRY FARMERS ASSOCIATION
                                 ATTN MR ED AMELUNG
2733
                                 4400 S. W. 36 ST PO BOX 9666
                                 FT. LAUDERDALE, FL 33310                         Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 03/01/1992                            $               ‐
                                 FLORIDA DAIRY INC
                                 ATTN LUIS & LUZ CABRERA
2734   2734 / 1074
                                 1177 NW 81 ST
                                 MIAMI, FL 33150                                  Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 12/19/2011                                  $              ‐
                                 FLORIDA DAIRY INC
                                 ATTN LUIS AND LUZ CABRERA
2735   2735 / 1073
                                 1177 NW 81ST ST
                                 MIAMI, FL 33150                                  Dean Dairy Holdings, LLC            DISTRIBUTION AGREEMENT DATED 12/19/2011                              $              ‐
                                 FLORIDA POWER & LIGHT COMPANY
                                 ATTN VP SALES
2736   2736 / 1125
                                 1900 AVERILL RD
                                 GENEVA, IL 60134                                 Dean Dairy Holdings, LLC            THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 09/20/2016   $         92,607.07
                                 FLORIDA POWER & LIGHT COMPANY
                                 ATTN VP SALES
2737
                                 1900 AVERILL RD
                                 GENEVA, IL 60134                                 Dean Dairy Holdings, LLC            THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 03/02/1993   $              ‐
                                 FLOYD & MARIETTA LENGACHER
2738                             5244 SOUTH COUNTY ROAD
                                 LEXINGTON, IN 47138                              Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $               ‐
                                 FLOYD & MARIETTA LENGACHER
2739                             5244 SOUTH COUNTY ROAD
                                 LEXINGTON, IN 47138                              Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                 FOLTZ, DALE E
2740                             ADDRESS ON FILE
                                                                                  Dean Foods Company                  PHANTOM SHARES AGREEMENT                                             $              ‐
                                 FONA INTERNATIONAL INC
                                 ATTN VP SALES
2741
                                 1900 AVERILL RD
                                 GENEVA, IL 60134                                 Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 07/01/2013                                   $        380,145.24
                                 FONA INTERNATIONAL INC
                                 ATTN VP SALES
2742
                                 1900 AVERILL RD
                                 GENEVA, IL 60134                                 Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 08/14/2019                                   $              ‐
                                 FONA INTERNATIONAL INC
                                 ATTN VP SALES
2743
                                 1900 AVERILL RD
                                 GENEVA, IL 60134                                 Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 07/01/2017                                   $              ‐
                                 FONA INTERNATIONAL INC
                                 ATTN VP SALES
2744
                                 1900 AVERILL RD
                                 GENEVA, IL 60134                                 Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 08/14/2019                                   $              ‐
                                 FOOD DRIVER SALESMEN DAIRY & ICE CREAM WORKERS
                                 UNION
2745
                                 RESEARCHING ADDRESS
                                                                                  Tuscan/Lehigh Dairies, Inc.         UNION CONTRACT DATED 03/27/2018                                      $              ‐




                                                                                                                                                                                                          Page 105 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 106 of 304
                                                Dean Foods Company, et al.
                                                                                         Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                       Debtor(s)                                       Contract Description       Cure Amounts
                                 FOOD LION LLC
                                 ATTN TIMOTHY L SULLIVAN
2746   2140 / 2746 / 3121
                                 PO BOX 1330
                                 SALISBURY, NC 28145‐1330               Dean Foods Company                  SALES CONTRACT/TRADE AGREEMENT DATED 07/01/2014     $              ‐
                                 FOOD LION LLC
                                 C/O HUNTON & WILLIAMS LLP
2747                             ATTN RICHARD L WYATT
                                 2200 PENN AVE NW
                                 WASHINGTON, DC 20037                   Dean Foods Company                  CUSTOMER AGREEMENT DATED 08/03/2017                 $              ‐
                                 FOOD STATE INC
                                 ATTN CEO
2748
                                 8 BOWERS RD
                                 BERRY, NH 03038                        Uncle Matt'S Organic, Inc.          TRADEMARK OR IP AGREEMENT DATED 10/30/2013          $              ‐
                                 FOODBUY LLC
                                 ATTN CATEGORY MGR DSD DAIRY
2749
                                 2400 YORKMONT RD
                                 CHARLOTTE, NC 28217                    Dean Dairy Holdings, LLC            VENDOR AGREEMENT DATED 12/15/2017                   $        250,680.09
                                 FOODBUY LLC
                                 ATTN CATEGORY MGR DSD DAIRY
2750
                                 2400 YORKMONT RD
                                 CHARLOTTE, NC 28217                    Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 12/15/2017                   $              ‐
                                 FOODBUY LLC
                                 ATTN CATEGORY MGR DSD DAIRY
2751
                                 2400 YORKMONT RD
                                 CHARLOTTE, NC 28217                    Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 09/01/2017                 $              ‐
                                 FOODLAND SUPER MARKET LTD
                                 ATTN GENERAL MANAGER
2752
                                 3536 HARDING AVE
                                 HONOLULU, HI 96816                     Southern Foods Group, LLC           CUSTOMER AGREEMENT DATED 06/23/2014                 $               ‐
                                 FOODLAND SUPER MARKET LTD
                                 ATTN STACY WAIAU‐OMORI
2753
                                 3536 HARDING AVE
                                 HONOLULU, HI 96816                     Southern Foods Group, LLC           CUSTOMER AGREEMENT DATED 08/15/2019                 $              ‐
                                 FOODTOWN INC
                                 C/O ALLEGIANCE RETAIL SERVICES LLC
2754   6595 / 2754               ATTN STEVE HUNGERBUHLER
                                 485D ROUTE 1 S, STE 420
                                 ISELIN, NJ 08830                       Dean Foods Company                  LICENSING AGREEMENT DATED 12/28/2015                $          2,968.06
                                 FOREMOST FARM USA
                                 ATTN PRESIDENT
2755   2755 / 5513 / 5575
                                 ROUTE 3
                                 BARABOO, WI 53913                      Dean Foods Company                  FREIGHT SERVICES AGREEMENT DATED 09/27/2007         $              ‐
                                 FOREMOST FARMS USA COOPERATIVE
                                 ATTN PRESIDENT
2756   2756 / 1358
                                 ROUTE 3
                                 BARABOO, WI 53913                      Dean Foods Company                  VENDOR AGREEMENT DATED 04/30/2007                   $        487,899.36
                                 FOREMOST FARMS USA COOPERATIVE
                                 ATTN PRESIDENT
2757   2758 / 2757
                                 ROUTE 3
                                 BARABOO, WI 53913                      Dean Foods Company                  LICENSING AGREEMENT DATED 06/01/1997                $               ‐
                                 FOREMOST FARMS USA CREAM
2758   2758 / 2757               EAST 10889 PENNY LANE
                                 BARABOO, WI 53959                      Dean Foods Company                  LICENSING AGREEMENT DATED 06/01/1997                $              ‐
                                 FOREMOST FARMS USA CREAM
2759                             EAST 10889 PENNY LANE
                                 BARABOO, WI 53959                      Dean Foods Company                  LICENSING AGREEMENT DATED 10/08/2004                $               ‐
                                 FORGET ME NOT FARMS II
2760                             PO BOX 1240
                                 CIMARRON, KS 67835                     Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                       $               ‐
                                 FORGET ME NOT FARMS II
2761                             PO BOX 1240
                                 CIMARRON, KS 67835                     Dean Foods Company                  TRANSPORTATION AGREEMENT                            $              ‐
                                 FORGET ME NOT FARMS
2762                             PO BOX 1240
                                 CIMARRON, KS 67835                     Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 FORGET ME NOT FARMS
2763                             PO BOX 1240
                                 CIMARRON, KS 67835                     Dean Foods Company                  TRANSPORTATION AGREEMENT                            $              ‐
                                 FORSEY FAMILY IRREVOCABLE PROP TRUST
                                 ATTN ANGELA MCLAWS
2764
                                 6257 W 9680 N
                                 HIGHLAND, UT 84003                     Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 12/28/2016           $          1,035.00
                                 FORSEY, JAMES K & JOYCE
                                 ATTN JAMES FORSEY / JOYCE FORSEY
2765
                                 698 UPLAND DR
                                 RICHFIELD, UT 84701                    Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 03/01/1998           $              ‐
                                 FORTUNE TRANSPORTATION COMPANY INC
                                 ATTN PERRY OLSON
2766
                                 PO BOX 399
                                 WINDOM, MN 56101                       Dean Dairy Holdings, LLC            FREIGHT SERVICES AGREEMENT                          $         14,711.81
                                 FORTUNE TRANSPORTATION COMPANY
                                 ATTN PERRY OLSON
2767
                                 PO BOX 399
                                 WINDOM, MN 56101                       Dean Foods Company                  TRANSPORTATION AGREEMENT                            $              ‐
                                 FORUM PURCHASING LLC
2768                             1050 CROWN POINTE PKWY, STE 900
                                 ATLANTA, GA 30338                      Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 12/18/2015                 $              ‐
                                 FORUM PURCHASING LLC
2769                             1050 CROWN POINTE PKWY, STE 900
                                 ATLANTA, GA 30338                      Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 06/28/2017                 $              ‐
                                 FORUM PURCHASING LLC
2770                             1050 CROWN POINTE PKWY, STE 900
                                 ATLANTA, GA 30338                      Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 05/29/2018                 $               ‐
                                 FORUM PURCHASING LLC
2771                             1050 CROWN POINTE PKWY, STE 900
                                 ATLANTA, GA 30338                      Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 04/24/2019                 $               ‐
                                 FOSS NORTH AMERICA INC
                                 ATTN LINDSEY NELSON
2772
                                 8091 WALLACE RD
                                 EDEN PRAIRIE, MN 55344                 Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 02/27/2019                  $           538.94


                                                                                                                                                                               Page 106 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 107 of 304
                                                Dean Foods Company, et al.
                                                                                            Contract Exhibit

            Multiparty Contract
Item          References (1)                             Counterparty                       Debtor(s)                                      Contract Description                        Cure Amounts
                                     FOSS
                                     ATTN LINDSEY NELSON
2773
                                     8091 WALLACE RD
                                     EDEN PRAIRIE, MN 55344                Dean Foods Of Wisconsin, LLC        MAINTENANCE: EQUIPMENT DATED 10/28/2019                             $         23,078.81
                                     FOSS
                                     ATTN LINDSEY NELSON
2774
                                     8091 WALLACE RD
                                     EDEN PRAIRIE, MN 55344                Dean Foods Of Wisconsin, LLC        MAINTENANCE: EQUIPMENT DATED 10/28/2019                             $              ‐
                                     FOSS
                                     ATTN LINDSEY NELSON
2775
                                     8091 WALLACE RD
                                     EDEN PRAIRIE, MN 55344                Country Fresh, LLC                  PURCHASE CONTRACT DATED 04/03/2019                                  $              ‐
                                     FOSTER HILL TRANSPORT LLC
                                     ATTN MICHELLE DUSZA
2776
                                     143 W MAIN ST
                                     WEST BROOKFIELD, MA 01585             Dean Dairy Holdings, LLC            FREIGHT SERVICES AGREEMENT DATED 09/01/2016                         $         20,643.91
                                     FOSTER, D MATTHEW
                                     FBO COOPERATIEVE RABOBANK UA
2777   2777 / 1673
                                     611 COMMERCE ST, STE 3101                                                 FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                     NASHVILLE, TN 37203                   Suiza Dairy Group, LLC              06/28/2019                                                          $              ‐
                                     FOSTER, D MATTHEW
                                     FBO COOPERATIEVE RABOBANK UA
2778   2778 / 1678
                                     611 COMMERCE ST, STE 3101                                                 FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                     NASHVILLE, TN 37203                   Dean Dairy Holdings, LLC            06/28/2019                                                          $              ‐
                                     FOSTERS FAMILY FARM
2779                                 19034 CONNEAUTVILLE ROAD
                                     CONNEAUTVILLE, PA 16406               Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                       $              ‐
                                     FOSTERS FAMILY FARM
2780                                 19034 CONNEAUTVILLE ROAD
                                     CONNEAUTVILLE, PA 16406               Dean Foods Company                  TRANSPORTATION AGREEMENT                                            $              ‐
                                     FOUNTAIN FARMS, LLC
2781                                 195 THOMPSON ROAD
                                     LITTLE FALLS, NY 13365                Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                       $              ‐
                                     FOUNTAIN FARMS, LLC
2782                                 195 THOMPSON ROAD
                                     LITTLE FALLS, NY 13365                Dean Foods Company                  TRANSPORTATION AGREEMENT                                            $              ‐
                                     FOUR STAR DAIRY INC
2783                                 17637 E VALLEY BLVD
                                     CITY OF INDUSTRY, CA 91744            Alta‐Dena Certified Dairy, LLC      DISTRIBUTION AGREEMENT DATED 02/10/2014                             $              ‐
                                     FOX MEADOWS FARM, LLC
2784                                 105 NORTH CLAY ROAD
                                     LITITZ, PA 17543                      Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                       $              ‐
                                     FOX MEADOWS FARM, LLC
2785                                 105 NORTH CLAY ROAD
                                     LITITZ, PA 17543                      Dean Foods Company                  TRANSPORTATION AGREEMENT                                            $              ‐
                                     FOX'S TRANSPORT INC
                                     ATTN KEVIN A FOX, PRESIDENT
2786
                                     350 N 18TH ST, FL 2
                                     LEBANON, PA 17406                     Dean Dairy Holdings, LLC            LOGISTICS CONTRACT DATED 07/01/2017                                 $         47,735.00
                                     FOXTROT SYSTEMS INC
                                     ATTN LUKE WACHTEL, PRESIDENT
2787
                                     185 CLARA ST, STE 101A
                                     SAN FRANCISCO, CA 94107               Dean Foods Company                  SERVICE CONTRACT DATED 11/01/2018                                   $         33,600.00
                                     FP DUFFY INC
                                     ATTN FAIN M MORAN, MANAGING PARTNER
2788
                                     2931 FRANCIS SCOTT KEY HWY
                                     TANEYTOWN, MD 21787                   Dean Dairy Holdings, LLC            PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/28/2016            $           635.20
                                     FRACTRADE INC
                                     ATTN DAN DUGGER, PRESIDENT
2789
                                     100 TOWER DR, UNIT 5
                                     GREENVILLE, SC 29607                  Dean Foods Company                  LEASE: AIRPLANE DATED 08/27/2019                                    $              ‐
                                     FRANCIS P. BATTISTI
2790                                 1366 KRINGSBUSH ROAD
                                     ST JOHNSVILLE, NY 13452               Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                       $              ‐
                                     FRANCIS P. BATTISTI
2791                                 1366 KRINGSBUSH ROAD
                                     ST JOHNSVILLE, NY 13452               Dean Foods Company                  TRANSPORTATION AGREEMENT                                            $              ‐
                                     FRANKLIN ENERGY CENTER LLC
                                     ATTN PROJECT MANAGER
2792   2792 / 630
                                     890 WINTER ST, STE 170                Garelick Farms, LLC                 FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                     WALTHAM, MA 02451                     Suiza Dairy Group, LLC              04/15/2005                                                          $              ‐
                                     FRANKLIN ENERGY CENTER LLC
                                     ATTN PROJECT MANAGER
2793   2793 / 631
                                     890 WINTER ST, STE 170                Garelick Farms, LLC
                                     WALTHAM, MA 02451                     Suiza Dairy Group, LLC              SERVICE CONTRACT DATED 04/15/2005                                   $              ‐
                                     FRANKLIN ENERGY CENTER LLC
       1492 / 2489 / 2794 / 4323 /   ATTN PROJECT MANAGER
2794
       4995                          890 WINTER ST, STE 170
                                     WALTHAM, MA 02451                     Garelick Farms, LLC                 PURCHASE CONTRACT DATED 03/08/2007                                  $              ‐
                                     FRANKLIN ENERGY CENTER LLC
                                     ATTN PROJECT MANAGER
2795   2795 / 2490
                                     890 WINTER ST, STE 170
                                     WALTHAM, MA 02451                     Garelick Farms, LLC                 PURCHASE CONTRACT DATED 03/24/2005                                  $              ‐
                                     FRANKLIN ENERGY CENTER LLC
                                     ATTN PROJECT MANAGER
2796   2796 / 2491
                                     890 WINTER ST, STE 170
                                     WALTHAM, MA 02451                     Garelick Farms, LLC                 PURCHASE CONTRACT DATED 03/24/2005                                  $              ‐
                                     FRANKLIN ENERGY CENTER LLC
                                     ATTN PROJECT MANAGER
2797
                                     890 WINTER ST, STE 170
                                     WALTHAM, MA 02451                     Garelick Farms, LLC                 PURCHASE CONTRACT DATED 03/24/2005                                  $              ‐
                                     FRANKLIN ENERGY CENTER LLC
                                     ATTN PROJECT MANAGER
2798
                                     890 WINTER ST, STE 170
                                     WALTHAM, MA 02451                     Suiza Dairy Group, LLC              GUARANTEES DATED 03/24/2005                                         $              ‐
                                     FRANKLIN ENERGY CENTER LLC
                                     ATTN PROJECT MANAGER
2799
                                     890 WINTER ST, STE 170
                                     WALTHAM, MA 02451                     Garelick Farms, LLC                 PURCHASE CONTRACT                                                   $              ‐



                                                                                                                                                                                                  Page 107 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 108 of 304
                                                Dean Foods Company, et al.
                                                                                        Contract Exhibit

            Multiparty Contract
Item          References (1)                             Counterparty                    Debtor(s)                                      Contract Description                                 Cure Amounts
                                    FRANKLIN ENERGY CENTER LLC
                                    ATTN PROJECT MANAGER
2800
                                    890 WINTER ST, STE 170
                                    WALTHAM, MA 02451                   Garelick Farms, LLC                PURCHASE CONTRACT                                                             $              ‐
                                    FRANKLIN ENERGY CENTER LLC
                                    ATTN PROJECT MANAGER
2801
                                    890 WINTER ST, STE 170
                                    WALTHAM, MA 02451                   Garelick Farms, LLC                PURCHASE CONTRACT DATED 03/24/2005                                            $              ‐
                                    FRANKLIN ENERGY CENTER LLC
                                    ATTN PROJECT MANAGER
2802
                                    890 WINTER ST, STE 170
                                    WALTHAM, MA 02451                   Suiza Dairy Group, LLC             GUARANTEES DATED 03/24/2005                                                   $              ‐
                                    FRANKLIN ENERGY CENTER LLC
                                    C/O NEW ENERGY CAPITAL CORP
       628 / 1490 / 2803 / 4321 /
2803                                ATTN DANIEL GOLDMAN, CFO
       4962
                                    890 WINTER ST, STE 170                                                 FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                    WALTHAM, MA 02451                   Dean Foods Company                 04/15/2005                                                                    $              ‐
                                    FRANKLIN ENERGY CENTER LLC
                                    C/O NEW ENERGY CAPITAL CORP
       629 / 1491 / 2804 / 4322 /
2804                                ATTN DANIEL GOLDMAN, CFO
       4963
                                    890 WINTER ST, STE 170                                                 FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                    WALTHAM, MA 02451                   Dean Foods Company                 04/15/2005                                                                    $              ‐
                                    FRANKLIN ENERGY CENTER LLC
                                    C/O NEW ENERGY CAPITAL CORP
2805                                ATTN DANIEL GOLDMAN, CFO
                                    890 WINTER ST, STE 170
                                    WALTHAM, MA 02451                   Garelick Farms, LLC                PURCHASE CONTRACT DATED 04/14/2005                                            $              ‐
                                    FRED'S INC
2806                                4300 NEW GETWELL RD
                                    MEMPHIS, TN 38118                   Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 07/18/2014                                           $              ‐
                                    FRED'S INC
2807                                4300 NEW GETWELL RD
                                    MEMPHIS, TN 38118                   Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 07/18/2014                                           $              ‐
                                    FRED'S INC
2808                                4300 NEW GETWELL RD
                                    MEMPHIS, TN 38118                   Southern Foods Group, LLC          CUSTOMER AGREEMENT DATED 07/18/2014                                           $              ‐
                                    FRED'S INC
2809                                4300 NEW GETWELL RD
                                    MEMPHIS, TN 38118                   Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 07/18/2014                                           $              ‐
                                    FRED'S INC
2810                                4300 NEW GETWELL RD
                                    MEMPHIS, TN 38118                   Mayfield Dairy Farms, LLC          CUSTOMER AGREEMENT DATED 07/18/2014                                           $              ‐
                                    FRED'S INC
2811                                4300 NEW GETWELL RD
                                    MEMPHIS, TN 38118                   Southern Foods Group, LLC          CUSTOMER AGREEMENT DATED 07/18/2014                                           $              ‐
                                    FRED'S INC
2812                                4300 NEW GETWELL RD
                                    MEMPHIS, TN 38118                   Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 07/18/2014                                           $              ‐
                                    FRED'S INC
2813                                4300 NEW GETWELL RD
                                    MEMPHIS, TN 38118                   Suiza Dairy Group, LLC             CUSTOMER AGREEMENT DATED 07/18/2014                                           $              ‐
                                    FRED'S INC
2814                                4300 NEW GETWELL RD
                                    MEMPHIS, TN 38118                   Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 11/24/2015                                           $              ‐
                                    FRED'S INC
2815                                4300 NEW GETWELL RD
                                    MEMPHIS, TN 38118                   Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 11/23/2015                                           $              ‐
                                    FRED'S INC
2816                                4300 NEW GETWELL RD
                                    MEMPHIS, TN 38118                   Southern Foods Group, LLC          CUSTOMER AGREEMENT DATED 11/26/2015                                           $              ‐
                                    FRED'S INC
2817                                4300 NEW GETWELL RD
                                    MEMPHIS, TN 38118                   Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 11/24/2015                                           $              ‐
                                    FRED'S INC
2818                                4300 NEW GETWELL RD
                                    MEMPHIS, TN 38118                   Mayfield Dairy Farms, LLC          CUSTOMER AGREEMENT DATED 11/24/2015                                           $              ‐
                                    FRED'S INC
2819                                4300 NEW GETWELL RD
                                    MEMPHIS, TN 38118                   Southern Foods Group, LLC          CUSTOMER AGREEMENT DATED 11/24/2015                                           $              ‐
                                    FRED'S INC
2820                                4300 NEW GETWELL RD
                                    MEMPHIS, TN 38118                   Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 11/24/2015                                           $              ‐
                                    FRED'S INC
2821                                4300 NEW GETWELL RD
                                    MEMPHIS, TN 38118                   Southern Foods Group, LLC          CUSTOMER AGREEMENT DATED 11/24/2015                                           $              ‐
                                    FRED'S INC
2822                                4300 NEW GETWELL RD
                                    MEMPHIS, TN 38118                   Dean Dairy Holdings, LLC           INDEMNITY AGREEMENT DATED 11/24/2016                                          $              ‐
                                    FRED'S INC
                                    C/O SALES AFFILIATES LLC
2823                                ATTN PRESIDENT
                                    5836 STAGE RD                                                          THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                    BARTLETT, TN 38134                  Dean Dairy Holdings, LLC           09/01/2018                                                                    $              ‐
                                    FREESE & NICHOLS INC
                                    ATTN TINA MILRANY
2824
                                    4055 INTERNATIONAL PLAZA, STE 200
                                    FT WORTH, TX 76109‐4895             Dean Foods Company                 LEASE: BUILDING AND LAND DATED 01/31/2013                                     $              ‐
                                    FREEZER FOLKS LLC
2825                                827 LOGAN DR
                                    MOVILLE, IA 51039                   Dean Foods North Central, LLC      LEASE: BUILDING AND LAND                                                      $          4,160.00
                                    FREIGHT HANDLERS INC
                                    ATTN LUKE SAARI, PRES
2826
                                    795 E 340 S, STE 200
                                    AMERICAN FORK, UT 84003             Dean Dairy Holdings, LLC           FREIGHT SERVICES AGREEMENT DATED 06/19/2015                                   $         14,385.00
                                    FREIGHT HANDLERS INC
                                    C/O APEX LOGISTICS GROUP
2827                                ATTN LUKE SAARI
                                    795 EAST 340 SOUTH, STE 200
                                    AMERICAN FORK, UT 84003             Dean Dairy Holdings, LLC           FREIGHT SERVICES AGREEMENT DATED 06/19/2015                                   $              ‐




                                                                                                                                                                                                        Page 108 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 109 of 304
                                                Dean Foods Company, et al.
                                                                                               Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                               Debtor(s)                                              Contract Description                                 Cure Amounts
                                 FRESH ENCOUNTER INC
                                 ATTN KEVIN LEHMKUHL
2828   6596 / 2828
                                 317 W MAIN CROSS
                                 FINDLAY, OH 75204                            Dean Foods Company                         LICENSING AGREEMENT DATED 04/09/2018                                          $              ‐
                                 FRESH ICE CREAM COMPANY LLC, THE
                                 ATTN C/O DAVID STEIN
2829
                                 278 6 ST, APT 3‐B
                                 BROOKLYN, NY 11215                           Dgi Ventures, Inc.                         PURCHASE CONTRACT DATED 04/18/2017                                            $              ‐
                                 FRESH ICE CREAM COMPANY LLC, THE
                                 ATTN C/O DAVID STEIN
2830
                                 278 6 ST, APT 3‐B
                                 BROOKLYN, NY 11215                           Dgi Ventures, Inc.                         PURCHASE CONTRACT DATED 04/18/2017                                            $              ‐
                                 FRESH ICE CREAM COMPANY LLC, THE
                                 ATTN C/O DAVID STEIN
2831
                                 278 6 ST, APT 3‐B
                                 BROOKLYN, NY 11215                           Dgi Ventures, Inc.                         PURCHASE CONTRACT DATED 06/14/2017                                            $              ‐
                                 FRESHCO LTD
                                 3503 S US HWY 1
2832
                                 FORT PIERCE, FL 34982
                                                                              Uncle Matt'S Organic, Inc.                 VENDOR AGREEMENT                                                              $              ‐
                                 FRIEDMAN RECYCLING COMPANIES
                                 ATTN BILL MALLINDING
2833
                                 3640 W LINCOLN ST
                                 PHOENIX, AZ 85009                            Dean Dairy Holdings, LLC                   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/10/2010                      $              ‐
                                 FRIENDLY'S PURCHASING AND DISTRIBUTION LLC
                                 ATTN CFO
2834
                                 1855 BOSTON RD, STE 200
                                 WILBRAHAM, MA 01095                          Friendly'S Manufacturing And Retail, LLC   VENDOR AGREEMENT DATED 06/20/2016                                             $              ‐
                                 FRIENDLY'S PURCHASING AND DISTRIBUTION LLC
                                 ATTN CFO
2835
                                 1855 BOSTON RD, STE 200
                                 WILBRAHAM, MA 01095                          Friendly'S Manufacturing And Retail, LLC   VENDOR AGREEMENT                                                              $              ‐
                                 FROSTY PRODUCTS
                                 ATTN AARON MORRIS
2836   6597 / 2836
                                 42056 MICHIGAN AVE
                                 CANTON, MI 48188                             Dean Foods Company                         LICENSING AGREEMENT DATED 10/25/2019                                          $              ‐
                                 FSM PROPERTIES LLC
                                 ATTN KEN WALTER, SECRETARY
2837                             3320 E CENTURY AVE
                                 PO BOX 448
                                 BISMARCK, ND 58502                           Dean Foods North Central, LLC              LEASE: BUILDING AND LAND DATED 07/23/2018                                     $           700.00
                                 FUELMAN INC
                                 ATTN KARL ISHIGAKI, SALES
2838
                                 PO BOX 29249
                                 HONOLULU, HI 96820                           Suiza Dairy Group, LLC                     PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 12/06/2018                      $              ‐
                                 FUELQUEST INC
                                 ATTN RYAN MOSSMAN, VP/GM FUEL CENTER
2839
                                 9 GREENWAY PLAZA, STE 1800
                                 HOUSTON, TX 77046                            Suiza Dairy Group, LLC                     SERVICE CONTRACT DATED 03/30/2012                                             $              ‐
                                 FULBRIGHT & JAWORSKI LLP
                                 ATTN BRETT H TODD, PARTNER
2840
                                 2200 ROSS AVE, STE 280                                                                  THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 DALLAS, TX 75201‐2784                        Dean Foods Company                         10/24/2014                                                                    $              ‐
                                 FULLERTON CULTURED SPECIALTIES
2841   2841 / 1518               1901 VIA BURTON
                                 FULLERTON, CA 98231                          Dean Foods Company                         VENDOR AGREEMENT DATED 03/15/2007                                             $              ‐
                                 FULTON, JEFF TED
2842                             ADDRESS ON FILE
                                                                              Dean Transportation, Inc.                  SEVERANCE CONTRACT                                                            $              ‐
                                 G & C DISTRIBUTION
                                 ATTN MICHAEL RICCI
2843   6598 / 2843
                                 3407 WALTERS RD
                                 SYRACUSE, NY 13029                           Dean Foods Company                         LICENSING AGREEMENT DATED 05/14/2018                                          $              ‐
                                 G&K SERVICES
                                 ATTN JON ROSENBERG
2844   2844 / 485
                                 2850 SYNERGY ST
                                 NORTH LAS VEGAS, NV 89030                    Dean Foods Company                         LEASE: EQUIPMENT DATED 03/07/2016                                             $           200.00
                                 G&K SERVICES
                                 ATTN JON ROSENBERG
2845   2845 / 483
                                 2850 SYNERGY ST
                                 NORTH LAS VEGAS, NV 89030                    Dean Foods Company                         LEASE: EQUIPMENT DATED 02/25/2005                                             $              ‐
                                 G. LAMAR BOLLINGER
2846                             160 FORREST DRIVE
                                 FREDERICKSBURG, PA 17026                     Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 G. LAMAR BOLLINGER
2847                             160 FORREST DRIVE
                                 FREDERICKSBURG, PA 17026                     Dean Foods Company                         TRANSPORTATION AGREEMENT                                                      $              ‐
                                 G.S ENTERPRISES
                                 C/O QUALITY FOODS
2848                             ATTN LOUIE GONZALEZ
                                 500 BROADWAY SE
                                 ALBUQUERQUE, NM 87102                        Dean Dairy Holdings, LLC                   LEASE: BUILDING AND LAND                                                      $              ‐
                                 G.S ENTERPRISES
                                 C/O QUALITY FOODS
2849                             ATTN LOUIE GONZALEZ
                                 500 BROADWAY SE
                                 ALBUQUERQUE, NM 87102                        Dean Dairy Holdings, LLC                   LEASE: BUILDING AND LAND                                                      $              ‐
                                 G.S ENTERPRISES
                                 C/O QUALITY FOODS
2850                             ATTN LOUIE GONZALEZ
                                 500 BROADWAY SE
                                 ALBUQUERQUE, NM 87102                        Dean Dairy Holdings, LLC                   LEASE: BUILDING AND LAND                                                      $              ‐
                                 G.S ENTERPRISES
                                 C/O QUALITY FOODS
2851                             ATTN LOUIE GONZALEZ
                                 500 BROADWAY SE
                                 ALBUQUERQUE, NM 87102                        Dean Dairy Holdings, LLC                   LEASE: BUILDING AND LAND DATED 04/12/2013                                     $              ‐




                                                                                                                                                                                                                     Page 109 of 304
                      Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 110 of 304
                                                 Dean Foods Company, et al.
                                                                                          Contract Exhibit

            Multiparty Contract
Item          References (1)                              Counterparty                    Debtor(s)                                      Contract Description       Cure Amounts
                                       G.S ENTERPRISES
                                       C/O QUALITY FOODS
2852                                   ATTN LOUIE GONZALEZ
                                       500 BROADWAY SE
                                       ALBUQUERQUE, NM 87102             Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 03/27/2018          $              ‐
                                       G.S ENTERPRISES
                                       C/O QUALITY FOODS
2853                                   ATTN LOUIE GONZALEZ
                                       500 BROADWAY SE
                                       ALBUQUERQUE, NM 87102             Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND                           $              ‐
                                       GAF SEELIG INC
                                       ATTN RODNEY P SEELIG
2854
                                       59‐05 52ND AVE
                                       WOODSIDE, NY 11377                Garelick Farms, LLC                 VENDOR AGREEMENT DATED 09/16/2014                  $              ‐
                                       GAFF, THOMAS
2855                                   ADDRESS ON FILE
                                                                         Garelick Farms, LLC                 SEVERANCE CONTRACT                                 $              ‐
                                       GALEN GARBER
2856                                   11327 CARR ROAD
                                       CONNEAUTVILLE, PA 16406           Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                       GALEN GARBER
2857                                   11327 CARR ROAD
                                       CONNEAUTVILLE, PA 16406           Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                                       GALEN M. GOOD
2858                                   1901 BIRCH ROAD
                                       LEBANON, PA 17042                 Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                       GALEN M. GOOD
2859                                   1901 BIRCH ROAD
                                       LEBANON, PA 17042                 Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                                       GALLAGHER BASSETT SERVICES INC
                                       ATTN MS KATHY RHYAN
2860                                   THE GALLAGHER CENTRE
                                       TWO PIERCE PL
                                       ITASCA, IL 60143                  Dean Foods Company                  SERVICE CONTRACT DATED 06/25/2009                  $              ‐
                                       GALLAGHER BASSETT SERVICES INC
                                       ATTN MS KATHY RHYAN
2861                                   THE GALLAGHER CENTRE
                                       TWO PIERCE PL
                                       ITASCA, IL 60143‐3141             Dean Foods Company                  SERVICE CONTRACT DATED 10/31/2003                  $              ‐
                                       GALLAGHER BASSETT SERVICES INC
                                       ATTN MS KATHY RHYAN
2862                                   THE GALLAGHER CENTRE
                                       TWO PIERCE PL
                                       ITASCA, IL 60143‐3141             Dean Foods Company                  SERVICE CONTRACT DATED 10/31/2003                  $              ‐
                                       GALLAGHER BASSETT SERVICES INC
                                       ATTN MS KATHY RHYAN
2863                                   THE GALLAGHER CENTRE
                                       TWO PIERCE PL
                                       ITASCA, IL 60143‐3141             Dean Foods Company                  SERVICE CONTRACT DATED 12/20/2004                  $              ‐
                                       GALLAGHER BASSETT SERVICES INC
                                       ATTN MS KATHY RHYAN
2864                                   THE GALLAGHER CENTRE
                                       TWO PIERCE PL
                                       ITASCA, IL 60143‐3141             Dean Foods Company                  SERVICE CONTRACT DATED 12/20/2004                  $              ‐
                                       GALLAGHER BASSETT SERVICES INC
                                       ATTN MS KATHY RHYAN
2865                                   THE GALLAGHER CENTRE
                                       TWO PIERCE PL
                                       ITASCA, IL 60143‐3141             Dean Foods Company                  SERVICE CONTRACT DATED 12/07/2005                  $              ‐
                                       GALLAGHER BASSETT SERVICES INC
                                       ATTN ROBERT MASON, CFO
2866                                   THE GALLAGHER CENTRE
                                       TWO PIERCE PL
                                       ITASCA, IL 60143‐3141             Dean Foods Company                  SERVICE CONTRACT DATED 07/28/2003                  $              ‐
                                       GALLAGHER BASSETT SERVICES INC
                                       ATTN ROBERT MASON, CFO
2867                                   THE GALLAGHER CENTRE
                                       TWO PIERCE PL
                                       ITASCA, IL 60143‐3141             Dean Foods Company                  SERVICE CONTRACT DATED 07/28/2003                  $              ‐
       39 / 41 / 367 / 1973 / 1974 /   GALLETTI, SALVATORE
2868   2868 / 2869 / 3014 / 5220 /     RESEARCHING ADDRESS
       5893 / 5916 / 7649                                                DFC Ventures, LLC                   PURCHASE CONTRACT DATED 05/04/2017                 $              ‐
       39 / 41 / 367 / 1973 / 1974 /   GALLETTI, SARAH
2869   2868 / 2869 / 3014 / 5220 /     RESEARCHING ADDRESS
       5893 / 5916 / 7649                                                DFC Ventures, LLC                   PURCHASE CONTRACT DATED 05/04/2017                 $              ‐
                                       GANEDEN BIOTECH INC
2870                                   5800 LANDERBROOK DR, STE 300
                                       MAYFIELD HEIGHTS, OH 44124        Uncle Matt'S Organic, Inc.          LICENSING AGREEMENT DATED 02/24/2015               $              ‐
                                       GARDINER, ANDREW M
2871                                   ADDRESS ON FILE
                                                                         Dean Foods Company                  PHANTOM SHARES AGREEMENT                           $              ‐
                                       GARRATT‐CALLAHAN COMPANY
                                       ATTN DAYNE MILLER, DIST MGR
2872
                                       111 ROLLINS RD
                                       MILLBRAE, CA 94030                Dean Dairy Holdings, LLC            MAINTENANCE: EQUIPMENT DATED 12/13/2004            $              ‐
                                       GARRATT‐CALLAHAN COMPANY
                                       ATTN DAYNE MILLER, DIST MGR
2873
                                       111 ROLLINS RD
                                       MILLBRAE, CA 94030                Dean Dairy Holdings, LLC            MAINTENANCE: EQUIPMENT DATED 01/19/2005            $              ‐
                                       GARRATT‐CALLAHAN COMPANY
                                       ATTN DAYNE MILLER, DIST MGR
2874
                                       111 ROLLINS RD
                                       MILLBRAE, CA 94030                Dean Dairy Holdings, LLC            MAINTENANCE: EQUIPMENT                             $              ‐
                                       GARRATT‐CALLAHAN COMPANY
                                       ATTN DAYNE MILLER, DIST MGR
2875
                                       111 ROLLINS RD
                                       MILLBRAE, CA 94030                Dean Dairy Holdings, LLC            MAINTENANCE: EQUIPMENT DATED 12/13/2004            $              ‐




                                                                                                                                                                              Page 110 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 111 of 304
                                                Dean Foods Company, et al.
                                                                                               Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                               Debtor(s)                                      Contract Description                           Cure Amounts
                                 GARRATT‐CALLAHAN COMPANY
                                 ATTN DAYNE MILLER, DIST MGR
2876
                                 111 ROLLINS RD
                                 MILLBRAE, CA 94030                            Dean Dairy Holdings, LLC           MAINTENANCE: EQUIPMENT DATED 12/13/2004                                 $              ‐
                                 GARRATT‐CALLAHAN COMPANY
                                 ATTN DAYNE MILLER, DIST MGR
2877
                                 111 ROLLINS RD
                                 MILLBRAE, CA 94030                            Dean Dairy Holdings, LLC           MAINTENANCE: EQUIPMENT DATED 01/19/2005                                 $              ‐
                                 GARTNER INC
                                 ATTN CONTRACTS ADMIN DEPT
2878
                                 12651 GATEWAY BLVD
                                 FT MYERS, FL 33913                            Dean Foods Company                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/04/2016                $              ‐
                                 GARTNER INC
                                 ATTN MELISSA MCKAY, SR CONTRACTS SPECIALIST
2879
                                 56 TOP GALLANT RD
                                 STAMFORD, CT 06904                            Dean Foods Company                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/01/2017                $              ‐
                                 GARY AND LUCINDA HORST
2880                             335 FONTANA AVENUE
                                 LEBANON, PA 17042                             Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 GARY AND LUCINDA HORST
2881                             335 FONTANA AVENUE
                                 LEBANON, PA 17042                             Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $              ‐
                                 GARY BLAYDES
2882                             865 THURMAN SEXTON ROAD
                                 CENTER, KY 42214                              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 GARY BLAYDES
2883                             865 THURMAN SEXTON ROAD
                                 CENTER, KY 42214                              Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $              ‐
                                 GARY LENTZ
2884                             1179 GREBLE ROAD
                                 LEBANON, PA 17046                             Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 GARY LENTZ
2885                             1179 GREBLE ROAD
                                 LEBANON, PA 17046                             Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $              ‐
                                 GARY MEAD
2886                             244 HILLTOP ROAD
                                 SPREAKERS, NY 12166                           Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 GARY MEAD
2887                             244 HILLTOP ROAD
                                 SPREAKERS, NY 12166                           Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $              ‐
                                 GASTELUM, VICTOR
2888                             ADDRESS ON FILE
                                                                               Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                $              ‐
                                 GATEWAY HOLDINGS LLC
                                 ATTN FRANK HINMAN II
2889   2889 / 496
                                 PO BOX 596
                                 WINSTON‐SALEM, NC 27102‐0596                  Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 02/24/2017                               $              ‐
                                 GATEWAY HOLDINGS LLC
                                 ATTN FRANK HINMAN II
2890
                                 PO BOX 596
                                 WINSTON‐SALEM, NC 27102‐0596                  Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 01/20/2012                               $              ‐
                                 GATEWAY HOLDINGS LLC
                                 ATTN FRANK HINMAN II
2891
                                 PO BOX 596
                                 WINSTON‐SALEM, NC 27102‐0596                  Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 09/11/2009                               $              ‐
                                 GATEWAY HOLDINGS LLC
                                 ATTN FRANK HINMAN II
2892
                                 PO BOX 596
                                 WINSTON‐SALEM, NC 27102‐0596                  Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 01/20/2012                               $              ‐
                                 GAVILON AGRICULTURE INVESTMENT INC
                                 ATTN CREDIT MANAGER, ENERGY PRODUCTS
2893
                                 1331 CAPITAL AVE
                                 OMAHA, NE 68102                               Dean Foods Company                 DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 01/21/2014   $              ‐
                                 GAVILON INGREDIENTS LLC
                                 ATTN CONTRACT ADMINSTRATION
2894
                                 1331 CAPITAL ST
                                 OMAHA, NE 68102                               Dean Foods Company                 DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 01/21/2014   $              ‐
                                 GAVILON INGREDIENTS LLC
                                 ATTN CONTRACT ADMINSTRATION
2895
                                 1331 CAPITAL ST
                                 OMAHA, NE 68102                               Dean Foods Company                 DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 02/28/2014   $              ‐
                                 GAVILON INGREDIENTS LLC
                                 ATTN CREDIT MANAGER, ENERGY PRODUCTS
2896
                                 11 CONAGRA DRIVE, SUITE 11‐160
                                 OMAHA, NE 68102                               Dean Foods Company                 DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT                    $              ‐
                                 GAVILON INGREDIENTS LLC
                                 ATTN CREDIT MANAGER, ENERGY PRODUCTS
2897
                                 11 CONAGRA DRIVE, SUITE 11‐160
                                 OMAHA, NE 68102                               Dean Foods Company                 DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 01/21/2014   $              ‐
                                 GAW, DARYL
2898                             ADDRESS ON FILE
                                                                               Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                $              ‐
                                 GCC DACOTAH
                                 ATTN HOLLY THOMAS, ACCT
2899
                                 501 N SAINT ONGE ST
                                 RAPID CITY, SD 57702                          Dean Foods North Central, LLC      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $              ‐
                                 GCC DACOTAH
2900                             PO BOX 671507
                                 DALLAS, TX 75267                              Dean Foods North Central, LLC      LEASE: BUILDING AND LAND                                                $           600.00
                                 GCC OF AMERICA
                                 ATTN BRIAN JOST
2901   3778 / 2901
                                 130 RAMPART WY, STE 200
                                 DENVER, CO 80230                              Dean Foods North Central, LLC      LEASE: BUILDING AND LAND                                                $              ‐
                                 GDF ENTERPRISES INC
                                 ATTN GLENN FRANCIS
2902                             73‐24TH ST
                                 PO BOX 101
                                 WINDOM, MN 56101                              Dean Foods North Central, LLC      LEASE: BUILDING AND LAND DATED 01/01/2017                               $           375.00




                                                                                                                                                                                                        Page 111 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 112 of 304
                                           Dean Foods Company, et al.
                                                                                                   Contract Exhibit

       Multiparty Contract
Item     References (1)                            Counterparty                                    Debtor(s)                                       Contract Description                                 Cure Amounts
                             GDF ENTERPRISES INC
                             ATTN GLENN FRANCIS
2903                         73‐24TH ST
                             PO BOX 101
                             WINDOM, MN 56101                                     Dean Foods North Central, LLC       LEASE: BUILDING AND LAND DATED 01/01/2017                                     $              ‐
                             GDF ENTERPRISES INC
                             ATTN GLENN FRANCIS
2904                         73‐24TH ST
                             PO BOX 101
                             WINDOM, MN 56101                                     Dean Foods North Central, LLC       LEASE: BUILDING AND LAND DATED 07/01/2003                                     $               ‐
                             GDF ENTERPRISES INC
                             ATTN GLENN FRANCIS
2905                         73‐24TH ST
                             PO BOX 101
                             WINDOM, MN 56101                                     Dean Foods North Central, LLC       LEASE: BUILDING AND LAND DATED 07/01/2003                                     $              ‐
                             GE CAPITAL INFORMATION TECHNOLOGY SOLUTIONS INC
                             C/O RICOH USA INC
2906                         70 VALLEY STREAM PKWY
                             MALVERN, PA 19355
                                                                                  Dean Foods Company                  LEASE: EQUIPMENT DATED 05/11/2015                                             $               ‐
                             GELLERT COMPANY, THE C/O MAC EVANS
                             ATTN MAC EVANS
2907
                             PO BOX 425
                             TWIN FALLS, ID 83303                                 Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 01/09/2006                                     $              ‐
                             GEM DIRT LLC
                             ATTN JAYNE PROPST, OPERATIONS MGR
2908
                             PO BOX 9751
                             TULSA, OK 74157                                      Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/19/2012                      $              ‐
                             GEM FRESHCO LLC
                             ATTN J PATRICK SCHIRARD, PRESIDENT
2909
                             PO BOX 15009
                             FORT PIERCE, FL 34979‐5009                           Uncle Matt'S Organic, Inc.          SERVICE CONTRACT DATED 01/29/2018                                             $              ‐
                             GEM FRESHCO LLC
                             ATTN J PATRICK SCHIRARD, PRESIDENT
2910
                             PO BOX 15009
                             FT PIERCE, FL 34979‐5009                             Uncle Matt'S Organic, Inc.          VENDOR AGREEMENT DATED 01/29/2018                                             $        147,225.50
                             GENERAL DATATECH LP
                             ATTN JOHN W ROBERTS ,III PRES
2911                         999 METROMEDIA PL
                             DALLAS, TX 75247
                                                                                  Dean Foods Company                  SERVICE CONTRACT DATED 03/07/2018                                             $         10,636.60
                             GENERAL DATATECH LP
                             ATTN JOHN W ROBERTS ,III PRES
2912                         999 METROMEDIA PL
                             DALLAS, TX 75247
                                                                                  Dean Foods Company                  SERVICE CONTRACT DATED 09/11/2012                                             $              ‐
                             GENERAL DATATECH LP
                             ATTN ROBERT KELLY, CFO
2913
                             999 METROMEDIA PL
                             DALLAS, TX 75247                                     Dean Foods Company                  SERVICE CONTRACT DATED 01/05/2018                                             $              ‐
                             GENERAL DRIVERS & HELPERS UNION LOCAL #554
                             LOCAL 554
2914
                             4349 SOUTH 90TH STREET
                             OMAHA, NE 68127                                      Dean Transportation, Inc.           UNION CONTRACT DATED 06/28/2018                                               $              ‐
                             GENERAL ELECTRIC CREDIT CORPORATION OF TENNESSEE
                             ATTN CINDY HARRISON
2915                         300 E JOHN CARPENTER FWY
                             IRVING, TX 75062‐2712
                                                                                  Garelick Farms, LLC                 LEASE: EQUIPMENT DATED 07/17/2015                                             $              ‐
                             GENERAL SALES DRIVERS DELIVERY DRIVERS & HELPERS &
                             THE PUBLIC SECTOR
2916                         LOCAL 554
                             4349 SOUTH 90TH STREET
                             OMAHA, NE 68127                                      Southern Foods Group, LLC           UNION CONTRACT DATED 12/13/2017                                               $              ‐
                             GENERAL TEAMSTERS LOCAL UNION #397
2917                         1344 E 11TH ST
                             ERIE, PA 16503                                       Dean Dairy Holdings, LLC            UNION CONTRACT DATED 09/19/2018                                               $              ‐
                             GENERAL TEAMSTERS LOCAL UNION #406
2918                         3315 EASTERN AVE SE
                             GRAND RAPIDS, MI 49508                               Country Fresh, LLC                  UNION CONTRACT DATED 12/20/2018                                               $              ‐
                             GENPACT (UK) LIMITED
                             F/K/A GENPACT INTERNATIONAL INC
2919                         ATTN TROY MERRIMAN ,VP LEGAL
                             66 BUCKINGHAM GATE, 4TH FLOOR
                             LONDON, SW1E6AU                                      Dean Foods Company                  SERVICE CONTRACT DATED 08/20/2019                                             $              ‐
                             GENPACT (UK) LIMITED
                             F/K/A GENPACT INTERNATIONAL INC
2920                         ATTN TROY MERRIMAN ,VP LEGAL
                             66 BUCKINGHAM GATE, 4TH FLOOR
                             LONDON, SW1E6AU                                      Dean Foods Company                  SERVICE CONTRACT DATED 07/09/2019                                             $               ‐
                             GENPACT INTERNATIONAL INC
                             ATTN GENERAL COUNSEL
2921
                             1155 AVE OF THE AMERICAS, 4TH FL                                                         THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             NEW YORK, NY 10036                                   Dean Foods Company                  06/01/2018                                                                    $              ‐
                             GENPACT INTERNATIONAL INC
                             ATTN GENERAL COUNSEL
2922
                             1155 AVE OF THE AMERICAS, 4TH FL                                                         THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             NEW YORK, NY 10036                                   Dean Foods Company                  06/01/2018                                                                    $              ‐
                             GENPACT INTERNATIONAL INC
                             ATTN HEATHER WHITE, SVP, GC, & SEC
2923
                             1155 AVENUE OF THE AMERICAS, 4TH FLOOR
                             NEW YORK, NY 10036                                   Dean Foods Company                  SERVICE CONTRACT                                                              $              ‐
                             GENPACT INTERNATIONAL INC
                             ATTN MANOJ BHATNAGAR, VP COMM FIN
2924
                             42 OLD RIDGEBURY RD, 1ST FL
                             DANBURY, CT 06810                                    Dean Foods Company                  SERVICE CONTRACT DATED 08/04/2017                                             $              ‐
                             GENPACT INTERNATIONAL INC
                             ATTN PRESIDENT
2925
                             42 OLD RIDGEBURY RD, 1ST FLOOR
                             DANBURY, CT 06810                                    Dean Foods Company                  SERVICE CONTRACT DATED 06/08/2017                                             $              ‐


                                                                                                                                                                                                                   Page 112 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 113 of 304
                                                Dean Foods Company, et al.
                                                                                                      Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                                      Debtor(s)                                     Contract Description        Cure Amounts
                                 GENPACT INTERNATIONAL INC
                                 ATTN TROY MERRIMAN ,VP LEGAL
2926
                                 42 OLD RIDGEBURY RD, 1ST FLOOR
                                 DANBURY, CT 06810                                    Dean Foods Company                 SERVICE CONTRACT DATED 06/08/2017                   $              ‐
                                 GENPACT INTERNATIONAL LLC
                                 F/K/A GENPACT INTERNATIONAL INC
2927
                                 42 OLD RIDGEBURY RD, 1ST FLOOR
                                 DANBURY, CT 06810                                    Dean Foods Company                 SERVICE CONTRACT DATED 02/20/2019                   $              ‐
                                 GENPAK LLC
                                 ATTN MIKE LINACRE
2928
                                 68 WARREN ST
                                 GLEN FALLS, NY 12801                                 Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 02/07/2017                  $              ‐
                                 GENPAK LLC
                                 ATTN MIKE LINACRE
2929
                                 68 WARREN ST
                                 GLEN FALLS, NY 12801                                 Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 04/01/2010                  $              ‐
                                 GEORGE A MEISENHELTER IV
2930                             965 S WYCKLES RD
                                 DECATUR, IL 62522                                    Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 04/18/2018           $          1,936.36
                                 GEORGE A MEISENHELTER IV
2931                             965 S WYCKLES RD
                                 DECATUR, IL 62522                                    Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 05/23/2012           $              ‐
                                 GEORGE A MEISENHELTER IV
2932                             965 S WYCKLES RD
                                 DECATUR, IL 62522                                    Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 01/28/2014           $              ‐
                                 GEORGE A MEISENHELTER IV
2933                             965 S WYCKLES RD
                                 DECATUR, IL 62522                                    Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 02/06/2015           $              ‐
                                 GEORGE A MEISENHELTER IV
2934                             965 S WYCKLES RD
                                 DECATUR, IL 62522                                    Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 03/01/2019           $              ‐
                                 GEORGIA DEPT OF NATURAL RESOURCES ENVIRONMENTAL
                                 PROTECTION DIVISION
                                 ATTN JUDSON TURNER, DIR
2935   7824 / 2935               C/O CRISTAL SAILORS FILING CLERK
                                 2 MLK JR DR SE, STE 1456
                                 ATLANTA, GA 30334                                    Dean Foods Company                 ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 01/24/2014   $              ‐
                                 GEORGIA DEPT OF NATURAL RESOURCES
                                 ATTN CAROL A COUCH, DIRECTOR
2936                             2 MARTIN LUTHER KING JR DR
                                 1152 E FLOYD TWR
                                 ATLANTA, GA 30334‐9000                               Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 05/18/2007   $              ‐
                                 GEORGIA ENVIRONMENTAL FACILITIES AUTH
                                 ATTN PAUL BURKS, EXEC DIR
2937   2937 / 3571 / 3573        233 PEACHTREE ST NE
                                 HARRIS TOWER, STE 900
                                 ATLANTA, GA 30303‐1911                               Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 10/13/2006   $              ‐
                                 GERALD OR LILLIAN HORST
2938                             870 BENDER LANE
                                 LEBANON, PA 17042                                    Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 GERALD OR LILLIAN HORST
2939                             870 BENDER LANE
                                 LEBANON, PA 17042                                    Dean Foods Company                 TRANSPORTATION AGREEMENT                            $              ‐
                                 GERRISH, STEVE
2940                             ADDRESS ON FILE
                                                                                      Dean Foods Company                 PHANTOM SHARES AGREEMENT                            $              ‐
                                 GETTINGS, DAVID C
2941                             ADDRESS ON FILE
                                                                                      Dean Foods Company                 PHANTOM SHARES AGREEMENT                            $              ‐
                                 GIANT EAGLE INC
                                 ATTN IAN PRISUTA, SR VP GROCERY MERCHANDISING
2942                             101 KAPPA DR
                                 RIDC PARK
                                 PITTSBURGH, PA 15238                                 Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 02/07/2018                 $              ‐
                                 GIANT EAGLE INC
                                 ATTN JERRY LECLAIR JR, EVP CHIEF MERCHANDISING & OPS
                                 OFFICER
2943                             101 KAPPA DR
                                 RIDC PARK
                                 PITTSBURGH, PA 15238                                 Midwest Ice Cream Company, LLC     CUSTOMER AGREEMENT DATED 05/15/2018                 $              ‐
                                 GIANT EAGLE
                                 ATTN ZACHARY EVANITSKY
2944   6599 / 2944               101 KAPPA DR
                                 RIDC PARK
                                 PITTSBURGH, PA 15238                                 Dean Foods Company                 LICENSING AGREEMENT DATED 02/02/2016                $              ‐
                                 GIANT FOOD STORES LLC
                                 ATTN ROBERT L SCHUPPER, CATEGORY MGR DAIRY
2945
                                 1149 HARRISBURG PIKE
                                 CARLISLE, PA 17013                                   Tuscan/Lehigh Dairies, Inc.        VENDOR AGREEMENT DATED 04/29/2016                   $              ‐
                                 GIANT FOOD STORES LLC
                                 ATTN ROBERT L SCHUPPER, CATEGORY MGR DAIRY
2946
                                 1149 HARRISBURG PIKE
                                 CARLISLE, PA 17013                                   Tuscan/Lehigh Dairies, Inc.        VENDOR AGREEMENT DATED 06/10/2010                   $              ‐
                                 GIANT FOOD STORES LLC
                                 ATTN ROBERT L SCHUPPER, CATEGORY MGR DAIRY
2947
                                 1149 HARRISBURG PIKE
                                 CARLISLE, PA 17013                                   Tuscan/Lehigh Dairies, Inc.        VENDOR AGREEMENT                                    $              ‐
                                 GIANT FOOD STORES LLC
                                 ATTN ROBERT L SCHUPPER, CATEGORY MGR DAIRY
2948
                                 1149 HARRISBURG PIKE
                                 CARLISLE, PA 17013                                   Tuscan/Lehigh Dairies, Inc.        VENDOR AGREEMENT                                    $              ‐
                                 GIANT FOOD STORES LLC
                                 ATTN ROBERT L SCHUPPER, CATEGORY MGR DAIRY
2949
                                 1149 HARRISBURG PIKE
                                 CARLISLE, PA 17013                                   Tuscan/Lehigh Dairies, Inc.        VENDOR AGREEMENT                                    $              ‐
                                 GIANT FOOD STORES LLC
                                 ATTN ROBERT L SCHUPPER, CATEGORY MGR‐DAIRY
2950
                                 1149 HARRISBURG PIKE
                                 CARLISLE, PA 17013                                   Tuscan/Lehigh Dairies, Inc.        VENDOR AGREEMENT DATED 07/01/2006                   $              ‐



                                                                                                                                                                                            Page 113 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 114 of 304
                                           Dean Foods Company, et al.
                                                                                 Contract Exhibit

       Multiparty Contract
Item     References (1)                           Counterparty                   Debtor(s)                                       Contract Description                                 Cure Amounts
                             GIBSON DUNN & CRUTCHER LLP
                             ATTN JEFFREY A CHAPMAN
2951
                             2100 MCKINNEY AVE                                                      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             DALLAS, TX 75201‐6912               Dean Foods Company                 02/25/2019                                                                    $         14,970.44
                             GIBSON, STEVEN P
2952                         ADDRESS ON FILE
                                                                 Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                             GIDEON F. STOLTZFUS
2953                         1385 Mt. Vernon Church Rd
                             Hopkinsville, KY 42240              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             GIDEON F. STOLTZFUS
2954                         1385 Mt. Vernon Church Rd
                             Hopkinsville, KY 42240              Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             GILBERT FARMS
2955                         5080ENKA HIGHWAY
                             MORRISTOWN, TN 37813                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             GILBERT FARMS
2956                         5080ENKA HIGHWAY
                             MORRISTOWN, TN 37813                Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             GILMAC DAIRY
2957                         4801 EAGLEVILLE PIKE
                             CHAPEL HILL, TN 37034               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             GILMAC DAIRY
2958                         4801 EAGLEVILLE PIKE
                             CHAPEL HILL, TN 37034               Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             GIMMAL LLC
                             ATTN K DAVID QUACKENBUSH, CEO
2959
                             24 GREENWAY PLAZA, STE 1000
                             HOUSTON, TX 77046                   Dean Dairy Holdings, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/23/2017                      $              ‐
                             GIMMAL LLC
                             ATTN K DAVID QUACKENBUSH, CEO
2960
                             24 GREENWAY PLAZA, STE 1000
                             HOUSTON, TX 77046                   Dean Dairy Holdings, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/23/2017                      $              ‐
                             GIMMAL LLC
                             ATTN K DAVID QUACKENBUSH, CEO
2961
                             24 GREENWAY PLAZA, STE 1000
                             HOUSTON, TX 77046                   Dean Dairy Holdings, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/23/2017                      $              ‐
                             GINA CRANE
2962                         RESEARCHING ADDRESS
                                                                 Dean Foods Company                 LICENSING AGREEMENT DATED 09/20/2013                                          $              ‐
                             GIOVANETTI, WILLIAM E
2963                         ADDRESS ON FILE
                                                                 Dean Foods Company                 PERFORMANCE SHARE UNIT AGREEMENT                                              $              ‐
                             GIOVANETTI, WILLIAM E
2964                         ADDRESS ON FILE
                                                                 Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                             GIOVANETTI, WILLIAM E
2965                         ADDRESS ON FILE
                                                                 Dean Dairy Holdings, LLC           RETENTION AGREEMENT                                                           $              ‐
                             GIOVANETTI, WILLIAM E
2966                         ADDRESS ON FILE
                                                                 Dean Foods Company                 STOCK OPTION AGREEMENT                                                        $              ‐
                             GIX LOGISTICS INC
2967                         PO BOX 1845
                             GRAND ISLAND, NE 68802              Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             GLACIER COLONY
2968                         PO BOX 2209
                             CUT BANK, MT 59427                  Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             GLACIER COLONY
2969                         PO BOX 2209
                             CUT BANK, MT 59427                  Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             GLADSON LLC
2970                         141 W JACKSON BLVD, STE 1220
                             CHICAGO, IL 60604                   Dean Dairy Holdings, LLC           LICENSING AGREEMENT DATED 01/01/2019                                          $              ‐
                             GLADSON LLC
                             ATTN CONTRACT ADMIN
2971
                             1973 OHIO ST
                             LISLE, IL 60532                     Dean Dairy Holdings, LLC           LICENSING AGREEMENT DATED 12/12/2011                                          $              ‐
                             GLADSON LLC
                             ATTN CONTRACT ADMIN
2972
                             1973 OHIO ST
                             LISLE, IL 60532                     Dean Dairy Holdings, LLC           LICENSING AGREEMENT DATED 03/22/2013                                          $              ‐
                             GLADSON LLC
                             ATTN KEVIN KOONTZ, VP FINANCE
2973
                             1973 OHIO ST
                             LISLE, IL 60532                     Dean Dairy Holdings, LLC           LICENSING AGREEMENT DATED 01/15/2016                                          $              ‐
                             GLADSON LLC
                             ATTN KEVIN KOONTZ, VP FINANCE
2974
                             1973 OHIO ST
                             LISLE, IL 60532                     Dean Dairy Holdings, LLC           LICENSING AGREEMENT DATED 12/11/2012                                          $              ‐
                             GLADSON LLC
                             ATTN KEVIN KOONTZ, VP FINANCE
2975
                             1973 OHIO ST
                             LISLE, IL 60532                     Dean Dairy Holdings, LLC           LICENSING AGREEMENT DATED 12/23/2014                                          $              ‐
                             GLADSON LLC
                             ATTN KEVIN KOONTZ, VP FINANCE
2976
                             1973 OHIO ST
                             LISLE, IL 60532                     Dean Dairy Holdings, LLC           LICENSING AGREEMENT DATED 04/17/2014                                          $              ‐
                             GLEN P. DAMIN
2977                         106 BELL ROAD
                             ST JOHNSVILLE, NY 13452             Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             GLEN P. DAMIN
2978                         106 BELL ROAD
                             ST JOHNSVILLE, NY 13452             Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             GLEN S. ZIMMERMAN
2979                         228 CHERRY LANE
                             MYERSTOWN, PA 17067                 Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             GLEN S. ZIMMERMAN
2980                         228 CHERRY LANE
                             MYERSTOWN, PA 17067                 Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐


                                                                                                                                                                                                 Page 114 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 115 of 304
                                                Dean Foods Company, et al.
                                                                                                Contract Exhibit

            Multiparty Contract
Item          References (1)                           Counterparty                             Debtor(s)                                             Contract Description       Cure Amounts
                                   GLENDALE COLONY
2981                               2151 CHALK BUTTE ROAD
                                   CUT BANK, MT 59427‐1901                     Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                   GLENDALE COLONY
2982                               2151 CHALK BUTTE ROAD
                                   CUT BANK, MT 59427‐1901                     Dean Foods Company                         TRANSPORTATION AGREEMENT                           $              ‐
                                   GLENDI INC
                                   ATTN GLENN SMITH
2983
                                   3015 E 200 N
                                   ROCHESTER, IN 46975                         Dean Dairy Holdings, LLC                   LOGISTICS CONTRACT DATED 03/10/2014                $        143,902.59
                                   GLENDI INC
                                   ATTN GLENN SMITH
2984
                                   3015 E 200 N
                                   ROCHESTER, IN 46975                         Dean Dairy Holdings, LLC                   LOGISTICS CONTRACT DATED 03/01/2017                $              ‐
                                   GLITTER PICTURES LLC
2985                               3061 TREADWELL ST
                                   LOS ANGELES, CA 90028                       Alta‐Dena Certified Dairy, LLC             LICENSING AGREEMENT                                $               ‐
                                   GLM TRANSPORT INC
                                   ATTN TY CONRAD
2986
                                   12806 STATE RT 118
                                   ROCKFORD, OH 45882                          Dean Dairy Holdings, LLC                   LOGISTICS CONTRACT DATED 04/02/2014                $         76,996.25
                                   GLM TRANSPORT INC
                                   ATTN TY CONRAD
2987
                                   12806 STATE RT 118
                                   ROCKFORD, OH 45882                          Dean Dairy Holdings, LLC                   LOGISTICS CONTRACT DATED 03/01/2017                $              ‐
                                   GLOBALTRANZ ENTERPRISES LLC
                                   ATTN LEGAL
2988
                                   PO BOX 6348
                                   SCOTTSDALE, AZ 85261                        Dean Dairy Holdings, LLC                   FREIGHT SERVICES AGREEMENT DATED 05/23/2019        $         94,542.80
                                   GLOBALTRANZ ENTERPRISES LLC
                                   ATTN RENEE KRUG, CEO                        Dean Dairy Holdings LLC
2989
                                   7350 N DOBSON RD, STE 130                   Suiza Dairy Group Inc
                                   SCOTTSDALE, AZ 85256                        Friendlys Manufacturing & Retail LLC       SERVICE CONTRACT                                   $              ‐
                                   GM INVESTMENTS LLC
                                   ATTN RUSS QUICK
2990
                                   7443 LEE DAVIS RD, STE 301
                                   MECHANICSVILLE, VA 23111                    Suiza Dairy Group, LLC                     CUSTOMER AGREEMENT DATED 03/15/2007                $               ‐
                                   GNOSCA, PETER E
2991                               ADDRESS ON FILE
                                                                               Berkeley Farms, LLC                        SEVERANCE CONTRACT                                 $               ‐
                                   GOLDEN BOY FOODS LTD
                                   ATTN DANNY SMITHSON
2992
                                   115 RIP WILEY RD
                                   FITZGERALD, GA 31750                        Friendly'S Manufacturing And Retail, LLC   PURCHASE CONTRACT DATED 02/18/2019                 $        148,400.00
                                   GOLDEN GUERNSEY DAIRY
                                   A DIV OF FOREMOST FAMRS USA
2993   6101 / 2993                 ATTN BRAD PARKS, GENERAL MGR
                                   2101 DELAFIELD ST
                                   WAUKESHA, WI 53188                          Dean Foods Company                         PURCHASE CONTRACT                                  $               ‐
                                   GOLDEN VALLEY COLONY INC
                                   ATTN JASON WIPS
2994
                                   100 GOLDEN VALLEY COLONY LN
                                   RYEGATE, MT 59074                           Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 04/01/2017                 $         14,117.40
                                   GOLDEN VALLEY COLONY INC
                                   ATTN JASON WIPS
2995
                                   100 GOLDEN VALLEY COLONY LN
                                   RYEGATE, MT 59074                           Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 10/01/2018                 $              ‐
                                   GOLDEN VALLEY COLONY
                                   ATTN JASON WIPS
2996
                                   100 GOLDEN VALLEY COLONY LN
                                   RYEGATE, MT 59074                           Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                   GOLDEN VALLEY COLONY
                                   ATTN JASON WIPS
2997
                                   100 GOLDEN VALLEY COLONY LN
                                   RYEGATE, MT 59074                           Dean Foods Company                         TRANSPORTATION AGREEMENT                           $              ‐
                                   GOLDEN YEARS PROPERTIES LLC
                                   ATTN NANETTE REDMAN
2998
                                   1603 PLANTATION DR
                                   ALEXANDRIA, LA 71301                        Southern Foods Group, LLC                  LEASE: BUILDING AND LAND DATED 07/25/2011          $           500.00
                                   GOLDEN YEARS PROPERTIES LLC
                                   ATTN NANETTE REDMAN
2999
                                   1603 PLANTATION DR
                                   ALEXANDRIA, LA 71301                        Southern Foods Group, LLC                  LEASE: BUILDING AND LAND                           $              ‐
                                   GOLDEN YEARS PROPERTIES LLC
                                   ATTN NANETTE REDMAN
3000
                                   1603 PLANTATION DR
                                   ALEXANDRIA, LA 71301                        Southern Foods Group, LLC                  LEASE: BUILDING AND LAND DATED 06/01/2018          $               ‐
                                   GOLDMAN SACHS MORTGAGE COMPANY
                                   ATTN J THEODORE BORTER & RENE J THERIAULT
3001   1510 / 3001 / 4152 / 4706
                                   200 WEST ST
                                   NEW YORK, NY 10282                          Midwest Ice Cream Company, LLC             LEASE: BUILDING AND LAND DATED 04/04/2014          $              ‐
                                   GOLDMAN SACHS MORTGAGE COMPANY
                                   ATTN J THEODORE BORTER & RENE J THERIAULT
3002   1511 / 3002 / 4709
                                   200 WEST ST
                                   NEW YORK, NY 10282                          Midwest Ice Cream Company, LLC             LEASE: BUILDING AND LAND                           $              ‐
                                   GOLDMAN SACHS MORTGAGE COMPANY
                                   ATTN J THEODORE BORTER & RENE J THERIAULT
3003   3003 / 4153 / 4753 / 4839
                                   200 WEST ST
                                   NEW YORK, NY 10282                          Midwest Ice Cream Company, LLC             LEASE: BUILDING AND LAND DATED 01/27/2016          $              ‐
                                   GOLDMAN SACHS MORTGAGE COMPANY
                                   ATTN J THEODORE BORTER & RENE J THERIAULT
3004   3004 / 4154 / 4754 / 4842
                                   200 WEST ST
                                   NEW YORK, NY 10282                          Midwest Ice Cream Company, LLC             LEASE: BUILDING AND LAND DATED 01/27/2016          $              ‐
                                   GOLUB CORPORATION
                                   DBA PRICE CHOPPER
3005                               ATTN CHARLES A CASSARD, CATEGORY MGR
                                   501 DUANESBURG RD
                                   SCHENECTADY, NY 12306                       Garelick Farms, LLC                        CUSTOMER AGREEMENT DATED 02/04/2002                $               ‐




                                                                                                                                                                                            Page 115 of 304
                      Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 116 of 304
                                                 Dean Foods Company, et al.
                                                                                                          Contract Exhibit

            Multiparty Contract
Item          References (1)                               Counterparty                                   Debtor(s)                                     Contract Description                         Cure Amounts
                                       GOOD KARMA FOODS INC
                                       ATTN CEO
3006
                                       5541 CENTRAL AVE, STE 270
                                       BOULDER, CO 80301                                  DFC Ventures, LLC                  PURCHASE CONTRACT DATED 05/04/2017                                  $              ‐
                                       GOOD KARMA FOODS INC
                                       ATTN CHIEF EXECUTIVE OFFICER
3007
                                       2465 CENTRAL AVE, STE 100                                                             FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                       BOULDER, CO 80301                                  DFC Ventures, LLC                  08/23/2019                                                          $              ‐
                                       GOOD KARMA FOODS INC
                                       ATTN CHIEF EXECUTIVE OFFICER
3008
                                       2465 CENTRAL AVE, STE 100                                                             FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                       BOULDER, CO 80301                                  DFC Ventures, LLC                  10/01/2019                                                          $              ‐
                                       GOOD KARMA FOODS INC
                                       ATTN CHIEF EXECUTIVE OFFICER
3009
                                       2465 CENTRAL AVE, STE 100                                                             FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                       BOULDER, CO 80301                                  DFC Ventures, LLC                  08/14/2019                                                          $              ‐
                                       GOOD KARMA FOODS INC
                                       ATTN CHIEF EXECUTIVE OFFICER
3010   5206 / 3010
                                       2465 CENTRAL AVE, STE 100                                                             FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                       BOULDER, CO 80301                                  DFC Ventures, LLC                  08/22/2019                                                          $              ‐
                                       GOOD KARMA FOODS INC
                                       ATTN DOUGLAS K RADI, PRESIDENT AND CEO
3011
                                       2465 CENTRAL AVE, STE 100                                                             FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                       BOULDER, CO 80301                                  DFC Ventures, LLC                  08/14/2019                                                          $              ‐
                                       GOOD KARMA FOODS INC
                                       ATTN DOUGLAS K RADI, PRESIDENT AND CEO
3012   5207 / 3012
                                       2465 CENTRAL AVE, STE 100                                                             FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                       BOULDER, CO 80301                                  DFC Ventures, LLC                  08/22/2019                                                          $              ‐
                                       GOOD KARMA FOODS INC
                                       ATTN DOUGLAS K RADI, PRESIDENT AND CEO
3013   38 / 40 / 3013 / 4077 / 7648
                                       5541 CENTRAL AVE, STE 270
                                       BOULDER, CO 80301                                  DFC Ventures, LLC                  PURCHASE CONTRACT DATED 05/04/2017                                  $              ‐
                                       GOOD KARMA FOODS INC
       39 / 41 / 367 / 1973 / 1974 /
                                       ATTN DOUGLAS K RADI, PRESIDENT AND CEO
3014   2868 / 2869 / 3014 / 5220 /
                                       5541 CENTRAL AVE, STE 270
       5893 / 5916 / 7649
                                       BOULDER, CO 80301                                  DFC Ventures, LLC                  PURCHASE CONTRACT DATED 05/04/2017                                  $              ‐
                                       GOOD KARMA FOODS INC
                                       ATTN DOUGLAS K RADI, PRESIDENT AND CEO
3015
                                       5541 CENTRAL AVE, STE 270
                                       BOULDER, CO 80301                                  Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 05/04/2017                                  $              ‐
                                       GOOD KARMA FOODS
                                       ATTN CHIEF EXECUTEIVE OFFICE
3016
                                       2465 CENTRAL AVE, STE 100                                                             FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                       BOULDER, CO 80301                                  DFC Ventures, LLC                  08/23/2019                                                          $              ‐
                                       GOOD KARMA FOODS
                                       ATTN CHIEF EXECUTEIVE OFFICE
3017
                                       2465 CENTRAL AVE, STE 100                                                             FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                       BOULDER, CO 80301                                  DFC Ventures, LLC                  10/01/2019                                                          $              ‐
                                       GORDON FOOD SERVICE INC
                                       ATTN BRAD REYNOLDS, DIR OF STRATEGIC PROCUREMENT
                                       1300 GEZON PKWY SW
3018                                   PO BOX 1787
                                       GRAND RAPIDS, MI 49501‐1787
                                                                                          Country Fresh, LLC                 PURCHASE CONTRACT DATED 02/06/2018                                  $          3,481.63
                                       GORDON FOOD SERVICE INC
                                       ATTN BRAD REYNOLDS, DIR OF STRATEGIC PROCUREMENT
                                       1300 GEZON PKWY SW
3019                                   PO BOX 1787
                                       GRAND RAPIDS, MI 49501‐1787
                                                                                          Country Fresh, LLC                 PURCHASE CONTRACT DATED 04/13/2017                                  $              ‐
                                       GORDON FOOD SERVICE INC
                                       ATTN KRISTI PAUL, LEAD CATEGORY BUYER
3020                                   1300 GEZON PKWY SW
                                       PO BOX 1787
                                       GRAND RAPIDS, MI 49501‐1787                        Country Fresh, LLC                 PURCHASE CONTRACT DATED 06/18/2018                                  $              ‐
                                       GORDON FOOD SERVICE INC
                                       ATTN KRISTI PAUL, LEAD CATEGORY BUYER
3021                                   1300 GEZON PKWY SW
                                       PO BOX 1787
                                       GRAND RAPIDS, MI 49501‐1787                        Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 11/01/2019                                 $              ‐
                                       GORDON FOOD SERVICE INC
                                       ATTN KRISTI PAUL, LEAD CATEGORY BUYER
3022                                   1300 GEZON PKWY SW
                                       PO BOX 1787
                                       GRAND RAPIDS, MI 49501‐1787                        Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 11/01/2019                                 $              ‐
                                       GORDON FOOD SERVICE INC
                                       ATTN KRISTI PAUL, LEAD CATEGORY BUYER
3023                                   1300 GEZON PKWY SW
                                       PO BOX 1787
                                       GRAND RAPIDS, MI 49501‐1787                        Dean Dairy Holdings, LLC           LICENSING AGREEMENT DATED 11/01/2019                                $              ‐
                                       GORDON FOOD SERVICE INC
                                       ATTN KRISTI PAUL, LEAD CATEGORY BUYER
3024                                   1300 GEZON PKWY SW
                                       PO BOX 1787
                                       GRAND RAPIDS, MI 49501‐1787                        Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 10/31/2019                                 $              ‐
                                       GORDON FOOD SERVICE
                                       ATTN LAUREN VAN RYN
3025   6600 / 3025
                                       1300 GEZON PKWY SW
                                       WYOMING, MI 49509                                  Dean Foods Company                 LICENSING AGREEMENT DATED 01/17/2018                                $              ‐
                                       GORDON R. BLOOD
3026                                   3766 FISHER ROAD
                                       CONNEAUTVILLE, PA 16406                            Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                       $              ‐
                                       GORDON R. BLOOD
3027                                   3766 FISHER ROAD
                                       CONNEAUTVILLE, PA 16406                            Dean Foods Company                 TRANSPORTATION AGREEMENT                                            $              ‐
                                       GORSHE, DIANA M
3028                                   ADDRESS ON FILE
                                                                                          Dean Foods Company                 PHANTOM SHARES AGREEMENT                                            $              ‐




                                                                                                                                                                                                                Page 116 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 117 of 304
                                                Dean Foods Company, et al.
                                                                                            Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                           Debtor(s)                                       Contract Description                                 Cure Amounts
                                 GOSSNER FOODS INC
                                 ATTN CFO
3029
                                 1051 N 1000 W
                                 LOGAN, UT 84321                         Dairy Information Systems, LLC        MAINTENANCE: SOFTWARE DATED 06/12/2018                                        $              ‐
                                 GOTTELT, BIRGIT
3030                             ADDRESS ON FILE
                                                                         Suiza Dairy Group, LLC                SEVERANCE CONTRACT                                                            $              ‐
                                 GOULD & LAMB LLC
                                 ATTN JEANNE M BENNETT, STAFF COUNSEL
3031
                                 101 RIVERFRONT BLVD, STE 100
                                 BRADENTON, FL 34205                     Southern Foods Group, LLC             THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 08/11/2011            $              ‐
                                 GOULD & LAMB LLC
                                 ATTN JOHN WILLIAMS, PRESIDENT AND CEO
3032
                                 101 RIVERFRONT BLVD, STE 100
                                 BRADENTON, FL 34205                     Dean Foods Company                    THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 08/26/2009            $               ‐
                                 GOULD STREET PROPERTIES LLC
                                 C/O CRESCENT PROPERTY MANAGEMENT LLC
3033   6438 / 3033
                                 5500 FLATIRON PARKWAY, STE 120
                                 BOULDER, CO 80301                       Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 01/17/2015                                     $              ‐
                                 GOULD STREET PROPERTIES LLC
                                 C/O CRESCENT PROPERTY MANAGEMENT LLC
3034
                                 5500 FLATIRON PARKWAY, STE 120
                                 BOULDER, CO 80301                       Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 09/03/2014                                     $              ‐
                                 GOULD STREET PROPERTY LLC
                                 C/O CRESCENT PROPERTY MANAGEMENT LLC
3035
                                 5500 FLATIRON PARKWAY, STE 120
                                 BOULDER, CO 80301                       Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 09/03/2014                                     $              ‐
                                 GPIF FLATIRON BUSINESS PARK LLC
                                 C/O CRESCENT PROPERTY MANAGEMENT LLC
3036
                                 5500 FLATIRON PARKWAY, STE 120
                                 BOULDER, CO 80301                       Dean Foods Company                    LEASE: BUILDING AND LAND DATED 06/26/2017                                     $               ‐
                                 GRAF ESQ, PETER
                                 FBO COOPERATIEVE RABOBANK UA
3037   3037 / 1674
                                 2626 HOWELL ST, 10TH FL                 Dean Dairy Holdings, LLC              FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 DALLAS, TX 75204                        Dean Holding Company                  06/28/2019                                                                    $              ‐
                                 GRAF ESQ, PETER
                                 FBO COOPERATIEVE RABOBANK UA
3038   3038 / 1675
                                 2626 HOWELL ST, 10TH FL                                                       FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 DALLAS, TX 75204                        Dean Dairy Holdings, LLC              08/22/2019                                                                    $               ‐
                                 GRAF ESQ, PETER
                                 FBO COOPERATIEVE RABOBANK UA
3039   3039 / 1676
                                 2626 HOWELL ST, 10TH FL                                                       FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 DALLAS, TX 75204                        Southern Foods Group, LLC             06/28/2019                                                                    $              ‐
                                 GRAF ESQ, PETER
                                 FBO COOPERATIEVE RABOBANK UA
3040   3040 / 1712
                                 2626 HOWELL ST, 10TH FL                                                       FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 DALLAS, TX 75204                        Southern Foods Group, LLC             06/28/2019                                                                    $              ‐
                                 GRAF ESQ, PETER
                                 FBO COOPERATIEVE RABOBANK UA
3041   3041 / 1713
                                 2626 HOWELL ST, 10TH FL                                                       FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 DALLAS, TX 75204                        Southern Foods Group, LLC             08/22/2019                                                                    $              ‐
                                 GRAF ESQ, PETER
                                 FBO COOPERATIEVE RABOBANK UA
3042   3042 / 1714
                                 2626 HOWELL ST, 10TH FL                                                       FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 DALLAS, TX 75204                        Southern Foods Group, LLC             06/28/2019                                                                    $              ‐
                                 GRAINGER INDUSTRIAL SUPPLY
                                 ATTN DIRECTOR, SALES SUPPORT
3043
                                 100 GRAINGER PKWY
                                 LAKE FOREST, IL 60045‐5201              Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 11/03/2016                                            $        163,869.69
                                 GRAINGER INDUSTRIAL SUPPLY
                                 ATTN DIRECTOR, SALES SUPPORT
3044
                                 100 GRAINGER PKWY
                                 LAKE FOREST, IL 60045‐5201              Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 08/08/2017                                            $              ‐
                                 GRAINGER INDUSTRIAL SUPPLY
                                 ATTN DIRECTOR, SALES SUPPORT
3045
                                 100 GRAINGER PKWY
                                 LAKE FOREST, IL 60045‐5201              Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 03/14/2018                                            $              ‐
                                 GRAINGER INDUSTRIAL SUPPLY
                                 ATTN DIRECTOR, SALES SUPPORT
3046
                                 100 GRAINGER PKWY
                                 LAKE FOREST, IL 60045‐5201              Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 05/29/2018                                            $              ‐
                                 GRAINGER INDUSTRIAL SUPPLY
                                 ATTN DIRECTOR, SALES SUPPORT
3047
                                 100 GRAINGER PKWY
                                 LAKE FOREST, IL 60045‐5201              Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 10/19/2018                                            $              ‐
                                 GRANDE VIDA DAIRY LLC
3048                             300 N CHICAGO AVE
                                 PORTALES, NM 88130‐5469                 Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 GRANDE VIDA DAIRY LLC
3049                             300 N CHICAGO AVE
                                 PORTALES, NM 88130‐5469                 Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $               ‐
                                 GRANITE BEAU TERRE HOLDINGS LLC
                                 C/O COLLIERS INTERNATIONAL
3050   3050 / 794
                                 PO BOX 3546
                                 LITTLE ROCK, AR 72203                   Dean Foods Company                    LEASE: BUILDING AND LAND DATED 04/18/2017                                     $              ‐
                                 GRANT THORNTON LLP
                                 ATTN BRIAN M PONIS, PARTNER
3051
                                 171 N CLARKE ST, STE 200                                                      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 CHICAGO, IL 60601                       Dean Foods Company                    02/17/2015                                                                    $               ‐
                                 GRANT THORNTON LLP
                                 ATTN BUAN POMIS, PARTNER
3052
                                 171 N CLARK ST, STE 200
                                 CHICAGO, IL 60601                       Dean Foods Company                    TAX SHARING AGREEMENT DATED 03/14/2018                                        $              ‐
                                 GRANT THORNTON LLP
                                 ATTN BUAN POMIS, PARTNER
3053
                                 171 N CLARK ST, STE 200
                                 CHICAGO, IL 60601                       Dean Foods Company                    TAX SHARING AGREEMENT                                                         $               ‐




                                                                                                                                                                                                            Page 117 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 118 of 304
                                                Dean Foods Company, et al.
                                                                                                 Contract Exhibit

            Multiparty Contract
Item          References (1)                               Counterparty                          Debtor(s)                                       Contract Description                                 Cure Amounts
                                     GRANT THORNTON LLP
                                     ATTN BUAN POMIS, PARTNER
3054
                                     171 N CLARK ST, STE 200
                                     CHICAGO, IL 60601                        Dean Foods Company                    TAX SHARING AGREEMENT DATED 03/14/2018                                        $              ‐
                                     GRANT THORNTON LLP
                                     ATTN BUAN POMIS, PARTNER
3055
                                     171 N CLARK ST, STE 200                                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                     CHICAGO, IL 60601                        Dean Foods Company                    03/14/2018                                                                    $               ‐
                                     GRANT THORNTON LLP
                                     ATTN SCOT GROBERSKI, MANAGING DIR
3056
                                     171 N CLARK ST, STE 200                                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                     CHICAGO, IL 60601                        Dean Foods Company                    03/14/2018                                                                    $              ‐
                                     GRANT THORNTON LLP
                                     ATTN TIM SCHRAM, MANAGING DIRECTOR
3057
                                     171 N CLARKE ST, STE 200                                                       THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                     CHICAGO, IL 60601                        Dean Foods Company                    01/25/2016                                                                    $              ‐
                                     GRANTSON FARM
3058                                 561 GAY BROOK ROAD
                                     ONEONTA, NY 13820                        Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                     GRANTSON FARM
3059                                 561 GAY BROOK ROAD
                                     ONEONTA, NY 13820                        Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                     GRAPEVIEW DAIRY LLC
3060                                 PO BOX 308
                                     WESTFIELD, NY 14787                      Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                     GRAPEVIEW DAIRY LLC
3061                                 PO BOX 308
                                     WESTFIELD, NY 14787                      Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                     GRAUS INC
                                     ATTN MILTON GRAUS, PRESIDENT
3062
                                     PO BOX 6056
                                     ALBUQUERQUE, NM 87197                    Suiza Dairy Group, LLC                PURCHASE CONTRACT DATED 05/16/2017                                            $              ‐
                                     GRAY DISTRIBUTING
                                     ATTN BRIAN AND DIANE GRAY
3063
                                     W9579 FORST RD
                                     ANTIGO, WI 54409                         Dean Foods Of Wisconsin, LLC          PURCHASE CONTRACT DATED 05/04/2010                                            $              ‐
                                     GRAY INC
                                     GRAY TRANSPORTATION INCORPORATED
3064
                                     PO BOX 682348
                                     FRANKLIN, TN 37068‐2348                  Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $         90,541.91
                                     GRAY, THOMAS A
3065                                 ADDRESS ON FILE
                                                                              Dean Foods Company                    PHANTOM SHARES AGREEMENT                                                      $              ‐
                                     GRAY'S AND DANNY'S INVESTMENT INC
                                     ATTN ALBERT GARCIA, PRESIDENT
3066
                                     29513 US HWY 27
                                     MOORE HAVEN, FL 33471                    Dean Dairy Holdings, LLC              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/01/2015                      $              ‐
                                     GREAT LAKES MILK PRODUCERS
                                     ATTN DOUG BRECHLER
3067
                                     112 N CONCORD DR
                                     MOUNT VERNON, OH 43050                   Dean Dairy Holdings, LLC              SERVICE CONTRACT DATED 08/03/2016                                             $         35,000.00
                                     GREAT LAKES MILK PRODUCERS
                                     ATTN DOUG BRECHLER
3068
                                     112 N CONCORD DR
                                     MOUNT VERNON, OH 43050                   Dean Dairy Holdings, LLC              SERVICE CONTRACT DATED 08/11/2017                                             $              ‐
                                     GREAT LAKES PETROLEUM CO
                                     ATTN KEVIN WILlCOX, OPER MGR
3069
                                     4500 RENAISSANCE PKWY
                                     CLEVELAND, OH 44128                      Suiza Dairy Group, LLC                PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 02/20/2017                      $              ‐
                                     GREATER ORLANDO AVIATION AUTHORITY
3070                                 PO BOX 864634
                                     ORLANDO, FL 32886                        Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 02/25/2009                                     $           146.03
                                     GREEN PLANET 21 LLC
                                     ATTN SCOTT GRAVES, NV SOURCING REP
3071
                                     630 SPICE ISLAND, STE D
                                     SPARKS, NV 89431                         Model Dairy, LLC                      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/07/2014                      $              ‐
                                     GREEN SPOT PACKAGING INC
                                     ATTN TERRY HUGHES, VP SALE & MKTG
3072
                                     100 S CAMBRIDGE AVE
                                     CLAREMONT, CA 91711                      Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 06/01/2010                                            $        265,654.45
                                     GREEN SPOT PACKAGING INC
                                     ATTN TERRY HUGHES, VP SALE & MKTG
3073
                                     100 S CAMBRIDGE AVE
                                     CLAREMONT, CA 91711                      Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 01/01/2019                                            $              ‐
                                     GREENE SUMMIT FARM
3074                                 10320 DONATION ROAD
                                     ERIE, PA 16509                           Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                     GREENE SUMMIT FARM
3075                                 10320 DONATION ROAD
                                     ERIE, PA 16509                           Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                     GREENMONT CAPITAL PARTNERS II LP
       3076 / 3077 / 3312 / 3313 /
3076                                 1634 WALNUT ST, SUITE 301
       4567 / 4569 / 4570 / 4571
                                     BOULDER, CO 80302                        DFC Ventures, LLC                     PURCHASE CONTRACT DATED 06/22/2017                                            $              ‐
                                     GREENMONT CAPITAL PARTNERS II‐QP LP
       3076 / 3077 / 3312 / 3313 /
3077                                 1634 WALNUT ST, SUITE 301
       4567 / 4569 / 4570 / 4571
                                     BOULDER, CO 80302                        DFC Ventures, LLC                     PURCHASE CONTRACT DATED 06/22/2017                                            $              ‐
                                     GREENPATH RECOVERY WEST INC
                                     ATTN JOE CASTRO
3078
                                     330 W CITRUS AVE
                                     COLTON, CA 92324                         Alta‐Dena Certified Dairy, LLC        PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/21/2016                      $              ‐
                                     GREENS ENERGY SERVICES INC
                                     ATTN STEVE LEAVITT, GM
3079
                                     186 N GOLDENROD RD
                                     ORLANDO, FL 32807                        Suiza Dairy Group, LLC                PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/24/2019                      $              ‐
       222 / 382 / 856 / 1457 / 1533 / GREENSTONE FARM CREDIT SERVICES FLCA
3080   1690 / 2226 / 2632 / 3080 /     PO BOX 64055                                                                 FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
       3406 / 5069 / 5411              ST PAUL, MN 55164                      Dean Foods Company                    06/28/2019                                                                    $              ‐
                                       GREENWAY EQUIPMENT SALES
3081                                   1701 HAMMOND ST
                                       BANGOR, ME 04401                       Garelick Farms, LLC                   LEASE: BUILDING AND LAND DATED 01/02/2019                                     $              ‐


                                                                                                                                                                                                                 Page 118 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 119 of 304
                                                Dean Foods Company, et al.
                                                                                      Contract Exhibit

           Multiparty Contract
Item         References (1)                        Counterparty                        Debtor(s)                                     Contract Description       Cure Amounts
                                 GREENWAY HOLDINGS LLC
                                 C/O GREENWAY EQUIPMENT SALES
3082                             ATTN TYLER SMITH
                                 1701 HAMMOND ST
                                 BANGOR, ME 04401                     Garelick Farms, LLC                LEASE: BUILDING AND LAND DATED 10/05/2015          $              ‐
                                 GREENWAY HOLDINGS LLC
                                 C/O GREENWAY EQUIPMENT SALES
3083                             ATTN TYLER SMITH
                                 1701 HAMMOND ST
                                 BANGOR, ME 04401                     Garelick Farms, LLC                LEASE: BUILDING AND LAND DATED 08/23/2016          $              ‐
                                 GREENWAY HOLDINGS LLC
                                 C/O GREENWAY EQUIPMENT SALES
3084                             ATTN TYLER SMITH
                                 1701 HAMMOND ST
                                 BANGOR, ME 04401                     Garelick Farms, LLC                LEASE: BUILDING AND LAND DATED 10/27/2017          $              ‐
                                 GREENWAY HOLDINGS LLC
                                 C/O GREENWAY EQUIPMENT SALES
3085                             ATTN TYLER SMITH
                                 1701 HAMMOND ST
                                 BANGOR, ME 04401                     Garelick Farms, LLC                LEASE: BUILDING AND LAND DATED 10/05/2015          $              ‐
                                 GREENWAY HOLDINGS LLC
                                 C/O GREENWAY EQUIPMENT SALES
3086                             ATTN TYLER SMITH
                                 1701 HAMMOND ST
                                 BANGOR, ME 04401                     Garelick Farms, LLC                LEASE: BUILDING AND LAND DATED 08/23/2016          $              ‐
                                 GREG BROTHERS
3087                             4444 BOSTON ROAD
                                 BARDSTOWN, KY 40004                  Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 GREG BROTHERS
3088                             4444 BOSTON ROAD
                                 BARDSTOWN, KY 40004                  Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 GRETTLER PROPERTIES
3089                             PO BOX 1022
                                 INDIANA, PA 15701                    Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 10/05/2016          $          7,659.82
                                 GRETTLER PROPERTIES
3090                             PO BOX 1022
                                 INDIANA, PA 15701                    Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 10/01/2006          $              ‐
                                 GRETTLER PROPERTIES
3091                             PO BOX 1022
                                 INDIANA, PA 15701                    Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 07/23/2019          $              ‐
                                 GREYROCK FARMS
3092                             5580 ANDERSON MILL ROAD
                                 MOORE, SC 29369                      Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 GREYROCK FARMS
3093                             5580 ANDERSON MILL ROAD
                                 MOORE, SC 29369                      Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 GRIBBONS, MARY K
3094                             ADDRESS ON FILE
                                                                      Dean Foods Company                 CHANGE OF CONTROL AGREEMENT                        $              ‐
                                 GRIBBONS, MARY KAY
3095                             ADDRESS ON FILE
                                                                      Dean Foods Company                 EMPLOYMENT AGREEMENT DATED 10/17/2019              $              ‐
                                 GRUPO LALA
                                 ATTN JOVANNY MARTINEZ
3096   6601 / 3096
                                 8750 N CENTRAL EXPRESSWAY, STE 400
                                 DALLAS, TX 75231                     Dean Foods Company                 LICENSING AGREEMENT DATED 09/29/2016               $              ‐
                                 GUARDIAN ALARM
3097                             PO BOX 5003
                                 SOUTHFIELD, MI 48086                 Country Fresh, LLC                 SERVICE CONTRACT                                   $              ‐
                                 GUENTHER, JULIANE R
3098                             ADDRESS ON FILE
                                                                      Dean Foods Company                 PHANTOM SHARES AGREEMENT                           $              ‐
                                 GUENTHER, JULIANE R
3099                             ADDRESS ON FILE
                                                                      Suiza Dairy Group, LLC             RETENTION AGREEMENT                                $              ‐
                                 GUERRERO, ALEJANDRO
3100                             ADDRESS ON FILE
                                                                      Southern Foods Group, LLC          SEVERANCE CONTRACT                                 $              ‐
                                 GUPTON, CHRIS H
3101                             ADDRESS ON FILE
                                                                      Dean Foods Company                 PHANTOM SHARES AGREEMENT                           $              ‐
                                 GUSTAFSON FARMS, LLC
3102                             2031 FALCONER FREWSBURG ROAD
                                 FREWSBURG, NY 14738                  Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 GUSTAFSON FARMS, LLC
3103                             2031 FALCONER FREWSBURG ROAD
                                 FREWSBURG, NY 14738                  Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 GUTHRIE TRUCKING/BROKERAGE LLC
                                 ATTN TONYA WARNER, CONTROLLER
3104
                                 1407 BRIDGES ST
                                 MOREHEAD CITY, NC 28557              Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 03/01/2017                $              ‐
                                 GUTHRIE TRUCKING/BROKERAGE LLC
                                 ATTN WARREN P GUTHRIE
3105
                                 1407 BRIDGES ST
                                 MOREHEAD CITY, NC 28557              Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 03/25/2014                $         19,914.27
                                 GUY GRUBBS
3106                             214 GRUBBS LANE
                                 WADDY, KY 40076                      Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 GUY GRUBBS
3107                             214 GRUBBS LANE
                                 WADDY, KY 40076                      Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 GUZMAN, FELICIANO
3108                             ADDRESS ON FILE
                                                                      Southern Foods Group, LLC          SEVERANCE CONTRACT                                 $              ‐
                                 GUZZINO LAND LLC
                                 ATTN PHILLIP GUZZINO
3109
                                 PO BOX 5965
                                 LAKE CHARLES, LA 70606               Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 08/30/2018          $          2,800.00




                                                                                                                                                                           Page 119 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 120 of 304
                                                Dean Foods Company, et al.
                                                                                      Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                     Debtor(s)                                      Contract Description                        Cure Amounts
                                 H AND S DAIRY
3110                             9664 RUSSELLVILLE ROAD
                                 MORGANTOWN, KY 42261                 Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 H AND S DAIRY
3111                             9664 RUSSELLVILLE ROAD
                                 MORGANTOWN, KY 42261                 Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $              ‐
                                 HABERSHAM ELECTRIC MEMBERSHIP CORP
                                 ATTN RICK E WOOD, PRESIDENT
3112
                                 6257 HWY 115 W; PO BOX 25
                                 CLARKESVILLE, GA 30523‐0025          Mayfield Dairy Farms, LLC          THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 01/27/2004   $              ‐
                                 HAGELSTEIN, JAIME
3113                             ADDRESS ON FILE
                                                                      Dean Foods Company                 PHANTOM SHARES AGREEMENT                                             $              ‐
                                 HAMLORD
3114                             RESEARCHING ADDRESS
                                                                      Dean Foods Company                 INSURANCE POLICIES DATED 03/13/2014                                  $              ‐
                                 HAMMOND FAMILY OF ARIZONA LLC, THE
                                 ATTN PHIL B HAMMOND
3115
                                 4324 N 40TH ST
                                 PHOENIX, AZ 85106                    Berkeley Farms, LLC                LEASE: BUILDING AND LAND DATED 11/09/2011                            $              ‐
                                 HAMMOND FAMILY OF ARIZONA LLC, THE
                                 ATTN PHIL B HAMMOND
3116
                                 4324 N 40TH ST
                                 PHOENIX, AZ 85108                    Berkeley Farms, LLC                LEASE: BUILDING AND LAND                                             $              ‐
                                 HAMMONS PRODUCTS COMPANY
                                 ATTN JACOB BASECKE, SALES MGR
3117
                                 105 HAMMONS DR
                                 STOCKTON, MO 65785                   Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 04/01/2018                                   $              ‐
                                 HAMMONS PRODUCTS COMPANY
                                 ATTN JACOB BASECKE, SALES MGR
3118
                                 105 HAMMONS DR
                                 STOCKTON, MO 65785                   Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/01/2018                                   $              ‐
                                 HANDE SPOT MINI STORAGE
3119                             PO BOX 166
                                 DECATUR, IN 46733                    Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND                                             $              ‐
                                 HANDEE SPOT MINI STORAGE
3120   3120 / 2334               PO BOX 166
                                 DECATUR, IN 46733                    Dean Foods Company                 LEASE: BUILDING AND LAND DATED 04/13/1995                            $              ‐
                                 HANNAFORD BROS CO
                                 ATTN TIMOTHY L SULLIVAN
3121   2140 / 2746 / 3121
                                 PO BOX 1330
                                 SALISBURY, NC 28145‐1330             Dean Foods Company                 SALES CONTRACT/TRADE AGREEMENT DATED 07/01/2014                      $              ‐
                                 HANS FARMS
3122                             89197 568 AVENUE
                                 WYNOT, NE 68792                      Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 HANS FARMS
3123                             89197 568 AVENUE
                                 WYNOT, NE 68792                      Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $              ‐
                                 HANSENS LANDSCAPING SERVICES INC
3124                             PO BOX 911420
                                 ST GEORGE, UT 84791                  Southern Foods Group, LLC          SERVICE CONTRACT DATED 01/12/2016                                    $              ‐
                                 HANSER'S HOLDINGS
3125                             430 S BILLINGS BLVD
                                 BILLINGS, MT 59101                   Dean Foods Company                 LEASE: BUILDING AND LAND DATED 01/20/2016                            $              ‐
                                 HANSON LOGISTICS
3126                             PO BOX 771877
                                 DETROIT, MI 48277                    Dean Foods Company                 STORAGE AGREEMENT DATED 08/23/2017                                   $              ‐
                                 HARDCASTLE, MICHAEL L
3127                             ADDRESS ON FILE
                                                                      Dean Foods Company                 PHANTOM SHARES AGREEMENT                                             $              ‐
                                 HARDEES FOOD SYSTEMS INC
                                 ATTN LEGAL DEPT
3128
                                 505 N 7TH ST, STE 2000
                                 SAINT LOUIS, MO 63101                Dean Foods North Central, LLC      CUSTOMER AGREEMENT                                                   $              ‐
                                 HARDEES FOOD SYSTEMS INC
                                 ATTN LEGAL DEPT
3129
                                 505 N 7TH ST, STE 2000
                                 SAINT LOUIS, MO 63101                Suiza Dairy Group, LLC             CUSTOMER AGREEMENT                                                   $              ‐
                                 HARDEES FOOD SYSTEMS INC
                                 ATTN LEGAL DEPT
3130
                                 505 N 7TH ST, STE 2000
                                 SAINT LOUIS, MO 63101                Dean Foods Company                 SUPPLY AGREEMENT DATED 09/16/2003                                    $              ‐
                                 HARDEES FOOD SYSTEMS INC
                                 ATTN LEGAL DEPT
3131
                                 505 N 7TH ST, STE 2000
                                 SAINT LOUIS, MO 63101                Dean Foods Company                 SUPPLY AGREEMENT DATED 09/16/2003                                    $              ‐
                                 HARDEES FOOD SYSTEMS INC
                                 ATTN LEGAL DEPT
3132
                                 505 N 7TH ST, STE 2000
                                 SAINT LOUIS, MO 63101                Dean Foods Company                 SUPPLY AGREEMENT DATED 09/16/2003                                    $              ‐
                                 HARDEES FOOD SYSTEMS INC
                                 ATTN PURCHASING DEPT
3133
                                 100 N BROADWAY, STE 1200
                                 SAINT LOUIS, MO 63102                Suiza Dairy Group, LLC             CUSTOMER AGREEMENT                                                   $              ‐
                                 HARDEES FOOD SYSTEMS INC
                                 ATTN PURCHASING DEPT
3134
                                 100 N BROADWAY, STE 1200
                                 SAINT LOUIS, MO 63102                Dean Foods North Central, LLC      CUSTOMER AGREEMENT                                                   $              ‐
                                 HARDEES FOOD SYSTEMS INC
                                 ATTN PURCHASING DEPT
3135
                                 100 N BROADWAY, STE 1200
                                 SAINT LOUIS, MO 63102                Dean Foods North Central, LLC      CUSTOMER AGREEMENT                                                   $              ‐
                                 HARDEES RESTAURANTS LLC
                                 ATTN LEGAL DEPT
3136   1168 / 3136 / 6155
                                 505 N 7TH ST, STE 2000
                                 SAINT LOUIS, MO 63101                Dean Foods Company                 FORMULA ACCESS AGREEMENT DATED 05/01/2013                            $              ‐
                                 HARDEES RESTAURANTS LLC
                                 ATTN LEGAL DEPT
3137   1169 / 3137 / 6156
                                 505 N 7TH ST, STE 2000
                                 SAINT LOUIS, MO 63101                Dean Foods Company                 FORMULA ACCESS AGREEMENT DATED 05/02/2013                            $              ‐


                                                                                                                                                                                            Page 120 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 121 of 304
                                           Dean Foods Company, et al.
                                                                                           Contract Exhibit

       Multiparty Contract
Item     References (1)                            Counterparty                             Debtor(s)                                     Contract Description       Cure Amounts
                             HARDEES RESTAURANTS LLC
                             ATTN LEGAL DEPT
3138
                             505 N 7TH ST, STE 2000
                             SAINT LOUIS, MO 63101                         Suiza Dairy Group, LLC             CUSTOMER AGREEMENT                                 $              ‐
                             HARDEES RESTAURANTS LLC
                             ATTN LEGAL DEPT
3139
                             505 N 7TH ST, STE 2000
                             SAINT LOUIS, MO 63101                         Suiza Dairy Group, LLC             CUSTOMER AGREEMENT                                 $              ‐
                             HARGOL CORPORATION
                             D/B/A UNITED TRAILER LEASING
3140
                             10250 XYLITE ST
                             BLAINE, MN 55449                              Dean Foods North Central, LLC      LEASE: EQUIPMENT DATED 01/23/2019                  $         37,753.07
                             HARGOL CORPORATION
                             D/B/A UNITED TRAILER LEASING
3141
                             10250 XYLITE ST
                             BLAINE, MN 55449                              Dean Foods North Central, LLC      LEASE: EQUIPMENT DATED 01/23/2019                  $              ‐
                             HARJO, BRANDON T.
3142                         ADDRESS ON FILE
                                                                           Dean Foods Company                 PHANTOM SHARES AGREEMENT                           $              ‐
                             HARMONY WAY FARMS, LLC
3143                         195 COUNTY ROAD 361
                             NIOTA, TN 37826                               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             HARMONY WAY FARMS, LLC
3144                         195 COUNTY ROAD 361
                             NIOTA, TN 37826                               Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             HARRIS ST HOLDINGS LLC
                             ATTN KEVIN A FOX
3145
                             100 N HARRIS ST
                             CLEONA, PA 17042                              Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 06/01/2019          $          2,500.00
                             HARRISON DAIRY, INC
3146                         215 HARRISON ROAD
                             LOUDON, TN 37774                              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             HARRISON DAIRY, INC
3147                         215 HARRISON ROAD
                             LOUDON, TN 37774                              Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             HARRISON DAIRY, INC. GA
3148                         215 HARRISON ROAD
                             LOUDON, TN 37774                              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             HARRISON DAIRY, INC. GA
3149                         215 HARRISON ROAD
                             LOUDON, TN 37774                              Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             HARRISON, CARL M
3150                         ADDRESS ON FILE
                                                                           Dean Foods Company                 PHANTOM SHARES AGREEMENT                           $              ‐
                             HARTFORD FREEZERS
                             ATTN GEORGE COLE, DIVISION MANAGER
3151
                             741 PARK AVE
                             EAST HARTFORD, CT 06104                       Dean Foods Company                 LEASE: EQUIPMENT DATED 09/14/2006                  $           600.00
                             HARTLAND COLONY
3152                         2105 WOODPILE RD
                             HAVRE, MT 59501                               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             HARTLAND COLONY
3153                         2105 WOODPILE RD
                             HAVRE, MT 59501                               Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             HARTZELL FARM
3154                         111 HARTZELL LANE
                             SLIPPERY ROCK, PA 16057                       Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             HARTZELL FARM
3155                         111 HARTZELL LANE
                             SLIPPERY ROCK, PA 16057                       Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             HARVEST HOME DAIRY
3156                         7401 HANNA ROAD
                             CHESTWOOD, KY 40014                           Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             HARVEST HOME DAIRY
3157                         7401 HANNA ROAD
                             CHESTWOOD, KY 40014                           Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             HARVEY S. ZIMMERMAN
3158                         3165 PEMBROKE FAIRVIEW ROAD
                             PEMBROKE, KY 42266                            Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             HARVEY S. ZIMMERMAN
3159                         3165 PEMBROKE FAIRVIEW ROAD
                             PEMBROKE, KY 42266                            Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             HAWAII TEAMSTERS & ALLIED WORKERS LOCAL 996
                             SHARON DUES OFFICE
3160
                             1817 HART STREET
                             HONOLULU, HI 96819‐0000                       Southern Foods Group, LLC          UNION CONTRACT DATED 02/06/2015                    $              ‐
                             HAWAIIAN COOL WATER LLC
3161                         2800 WOODLAWN DR, #271
                             HONOLULU, HI 96822                            Southern Foods Group, LLC          LEASE: EQUIPMENT DATED 01/28/2015                  $              ‐
                             HAWK, TIMOTHY A
3162                         ADDRESS ON FILE
                                                                           Dean Foods Company                 PERFORMANCE SHARE UNIT AGREEMENT                   $              ‐
                             HAWK, TIMOTHY A
3163                         ADDRESS ON FILE
                                                                           Dean Foods Company                 PHANTOM SHARES AGREEMENT                           $              ‐
                             HAWK, TIMOTHY A
3164                         ADDRESS ON FILE
                                                                           Southern Foods Group, LLC          RETENTION AGREEMENT                                $              ‐
                             HAYES, GARY W
3165                         ADDRESS ON FILE
                                                                           Suiza Dairy Group, LLC             SEVERANCE CONTRACT                                 $              ‐
                             HAYWARD, SUZANNE T
3166                         ADDRESS ON FILE
                                                                           Suiza Dairy Group, LLC             SEVERANCE CONTRACT                                 $              ‐
                             HAZELTON, JOHN STEPHEN
3167                         ADDRESS ON FILE
                                                                           Dean Foods Company                 PHANTOM SHARES AGREEMENT                           $              ‐




                                                                                                                                                                                Page 121 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 122 of 304
                                                Dean Foods Company, et al.
                                                                                               Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                              Debtor(s)                                       Contract Description                        Cure Amounts
                                 HCL AMERICA INC
                                 ATTN GENERAL COUNSEL
3168   3170 / 3168
                                 330 POTRERO AVE
                                 SUNNYVALE, CA 94085                          Dean Foods Company                  MASTER SERVICES AGREEMENT (IT SERVICES)                              $        194,059.22
                                 HCL AMERICA INC
                                 ATTN GENERAL COUNSEL
3169   3171 / 3169
                                 330 POTRERO AVE
                                 SUNNYVALE, CA 94085                          Dean Foods Company                  LOGISTICS CONTRACT DATED 08/29/2014                                  $               ‐
                                 HCL TECHNOLOGIES LTD
                                 ATTN HEAD LEGAL
3170   3170 / 3168               806 SIDDHARTH 96 NEHRU PL
                                 KALKAJI
                                 NEW DELHI, 110 019                           Dean Foods Company                  MASTER SERVICES AGREEMENT (IT SERVICES)                              $      1,378,486.33
                                 HCL TECHNOLOGIES LTD
                                 ATTN HEAD LEGAL
3171   3171 / 3169               806 SIDDHARTH 96 NEHRU PL
                                 KALKAJI
                                 NEW DELHI, 110 019                           Dean Foods Company                  LOGISTICS CONTRACT DATED 08/29/2014                                  $               ‐
                                 HEALTH CARE SERVICES GROUP
3172                             3220 TILLMAN DR
                                 BEN SALEM, PA 19020                          Dean Dairy Holdings, LLC            SALES CONTRACT/TRADE AGREEMENT                                       $              ‐
                                 HEALTH PROCUREMENT SERVICES INC (HPSI)
                                 ATTN DEAN HANSEN, SVP FOODSERVICE
3173
                                 1360 REYNOLDS AVE, STE 101
                                 IRVINE, CA 92614                             Dean Dairy Holdings, LLC            PURCHASE CONTRACT                                                    $              ‐
                                 HEALTHCARE GROUP PURCHASING INC
                                 ATTN MARK OLIVA
3174
                                 3 CEDAR BROOK DR
                                 CRANBURY, NJ 08512                           Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 09/01/2019                                   $               ‐
                                 HEALTHCARE GROUP PURCHASING INC
                                 ATTN MARK OLIVA
3175
                                 3 CEDAR BROOK DR
                                 CRANBURY, NJ 08512                           Dean Dairy Holdings, LLC            DISTRIBUTION AGREEMENT DATED 09/01/2019                              $              ‐
                                 HEALTHCARE GROUP PURCHASING INC
                                 ATTN STANLEY N SARAMA
3176
                                 3 CEDAR BROOK DR
                                 CRANBURY, NJ 08512                           Dean Dairy Holdings, LLC            DISTRIBUTION AGREEMENT DATED 08/01/2008                              $               ‐
                                 HEARTHSONE PROPERTIES BENICIA LLC
                                 ATTN PEGGY HAIDL
3177
                                 25 CALVADOS
                                 NEWPORT COAST, CA 92657                      Berkeley Farms, LLC                 LEASE: BUILDING AND LAND DATED 10/09/2015                            $              ‐
                                 HEARTHSONE PROPERTIES BENICIA LLC
                                 ATTN PEGGY HAIDL
3178
                                 25 CALVADOS
                                 NEWPORT COAST, CA 92657                      Berkeley Farms, LLC                 LEASE: BUILDING AND LAND                                             $               ‐
                                 HEARTHSONE PROPERTIES BENICIA LLC
                                 ATTN PEGGY HAIDL
3179
                                 25 CALVADOS
                                 NEWPORT COAST, CA 92657                      Berkeley Farms, LLC                 LEASE: BUILDING AND LAND DATED 12/04/2015                            $               ‐
                                 HEATHERLY DAIRY
3180                             494 CANEY BRANCH RD
                                 MORRISON, TN 37357                           Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 HEATHERLY DAIRY
3181                             494 CANEY BRANCH RD
                                 MORRISON, TN 37357                           Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $               ‐
                                 HEAVY VEHICLE ELECTRONIC LICENSE PLATE INC
                                 A/K/A HELP INC
3182                             ATTN CUSTOMER SERVICE
                                 510 PARKLAND DR
                                 SANDY, UT 84070                              Dean Foods Company                  LICENSING AGREEMENT DATED 10/18/2016                                 $        335,826.04
                                 HEAVY VEHICLE ELECTRONIC LICENSE PLATE INC
                                 C/O PREPASS SERVICE CENTER
3183                             ATTN CUSTOMER SERVICE
                                 510 PARKLAND DR
                                 SANDY, UT 84070                              Dean Foods Company                  LICENSING AGREEMENT                                                  $              ‐
                                 HEFLICH, HENRY, JR
                                 D/B/A SUMMIT FARMS
3184                             ATTN HENRY HEFLICH JR
                                 203 KLINE RD
                                 BETHEL, PA 19507                             Tuscan/Lehigh Dairies, Inc.         THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 05/09/2013   $               ‐
                                 HEINSOHN, MARK A.
3185                             ADDRESS ON FILE
                                                                              Dean Foods Company                  PHANTOM SHARES AGREEMENT                                             $              ‐
                                 HEINZMANN, STEPHEN F
3186                             ADDRESS ON FILE
                                                                              Dean Foods Company                  PHANTOM SHARES AGREEMENT                                             $               ‐
                                 HEITZ, KENNETH W
3187                             ADDRESS ON FILE
                                                                              Garelick Farms, LLC                 SEVERANCE CONTRACT                                                   $               ‐
                                 HELLER ALPER ROBERTS ‐ EDISON LLC
                                 ATTN BRIAN BANASZYNSKI, PRESIDENT
3188
                                 205 MILL RD
                                 EDISON, NJ 08837                             Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 06/18/2017                            $               ‐
                                 HELLER ALPER ROBERTS ‐ EDISON LLC
                                 ATTN JEFFREY MILANAIK, PRESIDENT
3189
                                 205 MILL RD
                                 EDISON, NJ 08837                             Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 10/31/2006                            $               ‐
                                 HELLER ALPER ROBERTS ‐ EDISON LLC
                                 ATTN JEFFREY MILANAIK, PRESIDENT
3190
                                 205 MILL RD
                                 EDISON, NJ 08837                             Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 07/29/2011                            $               ‐
                                 HELLER ALPER ROBERTS‐EDISON
                                 ATTN BRIAN BANASZYNSKI, PRESIDENT
3191
                                 205 MILL RD
                                 EDISON, NJ 08837                             Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 06/26/2014                            $               ‐
                                 HELLER ALPER ROBERTS‐EDISON
                                 ATTN JEFFREY MILANAIK, PRESIDENT
3192
                                 205 MILL RD
                                 EDISON, NJ 08837                             Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 10/31/2006                            $               ‐



                                                                                                                                                                                                      Page 122 of 304
                    Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 123 of 304
                                               Dean Foods Company, et al.
                                                                                           Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                          Debtor(s)                                        Contract Description       Cure Amounts
                                 HELLER ALPER ROBERTS‐EDISON
                                 ATTN JEFFREY MILANAIK, PRESIDENT
3193
                                 205 MILL RD
                                 EDISON, NJ 08837                         Suiza Dairy Group, LLC                LEASE: BUILDING AND LAND DATED 07/27/2011          $              ‐
                                 HELLER ALPER ROBERTS‐EDISON
                                 ATTN JEFFREY MILANAIK, PRESIDENT
3194
                                 205 MILL RD
                                 EDISON, NJ 08837                         Suiza Dairy Group, LLC                LEASE: BUILDING AND LAND                           $              ‐
                                 HELLER INDUSTRIAL PARKS INC
                                 ATTN ALLAN RAMSAY, VP/PROPERTY MGR
3195
                                 205 MILL RD
                                 EDISON, NJ 08837                         Suiza Dairy Group, LLC                LEASE: BUILDING AND LAND                           $              ‐
                                 HELLER INDUSTRIAL PARKS INC
                                 ATTN DENISE M MICHAEL, CONTRACTS ADMIN
3196
                                 205 MILL RD
                                 EDISON, NJ 08837‐3801                    Suiza Dairy Group, LLC                LEASE: BUILDING AND LAND                           $              ‐
                                 HELLER INDUSTRIAL PARKS INC
                                 ATTN HELLER MARITAL TRUST
3197   3197 / 475
                                 205 MILL RD
                                 EDISON, NJ 08817                         Suiza Dairy Group, LLC                INSURANCE POLICIES                                 $         17,499.23
                                 HELLER, ISAAC
3198                             205 MILL RD
                                 EDISON, NJ 08837                         Suiza Dairy Group, LLC                LEASE: BUILDING AND LAND DATED 07/01/2014          $              ‐
                                 HELLER, ISAAC
3199                             205 MILL RD
                                 EDISON, NJ 08837                         Suiza Dairy Group, LLC                LEASE: BUILDING AND LAND DATED 07/01/2014          $              ‐
                                 HELLER, ISAAC
3200                             205 MILL RD
                                 EDISON, NJ 08837                         Suiza Dairy Group, LLC                LEASE: BUILDING AND LAND                           $              ‐
                                 HELLER, ISAAC
3201                             205 MILL RD
                                 EDISON, NJ 08837                         Suiza Dairy Group, LLC                LEASE: BUILDING AND LAND DATED 04/16/2009          $              ‐
                                 HELMSMAN MGMT SERVICES LLC
                                 ATTN PETER J CLAS
3202
                                 175 BERKELEY ST
                                 BOSTON, MA 02117                         Dean Foods Company                    INSURANCE POLICIES DATED 11/07/2012                $          8,331.47
                                 HELMSMAN MGMT SERVICES LLC
                                 ATTN PETER J CLAS
3203
                                 175 BERKELEY ST
                                 BOSTON, MA 02117                         Dean Foods Company                    INSURANCE POLICIES DATED 11/07/2012                $              ‐
                                 HEMPHILL, RICHARD AND NORA
3204                             PO BOX 580448
                                 NORTH PALM SPRINGS, CA 92258‐0448        Alta‐Dena Certified Dairy, LLC        LEASE: BUILDING AND LAND DATED 03/17/2016          $          3,200.00
                                 HEMPHILL, RICHARD AND NORA
3205                             PO BOX 580448
                                 NORTH PALM SPRINGS, CA 92258‐0448        Alta‐Dena Certified Dairy, LLC        LEASE: BUILDING AND LAND DATED 02/01/2019          $              ‐
                                 HEMPHILL, RICHARD AND NORA
3206                             PO BOX 580448
                                 NORTH PALM SPRINGS, CA 92258‐0448        Alta‐Dena Certified Dairy, LLC        LEASE: BUILDING AND LAND DATED 02/18/2014          $              ‐
                                 HENDRICKSON, DEBRA S
3207                             ADDRESS ON FILE
                                                                          Dean Foods Company                    PHANTOM SHARES AGREEMENT                           $               ‐
                                 HENRY FARMS OF KNOX LLC
3208                             263 MCGIFFEN ROAD
                                 KNOX, PA 16232                           Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 HENRY FARMS OF KNOX LLC
3209                             263 MCGIFFEN ROAD
                                 KNOX, PA 16232                           Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                 HENRY HORRELL
3210                             3030 SIDCO DR
                                 NASHVILLE, TN 37204                      Suiza Dairy Group, LLC                LEASE: BUILDING AND LAND DATED 02/13/1995          $              ‐
                                 HENRY S. STOLTZFOOS
3211                             2950 SOUTH MONTGOMERY ROAD
                                 CADIZ, KY 42211                          Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 HENRY S. STOLTZFOOS
3212                             2950 SOUTH MONTGOMERY ROAD
                                 CADIZ, KY 42211                          Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                 HENRY Z STOLTZFUS
3213                             2989 MILLERS MILL ROAD
                                 OAK GROVE, KY 42262                      Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 HENRY Z STOLTZFUS
3214                             2989 MILLERS MILL ROAD
                                 OAK GROVE, KY 42262                      Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                 HERBERT BASHAM
3215                             582 BOGIE SCOTT ROAD
                                 WOODBURY, TN 37190‐5681                  Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 HERBERT BASHAM
3216                             582 BOGIE SCOTT ROAD
                                 WOODBURY, TN 37190‐5681                  Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                 HERITAGE DISTRIBUTING COMPANY
                                 ATTN VP OF OPERATIONS
3217
                                 425 S NINTH AVE
                                 CITY OF INDUSTRY, CA 91746               Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 08/01/2017                  $        754,078.33
                                 HERNANDEZ, JAIME
3218                             ADDRESS ON FILE
                                                                          Garelick Farms, LLC                   SEVERANCE CONTRACT                                 $              ‐
                                 HERO/WITEWAVE LLC
                                 ATTN JILL WATERS
3219
                                 12002 AIRPORT WAY
                                 BROOMFIELD, CO 80021‐2546                Dean Foods Company                    SERVICE CONTRACT                                   $              ‐
                                 HERRERA BECERRA, MIGUELANGEL
3220                             ADDRESS ON FILE
                                                                          Dean Foods Company                    PHANTOM SHARES AGREEMENT                           $              ‐
                                 HERSHEY COMPANY, THE
                                 ATTN GLOBAL LICENSING
3221                             HCW VISITORS CNTR
                                 251 PARK BLVD
                                 HERSHEY, PA 17033‐0800                   Friendly'S Ice Cream Holdings Corp.   LICENSING AGREEMENT DATED 11/23/2013               $              ‐




                                                                                                                                                                                  Page 123 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 124 of 304
                                                Dean Foods Company, et al.
                                                                                    Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                    Debtor(s)                                        Contract Description               Cure Amounts
                                 HERSHEY COMPANY, THE
                                 ATTN OFFICE OF GENERAL COUNSEL
3222
                                 100 CRYSTAL A DRIVE
                                 HERSHEY, PA 17033                  Friendly'S Ice Cream Holdings Corp.   LICENSING AGREEMENT DATED 11/25/2015                       $         71,034.88
                                 HERSHEY COMPANY, THE
                                 ATTN OFFICE OF GENERAL COUNSEL
3223
                                 100 CRYSTAL A DRIVE
                                 HERSHEY, PA 17033                  Friendly'S Ice Cream Holdings Corp.   LICENSING AGREEMENT DATED 07/22/2015                       $              ‐
                                 HESTER FARM
3224                             281 SOUTH LEATH ROAD
                                 PORTLAND, TN 37148                 Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 HESTER FARM
3225                             281 SOUTH LEATH ROAD
                                 PORTLAND, TN 37148                 Dean Foods Company                    TRANSPORTATION AGREEMENT                                   $              ‐
                                 HEYL TRUCK LINES
                                 SDS 12 1867
3226
                                 PO BOX 86
                                 MINNEAPOLIS, MN 55486              Dean Foods Company                    TRANSPORTATION AGREEMENT                                   $         18,967.98
                                 HICKMAN VALLEY FARMS
3227                             3025 MIDLAND ROAD
                                 SHELBYVILLE, TN 37160              Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 HICKMAN VALLEY FARMS
3228                             3025 MIDLAND ROAD
                                 SHELBYVILLE, TN 37160              Dean Foods Company                    TRANSPORTATION AGREEMENT                                   $              ‐
                                 HICKMANS EGG RANCH INC
                                 ATTN JUAN MALDONADO
3229
                                 6515 S JACKRABBIT TRAIL
                                 BUCKEYE, AZ 85326                  Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 11/16/2016                         $         60,728.55
                                 HICKMANS EGG RANCH INC
                                 ATTN JUAN MALDONADO
3230
                                 6515 S JACKRABBIT TRAIL
                                 BUCKEYE, AZ 85326                  Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 01/22/2019                         $              ‐
                                 HICKS, LARRY A
3231                             ADDRESS ON FILE
                                                                    Dean Foods Company                    PHANTOM SHARES AGREEMENT                                   $              ‐
                                 HIDDEN LAKE COLONY
                                 PO BOX 34001
3232
                                 FULLERTON, CA 92834
                                                                    Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                              $         67,560.48
                                 HIDDEN LAKE COLONY
                                 PO BOX 34001
3233
                                 FULLERTON, CA 92834
                                                                    Dean Foods Company                    TRANSPORTATION AGREEMENT                                   $              ‐
                                 HIGH COUNTRY SERVICE LLC
                                 ATTN PRESIDENT
3234
                                 451 N MEADOW DR
                                 DAMMERON VALLEY, UT 84783          Southern Foods Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/01/2017   $              ‐
                                 HIGHLAND DAIRY
3235                             650 CURRY ROAD
                                 CLOVIS, NM 88101                   Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 HIGHLAND DAIRY
3236                             650 CURRY ROAD
                                 CLOVIS, NM 88101                   Dean Foods Company                    TRANSPORTATION AGREEMENT                                   $              ‐
                                 HIGHLAND H FARM
3237                             497 SUGAR HILL ROAD
                                 BROCKWAY, PA 15824                 Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 HIGHLAND H FARM
3238                             497 SUGAR HILL ROAD
                                 BROCKWAY, PA 15824                 Dean Foods Company                    TRANSPORTATION AGREEMENT                                   $              ‐
                                 HIGHWAY 19/23 LLC
3239   4853 / 3239               51 BRIDGE ST
                                 SYLVA, NC 28779                    Dean Foods Company                    LEASE: BUILDING AND LAND DATED 05/16/2017                  $              ‐
                                 HIGHWAY 19/23 LLC
3240   4854 / 3240               51 BRIDGE ST
                                 SYLVA, NC 28779                    Dean Foods Company                    LEASE: BUILDING AND LAND DATED 05/16/2017                  $              ‐
                                 HIGHWAY 19/23 LLC
                                 ATTN MOON S CHOI‐CHUNG
3241   4852 / 3241
                                 177 PARK DR
                                 SYLVA, NC 28779                    Dean Foods Company                    LEASE: BUILDING AND LAND DATED 05/16/2017                  $              ‐
                                 HIGHWAY 19/23 LLC
                                 ATTN MOON S CHOI‐CHUNG
3242
                                 177 PARK DR
                                 SYLVA, NC 28779                    Dean Puerto Rico Holdings, LLC        LEASE: BUILDING AND LAND DATED 05/11/2017                  $              ‐
                                 HIGHWAY 19/23 LLC
                                 ATTN MOON S CHOI‐CHUNG
3243
                                 177 PARK DR
                                 SYLVA, NC 28779                    Dean Puerto Rico Holdings, LLC        LEASE: BUILDING AND LAND                                   $              ‐
                                 HIGHWAY 19/23 LLC
                                 ATTN MOON S CHOI‐CHUNG
3244
                                 177 PARK DR
                                 SYLVA, NC 28779                    Dean Puerto Rico Holdings, LLC        LEASE: BUILDING AND LAND                                   $              ‐
                                 HIGHWAY 19/23 LLC
                                 ATTN MOON S CHOI‐CHUNG
3245
                                 177 PARK DR
                                 SYLVA, NC 28779                    Dean Puerto Rico Holdings, LLC        LEASE: BUILDING AND LAND DATED 05/10/2017                  $              ‐
                                 HIGHWAY 19/23 LLC
                                 ATTN MOON S CHOI‐CHUNG
3246
                                 177 PARK DR
                                 SYLVA, NC 28779                    Dean Puerto Rico Holdings, LLC        LEASE: BUILDING AND LAND                                   $              ‐
                                 HILL BROTHERS DAIRY
3247                             219 PORT WATSON ST
                                 CORTLAND, NY 13045                 Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 HILL BROTHERS DAIRY
3248                             219 PORT WATSON ST
                                 CORTLAND, NY 13045                 Dean Foods Company                    TRANSPORTATION AGREEMENT                                   $              ‐
                                 HILL COUNTRY DAIRIES INC
                                 ATTN CHRIS BOYLE
3249   6602 / 3249
                                 912 KRAMER LN
                                 AUSTIN, TX 78758                   Dean Foods Company                    LICENSING AGREEMENT DATED 02/07/2017                       $          9,488.05



                                                                                                                                                                                    Page 124 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 125 of 304
                                                Dean Foods Company, et al.
                                                                                          Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                           Debtor(s)                                     Contract Description       Cure Amounts
                                 HILL, JANET V.
3250                             ADDRESS ON FILE
                                                                          Dean Foods Company                 RESTRICTED STOCK UNIT AGREEMENT                    $               ‐
                                 HILL, JANET V.
3251                             ADDRESS ON FILE
                                                                          Dean Foods Company                 STOCK OPTION AGREEMENT                             $               ‐
                                 HILL, PAUL E
3252                             ADDRESS ON FILE
                                                                          Dean Foods Company                 PHANTOM SHARES AGREEMENT                           $               ‐
                                 HILLANDALE FARMS INC
                                 ATTN GARY BETHEL, PRESIDENT
3253
                                 137 MATTERS ST, STE 2200
                                 GREENSBURG, PA 15601                     Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 07/01/2018                 $        256,590.31
                                 HILLANDALE FARMS INC
                                 ATTN GARY BETHEL, PRESIDENT
3254
                                 137 MATTERS ST, STE 2200
                                 GREENSBURG, PA 15601                     Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 07/01/2016                 $               ‐
                                 HILLSIDE COLONY
3255                             PO BOX 169
                                 SWEETGRASS, MT 59484                     Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $               ‐
                                 HILLSIDE COLONY
3256                             PO BOX 169
                                 SWEETGRASS, MT 59484                     Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 HILTON SUPPLY MANAGEMENT LLC
                                 ATTN ANU SAXENA, SR VP
3257
                                 7926 JONES BRANCH DR, 4TH FL
                                 MCLEAN, VA 22102                         Dean Dairy Holdings, LLC           DISTRIBUTION AGREEMENT DATED 02/07/2018            $           631.48
                                 HILTON SUPPLY MANAGEMENT LLC
                                 ATTN HILTON SUPPLY MANAGEMENT
3258
                                 7926 JONES BRANCH DR, 4TH FL
                                 MCLEAN, VA 22102                         Dean Dairy Holdings, LLC           DISTRIBUTION AGREEMENT DATED 12/01/2015            $               ‐
                                 HINSON, EDWIN
3259                             ADDRESS ON FILE
                                                                          Dean Foods Company                 PERFORMANCE SHARE UNIT AGREEMENT                   $               ‐
                                 HINSON, EDWIN
3260                             ADDRESS ON FILE
                                                                          Dean Foods Company                 PHANTOM SHARES AGREEMENT                           $               ‐
                                 HINSON, EDWIN
3261                             ADDRESS ON FILE
                                                                          Dean Foods Company                 STOCK OPTION AGREEMENT                             $               ‐
                                 HIRSCHBACH TRANSPORTATION SERVICES INC
                                 ATTN AJ TUCKER
3262
                                 18355 US HWY 20
                                 EAST DUBUQUE, IL 61025                   Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 06/03/2014                $          9,307.54
                                 HIRSCHBACH TRANSPORTATION SERVICES INC
                                 ATTN AJ TUCKER
3263
                                 18355 US HWY 20
                                 EAST DUBUQUE, IL 61025                   Dean Dairy Holdings, LLC           LOGISTICS CONTRACT                                 $               ‐
                                 HISCOX INSURANCE COMPANY INC
3264                             520 MADISON AVE, 32ND FL
                                 NEW YORK, NY 10022                       Dean Foods Company                 INSURANCE POLICIES                                 $               ‐
                                 HODGES, JAMES L
3265                             ADDRESS ON FILE
                                                                          Suiza Dairy Group, LLC             SEVERANCE CONTRACT                                 $               ‐
                                 HOEING LIVESTOCK FARMS, INC.
3266                             3493 SOUTH 350 WEST
                                 RUSHVILLE, IN 46173                      Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $               ‐
                                 HOEING LIVESTOCK FARMS, INC.
3267                             3493 SOUTH 350 WEST
                                 RUSHVILLE, IN 46173                      Dean Foods Company                 TRANSPORTATION AGREEMENT                           $               ‐
                                 HOGAN DEDICATED SERVICES LLC
                                 ATTN VP OF SALES
3268
                                 2150 SCHUETZ ROAD, STE 210
                                 SAINT LOUIS, MO 63044                    Suiza Dairy Group, LLC             LOGISTICS CONTRACT DATED 09/14/2017                $         38,639.53
                                 HOGAN LOGISTICS INC
                                 ATTN PRESIDENT
3269
                                 85 CORPORATE WOODS DR
                                 BRIDGETON, MI 63044                      Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 05/01/2014                $               ‐
                                 HOGAN LOGISTICS INC
                                 ATTN PRESIDENT
3270
                                 85 CORPORATE WOODS DR
                                 BRIDGETON, MI 63044                      Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 03/01/2017                $               ‐
                                 HOJER, GALE
3271                             ADDRESS ON FILE
                                                                          Dean Foods Company                 PHANTOM SHARES AGREEMENT                           $              ‐
                                 HOJER, GALE
3272                             ADDRESS ON FILE
                                                                          Dean Foods North Central, LLC      RETENTION AGREEMENT                                $               ‐
                                 HOLLAND ENTERPRISES INC
3273                             PO BOX 9768
                                 FARGO, ND 58106                          Dean Foods Company                 TRANSPORTATION AGREEMENT                           $               ‐
                                 HOLLAND FARMS OF OLIN, LLC #2
3274                             PO BOX 2
                                 OLIN, NC 28660                           Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $               ‐
                                 HOLLAND FARMS OF OLIN, LLC #2
3275                             PO BOX 2
                                 OLIN, NC 28660                           Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 HOLLAND FARMS OF OLIN, LLC
3276                             PO BOX 25
                                 OLIN, NC 28660                           Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $               ‐
                                 HOLLAND FARMS OF OLIN, LLC
3277                             PO BOX 25
                                 OLIN, NC 28660                           Dean Foods Company                 TRANSPORTATION AGREEMENT                           $               ‐
                                 HOLLANDIA DAIRY INC
                                 ATTN NORMA RECORD
3278   6603 / 3278
                                 622 E MISSION RD
                                 SAN MARCOS, CA 92069                     Dean Foods Company                 LICENSING AGREEMENT DATED 05/07/2018               $        153,575.64
                                 HOLLOMAN, TONY L
3279                             ADDRESS ON FILE
                                                                          Suiza Dairy Group, LLC             SEVERANCE CONTRACT                                 $               ‐


                                                                                                                                                                               Page 125 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 126 of 304
                                                Dean Foods Company, et al.
                                                                                               Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                              Debtor(s)                                      Contract Description       Cure Amounts
                                 HOLLY KNOLL FARM
3280                             1315 BROWN SPRINGS ROAD
                                 GREENVILLE, TN 37743                          Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 HOLLY KNOLL FARM
3281                             1315 BROWN SPRINGS ROAD
                                 GREENVILLE, TN 37743                          Dean Foods Company                 TRANSPORTATION AGREEMENT                            $              ‐
                                 HOLSTEINS UNLIMITED LLC ‐ 2
3282                             37245 100TH AVENUE
                                 LEIGH, NE 68643                               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 HOLSTEINS UNLIMITED LLC ‐ 2
3283                             37245 100TH AVENUE
                                 LEIGH, NE 68643                               Dean Foods Company                 TRANSPORTATION AGREEMENT                            $              ‐
                                 HOLSTEINS UNLIMITED LLC
3284                             37245 100TH AVENUE
                                 LEIGH, NE 68643                               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 HOLSTEINS UNLIMITED LLC
3285                             37245 100TH AVENUE
                                 LEIGH, NE 68643                               Dean Foods Company                 TRANSPORTATION AGREEMENT                            $              ‐
                                 HOLSTEINS, JONDALE
3286   4506 / 3286               10218 FULKERTH RD
                                 CERES, CA 95307                               Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 10/29/2018                  $               ‐
                                 HOLTGRAVE DISTRIBUTING INC
                                 ATTN RICK HOLTGRAVE, PRESIDENT
3287
                                 654 E STATE ST
                                 O'FALLON, IL 62269                            Suiza Dairy Group, LLC             LOGISTICS CONTRACT DATED 03/25/2011                 $          1,133.60
                                 HOLTGRAVE DISTRIBUTING INC
                                 ATTN RICK HOLTGRAVE, PRESIDENT
3288
                                 654 E STATE ST
                                 O'FALLON, IL 62269                            Suiza Dairy Group, LLC             LOGISTICS CONTRACT DATED 03/25/2011                 $              ‐
                                 HOMESTEAD ACRES
3289                             310 WEST REISTVILLE ROAD
                                 MYERSTOWN, PA 17067                           Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 HOMESTEAD ACRES
3290                             310 WEST REISTVILLE ROAD
                                 MYERSTOWN, PA 17067                           Dean Foods Company                 TRANSPORTATION AGREEMENT                            $              ‐
                                 HONEY HILL FARM
3291                             542 HONEY HILL ROAD
                                 POLAND, NY 13431                              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 HONEY HILL FARM
3292                             542 HONEY HILL ROAD
                                 POLAND, NY 13431                              Dean Foods Company                 TRANSPORTATION AGREEMENT                            $              ‐
                                 HOOI, ROGER W
3293                             ADDRESS ON FILE
                                                                               Dean Foods Company                 PHANTOM SHARES AGREEMENT                            $              ‐
                                 HOPPEN PROPERTIES
3294                             251 BLALOCK DRIVE
                                 WALLA WALLA, WA 99362                         Dean Foods Company                 LEASE ‐ DISTRIBUTION DEPOT                          $           850.00
                                 HORIZON MEDIA INC
                                 ATTN MICHAEL AIELLO, SVP MANAGING DIRECTOR,
3295                             SHARED SERVICES
                                 75 VARICK ST, 16TH FL
                                 NEW YORK, NY 10013                            Dean Foods Company                 ADVERTISING CONTRACT DATED 05/28/2013               $        722,251.54
                                 HORIZON MEDIA INC
                                 ATTN MICHAEL AIELLO, SVP MANAGING DIRECTOR,
3296                             SHARED SERVICES
                                 75 VARICK ST, 16TH FL
                                 NEW YORK, NY 10013                            Dean Dairy Holdings, LLC           ADVERTISING CONTRACT DATED 10/13/2017               $              ‐
                                 HORIZON MEDIA INC
                                 ATTN MICHAEL AIELLO, SVP MANAGING DIRECTOR,
3297                             SHARED SERVICES
                                 75 VARICK ST, 16TH FL
                                 NEW YORK, NY 10013                            Dean Dairy Holdings, LLC           ADVERTISING CONTRACT DATED 08/26/2011               $              ‐
                                 HORIZON MEDIA INC
                                 ATTN MICHAEL AIELLO, SVP MANAGING DIRECTOR,
3298                             SHARED SERVICES
                                 75 VARICK ST, 16TH FL
                                 NEW YORK, NY 10013                            Dean Dairy Holdings, LLC           ADVERTISING CONTRACT DATED 08/04/2016               $              ‐
                                 HORIZON ORGANIC DAIRY LLC
                                 ATTN DIRECTOR MILK SUPPLY
3299   4423 / 3299
                                 12002 AIRPORT WAY
                                 BROOMFIELD, CO 80021‐2546                     Dean Foods Company                 PURCHASE CONTRACT                                   $              ‐
                                 HORNSBY FARM, INC.
3300                             330 JIM HORNSBY LANE
                                 DECATUR, TN 37322                             Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 HORNSBY FARM, INC.
3301                             330 JIM HORNSBY LANE
                                 DECATUR, TN 37322                             Dean Foods Company                 TRANSPORTATION AGREEMENT                            $              ‐
                                 HORRELL, KATHLEEN
3302                             11 BURTON HILLS BLVD #N113
                                 NASHVILLE, TN 37215                           Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 03/24/2014           $              ‐
                                 HORTON, MARVIN V & SHARON L
3303                             PO BOX 1528
                                 TARBORO, NC 27886                             Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 03/18/2001           $              ‐
                                 HOT EXPRESS INC
3304                             PO BOX 51060
                                 BILLINGS, MT 59105                            Dean Foods Company                 TRANSPORTATION AGREEMENT                            $         22,583.91
                                 HOWARD BAER INC
                                 ATTN JEFF POOLE, OPERATIONS MGR
3305
                                 1301 FOSTER AVE
                                 NASHVILLE, TN 37210                           Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 03/01/2017                 $              ‐
                                 HOWARD BAER INC
                                 ATTN JOHN VAHRENKAMP, OPERATIONS MGR
3306
                                 1301 FOSTER AVE
                                 NASHVILLE, TN 37210                           Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 03/14/2014                 $         74,367.25
                                 HOWCO MANAGEMENT COMPANY LLC
3307                             7 GORDON AVE
                                 LAWRENCEVILLE, NJ 08648                       Dean Foods Company                 LEASE: BUILDING AND LAND DATED 01/08/2018           $              ‐
                                 HOWCO MANAGEMENT COMPANY LLC
3308                             7 GORDON AVE
                                 LAWRENCEVILLE, NJ 08648                       Dean Foods Company                 LEASE: BUILDING AND LAND                            $              ‐


                                                                                                                                                                                     Page 126 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 127 of 304
                                                Dean Foods Company, et al.
                                                                                                        Contract Exhibit

            Multiparty Contract
Item          References (1)                             Counterparty                                   Debtor(s)                                      Contract Description           Cure Amounts
                                     HOWCO MANAGEMENT COMPANY LLC
3309                                 7 GORDON AVE
                                     LAWRENCEVILLE, NJ 08648                           Garelick Farms, LLC                 LEASE: BUILDING AND LAND                               $              ‐
                                     HOWCO MANAGEMENT COMPANY LLC
3310                                 7 GORDON AVE
                                     LAWRENCEVILLE, NJ 08648                           Garelick Farms, LLC                 LEASE: BUILDING AND LAND                               $               ‐
                                     HOWCO MANAGEMENT COMPANY LLC
3311                                 7 GORDON AVE
                                     LAWRENCEVILLE, NJ 08648                           Garelick Farms, LLC                 LEASE: BUILDING AND LAND                               $               ‐
                                     HOWELL, ALEX
       3076 / 3077 / 3312 / 3313 /   C/O MATT MCLEAN
3312
       4567 / 4569 / 4570 / 4571     17765 CHAMPAIGN DR
                                     WINTER GARDEN, FL 34787                           DFC Ventures, LLC                   PURCHASE CONTRACT DATED 06/22/2017                     $              ‐
                                     HOWELL, MARTHA
       3076 / 3077 / 3312 / 3313 /   C/O MATT MCLEAN
3313
       4567 / 4569 / 4570 / 4571     17765 CHAMPAIGN DR
                                     WINTER GARDEN, FL 34787                           DFC Ventures, LLC                   PURCHASE CONTRACT DATED 06/22/2017                     $              ‐
                                     HP HOOD LLC
                                     ATTN JEFFREY ANDREWS, SR DIRECTOR, CONTRACT MFG
3314                                 6 KIMBALL LN
                                     LYNNFIELD, MA 01940
                                                                                       Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 01/05/2016                     $         25,462.48
                                     HP HOOD LLC
                                     ATTN JEFFREY ANDREWS, SR DIRECTOR, CONTRACT MFG
3315                                 6 KIMBALL LN
                                     LYNNFIELD, MA 01940
                                                                                       Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 07/17/2018                     $              ‐
                                     HP HOOD LLC
                                     ATTN JEFFREY ANDREWS, SR DIRECTOR, CONTRACT MFG
3316                                 6 KIMBALL LN
                                     LYNNFIELD, MA 01940
                                                                                       Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 07/02/2015                     $              ‐
                                     HPS LLC
                                     ATTN KATIE HAYWARD, CONTRACT ANALYST
3317   3318 / 3317
                                     3275 N M‐37 HWY                                   Suiza Dairy Group, LLC
                                     MIDDLEVILLE, MI 49333                             Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 07/01/2011                    $              ‐
                                     HPS MI INC
                                     ATTN KATIE HAYWARD, CONTRACT ANALYST
3318   3318 / 3317
                                     3275 N M‐37 HWY                                   Suiza Dairy Group, LLC
                                     MIDDLEVILLE, MI 49333                             Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 07/01/2011                    $               ‐
                                     HSBC BANK USA NATIONAL ASSOCIATION
                                     ATTN LEGAL DEPT‐GENERAL COUNSEL
3319
                                     452 FIFTH AVE
                                     NEW YORK, NY 10018                                Dean Foods Company                  DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT   $              ‐
                                     HSBC BANK USA NATIONAL ASSOCIATION
                                     ATTN LEGAL DEPT‐GENERAL COUNSEL
3320
                                     452 FIFTH AVE
                                     NEW YORK, NY 10018                                Dean Foods Company                  DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT   $              ‐
                                     HTS LOGISTICS LLC
                                     ATTN RICH STEELE, VP
3321
                                     11554 DAVIS CREEK CT
                                     JACKSONVILLE, FL 32256                            Dean Foods Company                  LOGISTICS CONTRACT DATED 12/22/2018                    $          5,394.19
                                     HTS LOGISTICS LLC
                                     ATTN RICH STEELE, VP
3322
                                     4339 ROOSEVELT BLVD, STE 400
                                     JACKSONVILLE, FL 32210                            Dean Dairy Holdings, LLC            LOGISTICS CONTRACT DATED 12/20/2018                    $              ‐
                                     HUCKE ENTERPRISES INC
                                     ATTN NICHOLAS T HUCKE, PRESIDENT
3323
                                     2920 KENILWORTH BLVD
                                     SEBRING, FL 33870                                 Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 12/01/2013              $               ‐
                                     HUDSONVILLE CREAMERY & ICE CREAM CO LLC
                                     345 E 48TH ST STE 200
3324   3324 / 2630                   HOLLAND, MI 49423

                                                                                       Country Fresh, LLC                  PURCHASE CONTRACT DATED 02/06/2017                     $        173,659.20
                                     HUEBER, STUART
3325                                 ADDRESS ON FILE
                                                                                       Dean Foods Company                  PERFORMANCE SHARE UNIT AGREEMENT                       $               ‐
                                     HUEBER, STUART
3326                                 ADDRESS ON FILE
                                                                                       Dean Foods Company                  PHANTOM SHARES AGREEMENT                               $               ‐
                                     HUEBER, STUART
3327                                 ADDRESS ON FILE
                                                                                       Dean Foods Company                  RESTRICTED STOCK UNIT AGREEMENT                        $               ‐
                                     HUGGINS AND KENT LLC
                                     ATTN WE KENT JR
3328
                                     PO BOX 156
                                     CALLAO, VA 22435                                  Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 08/02/2016              $               ‐
                                     HUGGINS AND KENT LLC
                                     ATTN WE KENT JR
3329
                                     PO BOX 156
                                     CALLAO, VA 22435                                  Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND                               $               ‐
                                     HUGHES REAL ESTATE LLC
3330                                 17126 S DUPONT HWY
                                     HARRINGTON, DE 19952                              Dean Foods Company                  LEASE: BUILDING AND LAND DATED 08/07/2007              $              ‐
                                     HUGHES REAL ESTATE PARTNERSHIP LLC
3331                                 17126 S DUPONT HWY
                                     HARRINGTON, DE 19952                              Tuscan/Lehigh Dairies, Inc.         LEASE: BUILDING AND LAND DATED 08/07/2007              $               ‐
                                     HUGHES REAL ESTATE PARTNERSHIP LLC
                                     ATTN CYNTHIA L HUGHS
3332
                                     2415 MILFORD HARRINGTON HWY
                                     MILFORD, DE 19963                                 Tuscan/Lehigh Dairies, Inc.         LEASE: BUILDING AND LAND DATED 08/03/2010              $               ‐
                                     HUGHES REAL ESTATE PARTNERSHIP LLC
                                     ATTN RONALD F HUGHES
3333
                                     641 DEER VALLEY ROAD
                                     HARRINGTON, DE 19952                              Tuscan/Lehigh Dairies, Inc.         LEASE: BUILDING AND LAND DATED 08/27/2019              $              ‐
                                     HUGHES REAL ESTATE PARTNERSHIP LLC
                                     ATTN RONALD F HUGHES
3334
                                     641 DEER VALLEY ROAD
                                     HARRINGTON, DE 19952                              Dean Foods Company                  LEASE: BUILDING AND LAND DATED 06/21/2016              $               ‐


                                                                                                                                                                                                 Page 127 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 128 of 304
                                                Dean Foods Company, et al.
                                                                                               Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                             Debtor(s)                                       Contract Description                                 Cure Amounts
                                 HUGHES, LAWRENCE C
3335                             ADDRESS ON FILE
                                                                               Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 HUGIE, DAVID G
3336                             ADDRESS ON FILE
                                                                               Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 HUHTAMAKI PACKAGING INC
                                 ATTN LEGAL DEPARTMENT
3337
                                 9201 PACKAGING DRIVE
                                 DESOTO, KS 66018                              Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 06/01/2010                                            $      3,752,881.60
                                 HUHTAMAKI PACKAGING INC
                                 ATTN LEGAL DEPARTMENT
3338
                                 9201 PACKAGING DRIVE
                                 DESOTO, KS 66018                              Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 03/01/2013                                            $              ‐
                                 HUHTAMAKI PACKAGING INC
                                 ATTN LEGAL DEPARTMENT
3339
                                 9201 PACKAGING DRIVE
                                 DESOTO, KS 66018                              Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 12/24/2008                                            $              ‐
                                 HUHTAMAKI PACKAGING INC
                                 ATTN LEGAL DEPARTMENT
3340
                                 9201 PACKAGING DRIVE
                                 DESOTO, KS 66018                              Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 03/29/2016                                            $              ‐
                                 HUHTAMAKI PACKAGING INC
                                 ATTN LEGAL DEPARTMENT
3341
                                 9201 PACKAGING DRIVE
                                 DESOTO, KS 66018                              Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 12/29/2016                                            $              ‐
                                 HUHTAMAKI PACKAGING INC
                                 ATTN LEGAL DEPARTMENT
3342
                                 9201 PACKAGING DRIVE
                                 DESOTO, KS 66018                              Dean Dairy Holdings, LLC           PURCHASE CONTRACT                                                             $              ‐
                                 HUISACHE AVENUE BAPTIST CHURCH
3343   7650 / 3343               1339 W HUISACHE AVE
                                 SAN ANTONIO, TX 78201                         Dean Foods Company                 LEASE: BUILDING AND LAND                                                      $           475.00
                                 HUISACHE AVENUE BAPTIST CHURCH
3344   7651 / 3344               1339 W HUISACHE AVE
                                 SAN ANTONIO, TX 78201                         Dean Foods Company                 LEASE: BUILDING AND LAND                                                      $              ‐
                                 HULETT FARMS
3345                             1277 SMOOT ROAD
                                 MORRISON, TN 37357                            Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 HULETT FARMS
3346                             1277 SMOOT ROAD
                                 MORRISON, TN 37357                            Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 HULSBOSCH DAIRY FARM LLC
3347                             6678 SOUTH COUNTY ROAD 700
                                 GREENSBURG, IN 47240                          Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 HULSBOSCH DAIRY FARM LLC
3348                             6678 SOUTH COUNTY ROAD 700
                                 GREENSBURG, IN 47240                          Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 HUMDINGER HOLSTEINS
3349                             53159 STATE ROUTE 10
                                 BLOOMVILLE, NY 13739                          Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 HUMDINGER HOLSTEINS
3350                             53159 STATE ROUTE 10
                                 BLOOMVILLE, NY 13739                          Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 HUNTER PUBLIC RELATIONS LLC
                                 ATTN GRACE LEONG
3351
                                 41 MADISON AVE
                                 NEW YORK, NY 10010                            Dean Foods Company                 SERVICE CONTRACT                                                              $              ‐
                                 HUNTER PUBLIC RELATIONS LLC
                                 ATTN GRACE LEONG
3352
                                 41 MADISON AVE, FL 5                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 NEW YORK, NY 10010                            Dean Foods Company                 12/02/2013                                                                    $              ‐
                                 HUNTER PUBLIC RELATIONS LLC
                                 ATTN GRACE LEONG
3353   4102 / 3353
                                 41 MADISON AVE, FL 5                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 NEW YORK, NY 10010                            Dean Foods Company                 01/01/2015                                                                    $              ‐
                                 HUNTER PUBLIC RELATIONS LLC
                                 ATTN GRACE LEONG
3354
                                 41 MADISON AVE, FL 5                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 NEW YORK, NY 10010                            Dean Foods Company                 12/02/2013                                                                    $              ‐
                                 HUNTINGTON TECHNOLOGY FINANCE INC
                                 ATTN AMY R CHARBONEAU, CONTRACT NEG ANALYST
3355
                                 2285 FRANKLIN RD, STE 100
                                 BLOOMFIELD HILLS, MI 48302                    Dean Foods Company                 LEASE: EQUIPMENT DATED 04/08/2016                                             $         89,143.92
                                 HURST MECHANICAL
                                 ATTN MARK J MALANOSKI
3356
                                 5800 SAFETY DR
                                 BELMONT, MI 49306                             Country Fresh, LLC                 MAINTENANCE: EQUIPMENT                                                        $              ‐
                                 HURST MECHANICAL
                                 ATTN MARK J MALANOSKI
3357
                                 5800 SAFETY DR
                                 BELMONT, MI 49306                             Country Fresh, LLC                 MAINTENANCE: EQUIPMENT DATED 08/18/2015                                       $              ‐
                                 HURST MECHANICAL
                                 ATTN MARK J MALANOSKI
3358
                                 5800 SAFETY DR
                                 BELMONT, MI 49306                             Country Fresh, LLC                 MAINTENANCE: EQUIPMENT                                                        $         43,942.80
                                 HURST MECHANICAL
                                 ATTN MARK J MALANOSKI
3359
                                 5800 SAFETY DR
                                 BELMONT, MI 49306                             Country Fresh, LLC                 MAINTENANCE: EQUIPMENT DATED 08/18/2015                                       $              ‐
                                 HUTT TRUCKING CO INC
                                 ATTN JAMES HUTT
3360
                                 1362 LINCOLN AVE
                                 HOLLAND, MI 49423                             Dean Dairy Holdings, LLC           LOGISTICS CONTRACT                                                            $         81,484.33
                                 HUTT TRUCKING CO INC
                                 ATTN JAMES HUTT
3361
                                 1362 LINCOLN AVE
                                 HOLLAND, MI 49423                             Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 03/01/2017                                           $              ‐




                                                                                                                                                                                                               Page 128 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 129 of 304
                                                Dean Foods Company, et al.
                                                                                                    Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                                    Debtor(s)                                        Contract Description       Cure Amounts
                                 HWANG, ERIC
3362                             ADDRESS ON FILE
                                                                                    Dean Foods Company                 PHANTOM SHARES AGREEMENT                              $              ‐
                                 HWANG, ERIC
3363                             ADDRESS ON FILE
                                                                                    Suiza Dairy Group, LLC             RETENTION AGREEMENT                                   $              ‐
                                 HY‐VEE INC
                                 ATTN LEGAL DEPT
3364
                                 5820 WESTOWN PKWY
                                 WEST DES MOINES, IA 50266                          Dean Foods Company                 ADVERTISING CONTRACT DATED 09/27/2017                 $              ‐
                                 I & M RAIL LINK
                                 ATTN THERESA BECHWITH, PROPERTY MGMT DIV
3365                             101 INTERNATIONAL WAY
                                 PO BOX 16030
                                 MISSOULA, MT 59808                                 Dean Foods Company                 LEASE: BUILDING AND LAND DATED 03/15/2000             $              ‐
                                 I & M RAIL LINK
                                 ATTN THERESA BECHWITH, PROPERTY MGMT DIV
3366                             101 INTERNATIONAL WAY
                                 PO BOX 16030
                                 MISSOULA, MT 59808                                 Dean Foods Company                 LEASE: BUILDING AND LAND DATED 03/15/2000             $              ‐
                                 I & M RAIL LINK
                                 ATTN THERESA BECHWITH, PROPERTY MGMT DIV
3367   3530 / 3367               101 INTERNATIONAL WAY
                                 PO BOX 16030
                                 MISSOULA, MT 59808                                 Dean Foods Company                 LEASE: BUILDING AND LAND DATED 02/10/2000             $              ‐
                                 IBM CREDIT LLC
3368                             PO BOX 643600
                                 PITTSBURGH, PA 15264‐3600                          Dean Foods Company                 LEASE: EQUIPMENT DATED 10/15/2014                     $         98,367.37
                                 IBT LOCAL UNION #455
3369                             10 LAKESIDE LANE SUITE 3A
                                 DENVER, CO 80212                                   Southern Foods Group, LLC          UNION CONTRACT DATED 12/20/2016                       $              ‐
                                 IBT LOCAL UNION #455
3370                             10 LAKESIDE LANE SUITE 3A
                                 DENVER, CO 80212                                   Southern Foods Group, LLC          UNION CONTRACT DATED 11/01/2019                       $              ‐
                                 IBT LOCAL UNION 14
3371                             8951 WEST SAHARA AVE, SUITE 100
                                 LAS VEGAS, NEVADA 89117                            Southern Foods Group, LLC          UNION CONTRACT                                        $              ‐
                                 ICE DATA LP
                                 ATTN LYNN MARTIN
3372
                                 5669 NEW NORTHSIIDE DRIVE, 3RD FL
                                 ATLANTA, GA 30328                                  Dean Foods Company                 SOFTWARE LICENSING AGREEMENT DATED 08/22/2016         $              ‐
                                 ICE DATA LP
                                 ATTN LYNN MARTIN
3373
                                 5669 NEW NORTHSIIDE DRIVE, 3RD FL
                                 ATLANTA, GA 30328                                  Dean Foods Company                 SOFTWARE LICENSING AGREEMENT DATED 08/22/2016         $              ‐
                                 ICIMS INC
3374                             29348 NETWORK PLACE
                                 CHICAGO, IL 60673                                  Dean Foods Company                 IT CONTRACT                                           $         29,125.84
                                 ICIMS INC
3375                             29348 NETWORK PLACE
                                 CHICAGO, IL 60673                                  Dean Foods Company                 IT CONTRACT                                           $              ‐
                                 ICIMS INC
3376                             29348 NETWORK PLACE
                                 CHICAGO, IL 60673                                  Dean Foods Company                 IT CONTRACT                                           $              ‐
                                 ICONTROL SYSTEMS USA LLC
                                 D/B/A CONTROL DATA SOLUTIONS
3377                             ATTN GREGORY E REYNOLDS, CFO
                                 6903 ROCKLEDGE DR, STE 1250
                                 BETHESDA, MD 20817                                 Dean Foods Company                 SERVICE CONTRACT DATED 09/05/2018                     $          2,717.20
                                 IDAHO POWER COMPANY
3378                             PROCESSING CENTER
                                 SEATTLE, WA 98124                                  Southern Foods Group, LLC          INDEMNITY AGREEMENT DATED 07/20/2010                  $         26,688.13
                                 IDAHO UNITED CREDIT UNION
3379                             PO BOX 2268
                                 BOISE, ID 83701                                    Southern Foods Group, LLC          LEASE: BUILDING AND LAND                              $              ‐
                                 IGA USA INC
                                 ATTN ELLEN WEBER
3380   6604 / 3380
                                 8745 W HIGGINS RD, STE 350
                                 CHICAGO, IL 60631                                 Dean Foods Company                  LICENSING AGREEMENT DATED 04/13/2016                  $              ‐
                                 ILLINOIS ENVIRONMENTAL PROTECTION AGENCY
                                 ATTN ALLAN KELLER, PE
                                 BUREAU OF WATER, COMPLIANCE SECTION, 1021 N GRAND
3381   7597 / 3381               AVE E
                                 PO BOX 19276
                                 SPRINGFIELD, IL 62794‐9276                        Dean Dairy Holdings, LLC            ENVIRONMENTAL CLEAN‐UP AGREEMENT                      $              ‐
                                 ILLINOIS POWER CO
                                 ATTN AGENCY DIVISION F‐50
3382   3382 / 1626
                                 500 S 27TH ST
                                 DECATUR, IL 62521                                 Suiza Dairy Group, LLC              THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)     $              ‐
                                 ILLINOIS UNION INSURANCE COMPANY
                                 525 WEST MONROE ST.
3383   3383 / 1312
                                 SUTIE 400
                                 CHICAGO, IL 60661                                 Southern Foods Group, LLC           INSURANCE POLICIES                                    $              ‐
                                 IMAC INTERNATIONAL MEDIA AND CULTURES
                                 ATTN MARLENE BASTA
3384
                                 1250 S PARKER RD, STE 203
                                 DENVER, CO 80231                                  Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 09/29/2009             $              ‐
                                 IMAGITEK LTD
                                 ATTN MARA S HENDERSON, PRESIDENT
3385
                                 2525 S SHORE BLVD, STE 202
                                 HOUSTON, TX 77573                                 Dean Dairy Holdings, LLC            SOFTWARE LICENSING AGREEMENT DATED 09/18/2006         $              ‐
                                 IMAGITEK LTD
                                 ATTN MARA S HENDERSON, PRESIDENT
3386
                                 2525 S SHORE BLVD, STE 202
                                 HOUSTON, TX 77573                                 Dean Dairy Holdings, LLC            IT CONTRACT DATED 09/18/2006                          $              ‐
                                 IMEC
3387   4943 / 3387               11 WILLOW RD
                                 AYER, MA 01432                                    Garelick Farms, LLC                 INDEPENDENT CONTRACTORS                               $              ‐




                                                                                                                                                                                            Page 129 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 130 of 304
                                                Dean Foods Company, et al.
                                                                                             Contract Exhibit

           Multiparty Contract
Item         References (1)                              Counterparty                         Debtor(s)                                         Contract Description                                 Cure Amounts
                                    INDEPENDENT ENVIRONMENTAL SERVICES INC
                                    ATTN TONY LAUDADIO, ACCT MGR
3388
                                    15711 CAMERON RD
                                    PFLUGERVILLE, TX 77660                   Southern Foods Group, LLC             THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 08/10/2010            $               ‐
                                    INDIAN RIVER TRANSPORT CO
3389                                PO BOX 936330                            Dean Dairy Holdings LLC
                                    ATLANTA, GA 31193                        Suiza Dairy Group LLC                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)                             $               ‐
                                    INDIANA MICHIGAN POWER COMPANY
3390                                110 E WAYNE ST
                                    FORT WAYNE, IN 46802                     Suiza Dairy Group, LLC                SERVICE CONTRACT DATED 05/01/2017                                             $        110,638.11
                                    INDIANA MICHIGAN POWER COMPANY
3391                                110 E WAYNE ST
                                    FORT WAYNE, IN 46802                     Suiza Dairy Group, LLC                SERVICE CONTRACT DATED 05/01/2017                                             $               ‐
                                    INFINTE ENERGY INC
                                    ATTN CONTRACTS MGR
3392
                                    7001 SW 24TH AVE
                                    GAINESVILLE, FL 32607                    Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 11/01/2011                                            $              ‐
                                    INFINTE ENERGY INC
                                    ATTN CONTRACTS MGR
3393
                                    7001 SW 24TH AVE
                                    GAINESVILLE, FL 32607                    Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 11/16/2011                                            $              ‐
                                    INFINTE ENERGY INC
                                    ATTN CONTRACTS MGR
3394
                                    7001 SW 24TH AVE
                                    GAINESVILLE, FL 32607                    Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 09/25/2014                                            $               ‐
                                    INFINTE ENERGY INC
                                    ATTN CONTRACTS MGR
3395
                                    7001 SW 24TH AVE
                                    GAINESVILLE, FL 32607                    Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 10/01/2014                                            $              ‐
                                    INFINTE ENERGY INC
                                    ATTN CONTRACTS MGR
3396   3396 / 1519
                                    7001 SW 24TH AVE
                                    GAINESVILLE, FL 32607‐3704               Friendly'S Ice Cream Holdings Corp.   SALES CONTRACT/TRADE AGREEMENT                                                $               ‐
                                    INFINTE ENERGY INC
                                    ATTN CONTRACTS MGR
3397
                                    7001 SW 24TH AVE
                                    GAINESVILLE, FL 32607‐3704               Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 12/11/2018                                            $              ‐
                                    INFINTE ENERGY INC
                                    ATTN LAURA HAMMOND, CONTRACT MGR
3398
                                    7001 SW 24TH AVE
                                    GAINESVILLE, FL 32607                    Friendly'S Ice Cream Holdings Corp.   AGENCY AGREEMENT                                                              $               ‐
                                    INFINTE ENERGY INC
                                    ATTN LAURA HAMMOND, CONTRACT MGR
3399
                                    7001 SW 24TH AVE
                                    GAINESVILLE, FL 32607                    Friendly'S Ice Cream Holdings Corp.   AGENCY AGREEMENT                                                              $               ‐
                                    INFINTE ENERGY INC
                                    ATTN LAURA HAMMOND, CONTRACT MGR
3400
                                    7001 SW 24TH AVE
                                    GAINESVILLE, FL 32607                    Friendly'S Ice Cream Holdings Corp.   AGENCY AGREEMENT                                                              $               ‐
                                    INFORMATICA
3401                                PO BOX 741089
                                    LOS ANGELES, CA 90074                    Dean Foods Company                    IT ‐ SOFTWARE MAINTENANCE AGREEMENT                                           $               ‐
                                    INFORMATION RESOURCES INC
                                    ATTN GENERAL COUNSEL
3402
                                    150 N CLINTON ST
                                    CHICAGO, IL 60661                        Dean Dairy Holdings, LLC              LICENSING AGREEMENT DATED 03/28/2017                                          $        686,655.78
                                    INFORMATION RESOURCES INC
                                    ATTN GENERAL COUNSEL
3403
                                    150 N CLINTON ST
                                    CHICAGO, IL 60661                        Dean Dairy Holdings, LLC              LICENSING AGREEMENT DATED 03/18/2019                                          $               ‐
                                    INFORMATION RESOURCES INC
                                    ATTN GENERAL COUNSEL
3404
                                    150 N CLINTON ST
                                    CHICAGO, IL 60661                        Dean Dairy Holdings, LLC              LICENSING AGREEMENT DATED 12/08/2017                                          $               ‐
                                    INFORMATION RESOURCES INC
                                    ATTN GENERAL COUNSEL
3405   4443 / 3405
                                    150 N CLINTON ST                                                               THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                    CHICAGO, IL 60661                        Dean Dairy Holdings, LLC              02/01/2019                                                                    $               ‐
       222 / 382 / 856 / 1457 / 1533 / ING CAPITAL LLC
3406   1690 / 2226 / 2632 / 3080 /     1325 AVENUE OF THE AMERICAS                                                 FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
       3406 / 5069 / 5411              NEW YORK, NY 10019                    Dean Foods Company                    06/28/2019                                                                    $               ‐
                                       ING CAPITAL LLC
       857 / 1458 / 1691 / 3407 /
3407                                   1325 AVENUE OF THE AMERICAS                                                 FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
       5412
                                       NEW YORK, NY 10019                    Dean Foods Company                    02/22/2019                                                                    $               ‐
                                       INGERSOLL RAND COMPANY
3408                                   2250 N AIRPORT BLVD
                                       AURORA, CO 80011                      Southern Foods Group, LLC             MAINTENANCE: EQUIPMENT DATED 08/06/2018                                       $          9,627.45
                                       INGERSOLL‐RAND COMPANY
                                       ATTN CHIP RHODEN, MGR
3409
                                       800‐B BEATY ST
                                       DAVIDSON, NC 28036                    Dean Foods Company                    MAINTENANCE: EQUIPMENT DATED 11/10/2017                                       $               ‐
                                    INGERSOLL‐RAND COMPANY
                                    ATTN CHIP RHODEN, MGR
3410
                                    800‐B BEATY ST
                                    DAVIDSON, NC 28036                       Dean Foods Company                    MAINTENANCE: EQUIPMENT DATED 11/10/2017                                       $              ‐
                                    INGERSOLL‐RAND COMPANY
                                    ATTN CHIP RHODEN, MGR
3411
                                    800‐D BEATY ST
                                    DAVIDSON, NC 28036                       Suiza Dairy Group, LLC                MAINTENANCE: EQUIPMENT DATED 07/02/2019                                       $               ‐
                                    INGLES MARKETS
                                    ATTN NATE FISHER
3412   6605 / 3412
                                    2913 US HWY 70W
                                    BLACK MOUNTAIN, NC 28711‐9103            Dean Foods Company                    LICENSING AGREEMENT DATED 12/01/2017                                          $               ‐
                                    INMAR
                                    C/O CAROLINA MANUFACTURER'S SVCS INC
3413                                ATTN PRES
                                    2650 PILGRIM CT
                                    WINSTON‐SALEM, NC 27106                  Dean Foods Company                    SERVICE CONTRACT DATED 10/31/2013                                             $         15,922.14




                                                                                                                                                                                                                Page 130 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 131 of 304
                                                Dean Foods Company, et al.
                                                                                                Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                                 Debtor(s)                                        Contract Description                               Cure Amounts
                                 INNOVATIVE AUDITING SERVICES
                                 ATTN JAMES BUJNOCH JR
3414
                                 10497 TOWN & COUNTRY WAY, STE 140
                                 HUSTON, TX 77024                               Suiza Dairy Group, LLC             SERVICE CONTRACT DATED 09/14/2009                                             $              ‐
                                 INNOVATIVE AUDITING SERVICES
                                 ATTN JAMES BUJNOCH JR
3415
                                 10497 TOWN & COUNTRY WAY, STE 140
                                 HUSTON, TX 77024                               Suiza Dairy Group, LLC             SERVICE CONTRACT DATED 11/23/2009                                             $              ‐
                                 INNOVATIVE AUDITING SERVICES
                                 ATTN JAMES BUJNOCH JR
3416
                                 10497 TOWN & COUNTRY WAY, STE 140
                                 HUSTON, TX 77024                               Suiza Dairy Group, LLC             SERVICE CONTRACT DATED 03/16/2010                                             $              ‐
                                 INNOVATIVE DRIVER SERVICES COMPANY
                                 ATTN TRACY TERRELL, BRANCH MGR
3417
                                 114‐A S WESTGATE DR
                                 GREENSBORO, NC 27407                           Suiza Dairy Group, LLC             EMPLOYMENT AGENCY DATED 12/15/2005                                            $              ‐
                                 INNOVATIVE DRIVER SERVICES COMPANY
                                 ATTN TRACY TERRELL, BRANCH MGR
3418
                                 114‐A S WESTGATE DR
                                 GREENSBORO, NC 27407                           Suiza Dairy Group, LLC             EMPLOYMENT AGENCY DATED 12/15/2005                                            $              ‐
                                 INNOVATIVE PACKAGING INC
3419                             1312 FLAXMILL RD
                                 HUNTINGTON, IN 46750                           Dean Foods Company                 PURCHASE CONTRACT                                                             $           700.00
                                 INNOVATIX LLC
                                 ATTN JOHN P SGANGA, PRESIDENT
3420
                                 75 9TH AVE, FL 2
                                 NEW YORK, NY 10011                             Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 02/28/2007                                            $              ‐
                                 INNOVATIX LLC
                                 C/O INNOVATIX LEGAL DEPT
3421   3421 / 2562               ATTN DEPUTY GENERAL COUNSEL
                                 555 W 57TH ST, FL 15
                                 NEW YORK, NY 10019                             Dean Dairy Holdings, LLC           PURCHASE CONTRACT                                                             $              ‐
                                 INPACO CORPORATION
                                 ATTN PRESIDENT
3422   3422 / 4160 / 4193
                                 6950 WORTHINGTON GALENA RD
                                 WORTHINGTON, OH 43085‐0494                     Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/01/2009                                            $              ‐
                                 INPACO CORPORATION
                                 ATTN PRESIDENT
3423   3423 / 4161 / 4194
                                 6950 WORTHINGTON GALENA RD
                                 WORTHINGTON, OH 43085‐0494                     Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/01/2013                                            $              ‐
                                 INPACO CORPORATION
                                 ATTN PRESIDENT
3424   3424 / 4168 / 4195
                                 6950 WORTHINGTON‐GALENA RD
                                 WORTHINGTON, OH 43085‐0494                     Dean Dairy Holdings, LLC           LEASE: EQUIPMENT                                                              $              ‐
                                 INPACO CORPORATION
                                 ATTN PRESIDENT
3425   3425 / 4169 / 4196
                                 6950 WORTHINGTON‐GALENA RD
                                 WORTHINGTON, OH 43085‐0494                     Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 01/01/2013                                             $              ‐
                                 INPACO CORPORATION
                                 ATTN PRESIDENT
3426   3426 / 4162 / 4183
                                 6950 WORTHINGTON‐GALENA RD
                                 WORTHINGTON, OH 43085‐0494                     Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 01/01/2010                                             $              ‐
                                 INPACO CORPORATION
                                 ATTN PRESIDENT
3427   3427 / 4163 / 4184
                                 6950 WORTHINGTON‐GALENA RD
                                 WORTHINGTON, OH 43085‐0494                     Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 09/01/2013                                             $              ‐
                                 INSIGHT DAIRY
3428                             682 NEW VILLE ROAD
                                 LITTLE FALLS, NY 13365                         Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 INSIGHT DAIRY
3429                             682 NEW VILLE ROAD
                                 LITTLE FALLS, NY 13365                         Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 INSIGHT GLOBAL LLC
                                 ATTN CONTRACTS DEPT
3430
                                 4170 ASHFORD DUNWOODY RD, STE 250
                                 ATLANTA, GA 30319‐1428                         Dean Management, LLC               EMPLOYMENT AGENCY DATED 09/30/2016                                            $              ‐
                                 INSPIRUS
                                 ATTN PAULA AMBROZIC, SR DIR
3431
                                 100 N RUPERT ST
                                 FT WORTH, TX 76107                             Dean Foods Company                 LICENSING AGREEMENT DATED 01/23/2019                                          $              ‐
                                 INSURAMAX INC
                                 ATTN JOSEPH RONALD SHEERAN
3432   3432 / 984
                                 2200 GREENE WAY
                                 LOUISVILLE, KY 40220‐4026                      Dean Foods Company                 INSURANCE POLICIES DATED 02/09/2012                                           $              ‐
                                 INTEGRATED MARKETING SERVICES
                                 ATTN TIM CAMDEN, SVP
3433
                                 200 N SEPULVEDA BLVD, FL 10                                                       THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 EL SEGUNDO, CA 90245                           Dean Foods North Central, LLC      03/19/2014                                                                    $              ‐
                                 INTEGRITY EXPRESS LOGISTICS LLC
                                 ATTN BUSINESS DEVELOPMENT
3434
                                 4420 COOPER RD, STE 400
                                 BLUE ASH, OH 45242                             Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 05/14/2018                                           $         93,544.45
                                 INTELEPEER CLOUD COMMUNICATIONS LLC
                                 ATTN CFO
3435
                                 177 BOVET RD, STE 400
                                 SAN MATEO, CA 94402                            Dean Foods Company                 IT CONTRACT DATED 08/15/2017                                                  $              ‐
                                 INTELLECTUAL PROPERTY MANAGEMENT CO INC, THE
                                 ATTN DARREN SIMPSON, ACCT EXEC
3436
                                 23901 CALABASAS RD, STE 2065
                                 CALABASAS, CA 91302                            Dean Foods Company                 IT CONTRACT DATED 12/03/2014                                                  $           538.00
                                 INTELLI‐TECH
                                 ATTN FRANK PELUSO, GENERAL MANAGER
3437
                                 1031 SERPENTINE LN, STE 101
                                 PLEASANTON, CA 94566                           Berkeley Farms, LLC                PURCHASE CONTRACT                                                             $          6,042.40
                                 INTERAK CORP
                                 ATTN GREGORY W OLIPHANT
3438
                                 1437 SOUTH BOULDER AVE, STE 1250
                                 TULSA, OK 74119                                Southern Foods Group, LLC          LEASE: BUILDING AND LAND                                                      $              ‐




                                                                                                                                                                                                                Page 131 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 132 of 304
                                           Dean Foods Company, et al.
                                                                               Contract Exhibit

       Multiparty Contract
Item     References (1)                         Counterparty                   Debtor(s)                                      Contract Description       Cure Amounts
                             INTERAK CORP
                             ATTN GREGORY W OLIPHANT
3439
                             1437 SOUTH BOULDER AVE, STE 1250
                             TULSA, OK 74119                    Southern Foods Group, LLC         LEASE: BUILDING AND LAND DATED 04/01/2012          $              ‐
                             INTERAK CORP
                             ATTN GREGORY W OLIPHANT
3440
                             1437 SOUTH BOULDER AVE, STE 1250
                             TULSA, OK 74119                    Southern Foods Group, LLC         LEASE: BUILDING AND LAND                           $              ‐
                             INTERAK CORP
                             ATTN GREGORY W OLIPHANT
3441
                             1437 SOUTH BOULDER AVE, STE 1250
                             TULSA, OK 74119                    Southern Foods Group, LLC         LEASE: BUILDING AND LAND                           $              ‐
                             INTERAK CORP
                             ATTN GREGORY W OLIPHANT
3442
                             1437 SOUTH BOULDER AVE, STE 1250
                             TULSA, OK 74119                    Southern Foods Group, LLC         LEASE: BUILDING AND LAND DATED 04/01/2012          $              ‐
                             INTERAK CORP
                             ATTN GREGORY W OLIPHANT
3443
                             1437 SOUTH BOULDER AVE, STE 1250
                             TULSA, OK 74119                    Southern Foods Group, LLC         LEASE: BUILDING AND LAND                           $              ‐
                             INTERAK CORP
                             ATTN GREGORY W OLIPHANT
3444
                             1437 SOUTH BOULDER AVE, STE 1250
                             TULSA, OK 74119                    Southern Foods Group, LLC         LEASE: BUILDING AND LAND                           $              ‐
                             INTERAK CORP
                             ATTN GREGORY W OLIPHANT
3445
                             1437 SOUTH BOULDER AVE, STE 1250
                             TULSA, OK 74119                    Southern Foods Group, LLC         LEASE: BUILDING AND LAND DATED 04/01/2012          $              ‐
                             INTERAK CORP
                             ATTN GREGORY W OLIPHANT
3446
                             1437 SOUTH BOULDER AVE, STE 1250
                             TULSA, OK 74119                    Southern Foods Group, LLC         LEASE: BUILDING AND LAND                           $              ‐
                             INTERAK CORP
                             ATTN GREGORY W OLIPHANT
3447
                             1437 SOUTH BOULDER AVE, STE 1250
                             TULSA, OK 74119                    Southern Foods Group, LLC         LEASE: BUILDING AND LAND DATED 06/29/2011          $              ‐
                             INTERAK CORP
                             ATTN GREGORY W OLIPHANT
3448
                             1437 SOUTH BOULDER AVE, STE 1250
                             TULSA, OK 74119                    Southern Foods Group, LLC         LEASE: BUILDING AND LAND                           $              ‐
                             INTERAK CORP
                             ATTN GREGORY W OLIPHANT
3449
                             1437 SOUTH BOULDER AVE, STE 1250
                             TULSA, OK 74119                    Southern Foods Group, LLC         LEASE: BUILDING AND LAND                           $              ‐
                             INTERAK CORP
                             ATTN GREGORY W OLIPHANT
3450
                             1437 SOUTH BOULDER AVE, STE 1250
                             TULSA, OK 74119                    Southern Foods Group, LLC         LEASE: BUILDING AND LAND DATED 06/29/2011          $              ‐
                             INTERAK CORP
                             ATTN GREGORY W OLIPHANT
3451
                             1437 SOUTH BOULDER AVE, STE 1250
                             TULSA, OK 74119                    Southern Foods Group, LLC         LEASE: BUILDING AND LAND DATED 04/01/2012          $              ‐
                             INTERAK CORP
                             ATTN GREGORY W OLIPHANT
3452
                             1437 SOUTH BOULDER AVE, STE 1250
                             TULSA, OK 74119                    Southern Foods Group, LLC         LEASE: BUILDING AND LAND                           $              ‐
                             INTERAK CORP
                             ATTN GREGORY W OLIPHANT
3453
                             1437 SOUTH BOULDER AVE, STE 1250
                             TULSA, OK 74119                    Southern Foods Group, LLC         LEASE: BUILDING AND LAND DATED 04/01/2012          $              ‐
                             INTERAK CORP
                             ATTN GREGORY W OLIPHANT
3454
                             1437 SOUTH BOULDER AVE, STE 1250
                             TULSA, OK 74119                    Southern Foods Group, LLC         LEASE: BUILDING AND LAND                           $              ‐
                             INTERAK CORP
                             ATTN GREGORY W OLIPHANT
3455
                             1437 SOUTH BOULDER AVE, STE 1250
                             TULSA, OK 74119                    Southern Foods Group, LLC         LEASE: BUILDING AND LAND                           $              ‐
                             INTERAK CORP
                             ATTN GREGORY W OLIPHANT
3456
                             1437 SOUTH BOULDER AVE, STE 1250
                             TULSA, OK 74119                    Southern Foods Group, LLC         LEASE: BUILDING AND LAND                           $              ‐
                             INTERAK CORP
                             ATTN GREGORY W OLIPHANT
3457
                             1437 SOUTH BOULDER AVE, STE 1250
                             TULSA, OK 74119                    Southern Foods Group, LLC         LEASE: BUILDING AND LAND                           $              ‐
                             INTERAK CORP
                             ATTN GREGORY W OLIPHANT
3458
                             1437 SOUTH BOULDER AVE, STE 1250
                             TULSA, OK 74119                    Southern Foods Group, LLC         LEASE: BUILDING AND LAND DATED 04/01/2012          $              ‐
                             INTERAK CORP
                             ATTN GREGORY W OLIPHANT
3459
                             1437 SOUTH BOULDER AVE, STE 1250
                             TULSA, OK 74119                    Southern Foods Group, LLC         LEASE: BUILDING AND LAND                           $              ‐
                             INTERAK CORP
                             ATTN GREGORY W OLIPHANT
3460
                             1437 SOUTH BOULDER AVE, STE 1250
                             TULSA, OK 74119                    Southern Foods Group, LLC         LEASE: BUILDING AND LAND                           $              ‐
                             INTERAK CORP
3461                         PO BOX 50322
                             TULSA, OK 74150                    Dean Foods Company                LEASE: BUILDING AND LAND                           $              ‐
                             INTERAK CORPORATION
                             C/O GABLE GOTWALS
3462                         1100 ONEOK PLAZA
                             100 W FIFTH ST
                             TULSA, OK 74103‐4217               Southern Foods Group, LLC         LEASE: BUILDING AND LAND                           $          8,996.44




                                                                                                                                                                    Page 132 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 133 of 304
                                           Dean Foods Company, et al.
                                                                                 Contract Exhibit

       Multiparty Contract
Item     References (1)                           Counterparty                    Debtor(s)                                                Contract Description       Cure Amounts
                             INTERAK CORPORATION
                             C/O GABLE GOTWALS
3463                         1100 ONEOK PLAZA
                             100 W FIFTH ST
                             TULSA, OK 74103‐4217                Southern Foods Group, LLC                  LEASE: BUILDING AND LAND                              $              ‐
                             INTERCONN RESOURCES LLC
                             ATTN TAD TEMPLETON, CONTRACT MGR
3464
                             2000 A SOUTHBRIDGE PKWY, STE 330
                             BIRMINGHAM, AL 35209                Friendly'S Ice Cream Holdings Corp.        PURCHASE CONTRACT DATED 09/11/2017                    $         19,058.01
                             INTERCONN RESOURCES LLC
                             ATTN TAD TEMPLETON, CONTRACT MGR
3465
                             2000 A SOUTHBRIDGE PKWY, STE 330
                             BIRMINGHAM, AL 35209                Friendly'S Ice Cream Holdings Corp.        PURCHASE CONTRACT DATED 08/11/2017                    $              ‐
                             INTERCONN RESOURCES LLC
                             ATTN TAD TEMPLETON, CONTRACT MGR
3466
                             2000 A SOUTHBRIDGE PKWY, STE 330
                             BIRMINGHAM, AL 35209                Friendly'S Ice Cream Holdings Corp.        PURCHASE CONTRACT DATED 10/17/2019                    $              ‐
                             INTERCONN RESOURCES LLC
                             ATTN TAD TEMPLETON, CONTRACT MGR
3467
                             2000 A SOUTHBRIDGE PKWY, STE 330
                             BIRMINGHAM, AL 35209                Friendly'S Ice Cream Holdings Corp.        PURCHASE CONTRACT DATED 10/18/2018                    $              ‐
                             INTERCONTINENTAL GREAT BRANDS LLC
                             C/O MONDELEZ INTERNATIONAL
3468                         ATTN KIM RITCH, LICENSING MGR
                             100 DEFOREST AV
                             EAST HANOVER, NJ 07936              Friendly'S Manufacturing And Retail, LLC   TRADEMARK OR IP AGREEMENT DATED 06/25/2019            $              ‐
                             INTERCONTINENTAL GREAT BRANDS LLC
                             C/O MONDELEZ INTERNATIONAL
3469                         ATTN KIM RITCH, LICENSING MGR
                             100 DEFOREST AV
                             EAST HANOVER, NJ 07936              Friendly'S Manufacturing And Retail, LLC   TRADEMARK OR IP AGREEMENT DATED 01/30/2017            $              ‐
                             INTERCONTINENTAL GREAT BRANDS LLC
                             C/O MONDELEZ INTERNATIONAL
3470                         ATTN KIM RITCH, LICENSING MGR
                             100 DEFOREST AV
                             EAST HANOVER, NJ 07936              Friendly'S Manufacturing And Retail, LLC   LICENSING AGREEMENT DATED 12/09/2019                  $              ‐
                             INTERMOUNTAIN HOLDINGS LLC
                             ATTN RICHARD D CROMWELL
3471
                             PO BOX 629
                             SILT, CO 81652                      Southern Foods Group, LLC                  LEASE: BUILDING AND LAND DATED 07/15/2019             $          4,748.30
                             INTERMOUNTAIN HOLDINGS LLC
                             ATTN RICHARD D CROMWELL
3472
                             PO BOX 629
                             SILT, CO 81652                      Southern Foods Group, LLC                  LEASE: BUILDING AND LAND DATED 02/15/2019             $              ‐
                             INTERMOUNTAIN HOLDINGS LLC
                             ATTN RICHARD D CROMWELL
3473
                             PO BOX 629
                             SILT, CO 81652                      Southern Foods Group, LLC                  LEASE: BUILDING AND LAND DATED 06/30/2011             $              ‐
                             INTERMOUNTAIN HOLDINGS LLC
                             ATTN RICHARD D CROMWELL
3474
                             PO BOX 629
                             SILT, CO 81652                      Southern Foods Group, LLC                  LEASE: BUILDING AND LAND DATED 06/30/2008             $              ‐
                             INTERMOUTAIN HOLDING LLC
                             ATTN RICHARD D CROMWELL
3475
                             PO BOX 629
                             SILT, CO 81652                      Southern Foods Group, LLC                  LEASE: BUILDING AND LAND                              $              ‐
                             INTERMOUTAIN HOLDING LLC
                             ATTN RICHARD D CROMWELL
3476
                             PO BOX 629
                             SILT, CO 81652                      Southern Foods Group, LLC                  LEASE: BUILDING AND LAND                              $              ‐
                             INTERMOUTAIN HOLDING LLC
                             ATTN RICHARD D CROMWELL
3477
                             PO BOX 629
                             SILT, CO 81652                      Southern Foods Group, LLC                  LEASE: BUILDING AND LAND DATED 10/30/2018             $              ‐
                             INTERNAL DATA RESOURCES INC
                             ATTN ERIC FRENCH
3478                         7000 PEACHTREE DUNWOODY
                             BLDG 14, STE 100
                             ATLANTA, GA 30328                   Dean Foods Company                         SERVICE CONTRACT DATED 03/12/2018                     $         49,546.85
                             INTERNAL DATA RESOURCES INC
                             ATTN ERIC FRENCH
3479                         7000 PEACHTREE DUNWOODY
                             BLDG 14, STE 100
                             ATLANTA, GA 30328                   Dean Foods Company                         IT CONTRACT DATED 12/20/2018                          $              ‐
                             INTERNAL DATA RESOURCES INC
                             ATTN ERIC FRENCH
3480                         7000 PEACHTREE DUNWOODY
                             BLDG 14, STE 100
                             ATLANTA, GA 30328                   Dean Foods Company                         IT CONTRACT DATED 01/18/2011                          $              ‐
                             INTERNAL DATA RESOURCES INC
                             ATTN ERIC FRENCH
3481                         7000 PEACHTREE DUNWOODY
                             BLDG 14, STE 100
                             ATLANTA, GA 30328                   Dean Foods Company                         IT CONTRACT DATED 08/23/2019                          $              ‐
                             INTERNAL DATA RESOURCES INC
                             ATTN ERIC FRENCH
3482                         7000 PEACHTREE DUNWOODY
                             BLDG 14, STE 100
                             ATLANTA, GA 30328                   Dean Foods Company                         IT CONTRACT DATED 01/29/2019                          $              ‐
                             INTERNAL DATA RESOURCES INC
                             ATTN ERIC FRENCH
3483                         7000 PEACHTREE DUNWOODY
                             BLDG 14, STE 100
                             ATLANTA, GA 30328                   Dean Foods Company                         IT CONTRACT DATED 06/28/2019                          $              ‐
                             INTERNAL DATA RESOURCES INC
                             ATTN ERIC FRENCH
3484                         7000 PEACHTREE DUNWOODY
                             BLDG 14, STE 100
                             ATLANTA, GA 30328                   Dean Foods Company                         IT CONTRACT DATED 03/01/2019                          $              ‐



                                                                                                                                                                                 Page 133 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 134 of 304
                                                Dean Foods Company, et al.
                                                                                                Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                                 Debtor(s)                                                Contract Description       Cure Amounts
                                 INTERNAL DATA RESOURCES INC
                                 ATTN ERIC FRENCH
3485                             7000 PEACHTREE DUNWOODY
                                 BLDG 14, STE 100
                                 ATLANTA, GA 30328                              Dean Foods Company                         IT CONTRACT DATED 06/05/2019                          $               ‐
                                 INTERNAL DATA RESOURCES INC
                                 ATTN ERIC FRENCH
3486                             7000 PEACHTREE DUNWOODY
                                 BLDG 14, STE 100
                                 ATLANTA, GA 30328                              Dean Foods Company                         IT CONTRACT DATED 07/31/2019                          $               ‐
                                 INTERNAL DATA RESOURCES INC
                                 ATTN ERIC FRENCH
3487                             7000 PEACHTREE DUNWOODY
                                 BLDG 14, STE 100
                                 ATLANTA, GA 30328                              Dean Foods Company                         IT CONTRACT DATED 12/28/2018                          $              ‐
                                 INTERNAL DATA RESOURCES INC
                                 ATTN ERIC FRENCH
3488                             7000 PEACHTREE DUNWOODY
                                 BLDG 14, STE 100
                                 ATLANTA, GA 30328                              Dean Foods Company                         IT CONTRACT DATED 12/28/2018                          $               ‐
                                 INTERNAL DATA RESOURCES INC
                                 ATTN ERIC FRENCH
3489                             7000 PEACHTREE DUNWOODY
                                 BLDG 14, STE 100
                                 ATLANTA, GA 30328                              Dean Foods Company                         SERVICE CONTRACT DATED 12/18/2018                     $              ‐
                                 INTERNATIONAL BROTHERHOOD OF TEAMSTER LOCAL
                                 #175, THE
3490
                                 73 HUDSON STREET 2ND FLOOR
                                 NEW YORK, NY 10013                             Suiza Dairy Group, LLC                     UNION CONTRACT DATED 04/28/2019                       $               ‐
                                 INTERNATIONAL BROTHERHOOD OF TEAMSTERS LOCAL
                                 UNION 783
3491
                                 73 HUDSON STREET 2ND FLOOR
                                 NEW YORK, NY 10013                             Dean Dairy Holdings, LLC                   UNION CONTRACT DATED 06/11/2019                       $              ‐
                                 INTERNATIONAL BROTHERHOOD OF TEAMSTERS
3492                             73 HUDSON STREET 2ND FLOOR
                                 NEW YORK, NY 10013                             Southern Foods Group, LLC                  UNION CONTRACT DATED 02/19/2018                       $              ‐
                                 INTERNATIONAL BROTHERHOOD OF TEAMSTERS
3493                             73 HUDSON STREET 2ND FLOOR
                                 NEW YORK, NY 10013                             Southern Foods Group, LLC                  UNION CONTRACT DATED 11/01/2018                       $               ‐
                                 INTERNATIONAL BROTHERHOOD OF TEAMSTERS
3494                             73 HUDSON STREET 2ND FLOOR
                                 NEW YORK, NY 10013                             Berkeley Farms, LLC                        UNION CONTRACT DATED 03/11/2019                       $              ‐
                                 INTERNATIONAL BUSINESS MACHINES CORPORATION
3495                             1503 LYNDON B JOHNSON FREEWAY
                                 DALLAS, TX 75234                               Dean Foods Company                         CUSTOMER AGREEMENT DATED 08/08/2007                   $               ‐
                                 INTERNATIONAL BUSINESS MACHINES CORPORATION
3496                             1503 LYNDON B JOHNSON FREEWAY
                                 DALLAS, TX 75234                               Friendly'S Manufacturing And Retail, LLC   MAINTENANCE: SOFTWARE DATED 02/06/2018                $               ‐
                                 INTERNATIONAL BUSINESS MACHINES CORPORATION
3497                             1503 LYNDON B JOHNSON FREEWAY
                                 DALLAS, TX 75234                               Friendly'S Ice Cream Holdings Corp.        IT CONTRACT DATED 12/28/2015                          $              ‐
                                 INTERNATIONAL BUSINESS MACHINES CORPORATION
3498                             1503 LYNDON B JOHNSON FREEWAY
                                 DALLAS, TX 75234                               Dean Foods Company                         MAINTENANCE: SOFTWARE DATED 05/04/2018                $               ‐
                                 INTERNATIONAL DAIRY FOODS ASSOCIATION
                                 ATTN CLAY DETLEFSEN, ESQ
3499
                                 1250 H ST NW, STE 900
                                 WASHINGTON, DC 20005                           Dean Foods Company                         LICENSING AGREEMENT DATED 04/08/2004                  $              ‐
                                 INTERNATIONAL DAIRY FOODS ASSOCIATION
                                 ATTN CLAY DETLEFSEN, VP REGULATORY & COUNSEL
3500
                                 1250 H ST NW, STE 900
                                 WASHINGTON, DC 20005                           Dean Foods Company                         LICENSING AGREEMENT                                   $               ‐
                                 INTERNATIONAL DAIRY QUEEN INC
3501   3940 / 3501               PO BOX 1450 NW 5813
                                 MINNEAPOLIS, MN 55485                          Dean Foods Company                         CUSTOMER AGREEMENT DATED 11/27/1979                   $          2,084.71
                                 INTERNATIONAL DAIRY QUEEN INC
3502   3941 / 3502               PO BOX 1450 NW 5813
                                 MINNEAPOLIS, MN 55485                          Dean Foods Company                         CUSTOMER AGREEMENT DATED 05/28/1981                   $               ‐
                                 INTERNATIONAL DAIRY QUEEN INC
3503   3942 / 3503               PO BOX 1450 NW 5813
                                 MINNEAPOLIS, MN 55485                          Dean Foods Company                         CUSTOMER AGREEMENT DATED 11/29/1993                   $               ‐
                                 INTERNATIONAL FLAVORS & FRAGRANCES INC
                                 ATTN GENERAL COUNSEL
3504   6998 / 3504
                                 521 W 57TH ST
                                 NEW YORK, NY 10019                             Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 05/01/2019                    $        311,079.67
                                 INTERNATIONAL FOOD PRODUCTS CORP
                                 ATTN JOE BURGER, NATL ACCT MANAGER
3505
                                 150 LARKIN WILLIAMS INDUSTRIAL CT
                                 FENTON, MO 63026                               Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 07/01/2013                    $      1,814,639.00
                                 INTERNATIONAL FOOD PRODUCTS CORP
                                 ATTN JOE BURGER, NATL ACCT MANAGER
3506
                                 150 LARKIN WILLIAMS INDUSTRIAL CT
                                 FENTON, MO 63026                               Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 02/01/2014                    $              ‐
                                 INTERNATIONAL FOOD PRODUCTS CORP
                                 ATTN JOE BURGER, NATL ACCT MANAGER
3507
                                 150 LARKIN WILLIAMS INDUSTRIAL CT
                                 FENTON, MO 63026                               Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 09/07/2018                    $               ‐
                                 INTERNATIONAL FOOD PRODUCTS CORP
                                 ATTN JOE BURGER, NATL ACCT MANAGER
3508
                                 150 LARKIN WILLIAMS INDUSTRIAL CT
                                 FENTON, MO 63026                               Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 07/01/2017                    $              ‐
                                 INTERNATIONAL FOOD PRODUCTS CORP
                                 ATTN JOE BURGER, NATL ACCT MANAGER
3509
                                 150 LARKIN WILLIAMS INDUSTRIAL CT
                                 FENTON, MO 63026                               Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 09/17/2014                    $               ‐
                                 INTERNATIONAL FOOD PRODUCTS CORP
                                 ATTN JOE BURGER, NATL ACCT MANAGER
3510
                                 150 LARKIN WILLIAMS INDUSTRIAL CT
                                 FENTON, MO 63026                               Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 07/01/2019                    $              ‐



                                                                                                                                                                                                Page 134 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 135 of 304
                                                Dean Foods Company, et al.
                                                                                                     Contract Exhibit

            Multiparty Contract
Item          References (1)                           Counterparty                                   Debtor(s)                                        Contract Description       Cure Amounts
                                  INTERNATIONAL FOOD PRODUCTS CORP
                                  ATTN JOE BURGER, NATL ACCT MANAGER
3511
                                  150 LARKIN WILLIAMS INDUSTRIAL CT
                                  FENTON, MO 63026                                   Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 07/01/2016                    $              ‐
                                  INTERNATIONAL HOUSE OF PANCAKES LLC
3512   480 / 2224 / 3512          450 N BRAND BLVD                                   Suiza Dairy Group, LLC
                                  GLENDALE, CA 91203                                 Dean Dairy Holdings, LLC           CONFIDENTIALITY AGREEMENT DATED 04/24/2017            $              ‐
                                  INTERNATIONAL PAPER COMPANY
                                  ATTN GENERAL COUNSEL PACKAGING
3513
                                  6400 POPLAR AVE
                                  MEMPHIS, TN 38197                                  Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 03/20/2012                    $              ‐
                                  INTERNATIONAL PAPER COMPANY
                                  ATTN GENERAL COUNSEL PACKAGING
3514
                                  6400 POPLAR AVE
                                  MEMPHIS, TN 38197                                  Dean Dairy Holdings, LLC           PURCHASE CONTRACT                                     $              ‐
                                  INTERNATIONAL PAPER COMPANY
                                  ATTN GENERAL COUNSEL PACKAGING
3515                              6400 POPLAR AVE
                                  MEMPHIS, TN 38197
                                                                                     Dean Foods Company                 PURCHASE CONTRACT DATED 04/30/2014                    $              ‐
                                  INTERNATIONAL PAPER COMPANY
                                  ATTN GENERAL COUNSEL PACKAGING
3516                              6400 POPLAR AVE
                                  MEMPHIS, TN 38197
                                                                                     Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 03/24/2015                    $              ‐
                                  INTERNATIONAL PAPER COMPANY
                                  ATTN GENERAL COUNSEL PACKAGING
3517
                                  6400 POPLAR AVE
                                  MEMPHIS, TN 38197                                  Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 07/17/2017                    $              ‐
                                  INTERNATIONAL PAPER COMPANY
                                  ATTN GENERAL COUNSEL PACKAGING
3518
                                  6400 POPLAR AVE
                                  MEMPHIS, TN 38197                                  Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 11/01/2009                    $              ‐
                                  INTERNATIONAL PRECISION COMPONENTS CORPORATION
                                  ATTN MICHAEL STOLZMAN, PRESIDENT
3519                              28468 N. BALLARD DR
                                  LAKE FOREST, IL 60045
                                                                                     Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 05/15/2018                    $              ‐
                                  INTERSTATE FIRE & CASUALTY COMPANY
3520   4463 / 3520                225 W WASHINGTON ST
                                  CHICAGO, IL 60606                                  Dean Foods Company                 INSURANCE POLICIES                                    $              ‐
                                  INTERSTATE TRANSPORT INC
                                  ATTN GENERAL COUNSEL
3521
                                  324 1ST AVE N
                                  PETERSBURG, FL 33701                               Dean Dairy Holdings, LLC           FREIGHT SERVICES AGREEMENT DATED 01/01/2016           $         69,807.38
                                  INTERWORKS INC
3522                              1425 S. SANGRE ROAD
                                  STILLWATER, OK 74074                               Dean Foods Company                 IT ‐ SOFTWARE MAINTENANCE AGREEMENT                   $              ‐
                                  INTL ASSOC OF MACHINISTS & AEROSPACE WORKERS
3523                              9000 MACHINISTS PLACE
                                  UPPER MARLBORO, MD 20772                           Dean Foods North Central, LLC      UNION CONTRACT DATED 10/17/2017                       $              ‐
                                  INTL ASSOC OF MACHINISTS & AEROSPACE WORKERS
3524                              9000 MACHINISTS PLACE
                                  UPPER MARLBORO, MD 20772                           Suiza Dairy Group, LLC             UNION CONTRACT DATED 06/27/2018                       $              ‐
                                  INTL ASSOCIATION OF MACHINISTS & AEROSPACE
                                  WORKERS UNION
3525
                                  9000 MACHINISTS PLACE
                                  UPPER MARLBORO, MD 20772                           Suiza Dairy Group, LLC             UNION CONTRACT DATED 11/15/2017                       $              ‐
                                  INTL ASSOCIATION OF MACHINISTS & AEROSPACE
                                  WORKERS UNION
3526
                                  9000 MACHINISTS PLACE
                                  UPPER MARLBORO, MD 20772                           Suiza Dairy Group, LLC             UNION CONTRACT DATED 11/15/2017                       $              ‐
                                  INTL BROTHERHOOD OF TEAMSTERS LOCAL UNION #385
                                  126 NORTH KIRKMAN ROAD
3527
                                  ORLANDO, FL 32811
                                                                                     Dean Dairy Holdings, LLC           UNION CONTRACT DATED 10/12/2017                       $              ‐
                                  INTL BROTHERHOOD OF TEAMSTERS LOCAL UNION #385
                                  126 NORTH KIRKMAN ROAD
3528
                                  ORLANDO, FL 32811
                                                                                     Dean Dairy Holdings, LLC           UNION CONTRACT DATED 10/12/2017                       $              ‐
                                  IOS CAPITAL INC
                                  ATTN LORETTA KNICKERSHOCKEN
3529
                                  PO BOX 9115
                                  MACON, GA 31208‐9115                               Dean Foods Company                 SERVICE CONTRACT DATED 01/05/2000                     $              ‐
                                  IOWA CHICAGO & EASTERN RAILROAD
                                  ATTN TIM CARLSON, MGR REAL ESTATE & PUBLIC WORKS
3530   3530 / 3367                140 N PHILLIPS AVE
                                  SIOUX FALLS, SD 57104
                                                                                     Dean Foods Company                 LEASE: BUILDING AND LAND DATED 04/10/2003             $              ‐
                                  IOWA CHICAGO & EASTERN RAILROAD
                                  ATTN TIM CARLSON, MGR REAL ESTATE & PUBLIC WORKS
3531                              140 N PHILLIPS AVE
                                  SIOUX FALLS, SD 57104
                                                                                     Dean Foods Company                 LEASE: BUILDING AND LAND DATED 04/20/1987             $              ‐
                                  IPFOLIO CORPORATION
                                  ATTN SUSAN KRELITZ, DIR ENTERPRISE SOLUTIONS
3532
                                  2600 10TH ST, STE 622
                                  BERKELEY, CA 95710                                 Dean Foods Company                 IT CONTRACT DATED 05/17/2017                          $              ‐
                                  IPM CO INC
                                  ATTN DARREN SIMPSON, PRESIDENT/SALES
3533
                                  23901 CALABASAS RD, STE 2065
                                  CALABASAS, CA 91302                                Dean Foods Company                 IT CONTRACT                                           $              ‐
                                  IRASBURG UNIT
3534                              BOX 1437
                                  DERBY LINE, VT 05830                               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                  IRASBURG UNIT
3535                              BOX 1437
                                  DERBY LINE, VT 05830                               Dean Foods Company                 TRANSPORTATION AGREEMENT                              $              ‐




                                                                                                                                                                                             Page 135 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 136 of 304
                                                Dean Foods Company, et al.
                                                                                                Contract Exhibit

            Multiparty Contract
Item          References (1)                             Counterparty                            Debtor(s)                                     Contract Description       Cure Amounts
                                  IRENEE, FRANCK
3536                              ADDRESS ON FILE
                                                                                Dean Foods Company                 PHANTOM SHARES AGREEMENT                           $              ‐
                                  IRON VALLEY FARMS LLC
3537                              1701 HORN ROAD
                                  MANHEIM, PA 17545                             Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                  IRON VALLEY FARMS LLC
3538                              1701 HORN ROAD
                                  MANHEIM, PA 17545                             Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                  IRVIN Z LEID
3539                              962 BURRELL RD
                                  LITTLE FALLS, NY 13365                        Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                  IRVIN Z LEID
3540                              962 BURRELL RD
                                  LITTLE FALLS, NY 13365                        Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                  ISAAC OR SYLVIA HERSHBERGER
3541                              2907 COUNTY HIGHWAY 31
                                  CHERRY VALLEY, NY 13320                       Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                  ISAAC OR SYLVIA HERSHBERGER
3542                              2907 COUNTY HIGHWAY 31
                                  CHERRY VALLEY, NY 13320                       Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                  ISAAC Z. STOLTZFUS
3543                              2938 MILLERS MILL ROAD
                                  OAK GROVE, KY 42262                           Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                  ISAAC Z. STOLTZFUS
3544                              2938 MILLERS MILL ROAD
                                  OAK GROVE, KY 42262                           Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                  ISG INFORMATION SERVICES GROUP AMERICAS INC
                                  ATTN LEGAL MANAGER
3545
                                  25025 N 145, STE 225
                                  THE WOODLANDS, TX 77380                       Dean Foods Company                 SERVICE CONTRACT DATED 06/29/2018                  $              ‐
                                  ISLAND DAIRY LLC
3546                              240 N E 71ST ST
                                  MIAMI, FL 33138                               Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 10/01/2018          $         22,739.24
                                  ISLAND DAIRY LLC
3547                              240 N E 71ST ST
                                  MIAMI, FL 33138                               Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 07/28/2011          $              ‐
                                  ISLAND DAIRY LLC
3548                              240 N E 71ST ST
                                  MIAMI, FL 33138                               Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 07/28/2011          $              ‐
                                  ISLAND DAIRY LLC
                                  ATTN MR ANGEL A. CARRION
3549
                                  240 NE 71ST ST
                                  MIAMI, FL 33138                               Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 03/28/2003          $              ‐
                                  ISLAND DAIRY LLC
                                  ATTN PRESIDENT
3550
                                  529 CEDAR LN
                                  FLORENCE, NJ 08518                            Dean Dairy Holdings, LLC           DISTRIBUTION AGREEMENT DATED 10/01/2018            $              ‐
                                  ISRAEL BEILER
3551                              1277 JOHN RIVES ROAD
                                  HOPKINSVILLE, KY 42240                        Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                  ISRAEL BEILER
3552                              1277 JOHN RIVES ROAD
                                  HOPKINSVILLE, KY 42240                        Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                  ITS LOGISITICS LLC
                                  ATTN GREG SANDERS, CEO
3553
                                  555 VISTA BLVD
                                  SPARKS, NV 89434                              Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 07/10/2017                $         80,022.96
                                  IVERSON, KEN
3554   704 / 3554 / 6427 / 6428   RESEARCHING ADDRESS
                                                                                Dean Foods Company                 LEASE: BUILDING AND LAND DATED 09/28/1984          $              ‐
                                  J & R DAIRY INC
                                  ATTN ROSS PURPURA
3555
                                  7451 W 100TH PL
                                  BRIDGEVIEW, IL 60455                          Midwest Ice Cream Company, LLC     FREIGHT SERVICES AGREEMENT DATED 03/12/2018        $          2,930.29
                                  J & S DAIRIES, LLC
3556                              1260 CR 1038
                                  MULESHOE, TX 79347                            Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                  J & S DAIRIES, LLC
3557                              1260 CR 1038
                                  MULESHOE, TX 79347                            Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                  J AND R FARMS
3558                              17406 HOSMER ROAD
                                  MIDDLEFIELD, OH 44062                         Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                  J AND R FARMS
3559                              17406 HOSMER ROAD
                                  MIDDLEFIELD, OH 44062                         Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                  J.P. ROBERTSON
3560                              2950 MIDDLETON ROAD
                                  AUBURN, KY 42206                              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                  J.P. ROBERTSON
3561                              2950 MIDDLETON ROAD
                                  AUBURN, KY 42206                              Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                  JACK IN THE BOX INC
3562                              51 BRIDGE ST
                                  SYLVA, NC 28779                               Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 06/13/2018          $              ‐
                                  JACK IN THE BOX INC
3563                              51 BRIDGE ST
                                  SYLVA, NC 28779                               Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND                           $              ‐
                                  JACK IN THE BOX INC
3564                              51 BRIDGE ST
                                  SYLVA, NC 28779                               Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND                           $              ‐
                                  JACK IN THE BOX INC
3565   4855 / 3565                51 BRIDGE ST
                                  SYLVA, NC 28779                               Dean Foods Company                 LEASE: BUILDING AND LAND DATED 10/05/2017          $              ‐
                                  JACK IN THE BOX INC
3566   4856 / 3566                51 BRIDGE ST
                                  SYLVA, NC 28779                               Dean Foods Company                 LEASE: BUILDING AND LAND                           $              ‐




                                                                                                                                                                                     Page 136 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 137 of 304
                                                Dean Foods Company, et al.
                                                                                             Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                            Debtor(s)                                      Contract Description        Cure Amounts
                                 JACK IN THE BOX INC
3567   7156 / 3567               51 BRIDGE ST
                                 SYLVA, NC 28779                             Dean Foods Company                 LEASE: BUILDING AND LAND DATED 06/12/2018           $              ‐
                                 JACKSON COUNTY WATER & SEWERAGE AUTHORITY
                                 ATTN ERIC KLERK
3568   3568 / 3574 / 7209
                                 PO BOX 869
                                 JEFFERSON, GA 30549                         Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 04/20/2007   $              ‐
                                 JACKSON COUNTY WATER & SEWERAGE AUTHORITY
                                 ATTN ERIC KLERK
3569
                                 PO BOX 869
                                 JEFFERSON, GA 30549                         Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 04/20/2007   $              ‐
                                 JACKSON COUNTY, GA BOARD OF COMMISIONERS
                                 ATTN CRANDALL JONES, COUNTY MGR
3570   3570 / 3572 / 7210
                                 67 ATHENS ST
                                 JEFFERSON, GA 30549                         Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 04/20/2007   $              ‐
                                 JACKSON COUNTY, GA BOARD OF COMMISIONERS
                                 C/O HULSEY OLIVE & MAHAR LLP
3571   2937 / 3571 / 3573        ATTN PAUL B SMART
                                 200 E BUTLER PKWY; PO BOX 1457
                                 GAINESVILLE, GA 30503                       Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 10/13/2006   $              ‐
                                 JACKSON COUNTY, GA WATER & SEWERAGE AUTH
                                 ATTN ERIC KLERK
3572   3570 / 3572 / 7210
                                 PO BOX 869
                                 JEFFERSON, GA 30549                         Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 04/20/2007   $              ‐
                                 JACKSON COUNTY, GA WATER & SEWERAGE AUTH
                                 C/O HULSEY OLIVE & MAHAR LLP
3573   2937 / 3571 / 3573        ATTN PAUL B SMART
                                 200 E BUTLER PKWY; PO BOX 1457
                                 GAINESVILLE, GA 30503                       Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 10/13/2006   $              ‐
                                 JACKSON COUNTY, GEORGIA
                                 C/O JACKSON COUNTY BOARD OF COMMISSIONERS
3574   3568 / 3574 / 7209        ATTN CRANDALL JONES, COUNTY MGR
                                 67 ATHENS ST
                                 JEFFERSON, GA 30549                         Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 04/20/2007   $              ‐
                                 JACKSON DAIRY FARM
3575                             789 EAST OLD KOKOMO ROAD
                                 MARION, IN 46953                            Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 JACKSON DAIRY FARM
3576                             789 EAST OLD KOKOMO ROAD
                                 MARION, IN 46953                            Dean Foods Company                 TRANSPORTATION AGREEMENT                            $              ‐
                                 JACOB DETWEILER
3577                             14726 NASH ROAD
                                 BURTON, OH 44021                            Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 JACOB DETWEILER
3578                             14726 NASH ROAD
                                 BURTON, OH 44021                            Dean Foods Company                 TRANSPORTATION AGREEMENT                            $              ‐
                                 JACOB HOSTETLER
3579                             2161 BROWN ROAD
                                 JEFFERSON, OH 44047                         Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 JACOB HOSTETLER
3580                             2161 BROWN ROAD
                                 JEFFERSON, OH 44047                         Dean Foods Company                 TRANSPORTATION AGREEMENT                            $              ‐
                                 JACOB M ZOOK
3581                             10179 PALMYRA ROAD
                                 OAK GROVE, KY 42262                         Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 JACOB M ZOOK
3582                             10179 PALMYRA ROAD
                                 OAK GROVE, KY 42262                         Dean Foods Company                 TRANSPORTATION AGREEMENT                            $              ‐
                                 JACOB N. OR BARBARA E. MILLER
3583                             591 NORTH WINFIELD ROAD
                                 WEST WINFIELD, NY 13491                     Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 JACOB N. OR BARBARA E. MILLER
3584                             591 NORTH WINFIELD ROAD
                                 WEST WINFIELD, NY 13491                     Dean Foods Company                 TRANSPORTATION AGREEMENT                            $              ‐
                                 JACOB S ESH
3585                             2575 JACK MIZE RD
                                 CERULEAN, KY 42215                          Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 JACOB S ESH
3586                             2575 JACK MIZE RD
                                 CERULEAN, KY 42215                          Dean Foods Company                 TRANSPORTATION AGREEMENT                            $              ‐
                                 JACOB STOLTZFUS
3587                             5659 LONG POND ROAD
                                 PEMBROKE, KY 42266                          Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 JACOB STOLTZFUS
3588                             5659 LONG POND ROAD
                                 PEMBROKE, KY 42266                          Dean Foods Company                 TRANSPORTATION AGREEMENT                            $              ‐
                                 JACOB Z. STOLTZFUS
3589                             845 ANDERSON ROAD
                                 PEMBROKE, KY 42266                          Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 JACOB Z. STOLTZFUS
3590                             845 ANDERSON ROAD
                                 PEMBROKE, KY 42266                          Dean Foods Company                 TRANSPORTATION AGREEMENT                            $              ‐
                                 JACOBS DAIRY, LLC
3591                             1000 FM 1567 WEST
                                 SULPHUR SPRINGS, TX 75482                   Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 JACOBS DAIRY, LLC
3592                             1000 FM 1567 WEST
                                 SULPHUR SPRINGS, TX 75482                   Dean Foods Company                 TRANSPORTATION AGREEMENT                            $              ‐
                                 JACOBUS ENERGY INC
                                 ATTN CHARLES D JACOBUS, JR, CEO
3593   5574 / 3593
                                 11815 W BRADLEY RD                          Suiza Dairy Group, LLC
                                 MILWAUKEE, WI 53224                         Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 04/19/2016                  $              ‐
                                 JAMES A. OR CHARLOTTE MICCIOLI
3594                             438 JORDAN ROAD
                                 RICHFIELD SPRINGS, NY 13439                 Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 JAMES A. OR CHARLOTTE MICCIOLI
3595                             438 JORDAN ROAD
                                 RICHFIELD SPRINGS, NY 13439                 Dean Foods Company                 TRANSPORTATION AGREEMENT                            $              ‐




                                                                                                                                                                                  Page 137 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 138 of 304
                                           Dean Foods Company, et al.
                                                                                               Contract Exhibit

       Multiparty Contract
Item     References (1)                          Counterparty                                   Debtor(s)                                      Contract Description                        Cure Amounts
                             JAMES E AND LOUISE H LEID
3596                         1033 JEFF ADAMS RD
                             PEMBROKE, KY 42266                                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             JAMES E AND LOUISE H LEID
3597                         1033 JEFF ADAMS RD
                             PEMBROKE, KY 42266                                Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $              ‐
                             JAMES E. OBERHOLTZER
3598                         546 SPRINGVILLE ROAD
                             EPHRATA, PA 17522                                 Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             JAMES E. OBERHOLTZER
3599                         546 SPRINGVILLE ROAD
                             EPHRATA, PA 17522                                 Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $              ‐
                             JAMES FARR
3600                         1117 COUNTY ROAD 250
                             NIOTA, TN 37826                                   Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             JAMES FARR
3601                         1117 COUNTY ROAD 250
                             NIOTA, TN 37826                                   Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $              ‐
                             JAMES HEIM
3602                         777 CARPENTER
                             STONEBORO, PA 16153                               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             JAMES HEIM
3603                         777 CARPENTER
                             STONEBORO, PA 16153                               Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $              ‐
                             JAMES JERNIGAN
3604                         8253 HWY 52
                             ORLINDA, TN 37141                                 Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             JAMES JERNIGAN
3605                         8253 HWY 52
                             ORLINDA, TN 37141                                 Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $              ‐
                             JAMES L. NOLT
3606                         225 BOND ROAD
                             PEMBROKE, KY 42266                                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             JAMES L. NOLT
3607                         225 BOND ROAD
                             PEMBROKE, KY 42266                                Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $              ‐
                             JAMES M. OR RUTH H. HOOVER
3608                         109 STORE LANE
                             LEBANON, PA 17042                                 Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             JAMES M. OR RUTH H. HOOVER
3609                         109 STORE LANE
                             LEBANON, PA 17042                                 Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $              ‐
                             JAMES MILLER
3610                         8047 DEVILLARS ROAD
                             COCHRANTON, PA 16314                              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             JAMES MILLER
3611                         8047 DEVILLARS ROAD
                             COCHRANTON, PA 16314                              Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $              ‐
                             JAMES OEVERING
3612                         2059 STATE HIGHWAY 162
                             ESPERANCE, NY 12066                               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             JAMES OEVERING
3613                         2059 STATE HIGHWAY 162
                             ESPERANCE, NY 12066                               Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $              ‐
                             JAMES WATSON
3614                         616 POND CREEK BLVD
                             SWEETWATER, TN 37874                              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             JAMES WATSON
3615                         616 POND CREEK BLVD
                             SWEETWATER, TN 37874                              Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $              ‐
                             JAN‐PRO CLEANING SYSTEMS OF SOUTHEAST LOUISIANA
                             200 COMMERCIAL SQUARE
3616
                             SLIDELL, LA 70461
                                                                               Dean Foods Company                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/30/2016   $          1,744.17
                             JAN‐PRO
3617                         234 AQUARIUS DRIVE SUITE 106
                             BIRMINGHAM, AL 35209                              Suiza Dairy Group, LLC             THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)                    $              ‐
                             JARED OR KAREN LINDELL
3618                         3979 ROUTE 957
                             RUSSELL, PA 16345                                 Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             JARED OR KAREN LINDELL
3619                         3979 ROUTE 957
                             RUSSELL, PA 16345                                 Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $              ‐
                             JARRATT, MARISSA
3620                         ADDRESS ON FILE
                                                                               Dean Foods Company                 SEVERANCE AGREEMENT DATED 09/30/2019                                 $              ‐
                             JARRATT, MARISSA
3621                         ADDRESS ON FILE
                                                                               Dean Foods Company                 SEVERANCE CONTRACT                                                   $              ‐
                             JARVIS, CHARLES H
3622                         ADDRESS ON FILE
                                                                               Dean Foods Company                 PHANTOM SHARES AGREEMENT                                             $              ‐
                             JASAR RECYCLING INC
                             ATTN EDWARD L MCNEE, PRESIDENT
3623
                             183 EDGEWORTH AVE
                             EAST PALESTINE, OH 44413                          Dean Dairy Holdings, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/12/2011             $              ‐
                             JASAR RECYCLING INC
                             ATTN EDWARD L MCNEE, PRESIDENT
3624
                             183 EDGEWORTH AVE
                             EAST PALESTINE, OH 44413                          Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/27/2011             $              ‐
                             JASON RHODES
3625                         7867 ROUTE 474
                             PANAMA, NY 14767                                  Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             JASON RHODES
3626                         7867 ROUTE 474
                             PANAMA, NY 14767                                  Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $              ‐
                             JAT OIL INC
                             ATTN WILLIAM T CONROY, VP
3627
                             600 W MAIN ST
                             CHATTANOOGA, TN 37402                             Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 08/31/2018                                   $              ‐


                                                                                                                                                                                                      Page 138 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 139 of 304
                                                Dean Foods Company, et al.
                                                                                     Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                    Debtor(s)                                      Contract Description       Cure Amounts
                                 JAY L. WEAVER
3628                             63 PLEASANT DRIVE
                                 MYERSTOWN, PA 17067                Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 JAY L. WEAVER
3629                             63 PLEASANT DRIVE
                                 MYERSTOWN, PA 17067                Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                                 JB BRANDS INC
3630                             4348 WAIALAE AVE #327
                                 HONOLULU, HI 96816                 Southern Foods Group, LLC           SERVICE CONTRACT                                   $         68,589.51
                                 JB BRANDS INC
3631                             4348 WAIALAE AVE #327
                                 HONOLULU, HI 96816                 Southern Foods Group, LLC           SERVICE CONTRACT                                   $              ‐
                                 JCS SALES LLC
                                 ATTN DREW HEMBREE
3632
                                 1 FOOD CITY CIRCLE
                                 ABINGDON, VA 24210                 Mayfield Dairy Farms, LLC           DISTRIBUTION AGREEMENT DATED 09/04/2019            $         24,838.10
                                 JCS SALES LLC
3633                             PO BOX 1158
                                 ABINGDON, VA 24212                 Mayfield Dairy Farms LLC            SERVICE CONTRACT                                   $              ‐
                                 JDA SOFTWARE, INC.
3634                             PO BOX 202621
                                 DALLAS, TX 75320                   Dean Foods Company                  IT ‐ SOFTWARE MAINTENANCE AGREEMENT                $              ‐
                                 JEA
                                 ATTN REAL ESTATE DIVISION
3635
                                 21 W CHURCH ST
                                 JACKSONVILLE, FL 32202             Dean Foods Company                  LEASE: BUILDING AND LAND DATED 07/21/2005          $              ‐
                                 JEFF & TONYS DSD LLC
                                 ATTN GREG ERDOGLIAN
3636   5894 / 3636
                                 211 W ORANGE GROVE AVE
                                 BURBANK, CA 91502                  Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 04/01/2018          $              ‐
                                 JEFF & TONYS DSD LLC
                                 ATTN GREG ERDOGLIAN
3637   5895 / 3637
                                 211 W ORANGE GROVE AVE
                                 BURBANK, CA 91502                  Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 07/01/2016          $              ‐
                                 JEFF & TONYS DSD LLC
                                 ATTN GREG ERDOGLIAN
3638   5896 / 3638
                                 211 W ORANGE GROVE AVE
                                 BURBANK, CA 91502                  Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 04/01/2018          $              ‐
                                 JEFF & TONYS DSD LLC
                                 ATTN GREG ERDOGLIAN
3639   5897 / 3639
                                 211 W ORANGE GROVE AVE
                                 BURBANK, CA 91502                  Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 07/01/2016          $              ‐
                                 JEFF & TONYS DSD LLC
                                 ATTN GREG ERDOGLIAN
3640   5898 / 3640
                                 211 W ORANGE GROVE AVE
                                 BURBANK, CA 91502                  Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 10/17/2015          $              ‐
                                 JEFF & TONYS DSD LLC
                                 ATTN GREG ERDOGLIAN
3641   5899 / 3641
                                 211 W ORANGE GROVE AVE
                                 BURBANK, CA 91502                  Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 04/01/2018          $              ‐
                                 JEFF & TONYS DSD LLC
                                 ATTN GREG ERDOGLIAN
3642   5900 / 3642
                                 211 W ORANGE GROVE AVE
                                 BURBANK, CA 91502                  Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 07/01/2016          $              ‐
                                 JEFF & TONYS DSD LLC
                                 ATTN GREG ERDOGLIAN
3643   5888 / 3643
                                 211 W ORANGE GROVE AVE
                                 BURBANK, CA 91502                  Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND                           $              ‐
                                 JEFF & TONYS DSD LLC
                                 ATTN GREG ERDOGLIAN
3644   5889 / 3644
                                 211 W ORANGE GROVE AVE
                                 BURBANK, CA 91502                  Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 02/12/2019          $              ‐
                                 JEFF OR AUDREY DONAHOE
3645                             1948 MOHAWK STREET
                                 CLAYVILLE, NY 13322                Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 JEFF OR AUDREY DONAHOE
3646                             1948 MOHAWK STREET
                                 CLAYVILLE, NY 13322                Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                                 JEFF WHITE ACH
3647                             95 W 100 W
                                 LOGAN, UT 84321                    Southern Foods Group, LLC           LEASE: BUILDING AND LAND                           $              ‐
                                 JEFFERSON ST LLC
                                 ATTN BENJAMIN CASE
3648                             5 E MAIN ST
                                 PO BOX 177
                                 WALLA WALLA, WA 99362              Southern Foods Group, LLC           LEASE: BUILDING AND LAND                           $              ‐
                                 JEFFERSON ST LLC
                                 ATTN BENJAMIN CASE
3649                             5 E MAIN ST
                                 PO BOX 177
                                 WALLA WALLA, WA 99362              Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 08/31/2015          $              ‐
                                 JEFFERSON ST LLC
                                 ATTN BENJAMIN CASE
3650                             5 E MAIN ST
                                 PO BOX 177
                                 WALLA WALLA, WA 99362              Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 08/02/2016          $              ‐
                                 JEFFERSON ST LLC
                                 ATTN BENJAMIN CASE
3651                             5 E MAIN ST
                                 PO BOX 177
                                 WALLA WALLA, WA 99362              Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 11/01/2012          $              ‐
                                 JEFFREY AND VICKI WYSOCKI
3652                             21163 STATE ROUTE 22
                                 HOOSICK FALLS, NY 12090            Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 JEFFREY AND VICKI WYSOCKI
3653                             21163 STATE ROUTE 22
                                 HOOSICK FALLS, NY 12090            Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                                 JEFFREY C. PATRICK
3654                             140 PATRICK LANE
                                 NEW BETHLEHEM, PA 16242            Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐


                                                                                                                                                                          Page 139 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 140 of 304
                                           Dean Foods Company, et al.
                                                                                        Contract Exhibit

       Multiparty Contract
Item     References (1)                         Counterparty                             Debtor(s)                                      Contract Description                           Cure Amounts
                             JEFFREY C. PATRICK
3655                         140 PATRICK LANE
                             NEW BETHLEHEM, PA 16242                    Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $              ‐
                             JENKINS, HARLAN N
3656                         ADDRESS ON FILE
                                                                        Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                $              ‐
                             JENKINS, NELSON L
3657                         ADDRESS ON FILE
                                                                        Suiza Dairy Group, LLC             SEVERANCE CONTRACT                                                      $              ‐
                             JENSEN CIVIL CONSTRUCTION INC
                             ATTN STEPHEN F JENSEN
3658
                             11231 PHILIPS INDUSTRIAL BLVD E, STE 103
                             JACKSONVILLE, FL 32256                     Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND                                                $          3,558.75
                             JENSEN CIVIL CONSTRUCTION INC
                             ATTN STEPHEN F JENSEN
3659
                             11231 PHILIPS INDUSTRIAL BLVD E, STE 103
                             JACKSONVILLE, FL 32256                     Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 10/20/2009                               $              ‐
                             JENSEN CIVIL CONSTRUCTION INC
                             ATTN STEPHEN F JENSEN
3660
                             11231 PHILIPS INDUSTRIAL BLVD E, STE 103
                             JACKSONVILLE, FL 32256                     Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND                                                $              ‐
                             JENSEN CIVIL CONSTRUCTION INC
                             ATTN STEPHEN F JENSEN
3661
                             11231 PHILIPS INDUSTRIAL BLVD E, STE 103
                             JACKSONVILLE, FL 32256                     Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 11/01/2013                               $              ‐
                             JEREMY L. BURKHOLDER
3662                         330 CREST ROAD
                             LEBANON, PA 17042                          Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                             JEREMY L. BURKHOLDER
3663                         330 CREST ROAD
                             LEBANON, PA 17042                          Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $              ‐
                             JEREMY YODER
3664                         28601 GEORGETOWN ROAD
                             SALEM, OH 44460                            Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                             JEREMY YODER
3665                         28601 GEORGETOWN ROAD
                             SALEM, OH 44460                            Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $              ‐
                             JERICHO ACRES DAIRY
3666                         3401 LAKE JERICHO ROAD
                             SMITHFIELD, KY 40068                       Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                             JERICHO ACRES DAIRY
3667                         3401 LAKE JERICHO ROAD
                             SMITHFIELD, KY 40068                       Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $              ‐
                             JEROME DISTRIBUTING INC
                             ATTN AMANDA NEIS
3668
                             3420 MIRIAM AVE
                             BISMARCK, ND 58501                         Dean Foods North Central, LLC      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $            60.15
                             JEROME ZIEGLER
3669                         5034 ZIEGLER ROAD
                             BATESVILLE, IN 47006                       Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                             JEROME ZIEGLER
3670                         5034 ZIEGLER ROAD
                             BATESVILLE, IN 47006                       Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $              ‐
                             JESIAH H. LACOMBE
3671                         15710 MAPLEWOOD ROAD
                             TOWNVILLE, PA 16360                        Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                             JESIAH H. LACOMBE
3672                         15710 MAPLEWOOD ROAD
                             TOWNVILLE, PA 16360                        Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $              ‐
                             JESSE A ZIMMERMAN
3673                         1765 CLINTON ROAD
                             FORT PLAIN, NY 13339                       Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                             JESSE A ZIMMERMAN
3674                         1765 CLINTON ROAD
                             FORT PLAIN, NY 13339                       Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $              ‐
                             JESSE OR DORIS RUPPERT
3675                         211 GIBBLE ROAD
                             MYERSTOWN, PA 17067                        Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                             JESSE OR DORIS RUPPERT
3676                         211 GIBBLE ROAD
                             MYERSTOWN, PA 17067                        Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $              ‐
                             JETRO HOLDINGS INC
3677                         15‐24 132ND ST
                             COLLEGE POINT, NY 11356                    Dean Foods Company                 CUSTOMER AGREEMENT DATED 03/02/2009                                     $              ‐
                             JIM VERPLOEGEN
3678                         6945 GRAND AVE
                             BILLINGS, MT 59106                         Dean Foods Company                 LEASE: BUILDING AND LAND                                                $              ‐
                             JIM VERPLOEGEN
3679                         6945 GRAND AVE
                             BILLINGS, MT 59106                         Dean Foods Company                 LEASE: BUILDING AND LAND                                                $              ‐
                             JIMBO'S JUMBOS INC
                             ATTN MIKE PARTIN
3680                         PO BOX 465
                             185 PEANUT DR
                             EDENTON, NC 27932                          Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/01/2012                                      $         41,244.00
                             JIMBO'S JUMBOS INC
                             ATTN MIKE PARTIN
3681                         PO BOX 465
                             185 PEANUT DR
                             EDENTON, NC 27932                          Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/01/2018                                      $              ‐
                             JIMMY OR MARYLOU WRIGHT
3682                         4596 HALLS STORE ROAD
                             RUSSELLVILLE, KY 42276                     Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                             JIMMY OR MARYLOU WRIGHT
3683                         4596 HALLS STORE ROAD
                             RUSSELLVILLE, KY 42276                     Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $              ‐
                             JJ DAIRY
3684                         1000 FM 1567 WEST
                             SULPHUR SPRINGS, TX 75482                  Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐




                                                                                                                                                                                                  Page 140 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 141 of 304
                                                Dean Foods Company, et al.
                                                                                               Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                              Debtor(s)                                       Contract Description                                 Cure Amounts
                                 JJ DAIRY
3685                             1000 FM 1567 WEST
                                 SULPHUR SPRINGS, TX 75482                    Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 JM SMUCKER COMPANY, THE
3686                             1 STRAWBERRY LN
                                 ORRVILLE, OH 44667                           Suiza Dairy Group, LLC              TRADEMARK OR IP AGREEMENT DATED 11/03/2011                                    $              ‐
                                 JNJ FARMS, LLC
3687                             10796 JUDE ROAD
                                 CLYMER, NY 17424                             Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 JNJ FARMS, LLC
3688                             10796 JUDE ROAD
                                 CLYMER, NY 17424                             Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 JO ANN'S LOGISTICS
3689                             PO BOX 552
                                 LEBANON, TN 37088                            Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $         20,925.15
                                 JODY DUNIVAN
3690                             20 HONEY ROAD
                                 PETERSBURG, TN 37144                         Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 JODY DUNIVAN
3691                             20 HONEY ROAD
                                 PETERSBURG, TN 37144                         Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 JOE AND RON'S TRUCK STOP INC
                                 ATTN PHIL COHEN, ON SITE FUELING MGR
3692
                                 PO BOX 185
                                 THOROFARE, NJ 08086                          Suiza Dairy Group, LLC              PURCHASE CONTRACT DATED 05/22/2017                                            $              ‐
                                 JOE, DAVID AARON
3693                             ADDRESS ON FILE
                                                                              Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 JOEL A OR KAREN A HEISEY
3694                             222 OLD MILL ROAD
                                 NEWSMANSTOWN, PA 17073                       Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 JOEL A OR KAREN A HEISEY
3695                             222 OLD MILL ROAD
                                 NEWSMANSTOWN, PA 17073                       Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 JOELE FRANK WILKINSON BRIMMER KATCHER
                                 ATTN ANDREW BRIMMER, PARTNER/VICE CHAIRMAN
3696
                                 622 3RD AVE, 36TH FL                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 NEW YORK, NY 10017                           Dean Foods Company                  10/15/2019                                                                    $              ‐
                                 JOELE FRANK WILKINSON BRIMMER KATCHER
                                 ATTN DANIEL KATCHER, PARTNER/VICE CHAIRMAN
3697
                                 622 3RD AVE, 36TH FL                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 NEW YORK, NY 10017                           Dean Foods Company                  01/18/2019                                                                    $              ‐
                                 JOELE FRANK WILKINSON BRIMMER KATCHER
                                 ATTN DANIEL KATCHER, PARTNER/VICE CHAIRMAN
3698
                                 622 3RD AVE, 36TH FL
                                 NEW YORK, NY 10017                           Dean Foods Company                  THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $              ‐
                                 JOELE FRANK WILKINSON BRIMMER KATCHER
                                 ATTN JOELE FRANK, MANAGING PARTNER
3699
                                 622 3RD AVE, 36TH FL                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 NEW YORK, NY 10017                           Dean Foods Company                  01/18/2019                                                                    $              ‐
                                 JOELE FRANK WILKINSON BRIMMER KATCHER
                                 ATTN MICHAEL FREITAG, PARTNER
3700
                                 622 3RD AVE, 36TH FL                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 NEW YORK, NY 10017                           Dean Foods Company                  02/22/2018                                                                    $              ‐
                                 JOE'S DAIRY
3701                             6093 SOUTH 900 WEST
                                 WESTVILLE, IN 46391                          Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 JOE'S DAIRY
3702                             6093 SOUTH 900 WEST
                                 WESTVILLE, IN 46391                          Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 JOE'S TRUCKING LLC
3703                             10773 S HWY 337
                                 TIJERAS, NM 87059                            Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 JO'H STAR SALES & MARKETING
                                 ATTN SHERRY WALTHERS
3704
                                 883 AIRPORT RD, STE I
                                 GLEN BURNIE, MD 21061                        Dean Foods Company                  SERVICE CONTRACT                                                              $              ‐
                                 JOHANNA FOODS INC
                                 ATTN ROBERT A FACCHINA
3705
                                 JOHANNA FARMS RD
                                 FLEMINGTON, NJ 08822                         Tuscan/Lehigh Dairies, Inc.         PURCHASE CONTRACT DATED 03/28/2017                                            $         47,958.32
                                 JOHANNESON'S INC
                                 ATTN RANDY JAEGER
3706   6606 / 3706
                                 2301 JOHANNESON AVE, NW
                                 BEMIDJI, MN 56601                            Dean Foods Company                  LICENSING AGREEMENT DATED 10/16/2017                                          $              ‐
                                 JOHN A. PIXLEY
3707                             3212 ADAMS ROAD
                                 KINGSVILLE, OH 44048                         Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 JOHN A. PIXLEY
3708                             3212 ADAMS ROAD
                                 KINGSVILLE, OH 44048                         Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 JOHN ARNWINE
3709                             169 COUNTY ROAD 265
                                 NIOTA, TN 37826                              Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 JOHN ARNWINE
3710                             169 COUNTY ROAD 265
                                 NIOTA, TN 37826                              Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 JOHN B. OR SHARON L. KLINE
3711                             610 SOUTH RAMONA RD
                                 MYERSTOWN, PA 17067                          Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 JOHN B. OR SHARON L. KLINE
3712                             610 SOUTH RAMONA RD
                                 MYERSTOWN, PA 17067                          Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 JOHN E. SHROCK, JR.
3713                             7860 STATE ROUTE 534
                                 MIDDLEFIELD, OH 44062                        Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 JOHN E. SHROCK, JR.
3714                             7860 STATE ROUTE 534
                                 MIDDLEFIELD, OH 44062                        Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐




                                                                                                                                                                                                               Page 141 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 142 of 304
                                                Dean Foods Company, et al.
                                                                                            Contract Exhibit

           Multiparty Contract
Item         References (1)                            Counterparty                         Debtor(s)                                      Contract Description       Cure Amounts
                                 JOHN GOOD COMPANY LLC
                                 ATTN JOSEPH E GOODMAN, MGR
3715
                                 2630 GAYLAR CIRCLE
                                 SALT LAKE CITY, UT 84109                   Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 06/30/2011          $         12,609.68
                                 JOHN GOOD COMPANY LLC
                                 ATTN JOSEPH E GOODMAN, MGR
3716
                                 2630 GAYLAR CIRCLE
                                 SALT LAKE CITY, UT 84109                   Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 06/16/2017          $              ‐
                                 JOHN GOOD COMPANY LLC
                                 ATTN JOSEPH E GOODMAN, MGR
3717
                                 2630 GAYLAR CIRCLE
                                 SALT LAKE CITY, UT 84109                   Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 04/27/2006          $              ‐
                                 JOHN GOOD COMPANY LLC
                                 ATTN JOSEPH E GOODMAN, MGR
3718
                                 2630 GAYLAR CIRCLE
                                 SALT LAKE CITY, UT 84109                   Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 06/15/2001          $              ‐
                                 JOHN GOOD COMPANY LLC
                                 ATTN JOSEPH E GOODMAN, MGR
3719
                                 2630 GAYLAR CIRCLE
                                 SALT LAKE CITY, UT 84109                   Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 04/27/2006          $              ‐
                                 JOHN H. KEMPF
3720                             5346 KINSMAN ROAD
                                 MIDDLEFIELD, OH 44062                      Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 JOHN H. KEMPF
3721                             5346 KINSMAN ROAD
                                 MIDDLEFIELD, OH 44062                      Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 JOHN HANCOCK LIFE INSURANCE COMPANY
                                 ATTN BOND AND CORP FINANCE GROUP C‐02
3722   4715 / 3722
                                 197 CLARENDON ST
                                 BOSTON, MA 02116                           Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND                           $              ‐
                                 JOHN HANCOCK LIFE INSURANCE COMPANY
                                 ATTN BOND AND CORP FINANCE GROUP C‐02
3723   4716 / 3723
                                 197 CLARENDON ST
                                 BOSTON, MA 02116                           Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 10/01/2008          $              ‐
                                 JOHN HANCOCK LIFE INSURANCE COMPANY
                                 ATTN BOND AND CORP FINANCE GROUP C‐02
3724   4717 / 3724
                                 197 CLARENDON ST
                                 BOSTON, MA 02116                           Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND                           $              ‐
                                 JOHN HENRY MAST
3725                             208 SUGAR RUN ROAD
                                 JAMESTOWN, PA 16134                        Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 JOHN HENRY MAST
3726                             208 SUGAR RUN ROAD
                                 JAMESTOWN, PA 16134                        Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 JOHN L OR ELLA N BYLER AND NEIL E MILLER
3727                             16910 TAVERN RD
                                 MIDDLEFIELD, OH 44062                      Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 JOHN L OR ELLA N BYLER AND NEIL E MILLER
3728                             16910 TAVERN RD
                                 MIDDLEFIELD, OH 44062                      Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 JOHN LEWIS INDUSTRIES LTD
                                 ATTN LUIGI GENTILE
3729
                                 1101 BOUL DUCHARME
                                 LA TUQUE, QC G9X 3P3                       Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 09/21/2019                 $         66,605.69
                                 JOHN LEWIS INDUSTRIES LTD
                                 ATTN LUIGI GENTILE
3730
                                 1101 BOUL DUCHARME
                                 LA TUQUE, QC G9X 3P3                       Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 04/01/2009                 $              ‐
                                 JOHN M. MOORE
3731                             1342 DRY VALLEY ROAD NORTHEAST
                                 CLEVELAND, TN 37312                        Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 JOHN M. MOORE
3732                             1342 DRY VALLEY ROAD NORTHEAST
                                 CLEVELAND, TN 37312                        Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 JOHN M. OR CASTON M. RAMSEY
3733                             527 INDEPENDENCE ROAD
                                 LIVINGSTON, TN 38570                       Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 JOHN M. OR CASTON M. RAMSEY
3734                             527 INDEPENDENCE ROAD
                                 LIVINGSTON, TN 38570                       Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 JOHN OR ALISHA RISSER
3735                             2501 SOUTH LINCOLN AVENUE
                                 LEBANON, PA 17042                          Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 JOHN OR ALISHA RISSER
3736                             2501 SOUTH LINCOLN AVENUE
                                 LEBANON, PA 17042                          Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 JOHN OR NORMAN BAILEY
3737                             PO BOX 57
                                 CLYMER, NY 14724                           Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 JOHN OR NORMAN BAILEY
3738                             PO BOX 57
                                 CLYMER, NY 14724                           Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 JOHN OR PAMELA SCHUYLER
3739                             153 SCHUYLER ROAD
                                 FORT PLAIN, NY 13339                       Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 JOHN OR PAMELA SCHUYLER
3740                             153 SCHUYLER ROAD
                                 FORT PLAIN, NY 13339                       Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 JOHN POLCHIN
3741                             2411 SENTENEL ROAD
                                 DORSET, OH 44032                           Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 JOHN POLCHIN
3742                             2411 SENTENEL ROAD
                                 DORSET, OH 44032                           Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 JOHN RICHARDSON
3743                             860 TAYLORSVILLE ROAD
                                 BLOOMFIELD, KY 40008                       Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 JOHN RICHARDSON
3744                             860 TAYLORSVILLE ROAD
                                 BLOOMFIELD, KY 40008                       Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐


                                                                                                                                                                                 Page 142 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 143 of 304
                                                Dean Foods Company, et al.
                                                                                                     Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                                    Debtor(s)                                      Contract Description                        Cure Amounts
                                 JOHN RIVER ENTERPRISES LLC
                                 ATTN JOHN SNYDER JR
3745
                                 PO BOX 748
                                 NEW ROADS, LA 70760                                Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 08/11/2010                           $              ‐
                                 JOHN S. LEE FARM #2
3746                             377 COUNTY ROAD 410
                                 MADISONVILLE, TN 37354                             Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                       $              ‐
                                 JOHN S. LEE FARM #2
3747                             377 COUNTY ROAD 410
                                 MADISONVILLE, TN 37354                             Dean Foods Company                  TRANSPORTATION AGREEMENT                                            $              ‐
                                 JOHN S. LEE
3748                             377 COUNTY ROAD 410
                                 MADISONVILLE, TN 37354                             Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                       $              ‐
                                 JOHN S. LEE
3749                             377 COUNTY ROAD 410
                                 MADISONVILLE, TN 37354                             Dean Foods Company                  TRANSPORTATION AGREEMENT                                            $              ‐
                                 JOHNNY BRADY
3750                             122 COUNTY ROAD 2
                                 RICEVILLE, TN 37370                                Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                       $              ‐
                                 JOHNNY BRADY
3751                             122 COUNTY ROAD 2
                                 RICEVILLE, TN 37370                                Dean Foods Company                  TRANSPORTATION AGREEMENT                                            $              ‐
                                 JOHNSON FEED INC
                                 ATTN RON INGEBRIGTSON
3752
                                 305 W INDUSTRIAL RD
                                 CANTON, SD 57013                                   Dean Foods North Central, LLC       LEASE: BUILDING AND LAND DATED 12/28/2010                           $           500.00
                                 JOHNSON FEED INC
                                 ATTN RON INGEBRIGTSON
3753
                                 305 W INDUSTRIAL RD
                                 CANTON, SD 57013                                   Dean Foods North Central, LLC       LEASE: EQUIPMENT DATED 04/04/2018                                   $              ‐
                                 JOHNSON FEED INC
                                 ATTN RON INGEBRIGTSON
3754
                                 305 W INDUSTRIAL RD
                                 CANTON, SD 57013                                   Dean Foods North Central, LLC       LEASE: EQUIPMENT DATED 04/24/2018                                   $              ‐
                                 JOHNSON, CARL R
3755                             ADDRESS ON FILE
                                                                                    Dean Foods Company                  PHANTOM SHARES AGREEMENT                                            $              ‐
                                 JOHNSON, JENNIFER H
3756                             ADDRESS ON FILE
                                                                                    Suiza Dairy Group, LLC              SEVERANCE CONTRACT                                                  $              ‐
                                 JOHNSON, KENNETH S
3757                             ADDRESS ON FILE
                                                                                    Dean Foods Company                  PHANTOM SHARES AGREEMENT                                            $              ‐
                                 JOHNSON, WAYNE R
3758                             ADDRESS ON FILE
                                                                                    Dean Foods Company                  PHANTOM SHARES AGREEMENT                                            $              ‐
                                 JOINT COUNCIL #42 DAIRY COUNCIL
                                 TEAMSTERS JC 42
3759                             981 CORPORATE CENTER DR.
                                 SUITE 200
                                 POMONA, CA 91768                                   Alta‐Dena Certified Dairy, LLC      UNION CONTRACT                                                      $              ‐
                                 JOINT COUNCIL OF TEAMSTERS #42
                                 TEAMSTERS JC 42
3760                             981 CORPORATE CENTER DR.
                                 SUITE 200
                                 POMONA, CA 91768                               Alta‐Dena Certified Dairy, LLC          UNION CONTRACT DATED 06/19/2017                                     $              ‐
                                 JOINT DEVT AUTHORITY OF ATHENS‐CLARK COUNTY,
                                 JACKSON COUNTY, MADISON COUNTY, MORGAN COUNTY,
                                 OCONEE COUNTY, OGLETHORPE COUNTY & WALTON
                                 COUNTY, GA
3761   3761 / 2695               JACKSON CTY, MADISON CTY, MORGAN CTY,
                                 OCONEE COUNTY, OGLETHORPE COUNTY
                                 & WALTON COUNTY, GA
                                 WALTON COUNTY, GA                              Dean Foods Company                      LEASE: BUILDING AND LAND DATED 12/01/1996                           $              ‐
                                 JOINT DEVT AUTHORITY OF ATHENS‐CLARK COUNTY,
                                 JACKSON COUNTY, MADISON COUNTY, MORGAN COUNTY,
                                 OCONEE COUNTY, OGLETHORPE COUNTY & WALTON
                                 COUNTY, GA
3762   3762 / 2702               JACKSON CTY, MADISON CTY, MORGAN CTY,
                                 OCONEE COUNTY, OGLETHORPE COUNTY
                                 & WALTON COUNTY, GA                                                                    FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 WALTON COUNTY, GA                              Dean Foods Company                      04/27/2004                                                          $              ‐
                                 JOKUR LLC
3763                             PO BOX 545
                                 GILLETTE, WY 82717                                 Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 03/13/2018                           $          1,650.00
                                 JONATHAN OR DEBRA SUMMY
3764                             1960 PRESCOTT ROAD
                                 MYERSTOWN, PA 17067                                Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                       $              ‐
                                 JONATHAN OR DEBRA SUMMY
3765                             1960 PRESCOTT ROAD
                                 MYERSTOWN, PA 17067                                Dean Foods Company                  TRANSPORTATION AGREEMENT                                            $              ‐
                                 JONES, JANET M
3766                             ADDRESS ON FILE
                                                                                    Dean Foods Company                  PHANTOM SHARES AGREEMENT                                            $              ‐
                                 JONES, JUSTIN L
3767                             ADDRESS ON FILE
                                                                                    Dean Foods Company                  PHANTOM SHARES AGREEMENT                                            $              ‐
                                 JOSEPH & RACHEL STOLTZFUS
3768                             15619 HERNDON OAK GROVE ROAD
                                 OAK GROVE, KY 42262                                Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                       $              ‐
                                 JOSEPH & RACHEL STOLTZFUS
3769                             15619 HERNDON OAK GROVE ROAD
                                 OAK GROVE, KY 42262                                Dean Foods Company                  TRANSPORTATION AGREEMENT                                            $              ‐
                                 JOSEPH B. ZOOK
3770                             272 PICKLE HILL ROAD
                                 FT PLAIN, NY 13339                                 Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                       $              ‐
                                 JOSEPH B. ZOOK
3771                             272 PICKLE HILL ROAD
                                 FT PLAIN, NY 13339                                 Dean Foods Company                  TRANSPORTATION AGREEMENT                                            $              ‐




                                                                                                                                                                                                           Page 143 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 144 of 304
                                                Dean Foods Company, et al.
                                                                                         Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                       Debtor(s)                                      Contract Description       Cure Amounts
                                 JOSEPH J. BRYER JR.
3772                             7198 BROOKS ROAD
                                 LINESVILLE, PA 16424                Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 JOSEPH J. BRYER JR.
3773                             7198 BROOKS ROAD
                                 LINESVILLE, PA 16424                Dean Foods Company                     TRANSPORTATION AGREEMENT                           $              ‐
                                 JOSEPH M. OR SUSAN K. VORISEK
3774                             4895 CARPENTER ROAD
                                 CONNEAUTVILLE, PA 16406             Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 JOSEPH M. OR SUSAN K. VORISEK
3775                             4895 CARPENTER ROAD
                                 CONNEAUTVILLE, PA 16406             Dean Foods Company                     TRANSPORTATION AGREEMENT                           $              ‐
                                 JOSEPH YODER
3776                             16360 MUMFORD ROAD
                                 BURTON, OH 44021                    Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 JOSEPH YODER
3777                             16360 MUMFORD ROAD
                                 BURTON, OH 44021                    Dean Foods Company                     TRANSPORTATION AGREEMENT                           $              ‐
                                 JOST CEMENT LLC
                                 ATTN BRIAN JOST
3778   3778 / 2901               428 COLTON AVE
                                 PO BOX 69
                                 BURLINGTON, ND 58722                Dean Foods North Central, LLC          LEASE: BUILDING AND LAND                           $              ‐
                                 JOY CONE CO
                                 ATTN DAVID GEORGE
3779
                                 3435 LAMOR RD
                                 HERMITAGE, PA 16148                 Dean Dairy Holdings, LLC               PURCHASE CONTRACT DATED 05/01/2019                 $         59,760.00
                                 JP MORGAN CHASE NA
                                 C/O ASSET‐BACKED FINANCE
3780   3780 / 608                ATTN KYLE KIMME
                                 10 S DEARBORN, 13TH FL, IL 1‐0612
                                 CHICAGO, IL 60603                   Suiza Dairy Group, LLC                 BANKING SERVICE AGREEMENT DATED 06/04/2008         $              ‐
                                 JP MORGAN CHASE NA
                                 C/O ASSET‐BACKED FINANCE
3781   3781 / 609                ATTN KYLE KIMME
                                 10 S DEARBORN, 13TH FL, IL 1‐0612
                                 CHICAGO, IL 60603                   Suiza Dairy Group, LLC                 BANKING SERVICE AGREEMENT                          $              ‐
                                 JP MORGAN CHASE NA
                                 C/O ASSET‐BACKED FINANCE
3782   1719 / 3782 / 7731        ATTN KYLE KIMME
                                 10 S DEARBORN, 13TH FL, IL 1‐0612
                                 CHICAGO, IL 60603                   Dean Dairy Holdings, LLC               BANKING SERVICE AGREEMENT DATED 06/12/2014         $              ‐
                                 JP MORGAN CHASE NA
                                 C/O ASSET‐BACKED FINANCE
3783   1720 / 3783 / 7732        ATTN KYLE KIMME
                                 10 S DEARBORN, 13TH FL, IL 1‐0612
                                 CHICAGO, IL 60603                   Garelick Farms, LLC                    BANKING SERVICE AGREEMENT DATED 06/12/2014         $              ‐
                                 JP MORGAN CHASE NA
                                 C/O ASSET‐BACKED FINANCE
3784   1721 / 3784 / 7733        ATTN KYLE KIMME
                                 10 S DEARBORN, 13TH FL, IL 1‐0612
                                 CHICAGO, IL 60603                   Suiza Dairy Group, LLC                 BANKING SERVICE AGREEMENT DATED 06/12/2014         $              ‐
                                 JP MORGAN CHASE NA
                                 C/O ASSET‐BACKED FINANCE
3785   1722 / 3785 / 7734        ATTN KYLE KIMME
                                 10 S DEARBORN, 13TH FL, IL 1‐0612
                                 CHICAGO, IL 60603                   Mayfield Dairy Farms, LLC              BANKING SERVICE AGREEMENT DATED 06/12/2014         $              ‐
                                 JP MORGAN CHASE NA
                                 C/O ASSET‐BACKED FINANCE
3786   1723 / 3786 / 7735        ATTN KYLE KIMME
                                 10 S DEARBORN, 13TH FL, IL 1‐0612
                                 CHICAGO, IL 60603                   Reiter Dairy, LLC                      BANKING SERVICE AGREEMENT DATED 06/12/2014         $              ‐
                                 JP MORGAN CHASE NA
                                 C/O ASSET‐BACKED FINANCE
3787   1724 / 3787 / 7736        ATTN KYLE KIMME
                                 10 S DEARBORN, 13TH FL, IL 1‐0612
                                 CHICAGO, IL 60603                   Shenandoah'S Pride, LLC                BANKING SERVICE AGREEMENT DATED 06/12/2014         $              ‐
                                 JP MORGAN CHASE NA
                                 C/O ASSET‐BACKED FINANCE
3788   1725 / 3788 / 7737        ATTN KYLE KIMME
                                 10 S DEARBORN, 13TH FL, IL 1‐0612
                                 CHICAGO, IL 60603                   Suiza Dairy Group, LLC                 BANKING SERVICE AGREEMENT DATED 06/12/2014         $              ‐
                                 JPMORGAN CHASE BANK NA
3789   3789 / 1648               2200 ROSS AVE
                                 DALLAS, TX 75201                    Suiza Dairy Group, LLC                 BANKING SERVICE AGREEMENT DATED 06/12/2014         $              ‐
                                 JPMORGAN CHASE BANK NA
3790   3790 / 1650               2200 ROSS AVE
                                 DALLAS, TX 75201                    Dean Dairy Holdings, LLC               BANKING SERVICE AGREEMENT DATED 06/12/2014         $              ‐
                                 JPMORGAN CHASE BANK NA
3791   3791 / 1651               2200 ROSS AVE
                                 DALLAS, TX 75201                    Suiza Dairy Group, LLC                 BANKING SERVICE AGREEMENT DATED 06/12/2014         $              ‐
                                 JPMORGAN CHASE BANK NA
3792   3792 / 1688               2200 ROSS AVE                       Country Fresh, LLC
                                 DALLAS, TX 75201                    Dean Foods Company                     BANKING SERVICE AGREEMENT                          $              ‐
                                 JPMORGAN CHASE BANK NA
3793                             2200 ROSS AVE
                                 DALLAS, TX 75201                    Country Fresh, LLC                     BANKING SERVICE AGREEMENT                          $              ‐
                                 JPMORGAN CHASE BANK NA
3794                             2200 ROSS AVE
                                 DALLAS, TX 75201                    Dean Foods Company                     BANKING SERVICE AGREEMENT                          $              ‐
                                 JPMORGAN CHASE BANK NA
3795                             2200 ROSS AVE
                                 DALLAS, TX 75201                    Dean Dairy Holdings, LLC               BANKING SERVICE AGREEMENT                          $              ‐
                                 JPMORGAN CHASE BANK NA
3796                             2200 ROSS AVE
                                 DALLAS, TX 75201                    Southern Foods Group, LLC              BANKING SERVICE AGREEMENT                          $              ‐
                                 JPMORGAN CHASE BANK NA
3797                             2200 ROSS AVE
                                 DALLAS, TX 75201                    Suiza Dairy Group, LLC                 BANKING SERVICE AGREEMENT                          $              ‐




                                                                                                                                                                              Page 144 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 145 of 304
                                                Dean Foods Company, et al.
                                                                                          Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                         Debtor(s)                                            Contract Description                                 Cure Amounts
                                 JPMORGAN CHASE BANK NA
3798                             2200 ROSS AVE
                                 DALLAS, TX 75201                     Reiter Dairy, LLC                           BANKING SERVICE AGREEMENT                                                     $              ‐
                                 JPMORGAN CHASE BANK NA
3799                             2200 ROSS AVE
                                 DALLAS, TX 75201                     Verifine Dairy Products Of Sheboygan, LLC   BANKING SERVICE AGREEMENT                                                     $              ‐
                                 JPMORGAN CHASE BANK NA
3800                             2200 ROSS AVE
                                 DALLAS, TX 75201                     Country Fresh, LLC                          BANKING SERVICE AGREEMENT                                                     $              ‐
                                 JPMORGAN CHASE BANK NA
                                 ATTN ALAN P ENGLISH, EXEC DIR
3801
                                 10 S DEARBORN ST
                                 CHICAGO, IL 60603                    Dean Foods Company                          BANKING SERVICE AGREEMENT DATED 07/11/2012                                    $              ‐
                                 JPMORGAN CHASE BANK NA
                                 ATTN ALAN P ENGLISH, EXEC DIR
3802
                                 10 S DEARBORN ST
                                 CHICAGO, IL 60603                    Dean Foods Company                          BANKING SERVICE AGREEMENT DATED 07/11/2012                                    $              ‐
                                 JPMORGAN CHASE BANK NA
                                 ATTN JOEL C GEDROIC, EXEC DIR
3803
                                 10 S DEARBORN ST
                                 CHICAGO, IL 60603                    Dean Foods Company                          BANKING SERVICE AGREEMENT DATED 12/18/2012                                    $              ‐
                                 JPMORGAN CHASE BANK NA
                                 ATTN JOEL C GEDROIC, EXEC DIR
3804
                                 10 S DEARBORN ST
                                 CHICAGO, IL 60603                    Dean Foods Company                          BANKING SERVICE AGREEMENT DATED 12/18/2012                                    $              ‐
                                 JR ANSTINE'S WAREHOUSE LEASING
3805                             12631 220TH STREET
                                 PARK RAPIDS, MN 56470                Dean Foods Company                          LEASE: BUILDING AND LAND                                                      $              ‐
                                 JS COMPLIANCE LLC
3806                             330 RAYFORD RD 319
                                 SPRING, TX 77386                     Dean Foods Company                          THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)                             $          4,875.00
                                 JS COMPLIANCE LLC
3807                             330 RAYFORD RD 319
                                 SPRING, TX 77386                     Country Fresh, LLC                          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/27/2019                      $              ‐
                                 JS COMPLIANCE LLC
3808                             330 RAYFORD RD 319                                                               THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 SPRING, TX 77386                     Country Fresh, LLC                          09/27/2019                                                                    $              ‐
                                 JUDGE INC
                                 ATTN A FELDMAN, GENERAL COUNSEL
3809
                                 300 CONSHOHOCKEN STATE RD, STE 300
                                 WEST CONSHOHOCKEN, PA 19428          Dean Foods Company                          EMPLOYMENT AGENCY DATED 07/18/2016                                            $              ‐
                                 JUNGLELAND PRODUCTIONS LLC
3810                             810 7TH AVE, 27TH FL
                                 NEW YORK, NY 10019                   Dean Foods Company                          LICENSING AGREEMENT                                                           $              ‐
                                 JUNGLELAND PRODUCTIONS LLC
3811                             810 7TH AVE, 27TH FL
                                 NEW YORK, NY 10019                   Dean Foods Company                          LICENSING AGREEMENT DATED 08/31/2018                                          $              ‐
                                 JUNGLELAND PRODUCTIONS LLC
3812                             810 7TH AVE, 27TH FL
                                 NEW YORK, NY 10019                   Dean Foods Company                          LICENSING AGREEMENT                                                           $              ‐
                                 JUST ENERGY ADVANCED SOLUTIONS LLC
                                 D/B/A TERRAPASS
3813                             ATTN DUNCAN STILES, SVP
                                 5251 WESTHEIMER RD, STE 1000
                                 HOUSTON, TX 77056                    Friendly'S Manufacturing And Retail, LLC    PURCHASE CONTRACT DATED 08/31/2018                                            $              ‐
                                 JUST ENERGY ADVANCED SOLUTIONS LLC
                                 D/B/A TERRAPASS
3814                             ATTN DUNCAN STILES, SVP
                                 5251 WESTHEIMER RD, STE 1000
                                 HOUSTON, TX 77056                    Dean Foods Company                          PURCHASE CONTRACT                                                             $              ‐
                                 JUST ENERGY ADVANCED SOLUTIONS LLC
                                 D/B/A TERRAPASS
3815                             ATTN DUNCAN STILES, SVP
                                 5251 WESTHEIMER RD, STE 1000
                                 HOUSTON, TX 77056                    Friendly'S Manufacturing And Retail, LLC    PURCHASE CONTRACT                                                             $              ‐
                                 JUSTIN FULLER FARM #2
3816                             507 RESERVOIR ROAD
                                 NEWPORT, NY 13416                    Dean Foods Company                          INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 JUSTIN FULLER FARM #2
3817                             507 RESERVOIR ROAD
                                 NEWPORT, NY 13416                    Dean Foods Company                          TRANSPORTATION AGREEMENT                                                      $              ‐
                                 K & S ENTERPRISES LLC
3818                             2775 PELZER AVE
                                 MONTGOMERY, AL 36109                 Dean Dairy Holdings, LLC                    LEASE: BUILDING AND LAND DATED 06/25/2019                                     $          1,100.00
                                 K & S ENTERPRISES LLC
3819                             2775 PELZER AVE
                                 MONTGOMERY, AL 36109                 Dean Dairy Holdings, LLC                    LEASE: BUILDING AND LAND DATED 12/01/2010                                     $              ‐
                                 K & S ENTERPRISES LLC
3820                             401 PAUL RD
                                 MONTGOMERY, AL 36108                 Southern Foods Group, LLC                   LEASE: BUILDING AND LAND DATED 05/25/2004                                     $              ‐
                                 K & S ENTERPRISES LLC
3821                             401 PAUL RD
                                 MONTGOMERY, AL 36108                 Southern Foods Group, LLC                   LEASE: BUILDING AND LAND DATED 06/08/1999                                     $              ‐
                                 K PRIME INC
3822                             3621 WESTWIND BLVD                                                               THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 SANTA ROSA, CA 95403                 Dean Foods Company                          11/08/2017                                                                    $              ‐
                                 KAHALA MANAGEMENT LLC
                                 D/B/A KAHALA BRANDS
3823   6607 / 3823               ATTN JENNY MOODY
                                 9311 E VIA DE VENTURA
                                 SCOTTSDALE, AZ 85258                 Dean Foods Company                          LICENSING AGREEMENT DATED 06/01/2017                                          $              ‐
                                 KAKLEY, SUSAN M
3824                             ADDRESS ON FILE
                                                                      Friendly'S Manufacturing And Retail, LLC    SEVERANCE CONTRACT                                                            $              ‐
                                 KALAS FARM
3825                             373 STOREY ROAD
                                 ORWELL, OH 44076                     Dean Foods Company                          INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 KALAS FARM
3826                             373 STOREY ROAD
                                 ORWELL, OH 44076                     Dean Foods Company                          TRANSPORTATION AGREEMENT                                                      $              ‐


                                                                                                                                                                                                               Page 145 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 146 of 304
                                           Dean Foods Company, et al.
                                                                                           Contract Exhibit

       Multiparty Contract
Item     References (1)                            Counterparty                             Debtor(s)                                      Contract Description                                 Cure Amounts
                             KALMEY DAIRY FARM
3827                         2800 ZARING MILL ROAD
                             SHELBYVILLE, KY 40065                         Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             KALMEY DAIRY FARM
3828                         2800 ZARING MILL ROAD
                             SHELBYVILLE, KY 40065                         Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             KAMALIA, BHAVNA M
3829                         ADDRESS ON FILE
                                                                           Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $               ‐
                             KANAGY DAIRY
3830                         4135 OLD RR LN
                             GUTHRIE, KY 42234                             Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             KANAGY DAIRY
3831                         4135 OLD RR LN
                             GUTHRIE, KY 42234                             Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             KANDEL TRANSPORT INC
                             ATTN JACK DANIELS
3832
                             PO BOX 6570
                             AKRON, OH 44312                               Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 03/13/2014                                           $        149,903.25
                             KANDEL TRANSPORT INC
                             ATTN JACK DANIELS, PRESIDENT
3833
                             2700 GILCHRIST RD
                             AKRON, OH 44305                               Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 03/01/2017                                           $              ‐
                             KANE, STEVEN J
3834                         ADDRESS ON FILE
                                                                           Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                             KANE, STEVEN J
3835                         ADDRESS ON FILE
                                                                           Garelick Farms, LLC                RETENTION AGREEMENT                                                           $               ‐
                             KANSAS CITY SERIES OF LOCKTON COMPANIES LLC
                             ATTN JENNI KUPERSMITH, ACCT EXEC
3836
                             717 HARWOOD, STE 2500
                             DALLAS, TX 75201                              Southern Foods Group, LLC          THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 08/16/2011            $              ‐
                             KANTAR RETAIL LLC
3837                         PO BOX 7247‐6187
                             PHILADELPHIA, PA 19170                        Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/02/2014                                            $              ‐
                             KANTAR RETAIL LLC
3838                         PO BOX 7247‐6187
                             PHILADELPHIA, PA 19170                        Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/02/2014                                            $              ‐
                             KANTAR RETAIL LLC
3839                         PO BOX 7247‐6187
                             PHILADELPHIA, PA 19170                        Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 12/11/2017                                            $              ‐
                             KANTAREVIC, RAMIZ
3840                         ADDRESS ON FILE
                                                                           Garelick Farms, LLC                SEVERANCE CONTRACT                                                            $              ‐
                             KAPPELMAN, KEVIN M
3841                         ADDRESS ON FILE
                                                                           Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $               ‐
                             KAREN STROCK
3842                         3918 PHALANX MILLS HERNER ROAD
                             SOUTHINGTON, OH 44470                         Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                             KAREN STROCK
3843                         3918 PHALANX MILLS HERNER ROAD
                             SOUTHINGTON, OH 44470                         Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             KARLSTROM, ASHLEY E
3844                         ADDRESS ON FILE
                                                                           Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                             KARR, CARLOS A
3845                         ADDRESS ON FILE
                                                                           Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $               ‐
                             KAS YOSEMITE LLC
3846                         6303 BLUE LAGOON DR STE 350
                             MIAMI, FL 33126                               Dean Foods Company                 LEASE: BUILDING AND LAND DATED 09/27/2019                                     $               ‐
                             KBS
                             ATTN STEVEN G MCCALL, DIR GLOBAL BUS LEAD
3847
                             160 VARICK ST, 4TH FL                                                            THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             NEW YORK, NY 10013                            Dean Foods Company                 08/22/2018                                                                    $              ‐
                             KDV LABEL COMPANY INC
                             PO BOX 1006
3848
                             WAUKESHA, WI 53187‐1006
                                                                           Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 12/17/2018                                            $               ‐
                             KEATON, KENNETH D
3849                         ADDRESS ON FILE
                                                                           Mayfield Dairy Farms, LLC          SEVERANCE CONTRACT                                                            $              ‐
                             KEATOR FARM
3850                         4814 COUNTY HIGHWAY 10 EAST
                             MEREDITH, NY 13757                            Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             KEATOR FARM
3851                         4814 COUNTY HIGHWAY 10 EAST
                             MEREDITH, NY 13757                            Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                             KEB DAIRY
3852                         3510 STATE ROUTE 208
                             KNOX, PA 16232                                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                             KEB DAIRY
3853                         3510 STATE ROUTE 208
                             KNOX, PA 16232                                Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             KEETON FARM
3854                         1238 TRESS SHOP ROAD
                             TRENTON, KY 42286                             Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             KEETON FARM
3855                         1238 TRESS SHOP ROAD
                             TRENTON, KY 42286                             Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             KEITH A. RACKOWSKI
3856                         292 FT HUNTER RD
                             AMSTERDAM, NY 12010                           Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             KEITH A. RACKOWSKI
3857                         292 FT HUNTER RD
                             AMSTERDAM, NY 12010                           Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐




                                                                                                                                                                                                           Page 146 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 147 of 304
                                           Dean Foods Company, et al.
                                                                                    Contract Exhibit

       Multiparty Contract
Item     References (1)                            Counterparty                      Debtor(s)                                     Contract Description       Cure Amounts
                             KEITH LANHAM
3858                         1225 STONEHOUSE ROAD
                             BARDSTOWN, KY 40004                    Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             KEITH LANHAM
3859                         1225 STONEHOUSE ROAD
                             BARDSTOWN, KY 40004                    Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             KEKERIX, PAUL VAN
3860                         1012 9TH AVE
                             ROCK VALLEY, IA 51247                  Dean Foods North Central, LLC      LEASE: BUILDING AND LAND DATED 01/16/2013          $               ‐
                             KELLE'S TRANSPORT SERVICE INC
                             ATTN KELLE SIMON, PRES
3861
                             5305 W 2400 S
                             SALT LAKE CITY, UT 84120               Dean Dairy Holdings, LLC           FREIGHT SERVICES AGREEMENT DATED 06/02/2014        $              ‐
                             KELLES TRANSPORT SERVICE
                             MARQUETTE TRANSPORTATION FINANCE INC
3862
                             NW 7939 PO BOX 1450
                             MINNEAPOLIS, MN 55485                  Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             KELLOGG COMPANY
                             ATTN BOB HASSE
3863                         1 KELLOGG SQ
                             PO BOX 3599
                             BATTLE CREEK, MI 49016‐3599            Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 09/01/2007                 $         73,396.15
                             KELLOGG COMPANY
                             ATTN BOB HASSE
3864                         1 KELLOGG SQ
                             PO BOX 3599
                             BATTLE CREEK, MI 49016‐3599            Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 10/05/2018                 $              ‐
                             KELLY REFRIGERATION SERVICES LLC
                             C/O WAGNER‐MEINHERT ENGINEERING
3865                         ATTN CFO
                             7617 FREEDOM WY
                             FORT WAYNE, IN 46818                   Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 07/10/2017                  $          1,166.63
                             KELSAY FARMS, L.P.
3866                         6848 NORTH 250 EAST
                             WHITELAND, IN 46184                    Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             KELSAY FARMS, L.P.
3867                         6848 NORTH 250 EAST
                             WHITELAND, IN 46184                    Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             KELVIN AND/OR ELISSA MARTIN
3868                         19912 GREYTOWN HILLS RD
                             CAMBRIDGE SPRINGS, PA 16403            Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $               ‐
                             KELVIN AND/OR ELISSA MARTIN
3869                         19912 GREYTOWN HILLS RD
                             CAMBRIDGE SPRINGS, PA 16403            Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             KEMPENAAR DAIRY LLC
3870                         3362 COUNTY ROAD 2346
                             COMO, TX 75431                         Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             KEMPENAAR DAIRY LLC
3871                         3362 COUNTY ROAD 2346
                             COMO, TX 75431                         Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             KEN OR JACOB SMITH
3872                         3268 COUNTY HIGHWAY 31
                             CHERRY VALLEY, NY 13320                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             KEN OR JACOB SMITH
3873                         3268 COUNTY HIGHWAY 31
                             CHERRY VALLEY, NY 13320                Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             KENNESAW TRANSPORTATION INC
                             ATTN CHARLES W PATRICK, PRESIDENT
3874
                             3794 HWY 411 NE
                             RYDAL, GA 30171                        Suiza Dairy Group, LLC             LOGISTICS CONTRACT DATED 12/08/2016                $        251,412.66
                             KENNETH BOWSER
3875                         570 BURNS ROAD
                             PUNXSUTAWNEY, PA 15767                 Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             KENNETH BOWSER
3876                         570 BURNS ROAD
                             PUNXSUTAWNEY, PA 15767                 Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             KENS FOODS INC
3877                         1 D'ANGELO DR
                             MARLBOROUGH, MA 01752                  Dean Dairy Holdings, LLC           SALES CONTRACT/TRADE AGREEMENT DATED 06/08/2015    $              ‐
                             KEN'S FOODS INC
                             ATTN GENERAL COUNSEL
3878
                             1 D'ANGELO DR
                             MARLBOROUGH, MA 01752                  Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 06/08/2015                  $              ‐
                             KENT MYERS
3879                         803 EAST MCKEE STREET
                             GREENVILLE, TN 37743                   Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             KENT MYERS
3880                         803 EAST MCKEE STREET
                             GREENVILLE, TN 37743                   Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             KENTON L. MARTIN
3881                         539 SPRINGVILLE ROAD
                             EPHRATA, PA 17522                      Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $               ‐
                             KENTON L. MARTIN
3882                         539 SPRINGVILLE ROAD
                             EPHRATA, PA 17522                      Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             KEVIN BENTER
3883                         6642 SOUTH COUNTY ROAD 325 EAST
                             BROWNSTOWN, IN 47220                   Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             KEVIN BENTER
3884                         6642 SOUTH COUNTY ROAD 325 EAST
                             BROWNSTOWN, IN 47220                   Dean Foods Company                 TRANSPORTATION AGREEMENT                           $               ‐
                             KEVIN OR ALLISON SELLERS
3885                         180 HORSESHOE PIKE
                             LEBANON, PA 17042                      Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             KEVIN OR ALLISON SELLERS
3886                         180 HORSESHOE PIKE
                             LEBANON, PA 17042                      Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             KEVIN OR AMANDA BUSH
3887                         10686 JAMESTOWN RD
                             WATTSBURG, PA 16442                    Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $               ‐


                                                                                                                                                                         Page 147 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 148 of 304
                                                Dean Foods Company, et al.
                                                                                            Contract Exhibit

           Multiparty Contract
Item         References (1)                            Counterparty                         Debtor(s)                                         Contract Description                               Cure Amounts
                                 KEVIN OR AMANDA BUSH
3888                             10686 JAMESTOWN RD
                                 WATTSBURG, PA 16442                       Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 KEVIN SENSENIG
3889                             4620 BUTLER ROAD
                                 ELKTON, KY 42220                          Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                 KEVIN SENSENIG
3890                             4620 BUTLER ROAD
                                 ELKTON, KY 42220                          Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $               ‐
                                 KEY EQUIPMENT FINANCE
3891                             17 CORPORATE WOODS BLVD
                                 ALBANY, NY 12211                          Dean Transportation, Inc.           GUARANTEES DATED 08/10/2016                                                   $              ‐
                                 KEY EQUIPMENT FINANCE
3892                             17 CORPORATE WOODS BLVD
                                 ALBANY, NY 12211                          Dean Transportation, Inc.           LEASE: EQUIPMENT DATED 08/10/2015                                             $        151,183.73
                                 KEY EQUIPMENT FINANCE
3893                             17 CORPORATE WOODS BLVD
                                 ALBANY, NY 12211                          Dean Transportation, Inc.           GUARANTEES DATED 10/31/2016                                                   $               ‐
                                 KEY EQUIPMENT FINANCE
3894                             17 CORPORATE WOODS BLVD
                                 ALBANY, NY 12211                          Dean Transportation, Inc.           LEASE: EQUIPMENT DATED 10/31/2016                                             $               ‐
                                 KEYENCE CORP OF AMERICA
                                 ATTN AARON BUTCHER
3895
                                 669 RIVER DR, STE 403
                                 ELMWOOD PK, NJ 07407                      Dean Foods Company                  PURCHASE CONTRACT                                                             $         10,170.25
                                 KEYENCE CORP OF AMERICA
                                 ATTN LEGAL DEPT
3896
                                 669 RIVER DR, STE 403
                                 ELMWOOD PK, NJ 07407                      Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 04/12/2019                                            $               ‐
                                 KEYSTONE FIRE PROTECTION CO
                                 ATTN MARK HAMMER
3897
                                 433 INDUSTRIAL DR                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 NORTH WALES, PA 19454                     Garelick Farms, LLC                 11/06/2019                                                                    $          1,308.57
                                 KEYSTONE FIRE PROTECTION CO
                                 ATTN MARK HAMMER
3898
                                 433 INDUSTRIAL DR
                                 NORTH WALES, PA 19454                     Tuscan/Lehigh Dairies, Inc.         MAINTENANCE: EQUIPMENT DATED 04/01/2017                                       $              ‐
                                 KIDS TREAT
3899                             13450 COUNTY LINE ROAD
                                 CORRY, PA 16407                           Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                 KIDS TREAT
3900                             13450 COUNTY LINE ROAD
                                 CORRY, PA 16407                           Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 KIEFER, NATHANIEL
3901                             ADDRESS ON FILE
                                                                           Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                      $               ‐
                                 KII TELECOMMUNICATIONS LLC
3902   3902 / 322                60 COLUMBIA RD
                                 MORRISTOWN, NJ 07962                      Dean Foods Company                  SERVICE CONTRACT DATED 09/05/2013                                             $         20,500.00
                                 KII TELECOMMUNICATIONS LLC
3903   3903 / 324                60 COLUMBIA RD
                                 MORRISTOWN, NJ 07962                      Dean Foods Company                  IT CONTRACT DATED 08/01/2018                                                  $              ‐
                                 KII TELECOMMUNICATIONS PARTNERS
                                 C/O GARY RING
3904                             ATTN JOHN A GERSON
                                 20 HUNTERS LANE
                                 BASKING RIDGE, NJ 07920                   Dean Management, LLC                PARTNERSHIP AGREEMENT DATED 12/15/2009                                        $               ‐
                                 KII TELECOMMUNICATIONS PARTNERS
                                 C/O GARY RING
3905                             ATTN JOHN A GERSON
                                 20 HUNTERS LANE
                                 BASKING RIDGE, NJ 07920                   Dean Management, LLC                PARTNERSHIP AGREEMENT                                                         $               ‐
                                 KIM, JEONG Y
3906                             ADDRESS ON FILE
                                                                           Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 KING KULLEN GROCERY CO
                                 ATTN AL SPINAZOLLA
3907   6608 / 3907
                                 185 CENTRAL AVE
                                 BETHPAGE, NY 11714                        Dean Foods Company                  LICENSING AGREEMENT DATED 05/20/2015                                          $               ‐
                                 KINGSBURY COLONY
3908                             600 KINGSBURY COLONY ROAD
                                 VALIER, MT 59486‐5461                     Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                 KINGSBURY COLONY
3909                             600 KINGSBURY COLONY ROAD
                                 VALIER, MT 59486‐5461                     Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 KIRBY L. HORST
3910                             10 NORTH MILBACH ROAD
                                 NEWMANSTOWN, PA 17073                     Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 KIRBY L. HORST
3911                             10 NORTH MILBACH ROAD
                                 NEWMANSTOWN, PA 17073                     Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $               ‐
                                 KIRCH, TERESA A
3912                             ADDRESS ON FILE
                                                                           Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                      $               ‐
                                 KIRSHENBAUM BOND SENECAL & PARTNERS LLC
3913   3976 / 3913               160 VARICK ST.
                                 NEW YORK, NY 10013                        Dean Foods Company                  INDEPENDENT CONTRACTORS DATED 04/17/2019                                      $              ‐
                                 KIRSHENBAUM BOND SENECAL + PARTNERS LLC
                                 ATTN CFO
3914
                                 160 VARICK ST                                                                 THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 NEW YORK, NY 10013                        Dean Foods Company                  11/01/2017                                                                    $               ‐
                                 KITCHEN D INC
                                 2711 NORTH HASKELL AVENUE
3915   3915 / 1954
                                 FLOOR 3
                                 DALLAS, TX 75204                          Dean Foods Company                  LICENSING AGREEMENT DATED 07/20/2011                                          $              ‐
                                 KITCHEN D INC
                                 2711 NORTH HASKELL AVENUE
3916   3916 / 1955
                                 FLOOR 3
                                 DALLAS, TX 75204                          Dean Foods Company                  LICENSING AGREEMENT DATED 07/27/2011                                          $               ‐




                                                                                                                                                                                                            Page 148 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 149 of 304
                                                Dean Foods Company, et al.
                                                                                              Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                             Debtor(s)                                      Contract Description               Cure Amounts
                                 KJ PLASTICS INC
                                 ATTN JAY JOHNSON, VP
3917
                                 415 N BROAD ST
                                 LANSDALE, PA 19446                          Garelick Farms, LLC                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/26/2009   $               ‐
                                 KJ PLASTICS INC
                                 ATTN JIM KING, PRESIDENT
3918
                                 415 N BROAD ST
                                 LANSDALE, PA 19446                          Garelick Farms, LLC                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/03/2010   $               ‐
                                 KJ PLASTICS INC
                                 ATTN JIM KING, PRESIDENT
3919
                                 415 N BROAD ST
                                 LANSDALE, PA 19446                          Tuscan/Lehigh Dairies, Inc.         PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/21/2010   $               ‐
                                 KK CARRIERS
3920                             3831 PATTERSON AVE
                                 WINSTON‐SALEM, NC 27105                     Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $        171,328.31
                                 KLEIN, WILLIAM
3921                             ADDRESS ON FILE
                                                                             Dean Foods Company                  PHANTOM SHARES AGREEMENT                                   $               ‐
                                 KLINGENDALE FARM
3922                             6300 NELSON‐MOSIER ROAD
                                 LEVITTSBURGH, OH 44430                      Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 KLINGENDALE FARM
3923                             6300 NELSON‐MOSIER ROAD
                                 LEVITTSBURGH, OH 44430                      Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $              ‐
                                 KLITGARD, HENRY J.
3924                             ADDRESS ON FILE
                                                                             Dean Foods Company                  PHANTOM SHARES AGREEMENT                                   $               ‐
                                 KLLM INC
                                 ATTN CHRIS WOOD, VP OF SALES
3925
                                 135 RIVERVIEW DR
                                 RICHLAND, MS 39218                          Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $               ‐
                                 KLLM TRANSPORT SERVICES LLC
                                 ATTN CHRIS WOOD, VP OF SALES
3926
                                 135 RIVERVIEW DR
                                 RICHLAND, MS 39218                          Suiza Dairy Group, LLC              LOGISTICS CONTRACT DATED 03/02/2017                        $        136,012.33
                                 KLLM TRANSPORT SERVICES LLC
                                 ATTN SALES DEPARTMENT
3927
                                 135 RIVERVIEW DR
                                 RICHLAND, MS 39218                          Suiza Dairy Group, LLC              LOGISTICS CONTRACT DATED 03/24/2014                        $               ‐
                                 KLOCKZIEM, SCOTT D
3928                             ADDRESS ON FILE
                                                                             Dean Foods Company                  PHANTOM SHARES AGREEMENT                                   $               ‐
                                 KNAPP BROTHERS FARM
3929                             932 UPLINGER RD
                                 BROOKSVILLE, PA 15825                       Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 KNAPP BROTHERS FARM
3930                             932 UPLINGER RD
                                 BROOKSVILLE, PA 15825                       Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $               ‐
                                 KNDO‐KANDEL TRANSPORT INC
                                 ATTN RODNEY GAY
3931
                                 365 MONROE FALLS RD
                                 TALLMADGE, OH 44278                         Dean Foods Company                  LOGISTICS CONTRACT DATED 02/09/2016                        $               ‐
                                 KNIGHT REFRIGERATED LLC
                                 ATTN CONTRACT ADMINISTRATION
3932
                                 20002 N 19TH AVE
                                 PHOENIX, AZ 85027                           Dean Dairy Holdings, LLC            FREIGHT SERVICES AGREEMENT DATED 04/25/2014                $               ‐
                                 KNIGHT REFRIGERATED LLC
                                 ATTN CONTRACT ADMINISTRATION
3933
                                 2002 N 19TH AVE
                                 PHOENIX, AZ 85027                           Suiza Dairy Group, LLC              LOGISTICS CONTRACT DATED 04/25/2014                        $               ‐
                                 KNIGHT TRANSPORATION INC
3934                             20002 N 19TH AVE
                                 PHOENIX, AZ 85027                           Dean Foods Company                  LOGISTICS CONTRACT DATED 12/07/2017                        $               ‐
                                 KNOUS ENTERPRISES LLC
                                 ATTN ROBERT L KNOUS
3935   5187 / 3935
                                 2203 PATTERSON ST
                                 DECATUR, IN 46733                           Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 07/01/2011                  $               ‐
                                 KNOUS ENTERPRISES LLC
                                 ATTN ROBERT L KNOUS
3936   5188 / 3936
                                 2203 PATTERSON ST
                                 DECATUR, IN 46733                           Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 07/01/2011                  $               ‐
                                 KNOUS ENTERPRISES LLC
                                 ATTN ROBERT L KNOUS
3937
                                 2204 PATTERSON ST
                                 DECATUR, IN 46734                           Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 01/30/2013                  $               ‐
                                 KNOWLES FARM PARTNERSHIP
3938                             10094 KINSMAN PYMATUNING ROAD
                                 KINSMAN, OH 44428                           Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $               ‐
                                 KNOWLES FARM PARTNERSHIP
3939                             10094 KINSMAN PYMATUNING ROAD
                                 KINSMAN, OH 44428                           Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $               ‐
                                 KOHLER MIX SPECIALTIES
3940   3940 / 3501               4041 HIGHWAY 61
                                 WHITE BEAR LAKE, MN 55110                   Dean Foods Company                  CUSTOMER AGREEMENT DATED 11/27/1979                        $              ‐
                                 KOHLER MIX SPECIALTIES
3941   3941 / 3502               4041 HIGHWAY 61
                                 WHITE BEAR LAKE, MN 55110                   Dean Foods Company                  CUSTOMER AGREEMENT DATED 05/28/1981                        $               ‐
                                 KOHLER MIX SPECIALTIES
3942   3942 / 3503               4041 HIGHWAY 61
                                 WHITE BEAR LAKE, MN 55110                   Dean Foods Company                  CUSTOMER AGREEMENT DATED 11/29/1993                        $              ‐
                                 KOLB LENA INC
                                 ATTN THOMAS LAUSCH, DAIRY PROCUREMENT MGR
3943
                                 3990 N SUNNYSIDE RD
                                 LENA, IL 61048                              Dean Dairy Holdings, LLC            SALES CONTRACT/TRADE AGREEMENT DATED 01/29/2019            $               ‐
                                 KOLLOCK, KEVIN
3944                             ADDRESS ON FILE
                                                                             Dean Foods Company                  CHANGE OF CONTROL AGREEMENT                                $               ‐
                                 KOLLOCK, KEVIN
3945                             ADDRESS ON FILE
                                                                             Dean Foods Company                  RESTRICTED STOCK UNIT AGREEMENT                            $               ‐


                                                                                                                                                                                           Page 149 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 150 of 304
                                                Dean Foods Company, et al.
                                                                                             Contract Exhibit

           Multiparty Contract
Item         References (1)                             Counterparty                         Debtor(s)                                      Contract Description               Cure Amounts
                                 KOLLOCK, KEVIN
3946                             ADDRESS ON FILE
                                                                            Dean Foods Company                  SIGNING BONUS AGREEMENT                                    $              ‐
                                 KORNFEIND, BRIAN
3947                             ADDRESS ON FILE
                                                                            Dean Foods Company                  PERFORMANCE SHARE UNIT AGREEMENT                           $              ‐
                                 KORNFEIND, BRIAN
3948                             ADDRESS ON FILE
                                                                            Dean Foods Company                  PHANTOM SHARES AGREEMENT                                   $              ‐
                                 KORNFEIND, BRIAN
3949                             ADDRESS ON FILE
                                                                            Suiza Dairy Group, LLC              RETENTION AGREEMENT                                        $              ‐
                                 KORTE & LUITJOHAN CONTRACTORS INC
3950                             12052 HIGHLAND ROAD
                                 HIGHLAND, IL 62249                         Suiza Dairy Group, LLC              PURCHASE CONTRACT DATED 10/20/2011                         $         50,400.00
                                 KRAFT DAIRY GROUP
3951   4921 / 3951               221 14TH AVE N
                                 NASHVILLE, TN 37203                        Dean Foods Company                  LEASE: EQUIPMENT DATED 07/01/1982                          $              ‐
                                 KRAFT FOODS HOLDING INC
                                 C/O KRAFT FOODS GLOBAL INC
3952                             ATTN CATEGORY BUS DIR, CULTURED PROD
                                 1 KRAFT CRT
                                 GLENVIEW, IL 60025                         Suiza Dairy Group, LLC              LICENSING AGREEMENT DATED 10/11/2019                       $              ‐
                                 KRAFT FOODS HOLDING INC
                                 C/O KRAFT FOODS GLOBAL INC
3953   6143 / 3953               ATTN CATEGORY BUS DIR, CULTURED PROD
                                 1 KRAFT CRT
                                 GLENVIEW, IL 60025                         Dean Foods Company                  LICENSING AGREEMENT                                        $              ‐
                                 KRAFT FOODS INC
                                 ATTN JOHN RILEY, DIR TRADEMARK LICENSING
3954   6144 / 3954
                                 1 KRAFT CRT
                                 GLENVIEW, IL 60025                         Dean Foods Company                  LICENSING AGREEMENT                                        $          4,166.67
                                 KRAFT INC
                                 C/O DAIRY GROUP;J SIDNEY TILLER
3955   6145 / 3955               PO BOX 1046
                                 593 GLEN IRIS DR
                                 ATLANTA, GA 30301                          Dean Foods Company                  LICENSING AGREEMENT                                        $              ‐
                                 KRAFT, VICKI
3956                             ADDRESS ON FILE
                                                                            Dean Foods Company                  PHANTOM SHARES AGREEMENT                                   $              ‐
                                 KRAIG J SELLERS
3957                             1120 SOUTH WHITE OAK STREET
                                 LEBANON, PA 17042                          Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 KRAIG J SELLERS
3958                             1120 SOUTH WHITE OAK STREET
                                 LEBANON, PA 17042                          Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $              ‐
                                 KRAMER, WILLIAM L
3959                             ADDRESS ON FILE
                                                                            Dean Foods Company                  PHANTOM SHARES AGREEMENT                                   $              ‐
                                 KRISPY KREME DOUGHNUT CORPORATION
                                 ATTN JANE A SUMMER, VP OF FOOD SERVICE
3960
                                 PO BOX 83
                                 WINSTON‐SALEM, NC 27102                    Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 10/19/2018                        $              ‐
                                 KRISPY KREME DOUGHNUT CORPORATION
3961                             PO BOX 83
                                 WINSTON‐SALEM, NC 27102                    Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 10/19/2018                        $              ‐
                                 KROEKER FARMS USA INC
                                 ATTN AL GIESBRECHT
3962
                                 299 GATEWAY DR NE
                                 EAST GRAND FORKS, MN 56721                 Dean Foods North Central, LLC       LEASE: BUILDING AND LAND DATED 05/15/2019                  $          2,000.00
                                 KROGER CO, THE
3963                             1014 VINE STREET
                                 CINCINNATI, OH 45202                       Mayfield Dairy Farms, LLC           VENDOR AGREEMENT DATED 10/08/2018                          $      1,982,015.17
                                 KROGER CO, THE
3964                             1014 VINE STREET
                                 CINCINNATI, OH 45202                       Dean Dairy Holdings, LLC            VENDOR AGREEMENT DATED 09/21/2018                          $              ‐
                                 KRONOS
3965                             PO BOX 743208
                                 ATLANTA, GA 30374                          Dean Foods Company                  SOFTWARE LICENSING AGREEMENT DATED 06/17/2008              $              ‐
                                 KUMMER, TROY M
3966                             ADDRESS ON FILE
                                                                            Dean Foods Company                  PHANTOM SHARES AGREEMENT                                   $              ‐
                                 KURT EZELL ESTATE
3967                             PO BOX B
                                 FORT STOCKTON, TX 79735                    Dean Foods Company                  LEASE: BUILDING AND LAND                                   $           160.00
                                 K‐VA‐T FOOD STORES
                                 ATTN ROSS PURDY
3968   6609 / 3968
                                 1 FOOD CITY CIRCLE
                                 ABINGDON, VA 24210                         Dean Foods Company                  LICENSING AGREEMENT DATED 10/28/2019                       $              ‐
                                 KYGER, FRANKLIN
3969                             ADDRESS ON FILE
                                                                            Suiza Dairy Group, LLC              SEVERANCE CONTRACT                                         $              ‐
                                 LABORMAX STAFFING
3970                             182 S‐10 NEFF AVE
                                 HARRISONBURG, VA 22801                     Dean Foods Company                  EMPLOYMENT AGENCY DATED 08/01/2016                         $              ‐
                                 LAFAYETTE MARKETING INC
                                 D/B/A TREE PRO
3971                             ATTN THOMAS B MILLS, PRES
                                 3180 W 250 N
                                 WEST LAFAYETTE, IN 47906                   Suiza Dairy Group, LLC              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/03/2013   $              ‐
                                 LAKESHORE RECYCLING SYSTEMS LLC
                                 ATTN R COLLARD, PRES
3972
                                 6132 OAKTON ST
                                 MORTON GROVE, IL 60053                     Dean Dairy Holdings, LLC            PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/03/2018   $              ‐
                                 LALA BRANDED PRODUCTS LLC
                                 ATTN TOBY PURDY, CHIEF MARKETING OFFICER
3973   7329 / 3973
                                 8750 N CENTRAL EXPRESSWAY, STE 400
                                 DALLAS, TX 75231                           Alta‐Dena Certified Dairy, LLC      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/18/2016   $              ‐




                                                                                                                                                                                          Page 150 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 151 of 304
                                                Dean Foods Company, et al.
                                                                                                    Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                                   Debtor(s)                                      Contract Description       Cure Amounts
                                 LALA BRANDED PRODUCTS LLC
                                 ATTN TOBY PURDY, CHIEF MARKETING OFFICER
3974   6610 / 3974
                                 8750 N CENTRAL EXPRESSWAY, STE 400                Dean Foods Company
                                 DALLAS, TX 75231                                  Alta‐Dena Certified Dairy, LLC      LICENSING AGREEMENT DATED 12/19/2016               $              ‐
                                 LALA USA INC
                                 ATTN PRESIDENT
3975
                                 8750 N CENTRAL EXPRESSWAY, STE 400
                                 DALLAS, TX 75231                                  Dean Foods Company                  LICENSING AGREEMENT DATED 02/21/2011               $              ‐
                                 LAM, DAN
3976   3976 / 3913               RESEARCHING ADDRESS
                                                                                   Dean Foods Company                  INDEPENDENT CONTRACTORS DATED 04/17/2019           $              ‐
                                 LAMAR COMPANIES,THE
                                 LAMAR ADVERTISING COMPANY
3977
                                 5321 CORPORATE BLVD.
                                 BATON ROUGE, LA 70808                             Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 05/15/2019          $              ‐
                                 LAME FARMS
3978                             452 THOMPSON LN
                                 PORTLAND, TN 37148                                Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 LAME FARMS
3979                             452 THOMPSON LN
                                 PORTLAND, TN 37148                                Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                                 LANCE FARMS
3980                             506 ARZIE ROAD
                                 MORRISON, TN 37357                                Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 LANCE FARMS
3981                             506 ARZIE ROAD
                                 MORRISON, TN 37357                                Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                                 LANCIOTTI, JAMES
3982                             ADDRESS ON FILE
                                                                                   Dean Foods Company                  PHANTOM SHARES AGREEMENT                           $              ‐
                                 LAND O LAKES ‐ ALL OTHER
3983                             122 MAIN AVE S
                                 THIEF RIVER FALLS, MN 56538                       Dean Foods Company                  PRE‐PETITION MILK                                  $      3,208,700.00
                                 LAND O LAKES INC
3984                             400 S M ST
                                 TULARE, CA 93274‐5431                             Suiza Dairy Group, LLC              CUSTOMER AGREEMENT                                 $              ‐
                                 LAND O LAKES INC
                                 ATTN FRANCIS O'CONNOR, DIR SOURCING & RISK MGT
3985
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                             Berkeley Farms, LLC                 CUSTOMER AGREEMENT DATED 08/03/2018                $              ‐
                                 LAND O LAKES INC
                                 ATTN GENERAL COUNSEL
3986
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                             Dean Foods North Central, LLC       CUSTOMER AGREEMENT DATED 07/10/2000                $              ‐
                                 LAND O LAKES
3987   4430 / 3987               122 MAIN AVE S
                                 THIEF RIVER FALLS, MN 56538                       Dean Foods Company                  LEASE: BUILDING AND LAND                           $              ‐
                                 LAND O'LAKES INC
3988                             400 SOUTH M ST
                                 TULARE, CA 93274‐5431                             Berkeley Farms, LLC                 CUSTOMER AGREEMENT                                 $              ‐
                                 LAND O'LAKES INC
3989                             400 SOUTH M ST
                                 TULARE, CA 93274‐5431                             Suiza Dairy Group, LLC              SALES CONTRACT/TRADE AGREEMENT                     $              ‐
                                 LAND O'LAKES INC
                                 ATTN FRANCIS O'CONNOR, DIR SOURCING & RISK MGMT
3990                             4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126
                                                                                   Berkeley Farms, LLC                 CUSTOMER AGREEMENT DATED 08/03/2018                $              ‐
                                 LAND O'LAKES INC
                                 ATTN GENERAL COUNSEL
3991
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                             Dean Foods North Central, LLC       VENDOR AGREEMENT DATED 07/06/2000                  $              ‐
                                 LAND O'LAKES INC
                                 ATTN GENERAL COUNSEL
3992
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                             Dean Foods North Central, LLC       VENDOR AGREEMENT DATED 04/13/2001                  $              ‐
                                 LAND O'LAKES INC
                                 ATTN GENERAL COUNSEL
3993
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                             Dean Foods Company                  VENDOR AGREEMENT                                   $              ‐
                                 LAND O'LAKES INC
                                 ATTN GENERAL COUNSEL
3994
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                             Berkeley Farms, LLC                 VENDOR AGREEMENT                                   $              ‐
                                 LAND O'LAKES INC
                                 ATTN GENERAL COUNSEL
3995
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                             Berkeley Farms, LLC                 VENDOR AGREEMENT                                   $              ‐
                                 LAND O'LAKES INC
                                 ATTN GENERAL COUNSEL
3996
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                             Berkeley Farms, LLC                 VENDOR AGREEMENT                                   $              ‐
                                 LAND O'LAKES INC
                                 ATTN GENERAL COUNSEL
3997
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                             Berkeley Farms, LLC                 VENDOR AGREEMENT                                   $              ‐
                                 LAND O'LAKES INC
                                 ATTN GENERAL COUNSEL
3998
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                             Berkeley Farms, LLC                 VENDOR AGREEMENT                                   $              ‐
                                 LAND O'LAKES INC
                                 ATTN GENERAL COUNSEL
3999
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                             Berkeley Farms, LLC                 CUSTOMER AGREEMENT DATED 08/03/2018                $              ‐
                                 LAND O'LAKES INC
                                 ATTN GENERAL COUNSEL
4000
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                             Berkeley Farms, LLC                 CUSTOMER AGREEMENT                                 $              ‐




                                                                                                                                                                                         Page 151 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 152 of 304
                                                Dean Foods Company, et al.
                                                                                       Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                      Debtor(s)                                     Contract Description       Cure Amounts
                                 LAND O'LAKES INC
                                 ATTN JIM SLEPER
4001
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                 Dean Foods Company                 SALES CONTRACT/TRADE AGREEMENT                    $              ‐
                                 LAND O'LAKES INC
                                 ATTN JIM SLEPER, DIR OF MILK SUPPLY
4002
                                 1200 COUNTRY RD F WEST
                                 ARDEN HILLS, MN 55112                 Dean Foods North Central, LLC      SALES CONTRACT/TRADE AGREEMENT                    $              ‐
                                 LAND O'LAKES INC
                                 ATTN JIM SLEPER, DIR OF MILK SUPPLY
4003
                                 1200 COUNTRY RD F WEST
                                 ARDEN HILLS, MN 55112                 Dean Foods Company                 SALES CONTRACT/TRADE AGREEMENT                    $              ‐
                                 LAND O'LAKES INC
                                 ATTN JIM SLEPER, DIR OF MILK SUPPLY
4004
                                 1200 COUNTRY RD F WEST
                                 ARDEN HILLS, MN 55112                 Dean Foods Company                 SALES CONTRACT/TRADE AGREEMENT                    $              ‐
                                 LAND O'LAKES INC
                                 ATTN JIM SLEPER, DIR OF MILK SUPPLY
4005
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                 Dean Foods Company                 VENDOR AGREEMENT DATED 06/25/2008                 $              ‐
                                 LAND O'LAKES INC
                                 ATTN JIM SLEPER, DIR OF MILK SUPPLY
4006
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                 Dean Foods Company                 SALES CONTRACT/TRADE AGREEMENT                    $              ‐
                                 LAND O'LAKES INC
                                 ATTN JIM SLEPER, DIR OF MILK SUPPLY
4007
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                 Dean Foods Company                 SALES CONTRACT/TRADE AGREEMENT                    $              ‐
                                 LAND O'LAKES INC
                                 ATTN JIM SLEPER, DIR OF MILK SUPPLY
4008
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                 Dean Foods Company                 SALES CONTRACT/TRADE AGREEMENT                    $              ‐
                                 LAND O'LAKES INC
                                 ATTN JIM SLEPER, DIR OF MILK SUPPLY
4009
                                 PO BOX 64101
                                 SAINT PAUL, MN 55164‐0101             Dean Foods Company                 VENDOR AGREEMENT DATED 07/02/2008                 $              ‐
                                 LAND O'LAKES INC
                                 ATTN JIM SLEPER, DIR OF MILK SUPPLY
4010
                                 PO BOX 64101
                                 SAINT PAUL, MN 55164‐0101             Dean Foods Company                 VENDOR AGREEMENT DATED 07/02/2008                 $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4011   4011 / 1927
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                 Dean Foods Company                 LICENSING AGREEMENT DATED 07/24/2002              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4012   4012 / 1928
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                 Dean Foods Company                 LICENSING AGREEMENT                               $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4013   4013 / 1929
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                 Dean Foods Company                 LICENSING AGREEMENT DATED 07/24/2002              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4014
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                 Dean Foods Company                 LICENSING AGREEMENT DATED 04/24/2003              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4015
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                 Dean Foods Company                 LICENSING AGREEMENT DATED 04/26/2004              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4016
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                 Dean Foods Company                 LICENSING AGREEMENT DATED 04/04/2005              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4017
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                 Dean Foods Company                 LICENSING AGREEMENT DATED 11/12/2004              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4018
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                 Dean Foods Company                 LICENSING AGREEMENT DATED 08/26/2005              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4019
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                 Dean Foods Company                 LICENSING AGREEMENT DATED 07/11/2005              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4020
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                 Dean Foods Company                 LICENSING AGREEMENT DATED 10/20/2005              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4021
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                 Dean Foods Company                 LICENSING AGREEMENT DATED 07/20/2006              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4022
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                 Dean Foods Company                 LICENSING AGREEMENT DATED 05/07/2007              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4023
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                 Dean Foods Company                 LICENSING AGREEMENT DATED 07/22/2008              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4024
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                 Dean Foods Company                 LICENSING AGREEMENT DATED 06/09/2011              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4025   4846 / 4025
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                 Dean Foods Company                 LICENSING AGREEMENT DATED 03/29/2013              $              ‐


                                                                                                                                                                          Page 152 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 153 of 304
                                                Dean Foods Company, et al.
                                                                                         Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                        Debtor(s)                                     Contract Description       Cure Amounts
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4026   6195 / 4026
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                   Dean Foods Company                 TRADEMARK OR IP AGREEMENT DATED 03/30/2011        $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4027
                                 4001 LEXINGTON AVE
                                 NORTH ARDEN HILLS, MN 55126             Dean Foods Company                 LICENSING AGREEMENT DATED 01/14/2013              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4028
                                 4001 LEXINGTON AVE
                                 NORTH ARDEN HILLS, MN 55126             Dean Foods Company                 LICENSING AGREEMENT DATED 07/09/2008              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4029
                                 4001 LEXINGTON AVE
                                 NORTH ARDEN HILLS, MN 55126             Dean Foods Company                 LICENSING AGREEMENT DATED 06/09/2011              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4030
                                 4001 LEXINGTON AVE
                                 NORTH ARDEN HILLS, MN 55126             Dean Foods Company                 LICENSING AGREEMENT DATED 04/24/2003              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4031
                                 4001 LEXINGTON AVE
                                 NORTH ARDEN HILLS, MN 55126             Dean Foods Company                 LICENSING AGREEMENT DATED 07/24/2002              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4032
                                 4001 LEXINGTON AVE
                                 NORTH ARDEN HILLS, MN 55126             Dean Foods Company                 LICENSING AGREEMENT DATED 08/30/2004              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4033
                                 4001 LEXINGTON AVE
                                 NORTH ARDEN HILLS, MN 55126             Dean Foods Company                 LICENSING AGREEMENT DATED 11/12/2004              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4034
                                 4001 LEXINGTON AVE
                                 NORTH ARDEN HILLS, MN 55126             Dean Foods Company                 LICENSING AGREEMENT DATED 08/26/2005              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4035
                                 4001 LEXINGTON AVE
                                 NORTH ARDEN HILLS, MN 55126             Dean Foods Company                 LICENSING AGREEMENT DATED 07/11/2005              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4036
                                 4001 LEXINGTON AVE
                                 NORTH ARDEN HILLS, MN 55126             Dean Foods Company                 LICENSING AGREEMENT DATED 10/20/2005              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4037
                                 4001 LEXINGTON AVE
                                 NORTH ARDEN HILLS, MN 55126             Dean Foods Company                 LICENSING AGREEMENT DATED 07/20/2006              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPARTMENT
4038
                                 4001 LEXINGTON AVE
                                 NORTH ARDEN HILLS, MN 55126             Dean Foods Company                 LICENSING AGREEMENT DATED 05/07/2007              $              ‐
                                 LAND O'LAKES INC
                                 ATTN LAW DEPT
4039
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                   Dean Foods North Central, LLC      CUSTOMER AGREEMENT DATED 07/10/2000               $              ‐
                                 LAND O'LAKES INC
                                 ATTN PETER S JANZEN, VP & GEN COUNSEL
4040
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                   Dean Foods Company                 SALES CONTRACT/TRADE AGREEMENT                    $              ‐
                                 LAND O'LAKES INC
                                 ATTN PETER S JANZEN, VP & GEN COUNSEL
4041
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                   Dean Foods Company                 SALES CONTRACT/TRADE AGREEMENT                    $              ‐
                                 LAND O'LAKES INC
                                 ATTN PETER S JANZEN, VP & GEN COUNSEL
4042
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                   Dean Foods Company                 SALES CONTRACT/TRADE AGREEMENT                    $              ‐
                                 LAND O'LAKES INC
                                 ATTN PETER S JANZEN, VP & GEN COUNSEL
4043
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55126                   Dean Foods Company                 SALES CONTRACT/TRADE AGREEMENT                    $              ‐
                                 LAND O'LAKES INC
                                 ATTN PETER S JANZEN, VP & GEN COUNSEL
4044
                                 4001 LEXINGTON AVE N
                                 ARDEN HILLS, MN 55164                   Dean Foods Company                 SALES CONTRACT/TRADE AGREEMENT                    $              ‐
                                 LAND O'LAKES INC
                                 ATTN ROBERT BROWN
4045
                                 400 SOUTH M ST
                                 TULARE, CA 93274‐5431                   Dean Foods Company                 CUSTOMER AGREEMENT                                $              ‐
                                 LAND O'LAKES INC
                                 ATTN ROBERT C BROWN
4046
                                 400 SOUTH M ST
                                 TULARE, CA 93274                        Dean Foods Company                 CUSTOMER AGREEMENT                                $              ‐
                                 LAND O'LAKES INC
                                 ATTN ROBERT C BROWN
4047
                                 400 SOUTH M ST
                                 TULARE, CA 93274‐5431                   Dean Foods Company                 LICENSING AGREEMENT                               $              ‐
                                 LAND O'LAKES INC
                                 ATTN ROBERT C BROWN
4048
                                 400 SOUTH M ST
                                 TULARE, CA 93274‐5431                   Dean Foods Company                 LICENSING AGREEMENT                               $              ‐
                                 LAND O'LAKES INC
                                 ATTN ROBERT C BROWN
4049
                                 400 SOUTH M ST
                                 TULARE, CA 93274‐5431                   Dean Foods Company                 LICENSING AGREEMENT                               $              ‐
                                 LAND O'LAKES INC
                                 ATTN ROBERT C BROWN
4050
                                 400 SOUTH M ST
                                 TULARE, CA 93274‐5431                   Dean Foods Company                 LICENSING AGREEMENT                               $              ‐


                                                                                                                                                                            Page 153 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 154 of 304
                                                Dean Foods Company, et al.
                                                                                                        Contract Exhibit

            Multiparty Contract
Item          References (1)                              Counterparty                                   Debtor(s)                                      Contract Description                                 Cure Amounts
                                      LAND O'LAKES INC
                                      ATTN ROBERT C BROWN
4051
                                      400 SOUTH M ST
                                      TULARE, CA 93274‐5431                             Dean Foods Company                 LICENSING AGREEMENT                                                           $              ‐
                                      LANDIS FARM
4052                                  22679 GRAVEL RUN ROAD
                                      SAEGERTOWN, PA 16433                              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                      LANDIS FARM
4053                                  22679 GRAVEL RUN ROAD
                                      SAEGERTOWN, PA 16433                              Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                      LAND‐O‐SUN II LLC
4054                                  747 SIMUEL RD.
                                      SPARTANBURG, SC 29301                             Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 01/01/2000                                     $              ‐
                                      LANDRY RESTAURANTS INC
                                      ATTN NYDIA J CASAS
4055
                                      1510 W LOOP SOUTH
                                      HOUSTON, TX 77027                                 Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT                                                            $              ‐
                                      LANG, SCOTT J
4056                                  ADDRESS ON FILE
                                                                                        Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                                      LANGAN ENGINEERING & ENVIRONMENTAL SERVICES INC
                                      ATTN ALONZO GRANADOZ, PE
4057                                  1 ALMADEN BLVD, STE 590
                                      SAN JOSE, CA 95113
                                                                                        Berkeley Farms, LLC                ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 10/05/2018                             $              ‐
                                      LANGFORD, KENNETH D.
4058                                  ADDRESS ON FILE
                                                                                        Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                                      LANSA INC
                                      ATTN CONTRACT MANAGER
4059
                                      3010 HIGHLAND PKWY, STE 275
                                      DOWNERS GROVE, IL 60515                           Dean Services, LLC                 SERVICE CONTRACT DATED 06/18/2019                                             $              ‐
                                      LANSA INC
                                      ATTN CONTRACT MANAGER
4060
                                      3010 HIGHLAND PKWY, STE 275
                                      DOWNERS GROVE, IL 60515                           Dean Services, LLC                 SERVICE CONTRACT DATED 12/20/2018                                             $              ‐
                                      LANSA INC
                                      ATTN CONTRACT MANAGER
4061
                                      3010 HIGHLAND PKWY, STE 275
                                      DOWNERS GROVE, IL 60515                           Dean Services, LLC                 SERVICE CONTRACT DATED 07/26/2013                                             $              ‐
                                      LANSA INC
                                      ATTN CONTRACT MANAGER
4062
                                      3010 HIGHLAND PKWY, STE 275
                                      DOWNERS GROVE, IL 60515                           Dean Services, LLC                 SERVICE CONTRACT DATED 06/11/2018                                             $              ‐
                                      LANSA INC
                                      ATTN CONTRACT MANAGER
4063
                                      3010 HIGHLAND PKWY, STE 275
                                      DOWNERS GROVE, IL 60515                           Dean Services, LLC                 SERVICE CONTRACT DATED 06/11/2018                                             $              ‐
                                      LANSA INC
                                      ATTN CONTRACT MANAGER
4064
                                      3010 HIGHLAND PKWY, STE 275
                                      DOWNERS GROVE, IL 60515                           Dean Services, LLC                 SERVICE CONTRACT DATED 06/12/2018                                             $              ‐
                                      LANSA INC
                                      ATTN CONTRACT MANAGER
4065
                                      3010 HIGHLAND PKWY, STE 275
                                      DOWNERS GROVE, IL 60515                           Dean Foods Company                 LICENSING AGREEMENT DATED 05/04/2015                                          $              ‐
                                      LARC INDUSTRIES INC
                                      ATTN TIMOTHY G LAFFERTY
4066
                                      1514 GREEN VALLEY DR                                                                 THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                      COLLEGEVILLE, PA 19426                            Dean Dairy Holdings, LLC           10/01/2011                                                                    $              ‐
                                      LARRY EASTES
4067                                  2980 SOUTH COMMERCE ROAD
                                      WATERTOWN, TN 37184                               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                      LARRY EASTES
4068                                  2980 SOUTH COMMERCE ROAD
                                      WATERTOWN, TN 37184                               Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                      LARRY MARSHALL
4069                                  1379 WELLS RD
                                      SMICKSBURG, PA 16256                              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                      LARRY MARSHALL
4070                                  1379 WELLS RD
                                      SMICKSBURG, PA 16256                              Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                      LASKIN, LINDA DAVIS
4071   4071 / 2086                    80 SW 8TH S, #2110
                                      MIAMI, FL 33130                                   Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 05/25/2004                                     $              ‐
                                      LASKIN, LINDA DAVIS
4072   4072 / 2087                    80 SW 8TH S, #2110
                                      MIAMI, FL 33130                                   Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 05/25/2004                                     $              ‐
                                      LASKIN, LINDA DAVIS
4073   4073 / 2088                    80 SW 8TH S, #2110
                                      MIAMI, FL 33130                                   Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 07/01/2013                                     $              ‐
                                      LASKIN, LINDA DAVIS
4074   4074 / 2089                    80 SW 8TH S, #2110
                                      MIAMI, FL 33130                                   Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 09/15/2016                                     $              ‐
                                      LASKIN, LINDA DAVIS
4075   4075 / 2090                    80 SW 8TH S, #2110
                                      MIAMI, FL 33130                                   Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 07/01/2013                                     $              ‐
                                      LASKIN, LINDA DAVIS
4076                                  80 SW 8TH S, #2110
                                      MIAMI, FL 33130                                   Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 09/11/2019                                     $              ‐
                                      LAVALLEY, DANIEL J
4077   38 / 40 / 3013 / 4077 / 7648   RESEARCHING ADDRESS
                                                                                        DFC Ventures, LLC                  PURCHASE CONTRACT DATED 05/04/2017                                            $              ‐
                                      LAWHORN, LAUNA L
4078                                  ADDRESS ON FILE
                                                                                        Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                                      LAWRENCE AND/OR JOYCE HICKLING
4079                                  330 HICKLING ROAD
                                      EDMESTON, NY 13335                                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐



                                                                                                                                                                                                                       Page 154 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 155 of 304
                                                Dean Foods Company, et al.
                                                                                                Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                               Debtor(s)                                        Contract Description                               Cure Amounts
                                 LAWRENCE AND/OR JOYCE HICKLING
4080                             330 HICKLING ROAD
                                 EDMESTON, NY 13335                             Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 LAWRENCE HORNING
4081                             707 TRENTON TRESS SHOP ROAD
                                 TRENTON, KY 42286                              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 LAWRENCE HORNING
4082                             707 TRENTON TRESS SHOP ROAD
                                 TRENTON, KY 42286                              Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                                 LAWRENCE POPOVICH
4083                             5813 ROUTE SIX
                                 UNION CITY, PA 16438                           Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 LAWRENCE POPOVICH
4084                             5813 ROUTE SIX
                                 UNION CITY, PA 16438                           Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 LAWRENCE S. ZIMMERMAN
4085                             715 CHARLIE HURT ROAD
                                 ELKTON, KY 42220                               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 LAWRENCE S. ZIMMERMAN
4086                             715 CHARLIE HURT ROAD
                                 ELKTON, KY 42220                               Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                                 LAYMAN DAIRY
4087                             629 County Rd. 370
                                 Athens, TN 37303                               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 LAYMAN DAIRY
4088                             629 County Rd. 370
                                 Athens, TN 37303                               Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 LAZIER INDUSTRIES INC
                                 ATTN CHARLES E LAZIER, PRES
4089
                                 1740 CHASE DR
                                 FENTON, MO 63026                               Dean Dairy Holdings, LLC           TRADEMARK OR IP AGREEMENT DATED 12/06/2016                                    $               ‐
                                 LE MARS MILK PLANT EMPLOYEE COMMITTEE
4090                             1345 12TH AVE. SW
                                 LE MARS, IA 51031‐3017                         Dean Foods North Central, LLC      UNION CONTRACT DATED 12/22/2017                                               $              ‐
                                 LE POPE BUILDING CO INC
                                 ATTN C DENNY WALKER, PRES
4091
                                 1349 C SOUTH PARK DR
                                 KERNERSVILLE, NC 27284                         Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 11/30/2017                                     $          3,000.00
                                 LE POPE BUILDING CO INC
                                 ATTN C DENNY WALKER, PRES
4092
                                 1349 C SOUTH PARK DR
                                 KERNERSVILLE, NC 27284                         Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 10/05/2017                                     $              ‐
                                 LEAKE, AUBREY H
4093                             ADDRESS ON FILE
                                                                                Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $               ‐
                                 LEANLOGISTICS INC
                                 ATTN STEVEN G PLETENPOL, CFO
4094
                                 1351 S WAVERLY
                                 HOLLAND, MI 49424                              Dean Foods Company                 SOFTWARE LICENSING AGREEMENT DATED 01/16/2014                                 $              ‐
                                 LEE, DONALD
4095                             ADDRESS ON FILE
                                                                                Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 LEE, DONALD
4096                             ADDRESS ON FILE
                                                                                Dean Dairy Holdings, LLC           RETENTION AGREEMENT                                                           $              ‐
                                 LEE, MICHAEL C
4097                             ADDRESS ON FILE
                                                                                Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $               ‐
                                 LEGACY FOODSERVICE ALLIANCE LLC
4098                             PO BOX 6270
                                 GLEN ALLEN, VA 23058                           Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 02/27/2012                                           $              ‐
                                 LEGEND P R PARTNERS LLC
4099                             373 PARK AVE S, 3RD FL
                                 NEW YORK, NY 10016                             Dean Foods Company                 SERVICE CONTRACT                                                              $              ‐
                                 LEGEND P R PARTNERS LLC
4100                             373 PARK AVE S, 3RD FL
                                 NEW YORK, NY 10016                             Dean Foods Company                 SERVICE CONTRACT                                                              $               ‐
                                 LEGEND P R PARTNERS LLC
4101                             373 PARK AVE S, 3RD FL
                                 NEW YORK, NY 10016                             Dean Foods Company                 SERVICE CONTRACT                                                              $              ‐
                                 LEGEND PR PARTNERS LLC
                                 ATTN MELISSA TODISCO, SR VP
4102   4102 / 3353
                                 373 PARK AVE S, 3RD FL                                                            THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 NEW YORK, NY 10016                             Dean Foods Company                 01/01/2015                                                                    $               ‐
                                 LEGEND PR PARTNERS LLC
                                 F/K/A HUNTER PUBLIC RELATIONS LLC
4103                             ATTN MIKE SURABIAN, SR VP
                                 373 PARK AVE S, 3RD FL                                                            THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 NEW YORK, NY 10016                             Dean Foods Company                 03/09/2018                                                                    $        106,544.93
                                 LEGION LOGISTICS LLC
                                 ATTN ANTHONY COUTSOFTIDES, CEO
4104
                                 600 MEIJER DR, STE 304
                                 FLORENCE, KY 41042                             Dean Dairy Holdings, LLC           FREIGHT SERVICES AGREEMENT DATED 03/25/2015                                   $               ‐
                                 LEGION LOGISTICS LLC
                                 ATTN ANTHONY COUTSOFTIDGS, CEO
4105
                                 600 MEIJER DR, STE 304
                                 FLORENCE, KY 41042                             Suiza Dairy Group, LLC             LOGISTICS CONTRACT DATED 03/25/2015                                           $         52,116.19
                                 LENOVO (UNITED STATES) INC
                                 ATTN AMANDA CORBETT, ACCT EXEC
4106
                                 1009 THINK PL
                                 MORRISVILLE, NC 27560                          Dean Foods Company                 IT CONTRACT DATED 11/01/2016                                                  $              ‐
                                 LENOVO (UNITED STATES) INC
                                 ATTN DAVID HOWERTON, ACCT EXECUTIVE
4107
                                 1009 THINK PL
                                 MORRISVILLE, NC 27560                          Dean Foods Company                 CUSTOMER AGREEMENT DATED 04/16/2019                                           $              ‐
                                 LENOVO GLOBAL TECHNOLOGY (UNITED STATES) INC
                                 ATTN LEAH ANN SEIFERT
4108
                                 8001 DEVELOPMENT DR
                                 MORRISVILLE, NC 27560                          Dean Foods Company                 IT CONTRACT DATED 08/28/2019                                                  $               ‐



                                                                                                                                                                                                                Page 155 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 156 of 304
                                                Dean Foods Company, et al.
                                                                                                  Contract Exhibit

            Multiparty Contract
Item          References (1)                           Counterparty                                Debtor(s)                                        Contract Description       Cure Amounts
                                   LENOVO GLOBAL TECHNOLOGY (UNITED STATES) INC
                                   ATTN LEAH ANN SEIFERT
4109
                                   8001 DEVELOPMENT DR
                                   MORRISVILLE, NC 27560                          Dean Foods Company                 IT CONTRACT DATED 10/24/2018                          $              ‐
                                   LENOVO GLOBAL TECHNOLOGY (UNITED STATES) INC
                                   ATTN RYAN BRADLEY
4110
                                   8001 DEVELOPMENT DR
                                   MORRISVILLE, NC 27560                          Dean Foods Company                 IT CONTRACT DATED 02/07/2019                          $              ‐
                                   LENOVO GLOBAL TECHNOLOGY (UNITED STATES) INC
                                   ATTN SALES ENABLEMENT
4111
                                   1009 THINK PL, 4TH FL
                                   MORRISVILLE, NC 27560                          Dean Foods Company                 CUSTOMER AGREEMENT DATED 06/29/2018                   $              ‐
                                   LENOVO GLOBAL TECHNOLOGY (UNITED STATES) INC
                                   ATTN SALES ENABLEMENT
4112
                                   1009 THINK PL, 4TH FL
                                   MORRISVILLE, NC 27560                          Dean Foods Company                 IT CONTRACT DATED 07/09/2019                          $              ‐
                                   LEON OR ALICE THOMAS
4113                               3650 WEST US HIGHWAY 150
                                   PAOLI, IN 47454                                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                   LEON OR ALICE THOMAS
4114                               3650 WEST US HIGHWAY 150
                                   PAOLI, IN 47454                                Dean Foods Company                 TRANSPORTATION AGREEMENT                              $              ‐
                                   LEON P. SEYFERT
4115                               1800 EAST KING STREET
                                   LEBANON, PA 17042                              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                   LEON P. SEYFERT
4116                               1800 EAST KING STREET
                                   LEBANON, PA 17042                              Dean Foods Company                 TRANSPORTATION AGREEMENT                              $              ‐
                                   LEROY E. FISHER
4117                               368 GUN CLUB ROAD
                                   LITTLE FALLS, NY 13365                         Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                   LEROY E. FISHER
4118                               368 GUN CLUB ROAD
                                   LITTLE FALLS, NY 13365                         Dean Foods Company                 TRANSPORTATION AGREEMENT                              $              ‐
                                   LESCOE, MATTHEW J
4119                               ADDRESS ON FILE
                                                                                  Dean Foods Company                 PHANTOM SHARES AGREEMENT                              $              ‐
                                   LEUF INC
                                   ATTN JIMMY R KNIGHT, VP OF SALES
4120
                                   216 AVALON CIRCLE, STE B
                                   BRANDON, MS 39047                              Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 01/28/2019                    $              ‐
                                   LEVI E. LEE
4121                               173 FURNACE ROAD
                                   FREDONIA, PA 16124                             Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                   LEVI E. LEE
4122                               173 FURNACE ROAD
                                   FREDONIA, PA 16124                             Dean Foods Company                 TRANSPORTATION AGREEMENT                              $              ‐
                                   LEVI E. MILLER, JR.
4123                               5474 CLARK ROAD
                                   MIDDLEFIELD, OH 44062                          Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                   LEVI E. MILLER, JR.
4124                               5474 CLARK ROAD
                                   MIDDLEFIELD, OH 44062                          Dean Foods Company                 TRANSPORTATION AGREEMENT                              $              ‐
                                   LEVI RAY & SHOUP INC
                                   ATTN GENERAL COUNSEL
4125
                                   2401 W MONROE ST
                                   SPRINGFIELD, IL 62704                          Dean Management, LLC               SERVICE CONTRACT DATED 03/09/2018                     $              ‐
                                   LEVI RAY & SHOUP INC
                                   ATTN GENERAL COUNSEL
4126
                                   2401 W MONROE ST
                                   SPRINGFIELD, IL 62704                          Dean Management, LLC               SERVICE CONTRACT DATED 10/02/2018                     $              ‐
                                   LEVI S. BLANK
4127                               2862 MEMORY LANE
                                   HOPKINSVILLE, KY 42240                         Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                   LEVI S. BLANK
4128                               2862 MEMORY LANE
                                   HOPKINSVILLE, KY 42240                         Dean Foods Company                 TRANSPORTATION AGREEMENT                              $              ‐
                                   LEWIS S. OR AMY J. HORNING
4129                               100 WABASH ROAD
                                   EPHRATA, PA 17522                              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                   LEWIS S. OR AMY J. HORNING
4130                               100 WABASH ROAD
                                   EPHRATA, PA 17522                              Dean Foods Company                 TRANSPORTATION AGREEMENT                              $              ‐
                                   LEWIS, RONALD E
4131                               ADDRESS ON FILE
                                                                                  Southern Foods Group, LLC          SEVERANCE CONTRACT                                    $              ‐
                                   LHR FARMS INC
4132                               1430 CALVARY CHURCH RD
                                   GAINESVILLE, GA 30507                          Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 01/28/2014     $              ‐
                                   LHR FARMS INC
4133                               1430 CALVARY CHURCH RD
                                   GAINESVILLE, GA 30507                          Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 01/24/2014     $              ‐
                                   LIBERTY MUTUAL INSURANCE COMPANY
                                   ATTN LISA A WARD, ATTORNEY‐IN‐FACT
4134   1571 / 1625 / 4134
                                   175 BERKELEY ST
                                   BOSTON, MA 02116                               Dean Foods Company                 GUARANTEES DATED 04/12/2019                           $              ‐
                                   LIBERTY MUTUAL INSURANCE COMPANY
                                   ATTN LISA A WARD, ATTORNEY‐IN‐FACT
4135
                                   175 BERKELEY ST
                                   BOSTON, MA 02116                               Dean Dairy Holdings, LLC           GUARANTEES DATED 01/14/2010                           $              ‐
                                   LIBERTY MUTUAL INSURANCE COMPANY
                                   HO FINANCIAL ‐ CREDIT
4136   5399 / 4136                 ATTN SJ WAHLEN‐SECURITIES ANALYST/LMS
                                   175 BERKELEY ST
                                   BOSTON, MA 02117                               Dean Foods Company                 LETTER OF CREDIT                                      $              ‐
                                   LIBERTY POWER DISTRICT OF COLUMBIA LLC
                                   ATTN LEAH LOPEZ
4137   4137 / 4138 / 4139 / 4293
                                   1901 W CYPRESS CREEK RD, STE 600               Suiza Dairy Group, LLC
                                   FT LAUDERDALE, FL 33309                        Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 11/16/2002                    $              ‐



                                                                                                                                                                                         Page 156 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 157 of 304
                                                Dean Foods Company, et al.
                                                                                              Contract Exhibit

            Multiparty Contract
Item          References (1)                            Counterparty                          Debtor(s)                                       Contract Description       Cure Amounts
                                   LIBERTY POWER HOLDINGS LLC
                                   ATTN LEAH LOPEZ
4138   4137 / 4138 / 4139 / 4293
                                   1901 W CYPRESS CREEK RD, STE 600          Suiza Dairy Group, LLC
                                   FT LAUDERDALE, FL 33309                   Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 11/16/2002                  $              ‐
                                   LIBERTY POWER MARYLAND LLC
                                   ATTN LEAH LOPEZ
4139   4137 / 4138 / 4139 / 4293
                                   1901 W CYPRESS CREEK RD, STE 600          Suiza Dairy Group, LLC
                                   FT LAUDERDALE, FL 33309                   Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 11/16/2002                  $              ‐
                                   LIBERTY SPECIALTY MARKETSAGENCY LIMITED
                                   ATTN CLAIMS MANAGER
4140
                                   141 FRONT ST
                                   HAMILTON, HM 19                           Dean Foods Company                  INSURANCE POLICIES                                  $              ‐
                                   LIFT INC
                                   ATTN FRANK SYLVESTER
4141
                                   5538 POTTSVILLE PIKE
                                   LEESPORT, PA 17533                        Tuscan/Lehigh Dairies, Inc.         MAINTENANCE: EQUIPMENT                              $              ‐
                                   LIFT TRUCKS
4142                               17700 E 32ND PL
                                   AURORA, CO 80011                          Southern Foods Group, LLC           MAINTENANCE: EQUIPMENT DATED 04/01/2019             $              ‐
                                   LIFT TRUCKS
4143                               17700 E 32ND PL
                                   AURORA, CO 80011                          Southern Foods Group, LLC           MAINTENANCE: EQUIPMENT DATED 05/07/2019             $              ‐
                                   LILO, NOFO
4144                               ADDRESS ON FILE
                                                                             Dean Foods Company                  PHANTOM SHARES AGREEMENT                            $              ‐
                                   LIN, KAY
4145                               ADDRESS ON FILE
                                                                             Dean Foods Company                  PHANTOM SHARES AGREEMENT                            $              ‐
                                   LINDA CARTER
4146                               3010 COUNTRY ROAD 135
                                   BROWNWOOD, TX 76801                       Dean Foods Company                  LEASE ‐ DISTRIBUTION DEPOT                          $              ‐
                                   LINDA DAVIS LASKIN AND NANCY J. DAVIS
4147                               80 SW 8TH S, #2110
                                   MIAMI, FL 33130                           Dean Foods Company                  LEASE ‐ DISTRIBUTION DEPOT AGREEMENT                $              ‐
                                   LINDELL FARMS
4148                               5207 ROUTE 957
                                   RUSSELL, PA 16345                         Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                   LINDELL FARMS
4149                               5207 ROUTE 957
                                   RUSSELL, PA 16345                         Dean Foods Company                  TRANSPORTATION AGREEMENT                            $              ‐
                                   LINDELL FARMS, LLC
4150                               5207 ROUTE 957
                                   RUSSELL, PA 16345                         Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                   LINDELL FARMS, LLC
4151                               5207 ROUTE 957
                                   RUSSELL, PA 16345                         Dean Foods Company                  TRANSPORTATION AGREEMENT                            $              ‐
                                   LINEAGE LOGISTICS LLC
4152   1510 / 3001 / 4152 / 4706   PO BOX 101389
                                   PASADENA, CA 91189                        Midwest Ice Cream Company, LLC      LEASE: BUILDING AND LAND DATED 04/04/2014           $              ‐
                                   LINEAGE LOGISTICS LLC
4153   3003 / 4153 / 4753 / 4839   PO BOX 101389
                                   PASADENA, CA 91189                        Midwest Ice Cream Company, LLC      LEASE: BUILDING AND LAND DATED 01/27/2016           $         31,450.41
                                   LINEAGE LOGISTICS LLC
4154   3004 / 4154 / 4754 / 4842   PO BOX 101389
                                   PASADENA, CA 91189                        Midwest Ice Cream Company, LLC      LEASE: BUILDING AND LAND DATED 01/27/2016           $              ‐
                                   LIONS DEN PRODUCTIONS LLC
                                   C/O REDER & FEIG LLP
4155
                                   421 S BEVERLY DR, FL 8
                                   BEVERLY HILLS, CA 90212                   Dean Foods Company                  LICENSING AGREEMENT                                 $              ‐
                                   LIONS GATE FILMS INC
                                   ATTN LEGAL DEPT/NAYSAN MAHMOUDI
4156
                                   2700 COLORADO AVE
                                   SANTA MONICA, CA 90404                    Alta‐Dena Certified Dairy, LLC      LICENSING AGREEMENT                                 $              ‐
                                   LIPARI FOODS LLC
                                   ATTN JAMES FARBER
4157   6611 / 4157
                                   2666 BUNERT RD
                                   WARREN, MI 48089                          Dean Foods Company                  LICENSING AGREEMENT DATED 02/25/2016                $              ‐
                                   LIPPOLD, DEAN ANDREW
4158                               ADDRESS ON FILE
                                                                             Dean Foods Company                  PERFORMANCE SHARE UNIT AGREEMENT                    $              ‐
                                   LIPPOLD, DEAN ANDREW
4159                               ADDRESS ON FILE
                                                                             Dean Foods Company                  PHANTOM SHARES AGREEMENT                            $              ‐
                                   LIQUIBOX CANADA INC
                                   ATTN CARLA SYKORA, CFO
4160   3422 / 4160 / 4193
                                   707 MISSISSAUGA RD
                                   MISSISSAGUA, ON L5N5M8                    Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 01/01/2009                  $              ‐
                                   LIQUIBOX CANADA INC
                                   ATTN CARLA SYKORA, CFO
4161   3423 / 4161 / 4194
                                   707 MISSISSAUGA RD
                                   MISSISSAGUA, ON L5N5M8                    Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 01/01/2013                  $              ‐
                                   LIQUI‐BOX CANADA INC
                                   ATTN CEO
4162   3426 / 4162 / 4183
                                   7070 MISSISSAUGA RD
                                   MISSISSAUGA, ON L5N 5M8                   Dean Dairy Holdings, LLC            LEASE: EQUIPMENT DATED 01/01/2010                   $              ‐
                                   LIQUI‐BOX CANADA INC
                                   ATTN CEO
4163   3427 / 4163 / 4184
                                   7070 MISSISSAUGA RD
                                   MISSISSAUGA, ON L5N 5M8                   Dean Dairy Holdings, LLC            LEASE: EQUIPMENT DATED 09/01/2013                   $              ‐
                                   LIQUI‐BOX CANADA INC
                                   ATTN CEO
4164   4180 / 4164
                                   7070 MISSISSAUGA RD
                                   MISSISSAUGA, ON L5N 5M8                   Dean Dairy Holdings, LLC            LEASE: EQUIPMENT DATED 05/12/2014                   $              ‐
                                   LIQUI‐BOX CANADA INC
                                   ATTN CEO
4165   4181 / 4165
                                   7070 MISSISSAUGA RD
                                   MISSISSAUGA, ON L5N 5M8                   Dean Dairy Holdings, LLC            LEASE: EQUIPMENT DATED 01/17/2014                   $              ‐




                                                                                                                                                                                    Page 157 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 158 of 304
                                                Dean Foods Company, et al.
                                                                                         Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                        Debtor(s)                                     Contract Description       Cure Amounts
                                 LIQUI‐BOX CANADA INC
                                 ATTN CEO
4166   4182 / 4166
                                 7070 MISSISSAUGA RD
                                 MISSISSAUGA, ON L5N 5M8                 Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 04/01/2014                 $              ‐
                                 LIQUI‐BOX CANADA INC
                                 ATTN CEO
4167   4190 / 4167
                                 7070 MISSISSAUGA RD
                                 MISSISSAUGA, ON L5N 5M8                 Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 07/22/2014                 $              ‐
                                 LIQUI‐BOX CANADA INC
                                 ATTN CFO
4168   3424 / 4168 / 4195
                                 7070 MISSISSAUGA RD
                                 MISSISSAUGA, ON L5N 5M8                 Dean Dairy Holdings, LLC           LEASE: EQUIPMENT                                  $              ‐
                                 LIQUI‐BOX CANADA INC
                                 ATTN CFO
4169   3425 / 4169 / 4196
                                 7070 MISSISSAUGA RD
                                 MISSISSAUGA, ON L5N 5M8                 Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 01/01/2013                 $              ‐
                                 LIQUI‐BOX CANADA INC
                                 ATTN DAVE KLOPP, VP SALES, US
4170   4185 / 4170
                                 7070 MISSISSAUGA RD
                                 MISSISSAUGA, ON L5N 5M8                 Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 12/08/2016                 $              ‐
                                 LIQUI‐BOX CANADA INC
                                 ATTN DAVE KLOPP, VP SALES, US
4171   4186 / 4171
                                 7070 MISSISSAUGA RD
                                 MISSISSAUGA, ON L5N 5M8                 Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 05/01/2018                 $              ‐
                                 LIQUI‐BOX CANADA INC
                                 ATTN DAVE KLOPP, VP SALES, US
4172   4187 / 4172
                                 7070 MISSISSAUGA RD
                                 MISSISSAUGA, ON L5N 5M8                 Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 05/11/2018                 $              ‐
                                 LIQUI‐BOX CANADA INC
                                 ATTN DAVE KLOPP, VP SALES, US
4173   4188 / 4173
                                 7070 MISSISSAUGA RD
                                 MISSISSAUGA, ON L5N 5M8                 Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 11/30/2018                 $              ‐
                                 LIQUI‐BOX CANADA INC
                                 ATTN DAVE KLOPP, VP SALES, US
4174   4189 / 4174
                                 7070 MISSISSAUGA RD
                                 MISSISSAUGA, ON L5N 5M8                 Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 05/07/2018                 $              ‐
                                 LIQUI‐BOX CANADA INC
                                 ATTN PAUL KASE, SVP SALES & MARKETING
4175   4191 / 4175
                                 7070 MISSISSAUGA RD
                                 MISSISSAUGA, ON L5N 5M8                 Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 03/19/2019                 $              ‐
                                 LIQUI‐BOX CANADA INC
                                 ATTN PAUL KASE, SVP SALES & MKTG
4176   4192 / 4176
                                 7070 MISSISSAUGA RD
                                 MISSISSAUGA, ON L5N 5M8                 Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 08/19/2019                 $              ‐
                                 LIQUI‐BOX CANADA INC
                                 ATTN SVP SALES
4177   4197 / 4177
                                 7070 MISSISSAUGA RD
                                 MISSISSAUGA, ON L5N 5M8                 Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 12/01/2014                 $              ‐
                                 LIQUI‐BOX CANADA INC
                                 ATTN SVP SALES
4178   4198 / 4178
                                 7070 MISSISSAUGA RD
                                 MISSISSAUGA, ON L5N 5M8                 Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 07/01/2016                 $              ‐
                                 LIQUI‐BOX CANADA INC
                                 ATTN SVP SALES
4179   4199 / 4179
                                 7070 MISSISSAUGA RD
                                 MISSISSAUGA, ON L5N 5M8                 Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 06/15/2016                 $              ‐
                                 LIQUI‐BOX CORPORATION
                                 ATTN CEO
4180   4180 / 4164
                                 6950 WORTHINGTON‐GALENA RD
                                 WORTHINGTON, OH 43085‐0494              Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 05/12/2014                 $              ‐
                                 LIQUI‐BOX CORPORATION
                                 ATTN CEO
4181   4181 / 4165
                                 6950 WORTHINGTON‐GALENA RD
                                 WORTHINGTON, OH 43085‐0494              Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 01/17/2014                 $              ‐
                                 LIQUI‐BOX CORPORATION
                                 ATTN CEO
4182   4182 / 4166
                                 6950 WORTHINGTON‐GALENA RD
                                 WORTHINGTON, OH 43085‐0494              Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 04/01/2014                 $              ‐
                                 LIQUI‐BOX CORPORATION
                                 ATTN DAVE KLOPP, VP SALES, US
4183   3426 / 4162 / 4183
                                 6950 WORTHINGTON‐GALENA RD
                                 WORTHINGTON, OH 43085‐0494              Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 01/01/2010                 $              ‐
                                 LIQUI‐BOX CORPORATION
                                 ATTN DAVE KLOPP, VP SALES, US
4184   3427 / 4163 / 4184
                                 6950 WORTHINGTON‐GALENA RD
                                 WORTHINGTON, OH 43085‐0494              Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 09/01/2013                 $              ‐
                                 LIQUI‐BOX CORPORATION
                                 ATTN DAVE KLOPP, VP SALES, US
4185   4185 / 4170
                                 6950 WORTHINGTON‐GALENA RD
                                 WORTHINGTON, OH 43085‐0494              Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 12/08/2016                 $              ‐
                                 LIQUI‐BOX CORPORATION
                                 ATTN DAVE KLOPP, VP SALES, US
4186   4186 / 4171
                                 6950 WORTHINGTON‐GALENA RD
                                 WORTHINGTON, OH 43085‐0494              Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 05/01/2018                 $              ‐
                                 LIQUI‐BOX CORPORATION
                                 ATTN DAVE KLOPP, VP SALES, US
4187   4187 / 4172
                                 6950 WORTHINGTON‐GALENA RD
                                 WORTHINGTON, OH 43085‐0494              Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 05/11/2018                 $              ‐
                                 LIQUI‐BOX CORPORATION
                                 ATTN DAVE KLOPP, VP SALES, US
4188   4188 / 4173
                                 6950 WORTHINGTON‐GALENA RD
                                 WORTHINGTON, OH 43085‐0494              Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 11/30/2018                 $              ‐
                                 LIQUI‐BOX CORPORATION
                                 ATTN DAVE KLOPP, VP SALES, US
4189   4189 / 4174
                                 6950 WORTHINGTON‐GALENA RD
                                 WORTHINGTON, OH 43085‐0494              Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 05/07/2018                 $              ‐
                                 LIQUI‐BOX CORPORATION
                                 ATTN DAVE KLOPP, VP SALES, US
4190   4190 / 4167
                                 6950 WORTHINGTON‐GALENA RD
                                 WORTHINGTON, OH 43085‐0494              Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 07/22/2014                 $              ‐


                                                                                                                                                                            Page 158 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 159 of 304
                                                Dean Foods Company, et al.
                                                                                                     Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                                    Debtor(s)                                     Contract Description       Cure Amounts
                                 LIQUI‐BOX CORPORATION
                                 ATTN PAUL KASE, SVP SALES & MARKETING
4191   4191 / 4175
                                 6950 WORTHINGTON‐GALENA RD
                                 WORTHINGTON, OH 43085‐0494                          Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 03/19/2019                  $               ‐
                                 LIQUI‐BOX CORPORATION
                                 ATTN PAUL KASE, SVP SALES & MKTG
4192   4192 / 4176
                                 6950 WORTHINGTON‐GALENA RD
                                 WORTHINGTON, OH 43085‐0494                          Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 08/19/2019                  $              ‐
                                 LIQUIBOX CORPORATION
                                 ATTN PRESIDENT
4193   3422 / 4160 / 4193
                                 6950 WORTHINGTON GALENA RD
                                 WORTHINGTON, OH 43085                               Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/01/2009                 $      1,051,967.60
                                 LIQUIBOX CORPORATION
                                 ATTN PRESIDENT
4194   3423 / 4161 / 4194
                                 6950 WORTHINGTON GALENA RD
                                 WORTHINGTON, OH 43085                               Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/01/2013                 $               ‐
                                 LIQUI‐BOX CORPORATION
                                 ATTN PRESIDENT
4195   3424 / 4168 / 4195
                                 6950 WORTHINGTON‐GALENA RD
                                 WORTHINGTON, OH 43085‐0494                          Dean Dairy Holdings, LLC           LEASE: EQUIPMENT                                   $              ‐
                                 LIQUI‐BOX CORPORATION
                                 ATTN PRESIDENT
4196   3425 / 4169 / 4196
                                 6950 WORTHINGTON‐GALENA RD
                                 WORTHINGTON, OH 43085‐0494                          Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 01/01/2013                  $               ‐
                                 LIQUI‐BOX CORPORATION
                                 ATTN SVP SALES
4197   4197 / 4177
                                 6950 WORTHINGTON‐GALENA RD
                                 WORTHINGTON, OH 43085‐0494                          Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 12/01/2014                  $               ‐
                                 LIQUI‐BOX CORPORATION
                                 ATTN SVP SALES
4198   4198 / 4178
                                 6950 WORTHINGTON‐GALENA RD
                                 WORTHINGTON, OH 43085‐0494                          Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 07/01/2016                  $               ‐
                                 LIQUI‐BOX CORPORATION
                                 ATTN SVP SALES
4199   4199 / 4179
                                 6950 WORTHINGTON‐GALENA RD
                                 WORTHINGTON, OH 43085‐0494                          Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 06/15/2016                  $               ‐
                                 LIQUID ENVIRONMENTAL SOLUTIONS OF TEXAS LLC
                                 ATTN MICHELLE BESTERFELDT, DIR KEY ACCT SOLUTIONS
4200                             7651 ESTERS BLVD, STE 200
                                 IRVING, TX 75063
                                                                                     Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 12/01/2018                  $         27,223.87
                                 LISMA LOGISTICS INC
                                 ATTN VICTOR RODRIGUEZ, PRESIDENT
4201
                                 8209 SUN SPRING CIR, UNIT #33
                                 ORLANDO, FL 32825                                   Dean Foods Company                 LOGISTICS CONTRACT DATED 04/14/2015                $        142,971.50
                                 LISMA LOGISTICS INC
                                 ATTN VICTOR RODRIGUEZ, PRESIDENT
4202
                                 8209 SUN SPRING CIR, UNIT #33
                                 ORLANDO, FL 32825                                   Dean Foods Company                 LOGISTICS CONTRACT DATED 04/14/2015                $               ‐
                                 LISMA LOGISTICS INC
                                 ATTN VICTOR RODRIGUEZ, PRESIDENT
4203
                                 8209 SUN SPRING CIR, UNIT #33
                                 ORLANDO, FL 32825                                   Suiza Dairy Group, LLC             LOGISTICS CONTRACT DATED 04/21/2015                $               ‐
                                 LISMA LOGISTICS INC
                                 ATTN VICTOR RODRIGUEZ, PRESIDENT
4204
                                 8209 SUN SPRING CIR, UNIT #33
                                 ORLANDO, FL 32825                                   Suiza Dairy Group, LLC             LOGISTICS CONTRACT                                 $               ‐
                                 LISMA LOGISTICS INC
                                 ATTN VICTOR RODRIGUEZ, PRESIDENT
4205
                                 8209 SUN SPRING CIR, UNIT #33
                                 ORLANDO, FL 32825                                   Suiza Dairy Group, LLC             LOGISTICS CONTRACT                                 $               ‐
                                 LISMA LOGISTICS INC
                                 ATTN VICTOR RODRIGUEZ, PRESIDENT
4206
                                 8209 SUN SPRING CIR, UNIT #33
                                 ORLANDO, FL 32825                                   Suiza Dairy Group, LLC             LOGISTICS CONTRACT DATED 04/14/2015                $              ‐
                                 LISMA LOGISTICS INC
                                 ATTN VICTOR RODRIGUEZ, PRESIDENT
4207
                                 8209 SUN SPRING CIR, UNIT #33
                                 ORLANDO, FL 32825                                   Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 02/15/2016                $               ‐
                                 LISMA LOGISTICS INC
                                 ATTN VICTOR RODRIGUEZ, PRESIDENT
4208
                                 8209 SUN SPRING CIR, UNIT #33
                                 ORLANDO, FL 32825                                   Dean Dairy Holdings, LLC           LOGISTICS CONTRACT                                 $              ‐
                                 LITTLE HILL FARM LLC
4209                             2003 MOUNT ZION ROAD
                                 LEBANON, PA 17046                                   Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $               ‐
                                 LITTLE HILL FARM LLC
4210                             2003 MOUNT ZION ROAD
                                 LEBANON, PA 17046                                   Dean Foods Company                 TRANSPORTATION AGREEMENT                           $               ‐
                                 LIVINGSTON FARM
4211                             928 NORTH WINFIELD ROAD
                                 WEST WINFIELD, NY 13491                             Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $               ‐
                                 LIVINGSTON FARM
4212                             928 NORTH WINFIELD ROAD
                                 WEST WINFIELD, NY 13491                             Dean Foods Company                 TRANSPORTATION AGREEMENT                           $               ‐
                                 LIVONIA ESTATES LTD
                                 C/O JAFFE RAITT HEUER & WEISS PC
4213   4213 / 2563               ATTN MARK G COOPER
                                 27777 FRANKLIN RD, STE 2500
                                 SOUTHFIELD, MI 48034‐8222                           Country Fresh, LLC                 LEASE: BUILDING AND LAND DATED 06/21/2017          $               ‐
                                 LIVONIA LOGISTICS & COLD STORAGE LLC
                                 ATTN JOHN CONNOR
4214
                                 30405 INDUSTRIAL DR
                                 LIVONIA, MI 48150                                   Country Fresh, LLC                 STORAGE AGREEMENT DATED 05/02/2014                 $               ‐
                                 LLAMASOFT INC
4215                             201 S MAIN ST, 4TH FL
                                 ANN ARBOR, MI 48104                                 Dean Foods Company                 PURCHASE CONTRACT                                  $               ‐




                                                                                                                                                                                          Page 159 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 160 of 304
                                                Dean Foods Company, et al.
                                                                                                     Contract Exhibit

           Multiparty Contract
Item         References (1)                              Counterparty                                Debtor(s)                                      Contract Description       Cure Amounts
                                 LLAMASOFT INC
                                 ATTN MATT HEMPTON
4216
                                 201 S MAIN ST, 4TH FL
                                 ANN ARBOR, MI 48104                                Dean Foods Company                  PURCHASE CONTRACT                                  $              ‐
                                 LLOYDS TOWING SERVICE INC
                                 ATTN STEVEN M EVANS, PRES
4217
                                 4835 OLD MOORINGSPORT RD
                                 SHREVEPORT, LA 71107                               Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 07/31/2017          $          5,560.00
                                 LLOYDS TOWING SERVICE INC
                                 ATTN STEVEN M EVANS, PRES
4218
                                 4835 OLD MOORINGSPORT RD
                                 SHREVEPORT, LA 71107                               Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 01/13/2015          $              ‐
                                 LLOYDS TOWING SERVICE INC
                                 ATTN STEVEN M EVANS, PRES
4219
                                 4835 OLD MOORINGSPORT RD
                                 SHREVEPORT, LA 71107                               Dean Foods Company                  LEASE: BUILDING AND LAND                           $              ‐
                                 LOAD DELIVERED LOGISTICS LLC
4220                             PO BOX 74008032
                                 CHICAGO, IL 60674                                  Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                                 LOCAL #379 RETAIL WHOLESALE AND DEPT STORE UNION
                                 3181 EASTERN AVENUE SOUTHEAST
4221
                                 GRAND RAPIDS, MI 49508
                                                                                    Suiza Dairy Group, LLC              UNION CONTRACT                                     $              ‐
                                 LOCAL 142 INTL LONGSHORE & WAREHOUSE UNION
4222                             451 ATKINSON DRIVE
                                 HONOLULU, HI 96814                                 Southern Foods Group, LLC           UNION CONTRACT DATED 09/16/2016                    $              ‐
                                 LOCAL 17 TEAMSTERS CHAUFFERS WAREHOUSEMEN &
                                 HELPERS
4223                             LOCAL #429
                                 PO BOX 15222
                                 READING, PA 19612                                  Southern Foods Group, LLC           UNION CONTRACT DATED 01/20/2017                    $              ‐
                                 LOCAL 174 INTL UNION UNITED AUTOMOBILE AEROSPACE
                                 & AGRICULTURAL IMPLEMENT WORKERS OF AMERICA
4224                             8000 EAST JEFFERSON AVENUE
                                 DETROIT, MI 48214
                                                                                    Country Fresh, LLC                  UNION CONTRACT DATED 09/05/2017                    $              ‐
                                 LOCAL 1808 RETAIL WHOLESALE & DEPT STORE
                                 UNION/UNITED FOOD & COMMERCIAL WORKS UNION
4225
                                 370 7TH AVE
                                 NEW YORK, NY 10001                                 Dean Transportation, Inc.           UNION CONTRACT DATED 08/30/2017                    $              ‐
                                 LOCAL 20 INTL BROTHERHOOD OF TEAMSTERS
                                 CHAUFFEURS WAREHOUSEMEN AND HELPERS OF AMERICA

4226


                                                                                    Suiza Dairy Group, LLC              UNION CONTRACT                                     $              ‐
                                 LOCAL 20 INTL BROTHERHOOD OF TEAMSTERS
                                 CHAUFFEURS WAREHOUSEMEN AND HELPERS OF AMERICA

4227


                                                                                    Suiza Dairy Group, LLC              UNION CONTRACT DATED 02/13/2017                    $              ‐
                                 LOCAL 222 INTL BROTHERHOOD OF TEAMSTERS
4228                             2641 SOUTH 3270 WEST
                                 SALT LAKE CITY, UT 84119                           Midwest Ice Cream Company, LLC      UNION CONTRACT DATED 01/25/2018                    $              ‐
                                 LOCAL 222 INTL BROTHERHOOD OF TEAMSTERS
4229                             2641 SOUTH 3270 WEST
                                 SALT LAKE CITY, UT 84119                           Southern Foods Group, LLC           UNION CONTRACT DATED 02/07/2017                    $              ‐
                                 LOCAL 261 INTL BROTHERHOOD OF TEAMSTERS
                                 HEALTH & WELFARE
4230
                                 351 NORTH GATE CIRCLE SUITE B
                                 NEW CASTLE, PA 16105                               Dean Dairy Holdings, LLC            UNION CONTRACT DATED 08/24/2017                    $              ‐
                                 LOCAL 337 INTL BROTHERHOOD OF TEAMSTERS
                                 CHAUFFEURS WAREHOUSEMEN AND HELPERS OF
                                 AMERICA, THE
4231


                                                                                    Country Fresh, LLC                  UNION CONTRACT DATED 10/20/2017                    $              ‐
                                 LOCAL 379 RETAIL WHOLESALE & DEPT STORE UNION
4232                             3181 EASTERN AVENUE SOUTHEAST
                                 GRAND RAPIDS, MI 49508                             Suiza Dairy Group, LLC              UNION CONTRACT DATED 01/22/2018                    $              ‐
                                 LOCAL 379 RETAIL WHOLESALE & DEPT STORE UNION
4233                             3181 EASTERN AVENUE SOUTHEAST
                                 GRAND RAPIDS, MI 49508                             Suiza Dairy Group, LLC              UNION CONTRACT                                     $              ‐
                                 LOCAL 379 RETAIL WHOLESALE & DEPT STORE/UNITED
                                 FOOD & COMM WORKERS
4234
                                 3181 EASTERN AVE SE
                                 GRAND RAPIDS, MI 49508‐1322                        Suiza Dairy Group, LLC              UNION CONTRACT DATED 01/22/2018                    $              ‐
                                 LOCAL 379 RETAIL WHOLESALE & DEPT STORE/UNITED
                                 FOOD & COMM WORKERS
4235
                                 3181 EASTERN AVE SE
                                 GRAND RAPIDS, MI 49508‐1322                        Suiza Dairy Group, LLC              UNION CONTRACT                                     $              ‐
                                 LOCAL 553 IBT
4236                             265 WEST 14TH STREET SUITE 305
                                 NEW YORK, NY 10011                                 Tuscan/Lehigh Dairies, Inc.         UNION CONTRACT DATED 08/14/2018                    $              ‐
                                 LOCAL 745 INTL BROTHERHOOD OF TEAMSTERS
                                 CHAUFFERS WAREHOUSEMEN & HELPERS OF AMERICA
4237

                                                                                    Dean Dairy Holdings, LLC            UNION CONTRACT DATED 04/13/2017                    $              ‐
                                 LOCAL 783 INTL BROTHERHOOD OF TEAMSTERS
4238                             7711 BEULAH CHURCH ROAD
                                 LOUISVILLE, KY 40228                               Dean Dairy Holdings, LLC            UNION CONTRACT DATED 06/11/2019                    $              ‐
                                 LOCKTON INSURANCE AGENCY OF DALLAS INC
4239   4239 / 1453               2100 ROSS AVENUE, SUITE 1400
                                 DALLAS, TX 75201                                   Dean Foods Company                  INSURANCE POLICIES                                 $              ‐
                                 LOCKTON INSURANCE AGENCY OF DALLAS INC
4240   4240 / 1454               2100 ROSS AVENUE, SUITE 1400
                                 DALLAS, TX 75201                                   Dean Foods Company                  INSURANCE POLICIES                                 $              ‐



                                                                                                                                                                                          Page 160 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 161 of 304
                                           Dean Foods Company, et al.
                                                                                Contract Exhibit

       Multiparty Contract
Item     References (1)                          Counterparty                   Debtor(s)                                      Contract Description       Cure Amounts
                             LOEHMER DAIRY LLC #2
4241                         4544 NORTH 400 EAST
                             MONTEREY, IN 46960                 Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             LOEHMER DAIRY LLC #2
4242                         4544 NORTH 400 EAST
                             MONTEREY, IN 46960                 Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             LOEHMER DAIRY LLC
4243                         4544 NORTH 400 EAST
                             MONTEREY, IN 46960                 Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             LOEHMER DAIRY LLC
4244                         4544 NORTH 400 EAST
                             MONTEREY, IN 46960                 Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             LOLITA INC
4245                         RESEARCHING ADDRESS
                                                                Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 12/18/2014          $              ‐
                             LOLITA INC
4246                         RESEARCHING ADDRESS
                                                                Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 12/15/2011          $              ‐
                             LOLITA INC
4247                         RESEARCHING ADDRESS
                                                                Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 11/14/2008          $              ‐
                             LOLITA INC
4248                         RESEARCHING ADDRESS
                                                                Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND                           $              ‐
                             LOLITA INC
4249                         RESEARCHING ADDRESS
                                                                Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 03/20/2006          $              ‐
                             LOLITA INC
4250                         RESEARCHING ADDRESS
                                                                Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 06/28/1996          $              ‐
                             LOLITA INC
4251                         RESEARCHING ADDRESS
                                                                Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 07/09/2003          $              ‐
                             LOLITA INC
4252                         RESEARCHING ADDRESS
                                                                Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 07/09/2003          $              ‐
                             LOLITA INC
4253                         RESEARCHING ADDRESS
                                                                Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 07/01/1999          $              ‐
                             LOLITA INC
4254                         RESEARCHING ADDRESS
                                                                Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 07/09/2001          $              ‐
                             LOLITA INC
4255                         RESEARCHING ADDRESS
                                                                Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 06/28/1996          $              ‐
                             LOLITA INC
4256                         RESEARCHING ADDRESS
                                                                Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 06/26/1997          $              ‐
                             LOLITA INC
4257                         RESEARCHING ADDRESS
                                                                Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 06/28/1996          $              ‐
                             LOLITA INC
4258                         RESEARCHING ADDRESS
                                                                Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 06/27/1996          $              ‐
                             LOLITA INC
4259                         RESEARCHING ADDRESS
                                                                Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 06/28/1996          $              ‐
                             LOLITA INC
4260                         RESEARCHING ADDRESS
                                                                Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 03/20/2006          $              ‐
                             LOLITA INC
4261                         RESEARCHING ADDRESS
                                                                Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 11/27/2017          $              ‐
                             LONA, JAVIER
4262                         ADDRESS ON FILE
                                                                Berkeley Farms, LLC                SEVERANCE CONTRACT                                 $              ‐
                             LONE STAR COLD STORAGE INC
                             ATTN ANDREW P FISK, PRESIDENT
4263
                             401 N GROVE RD
                             RHICARDSON, TX 75081               Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 03/01/2017                 $         17,023.41
                             LONE STAR COLD STORAGE INC
                             ATTN ANDREW P FISK, PRESIDENT
4264
                             401 N GROVE RD
                             RHICARDSON, TX 75081               Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 10/22/2018                 $              ‐
                             LONE STAR COLD STORAGE INC
                             ATTN ANDREW P FISK, PRESIDENT
4265
                             401 N GROVE RD
                             RHICARDSON, TX 75081               Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 02/01/2019                 $              ‐
                             LONE STAR COLD STORAGE INC
                             ATTN ANDREW P FISK, PRESIDENT
4266
                             401 N GROVE RD
                             RHICARDSON, TX 75081               Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 03/01/2017                 $              ‐
                             LONE STAR COLD STORAGE INC
                             ATTN ANDREW P FISK, PRESIDENT
4267
                             401 N GROVE RD
                             RHICARDSON, TX 75081               Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 06/22/2018                 $              ‐
                             LONE STAR COLD STORAGE INC
                             ATTN ANDREW P FISK, PRESIDENT
4268
                             401 N GROVE RD
                             RHICARDSON, TX 75081               Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 06/01/2016                 $              ‐
                             LONE STAR COLD STORAGE INC
                             ATTN ANDREW P FISK, PRESIDENT
4269
                             401 N GROVE RD
                             RHICARDSON, TX 75081               Dean Dairy Holdings, LLC           STORAGE AGREEMENT                                  $              ‐
                             LONE STAR MILK PRODUCERS INC
4270                         813 8TH ST STE 300
                             WICHITA FALLS, TX 76301            Dean Foods Company                 PURCHASE CONTRACT DATED 01/31/2019                 $              ‐




                                                                                                                                                                     Page 161 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 162 of 304
                                                Dean Foods Company, et al.
                                                                                             Contract Exhibit

            Multiparty Contract
Item          References (1)                            Counterparty                         Debtor(s)                                     Contract Description       Cure Amounts
                                   LONE STAR MILK PRODUCERS INC
                                   813 8TH ST STE 300
4271
                                   WICHITA FALLS, TX 76301
                                                                         Dean Dairy Holdings, LLC               PURCHASE CONTRACT DATED 08/30/2016                $              ‐
                                   LONE STAR MILK PRODUCERS INC
                                   813 8TH ST STE 300
4272
                                   WICHITA FALLS, TX 76301
                                                                         Dean Foods Company                     PURCHASE CONTRACT DATED 04/28/2017                $              ‐
                                   LONE STAR MILK PRODUCERS LC
                                   ATTN JIM BAIRD
4273
                                   RT 1, BOX 59B
                                   WINDTHORST, TX 76389                  Southern Foods Group, LLC              PURCHASE CONTRACT DATED 03/09/2000                $              ‐
                                   LOREN M. OR ALMA M. HORNING
4274                               400 FONTANA AVENUE
                                   LEBANON, PA 17042                     Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                     $              ‐
                                   LOREN M. OR ALMA M. HORNING
4275                               400 FONTANA AVENUE
                                   LEBANON, PA 17042                     Dean Foods Company                     TRANSPORTATION AGREEMENT                          $              ‐
                                   LORIEN PRODUCTIONS LLC
4276                               401 BINGHAM STREET
                                   PITTSBURGH, PA 15203                  Reiter Dairy, LLC                      LICENSING AGREEMENT DATED 05/13/2010              $              ‐
                                   LOS ANGELES SMSA LTD PARTNERSHIP
                                   D/B/A VERIZON WIRELESS
4277                               ATTN NETWORK REAL ESTATE
                                   180 WASHINGTON VALLEY RD
                                   BEDMINSTER, NJ 07921                  Alta‐Dena Certified Dairy, LLC         LICENSING AGREEMENT DATED 11/14/2018              $              ‐
                                   LOS ANGELES SMSA LTD PARTNERSHIP
                                   D/B/A VERIZON WIRELESS
4278                               ATTN NETWORK REAL ESTATE
                                   180 WASHINGTON VALLEY RD
                                   BEDMINSTER, NJ 07921                  Alta‐Dena Certified Dairy, LLC         LICENSING AGREEMENT DATED 11/14/2018              $              ‐
                                   LOST ACRES FARM
4279                               22363 S BEAVER RD
                                   CONNEAUTVILLE, PA 16406               Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                     $              ‐
                                   LOST ACRES FARM
4280                               22363 S BEAVER RD
                                   CONNEAUTVILLE, PA 16406               Dean Foods Company                     TRANSPORTATION AGREEMENT                          $              ‐
                                   LOT HILL DAIRY FARM LLC
4281                               10025 N COUNTY RD 375 E
                                   SEYMOUR, IN 47274                     Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                     $              ‐
                                   LOT HILL DAIRY FARM LLC
4282                               10025 N COUNTY RD 375 E
                                   SEYMOUR, IN 47274                     Dean Foods Company                     TRANSPORTATION AGREEMENT                          $              ‐
                                   LOUIS & CAROL CALIGNA
4283                               357 DOLAN RD
                                   CASTROVILLE, CA 95039                 Dean Dairy Holdings, LLC               PURCHASE CONTRACT DATED 10/29/2018                $              ‐
                                   LOUISVILLE GAS AND ELECTRIC COMPANY
                                   ATTN DEBORAH E PARRISH
4284
                                   820 W BROADWAY, PO BOX 32020
                                   LOUISVILLE, KY 40232                  Dean Dairy Holdings, LLC               VENDOR AGREEMENT DATED 12/30/2003                 $              ‐
                                   LOUISVILLE GAS AND ELECTRIC COMPANY
                                   ATTN GAS SUPPLY SPECIALIST
4285
                                   PO BOX 32020
                                   LOUISVILLE, KY 40232                  Dean Dairy Holdings, LLC               VENDOR AGREEMENT DATED 02/13/2019                 $         18,020.71
                                   LOUISVILLE GAS AND ELECTRIC COMPANY
                                   ATTN GAS SUPPLY SPECIALIST
4286
                                   PO BOX 32020
                                   LOUISVILLE, KY 40232                  Dean Dairy Holdings, LLC               VENDOR AGREEMENT DATED 11/01/2000                 $              ‐
                                   LOUISVILLE GAS AND ELECTRIC COMPANY
                                   ATTN GAS SUPPLY SPECIALIST
4287
                                   PO BOX 32020
                                   LOUISVILLE, KY 40232                  Dean Dairy Holdings, LLC               VENDOR AGREEMENT DATED 11/01/2016                 $              ‐
                                   LOVETT, LISA N
4288                               ADDRESS ON FILE
                                                                         Dean Foods Company                     PHANTOM SHARES AGREEMENT                          $              ‐
                                   LOVETTE, JOSEPH M
4289                               ADDRESS ON FILE
                                                                         Suiza Dairy Group, LLC                 SEVERANCE CONTRACT                                $              ‐
                                   LOWENBERG, SONIA
4290                               ADDRESS ON FILE
                                                                         Dean Foods Company                     PHANTOM SHARES AGREEMENT                          $              ‐
                                   LOWENBERG, SONIA
4291                               ADDRESS ON FILE
                                                                         Dean Management, LLC                   RETENTION AGREEMENT                               $              ‐
                                   LOWES FOODS
                                   ATTN CLAUDIA MOTA
4292   6612 / 4292
                                   1381 OLD MILL CIRCLE, STE 200
                                   WINSTON‐SALEM, NC 27103               Dean Foods Company                     LICENSING AGREEMENT DATED 04/19/2018              $              ‐
                                   LPT LLC
                                   ATTN LEAH LOPEZ
4293   4137 / 4138 / 4139 / 4293
                                   1901 W CYPRESS CREEK RD, STE 600      Suiza Dairy Group, LLC
                                   FT LAUDERDALE, FL 33309               Dean Dairy Holdings, LLC               PURCHASE CONTRACT DATED 11/16/2002                $              ‐
                                   LTI TRUCKING SERVICES INC
4294                               PO BOX 150247
                                   OGDEN, UT 84415                       Dean Foods Company                     TRANSPORTATION AGREEMENT                          $              ‐
                                   LUBERSKI INC
                                   D/B/A HIDDEN VILLA RANCH
4295                               ATTN RICH SCHMIDT, LA DIV GM
                                   310 N HARBOR BLVD, STE 205
                                   FULLERTON, CA 92832                   Dean Dairy Holdings, LLC               PURCHASE CONTRACT DATED 11/14/2018                $              ‐
                                   LUBERSKI INC
                                   D/B/A HIDDEN VILLA RANCH
4296                               ATTN RICH SCHMIDT, LA DIV GM
                                   310 N HARBOR BLVD, STE 205
                                   FULLERTON, CA 92832                   Dean Dairy Holdings, LLC               PURCHASE CONTRACT DATED 11/14/2018                $              ‐
                                   LUBY'S RESTAURANTS LP
                                   ATTN JENNIFER LUBE
4297
                                   13111 NORTHWEST FWY, STE 600
                                   HOUSTON, TX 77040                     Southern Foods Group, LLC              CUSTOMER AGREEMENT                                $              ‐



                                                                                                                                                                                 Page 162 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 163 of 304
                                                Dean Foods Company, et al.
                                                                                                      Contract Exhibit

            Multiparty Contract
Item          References (1)                           Counterparty                                   Debtor(s)                                        Contract Description                        Cure Amounts
                                    LUCERNE FOODS INC
                                    ATTN MARLOWE DIAS
4298   6613 / 4298
                                    PO BOX 99
                                    PLEASANTON, CA 94566                             Dean Foods Company                    LICENSING AGREEMENT DATED 05/08/2015                                $              ‐
                                    LUCKY'S ENERGY SERVICE
                                    ATTN DAVE LUCHTMAN, PRESIDENT
4299
                                    1009 TAMARAC DR
                                    CARPENTERSVILLE, IL 60110                        Suiza Dairy Group, LLC                PURCHASE CONTRACT DATED 07/03/2018                                  $              ‐
                                    LUEKEN DAIRY FARM, INC.
4300                                10100 EAST TAYLOR HOLLOW ROAD
                                    BIRDSEYE, IN 47513                               Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                       $              ‐
                                    LUEKEN DAIRY FARM, INC.
4301                                10100 EAST TAYLOR HOLLOW ROAD
                                    BIRDSEYE, IN 47513                               Dean Foods Company                    TRANSPORTATION AGREEMENT                                            $              ‐
                                    LUFKIN DISTRIBUTION AND SUPPLY INC
                                    ATTN RUFUS H DUNCAN JR, PRESIDENT
4302
                                    PO BOX 151538
                                    LUFKIN, TX 75915                                 Dean Foods Company                    LEASE: BUILDING AND LAND                                            $          1,500.00
                                    LUFKIN DISTRIBUTION AND SUPPLY INC
                                    ATTN RUFUS H DUNCAN JR, PRESIDENT
4303
                                    PO BOX 151538
                                    LUFKIN, TX 75915                                 Southern Foods Group, LLC             LEASE: BUILDING AND LAND                                            $              ‐
                                    LUFKIN DISTRIBUTION AND SUPPLY INC
                                    ATTN RUFUS H DUNCAN JR, PRESIDENT
4304
                                    PO BOX 151538
                                    LUFKIN, TX 75915                                 Dean Foods Company                    LEASE: BUILDING AND LAND                                            $              ‐
                                    LUFKIN DISTRIBUTION AND SUPPLY INC
                                    ATTN RUFUS H DUNCAN JR, PRESIDENT
4305
                                    PO BOX 151538
                                    LUFKIN, TX 75915                                 Southern Foods Group, LLC             LEASE: BUILDING AND LAND                                            $              ‐
                                    LUMINANT ENERGY COMPANY LLC
                                    ATTN CLAUDIA MORROW, VP COMMERCIAL SALES
4306
                                    1601 BRYAN ST, STE 23‐063
                                    DALLAS, TX 75201                                 Southern Foods Group, LLC             PURCHASE CONTRACT DATED 11/09/2017                                  $              ‐
                                    LUMINANT ENERGY COMPANY LLC
                                    ATTN CLAUDIA MORROW, VP COMMERCIAL SALES
4307
                                    6555 SIERRA DRIVE
                                    IRVING, TX 75039                                 Southern Foods Group, LLC             PURCHASE CONTRACT DATED 10/18/2019                                  $              ‐
                                    LUMINANT ENERGY COMPANY LLC
                                    ATTN CONTRACT ADMIN
4308
                                    1601 BRYAN ST, STE 23‐063
                                    DALLAS, TX 75201                                 Southern Foods Group, LLC             PURCHASE CONTRACT DATED 11/13/2017                                  $              ‐
                                    LUMINANT ENERGY COMPANY LLC
                                    ATTN RICK BRADLEY
4309
                                    6555 SIERRA DRIVE
                                    IRVING, TX 75039                                 Southern Foods Group, LLC             SERVICE CONTRACT DATED 03/05/2019                                   $              ‐
                                    LUMINANT ENERGY COMPANY LLC
                                    ATTN RICK BRADLEY
4310
                                    6555 SIERRA DRIVE
                                    IRVING, TX 75039                                 Southern Foods Group, LLC             SERVICE CONTRACT DATED 03/05/2019                                   $              ‐
                                    LUMINANT ENERGY COMPANY LLC
                                    ATTN STEPHEN J MUSCATO, VP NATURAL GAS TRADING
4311   7300 / 4311
                                    1601 BRYAN ST
                                    DALLAS, TX 75201                                 Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT                                                   $         12,859.48
                                    LUMINANT ENERGY COMPANY LLC
                                    ATTN STEPHEN J MUSCATO, VP NATURAL GAS TRADING
4312
                                    1601 BRYAN ST, EP‐11
                                    DALLAS, TX 75201                                 Southern Foods Group, LLC             PURCHASE CONTRACT DATED 12/07/2007                                  $              ‐
                                    LUNA, JOSE DE
                                    C/O MATT MORRIS
4313   1114 / 4313 / 6097           LAW OFFICES OF MATT H MORRIS
                                    47040 WASHINGTON ST STE 3201
                                    LA QUINTA, CA 92253                              Dean Foods Company                    PARTNERSHIP AGREEMENT DATED 09/16/2010                              $              ‐
                                    LUNA, JOSE DE
4314                                PO BOX 580005
                                    NORTH PALM SPRINGS, CA 92258                     Alta‐Dena Certified Dairy, LLC        LEASE: BUILDING AND LAND DATED 03/06/2008                           $              ‐
                                    LUND FOOD HOLDINGS INC
                                    ATTN JULIE GRIFFIN
4315   6614 / 4315
                                    4100 WEST 50 ST
                                    EDINA, MN 55424                                  Dean Foods Company                    LICENSING AGREEMENT DATED 05/04/2017                                $           518.28
                                    LYBRAND, KATHY M
4316                                ADDRESS ON FILE
                                                                                     Dean Foods Company                    PHANTOM SHARES AGREEMENT                                            $              ‐
                                    LYN & WILLIAM FRASIER
4317                                227 VAN ANTWERP ROAD
                                    JOHNSTOWN, NY 12095                              Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                       $              ‐
                                    LYN & WILLIAM FRASIER
4318                                227 VAN ANTWERP ROAD
                                    JOHNSTOWN, NY 12095                              Dean Foods Company                    TRANSPORTATION AGREEMENT                                            $              ‐
                                    LYNCH OIL COMPANY INC
                                    ATTN CRAIG LYNCH, PRESIDENT
4319
                                    PO BOX 450669
                                    KISSIMMEE, FL 34745                              Suiza Dairy Group, LLC                PURCHASE CONTRACT DATED 09/16/2016                                  $              ‐
                                    LYNCH, TIMOTHY M
4320                                ADDRESS ON FILE
                                                                                     Dean Foods Company                    PHANTOM SHARES AGREEMENT                                            $              ‐
                                    LYNN ENERGY CENTER LLC
                                    C/O NEW ENERGY CAPITAL CORP
       628 / 1490 / 2803 / 4321 /
4321                                ATTN DANIEL GOLDMAN, CFO
       4962
                                    890 WINTER ST, STE 170                                                                 FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                    WALTHAM, MA 02451                                Dean Foods Company                    04/15/2005                                                          $              ‐
                                    LYNN ENERGY CENTER LLC
                                    C/O NEW ENERGY CAPITAL CORP
       629 / 1491 / 2804 / 4322 /
4322                                ATTN DANIEL GOLDMAN, CFO
       4963
                                    890 WINTER ST, STE 170                                                                 FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                    WALTHAM, MA 02451                                Dean Foods Company                    04/15/2005                                                          $              ‐




                                                                                                                                                                                                              Page 163 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 164 of 304
                                                Dean Foods Company, et al.
                                                                                          Contract Exhibit

            Multiparty Contract
Item          References (1)                              Counterparty                     Debtor(s)                                             Contract Description                            Cure Amounts
                                     LYNN ENERGY CENTER LLC
                                     C/O NEW ENERGY CAPITAL CORP
       1492 / 2489 / 2794 / 4323 /
4323                                 ATTN PROJECT MANAGER
       4995
                                     890 WINTER ST, STE 170
                                     WALTHAM, MA 02451                    Garelick Farms, LLC                        PURCHASE CONTRACT DATED 03/08/2007                                      $              ‐
                                     LYNN ENERGY CENTER LLC
                                     C/O NEW ENERGY CAPITAL CORP
4324   4498 / 4324                   ATTN PROJECT MANAGER
                                     890 WINTER ST, STE 170
                                     WALTHAM, MA 02451                    Dean Foods Company                         PROFESSIONAL SERVICE CONTRACT (& TEMPS)                                 $              ‐
                                     LYNN JOHNSON
4325                                 4753 CARTER ROAD
                                     CEDAR HILL, TN 37032                 Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                           $               ‐
                                     LYNN JOHNSON
4326                                 4753 CARTER ROAD
                                     CEDAR HILL, TN 37032                 Dean Foods Company                         TRANSPORTATION AGREEMENT                                                $               ‐
                                     LYTX INC
4327                                 8911 BALBOA AVE, STE 200
                                     SAN DIEGO, CA 92123                  Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 02/27/2015                                      $        593,341.06
                                     LYTX INC
4328                                 8911 BALBOA AVE, STE 200
                                     SAN DIEGO, CA 92123                  Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 02/27/2015                                      $               ‐
                                     LYTX INC
4329                                 8911 BALBOA AVE, STE 200
                                     SAN DIEGO, CA 92123                  Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 02/27/2015                                      $               ‐
                                     LYTX INC
                                     ATTN VP MARKET OPS
4330
                                     8911 BALBOA AVE, STE 200
                                     SAN DIEGO, CA 92123                  Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 02/27/2015                                      $              ‐
                                     M & R TRANSPORTATION LLC
                                     ATTN CHERYL ANN CHEETHAM
4331
                                     46 BRADWAY RD
                                     MONSON, MA 01057                     Friendly'S Manufacturing And Retail, LLC   LOGISTICS CONTRACT DATED 10/01/2018                                     $         38,397.95
                                     M F MCGEECHIE
4332                                 2422 RO K9
                                     CORTEZ, CO 81321                     Southern Foods Group, LLC                  LEASE: BUILDING AND LAND DATED 11/03/2006                               $              ‐
                                     MAC INCORPORATED
                                     ATTN MICHAEL ALEMAN, BUSINESS DEV
4333
                                     31461 RANCHO VIEJO RD, STE 201
                                     SAN JUAN CAPISTRANO, CA 92675        Dean Management, LLC                       EMPLOYMENT AGENCY DATED 05/18/2016                                      $               ‐
                                     MAC INCORPORATED
                                     ATTN MICHAEL ALEMAN, BUSINESS DEV
4334
                                     31461 RANCHO VIEJO RD, STE 201
                                     SAN JUAN CAPISTRANO, CA 92675        Dean Management, LLC                       EMPLOYMENT AGENCY DATED 06/09/2015                                      $               ‐
                                     MAC TRAILER LEASING
                                     D/B/A PLM TRAILER LEASING
4335                                 ATTN ROBERT A SUKOVICH, CFO
                                     100 PARAGON DR
                                     MONTVALE, NJ 07645                   Friendly'S Manufacturing And Retail, LLC   LEASE: EQUIPMENT DATED 02/01/2017                                       $               ‐
                                     MACALUSO, DEAN P
4336                                 ADDRESS ON FILE
                                                                          Dean Foods Company                         PHANTOM SHARES AGREEMENT                                                $               ‐
                                     MACEDONIO, JODY L
4337                                 ADDRESS ON FILE
                                                                          Dean Foods Company                         SEVERANCE AGREEMENT DATED 09/30/2019                                    $               ‐
                                     MACEDONIO, JODY L
4338                                 ADDRESS ON FILE
                                                                          Dean Foods Company                         PERFORMANCE SHARE UNIT AGREEMENT                                        $               ‐
                                     MACEDONIO, JODY L
4339                                 ADDRESS ON FILE
                                                                          Dean Foods Company                         SEVERANCE CONTRACT                                                      $               ‐
                                     MACMILLAN, CRAIG R
4340                                 ADDRESS ON FILE
                                                                          Dean Foods Company                         PHANTOM SHARES AGREEMENT                                                $               ‐
                                     MACQUARIE BANK LTD
                                     ATTN EXEC DIR, LEGAL RISK MGMT DIV
4341
                                     1 MARTIN PL
                                     SYDNEY, NSW, 2000                    Dean Foods Company                         DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 11/26/2013   $              ‐
                                     MACQUARIE BANK LTD
                                     ATTN EXEC DIR, LEGAL RISK MGMT DIV
4342
                                     1 MARTIN PL
                                     SYDNEY, NSW, 2000                    Dean Foods Company                         DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 11/27/2013   $               ‐
                                     MACRI, JAMES F
4343                                 ADDRESS ON FILE
                                                                          Dean Foods Company                         PHANTOM SHARES AGREEMENT                                                $               ‐
                                     MAGNA CARTA INSURANCE LTD
                                     ATTN ELIZABETH MARTINA
4344
                                     WINDSOR PLACE, 22 QUEEN ST
                                     HAMILTON, HM 12                      Dean Foods Company                         INSURANCE POLICIES DATED 09/30/2019                                     $               ‐
                                     MAGNA CARTA INSURANCE LTD
                                     ATTN ELIZABETH MARTINA
4345
                                     WINDSOR PLACE, 22 QUEEN ST
                                     HAMILTON, HM 12                      Dean Foods Company                         INSURANCE POLICIES DATED 09/30/2019                                     $               ‐
                                     MAGNA CARTA INSURANCE LTD
                                     ATTN ELIZABETH MARTINA
4346   4346 / 912
                                     WINDSOR PLACE, 22 QUEEN ST
                                     HAMILTON, HM12                       Dean Foods Company                         INSURANCE POLICIES DATED 09/30/2019                                     $               ‐
                                     MAGNA CARTA INSURANCE LTD
                                     ATTN ELIZABETH MARTINA
4347
                                     WINDSOR PLACE, 22 QUEEN ST
                                     HAMILTON, HM12                       Dean Foods Company                         INSURANCE POLICIES DATED 09/30/2019                                     $               ‐
                                     MAGUIRE EQUIPMENT INC
                                     ATTN THOMAS MAGUIRE, VP
4348
                                     PO BOX 13
                                     HYDE PARK, MA 02137                  Country Fresh, LLC                         PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/20/2016                $          9,058.79
                                     MAGUIRE EQUIPMENT INC
                                     ATTN THOMAS MAGUIRE, VP
4349
                                     PO BOX 13
                                     HYDE PARK, MA 02137                  Dean Dairy Holdings, LLC                   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/28/2016                $               ‐



                                                                                                                                                                                                            Page 164 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 165 of 304
                                                Dean Foods Company, et al.
                                                                                        Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                       Debtor(s)                                       Contract Description                        Cure Amounts
                                 MAGUIRE EQUIPMENT INC
                                 ATTN THOMAS MAGUIRE, VP
4350
                                 PO BOX 13
                                 HYDE PARK, MA 02137                   Dean Dairy Holdings, LLC            PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 02/28/2019             $              ‐
                                 MAGUIRE EQUIPMENT INC
                                 ATTN THOMAS MAGUIRE, VP
4351
                                 PO BOX 13
                                 HYDE PARK, MA 02137                   Dean Dairy Holdings, LLC            PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/24/2016             $              ‐
                                 MAGUIRE EQUIPMENT INC
                                 ATTN THOMAS MAGUIRE, VP
4352
                                 PO BOX 13
                                 HYDE PARK, MA 02137                   Dean Foods North Central, LLC       PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/11/2019             $              ‐
                                 MAGUIRE EQUIPMENT INC
                                 ATTN THOMAS MAGUIRE, VP
4353
                                 PO BOX 13
                                 HYDE PARK, MA 02137                   Dean Foods North Central, LLC       PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/04/2019             $              ‐
                                 MAGUIRE EQUIPMENT INC
                                 ATTN THOMAS MAGUIRE, VP
4354
                                 PO BOX 13
                                 HYDE PARK, MA 02137                   Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/09/2019             $              ‐
                                 MAGUIRE EQUIPMENT INC
                                 ATTN THOMAS MAGUIRE, VP
4355
                                 PO BOX 13
                                 HYDE PARK, MA 02137                   Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/04/2016             $              ‐
                                 MAGUIRE EQUIPMENT INC
                                 ATTN THOMAS MAGUIRE, VP
4356
                                 PO BOX 13
                                 HYDE PARK, MA 02137                   Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/15/2016             $              ‐
                                 MAGUIRE EQUIPMENT INC
                                 ATTN THOMAS MAGUIRE, VP
4357
                                 PO BOX 13
                                 HYDE PARK, MA 02137                   Tuscan/Lehigh Dairies, Inc.         PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 12/14/2015             $              ‐
                                 MAHAN, DARRYL L
4358                             16290 BOWLINE ST
                                 BOKELIA, FL 33922                     Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 05/21/2007                            $              ‐
                                 MAILLOUX, J. WAYNE
4359                             ADDRESS ON FILE
                                                                       Dean Foods Company                  RESTRICTED STOCK AWARDS                                              $              ‐
                                 MAILLOUX, J. WAYNE
4360                             ADDRESS ON FILE
                                                                       Dean Foods Company                  RESTRICTED STOCK UNIT AGREEMENT                                      $              ‐
                                 MAINTENANCE OF HOUSTON INC
                                 ATTN TRAVIS WALLACE
4361
                                 4007 WALDO ST
                                 HOUSTON, TX 77063                     Southern Foods Group, LLC           SERVICE CONTRACT                                                     $         35,388.00
                                 MAINTENANCE OF HOUSTON INC
                                 ATTN TRAVIS WALLACE
4362
                                 4007 WALDO ST
                                 HOUSTON, TX 77063                     Southern Foods Group, LLC           SERVICE CONTRACT DATED 03/09/2016                                    $              ‐
                                 MAINTENANCE OF HOUSTON INC
                                 ATTN TRAVIS WALLACE
4363
                                 4007 WALDO ST
                                 HOUSTON, TX 77063                     Southern Foods Group, LLC           SERVICE CONTRACT DATED 03/09/2016                                    $              ‐
                                 MAINTENANCE OF HOUSTON INC
                                 ATTN TRAVIS WALLACE
4364
                                 4007 WALDO ST
                                 HOUSTON, TX 77063                     Southern Foods Group, LLC           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 03/09/2016   $              ‐
                                 MAIZE PROPERTIES INC
                                 ATTN TIM GUTORMSON
4365
                                 239 34TH AVE
                                 BROOKINGS, SD 57006                   Dean Foods North Central, LLC       LEASE: BUILDING AND LAND DATED 10/23/2015                            $           550.00
                                 MAIZE PROPERTIES INC
                                 ATTN TIM GUTORMSON
4366
                                 239 34TH AVE
                                 BROOKINGS, SD 57006                   Dean Foods North Central, LLC       LEASE: BUILDING AND LAND                                             $              ‐
                                 MAIZE PROPERTIES INC
                                 ATTN TIM GUTORMSON
4367
                                 239 34TH AVE
                                 BROOKINGS, SD 57006                   Dean Foods North Central, LLC       LEASE: BUILDING AND LAND DATED 12/02/2013                            $              ‐
                                 MAIZE PROPERTIES INC
                                 ATTN TIM GUTORMSON
4368
                                 239 34TH AVE
                                 BROOKINGS, SD 57006                   Dean Foods North Central, LLC       LEASE: BUILDING AND LAND                                             $              ‐
                                 MAJOR DAIRY
4369                             6851 CAINSVILLE RD
                                 LEBANON, TN 37090                     Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 MAJOR DAIRY
4370                             6851 CAINSVILLE RD
                                 LEBANON, TN 37090                     Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                 MALESKI DAIRY
4371                             1465 FRENCH CREEK‐MINA ROAD
                                 CLYMER, NY 14724                      Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 MALESKI DAIRY
4372                             1465 FRENCH CREEK‐MINA ROAD
                                 CLYMER, NY 14724                      Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                 MALLIK, NEHA
4373                             ADDRESS ON FILE
                                                                       Dean Foods Company                  PHANTOM SHARES AGREEMENT                                             $              ‐
                                 MALONE & HADE INC
                                 ATTN ED MARTIN
4374   4922 / 4374
                                 221 14TH AVE N
                                 NASHVILLE, TN 37203                   Dean Foods Company                  LEASE: EQUIPMENT DATED 06/23/1987                                    $              ‐
                                 MALONE & HYDE INC
                                 ATTN ED MARTIN
4375   4375 / 5173 / 5475
                                 221 14TH AVE N
                                 NASHVILLE, TN 37203                   Dean Foods Company                  TRADEMARK OR IP AGREEMENT                                            $              ‐
                                 MANAGEMENT AND TRAINING CORPORATION
                                 ATTN TONY EVANS
4376
                                 500 N MARKETPLACE DR
                                 CENTERVILLE, UT 84014                 Dean Dairy Holdings, LLC            SERVICE CONTRACT DATED 06/01/2016                                    $              ‐


                                                                                                                                                                                               Page 165 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 166 of 304
                                           Dean Foods Company, et al.
                                                                                        Contract Exhibit

       Multiparty Contract
Item     References (1)                          Counterparty                            Debtor(s)                                    Contract Description       Cure Amounts
                             MANAGEMENT AND TRAINING CORPORATION
                             ATTN TONY EVANS
4377
                             500 N MARKETPLACE DR
                             CENTERVILLE, UT 84014                      Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 07/08/2019                 $               ‐
                             MANCE, KENNETH W
4378                         ADDRESS ON FILE
                                                                        Dean Foods Company                 PHANTOM SHARES AGREEMENT                          $               ‐
                             MANITO SUPER 1 FOODS INC
4379                         240 W HAYDEN AVE
                             HAYDEN, ID 83835                           Southern Foods Group, LLC          PURCHASE CONTRACT                                 $               ‐
                             MANPOWERGROUP US INC
                             ATTN NA‐LEGAL, BUSINESS LAW TEAM
4380
                             100 MANPOWER PL
                             MILWAUKEE, WI 53212                        Dean Management, LLC               EMPLOYMENT AGENCY DATED 10/01/2018                $        210,644.16
                             MANPOWERGROUP US INC
                             ATTN NA‐LEGAL, BUSINESS LAW TEAM
4381
                             100 MANPOWER PL
                             MILWAUKEE, WI 53212                        Dean Management, LLC               EMPLOYMENT AGENCY DATED 10/01/2018                $               ‐
                             MANPOWERGROUP US INC
                             ATTN VINCE JENNINGS, VP CLIENT RELATIONS
4382
                             100 MANPOWER PL
                             MILWAUKEE, WI 53212                        Dean Management, LLC               EMPLOYMENT AGENCY                                 $              ‐
                             MANSFIELD OIL COMPANY OF GAINESVILLE INC
                             ATTN KEVIN LITTLE
4383
                             1025 AIRPORT PKWY SW
                             GAINESVILLE, GA 30501                      Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 11/01/2013                $              ‐
                             MANSFIELD OIL COMPANY OF GAINESVILLE INC
                             ATTN KEVIN LITTLE
4384
                             1025 AIRPORT PKWY SW
                             GAINESVILLE, GA 30501                      Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 02/04/2016                $              ‐
                             MANSFIELD OIL COMPANY OF GAINESVILLE INC
                             ATTN KEVIN LITTLE
4385
                             1025 AIRPORT PKWY SW
                             GAINESVILLE, GA 30501                      Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 09/08/2016                $              ‐
                             MANSFIELD OIL COMPANY OF GAINESVILLE INC
                             ATTN KEVIN LITTLE
4386
                             1025 AIRPORT PKWY SW
                             GAINESVILLE, GA 30501                      Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 11/01/2013                $               ‐
                             MANSFIELD OIL COMPANY OF GAINESVILLE INC
                             ATTN KEVIN LITTLE
4387
                             1025 AIRPORT PKWY SW
                             GAINESVILLE, GA 30501                      Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 02/04/2016                $              ‐
                             MANSFIELD OIL COMPANY OF GAINESVILLE INC
                             ATTN KEVIN LITTLE
4388
                             1025 AIRPORT PKWY SW
                             GAINESVILLE, GA 30501                      Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 07/01/2016                $               ‐
                             MANSFIELD OIL COMPANY OF GAINESVILLE INC
                             ATTN KEVIN LITTLE
4389
                             1025 AIRPORT PKWY SW
                             GAINESVILLE, GA 30501                      Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 02/04/2016                $              ‐
                             MANSFIELD OIL COMPANY OF GAINESVILLE INC
                             ATTN KEVIN LITTLE
4390
                             1025 AIRPORT PKWY SW
                             GAINESVILLE, GA 30501                      Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 09/08/2016                $              ‐
                             MANSFIELD OIL COMPANY OF GAINESVILLE INC
                             ATTN KEVIN LITTLE
4391
                             1025 AIRPORT PKWY, SW
                             GAINESVILLE, FL 30501                      Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 11/01/2013                $              ‐
                             MANSFIELD POWER AND GAS LLC
                             ATTN CONFIRMATIONS DEPT
4392
                             1025 AIRPORT PKWY SW
                             GAINESVILLE, GA 30501                      Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 03/22/2019                $              ‐
                             MANSFIELD POWER AND GAS LLC
                             ATTN ED YOUNG, VP COMMERCIAL OPS
4393
                             1025 AIRPORT PKWY SW
                             GAINESVILLE, GA 30501                      Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 03/22/2019                $              ‐
                             MANSFIELD POWER AND GAS LLC
                             ATTN LAW DEPT
4394
                             1025 AIRPORT PKWY SW
                             GAINESVILLE, GA 30501                      Dean Dairy Holdings, LLC           GUARANTEES DATED 04/23/2019                       $              ‐
                             MANSFIELD POWER AND GAS LLC
                             ATTN LAW DEPT
4395
                             1025 AIRPORT PKWY SW
                             GAINESVILLE, GA 30501                      Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 10/22/2015                $         88,132.71
                             MAPLE DAIRY
4396                         15857 BEAR MOUNTAIN BLVD
                             BAKERSFIELD, CA 93311                      Southern Foods Group, LLC          PURCHASE CONTRACT DATED 12/06/2010                $              ‐
                             MAPLE DAIRY
4397                         15857 BEAR MOUNTAIN BLVD
                             BAKERSFIELD, CA 93311                      Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                     $               ‐
                             MAPLE DAIRY
4398                         15857 BEAR MOUNTAIN BLVD
                             BAKERSFIELD, CA 93311                      Dean Foods Company                 TRANSPORTATION AGREEMENT                          $               ‐
                             MAPLE GLORY SWISS
4399                         10872 SPERRY ROAD
                             ATLANTIC, PA 16111                         Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                     $              ‐
                             MAPLE GLORY SWISS
4400                         10872 SPERRY ROAD
                             ATLANTIC, PA 16111                         Dean Foods Company                 TRANSPORTATION AGREEMENT                          $              ‐
                             MAPLEWOOD FARMS
4401                         7472 STANHOPE KELLOGGSVILLE
                             WILLIAMSFIELD, OH 44093                    Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                     $              ‐
                             MAPLEWOOD FARMS
4402                         7472 STANHOPE KELLOGGSVILLE
                             WILLIAMSFIELD, OH 44093                    Dean Foods Company                 TRANSPORTATION AGREEMENT                          $               ‐
                             MARBO INC
                             ATTN DEBORAH BODEN MANOOGIAN, CEO
4403
                             2425 W BARRY AVE
                             CHICAGO, IL 60618                          Suiza Dairy Group, LLC             TRADEMARK OR IP AGREEMENT DATED 02/18/1999        $        954,910.78



                                                                                                                                                                            Page 166 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 167 of 304
                                                Dean Foods Company, et al.
                                                                                              Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                              Debtor(s)                                       Contract Description                                 Cure Amounts
                                 MARBO INC
                                 ATTN JOHN C CARSON, CEO
4404
                                 2425 W BARRY AVE
                                 CHICAGO, IL 60618                           Southern Foods Group, LLC           TRADEMARK OR IP AGREEMENT DATED 07/01/2000                                    $              ‐
                                 MARBO INC
                                 ATTN JOHN C CARSON, CEO
4405
                                 2425 W BARRY AVE
                                 CHICAGO, IL 60618                           Alta‐Dena Certified Dairy, LLC      TRADEMARK OR IP AGREEMENT DATED 10/07/1997                                    $              ‐
                                 MARBO INC
                                 ATTN JOHN C CARSON, CEO
4406
                                 2425 W BARRY AVE
                                 CHICAGO, IL 60618                           Garelick Farms, LLC                 TRADEMARK OR IP AGREEMENT                                                     $              ‐
                                 MARBO INC
                                 ATTN PEDRO DEJESUS, SVP & GENERAL COUNSEL
4407
                                 2425 W BARRY AVE
                                 CHICAGO, IL 60618                           Alta‐Dena Certified Dairy, LLC      TRADEMARK OR IP AGREEMENT DATED 05/28/2009                                    $              ‐
                                 MARCELLO, JONI
4408                             ADDRESS ON FILE
                                                                             Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 MARCO TRANSPORT
                                 MARCO TRANSPORT INC
4409
                                 PO BOX 410040
                                 SALT LAKE CITY, UT 84141                    Dean Foods Company                  THIRD PARTY CARRIER AGREEMENT                                                 $         26,994.54
                                 MARCUS J. HOSTETTER
4410                             7024 STATE HIGHWAY 5
                                 FORT PLAIN, NY 13339                        Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 MARCUS J. HOSTETTER
4411                             7024 STATE HIGHWAY 5
                                 FORT PLAIN, NY 13339                        Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 MARCUS STEINER
4412                             23926 WILKIE ROAD
                                 SAMBRIDGE SPRIINGS, PA 16403                Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 MARCUS STEINER
4413                             23926 WILKIE ROAD
                                 SAMBRIDGE SPRIINGS, PA 16403                Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 MARIE, MICHAEL T
4414                             ADDRESS ON FILE
                                                                             Garelick Farms, LLC                 SEVERANCE CONTRACT                                                            $              ‐
                                 MARINER CONSTRUCTION
                                 ATTN DOUG HANSON
4415
                                 1771 W CAVALRY DR                                                               THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 BISMARCK, ND 58504                          Dean Foods Company                  08/23/2019                                                                    $              ‐
                                 MARITIME INTERNATIONAL INC
                                 ATTN TIMOTHY M RAY, COO
4416
                                 PO BOX 47745
                                 NEW BEDFORD, MA 02742                       Dean Foods Company                  LEASE: EQUIPMENT DATED 03/29/2001                                             $              ‐
                                 MARK DEARDORFF
4417                             10729 NORTH STREET ROAD 19
                                 MACY, IN 46951                              Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 MARK DEARDORFF
4418                             10729 NORTH STREET ROAD 19
                                 MACY, IN 46951                              Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 MARK HOBBY
4419                             1711 MOORESVILLE ROAD
                                 CULLEOKA, TN 38451                          Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 MARK HOBBY
4420                             1711 MOORESVILLE ROAD
                                 CULLEOKA, TN 38451                          Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 MARK MATTINGLY
4421                             615 TOAD MATTINGLY ROAD
                                 LEBANON, KY 40033                           Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 MARK MATTINGLY
4422                             615 TOAD MATTINGLY ROAD
                                 LEBANON, KY 40033                           Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 MARK MORRISON
4423   4423 / 3299               2445 LITTLETON RD
                                 MONROE, NH 03771                            Dean Foods Company                  PURCHASE CONTRACT                                                             $              ‐
                                 MARK OR ALICE OR DUANE COPENHAVER
4424                             984 FORNEY LANE
                                 LEBANON, PA 17042                           Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 MARK OR ALICE OR DUANE COPENHAVER
4425                             984 FORNEY LANE
                                 LEBANON, PA 17042                           Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 MARK P. BALMER
4426                             1640 WEST KERCHER AVENUE
                                 LEBANON, PA 17046                           Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 MARK P. BALMER
4427                             1640 WEST KERCHER AVENUE
                                 LEBANON, PA 17046                           Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 MARK REINFORD
4428                             7629 ROUTE 58
                                 EMLENTON, PA 16373                          Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 MARK REINFORD
4429                             7629 ROUTE 58
                                 EMLENTON, PA 16373                          Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 MARK SAND & GRAVEL CO
4430   4430 / 3987               PO BOX 458
                                 FARGUS FALL, MN 56538                       Dean Foods Company                  LEASE: BUILDING AND LAND                                                      $              ‐
                                 MARK SAND & GRAVEL CO
4431                             PO BOX 458
                                 FARGUS FALL, MN 56538                       Dean Foods Company                  LEASE: BUILDING AND LAND DATED 04/20/2017                                     $          1,500.00
                                 MARK SAND & GRAVEL CO
4432                             PO BOX 458
                                 FARGUS FALL, MN 56538                       Dean Foods Company                  LEASE: BUILDING AND LAND DATED 02/02/2011                                     $              ‐
                                 MARK SAND & GRAVEL CO
4433                             PO BOX 458
                                 FARGUS FALL, MN 56538                       Dean Foods Company                  LEASE: BUILDING AND LAND DATED 04/20/2017                                     $              ‐
                                 MARK VOGEL
4434                             8459 LEE ROAD
                                 WATTSBURG, PA 16442                         Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐


                                                                                                                                                                                                              Page 167 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 168 of 304
                                                Dean Foods Company, et al.
                                                                                    Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                    Debtor(s)                                      Contract Description                                 Cure Amounts
                                 MARK VOGEL
4435                             8459 LEE ROAD
                                 WATTSBURG, PA 16442                Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 MARK W HOOVER
4436                             4890 BUTLER ROAD
                                 ELKTON, KY 42220                   Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 MARK W HOOVER
4437                             4890 BUTLER ROAD
                                 ELKTON, KY 42220                   Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 MARK W. HOOVER
4438                             4890 BUTLER ROAD
                                 ELKTON, KY 42220                   Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 MARK W. HOOVER
4439                             4890 BUTLER ROAD
                                 ELKTON, KY 42220                   Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 MARKEL BERMUDA LIMITED
4440                             MARKEL HOUSE, 2 FRONT ST
                                 HAMILTON, HM11                     Dean Foods Company                 INSURANCE POLICIES                                                            $              ‐
                                 MARKEM‐IMAJE CORP
                                 ATTN LEE HAMILTON
4441
                                 100 CHASTAIN BLVD, STE 165
                                 KENNESAW, GA 30144                 Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/01/2017                                            $         59,558.98
                                 MARKET BASKET INC
4442   4442 / 5174 / 5476        875 EAST ST
                                 TEWKSBURY, MA 01876                Dean Foods Company                 TRADEMARK OR IP AGREEMENT                                                     $              ‐
                                 MARKET FUSION ANALYTICS LLC
4443   4443 / 3405               5550 GRANITE PARKWAY SUITE 205                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 PLANO, TX 75024                    Dean Dairy Holdings, LLC           02/01/2019                                                                    $           710.99
                                 MARKETBASKET
4444   6615 / 4444               875 EAST ST
                                 TEWKSBURY, MA 01469                Dean Foods Company                 LICENSING AGREEMENT DATED 04/24/2018                                          $              ‐
                                 MARKETING ARM INC, THE
                                 ATTN COO
4445
                                 1999 BRYAN ST, STE 1800                                               THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 DALLAS, TX 75201                   Dean Dairy Holdings, LLC           09/12/2016                                                                    $              ‐
                                 MARKS‐D FARM
4446                             153 OLD FENTONVILLE ROAD
                                 FREWSBURG, NY 14738                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 MARKS‐D FARM
4447                             153 OLD FENTONVILLE ROAD
                                 FREWSBURG, NY 14738                Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 MARLIN OR CHRISTINA HIGH JR
4448                             105 CREST ROAD
                                 LEBANON, PA 17042                  Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 MARLIN OR CHRISTINA HIGH JR
4449                             105 CREST ROAD
                                 LEBANON, PA 17042                  Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 MARSH CLEARSIGHT LLC
4450                             PO BOX 201739                                                         THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 DALLAS, TX 75320                   Dean Foods Company                 12/17/2018                                                                    $              ‐
                                 MARSH INC
4451                             540 W MADISON
                                 CHICAGO, IL 60661                  Dean Foods Company                 INSURANCE POLICIES                                                            $              ‐
                                 MARSH LTD
                                 C/O MARSH USA (INC)
4452
                                 ONE UNIVERSITY DR
                                 PRINCETON, NJ 08540                Dean Foods Company                 INSURANCE POLICIES                                                            $              ‐
                                 MARSH LTD
                                 C/O MARSH USA (INC)
4453
                                 ONE UNIVERSITY DR
                                 PRINCETON, NJ 08540                Dean Foods Company                 INSURANCE POLICIES                                                            $              ‐
                                 MARSH QSG
4454   4454 / 223                540 W MADISON, STE 1200
                                 CHICAGO, IL 60661                  Dean Foods Company                 INSURANCE POLICIES                                                            $              ‐
                                 MARSH RISK CONSULTING
                                 ATTN AMY ODON, SR VP
4455
                                 540 W MADISON                                                         THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 CHICAGO, IL 60661                  Dean Foods Company                 09/18/2019                                                                    $              ‐
                                 MARSH RISK CONSULTING
                                 ATTN AMY ODON, SR VP
4456
                                 540 W MADISON                                                         THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 CHICAGO, IL 60661                  Dean Foods Company                 05/17/2019                                                                    $              ‐
                                 MARSH SUPERMARKETS LLC
                                 ATTN GENERAL COUNSEL
4457
                                 9800 CROSSPOINT BLVD
                                 INDIANAPOLIS, IN 46256             Suiza Dairy Group, LLC             CUSTOMER AGREEMENT DATED 11/01/2013                                           $              ‐
                                 MARSH SUPERMARKETS LLC
                                 ATTN JEFF WAGNER
4458   6616 / 4458
                                 9800 CROSSPOINT BLVD
                                 INDIANAPOLIS, IN 46256‐3350        Dean Foods Company                 LICENSING AGREEMENT DATED 04/19/2016                                          $              ‐
                                 MARSH SUPERMARKETS LLC
                                 ATTN JOE KELLEY, CEO/PRESIDENT
4459
                                 9800 CROSSPOINT BLVD
                                 INDIANAPOLIS, IN 46256             Suiza Dairy Group, LLC             CUSTOMER AGREEMENT DATED 11/01/2013                                           $              ‐
                                 MARSH SUPERMARKETS LLC
                                 ATTN JOE KELLEY, CEO/PRESIDENT
4460
                                 9800 CROSSPOINT BLVD
                                 INDIANAPOLIS, IN 46256             Suiza Dairy Group, LLC             CUSTOMER AGREEMENT DATED 03/05/2012                                           $              ‐
                                 MARSH SUPERMARKETS LLC
                                 ATTN JOE KELLEY, CEO/PRESIDENT
4461
                                 9800 CROSSPOINT BLVD
                                 INDIANAPOLIS, IN 46256             Suiza Dairy Group, LLC             CUSTOMER AGREEMENT DATED 03/05/2012                                           $              ‐
                                 MARSH USA INC (SAFE‐CHI)
4462                             540 WEST MADISON ST
                                 CHICAGO, IL 60662                  Dean Foods Company                 INSURANCE POLICIES                                                            $              ‐
                                 MARSH USA INC
                                 ATTN ROCHELL THOMPSON
4463   4463 / 3520
                                 540 W MADISON ST, 12TH FL
                                 CHICAGO, IL 60661                  Dean Foods Company                 INSURANCE POLICIES                                                            $              ‐



                                                                                                                                                                                                    Page 168 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 169 of 304
                                                Dean Foods Company, et al.
                                                                                          Contract Exhibit

            Multiparty Contract
Item          References (1)                          Counterparty                         Debtor(s)                                      Contract Description                                 Cure Amounts
                                  MARSH USA INC
                                  ATTN ROCHELL THOMPSON
4464
                                  540 W MADISON ST, 12TH FL
                                  CHICAGO, IL 60661                       Dean Foods Company                 THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $              ‐
                                  MARSH USA INC
                                  ATTN ROCHELL THOMPSON
4465
                                  540 W MADISON ST, 12TH FL                                                  THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                  CHICAGO, IL 60661                       Dean Foods Company                 03/13/2019                                                                    $               ‐
                                  MARSH USA INC
                                  ATTN ROCHELL THOMPSON
4466
                                  540 W MADISON ST, 12TH FL                                                  THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                  CHICAGO, IL 60661                       Dean Foods Company                 04/26/2019                                                                    $               ‐
                                  MARSH USA INC
                                  ATTN ROCHELL THOMPSON
4467
                                  540 W MADISON ST, 12TH FL
                                  CHICAGO, IL 60661                       Dean Foods Company                 INSURANCE POLICIES DATED 10/16/2019                                           $               ‐
                                  MARSH USA‐DALLAS
                                  C/O FLOOD SERVICE CENTER
4468
                                  1935 3RD AVE E, STE 120
                                  KALISPELL, MT 59901                     Dean Foods Company                 INSURANCE POLICIES                                                            $              ‐
                                  MARSH
4469   571 / 4469 / 7978          1 TOWER PL WEST
                                  LONDON, EC3R5BU                         Dean Foods Company                 INSURANCE POLICIES                                                            $              ‐
                                  MARSH
4470                              1 TOWER PL WEST
                                  LONDON, EC3R5BU                         Dean Foods Company                 INSURANCE POLICIES                                                            $              ‐
                                  MARSH
4471                              1 TOWER PL WEST
                                  LONDON, EC3R5BU                         Dean Foods Company                 INSURANCE POLICIES DATED 09/30/2019                                           $              ‐
                                  MARTEN TRANSPORT LTD
                                  ATTN SALES SERVICES
4472
                                  129 MARTEN ST
                                  MONDOVI, WI 54755                       Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 12/03/2014                                           $               ‐
                                  MARTEN TRANSPORT LTD
                                  ATTN SALES SERVICES
4473
                                  129 MARTEN ST
                                  MONDOVI, WI 54755                       Suiza Dairy Group, LLC             LOGISTICS CONTRACT DATED 12/03/2014                                           $               ‐
                                  MARTEN TRANSPORT LTD
                                  ATTN SALES SERVICES
4474
                                  129 MARTEN ST
                                  MONDOVI, WI 54755                       Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 03/14/2014                                           $              ‐
                                  MARTEN TRANSPORT LTD
                                  ATTN TIMOTHY NASH, VP SALES/MARKETING
4475
                                  129 MARTEN ST
                                  MONDOVI, WI 54755                       Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 07/17/2017                                           $               ‐
                                  MARTEN TRANSPORT LTD
                                  ATTN TIMOTHY NASH, VP SALES/MARKETING
4476
                                  129 MARTEN ST
                                  MONDOVI, WI 54755                       Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 03/07/2018                                           $              ‐
                                  MARTEN TRANSPORT LTD
                                  ATTN TIMOTHY NASH, VP SALES/MARKETING
4477
                                  129 MARTEN ST
                                  MONDOVI, WI 54755                       Dean Dairy Holdings, LLC           LOGISTICS CONTRACT                                                            $              ‐
                                  MARTEN TRANSPORT SERVICES LTD
                                  ATTN LEGAL DEPARTMENT
4478
                                  129 MARTEN ST
                                  MONDOVI, WI 54755                       Dean Dairy Holdings, LLC           LOGISTICS CONTRACT                                                            $         76,871.80
                                  MARTEN TRANSPORT SERVICES LTD
                                  ATTN LEGAL DEPARTMENT
4479
                                  129 MARTEN ST
                                  MONDOVI, WI 54755                       Dean Dairy Holdings, LLC           LOGISTICS CONTRACT                                                            $              ‐
                                  MARTEN TRANSPORT SERVICES LTD
                                  ATTN LEGAL DEPARTMENT
4480
                                  129 MARTEN ST
                                  MONDOVI, WI 54755                       Dean Foods Company                 FREIGHT SERVICES AGREEMENT                                                    $              ‐
                                  MARTIN BULK MILK SERVICE INC
                                  ATTN ROBERT E HAUN, SAFETY DIRECTOR
4481
                                  1101 WATER ST
                                  WILTON, WI 54670                        Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 03/12/2014                                           $         81,475.41
                                  MARTIN BULK MILK SERVICE INC
                                  ATTN ROBERT E HAUN, SAFETY DIRECTOR
4482
                                  1101 WATER ST
                                  WILTON, WI 54670                        Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 03/01/2017                                           $              ‐
                                  MARTIN WAREHOUSING LLC
4483                              PO BOX 276
                                  WILTON, WI 54670                        Southern Foods Group, LLC          STORAGE AGREEMENT DATED 05/21/2019                                            $        232,057.57
                                  MARTIN WAREHOUSING LLC
4484                              PO BOX 276
                                  WILTON, WI 54670                        Southern Foods Group, LLC          STORAGE AGREEMENT                                                             $               ‐
                                  MARTIN, DYAME P
4485                              ADDRESS ON FILE
                                                                          Dean Foods Company                 PERFORMANCE SHARE UNIT AGREEMENT                                              $              ‐
                                  MARTIN, DYAME P
4486                              ADDRESS ON FILE
                                                                          Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                                  MARTINEZ, SERGIO F
                                  D/B/A PROCESS SOLUTIONS
4487
                                  2124 107TH AVE
                                  OAKLAND, CA 94603                       Berkeley Farms, LLC                PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/12/2015                      $               ‐
                                  MARTINSDALE COLONY
4488                              ACCT 314253 PO BOX 152
                                  MARTINSDALE, MT 59053‐0000              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                  MARTINSDALE COLONY
4489                              ACCT 314253 PO BOX 152
                                  MARTINSDALE, MT 59053‐0000              Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                  MARVANADAWN LLC
4490                              940 PLANTATION DR
                                  BURLINGTON, NC 27215                    Suiza Dairy Group, LLC             ADVERTISING CONTRACT DATED 06/19/2008                                         $               ‐




                                                                                                                                                                                                          Page 169 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 170 of 304
                                                Dean Foods Company, et al.
                                                                                      Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                     Debtor(s)                                       Contract Description                           Cure Amounts
                                 MARVANADAWN LLC
4491                             940 PLANTATION DR
                                 BURLINGTON, NC 27215                Suiza Dairy Group, LLC              PURCHASE CONTRACT DATED 11/20/2008                                      $              ‐
                                 MARVANADAWN LLC
4492                             940 PLANTATION DR
                                 BURLINGTON, NC 27215                Suiza Dairy Group, LLC              PURCHASE CONTRACT                                                       $              ‐
                                 MARVIN D. AND ESTHER B. MAST
4493                             16899 NEWCOMB ROAD
                                 MIDDLEFIELD, OH 44062               Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 MARVIN D. AND ESTHER B. MAST
4494                             16899 NEWCOMB ROAD
                                 MIDDLEFIELD, OH 44062               Dean Foods Company                  TRANSPORTATION AGREEMENT                                                $              ‐
                                 MARVIN SHROCK
4495                             14620 NASH ROAD
                                 BURTON, OH 44021                    Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 MARVIN SHROCK
4496                             14620 NASH ROAD
                                 BURTON, OH 44021                    Dean Foods Company                  TRANSPORTATION AGREEMENT                                                $              ‐
                                 MARY HITCHCOCK MEMORIAL HOSPITAL
                                 ATTN OFFICE OF GENERAL COUNSEL
4497   4996 / 4497
                                 1 MEDICAL CENTER DR
                                 LEBANON, NH 03166                   Garelick Farms, LLC                 CUSTOMER AGREEMENT DATED 05/01/2018                                     $              ‐
                                 MASSACHUSETTS ELECTRIC COMPANY
                                 ATTN DIR OF DISTRIBUTED RESOURCES
4498   4498 / 4324
                                 55 BEARFOOT DR
                                 NORTHBORO, MA 01532                 Dean Foods Company                  PROFESSIONAL SERVICE CONTRACT (& TEMPS)                                 $              ‐
                                 MASSACHUSETTS ELECTRIC COMPANY
                                 ATTN DIR OF DISTRIBUTED RESOURCES
4499
                                 55 BEARFOOT DR
                                 NORTHBORO, MA 01532                 Garelick Farms, LLC                 PROFESSIONAL SERVICE CONTRACT (& TEMPS)                                 $              ‐
                                 MASTERSON COMPANY INC
                                 ATTN MICHAEL MASTERSON
4500
                                 4023 W NATIONAL AVE
                                 MILWAUKEE, WI 53215                 Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 07/30/2019                                      $              ‐
                                 MASTERSON COMPANY INC
                                 ATTN MICHAEL MASTERSON
4501
                                 4023 W NATIONAL AVE
                                 MILWAUKEE, WI 53215                 Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 10/01/2008                                      $              ‐
                                 MATERIAL HANDLING SUPPLY INC
4502                             6965 AIRPORT HWY LANE
                                 PENNSAUKEN, NJ 08109                Tuscan/Lehigh Dairies, Inc.         THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $              ‐
                                 MATHEW FISHER
4503                             962 BURRELL ROAD
                                 LITTLE FALLS, NY 13365              Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 MATHEW FISHER
4504                             962 BURRELL ROAD
                                 LITTLE FALLS, NY 13365              Dean Foods Company                  TRANSPORTATION AGREEMENT                                                $              ‐
                                 MATHIS, FRANK
4505                             2544 CIRCLE DR
                                 SANTA CLARA, UT 84765               Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 01/26/2015                               $              ‐
                                 MATNEY, DALE
4506   4506 / 3286               10218 FULKERTH RD
                                 CERES, CA 95307                     Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 10/29/2018                                      $              ‐
                                 MATSON, ROBERT B
4507                             ADDRESS ON FILE
                                                                     Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                $              ‐
                                 MATSON, ROBERT B
4508                             ADDRESS ON FILE
                                                                     Suiza Dairy Group, LLC              RETENTION AGREEMENT                                                     $              ‐
                                 MATSUNO ENTERPRISES LTD
                                 ATTN STEPHEN UEDA
4509
                                 333 KILAUEA AVE, STE 202
                                 HILO, HI 96720                      Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 07/16/2019                               $         10,631.79
                                 MATSUNO ENTERPRISES LTD
                                 ATTN STEPHEN UEDA
4510
                                 333 KILAUEA AVE, STE 202
                                 HILO, HI 96720                      Southern Foods Group, LLC           LEASE: BUILDING AND LAND                                                $              ‐
                                 MATSUYAMA DEVELOPMENT COMPANY
                                 ATTN BURKE MATSUYAMA, PNR
4511
                                 73‐4354B MAMALAHOA HWY
                                 KAILUA‐KONA, HI 96740               Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 03/01/2016                               $              ‐
                                 MATSUYAMA DEVELOPMENT COMPANY
                                 ATTN BURKE MATSUYAMA, PNR
4512
                                 73‐4354B MAMALAHOA HWY
                                 KAILUA‐KONA, HI 96740               Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 03/01/2010                               $              ‐
                                 MATSUYAMA DEVELOPMENT COMPANY
                                 ATTN BURKE MATSUYAMA, PNR
4513
                                 73‐4354B MAMALAHOA HWY
                                 KAILUA‐KONA, HI 96740               Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 03/01/2010                               $              ‐
                                 MATSUYAMA DEVELOPMENT COMPANY
                                 ATTN BURKE MATSUYAMA, PNR
4514
                                 73‐4354B MAMALAHOA HWY
                                 KAILUA‐KONA, HI 96740               Southern Foods Group, LLC           LEASE: BUILDING AND LAND                                                $              ‐
                                 MATSUYAMA DEVELOPMENT COMPANY
                                 ATTN BURKE MATSUYAMA, PNR
4515
                                 73‐4354B MAMALAHOA HWY
                                 KAILUA‐KONA, HI 96740               Southern Foods Group, LLC           LEASE: BUILDING AND LAND                                                $              ‐
                                 MATSUYAMA DEVELOPMENT COMPANY
                                 ATTN BURKE MATSUYAMA, PNR
4516
                                 73‐4354B MAMALAHOA HWY
                                 KAILUA‐KONA, HI 96740               Southern Foods Group, LLC           LEASE: BUILDING AND LAND                                                $              ‐
                                 MATSUYAMA DEVELOPMENT
4517                             73‐4354 MAMALAHOA HWY
                                 KALIUA‐KONA, HI 96740               Dean Foods Company                  LEASE: BUILDING AND LAND                                                $              ‐
                                 MATTHEW OR DOROTHY IRWIN
4518                             15175 HINDMAN ROAD
                                 LINESVILLE, PA 16424                Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 MATTHEW OR DOROTHY IRWIN
4519                             15175 HINDMAN ROAD
                                 LINESVILLE, PA 16424                Dean Foods Company                  TRANSPORTATION AGREEMENT                                                $              ‐


                                                                                                                                                                                                Page 170 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 171 of 304
                                                Dean Foods Company, et al.
                                                                                     Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                    Debtor(s)                                        Contract Description                               Cure Amounts
                                 MATTHEWS, JILL R
4520                             ADDRESS ON FILE
                                                                     Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 MATTHEWS, JILL R
4521                             ADDRESS ON FILE
                                                                     Dean Management, LLC               RETENTION AGREEMENT                                                           $              ‐
                                 MAURICE TILLEY
4522                             204 COUNTY ROAD 311
                                 SWEETWATER, TN 37874                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 MAURICE TILLEY
4523                             204 COUNTY ROAD 311
                                 SWEETWATER, TN 37874                Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 MAVERICK TRANSPORTATION LLC
                                 ATTN TAYLOR SMITH
4524
                                 13301 VALENTINE RD
                                 NORTH LITTLE ROCK, AR 72117         Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 01/01/2017                                           $              ‐
                                 MAX D. TODD
4525                             2397 BLACKWELL ROAD
                                 CHAPEL HILL, TN 37034               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 MAX D. TODD
4526                             2397 BLACKWELL ROAD
                                 CHAPEL HILL, TN 37034               Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 MAY, JOSEPH R
4527                             ADDRESS ON FILE
                                                                     Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 MAY, JOSEPH R
4528                             ADDRESS ON FILE
                                                                     Suiza Dairy Group, LLC             RETENTION AGREEMENT                                                           $              ‐
                                 MAYA MANAGEMENT GROUP LLC
                                 ATTN ROBERT GALLEGOS
4529
                                 11411 HILLGUARD
                                 DALLAS, TX 75243                    Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 08/01/2018                                             $              ‐
                                 MAYFIELD DAIRIES
4530                             4221 E 19TH AVE
                                 TAMPA, FL 33605                     Dean Foods Company                 LEASE: BUILDING AND LAND                                                      $              ‐
                                 MAYFIELD DAIRIES
4531   6089 / 4531               4221 E 19TH AVE
                                 TAMPA, FL 33605                     Suiza Dairy Group, LLC             LEASE: AUTO DATED 04/16/2009                                                  $              ‐
                                 MAYFIELD, CHARLES S, JR
4532                             RESEARCHING ADDRESS                                                    THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                                                     Mayfield Dairy Farms, LLC          01/01/2018                                                                    $              ‐
                                 MAYFIELD, CHARLES S, JR
4533                             RESEARCHING ADDRESS                                                    THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                                                     Mayfield Dairy Farms, LLC          01/01/2019                                                                    $              ‐
                                 MAYFIELD, CHARLES S, JR
4534                             RESEARCHING ADDRESS                                                    THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                                                     Mayfield Dairy Farms, LLC          01/01/2017                                                                    $              ‐
                                 MAYFIELD, CHARLES S, JR
4535                             RESEARCHING ADDRESS                                                    THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                                                     Mayfield Dairy Farms, LLC          01/01/2014                                                                    $              ‐
                                 MB EQUIPMENT FINANCE LLC
4536                             230 SCHILLING CIR, STE 340
                                 HUNT VALLEY, MD 21031               Dean Transportation, Inc.          LEASE: EQUIPMENT                                                              $              ‐
                                 MB EQUIPMENT FINANCE LLC
4537                             230 SCHILLING CIR, STE 340
                                 HUNT VALLEY, MD 21031               Dean Transportation, Inc.          GUARANTEES DATED 07/28/2016                                                   $              ‐
                                 MB EQUIPMENT FINANCE LLC
4538                             230 SCHILLING CIR, STE 340
                                 HUNT VALLEY, MD 21031               Dean Foods Company                 GUARANTEES DATED 07/28/2016                                                   $              ‐
                                 MCADAMS DAIRY FARM, LLC
4539                             278 NORTHEAST LILAC CIRCLE
                                 MAYO, FL 32066                      Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 MCADAMS DAIRY FARM, LLC
4540                             278 NORTHEAST LILAC CIRCLE
                                 MAYO, FL 32066                      Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 MCARTHUR DAIRY INC
4541                             PO BOX 3033
                                 ORLANDO, FL 32802                   Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 01/10/2006                                     $              ‐
                                 MCARTHUR DAIRY INC
4542                             PO BOX 3033
                                 ORLANDO, FL 32802                   Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 01/10/2006                                     $              ‐
                                 MCARTHUR DAIRY INC
4543                             PO BOX 3033
                                 ORLANDO, FL 32802                   Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 01/10/2006                                     $              ‐
                                 MCARTHUR DAIRY INC
4544                             PO BOX 3033
                                 ORLANDO, FL 32802                   Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 01/10/2006                                     $              ‐
                                 MCARTHUR DAIRY INC
4545                             PO BOX 3033
                                 ORLANDO, FL 32802                   Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 01/10/2006                                     $              ‐
                                 MCARTHUR DAIRY INC
4546                             PO BOX 3033
                                 ORLANDO, FL 32802                   Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 01/10/2006                                     $              ‐
                                 MCARTHUR DAIRY INC
4547                             PO BOX 3033
                                 ORLANDO, FL 32802                   Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 01/10/2006                                     $              ‐
                                 MCARTHUR DAIRY INC
4548                             PO BOX 3033
                                 ORLANDO, FL 32802                   Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 01/10/2006                                     $              ‐
                                 MCARTHUR DAIRY INC
4549                             PO BOX 3033
                                 ORLANDO, FL 32802                   Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 05/30/1985                                     $              ‐
                                 MCARTHUR DAIRY INC
4550                             PO BOX 3033
                                 ORLANDO, FL 32802                   Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 08/12/2005                                     $              ‐
                                 MCCLUSKEY, HELEN
4551                             7 STONY POINT RD
                                 WESTPORT, CT 06880                  Dean Foods Company                 RESTRICTED STOCK UNIT AGREEMENT                                               $              ‐




                                                                                                                                                                                                    Page 171 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 172 of 304
                                                Dean Foods Company, et al.
                                                                                                   Contract Exhibit

            Multiparty Contract
Item          References (1)                               Counterparty                             Debtor(s)                                         Contract Description                                 Cure Amounts
                                     MCDANIEL FARM
4552                                 555 MILLEN ROAD
                                     GUTHRIE, KY 42234                             Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                     MCDANIEL FARM
4553                                 555 MILLEN ROAD
                                     GUTHRIE, KY 42234                             Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                     MCDERMOTT WILL & EMERY LLP
                                     ATTN CHARLES J MOLL III, ESQ
4554
                                     415 MISSION ST, STE 5600                                                            THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                     SAN FRANCISCO, CA 94105‐2533                  Dean Foods Company                    05/14/2019                                                                    $              ‐
                                     MCDONALDS USA LLC
                                     ATTN DANIEL GORSKY, US VP SUPPLY CHAIN MGMT
4555
                                     2915 JORIE BLVD
                                     OAK BROOK, IL 60523                           Dean Foods Company                    BUSIENSS RELATIONSHIP AGREEMENT                                               $         60,510.94
                                     MCENANEY, CHAD M
4556                                 ADDRESS ON FILE
                                                                                   Dean Foods Company                    PHANTOM SHARES AGREEMENT                                                      $              ‐
                                     MCFADDEN, MARTIN D
4557                                 ADDRESS ON FILE
                                                                                   Dean Foods Company                    PHANTOM SHARES AGREEMENT                                                      $              ‐
                                     MCKINNEY TRAILER RENTALS
4558                                 2601 SATURN ST STE 110
                                     BREA, CA 92821                                Dean Transportation, Inc.             LEASE: EQUIPMENT DATED 05/03/2017                                             $         25,854.16
                                     MCKINNEY, DWIGHT DAVID
4559                                 ADDRESS ON FILE
                                                                                   Dean Foods Company                    PHANTOM SHARES AGREEMENT                                                      $              ‐
                                     MCKNIGHT DAIRY
4560                                 9026 US HIGHWAY 50W
                                     MITCHELL, IN 47446                            Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                     MCKNIGHT DAIRY
4561                                 9026 US HIGHWAY 50W
                                     MITCHELL, IN 47446                            Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                     MCLACHLAN DRILLING CO
4562                                 PO BOX 548
                                     EVART, MI 49631                               Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 07/22/2016                                     $           750.00
                                     MCLANE COMPANY INC
4563                                 4747 MCLANE PKWY
                                     TEMPLE, TX 76504                              Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 01/31/2017                                            $              ‐
                                     MCLANE COMPANY INC
4564                                 4747 MCLANE PKWY
                                     TEMPLE, TX 76504                              Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 06/20/2014                                            $              ‐
                                     MCLANE COMPANY INC
                                     ATTN GRANT DEMERS, DIRECTOR
4565
                                     4747 MCLANE PKWY
                                     TEMPLE, TX 76504                              Dean Dairy Holdings, LLC              CUSTOMER AGREEMENT DATED 01/31/2017                                           $         75,299.36
                                     MCLANE COMPANY INC
                                     ATTN GRANT DEMERS, DIRECTOR
4566
                                     4747 MCLANE PKWY
                                     TEMPLE, TX 76504                              Dean Dairy Holdings, LLC              CUSTOMER AGREEMENT DATED 06/20/2014                                           $              ‐
                                     MCLEAN, MATT
       3076 / 3077 / 3312 / 3313 /
4567                                 17765 CHAMPAIGN DR
       4567 / 4569 / 4570 / 4571
                                     WINTER GARDEN, FL 34787                       DFC Ventures, LLC                     PURCHASE CONTRACT DATED 06/22/2017                                            $              ‐
                                     MCLEAN, MATTHEW C
4568                                 ADDRESS ON FILE
                                                                                   Dean Foods Company                    PHANTOM SHARES AGREEMENT                                                      $              ‐
                                     MCLEAN, SUSAN
       3076 / 3077 / 3312 / 3313 /   C/O MATT MCLEAN
4569
       4567 / 4569 / 4570 / 4571     17765 CHAMPAIGN DR
                                     WINTER GARDEN, FL 34787                       DFC Ventures, LLC                     PURCHASE CONTRACT DATED 06/22/2017                                            $              ‐
                                     MCLEAN, WB, III
       3076 / 3077 / 3312 / 3313 /   C/O MATT MCLEAN
4570
       4567 / 4569 / 4570 / 4571     17765 CHAMPAIGN DR
                                     WINTER GARDEN, FL 34787                       DFC Ventures, LLC                     PURCHASE CONTRACT DATED 06/22/2017                                            $              ‐
                                     MCLEAN, WB, JR
       3076 / 3077 / 3312 / 3313 /   C/O MATT MCLEAN
4571
       4567 / 4569 / 4570 / 4571     17765 CHAMPAIGN DR
                                     WINTER GARDEN, FL 34787                       DFC Ventures, LLC                     PURCHASE CONTRACT DATED 06/22/2017                                            $              ‐
                                     MCSORLEY, TERRANCE P
4572                                 ADDRESS ON FILE
                                                                                   Dean Foods Company                    PHANTOM SHARES AGREEMENT                                                      $              ‐
                                     MDI GROUP
                                     ATTN CFO
4573
                                     35 TECHNOLOGY PKWY S, STE 150                                                       THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                     NORCROSS, GA 30092                            Dean Foods Company                    12/16/2011                                                                    $              ‐
                                     MDI
4574                                 5005 ALEX LEE BOULEVARD
                                     HICKORY, NC 28603                             Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT DATED 11/19/2019                                             $              ‐
                                     MEADOW HILL FARM
4575                                 193 EAST CARLTON ROAD
                                     CARLTON, PA 16311                             Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                     MEADOW HILL FARM
4576                                 193 EAST CARLTON ROAD
                                     CARLTON, PA 16311                             Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                     MEADOW WOOD FARMS
4577                                 2075 COLEBROOK ROAD
                                     LEBANON, PA 17042                             Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                     MEADOW WOOD FARMS
4578                                 2075 COLEBROOK ROAD
                                     LEBANON, PA 17042                             Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                     MEADOWS DISTRIBUTING COMPANY, THE
                                     ATTN ROBERT D NEVILLE
4579   4758 / 4579
                                     1251 KINGSLAND DR
                                     BATAVOA, IL 60510                             Dean Foods Company                    LEASE: BUILDING AND LAND DATED 03/28/1994                                     $              ‐
                                     MEDASSETS PERFORMANCE MANAGEMENT SOLUTIONS
                                     INC
4580
                                     5100 TENNYSON PKWY
                                     PLANO, TX 75024                               Dean Dairy Holdings, LLC              CUSTOMER AGREEMENT DATED 07/31/2017                                           $              ‐




                                                                                                                                                                                                                      Page 172 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 173 of 304
                                                Dean Foods Company, et al.
                                                                                               Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                                Debtor(s)                                      Contract Description                           Cure Amounts
                                 MEDASSETS PERFORMANCE MANAGEMENT SOLUTIONS
                                 INC
4581
                                 5100 TENNYSON PKWY
                                 PLANO, TX 75024                               Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 07/25/2011                                     $               ‐
                                 MEENDERINK, JODEEN J.
4582                             ADDRESS ON FILE
                                                                               Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                $               ‐
                                 MEIJER DISTRIBUTION INC
                                 ATTN BUYER NO 6
4583
                                 2929 WALKER AVE NW
                                 GRAND RAPIDS, MI 49544                        Dean Foods Company                 CUSTOMER AGREEMENT DATED 01/10/2008                                     $               ‐
                                 MEIJER DISTRIBUTION INC
                                 ATTN BUYER NO 6
4584
                                 2929 WALKER AVE NW
                                 GRAND RAPIDS, MI 49544                        Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 12/20/2011                                     $               ‐
                                 MEIJER DISTRIBUTION INC
                                 ATTN BUYER NO 6
4585
                                 2929 WALKER AVE NW
                                 GRAND RAPIDS, MI 49544                        Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT                                                      $               ‐
                                 MEIJER DISTRIBUTION INC
                                 ATTN BUYER NO 6
4586
                                 2929 WALKER AVE NW
                                 GRAND RAPIDS, MI 49544                        Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 07/25/2012                                     $               ‐
                                 MEIJER DISTRIBUTION INC
                                 ATTN BUYER NO 6
4587
                                 2929 WALKER AVE NW
                                 GRAND RAPIDS, MI 49544                        Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 07/25/2012                                     $               ‐
                                 MEIJER DISTRIBUTION INC
                                 ATTN BUYER NO 6
4588
                                 2929 WALKER AVE NW
                                 GRAND RAPIDS, MI 49544                        Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 08/06/2012                                     $              ‐
                                 MEIJER DISTRIBUTION INC
                                 ATTN BUYER NO 6
4589
                                 2929 WALKER AVE NW
                                 GRAND RAPIDS, MI 49544                        Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 12/28/2011                                     $               ‐
                                 MEIJER DISTRIBUTION INC
                                 ATTN BUYER NO 6
4590
                                 2929 WALKER AVE NW
                                 GRAND RAPIDS, MI 49544                        Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 08/17/2012                                     $               ‐
                                 MELVIN M. WEAVER
4591                             7899 ROUTE 474
                                 PANAMA, NY 14767                              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 MELVIN M. WEAVER
4592                             7899 ROUTE 474
                                 PANAMA, NY 14767                              Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $               ‐
                                 MELVIN STOLTZFUS
4593                             1565 MT VERNON CHURCH ROAD
                                 HOPKINSVILLE, KY 42240                        Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $               ‐
                                 MELVIN STOLTZFUS
4594                             1565 MT VERNON CHURCH ROAD
                                 HOPKINSVILLE, KY 42240                        Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $              ‐
                                 MELZER'S FUEL SERVICE INC
                                 ATTN HOPE HOLT, OFFICE MANAGER
4595
                                 755 EAST ERIE ST
                                 PAINESVILLE, OH 44077                         Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 10/26/2018                                      $               ‐
                                 MENARD INC
4596                             5101 MENARD DRIVE
                                 ,                                             Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 12/05/2017                                     $               ‐
                                 MENARD INC
4597                             5101 MENARD DRIVE
                                 ,                                             Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 12/01/2017                                     $               ‐
                                 MENARD INC
4598                             5101 MENARD DRIVE
                                 ,                                             Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 12/05/2017                                     $               ‐
                                 MENARD INC
4599                             5101 MENARD DRIVE
                                 ,                                             Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 12/01/2017                                     $               ‐
                                 MENTOR VALUATIONS GROUP
                                 ATTN FRANZ K FLEISCHLI, SNR MG DIR
4600   4600 / 1643
                                 245 FOSS CREEK CIRCLE
                                 HEALDSBURG, CA 95448                          Dean Foods Company                 THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $              ‐
                                 MERCER (US) INC
                                 ATTN BILL RUBIDGE, PRINCIPAL
4601
                                 501 MERRITT 7
                                 NORWALK, CT 06856                             Dean Foods Company                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 07/29/2015      $               ‐
                                 MERCER (US) INC
                                 ATTN LAURA PINKALL, PRINCIPAL
4602                             4400 COMERICA BANK TOWER
                                 1717 MAIN ST
                                 DALLAS, TX 75201                              Dean Foods Company                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 02/09/2018      $        289,372.75
                                 MERCER HEALTH & BENEFITS ADMINISTRATION LLC
                                 C/O MERCER CONSUMER
                                 ATTN TIM WEBER, PARTNER VOLUNTARY BENEFITS
4603                             BUSINESS LEADER
                                 12421 MEREDITH DR
                                 URBANDALE, IA 50398                           Dean Foods Company                 EMPLOYEE BENEFIT PLANS DATED 07/20/2018                                 $               ‐
                                 MERCER HEALTH & BENEFITS ADMINISTRATION LLC
                                 C/O MERCER CONSUMER
                                 ATTN TIM WEBER, PARTNER VOLUNTARY BENEFITS
4604                             BUSINESS LEADER
                                 12421 MEREDITH DR
                                 URBANDALE, IA 50398                           Dean Foods Company                 EMPLOYEE BENEFIT PLANS DATED 01/04/2016                                 $               ‐
                                 MERCER HEALTH & BENEFITS LLC
                                 ATTN KRISTI IMPERATO, PARTNER
4605
                                 500 DALLAS, STE 1500
                                 HOUSTON, TX 77002                             Dean Foods Company                 EMPLOYEE BENEFIT PLANS DATED 12/31/2018                                 $               ‐
                                 MERCER HEALTH & BENEFITS LLC
                                 ATTN KRISTI IMPERATO, PARTNER
4606
                                 500 DALLAS, STE 1500
                                 HOUSTON, TX 77002                             Dean Foods Company                 EMPLOYEE BENEFIT PLANS DATED 07/26/2018                                 $              ‐


                                                                                                                                                                                                         Page 173 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 174 of 304
                                                Dean Foods Company, et al.
                                                                                                     Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                                    Debtor(s)                                       Contract Description                                 Cure Amounts
                                 MERCER HEALTH & BENEFITS LLC
                                 ATTN PETER MILLAR, PRINCIPAL
4607                             4400 COMERICA BANK TOWER
                                 1717 MAIN ST
                                 DALLAS, TX 75201                                   Dean Foods Company                  EMPLOYEE BENEFIT PLANS DATED 12/27/2016                                       $              ‐
                                 MERCER INVESTMENT MANAGEMENT INC
                                 ATTN MANUEL WEISS, VP
4608
                                 99 HIGH ST
                                 BOSTON, MA 02111                                   Dean Foods Company                  EMPLOYEE BENEFIT PLANS DATED 04/09/2014                                       $              ‐
                                 MERCER US INC
                                 ATTN BILL RUBIDGE, PRINCIPAL
4609
                                 501 MERRITT 7
                                 NORWALK, CT 06856                                  Dean Foods Company                  EMPLOYEE BENEFIT PLANS DATED 12/19/2017                                       $              ‐
                                 MERCER US INC
                                 ATTN NOEL LEE
4610                             4400 COMERICA BANK TOWER
                                 1717 MAIN ST
                                 DALLAS, TX 75201                                   Dean Foods Company                  EMPLOYEE BENEFIT PLANS DATED 06/04/2009                                       $              ‐
                                 MERCER
                                 ATTN MIKE HALLORAN
4611                             4400 COMERICA BANK TOWER
                                 1717 MAIN ST                                                                           THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 DALLAS, TX 75201                                   Dean Foods Company                  11/16/2007                                                                    $              ‐
                                 MERCER
                                 ATTN MIKE HALLORAN, SR PARTNER
4612                             4400 COMERICA BANK TOWER
                                 1717 MAIN ST
                                 DALLAS, TX 75201                                   Dean Foods Company                  EMPLOYEE BENEFIT PLANS DATED 10/16/2019                                       $              ‐
                                 MERIDIAN WASTE SOLUTIONS INC
                                 ATTN ERICA BARTLETT, MGR BUS RELATIONS
4613
                                 1010 VILLAGE PARK, STE 103
                                 GREENSBORO, GA 30642                               Suiza Dairy Group, LLC              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/03/2018                      $              ‐
                                 MERIT SERVICE SOLUTIONS LLC
4614                             52 E SWEDESFORD RD
                                 MALVERN, PA 19355                                  Dean Foods Company                  INDEMNITY AGREEMENT                                                           $              ‐
                                 MERIT SERVICE SOLUTIONS LLC
4615                             52 E SWEDESFORD RD
                                 MALVERN, PA 19355                                  Garelick Farms, LLC                 SERVICE CONTRACT                                                              $              ‐
                                 MERKOW WHOLESALE DISTRIBUTORS INC
                                 ATTN RICK MERKOW, GEN MGR
4616
                                 11400 ILEX AVE
                                 SAN FERNANDO, CA 91340                             Alta‐Dena Certified Dairy, LLC      DISTRIBUTION AGREEMENT DATED 12/16/2013                                       $              ‐
                                 MERRILL LYNCH CAPITAL SERVICES INC
                                 CORPORATION TRUST CENTER
4617
                                 1209 NORTH ORANGE STREET
                                 WILMINGTON, DE 19801                               Dean Foods Company                  DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 09/23/2013         $              ‐
                                 MERRILL LYNCH CAPITAL SERVICES INC
                                 CORPORATION TRUST CENTER
4618
                                 1209 NORTH ORANGE STREET
                                 WILMINGTON, DE 19801                               Dean Foods Company                  DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 09/23/2013         $              ‐
                                 MERRILL LYNCH COMMODITIES INC
                                 C/O BANK OF AMERICA MERRILL LYNCH
4619                             ATTN AGREEMENTS & DOCUMENTATION
                                 1133 AVE OF THE AMERICAS, 42ND FL, NY1‐533‐42‐01
                                 NEW YORK, NY 10036‐6710                            Dean Foods Company                  DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 06/13/2017         $              ‐
                                 MERRILL LYNCH COMMODITIES INC
                                 C/O BANK OF AMERICA MERRILL LYNCH
4620                             ATTN AGREEMENTS & DOCUMENTATION
                                 1133 AVE OF THE AMERICAS, 42ND FL, NY1‐533‐42‐01
                                 NEW YORK, NY 10036‐6710                            Dean Foods Company                  DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 05/17/2017         $              ‐
                                 MERRY MILK MAID COMPANY
                                 ATTN BRUCE LACKEY
4621
                                 2680 LEWIS CENTRE WAY
                                 URBANCREST, OH 43123‐1770                          Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 07/16/2018                                            $          3,701.35
                                 MERRY MILK MAID COMPANY
                                 ATTN BRUCE LACKEY
4622
                                 2680 LEWIS CENTRE WAY
                                 URBANCREST, OH 43123‐1770                          Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 06/01/2016                                            $              ‐
                                 METACOMMUNICATIONS INC
                                 ATTN LEGAL NOTICES
4623
                                 201 E WASHINGTON ST
                                 IOWA CITY, IA 52240                                Dean Foods Company                  SERVICE CONTRACT DATED 12/30/2014                                             $              ‐
                                 METRO DISPOSAL SERVICE INC
4624                             9641 OLD GENTILLY RD
                                 NEW ORLEANS, LA 70127                              Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/14/2017                      $              ‐
                                 METROPOLITAN GOVERNMENT OF NASHVILLE AND
                                 DAVIDSON COUNTY, THE
                                 NASHVILLE ELECTRIC SERVICE
4625   7057 / 4625               ATTN PRESIDENT AND CEO
                                 1214 CHURCH ST
                                 NASHVILLE, TN 37246‐0002                           Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 11/01/2016                                             $              ‐
                                 METROPOLITAN GOVERNMENT OF NASHVILLE AND
                                 DAVIDSON COUNTY, THE
                                 NASHVILLE ELECTRIC SERVICE
4626   7058 / 4626               ATTN PRESIDENT AND CEO
                                 1214 CHURCH ST
                                 NASHVILLE, TN 37246‐0002                           Dean Dairy Holdings, LLC            VENDOR AGREEMENT DATED 10/13/2016                                             $              ‐
                                 METROPOLITAN GOVERNMENT OF NASHVILLE AND
                                 DAVIDSON COUNTY, THE
                                 NASHVILLE ELECTRIC SERVICE
4627   7059 / 4627               ATTN PRESIDENT AND CEO
                                 1214 CHURCH ST
                                 NASHVILLE, TN 37246‐0002                           Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 09/03/2019                                             $              ‐
                                 METROPOLITAN GOVERNMENT OF NASHVILLE AND
                                 DAVIDSON COUNTY, THE
                                 NASHVILLE ELECTRIC SERVICE
4628   7060 / 4628               ATTN PRESIDENT AND CEO
                                 1214 CHURCH ST
                                 NASHVILLE, TN 37246‐0002                           Dean Dairy Holdings, LLC            VENDOR AGREEMENT DATED 09/03/2019                                             $              ‐



                                                                                                                                                                                                                     Page 174 of 304
                    Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 175 of 304
                                               Dean Foods Company, et al.
                                                                                                   Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                                 Debtor(s)                                         Contract Description       Cure Amounts
                                   METTLER‐TOLEDO LLC
                                   ATTN JENNIFER PLUMMER, SVC RENEWAL SPECIALIST
4629
                                   1900 POLARIS PKWY
                                   COLUMBUS, OH 43240‐4035                         Dean Dairy Holdings, LLC           MAINTENANCE: EQUIPMENT                                $         10,686.34
                                   MGA INC DISTRIBUTORS
                                   MGA TRUCKING CONTACT
4630                               ATTN JERRY KATZENBERGER
                                   113320 DEAN ST
                                   HUNTLEY, IL 60142                               Dean Foods Company                 LEASE: BUILDING AND LAND DATED 05/20/1987             $              ‐
                                   MGA INC DISTRIBUTORS
                                   MGA TRUCKING CONTACT
4631                               ATTN JERRY KATZENBERGER
                                   113320 DEAN ST
                                   HUNTLEY, IL 60142                               Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 05/28/2010             $              ‐
                                      MGA INC
                                      ATTN DEBRA ALDER, PRESIDENT
4632   283 / 596 / 1940 / 4632 / 4873
                                      903 GENEVA ST
                                      DELAVAN, WI 53115                            Dean Holding Company               INDEMNITY AGREEMENT                                   $              ‐
                                   MGA INC
                                   ATTN DEBRA ALDER, PRESIDENT
4633
                                   903 GENEVA ST
                                   DELAVAN, WI 53115                               Dean Foods Company                 LEASE: BUILDING AND LAND DATED 05/20/1987             $              ‐
                                   MGA INC
                                   ATTN DEBRA ALDER, PRESIDENT
4634
                                   903 GENEVA ST
                                   DELAVAN, WI 53115                               Dean Dairy Holdings, LLC           FREIGHT SERVICES AGREEMENT DATED 06/15/2007           $              ‐
                                   MGA INC
                                   ATTN DEBRA ALSER
4635
                                   903 GENEVA ST
                                   DELAVAN, WI 53115                               Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 06/15/2007                   $              ‐
                                   MGM RESORTS INTERNATIONAL OPERATIONS INC
                                   ATTN PAUL SINOWITZ, VP OF SOURCING
4636
                                   950 GRIER DR
                                   LAS VEGAS, NV 89119                             Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 01/01/2017                   $              ‐
                                   MGM RESORTS INTERNATIONAL OPERATIONS INC
                                   ATTN PAUL SINOWITZ, VP OF SOURCING
4637
                                   950 GRIER DR
                                   LAS VEGAS, NV 89119                             Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 01/07/2019                   $              ‐
                                   MHI INVESTMENTS LLC
                                   ATTN ANDRE RANSOM
4638
                                   10557 AIRLINE HWY
                                   ST. ROSE, LA 70087                              Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 02/16/2017             $          9,200.00
                                   MHI INVESTMENTS LLC
                                   ATTN ANDRE RANSOM
4639
                                   10557 AIRLINE HWY
                                   ST. ROSE, LA 70087                              Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 05/31/2017             $              ‐
                                   MICHAEL F MCGECHIE
4640                               2422 RO K9
                                   CORTEZ, CO 81321                                Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 01/15/2016             $           600.00
                                   MICHAEL JORDAN
4641                               8555 CAINSVILLE PIKE
                                   LASCASSAS, TN 37085                             Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                   MICHAEL JORDAN
4642                               8555 CAINSVILLE PIKE
                                   LASCASSAS, TN 37085                             Dean Foods Company                 TRANSPORTATION AGREEMENT                              $              ‐
                                   MICHAEL OR LORINDA SETTLE
4643                               724 STATE HWY 67
                                   ST JOHNSVILLE, NY 13452                         Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                   MICHAEL OR LORINDA SETTLE
4644                               724 STATE HWY 67
                                   ST JOHNSVILLE, NY 13452                         Dean Foods Company                 TRANSPORTATION AGREEMENT                              $              ‐
                                   MICHAEL W. SUHAR
4645                               7331 ORANGEVILLE‐KINSMAN ROAD
                                   KINSMAN, OH 44428                               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                   MICHAEL W. SUHAR
4646                               7331 ORANGEVILLE‐KINSMAN ROAD
                                   KINSMAN, OH 44428                               Dean Foods Company                 TRANSPORTATION AGREEMENT                              $              ‐
                                   MICHAELS ROSS & COLE LTD
                                   ATTN SAL STRANGARONE
4647
                                   2001 MIDWEST RD, STE 310
                                   OAK BROOK, IL 60523                             Dean Foods Company                 SERVICE CONTRACT DATED 10/25/2018                     $              ‐
                                   MICHAELS ROSS & COLE LTD
                                   ATTN SAL STRANGARONE
4648
                                   2001 MIDWEST RD, STE 310
                                   OAK BROOK, IL 60523                             Dean Foods Company                 SERVICE CONTRACT DATED 06/24/2015                     $              ‐
                                   MICHIGAN MILK PRODUCERS ASSOCIATION
                                   ATTN ELWOOD KIRKPATRICK, PRESIDENT
4649                               26300 NORTHWESTERN HWY
                                   PO BOX 5087
                                   SOUTHFIELD, MI 48076                            Country Fresh, LLC                 CUSTOMER AGREEMENT                                    $              ‐
                                   MICROSOFT CORPORATION
                                   ATTN ELIZABETH UZUETA‐VIZCARRA
4650                               DEPT 551, VOLUME LICENSING
                                   6100 NEIL RD, STE 210
                                   RENO, NV 89511                                  Dean Foods Company                 SOFTWARE LICENSING AGREEMENT DATED 04/03/2018         $              ‐
                                   MICROSOFT CORPORATION
                                   ATTN ELIZABETH UZUETA‐VIZCARRA
4651                               DEPT 551, VOLUME LICENSING
                                   6100 NEIL RD, STE 210
                                   RENO, NV 89511‐1137                             Dean Foods Company                 SOFTWARE LICENSING AGREEMENT                          $              ‐
                                   MICROSOFT CORPORATION
                                   ATTN TAYLOR MARTIN
4652                               DEPT 551, VOLUME LICENSING
                                   6100 NEIL RD, STE 210
                                   RENO, NV 89511                                  Dean Foods Company                 SOFTWARE LICENSING AGREEMENT DATED 04/02/2018         $              ‐
                                   MICROSOFT LICENSING GP
4653                               PO BOX 842103
                                   DALLAS, TX 75284                                Dean Foods Company                 IT CONTRACT DATED 06/14/2011                          $              ‐




                                                                                                                                                                                           Page 175 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 176 of 304
                                                Dean Foods Company, et al.
                                                                                                      Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                                       Debtor(s)                                     Contract Description               Cure Amounts
                                 MICROSOFT LICENSING GP
4654                             PO BOX 842103
                                 DALLAS, TX 75284                                     Dean Foods Company                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/16/2011   $              ‐
                                 MICROSOFT
                                 ATTN TONI PEREZ
4655
                                 2711 N HASKELL AVE
                                 DALLAS, TX 75204                                     Dean Foods Company                 SERVICE CONTRACT                                           $        262,925.18
                                 MICROSOFT
                                 ATTN TONI PEREZ
4656   6417 / 4656
                                 2711 N HASKELL AVE
                                 DALLAS, TX 75204                                     Dean Foods Company                 SOFTWARE LICENSING AGREEMENT                               $               ‐
                                 MICROSOFT
                                 ATTN TONI PEREZ
4657
                                 2711 N HASKELL AVE
                                 DALLAS, TX 75204                                     Dean Foods Company                 SOFTWARE LICENSING AGREEMENT                               $              ‐
                                 MICROSOFT
                                 ATTN TONI PEREZ
4658
                                 2711 N HASKELL AVE
                                 DALLAS, TX 75204                                     Dean Foods Company                 SOFTWARE LICENSING AGREEMENT                               $              ‐
                                 MICROSOFT
                                 ATTN TONI PEREZ
4659   6418 / 4659
                                 2711 N HASKELL AVE
                                 DALLAS, TX 75204                                     Dean Foods Company                 SOFTWARE LICENSING AGREEMENT                               $              ‐
                                 MICROSOFT
                                 ATTN TONI PEREZ
4660
                                 2711 N HASKELL AVE
                                 DALLAS, TX 75204                                     Dean Foods Company                 SOFTWARE LICENSING AGREEMENT                               $              ‐
                                 MICROSOFT
                                 ATTN TONI PEREZ
4661   6414 / 4661
                                 2711 N HASKELL AVE
                                 DALLAS, TX 75204                                     Dean Foods Company                 SOFTWARE LICENSING AGREEMENT                               $              ‐
                                 MICROSOFT
                                 ATTN TONI PEREZ
4662   6415 / 4662
                                 2711 N HASKELL AVE
                                 DALLAS, TX 75204                                     Dean Foods Company                 SOFTWARE LICENSING AGREEMENT                               $              ‐
                                 MICROSOFT
                                 ATTN TONI PEREZ
4663
                                 2711 N HASKELL AVE
                                 DALLAS, TX 75204                                     Dean Foods Company                 SERVICE CONTRACT DATED 05/14/2019                          $              ‐
                                 MIDAMERICA FREIGHT HANDLERS
4664                             900 S HWY DR, STE 202
                                 FENTON, MO 63026                                     Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                                 MIDAMERICAN ENERGY COMPANY
                                 ATTN JOHN REXWINKEL
4665   4665 / 1573
                                 924 LINCOLN ST SW, PO BOX 126
                                 LEMARS, IA 51031                                     Dean Foods Company                 VENDOR AGREEMENT DATED 10/03/2016                          $              ‐
                                 MIDAMERICAN ENERGY COMPANY
                                 ATTN JOHN REXWINKEL
4666   4666 / 2484
                                 924 LINCOLN ST SW, PO BOX 126
                                 LEMARS, IA 51031                                     Dean Foods Company                 VENDOR AGREEMENT DATED 10/19/2013                          $              ‐
                                 MIDAMERICAN ENERGY COMPANY
                                 ATTN JOHN REXWINKEL
4667   4667 / 2485
                                 924 LINCOLN ST SW, PO BOX 126
                                 LEMARS, IA 51031                                     Dean Foods Company                 VENDOR AGREEMENT DATED 10/19/2013                          $               ‐
                                 MIDAMERICAN ENERGY COMPANY
                                 ATTN JOHN REXWINKEL
4668   7738 / 4668
                                 924 LINCOLN ST SW, PO BOX 126
                                 LEMARS, IA 51031                                   Dean Foods North Central, LLC        VENDOR AGREEMENT DATED 01/23/2008                          $              ‐
                                 MIDAMERICAN ENERGY COMPANY
                                 ATTN UNREGULATED RETAIL SERVICES ELECTRIC CONTRACT
4669                             ADMIN
                                 4299 NW URBANDALE DR
                                 URBANDALE, IA 50322                                Dean Dairy Holdings, LLC             VENDOR AGREEMENT DATED 08/27/2012                          $         85,079.08
                                 MIDAMERICAN ENERGY COMPANY
                                 ATTN UNREGULATED RETAIL SERVICES ELECTRIC CONTRACT
4670                             ADMIN
                                 4299 NW URBANDALE DR
                                 URBANDALE, IA 50322                                Suiza Dairy Group, LLC               VENDOR AGREEMENT DATED 08/27/2012                          $              ‐
                                 MIDTOWN AMOCO
                                 ATTN BART WINEBARGER
4671
                                 PO BOX 653
                                 WEST JEFFERSON, NC 28694                             Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 01/29/2015                  $               ‐
                                 MIDTOWN AMOCO
                                 ATTN BART WINEBARGER
4672
                                 PO BOX 653
                                 WEST JEFFERSON, NC 28694                             Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 11/17/2016                  $              ‐
                                 MIDTOWN AMOCO
                                 ATTN BART WINEBARGER
4673
                                 PO BOX 653
                                 WEST JEFFERSON, NC 28694                             Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 11/17/2016                  $              ‐
                                 MIDTOWN AMOCO
                                 ATTN BART WINEBARGER
4674
                                 PO BOX 653
                                 WEST JEFFERSON, NC 28694                             Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 11/28/2012                  $              ‐
                                 MIDTOWN AMOCO
                                 ATTN BART WINEBARGER
4675
                                 PO BOX 653
                                 WEST JEFFERSON, NC 28694                             Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 11/28/2012                  $              ‐
                                 MIDWEST CONCRETE MATERIALS INC
                                 ATTN RICHARD SHERMOEN
4676                             701 S 4TH ST
                                 PO BOX 668
                                 MANHATTAN, KS 66505‐0668                             Dean Foods North Central, LLC      LEASE: BUILDING AND LAND DATED 07/23/2019                  $          1,200.00
                                 MIDWEST CONCRETE MATERIALS INC
                                 ATTN RICHARD SHERMOEN
4677                             701 S 4TH ST
                                 PO BOX 668
                                 MANHATTAN, KS 66505‐0668                             Dean Foods North Central, LLC      LEASE: BUILDING AND LAND DATED 07/30/2014                  $              ‐




                                                                                                                                                                                                   Page 176 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 177 of 304
                                                Dean Foods Company, et al.
                                                                                                   Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                                  Debtor(s)                                      Contract Description               Cure Amounts
                                 MIDWEST CONSTRUCTION SERVICES INC
                                 D/B/A TRILLIUM DRIVER SOLUTIONS
4678                             ATTN GENERAL COUNSEL
                                 5555 GULL RD
                                 KALAMAZOO, MI 49048                              Dean Dairy Holdings, LLC            EMPLOYMENT AGENCY DATED 12/06/2018                         $         35,819.67
                                 MIDWEST CONSTRUCTION SERVICES INC
                                 D/B/A TRILLIUM DRIVER SOLUTIONS
4679                             ATTN GENERAL COUNSEL
                                 5555 GULL RD
                                 KALAMAZOO, MI 49048                              Dean Dairy Holdings, LLC            EMPLOYMENT AGENCY DATED 07/12/2013                         $              ‐
                                 MIDWEST CONSTRUCTION SERVICES INC
                                 D/B/A TRILLIUM DRIVER SOLUTIONS
4680                             ATTN GENERAL COUNSEL
                                 5555 GULL RD
                                 KALAMAZOO, MI 49048                              Dean Dairy Holdings, LLC            EMPLOYMENT AGENCY DATED 07/12/2013                         $              ‐
                                 MIDWEST DAIRY RECYCLING LLC
4681                             6945 ELM SUGAR RD
                                 SCOTT, OH 45886                                  Suiza Dairy Group, LLC              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 02/09/2016   $              ‐
                                 MIDWEST MIX INC
                                 ATTN JIM KOHLER
4682   4682 / 525
                                 4041 HWY 61
                                 WHITE BEAR LAKE, MN 55110                        Dean Foods Company                  SERVICE CONTRACT DATED 03/16/1995                          $              ‐
                                 MIDWEST MOTOR EXPRESS INC
4683                             PO BOX 1058
                                 BISMARCK, ND 58502                               Dean Foods North Central, LLC       LEASE: BUILDING AND LAND DATED 01/11/1999                  $           675.17
                                 MIELKE, MICHAEL J
4684                             ADDRESS ON FILE
                                                                                  Dean Foods Company                  PHANTOM SHARES AGREEMENT                                   $              ‐
                                 MIKE RIDER
4685                             1298 TABB ROAD
                                 UPTON, KY 42784                                  Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 MIKE RIDER
4686                             1298 TABB ROAD
                                 UPTON, KY 42784                                  Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $              ‐
                                 MILAN EXPRESS CO INC
                                 ATTN BARRY JONES, VP PROPERTIES
4687
                                 1091 KEFAUVER DR
                                 MILAN, TN 38358                                  Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 07/25/2013                  $              ‐
                                 MILES CITY MOVING & STORAGE
                                 ATTN GEORGE HOLOM
4688   6332 / 4688               702 PACIFIC
                                 PO BOX 1172
                                 MILES CITY, MT 59301                             Dean Foods Company                  LEASE: BUILDING AND LAND                                   $              ‐
                                 MILES CITY MOVING & STORAGE
                                 ATTN GEORGE HOLOM
4689                             702 PACIFIC
                                 PO BOX 1172
                                 MILES CITY, MT 59301                             Dean Foods Company                  LEASE: BUILDING AND LAND                                   $              ‐
                                 MILES‐VIEW FARM
4690                             629 COUNTY ROAD 370
                                 ATHENS, TN 37303                                 Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 MILES‐VIEW FARM
4691                             629 COUNTY ROAD 370
                                 ATHENS, TN 37303                                 Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $              ‐
                                 MILFORD COLONY
4692                             9605 US HIGHWAY 287
                                 WOLFCREEK, MT 59648‐8637                         Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 MILFORD COLONY
4693                             9605 US HIGHWAY 287
                                 WOLFCREEK, MT 59648‐8637                         Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $              ‐
                                 MILK DRIVERS & DAIRY EMPLOYEES UNION LOCAL 471
4694                             3001 UNIVERSITY AVENUE SOUTHEAST #402
                                 MINNEAPOLIS, MN 55414‐3384                       Dean Foods North Central, LLC       UNION CONTRACT DATED 09/11/2017                            $              ‐
                                 MILK INDUSTRY MANAGEMENT CORP
                                 T/A BALFORD FARMS
4695
                                 4 MANHATTAN DR
                                 BENSALEM, PA 19020                               Tuscan/Lehigh Dairies, Inc.         CUSTOMER AGREEMENT DATED 08/01/2002                        $              ‐
                                 MILK INDUSTRY MANAGEMENT CORP
                                 T/A BALFORD FARMS
4696
                                 4 MANHATTAN DR
                                 BENSALEM, PA 19020                               Tuscan/Lehigh Dairies, Inc.         CUSTOMER AGREEMENT DATED 02/17/2016                        $              ‐
                                 MILK INDUSTRY MANAGEMENT CORP
                                 T/A BALFORD FARMS
4697
                                 4 MANHATTAN DR
                                 BENSALEM, PA 19020                               Tuscan/Lehigh Dairies, Inc.         CUSTOMER AGREEMENT DATED 02/17/2016                        $              ‐
                                 MILK INDUSTRY MANAGEMENT CORP
                                 T/A BALFORD FARMS
4698                             ATTN PRESIDENT
                                 3041 MARWIN AVE
                                 BENSALEM, PA 19020                               Tuscan/Lehigh Dairies, Inc.         CUSTOMER AGREEMENT DATED 07/10/2002                        $              ‐
                                 MILK INDUSTRY MANAGEMENT CORP
                                 T/A BALFORD FARMS
4699                             ATTN PRESIDENT
                                 4 MANHATTAN DR
                                 BURLINGTON, NJ 08016                             Tuscan/Lehigh Dairies, Inc.         CUSTOMER AGREEMENT DATED 05/06/2004                        $              ‐
                                 MILK INDUSTRY MANAGEMENT CORP
                                 T/A BALFORD FARMS
4700                             ATTN PRESIDENT
                                 4 MANHATTAN DR
                                 BURLINGTON, NJ 08016                             Tuscan/Lehigh Dairies, Inc.         CUSTOMER AGREEMENT DATED 05/06/2004                        $              ‐
                                 MILK INDUSTRY MANAGEMENT CORPORATION
                                 D/B/A BALFORD FARMS
4701   6403 / 4701               ATTN PRESIDENT
                                 4 MANHATTAN DR
                                 BURLINGTON, NJ 08016                             Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 04/24/2013                        $              ‐
                                 MILLARD DAIRY LLC
4702                             5310 ROUTE 167 WEST
                                 PIERPONT, OH 44082                               Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $              ‐




                                                                                                                                                                                                Page 177 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 178 of 304
                                                Dean Foods Company, et al.
                                                                                                  Contract Exhibit

            Multiparty Contract
Item          References (1)                           Counterparty                               Debtor(s)                                      Contract Description       Cure Amounts
                                   MILLARD DAIRY LLC
4703                               5310 ROUTE 167 WEST
                                   PIERPONT, OH 44082                            Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN CURTIS MITCHELL, VP SALES & OPERATIONS
4704   4704 / 666
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                               Dean Foods Company                  STORAGE AGREEMENT DATED 08/28/1999                 $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN CURTIS MITCHELL, VP SALES & OPS
4705   4705 / 670
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                               Dean Foods Company                  STORAGE AGREEMENT DATED 08/28/1999                 $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN GEN COUNSEL
4706   1510 / 3001 / 4152 / 4706
                                   13030 PIERCE ST
                                   OMAHA, NE 68114                               Midwest Ice Cream Company, LLC      LEASE: BUILDING AND LAND DATED 04/04/2014          $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN GEN COUNSEL
4707
                                   13030 PIERCE ST
                                   OMAHA, NE 68114                               Midwest Ice Cream Company, LLC      LEASE: BUILDING AND LAND                           $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN GEN COUNSEL
4708
                                   13030 PIERCE ST
                                   OMAHA, NE 68114                               Midwest Ice Cream Company, LLC      LEASE: BUILDING AND LAND                           $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN GENERAL COUNSEL
4709   1511 / 3002 / 4709
                                   13030 PIERCE ST
                                   OMAHA, NE 68114                               Midwest Ice Cream Company, LLC      LEASE: BUILDING AND LAND                           $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN KIM NORGARD
4710
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                               Dean Foods Company                  SERVICE CONTRACT DATED 06/09/2010                  $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN PRESIDENT
4711   4711 / 659
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                               Alta‐Dena Certified Dairy, LLC      STORAGE AGREEMENT DATED 11/04/2000                 $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN PRESIDENT
4712   4712 / 671
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                               Alta‐Dena Certified Dairy, LLC      STORAGE AGREEMENT DATED 11/04/2000                 $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN PRESIDENT
4713   4713 / 668
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                               Alta‐Dena Certified Dairy, LLC      STORAGE AGREEMENT DATED 11/04/2000                 $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN PRESIDENT
4714   4714 / 672
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                               Alta‐Dena Certified Dairy, LLC      STORAGE AGREEMENT DATED 11/04/2000                 $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN PRESIDENT
4715   4715 / 3722
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                               Midwest Ice Cream Company, LLC      LEASE: BUILDING AND LAND                           $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN PRESIDENT
4716   4716 / 3723
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                               Midwest Ice Cream Company, LLC      LEASE: BUILDING AND LAND DATED 10/01/2008          $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN PRESIDENT
4717   4717 / 3724
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                               Midwest Ice Cream Company, LLC      LEASE: BUILDING AND LAND                           $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN PRESIDENT
4718
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                               Dean Foods Company                  STORAGE AGREEMENT DATED 08/31/2011                 $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN PRESIDENT
4719
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                               Dean Foods Company                  STORAGE AGREEMENT DATED 08/31/2008                 $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN PRESIDENT
4720
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                               Dean Foods Company                  STORAGE AGREEMENT DATED 08/31/2002                 $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN PRESIDENT
4721
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                               Dean Foods Company                  STORAGE AGREEMENT DATED 08/31/2005                 $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN PRESIDENT
4722
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                               Dean Foods Company                  STORAGE AGREEMENT DATED 08/31/2002                 $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN PRESIDENT
4723
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                               Dean Foods Company                  STORAGE AGREEMENT DATED 08/31/2005                 $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN PRESIDENT
4724
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                               Dean Foods Company                  STORAGE AGREEMENT DATED 08/31/2008                 $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN PRESIDENT
4725
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                               Midwest Ice Cream Company, LLC      LEASE: BUILDING AND LAND DATED 04/01/2013          $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN PRESIDENT
4726
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                               Dean Foods Company                  STORAGE AGREEMENT DATED 08/31/2002                 $              ‐
                                   MILLARD REFRIGERATED SERVICES INC
                                   ATTN PRESIDENT
4727
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                               Dean Foods Company                  STORAGE AGREEMENT DATED 08/31/2005                 $              ‐



                                                                                                                                                                                      Page 178 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 179 of 304
                                           Dean Foods Company, et al.
                                                                                                Contract Exhibit

       Multiparty Contract
Item     References (1)                         Counterparty                                     Debtor(s)                                     Contract Description       Cure Amounts
                             MILLARD REFRIGERATED SERVICES INC
                             ATTN PRESIDENT
4728
                             4715 S 132ND ST
                             OMAHA, NE 68137                                    Dean Foods Company                 STORAGE AGREEMENT DATED 08/31/2008                 $              ‐
                             MILLARD REFRIGERATED SERVICES INC
                             ATTN STEVEN L OFFNER
4729
                             4715 S 132ND ST
                             OMAHA, NE 68137                                    Dean Foods Company                 LEASE: BUILDING AND LAND                           $              ‐
                             MILLARD REFRIGERATED SERVICES INC
                             ATTN WAYNE SMITH
4730
                             4715 S 132ND ST
                             OMAHA, NE 68137                                    Suiza Dairy Group, LLC             STORAGE AGREEMENT DATED 05/01/2013                 $              ‐
                             MILLARD REFRIGERATED SERVICES INC
                             ATTN WAYNE SMITH
4731
                             4715 S 132ND ST
                             OMAHA, NE 68137                                    Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 03/13/2003          $              ‐
                             MILLARD REFRIGERATED SERVICES INC
                             ATTN WAYNE SMITH
4732
                             4715 S 132ND ST
                             OMAHA, NE 68137                                    Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 10/01/2004          $              ‐
                             MILLARD REFRIGERATED SERVICES INC
                             ATTN WAYNE SMITH
4733
                             4715 S 132ND ST
                             OMAHA, NE 68137                                    Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 03/31/2007          $              ‐
                             MILLARD REFRIGERATED SERVICES INC
                             ATTN WAYNE SMITH
4734
                             4715 S 132ND ST
                             OMAHA, NE 68137                                    Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 03/31/2010          $              ‐
                             MILLARD REFRIGERATED SERVICES INC
                             ATTN WAYNE SMITH
4735
                             4715 S 132ND ST
                             OMAHA, NE 68137                                    Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 09/01/2010          $              ‐
                             MILLARD REFRIGERATED SERVICES INC
                             ATTN WAYNE SMITH
4736
                             4715 S 132ND ST
                             OMAHA, NE 68137                                    Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 03/31/2007          $               ‐
                             MILLARD REFRIGERATED SERVICES INC
                             ATTN WAYNE SMITH
4737
                             4715 S 132ND ST
                             OMAHA, NE 68137                                    Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 10/01/2004          $              ‐
                             MILLARD REFRIGERATED SERVICES INC
                             ATTN WAYNE SMITH
4738
                             4715 S 132ND ST
                             OMAHA, NE 68137                                    Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 03/13/2003          $               ‐
                             MILLARD REFRIGERATED SERVICES INC
                             ATTN WAYNE SMITH
4739
                             4715 S 132ND ST
                             OMAHA, NE 68137                                    Suiza Dairy Group, LLC             STORAGE AGREEMENT DATED 05/01/2013                 $              ‐
                             MILLARD REFRIGERATED SERVICES INC
                             ATTN WAYNE SMITH
4740
                             4715 S 132ND ST
                             OMAHA, NE 68137                                    Suiza Dairy Group, LLC             STORAGE AGREEMENT                                  $              ‐
                             MILLARD REFRIGERATED SERVICES INC
                             ATTN WAYNE SMITH
4741
                             4715 S 132ND ST
                             OMAHA, NE 68137                                    Suiza Dairy Group, LLC             STORAGE AGREEMENT DATED 05/01/2013                 $              ‐
                             MILLARD REFRIGERATED SERVICES INC
                             ATTN WAYNE SMITH
4742
                             4715 S 132ND ST
                             OMAHA, NE 68137                                    Suiza Dairy Group, LLC             STORAGE AGREEMENT DATED 05/01/2013                 $              ‐
                             MILLARD REFRIGERATED SERVICES INC
                             C/O LINEAGE LOGISTICS LLC
4743                         ATTN GENERAL MGR
                             7201 WINSTEAD DR
                             LOUISVILLE, KY 40258                               Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 11/30/2016                 $              ‐
                             MILLARD REFRIGERATED SERVICES INC
                             C/O LINEAGE LOGISTICS LLC
4744                         ATTN GENERAL MGR
                             7201 WINSTEAD DR
                             LOUISVILLE, KY 40258                               Dean Foods Company                 STORAGE AGREEMENT DATED 08/31/2008                 $              ‐
                             MILLARD REFRIGERATED SERVICES INC
                             C/O LINEAGE LOGISTICS LLC
4745                         ATTN GENERAL MGR
                             7201 WINSTEAD DR
                             LOUISVILLE, KY 40258                               Dean Dairy Holdings, LLC           STORAGE AGREEMENT                                  $              ‐
                             MILLARD REFRIGERATED SERVICES INC
                             C/O LINEAGE LOGISTICS LLC
4746                         ATTN GENERAL MGR
                             7201 WINSTEAD DR
                             LOUISVILLE, KY 40258                               Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 08/31/2011                 $              ‐
                             MILLARD REFRIGERATED SERVICES INC
                             F/K/A MILLIARD REFRIGERATED SERVICES‐ATLANTA INC
4747
                             4715 S 132ND ST
                             OMAHA, NE 68137                                    Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 03/07/2000          $              ‐
                             MILLARD REFRIGERATED SERVICES INC
                             F/K/A MILLIARD REFRIGERATED SERVICES‐ATLANTA INC
4748
                             4715 S 132ND ST
                             OMAHA, NE 68137                                    Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 03/07/2000          $              ‐
                             MILLARD REFRIGERATED SERVICES LLC
                             ATTN TIMOTHY C SMITH, EXEC VP
4749
                             17911 VON KARMAN AVE, STE 400
                             IRVINE, CA 92614                                   Midwest Ice Cream Company, LLC     STORAGE AGREEMENT DATED 06/02/2017                 $        851,200.35
                             MILLARD REFRIGERATED SERVICES LLC
                             ATTN TIMOTHY C SMITH, EXEC VP
4750
                             17911 VON KARMAN AVE, STE 400
                             IRVINE, CA 92614                                   Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 04/01/2017          $              ‐




                                                                                                                                                                                     Page 179 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 180 of 304
                                                Dean Foods Company, et al.
                                                                                               Contract Exhibit

            Multiparty Contract
Item          References (1)                            Counterparty                            Debtor(s)                                     Contract Description       Cure Amounts
                                   MILLARD REFRIGERATED SERVICES LLC
                                   C/O LINEAGE LOGISTICS LLC
4751                               ATTN GENERAL MANAGER
                                   7201 WINSTEAD DR
                                   LOUISVILLE, KY 40258                        Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 11/30/2016                 $              ‐
                                   MILLARD REFRIGERATED SERVICES LLC
                                   C/O LINEAGE LOGISTICS
4752                               ATTN GENERAL MANAGER
                                   7201 WINSTEAD DR
                                   LOUISVILLE, KY 40258                        Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 11/30/2016                 $              ‐
                                   MILLARD REFRIGERATED SERVICES LLC
                                   F/K/A MILLIARD REFRIGERATED SERVICES INC
4753   3003 / 4153 / 4753 / 4839   C/O LINEAGE LOGISTICS LLC; GEN COUNSEL
                                   17911 VON KARMAN AVE, STE 400
                                   IRVINE, CA 92614                            Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 01/27/2016          $              ‐
                                   MILLARD REFRIGERATED SERVICES LLC
                                   F/K/A MILLIARD REFRIGERATED SERVICES INC
4754   3004 / 4154 / 4754 / 4842   C/O LINEAGE LOGISTICS LLC; GEN COUNSEL
                                   17911 VON KARMAN AVE, STE 400
                                   IRVINE, CA 92614                            Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 01/27/2016          $              ‐
                                   MILLARD REFRIGERATED SERVICES LLC
                                   F/K/A MILLIARD REFRIGERATED SERVICES INC
4755                               C/O LINEAGE LOGISTICS LLC; GEN COUNSEL
                                   17911 VON KARMAN AVE, STE 400
                                   IRVINE, CA 92614                            Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND                           $              ‐
                                   MILLARD REFRIGERATED SERVICES
                                   ATTN CURTIS MITCHELL, VP SALES
4756   4756 / 669
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                             Dean Foods Company                 STORAGE AGREEMENT DATED 08/28/1999                 $              ‐
                                   MILLARD REFRIGERATED SERVICES
4757                               PO BOX 2336
                                   OMAHA, NE 68102‐2336                        Dean Foods Company                 LEASE: BUILDING AND LAND                           $              ‐
                                   MILLARD REFRIGERATED SERVICES‐ATLANTA INC
                                   ATTN ROBERT J SMOLA, PRESIDENT
4758   4758 / 4579
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                             Dean Foods Company                 LEASE: BUILDING AND LAND DATED 03/28/1994          $              ‐
                                   MILLARD REFRIGERATED SERVICES‐ATLANTA INC
                                   ATTN ROBERT J SMOLA, PRESIDENT
4759
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                             Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 05/01/1997          $              ‐
                                   MILLARD REFRIGERATED SERVICES‐ATLANTA INC
                                   ATTN ROBERT J SMOLA, PRESIDENT
4760
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                             Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 07/01/1997          $              ‐
                                   MILLARD REFRIGERATED SERVICES‐ATLANTA INC
                                   ATTN ROBERT J SMOLA, PRESIDENT
4761
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                             Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 09/13/1999          $              ‐
                                   MILLARD REFRIGERATED SERVICES‐ATLANTA INC
                                   ATTN ROBERT J SMOLA, PRESIDENT
4762
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                             Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 03/28/1994          $              ‐
                                   MILLARD REFRIGERATED SERVICES‐ATLANTA INC
                                   ATTN ROBERT J SMOLA, PRESIDENT
4763
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                             Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 09/13/1999          $              ‐
                                   MILLARD REFRIGERATED SERVICES‐ATLANTA INC
                                   ATTN ROBERT J SMOLA, PRESIDENT
4764
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                             Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 07/01/1997          $              ‐
                                   MILLARD REFRIGERATED SERVICES‐ATLANTA INC
                                   ATTN ROBERT J SMOLA, PRESIDENT
4765
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                             Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 05/01/1997          $              ‐
                                   MILLARD REFRIGERATED SERVICES‐ATLANTA INC
                                   ATTN ROBERT J SMOLA, PRESIDENT
4766
                                   4715 S 132ND ST
                                   OMAHA, NE 68137                             Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 03/28/1994          $              ‐
                                   MILLARD REFRIGERATED SERVICES‐ATLANTA INC
                                   ATTN TIMOTHY C SMITH, EXECUTIVE VP
4767
                                   17911 VON KARMAN AVE, STE 400
                                   IRVINE, CA 92614                            Midwest Ice Cream Company, LLC     LEASE: BUILDING AND LAND DATED 06/02/2017          $              ‐
                                   MILLER AND CANGEMI FARM
4768                               9650 STATE ROUTE 534
                                   MIDDLEFIELD, OH 44062                       Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                   MILLER AND CANGEMI FARM
4769                               9650 STATE ROUTE 534
                                   MIDDLEFIELD, OH 44062                       Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                   MILLER COLONY
4770                               5130 US HIGHWAY 89
                                   CHOTEAU, MT 59422                           Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                   MILLER COLONY
4771                               5130 US HIGHWAY 89
                                   CHOTEAU, MT 59422                           Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                   MILLER DAIRY
4772                               155 AGNEW ROAD
                                   PULASKI, TN 38478                           Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                   MILLER DAIRY
4773                               155 AGNEW ROAD
                                   PULASKI, TN 38478                           Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                   MILLER, M TODD AND LARRY D MILLER
4774                               2024 NIX CREEK RD
                                   MARION, NC 28752                            Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND                           $              ‐
                                   MILLER, M TODD AND LARRY D MILLER
4775                               2024 NIX CREEK RD
                                   MARION, NC 28752                            Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND                           $              ‐
                                   MILLER, M TODD
4776                               2024 NIX CREEK RD
                                   MARION, NC 28752                            Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND                           $              ‐



                                                                                                                                                                                   Page 180 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 181 of 304
                                                Dean Foods Company, et al.
                                                                                           Contract Exhibit

           Multiparty Contract
Item         References (1)                             Counterparty                       Debtor(s)                                           Contract Description       Cure Amounts
                                 MILLER, MICHAEL G
4777                             ADDRESS ON FILE
                                                                          Dean Foods Company                    PHANTOM SHARES AGREEMENT                              $              ‐
                                 MILLERDALE FARM
4778                             998 LEWIS HILL ROAD
                                 CROFTON, KY 42217                        Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                 MILLERDALE FARM
4779                             998 LEWIS HILL ROAD
                                 CROFTON, KY 42217                        Dean Foods Company                    TRANSPORTATION AGREEMENT                              $              ‐
                                 MILLIKEN PACKAGING CORP
                                 ATTN JOE REYNOLDS
4780
                                 920 MILLIKEN RD
                                 SPARTANBURG, SC 29303                    Dean Foods Of Wisconsin, LLC          LEASE: EQUIPMENT                                      $              ‐
                                 MILLRIDGE FARM
4781                             155 HAUN ROAD
                                 JAMESTOWN, PA 16134                      Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                 MILLRIDGE FARM
4782                             155 HAUN ROAD
                                 JAMESTOWN, PA 16134                      Dean Foods Company                    TRANSPORTATION AGREEMENT                              $              ‐
                                 MIMCO
                                 D/B/A BLAFORD FARMS
4783   6617 / 4783               ATTN SHAWN CONNOR
                                 4 MANHATTAN DR
                                 BURLINGTON, NJ 08016                     Dean Foods Company                    LICENSING AGREEMENT DATED 02/15/2016                  $              ‐
                                 MINICH FARMS ‐ TANK 2
4784                             3924 STATE ROUTE 861
                                 RIMERSBURG, PA 16248                     Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                 MINICH FARMS ‐ TANK 2
4785                             3924 STATE ROUTE 861
                                 RIMERSBURG, PA 16248                     Dean Foods Company                    TRANSPORTATION AGREEMENT                              $              ‐
                                 MINICH FARMS
4786                             3924 STATE ROUTE 861
                                 RIMERSBURG, PA 16248                     Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                 MINICH FARMS
4787                             3924 STATE ROUTE 861
                                 RIMERSBURG, PA 16248                     Dean Foods Company                    TRANSPORTATION AGREEMENT                              $              ‐
                                 MINNESOTA ENERGY RESOURCES CORPORATION
                                 D/B/A MERC‐NMU
4788
                                 2665 145TH ST W
                                 ROSEMOUNT, MN 55068‐0455                 Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT DATED 10/31/2011                     $           726.80
                                 MINNESOTA POLLUTION CONTROL AGENCY
                                 C/O PETROLEUM REMEDIATION PROGRAM
4789                             ATTN DON MILLESS
                                 520 LAFAYETTE RD N
                                 ST PAUL, MN 55155‐4194                   Dean Foods North Central, LLC         ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 04/21/2008     $              ‐
                                 MINOR BROTHERS
4790                             675 PAGE ROAD
                                 FREWSBURG, NY 14738                      Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                 MINOR BROTHERS
4791                             675 PAGE ROAD
                                 FREWSBURG, NY 14738                      Dean Foods Company                    TRANSPORTATION AGREEMENT                              $              ‐
                                 MINTEL GROUP LIMITED
                                 D/B/A MINTEL AMERICAS
4792                             ATTN SARAH PASKELL
                                 333 W WACKER DR, STE 1100
                                 CHICAGO, IL 60606                        Dean Dairy Holdings, LLC              IT CONTRACT DATED 10/01/2018                          $              ‐
                                 MINTEL INTERNATIONAL GROUP LTD
4793                             351 WEST HUBBARD ST, 8TH FLR
                                 CHICAGO, IL 60610                        Dean Foods Company                    SERVICE CONTRACT                                      $              ‐
                                 MINTEL INTERNATIONAL GROUP LTD
4794                             351 WEST HUBBARD ST, 8TH FLR
                                 CHICAGO, IL 60610                        Dean Dairy Holdings, LLC              SERVICE CONTRACT DATED 10/01/2018                     $              ‐
                                 MINTEL INTERNATIONAL GROUP LTD
                                 D/B/A MINTEL AMERICAS
4795                             ATTN SARAH PASKELL
                                 333 WEST WACKER DR, STE 1100
                                 CHICAGO, IL 60606                        Dean Dairy Holdings, LLC              SERVICE CONTRACT DATED 10/01/2018                     $              ‐
                                 MIRANDA, SANTOS
4796                             PO BOX 7911
                                 RIVERSIDE, CA 92513                      Alta‐Dena Certified Dairy, LLC        LEASE: BUILDING AND LAND DATED 01/21/2011             $              ‐
                                 MITCHELL DAIRY
4797                             913 MILLIRON ROAD
                                 BROOKVILLE, PA 15825                     Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                 MITCHELL DAIRY
4798                             913 MILLIRON ROAD
                                 BROOKVILLE, PA 15825                     Dean Foods Company                    TRANSPORTATION AGREEMENT                              $              ‐
                                 MITCHELL, WILLIAM
4799                             ADDRESS ON FILE
                                                                          Dean Foods Company                    PHANTOM SHARES AGREEMENT                              $              ‐
                                 MITCHELLS MILE HIGH RANCH INC
4800                             142 PINE CREEK ROAD
                                 LIVINGSTON, MT 59047                     Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                 MITCHELLS MILE HIGH RANCH INC
4801                             142 PINE CREEK ROAD
                                 LIVINGSTON, MT 59047                     Dean Foods Company                    TRANSPORTATION AGREEMENT                              $              ‐
                                 MITCH‐HILL DAIRY
4802                             702 KEISTER ROAD
                                 VENUS, PA 16364                          Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                 MITCH‐HILL DAIRY
4803                             702 KEISTER ROAD
                                 VENUS, PA 16364                          Dean Foods Company                    TRANSPORTATION AGREEMENT                              $              ‐
                                 MITHVA FARM
4804                             2413 PARKER ROAD
                                 NEW WOODSTOCK, NY 13122                  Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                 MITHVA FARM
4805                             2413 PARKER ROAD
                                 NEW WOODSTOCK, NY 13122                  Dean Foods Company                    TRANSPORTATION AGREEMENT                              $              ‐




                                                                                                                                                                                    Page 181 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 182 of 304
                                                Dean Foods Company, et al.
                                                                                                Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                               Debtor(s)                                     Contract Description       Cure Amounts
                                 MITSUBISHI CATERPILLAR FORKLIFT AMERICA INC
                                 ATTN MIKE WOODRUFF, SR NATIONAL ACCT MGR
4806   5200 / 4806               NATIONAL ACCOUNTS
                                 2121 W SAM HOUSTON PKWY N
                                 HOUSTON, TX 77043‐2305                        Suiza Dairy Group, LLC              PURCHASE CONTRACT                                 $              ‐
                                 MITSUBISHI CATERPILLAR FORKLIFT AMERICA INC
                                 ATTN MIKE WOODRUFF, SR NATIONAL ACCT MGR
4807                             NATIONAL ACCOUNTS
                                 2121 W SAM HOUSTON PKWY N
                                 HOUSTON, TX 77043‐2305                        Dean Foods Company                  PURCHASE CONTRACT                                 $              ‐
                                 MITSUBISHI CATERPILLAR FORKLIFT AMERICA INC
                                 ATTN MIKE WOODRUFF, SR NATIONAL ACCT MGR
4808   5201 / 4808               NATIONAL ACCOUNTS
                                 2121 W SAM HOUSTON PKWY N
                                 HOUSTON, TX 77043‐2305                        Suiza Dairy Group, LLC              PURCHASE CONTRACT                                 $              ‐
                                 MMI DINING SYSTEMS LLC
                                 ATTN TIM SCOTT, DIR PROCUREMENT
4809
                                 1000 RED FERN PLACE
                                 FLOWOOD, MS 39232                             Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 01/01/2008               $              ‐
                                 MMI DINING SYSTEMS LLC
                                 ATTN TOM SCOTT
4810
                                 1000 RED FERN PL                              Dean Dairy Holdings LLC
                                 FLOWOOD, MS 39232                             Suiza Dairy Group LLC               SALES CONTRACT/TRADE AGREEMENT                    $              ‐
                                 MOBILE FORCE LLC
                                 ATTN LUCAS KRAUT, DIR OF SALES
4811
                                 PO BOX 13427
                                 TEMPE, AZ 85284                               Suiza Dairy Group, LLC              PURCHASE CONTRACT DATED 12/06/2018                $              ‐
                                 MODERN PACKAGING INC
4812                             505 ACORN ST
                                 DEER PARK, NY 11729                           Dean Foods Company                  PURCHASE CONTRACT DATED 12/05/2017                $              ‐
                                 MODULAR SPACE CORPORATION
                                 ATTN JENNIFER WAGNER
4813
                                 232 LOUISIANA HWY 93
                                 SCOTT, LA 70583                               Southern Foods Group, LLC           LEASE: EQUIPMENT DATED 08/30/2017                 $              ‐
                                 MODULAR SPACE CORPORATION
                                 ATTN MARCOS PACHALIAN
4814
                                 21201 CABOT BLVD
                                 HAYWARD, CA 94545                             Berkeley Farms, LLC                 LEASE: EQUIPMENT                                  $              ‐
                                 MOMENTIVE SPECIALTY CHEMICALS INC
4815   5410 / 4815               12850 COLLECTION CENTER DRIVE
                                 CHICAGO, IL 60693                             Suiza Dairy Group, LLC              LETTER OF CREDIT                                  $              ‐
                                 MONONGAHELA POWER COMPANY
4816   4816 / 1507               5001 NASA BLVD
                                 FAIRMONT, WV 26554‐8248                       Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 12/30/2005                 $           553.10
                                 MONONGAHELA POWER COMPANY
4817   4817 / 1508               5001 NASA BLVD
                                 FAIRMONT, WV 26554‐8248                       Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 12/14/2005                 $              ‐
                                 MONROE COUNTY MILK PRODUCERS CO‐OP
                                 ATTN BRIAN RUCH, PRESIDENT
4818
                                 PO BOX 1006
                                 BLAKESLEE, PA 18610                           Tuscan/Lehigh Dairies, Inc.         SERVICE CONTRACT                                  $              ‐
                                 MONROE COUNTY MILK PRODUCERS CO‐OP
                                 D/B/A POCONO MOUNTAIN DAIRIES
4819                             ATTN DENNIS REX, PRESIDENT
                                 PO BOX 1006
                                 BLAKESLEE, PA 18610                           Tuscan/Lehigh Dairies, Inc.         SERVICE CONTRACT DATED 05/23/2018                 $              ‐
                                 MONROE COUNTY MILK PRODUCERS CO‐OP
4820                             PO BOX 1006
                                 BLAKESLEE, PA 18610                           Tuscan/Lehigh Dairies, Inc.         SERVICE CONTRACT DATED 03/06/1998                 $              ‐
                                 MONROE COUNTY MILK PRODUCERS CO‐OP
                                 ATTN BRIAN RUCH, PRESIDENT
4821
                                 PO BOX 1006
                                 BLAKESLEE, PA 18610                           Tuscan/Lehigh Dairies, Inc.         CUSTOMER AGREEMENT                                $              ‐
                                 MONROE COUNTY MILK PRODUCERS CO‐OP
                                 ATTN DENNIS REX, PRESIDENT
4822
                                 PO BOX 1006
                                 BLAKESLEE, PA 18610                           Tuscan/Lehigh Dairies, Inc.         CUSTOMER AGREEMENT                                $              ‐
                                 MONROE COUNTY MILK PRODUCERS CO‐OP
                                 ATTN DENNIS REX, PRESIDENT
4823
                                 PO BOX 1006
                                 BLAKESLEE, PA 18610                           Tuscan/Lehigh Dairies, Inc.         CUSTOMER AGREEMENT                                $              ‐
                                 MONROE COUNTY MILK PRODUCERS CO‐OP
                                 ATTN DENNIS REX, PRESIDENT
4824
                                 PO BOX 1006
                                 BLAKESLEE, PA 18610                           Tuscan/Lehigh Dairies, Inc.         CUSTOMER AGREEMENT                                $              ‐
                                 MONROE COUNTY MILK PRODUCERS CO‐OP
                                 ATTN DENNIS REX, PRESIDENT
4825
                                 PO BOX 1006
                                 BLAKESLEE, PA 18610                           Tuscan/Lehigh Dairies, Inc.         CUSTOMER AGREEMENT                                $              ‐
                                 MONROE COUNTY MILK PRODUCERS CO‐OP
                                 ATTN DENNIS REX, PRESIDENT
4826
                                 PO BOX 1006
                                 BLAKESLEE, PA 18610                           Tuscan/Lehigh Dairies, Inc.         CUSTOMER AGREEMENT                                $              ‐
                                 MONROE COUNTY MILK PRODUCERS CO‐OP
                                 D/B/A POCONO MOUNTAIN DAIRIES
4827                             ATTN DENNIS REX, PRESIDENT
                                 PO BOX 1006
                                 BLAKESLEE, PA 18610                           Tuscan/Lehigh Dairies, Inc.         CUSTOMER AGREEMENT DATED 05/23/2018               $              ‐
                                 MONROE COUNTY MILK PRODUCERS CO‐OP
4828                             PO BOX 1006
                                 BLAKESLEE, PA 18610                           Tuscan/Lehigh Dairies, Inc.         CUSTOMER AGREEMENT DATED 03/06/1996               $              ‐
                                 MONROE COUNTY MILK PRODUCERS COOPERATIVE
                                 ASSOCIATION
                                 D/B/A POCONO MOUNTAIN DAIRIES
4829                             ATTN DENNIS REX, PRESIDENT
                                 PO BOX 1006
                                 BLAKESLEE, PA 18610                           Tuscan/Lehigh Dairies, Inc.         CUSTOMER AGREEMENT DATED 05/23/2018               $              ‐




                                                                                                                                                                                   Page 182 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 183 of 304
                                                Dean Foods Company, et al.
                                                                                                   Contract Exhibit

            Multiparty Contract
Item          References (1)                           Counterparty                                Debtor(s)                                      Contract Description               Cure Amounts
                                   MONROE COUNTY MILK PRODUCERS COOPERATIVE
                                   ASSOCIATION
                                   D/B/A POCONO MOUNTAIN DAIRIES
4830                               ATTN MICHAEL A KANE, GEN MANAGER
                                   PO BOX 1006
                                   BLAKESLEE, PA 18610                            Tuscan/Lehigh Dairies, Inc.         CUSTOMER AGREEMENT DATED 11/08/2017                        $              ‐
                                   MONROE COUNTY MILK PRODUCERS COOPERATIVE
                                   ASSOCIATION
                                   D/B/A POCONO MOUNTAIN DAIRIES
4831                               ATTN MIACHAEL A KANE , GM
                                   PO BOX 1006
                                   BLAKESLEE, PA 18610                            Tuscan/Lehigh Dairies, Inc.         CUSTOMER AGREEMENT                                         $              ‐
                                   MONROE, MARVIN J
4832                               ADDRESS ON FILE
                                                                                  Dean Foods Company                  STOCK OPTION AGREEMENT                                     $              ‐
                                   MONTGOMERY, DON
4833                               6400 TEXOMA PKWY
                                   SHERMAN, TX 75090                              Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 06/06/2016                  $           700.00
                                   MONTGOMERY, DON
4834                               6400 TEXOMA PKWY
                                   SHERMAN, TX 75090                              Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 02/14/2019                  $               ‐
                                   MOODY, RANDY W
4835                               ADDRESS ON FILE
                                                                                  Dean Foods Company                  PHANTOM SHARES AGREEMENT                                   $              ‐
                                   MOORE, LARRY O
                                   C/O JONES & KELLER PC
4836                               ATTN RONALD J SNOW
                                   1999 BROADWAY STE 3150
                                   DENVER, CO 80202                               Southern Foods Group, LLC           LEASE: BUILDING AND LAND                                   $               ‐
                                   MORAN FOODS LLC
                                   D/B/A SAVE‐A‐LOT LTD
4837                               ATTN BRYANT HARRIS, CHIEF COMMERICAL OFFICER
                                   400 NW PLAZA DR
                                   ST ANN, MO 63074                               Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT DATED 02/07/2019                        $              ‐
                                   MOREHOUSE, LYNN
4838                               ADDRESS ON FILE
                                                                                  Dean Foods Company                  PHANTOM SHARES AGREEMENT                                   $               ‐
                                   MORGAN STANLEY BANK NA
                                   ATTN: MR. STEPHEN BRYAN PENWELL
4839   3003 / 4153 / 4753 / 4839
                                   1585 BROADWAY AVENUE
                                   NEW YORK, NY 10036                             Midwest Ice Cream Company, LLC      LEASE: BUILDING AND LAND DATED 01/27/2016                  $              ‐
                                   MORGAN STANLEY CAPITAL SERVICES LLC
                                   C/O MORGAN STANLEY & CO LLC
4840                               ATTN CLOSE‐OUT NOTICES
                                   1585 BROADWAY
                                   NEW YORK, NY 10036‐8293                        Dean Foods Company                  DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT       $               ‐
                                   MORGAN STANLEY CAPITAL SERVICES LLC
                                   C/O MORGAN STANLEY & CO LLC
4841                               ATTN CLOSE‐OUT NOTICES
                                   1585 BROADWAY
                                   NEW YORK, NY 10036‐8293                        Dean Foods Company                  DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT       $              ‐
                                   MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC
                                   ATTN JAMES FLAUM
4842   3004 / 4154 / 4754 / 4842
                                   1585 BROADWAY, 25TH FL
                                   NEW YORK, NY 10036                             Midwest Ice Cream Company, LLC      LEASE: BUILDING AND LAND DATED 01/27/2016                  $              ‐
                                   MORING DISPOSAL INC
4843                               306 E MAIN ST
                                   FORRESTON, IL 61030                            Dean Dairy Holdings, LLC            PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/20/2010   $              ‐
                                   MORNINGSTAR FOODS LLC
                                   C/O SAPUTO INC
4844                               ATTN REAL ESTATE DEPT
                                   6869 METROPOLITAIN BLVD E
                                   MONTREAL, QC H1P 1X8                           Dean Foods Company                  LEASE: BUILDING AND LAND DATED 01/03/2013                  $               ‐
                                   MORNINGSTAR FOODS LLC
                                   F/K/A SAPUTO DAIRY FOODS USA LLC
4845   2399 / 4845 / 7968          ATTN FRANK PRADELLA
                                   2711 N HASKELL AVE, STE 3700
                                   DALLAS, TX 75204                               Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 07/25/2013                         $              ‐
                                   MORNINGSTAR FOODS LLC
                                   F/K/A SAPUTO DAIRY FOODS USA LLC
4846   4846 / 4025                 ATTN FRANK PRADELLA
                                   2711 N HASKELL AVE, STE 3700
                                   DALLAS, TX 75204                               Dean Foods Company                  LICENSING AGREEMENT DATED 03/29/2013                       $               ‐
                                   MOSELEY, ROBERT AND LOUISE
4847                               3915 SHANNON DR
                                   PARIS, TX 75462                                Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 02/23/2017                  $              ‐
                                   MOSELEY, ROBERT AND LOUISE
4848                               3915 SHANNON DR
                                   PARIS, TX 75462                                Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 02/23/2017                  $               ‐
                                   MOSELEY, ROBERT AND LOUISE
4849                               3915 SHANNON DR
                                   PARIS, TX 75462                                Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 09/19/2019                  $               ‐
                                   MOTION INDUSTRIES INC
                                   ATTN DONALD BLAND, CORP ACCOUNTS DEPT
4850
                                   1605 ALTON CT
                                   BIRMINGHAM, AL 35210                           Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 01/01/2013                         $        565,328.74
                                   MOTION INDUSTRIES INC
                                   ATTN DONALD BLAND, CORP ACCOUNTS DEPT
4851
                                   1605 ALTON CT
                                   BIRMINGHAM, AL 35210                           Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 09/27/2019                         $               ‐
                                   MOUNTAIN LEGACY PROPERTIES LLC
4852   4852 / 3241                 3404 YELLOW BUCKEYE LN
                                   ZEBULON, NC 27597                              Dean Foods Company                  LEASE: BUILDING AND LAND DATED 05/16/2017                  $               ‐
                                   MOUNTAIN LEGACY PROPERTIES LLC
4853   4853 / 3239                 3404 YELLOW BUCKEYE LN
                                   ZEBULON, NC 27597                              Dean Foods Company                  LEASE: BUILDING AND LAND DATED 05/16/2017                  $               ‐
                                   MOUNTAIN LEGACY PROPERTIES LLC
4854   4854 / 3240                 3404 YELLOW BUCKEYE LN
                                   ZEBULON, NC 27597                              Dean Foods Company                  LEASE: BUILDING AND LAND DATED 05/16/2017                  $               ‐



                                                                                                                                                                                                Page 183 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 184 of 304
                                                Dean Foods Company, et al.
                                                                                           Contract Exhibit

            Multiparty Contract
Item          References (1)                           Counterparty                        Debtor(s)                                               Contract Description       Cure Amounts
                                   MOUNTAIN LEGACY PROPERTIES LLC
4855   4855 / 3565                 3404 YELLOW BUCKEYE LN
                                   ZEBULON, NC 27597                    Dean Foods Company                          LEASE: BUILDING AND LAND DATED 10/05/2017             $              ‐
                                   MOUNTAIN LEGACY PROPERTIES LLC
4856   4856 / 3566                 3404 YELLOW BUCKEYE LN
                                   ZEBULON, NC 27597                    Dean Foods Company                          LEASE: BUILDING AND LAND                              $               ‐
                                   MOUNTAIN LEGACY PROPERTIES LLC
4857                               3404 YELLOW BUCKEYE LN
                                   ZEBULON, NC 27597                    Suiza Dairy Group, LLC                      LEASE: BUILDING AND LAND                              $              ‐
                                   MOUNTAIN LEGACY PROPERTIES LLC
4858                               3404 YELLOW BUCKEYE LN
                                   ZEBULON, NC 27597                    Suiza Dairy Group, LLC                      LEASE: BUILDING AND LAND                              $              ‐
                                   MOUNTAIN LEGACY PROPERTIES LLC
4859                               3404 YELLOW BUCKEYE LN
                                   ZEBULON, NC 27597                    Suiza Dairy Group, LLC                      LEASE: BUILDING AND LAND                              $               ‐
                                   MOUNTAIN VIEW COLONY
4860                               14435 OSWALD ROAD
                                   BROADVIEW, MT 59015                  Dean Foods Company                          INDEPENDENT PRODUCER CONTRACT                         $              ‐
                                   MOUNTAIN VIEW COLONY
4861                               14435 OSWALD ROAD
                                   BROADVIEW, MT 59015                  Dean Foods Company                          TRANSPORTATION AGREEMENT                              $              ‐
                                   MOWREY'S SPRUCELAWN FARM
4862                               3272 HORMTOWN RD
                                   REYNOLDSVILLE, PA 15851              Dean Foods Company                          INDEPENDENT PRODUCER CONTRACT                         $               ‐
                                   MOWREY'S SPRUCELAWN FARM
4863                               3272 HORMTOWN RD
                                   REYNOLDSVILLE, PA 15851              Dean Foods Company                          TRANSPORTATION AGREEMENT                              $               ‐
                                   MRI SOFTWARE REAL ASSET MANAGEMENT
                                   GLOBAL HEADQUARTERS
4864
                                   28925 FOUNTAIN PKWY
                                   SOLON, OH 44139                      Dean Foods Company                          IT ‐ SOFTWARE MAINTENANCE AGREEMENT                   $              ‐
                                   MRV MARKETING LLC
                                   ATTN JEFF DEJESSE, CFO
4865
                                   31877 DEL OBISPO ST, STE 203
                                   SAN JUAN CAPISTRANO, CA 92675        Country Fresh LLC                           SERVICE CONTRACT                                      $               ‐
                                   MRV MARKETING LLC
                                   ATTN JEFF DEJESSE, CFO
4866
                                   31877 DEL OBISPO ST, STE 203
                                   SAN JUAN CAPISTRANO, CA 92675        Dean Foods Company                          SERVICE CONTRACT                                      $              ‐
                                   MRV MARKETING LLC
                                   ATTN JEFF DEJESSE, CFO
4867
                                   31877 DEL OBISPO ST, STE 203
                                   SAN JUAN CAPISTRANO, CA 92675        Dean Foods Company                          SERVICE CONTRACT                                      $               ‐
                                   MRV MARKETING LLC
                                   ATTN JEFF DEJESSE, CFO
4868
                                   31877 DEL OBISPO ST, STE 203
                                   SAN JUAN CAPISTRANO, CA 92675        Dean Foods Company                          SERVICE CONTRACT                                      $               ‐
                                   MRV MARKETING LLC
                                   ATTN JEFF DEJESSE, CFO
4869
                                   31877 DEL OBISPO ST, STE 203
                                   SAN JUAN CAPISTRANO, CA 92675        Dean Foods Company                          SERVICE CONTRACT                                      $               ‐
                                   MRV MARKETING LLC
                                   ATTN JEFF DEJESSE, CFO
4870
                                   31877 DEL OBISPO ST, STE 203         Dean Dairy Holdings LLC
                                   SAN JUAN CAPISTRANO, CA 92675        Suiza Dairy Group LLC                       SERVICE CONTRACT                                      $               ‐
                                   MRV MARKETING LLC
                                   D/B/A MRV DAIRY SOLUTIONS
4871                               ATTN REY RIVERA, PRESIDENT
                                   26382 VIA DE ANZA
                                   SAN JUAN CAPISTRANO, CA 92675        Suiza Dairy Group, LLC                      ADVERTISING CONTRACT DATED 04/10/2015                 $        163,092.53
                                   MSLI GP
                                   6100 NEIL RD, STE 210
4872
                                   DEPT 511, VOLUME LICENSING
                                   RENO, NV 89511‐1137                  Dean Foods Company                          IT CONTRACT DATED 10/15/2002                          $               ‐
                                      MTW INC
4873   283 / 596 / 1940 / 4632 / 4873 2925 VAIL AVE
                                      COMMERCE, CA 90040                Dean Holding Company                        INDEMNITY AGREEMENT                                   $              ‐
                                      MTW INC
                                      ATTN DEBRA ALSER
4874
                                      903 GENEVA ST
                                      DELAVAN, WI 53115                 Verifine Dairy Products Of Sheboygan, LLC   LOGISTICS CONTRACT DATED 06/15/2007                   $              ‐
                                   MUGNAINI, DOLORES
4875   1126 / 1136 / 1146 / 4875   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                       Model Dairy, LLC                            LEASE: BUILDING AND LAND DATED 08/14/2000             $              ‐
                                   MUGNAINI, DOLORES
4876   1127 / 1137 / 4876          241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                       Model Dairy, LLC                            LEASE: BUILDING AND LAND DATED 09/05/2005             $               ‐
                                   MUGNAINI, DOLORES
4877   1128 / 1138 / 1147 / 4877   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                       Model Dairy, LLC                            LEASE: BUILDING AND LAND DATED 09/01/1990             $              ‐
                                   MUGNAINI, DOLORES
4878   1129 / 1139 / 1148 / 4878   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                       Model Dairy, LLC                            LEASE: BUILDING AND LAND DATED 08/14/2000             $              ‐
                                   MUGNAINI, DOLORES
4879   1130 / 1140 / 4879          241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                       Model Dairy, LLC                            LEASE: BUILDING AND LAND DATED 10/16/2011             $               ‐
                                   MUGNAINI, DOLORES
4880   1131 / 1141 / 1149 / 4880   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                       Model Dairy, LLC                            LEASE: BUILDING AND LAND DATED 09/01/1990             $              ‐
                                   MUGNAINI, DOLORES
4881   1132 / 1142 / 1150 / 4881   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                       Model Dairy, LLC                            LEASE: BUILDING AND LAND DATED 08/14/2000             $               ‐
                                   MUGNAINI, DOLORES
4882   1133 / 1143 / 4882          241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                       Model Dairy, LLC                            LEASE: BUILDING AND LAND DATED 09/05/2005             $              ‐
                                   MUGNAINI, DOLORES
4883   1134 / 1144 / 4883          241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                       Model Dairy, LLC                            LEASE: BUILDING AND LAND DATED 10/16/2011             $               ‐




                                                                                                                                                                                         Page 184 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 185 of 304
                                                Dean Foods Company, et al.
                                                                                          Contract Exhibit

            Multiparty Contract
Item          References (1)                            Counterparty                      Debtor(s)                                      Contract Description       Cure Amounts
                                   MUGNAINI, DOLORES
4884   1135 / 1145 / 1151 / 4884   241 RIDGE ST, 4TH FL
                                   RENO, NV 89501                      Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 09/01/1990          $              ‐
                                   MULTI ROSE JERSEYS INC 2
4885                               1636 FIR AVENUE
                                   ROCK RAPIDS, IA 51246               Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                   MULTI ROSE JERSEYS INC 2
4886                               1636 FIR AVENUE
                                   ROCK RAPIDS, IA 51246               Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                   MULTI ROSE JERSEYS INC
4887                               1636 FIR AVENUE
                                   ROCK RAPIDS, IA 51246               Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                   MULTI ROSE JERSEYS INC
4888                               1636 FIR AVENUE
                                   ROCK RAPIDS, IA 51246               Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                   MURANAKA, GLENN K
4889                               ADDRESS ON FILE
                                                                       Dean Foods Company                    PHANTOM SHARES AGREEMENT                           $              ‐
                                   MURPHY, DWIGHT E AND TERRI L
4890                               BOX 100
                                   WINFIELD, TN 37892                  Mayfield Dairy Farms, LLC             LEASE: BUILDING AND LAND DATED 02/26/2018          $           575.00
                                   MURPHY, DWIGHT E AND TERRI L
4891                               BOX 100
                                   WINFIELD, TN 37893                  Mayfield Dairy Farms, LLC             LEASE: BUILDING AND LAND DATED 11/30/2007          $              ‐
                                   MURPHY, EDWARD
4892                               ADDRESS ON FILE
                                                                       Dean Foods Company                    PHANTOM SHARES AGREEMENT                           $              ‐
                                   MURPHY, KEITH M
4893                               ADDRESS ON FILE
                                                                       Dean Foods Company                    PHANTOM SHARES AGREEMENT                           $              ‐
                                   MURPHY, RYAN E
4894                               ADDRESS ON FILE
                                                                       Dean Foods Company                    PHANTOM SHARES AGREEMENT                           $              ‐
                                   MURPHY, WILLIAM R
4895                               ADDRESS ON FILE
                                                                       Dean Foods Company                    PHANTOM SHARES AGREEMENT                           $              ‐
                                   MURRAY INDUSTRIAL WAREHOUSING INC
4896                               PO BOX 1051
                                   MURRAY, KY 42071                    Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 02/23/2018          $          1,600.00
                                   MURRAY, THOMAS N
4897                               ADDRESS ON FILE
                                                                       Dean Foods Company                    EMPLOYMENT AGREEMENT                               $              ‐
                                   MURRAY, THOMAS N.
4898                               ADDRESS ON FILE
                                                                       Dean Foods Company                    CHANGE OF CONTROL AGREEMENT                        $              ‐
                                   MURRAY, THOMAS N.
4899                               ADDRESS ON FILE
                                                                       Dean Foods Company                    PERFORMANCE SHARE UNIT AGREEMENT                   $              ‐
                                   MURRAY, THOMAS N.
4900                               ADDRESS ON FILE
                                                                       Dean Foods Company                    RESTRICTED STOCK UNIT AGREEMENT                    $              ‐
                                   MUSE, JOHN R R.
4901                               ADDRESS ON FILE
                                                                       Dean Foods Company                    RESTRICTED STOCK AWARDS                            $              ‐
                                   MUSE, JOHN R R.
4902                               ADDRESS ON FILE
                                                                       Dean Foods Company                    RESTRICTED STOCK UNIT AGREEMENT                    $              ‐
                                   MYERS, SUSAN M
4903                               ADDRESS ON FILE
                                                                       Dean Foods Company                    PHANTOM SHARES AGREEMENT                           $              ‐
                                   MY‐WAY TRANSPORTATION INC
                                   ATTN DANNY JOWERS, OPS MGR
4904
                                   191 H&H RD
                                   HANCEVILLE, AL 35077                Dean Dairy Holdings, LLC              FREIGHT SERVICES AGREEMENT DATED 08/31/2018        $              ‐
                                   NADEAU, THERESA M
4905                               ADDRESS ON FILE
                                                                       Dean Foods Company                    PHANTOM SHARES AGREEMENT                           $              ‐
                                   NAGLE TOLEDO INC
                                   ATTN ED NAGLE
4906
                                   4520 MOLINE‐MARTIN RD
                                   WALBRIDGE, OH 73465                 Dean Dairy Holdings, LLC              LOGISTICS CONTRACT DATED 03/20/2014                $              ‐
                                   NAGLE TOLEDO INC
                                   ATTN ED NAGLE
4907
                                   4520 MOLINE‐MARTIN RD
                                   WALBRIDGE, OH 73465                 Dean Dairy Holdings, LLC              LOGISTICS CONTRACT DATED 03/01/2017                $              ‐
                                   NAJA FARMS, LLC
4908                               299 WEST AMES ROAD
                                   CANAJOHARIE, NY 13317               Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                   NAJA FARMS, LLC
4909                               299 WEST AMES ROAD
                                   CANAJOHARIE, NY 13317               Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                   NALCO
                                   ATTN ALEXANDRA BLAIR
4910
                                   1601 W DIEHL RD
                                   NAPERVILLE, IL 60563‐1198           Dean Dairy Holdings, LLC              ENVIRONMENTAL CLEAN‐UP AGREEMENT                   $         13,104.05
                                   NALCO
                                   ATTN ALEXANDRA BLAIR
4911
                                   1601 W DIEHL RD
                                   NAPERVILLE, IL 60563‐1198           Dean Dairy Holdings, LLC              ENVIRONMENTAL CLEAN‐UP AGREEMENT                   $              ‐
                                   NALCO
                                   ATTN ALEXANDRA BLAIR
4912
                                   1601 W DIEHL RD
                                   NAPERVILLE, IL 60563‐1198           Dean Dairy Holdings, LLC              ENVIRONMENTAL CLEAN‐UP AGREEMENT                   $              ‐
                                   NARWOLD DAIRY INC.
4913                               12909 NORTH STATE ROAD 229
                                   BATESVILLE, IN 47006                Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                   NARWOLD DAIRY INC.
4914                               12909 NORTH STATE ROAD 229
                                   BATESVILLE, IN 47006                Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐




                                                                                                                                                                               Page 185 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 186 of 304
                                                Dean Foods Company, et al.
                                                                                                    Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                                  Debtor(s)                                        Contract Description                        Cure Amounts
                                 NASH FAMILY FARMS LLC
4915                             3983 41A NORTH
                                 CHAPEL HILL, TN 37034                            Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 NASH FAMILY FARMS LLC
4916                             3983 41A NORTH
                                 CHAPEL HILL, TN 37034                            Dean Foods Company                    TRANSPORTATION AGREEMENT                                             $              ‐
                                 NASHVILLE & DAVIDSON COUNTY ELECTRIC POWER BOARD
                                 1214 CHURCH ST
4917
                                 NASHVILLE, TN 37246
                                                                                  Suiza Dairy Group, LLC                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/19/2014   $              ‐
                                 NASHVILLE & DAVIDSON COUNTY ELECTRIC POWER BOARD
                                 1214 CHURCH ST
4918
                                 NASHVILLE, TN 37246
                                                                                  Suiza Dairy Group, LLC                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/19/2014   $              ‐
                                 NASHVILLE & DAVIDSON COUNTY ELECTRIC POWER BOARD
                                 1214 CHURCH ST
4919
                                 NASHVILLE, TN 37246
                                                                                  Dean Dairy Holdings, LLC              THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/19/2014   $              ‐
                                 NASHVILLE & DAVIDSON COUNTY ELECTRIC POWER BOARD
                                 1214 CHURCH ST
4920
                                 NASHVILLE, TN 37246
                                                                                  Dean Dairy Holdings, LLC              THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/19/2014   $              ‐
                                 NASHVILLE ELECTRIC SERVICE
                                 ATTN JOSH JONES
4921   4921 / 3951
                                 1214 CHURCH ST
                                 NASHVILLE, TN 37203                              Dean Foods Company                    LEASE: EQUIPMENT DATED 07/01/1982                                    $               ‐
                                 NASHVILLE ELECTRIC SERVICE
                                 ATTN JOSH JONES
4922   4922 / 4374
                                 1214 CHURCH ST
                                 NASHVILLE, TN 37203                              Dean Foods Company                    LEASE: EQUIPMENT DATED 06/23/1987                                    $              ‐
                                 NASHVILLE ELECTRIC SERVICE
                                 ATTN JOSH JONES
4923
                                 1214 CHURCH ST
                                 NASHVILLE, TN 37203                              Suiza Dairy Group, LLC                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/06/2015   $        194,311.94
                                 NASHVILLE ELECTRIC SERVICE
                                 ATTN JOSH JONES
4924
                                 1214 CHURCH ST
                                 NASHVILLE, TN 37203                              Dean Dairy Holdings, LLC              THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 01/31/2017   $              ‐
                                 NASHVILLE ELECTRIC SERVICE
                                 ATTN JOSH JONES
4925
                                 1214 CHURCH ST
                                 NASHVILLE, TN 37246                              Suiza Dairy Group, LLC                LEASE: EQUIPMENT DATED 08/31/2016                                    $              ‐
                                 NASHVILLE ELECTRIC SERVICE
                                 ATTN JOSH JONES
4926
                                 1214 CHURCH ST
                                 NASHVILLE, TN 37246                              Suiza Dairy Group, LLC                LEASE: EQUIPMENT DATED 08/31/2016                                    $              ‐
                                 NASHVILLE GAS COMPANY
                                 ATTN MELANIE ESTRIDGE
4927
                                 665 MAINSTREAM DR
                                 NASHVILLE, TN 37228                              Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT                                                     $              ‐
                                 NASHVILLE GAS COMPANY
                                 ATTN MELANIE ESTRIDGE
4928
                                 665 MAINSTREAM DR
                                 NASHVILLE, TN 37228                              Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT                                                     $              ‐
                                 NATHAN B. HOOVER
4929                             6260 US HIGHWAY 68 EAST
                                 HOPKINSVILLE, KY 42240                           Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 NATHAN B. HOOVER
4930                             6260 US HIGHWAY 68 EAST
                                 HOPKINSVILLE, KY 42240                           Dean Foods Company                    TRANSPORTATION AGREEMENT                                             $              ‐
                                 NATIONAL CARRIERS INC
4931                             PO BOX 871107
                                 KANSAS CITY, MO 64187                            Dean Foods Company                    TRANSPORTATION AGREEMENT                                             $         55,823.04
                                 NATIONAL DCP LLC
                                 ATTN CEO
4932
                                 3805 CRESTWOOD PKWY, 4TH FL
                                 DULUTH, GA 30096                                 Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 10/26/2015                                    $               ‐
                                 NATIONAL DCP LLC
                                 ATTN CEO
4933
                                 3805 CRESTWOOD PKWY, 4TH FL
                                 DULUTH, GA 30096                                 Suiza Dairy Group, LLC                VENDOR AGREEMENT DATED 10/26/2015                                    $              ‐
                                 NATIONAL DCP LLC
                                 ATTN CEO
4934
                                 3805 CRESTWOOD PKWY, 4TH FL
                                 DULUTH, GA 30096                                 Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 12/09/2015                                    $              ‐
                                 NATIONAL DCP LLC
                                 ATTN CEO
4935
                                 3805 CRESTWOOD PKWY, 4TH FL
                                 DULUTH, GA 30096                                 Suiza Dairy Group, LLC                VENDOR AGREEMENT DATED 12/09/2015                                    $              ‐
                                 NATIONAL DCP LLC
                                 ATTN CEO
4936
                                 3805 CRESTWOOD PKWY, 4TH FL
                                 DULUTH, GA 30096                                 Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 10/26/2015                                    $              ‐
                                 NATIONAL DCP LLC
                                 ATTN CEO
4937
                                 3805 CRESTWOOD PKWY, 4TH FL
                                 DULUTH, GA 30096                                 Suiza Dairy Group, LLC                VENDOR AGREEMENT DATED 10/26/2015                                    $              ‐
                                 NATIONAL DCP LLC
                                 ATTN CEO
4938
                                 3805 CRESTWOOD PKWY, 4TH FL
                                 DULUTH, GA 30096                                 Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 08/01/2017                                    $              ‐
                                 NATIONAL DCP LLC
                                 ATTN CEO
4939
                                 3805 CRESTWOOD PKWY, 4TH FL
                                 DULUTH, GA 30096                                 Suiza Dairy Group, LLC                VENDOR AGREEMENT DATED 08/01/2017                                    $              ‐
                                 NATIONAL DCP LLC
                                 ATTN CEO
4940
                                 3805 CRESTWOOD PKWY, 4TH FL
                                 DULUTH, GA 30096                                 Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 08/01/2017                                    $               ‐



                                                                                                                                                                                                            Page 186 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 187 of 304
                                                Dean Foods Company, et al.
                                                                                                    Contract Exhibit

            Multiparty Contract
Item          References (1)                          Counterparty                                   Debtor(s)                                      Contract Description                        Cure Amounts
                                    NATIONAL DCP LLC
                                    ATTN CEO
4941
                                    3805 CRESTWOOD PKWY, 4TH FL
                                    DULUTH, GA 30096                                Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 08/01/2017                                    $               ‐
                                    NATIONAL FLUID MILK PROCESSOR PROMOTION BOARD
4942                                PO BOX 37094
                                    BALTIMORE, MD 21297                             Dean Foods Company                 PRE‐PETITION MILK                                                    $      3,089,691.00
                                    NATIONAL GRID
4943   4943 / 3387                  PO BOX 11735
                                    NEWARK, NJ 07101‐4735                           Garelick Farms, LLC                INDEPENDENT CONTRACTORS                                              $        146,774.44
                                    NATIONAL GRID
4944   5634 / 4944                  PO BOX 11735
                                    NEWARK, NJ 07101‐4735                           Garelick Farms, LLC                INDEPENDENT CONTRACTORS                                              $              ‐
                                    NATIONAL GRID
4945                                PO BOX 11735
                                    NEWARK, NJ 07101‐4735                           Garelick Farms, LLC                INDEPENDENT CONTRACTORS                                              $               ‐
                                    NATIONAL GRID
4946                                PO BOX 11735
                                    NEWARK, NJ 07101‐4735                           Garelick Farms, LLC                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)                    $               ‐
                                    NATIONAL GRID
4947                                PO BOX 11735
                                    NEWARK, NJ 07101‐4735                           Garelick Farms, LLC                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)                    $               ‐
                                    NATIONAL GRID
4948                                PO BOX 11735
                                    NEWARK, NJ 07101‐4735                           Garelick Farms, LLC                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 10/08/2012   $               ‐
                                    NATIONAL INFORMATION SOLUTIONS COOPERTIVE INC
                                    ATTN CEO
4949
                                    3201 NYGREN DR NW
                                    MANDAN, ND 58554‐0728                           Suiza Dairy Group, LLC             SERVICE CONTRACT DATED 06/30/2014                                    $              ‐
                                    NATIONAL UTILITY SERVICE INC
                                    D/B/A NUS CONSULTING GROUP
4950                                ATTN ARNOLD FRANKEL, GENERAL MGR
                                    1 MAYNARD DR
                                    PARK RIDGE, NJ 08656                            Suiza Dairy Group, LLC             SERVICE CONTRACT DATED 10/25/2010                                    $               ‐
                                    NATIONAL UTILITY SERVICE INC
                                    D/B/A NUS CONSULTING GROUP
4951                                ATTN ARNOLD FRANKEL, GENERAL MGR
                                    1 MAYNARD DR
                                    PARK RIDGE, NJ 08656                            Suiza Dairy Group, LLC             SERVICE CONTRACT DATED 10/25/2010                                    $              ‐
                                    NAVAJO EXPRESS INC
4952                                1400 W 64TH AVE
                                    DENVER, CO 80211                                Dean Dairy Holdings, LLC           FREIGHT SERVICES AGREEMENT DATED 07/18/2016                          $         17,403.94
                                    NAVARRO PECAN COMPANY INC
                                    ATTN DANIEL J ZEDAN
4953
                                    2131 HWY 31 E
                                    CORSICANA, TX 75109                             Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 05/01/2017                                   $               ‐
                                    NAVARRO PECAN COMPANY INC
                                    ATTN DANIEL J ZEDAN
4954
                                    32W273 ARMY TRAIL RD, STE 200
                                    WAYNE, IL 60184                                 Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/01/2012                                   $        346,876.94
                                    NAVIGATOR GROUP PURCHASING INC
4955                                25‐A VREELAND RD, STE 200
                                    FLORHAM PARK, NJ 07932                          Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 10/01/2015                                   $               ‐
                                    NAVIGATOR GROUP PURCHASING INC
4956                                25‐A VREELAND RD, STE 200
                                    FLORHAM PARK, NJ 07932                          Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 09/30/2019                                   $              ‐
                                    NAVIGATOR GROUP PURCHASING INC
                                    ATTN MARK EATON, CEO
4957
                                    1000 CORPORATE CENTER DR, STE 100
                                    FRANKLIN, TN 37067                              Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 10/01/2011                                   $               ‐
                                    NAVIGATORS INSURANCE COMPANY
4958                                1 PENN PLAZA
                                    NEW YORK, NY 10119                              Dean Foods Company                 INSURANCE POLICIES                                                   $               ‐
                                    NAVISTAR INC
4959                                PO BOX 844508                                   Suiza Dairy Group LLC
                                    DALLAS, TX 75284                                Dean Dairy Holdings LLC            PURCHASE CONTRACT / PURCHASE ORDER                                   $        735,052.40
                                    NCR CORPORATION
4960                                864 SPRING ST NW
                                    ATLANTA, GA 30308                               Dean Services, LLC                 SALES CONTRACT/TRADE AGREEMENT                                       $               ‐
                                    NEAPOLITAN GROUP HOLDINGS LLC
                                    C/O SUN CAPITAL PARTNERS INC
4961                                ATTN JARED D WIEN
                                    5200 TOWN CTR CIRCLE, STE 600
                                    BOCA RATON, FL 33486                            Dean Foods Company                 PURCHASE CONTRACT DATED 05/09/2019                                   $              ‐
                                    NEC EPS HOLDING LLC
                                    C/O NEW ENERGY CAPITAL CORP
       628 / 1490 / 2803 / 4321 /
4962                                ATTN DANIEL GOLDMAN, CFO
       4962
                                    890 WINTER ST, STE 170                                                             FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                    WALTHAM, MA 02451                               Dean Foods Company                 04/15/2005                                                           $               ‐
                                    NEC EPS HOLDING LLC
                                    C/O NEW ENERGY CAPITAL CORP
       629 / 1491 / 2804 / 4322 /
4963                                ATTN DANIEL GOLDMAN, CFO
       4963
                                    890 WINTER ST, STE 170                                                             FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                    WALTHAM, MA 02451                               Dean Foods Company                 04/15/2005                                                           $               ‐
                                    NEIL OR KAREN FISHER
4964                                235 HOUSE ROAD
                                    RICHFIELD SPRINGS, NY 13439                     Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $               ‐
                                    NEIL OR KAREN FISHER
4965                                235 HOUSE ROAD
                                    RICHFIELD SPRINGS, NY 13439                     Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $              ‐
                                    NEIL Z. OR ELSIE W. MARTIN
4966                                604 OLD LINE ROAD
                                    MANHEIM, PA 17545                               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $               ‐
                                    NEIL Z. OR ELSIE W. MARTIN
4967                                604 OLD LINE ROAD
                                    MANHEIM, PA 17545                               Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $               ‐
                                    NELJEAN FARMS
                                    263 OLD WINTER HOLLOW ROAD
4968
                                    PO BOX 138
                                    NEW KINGSTON, NY 12459                          Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $               ‐


                                                                                                                                                                                                           Page 187 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 188 of 304
                                                Dean Foods Company, et al.
                                                                                               Contract Exhibit

            Multiparty Contract
Item          References (1)                            Counterparty                           Debtor(s)                                      Contract Description       Cure Amounts
                                     NELJEAN FARMS
                                     263 OLD WINTER HOLLOW ROAD
4969
                                     PO BOX 138
                                     NEW KINGSTON, NY 12459                 Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                     NELSON AND/OR ANNETTE HOOVER
4970                                 700 ARTHUR HENDERSON ROAD
                                     ELKTON, KY 42220                       Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                     NELSON AND/OR ANNETTE HOOVER
4971                                 700 ARTHUR HENDERSON ROAD
                                     ELKTON, KY 42220                       Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                     NELSON OR BARBARA MILLER
4972                                 303 CULLEN ROAD
                                     RICHFIELD SPRINGS, NY 13439            Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                     NELSON OR BARBARA MILLER
4973                                 303 CULLEN ROAD
                                     RICHFIELD SPRINGS, NY 13439            Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                     NERO, PAUL C
4974                                 ADDRESS ON FILE
                                                                            Dean Foods Company                    PHANTOM SHARES AGREEMENT                           $              ‐
                                     NESCO RESOURCE LLC
                                     ATTN AMY SYLVESTRE, BUSINESS DEV MGR
4975
                                     6140 PARKLAND BLVD
                                     MAYFIELD HTS, OH 44124                 Dean Foods Company                    EMPLOYMENT AGENCY DATED 07/12/2019                 $              ‐
                                     NESTLE DREYER'S ICE CREAM COMPANY
                                     ATTN GENERAL COUNSEL
4976
                                     5929 COLLEGE AVE
                                     OAKLAND, CA 94618                      Dean Dairy Holdings, LLC              PURCHASE CONTRACT                                  $              ‐
                                     NESTLE DREYER'S ICE CREAM COMPANY
                                     ATTN GENERAL COUNSEL
4977
                                     5929 COLLEGE AVE
                                     OAKLAND, CA 94618                      Model Dairy, LLC                      PURCHASE CONTRACT                                  $              ‐
                                     NESTLE DREYER'S ICE CREAM COMPANY
                                     ATTN JOOYOUNG POBINER
4978
                                     5929 COLLEGE AVE
                                     OAKLAND, CA 94618                      Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 12/17/2013          $              ‐
                                     NESTLE DREYER'S ICE CREAM COMPANY
                                     ATTN JOOYOUNG POBINER
4979
                                     5929 COLLEGE AVE
                                     OAKLAND, CA 94618                      Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 07/01/2015          $              ‐
                                     NESTLE DREYER'S ICE CREAM COMPANY
                                     ATTN JOOYOUNG POBINER
4980
                                     5929 COLLEGE AVE
                                     OAKLAND, CA 94618                      Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 11/01/2013          $              ‐
                                     NESTLE DREYER'S ICE CREAM COMPANY
                                     F/K/A DREYER'S GRAND ICE CREAM INC
4981
                                     5929 COLLEGE AVE
                                     OAKLAND, CA 94618                      Suiza Dairy Group, LLC                DISTRIBUTION AGREEMENT                             $              ‐
                                     NESTLE DREYER'S ICE CREAM COMPANY
                                     F/K/A DREYER'S GRAND ICE CREAM INC
4982
                                     5929 COLLEGE AVE
                                     OAKLAND, CA 94618                      Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 09/18/2019                 $              ‐
                                     NESTLE DREYER'S ICE CREAM
                                     F/K/A DREYER'S GRAND ICE CREAM INC
4983
                                                                            Suiza Dairy Group, LLC                SALES CONTRACT/TRADE AGREEMENT DATED 02/01/2014    $              ‐
                                     NESTLE DREYERS ICE CREAMS COMPANY
                                     F/K/A DREYERS GRAND ICE CREAM INC
4984

                                                                            Suiza Dairy Group, LLC                SERVICE CONTRACT                                   $              ‐
                                     NESTLE DREYERS ICE CREAMS
                                     ATTN MONTE MACE, PURCHASING MGR
4985
                                     5929 COLLEGE AVE
                                     OAKLAND, CA 94618                      Dean Foods Company                    SERVICE CONTRACT DATED 01/07/2013                  $              ‐
                                     NESTLE DREYER'S ICE CREAMS
                                     ATTN MONTE MACE, PURCHASING MGR
4986                                 5929 COLLEGE AVE
                                     OAKLAND, CA 94618
                                                                            Midwest Ice Cream Company, LLC        DISTRIBUTION AGREEMENT                             $              ‐
                                     NESTLE DREYER'S ICE CREAMS
                                     ATTN MONTE MACE, PURCHASING MGR
4987                                 5929 COLLEGE AVE
                                     OAKLAND, CA 94618
                                                                            Dean Foods Company                    SALES CONTRACT/TRADE AGREEMENT DATED 01/07/2013    $              ‐
                                     NESTLE RIDGE FARM
4988                                 229 NESTLE RD
                                     CANAJOHARIE, NY 13317                  Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                     NESTLE RIDGE FARM
                                     229 NESTLE RD
4989
                                     CANAJOHARIE, NY 13317
                                                                            Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                     NETCO
                                     ATTN TRISH HOLT, EXEC DIR
4990
                                     PO BOX 1517
                                     JOHNSON CITY, TN 37605                 Suiza Dairy Group, LLC                LEASE: EQUIPMENT DATED 09/11/2014                  $              ‐
                                     NETFLIX INC
4991                                 5808 SUNSET BLVD 11TH FL
                                     LOS ANGELES, CA 90028                  Dean Foods Company                    LICENSING AGREEMENT DATED 07/24/2019               $              ‐
                                     NEVARES, HECTOR M.
4992                                 ADDRESS ON FILE
                                                                            Dean Foods Company                    STOCK OPTION AGREEMENT                             $              ‐
                                     NEVIN ZIMMERMAN
4993                                 2161 BIRCH ROAD
                                     LEBANON, PA 17042                      Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                     NEVIN ZIMMERMAN
4994                                 2161 BIRCH ROAD
                                     LEBANON, PA 17042                      Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                     NEW ENERGY CAPITAL LLC
       1492 / 2489 / 2794 / 4323 /
4995                                 53 SOUTH MAIN STREET, THIRD FLOOR
       4995
                                     HANOVER, NH 03755                      Garelick Farms, LLC                   PURCHASE CONTRACT DATED 03/08/2007                 $              ‐


                                                                                                                                                                                   Page 188 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 189 of 304
                                                Dean Foods Company, et al.
                                                                                              Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                              Debtor(s)                                     Contract Description               Cure Amounts
                                 NEW ENGLAND ALLIANCE FOR HEALTH LLC
                                 ATTN DWIGHT TURNER, NEAH PROGRAM MANAGER
4996   4996 / 4497
                                 1 MEDICAL CENTER DR
                                 LEBANON, NH 03166                            Garelick Farms, LLC                CUSTOMER AGREEMENT DATED 05/01/2018                        $              ‐
                                 NEW MIAMI COLONY
                                 400 NEW MIAMI RR ROAD
4997
                                 PO BOX 448
                                 CONRAD, MT 59425‐9321                        Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $               ‐
                                 NEW MIAMI COLONY
                                 400 NEW MIAMI RR ROAD
4998
                                 PO BOX 448
                                 CONRAD, MT 59425‐9321                        Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                                 NEW PRIME INC
                                 ATTN STEVE CRAWFORD
4999
                                 2740 N MAYFAIR AVE
                                 SPRINGFIELD, MO 65803                        Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 03/01/2017                        $              ‐
                                 NEW PRIME INC
                                 ATTN STEVE CRAWFORD
5000
                                 2740 N MAYFAIR AVE
                                 SPRINGFIELD, MO 65803                        Dean Dairy Holdings, LLC           LOGISTICS CONTRACT                                         $              ‐
                                 NEW ROCKPORT COLONY
5001                             ROUTE 2 BOX 131
                                 CHOTEAU, MT 59422                            Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 NEW ROCKPORT COLONY
5002                             ROUTE 2 BOX 131
                                 CHOTEAU, MT 59422                            Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $               ‐
                                 NEW WEST SOUTH KALAMATH INVESTMENTS II LLC
                                 ATTN MR LARRY MOORE
5003
                                 925 W KENYON AVE UNIT # 5
                                 ENGLEWOOD, CO 80110                          Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 07/22/2015                  $         10,000.00
                                 NEW WEST SOUTH KALAMATH INVESTMENTS II LLC
                                 ATTN MR LARRY MOORE
5004
                                 925 W KENYON AVE UNIT # 5
                                 ENGLEWOOD, CO 80110                          Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 10/28/2013                  $               ‐
                                 NEW WEST SOUTH KALAMATH INVESTMENTS II LLC
                                 ATTN MR LARRY MOORE
5005
                                 925 W KENYON AVE UNIT # 5
                                 ENGLEWOOD, CO 80110                          Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 07/22/2015                  $              ‐
                                 NEW WEST SOUTH KALAMATH INVESTMENTS II LLC
                                 ATTN MR LARRY MOORE
5006
                                 925 W KENYON AVE UNIT # 5
                                 ENGLEWOOD, CO 80110                          Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 09/19/2016                  $               ‐
                                 NEWSPRINT PRODUCTIONS INC
5007                             10 HAMILTON STREET
                                 TORONTO, ON M4M 2C5                          Dean Foods Company                 LICENSING AGREEMENT                                        $              ‐
                                 NEXBANK REALTY ADVISORS
                                 C/O CP TOWER OWNER LLC
5008
                                 PO BOX 207651
                                 DALLAS, TX 75320‐7651                        Dean Foods Company                 LEASE: BUILDING AND LAND                                   $        246,212.23
                                 NEXEO HR
5009                             2912 EXECUTIVE PARKWAY, SUITE 175
                                 LEHI, UT 84043                               Dean Management, LLC               EMPLOYMENT AGENCY DATED 02/08/2017                         $               ‐
                                 NEXT PRODUCTION LLC
                                 ATTN PRODUCER
5010                             C/O QUIXOTE STUDIOS
                                 10289 AIRLINE HWY, PRODUCTION BLDG, 1 FL
                                 SAINT ROSE, LA 70087                         Dean Foods Company                 LICENSING AGREEMENT DATED 02/22/2016                       $              ‐
                                 NEXT PRODUCTION LLC
                                 C/O QUIXOTE STUDIOS
5011
                                 10289 AIRLINE HWY, PRODUCTION BLDG/FL 1
                                 SAINT ROSE, LA 70087                         Dean Foods Company                 LICENSING AGREEMENT DATED 02/22/2016                       $               ‐
                                 NFI INTERACTIVE LOGISTICS LLC
                                 ATTN GENERAL COUNSEL
5012
                                 1515 BURNT MILL RD
                                 CHERRY HILL, NJ 08003                        Dean Dairy Holdings, LLC           FREIGHT SERVICES AGREEMENT DATED 01/01/2017                $              ‐
                                 NGT CORPORATION
                                 8860 COLUMBIA 100 PARKWAY
5013
                                 SUITE 401
                                 COLUMBIA, MD 21045                           Dean Dairy Holdings, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/04/2018   $               ‐
                                 NICHOLAS HERTING
5014                             744 MCKINLEY ROAD
                                 PALATINE BRIDGE, NY 13428                    Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $               ‐
                                 NICHOLAS HERTING
5015                             744 MCKINLEY ROAD
                                 PALATINE BRIDGE, NY 13428                    Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                                 NICHOLS, DANIEL WAYNE
5016                             ADDRESS ON FILE
                                                                              Dean Foods Company                 PHANTOM SHARES AGREEMENT                                   $              ‐
                                 NICKEL FARMS
5017                             284 DALEY ROAD
                                 SHARPSVILLE, PA 16150                        Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $           300.00
                                 NICKEL FARMS
5018                             284 DALEY ROAD
                                 SHARPSVILLE, PA 16150                        Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $               ‐
                                 NIELSEN COMPANY LLC, THE
                                 ATTN VILIA JAKAITIS, DIR FINANCE
5019
                                 85 BROAD ST
                                 NEW YORK, NY 10004                           Dean Foods Company                 LICENSING AGREEMENT DATED 05/15/2019                       $        183,666.33
                                 NIELSEN COMPANY LLC, THE
                                 ATTN VILIA JAKAITIS, DIR FINANCE
5020
                                 85 BROAD ST
                                 NEW YORK, NY 10004                           Dean Foods Company                 LICENSING AGREEMENT DATED 05/16/2019                       $               ‐
                                 NIELSEN COMPANY LLC, THE
                                 ATTN VILIA JAKAITIS, DIR FINANCE
5021
                                 85 BROAD ST
                                 NEW YORK, NY 10004                           Dean Dairy Holdings, LLC           LICENSING AGREEMENT DATED 01/08/2014                       $              ‐
                                 NIELSEN COMPANY LLC, THE
                                 ATTN VILIA JAKAITIS, DIR FINANCE
5022
                                 85 BROAD ST
                                 NEW YORK, NY 10004                           Dean Dairy Holdings, LLC           LICENSING AGREEMENT DATED 12/15/2015                       $              ‐


                                                                                                                                                                                           Page 189 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 190 of 304
                                           Dean Foods Company, et al.
                                                                                     Contract Exhibit

       Multiparty Contract
Item     References (1)                             Counterparty                     Debtor(s)                                      Contract Description       Cure Amounts
                             NIELSEN COMPANY LLC, THE
                             ATTN VILIA JAKAITIS, DIR FINANCE
5023
                             85 BROAD ST
                             NEW YORK, NY 10004                     Dean Dairy Holdings, LLC            LICENSING AGREEMENT DATED 05/19/2017               $              ‐
                             NIELSEN COMPANY LLC, THE
                             ATTN VILIA JAKAITIS, DIR FINANCE
5024
                             85 BROAD ST
                             NEW YORK, NY 10004                     Dean Foods Company                  LICENSING AGREEMENT DATED 12/15/2015               $              ‐
                             NIELSEN COMPANY LLC, THE
                             ATTN VILIA JAKAITIS, DIR FINANCE
5025
                             85 BROAD ST
                             NEW YORK, NY 10004                     Dean Foods Company                  LICENSING AGREEMENT DATED 10/17/2017               $              ‐
                             NIELSEN COMPANY LLC, THE
                             ATTN VILIA JAKAITIS, DIR FINANCE
5026
                             85 BROAD ST
                             NEW YORK, NY 10004                     Dean Foods Company                  LICENSING AGREEMENT DATED 01/15/2015               $              ‐
                             NIERMANN, MARK
5027                         ADDRESS ON FILE
                                                                    Dean Foods Company                  PHANTOM SHARES AGREEMENT                           $              ‐
                             NIGHT OF PRODUCTIONS LLC, THE
5028                         RESEARCHING ADDRESS
                                                                    Dean Foods Company                  LICENSING AGREEMENT                                $              ‐
                             NJR RETAIL SERVICES COMPANY
                             ATTN NJRRS CONTRACT ADMINISTRATION
5029                         1415 WYCKOFF RD
                             PO BOX 1464
                             WALL, NJ 07719                         Tuscan/Lehigh Dairies, Inc.         PURCHASE CONTRACT DATED 10/17/2017                 $              ‐
                             NJR RETAIL SERVICES COMPANY
                             ATTN NJRRS CONTRACT ADMINISTRATION
5030                         1415 WYCKOFF RD
                             PO BOX 1464
                             WALL, NJ 07719                         Suiza Dairy Group, LLC              PURCHASE CONTRACT DATED 10/13/2017                 $              ‐
                             NKP PROPERTIES LLC
                             ATTN JOSEPH PICONE JR
5031
                             1815 BROAD HOLLOW RD, STE B
                             FARMINGDALE, NY 11735                  Garelick Farms, LLC                 LEASE: BUILDING AND LAND                           $          9,949.80
                             NKP PROPERTIES LLC
                             ATTN JOSEPH PICONE JR
5032
                             1815 BROAD HOLLOW RD, STE B
                             FARMINGDALE, NY 11735                  Garelick Farms, LLC                 LEASE: BUILDING AND LAND DATED 01/08/2014          $              ‐
                             NKP PROPERTIES LLC
                             ATTN JOSEPH PICONE JR
5033
                             1815 BROAD HOLLOW RD, STE B
                             FARMINGDALE, NY 11735                  Garelick Farms, LLC                 LEASE: BUILDING AND LAND DATED 06/30/2011          $              ‐
                             NOAH M. WEAVER
5034                         4550 LAYTONSVILLE RD
                             HOPKINSVILLE, KY 42240                 Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             NOAH M. WEAVER
5035                         4550 LAYTONSVILLE RD
                             HOPKINSVILLE, KY 42240                 Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                             NOAH SHROCK
5036                         16927 TAVERN ROAD
                             MIDDLEFIELD, OH 44062                  Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             NOAH SHROCK
5037                         16927 TAVERN ROAD
                             MIDDLEFIELD, OH 44062                  Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                             NOEL ELMORE #1
5038                         2310 WOODSTORE ETOILE ROAD
                             GLASGOW, KY 42141                      Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             NOEL ELMORE #1
5039                         2310 WOODSTORE ETOILE ROAD
                             GLASGOW, KY 42141                      Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                             NOEL ELMORE #2
5040                         2310 WOODSTORE ETOILE ROAD
                             GLASGOW, KY 42141                      Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             NOEL ELMORE #2
5041                         2310 WOODSTORE ETOILE ROAD
                             GLASGOW, KY 42141                      Dean Foods Company                  TRANSPORTATION AGREEMENT                           $              ‐
                             NOLAN TRANSPORTATION GROUP LLC
                             ATTN ACCOUNT MANAGER
5042
                             365 NORTHRIDGE RD
                             ATLANTA, GA 30350                      Dean Dairy Holdings, LLC            LOGISTICS CONTRACT DATED 10/10/2018                $         23,636.99
                             NOLES, MARY N
5043                         1982 GILMER AVE
                             TALLASSEE, AL 36078                    Dean Foods Company                  LEASE: BUILDING AND LAND DATED 02/02/2016          $              ‐
                             NOLES, MARY N
5044                         1982 GILMER AVE
                             TALLASSEE, AL 36078                    Dean Foods Company                  BANKING SERVICE AGREEMENT                          $              ‐
                             NORSE DAIRY SYSTEM LLC
                             ATTN TOM KITSLAAR
5045
                             1122 LINCOLN ST
                             GREEN BAY, WI 54303                    Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 01/01/2014                 $              ‐
                             NORSE DAIRY SYSTEM LLC
                             ATTN TOM KITSLAAR
5046
                             1122 LINCOLN ST
                             GREEN BAY, WI 54303                    Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 06/23/2016                 $              ‐
                             NORSE DAIRY SYSTEM LLC
                             ATTN TOM KITSLAAR
5047
                             1122 LINCOLN ST
                             GREEN BAY, WI 54303                    Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 01/01/2018                 $              ‐
                             NORSE DAIRY SYSTEMS LLC
                             ATTN RANDEL E HARVEY, VP GENERAL MGR
5048
                             1740 JOYCE AVE
                             COLUMBUS, OH 43219                     Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 07/01/2013                 $              ‐
                             NORSE DAIRY SYSTEMS LLC
                             ATTN RANDEL E HARVEY, VP GENERAL MGR
5049
                             1740 JOYCE AVE
                             COLUMBUS, OH 43219                     Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 09/28/2018                 $              ‐




                                                                                                                                                                          Page 190 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 191 of 304
                                                Dean Foods Company, et al.
                                                                                                 Contract Exhibit

            Multiparty Contract
Item          References (1)                          Counterparty                                Debtor(s)                                        Contract Description                     Cure Amounts
                                  NORSE DAIRY SYSTEMS LLC
                                  ATTN TOM KITSLAAR
5050
                                  1122 LINCOLN ST
                                  GREEN BAY, WI 54303                            Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 08/08/2016                                  $              ‐
                                  NORTH AMERICAN COLD STORAGE INC
5051                              23202 ROEMER DR
                                  WOODBURN, IN 46797                             Suiza Dairy Group, LLC             STORAGE AGREEMENT                                                   $              ‐
                                  NORTH BALITMORE FARM
5052                              16377 N BALTIMORE RD
                                  BRUCE CROSSING, MI 49912                       Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                       $              ‐
                                  NORTH BALITMORE FARM
5053                              16377 N BALTIMORE RD
                                  BRUCE CROSSING, MI 49912                       Dean Foods Company                 TRANSPORTATION AGREEMENT                                            $              ‐
                                  NORTH COUNTRY DISPOSAL INC
                                  ATTN AREA MANAGER
5054
                                  304 N M553
                                  MARQUETTE, MI 49855                            Country Fresh, LLC                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/15/2016            $              ‐
                                  NORTH FORK HOLDINGS INC DBA THE SHELBY GROUP
                                  ATTN CONTRACTS MANAGER
5055
                                  1933 N MEACHAM RD , STE 220
                                  SCHAUMBURG, IL 60173                           Dean Foods Company                 SERVICE CONTRACT DATED 01/30/2018                                   $              ‐
                                  NORTH FORK HOLDINGS INC DBA THE SHELBY GROUP
                                  D/B/A THE SHELBY GROUP
5056                              ATTN TINA BENAKOVICH
                                  1933 N MEACHAM RD, STE 220
                                  SCHAUMBURG, IL 60173                           Dean Foods Company                 SERVICE CONTRACT DATED 02/07/2018                                   $              ‐
                                  NORTH FORK HOLDINGS INC DBA THE SHELBY GROUP
                                  D/B/A THE SHELBY GROUP
5057                              ATTN TINA BENAKOVICH, CONTRACTS MGR
                                  1933 N MEACHAM RD, STE 220
                                  SCHAUMBURG, IL 60173                           Dean Foods Company                 SERVICE CONTRACT DATED 02/01/2019                                   $         70,000.00
                                  NORTH FORK HOLDINGS INC DBA THE SHELBY GROUP
                                  D/B/A THE SHELBY GROUP
5058                              ATTN TINA BENAKOVICH, CONTRACTS MGR
                                  1933 N MEACHAM RD, STE 220
                                  SCHAUMBURG, IL 60173                           Dean Foods Company                 SERVICE CONTRACT DATED 12/07/2018                                   $              ‐
                                  NORTH FORK HOLDINGS INC DBA THE SHELBY GROUP
                                  D/B/A THE SHELBY GROUP
5059                              ATTN TINA BENAKOVICH, CONTRACTS MGR
                                  1933 N MEACHAM RD, STE 220
                                  SCHAUMBURG, IL 60173                           Dean Foods Company                 SERVICE CONTRACT DATED 10/05/2018                                   $              ‐
                                  NORTH RISK PARTNERS‐CO BROWN DIVISION
                                  ATTN HAILEY VATH
5060   835 / 844 / 5060
                                  1640 S FRONTAGE RD, STE 102
                                  HASTINGS, MN 55033                             Dean Foods North Central, LLC      INSURANCE POLICIES                                                  $              ‐
                                  NORTH SHORE DAIRY
5061                              4706 WEST ERIE STREET EXT
                                  LINESVILLE, PA 16424                           Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                       $              ‐
                                  NORTH SHORE DAIRY
5062                              4706 WEST ERIE STREET EXT
                                  LINESVILLE, PA 16424                           Dean Foods Company                 TRANSPORTATION AGREEMENT                                            $              ‐
                                  NORTH, ROBYN M
5063                              ADDRESS ON FILE
                                                                                 Dean Foods Company                 PHANTOM SHARES AGREEMENT                                            $              ‐
                                  NORTHERN IL MILK ROCKFORD
5064   5064 / 2143                1126 KILBURN AVE
                                  ROCKFORD, IL 61101                             Dean Foods Company                 FREIGHT SERVICES AGREEMENT                                          $              ‐
                                  NORTHERN REFRIGERATED TRANSPORTATION INC
                                  ATTN RATES AND CONTRACTS
5065
                                  2700 W MAIN ST
                                  TURLOCK, CA 95380‐9537                         Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 11/22/2017                                 $         54,718.65
                                  NORTHERN TIER RETAIL LLC
                                  D/B/A SUPERAMERICA
5066   6618 / 5066                ATTN BILL SCHNOBRICH
                                  576 BIELENBERG DR, STE 200
                                  WOODBURY, MN 55016                             Dean Foods Company                 LICENSING AGREEMENT DATED 05/10/2016                                $              ‐
                                  NORTHGATE PETROLEUM COMPANY
                                  ATTN S F BUD CALDWELL, PRESIDENT
5067
                                  2549 SCOTT AVE
                                  CHICO, CA 95928                                Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 11/13/2017                                  $              ‐
                                       NORTHSHORE MANAGEMENT ASSOCICATES INC
5068                                   400 SKOKIE RD, STE 875
                                       NORTHBROOK, IL 60062                      Dean Foods Company                 INSURANCE POLICIES DATED 07/09/2019                                 $              ‐
                                       NORTHWEST FARM CREDIT SERVICES FLCA
       222 / 382 / 856 / 1457 / 1533 /
                                       ATTENTION: WILLIAM HOFER
5069   1690 / 2226 / 2632 / 3080 /
                                       518 SOUTH MAIN STREET                                                        FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
       3406 / 5069 / 5411
                                       CONRAD, MT 59425                          Dean Foods Company                 06/28/2019                                                          $              ‐
                                  NORTHWESTERN CORPORATION
                                  ATTN MGR ‐ TRANSMISSION SVCS
5070
                                  11 EAST PARK
                                  BUTTE, MT 59701                                Suiza Dairy Group, LLC             SERVICE CONTRACT DATED 12/07/2018                                   $              ‐
                                  NORTHWESTERN CORPORATION
                                  ATTN MGR ‐ TRANSMISSION SVCS
5071
                                  11 EAST PARK
                                  BUTTE, MT 59701                                Suiza Dairy Group, LLC             SERVICE CONTRACT DATED 12/07/2018                                   $              ‐
                                  NORTHWESTERN CORPORATION
                                  ATTN MGR ‐ TRANSMISSION SVCS
5072
                                  11 EAST PARK
                                  BUTTE, MT 59701                                Suiza Dairy Group, LLC             IT CONTRACT DATED 01/16/2013                                        $              ‐
                                  NORTHWESTERN CORPORATION
                                  ATTN MGR ‐ TRANSMISSION SVCS
5073
                                  40 E BROADWAY
                                  BUTTE, MT 59701                                Suiza Dairy Group, LLC             SERVICE CONTRACT DATED 01/16/2013                                   $              ‐
                                  NORTHWESTERN ENERGY
5074                              11 EAST PARK
                                  BUTTE, MT 59701‐1711                           Suiza Dairy Group, LLC             THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)                   $         15,915.31
                                  NORTHWESTERN ENERGY
5075                              11 EAST PARK
                                  BUTTE, MT 59701‐1711                           Suiza Dairy Group, LLC             THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)                   $              ‐



                                                                                                                                                                                                       Page 191 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 192 of 304
                                                Dean Foods Company, et al.
                                                                                      Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                    Debtor(s)                                                Contract Description                      Cure Amounts
                                 NORTHWESTERN ENERGY
5076   5447 / 5076               11 EAST PARK
                                 BUTTE, MT 59701‐1711                Suiza Dairy Group, LLC                     IT CONTRACT DATED 12/19/2012                                         $              ‐
                                 NORTHWESTERN ENERGY
5077                             11 EAST PARK
                                 BUTTE, MT 59701‐1711                Suiza Dairy Group, LLC                     IT CONTRACT DATED 09/22/2017                                         $              ‐
                                 NOVATION LLC
5078                             75 REMITTANCE DR, STE 1420
                                 CHICAGO, IL 60675‐1420              Dean Dairy Holdings, LLC                   CUSTOMER AGREEMENT DATED 08/30/2013                                  $              ‐
                                 NOVATION LLC
                                 ATTN GENERAL COUNSEL
5079
                                 125 E JOHN CARPENTER FRWY
                                 IRVING, TX 75062‐2324               Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 08/30/2013                                   $              ‐
                                 NOYOLA, CARLOS A
5080                             ADDRESS ON FILE
                                                                     Garelick Farms, LLC                        SEVERANCE CONTRACT                                                   $              ‐
                                 NPD GROUP INC, THE
                                 ATTN DIANE TIELBUR, PRES FBC
5081
                                 900 W SHORE RD
                                 PORT WASHINGTON, NY 11050           Dean Dairy Holdings, LLC                   LICENSING AGREEMENT DATED 11/02/2017                                 $         80,472.69
                                 NPD GROUP INC, THE
                                 ATTN DIANE TIELBUR, PRES FBC
5082
                                 900 W SHORE RD
                                 PORT WASHINGTON, NY 11050           Dean Dairy Holdings, LLC                   LICENSING AGREEMENT DATED 01/10/2013                                 $              ‐
                                 NRG CURTAILMENT SOLUTIONS INC
                                 ATTN GREG FLACZYNSKI
5083
                                 4433 GENESEE ST,STE 401
                                 BUFFALO, NY 14225                   Alta‐Dena Certified Dairy, LLC             SERVICE CONTRACT DATED 02/08/2018                                    $              ‐
                                 NRG CURTAILMENT SOLUTIONS INC
                                 ATTN GREG FLACZYNSKI
5084
                                 4433 GENESEE ST,STE 401
                                 BUFFALO, NY 14225                   Suiza Dairy Group, LLC                     SERVICE CONTRACT DATED 05/10/2018                                    $              ‐
                                 NTB LEASING INC
5085                             84650 N HWY 81
                                 NORFOLK, NE 68701                   Dean Foods North Central, LLC              LEASE: BUILDING AND LAND DATED 03/27/2017                            $              ‐
                                 NUMERIC COMPUTER SYSTEMS INC
5086                             1025 ATLANTIC AVE
                                 BALDWIN, NY 11510                   Dean Foods Company                         SOFTWARE LICENSING AGREEMENT DATED 03/07/2000                        $              ‐
                                 NUMERO UNO ACQUISTIONS LLC
                                 ATTN DOUG MINOR, PRESIDENT
5087
                                 6701 WILSON AVE
                                 LOS ANGELES, CA 90001               Alta‐Dena Certified Dairy, LLC             CUSTOMER AGREEMENT DATED 02/01/2017                                  $              ‐
                                 NUMERO UNO ACQUISTIONS LLC
                                 ATTN DOUG MINOR, PRESIDENT
5088
                                 6701 WILSON AVE
                                 LOS ANGELES, CA 90001               Alta‐Dena Certified Dairy, LLC             CUSTOMER AGREEMENT                                                   $              ‐
                                 NUTRITION 101 INC
                                 ATTN CORY PETER, VP
5089
                                 1400 N 30TH
                                 QUINCY, IL 62301                    Suiza Dairy Group, LLC                     PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/06/2004             $              ‐
                                 NUTRITION 101 INC
                                 ATTN CORY PETER, VP
5090
                                 4791 W 900 S
                                 PENDLETON, IN 46064                 Dean Dairy Holdings, LLC                   PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/03/2010             $              ‐
                                 NUTRITION 101 INC
                                 ATTN ROSS PETER, PRESIDENT
5091
                                 1400 N 30TH
                                 QUINCY, IL 62301                    Mayfield Dairy Farms, LLC                  ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 03/04/1998                    $              ‐
                                 NUTRITION 101 INC
                                 ATTN ROSS PETER, PRESIDENT
5092
                                 1400 N 30TH
                                 QUINCY, IL 62301                    Mayfield Dairy Farms, LLC                  ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 03/04/1998                    $              ‐
                                 NUTRITION 101 INC
                                 D/B/A 101 INC
5093                             ATTN CORY PETER, PRESIDENT
                                 4791 W 900 S
                                 PENDLETON, IN 46064                 Dean Dairy Holdings, LLC                   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 01/26/2017   $              ‐
                                 NUTRITION 101 INC
                                 D/B/A 101 INC
5094                             ATTN CORY PETER, PRESIDENT
                                 4791 W 900 S
                                 PENDLETON, IN 46064                 Dean Dairy Holdings, LLC                   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 01/26/2017   $              ‐
                                 NUTRITION 101
                                 ATTN CORY PETER
5095
                                 930 NORTH YORK RD, STE 210
                                 HINSDALE, IL 60521                  Mayfield Dairy Farms, LLC                  THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 02/05/2007   $              ‐
                                 NUTRITION 101
                                 ATTN CORY PETER
5096
                                 930 NORTH YORK RD, STE 210
                                 HINSDALE, IL 60521                  Mayfield Dairy Farms, LLC                  ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 02/05/2007                    $              ‐
                                 NUTRITIONAL CONCEPTS INC
5097   5097 / 1371               1535 LAKE COOK ROAD, SUITE 204
                                 NORTHBROOK, IL 60062                Dean Dairy Holdings, LLC                   LEASE: BUILDING AND LAND DATED 11/19/2013                            $              ‐
                                 O & W DAIRY FARM INC.
5098                             85897 518TH AVENUE
                                 ORCHARD, NE 68764‐5030              Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 O & W DAIRY FARM INC.
5099                             85897 518TH AVENUE
                                 ORCHARD, NE 68764‐5030              Dean Foods Company                         TRANSPORTATION AGREEMENT                                             $              ‐
                                 O ICE LLC
                                 ATTN LEGAL DEPT
5100   5100 / 1996
                                 11995 EL CAMINO REAL
                                 SAN DIEGO, CA 92130                 Friendly'S Manufacturing And Retail, LLC   LEASE: BUILDING AND LAND DATED 07/11/2017                            $              ‐
                                 O ICE LLC
                                 ATTN LEGAL DEPT
5101   5101 / 1997
                                 11995 EL CAMINO REAL
                                 SAN DIEGO, CA 92130                 Friendly'S Manufacturing And Retail, LLC   LEASE: BUILDING AND LAND                                             $              ‐




                                                                                                                                                                                                    Page 192 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 193 of 304
                                                Dean Foods Company, et al.
                                                                                                 Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                                 Debtor(s)                                              Contract Description                           Cure Amounts
                                 O ICE LLC
                                 ATTN LEGAL DEPT
5102   5102 / 1999
                                 11995 EL CAMINO REAL
                                 SAN DIEGO, CA 92130                             Friendly'S Manufacturing And Retail, LLC   LEASE: EQUIPMENT DATED 07/11/2017                                       $              ‐
                                 O ICE LLC
                                 ATTN LEGAL DEPT
5103   2647 / 2648 / 5103
                                 600 LA TERRAZA BLVD
                                 ESCONDIDO, CA 92025                             Friendly'S Manufacturing And Retail, LLC   LEASE: BUILDING AND LAND DATED 10/30/2018                               $              ‐
                                 O ICE LLC
                                 ATTN LEGAL DEPT
5104
                                 600 LA TERRAZA BLVD
                                 ESCONDIDO, CA 92025                             Friendly'S Ice Cream Holdings Corp.        LEASE: BUILDING AND LAND DATED 04/30/2012                               $              ‐
                                 O ICE LLC
                                 ATTN LEGAL DEPT
5105
                                 600 LA TERRAZA BLVD
                                 ESCONDIDO, CA 92025                             Friendly'S Ice Cream Holdings Corp.        LEASE: BUILDING AND LAND DATED 12/03/2007                               $              ‐
                                 O ICE LLC
                                 ATTN LEGAL DEPT
5106
                                 600 LA TERRAZA BLVD
                                 ESCONDIDO, CA 92025                             Friendly'S Ice Cream Holdings Corp.        LEASE: BUILDING AND LAND                                                $              ‐
                                 O ICE LLC
                                 ATTN MICHAEL R PFEIFFER, EXEC VP
5107
                                 600 LA TERRAZA BLVD
                                 ESCONDIDO, CA 92025                             Friendly'S Ice Cream Holdings Corp.        LEASE: BUILDING AND LAND DATED 06/06/2008                               $              ‐
                                 OAK GROVE DAIRY, INC.
5108                             652 NORTHEAST 999 AVENUE
                                 BRANFORD, FL 32008                              Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 OAK GROVE DAIRY, INC.
5109                             652 NORTHEAST 999 AVENUE
                                 BRANFORD, FL 32008                              Dean Foods Company                         TRANSPORTATION AGREEMENT                                                $              ‐
                                 OAK ROAD INVESTMENT PARTNERS LLC
                                 ATTN EDWARD D PIKE, III & BRAIN GRIGGS, MGR
5110
                                 3470 MT DIABLO BLVD, STE A‐205
                                 LAYAYETTE, CA 94549                             Berkeley Farms, LLC                        LEASE: BUILDING AND LAND DATED 08/21/2018                               $         14,277.51
                                 OAKDELL EGG FARMS INC
                                 ATTN CLIFF LILYWHITE
5111                             675 N MAIN
                                 PO BOX 540298
                                 NORTH SALT LAKE, UT 84054‐0298                  Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 10/01/2018                                      $         30,786.30
                                 OAKDELL EGG FARMS INC
                                 ATTN CLIFF LILYWHITE
5112                             675 N MAIN
                                 PO BOX 540298
                                 NORTH SALT LAKE, UT 84054‐0298                  Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 10/01/2016                                      $              ‐
                                 OBATA WAY LLC
                                 ATTN MARK ANTHENIEN
5113
                                 365 OBATA CT
                                 GILROY, CA 95020                                Berkeley Farms, LLC                        LEASE: BUILDING AND LAND                                                $          2,750.00
                                 OBATA WAY LLC
                                 ATTN MARK ANTHENIEN
5114
                                 365 OBATA CT
                                 GILROY, CA 95020                                Berkeley Farms, LLC                        LEASE: BUILDING AND LAND DATED 07/21/2015                               $              ‐
                                 OBATA WAY LLC
                                 ATTN MARK ANTHENIEN
5115
                                 365 OBATA CT
                                 GILROY, CA 95020                                Berkeley Farms, LLC                        LEASE: BUILDING AND LAND DATED 07/21/2015                               $              ‐
                                 OBATA WAY LLC
                                 ATTN SUSANNA LORANT
5116
                                 2190 WASHINGTON ST, UNIT 1102
                                 SAN FRANCISCO, CA 94109                         Berkeley Farms, LLC                        LEASE: BUILDING AND LAND DATED 06/05/2018                               $              ‐
                                 OBATA WAY LLC
                                 ATTN SUSANNA LORANT
5117
                                 2190 WASHINGTON ST, UNIT 1102
                                 SAN FRANCISCO, CA 94109                         Berkeley Farms, LLC                        LEASE: BUILDING AND LAND DATED 06/12/2018                               $              ‐
                                 OBJECT INFORMATION SERVICES
                                 ATTN CHIEF EXECUTIVE OFFICER
5118
                                 1755 N COLLINS BLVD, STE 220
                                 RICHARDSON, TX 75080                            Dean Management, LLC                       SERVICE CONTRACT DATED 09/24/2018                                       $              ‐
                                 OBJECT INFORMATION SERVICES
                                 ATTN CHIEF EXECUTIVE OFFICER
5119
                                 1755 N COLLINS BLVD, STE 220
                                 RICHARDSON, TX 75080                            Dean Management, LLC                       SERVICE CONTRACT DATED 08/31/2016                                       $              ‐
                                 OCEANARC CAPITAL PARTNERS LLC
5120                             30 OLD KINGS HWY S STE 214
                                 DARIEN, CT 06820                                Dean Foods Company                         THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $              ‐
                                 OFFICE AND PROFECCIONAL EMPLOYEES INT'L UNION
                                 OPEIU AMALGAMATED
5121                             LOCAL 29
                                 1321 HARBOR BAY PARKWAY #104
                                 ALAMEDA, CA 94502                               Dean Transportation, Inc.                  UNION CONTRACT DATED 07/19/2019                                         $              ‐
                                 O'HALLORAN INTERNATIONAL
5122                             3311 ADVENTURELAND DR
                                 ALTOONA, IA 50009                               Dean Foods North Central, LLC              LEASE: BUILDING AND LAND DATED 08/29/2014                               $              ‐
                                 OHIO BUREAU OF WORKERS' COMPENSATION
                                 ATTN SELF‐INSURED DEPT
5123   5400 / 5123
                                 30 W SPRING ST
                                 COLUMBUS, OH 43215‐2256                         Suiza Dairy Group, LLC                     LETTER OF CREDIT                                                        $              ‐
                                 OHIO BUREAU OF WORKERS' COMPENSATION
                                 ATTN SELF‐INSURED DEPT
5124   5401 / 5124
                                 30 W SPRING ST
                                 COLUMBUS, OH 43215‐2256                         Dean Dairy Holdings, LLC                   LETTER OF CREDIT                                                        $              ‐
                                 OLD HOME FOODS
                                 ATTN STEVE KADISAK, CHIEF OPERATING OFFICER
5125   6619 / 5125
                                 7808 CREEKRIDGE CIRCLE, STE 320
                                 BLOOMINGTON, MN 55439                           Dean Foods Company                         LICENSING AGREEMENT DATED 05/03/2019                                    $              ‐
                                 OLD REPUBLIC PROFESSIONAL LIABILITY INC
5126                             191 N WACKER DR, STE 1000
                                 CHICAGO, IL 60606                               Dean Foods Company                         INSURANCE POLICIES DATED 08/06/2019                                     $              ‐




                                                                                                                                                                                                                   Page 193 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 194 of 304
                                                Dean Foods Company, et al.
                                                                                                   Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                                 Debtor(s)                                       Contract Description                                 Cure Amounts
                                 OLIVER WYMAN ACTUARIAL CONSULTING INC
                                 ATTN R SCOTT REES, PRINCIPAL
5127
                                 12421 MEREDITH DR                                                                    THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 URBANDALE, IA 50322                              Dean Foods Company                  02/25/2019                                                                    $          1,750.00
                                 OLIVER WYMAN ACTUARIAL CONSULTING INC
                                 ATTN R SCOTT REES, PRINCIPAL
5128
                                 12421 MEREDITH DR                                                                    THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 URBANDALE, IA 50328                              Dean Foods Company                  05/08/2017                                                                    $              ‐
                                 OLIVINE IN SUPPORT OF ENERNOC
                                 CALIFORNIA CUSTOMER SUPPORT C13
5129   6478 / 5129
                                 2010 CROW CANYON PL,#100
                                 SAN RAMON, CA 94583                              Alta‐Dena Certified Dairy, LLC      SERVICE CONTRACT DATED 10/19/2016                                             $               ‐
                                 OMAR S. STOLTZFUS
5130                             1920 SEAY ROAD
                                 TRENTON, KY 42286                                Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                 OMAR S. STOLTZFUS
5131                             1920 SEAY ROAD
                                 TRENTON, KY 42286                                Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 ON ASSIGNMENT STAFFING SERVICES LLC
                                 D/B/A LAB SUPPORT
5132                             ATTN LEGAL DEPT
                                 4400 COX RD, STE 200
                                 GLEN ALLEN, VA 23060                             Dean Management, LLC                EMPLOYMENT AGENCY DATED 11/03/2016                                            $               ‐
                                 ONESTREAM SOFTWARE LLC
                                 ATTN JOHN VAN ALLMEN, CEO
5133
                                 362 SOUTH STREET
                                 ROCHESTER, MI 48307                              Dean Foods Company                  ACKNOWLEDGEMENT FOR COMPLIANCE MATERIALS DATED 07/26/2018                     $              ‐
                                 ONESTREAM SOFTWARE LLC
                                 ATTN JOHN VAN ALLMEN, CEO
5134
                                 362 SOUTH STREET
                                 ROCHESTER, MI 48307‐6729                         Dean Foods Company                  SOFTWARE LICENSING AGREEMENT DATED 08/23/2018                                 $              ‐
                                 ONESTREAM SOFTWARE LLC
                                 ATTN JOHN VAN ALLMEN, CEO
5135
                                 362 SOUTH STREET
                                 ROCHESTER, MI 48307‐6729                         Dean Foods Company                  SOFTWARE LICENSING AGREEMENT DATED 08/21/2018                                 $               ‐
                                 ONESTREAM SOFTWARE LLC
                                 ATTN LAUREN BELFORD, VP NA SERVICES
5136
                                 362 SOUTH STREET
                                 ROCHESTER, MI 48307                              Dean Foods Company                  SERVICE CONTRACT DATED 04/03/2019                                             $        351,438.80
                                 ONESTREAM SOFTWARE LLC
                                 ATTN LAUREN BELFORD, VP NA SERVICES
5137
                                 362 SOUTH STREET
                                 ROCHESTER, MI 48307                              Dean Foods Company                  SERVICE CONTRACT DATED 04/03/2019                                             $               ‐
                                 ON‐SITE FUEL SERVICE
                                 ATTN JIMMY KNIGHT, SR BUSINESS DEVELOPMENT MGR
5138                             1089 OLD FANNIN RD
                                 BRANDON, MS 39049
                                                                                  Suiza Dairy Group, LLC              PURCHASE CONTRACT DATED 01/02/2015                                            $              ‐
                                 OPEN ACCESS TECHNOLOGY INTERNATIONAL INC
                                 ATTN WEBCARES COORDINATOR
5139
                                 3660 TECHNOLOGY DR NE
                                 MINNEAPOLIS, MN 55418                            Southern Foods Group, LLC           CUSTOMER AGREEMENT DATED 12/03/2012                                           $               ‐
                                 OPPENHEIMER LIVONIA ASSOCIATES LP
                                 C/O OPPENHEIMER PROPERTIES INC
5140   5140 / 2471
                                 ONE NEW YORK PLZ
                                 NEW YORK, NY 10004                               Dean Foods Company                  LEASE: BUILDING AND LAND DATED 11/17/1988                                     $              ‐
                                 ORACLE AMERICA INC
                                 ATTN GENERAL COUNSEL, LEGAL DEPT
5141
                                 500 ORACLE PARKWAY
                                 REDWOOD SHORES, CA 94065                         Dean Foods Company                  SERVICE CONTRACT DATED 05/31/2019                                             $               ‐
                                 ORACLE AMERICA INC
                                 ATTN GENERAL COUNSEL, LEGAL DEPT
5142
                                 500 ORACLE PARKWAY
                                 REDWOOD SHORES, CA 94065                         Dean Foods Company                  SERVICE CONTRACT DATED 05/31/2019                                             $               ‐
                                 ORACLE AMERICA INC
                                 ATTN GENERAL COUNSEL, LEGAL DEPT
5143
                                 500 ORACLE PARKWAY
                                 REDWOOD SHORES, CA 94065                         Dean Foods Company                  SERVICE CONTRACT                                                              $               ‐
                                 ORACLE AMERICA INC
                                 ATTN GENERAL COUNSEL, LEGAL DEPT
5144
                                 500 ORACLE PARKWAY
                                 REDWOOD SHORES, CA 94065                         Dean Foods Company                  SERVICE CONTRACT DATED 11/26/2018                                             $               ‐
                                 ORACLE AMERICA INC
                                 ATTN GENERAL COUNSEL, LEGAL DEPT
5145
                                 500 ORACLE PARKWAY
                                 REDWOOD SHORES, CA 94065                         Dean Foods Company                  SERVICE CONTRACT                                                              $              ‐
                                 ORACLE AMERICA INC
                                 ATTN GENERAL COUNSEL, LEGAL DEPT
5146
                                 500 ORACLE PARKWAY
                                 REDWOOD SHORES, CA 94065                         Dean Foods Company                  SERVICE CONTRACT                                                              $               ‐
                                 ORACLE AMERICA INC
                                 ATTN GENERAL COUNSEL, LEGAL DEPT
5147
                                 500 ORACLE PARKWAY
                                 REDWOOD SHORES, CA 94065                         Dean Foods Company                  SERVICE CONTRACT DATED 05/30/2017                                             $               ‐
                                 ORACLE AMERICA INC
                                 ATTN GENERAL COUNSEL, LEGAL DEPT
5148
                                 500 ORACLE PARKWAY
                                 REDWOOD SHORES, CA 94065                         Dean Foods Company                  SERVICE CONTRACT DATED 10/24/2017                                             $               ‐
                                 ORACLE CREDIT CORP
5149                             500 ORACLE PKY MS‐IP3
                                 REDWOOD SHORES, CA 94065                         Dean Foods Company                  SERVICE CONTRACT DATED 05/30/2017                                             $         77,026.58
                                 ORACLE CREDIT CORP
5150                             500 ORACLE PKY MS‐IP3
                                 REDWOOD SHORES, CA 94065                         Dean Foods Company                  SERVICE CONTRACT                                                              $               ‐
                                 ORANGE COUNTY CONTAINER GROUP LLC
                                 D/B/A CORRUGATED SERVICES INC
5151
                                 855 E HWY 80
                                 FORNEY, TX 75126                                 Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 02/04/2010                      $               ‐




                                                                                                                                                                                                                   Page 194 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 195 of 304
                                                Dean Foods Company, et al.
                                                                                   Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                    Debtor(s)                                     Contract Description       Cure Amounts
                                 ORBIS MES LIMITED
                                 D/B/A CORRUGATED SERVICES INC
5152
                                 855 E HWY 80
                                 FORNEY, TX 75126                  Dean Foods Company                 PURCHASE CONTRACT                                  $              ‐
                                 ORBIS MES LIMITED
                                 D/B/A CORRUGATED SERVICES INC
5153
                                 855 E HWY 80
                                 FORNEY, TX 75126                  Dean Foods Company                 SERVICE CONTRACT                                   $              ‐
                                 ORBIS MES LIMITED
                                 D/B/A CORRUGATED SERVICES INC
5154
                                 855 E HWY 80
                                 FORNEY, TX 75126                  Dean Foods Company                 SERVICE CONTRACT DATED 08/15/2016                  $              ‐
                                 ORCHARDS HAWAII
                                 ATTN RUSSELL BURNS
5155   5421 / 5155
                                 55 S WAKEA AVE
                                 KAHULUI MAUI, HI 96732            Southern Foods Group, LLC          LICENSING AGREEMENT DATED 04/02/2007               $              ‐
                                 ORCHARDS HAWAII
                                 ATTN RUSSELL BURNS
5156   5424 / 5156
                                 55 S WAKEA AVE
                                 KAHULUI MAUI, HI 96732            Dean Foods Company                 LICENSING AGREEMENT DATED 08/25/1997               $              ‐
                                 ORCHARDS HAWAII
                                 ATTN RUSSELL BURNS
5157   5422 / 5157
                                 55 S WAKEA AVE
                                 KAHULUI MAUI, HI 96732            Southern Foods Group, LLC          LICENSING AGREEMENT DATED 08/14/2008               $              ‐
                                 OREGON CHERRY GROWERS INC
                                 ATTN JEFF BOLES
5158
                                 1520 WOODROW ST NE
                                 SALEM, OR 97301                   Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 02/01/2012                 $              ‐
                                 OREGON CHERRY GROWERS INC
                                 ATTN JEFF BOLES
5159
                                 1520 WOODROW ST NE
                                 SALEM, OR 97301                   Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 02/01/2019                 $              ‐
                                 ORGANIC VALLEY FRESH LLC
5160   5160 / 1730               ONE ORGANIC WAY
                                 LA FARGE, WI 54639                Dean Foods Company                 LICENSING AGREEMENT DATED 11/16/2016               $              ‐
                                 ORGANIC VALLEY FRESH LLC
5161   5161 / 1732               ONE ORGANIC WAY
                                 LA FARGE, WI 54639                Dean Foods Company                 PURCHASE CONTRACT DATED 11/16/2016                 $              ‐
                                 ORGANIC VALLEY FRESH LLC
5162   5162 / 1733               ONE ORGANIC WAY
                                 LA FARGE, WI 54639                Dean Foods Company                 PURCHASE CONTRACT DATED 10/13/2017                 $              ‐
                                 ORGANIC VALLEY FRESH LLC
5163   5163 / 1729               ONE ORGANIC WAY
                                 LA FARGE, WI 54639                Dean Foods Company                 PURCHASE CONTRACT DATED 11/16/2016                 $              ‐
                                 ORGANIC VALLEY FRESH LLC
5164   5164 / 1734               ONE ORGANIC WAY
                                 LA FARGE, WI 54639                Dean Foods Company                 PURCHASE CONTRACT DATED 01/01/2019                 $              ‐
                                 ORGANIC VALLEY FRESH LLC
5165                             ONE ORGANIC WAY
                                 LA FARGE, WI 54639                Suiza Dairy Group, LLC             SERVICE CONTRACT DATED 11/16/2016                  $      4,807,118.42
                                 ORGANIC VALLEY FRESH LLC
5166                             ONE ORGANIC WAY
                                 LA FARGE, WI 54639                Dean Foods Company                 SERVICE CONTRACT DATED 07/01/2017                  $              ‐
                                 ORGANIC VALLEY FRESH LLC
5167                             ONE ORGANIC WAY
                                 LA FARGE, WI 54639                Suiza Dairy Group, LLC             SERVICE CONTRACT DATED 11/16/2016                  $              ‐
                                 ORGANIC VALLEY FRESH LLC
5168                             ONE ORGANIC WAY
                                 LA FARGE, WI 54639                Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 11/16/2016                 $              ‐
                                 ORGANIC VALLEY FRESH LLC
5169                             ONE ORGANIC WAY
                                 LA FARGE, WI 54639                Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 11/16/2016                 $              ‐
                                 ORGANIC VALLEY FRESH LLC
5170                             ONE ORGANIC WAY
                                 LA FARGE, WI 54639                Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 11/16/2016                 $              ‐
                                 ORGANIC VALLEY FRESH LLC
5171                             ONE ORGANIC WAY
                                 LA FARGE, WI 54639                Dean Dairy Holdings, LLC           DISTRIBUTION AGREEMENT DATED 11/16/2016            $              ‐
                                 ORGANIC VALLEY FRESH LLC
5172                             ONE ORGANIC WAY
                                 LA FARGE, WI 54639                Suiza Dairy Group, LLC             DISTRIBUTION AGREEMENT DATED 10/13/2017            $              ‐
                                 ORGANIZED KASHRUS LABORATORIES
5173   4375 / 5173 / 5475        1372 CARROLL ST
                                 BROOKLYN, NY 11213                Dean Foods Company                 TRADEMARK OR IP AGREEMENT                          $              ‐
                                 ORGANIZED KASHRUS LABORATORIES
5174   4442 / 5174 / 5476        1372 CARROLL ST
                                 BROOKLYN, NY 11213                Dean Foods Company                 TRADEMARK OR IP AGREEMENT                          $              ‐
                                 ORGANIZED KASHRUS LABORATORIES
5175   5825 / 5175               1372 CARROLL ST
                                 BROOKLYN, NY 11213                Dean Foods Company                 TRADEMARK OR IP AGREEMENT DATED 09/22/1995         $              ‐
                                 ORR FAMILY FARMS, LLC
5176                             1534 PINE HOLLOW RD
                                 CREEKSIDE, PA 15732               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 ORR FAMILY FARMS, LLC
5177                             1534 PINE HOLLOW RD
                                 CREEKSIDE, PA 15732               Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 ORVILLE SCHUSTER ESTATE
                                 ATTN STEVE SCHUSTER, TRUSTEE
5178
                                 ORVILLE SCHUSTER ESTATE
                                 LE MARS, IA 51031                 Dean Foods North Central, LLC      LEASE: BUILDING AND LAND                           $              ‐
                                 ORVILLE SCHUSTER ESTATE
                                 ATTN STEVE SCHUSTER, TRUSTEE
5179
                                 ORVILLE SCHUSTER ESTATE
                                 LE MARS, IA 51031                 Dean Foods North Central, LLC      LEASE: BUILDING AND LAND DATED 11/06/2017          $              ‐
                                 ORVILLE SCHUSTER ESTATE
                                 ATTN STEVE SCHUSTER, TRUSTEE
5180
                                 ORVILLE SCHUSTER ESTATE
                                 LE MARS, IA 51031                 Dean Foods North Central, LLC      LEASE: BUILDING AND LAND DATED 01/30/2008          $              ‐




                                                                                                                                                                        Page 195 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 196 of 304
                                                Dean Foods Company, et al.
                                                                                              Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                             Debtor(s)                                         Contract Description                               Cure Amounts
                                 ORVILLE SCHUSTER ESTATE
                                 ATTN STEVE SCHUSTER, TRUSTEE
5181
                                 ORVILLE SCHUSTER ESTATE
                                 LE MARS, IA 51031                           Dean Foods North Central, LLC       LEASE: BUILDING AND LAND                                                      $              ‐
                                 ORVILLE SCHUSTER ESTATE
                                 ATTN STEVE SCHUSTER, TRUSTEE
5182
                                 ORVILLE SCHUSTER ESTATE
                                 LE MARS, IA 51031                           Dean Foods North Central, LLC       LEASE: BUILDING AND LAND DATED 01/30/2008                                     $               ‐
                                 OSHA/ENVIRONMENTAL COMPLIANCE SYSTEMS INC
5183                             2040 DOUGLAS DR N                                                               THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 GOLDEN VALLEY, MN 55422                     Dean Foods Company                  03/19/2008                                                                    $          9,734.64
                                 OWENS, BOYCE C.
5184                             ADDRESS ON FILE
                                                                             Dean Foods Company                  RESTRICTED STOCK AWARDS                                                       $              ‐
                                 OWENS, BOYCE C.
5185                             ADDRESS ON FILE
                                                                             Dean Foods Company                  RESTRICTED STOCK UNIT AGREEMENT                                               $               ‐
                                 OWL ECO WATER LLC
5186                             9707 ANDERSON MILL RD, STE 330
                                 AUSTIN, TX 78750                            Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/29/2016                      $              ‐
                                 P & B TRUCKING INC.
                                 ATTN ROBERT L KNOUS
5187   5187 / 3935
                                 2204 PATTERSON ST
                                 DECATUR, IN 46734                           Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 07/01/2011                                     $               ‐
                                 P & B TRUCKING INC.
                                 ATTN ROBERT L KNOUS
5188   5188 / 3936
                                 2204 PATTERSON ST
                                 DECATUR, IN 46734                           Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 07/01/2011                                     $              ‐
                                 P & B TRUCKING INC.
                                 ATTN ROBERT L KNOUS
5189
                                 2204 PATTERSON ST
                                 DECATUR, IN 46734                           Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 01/30/2013                                     $               ‐
                                 P AND D ENTERPRISE
                                 ATTN CAROL RAYMOND
5190
                                 PO BOX 1198
                                 FORSYTH, MT 59327                           Dean Foods Company                  LEASE: BUILDING AND LAND                                                      $              ‐
                                 P AND D ENTERPRISE
                                 ATTN CAROL RAYMOND
5191
                                 PO BOX 1198
                                 FORSYTH, MT 59327                           Dean Foods Company                  LEASE: BUILDING AND LAND DATED 02/14/2019                                     $               ‐
                                 P AND D ENTERPRISES
5192                             PO BOX 1198
                                 FORSYTH, MT 59327                           Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 07/09/2004                                     $               ‐
                                 PAASCH, STEVEN R
5193                             ADDRESS ON FILE
                                                                             Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 PACCAR FINANCIAL CORP
5194                             PO BOX 1518
                                 BELLEVUE, WA 98009                          Dean Transportation, Inc.           GUARANTEES DATED 01/23/2018                                                   $              ‐
                                 PACCAR FINANCIAL CORP
5195                             PO BOX 1518
                                 BELLEVUE, WA 98009                          Dean Transportation, Inc.           LEASE: AUTO DATED 02/06/2018                                                  $              ‐
                                 PACCAR FINANCIAL CORP.
5196                             PO BOX 1518
                                 BELLEVUE, WA 98009                          Dean Transportation, Inc.           LEASE: AUTO DATED 01/23/2018                                                  $         52,337.36
                                 PACESETTER PERSONNEL SERVICES
5197                             PO BOX 2324
                                 HOUSTON, TX 77252                           Dean Management, LLC                EMPLOYMENT AGENCY DATED 04/16/2018                                            $              ‐
                                 PACIFIC IDEMNITY COMPANY
5198                             202 HALL'S MILL RD
                                 WHITEHOUSE STATION, NJ 08889                Uncle Matt'S Organic, Inc.          INSURANCE POLICIES                                                            $              ‐
                                 PACIFIC RIM CAPITAL INC
                                 ATTN ALLAN UMANS, VP
5199
                                 15231 LAGUNA CANYON RD, STE 250
                                 IRVINE, CA 92618                            Dean Foods Company                  LEASE: EQUIPMENT DATED 05/23/2017                                             $              ‐
                                 PACIFIC RIM CAPITAL INC
                                 ATTN ERIC L ECKES, CFO
5200   5200 / 4806
                                 15231 LAGUNA CANYON RD, STE 250
                                 IRVINE, CA 92618                            Suiza Dairy Group, LLC              PURCHASE CONTRACT                                                             $              ‐
                                 PACIFIC RIM CAPITAL INC
                                 ATTN ERIC L ECKES, CFO
5201   5201 / 4808
                                 15231 LAGUNA CANYON RD, STE 250
                                 IRVINE, CA 92618                            Suiza Dairy Group, LLC              PURCHASE CONTRACT                                                             $              ‐
                                 PACIFIC RIM CAPITAL INC
                                 ATTN ERIC L ECKES, CFO
5202
                                 15231 LAGUNA CANYON RD, STE 250
                                 IRVINE, CA 92618                            Suiza Dairy Group, LLC              LEASE: EQUIPMENT DATED 01/10/2017                                             $        434,539.25
                                 PACIFIC RIM CAPITAL INC
                                 ATTN ERIC L ECKES, CFO
5203
                                 15231 LAGUNA CANYON RD, STE 250
                                 IRVINE, CA 92618                            Suiza Dairy Group, LLC              LEASE: EQUIPMENT DATED 04/01/2015                                             $              ‐
                                 PACIFIC RIM CAPITAL INC
                                 ATTN ERIC L ECKES, CFO
5204
                                 15231 LAGUNA CANYON RD, STE 250
                                 IRVINE, CA 92618                            Suiza Dairy Group, LLC              LEASE: EQUIPMENT DATED 04/16/2015                                             $              ‐
                                 PACIFIC RIM CAPITAL INC
                                 ATTN ERIC L ECKES, CFO
5205
                                 15231 LAGUNA CANYON RD, STE 250
                                 IRVINE, CA 92618                            Dean Transportation, Inc.           LEASE: EQUIPMENT DATED 04/18/2018                                             $               ‐
                                 PACIFIC WESTERN BANK
5206   5206 / 3010               9701 WILSHIRE BLVD #700                                                         FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 BEVERLY HILLS, CA 90212                     DFC Ventures, LLC                   08/22/2019                                                                    $              ‐
                                 PACIFIC WESTERN BANK
5207   5207 / 3012               9701 WILSHIRE BLVD #700                                                         FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 BEVERLY HILLS, CA 90212                     DFC Ventures, LLC                   08/22/2019                                                                    $               ‐
                                 PACKER, GREGORY
5208                             ADDRESS ON FILE
                                                                             Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                      $              ‐




                                                                                                                                                                                                              Page 196 of 304
                      Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 197 of 304
                                                 Dean Foods Company, et al.
                                                                                             Contract Exhibit

            Multiparty Contract
Item          References (1)                                 Counterparty                    Debtor(s)                                       Contract Description                        Cure Amounts
                                       PACKER, GREGORY
5209                                   ADDRESS ON FILE
                                                                            Dean Foods Company                  STOCK OPTION AGREEMENT                                               $              ‐
                                       PADILLA, ELOY A
5210                                   ADDRESS ON FILE
                                                                            Dean Foods Company                  PHANTOM SHARES AGREEMENT                                             $              ‐
                                       PAINES HOLLOW FARMS, LLC
5211                                   2331 STATE RTE 168
                                       MOHAWK, NY 13407                     Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                       PAINES HOLLOW FARMS, LLC
5212                                   2331 STATE RTE 168
                                       MOHAWK, NY 13407                     Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                       PALICH‐VIEW HOLSTEINS
5213                                   9015 DELIN THOMAS ROAD
                                       KINSMAN, OH 44428                    Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                       PALICH‐VIEW HOLSTEINS
5214                                   9015 DELIN THOMAS ROAD
                                       KINSMAN, OH 44428                    Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                       PALMER, SAMMY P
5215                                   ADDRESS ON FILE
                                                                            Mayfield Dairy Farms, LLC           SEVERANCE CONTRACT                                                   $               ‐
                                       PARADIS BROTHERS LLP
                                       ATTN ARNOLD G PARADIS
5216
                                       PO BOX 97
                                       BROOKS, MN 56715                     Dean Foods North Central, LLC       LEASE: BUILDING AND LAND                                             $          4,532.86
                                       PARADIS INC
                                       ATTN LONNIE PARADIS
5217
                                       813 HWY 92 W
                                       BROOKS, MN 56715                     Dean Dairy Holdings, LLC            LOGISTICS CONTRACT DATED 03/01/2017                                  $        186,305.57
                                       PARADIS INC
                                       ATTN LONNIE PARADIS
5218
                                       813 HWY 92 W
                                       BROOKS, MN 56715                     Dean Dairy Holdings, LLC            LOGISTICS CONTRACT DATED 04/02/2014                                  $               ‐
                                       PARADISE VALLEY FOODS INC
                                       D/B/A DON JOSE FOODS
5219
                                       PO BOX 6276
                                       SCOTTSDALE, AZ 85261‐6276            Alta‐Dena Certified Dairy, LLC      LICENSING AGREEMENT                                                  $              ‐
       39 / 41 / 367 / 1973 / 1974 /   PARADISE, VICKY
5220   2868 / 2869 / 3014 / 5220 /     RESEARCHING ADDRESS
       5893 / 5916 / 7649                                                   DFC Ventures, LLC                   PURCHASE CONTRACT DATED 05/04/2017                                   $              ‐
                                       PARKER ANALYTICAL LLC
                                       ATTN JOEL PARKER
5221
                                       1830 SAWMILL DR, STE 100
                                       LUCAS, TX 75002                      Southern Foods Group, LLC           MAINTENANCE: EQUIPMENT DATED 12/11/2018                              $         61,056.97
                                       PARKER ANALYTICAL LLC
                                       ATTN JOEL PARKER
5222
                                       1830 SAWMILL DR, STE 100
                                       LUCAS, TX 75002                      Southern Foods Group, LLC           MAINTENANCE: EQUIPMENT                                               $              ‐
                                       PARKER ANALYTICAL LLC
                                       ATTN JOEL PARKER
5223
                                       1830 SAWMILL DR, STE 100
                                       LUCAS, TX 75002                      Southern Foods Group, LLC           PURCHASE CONTRACT                                                    $              ‐
                                       PARKER ANALYTICAL LLC
                                       ATTN JOEL PARKER
5224
                                       1830 SAWMILL DR, STE 100
                                       LUCAS, TX 75002                      Southern Foods Group, LLC           MAINTENANCE: EQUIPMENT DATED 08/13/2019                              $              ‐
                                       PARKER SMITH
5225                                   615 SPOHN ROAD
                                       ILION, NY 13357                      Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $               ‐
                                       PARKER SMITH
5226                                   615 SPOHN ROAD
                                       ILION, NY 13357                      Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                       PARMA LABS INC
       225 / 349 / 636 / 5227 / 5579 /
5227                                   5376 FM 545
       6711 / 7084
                                       MELISSA, TX 75454                    Dean Foods Company                  CONFIDENTIALITY AGREEMENT                                            $              ‐
                                       PARRIS, MIKEL L
5228                                   ADDRESS ON FILE
                                                                            Dean Foods Company                  PHANTOM SHARES AGREEMENT                                             $              ‐
                                       PASO CREEK FAMILY DAIRY
5229                                   13437 GUN CLUB RD
                                       WASCO, CA 93280                      Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 11/06/2018                                   $              ‐
                                       PATEL PAYEL
5230                                   1166 AVENUE OF THE AMERICAS
                                       NEW YORK, NY 10036                   Dean Foods Company                  INSURANCE POLICIES DATED 06/01/2019                                  $              ‐
                                       PATRICK DOODY
5231                                   124 WILTSE CORNERS ROAD
                                       JORDANVILLE, NY 13361                Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                       PATRICK DOODY
5232                                   124 WILTSE CORNERS ROAD
                                       JORDANVILLE, NY 13361                Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                       PATRICK FIFER
5233                                   8960 HATCH HOLLOW ROAD
                                       UNION CITY, PA 16438                 Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                       PATRICK FIFER
5234                                   8960 HATCH HOLLOW ROAD
                                       UNION CITY, PA 16438                 Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                       PATRIOT BUILDING SERVICES INC
                                       ATTN TERRY CARTRITE
5235
                                       10555 E DARTMOUTH AVE, STE 300
                                       DENVER, CO 80014                     Southern Foods Group, LLC           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 12/01/2016   $              ‐
                                       PAUL AND/OR C CHELTON
5236                                   44543 ERIE COUNTY LINE ROAD
                                       CORRY, PA 16407                      Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                       PAUL AND/OR C CHELTON
5237                                   44543 ERIE COUNTY LINE ROAD
                                       CORRY, PA 16407                      Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $               ‐
                                       PAUL B. ZIMMERMAN
5238                                   31 GARDEN SPOT ROAD
                                       EPHRATA, PA 17522                    Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐




                                                                                                                                                                                                    Page 197 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 198 of 304
                                           Dean Foods Company, et al.
                                                                                          Contract Exhibit

       Multiparty Contract
Item     References (1)                          Counterparty                              Debtor(s)                                           Contract Description                         Cure Amounts
                             PAUL B. ZIMMERMAN
5239                         31 GARDEN SPOT ROAD
                             EPHRATA, PA 17522                            Dean Foods Company                    TRANSPORTATION AGREEMENT                                                $              ‐
                             PAUL BEILER
5240                         821 WHITES GAP ROAD
                             HUNTLAND, TN 37345                           Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                             PAUL BEILER
5241                         821 WHITES GAP ROAD
                             HUNTLAND, TN 37345                           Dean Foods Company                    TRANSPORTATION AGREEMENT                                                $              ‐
                             PAUL BEVERLY & SCOTT HART
                             ATTN H SCOTT HART
5242                         OHIO VALLEY INDUSTRIAL PARK
                             PO BOX 280
                             CHESAPEAKE, OH 45619                         Suiza Dairy Group, LLC                LEASE: BUILDING AND LAND DATED 05/04/2016                               $              ‐
                             PAUL CORDELL
5243                         111 SOUTH MAYSVILLE ROAD
                             GREEVILLE, PA 16125                          Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                             PAUL CORDELL
5244                         111 SOUTH MAYSVILLE ROAD
                             GREEVILLE, PA 16125                          Dean Foods Company                    TRANSPORTATION AGREEMENT                                                $              ‐
                             PAUL E. MAST
5245                         16930 SHEDD ROAD
                             MIDDLEFIELD, OH 44062                        Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                             PAUL E. MAST
5246                         16930 SHEDD ROAD
                             MIDDLEFIELD, OH 44062                        Dean Foods Company                    TRANSPORTATION AGREEMENT                                                $              ‐
                             PAUL HASTINGS LLP
                             ATTN LUC DESPINS
5247
                             PO BOX 894803
                             LOS ANGELES, CA 90189‐4803                   Dean Foods Company                    THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $              ‐
                             PAUL KOTANCHEK
5248                         7789 PERKINS GREENVILLE ROAD
                             KINSMAN, OH 44428                            Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                             PAUL KOTANCHEK
5249                         7789 PERKINS GREENVILLE ROAD
                             KINSMAN, OH 44428                            Dean Foods Company                    TRANSPORTATION AGREEMENT                                                $              ‐
                             PAUL YODER
5250                         339 MOUNTAIN BLUFF LANE
                             BELVIDERE, TN 37306                          Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                             PAUL YODER
5251                         339 MOUNTAIN BLUFF LANE
                             BELVIDERE, TN 37306                          Dean Foods Company                    TRANSPORTATION AGREEMENT                                                $              ‐
                             PAULA SNYDER
5252                         50 ST GLORY ROAD
                             GREENVILLE, PA 16125                         Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                             PAULA SNYDER
5253                         50 ST GLORY ROAD
                             GREENVILLE, PA 16125                         Dean Foods Company                    TRANSPORTATION AGREEMENT                                                $              ‐
                             PAYSCALE INC
                             D/B/A MARKETPAY ASSOCIATES
5254                         ATTN JESSICA NGUYEN, SR CORP COUNSEL
                             600 GRANT ST, STE 400
                             DENVER, CO 80203                             Dean Dairy Holdings, LLC              SERVICE CONTRACT DATED 06/30/2017                                       $          6,795.75
                             PAYSCALE INC
                             D/B/A MARKETPAY ASSOCIATES
5255                         ATTN JESSICA NGUYEN, SR CORP COUNSEL
                             600 GRANT ST, STE 400
                             DENVER, CO 80203                             Dean Dairy Holdings, LLC              IT CONTRACT DATED 06/30/2017                                            $              ‐
                             PAYSCALE INC
                             D/B/A MARKETPAY ASSOCIATES
5256                         ATTN JESSICA NGUYEN, SR CORP COUNSEL
                             600 GRANT ST, STE 400
                             DENVER, CO 80203                             Dean Dairy Holdings, LLC              IT CONTRACT DATED 06/30/2017                                            $              ‐
                             PECO PALLET INC
                             ATTN SWATI JAIN, DIRECTOR PRICING
5257
                             2 BRIDGE ST, STE 210
                             IRVINGTON, NY 10533                          Friendly'S Ice Cream Holdings Corp.   LEASE: EQUIPMENT DATED 07/16/2015                                       $              ‐
                             PENSKE TRUCK LEASE CO LP
5258                         12222 WILLIAMS RD
                             PERRYSBURG, OH 43551                         Dean Transportation, Inc.             LEASE: AUTO DATED 01/10/2019                                            $      1,683,423.17
                             PENSKE TRUCK LEASING CO LP
                             ATTN ANDREW PRICE, EXEC ACCOUNT MANAGER
5259
                             3575 LONE STAR CIRCLE, STE 310
                             FORTH WORTH, TX 76177                        Dean Transportation, Inc.             MAINTENANCE: EQUIPMENT DATED 04/21/2014                                 $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN CRAIG FRITZ, SR CONTRACT ANALYST
5260
                             2675 MORGANTOWN RD
                             READING, PA 19607                            Dean Transportation, Inc.             LEASE: BUILDING AND LAND DATED 02/24/2016                               $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN CRAIG R FRITZ, SR. CONTRACT ANALYST
5261
                             2675 MORGANTOWN RD
                             READING, PA 19607                            Dean Transportation, Inc.             LEASE: BUILDING AND LAND DATED 02/24/2016                               $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN CRAIG R FRITZ, SR. CONTRACT ANALYST
5262
                             2675 MORGANTOWN RD
                             READING, PA 19607                            Dean Transportation, Inc.             LEASE: BUILDING AND LAND DATED 08/24/2017                               $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN CRAIG R FRITZ, SR. CONTRACT ANALYST
5263
                             2675 MORGANTOWN RD
                             READING, PA 19607                            Dean Transportation, Inc.             LEASE: BUILDING AND LAND DATED 01/29/2016                               $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN CRAIG R FRITZ, SR. CONTRACT ANALYST
5264
                             2675 MORGANTOWN RD
                             READING, PA 19607                            Dean Transportation, Inc.             LEASE: BUILDING AND LAND DATED 08/24/2017                               $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN FRANCES E GRAEFF, MGR, CONTRACT ADMIN
5265
                             2675 MORGANTOWN RD
                             READING, PA 19607                            Dean Transportation, Inc.             MAINTENANCE: EQUIPMENT DATED 08/21/2017                                 $              ‐




                                                                                                                                                                                                       Page 198 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 199 of 304
                                           Dean Foods Company, et al.
                                                                                            Contract Exhibit

       Multiparty Contract
Item     References (1)                         Counterparty                                 Debtor(s)                                        Contract Description       Cure Amounts
                             PENSKE TRUCK LEASING CO LP
                             ATTN FRANCES E GRAEFF, MGR, CONTRACT ADMIN
5266
                             2675 MORGANTOWN RD
                             READING, PA 19607                              Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 11/16/2017               $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN KELLY TAYLOR, NATIONAL SUPPORT EXEC
5267
                             3575 LONE STAR CIRCLE, STE 310
                             FORT WORTH, TX 76177                           Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 08/24/2017               $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN KELLY TAYLOR, NATIONAL SUPPORT EXEC
5268
                             3575 LONE STAR CIRCLE, STE 310
                             FORT WORTH, TX 76177                           Dean Transportation, Inc.          LEASE: BUILDING AND LAND DATED 06/05/2018             $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN LAURA PETTIT, SR CONTRACT ANALYST
5269
                             12222 WILLIAMS RD
                             PERRYSBURG, OH 43551                           Dean Transportation, Inc.          LEASE: AUTO DATED 01/10/2019                          $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN LAURA PETTIT, SR CONTRACT ANALYST
5270
                             PO BOX 563
                             READING, PA 19603‐0563                         Mayfield Dairy Farms, LLC          LEASE: AUTO DATED 08/21/2017                          $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN LAURA PETTIT, SR CONTRACT ANALYST
5271
                             PO BOX 563
                             READING, PA 19603‐0563                         Mayfield Dairy Farms, LLC          LEASE: AUTO DATED 11/29/2017                          $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN SVP SOUTH CENTRAL REGION
5272
                             RT 10 & PHEASANT RD
                             READING, PA 19607                              Dean Dairy Holdings, LLC           MAINTENANCE: EQUIPMENT DATED 10/01/2007               $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN SVP SOUTH CENTRAL REGION
5273
                             RT 10 & PHEASANT RD
                             READING, PA 19607                              Dean Dairy Holdings, LLC           MAINTENANCE: EQUIPMENT DATED 11/01/2008               $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN SVP SOUTH CENTRAL REGION
5274
                             RT 10 & PHEASANT RD
                             READING, PA 19607                              Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 08/30/2008               $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN SVP SOUTH CENTRAL REGION
5275
                             RT 10 & PHEASANT RD
                             READING, PA 19607                              Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 08/01/2008               $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN SVP SOUTH CENTRAL REGION
5276
                             RT 10 & PHEASANT RD
                             READING, PA 19607                              Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 03/30/2009               $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN SVP SOUTH CENTRAL REGION
5277
                             RT 10 & PHEASANT RD
                             READING, PA 19607                              Suiza Dairy Group, LLC             LEASE: AUTO DATED 04/12/2011                          $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN SVP SOUTH CENTRAL REGION
5278
                             RT 10 & PHEASANT RD
                             READING, PA 19607                              Suiza Dairy Group, LLC             MAINTENANCE: EQUIPMENT DATED 09/23/2008               $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN SVP SOUTH CENTRAL REGION
5279
                             RT 10 & PHEASANT RD
                             READING, PA 19607                              Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 08/01/2008               $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN SVP SOUTH CENTRAL REGION
5280
                             RT 10 & PHEASANT RD
                             READING, PA 19607                              Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 06/18/2008               $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN SVP SOUTH CENTRAL REGION
5281
                             RT 10 & PHEASANT RD
                             READING, PA 19607                              Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 10/30/2008               $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN SVP SOUTH CENTRAL REGION
5282
                             RT 10 & PHEASANT RD
                             READING, PA 19607                              Dean Dairy Holdings, LLC           LEASE: AUTO DATED 04/12/2011                          $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN SVP SOUTH CENTRAL REGION
5283
                             RT 10 & PHEASANT RD
                             READING, PA 19607                              Dean Dairy Holdings, LLC           MAINTENANCE: EQUIPMENT DATED 10/01/2007               $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN VICKIE GEHR, SUPERVISIOR CONTRACT ADMIN
5284
                             PO BOX 563
                             READING, PA 19603‐0563                         Suiza Dairy Group, LLC             LEASE: AUTO DATED 08/21/2017                          $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN VICKIE GEHR, SUPERVISIOR CONTRACT ADMIN
5285
                             PO BOX 563
                             READING, PA 19603‐0563                         Suiza Dairy Group, LLC             LEASE: AUTO DATED 12/11/2017                          $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN VP REAL ESTATE
5286
                             RT 10 & PHEASANT RD
                             READING, PA 19607                              Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 10/01/2007             $              ‐
                             PENSKE TRUCK LEASING CO LP
                             ATTN VP REAL ESTATE
5287
                             RT 10 & PHEASANT RD
                             READING, PA 19607                              Dean Dairy Holdings, LLC           LEASE: AUTO DATED 04/12/2011                          $              ‐
                             PENSKE TRUCK LEASING COMPANY LP
                             ATTN VICKIE GEHR, SUPERVISOR CONTRACT ADMIN
5288
                             2675 MORGANTOWN RD
                             READING, PA 19607                              Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 09/13/2017               $              ‐
                             PENSKE TRUCK LEASING COMPANY LP
                             ATTN VICKIE GEHR, SUPERVISOR CONTRACT ADMIN
5289
                             2675 MORGANTOWN RD
                             READING, PA 19607                              Dean Transportation, Inc.          LEASE: BUILDING AND LAND DATED 09/13/2017             $              ‐
                             PENSKE TRUCK LEASING COMPANY LP
5290                         PO BOX 532658
                             ATLANTA, GA 39353                              Dean Foods Company                 LEASE: BUILDING AND LAND                              $              ‐



                                                                                                                                                                                   Page 199 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 200 of 304
                                           Dean Foods Company, et al.
                                                                                       Contract Exhibit

       Multiparty Contract
Item     References (1)                           Counterparty                          Debtor(s)                                            Contract Description       Cure Amounts
                             PENSKE TRUCK LEASING
                             ATTN BOB WEAVER, MANAGER OF REAL ESTATE
5291
                             RT 10 GREEN HILLS, PO BOX 563
                             READING, PA 19603‐0563                    Dean Dairy Holdings, LLC               LEASE: BUILDING AND LAND DATED 11/05/2007             $              ‐
                             PEOPLENET COMMUNICATIONS CORPORATION
5292                         4400 BAKER RD
                             MINNETONKA, MN 55343                      Dean Foods Company                     SERVICE CONTRACT                                      $         71,713.49
                             PEOPLENET COMMUNICATIONS CORPORATION
5293                         4400 BAKER RD
                             MINNETONKA, MN 55343                      Dean Foods Company                     SERVICE CONTRACT                                      $              ‐
                             PEOPLENET COMMUNICATIONS CORPORATION
5294                         4400 BAKER RD
                             MINNETONKA, MN 55343                      Dean Foods Company                     SERVICE CONTRACT                                      $              ‐
                             PEOPLEREADY INC
5295                         PO BOX 740435
                             ATLANTA, GA 30374                         Southern Foods Group, LLC              EMPLOYMENT AGENCY DATED 08/09/2019                    $              ‐
                             PEOPLE'S BANK AND TRUST COMPANY
                             ATTN STEPHEN DAVID
5296
                             PO DRAWER 747
                             NEW ROADS, LA 70760                       Southern Foods Group, LLC              LEASE: BUILDING AND LAND                              $          3,400.00
                             PEOPLE'S BANK AND TRUST COMPANY
                             ATTN STEPHEN DAVID
5297
                             PO DRAWER 747
                             NEW ROADS, LA 70760                       Southern Foods Group, LLC              LEASE: BUILDING AND LAND DATED 08/12/2014             $              ‐
                             PEOPLE'S BANK AND TRUST COMPANY
                             ATTN STEPHEN DAVID
5298
                             PO DRAWER 747
                             NEW ROADS, LA 70760                       Southern Foods Group, LLC              LEASE: BUILDING AND LAND DATED 03/29/2017             $              ‐
                             PEOPLE'S BANK AND TRUST COMPANY
                             ATTN STEPHEN DAVID
5299
                             PO DRAWER 747
                             NEW ROADS, LA 70760                       Southern Foods Group, LLC              LEASE: BUILDING AND LAND DATED 03/24/2015             $              ‐
                             PEOPLE'S BANK AND TRUST COMPANY
                             ATTN STEPHEN DAVID
5300
                             PO DRAWER 747
                             NEW ROADS, LA 70760‐0747                  Southern Foods Group, LLC              LEASE: BUILDING AND LAND DATED 06/19/2019             $              ‐
                             PEOPLE'S CAPITAL AND LEASING CORP
5301                         850 MAIN ST, BC‐03
                             BRIDGEPORT, CT 06604                      Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 07/05/2017                     $         53,501.56
                             PEOPLE'S CAPITAL AND LEASING CORP
5302                         850 MAIN ST, BC‐03
                             BRIDGEPORT, CT 06604                      Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 12/02/2016                     $              ‐
                             PEOPLE'S CAPITAL AND LEASING CORP
5303                         850 MAIN ST, BC‐03
                             BRIDGEPORT, CT 06604                      Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 08/29/2012                     $              ‐
                             PEOPLE'S CAPITAL AND LEASING CORP
5304                         850 MAIN ST, BC‐03
                             BRIDGEPORT, CT 06604                      Dean Transportation, Inc.              GUARANTEES DATED 08/01/2012                           $              ‐
                             PEOPLE'S CAPITAL AND LEASING CORP
                             ATTN MELISSA CURTIS, VP
5305
                             255 BANK ST, 4TH FL
                             WATERBURY, CT 06702                       Dean Transportation, Inc.              LEASE: EQUIPMENT                                      $              ‐
                             PEOPLE'S CAPITAL AND LEASING CORP
                             ATTN MELISSA CURTIS, VP
5306
                             255 BANK ST, 4TH FL
                             WATERBURY, CT 06702                       Dean Foods Company                     GUARANTEES DATED 03/02/2012                           $              ‐
                             PEOPLE'S CAPITAL AND LEASING CORP
                             ATTN MELISSA CURTIS, VP
5307
                             255 BANK ST, 4TH FL
                             WATERBURY, CT 06702                       Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 03/02/2012                     $              ‐
                             PEOPLE'S CAPITAL AND LEASING CORP
                             ATTN MELISSA CURTIS, VP
5308
                             255 BANK ST, 4TH FL
                             WATERBURY, CT 06702                       Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 10/30/2008                     $              ‐
                             PEOPLE'S CAPITAL AND LEASING CORP
                             ATTN MELISSA CURTIS, VP
5309
                             255 BANK ST, 4TH FL
                             WESTBURY, CT 06702                        Dean Transportation, Inc.              LEASE: AUTO DATED 08/01/2012                          $              ‐
                             PEPSI LOGISTICS COMPANY INC
                             ATTN LD & T SR SUPERVISOR                 Dean Dairy Holdings LLC
5310
                             5600 HEADQUARTERS DR                      Suiza Dairy Group LLC
                             PLANO, TX 75024                           Friendlys Manufacturing & Retail LLC   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)     $              ‐
                             PEPSI LOGISTICS COMPANY INC
                             ATTN LD & T SR SUPERVISOR                 Dean Dairy Holdings LLC
5311
                             5600 HEADQUARTERS DR                      Suiza Dairy Group LLC
                             PLANO, TX 75024                           Friendlys Manufacturing & Retail LLC   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)     $              ‐
                             PEPSI LOGISTICS COMPANY INC
                             ATTN LD&T SR SUPERVISOR
5312
                             5600 HEADQUARTERS DR
                             PLANO, TX 75024                           Dean Dairy Holdings, LLC               LOGISTICS CONTRACT DATED 05/01/2018                   $              ‐
                             PERFECTFORMS
5313                         5927 PRIESTLY DR #213
                             CARLSBAD, CA 92008‐8800                   Dean Foods Company                     LICENSING AGREEMENT                                   $              ‐
                             PERFORMANCE COLD STORAGE
5314                         PO BOX 26261
                             SALT LAKE CITY, UT 84126                  Dean Foods Company                     TRANSPORTATION AGREEMENT                              $              ‐
                             PERFORMANCE FOOD GROUP INC
                             ATTN GENERAL COUNSEL
5315
                             12500 W CREEK PKWY
                             RICHMOND, VA 23238                        Dean Foods Company                     CUSTOMER AGREEMENT DATED 12/16/2013                   $              ‐
                             PERFORMANCE FOOD GROUP INC
                             ATTN GENERAL COUNSEL
5316
                             12500 W CREEK PKWY
                             RICHMOND, VA 23238                        Southern Foods Group, LLC              CUSTOMER AGREEMENT DATED 04/15/2015                   $              ‐
                             PERFORMANCE FOOD GROUP INC
                             ATTN SR VP, PROCUREMENT
5317
                             12500 W CREEK PKWY
                             RICHMOND, VA 23238                        Suiza Dairy Group, LLC                 CUSTOMER AGREEMENT DATED 09/04/2013                   $              ‐




                                                                                                                                                                                   Page 200 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 201 of 304
                                                Dean Foods Company, et al.
                                                                                       Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                       Debtor(s)                                           Contract Description       Cure Amounts
                                 PERFORMANCE FOOD GROUP INC
                                 ATTN SR VP, PROCUREMENT
5318
                                 12500 W CREEK PKWY
                                 RICHMOND, VA 23238                 Friendly'S Manufacturing And Retail, LLC   CUSTOMER AGREEMENT DATED 06/30/2017                $              ‐
                                 PERFORMANCE FOOD GROUP INC
                                 ATTN SR VP, PROCUREMENT
5319
                                 12500 W CREEK PKWY
                                 RICHMOND, VA 23238                 Dean Foods North Central, LLC              CUSTOMER AGREEMENT DATED 04/21/2017                $              ‐
                                 PERFORMANCE FOOD GROUP INC
                                 ATTN SR VP, PROCUREMENT
5320
                                 12500 W CREEK PKWY
                                 RICHMOND, VA 23238                 Suiza Dairy Group, LLC                     CUSTOMER AGREEMENT DATED 06/30/2017                $              ‐
                                 PERFORMANCE LOGISTICS LLC
                                 ATTN ERIC RIDDLE
5321
                                 6271 S DIXIE DR, STE 201
                                 WEST JORDAN, UT 84084              Dean Dairy Holdings, LLC                   LOGISTICS CONTRACT DATED 06/01/2018                $        206,279.49
                                 PERFORMANCE LOGISTICS LLC
                                 ATTN ERIC RIDDLE
5322
                                 6271 S DIXIE DR, STE 201
                                 WEST JORDAN, UT 84084              Dean Foods Company                         LOGISTICS CONTRACT DATED 01/05/2018                $              ‐
                                 PERI FAMILY RANCH LLC
5323                             PO BOX 35
                                 YERINGTON, NV 89447                Model Dairy, LLC                           LEASE: BUILDING AND LAND                           $           700.00
                                 PET INCORPORATED
5324   5324 / 1230               400 S 4TH ST
                                 ST LOUIS, MO 63102                 Dean Foods Company                         TRADEMARK OR IP AGREEMENT                          $               ‐
                                 PET INCORPORATED
5325   5325 / 1231               400 S 4TH ST
                                 ST LOUIS, MO 63102                 Dean Foods Company                         TRADEMARK OR IP AGREEMENT                          $              ‐
                                 PET
5326   5326 / 1803               400 S 4TH ST
                                 ST LOUIS, MO 63102                 Dean Foods Company                         VENDOR AGREEMENT DATED 03/29/2019                  $               ‐
                                 PETE CHRISTENSEN
5327                             PO BOX 62
                                 DAVENPORT CENTER, NY 13751         Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                      $               ‐
                                 PETE CHRISTENSEN
5328                             PO BOX 62
                                 DAVENPORT CENTER, NY 13751         Dean Foods Company                         TRANSPORTATION AGREEMENT                           $              ‐
                                 PETE'S PLACE SOUTH
5329                             179 CONVENENCE LN SW
                                 BEMIDIJI, MN 56601                 Dean Foods Company                         LEASE: BUILDING AND LAND DATED 01/19/2011          $           200.00
                                 PETROLEUM TRADERS CORPORATION
5330                             7120 POINTE INVERNESS WAY
                                 FT WAYNE, IN 46804                 Dean Dairy Holdings, LLC                   PURCHASE CONTRACT                                  $               ‐
                                 PETROLEUM TRADERS CORPORATION
                                 ATTN BRIAN TOWNSEND, COO
5331
                                 7120 POINTE INVERNESS WAY
                                 FT WAYNE, IN 46804                 Suiza Dairy Group, LLC                     PURCHASE CONTRACT DATED 08/03/2017                 $              ‐
                                 PETROLEUM TRADERS CORPORATION
                                 ATTN JOSEPH V JURCZAK
5332
                                 7120 POINTE INVERNESS WAY
                                 FT WAYNE, IN 46804                 Suiza Dairy Group, LLC                     PURCHASE CONTRACT DATED 06/09/2011                 $              ‐
                                 PETROLEUM TRADERS CORPORATION
                                 ATTN JULIE A PENKUNAS
5333
                                 7120 POINTE INVERNESS WAY
                                 FT WAYNE, IN 46804                 Dean Foods Company                         GUARANTEES DATED 06/09/2011                        $               ‐
                                 PETROLEUM TRADERS CORPORATION
                                 ATTN JULIE A PENKUNAS
5334
                                 7120 POINTE INVERNESS WAY
                                 FT WAYNE, IN 46804                 Dean Foods Company                         GUARANTEES DATED 06/09/2011                        $              ‐
                                 PHIL OR LISA PROSKINE
5335                             1028 COUNTY ROUTE 23
                                 SHERBURNE, NY 13460                Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 PHIL OR LISA PROSKINE
5336                             1028 COUNTY ROUTE 23
                                 SHERBURNE, NY 13460                Dean Foods Company                         TRANSPORTATION AGREEMENT                           $               ‐
                                 PHILIP N WEAVER
5337                             159 SARAFIN ROAD
                                 MOHAWK, NY 13407                   Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 PHILIP N WEAVER
5338                             159 SARAFIN ROAD
                                 MOHAWK, NY 13407                   Dean Foods Company                         TRANSPORTATION AGREEMENT                           $              ‐
                                 PHILIP YUTZY
5339                             19664 MORRIS ROAD
                                 CONNEAUTVILLE, PA 16406            Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 PHILIP YUTZY
5340                             19664 MORRIS ROAD
                                 CONNEAUTVILLE, PA 16406            Dean Foods Company                         TRANSPORTATION AGREEMENT                           $              ‐
                                 PHILLIP KELLEY
5341                             7882 HIGHWAY 76E
                                 WHITEHOUSE, TN 37188               Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 PHILLIP KELLEY
5342                             7882 HIGHWAY 76E
                                 WHITEHOUSE, TN 37188               Dean Foods Company                         TRANSPORTATION AGREEMENT                           $              ‐
                                 PHILLIPS, ALBERT
5343                             ADDRESS ON FILE
                                                                    Southern Foods Group, LLC                  SEVERANCE CONTRACT                                 $               ‐
                                 PHILLIPS, JAMES T
5344                             ADDRESS ON FILE
                                                                    Dean Foods Company                         PHANTOM SHARES AGREEMENT                           $               ‐
                                 PHIL'S DAIRY
5345                             6093 SOUTH 900 WEST
                                 WESTVILLE, IN 46391                Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 PHIL'S DAIRY
5346                             6093 SOUTH 900 WEST
                                 WESTVILLE, IN 46391                Dean Foods Company                         TRANSPORTATION AGREEMENT                           $              ‐
                                 PHOENIX PACKAGING OPERATIONS LLC
                                 ATTN GENERAL MANAGER
5347
                                 4800 LINA LANE
                                 DUBLIN, VA 24084                   Dean Dairy Holdings, LLC                   PURCHASE CONTRACT DATED 12/01/2016                 $        732,107.06


                                                                                                                                                                                 Page 201 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 202 of 304
                                                Dean Foods Company, et al.
                                                                                                    Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                                   Debtor(s)                                       Contract Description                           Cure Amounts
                                 PIEDMONT NATURAL GAS
                                 ATTN DT01X
5348   5402 / 5348               9700 DAVID TAYLOR DR
                                 175 BERKELEY ST
                                 CHARLOTTE, NC 28262                               Suiza Dairy Group, LLC              LETTER OF CREDIT                                                        $         44,826.92
                                 PIEL'S DAIRY
5349                             5833 Haynes Rd.
                                 Shepherd, MT 59079                                Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 PIEL'S DAIRY
5350                             5833 Haynes Rd.
                                 Shepherd, MT 59079                                Dean Foods Company                  TRANSPORTATION AGREEMENT                                                $              ‐
                                 PIGGLY WIGGLY ALABAMA DISTR CO INC
                                 ATTN DAVID BULLARD
5351
                                 2400 JT WOOTEN DR
                                 BESSEMER, AL 35020                                Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 04/01/2013                                       $          4,328.02
                                 PIGGLY WIGGLY ALABAMA DISTR CO INC
                                 ATTN DAVID BULLARD
5352
                                 2400 JT WOOTEN DR
                                 BESSEMER, AL 35020                                Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 05/01/2018                                       $              ‐
                                 PIGGLY WIGGLY ALABAMA DISTR CO INC
                                 ATTN DAVID BULLARD
5353
                                 2400 JT WOOTEN DR
                                 BESSEMER, AL 35020                                Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 05/01/2018                                       $              ‐
                                 PIGGLY WIGGLY LLC
                                 ATTN PETER NAI, VP OF CORPORATE BRANDS
5354
                                 7 CORPORATE DR
                                 KEENE, NH 03431                                   Suiza Dairy Group, LLC              LICENSING AGREEMENT DATED 12/01/2010                                    $              ‐
                                 PIGGLY WIGGLY MIDWEST LLC
                                 ATTN PETER NAI, VP OF CORPORATE BRANDS
5355
                                 7 CORPORATE DR
                                 KEENE, NH 03431                                   Dean Dairy Holdings, LLC            VENDOR AGREEMENT DATED 01/29/2018                                       $              ‐
                                 PILOT FLYING J
5356                             326 SLAPES CORNER ROAD
                                 CARNEYS POINT, NJ 08069                           Dean Transportation, Inc.           PURCHASE CONTRACT                                                       $              ‐
                                 PILOT FLYING J
5357                             326 SLAPES CORNER ROAD
                                 CARNEYS POINT, NJ 08069                           Dean Transportation, Inc.           PURCHASE CONTRACT                                                       $              ‐
                                 PILOT TRAVEL CENTERS LLC
                                 ATTN WHITNEY SIMPSON
5358
                                 5508 LONAS DR
                                 KNOXVILLE, TN 37909                               Dean Dairy Holdings, LLC            SALES CONTRACT/TRADE AGREEMENT                                          $              ‐
                                 PIN OAK DAIRY FARM
5359                             7840 HIGHGROVE ROAD
                                 COXS CREEK, KY 40013                              Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 PIN OAK DAIRY FARM
5360                             7840 HIGHGROVE ROAD
                                 COXS CREEK, KY 40013                              Dean Foods Company                  TRANSPORTATION AGREEMENT                                                $              ‐
                                 PINE GROVE JERSEY FARM LLC
5361                             4022 MAPLE ROAD
                                 ASHTABULA, OH 44004                               Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 PINE GROVE JERSEY FARM LLC
5362                             4022 MAPLE ROAD
                                 ASHTABULA, OH 44004                               Dean Foods Company                  TRANSPORTATION AGREEMENT                                                $              ‐
                                 PINE HILL CATTLE CO.
5363                             2408 PINE HILL ROAD
                                 RANDOLPH, NY 14722‐9640                           Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 PINE HILL CATTLE CO.
5364                             2408 PINE HILL ROAD
                                 RANDOLPH, NY 14722‐9640                           Dean Foods Company                  TRANSPORTATION AGREEMENT                                                $              ‐
                                 PINE‐TON FARM, LLC
5365                             1600 OLD STATE ROAD
                                 RUSSELL, PA 16345                                 Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 PINE‐TON FARM, LLC
5366                             1600 OLD STATE ROAD
                                 RUSSELL, PA 16345                                 Dean Foods Company                  TRANSPORTATION AGREEMENT                                                $              ‐
                                 PINGREE, JIM
5367                             1605 VINEYARD DR
                                 LEWISTON, ID 83501                                Dean Foods Company                  LEASE: BUILDING AND LAND DATED 08/10/2012                               $              ‐
                                 PINNACLE FLEET SOLUTIONS
                                 HOUSTON FREIGHTLINER, STERLING AND WESTERN STAR
5368                             9550 NORTH LOOP EAST HOUSTON
                                 HOUSTON, TX 77029
                                                                                   Dean Transportation Inc             SERVICE CONTRACT                                                        $              ‐
                                 PINT SIZE HAWAII LLC
5369                             99‐1287 WAIUA PLACE
                                 AIEA, HI 96701                                    Southern Foods Group, LLC           SERVICE CONTRACT                                                        $         69,562.67
                                 PIONEER VALLEY REFRIGERATED WAREHOUSE INC
                                 ATTN ACCOUNTING MGR
5370
                                 149 PLAINFIELD ST
                                 CHICOPEE, MA 01013                                Dean Dairy Holdings, LLC            STORAGE AGREEMENT DATED 02/07/2017                                      $              ‐
                                 PIONEER VNS INC
5371                             520 WEST ATEN RD
                                 IMPERIAL, CA 92251                                Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 07/12/2018                               $           250.00
                                 PIPER JAFFRAY & CO
                                 800 NICOLLET MALL
5372
                                 SUITE 900
                                 MINNEAPOLIS, MN 55402                             DFC Ventures, LLC                   THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $              ‐
                                 PIRRONE, SALVATORE B
5373                             ADDRESS ON FILE
                                                                                   Dean Transportation, Inc.           SEVERANCE CONTRACT                                                      $              ‐
                                 PITTS, CHARLES E.
5374                             ADDRESS ON FILE
                                                                                   Southern Foods Group, LLC           SEVERANCE CONTRACT                                                      $              ‐
                                 PLACESMART AGENCY
                                 12578 STATE RT 127
5375
                                 PO BOX 128
                                 NASHVILLE, IL 62263                               Suiza Dairy Group, LLC              EMPLOYMENT AGENCY DATED 12/16/2015                                      $         11,909.10
                                 PLACZEK PROPERTIES LLC
5376   5376 / 1464               3716 LEAVENWORTH ST
                                 OMAHA, NE 68105                                   Dean Foods North Central, LLC       LEASE: BUILDING AND LAND                                                $         10,900.00


                                                                                                                                                                                                              Page 202 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 203 of 304
                                                Dean Foods Company, et al.
                                                                                                    Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                                    Debtor(s)                                      Contract Description       Cure Amounts
                                 PLACZEK PROPERTIES LLC
5377   5377 / 1468               3716 LEAVENWORTH ST
                                 OMAHA, NE 68105                                    Dean Foods North Central, LLC      LEASE: BUILDING AND LAND DATED 10/23/2015           $              ‐
                                 PLACZEK PROPERTIES LLC
                                 ATTN MATTHEW PLACZEK, PRESIDENT
5378
                                 3716 LEAVENWORTH ST
                                 OMAHA, NE 68105                                    Dean Foods North Central, LLC      LEASE: BUILDING AND LAND DATED 05/17/2018           $              ‐
                                 PLACZEK PROPERTIES LLC
                                 ATTN MATTHEW PLACZEK, PRESIDENT
5379
                                 3716 LEAVENWORTH ST
                                 OMAHA, NE 68105                                    Dean Foods North Central, LLC      LEASE: BUILDING AND LAND                            $              ‐
                                 PLAINS DAIRY LLC
                                 ATTN MICHAEL HOLLIMAN
5380   6620 / 5380
                                 300 N TAYLOR
                                 AMARILLO, TX 79105                                 Dean Foods Company                 LICENSING AGREEMENT DATED 06/21/2016                $              ‐
                                 PLEASANT VALLEY COLONY
5381                             734 MCCOY ROAD
                                 BELT, MT 59412‐0000                                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 PLEASANT VALLEY COLONY
5382                             734 MCCOY ROAD
                                 BELT, MT 59412‐0000                                Dean Foods Company                 TRANSPORTATION AGREEMENT                            $              ‐
                                 PLM TRAILER LEASING‐DALLAS
5383                             4801 W LEDBETTER RD
                                 DALLAS, TX 75236                                   Dean Foods Company                 PURCHASE CONTRACT                                   $         44,500.85
                                 PLM TRAILER LEASING‐DALLAS
5384                             4801 W LEDBETTER RD
                                 DALLAS, TX 75236                                   Dean Foods Company                 PURCHASE CONTRACT                                   $              ‐
                                 PLUMBING & ELECTRIC SERVICE INC
5385                             320 S ROBINSON AVE
                                 HARTINGTON, NE 68739                               Dean Foods Company                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)   $              ‐
                                 PLYMOUTH ROCK ENERGY LLC
                                 ATTN MICHAEL REISS, DIR OF COMPLIANCE
5386
                                 920 RAILROAD AVE
                                 WOODMERE, NY 11598                                 Suiza Dairy Group, LLC             SERVICE CONTRACT DATED 10/24/2019                   $          3,545.88
                                 PLYMOUTH ROCK ENERGY LLC
                                 ATTN MICHAEL REISS, DIR OF COMPLIANCE
5387
                                 920 RAILROAD AVE
                                 WOODMERE, NY 11598                                 Dean Foods Company                 SERVICE CONTRACT DATED 10/18/2018                   $              ‐
                                 PNC BANK NA
                                 ATTN TM LEGAL LIAISON TEAM; MAILSTOP P7‐PFSC‐2‐E
5388   5388 / 1689               500 FIRST AVE
                                 MAILSTOP P7‐PFSC‐02‐E
                                 PITTSBURGH, PA 15219                               Country Fresh, LLC                 BANKING SERVICE AGREEMENT                           $      7,307,785.02
                                 PNC BANK NA
                                 INTERNATIONAL TRADE PRODUCT DELIVERY
5389   5389 / 168                500 1ST AVE, 2ND FL
                                 MAIL STOP P7‐PFSC‐02‐T
                                 PITTSBURGH, PA 15219                               Dean Foods Company                 LETTER OF CREDIT                                    $              ‐
                                 PNC BANK NA
                                 INTERNATIONAL TRADE PRODUCT DELIVERY
5390   5390 / 169                500 1ST AVE, 2ND FL
                                 MAIL STOP P7‐PFSC‐02‐T
                                 PITTSBURGH, PA 15219                               Dean Foods Company                 LETTER OF CREDIT                                    $              ‐
                                 PNC BANK NA
                                 INTERNATIONAL TRADE PRODUCT DELIVERY
5391   5391 / 170                500 1ST AVE, 2ND FL
                                 MAIL STOP P7‐PFSC‐02‐T
                                 PITTSBURGH, PA 15219                               Dean Foods Company                 LETTER OF CREDIT                                    $              ‐
                                 PNC BANK NA
                                 INTERNATIONAL TRADE PRODUCT DELIVERY
5392   5392 / 385                500 1ST AVE, 2ND FL
                                 MAIL STOP P7‐PFSC‐02‐T
                                 PITTSBURGH, PA 15219                               Dean Foods Company                 LETTER OF CREDIT                                    $              ‐
                                 PNC BANK NA
                                 INTERNATIONAL TRADE PRODUCT DELIVERY
5393   5393 / 891                500 1ST AVE, 2ND FL
                                 MAIL STOP P7‐PFSC‐02‐T
                                 PITTSBURGH, PA 15219                               Dean Foods Company                 LETTER OF CREDIT                                    $              ‐
                                 PNC BANK NA
                                 INTERNATIONAL TRADE PRODUCT DELIVERY
5394   5394 / 1636               500 1ST AVE, 2ND FL
                                 MAIL STOP P7‐PFSC‐02‐T
                                 PITTSBURGH, PA 15219                               Dean Foods Company                 LETTER OF CREDIT                                    $              ‐
                                 PNC BANK NA
                                 INTERNATIONAL TRADE PRODUCT DELIVERY
5395   5395 / 2341               500 1ST AVE, 2ND FL
                                 MAIL STOP P7‐PFSC‐02‐T
                                 PITTSBURGH, PA 15219                               Suiza Dairy Group, LLC             LETTER OF CREDIT                                    $              ‐
                                 PNC BANK NA
                                 INTERNATIONAL TRADE PRODUCT DELIVERY
5396   5396 / 2343               500 1ST AVE, 2ND FL
                                 MAIL STOP P7‐PFSC‐02‐T
                                 PITTSBURGH, PA 15219                               Dean Dairy Holdings, LLC           LETTER OF CREDIT                                    $              ‐
                                 PNC BANK NA
                                 INTERNATIONAL TRADE PRODUCT DELIVERY
5397   5397 / 2344               500 1ST AVE, 2ND FL
                                 MAIL STOP P7‐PFSC‐02‐T
                                 PITTSBURGH, PA 15219                               Suiza Dairy Group, LLC             LETTER OF CREDIT                                    $              ‐
                                 PNC BANK NA
                                 INTERNATIONAL TRADE PRODUCT DELIVERY
5398   5398 / 2345               500 1ST AVE, 2ND FL
                                 MAIL STOP P7‐PFSC‐02‐T
                                 PITTSBURGH, PA 15219                               Dean Services, LLC                 LETTER OF CREDIT                                    $              ‐
                                 PNC BANK NA
                                 INTERNATIONAL TRADE PRODUCT DELIVERY
5399   5399 / 4136               500 1ST AVE, 2ND FL
                                 MAIL STOP P7‐PFSC‐02‐T
                                 PITTSBURGH, PA 15219                               Dean Foods Company                 LETTER OF CREDIT                                    $              ‐




                                                                                                                                                                                          Page 203 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 204 of 304
                                                Dean Foods Company, et al.
                                                                                                     Contract Exhibit

            Multiparty Contract
Item          References (1)                             Counterparty                                 Debtor(s)                                     Contract Description                        Cure Amounts
                                     PNC BANK NA
                                     INTERNATIONAL TRADE PRODUCT DELIVERY
5400   5400 / 5123                   500 1ST AVE, 2ND FL
                                     MAIL STOP P7‐PFSC‐02‐T
                                     PITTSBURGH, PA 15219                            Suiza Dairy Group, LLC             LETTER OF CREDIT                                                    $              ‐
                                     PNC BANK NA
                                     INTERNATIONAL TRADE PRODUCT DELIVERY
5401   5401 / 5124                   500 1ST AVE, 2ND FL
                                     MAIL STOP P7‐PFSC‐02‐T
                                     PITTSBURGH, PA 15219                            Dean Dairy Holdings, LLC           LETTER OF CREDIT                                                    $              ‐
                                     PNC BANK NA
                                     INTERNATIONAL TRADE PRODUCT DELIVERY
5402   5402 / 5348                   500 1ST AVE, 2ND FL
                                     MAIL STOP P7‐PFSC‐02‐T
                                     PITTSBURGH, PA 15219                            Suiza Dairy Group, LLC             LETTER OF CREDIT                                                    $              ‐
                                     PNC BANK NA
                                     INTERNATIONAL TRADE PRODUCT DELIVERY
5403   7384 / 5403                   500 1ST AVE, 2ND FL
                                     MAIL STOP P7‐PFSC‐02‐T
                                     PITTSBURGH, PA 15219                            Dean Foods Company                 LETTER OF CREDIT                                                    $              ‐
                                     PNC BANK NA
                                     INTERNATIONAL TRADE PRODUCT DELIVERY
5404   7053 / 5404                   500 1ST AVE, 2ND FL
                                     MAIL STOP P7‐PFSC‐02‐T
                                     PITTSBURGH, PA 15219                            Dean Foods Company                 LETTER OF CREDIT                                                    $              ‐
                                     PNC BANK NA
                                     INTERNATIONAL TRADE PRODUCT DELIVERY
5405   7231 / 5405                   500 1ST AVE, 2ND FL
                                     MAIL STOP P7‐PFSC‐02‐T
                                     PITTSBURGH, PA 15219                            Suiza Dairy Group, LLC             LETTER OF CREDIT                                                    $              ‐
                                     PNC BANK NA
                                     INTERNATIONAL TRADE PRODUCT DELIVERY
5406   7230 / 5406                   500 1ST AVE, 2ND FL
                                     MAIL STOP P7‐PFSC‐02‐T
                                     PITTSBURGH, PA 15219                            Dean Foods Company                 LETTER OF CREDIT                                                    $              ‐
                                     PNC BANK NA
                                     INTERNATIONAL TRADE PRODUCT DELIVERY
5407   7793 / 5407                   500 1ST AVE, 2ND FL
                                     MAIL STOP P7‐PFSC‐02‐T
                                     PITTSBURGH, PA 15219                            Dean Foods Company                 LETTER OF CREDIT                                                    $              ‐
                                     PNC BANK NA
                                     INTERNATIONAL TRADE PRODUCT DELIVERY
5408                                 500 1ST AVE, 2ND FL
                                     MAIL STOP P7‐PFSC‐02‐T
                                     PITTSBURGH, PA 15219                            Dean Foods Company                 LETTER OF CREDIT                                                    $              ‐
                                     PNC BANK NA
                                     INTERNATIONAL TRADE PRODUCT DELIVERY
5409   8024 / 5409                   500 1ST AVE, 2ND FL
                                     MAIL STOP P7‐PFSC‐02‐T
                                     PITTSBURGH, PA 15219                            Dean Foods Company                 LETTER OF CREDIT DATED 10/22/2019                                   $              ‐
                                     PNC BANK NA
                                     INTERNATIONAL TRADE PRODUCT DELIVERY
5410   5410 / 4815                   500 1ST AVE, 2ND FL
                                     MAIL STOP: P7‐PFSC‐02‐T
                                     PITTSBURGH, PA 15219                            Suiza Dairy Group, LLC             LETTER OF CREDIT                                                    $              ‐
                                       PNC BANK NATL ASSN
       222 / 382 / 856 / 1457 / 1533 /
                                       ATTN ABF ADMIN
5411   1690 / 2226 / 2632 / 3080 /
                                       300 FIFTH AVE, FL 11                                                             FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
       3406 / 5069 / 5411
                                       PITTSBURGH, PA 15222                          Dean Foods Company                 06/28/2019                                                          $              ‐
                                     PNC BANK NATL ASSN
       857 / 1458 / 1691 / 3407 /    ATTN ABF ADMIN
5412
       5412                          300 FIFTH AVE, FL 11                                                               FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                     PITTSBURGH, PA 15222                            Dean Foods Company                 02/22/2019                                                          $              ‐
                                     PNC BANK, NA
                                     ATTN ABF ADMIN
5413
                                     300 FIFTH AVE, FL 11
                                     PITTSBURGH, PA 15222                            Dean Foods Company                 BANKING SERVICE AGREEMENT DATED 02/27/2019                          $              ‐
                                     PNC BANK, NA
                                     ATTN ABF ADMIN
5414
                                     300 FIFTH AVE, FL 11
                                     PITTSBURGH, PA 15222                            Dean Foods Company                 BANKING SERVICE AGREEMENT DATED 10/31/2016                          $              ‐
                                     PNC BANK, NA
                                     ATTN COMMERCIAL CARD OPERATIONS, MAILSTOP P7‐
                                     PFSC‐03‐D
5415                                 TREASURY MGMT, FIRSTSIDE CENTER
                                     500 1ST AVE
                                     PITTSBURGH, PA 15219                            Dean Foods Company                 BANKING SERVICE AGREEMENT DATED 07/03/2014                          $              ‐
                                     PNC EQUIPMENT FINANCE LLC
                                     ATTN CHEREE F KURELA, SR VP
5416
                                     995 DALTON AVE
                                     CINCINNATI, OH 45203                            Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/04/2018                                   $         44,878.21
                                     PNC EQUIPMENT FINANCE LLC
                                     ATTN CHEREE F KURELA, SR VP
5417
                                     995 DALTON AVE
                                     CINCINNATI, OH 45203                            Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/04/2018                                   $              ‐
                                     PNS STORES INC
5418   799 / 1060 / 1442 / 5418      3801 TOWNSHIP SQUARE BLVD                       Suiza Dairy Group, LLC
                                     ORLANDO, FL 32837                               Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT                                                  $              ‐
                                     POG UNLIMITED
                                     ATTN GERRY GINSBERG ESQ, GEN COUNSEL
5419
                                     9355 WILSHIRE BLVD, FL 4
                                     BEVERLY HILLS, CA 90210                         Southern Foods Group, LLC          LICENSING AGREEMENT DATED 11/21/2008                                $              ‐
                                     POG UNLIMITED
                                     ATTN GERRY GINSBERG ESQ, GEN COUNSEL
5420
                                     9355 WILSHIRE BLVD, FL 4
                                     BEVERLY HILLS, CA 90210                         Southern Foods Group, LLC          LICENSING AGREEMENT DATED 08/04/2016                                $              ‐




                                                                                                                                                                                                           Page 204 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 205 of 304
                                                Dean Foods Company, et al.
                                                                                     Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                    Debtor(s)                                      Contract Description       Cure Amounts
                                 POG UNLIMITED
                                 D/B/A WORLD POG FEDERATION
5421   5421 / 5155               ATTN GENERAL COUNSEL
                                 9355 WILSHIRE BLVD, FL 4
                                 BEVERLY HILLS, CA 90210             Southern Foods Group, LLC          LICENSING AGREEMENT DATED 04/02/2007                $              ‐
                                 POG UNLIMITED
                                 D/B/A WORLD POG FEDERATION
5422   5422 / 5157               ATTN GENERAL COUNSEL
                                 9355 WILSHIRE BLVD, FL 4
                                 BEVERLY HILLS, CA 90210             Southern Foods Group, LLC          LICENSING AGREEMENT DATED 08/14/2008                $              ‐
                                 POG UNLIMITED
                                 D/B/A WORLD POG FEDERATION
5423                             ATTN GENERAL COUNSEL
                                 9355 WILSHIRE BLVD, FL 4
                                 BEVERLY HILLS, CA 90210             Southern Foods Group, LLC          LICENSING AGREEMENT DATED 11/11/2016                $              ‐
                                 POG UNLIMITED
                                 D/B/A WORLD POG FEDERATION
5424   5424 / 5156               ATTN LICENSING MGR
                                 150 EL CAMINO, STE 205
                                 BEVERLY HILLS, CA 90212             Dean Foods Company                 LICENSING AGREEMENT DATED 08/25/1997                $              ‐
                                 POG UNLIMITED
                                 D/B/A WORLD POG FEDERATION
5425                             ATTN LICENSING MGR
                                 150 EL CAMINO, STE 205
                                 BEVERLY HILLS, CA 90212             Southern Foods Group, LLC          LICENSING AGREEMENT DATED 01/02/2008                $              ‐
                                 POINTE DAIRY SERVICES INC
                                 ATTN ANTHONY J SERVAGGIO
5426   6621 / 5426
                                 2716 AMERICAN DR
                                 TROY, MI 48083                      Dean Foods Company                 LICENSING AGREEMENT DATED 12/05/2017                $              ‐
                                 POLASANAPALLI, SINDHURA
5427                             ADDRESS ON FILE
                                                                     Dean Foods Company                 PHANTOM SHARES AGREEMENT                            $              ‐
                                 PONDERA COLONY DAIRY
                                 ATTENTION: ISAAC WALDNER
5428
                                 300 PONDERA COLONY ROAD
                                 VALIER, MT 59486                    Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 PONDERA COLONY DAIRY
                                 ATTENTION: ISAAC WALDNER
5429
                                 300 PONDERA COLONY ROAD
                                 VALIER, MT 59486                    Dean Foods Company                 TRANSPORTATION AGREEMENT                            $              ‐
                                 POR‐SHUN INC
                                 ATTN PRESIDENT
5430
                                 16 UPTON DR
                                 WILMINGTON, MA 01887                Garelick Farms, LLC                FREIGHT SERVICES AGREEMENT                          $              ‐
                                 PORT CITY PROPERTIES LLC
                                 ATTN NOEL SMITH
5431
                                 2320 TURNPIKE RD
                                 PORTSMOUTH, VA 23704                Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 03/30/2011           $          2,053.37
                                 PORT CITY PROPERTIES LLC
                                 ATTN NOEL SMITH
5432
                                 2320 TURNPIKE RD
                                 PORTSMOUTH, VA 23704                Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 03/13/2012           $              ‐
                                 PORT CITY PROPERTIES LLC
                                 ATTN NOEL SMITH
5433
                                 2320 TURNPIKE RD
                                 PORTSMOUTH, VA 23704                Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 08/29/2012           $              ‐
                                 PORT CITY PROPERTIES LLC
                                 ATTN NOEL SMITH
5434
                                 2320 TURNPIKE RD
                                 PORTSMOUTH, VA 23704                Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 09/12/2019           $              ‐
                                 PORT CITY PROPERTIES LLC
                                 ATTN NOEL SMITH
5435
                                 2320 TURNPIKE RD
                                 PORTSMOUTH, VA 23704                Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 03/30/2011           $              ‐
                                 PORT CITY PROPERTIES LLC
                                 ATTN NOEL SMITH
5436
                                 2320 TURNPIKE RD
                                 PORTSMOUTH, VA 23704                Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 03/13/2012           $              ‐
                                 PORT CITY PROPERTIES LLC
                                 ATTN NOEL SMITH
5437
                                 2320 TURNPIKE RD
                                 PORTSMOUTH, VA 23704                Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 08/29/2012           $              ‐
                                 PORT CITY PROPERTIES LLC
                                 ATTN NOEL SMITH
5438
                                 2320 TURNPIKE RD
                                 PORTSMOUTH, VA 23704                Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 09/12/2019           $              ‐
                                 PORT OF LEWISTON
                                 ATTN DAVID R DOERINGSFELD
5439
                                 1627 6TH AVE N
                                 LEWISTON, ID 83501                  Dean Foods Company                 LEASE: BUILDING AND LAND DATED 06/09/2016           $              ‐
                                 PORT OF LEWISTON
                                 ATTN LESSOR MANAGER OR PRESIDENT
5440
                                 1626 6TH AVE
                                 NORTH LEWISTON, ID 83501            Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 06/23/2013           $          1,020.00
                                 POSTHAVEN HOLSTEINS LLC
5441                             11611 COUNTY HWY 18
                                 HOBART, NY 13788                    Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 POSTHAVEN HOLSTEINS LLC
5442                             11611 COUNTY HWY 18
                                 HOBART, NY 13788                    Dean Foods Company                 TRANSPORTATION AGREEMENT                            $              ‐
                                 POTTEIGER, TROY A
5443                             ADDRESS ON FILE
                                                                     Dean Foods Company                 PHANTOM SHARES AGREEMENT                            $              ‐
                                 POTVIN, NOLA ANTOINETTE
5444                             ADDRESS ON FILE
                                                                     Dean Foods Company                 PERFORMANCE SHARE UNIT AGREEMENT                    $              ‐
                                 POTVIN, NOLA ANTOINETTE
5445                             ADDRESS ON FILE
                                                                     Dean Foods Company                 PHANTOM SHARES AGREEMENT                            $              ‐



                                                                                                                                                                           Page 205 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 206 of 304
                                                Dean Foods Company, et al.
                                                                                        Contract Exhibit

           Multiparty Contract
Item         References (1)                        Counterparty                          Debtor(s)                                                   Contract Description                         Cure Amounts
                                 POWERSUPPLY COORDINATION SERVICES
5446   5446 / 2228               RESEARCHING ADDRESS
                                                                       Dean Dairy Holdings, LLC                       SERVICE CONTRACT                                                        $              ‐
                                 PPL TREASURE STATE LLC
5447   5447 / 5076               35 HAMILTON STREET, SUITE 150
                                 ALLENTOWN, PA 18101                   Suiza Dairy Group, LLC                         IT CONTRACT DATED 12/19/2012                                            $              ‐
                                 PPL TREASURE STATE LLC
5448                             35 HAMILTON STREET, SUITE 150
                                 ALLENTOWN, PA 18101                   Suiza Dairy Group, LLC                         THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 08/11/2014      $              ‐
                                 PRAIRIE FARMS DAIRY INC
                                 ATTN ROGER D CAPPS
5449
                                 1100 BROADWAY ST
                                 CARLINVILLE, IL 62626‐1183            Dean Intellectual Property Services II, Inc.   LICENSING AGREEMENT DATED 06/29/2004                                    $         35,666.50
                                 PRATT, TERRA
5450   5450 / 1152               1301 W BANNOCK ST
                                 BOISE, ID 83702                       Dean Foods Company                             LEASE: BUILDING AND LAND                                                $              ‐
                                 PREDICTIVE SERVICE LLC
                                 ATTN AL URONIS, VP CORP DEVELOPMENT
5451
                                 25200 CHAGRIN BLVD, STE 300
                                 CLEVELAND, OH 44122                   Dean Foods Company                             SERVICE CONTRACT                                                        $              ‐
                                 PREDICTIVE SERVICE LLC
                                 ATTN AL URONIS, VP CORP DEVELOPMENT
5452
                                 25200 CHAGRIN BLVD, STE 300
                                 CLEVELAND, OH 44122                   Dean Foods Company                             SERVICE CONTRACT                                                        $              ‐
                                 PREDICTIVE SERVICE LLC
                                 ATTN AL URONIS, VP CORP DEVELOPMENT
5453
                                 25200 CHAGRIN BLVD, STE 300
                                 CLEVELAND, OH 44122                   Dean Foods Company                             SERVICE CONTRACT                                                        $              ‐
                                 PREDICTIVE SERVICE
                                 ATTN AL URONIS, VP CORP DEVELOPMENT
5454
                                 25200 CHAGRIN BLVD, STE 300
                                 CLEVELAND, OH 44122                   Dean Foods Company                             SERVICE CONTRACT DATED 12/17/2007                                       $              ‐
                                 PREDICTIVE SERVICE
                                 ATTN AL URONIS, VP CORP DEVELOPMENT
5455
                                 25200 CHAGRIN BLVD, STE 300
                                 CLEVELAND, OH 44122                   Dean Foods Company                             SERVICE CONTRACT DATED 12/17/2007                                       $              ‐
                                 PREDICTIVE SERVICE
                                 ATTN AL URONIS, VP CORP DEVELOPMENT
5456
                                 25200 CHAGRIN BLVD, STE 300
                                 CLEVELAND, OH 44122                   Dean Foods Company                             SERVICE CONTRACT DATED 12/17/2007                                       $              ‐
                                 PREDICTIVE SERVICES CORPORATION
                                 ATTN AL URONIS, VP CORP DEVELOPMENT
5457
                                 25200 CHAGRIN BLVD, STE 300
                                 CLEVELAND, OH 44122                   Suiza Dairy Group, LLC                         SERVICE CONTRACT                                                        $              ‐
                                 PREDICTIVE SERVICES CORPORATION
                                 ATTN AL URONIS, VP CORP DEVELOPMENT
5458
                                 25200 CHAGRIN BLVD, STE 300
                                 CLEVELAND, OH 44122                   Dean Dairy Holdings, LLC                       SERVICE CONTRACT                                                        $              ‐
                                 PREDICTIVE SERVICES CORPORATION
                                 ATTN AL URONIS, VP CORP DEVELOPMENT
5459
                                 25200 CHAGRIN BLVD, STE 300
                                 CLEVELAND, OH 44122                   Suiza Dairy Group, LLC                         SERVICE CONTRACT                                                        $              ‐
                                 PREDICTIVE SERVICES CORPORATION
                                 ATTN AL URONIS, VP CORP DEVELOPMENT
5460
                                 25200 CHAGRIN BLVD, STE 300
                                 CLEVELAND, OH 44122                   Dean Dairy Holdings, LLC                       SERVICE CONTRACT                                                        $              ‐
                                 PREDICTIVE SERVICES CORPORATION
                                 ATTN AL URONIS, VP CORP DEVELOPMENT
5461
                                 25200 CHAGRIN BLVD, STE 300
                                 CLEVELAND, OH 44122                   Suiza Dairy Group, LLC                         SERVICE CONTRACT                                                        $              ‐
                                 PREDICTIVE SERVICES CORPORATION
                                 ATTN AL URONIS, VP CORP DEVELOPMENT
5462
                                 25200 CHAGRIN BLVD, STE 300
                                 CLEVELAND, OH 44122                   Suiza Dairy Group, LLC                         SERVICE CONTRACT                                                        $              ‐
                                 PREDICTIVE SERVICES CORPORATION
                                 ATTN AL URONIS, VP CORP DEVELOPMENT
5463
                                 25200 CHAGRIN BLVD, STE 300
                                 CLEVELAND, OH 44122                   Suiza Dairy Group, LLC                         SERVICE CONTRACT                                                        $              ‐
                                 PREDICTIVE SERVICES CORPORATION
                                 C/O TANKNOLOGY INC
5464                             ATTN ALLEN PORTER, PRESIDENT
                                 8501 N MOPAC EXPRESSWAY, STE 400
                                 AUSTIN, TX 78759                      Suiza Dairy Group, LLC                         SERVICE CONTRACT                                                        $              ‐
                                 PREDICTIVE SERVICES CORPORATION
                                 C/O TANKNOLOGY INC
5465                             ATTN ALLEN PORTER, PRESIDENT
                                 8501 N MOPAC EXPRESSWAY, STE 400
                                 AUSTIN, TX 78759                      Dean Dairy Holdings, LLC                       SERVICE CONTRACT                                                        $              ‐
                                 PREDICTIVE SERVICES CORPORTATION
                                 ATTN AL URONIS, VP CORP DEV
5466
                                 25200 CHAGRIN BLVD, S‐300
                                 CLEVELAND, OH 44122                   Suiza Dairy Group, LLC                         SERVICE CONTRACT                                                        $              ‐
                                 PREDICTIVE SERVICES CORPORTATION
                                 ATTN AL URONIS, VP CORP DEV
5467
                                 25200 CHAGRIN BLVD, S‐300
                                 CLEVELAND, OH 44122                   Suiza Dairy Group, LLC                         SERVICE CONTRACT                                                        $              ‐
                                 PREMIUM ENVIRONMENTAL SERVICES
5468                             5032 S. PLAZA DRIVE
                                 NEWBURGH, IN 47629                    Dean Foods Company                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $              ‐
                                 PREMIUM ENVIRONMENTAL SERVICES
5469                             5032 S. PLAZA DRIVE
                                 NEWBURGH, IN 47629                    Dean Foods Company                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $              ‐
                                 PREMIUM ENVIRONMENTAL SERVICES
5470                             5032 S. PLAZA DRIVE
                                 NEWBURGH, IN 47629                    Dean Foods Company                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $              ‐
                                 PREMIUM ENVIRONMENTAL SERVICES
5471                             5032 S. PLAZA DRIVE
                                 NEWBURGH, IN 47629                    Dean Foods Company                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $              ‐




                                                                                                                                                                                                             Page 206 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 207 of 304
                                                Dean Foods Company, et al.
                                                                                              Contract Exhibit

            Multiparty Contract
Item          References (1)                            Counterparty                          Debtor(s)                                         Contract Description                               Cure Amounts
                                   PRESENCE MARKETING/DYNAMIC PRESENCE INC
5472                               12 EXECUTIVE CT STE #1
                                   SOUTH BARRINGTON, IL 60010                 Uncle Matt'S Organic Inc           SERVICE CONTRACT                                                              $         11,313.46
                                   PRESENCE MARKETING/DYNAMIC PRESENCE INC
5473                               12 EXECUTIVE CT STE #1
                                   SOUTH BARRINGTON, IL 60010                 Uncle Matt'S Organic Inc           SERVICE CONTRACT                                                              $               ‐
                                   PRESENCE MARKETING/DYNAMIC PRESENCE INC
5474                               12 EXECUTIVE CT STE #1
                                   SOUTH BARRINGTON, IL 60010                 Uncle Matt'S Organic Inc           SERVICE CONTRACT                                                              $              ‐
                                   PRESTO FOOD PRODUCTS INC
5475   4375 / 5173 / 5475          18275 ARENTH AVE
                                   CITY OF INDUSTRY, CA 91748                 Dean Foods Company                 TRADEMARK OR IP AGREEMENT                                                     $              ‐
                                   PRESTO FOOD PRODUCTS INC
5476   4442 / 5174 / 5476          18275 ARENTH AVE
                                   CITY OF INDUSTRY, CA 91748                 Dean Foods Company                 TRADEMARK OR IP AGREEMENT                                                     $               ‐
                                   PRESTO FOOD PRODUCTS INC
                                   ATTN MICHAEL A DEL DUCA, VP OPS
5477   5477 / 2330
                                   18275 ARENTH AVE
                                   CITY OF INDUSTRY, CA 91748                 Dean Foods Company                 CUSTOMER AGREEMENT                                                            $              ‐
                                   PRESTO FOOD PRODUCTS INC
                                   ATTN RICK CLARK, VP CONSUMER SALE S
5478
                                   18275 ARENTH AVE
                                   CITY OF INDUSTRY, CA 91746                 Dean Foods Company                 DISTRIBUTION AGREEMENT DATED 09/18/1987                                       $               ‐
                                   PREVETTE DAIRY
5479                               226 EDWARDS ROAD
                                   HAMMONY, NC 28634                          Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                   PREVETTE DAIRY
5480                               226 EDWARDS ROAD
                                   HAMMONY, NC 28634                          Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                   PREVOS FAMILY MARKETS INC
                                   ATTN FRANCIS WONG
5481   2629 / 5481 / 6497 / 6498
                                   850 76TH ST SW                             Country Fresh, LLC
                                   GRAND RAPIDS, MI 49518‐8700                Dean Foods North Central, LLC      VENDOR AGREEMENT DATED 06/04/2017                                             $              ‐
                                   PRGX USA INC
5482                               3565 PIEDMONT ROAD NE SUITE 520 BLDG TWO                                      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                   ATLANTA, GA 30305                          Dean Foods Company                 09/11/2019                                                                    $              ‐
                                   PRGX USA INC
                                   ATTN VICTOR ALLUMS, GEN COUNSEL
5483
                                   600 GALLERIA PKWY, STE 100
                                   ATLANTA, GA 30339                          Dean Foods Company                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 09/11/2019            $              ‐
                                   PRGX USA INC
                                   ATTN VICTOR ALLUMS, GEN COUNSEL
5484
                                   600 GALLERIA PKWY, STE 100
                                   ATLANTA, GA 30339                          Dean Foods Company                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 09/11/2019            $              ‐
                                   PRGX USA INC
                                   ATTN VICTOR ALLUMS, GEN COUNSEL
5485
                                   600 GALLERIA PKWY, STE 100                                                    THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                   ATLANTA, GA 30339                          Dean Foods Company                 09/11/2019                                                                    $              ‐
                                   PRICE CHOPPER/GOLUB CORP
                                   ATTN TOM TOMASELLI
5486   6622 / 5486
                                   461 NOTT ST
                                   SCHENECTADY, NY 12304                      Dean Foods Company                 LICENSING AGREEMENT DATED 02/02/2016                                          $              ‐
                                   PRICE F(X) INC
                                   ATTN GENERAL MANAGEMENT
5487
                                   150 N RIVERSIDE PLAZA, STE 4220                                               THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                   CHICAGO, IL 60606                          Dean Foods Company                 10/18/2017                                                                    $              ‐
                                   PRICE F(X) INC
                                   ATTN MARCIN CICHON, CEO
5488
                                   150 N RIVERSIDE PLAZA, STE 4220
                                   CHICAGO, IL 60606                          Dean Foods Company                 IT CONTRACT DATED 03/29/2019                                                  $              ‐
                                   PRICE F(X) INC
                                   ATTN MARCIN CICHON, CEO
5489
                                   150 N RIVERSIDE PLAZA, STE 4220
                                   CHICAGO, IL 60606                          Dean Foods Company                 IT CONTRACT DATED 06/13/2019                                                  $               ‐
                                   PRICE F(X) INC
                                   ATTN MARCIN CICHON, CEO
5490
                                   150 N RIVERSIDE PLAZA, STE 4220
                                   CHICAGO, IL 60606                          Dean Foods Company                 IT CONTRACT DATED 08/01/2018                                                  $              ‐
                                   PRICE F(X) INC
                                   ATTN MARCIN CICHON, CEO
5491
                                   150 N RIVERSIDE PLAZA, STE 4220
                                   CHICAGO, IL 60606                          Dean Foods Company                 IT CONTRACT DATED 11/17/2017                                                  $               ‐
                                   PRICE FARMS
5492                               3651 SEAGLE LANE
                                   MORRISTOWN, TN 37813                       Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                   PRICE FARMS
5493                               3651 SEAGLE LANE
                                   MORRISTOWN, TN 37813                       Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                   PRICE'S
5494   5494 / 644                  1126 KILBURN AVENUE
                                   EL PASO, TX 79903                          Dean Foods Company                 LEASE: BUILDING AND LAND DATED 02/21/2005                                     $              ‐
                                   PRICEWATERHOUSECOOPERS LLP
                                   ATTN HEELA POPAL, PRINCIPAL
5495
                                   1075 PEACHTREE ST, STE 2600                                                   THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                   ATLANTA, GA 30309                          Dean Foods Company                 07/15/2019                                                                    $              ‐
                                   PRICEWATERHOUSECOOPERS LLP
                                   ATTN MITCH BRAMLETT, PARTNER
5496
                                   2001 ROSS AVE                                                                 THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                   DALLAS, TX 75201‐2997                      Dean Foods Company                 04/05/2019                                                                    $              ‐
                                   PRICEWATERHOUSECOOPERS LLP
                                   ATTN MITCH BRAMLETT, PARTNER
5497
                                   2001 ROSS AVE                                                                 THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                   DALLAS, TX 75201‐2997                      Dean Foods Company                 05/21/2019                                                                    $              ‐
                                   PRICEWATERHOUSECOOPERS LLP
                                   ATTN MITCH BRAMLETT, PARTNER
5498
                                   2121 N PEARL ST, STE 200                                                      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                   DALLAS, TX 75201                           Dean Foods Company                 08/08/2019                                                                    $        177,681.84




                                                                                                                                                                                                              Page 207 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 208 of 304
                                                Dean Foods Company, et al.
                                                                                                   Contract Exhibit

           Multiparty Contract
Item         References (1)                            Counterparty                                 Debtor(s)                                         Contract Description                                 Cure Amounts
                                 PRICEWATERHOUSECOOPERS LLP
                                 ATTN MITCH BRAMLETT, PARTNER
5499
                                 2121 N PEARL ST, STE 200                                                                THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 DALLAS, TX 75201                                  Dean Foods Company                    04/24/2019                                                                    $              ‐
                                 PRICEWATERHOUSECOOPERS LLP
                                 ATTN MITCH BRAMLETT, PARTNER
5500
                                 2121 N PEARL ST, STE 200                                                                THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 DALLAS, TX 75201                                  Dean Foods Company                    04/05/2019                                                                    $              ‐
                                 PRICEWATERHOUSECOOPERS LLP
                                 ATTN MITCH BRAMLETT, PARTNER
5501
                                 2121 N PEARL ST, STE 200
                                 DALLAS, TX 75201                                  Dean Foods Company                    TAX SHARING AGREEMENT DATED 04/05/2019                                        $              ‐
                                 PRICEWATERHOUSECOOPERS LLP
                                 ATTN MITCH BRAMLETT, PARTNER
5502
                                 2121 N PEARL ST, STE 200
                                 DALLAS, TX 75201                                  Dean Foods Company                    TAX SHARING AGREEMENT DATED 08/08/2019                                        $               ‐
                                 PRICEWATERHOUSECOOPERS LLP
                                 ATTN MITCH BRAMLETT, PARTNER
5503
                                 2121 N PEARL ST, STE 200                                                                THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 DALLAS, TX 75201                                  Dean Foods Company                    04/05/2019                                                                    $              ‐
                                 PRICEWATERHOUSECOOPERS LLP
                                 ATTN MITCH BRAMLETT, PARTNER
5504
                                 2121 N PEARL ST, STE 200                                                                THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 DALLAS, TX 75201                                  Dean Foods Company                    08/08/2019                                                                    $               ‐
                                 PRICEWATERHOUSECOOPERS LLP
                                 ATTN MITCH BRAMLETT, PARTNER
5505
                                 2121 N PEARL ST, STE 200                                                                THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 DALLAS, TX 75201                                  Dean Foods Company                    05/21/2019                                                                    $              ‐
                                 PRIDE TRNSPORT INC
                                 ATTN JUSTIN JAMES
5506
                                 5499 W 2455 S
                                 SALT LAKE CITY, UT 84120‐1273                     Dean Dairy Holdings, LLC              FREIGHT SERVICES AGREEMENT DATED 06/18/2014                                   $         37,070.34
                                 PRIME SERVICES INC
                                 ATTN HELEN GERZ
5507
                                 6400 SHERIDAN DR, STE 112
                                 WILLIAMSVILLE, NY 14221                           Garelick Farms, LLC                   PURCHASE CONTRACT DATED 11/02/2017                                            $        247,865.57
                                 PRIMROSE DRIVE LTD
                                 ATTN PATRICIA S GILES, PRES
5508
                                 340 PRIMOSE DRIVE
                                 ORLANDO, FL 32804                                 Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND                                                      $               ‐
                                 PRIMROSE DRIVE LTD
                                 ATTN PATRICIA S GILES, PRES
5509
                                 340 PRIMOSE DRIVE
                                 ORLANDO, FL 32804                                 Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 11/30/2000                                     $              ‐
                                 PRO STAR LOGISTICS INC
                                 ATTN MATTHEW WILLIAMS, PRES
5510
                                 1545 S 4800 W
                                 SALT LAKE CITY, UT 84104                          Dean Dairy Holdings, LLC              FREIGHT SERVICES AGREEMENT DATED 08/03/2015                                   $      1,743,275.34
                                 PROCTOR, RANDY B.
5511                             ADDRESS ON FILE
                                                                                   Dean Foods Company                    STOCK OPTION AGREEMENT                                                        $               ‐
                                 PRODUCERS DAIRY FOODS
                                 ATTN ANDRE BERYT
5512   6623 / 5512
                                 250 E BELMONT
                                 FRESNO, CA 93701                                  Dean Foods Company                    LICENSING AGREEMENT DATED 06/15/2017                                          $              ‐
                                 PRODUCT DISTRIBUTION SERVICES
5513   2755 / 5513 / 5575        1 EAST LIVINGSTON AVE
                                 COLUMBUS, OH 43215                                Dean Foods Company                    FREIGHT SERVICES AGREEMENT DATED 09/27/2007                                   $               ‐
                                 PRODUCTIONS MAJ 2
5514                             133 RUE KING
                                 QUÉBEC, H3C 2P2                                   Friendly'S Ice Cream Holdings Corp.   LICENSING AGREEMENT                                                           $              ‐
                                 PRODUCTIONS MAJ 2
5515                             133 RUE KING
                                 QUÉBEC, H3C 2P2                                   Dean Foods Company                    LICENSING AGREEMENT DATED 06/15/2017                                          $              ‐
                                 PRODUCTIONS MAJ 2
5516                             133 RUE KING
                                 QUÉBEC, H3C 2P2                                   Dean Foods Company                    LICENSING AGREEMENT DATED 11/16/2016                                          $               ‐
                                 PROFESSIONAL ANIMAL AUDITOR CERTIFICATION ORG
                                 F/K/A WHITEWAVE FOODS COMPANY
5517                             ATTN RONALD D SCHNOR
                                 12002 AIRPORT WAY
                                 BROOMFIELD, CO 80021                              Dean Foods Company                    LICENSING AGREEMENT                                                           $              ‐
                                 PROFESSIONAL CASE MANAGEMENT SOLUTIONS LLC
5518                             500 E. 8TH AVENUE                                                                       THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 DENVER, CO 80203                                  Southern Foods Group, LLC             08/08/2011                                                                    $               ‐
                                 PROFISEE GROUP INC
                                 ATTN ANTHONY J BRANIFF, CHIEF OPERATING OFFICER
5519
                                 3655 BROOKSIDE PKWY, STE 175
                                 ALPHARETTA, GA 30022                              Dean Foods Company                    SERVICE CONTRACT DATED 06/17/2015                                             $              ‐
                                 PROFISEE GROUP INC
                                 ATTN ANTHONY J BRANIFF, CHIEF OPERATING OFFICER
5520
                                 3655 BROOKSIDE PKWY, STE 175
                                 ALPHARETTA, GA 30022                              Dean Foods Company                    LICENSING AGREEMENT DATED 06/17/2015                                          $               ‐
                                 PROFISEE GROUP INC
                                 ATTN SEAN O' SHEA, CFO
5521
                                 3655 BROOKSIDE PKWY, STE 175
                                 ALPHARETTA, GA 30022                              Dean Foods Company                    SERVICE CONTRACT DATED 08/14/2018                                             $         49,700.00
                                 PROFISEE GROUP INC
                                 ATTN SEAN O' SHEA, CFO
5522
                                 3655 BROOKSIDE PKWY, STE 175
                                 ALPHARETTA, GA 30022                              Dean Foods Company                    SERVICE CONTRACT DATED 11/22/2017                                             $               ‐
                                 PROFISEE GROUP INC
                                 ATTN SEAN O' SHEA, CFO
5523
                                 3655 BROOKSIDE PKWY, STE 175
                                 ALPHARETTA, GA 30022                              Dean Foods Company                    SERVICE CONTRACT DATED 04/25/2019                                             $               ‐
                                 PROFISEE GROUP INC
                                 ATTN SEAN O' SHEA, CFO
5524
                                 3655 BROOKSIDE PKWY, STE 175
                                 ALPHARETTA, GA 30022                              Dean Foods Company                    SERVICE CONTRACT DATED 08/15/2019                                             $              ‐



                                                                                                                                                                                                                      Page 208 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 209 of 304
                                           Dean Foods Company, et al.
                                                                                          Contract Exhibit

       Multiparty Contract
Item     References (1)                           Counterparty                            Debtor(s)                                       Contract Description                        Cure Amounts
                             PROFISEE GROUP INC
                             ATTN SEAN O' SHEA, CFO
5525
                             3655 BROOKSIDE PKWY, STE 175
                             ALPHARETTA, GA 30022                         Dean Foods Company                 SERVICE CONTRACT DATED 06/11/2019                                    $              ‐
                             PROGRESS SOFTWARE CORPORATION
                             ATTN DAVID PARTYKA, DIRECTOR OF REVENUE
5526                         OPERATIONS
                             14 OAK PARK DR
                             BEDFORD, MA 01730                            Dean Foods Company                 SERVICE CONTRACT DATED 08/30/2019                                    $         80,760.00
                             PROGRESS SOFTWARE CORPORATION
                             ATTN DAVID PARTYKA, DIRECTOR OF REVENUE
5527                         OPERATIONS
                             14 OAK PARK DR
                             BEDFORD, MA 01730                            Dean Foods Company                 SERVICE CONTRACT DATED 09/09/2019                                    $              ‐
                             PROGRESSIVE WASTE SOLUTIONS INC
                             ATTN SHARON SCHMOKER‐MCBEE, DIV MGR
5528
                             2339 FM 770 RD
                             KOUNTZE, TX 77625                            Southern Foods Group, LLC          THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 04/14/2014   $               ‐
                             PROGRESSIVE WASTE SOLUTIONS INC
                             ATTN TONY CAIN, SALES MGR
5529
                             2107 HWY 135 N
                             KILGORE, TX 75662                            Southern Foods Group, LLC          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/01/2015             $              ‐
                             PROGRESSIVE WASTE SOLUTIONS INC
                             C/O PROGRESSIVE WASTE SOLUTIONS OF FL INC
5530
                             3840 NW 37TH CT
                             MIAMI, FL 33142                              Dean Dairy Holdings, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/09/2015             $               ‐
                             PROGRESSIVE WASTE SOLUTIONS OF FL INC
                             ATTN MIKE STUTZ, DIST SALES MGR
5531
                             1099 MILLER DR
                             ALTAMONTE SPRINGS, FL 32701                  Dean Dairy Holdings, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/21/2015             $              ‐
                             PROGRESSIVE WASTE SOLUTIONS OF LA INC
5532                         7923 TOM DR
                             BATTON ROUGE, LA 76806                       Southern Foods Group, LLC          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/23/2015             $               ‐
                             PROMISE LANE FARM
5533                         2255 COLEBROOKE RD
                             LEBANON, PA 17042                            Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             PROMISE LANE FARM
5534                         2255 COLEBROOKE RD
                             LEBANON, PA 17042                            Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $              ‐
                             PROTIVITI INC
                             ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5535
                             13727 NOEL RD, STE 800
                             DALLAS, TX 75240                             Dean Foods Company                 SERVICE CONTRACT DATED 07/31/2019                                    $        125,477.93
                             PROTIVITI INC
                             ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5536
                             13727 NOEL RD, STE 800
                             DALLAS, TX 75240                             Dean Foods Company                 SERVICE CONTRACT DATED 07/15/2019                                    $              ‐
                             PROTIVITI INC
                             ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5537
                             13727 NOEL RD, STE 800
                             DALLAS, TX 75240                             Dean Foods Company                 SERVICE CONTRACT DATED 07/24/2019                                    $              ‐
                             PROTIVITI INC
                             ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5538
                             13727 NOEL RD, STE 800
                             DALLAS, TX 75240                             Dean Foods Company                 SERVICE CONTRACT DATED 07/24/2019                                    $              ‐
                             PROTIVITI INC
                             ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5539
                             13727 NOEL RD, STE 800
                             DALLAS, TX 75240                             Dean Foods Company                 SERVICE CONTRACT DATED 07/24/2019                                    $              ‐
                             PROTIVITI INC
                             ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5540
                             13727 NOEL RD, STE 800
                             DALLAS, TX 75240                             Dean Foods Company                 SERVICE CONTRACT DATED 07/24/2019                                    $              ‐
                             PROTIVITI INC
                             ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5541
                             13727 NOEL RD, STE 800
                             DALLAS, TX 75240                             Dean Foods Company                 SERVICE CONTRACT                                                     $              ‐
                             PROTIVITI INC
                             ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5542
                             13727 NOEL RD, STE 800
                             DALLAS, TX 75240                             Dean Foods Company                 SERVICE CONTRACT                                                     $              ‐
                             PROTIVITI INC
                             ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5543
                             13727 NOEL RD, STE 800
                             DALLAS, TX 75240                             Dean Foods Company                 SERVICE CONTRACT                                                     $              ‐
                             PROTIVITI INC
                             ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5544
                             13727 NOEL RD, STE 800
                             DALLAS, TX 75240                             Dean Foods Company                 SERVICE CONTRACT                                                     $              ‐
                             PROTIVITI INC
                             ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5545
                             13727 NOEL RD, STE 800
                             DALLAS, TX 75240                             Dean Foods Company                 SERVICE CONTRACT                                                     $              ‐
                             PROTIVITI INC
                             ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5546
                             13727 NOEL RD, STE 800
                             DALLAS, TX 75240                             Dean Foods Company                 SERVICE CONTRACT                                                     $              ‐
                             PROTIVITI INC
                             ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5547
                             13727 NOEL RD, STE 800
                             DALLAS, TX 75240                             Dean Foods Company                 SERVICE CONTRACT                                                     $              ‐
                             PROTIVITI INC
                             ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5548
                             13727 NOEL RD, STE 800
                             DALLAS, TX 75240                             Dean Foods Company                 SERVICE CONTRACT                                                     $              ‐
                             PROTIVITI INC
                             ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5549
                             13727 NOEL RD, STE 800
                             DALLAS, TX 75240                             Dean Foods Company                 SERVICE CONTRACT                                                     $              ‐



                                                                                                                                                                                                 Page 209 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 210 of 304
                                                Dean Foods Company, et al.
                                                                                              Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                             Debtor(s)                                         Contract Description                        Cure Amounts
                                 PROTIVITI INC
                                 ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5550
                                 13727 NOEL RD, STE 800
                                 DALLAS, TX 75240                             Dean Foods Company                    SERVICE CONTRACT DATED 04/03/2019                                    $              ‐
                                 PROTIVITI INC
                                 ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5551
                                 13727 NOEL RD, STE 800
                                 DALLAS, TX 75240                             Dean Foods Company                    SERVICE CONTRACT DATED 04/03/2019                                    $              ‐
                                 PROTIVITI INC
                                 ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5552
                                 13727 NOEL RD, STE 800
                                 DALLAS, TX 75240                             Dean Foods Company                    SERVICE CONTRACT                                                     $              ‐
                                 PROTIVITI INC
                                 ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5553
                                 13727 NOEL RD, STE 800
                                 DALLAS, TX 75240                             Dean Foods Company                    SERVICE CONTRACT                                                     $              ‐
                                 PROTIVITI INC
                                 ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5554
                                 13727 NOEL RD, STE 800
                                 DALLAS, TX 75240                             Dean Foods Company                    SERVICE CONTRACT                                                     $              ‐
                                 PROTIVITI INC
                                 ATTN SHARON STUFFLEBEME, MANAGING DIRECTOR
5555
                                 13727 NOEL RD, STE 800
                                 DALLAS, TX 75240                             Dean Foods Company                    SERVICE CONTRACT                                                     $              ‐
                                 PSALMOND, MARVIN
5556                             ADDRESS ON FILE
                                                                              Dean Foods Company                    PHANTOM SHARES AGREEMENT                                             $              ‐
                                 PUBLIC TTEE OF ARAPAHOE COUNTY, CO
5557   5557 / 1717               1610 W LITTLETON BLVD, STE 150                                                     FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 LITTLETON, CO 80120                          Southern Foods Group, LLC             06/28/2019                                                           $              ‐
                                 PUBLIC TTEE OF WELD COUNTY, CO
5558   5558 / 1718               1701 23RD AVE, STE 250                                                             FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                 GREELEY, CO 80634                            Southern Foods Group, LLC             06/28/2019                                                           $              ‐
                                 QUADRANT SOFTWARE
5559                             PO BOX 12481
                                 NEWARK, NJ 07101‐3581                        Dean Foods Company                    IT ‐ SOFTWARE MAINTENANCE AGREEMENT                                  $               ‐
                                 QUALITY CHEKD DAIRIES INC
5560                             901 WARRENVILLE RD, STE 405
                                 LISLE, IL 60532                              Dean Dairy Holdings, LLC              PARTNERSHIP AGREEMENT DATED 01/01/2014                               $         12,000.00
                                 QUALITY CHEKD DAIRIES INC
5561                             901 WARRENVILLE RD, STE 405
                                 LISLE, IL 60532                              Dean Dairy Holdings, LLC              SHARED SERVICES AGREEMENT                                            $              ‐
                                 QUALITY DRIVER STAFFING SERVICES INC
5562                             14528 S OUTER FORTY ROAD, SUITE 250
                                 CHESTERFIELD, MO 63017                       Southern Foods Group, LLC             EMPLOYMENT AGENCY DATED 09/28/2017                                   $              ‐
                                 QUALITY SUPPLY CHAIN CO OP INC
                                 ATTN JOHN W INWRIGHT, PRESIDENT
5563
                                 ONE DAVE THOMAS BLVD
                                 DUBLIN, OH 43017                             Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 12/10/2012                                    $              ‐
                                 QUALITY SUPPLY CHAIN CO OP INC
5564                             ONE DAVE THOMAS BLVD
                                 DUBLIN, OH 43017                             Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 12/14/2012                                    $               ‐
                                 QUALITY SUPPLY CHAIN CO‐OP INC
                                 ATTN JOHN W INWRIGHT, PRESIDENT
5565   7758 / 5565
                                 ONE DAVE THOMAS BLVD
                                 DUBLIN, OH 43017                             Dean Dairy Holdings, LLC              SERVICE CONTRACT DATED 12/14/2012                                    $              ‐
                                 QUALITY SUPPLY CHAIN CO‐OP INC
                                 ATTN JOHN W INWRIGHT, PRESIDENT
5566
                                 ONE DAVE THOMAS BLVD
                                 DUBLIN, OH 43017                             Dean Dairy Holdings, LLC              SERVICE CONTRACT DATED 12/10/2012                                    $               ‐
                                 QUANT SYSTEM INC
                                 ATTN CEO
5567
                                 1400 CORPORATE DR, STE 225
                                 IRVING, TX 75038                             Dean Foods Company                    SERVICE CONTRACT DATED 06/17/2019                                    $              ‐
                                 QUANT SYSTEMS INC
                                 ATTN CEO
5568
                                 1400 CORPORATE DR, STE 225
                                 IRVING, TX 75038                             Dean Management, LLC                  EMPLOYMENT AGENCY DATED 06/12/2019                                   $               ‐
                                 QUANT SYSTEMS INC
                                 ATTN CEO
5569
                                 1400 CORPORATE DR, STE 225
                                 IRVING, TX 75038                             Dean Foods Company                    EMPLOYMENT AGENCY DATED 07/31/2019                                   $              ‐
                                 QUANTUM HEALTH
                                 ATTN JENNY BARNES, VP LEGAL
5570
                                 7450 HUNTINGTON PARK DR
                                 COLUMBUS, OH 43235                           Dean Foods Company                    THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/09/2017   $        236,008.05
                                 QUESTAR GAS COMPANY
                                 ATTN DIR ‐ INDUSTRIAL & MUNICIPAL ACCTS
5571
                                 PO BOX 45360
                                 SALT LAKE CITY, UT 84154‐0360                Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT DATED 04/13/2017                                    $          7,327.75
                                 QUESTAR GAS COMPANY
                                 ATTN DIR ‐ INDUSTRIAL & MUNICIPAL ACCTS
5572
                                 PO BOX 45360
                                 SALT LAKE CITY, UT 84154‐0360                Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT DATED 04/13/2017                                    $              ‐
                                 QUESTAR GAS COMPANY
                                 D/B/A DOMINION ENERGY
5573                             ATTN DIR ‐ INDUSTRIAL & MUNICIPAL ACCTS
                                 PO BOX 45360
                                 SALT LAKE CITY, UT 84154‐0360                Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT DATED 09/08/2017                                    $              ‐
                                 QUICK FUEL FLEET SERVICES LLC
                                 ATTN CHARLES D JACOBUS, JR, CEO
5574   5574 / 3593
                                 11815 W BRADLEY RD                           Suiza Dairy Group, LLC
                                 MILWAUKEE, WI 53224                          Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 04/19/2016                                   $              ‐
                                 QUICKWAY LOGISTICS INC
5575   2755 / 5513 / 5575        113 CANDY LANE
                                 NASHVILLE, TN 37211                          Dean Foods Company                    FREIGHT SERVICES AGREEMENT DATED 09/27/2007                          $         11,484.73
                                 QUICKWAY TRANSPORTATION INC
5576                             113 CANDY LANE
                                 NASHVILLE, TN 37211                          Dean Foods Company                    TRANSPORTATION AGREEMENT                                             $              ‐



                                                                                                                                                                                                        Page 210 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 211 of 304
                                                Dean Foods Company, et al.
                                                                                         Contract Exhibit

           Multiparty Contract
Item         References (1)                               Counterparty                    Debtor(s)                                      Contract Description                           Cure Amounts
                                     QUINCY SCALES INDUSTRIAL
                                     ATTN RAY LUNDRIGAN
5577
                                     19 CHAPIN RD, UNIT D
                                     PINE BROOK, NJ 07058                Garelick Farms, LLC                THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $              ‐
                                     QUISITIVE LLC
                                     ATTN CEO
5578
                                     1431 GREENWAY DR, STE 1000
                                     IRVING, TX 75038                    Dean Foods Company                 SERVICE CONTRACT DATED 09/26/2016                                       $              ‐
                                       QW CATTLE CO
       225 / 349 / 636 / 5227 / 5579 /
5579                                   5376 FM 545
       6711 / 7084
                                       MELISSA, TX 75454                 Dean Foods Company                 CONFIDENTIALITY AGREEMENT                                               $              ‐
                                       QWEST CORPORATION
                                       ATTN LEGAL DEPT
5580
                                       1801 CALIFORNIA ST #900
                                       DENVER, CO 80202                  Southern Foods Group, LLC          SERVICE CONTRACT                                                        $              ‐
                                     QWEST CORPORATION
                                     ATTN LEGAL DEPT
5581
                                     1801 CALIFORNIA ST #900
                                     DENVER, CO 80202                    Dean Foods Company                 SERVICE CONTRACT                                                        $              ‐
                                     QWEST CORPORATION
                                     D/B/A CENTURYLINK QC
5582                                 ATTN CONSTRUCTION SERVICES
                                     100 CENTURYLINK DR
                                     MONROE, LA 71203                    Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 12/28/2018                               $         16,179.12
                                     QWEST CORPORATION
                                     D/B/A CENTURYLINK QC
5583                                 ATTN CONSTRUCTION SERVICES
                                     100 CENTURYLINK DR
                                     MONROE, LA 71203                    Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 12/28/2018                               $              ‐
                                     QWEST CORPORATION
                                     D/B/A CENTURYLINK QC
5584                                 ATTN CONSTRUCTION SERVICES
                                     100 CENTURYLINK DR
                                     MONROE, LA 71203                    Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 07/24/2017                               $              ‐
                                     QWEST CORPORATION
                                     D/B/A CENTURYLINK QCC
5585                                 ATTN CONSTRUCTION SERVICES
                                     100 CENTURYLINK DR
                                     MONROE, LA 71203                    Dean Foods Company                 CUSTOMER AGREEMENT DATED 05/06/2013                                     $              ‐
                                     RAHLFS, GARY W
5586                                 ADDRESS ON FILE
                                                                         Dean Foods Company                 CHANGE OF CONTROL AGREEMENT                                             $               ‐
                                     RAHLFS, GARY W
5587                                 ADDRESS ON FILE
                                                                         Dean Foods Company                 RESTRICTED STOCK UNIT AGREEMENT                                         $              ‐
                                     RAHLFS, GARY
5588                                 ADDRESS ON FILE
                                                                         Dean Foods Company                 EMPLOYMENT AGREEMENT DATED 03/08/2019                                   $              ‐
                                     RAINBOW INC
                                     D/B/A RAINBOW SALES & MARKETING
5589                                 ATTN JOHN SCHILF
                                     98715 KUAHAO PL
                                     PEARL CITY, HI 96782                Southern Foods Group, LLC          AGENCY AGREEMENT DATED 07/19/2012                                       $              ‐
                                     RAINBOW INC
                                     D/B/A RAINBOW SALES & MARKETING
5590                                 ATTN JOHN SCHILF
                                     98715 KUAHAO PL
                                     PEARL CITY, HI 96782                Southern Foods Group, LLC          AGENCY AGREEMENT DATED 06/01/2012                                       $              ‐
                                     RAJKOWSKI, JOSEPH A
5591                                 ADDRESS ON FILE
                                                                         Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                $              ‐
                                     RALPH EBERLY
5592                                 1759 LISBON CANFIELD ROAD
                                     LEETONIA, OH 44431                  Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                     RALPH EBERLY
5593                                 1759 LISBON CANFIELD ROAD
                                     LEETONIA, OH 44431                  Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $              ‐
                                     RANDBURY HOLDINGS LLC
                                     C/O RSD TRANSPORTATION INC
5594
                                     601 OLD RIVER RD
                                     WHITE RIVER JCT, VT 05001           Garelick Farms, LLC                LEASE: BUILDING AND LAND DATED 01/13/2015                               $           810.90
                                     RANDSTAD NORTH AMERICA INC
                                     F/K/A RANDSTAD NORTH AMERICA LP
5595                                 ATTN LEGAL DEPT
                                     3625 CUMBERLAND BLVD, STE 600
                                     ATLANTA, GA 30339                   Dean Management, LLC               EMPLOYMENT AGENCY DATED 02/12/2019                                      $        361,383.38
                                     RANDSTAD NORTH AMERICA INC
                                     F/K/A RANDSTAD NORTH AMERICA LP
5596                                 ATTN LEGAL DEPT
                                     3625 CUMBERLAND BLVD, STE 600
                                     ATLANTA, GA 30339                   Dean Management, LLC               EMPLOYMENT AGENCY DATED 02/12/2019                                      $              ‐
                                     RANDSTAD NORTH AMERICA INC
                                     F/K/A RANDSTAD NORTH AMERICA LP
5597                                 ATTN LEGAL DEPT
                                     3625 CUMBERLAND BLVD, STE 600
                                     ATLANTA, GA 30339                   Dean Management, LLC               EMPLOYMENT AGENCY DATED 09/29/2016                                      $              ‐
                                     RANDY MALLORY
5598                                 230 SOPHER ROAD
                                     TITUSVILLE, PA 16354                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                     RANDY MALLORY
5599                                 230 SOPHER ROAD
                                     TITUSVILLE, PA 16354                Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $              ‐
                                     RANDY MATTHEWS
5600                                 327 JS KING ROAD
                                     GLASGOW, KY 42141                   Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                     RANDY MATTHEWS
5601                                 327 JS KING ROAD
                                     GLASGOW, KY 42141                   Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $              ‐




                                                                                                                                                                                                   Page 211 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 212 of 304
                                           Dean Foods Company, et al.
                                                                                 Contract Exhibit

       Multiparty Contract
Item     References (1)                           Counterparty                    Debtor(s)                                      Contract Description                                 Cure Amounts
                             RANDY VAN VELDHUIZEN FARM
5602                         2610 140TH STREET
                             ROCK RAPIDS, IA 51246               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             RANDY VAN VELDHUIZEN FARM
5603                         2610 140TH STREET
                             ROCK RAPIDS, IA 51246               Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             RANGANNA, SRINI
5604                         ADDRESS ON FILE
                                                                 Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $               ‐
                             RAPID7 LLC
                             ATTN PETER KAES, VP LEGAL
5605
                             100 SUMMER ST, 13TH FLR
                             BOSTON, MA 02110                    Dean Foods Company                 SERVICE CONTRACT DATED 12/04/2014                                             $              ‐
                             RAPID7 LLC
                             ATTN PETER KAES, VP LEGAL
5606
                             100 SUMMER ST, 13TH FLR
                             BOSTON, MA 02110                    Dean Foods Company                 SERVICE CONTRACT DATED 03/12/2019                                             $              ‐
                             RASMUSSEN FAMILY FARM
5607                         N‐7996 RASMUSSEN LN ‐ L3
                             STEPHENSON, MI 49877                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             RASMUSSEN FAMILY FARM
5608                         N‐7996 RASMUSSEN LN ‐ L3
                             STEPHENSON, MI 49877                Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             RATTLESNAKE SPRINGS DAIRY FARM
5609                         1197 DRY VALLEY ROAD
                             CLEVELAND, TN 37312                 Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             RATTLESNAKE SPRINGS DAIRY FARM
5610                         1197 DRY VALLEY ROAD
                             CLEVELAND, TN 37312                 Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             RAY ALDERMAN & SON'S INC.
5611                         PO BOX 37
                             UNION GROVE, WI 53182               Dean Foods Company                 THIRD PARTY CARRIER AGREEMENT                                                 $         14,788.80
                             RAY BELL REALTY
5612                         RESEARCHING ADDRESS
                                                                 Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND                                                      $              ‐
                             RAY CALFEE
5613                         4083 UPPER RIVER ROAD
                             CHARLESTON, TN 37310                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             RAY CALFEE
5614                         4083 UPPER RIVER ROAD
                             CHARLESTON, TN 37310                Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                             RAY, DONALD
5615                         ADDRESS ON FILE
                                                                 Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                             RAYMOND WENGERD
5616                         10085 GIRDLE ROAD
                             MIDDLEFIELD, OH 44062               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             RAYMOND WENGERD
5617                         10085 GIRDLE ROAD
                             MIDDLEFIELD, OH 44062               Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             RB ALABAMA HOLDINGS LLC
                             C/O RABO SUPPORT SERVICES INC
5618                         ATTN CORPORATE BANKING SERVICES
                             245 PARK AVE, 38TH FL                                                  FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                             NEW YORK, NY 10167                  Mayfield Dairy Farms, LLC          06/28/2019                                                                    $              ‐
                             RCS‐AIRPORT
                             ATTN ALAN CARMICHAEL, DIV MANAGER
5619
                             5501 CORRUGATED RD
                             SANDSTON, VA 23150                  Suiza Dairy Group, LLC             LEASE: EQUIPMENT                                                              $              ‐
                             RCS‐AIRPORT
                             ATTN ALAN CARMICHAEL, DIV MANAGER
5620
                             5501 CORRUGATED RD
                             SANDSTON, VA 23150                  Suiza Dairy Group, LLC             LEASE: EQUIPMENT DATED 09/17/2009                                             $              ‐
                             RDD ASSOCIATES LLC
5621                         930 RIVERVIEW DR, STE 400
                             TOTOWA, NJ 07512                    Dean Foods Company                 SERVICE CONTRACT                                                              $              ‐
                             R‐DREAM FARM LLC
5622                         274 SCOTTS CROSSING ROAD
                             CORRY, PA 16407                     Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             R‐DREAM FARM LLC
5623                         274 SCOTTS CROSSING ROAD
                             CORRY, PA 16407                     Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                             RE GARRISON TRUCKING INC
                             ATTN JIM HAMM
5624
                             1103 COUNTY RD 1194
                             VINEMOUNT, AL 35179                 Dean Dairy Holdings, LLC           FREIGHT SERVICES AGREEMENT DATED 06/30/2014                                   $              ‐
                             READY ROAST NUT COMPANY LLC
                             ATTN DAVID WISSING, DIR OF OPS
5625
                             2805 FALCON DR
                             MADERA, CA 93637                    Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 05/31/2012                                            $        156,108.78
                             READY ROAST NUT COMPANY LLC
                             ATTN DAVID WISSING, DIR OF OPS
5626
                             2805 FALCON DR
                             MADERA, CA 93637                    Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 03/01/2018                                            $              ‐
                             REAL PROPERTY TAX ADVISORS INC
                             ATTN ANNE JOYNER SHEEHAN, CEO
5627
                             575 PHARR RD #52846                                                    THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             ATLANTA, GA 30355                   Dean Dairy Holdings, LLC           01/11/2018                                                                    $               ‐
                             REAL PROPERTY TAX ADVISORS INC
                             ATTN KIM HEINLEIN
5628
                             575 PHARR RD #52846                                                    THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             ATLANTA, GA 30355                   Dean Dairy Holdings, LLC           01/11/2018                                                                    $              ‐
                             REAL PROPERTY TAX ADVISORS INC
                             ATTN KIM HEINLEIN
5629
                             575 PHARR RD #52846
                             ATLANTA, GA 30355                   Dean Foods Company                 THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $               ‐
                             REAL VISION SOFTWARE
                             ATTN BROOK NOLAND
5630
                             P.O. BOX 12958
                             ALEXANDRIA, LA 71315                Dean Foods Company                 PURCHASE CONTRACT                                                             $              ‐


                                                                                                                                                                                                 Page 212 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 213 of 304
                                                Dean Foods Company, et al.
                                                                                                    Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                                   Debtor(s)                                       Contract Description                           Cure Amounts
                                 REBOX CORPORATION
                                 ATTN ANTHONY POWELL, TEAM USA MGR
5631
                                 7500 COTE DE LIESSE
                                 MONTREAL, QC H47 1E7                              Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/11/2018                $               ‐
                                 REBOXCO INTERNATIONAL LLC
                                 ATTN DAVID WEINSTEIN, CGO
5632
                                 10645 N TATUM BLVD, STE 200‐443
                                 PHEONIX, AZ 85028                                 Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/22/2014                $              ‐
                                 RED DIAMOND INC
                                 ATTN WILLIAM A BROWN JR, PRESIDENT & CEO
5633
                                 400 PARK AVE
                                 MOODY, AL 35004                                   Dean Dairy Holdings, LLC            DISTRIBUTION AGREEMENT DATED 09/09/2015                                 $        332,600.00
                                 RED FRANKLIN LLC
                                 ATTN GENERAL COUNSEL'S OFFICE
5634   5634 / 4944
                                 640 QUAIL RIDGE DR
                                 WESTMONT, IL 60301                                Garelick Farms, LLC                 INDEPENDENT CONTRACTORS                                                 $               ‐
                                 RED FRANKLIN LLC
                                 ATTN GENERAL COUNSEL'S OFFICE
5635
                                 640 QUAIL RIDGE DR
                                 WESTMONT, IL 60559                                Garelick Farms, LLC                 PURCHASE CONTRACT                                                       $              ‐
                                 RED FRANKLIN LLC
                                 ATTN GENERAL COUNSEL'S OFFICE
5636
                                 640 QUAIL RIDGE DR
                                 WESTMONT, IL 60559                                Garelick Farms, LLC                 PURCHASE CONTRACT                                                       $               ‐
                                 RED FRANKLIN LLC
                                 C/O RECYCLED ENERGY
5637                             ATTN DAVID MACK
                                 640 QUAIL RIDGE DR
                                 WESTMONT, IL 60301                                Garelick Farms, LLC                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)                       $              ‐
                                 RED HAWK FIRE & SECURITY
                                 ATTN LAURA CURTIS
5638
                                 3303 TULANE AVE
                                 NEW ORLEANS, LA 70119                             Dean Dairy Holdings, LLC            MAINTENANCE: EQUIPMENT                                                  $              ‐
                                 RED HAWK FIRE & SECURITY
                                 ATTN LAURA CURTIS
5639
                                 3303 TULANE AVE
                                 NEW ORLEANS, LA 70119                             Dean Dairy Holdings, LLC            MAINTENANCE: EQUIPMENT DATED 01/14/2019                                 $               ‐
                                 RED RIVER TRAILER SERVICES INC
5640                             312 EASTLAND
                                 TEXARKANA, AR 71854                               Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 08/25/2016                               $          1,150.00
                                 RED RIVER TRAILER SERVICES INC
5641                             312 EASTLAND
                                 TEXARKANA, AR 71854                               Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 08/22/2019                               $               ‐
                                 RED RIVER TRAILER SERVICES INC
5642                             312 EASTLAND
                                 TEXARKANA, AR 71854                               Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 10/01/2013                               $               ‐
                                 REDDY ICE HOLDINGS
                                 ATTN KENNETH FERNANDEZ, GENERAL COUNSEL
5643
                                 5720 LBJ FREEWAY, STE 200
                                 DALLAS, TX 75240                                  Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 02/12/2018                               $           268.20
                                 REDDY ICE HOLDINGS
                                 ATTN KENNETH FERNANDEZ, GENERAL COUNSEL
5644
                                 5720 LBJ FREEWAY, STE 200
                                 DALLAS, TX 75240                                  Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND                                                $               ‐
                                 REDDY ICE HOLDINGS
                                 ATTN KENNETH FERNANDEZ, GENERAL COUNSEL
5645
                                 5720 LBJ FREEWAY, STE 200
                                 DALLAS, TX 75240                                  Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND                                                $              ‐
                                 RED‐FRANKLIN LLC
5646                             640 QUAIL RIDGE DRIVE
                                 WESTMONT, IL 60559                                Garelick Farms LLC                  PURCHASE CONTRACT / PURCHASE ORDER                                      $               ‐
                                 REESE GROUP INC
                                 ATTN DARRELL REESE, PRESIDENT
5647
                                 2820 BRANSFORD AVE
                                 NASHVILLE, TN 37204                               Dean Foods Company                  SERVICE CONTRACT                                                        $         64,687.53
                                 REESE ROAD PROPERTIES
                                 ATTN PAUL D CHRISTMAN, MANAGING GENERAL PARTNER
5648                             7515 REESE ROAD, STE 100
                                 SACRAMENTO, CA 95828
                                                                                   Berkeley Farms, LLC                 LEASE: BUILDING AND LAND DATED 09/09/2016                               $               ‐
                                 REESE ROAD PROPERTIES
                                 ATTN PAUL D CHRISTMAN, MANAGING GENERAL PARTNER
5649                             7515 REESE ROAD, STE 100
                                 SACRAMENTO, CA 95828
                                                                                   Berkeley Farms, LLC                 LEASE: BUILDING AND LAND DATED 08/21/2009                               $               ‐
                                 REESE ROAD PROPERTIES
                                 ATTN PAUL D CHRISTMAN, MANAGING GENERAL PARTNER
5650                             7515 REESE ROAD, STE 100
                                 SACRAMENTO, CA 95828
                                                                                   Berkeley Farms, LLC                 LEASE: BUILDING AND LAND DATED 04/06/2009                               $               ‐
                                 REESE ROAD PROPERTIES
                                 ATTN PAUL D CHRISTMAN, MANAGING GENERAL PARTNER
5651                             7515 REESE ROAD, STE 100
                                 SACRAMENTO, CA 95828
                                                                                   Berkeley Farms, LLC                 LEASE: BUILDING AND LAND DATED 10/16/2008                               $              ‐
                                 REEVE, DANIEL P
5652                             ADDRESS ON FILE
                                                                                   Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                $              ‐
                                 REFRIGERATION DESIGN & SERVICE INC
                                 ATTN LARRY HAND
5653
                                 352 NEWBOLD RD
                                 FAIRLESS HILLS, PA 19030                          Tuscan/Lehigh Dairies, Inc.         THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $        253,545.14
                                 REGAL OAKS DEVELOPMENT GROUP INC
                                 ATTN GREGORY E CARPENTER, PRES
5654
                                 6400 OREGON CHICKADEE RD
                                 WEEKI WACHEE, FL 34613                            Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 05/01/2019                               $               ‐
                                 REGAL OAKS DEVELOPMENT GROUP INC
                                 ATTN GREGORY E CARPENTER, PRES
5655
                                 PO BOX 5223
                                 SPRING HILL, FL 34611                             Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 03/15/2011                               $               ‐


                                                                                                                                                                                                              Page 213 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 214 of 304
                                                Dean Foods Company, et al.
                                                                                                     Contract Exhibit

           Multiparty Contract
Item         References (1)                            Counterparty                                  Debtor(s)                                      Contract Description               Cure Amounts
                                 REGAL OAKS DEVELOPMENT GROUP INC
                                 ATTN GREGORY E CARPENTER, PRES
5656
                                 PO BOX 5223
                                 SPRING HILL, FL 34611                            Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 04/27/2011                  $               ‐
                                 REGAS, JASON R
5657                             ADDRESS ON FILE
                                                                                  Dean Foods Company                    PHANTOM SHARES AGREEMENT                                   $               ‐
                                 REGIONS BANK AS TRUSTEES OF THE JOHN B LAGARDE
                                 CHARITABLE ANNUITY LEAD TRUST
5658                             ATTN REGIONS BANK TRUST REAL ESTATE DEPT
                                 PO BOX 10463
                                 BIRMINGHAM, AL 35202                             Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 09/20/2018                  $          2,800.00
                                 REGIONS BANK AS TRUSTEES OF THE JOHN B LAGARDE
                                 CHARITABLE ANNUITY LEAD TRUST
5659                             ATTN REGIONS BANK TRUST REAL ESTATE DEPT
                                 PO BOX 10463
                                 BIRMINGHAM, AL 35202                             Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 09/20/2018                  $              ‐
                                 REGIONS BANK AS TRUSTEES OF THE JOHN B LAGARDE
                                 CHARITABLE ANNUITY LEAD TRUST
5660                             ATTN REGIONS BANK TRUST REAL ESTATE DEPT
                                 PO BOX 10463
                                 BIRMINGHAM, AL 35202                             Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 03/31/2014                  $               ‐
                                 REGIONS BANK
                                 ATTN PAULA CARTER, VP
5661   5661 / 1728
                                 1900 FIFTH AVE N, STE 2300
                                 BIRMINGHAM, AL 35203                             Dean Dairy Holdings, LLC              BANKING SERVICE AGREEMENT                                  $              ‐
                                 REGIONS BANK
                                 ATTN PAULA CARTER, VP
5662
                                 1900 FIFTH AVE N, STE 2300
                                 BIRMINGHAM, AL 35203                             Dean Dairy Holdings, LLC              BANKING SERVICE AGREEMENT                                  $               ‐
                                 REGIONS EQUIPMENT FINANCE CORP
                                 ATTN RICHARD HENDERSON, SUP
5663
                                 1900 5TH AVE N, 24TH FL
                                 BIRMINGHAM, AL 35203                             Dean Transportation, Inc.             LEASE: EQUIPMENT DATED 05/11/2017                          $        179,522.92
                                 REGIONS EQUIPMENT FINANCE CORP
                                 ATTN RICHARD HENDERSON, SUP
5664
                                 1900 5TH AVE N, 24TH FL
                                 BIRMINGHAM, AL 35203                             Dean Transportation, Inc.             LEASE: EQUIPMENT DATED 05/11/2017                          $               ‐
                                 REGIONS EQUIPMENT FINANCE CORP
                                 ATTN RICHARD HENDERSON, SUP
5665
                                 1900 5TH AVE N, 24TH FL
                                 BIRMINGHAM, AL 35203                             Dean Transportation, Inc.             GUARANTEES DATED 04/15/2016                                $               ‐
                                 REGIONS EQUIPMENT FINANCE CORP
                                 ATTN RICHARD HENDERSON, SUP
5666
                                 1900 5TH AVE N, 24TH FL
                                 BIRMINGHAM, AL 35203                             Dean Transportation, Inc.             LEASE: EQUIPMENT DATED 09/14/2012                          $               ‐
                                 REILY FOODS CO
                                 ATTN DAVID T DARRAGH, PRESIDENT & CEO
5667
                                 640 MAGAZINE ST
                                 NEW ORLEANS, LA 70130                            Dean Foods Company                    TRADEMARK OR IP AGREEMENT DATED 04/20/2015                 $               ‐
                                 REINHARD, FRANK
5668                             ADDRESS ON FILE
                                                                                  Dean Foods Company                    PHANTOM SHARES AGREEMENT                                   $              ‐
                                 RELIABLE SOURCE LOGISTICS LLC
                                 ATTN CAMERON BLAKELY, ACCT MGR
5669
                                 475 E MARKET ST
                                 INDIANAPOLIS, IN 46204                           Dean Dairy Holdings, LLC              LOGISTICS CONTRACT DATED 12/19/2018                        $        144,198.85
                                 RELIANT ASSET MANAGEMENT LLC
                                 ATTN FAROKH RAM, GM
5670
                                 2900 S QUINCY ST, STE 300 A
                                 ARLINGTON, VA 22206                              Southern Foods Group, LLC             LEASE: EQUIPMENT DATED 08/25/2016                          $               ‐
                                 RELIANT ASSET MANAGEMENT LLC
                                 ATTN FAROKH RAM, GM
5671
                                 2900 S QUINCY ST, STE 300 A
                                 ARLINGTON, VA 22206                              Southern Foods Group, LLC             LEASE: EQUIPMENT DATED 08/25/2016                          $               ‐
                                 RELIANT ASSET MANAGEMENT LLC
                                 ATTN MICHAEL I ROMAN, VP
5672   7848 / 5672
                                 2900 S QUINCY ST, STE 300 A
                                 ARLINGTON, VA 22206                              Southern Foods Group, LLC             LEASE: EQUIPMENT DATED 09/17/2012                          $              ‐
                                 RELIANT ASSET MANAGEMENT LLC
                                 ATTN MICHAEL I ROMAN, VP
5673   7849 / 5673
                                 2900 S QUINCY ST, STE 300 A
                                 ARLINGTON, VA 22206                              Southern Foods Group, LLC             LEASE: EQUIPMENT DATED 09/17/2012                          $               ‐
                                 RELM DAIRY
5674                             6721 E PERRIN RD
                                 MANTECA, CA 95366                                Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 10/29/2018                         $               ‐
                                 RENDON, VERONICA
5675                             ADDRESS ON FILE
                                                                                  Dean Foods Company                    PHANTOM SHARES AGREEMENT                                   $              ‐
                                 RENO PATIO & FIREPLACE LLC
                                 D/B/A MILL STREET AUTO
5676                             ATTN RICH TAYLOR
                                 690 SUNSHINE LN
                                 RENO, NV 89502                                   Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 10/11/2018                  $               ‐
                                 REPETE PROPERTIES LLC
                                 ATTN PHILIP CLIFTON
5677
                                 374 RIVER RD
                                 MIDWAY, GA 31320                                 Dean Foods Company                    LEASE: BUILDING AND LAND                                   $          6,600.00
                                 REPETE PROPERTIES LLC
                                 ATTN PHILIP CLIFTON
5678
                                 374 RIVER RD
                                 MIDWAY, GA 31320                                 Dean Foods Company                    LEASE: BUILDING AND LAND                                   $               ‐
                                 REPETE PROPERTIES LLC
                                 ATTN PHILIP CLIFTON, MANAGER
5679
                                 PO BOX 247
                                 POOLER, GA 31322                                 Suiza Dairy Group, LLC                LEASE: BUILDING AND LAND DATED 12/14/2018                  $               ‐
                                 REPUBLIC SERVICES INC
5680                             1212 HARRISON AVE
                                 ARLINGTON, TX 76011                              Southern Foods Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/15/2010   $              ‐



                                                                                                                                                                                                  Page 214 of 304
                    Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 215 of 304
                                               Dean Foods Company, et al.
                                                                                             Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                           Debtor(s)                                      Contract Description               Cure Amounts
                                 REPUBLIC SERVICES INC
5681                             316 SPRING VALLEY RD
                                 WABUSH, IN 46692                        Suiza Dairy Group, LLC                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/20/2013   $              ‐
                                 REPUBLIC SERVICES INC
5682                             4325 66TH ST E
                                 INVER GROVE HEIGHTS, MN 55076           Dean Foods North Central, LLC          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/24/2012   $               ‐
                                 REPUBLIC SERVICES INC
                                 ATTN ADAM JIMERSON, SALES MGR
5683
                                 4704 COMMERCIAL DR NW
                                 HUNTSVILLE, AC 35816                    Dean Dairy Holdings, LLC               PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/07/2016   $              ‐
                                 REPUBLIC SERVICES INC
                                 ATTN BRIAN CORNELIUS, DSM
5684
                                 4414 AGNES ST
                                 CORPUS CHRISTI, TX 78405                Southern Foods Group, LLC              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/02/2015   $               ‐
                                 REPUBLIC SERVICES INC
                                 ATTN DANIEL BALBONI, GM
5685
                                 1080 AIRPORT RD
                                 FALL RIVER, MA 02720                    Garelick Farms, LLC                    PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/15/2010   $              ‐
                                 REPUBLIC SERVICES INC
                                 ATTN DREW ISENHOUR, VP
5686
                                 1831 AVON ST
                                 CHARLOTTESVILLE, VA 22902               Suiza Dairy Group, LLC                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/05/2015   $               ‐
                                 REPUBLIC SERVICES INC
                                 ATTN J A VOSSMER, AREA ACCT MGR
5687
                                 22730 FAIRVIEW CENTER DR, STE 100
                                 FAIRVIEW PARK, OH 44126                 Reiter Dairy, LLC                      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 02/14/2013   $              ‐
                                 REPUBLIC SERVICES INC
                                 ATTN JACK BROWN, SALES MGR
5688
                                 2471 WILSHERE
                                 JENISON, MI 49428                       Country Fresh, LLC                     PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 02/19/2015   $               ‐
                                 REPUBLIC SERVICES INC
                                 ATTN JEFF FISHBAUGH, DSM
5689
                                 12976 ST CHARLES ROCK RD
                                 BRIDGETON, MO 63044                     Suiza Dairy Group, LLC                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/25/2015   $              ‐
                                 REPUBLIC SERVICES INC
                                 ATTN JEFF KING, DSM
5690
                                 7540 SW 59TH
                                 OKLAHOMA CITY, OK 73179                 Southern Foods Group, LLC              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/29/2011   $              ‐
                                 REPUBLIC SERVICES INC
                                 ATTN JOSEPH WALKER, ACCOUNT MGR
5691
                                 10554 TANNER RD
                                 HOUSTON, TX 77041                       Southern Foods Group, LLC              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/30/2012   $              ‐
                                 REPUBLIC SERVICES INC
                                 ATTN JOSEPH WALKER, ACCOUNT MGR
5692
                                 10554 TANNER
                                 HOUSTON, TX 77041                       Southern Foods Group, LLC              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/30/2012   $        135,984.74
                                 REPUBLIC SERVICES INC
                                 ATTN LARRY K MCGEE, DSM
5693
                                 3950 50TH ST SW
                                 BIRMINGHAM, AL 35221                    Dean Dairy Holdings, LLC               PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 02/24/2012   $              ‐
                                 REPUBLIC SERVICES INC
                                 ATTN MICHAEL NASH JR, MAJOR ACCT EXEC
5694   5694 / 740
                                 621 HILL AVE
                                 NASHVILLE, TN 37210                     Suiza Dairy Group, LLC                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/14/2014   $              ‐
                                 REPUBLIC SERVICES INC
                                 ATTN MICHAEL NASH JR, MAJOR ACCT EXEC
5695
                                 621 HILL AVE
                                 NASHVILLE, TN 37210                     Suiza Dairy Group, LLC                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/20/2014   $              ‐
                                 REPUBLIC SERVICES INC
                                 ATTN MICHAEL NASH JR, MAJOR ACCT EXEC
5696
                                 621 HILL AVE
                                 NASHVILLE, TN 37210                     Suiza Dairy Group, LLC                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/22/2013   $              ‐
                                 REPUBLIC SERVICES INC
                                 ATTN MICHAEL NASH JR, MAJOR ACCT EXEC
5697
                                 621 HILL AVE
                                 NASHVILLE, TN 37210                     Suiza Dairy Group, LLC                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/11/2013   $              ‐
                                 REPUBLIC SERVICES INC
                                 ATTN MICHAEL NASH JR, MAJOR ACCT EXEC
5698
                                 621 HILL AVE
                                 NASHVILLE, TN 37210                     Southern Foods Group, LLC              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 12/04/2009   $              ‐
                                 REPUBLIC SERVICES INC
                                 ATTN MICHAEL NASH JR, MAJOR ACCT EXEC
5699
                                 621 HILL AVE
                                 NASHVILLE, TN 37210                     Southern Foods Group, LLC              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/19/2014   $              ‐
                                 REPUBLIC SERVICES INC
                                 ATTN RON DE FRANCESCHI, GM
5700
                                 136 SICKER RD
                                 LATHAM, NY 12110                        Garelick Farms, LLC                    PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 12/10/2013   $              ‐
                                 REPUBLIC SERVICES INC
                                 ATTN WILLIAM MANESS, GM
5701
                                 1137 ALBEMARLE RD
                                 TROY, NC 27371                          Suiza Dairy Group, LLC                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 02/12/2015   $               ‐
                                 REPUBLIC SERVICES LP
5702                             11563 MOSTELLER RD
                                 CINCINNATI, OH 45241                    Reiter Dairy, LLC                      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/02/2015   $              ‐
                                 REPUBLIC SERVICES OF INDIANA LLC
                                 D/B/A NATIONAL SERV‐ALL INC
5703                             ATTN JAMES F SMITH, SALES MGR
                                 6231 MACBETH RD
                                 FT WAYNE, IN 46809                      Suiza Dairy Group, LLC                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/11/2011   $               ‐
                                 REPUBLIC WASTE SERVICES
                                 ATTN SCOTT BOWDER, SALES MGR
5704
                                 3328 TORREY RD
                                 FLINT, MI 48507                         Country Fresh, LLC                     PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/18/2009   $              ‐
                                 REPUBLIC WASTE
                                 ATTN RIC HOBBY, SALES MGR
5705
                                 2875 LOWERY ST
                                 WINSTON SALEM, NC 27101                 Dean Foods Company                     PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/20/2006   $               ‐




                                                                                                                                                                                          Page 215 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 216 of 304
                                                Dean Foods Company, et al.
                                                                                                      Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                                      Debtor(s)                                     Contract Description       Cure Amounts
                                 RESERVATION FARM
5706                             18017 MADISON ROAD
                                 MIDDLEFIELD, OH 44062                                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 RESERVATION FARM
5707                             18017 MADISON ROAD
                                 MIDDLEFIELD, OH 44062                                Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 RESKE, JOSEPH D
5708                             ADDRESS ON FILE
                                                                                      Dean Foods Company                 PHANTOM SHARES AGREEMENT                           $              ‐
                                 RESONATE NETWORKS INC
                                 ATTN DAVID WHEATLEY, CFO
5709
                                 11720 PLAZA AMERICA DR, 3RD FL
                                 RESTON, VA 20190                                     Dean Foods Company                 SERVICE CONTRACT                                   $         61,342.03
                                 RESTAURANT SERVICES INC
                                 ATTN JOHN J MURPHY
5710
                                 1441 GARDINER LN
                                 LOUISEVILLE, KY 40213                                Dean Foods Company                 CUSTOMER AGREEMENT DATED 08/01/2010                $              ‐
                                 RETAIL SOLUTIONS INC
5711                             201 RAVENDALE DR
                                 MOUNTAIN VIEW, CA 94043                              Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 11/06/2014                  $              ‐
                                 RETAIL SOLUTIONS INC
5712                             201 RAVENDALE DR
                                 MOUNTAIN VIEW, CA 94043                              Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 12/21/2012                  $              ‐
                                 RETAIL SOLUTIONS INC
5713                             201 RAVENDALE DR
                                 MOUNTAIN VIEW, CA 94043                              Dean Dairy Holdings, LLC           SERVICE CONTRACT                                   $              ‐
                                 REVOLUTION FOODS
                                 ATTN DAVID ANDERSON, DIR OF KITCHEN OPERATIONS
5714
                                 8383 CAPWELL DR
                                 OAKLAND, CA 94621                                    Berkeley Farms, LLC                PURCHASE CONTRACT DATED 08/03/2009                 $              ‐
                                 RGM DAIRY
5715                             2914 STANHOPE KELLOGGSVILLE ROAD
                                 KINGSVILLE, OH 44048                                 Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 RGM DAIRY
5716                             2914 STANHOPE KELLOGGSVILLE ROAD
                                 KINGSVILLE, OH 44048                                 Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 RHODE ISLAND HOSPITAL TRUST NATIONAL BANK
                                 C/O RHODE ISLAND HOSPITAL TRUST NATIONAL BANK
5717
                                 ONE HOSPITAL TRUST PLAZA
                                 PROVIDENCE, RI 02903                                 Garelick Farms, LLC                LEASE: BUILDING AND LAND DATED 12/30/1986          $              ‐
                                 RHODE ISLAND HOSPITAL TRUST NATIONAL BANK, TRUSTEE
                                 OBO OF BERNON LAND TRUST
5718                             ONE HOSPITAL TRUST PLAZA
                                 PROVIDENCE, RI 02903
                                                                                      Garelick Farms, LLC                LEASE: BUILDING AND LAND DATED 12/30/1986          $              ‐
                                 RICETON DAIRY FARMS OPERATION LTD
5719                             4488 WAKEFIELD CREEK ROAD
                                 FARMDALE, OH 44417                                   Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 RICETON DAIRY FARMS OPERATION LTD
5720                             4488 WAKEFIELD CREEK ROAD
                                 FARMDALE, OH 44417                                   Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 RICH PRODUCTS CORPORATION
                                 ATTN GENERAL COUNSEL
5721
                                 1150 NIAGRA ST
                                 BUFFALO, NY 14213                                    Dean Foods Company                 TRADEMARK OR IP AGREEMENT                          $              ‐
                                 RICHARD A. NELLIS
5722                             PO BOX 86
                                 NELLISTON, NY 13410                                  Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 RICHARD A. NELLIS
5723                             PO BOX 86
                                 NELLISTON, NY 13410                                  Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 RICHARD AND/OR CARL HOAG
5724                             716 MCSHANE ROAD
                                 RICHFIELD SPRINGS, NY 13439                          Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 RICHARD AND/OR CARL HOAG
5725                             716 MCSHANE ROAD
                                 RICHFIELD SPRINGS, NY 13439                          Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 RICHARD BECKER
5726                             493 ROBINSON ROAD
                                 MOHAWK, NY 13407                                     Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 RICHARD BECKER
5727                             493 ROBINSON ROAD
                                 MOHAWK, NY 13407                                     Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 RICHARD H. PUGH
5728                             3237 STATE ROUTE 8
                                 WEST WINFIELD, NY 13491                              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 RICHARD H. PUGH
5729                             3237 STATE ROUTE 8
                                 WEST WINFIELD, NY 13491                              Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 RICHARD W. SMITH
                                 DBA RIVER BEND DAIRY
5730
                                 353 BURNT HILL ROAD
                                 UNIONVILLE, TN 37180                                 Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 RICHARD W. SMITH
                                 DBA RIVER BEND DAIRY
5731
                                 353 BURNT HILL ROAD
                                 UNIONVILLE, TN 37180                                 Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 RICK FLUKE
5732                             3415 MUSGRAVE ROAD
                                 MARTINSVILLE, IN 46151                               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 RICK FLUKE
5733                             3415 MUSGRAVE ROAD
                                 MARTINSVILLE, IN 46151                               Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 RICOH USA INC
                                 ATTN ABDUL KHAN, BOOKING SPECIALIST
5734   7755 / 5734
                                 76 VALLEY STREAM PKWY
                                 MALVERN, PA 19355                                    Dean Foods Company                 LEASE: EQUIPMENT DATED 12/06/2017                  $              ‐




                                                                                                                                                                                           Page 216 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 217 of 304
                                                Dean Foods Company, et al.
                                                                                               Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                               Debtor(s)                                       Contract Description                                 Cure Amounts
                                 RICOH USA INC
                                 ATTN MANSOOR KHAN, BOOKING SPECIALIST
5735   7754 / 5735
                                 70 VALLEY STREAM PKWY
                                 MALVERA, PA 19355                             Dean Foods Company                 LEASE: EQUIPMENT DATED 11/02/2017                                             $        311,082.25
                                 RICOH USA INC
                                 ATTN NIHARIKA CHAUDHARY, FUNDING SPECIALIST
5736
                                 70 VALLEY STREAM PKWY
                                 MALVERN, PA 19355                             Dean Foods Company                 LEASE: EQUIPMENT DATED 11/14/2017                                             $               ‐
                                 RICOH USA INC
                                 ATTN NIHARIKA CHAUDHARY, FUNDING SPECIALIST
5737
                                 70 VALLEY STREAM PKWY
                                 MALVERN, PA 19355                             Dean Foods Company                 LEASE: EQUIPMENT DATED 12/04/2017                                             $              ‐
                                 RICOH USA INC
                                 ATTN NIHARIKA CHAUDHARY, FUNDING SPECIALIST
5738
                                 70 VALLEY STREAM PKWY
                                 MALVERN, PA 19355                             Dean Foods Company                 LEASE: EQUIPMENT DATED 11/07/2017                                             $               ‐
                                 RICOH USA INC
                                 ATTN NIHARIKA CHAUDHARY, FUNDING SPECIALIST
5739
                                 70 VALLEY STREAM PKWY
                                 MALVERN, PA 19355                             Dean Foods Company                 SERVICE CONTRACT DATED 04/10/2018                                             $              ‐
                                 RICOH USA INC
                                 ATTN NIHARIKA CHAUDHARY, FUNDING SPECIALIST
5740
                                 70 VALLEY STREAM PKWY
                                 MALVERN, PA 19355                             Dean Foods Company                 SERVICE CONTRACT DATED 03/08/2019                                             $              ‐
                                 RICOH USA INC
                                 ATTN TRACY W. GALOW, RVP
5741
                                 70 VALLEY STREAM PKWY
                                 MALVERN, PA 19355                             Dean Foods Company                 SERVICE CONTRACT DATED 04/10/2018                                             $               ‐
                                 RICOH USA INC
                                 ATTN TRACY W. GALOW, RVP
5742
                                 70 VALLEY STREAM PKWY
                                 MALVERN, PA 19355                             Dean Foods Company                 SERVICE CONTRACT DATED 04/12/2018                                             $              ‐
                                 RICOH USA INC
                                 ATTN TRACY W. GALOW, RVP
5743
                                 70 VALLEY STREAM PKWY
                                 MALVERN, PA 19355                             Dean Foods Company                 LEASE: EQUIPMENT DATED 04/10/2018                                             $               ‐
                                 RICOH USA INC
                                 ATTN TRACY W. GALOW, RVP
5744
                                 70 VALLEY STREAM PKWY
                                 MALVERN, PA 19355                             Dean Foods Company                 LEASE: EQUIPMENT DATED 01/01/2018                                             $              ‐
                                 RICOH USA INC
                                 F/K/A IKON OFFICE SOLUTIONS INC
5745
                                 70 VALLEY STREAM PKWY
                                 MALVERN, PA 19355                             Dean Foods Company                 SERVICE CONTRACT DATED 03/20/2017                                             $               ‐
                                 RICOH USA INC
                                 F/K/A IKON OFFICE SOLUTIONS INC
5746
                                 70 VALLEY STREAM PKWY                                                            THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 MALVERN, PA 19355                             Dean Foods Company                 11/29/2017                                                                    $              ‐
                                 RICOH USA INC
                                 F/K/A IKON OFFICE SOLUTIONS INC
5747
                                 70 VALLEY STREAM PKWY
                                 MALVERN, PA 19355                             Dean Foods Company                 SERVICE CONTRACT DATED 11/13/2017                                             $              ‐
                                 RIGHT MANAGEMENT INC
                                 ATTN ASSOC GENERAL COUNSEL
5748
                                 14131 MIDWAY RD, STE 1100
                                 ADDISON, TX 75001                             Dean Foods Company                 THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $         21,224.00
                                 RIGHT MANAGEMENT INC
                                 ATTN ASSOC GENERAL COUNSEL
5749
                                 14131 MIDWAY RD, STE 1100                                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 ADDISON, TX 75001                             Dean Dairy Holdings, LLC           04/01/2018                                                                    $              ‐
                                 RIGHTSPACE STORAGE
5750                             3567 FREDRICKSBURG RD
                                 SAN ANTONIO, TX 78201                         Southern Foods Group, LLC          STORAGE AGREEMENT DATED 08/14/2017                                            $              ‐
                                 RILEY, BRIAN K
5751                             ADDRESS ON FILE
                                                                               Dean Foods Company                 EMPLOYMENT AGREEMENT DATED 08/22/2019                                         $              ‐
                                 RILEY, BRIAN K
5752                             ADDRESS ON FILE
                                                                               Dean Foods Company                 CHANGE OF CONTROL AGREEMENT                                                   $              ‐
                                 RILEY, BRIAN K
5753                             ADDRESS ON FILE
                                                                               Dean Foods Company                 PERFORMANCE SHARE UNIT AGREEMENT                                              $              ‐
                                 RILEY, BRIAN K
5754                             ADDRESS ON FILE
                                                                               Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 RILEY, BRIAN K
5755                             ADDRESS ON FILE
                                                                               Dean Foods Company                 RETENTION AGREEMENT                                                           $               ‐
                                 RILEY, BRIAN K
5756                             ADDRESS ON FILE
                                                                               Dean Foods Company                 RETENTION AGREEMENT                                                           $              ‐
                                 RILEY, WILLIAM
5757                             ADDRESS ON FILE
                                                                               Dean Foods Company                 PERFORMANCE SHARE UNIT AGREEMENT                                              $              ‐
                                 RILEY, WILLIAM
5758                             ADDRESS ON FILE
                                                                               Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $               ‐
                                 RIMEL, HARRY
5759                             1600 RIDGELAND DR
                                 RALEIGH, NC 27607                             Dean Foods Company                 LEASE: BUILDING AND LAND DATED 12/30/2015                                     $          5,939.07
                                 RIMEL, HARRY
5760                             1600 RIDGELAND DR
                                 RALEIGH, NC 27607                             Dean Foods Company                 LEASE: BUILDING AND LAND DATED 09/16/2019                                     $              ‐
                                 RIMINI STREET INC
                                 ATTN LEGAL DEPARTMENT
5761
                                 3993 HOWARD HUGHES PKWY, STE 780
                                 LAS VEGAS, NV 89169                           Dean Foods Company                 SERVICE CONTRACT DATED 08/15/2018                                             $        347,751.85




                                                                                                                                                                                                               Page 217 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 218 of 304
                                           Dean Foods Company, et al.
                                                                                              Contract Exhibit

       Multiparty Contract
Item     References (1)                          Counterparty                                 Debtor(s)                                      Contract Description       Cure Amounts
                             RIMINI STREET INC
                             ATTN LEGAL DEPARTMENT
5762
                             3993 HOWARD HUGHES PKWY, STE 780
                             LAS VEGAS, NV 89169                          Dean Foods Company                     SERVICE CONTRACT DATED 09/20/2017                  $              ‐
                             RIMINI STREET INC
                             ATTN LEGAL DEPARTMENT
5763
                             3993 HOWARD HUGHES PKWY, STE 780
                             LAS VEGAS, NV 89169                          Dean Services, LLC                     SERVICE CONTRACT DATED 10/30/2018                  $              ‐
                             RIMINI STREET INC
                             ATTN LEGAL DEPARTMENT
5764
                             3993 HOWARD HUGHES PKWY, STE 780
                             LAS VEGAS, NV 89169                          Dean Services, LLC                     SERVICE CONTRACT DATED 10/29/2018                  $              ‐
                             RIMINI STREET INC
                             ATTN LEGAL DEPARTMENT
5765
                             3993 HOWARD HUGHES PKWY, STE 780
                             LAS VEGAS, NV 89169                          Dean Services, LLC                     SERVICE CONTRACT DATED 09/11/2015                  $              ‐
                             RIMINI STREET INC
                             ATTN LEGAL DEPARTMENT
5766
                             3993 HOWARD HUGHES PKWY, STE 780
                             LAS VEGAS, NV 89169                          Dean Services, LLC                     SERVICE CONTRACT DATED 10/01/2014                  $              ‐
                             RIMROCK COLONY
5767                         PO BOX 159
                             SUNBURST, MT 59482                           Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             RIMROCK COLONY
5768                         PO BOX 159
                             SUNBURST, MT 59482                           Dean Foods Company                     TRANSPORTATION AGREEMENT                           $              ‐
                             RINGBYRE JERSEYS LLC
5769                         2403 STATE ROUTE 7 NORTH
                             PIERPOINT, OH 44082                          Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             RINGBYRE JERSEYS LLC
5770                         2403 STATE ROUTE 7 NORTH
                             PIERPOINT, OH 44082                          Dean Foods Company                     TRANSPORTATION AGREEMENT                           $              ‐
                             RITEWAY SALES AND MARKETING
                             ATTN JIM HALL, PRESIDENT
5771
                             2515 DRANE FIELD RD                          Dean Dairy Holdings LLC
                             LAKELAND, FL 33811                           Suiza Dairy Group LLC                  SERVICE CONTRACT                                   $        118,957.51
                             RITEWAY SALES AND MARKETING
                             ATTN JIM HALL, PRESIDENT
5772
                             2515 DRANE FIELD RD                          Dean Dairy Holdings LLC
                             LAKELAND, FL 33811                           Suiza Dairy Group LLC                  SERVICE CONTRACT                                   $              ‐
                             RIVER BANKS FARM
5773                         1081 ELLIS ROAD
                             WEST EDMESTON, NY 13485                      Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             RIVER BANKS FARM
5774                         1081 ELLIS ROAD
                             WEST EDMESTON, NY 13485                      Dean Foods Company                     TRANSPORTATION AGREEMENT                           $              ‐
                             RIVERA, FRANCISCA V
5775                         ADDRESS ON FILE
                                                                          Southern Foods Group, LLC              SEVERANCE CONTRACT                                 $              ‐
                             RIVERLAND HEALTH CARE/PURCHASING ALLIANCE
                             ATTN ED COLE
5776
                             PO BOX 1020
                             PORT GIBSON, MS 39150                        Dean Dairy Holdings, LLC               CUSTOMER AGREEMENT DATED 01/01/2008                $              ‐
                             RIVERSIDE DAIRY FARM, INC.
5777                         PO BOX 298
                             BENTON, TN 37307                             Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             RIVERSIDE DAIRY FARM, INC.
5778                         PO BOX 298
                             BENTON, TN 37307                             Dean Foods Company                     TRANSPORTATION AGREEMENT                           $              ‐
                             RIVERVIEW COLONY
                             PO BOX 238
5779
                             1145 DUGOUT ROAD
                             CHESTER, MT 59522‐0000                       Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             RIVERVIEW COLONY
                             PO BOX 238
5780
                             1145 DUGOUT ROAD
                             CHESTER, MT 59522‐0000                       Dean Foods Company                     TRANSPORTATION AGREEMENT                           $              ‐
                             RLF 1‐B SPE LLC
                             C/O NORTHAMERICAN TERMINALS MANAGEMENT INC
5781                         ATTN GENERAL COUNSEL
                             201 WEST ST, STE 200
                             ANNAPOLIS, MD 21401                          Reiter Dairy, LLC                      LEASE: BUILDING AND LAND                           $         21,098.13
                             RLF 1‐B SPE LLC
                             C/O NORTHAMERICAN TERMINALS MANAGEMENT INC
5782                         ATTN GENERAL COUNSEL
                             201 WEST ST, STE 200
                             ANNAPOLIS, MD 21401                          Reiter Dairy, LLC                      LEASE: BUILDING AND LAND DATED 12/12/2014          $              ‐
                             RLF 1‐B SPE LLC
                             C/O NORTHAMERICAN TERMINALS MANAGEMENT INC
5783                         ATTN GENERAL COUNSEL
                             201 WEST ST, STE 200
                             ANNAPOLIS, MD 21401                          Reiter Dairy, LLC                      LEASE: BUILDING AND LAND DATED 12/12/2014          $              ‐
                             ROANOKE PROPERTY COMPANY LC
5784                         401 ANN STREET
                             STAUNTON, VA 24401                           Suiza Dairy Group, LLC                 LEASE: BUILDING AND LAND DATED 05/31/2016          $          8,109.48
                             ROANOKE PROPERTY COMPANY LC
5785                         401 ANN STREET
                             STAUNTON, VA 24401                           Suiza Dairy Group, LLC                 LEASE: BUILDING AND LAND                           $              ‐
                             ROANOKE PROPERTY COMPANY LC
5786                         401 ANN STREET
                             STAUNTON, VA 24401                           Suiza Dairy Group, LLC                 LEASE: BUILDING AND LAND                           $              ‐
                             ROBBINS, DAVID J
5787                         ADDRESS ON FILE
                                                                          Dean Foods Company                     PHANTOM SHARES AGREEMENT                           $              ‐
                             ROBERT ALDERS & SONN
5788                         903 GENEVA STREET PO BOX 485
                             DELAVAN, WI 53115‐0485                       Dean Foods Company                     LEASE: BUILDING AND LAND DATED 06/01/1993          $               ‐
                             ROBERT AND/OR DAVID BRUCE
5789                         6737 HIGHWAY 161
                             SPRINGFIELD, TN 37172                        Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                      $              ‐


                                                                                                                                                                                   Page 218 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 219 of 304
                                           Dean Foods Company, et al.
                                                                                          Contract Exhibit

       Multiparty Contract
Item     References (1)                           Counterparty                            Debtor(s)                                      Contract Description               Cure Amounts
                             ROBERT AND/OR DAVID BRUCE
5790                         6737 HIGHWAY 161
                             SPRINGFIELD, TN 37172                        Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                             ROBERT C. DETWEILER
5791                         1016 MCDKOONS ROAD
                             RICHFIELD SPRINGS, NY 13439                  Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             ROBERT C. DETWEILER
5792                         1016 MCDKOONS ROAD
                             RICHFIELD SPRINGS, NY 13439                  Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                             ROBERT D. GEORGE
5793                         993 DEANVILLE ROAD
                             NEW BETHLEHEM, PA 16242                      Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             ROBERT D. GEORGE
5794                         993 DEANVILLE ROAD
                             NEW BETHLEHEM, PA 16242                      Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                             ROBERT D. OR CAROL N. YODER
5795                         1157 COUNTY HIGHWAY 24
                             RICHFIELD SPRINGS, NY 13439                  Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             ROBERT D. OR CAROL N. YODER
5796                         1157 COUNTY HIGHWAY 24
                             RICHFIELD SPRINGS, NY 13439                  Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                             ROBERT E. SMITH
5797                         889 BEATTY ROAD
                             STRATTANVILLE, PA 16258                      Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             ROBERT E. SMITH
5798                         889 BEATTY ROAD
                             STRATTANVILLE, PA 16258                      Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                             ROBERT HALF INTERNATIONAL INC
                             ATTN CONTRACTS MANAGER, STRATEGIC ACCOUNTS
5799
                             2613 CAMINO RAMON
                             SAN RAMON, CA 94583                          Dean Management, LLC               PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/11/2018   $              ‐
                             ROBERT HALF INTERNATIONAL INC
                             ATTN CONTRACTS MANAGER, STRATEGIC ACCOUNTS
5800
                             2613 CAMINO RAMON
                             SAN RAMON, CA 94583                          Dean Foods Company                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/17/2019   $              ‐
                             ROBERT HALF INTERNATIONAL INC
                             ATTN CONTRACTS MGR, STRATEGIC ACCTS
5801
                             2613 CAMINO RAMON
                             SAN RAMON, CA 94583                          Dean Management, LLC               EMPLOYMENT AGENCY DATED 10/11/2018                         $              ‐
                             ROBERT HEATH TRUCKING CO
5802                         PO BOX 2491
                             LUBBOCK, TX 79408                            Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $         95,865.66
                             ROBERT HOOVER
5803                         4267 ROUTE 210 HIGHWAY
                             PUNXSUTAWNEY, PA 15767                       Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             ROBERT HOOVER
5804                         4267 ROUTE 210 HIGHWAY
                             PUNXSUTAWNEY, PA 15767                       Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                             ROBERT KLOPFENSTEIN
5805                         8637 FRITZHILL ROAD
                             WATSBURG, PA 16442                           Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             ROBERT KLOPFENSTEIN
5806                         8637 FRITZHILL ROAD
                             WATSBURG, PA 16442                           Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                             ROBERT L. MILLER
5807                         16496 CLARIDON TROY ROAD
                             BURTON, OH 44021                             Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             ROBERT L. MILLER
5808                         16496 CLARIDON TROY ROAD
                             BURTON, OH 44021                             Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                             ROBERT LUTZ
5809                         4475 FAIRFIELD ROAD
                             COXS CREEK, KY 40013                         Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             ROBERT LUTZ
5810                         4475 FAIRFIELD ROAD
                             COXS CREEK, KY 40013                         Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                             ROBERT PIXLEY FARM LLC
5811                         5156 ROOT ROAD
                             CONNEAUT, OH 44030                           Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             ROBERT PIXLEY FARM LLC
5812                         5156 ROOT ROAD
                             CONNEAUT, OH 44030                           Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                             ROBERT SOUZA
5813                         447 BELL ROAD
                             ST JOHNSVILLE, NY 13452                      Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             ROBERT SOUZA
5814                         447 BELL ROAD
                             ST JOHNSVILLE, NY 13452                      Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                             ROBERT STOUTEN LIVING TRUST
                             C/O ROBERT STOUTEN, TRUSTEE
5815                         MODULAR TRANSPORTATION
                             P O BOX 9465
                             WYOMING, MI 49509                            Country Fresh, LLC                 LEASE: BUILDING AND LAND DATED 11/30/2014                  $              ‐
                             ROBERT STOUTEN LIVING TRUST
                             C/O ROBERT STOUTEN, TRUSTEE
5816                         MODULAR TRANSPORTATION
                             P O BOX 9465
                             WYOMING, MI 49509                            Country Fresh, LLC                 LEASE: BUILDING AND LAND DATED 08/29/2017                  $              ‐
                             ROBERT SWAREY
5817                         1000 SID NABB ROAD
                             GUTHRIE, KY 42234                            Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             ROBERT SWAREY
5818                         1000 SID NABB ROAD
                             GUTHRIE, KY 42234                            Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                             ROBERTS II, LOUIS J
5819                         ADDRESS ON FILE
                                                                          Dean Foods Company                 PHANTOM SHARES AGREEMENT                                   $              ‐
                             ROBERTS, ROGER DEAN
5820                         ADDRESS ON FILE
                                                                          Dean Foods Company                 PHANTOM SHARES AGREEMENT                                   $              ‐


                                                                                                                                                                                       Page 219 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 220 of 304
                                                Dean Foods Company, et al.
                                                                                            Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                          Debtor(s)                                           Contract Description              Cure Amounts
                                 ROBERTSONS DAIRY FARM
5821                             539 COUNTY ROAD 422
                                 ENGLEWOOD, TN 37329                        Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 ROBERTSONS DAIRY FARM
5822                             539 COUNTY ROAD 422
                                 ENGLEWOOD, TN 37329                        Dean Foods Company                     TRANSPORTATION AGREEMENT                                   $              ‐
                                 ROBIN HOOLD RD LLC
                                 ATTN MATT RAGGI
5823   7557 / 5823
                                 11100 W BROAD ST
                                 GLEN ALLEN, VA 23060                       Dean Foods Company                     SERVICE CONTRACT DATED 08/09/2018                          $              ‐
                                 ROBINSON CALF RANCH
5824                             PO BOX 78350
                                 BAKERSFIELD, CA 93383                      Berkeley Farms, LLC                    SERVICE CONTRACT                                           $           880.00
                                 ROCHE BROS
5825   5825 / 5175               70 HASTINGS ST
                                 WELLESLEY HILLS, MA 02181                  Dean Foods Company                     TRADEMARK OR IP AGREEMENT DATED 09/22/1995                 $              ‐
                                 ROCHE BROS
                                 ATTN DAVID KEENAN
5826   6624 / 5826
                                 70 HASTINGS ST
                                 WELLESLEY HILLS, MA 02481                  Dean Foods Company                     LICENSING AGREEMENT DATED 04/17/2018                       $              ‐
                                 ROCK BROS. DAIRY
5827                             668 SLACK ROAD
                                 HODGENVILLE, KY 42748                      Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 ROCK BROS. DAIRY
5828                             668 SLACK ROAD
                                 HODGENVILLE, KY 42748                      Dean Foods Company                     TRANSPORTATION AGREEMENT                                   $              ‐
                                 ROCK RIVER DISPOSAL SERVICES INC
                                 ATTN DALLAS LASWON, SALES
5829
                                 4002 S MAIN
                                 ROCKFORD, IL 61102                         Dean Dairy Holdings, LLC               PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 02/05/2013   $              ‐
                                 ROCK RIVER DISPOSAL SERVICES INC
                                 ATTN DALLAS LASWON, SALES
5830
                                 4002 S MAIN
                                 ROCKFORD, IL 61102                         Dean Dairy Holdings, LLC               PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/31/2013   $              ‐
                                 ROCKPORT COLONY
5831                             PO BOX 100
                                 PENDROY, MT 59467                          Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 ROCKPORT COLONY
5832                             PO BOX 100
                                 PENDROY, MT 59467                          Dean Foods Company                     TRANSPORTATION AGREEMENT                                   $              ‐
                                 ROCKTENN CP LLC
                                 ATTN GENERAL COUNSEL
5833
                                 504 THRASHER ST
                                 NORCROSS, GA 30071                         Dean Dairy Holdings, LLC               PURCHASE CONTRACT DATED 05/01/2012                         $              ‐
                                 ROCKTENN CP LLC
                                 ATTN GENERAL COUNSEL
5834
                                 504 THRASHER ST
                                 NORCROSS, GA 30071                         Dean Dairy Holdings, LLC               PURCHASE CONTRACT DATED 08/01/2014                         $              ‐
                                 ROCKTENN CP LLC
                                 ATTN GENERAL COUNSEL
5835   6147 / 5835
                                 504 THRASHER ST
                                 NORCROSS, GA 30071                         Dean Dairy Holdings, LLC               PURCHASE CONTRACT DATED 01/01/2013                         $              ‐
                                 ROCK‐TENN CP LLC
                                 ATTN JOHN STAKEL, VP & TREASURER
5836
                                 504 THRASHER ST
                                 NORCROSS, GA 30071                         Dean Dairy Holdings, LLC               PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/23/2011   $              ‐
                                 ROCKY CREEK DAIRY, INC.
5837                             5591 HIGHWAY 212 WEST
                                 MONTICELLO, GA 31064                       Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 ROCKY CREEK DAIRY, INC.
5838                             5591 HIGHWAY 212 WEST
                                 MONTICELLO, GA 31064                       Dean Foods Company                     TRANSPORTATION AGREEMENT                                   $              ‐
                                 ROCKY MOUNTAIN EGGS INC
                                 ATTN SCOTT HENNECKE, CFO
5839
                                 720 S STOCKTON AVE
                                 RIPON, CA 95366                            Dean Dairy Holdings, LLC               PURCHASE CONTRACT DATED 10/29/2018                         $              ‐
                                 ROCKY MOUNTAIN EGGS INC
                                 ATTN SCOTT HENNECKE, CFO
5840
                                 720 S STOCKTON AVE
                                 RIPON, CA 95366                            Dean Dairy Holdings, LLC               PURCHASE CONTRACT DATED 10/01/2016                         $              ‐
                                 ROCKY MOUNTAIN EXPRESS CORP
5841                             35715 US HWY 40, BLDG B
                                 EVERGREEN, CO 80439                        Dean Dairy Holdings, LLC               FREIGHT SERVICES AGREEMENT DATED 03/21/2014                $              ‐
                                 ROCKY MOUNTAIN MECHANICAL SYSTEMS INC
                                 ATTN BENJAMIN BISHOP
5842
                                 951 VALLEJO ST
                                 DENVER, CO 80204‐3842                      Southern Foods Group, LLC              MAINTENANCE: EQUIPMENT DATED 05/03/2019                    $           507.06
                                 ROCKY MOUNTAIN RECYCLING INC
                                 ATTN BRIAN HENER, BUSINES DEV MGR
5843
                                 2950 W 900 S
                                 SALT LAKE CITY, UT 84126                   Southern Foods Group, LLC              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/29/2014   $              ‐
                                 ROCKY MOUNTAIN TORTILLA DISTRIBUTORS INC   Dean Dairy Holdings LLC
5844                             9259 TIMBER RIDGE RD NW                    Suiza Dairy Group LLC
                                 ALBUQUERQUE, NM 87120                      Friendlys Manufacturing & Retail LLC   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)          $              ‐
                                 ROCKY MOUNTAIN TORTILLA DISTRIBUTORS INC   Dean Dairy Holdings LLC
5845                             9259 TIMBER RIDGE RD NW                    Suiza Dairy Group LLC
                                 ALBUQUERQUE, NM 87120                      Friendlys Manufacturing & Retail LLC   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)          $              ‐
                                 ROCKY MOUNTAIN TORTILLA DISTRIBUTORS INC
                                 ATTN RUDY M GUTIERREZ
5846
                                 9259 TIMBER RIDGE RD NW
                                 ALBUQUERQUE, NM 87120                      Dean Dairy Holdings, LLC               LOGISTICS CONTRACT DATED 05/01/2018                        $              ‐
                                 RODNEY CARMICHAEL
5847                             212 COUNTY ROAD 81
                                 RICEVILLE, TN 37370                        Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 RODNEY CARMICHAEL
5848                             212 COUNTY ROAD 81
                                 RICEVILLE, TN 37370                        Dean Foods Company                     TRANSPORTATION AGREEMENT                                   $              ‐




                                                                                                                                                                                            Page 220 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 221 of 304
                                           Dean Foods Company, et al.
                                                                                       Contract Exhibit

       Multiparty Contract
Item     References (1)                          Counterparty                           Debtor(s)                                      Contract Description                                 Cure Amounts
                             ROEHL TRANSPORT INC
                             ATTN DONALD J MARKSTEINER, CONTRACT MGR
5849
                             1916 E 29TH ST
                             MARSHFIELD, WI 54449                      Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 07/18/2017                                           $               ‐
                             ROEHL TRANSPORT INC
                             ATTN VP OF PRICING
5850
                             1916 E 29TH ST
                             MARSHFIELD, WI 54449                      Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 03/17/2014                                           $         23,409.02
                             ROGER A. BOLLES
5851                         570 HAMDEN HILL SPUR
                             DELHI, NY 13753                           Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             ROGER A. BOLLES
5852                         570 HAMDEN HILL SPUR
                             DELHI, NY 13753                           Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                             ROGER AND JUDY SPRY
5853                         265 GEORGE DUKE LANE
                             MORRISON, TN 37357                        Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                             ROGER AND JUDY SPRY
5854                         265 GEORGE DUKE LANE
                             MORRISON, TN 37357                        Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             ROGER E LANGE
5855                         89237 563 AVENUE
                             HARTINGTON, NE 68739‐6092                 Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                             ROGER E LANGE
5856                         89237 563 AVENUE
                             HARTINGTON, NE 68739‐6092                 Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                             ROGER OR TAMMY SMITH
5857                         1995 COUNTY HWY
                             COOPERSTOWN, NY 13326                     Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                             ROGER OR TAMMY SMITH
5858                         1995 COUNTY HWY
                             COOPERSTOWN, NY 13326                     Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             ROGER REID
5859                         1900 CLINTON RD
                             FT PLAIN, NY 13339                        Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                             ROGER REID
5860                         1900 CLINTON RD
                             FT PLAIN, NY 13339                        Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                             ROGERS MGF CO, THE
                             ATTN DEREK J SHOEMAKER
5861
                             72 MAIN ST
                             ROCKFALL, CT 06481‐0155                   Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 08/13/2019                                            $        615,460.11
                             ROLL OFF SYSTEMS INC
5862                         1100 B GARRETT DR
                             STATHAM, GA 30666                         Mayfield Dairy Farms, LLC          SERVICE CONTRACT DATED 01/27/2014                                             $               ‐
                             ROLLING SPRING FARM
5863                         133 WILSEY ROAD
                             FRANKLIN, PA 16323                        Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                             ROLLING SPRING FARM
5864                         133 WILSEY ROAD
                             FRANKLIN, PA 16323                        Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             ROLLINS LEASING CORP
                             ATTN REAL ESTATE DEPT
5865
                             2200 CONCORD PIKE
                             WILMINGTON, DE 19803                      Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND                                                      $              ‐
                             ROLLINS LEASING CORP
                             C/O PECK KING
5866
                             2200 CONCORD PIKE
                             WILMINGTON, DE 19803                      Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND                                                      $               ‐
                             ROLLINS LEASING CORP
                             C/O PECK KING
5867
                             2200 CONCORD PIKE
                             WILMINGTON, DE 19803                      Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND                                                      $              ‐
                             ROLLINS LEASING CORP
                             C/O PECK KING
5868
                             2200 CONCORD PIKE
                             WILMINGTON, DE 19803                      Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND                                                      $               ‐
                             ROLLINS LEASING CORP
                             C/O PECK KING
5869
                             2200 CONCORD PIKE
                             WILMINGTON, DE 19803                      Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 10/12/1992                                     $               ‐
                             ROMAN MILLER
5870                         17199 JUG ROAD
                             BARTON, OH 44021                          Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             ROMAN MILLER
5871                         17199 JUG ROAD
                             BARTON, OH 44021                          Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                             ROME LADD & SONS DAIRY
5872                         496 FOX HUNTER ROAD
                             HARMONY, NC 28634                         Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                             ROME LADD & SONS DAIRY
5873                         496 FOX HUNTER ROAD
                             HARMONY, NC 28634                         Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             RON CALFEE
5874                         1077 CHATATA VALLEY RD
                             CLEVELAND, TN 37323                       Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             RON CALFEE
5875                         1077 CHATATA VALLEY RD
                             CLEVELAND, TN 37323                       Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                             RON JENSENS CLEANING
                             ATTN RON JENSEN
5876
                             400 N BELL ST                                                                THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             BISMARCK, ND 58501                        Dean Foods North Central, LLC      10/22/2017                                                                    $              ‐
                             RON TORBETT
5877                         300 COLD STREAM FARM ROAD
                             MADISONVILLE, TN 37354                    Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                             RON TORBETT
5878                         300 COLD STREAM FARM ROAD
                             MADISONVILLE, TN 37354                    Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐




                                                                                                                                                                                                       Page 221 of 304
                      Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 222 of 304
                                                 Dean Foods Company, et al.
                                                                                            Contract Exhibit

            Multiparty Contract
Item          References (1)                                Counterparty                    Debtor(s)                                       Contract Description                        Cure Amounts
                                       RONALD & JANET TROYER
5879                                   18660 DRAKE HILL ROAD
                                       CENTERVILLE, PA 16404               Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                       RONALD & JANET TROYER
5880                                   18660 DRAKE HILL ROAD
                                       CENTERVILLE, PA 16404               Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                       RONALD MCHENRY
5881                                   1034 RON MCHENRY
                                       KNOX, PA 16232                      Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                       RONALD MCHENRY
5882                                   1034 RON MCHENRY
                                       KNOX, PA 16232                      Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                       RONALD S. HROBUCHAK
5883                                   401 LIGHTHALL RD
                                       FORT PLAIN, NY 13339                Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                       RONALD S. HROBUCHAK
5884                                   401 LIGHTHALL RD
                                       FORT PLAIN, NY 13339                Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                       RONNIE OR COREY TROUT
5885                                   2584 BEASLEY ROAD
                                       CHAPEL HILL, TN 37034               Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $               ‐
                                       RONNIE OR COREY TROUT
5886                                   2584 BEASLEY ROAD
                                       CHAPEL HILL, TN 37034               Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                       ROSADO & SONS INC
5887                                   217B TNPK RD
                                       WESTBOROUGH, MA 01581               Garelick Farms, LLC                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 04/04/2018   $          6,249.25
                                       ROSEMMUND, PATTI
5888   5888 / 3643                     2797 EAST PLEASANT VALLEY RD
                                       OXNARD, CA 93033                    Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND                                             $              ‐
                                       ROSEMMUND, PATTI
5889   5889 / 3644                     2797 EAST PLEASANT VALLEY RD
                                       OXNARD, CA 93033                    Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 02/12/2019                            $               ‐
                                       ROSEMMUND, PATTI
5890   7425 / 5890                     2797 EAST PLEASANT VALLEY RD
                                       OXNARD, CA 93033                    Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 10/31/2017                            $               ‐
                                       ROSEMMUND, PATTI
5891   7426 / 5891                     2797 EAST PLEASANT VALLEY RD
                                       OXNARD, CA 93033                    Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 10/12/2017                            $              ‐
                                       ROSEMMUND, PATTI
5892   7427 / 5892                     2797 EAST PLEASANT VALLEY RD
                                       OXNARD, CA 93033                    Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 11/02/2017                            $               ‐
       39 / 41 / 367 / 1973 / 1974 /   ROSENBERG, BRYAN
5893   2868 / 2869 / 3014 / 5220 /     RESEARCHING ADDRESS
       5893 / 5916 / 7649                                                  DFC Ventures, LLC                   PURCHASE CONTRACT DATED 05/04/2017                                   $              ‐
                                       ROSENMUND, PATTI
5894   5894 / 3636                     2797 EAST PLEASANT VALLEY RD
                                       OXNARD, CA 93033                    Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 04/01/2018                            $               ‐
                                       ROSENMUND, PATTI
5895   5895 / 3637                     2797 EAST PLEASANT VALLEY RD
                                       OXNARD, CA 93033                    Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 07/01/2016                            $              ‐
                                       ROSENMUND, PATTI
5896   5896 / 3638                     2797 EAST PLEASANT VALLEY RD
                                       OXNARD, CA 93033                    Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 04/01/2018                            $               ‐
                                       ROSENMUND, PATTI
5897   5897 / 3639                     2797 EAST PLEASANT VALLEY RD
                                       OXNARD, CA 93033                    Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 07/01/2016                            $              ‐
                                       ROSENMUND, PATTI
5898   5898 / 3640                     2797 EAST PLEASANT VALLEY RD
                                       OXNARD, CA 93033                    Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 10/17/2015                            $               ‐
                                       ROSENMUND, PATTI
5899   5899 / 3641                     2797 EAST PLEASANT VALLEY RD
                                       OXNARD, CA 93033                    Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 04/01/2018                            $              ‐
                                       ROSENMUND, PATTI
5900   5900 / 3642                     2797 EAST PLEASANT VALLEY RD
                                       OXNARD, CA 93033                    Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 07/01/2016                            $               ‐
                                       ROSENMUND, PATTI
5901                                   2797 EAST PLEASANT VALLEY RD
                                       OXNARD, CA 93033                    Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 06/13/2012                            $               ‐
                                       ROSENMUND, PATTI
5902                                   2797 EAST PLEASANT VALLEY RD
                                       OXNARD, CA 93033                    Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND                                             $              ‐
                                       ROSENMUND, PATTI
5903   7428 / 5903                     2797 PLEASANT VALLEY RD
                                       OXNARD, CA 93033                    Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 08/27/2013                            $               ‐
                                       ROSENMUND, PATTI
5904   7429 / 5904                     2797 PLEASANT VALLEY RD
                                       OXNARD, CA 93033                    Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 08/27/2013                            $              ‐
                                       ROTO‐ROOTER
5905   5905 / 2533                     333 N CANYONS PWKY, STE 221
                                       LIVERMORE, CA 94551                 Dean Foods Company                  SERVICE CONTRACT                                                     $          8,137.93
                                       ROUTE 130 TRUCK PLAZA INC
5906                                   2100 WEST 88TH STREET
                                       NORTH BERGEN, NJ 07407              Garelick Farms, LLC                 LEASE: BUILDING AND LAND DATED 07/21/2005                            $               ‐
                                       ROWLAND'S INC
                                       ATTN ANDREW B ROWLAND
5907
                                       17725 POND VIEW PL
                                       COLORADO SPRINGS, CO 80908          Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 03/12/2019                            $        157,231.22
                                       ROWLAND'S INC
                                       ATTN ANDREW B ROWLAND
5908
                                       17725 POND VIEW PL
                                       COLORADO SPRINGS, CO 80908          Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 05/31/2009                            $               ‐
                                       ROWLAND'S INC
                                       ATTN ANDREW B ROWLAND
5909
                                       17725 POND VIEW PL
                                       COLORADO SPRINGS, CO 80908          Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 05/31/2009                            $              ‐
                                       ROWLAND'S INC
                                       ATTN BOB ROWLAND
5910
                                       1141 ROWLAND RD
                                       POCATELLO, ID 83204                 Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 04/01/1999                            $               ‐


                                                                                                                                                                                                   Page 222 of 304
                      Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 223 of 304
                                                 Dean Foods Company, et al.
                                                                                                            Contract Exhibit

            Multiparty Contract
Item          References (1)                              Counterparty                                      Debtor(s)                                       Contract Description                                 Cure Amounts
                                       ROWLAND'S INC
                                       ATTN GREGORY D PACKER, VP
5911
                                       17725 POND VIEW PL
                                       COLORADO SPRINGS, CO 80908                        Southern Foods Group, LLC             LEASE: BUILDING AND LAND DATED 04/05/2016                                     $              ‐
                                       ROWLAND'S INC
                                       ATTN THOMAS MURRAY, SVP
5912
                                       17725 POND VIEW PL
                                       COLORADO SPRINGS, CO 80908                        Southern Foods Group, LLC             LEASE: BUILDING AND LAND DATED 05/23/2013                                     $              ‐
                                       ROWLAND'S INC
                                       ATTN THOMAS MURRAY, SVP
5913
                                       17725 POND VIEW PL
                                       COLORADO SPRINGS, CO 80908                        Southern Foods Group, LLC             LEASE: BUILDING AND LAND DATED 05/23/2013                                     $              ‐
                                       ROY H. WEAVER
5914                                   322 HORSESHOE PIKE
                                       LEBANON, PA 17042                                 Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                       ROY H. WEAVER
5915                                   322 HORSESHOE PIKE
                                       LEBANON, PA 17042                                 Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
       39 / 41 / 367 / 1973 / 1974 /   ROY J LAVALLEY IRREVOCABLE TRUST DATED 12/17/13
5916   2868 / 2869 / 3014 / 5220 /     RESEARCHING ADDRESS
       5893 / 5916 / 7649                                                                DFC Ventures, LLC                     PURCHASE CONTRACT DATED 05/04/2017                                            $              ‐
                                       ROYALANE TRUCKING
5917                                   PO BOX 6334
                                       NORTH LOGAN, UT 84341                             Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                       RRG DISTRIBUTING INC
                                       D/B/A NORTH AMERICAN EMBROIDERY
5918
                                       435 SOUTH KIETZKE LN
                                       RENO, NV 89502                                    Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 12/01/1996                                     $              ‐
                                       RRG DISTRIBUTING INC
                                       D/B/A NORTH AMERICAN EMBROIDERY
5919
                                       435 SOUTH KIETZKE LN
                                       RENO, NV 89502                                    Model Dairy, LLC                      LEASE: BUILDING AND LAND                                                      $              ‐
                                       RSKCO CLAIM SERVICES INC
                                       ATTN MARK WORTZMANN, AVP
5920
                                       CNA PLAZA
                                       CHICAGO, IL 60685                                 Dean Foods Company                    INSURANCE POLICIES DATED 10/16/2000                                           $              ‐
                                       RSKCO SERVICES INC
                                       F/K/A RSKCO CLAIMS SERVICES INC
5921                                   ATTN GENERAL COUNSEL
                                       333 S WABASH, 38TH FL SOUTH BLDG
                                       CHICAGO, IL 60604                                 Dean Foods Company                    SERVICE CONTRACT DATED 01/12/2004                                             $              ‐
                                       RSM US LLC
                                       ATTN CHRIS JONES
5922
                                       8182 MARYLAND AVE, STE 900                                                              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                       SAINT LOUIS, MO 53105                             Dean Foods Company                    02/05/2018                                                                    $              ‐
                                       RSM US LLC
                                       ATTN CHRIS JONES, PRINCIPAL
5923
                                       4643 S ULSTER ST, STE 400                                                               THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                       DENVER, CO 80237                                  Dean Foods Company                    07/10/2018                                                                    $              ‐
                                       RSM US LLC
                                       ATTN CHRIS JONES, PRINCIPAL
5924
                                       4643 S ULSTER ST, STE 400                                                               THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                       DENVER, CO 80237                                  Dean Foods Company                    11/05/2018                                                                    $              ‐
                                       RUAN LOGISTICS COPORATION
5925                                   666 GRAND AVE
                                       DES MOINES, IA 50309                              Dean Dairy Holdings, LLC              FREIGHT SERVICES AGREEMENT DATED 04/04/2014                                   $              ‐
                                       RUAN TRANSPORT CORP
                                       PO BOX 977
5926
                                       DES MOINES, IA 50304‐0977
                                                                                         Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                       RUAN TRANSPORT CORPORATION
                                       666 GRAND AVE
5927
                                       DES MOINES, IA 50309
                                                                                         Alta‐Dena Certified Dairy, LLC        FREIGHT SERVICES AGREEMENT DATED 11/29/2016                                   $              ‐
                                       RUAN TRANSPORT CORPORATION
                                       666 GRAND AVE
5928
                                       DES MOINES, IA 50309
                                                                                         Alta‐Dena Certified Dairy, LLC        FREIGHT SERVICES AGREEMENT DATED 12/18/2017                                   $              ‐
                                       RUAN TRANSPORT CORPORATION
                                       666 GRAND AVE
5929
                                       DES MOINES, IA 50309
                                                                                         Alta‐Dena Certified Dairy, LLC        FREIGHT SERVICES AGREEMENT DATED 12/19/2017                                   $              ‐
                                       RUAN TRANSPORT CORPORATION
                                       666 GRAND AVE
5930
                                       DES MOINES, IA 50309
                                                                                         Alta‐Dena Certified Dairy, LLC        FREIGHT SERVICES AGREEMENT DATED 05/02/2016                                   $              ‐
                                       RUAN TRANSPORT CORPORATION
                                       666 GRAND AVE
5931
                                       DES MOINES, IA 50309
                                                                                         Alta‐Dena Certified Dairy, LLC        FREIGHT SERVICES AGREEMENT DATED 02/08/2016                                   $              ‐
                                       RUAN TRANSPORT CORPORATION
                                       666 GRAND AVE
5932
                                       DES MOINES, IA 50309
                                                                                         Alta‐Dena Certified Dairy, LLC        FREIGHT SERVICES AGREEMENT DATED 05/02/2016                                   $              ‐
                                       RUMMAGE HOLSTEINS
5933                                   2310 TINDELL LANE
                                       COLUMBIA, TN 38401                                Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                       RUMMAGE HOLSTEINS
5934                                   2310 TINDELL LANE
                                       COLUMBIA, TN 38401                                Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                       RUSSELL MAXWELL
5935                                   21287 STATE HIGHWAY 28
                                       DELHI, NY 13753                                   Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                       RUSSELL MAXWELL
5936                                   21287 STATE HIGHWAY 28
                                       DELHI, NY 13753                                   Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                       RUTZ, DANA K
5937                                   ADDRESS ON FILE
                                                                                         Dean Foods Company                    PHANTOM SHARES AGREEMENT                                                      $              ‐



                                                                                                                                                                                                                           Page 223 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 224 of 304
                                           Dean Foods Company, et al.
                                                                                           Contract Exhibit

       Multiparty Contract
Item     References (1)                           Counterparty                             Debtor(s)                                       Contract Description                                 Cure Amounts
                             RYAN EXCISE TAX SERVICES LLC
                             ATTN JAMES TRESTER
5938                         THREE GALLERIA TOWER
                             13155 NOEL RD, STE 100                                                           THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             DALLAS, TX 75240                              Dean Foods Company                 09/01/2016                                                                    $              ‐
                             RYAN EXCISE TAX SERVICES LLC
                             ATTN JAMES TRESTER
5939                         THREE GALLERIA TOWER
                             13155 NOEL RD, STE 100                                                           THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             DALLAS, TX 75240                              Dean Foods Company                 04/06/2017                                                                    $              ‐
                             RYAN EXCISE TAX SERVICES LLC
                             ATTN JAMES TRESTER
5940                         THREE GALLERIA TOWER
                             13155 NOEL RD, STE 100                                                           THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             DALLAS, TX 75240                              Dean Foods Company                 05/08/2017                                                                    $              ‐
                             RYAN EXCISE TAX SERVICES LLC
                             ATTN ROBERT D JONES
5941                         THREE GALLERIA TOWER
                             13155 NOEL RD, STE 100                                                           THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             DALLAS, TX 75240                              Dean Foods Company                 10/21/2014                                                                    $              ‐
                             RYAN EXCISE TAX SERVICES LLC
                             ATTN ROBERT D JONES
5942                         THREE GALLERIA TOWER
                             13155 NOEL RD, STE 100                                                           THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             DALLAS, TX 75240                              Dean Foods Company                 04/13/2016                                                                    $              ‐
                             RYAN EXCISE TAX SERVICES LLC
                             ATTN ROBERT D JONES
5943                         THREE GALLERIA TOWER
                             13155 NOEL RD, STE 100                                                           THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             DALLAS, TX 75240                              Dean Foods Company                 03/10/2017                                                                    $              ‐
                             RYAN EXCISE TAX SERVICES LLC
                             ATTN ROBERT D JONES
5944                         THREE GALLERIA TOWER
                             13155 NOEL RD, STE 100                                                           THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             DALLAS, TX 75240                              Dean Foods Company                 01/24/2019                                                                    $              ‐
                             RYAN EXCISE TAX SERVICES, LLC
                             Three Galleria Tower
5945                         13155 Noel Road
                             Suite 100
                             Dallas, TX 75240                              Dean Foods Company                 SERVICES AGREEMENT DATED 10/21/2014                                           $              ‐
                             RYAN FRAUD AND FORENSIC RECOVERY LLC
                             ATTN KEVIN PRINS
5946                         THREE GALLERIA TOWER
                             13155 NOEL RD, STE 100                                                           THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             DALLAS, TX 75240                              Dean Foods Company                 07/19/2019                                                                    $              ‐
                             RYAN FRAUD AND FORENSIC RECOVERY, LLC
                             Three Galleria Tower
5947                         13155 Noel Road
                             Suite 100
                             Dallas, TX 75240                              Dean Foods Company                 SERVICES AGREEMENT DATED 7/19/2019                                            $              ‐
                             RYAN LLC
                             ATTN CHAIRMAN & CEO
5948                         THREE GALLERIA TOWER
                             13155 NOEL RD, STE 100                                                           THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             DALLAS, TX 75240‐5090                         Dean Foods Company                 12/04/2018                                                                    $              ‐
                             RYAN LLC
                             ATTN CHAIRMAN & CEO
5949                         THREE GALLERIA TOWER
                             13155 NOEL RD, STE 100                                                           THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             DALLAS, TX 75240‐5090                         Dean Foods Company                 07/27/2015                                                                    $              ‐
                             RYAN LLC
                             ATTN CHAIRMAN & CEO
5950                         THREE GALLERIA TOWER
                             13155 NOEL RD, STE 100                                                           THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             DALLAS, TX 75240‐5090                         Dean Foods Company                 07/27/2015                                                                    $              ‐
                             RYAN LLC
                             ATTN CHAIRMAN & CEO
5951                         THREE GALLERIA TOWER
                             13155 NOEL RD, STE 100                                                           THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                             DALLAS, TX 75240‐5090                         Dean Foods Company                 05/24/2018                                                                    $              ‐
                             RYAN, LLC
                             Three Galleria Tower
5952                         13155 Noel Road
                             Suite 100
                             Dallas, TX 75240                              Dean Foods Company                 SERVICES AGREEMENT DATED 7/27/2015                                            $              ‐
                             RYAN, LLC
                             Three Galleria Tower
5953                         13155 Noel Road
                             Suite 100
                             Dallas, TX 75240                              Dean Foods Company                 SERVICES AGREEMENT DATED 12/4/2018                                            $              ‐
                             RYAN, LLC
                             Three Galleria Tower
5954                         13155 Noel Road
                             Suite 100
                             Dallas, TX 75240                              Dean Foods Company                 SERVICES AGREEMENT DATED 4/6/2017                                             $              ‐
                             RYAN, LLC
                             Three Galleria Tower
5955                         13155 Noel Road
                             Suite 100
                             Dallas, TX 75240                              Dean Foods Company                 SERVICES AGREEMENT DATED 9/1/2016                                             $              ‐
                             RYDER INTEGRATED LOGISTICS INC
                             ATTN GENERAL COUNSEL SUPPLY CHAIN SOLUTIONS
5956
                             11690 NW 105TH ST
                             MIAMI, FL 33178                               Dean Dairy Holdings, LLC           FREIGHT SERVICES AGREEMENT DATED 08/07/2014                                   $              ‐
                             RYDER INTEGRATED LOGISTICS INC
                             ATTN GENERAL COUNSEL
5957
                             11690 NW 105TH ST
                             MIAMI, FL 33178‐1103                          Midwest Ice Cream Company, LLC     FREIGHT SERVICES AGREEMENT DATED 09/16/2016                                   $              ‐




                                                                                                                                                                                                          Page 224 of 304
                    Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 225 of 304
                                               Dean Foods Company, et al.
                                                                                      Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                    Debtor(s)                                         Contract Description            Cure Amounts
                                 RYDER INTEGRATED LOGISTICS INC
5958                             PO BOX 209022
                                 DALLAS, TX 75320‐9022               Midwest Ice Cream Company, LLC      LOGISTICS CONTRACT DATED 05/02/2016                        $        344,835.08
                                 RYDER INTEGRATED LOGISTICS INC
5959                             PO BOX 209022
                                 DALLAS, TX 75320‐9022               Midwest Ice Cream Company, LLC      SERVICE CONTRACT DATED 12/16/2015                          $               ‐
                                 RYDER INTEGRATED LOGISTICS INC
5960                             PO BOX 209022
                                 DALLAS, TX 75320‐9022               Midwest Ice Cream Company, LLC      SERVICE CONTRACT DATED 12/07/2018                          $              ‐
                                 RYDER TRANSPORTATION SERVICES
                                 ATTN RICHARD B CARSON
5961
                                 8 MERRILL INDUSTRIAL DR
                                 HAMPTON, NH 03842                   Garelick Farms, LLC                 MAINTENANCE: EQUIPMENT DATED 01/11/1999                    $               ‐
                                 RYDER TRUCK RENTAL INC
5962   5962 / 661                11690 NW 105TH ST
                                 MIAMI, FL 33178                     Dean Foods Company                  MAINTENANCE: EQUIPMENT DATED 07/14/1995                    $               ‐
                                 RYDER TRUCK RENTAL INC
5963                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Garelick Farms, LLC                 MAINTENANCE: EQUIPMENT DATED 08/01/2016                    $               ‐
                                 RYDER TRUCK RENTAL INC
5964                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Berkeley Farms, LLC                 MAINTENANCE: EQUIPMENT DATED 05/07/2012                    $               ‐
                                 RYDER TRUCK RENTAL INC
5965                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Berkeley Farms, LLC                 MAINTENANCE: EQUIPMENT DATED 07/29/2010                    $               ‐
                                 RYDER TRUCK RENTAL INC
5966                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Country Fresh, LLC                  MAINTENANCE: EQUIPMENT DATED 03/19/2015                    $               ‐
                                 RYDER TRUCK RENTAL INC
5967                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Alta‐Dena Certified Dairy, LLC      LEASE: AUTO DATED 11/28/2006                               $               ‐
                                 RYDER TRUCK RENTAL INC
5968                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Country Fresh, LLC                  MAINTENANCE: EQUIPMENT DATED 03/19/2015                    $               ‐
                                 RYDER TRUCK RENTAL INC
5969                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Dean Foods Company                  REVENUE SHARING AGREEMENT DATED 09/11/2019                 $               ‐
                                 RYDER TRUCK RENTAL INC
5970                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Dean Transportation, Inc.           MAINTENANCE: EQUIPMENT DATED 04/19/2013                    $               ‐
                                 RYDER TRUCK RENTAL INC
5971                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Dean Transportation, Inc.           MAINTENANCE: EQUIPMENT DATED 05/12/2014                    $               ‐
                                 RYDER TRUCK RENTAL INC
5972                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Dean Transportation, Inc.           MAINTENANCE: EQUIPMENT DATED 04/01/2010                    $               ‐
                                 RYDER TRUCK RENTAL INC
5973                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Garelick Farms, LLC                 MAINTENANCE: EQUIPMENT DATED 10/17/2012                    $               ‐
                                 RYDER TRUCK RENTAL INC
5974                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Garelick Farms, LLC                 MAINTENANCE: EQUIPMENT DATED 07/05/2012                    $               ‐
                                 RYDER TRUCK RENTAL INC
5975                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Garelick Farms, LLC                 MAINTENANCE: EQUIPMENT DATED 10/18/2007                    $               ‐
                                 RYDER TRUCK RENTAL INC
5976                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Garelick Farms, LLC                 MAINTENANCE: EQUIPMENT DATED 04/22/2014                    $               ‐
                                 RYDER TRUCK RENTAL INC
5977                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Garelick Farms, LLC                 MAINTENANCE: EQUIPMENT DATED 05/22/2013                    $               ‐
                                 RYDER TRUCK RENTAL INC
5978                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Garelick Farms, LLC                 MAINTENANCE: EQUIPMENT DATED 10/25/2018                    $               ‐
                                 RYDER TRUCK RENTAL INC
5979                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Dean Transportation, Inc.           MAINTENANCE: EQUIPMENT DATED 04/06/2010                    $               ‐
                                 RYDER TRUCK RENTAL INC
5980                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Suiza Dairy Group, LLC              MAINTENANCE: EQUIPMENT DATED 10/13/2013                    $              ‐
                                 RYDER TRUCK RENTAL INC
5981                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Mayfield Dairy Farms, LLC           MAINTENANCE: EQUIPMENT DATED 01/17/2014                    $               ‐
                                 RYDER TRUCK RENTAL INC
5982                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Midwest Ice Cream Company, LLC      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/19/2013   $               ‐
                                 RYDER TRUCK RENTAL INC
5983                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Dean Transportation, Inc.           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/06/2015   $              ‐
                                 RYDER TRUCK RENTAL INC
5984                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Dean Transportation, Inc.           LICENSING AGREEMENT DATED 07/14/2015                       $               ‐
                                 RYDER TRUCK RENTAL INC
5985                             11690 NW 105TH ST
                                 MIAMI, FL 33178                     Shenandoah'S Pride, LLC             MAINTENANCE: EQUIPMENT DATED 01/12/2014                    $               ‐
                                 RYDER TRUCK RENTAL INC
5986   5986 / 660                3600 NW 82ND AVE
                                 MIAMI, FL 33166                     Dean Foods Company                  MAINTENANCE: EQUIPMENT DATED 07/14/1995                    $               ‐
                                 RYDER TRUCK RENTAL INC
5987                             519 INDUSTRIAL DR
                                 MOULTRIE, GA 31788                  Dean Transportation, Inc.           LICENSING AGREEMENT DATED 09/10/2015                       $               ‐
                                 RYDER TRUCK RENTAL INC
5988                             632 W CARSON
                                 BRYAN, TX 77801                     Dean Transportation, Inc.           LICENSING AGREEMENT DATED 01/25/2016                       $               ‐
                                 RYDER TRUCK RENTAL INC
5989                             632 WEST CARSON #0168
                                 BRYAN, TX 77801                     Dean Transportation, Inc.           LICENSING AGREEMENT DATED 01/25/2016                       $              ‐
                                 RYDER TRUCK RENTAL INC
5990                             632 WEST CARSON #0168
                                 BRYAN, TX 77801                     Dean Transportation, Inc.           SERVICE CONTRACT DATED 01/25/2016                          $               ‐


                                                                                                                                                                                   Page 225 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 226 of 304
                                                Dean Foods Company, et al.
                                                                                    Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                   Debtor(s)                                         Contract Description       Cure Amounts
                                 RYDER TRUCK RENTAL INC
5991                             632 WEST CARSON #0168
                                 BRYAN, TX 77801                    Dean Transportation, Inc.          SERVICE CONTRACT DATED 01/25/2016                     $              ‐
                                 RYDER TRUCK RENTAL INC
5992                             632 WEST CARSON #0168
                                 BRYAN, TX 77801                    Dean Transportation, Inc.          LEASE: AUTO DATED 01/25/2016                          $              ‐
                                 RYDER TRUCK RENTAL INC
5993                             632 WEST CARSON #0168
                                 BRYAN, TX 77801                    Dean Transportation, Inc.          LEASE: BUILDING AND LAND DATED 01/25/2016             $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN ADRIANO MELLUZO
5994
                                 11690 NW 105 ST
                                 MIAMI, FL 33178                    Shenandoah'S Pride, LLC            MAINTENANCE: EQUIPMENT DATED 06/16/2014               $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN ADRIANO MELLUZO
5995
                                 11690 NW 105 ST
                                 MIAMI, FL 33178                    Shenandoah'S Pride, LLC            MAINTENANCE: EQUIPMENT DATED 01/17/2014               $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN ADRIANO MELLUZO
5996
                                 11690 NW 105 ST
                                 MIAMI, FL 33178                    Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 11/01/2014               $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN ADRIANO MELLUZO, GRP DIR
5997
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                    Southern Foods Group, LLC          MAINTENANCE: EQUIPMENT DATED 07/14/2014               $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN CORPORATE REAL ESTATE
5998
                                 1169 NW 105TH ST
                                 MIAMI, FL 33178                    Dean Transportation, Inc.          LEASE: AUTO DATED 07/14/2015                          $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN CORPORATE REAL ESTATE
5999
                                 11690 NW 105 ST
                                 MIAMI, FL 33178                    Dean Transportation, Inc.          LICENSING AGREEMENT DATED 07/14/2015                  $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN CORPORATE REAL ESTATE
6000
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                    Dean Transportation, Inc.          LICENSING AGREEMENT DATED 07/14/2015                  $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN CORPORATE REAL ESTATE
6001
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                    Dean Transportation, Inc.          LICENSING AGREEMENT DATED 01/25/2015                  $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN CORPORATE REAL ESTATE
6002
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                    Dean Transportation, Inc.          LICENSING AGREEMENT DATED 07/14/2015                  $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN CORPORATE REAL ESTATE
6003
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                    Dean Transportation, Inc.          SERVICE CONTRACT DATED 07/14/2015                     $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN CORPORATE REAL ESTATE
6004   7259 / 6004
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                    Country Fresh, LLC                 LEASE: BUILDING AND LAND DATED 02/20/2015             $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN CORPORATE REAL ESTATE
6005
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103               Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 10/15/2018               $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN CORPORATE REAL ESTATE
6006
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103               Dean Transportation, Inc.          LEASE: BUILDING AND LAND DATED 11/06/2018             $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN CORPORATE REAL ESTATE
6007
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103               Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 11/06/2018             $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN CORPORATE REAL ESTATE
6008
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103               Dean Transportation, Inc.          SERVICE CONTRACT DATED 07/14/2015                     $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN CORPORATE REAL ESTATE
6009
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103               Dean Transportation, Inc.          SERVICE CONTRACT DATED 01/25/2016                     $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN CORPORATE REAL ESTATE
6010
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103               Dean Transportation, Inc.          SERVICE CONTRACT DATED 07/14/2015                     $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN CORPORATE REAL ESTATE
6011
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103               Dean Transportation, Inc.          SERVICE CONTRACT DATED 01/25/2016                     $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN CORPORATE REAL ESTATE
6012
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103               Dean Transportation, Inc.          LICENSING AGREEMENT DATED 07/14/2015                  $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN CORPORATE REAL ESTATE
6013
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103               Dean Transportation, Inc.          LICENSING AGREEMENT DATED 01/25/2016                  $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN CORPORATE REAL ESTATE
6014
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103               Dean Transportation, Inc.          LEASE: BUILDING AND LAND DATED 07/14/2015             $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN CORPORATE REAL ESTATE
6015
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103               Dean Transportation, Inc.          LEASE: BUILDING AND LAND DATED 07/14/2015             $              ‐




                                                                                                                                                                           Page 226 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 227 of 304
                                           Dean Foods Company, et al.
                                                                                 Contract Exhibit

       Multiparty Contract
Item     References (1)                           Counterparty                    Debtor(s)                                     Contract Description               Cure Amounts
                             RYDER TRUCK RENTAL INC
                             ATTN CORPORATE REAL ESTATE
6016
                             11690 NW 105TH ST
                             MIAMI, FL 33178‐1103                Dean Transportation, Inc.          LEASE: BUILDING AND LAND DATED 07/14/2015                  $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN CORPORATE REAL ESTATE
6017
                             11690 NW 105TH ST
                             MIAMI, FL 33178‐1103                Dean Transportation, Inc.          LEASE: BUILDING AND LAND DATED 01/25/2016                  $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN CORPORATE REAL ESTATE
6018
                             11690 NW 105TH ST
                             MIAMI, FL 33178‐1103                Dean Transportation, Inc.          LICENSING AGREEMENT DATED 07/14/2015                       $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN GENERAL COUNSEL
6019
                             11690 NW 105 ST
                             MIAMI, FL 33178                     Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 05/15/2010                    $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN GENERAL COUNSEL
6020
                             11690 NW 105 ST
                             MIAMI, FL 33178                     Shenandoah'S Pride, LLC            MAINTENANCE: EQUIPMENT DATED 01/01/2012                    $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN GENERAL COUNSEL
6021
                             11690 NW 105 ST
                             MIAMI, FL 33178                     Shenandoah'S Pride, LLC            MAINTENANCE: EQUIPMENT DATED 06/01/2012                    $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN GENERAL COUNSEL
6022
                             11690 NW 105TH ST
                             MIAMI, FL 33178                     Dean Transportation, Inc.          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/01/2016   $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN GENERAL COUNSEL
6023
                             11690 NW 105TH ST
                             MIAMI, FL 33178                     Southern Foods Group, LLC          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/01/2015   $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN GENERAL COUNSEL
6024
                             11690 NW 105TH ST
                             MIAMI, FL 33178‐1103                Southern Foods Group, LLC          MAINTENANCE: EQUIPMENT DATED 05/22/2006                    $      1,186,503.48
                             RYDER TRUCK RENTAL INC
                             ATTN GENERAL COUNSEL
6025
                             11690 NW 105TH ST
                             MIAMI, FL 33178‐1103                Dean Dairy Holdings, LLC           MAINTENANCE: EQUIPMENT DATED 09/01/2008                    $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN GENERAL COUNSEL
6026
                             11690 NW 105TH ST
                             MIAMI, FL 33178‐1103                Berkeley Farms, LLC                MAINTENANCE: EQUIPMENT DATED 05/14/2007                    $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN GENERAL COUNSEL
6027
                             11690 NW 105TH ST
                             MIAMI, FL 33178‐1103                Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 02/01/2015                    $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN GENERAL COUNSEL
6028
                             11690 NW 105TH ST
                             MIAMI, FL 33178‐1103                Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 02/01/2015                    $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN GENERAL COUNSEL
6029
                             11690 NW 105TH ST
                             MIAMI, FL 33178‐1103                Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 10/01/2012                    $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN GENERAL COUNSEL
6030
                             11690 NW 105TH ST
                             MIAMI, FL 33178‐1103                Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 07/01/2009                    $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN GENERAL COUNSEL
6031
                             11690 NW 105TH ST
                             MIAMI, FL 33178‐1103                Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 04/01/2008                    $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN GENERAL COUNSEL
6032
                             11690 NW 105TH ST
                             MIAMI, FL 33178‐1103                Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 03/01/2016                    $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN GENERAL COUNSEL
6033
                             11690 NW 105TH ST
                             MIAMI, FL 33178‐1103                Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 10/01/2009                    $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN GENERAL COUNSEL
6034
                             11690 NW 105TH ST
                             MIAMI, FL 33178‐1103                Southern Foods Group, LLC          MAINTENANCE: EQUIPMENT DATED 08/01/2009                    $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN GENERAL COUNSEL
6035
                             11690 NW 105TH ST
                             MIAMI, FL 33178‐1103                Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 07/01/2009                    $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN GENERAL COUNSEL
6036
                             11690 NW 105TH ST
                             MIAMI, FL 33178‐1103                Garelick Farms, LLC                MAINTENANCE: EQUIPMENT DATED 11/01/2007                    $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN GENERAL COUNSEL
6037
                             11690 NW 105TH ST
                             MIAMI, FL 33178‐1103                Garelick Farms, LLC                MAINTENANCE: EQUIPMENT DATED 01/04/2013                    $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN GENERAL COUNSEL
6038
                             11690 NW 105TH ST
                             MIAMI, FL 33178‐1103                Garelick Farms, LLC                MAINTENANCE: EQUIPMENT DATED 08/01/2007                    $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN GENERAL COUNSEL
6039
                             11690 NW 105TH ST
                             MIAMI, FL 33178‐1103                Garelick Farms, LLC                MAINTENANCE: EQUIPMENT DATED 04/01/2009                    $              ‐
                             RYDER TRUCK RENTAL INC
                             ATTN GENERAL COUNSEL
6040
                             11690 NW 105TH ST
                             MIAMI, FL 33178‐1103                Garelick Farms, LLC                MAINTENANCE: EQUIPMENT DATED 03/08/2009                    $              ‐


                                                                                                                                                                              Page 227 of 304
                    Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 228 of 304
                                               Dean Foods Company, et al.
                                                                                            Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                          Debtor(s)                                      Contract Description               Cure Amounts
                                 RYDER TRUCK RENTAL INC
                                 ATTN GENERAL COUNSEL
6041
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103                   Garelick Farms, LLC                    MAINTENANCE: EQUIPMENT DATED 06/13/2008                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN GENERAL COUNSEL
6042
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103                   Dean Transportation, Inc.              MAINTENANCE: EQUIPMENT DATED 09/01/2013                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN GENERAL COUNSEL
6043
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103                   Suiza Dairy Group, LLC                 MAINTENANCE: EQUIPMENT DATED 06/01/2009                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN GENERAL COUNSEL
6044
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103                   Suiza Dairy Group, LLC                 MAINTENANCE: EQUIPMENT DATED 10/15/2008                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN GENERAL COUNSEL
6045
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103                   Mayfield Dairy Farms, LLC              MAINTENANCE: EQUIPMENT DATED 01/01/2009                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN GENERAL COUNSEL
6046
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103                   Dean Transportation, Inc.              MAINTENANCE: EQUIPMENT DATED 08/01/2011                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN GENERAL COUNSEL
6047
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103                   Southern Foods Group, LLC              MAINTENANCE: EQUIPMENT DATED 08/01/2015                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN GENERAL COUNSEL
6048
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103                   Southern Foods Group, LLC              MAINTENANCE: EQUIPMENT DATED 10/01/2014                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN GENERAL COUNSEL
6049
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103                   Midwest Ice Cream Company, LLC         PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/01/2008   $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN GENERAL COUNSEL
6050
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103                   Dean Transportation, Inc.              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 02/01/2013   $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN GENERAL COUNSEL
6051
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103                   Dean Foods Company                     PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/01/2012   $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN GENERAL COUNSEL
6052
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103                   Dean Foods Company                     PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/18/2007   $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN GREGG R NHERENBERG
6053
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                        Mayfield Dairy Farms, LLC              LEASE: BUILDING AND LAND DATED 08/14/2009                  $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN REAL ESTATE & ASSET DEVELOPMENT
6054
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                        Garelick Farms, LLC                    MAINTENANCE: EQUIPMENT DATED 04/07/2008                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN REAL ESTATE & ASSET DEVELOPMENT
6055
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                        Garelick Farms, LLC                    MAINTENANCE: EQUIPMENT DATED 04/07/2008                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN REAL ESTATE & ASSET DEVELOPMENT
6056
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103                   Garelick Farms, LLC                    LEASE: BUILDING AND LAND DATED 07/02/2008                  $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN REAL ESTATE & ASSET DEVT
6057
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103                   Garelick Farms, LLC                    LEASE: BUILDING AND LAND DATED 12/20/2010                  $              ‐
                                 RYDER TRUCK RENTAL INC
                                 ATTN REAL ESTATE & ASSET DEVT
6058
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103                   Garelick Farms, LLC                    LEASE: BUILDING AND LAND DATED 04/07/2008                  $              ‐
                                 RYDER TRUCK RENTAL INC
                                 C/O PROPERTIES & CONSTRUCTION
6059
                                 360O NW 82ND AVE
                                 MIAMI, FL 33166                        Reiter Dairy, LLC                      LEASE: BUILDING AND LAND DATED 05/05/1999                  $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTAION SERVICES
6060                             ATTN ADRIANO MELLUZZO, VP NATL SALES
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                        Dean Foods Company                     LEASE: EQUIPMENT DATED 01/11/2016                          $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTAION SERVICES
6061                             ATTN RICK CIBOS, DIR NATL ACCOUNTS
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                        Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 05/14/2011                          $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6062   6062 / 662
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                        Dean Foods Company                     MAINTENANCE: EQUIPMENT DATED 08/23/2000                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6063   6063 / 663
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                        Dean Foods Company                     MAINTENANCE: EQUIPMENT DATED 08/09/2002                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6064
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                        Dean Foods Company                     MAINTENANCE: EQUIPMENT DATED 09/11/2006                    $              ‐




                                                                                                                                                                                        Page 228 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 229 of 304
                                                Dean Foods Company, et al.
                                                                                       Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                       Debtor(s)                                        Contract Description            Cure Amounts
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6065
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 03/29/2004                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6066
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Dean Foods Company                 MAINTENANCE: EQUIPMENT DATED 07/05/2006                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6067
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Dean Foods Company                 MAINTENANCE: EQUIPMENT DATED 07/05/2006                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6068
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Dean Foods Company                 MAINTENANCE: EQUIPMENT DATED 09/26/2006                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6069
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 12/19/2002                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6070
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 12/19/2002                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6071
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Dean Foods Company                 MAINTENANCE: EQUIPMENT DATED 09/26/2006                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6072
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 12/19/2002                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6073
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Dean Foods Company                 MAINTENANCE: EQUIPMENT DATED 08/02/2006                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6074
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Dean Foods Company                 MAINTENANCE: EQUIPMENT DATED 11/12/2006                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6075
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 01/10/2003                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6076
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Dean Transportation, Inc.          MAINTENANCE: EQUIPMENT DATED 01/10/2003                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6077
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Southern Foods Group, LLC          MAINTENANCE: EQUIPMENT DATED 04/14/2014                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6078
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Dean Transportation, Inc.          LEASE: AUTO DATED 05/14/2011                               $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6079
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Garelick Farms, LLC                MAINTENANCE: EQUIPMENT DATED 11/08/2019                    $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6080
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 05/02/2012                          $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6081
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Dean Transportation, Inc.          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/12/2016   $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6082
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Dean Transportation, Inc.          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/06/2016   $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6083
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Dean Transportation, Inc.          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 12/17/2015   $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6084
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Dean Transportation, Inc.          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/14/2015   $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6085
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Dean Transportation, Inc.          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/10/2015   $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6086
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Dean Transportation, Inc.          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/01/2015   $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6087   6087 / 2703               ATTN JEFF MOORE, GENERAL MGR
                                 6660 BUTTON GWINNETT DR
                                 DORAVILLE, GA 30340                   Dean Foods Company                 LEASE: EQUIPMENT DATED 09/19/2005                          $              ‐
                                 RYDER TRUCK RENTAL INC
                                 D/B/A RYDER TRANSPORTATION SERVICES
6088                             ATTN RICK CIBOS, DIR NATL ACCTS
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178                       Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 05/14/2011                          $              ‐




                                                                                                                                                                                   Page 229 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 230 of 304
                                                Dean Foods Company, et al.
                                                                                            Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                           Debtor(s)                                        Contract Description            Cure Amounts
                                 RYDER TRUCK RENTER INC
                                 ATTN CORPORATE REAL ESTATE
6089   6089 / 4531
                                 11690 NW 105TH ST
                                 MIAMI, FL 33178‐1103                       Suiza Dairy Group, LLC             LEASE: AUTO DATED 04/16/2009                               $              ‐
                                 RZESZ FARM LTD
6090                             18378 MUMFORD ROAD
                                 GARRETTSVILLE, OH 44231                    Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 RZESZ FARM LTD
6091                             18378 MUMFORD ROAD
                                 GARRETTSVILLE, OH 44231                    Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $               ‐
                                 S & J FARMS
6092                             100 TANYARD LANE
                                 MONROE, TN 38573                           Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 S & J FARMS
6093                             100 TANYARD LANE
                                 MONROE, TN 38573                           Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                                 S&P GLOBAL MARKET INTELLIGENCE LLC
                                 ATTN LEGAL DEPT
6094
                                 55 WATER ST
                                 NEW YORK, NY 10041                         Dean Foods Company                 IT CONTRACT DATED 06/29/2018                               $              ‐
                                 S&P GLOBAL MARKET INTELLIGENCE LLC
                                 ATTN PRODUCT MANAGEMENT
6095
                                 55 WATER ST
                                 NEW YORK, NY 10041                         Dean Foods Company                 IT CONTRACT DATED 06/29/2018                               $              ‐
                                 S.S. BROWN TRANSPORTATION
                                 ATTN SCOTT BROWN
6096
                                 1015 E DALLAS ST, STE 2
                                 MANSFIELD, TX 76063                        Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 11/11/2013                        $        151,576.25
                                 SAENZ, SANTOS
                                 C/O GILBWET M. GUTIERREZ
6097   1114 / 4313 / 6097        LAW OFFICES OF GILBERT M GUTIERREZ
                                 4110 BROCKTON AVE
                                 RIVERSIDE, CA 92501                        Dean Foods Company                 PARTNERSHIP AGREEMENT DATED 09/16/2010                     $              ‐
                                 SAFETY IN MOTION INC
                                 ATTN ANDY DUBOSE, COO
6098
                                 813 SW ALDER ST, STE 620
                                 PORTLAND, OR 97205                         Dean Dairy Holdings, LLC           LICENSING AGREEMENT DATED 02/24/2014                       $         44,786.00
                                 SAFETY IN MOTION INC
                                 ATTN ANDY DUBOSE, COO
6099
                                 813 SW ALDER ST, STE 620
                                 PORTLAND, OR 97205                         Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 02/18/2014                         $              ‐
                                 SAFETY IN MOTION INC
                                 ATTN HILARY LIPMAN
6100
                                 813 SW ALDER ST, STE 620
                                 PORTLAND, OR 97205                         Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 02/18/2014                         $              ‐
                                 SAFEWAY INC
                                 ATTN DON DAVIDSON, VP STRATEGIC SOURCING
6101   6101 / 2993
                                 5918 STONERIDGE MALL RD
                                 PLEASANTON, CA 94588                       Dean Foods Company                 PURCHASE CONTRACT                                          $              ‐
                                 SAGE CREEK COLONY
6102                             HC 83 BOX 25
                                 CHESTER, MT 59522                          Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 SAGE CREEK COLONY
6103                             HC 83 BOX 25
                                 CHESTER, MT 59522                          Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $               ‐
                                 SAGE DINING SERVICES INC
                                 ATTN CHRISTINA RODRIGUEZ
6104
                                 222 BOSLEY AVE, STE B‐7
                                 TOWSON, MD 21204                           Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 11/01/2009                         $              ‐
                                 SAGE RECYCLING & WASTE SOLUTIONS INC
                                 ATTN BRIAN HEUER, OWNER/PRES
6105
                                 2600 MISSILE DR
                                 CHEYENNE, WY 82001                         Southern Foods Group, LLC          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/02/2015   $              ‐
                                 SAGO INVESTMENTS
                                 ATTN MARK BRYARS
6106
                                 424 HICKS ST
                                 WAYCROSS, GA 31501                         Mayfield Dairy Farms, LLC          LEASE: BUILDING AND LAND                                   $           630.00
                                 SAGO INVESTMENTS
                                 ATTN MARK BRYARS
6107
                                 424 HICKS ST
                                 WAYCROSS, GA 31501                         Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND                                   $              ‐
                                 SALEM LEASING CORPORATION
                                 ATTN C STEPHEN DULA, SR VP FINANCE
6108
                                 175 CHARLOIS BLVD
                                 WINSTON SALEM, NC 27114‐4788               Suiza Dairy Group, LLC             LEASE: EQUIPMENT DATED 09/30/2016                          $        151,578.75
                                 SALES AFFILIATES LLC
                                 ATTN PRESIDENT
6109
                                 5836 STAGE RD
                                 BARTLETT, TN 38134                         Dean Dairy Holdings, LLC           DISTRIBUTION AGREEMENT DATED 09/01/2018                    $              ‐
                                 SALES RESOURCE INC
                                 D/B/A RESOURCE ONE
6110
                                 1024 EXECUTIVE PKWY
                                 CREVE COEUR, MO 63141                      Dean Foods Company                 SERVICE CONTRACT                                           $              ‐
                                 SALESFORCE.COM INC
                                 ATTN CHRIS HARRIS
6111
                                 1 MARKET, STE 300
                                 SAN FRANCISCO, CA 94105                    Dean Foods Company                 SERVICE CONTRACT DATED 06/11/2010                          $               ‐
                                 SALIENT CORPORATION
                                 ATTN GENERAL COUNSEL
6112
                                 203 COLONIAL DR
                                 HORSEHEADS, NY 14845                       Dean Foods Company                 SOFTWARE LICENSING AGREEMENT DATED 01/18/2019              $              ‐
                                 SALLY J TROWBRIDGE
6113                             PO BOX 231
                                 EBEN JCT, MI 49825                         Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 SALLY J TROWBRIDGE
6114                             PO BOX 231
                                 EBEN JCT, MI 49825                         Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐




                                                                                                                                                                                         Page 230 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 231 of 304
                                                Dean Foods Company, et al.
                                                                                          Contract Exhibit

            Multiparty Contract
Item          References (1)                               Counterparty                   Debtor(s)                                       Contract Description                                 Cure Amounts
                                     SALSIFY INC
                                     ATTN JOHN DAVAGIAN, CRO
6115
                                     101 FEDERAL ST, STE 2600                                                THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                     BOSTON, MA 02110                     Dean Foods Company                 12/14/2018                                                                    $               ‐
                                     SAM OR ROSE MARY COBLENTZ
6116                                 6785 RUSSELLVILLE ROAD
                                     GUTHRIE, KY 42234                    Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                     SAM OR ROSE MARY COBLENTZ
6117                                 6785 RUSSELLVILLE ROAD
                                     GUTHRIE, KY 42234                    Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                     SAMANTHA M. CRAUN
6118                                 2303 DAVIS DAIRY ROAD
                                     PHILADELPHIA, TN 37846               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                     SAMANTHA M. CRAUN
6119                                 2303 DAVIS DAIRY ROAD
                                     PHILADELPHIA, TN 37846               Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                                     SAMMY NORTON
6120                                 PO BOX 1156
                                     DECATUR, TN 37322                    Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                     SAMMY NORTON
6121                                 PO BOX 1156
                                     DECATUR, TN 37322                    Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                     SAM'S CLUB
6122                                 608 SW 8TH ST
                                     BENTONVILLE, AR 72716                Dean Foods Company                 CUSTOMER AGREEMENT                                                            $              ‐
                                     SAMS EAST INC
       6123 / 6125 / 7660 / 7663 /   ATTN GENERAL MERCHANDISE MGR
6123
       7665 / 7670                   702 SW 8TH ST
                                     BENTONVILLE, AR 72716                Dean Foods Company                 VENDOR AGREEMENT                                                              $              ‐
                                     SAM'S EAST INC
       6124 / 6126 / 7661 / 7662 /   ATTN GENERAL MERCHANDISE MGR
6124
       7664 / 7669                   702 SW 8TH ST
                                     BENTONVILLE, AR 72716                Dean Foods Company                 CUSTOMER AGREEMENT                                                            $              ‐
                                     SAMS WEST INC
       6123 / 6125 / 7660 / 7663 /   ATTN GENERAL MERCHANDISE MGR
6125
       7665 / 7670                   702 SW 8TH ST
                                     BENTONVILLE, AR 72716                Dean Foods Company                 VENDOR AGREEMENT                                                              $              ‐
                                     SAM'S WEST INC
       6124 / 6126 / 7661 / 7662 /   ATTN GENERAL MERCHANDISE MGR
6126
       7664 / 7669                   702 SW 8TH ST
                                     BENTONVILLE, AR 72716                Dean Foods Company                 CUSTOMER AGREEMENT                                                            $              ‐
                                     SAMUAL F. STOLTZFUS
6127                                 530 FIDELIO ROAD
                                     HOPKINSVILLE, KY 42240               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                     SAMUAL F. STOLTZFUS
6128                                 530 FIDELIO ROAD
                                     HOPKINSVILLE, KY 42240               Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                     SAMUEL E. ZOOK
6129                                 9895 PALMYRA ROAD
                                     OAK GROVE, KY 42262                  Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                     SAMUEL E. ZOOK
6130                                 9895 PALMYRA ROAD
                                     OAK GROVE, KY 42262                  Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                                     SAMUEL F. SMOKER
6131                                 8301 DIXIE BEELINE HIGHWAY
                                     GUTHRIE, KY 42234                    Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                     SAMUEL F. SMOKER
6132                                 8301 DIXIE BEELINE HIGHWAY
                                     GUTHRIE, KY 42234                    Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                     SAMUEL K. STOLTZFOOS, JR.
6133                                 2952 SOUTH MONTGOMERY ROAD
                                     CADIZ, KY 42211                      Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                     SAMUEL K. STOLTZFOOS, JR.
6134                                 2952 SOUTH MONTGOMERY ROAD
                                     CADIZ, KY 42211                      Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                                     SAMUEL L. OR THOMAS L. SOUTHERLAND
6135                                 354 PAINTER ROAD
                                     CHUCKEY, TN 37641                    Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                     SAMUEL L. OR THOMAS L. SOUTHERLAND
6136                                 354 PAINTER ROAD
                                     CHUCKEY, TN 37641                    Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                                     SAMUEL L. STOLTZFUS
6137                                 147 MICHALIK DRIVE
                                     FT PLAIN, NY 13339                   Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                     SAMUEL L. STOLTZFUS
6138                                 147 MICHALIK DRIVE
                                     FT PLAIN, NY 13339                   Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                     SAMUEL M. RISSLER
6139                                 831 GEORGE SHAW ROAD
                                     HOPKINSVILLE, KY 42240               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                     SAMUEL M. RISSLER
6140                                 831 GEORGE SHAW ROAD
                                     HOPKINSVILLE, KY 42240               Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                                     SANTANDER BANK NA
                                     MAIL CODE: MA2‐6560‐CB16
6141
                                     28 STATE ST 16TH FL
                                     BOSTON, MA 02109                     Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 08/31/2015                                             $        125,564.32
                                     SANTANO, ANDRES
6142                                 ADDRESS ON FILE
                                                                          Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $               ‐
                                     SANTEE DAIRIES INC
                                     ATTN PRESIDENT
6143   6143 / 3953
                                     17851 E RAILROAD ST
                                     CITY OF INDUSTRY, CA 91748           Dean Foods Company                 LICENSING AGREEMENT                                                           $               ‐
                                     SANTEE DAIRIES INC
                                     ATTN PRESIDENT
6144   6144 / 3954
                                     17851 E RAILROAD ST
                                     CITY OF INDUSTRY, CA 91748           Dean Foods Company                 LICENSING AGREEMENT                                                           $              ‐




                                                                                                                                                                                                          Page 231 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 232 of 304
                                                Dean Foods Company, et al.
                                                                                                   Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                                  Debtor(s)                                       Contract Description                        Cure Amounts
                                 SANTEE DAIRIES INC
                                 ATTN PRESIDENT
6145   6145 / 3955
                                 231 E 23RD ST
                                 LOS ANGELES, CA 90011                             Dean Foods Company                 LICENSING AGREEMENT                                                  $              ‐
                                 SANTEE DAIRIES INC
                                 ATTN PRESIDENT
6146   6341 / 6146
                                 511 E KATELLA AVE
                                 ANAHEIM, CA 92805                                 Dean Foods Company                 LEASE: BUILDING AND LAND DATED 05/25/1994                            $              ‐
                                 SAPUTO DAIRY FOOD USA LLC
                                 F/K/A MORNINGSTAR FOODS LLC
6147   6147 / 5835               ATTN PRESIDENT
                                 2711 N HASKELL AVE, STE 3800
                                 DALLAS, TX 75204                                  Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/01/2013                                   $              ‐
                                 SAPUTO DAIRY FOODS LLC (F/K/A MORNINGSTAR FOODS
                                 LLC)
6148                             C/O SAPUTO PRODUITS LAITIERS CANADA S E N C
                                 2365 CHEMIN DE LA COTE‐DE‐LIESSE
                                 ST LAURENT, QC H4N 2M7                            Dean Foods Company                 LEASE: BUILDING AND LAND                                             $              ‐
                                 SAPUTO DAIRY FOODS LLC (F/K/A MORNINGSTAR FOODS
                                 LLC)
6149                             C/O SAPUTO PRODUITS LAITIERS CANADA S E N C
                                 2365 CHEMIN DE LA COTE‐DE‐LIESSE
                                 ST LAURENT, QC H4N 2M7                            Dean Foods Company                 LEASE: BUILDING AND LAND DATED 04/10/2019                            $              ‐
                                 SAPUTO DAIRY FOODS LLC (F/K/A MORNINGSTAR FOODS
                                 LLC)
                                 F/K/A MORNINGSTAR FOODS LLC
6150                             ATTN PRESIDENT
                                 2711 N HASKELL AVE, STE 3800
                                 DALLAS, TX 75204                                  Dean Foods Company                 LEASE: BUILDING AND LAND                                             $          1,409.40
                                 SAPUTO DAIRY FOODS USA LLC (F/K/A MORNINGSTAR
                                 FOODS LLC)
                                 F/K/A MORNINGSTAR FOODS LLC
6151                             ATTN PRESIDENT
                                 2711 N HASKELL AVE, STE 3800
                                 DALLAS, TX 75204                                  Dean Foods Company                 LEASE: BUILDING AND LAND DATED 06/30/2014                            $              ‐
                                 SAPUTO DAIRY FOODS USA LLC (F/K/A MORNINGSTAR
                                 FOODS LLC)
                                 F/K/A MORNINGSTAR FOODS LLC
6152                             ATTN PRESIDENT
                                 2711 N HASKELL AVE, STE 3800
                                 DALLAS, TX 75204
                                                                                   Dean Foods Company                 LEASE: BUILDING AND LAND DATED 07/21/2014                            $              ‐
                                 SAPUTO DAIRY FOODS USA LLC
                                 C/O SAPUTO INC
                                 ATTN ALAIN SIMARD, DIRECTOR RISK & REAL ESTATE
6153                             ANALYST
                                 6869 METROPOLITAN BLVD E
                                 ST LEONARD, QC H1P 1X8                            Dean Foods Company                 LEASE: BUILDING AND LAND DATED 07/18/2014                            $              ‐
                                 SAPUTO DAIRY FOODS USA LLC
                                 C/O SAPUTO PRODUITS LAITIERS CANADA S E N C
6154
                                 2365 CHEMIN DE LA COTE‐DE‐LIESSE
                                 ST LAURENT, QC H4N 2M7                            Dean Foods Company                 VENDOR AGREEMENT                                                     $              ‐
                                 SAPUTO DAIRY FOODS USA LLC
                                 F/K/A MORNINGSTAR FOODS LLC
6155   1168 / 3136 / 6155        ATTN PRESIDENT
                                 2711 N HASKELL AVE, STE 3800
                                 DALLAS, TX 75204                                  Dean Foods Company                 FORMULA ACCESS AGREEMENT DATED 05/01/2013                            $              ‐
                                 SAPUTO DAIRY FOODS USA LLC
                                 F/K/A MORNINGSTAR FOODS LLC
6156   1169 / 3137 / 6156        ATTN PRESIDENT
                                 2711 N HASKELL AVE, STE 3800
                                 DALLAS, TX 75204                                  Dean Foods Company                 FORMULA ACCESS AGREEMENT DATED 05/02/2013                            $              ‐
                                 SAPUTO DAIRY FOODS USA LLC
                                 F/K/A MORNINGSTAR FOODS LLC
6157                             ATTN PRESIDENT
                                 2711 N HASKELL AVE, STE 3800
                                 DALLAS, TX 75204                                  Dean Foods Company                 SERVICE CONTRACT DATED 04/01/2019                                    $              ‐
                                 SAPUTO DAIRY FOODS USA LLC
                                 F/K/A MORNINGSTAR FOODS LLC
6158                             ATTN PRESIDENT
                                 2711 N HASKELL AVE, STE 3800
                                 DALLAS, TX 75204                                  Dean Foods Company                 SERVICE CONTRACT                                                     $              ‐
                                 SAPUTO DAIRY FOODS USA LLC
                                 F/K/A MORNINGSTAR FOODS LLC
6159                             ATTN PRESIDENT
                                 2711 N HASKELL AVE, STE 3800
                                 DALLAS, TX 75204                                  Dean Foods Company                 JOINT VENTURE AGREEMENT DATED 04/01/2019                             $              ‐
                                 SAPUTO DAIRY FOODS USA LLC
                                 F/K/A MORNINGSTAR FOODS LLC
6160                             ATTN PRESIDENT
                                 2711 N HASKELL AVE, STE 3800
                                 DALLAS, TX 75204                                  Dean Foods Company                 JOINT VENTURE AGREEMENT                                              $              ‐
                                 SAPUTO INC
                                 ATTN LEGAL DEPT
6161
                                 6869 METRO BLVD E
                                 MONTREAL, QC H1P 1X8                              Southern Foods Group, LLC          THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 12/14/2012   $         98,245.89
                                 SAS DAIRY
6162                             506 SR 467
                                 CLOVIS, NM 88101                                  Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 SAS DAIRY
6163                             506 SR 467
                                 CLOVIS, NM 88101                                  Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $              ‐
                                 SASCO REALTY
6164                             2575 COLLINS AVE STE C‐10
                                 MIAMI BEACH, FL 33140                             Dean Foods Company                 LEASE: BUILDING AND LAND                                             $              ‐
                                 SATARIA 3PL
6165                             13739 LINCOLN ST NE
                                 HAM LAKE, MN 55304                                Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $              ‐




                                                                                                                                                                                                          Page 232 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 233 of 304
                                                Dean Foods Company, et al.
                                                                                     Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                    Debtor(s)                                    Contract Description       Cure Amounts
                                 SATELLITE SHELTERS INC ‐ CHICAGO
6166                             14835 NEW AVE
                                 LOCKPORT, IL 60441‐6227             Suiza Dairy Group, LLC             LEASE: EQUIPMENT DATED 05/11/2017                 $          8,334.27
                                 SATORI SOLUTIONS LLC
                                 ATTN CHRIS SCHULTZ, PRESIDENT
6167
                                 10901 W TOLLER DR, STE 110
                                 LITTLETON, CO 80127                 Dean Foods Company                 SERVICE CONTRACT                                  $              ‐
                                 SAVAGE FARMS PARTNERSHIP
6168                             694 WEST MACY GILEAD ROAD
                                 MACY, IN 46951                      Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                     $              ‐
                                 SAVAGE FARMS PARTNERSHIP
6169                             694 WEST MACY GILEAD ROAD
                                 MACY, IN 46951                      Dean Foods Company                 TRANSPORTATION AGREEMENT                          $              ‐
                                 SAVE‐A‐LOT
                                 ATTN KIM LOERCH
6170   6626 / 6170
                                 100 CORPORATE DR
                                 EARTH CITY, MO 63045                Dean Foods Company                 LICENSING AGREEMENT DATED 08/15/2016              $              ‐
                                 SAVE‐A‐LOT
                                 ATTN MAUREEN PEARCE
6171   6625 / 6171
                                 100 CORPORATE DR
                                 EARTH CITY, MO 63045                Dean Foods Company                 LICENSING AGREEMENT DATED 08/31/2016              $              ‐
                                 SAWCHUK, ANTHONY M
6172                             ADDRESS ON FILE
                                                                     Dean Foods Company                 PHANTOM SHARES AGREEMENT                          $              ‐
                                 SAYER THOMPSON, SHARON L
6173                             ADDRESS ON FILE
                                                                     Dean Foods Company                 PHANTOM SHARES AGREEMENT                          $              ‐
                                 SAYERS DAIRY
6174                             1994 ROAD 5
                                 CLARKSON, NE 68629                  Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                     $              ‐
                                 SAYERS DAIRY
6175                             1994 ROAD 5
                                 CLARKSON, NE 68629                  Dean Foods Company                 TRANSPORTATION AGREEMENT                          $              ‐
                                 SCALES DAIRY LLC
6176                             5294 NASHVILLE ROAD
                                 RUSSELLVILLE, KY 42276              Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                     $              ‐
                                 SCALES DAIRY LLC
6177                             5294 NASHVILLE ROAD
                                 RUSSELLVILLE, KY 42276              Dean Foods Company                 TRANSPORTATION AGREEMENT                          $              ‐
                                 SCAMARDO, WILLIAM A
6178                             ADDRESS ON FILE
                                                                     Dean Foods Company                 PHANTOM SHARES AGREEMENT                          $              ‐
                                 SCAMARDO, WILLIAM A
6179                             ADDRESS ON FILE
                                                                     Dean Management, LLC               RETENTION AGREEMENT                               $              ‐
                                 SCATTERED ACRES INC
6180                             1750 VAN REED ROAD
                                 SINKING SPRING, PA 19608            Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                     $              ‐
                                 SCATTERED ACRES INC
6181                             1750 VAN REED ROAD
                                 SINKING SPRING, PA 19608            Dean Foods Company                 TRANSPORTATION AGREEMENT                          $              ‐
                                 SCHENKEL, PETE
6182                             2711 N HASKELL, STE 3900
                                 DALLAS, TX 75206                    Dean Foods Company                 EMPLOYEE BENEFIT PLANS DATED 04/26/2017           $              ‐
                                 SCHENKEL, PETE
6183                             2711 N HASKELL, STE 3900
                                 DALLAS, TX 75206                    Southern Foods Group, LLC          EMPLOYEE BENEFIT PLANS DATED 03/19/1999           $              ‐
                                 SCHENKEL, PETE
6184                             2711 N HASKELL, STE 3900
                                 DALLAS, TX 75206                    Southern Foods Group, LLC          EMPLOYEE BENEFIT PLANS                            $              ‐
                                 SCHMIDT & SONS INC
                                 ATTN KEITH SCHMIDT, PRESIDENT
6185
                                 2719 CHURCH ST
                                 GONZALES, TX 78629                  Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 05/20/2016                $              ‐
                                 SCHNEIDER, AMY JO
6186                             ADDRESS ON FILE
                                                                     Dean Foods Company                 PHANTOM SHARES AGREEMENT                          $              ‐
                                 SCHNEIDER, AMY JO
6187                             ADDRESS ON FILE
                                                                     Dean Management, LLC               RETENTION AGREEMENT                               $              ‐
                                 SCHNEIDER, MARK ANDREW
6188                             ADDRESS ON FILE
                                                                     Dean Foods Company                 PHANTOM SHARES AGREEMENT                          $              ‐
                                 SCHOOL NUTRITION PLUS INC
6189                             6424 CLARA ST
                                 BELL GARDENS, CA 90201              Dean Foods Company                 LICENSING AGREEMENT                               $              ‐
                                 SCHREIBER FOODS INC
6190   1390 / 1398 / 6190        2101 BOHMANN DR
                                 RICHLAND CENTER, WI 53581           Dean Foods Company                 ENVIRONMENTAL CLEAN‐UP AGREEMENT                  $              ‐
                                 SCHREIBER FOODS INC
6191   1391 / 1399 / 6191        2101 BOHMANN DR
                                 RICHLAND CENTER, WI 53581           Dean Foods Company                 ENVIRONMENTAL CLEAN‐UP AGREEMENT                  $              ‐
                                 SCHREIBER FOODS INC
6192   1392 / 1400 / 6192        2101 BOHMANN DR
                                 RICHLAND CENTER, WI 53581           Dean Foods Company                 ENVIRONMENTAL CLEAN‐UP AGREEMENT                  $              ‐
                                 SCHREIBER FOODS INC
6193   1393 / 1401 / 6193        2101 BOHMANN DR
                                 RICHLAND CENTER, WI 53581           Dean Foods Company                 ENVIRONMENTAL CLEAN‐UP AGREEMENT                  $              ‐
                                 SCHREIBER FOODS INC
6194   1394 / 1402 / 6194        2101 BOHMANN DR
                                 RICHLAND CENTER, WI 53581           Dean Foods Company                 ENVIRONMENTAL CLEAN‐UP AGREEMENT                  $              ‐
                                 SCHREIBER FOODS INC
                                 ATTN GENERAL COUNSEL
6195   6195 / 4026
                                 425 PINE ST
                                 GREEN BAY, WI 54307                 Dean Foods Company                 TRADEMARK OR IP AGREEMENT DATED 03/30/2011        $              ‐
                                 SCHREIBER FOODS INC
                                 ATTN GENERAL COUNSEL
6196
                                 425 PINE ST
                                 GREEN BAY, WI 54307                 Suiza Dairy Group, LLC             TRADEMARK OR IP AGREEMENT DATED 04/01/2011        $              ‐




                                                                                                                                                                         Page 233 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 234 of 304
                                                Dean Foods Company, et al.
                                                                                       Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                      Debtor(s)                                          Contract Description       Cure Amounts
                                 SCHREIBER FOODS INC
                                 ATTN JOHN WERNER
6197   6627 / 6197
                                 400 N WASHINGTON ST
                                 GREEN BAY, WI 54301                   Dean Foods Company                     LICENSING AGREEMENT DATED 06/14/2019               $              ‐
                                 SCHREIBER FOODS INC
                                 ATTN KATRINA FIBIGER
6198
                                 400 N WASHINGTON ST
                                 GREEN BAY, WI 54301                   Dean Dairy Holdings, LLC               CUSTOMER AGREEMENT                                 $               ‐
                                 SCHREIBER FOODS
                                 ATTN JOHN WERNER
6199   6570 / 6199
                                 400 N WASHINGTON
                                 GREEN BAY, WI 54301                   Dean Foods Company                     SERVICE CONTRACT DATED 06/14/2019                  $        207,420.45
                                 SCHULTZ BROS. FARM, INC.
6200                             PO BOX 27607
                                 LANSING, MI 48909                     Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 SCHULTZ BROS. FARM, INC.
6201                             PO BOX 27607
                                 LANSING, MI 48909                     Dean Foods Company                     TRANSPORTATION AGREEMENT                           $               ‐
                                 SCHUSTER CO
6202                             2605 LINCOLN AVE SW                   Dean Dairy Holdings LLC
                                 LE MARS, IA 51031                     Suiza Dairy Group LLC                  SERVICE CONTRACT                                   $              ‐
                                 SCHUSTER CO
6203                             2605 LINCOLN AVE SW                   Dean Dairy Holdings LLC
                                 LE MARS, IA 51031                     Suiza Dairy Group LLC                  SERVICE CONTRACT                                   $               ‐
                                 SCHUSTER CO                           Dean Dairy Holdings LLC
6204                             2605 LINCOLN AVE SW                   Suiza Dairy Group LLC
                                 LE MARS, IA 51031                     Friendlys Manufacturing & Retail LLC   SERVICE CONTRACT                                   $               ‐
                                 SCHUSTER CO
                                 ATTN JEFF ARENS
6205
                                 2605 LINCOLN AVE SW
                                 LE MARS, IA 51031                     Dean Dairy Holdings, LLC               LOGISTICS CONTRACT                                 $        135,387.43
                                 SCHUSTER CO
                                 ATTN JEFF ARENS
6206
                                 2605 LINCOLN AVE SW
                                 LE MARS, IA 51031                     Dean Dairy Holdings, LLC               LOGISTICS CONTRACT DATED 03/12/2014                $               ‐
                                 SCHUSTER CO
                                 ATTN JEFF ARENS
6207
                                 2605 LINCOLN AVE SW
                                 LE MARS, IA 51031                     Dean Dairy Holdings, LLC               LOGISTICS CONTRACT DATED 03/12/2014                $              ‐
                                 SCHUSTER CO
                                 ATTN JEFF ARENS
6208
                                 2605 LINCOLN AVE SW
                                 LE MARS, IA 51031                     Dean Dairy Holdings, LLC               LOGISTICS CONTRACT                                 $               ‐
                                 SCHUSTER CO
                                 ATTN JEFF ARENS
6209
                                 2605 LINCOLN AVE SW
                                 LE MARS, IA 51031                     Dean Dairy Holdings, LLC               LOGISTICS CONTRACT                                 $               ‐
                                 SCHUSTER CO
                                 ATTN JEFF ARENS
6210
                                 2605 LINCOLN AVE SW
                                 LE MARS, IA 51031                     Dean Foods Company                     LOGISTICS CONTRACT DATED 02/11/2011                $              ‐
                                 SCHUSTER CO
                                 ATTN TODD PETERS, DIR OF LOGISTICS
6211
                                 2605 LINCOLN AVE SW
                                 LE MARS, IA 51031                     Dean Dairy Holdings, LLC               LOGISTICS CONTRACT DATED 03/01/2017                $               ‐
                                 SCHUSTER, STEVE, OS TRUSTEE
6212                             RESEARCHING ADDRESS
                                                                       Dean Foods North Central, LLC          LEASE: BUILDING AND LAND                           $               ‐
                                 SCHWAN'S CONSUMER BRANDS INC
6213                             8500 NORMANDALE LAKE BLVD, STE 2000
                                 BLOOMINGTON, MN 55437                 Dean Dairy Holdings, LLC               LEASE: BUILDING AND LAND                           $               ‐
                                 SCHWAN'S CONSUMER BRANDS INC
6214                             8500 NORMANDALE LAKE BLVD, STE 2000
                                 BLOOMINGTON, MN 55437                 Dean Dairy Holdings, LLC               LEASE: BUILDING AND LAND                           $               ‐
                                 SCHWAN'S CONSUMER BRANDS INC
6215                             8500 NORMANDALE LAKE BLVD, STE 2000
                                 BLOOMINGTON, MN 55437                 Dean Dairy Holdings, LLC               LEASE: BUILDING AND LAND                           $              ‐
                                 SCHWAN'S HOME SERVICE INC
                                 ATTN FACILITIES DEPT
6216
                                 115 W COLLEGE DR
                                 MARSHALL, MN 56258                    Southern Foods Group, LLC              LEASE: BUILDING AND LAND DATED 01/15/2016          $               ‐
                                 SCOLALRI'S WAREHOUSE MARKETS INC
                                 ATTN PRESIDENT
6217
                                 255 S MCCARREN BLVD
                                 SPARKS, NV 89513                      Dean Dairy Holdings, LLC               CUSTOMER AGREEMENT DATED 08/01/2009                $               ‐
                                 SCOLARI'S WAREHOUSE MARKETS INC
                                 ATTN PRESIDENT
6218
                                 255 S MCCARREN BLVD
                                 SPARKS, NV 89513                      Dean Dairy Holdings, LLC               CUSTOMER AGREEMENT DATED 08/01/2009                $               ‐
                                 SCOTISH RITE BODIES OF BOISE
                                 ATTN THEO J BAHR
6219
                                 1407 W BANNOCK ST
                                 BOISE, ID 83702                       Southern Foods Group, LLC              LEASE: BUILDING AND LAND DATED 08/08/2010          $           520.00
                                 SCOTISH RITE BODIES OF BOISE
                                 ATTN THEO J BAHR
6220
                                 1407 W BANNOCK ST
                                 BOISE, ID 83702                       Southern Foods Group, LLC              LEASE: BUILDING AND LAND DATED 09/01/1990          $              ‐
                                 SCOTLYNN INVESTMENTS INC
                                 ATTN KEVIN KOLKER
6221
                                 15671 SAN CARLOS BLVD, STE 102
                                 FORT MYERS, FL 33908                  Dean Dairy Holdings, LLC               FREIGHT SERVICES AGREEMENT DATED 06/20/2014        $         88,976.30
                                 SCOTLYNN INVESTMENTS INC
                                 ATTN KEVIN KOLKER
6222
                                 15671 SAN CARLOS BLVD, STE 102        Dean Dairy Holdings LLC
                                 FORT MYERS, FL 33908                  Suiza Dairy Group LLC                  SERVICE CONTRACT                                   $              ‐
                                 SCOTT OR KATHIE RYAN
6223                             744 LATIMER HILL ROAD
                                 CANAJOHARIE, NY 13317                 Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                      $               ‐




                                                                                                                                                                                Page 234 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 235 of 304
                                                Dean Foods Company, et al.
                                                                                           Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                           Debtor(s)                                      Contract Description                                 Cure Amounts
                                 SCOTT OR KATHIE RYAN
6224                             744 LATIMER HILL ROAD
                                 CANAJOHARIE, NY 13317                     Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 SCOZZAFAVA, RALPH P
6225                             ADDRESS ON FILE
                                                                           Dean Foods Company                 SEVERANCE CONTRACT                                                            $              ‐
                                 SCOZZAFAVA, RALPH
6226                             ADDRESS ON FILE
                                                                           Dean Foods Company                 SEVERANCE AGREEMENT DATED 07/29/2019                                          $               ‐
                                 SCS LL LLC
                                 ATTN GENERAL MANAGER
6227
                                 502 10TH AVE N
                                 ALGONA, WA 98001                          Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 10/01/2016                                            $              ‐
                                 SCS LL LLC
                                 ATTN GENERAL MANAGER
6228
                                 502 10TH AVE N
                                 ALGONA, WA 98001                          Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 10/01/2016                                            $              ‐
                                 SCS LL LLC
                                 ATTN JASON E BURNETT, SVP & GEN COUNSEL
6229
                                 502 10TH AVE N
                                 ALGONA, WA 98001                          Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 10/05/2016                                     $              ‐
                                 SEA WOLD OF FLORIDA LLC
                                 D/B/A SEAWORLD ORLANDO
6230                             ATTN HOLLY PHELPS
                                 7007 SEA HARBOR DR
                                 ORLANDO, FL 32821                         Dean Dairy Holdings, LLC           ADVERTISING CONTRACT DATED 08/04/2016                                         $               ‐
                                 SEAM GROUP LLC
                                 F/K/A PREDICITIVE SERVICE LLC
6231                             ATTN MARK MOLLISON, SR ACCT MGR
                                 25200 CHAGRIN BLVD, S‐300                                                    THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 CLEVELAND, OH 44122                       Suiza Dairy Group, LLC             05/20/2019                                                                    $         26,225.00
                                 SEATON IRON & METAL
6232                             132 COUNTY ROAD 370
                                 ATHENS, TN 37303                          Mayfield Dairy Farms, LLC          INDEMNITY AGREEMENT DATED 06/02/2010                                          $              ‐
                                 SEATON, DAVID N
6233                             132 COUNTY RD 370
                                 ATHENS, TN 37303                          Mayfield Dairy Farms, LLC          LEASE: BUILDING AND LAND DATED 04/22/2017                                     $               ‐
                                 SEATON, DAVID N
6234                             132 COUNTY RD 370
                                 ATHENS, TN 37303                          Mayfield Dairy Farms, LLC          LEASE: BUILDING AND LAND DATED 06/20/2018                                     $              ‐
                                 SEATON, DAVID N
6235   6236 / 6235               132 COUNTY RD 370
                                 ATHENS, TN 37303                          Mayfield Dairy Farms, LLC          LEASE: BUILDING AND LAND                                                      $              ‐
                                 SEATON, JOHN N
6236   6236 / 6235               2038 HIGHWAY 30 E
                                 ATHENS, TN 37303                          Mayfield Dairy Farms, LLC          LEASE: BUILDING AND LAND                                                      $              ‐
                                 SEATON, JOHN N
6237                             2038 HIGHWAY 30 E
                                 ATHENS, TN 37303                          Mayfield Dairy Farms, LLC          LEASE: BUILDING AND LAND DATED 08/11/2009                                     $              ‐
                                 SECURESHEET TECHNOLOGY LLC
                                 ATTN PRES
6238
                                 4030 WAKE FOREST RD, STE 300                                                 THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 RALEIGH, NC 27609                         Dean Foods Company                 06/01/2016                                                                    $               ‐
                                 SECURITAS SECURITY SERVICES USA INC
6239                             7680 UNIVERSAL BLVD, STE 230
                                 ORLANDO, FL 32819                         Dean Dairy Holdings, LLC           SERVICE CONTRACT                                                              $              ‐
                                 SECURITAS SECURITY SERVICES USA INC
6240                             7680 UNIVERSAL BLVD, STE 230
                                 ORLANDO, FL 32819                         Dean Dairy Holdings, LLC           SERVICE CONTRACT                                                              $               ‐
                                 SECURITAS SECURITY SERVICES USA INC
6241                             7680 UNIVERSAL BLVD, STE 230
                                 ORLANDO, FL 32819                         Southern Foods Group, LLC          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 12/01/2017                      $              ‐
                                 SECURITAS SECURITY SERVICES USA INC
                                 ATTN JOHN KEANE, AVP
6242
                                 20465 STATE HWY 249, STE 400
                                 HOUSTON, TX 77070                         Southern Foods Group, LLC          SERVICE CONTRACT                                                              $        330,798.59
                                 SECURITAS SECURITY SERVICES USA INC
                                 ATTN JOHN KEANE, AVP
6243
                                 20465 STATE HWY 249, STE 400
                                 HOUSTON, TX 77070                         Southern Foods Group, LLC          SERVICE CONTRACT DATED 02/29/2016                                             $               ‐
                                 SECURITAS SECURITY SERVICES USA INC
                                 ATTN ROB WARCHOLIK, AREA VP
6244
                                 402 S MILLIKEN AVE, STE G‐H
                                 ONTARIO, CA 91761                         Southern Foods Group, LLC          PROFESSIONAL SERVICE CONTRACT (& TEMPS)                                       $               ‐
                                 SECURITAS SECURITY SERVICES USA INC
                                 ATTN ROB WARCHOLIK, AREA VP
6245
                                 402 S MILLIKEN AVE, STE G‐H
                                 ONTARIO, CA 91761                         Southern Foods Group, LLC          PROFESSIONAL SERVICE CONTRACT (& TEMPS)                                       $              ‐
                                 SECURITAS SECURITY SERVICES USA INC
                                 ATTN ROB WARCHOLIK, AREA VP
6246
                                 402 S MILLIKEN AVE, STE G‐H
                                 ONTARIO, CA 91761                         Southern Foods Group, LLC          PROFESSIONAL SERVICE CONTRACT (& TEMPS)                                       $               ‐
                                 SEDGWICK CLAIMS MANAGEMENT SERVICES INC
                                 ATTN BOBBY HOLDEN, VP CLIENT SERVICES
6247
                                 6100 TENNYSON PKWY, STE 230
                                 PLANO, TX 75024                           Dean Foods Company                 EMPLOYEE BENEFIT PLANS DATED 02/05/2019                                       $              ‐
                                 SEDGWICK CLAIMS MANAGEMENT SERVICES INC
                                 ATTN GENERAL COUNSEL
6248
                                 1100 RIDGEWAY LOOP RD                                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 MEMPHIS, TN 38120                         Dean Foods Company                 02/19/2019                                                                    $              ‐
                                 SEDGWICK CLAIMS MGMT SERVICE INC
                                 ATTN BOBBY HOLDEN, VP CLIENT SERVICES
6249
                                 6100 TENNYSON PKWY, STE 230                                                  THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 PLANO, TX 75024                           Southern Foods Group, LLC          02/05/2019                                                                    $              ‐
                                 SEDGWICK CLAIMS MGMT SERVICE INC
                                 ATTN GENERAL COUNSEL
6250
                                 1100 RIDGEWAY LOOP RD                                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 MEMPHIS, TN 38120                         Dean Foods Company                 02/19/2019                                                                    $          1,779.50




                                                                                                                                                                                                           Page 235 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 236 of 304
                                                Dean Foods Company, et al.
                                                                                        Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                        Debtor(s)                                       Contract Description                                 Cure Amounts
                                 SEDGWICK CLAIMS MGMT SERVICE INC
                                 ATTN GENERAL COUNSEL
6251
                                 1100 RIDGEWAY LOOP RD                                                     THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 MEMPHIS, TN 38120                      Dean Foods Company                 02/19/2019                                                                    $              ‐
                                 SEDGWICK OF TEXAS INC
6252   6252 / 1452               RESEARCHING ADDRESS
                                                                        Dean Foods Company                 INSURANCE POLICIES                                                            $               ‐
                                 SELECT MILK (SELECT PRODUCERS)
6253                             320 W HERMOSA DR
                                 ARTESIA, NM 88210                      Dean Foods Company                 PRE‐PETITION MILK                                                             $      2,382,700.00
                                 SELECT MILK PRODUCERS INC
                                 ATTN MICHAEL J MCCLOSKEY, CEO
6254
                                 320 W HERMOSA DR
                                 ARTESIA, NM 88210                      Dean Foods Company                 CUSTOMER AGREEMENT DATED 04/13/2009                                           $               ‐
                                 SELECT MILK PRODUCERS INC
                                 ATTN RANCE C MILES, CFO
6255
                                 320 W HERMOSA DR
                                 ARTESIA, NM 88210                      Dean Foods Company                 CUSTOMER AGREEMENT                                                            $               ‐
                                 SELECT MILK PRODUCERS INC
                                 ATTN RANCE C MILES, CFO
6256
                                 320 W HERMOSA DR
                                 ARTESIA, NM 88210                      Dean Foods Company                 CUSTOMER AGREEMENT DATED 02/05/2001                                           $              ‐
                                 SELECT MILK PRODUCERS INC
                                 ATTN RANCE C MILES, CFO
6257
                                 320 W HERMOSA DR
                                 ARTESIA, NM 88210                      Dean Foods Company                 CUSTOMER AGREEMENT                                                            $               ‐
                                 SELECT MILK PRODUCERS INC
                                 ATTN RANCE C MILES, CFO
6258
                                 320 W HERMOSA DR
                                 ARTESIA, NM 88210                      Dean Foods Company                 CUSTOMER AGREEMENT DATED 07/14/2009                                           $              ‐
                                 SENSIENT FLAVORS LLC
                                 ATTN GENERAL MGR FLAVORS USA
6259
                                 5600 W RAYMOND ST
                                 INDIANAPOLIS, IN 46241                 Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/01/2013                                            $        200,158.51
                                 SENSIENT FLAVORS LLC
                                 ATTN GENERAL MGR FLAVORS USA
6260
                                 5600 W RAYMOND ST
                                 INDIANAPOLIS, IN 46241                 Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 12/31/2013                                            $              ‐
                                 SENSIENT FLAVORS LLC
                                 ATTN GENERAL MGR FLAVORS USA
6261
                                 5600 W RAYMOND ST
                                 INDIANAPOLIS, IN 46241                 Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/01/2014                                            $              ‐
                                 SENSIENT FLAVORS LLC
                                 ATTN GENERAL MGR FLAVORS USA
6262
                                 5600 W RAYMOND ST
                                 INDIANAPOLIS, IN 46241                 Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/01/2015                                            $              ‐
                                 SENSIENT FLAVORS LLC
                                 ATTN GENERAL MGR FLAVORS USA
6263
                                 5600 W RAYMOND ST
                                 INDIANAPOLIS, IN 46241                 Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 03/31/2016                                            $              ‐
                                 SENSIENT FLAVORS LLC
                                 ATTN GENERAL MGR FLAVORS USA
6264
                                 5600 W RAYMOND ST
                                 INDIANAPOLIS, IN 46241                 Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 02/13/2017                                            $              ‐
                                 SENSIENT FLAVORS LLC
                                 ATTN GENERAL MGR FLAVORS USA
6265
                                 5600 W RAYMOND ST
                                 INDIANAPOLIS, IN 46241                 Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/01/2018                                            $              ‐
                                 SENSIENT FLAVORS LLC
                                 ATTN GENERAL MGR FLAVORS USA
6266
                                 5600 W RAYMOND ST
                                 INDIANAPOLIS, IN 46241                 Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 08/19/2019                                            $              ‐
                                 SENSORYEFFECTS INC
                                 ATTN GENERAL MGR FLAVORS USA
6267
                                 5600 W RAYMOND ST
                                 INDIANAPOLIS, IN 46241                 Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 07/01/2019                                            $        780,734.94
                                 SENSORYEFFECTS INC
                                 ATTN JEFF BORCHERS, BUS DIR
6268
                                 13723 RIVERPORT DR, STE 201
                                 ST LOUIS, MO 63043                     Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 07/01/2016                                            $               ‐
                                 SENSORYEFFECTS INC
                                 ATTN JEFF BORCHERS, BUS DIR
6269
                                 13723 RIVERPORT DR, STE 201
                                 ST LOUIS, MO 63043                     Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 07/01/2017                                            $               ‐
                                 SERTI INFORMATIQUE INC
                                 ATTN FRANCIS GINGRAS VICE PRESIDENT
6270
                                 7555 RUE BECLARD
                                 ANJOU, QC HI1J 2S5                     Dean Foods Company                 SERVICE CONTRACT DATED 09/24/2015                                             $              ‐
                                 SERTI INFORMATIQUE INC
                                 ATTN FRANCIS GINGRAS, VICE PRESIDENT
6271
                                 7555 RUE BECLARD
                                 ANJOU, QC HI1J 2S5                     Dean Foods Company                 SERVICE CONTRACT DATED 11/28/2019                                             $          8,188.80
                                 SERTI INFORMATIQUE INC
                                 ATTN FRANCIS GINGRAS, VICE PRESIDENT
6272
                                 7555 RUE BECLARD
                                 ANJOU, QC HI1J 2S5                     Dean Foods Company                 SERVICE CONTRACT DATED 09/24/2015                                             $              ‐
                                 SERTI INFORMATIQUE INC
                                 ATTN FRANCIS GINGRAS, VICE PRESIDENT
6273
                                 7555 RUE BECLARD
                                 ANJOU, QC HI1J 2S5                     Dean Foods Company                 SERVICE CONTRACT DATED 11/28/2018                                             $               ‐
                                 SERTI INFORMATIQUE INC
                                 ATTN RICHARD COUTURE
6274
                                 7555 RUE BECLARD
                                 ANJOU, QC HI1J 2S5                     Dean Foods Company                 SERVICE CONTRACT DATED 12/10/2018                                             $               ‐
                                 SETHI, JATINDRA P
6275                             ADDRESS ON FILE
                                                                        Southern Foods Group, LLC          SEVERANCE CONTRACT                                                            $              ‐
                                 SEVILLE COLONY
6276                             Attention: William Hofer PO Box 1409
                                 Cut Bank, MT 59427‐1409                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $               ‐


                                                                                                                                                                                                        Page 236 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 237 of 304
                                                Dean Foods Company, et al.
                                                                                            Contract Exhibit

           Multiparty Contract
Item         References (1)                             Counterparty                        Debtor(s)                                       Contract Description                                 Cure Amounts
                                 SEVILLE COLONY
6277                             Attention: William Hofer PO Box 1409
                                 Cut Bank, MT 59427‐1409                   Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $               ‐
                                 SEWELL II, LARRY
6278                             ADDRESS ON FILE
                                                                           Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                      $               ‐
                                 SEWELL, MARK A
6279                             ADDRESS ON FILE
                                                                           Dean Transportation, Inc.           SEVERANCE CONTRACT                                                            $               ‐
                                 SFM LLC
                                 D/B/A SPROUTS FARMERS MARKET
6280   6628 / 6280               ATTN SHANNONANDERSON@SPROUTS.COM
                                 5455 E HIGH ST, STE 111
                                 PHOENIX, AZ 85054                         Dean Foods Company                  LICENSING AGREEMENT DATED 06/16/2017                                          $               ‐
                                 SGS NORTH AMERICA INC
                                 ATTN OFFICE OF THE GEN COUNSEL
6281
                                 201 ROUTE 17 N, 7TH FL                                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 RUTHERFORD, NJ 07070                      Dean Foods Company                  08/11/2016                                                                    $         12,658.48
                                 SH PREMIER INC
                                 ATTN JONATHAN PAIK, PRESIDENT
6282
                                 880 ALLENTOWN RD
                                 LANSDALE, PA 19446                        Tuscan/Lehigh Dairies, Inc.         CUSTOMER AGREEMENT DATED 12/01/2008                                           $               ‐
                                 SH PREMIERS INC
                                 ATTN JONATHAN PAIK, PRESIDENT
6283
                                 880 ALLENTOWN RD
                                 LANSDALE, PA 19446                        Tuscan/Lehigh Dairies, Inc.         CUSTOMER AGREEMENT DATED 08/02/2011                                           $               ‐
                                 SHAFFER TRANSPORTATION
6284                             PO BOX 82634
                                 LINCOLN, NE 68501‐2634                    Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $         67,354.18
                                 SHAH, HEM
6285                             ADDRESS ON FILE
                                                                           Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 SHAMBAUGH & SON LP
                                 ATTN PHILIP A DAVIS, SERVICE MGR
6286                             7614 OPPORTUNITY DR
                                 PO BOX 1287
                                 FORT WAYNE, IN 46801                      Suiza Dairy Group, LLC              MAINTENANCE: EQUIPMENT                                                        $          8,153.97
                                 SHAMROCK FOODS COMPANY
                                 D/B/A SHAMROCK FARMS
6287                             ATTN W KENT MCCLELLAND, PRESIDENT & CEO
                                 3900 E CAMELBACK RD, STE 300
                                 PHOENIX, AZ 85018                         Dean Dairy Holdings, LLC            PARTNERSHIP AGREEMENT DATED 11/03/2017                                        $        304,011.17
                                 SHAMROCK FOODS COMPANY
                                 D/B/A SHAMROCK FARMS
6288                             ATTN W KENT MCCLELLAND, PRESIDENT & CEO
                                 3900 E CAMELBACK RD, STE 300
                                 PHOENIX, AZ 85018                         Dean Dairy Holdings, LLC            CO‐PACKING AGREEMENT DATED 08/17/2017                                         $               ‐
                                 SHANNON D. IRWIN
6289                             43320 GILSON RIDGE ROAD
                                 CENTERVILLE, PA 16404                     Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                 SHANNON D. IRWIN
6290                             43320 GILSON RIDGE ROAD
                                 CENTERVILLE, PA 16404                     Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 SHARBLE, MARK JOSEPH
6291                             ADDRESS ON FILE
                                                                           Dean Transportation, Inc.           SEVERANCE CONTRACT                                                            $               ‐
                                 SHARON HAGENOW
6292                             6093 SOUTH 960 WEST
                                 WESTVILLE, IN 46391                       Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                 SHARON HAGENOW
6293                             6093 SOUTH 960 WEST
                                 WESTVILLE, IN 46391                       Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $               ‐
                                 SHARP JOHN
6294                             PO BOX 206
                                 BROKEN ARROW, OK 74013                    Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 10/31/2017                                     $          2,782.25
                                 SHAW'S SUPERMARKETS INC
                                 ATTN FRED W HARTZ, VP NON‐PERISHABLE
6295
                                 140 LAUREL ST
                                 EAST BRIDGEWATER, MA 02333                Garelick Farms, LLC                 CUSTOMER AGREEMENT DATED 07/01/1994                                           $               ‐
                                 SHAW'S SUPERMARKETS INC
                                 ATTN FRED W HARTZ, VP NON‐PERISHABLE
6296
                                 140 LAUREL ST
                                 EAST BRIDGEWATER, MA 02333                Dean Foods Company                  CUSTOMER AGREEMENT                                                            $              ‐
                                 SHELTER REINSURANCE COMPANY
                                 ATTN GENERAL COUNSEL
6297
                                 1817 W BDWY
                                 COLUMBIA, MO 65218                        Dean Foods Company                  INSURANCE POLICIES DATED 07/09/2019                                           $               ‐
                                 SHELTON DAIRY
6298                             315 M G ENGLAND ROAD
                                 MANCHESTER, TN 37355                      Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                 SHELTON DAIRY
6299                             315 M G ENGLAND ROAD
                                 MANCHESTER, TN 37355                      Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 SHENANDOAH DAIRY, INC.
6300                             16540 68TH PLACE
                                 LIVE OAK, FL 32060                        Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                 SHENANDOAH DAIRY, INC.
6301                             16540 68TH PLACE
                                 LIVE OAK, FL 32060                        Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $               ‐
                                 SHENEFELT, JIM
6302                             ADDRESS ON FILE
                                                                           Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                      $               ‐
                                 SHENK FARMS LLC
6303                             550 WEST NEWPORT ROAD
                                 LITITZ, PA 17543                          Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 SHENK FARMS LLC
6304                             550 WEST NEWPORT ROAD
                                 LITITZ, PA 17543                          Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐




                                                                                                                                                                                                            Page 237 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 238 of 304
                                                Dean Foods Company, et al.
                                                                                     Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                    Debtor(s)                                      Contract Description                           Cure Amounts
                                 SHI INTERNATIONAL
6305                             PO BOX 952121
                                 DALLAS, TX 75395                    Dean Foods Company                 IT ‐ R&M COMPUTER EQUIPMENT/SOFTWARE MAINTENANCE AGREEMENT              $               ‐
                                 SHIELDS DAIRY FARM, LLC
6306                             872 WORTHINGTON SLATE LICK ROAD
                                 WORTHINGTON, PA 16262               Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $               ‐
                                 SHIELDS DAIRY FARM, LLC
6307                             872 WORTHINGTON SLATE LICK ROAD
                                 WORTHINGTON, PA 16262               Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $               ‐
                                 SHINE HOLLOW DAIRY
6308                             6430 LAMB ROAD
                                 COLLEGE GROVE, TN 37046             Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $               ‐
                                 SHINE HOLLOW DAIRY
6309                             6430 LAMB ROAD
                                 COLLEGE GROVE, TN 37046             Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $               ‐
                                 SHOPPA'S MATERIAL HANDLING LTD
6310   7213 / 6310               15217 GRAND RIVER RD
                                 FORT WORTH, TX 76155                Dean Dairy Holdings, LLC           LEASE: EQUIPMENT                                                        $           466.61
                                 SHOPPA'S MATERIAL HANDLING LTD
6311   7214 / 6311               15217 GRAND RIVER RD
                                 FORT WORTH, TX 76155                Suiza Dairy Group, LLC             LEASE: EQUIPMENT DATED 06/24/2005                                       $               ‐
                                 SHOPPA'S MATERIAL HANDLING LTD
6312   7215 / 6312               15217 GRAND RIVER RD
                                 FORT WORTH, TX 76155                Suiza Dairy Group, LLC             LEASE: EQUIPMENT DATED 08/15/2006                                       $               ‐
                                 SHOPTOLOGY INC
                                 ATTN GENERAL COUNSEL
6313
                                 7800 N DALLAS PKWY
                                 PLANO, TX 75024                     Dean Foods Company                 ADVERTISING CONTRACT DATED 03/02/2018                                   $        323,429.59
                                 SHOPTOLOGY INC
                                 ATTN GENERAL COUNSEL
6314
                                 7800 N DALLAS PKWY
                                 PLANO, TX 75204                     Dean Foods Company                 ADVERTISING CONTRACT DATED 02/19/2019                                   $               ‐
                                 SIEMENS FINANCIAL SERVICES INC
                                 ATTN HELENE CHUDY
6315
                                 170 WOOD AVE S
                                 ISELIN, NJ 08830                    Suiza Dairy Group, LLC             LEASE: EQUIPMENT                                                        $               ‐
                                 SIEMENS FINANCIAL SERVICES INC
                                 ATTN KEVIN KEATON
6316
                                 170 WOOD AVE S
                                 ISELIN, NJ 08830                    Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 06/12/2006                                      $        111,291.35
                                 SIEMENS FINANCIAL SERVICES INC
                                 ATTN KEVIN KEATON
6317
                                 170 WOOD AVE S
                                 ISELIN, NJ 08830                    Suiza Dairy Group, LLC             LEASE: EQUIPMENT DATED 08/31/2014                                       $               ‐
                                 SIEMENS FINANCIAL SERVICES INC
                                 ATTN KEVIN KEATON
6318
                                 170 WOOD AVE S
                                 ISELIN, NJ 08830                    Suiza Dairy Group, LLC             LEASE: EQUIPMENT DATED 06/09/2004                                       $              ‐
                                 SIEMENS FINANCIAL SERVICES INC
                                 ATTN KEVIN KEATON
6319
                                 170 WOOD AVE S
                                 ISELIN, NJ 08830                    Suiza Dairy Group, LLC             LEASE: EQUIPMENT                                                        $               ‐
                                 SIEMENS FINANCIAL SERVICES INC
                                 ATTN KEVIN KEATON
6320
                                 170 WOOD AVE S
                                 ISELIN, NJ 08830                    Suiza Dairy Group, LLC             LEASE: EQUIPMENT DATED 06/09/2004                                       $               ‐
                                 SIEMENS FINANCIAL SERVICES INC
                                 ATTN ROBERT ANDERSON, SVP
6321
                                 170 WOOD AVE S
                                 ISELIN, NJ 08830                    Suiza Dairy Group, LLC             LEASE: EQUIPMENT DATED 06/09/2004                                       $               ‐
                                 SIGNATURE FINANCIAL LLC
                                 ATTN RON KOEHLER, VP
6322
                                 225 BROADHOLLOW RD, STE 132W
                                 MELVILLE, NY 11747                  Dean Transportation, Inc.          GUARANTEES DATED 08/27/2014                                             $               ‐
                                 SIGNATURE FINANCIAL LLC
                                 ATTN RON KOEHLER, VP
6323
                                 225 BROADHOLLOW RD, STE 132W
                                 MELVILLE, NY 11747                  Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 08/27/2014                                       $        193,379.91
                                 SIGNODE
6324                             PO BOX 71506
                                 CHICAGO, IL 60694                   Dean Foods Of Wisconsin, LLC       THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)                       $               ‐
                                 SILGAN WHITE CAP LLC
                                 D/B/A SILGAN CLOSURES
6325

                                                                     Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 10/08/2018                                      $               ‐
                                 SILGAN WHITE CAP LLC
                                 D/B/A SILGAN CLOSURES
6326                             ATTN VP OF SALES AND MARKETING
                                 1140 31 ST
                                 DOWNERS GROVE, IL 60515             Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 07/01/2017                                      $        231,781.45
                                 SILVERWOOD INVESTMENTS LP
                                 ATTN NAVPOINT REAL ESTATE GROUP
6327
                                 3740 DACORO LANC, STE 200
                                 CASTLE ROCK, CO 80109               Dean Foods Company                 LEASE: BUILDING AND LAND                                                $               ‐
                                 SILVON SOFTWARE INC
                                 ATTN MICHAEL J HENNEL, PRESIDENT
6328
                                 900 OAKMONT LN, STE 400
                                 WESTMONT, IL 60559                  Dean Foods Company                 SERVICE CONTRACT DATED 06/28/1996                                       $              ‐
                                 SIMON S. BYLER
6329                             144 LAVER ROAD
                                 GREENVILLE, PA 16125                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                           $               ‐
                                 SIMON S. BYLER
6330                             144 LAVER ROAD
                                 GREENVILLE, PA 16125                Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $               ‐
                                 SIMPSON HONEY FARMS
                                 ATTN JIM SIMPSON
6331
                                 702 PACIFIC AVE
                                 MILES CITY, MT 59301                Dean Foods North Central, LLC      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $              ‐



                                                                                                                                                                                               Page 238 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 239 of 304
                                                Dean Foods Company, et al.
                                                                                                     Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                                   Debtor(s)                                       Contract Description              Cure Amounts
                                 SIMPSON, JAMES AND MICHELLE DBA SIMPSON HONEY
                                 FARMS
6332   6332 / 4688               ATTN JIM SIMPSON
                                 702 PACIFIC AVE
                                 MILES CITY, MT 59301                            Dean Foods Company                     LEASE: BUILDING AND LAND                                   $            65.00
                                 SINGER, IRWIN
6333                             2052 BEN FRANKLIN DR #602
                                 SARASOTA, FL 34326                              Garelick Farms, LLC                    LEASE: BUILDING AND LAND DATED 11/26/2012                  $               ‐
                                 SINGER, IRWIN
6334                             2052 BEN FRANKLIN DR #602
                                 SARASOTA, FL 34326                              Garelick Farms, LLC                    LEASE: BUILDING AND LAND DATED 09/28/2015                  $              ‐
                                 SINGER, IRWIN
6335                             2052 BEN FRANKLIN DR #602
                                 SARASOTA, FL 34326                              Garelick Farms, LLC                    LEASE: BUILDING AND LAND DATED 11/26/2012                  $               ‐
                                 SINGER, IRWIN
6336                             2052 BEN FRANKLIN DR #602
                                 SARASOTA, FL 34326                              Garelick Farms, LLC                    LEASE: BUILDING AND LAND DATED 09/28/2015                  $               ‐
                                 SINGER, IRWIN
6337                             2052 BEN FRANKLIN DR #602
                                 SARASOTA, FL 34326                              Garelick Farms, LLC                    OPTION CONTRACT                                            $              ‐
                                 SINGHAL, GAURAV G
6338                             ADDRESS ON FILE
                                                                                 Dean Foods Company                     PHANTOM SHARES AGREEMENT                                   $              ‐
                                 SIOUX HONEY ASSOCIATION
                                 ATTN DAVID ALLIBONE, PRESIDENT/CEO
6339
                                 301 LEWIS BLVD
                                 SIOUX CITY, IA 51101                            Alta‐Dena Certified Dairy, LLC         LEASE: BUILDING AND LAND DATED 03/01/2013                  $               ‐
                                 SIOUX HONEY ASSOCIATION
                                 ATTN DAVID ALLIBONE, PRESIDENT/CEO
6340
                                 301 LEWIS BLVD
                                 SIOUX CITY, IA 51101                            Alta‐Dena Certified Dairy, LLC         LEASE: BUILDING AND LAND DATED 03/01/2013                  $               ‐
                                 SIOUX HONEY ASSOCIATION
                                 ATTN GARY L EVANS, PRESIDENT
6341   6341 / 6146
                                 PO BOX 388
                                 SIOUX CITY, IA 51102                            Dean Foods Company                     LEASE: BUILDING AND LAND DATED 05/25/1994                  $          4,000.00
                                 SIOUX MERCHANT PATROL INC
                                 ATTN JESSE CALLAHAN, PRESIDENT
6342
                                 1501 N CLEVELAND AVE
                                 SIOUX FALLS, SD 57103                           Dean Foods Company                     PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/20/2014   $          1,900.80
                                 SIRVA RELOCATION LLC
                                 ATTN DEAN DIRECTOR OF CLIENT ENGAGEMENT
6343
                                 3300 FERNBROOK LN, STE 300
                                 PLYMOUTH, MN 55447                              Dean Services, LLC                     SERVICE CONTRACT DATED 12/01/2011                          $         49,942.20
                                 SIRVA RELOCATION LLC
                                 ATTN DEAN DIRECTOR OF CLIENT ENGAGEMENT
6344
                                 3300 FERNBROOK LN, STE 300
                                 PLYMOUTH, MN 55447                              Dean Services, LLC                     SERVICE CONTRACT                                           $              ‐
                                 SIRVA RELOCATION LLC
                                 ATTN DEAN DIRECTOR OF CLIENT ENGAGEMENT
6345
                                 3300 FERNBROOK LN, STE 300
                                 PLYMOUTH, MN 55447                              Dean Services, LLC                     SERVICE CONTRACT DATED 12/03/2018                          $               ‐
                                 SJS TRANSPORT LLC
6346                             445 COMMERCE SQUARE
                                 COLUMBUS, OH 43228                              Reiter Dairy, LLC                      THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)          $        145,295.00
                                 SJTL
6347                             160 UNION ST
                                 SAINT JOHN, NB E2L 1A8                          Dean Foods Company                     LEASE: BUILDING AND LAND DATED 07/10/2006                  $              ‐
                                 SKATTUM REVOCABLE LIVING TRUST
6348                             10 MCDONALD CREEK
                                 LIVINGSTON, MT 59047                            Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                              $               ‐
                                 SKATTUM REVOCABLE LIVING TRUST
6349                             10 MCDONALD CREEK
                                 LIVINGSTON, MT 59047                            Dean Foods Company                     TRANSPORTATION AGREEMENT                                   $               ‐
                                 SKOGEN'S FESTIVAL FOODS
                                 ATTN STEPHANIE TECLAW
6350   6629 / 6350
                                 1724 LAWRENCE DR
                                 DE PERE, WI 54115                               Dean Foods Company                     LICENSING AGREEMENT DATED 06/19/2018                       $              ‐
                                 SKY CHEFS INC
                                 DBA LSG SKY CHEIFS
6351                             ATTN SUP
                                 6191 N STATE HWY 161
                                 IRVING, TX 75038                                Dean Dairy Holdings, LLC               CUSTOMER AGREEMENT DATED 08/21/2009                        $          1,289.42
                                 SLAASTED, JEFFREY D
6352                             ADDRESS ON FILE
                                                                                 Dean Foods Company                     PHANTOM SHARES AGREEMENT                                   $               ‐
                                 SLALOM LLC
                                 D/B/A SLALOM CONSULTING
6353                             ATTN BUSINESS & LEGAL AFFAIRS
                                 821 2ND AVENUE, STE 1900
                                 SEATTLE, WA 98104                               Dean Foods Company                     SERVICE CONTRACT DATED 05/18/2018                          $        108,779.00
                                 SLALOM LLC
                                 D/B/A SLALOM CONSULTING
6354                             ATTN BUSINESS & LEGAL AFFAIRS
                                 821 2ND AVENUE, STE 1900
                                 SEATTLE, WA 98104                               Dean Foods Company                     SERVICE CONTRACT DATED 08/09/2018                          $               ‐
                                 SLALOM LLC
                                 D/B/A SLALOM CONSULTING
6355                             ATTN BUSINESS & LEGAL AFFAIRS
                                 821 2ND AVENUE, STE 1900
                                 SEATTLE, WA 98104                               Dean Foods Company                     SERVICE CONTRACT DATED 06/18/2019                          $              ‐
                                 SLALOM LLC
                                 D/B/A SLALOM CONSULTING
6356                             ATTN BUSINESS & LEGAL AFFAIRS
                                 821 2ND AVENUE, STE 1900
                                 SEATTLE, WA 98104                               Dean Foods Company                     SERVICE CONTRACT DATED 12/14/2018                          $               ‐
                                 SLALOM LLC
                                 D/B/A SLALOM CONSULTING
6357                             ATTN BUSINESS & LEGAL AFFAIRS
                                 821 2ND AVENUE, STE 1900
                                 SEATTLE, WA 98104                               Dean Foods Company                     SERVICE CONTRACT DATED 06/13/2019                          $              ‐


                                                                                                                                                                                                  Page 239 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 240 of 304
                                                Dean Foods Company, et al.
                                                                                    Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                   Debtor(s)                                       Contract Description                                 Cure Amounts
                                 SLALOM LLC
                                 D/B/A SLALOM CONSULTING
6358                             ATTN BUSINESS & LEGAL AFFAIRS
                                 821 2ND AVENUE, STE 1900
                                 SEATTLE, WA 98104                  Dean Foods Company                 SERVICE CONTRACT DATED 07/01/2019                                             $              ‐
                                 SLALOM LLC
                                 D/B/A SLALOM CONSULTING
6359                             ATTN BUSINESS & LEGAL AFFAIRS
                                 821 2ND AVENUE, STE 1900
                                 SEATTLE, WA 98104                  Dean Foods Company                 SERVICE CONTRACT DATED 05/17/2019                                             $              ‐
                                 SLALOM LLC
                                 D/B/A SLALOM CONSULTING
6360                             ATTN BUSINESS & LEGAL AFFAIRS
                                 821 2ND AVENUE, STE 1900
                                 SEATTLE, WA 98104                  Dean Foods Company                 SERVICE CONTRACT DATED 01/29/2019                                             $              ‐
                                 SLALOM LLC
                                 D/B/A SLALOM CONSULTING
6361                             ATTN BUSINESS & LEGAL AFFAIRS
                                 821 2ND AVENUE, STE 1900
                                 SEATTLE, WA 98104                  Dean Foods Company                 SERVICE CONTRACT DATED 04/30/2019                                             $              ‐
                                 SLALOM LLC
                                 D/B/A SLALOM CONSULTING
6362                             ATTN BUSINESS & LEGAL AFFAIRS
                                 821 2ND AVENUE, STE 1900
                                 SEATTLE, WA 98104                  Dean Foods Company                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 12/26/2018                      $              ‐
                                 SLALOM LLC
                                 D/B/A SLALOM CONSULTING
6363                             ATTN BUSINESS & LEGAL AFFAIRS
                                 821 2ND AVENUE, STE 1900
                                 SEATTLE, WA 98104                  Dean Foods Company                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/05/2019                      $              ‐
                                 SLALOM LLC
                                 D/B/A SLALOM CONSULTING
6364                             ATTN BUSINESS & LEGAL AFFAIRS
                                 821 2ND AVENUE, STE 1900
                                 SEATTLE, WA 98104                  Dean Foods Company                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/19/2018                      $              ‐
                                 SLALOM LLC
                                 D/B/A SLALOM CONSULTING
6365                             ATTN BUSINESS & LEGAL AFFAIRS
                                 821 2ND AVENUE, STE 1900                                              THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 SEATTLE, WA 98104                  Dean Foods Company                 05/18/2015                                                                    $              ‐
                                 SLALOM LLC
                                 D/B/A SLALOM CONSULTING
6366                             ATTN BUSINESS & LEGAL AFFAIRS
                                 821 2ND AVENUE, STE 1900
                                 SEATTLE, WA 98104                  Dean Foods Company                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/01/2019                      $              ‐
                                 SLALOM LLC
                                 D/B/A SLALOM CONSULTING
6367                             ATTN BUSINESS & LEGAL AFFAIRS
                                 821 2ND AVENUE, STE 1900
                                 SEATTLE, WA 98104                  Dean Foods Company                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/16/2018                      $              ‐
                                 SLALOM LLC
                                 D/B/A SLALOM CONSULTING
6368                             ATTN BUSINESS & LEGAL AFFAIRS
                                 821 2ND AVENUE, STE 1900
                                 SEATTLE, WA 98104                  Dean Foods Company                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/14/2018                      $              ‐
                                 SLALOM LLC
                                 D/B/A SLALOM CONSULTING
6369                             ATTN BUSINESS & LEGAL AFFAIRS
                                 821 2ND AVENUE, STE 1900
                                 SEATTLE, WA 98104                  Dean Foods Company                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/26/2019                      $              ‐
                                 SLALOM LLC
                                 D/B/A SLALOM CONSULTING
6370                             ATTN BUSINESS & LEGAL AFFAIRS
                                 821 2ND AVENUE, STE 1900
                                 SEATTLE, WA 98104                  Dean Foods Company                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/01/2019                      $              ‐
                                 SLALOM LLC
                                 D/B/A SLALOM CONSULTING
6371                             ATTN BUSINESS & LEGAL AFFAIRS
                                 821 2ND AVENUE, STE 1900
                                 SEATTLE, WA 98104                  Dean Foods Company                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/29/2019                      $              ‐
                                 SLALOM LLC
                                 D/B/A SLALOM CONSULTING
6372                             ATTN BUSINESS & LEGAL AFFAIRS
                                 821 2ND AVENUE, STE 1900
                                 SEATTLE, WA 98104                  Dean Foods Company                 SERVICE CONTRACT DATED 08/03/2018                                             $              ‐
                                 SLEEK FLEET LLC
                                 ATTN JIM ROBINSON, CCO
6373
                                 2107 TELEGRAPH RD
                                 BANNOCKBURN, IL 60015              Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 11/01/2017                                           $          2,622.00
                                 SLIPAKOFF, DENNIS HOWARD
6374                             ADDRESS ON FILE
                                                                    Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 SMART & FINAL INC
                                 ATTN MIKE MORTENSEN
6375
                                 PO BOX 512377
                                 LOS ANGELES, CA 90051‐0377         Dean Foods Company                 LICENSING AGREEMENT DATED 03/01/2014                                          $              ‐
                                 SMART & FINAL STORES LLC
                                 ATTN RAYMOND SWAIN
6376   6630 / 6376
                                 600 CITADEL DR
                                 COMMERCE, CA 90040                 Dean Foods Company                 LICENSING AGREEMENT DATED 09/06/2016                                          $         17,881.98
                                 SMART & FINAL STORES LLC
                                 ATTN RAYMOND SWAIN
6377
                                 600 CITADEL DR
                                 COMMERCE, CA 90040                 Dean Foods Company                 LICENSING AGREEMENT DATED 08/25/2016                                          $              ‐
                                 SMART & FINAL STORES LLC
                                 ATTN SVP, GM WEST
6378
                                 600 CITADEL DR
                                 COMMERCE, CA 90040                 Dean Foods Company                 GUARANTEES DATED 08/25/2016                                                   $              ‐




                                                                                                                                                                                                    Page 240 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 241 of 304
                                                Dean Foods Company, et al.
                                                                                            Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                           Debtor(s)                                      Contract Description               Cure Amounts
                                 SMITH OIL CORP
                                 ATTN CHRISTOPHER R BREELAND, VP
6379
                                 2120 16TH ST
                                 ROCKFORD, IL 61104                      Suiza Dairy Group, LLC                PURCHASE CONTRACT DATED 07/02/2019                         $              ‐
                                 SMITH, CHARLES A
6380                             ADDRESS ON FILE
                                                                         Dean Foods Company                    PHANTOM SHARES AGREEMENT                                   $               ‐
                                 SMITH, JERRY
6381                             1130 COMMERCE DR
                                 MADISON, GA 30650                       Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 02/02/2015                  $               ‐
                                 SMITH, JERRY
6382                             1130 COMMERCE DR
                                 MADISON, GA 30650                       Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND                                   $              ‐
                                 SMITH, MARK
                                 D/B/A SHERMARK DISTRIBUTION INC
6383   6386 / 6383               SHERMARK DISTRIBUTING INC
                                 555 BELLA OAKS CT
                                 SPARKS, NV 89436                        Model Dairy, LLC                      DISTRIBUTION AGREEMENT DATED 08/15/2001                    $               ‐
                                 SMITH, PATRICIA A
6384                             ADDRESS ON FILE
                                                                         Dean Foods Company                    PHANTOM SHARES AGREEMENT                                   $               ‐
                                 SMITH, ROBERT A
6385                             ADDRESS ON FILE
                                                                         Dean Foods Company                    PHANTOM SHARES AGREEMENT                                   $              ‐
                                 SMITH, SHERYL
                                 D/B/A SHERMARK DISTRIBUTION INC
6386   6386 / 6383               SHERMARK DISTRIBUTING INC
                                 555 BELLA OAKS CT
                                 SPARKS, NV 89436                        Model Dairy, LLC                      DISTRIBUTION AGREEMENT DATED 08/15/2001                    $               ‐
                                 SMITHEY, JEFFREY N
6387                             ADDRESS ON FILE
                                                                         Berkeley Farms, LLC                   SEVERANCE CONTRACT                                         $               ‐
                                 SMITH'S DAIRY
6388                             225 FERRELL LANE
                                 MONROE, TN 38573                        Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 SMITH'S DAIRY
6389                             225 FERRELL LANE
                                 MONROE, TN 38573                        Dean Foods Company                    TRANSPORTATION AGREEMENT                                   $              ‐
                                 SMITHS FOOD & DRUG CENTERS INC
                                 D/B/A INTER‐AMERICAN PRODUCTS
6390                             ATTN GENERAL MANAGER
                                 500 N SUGAR ST, BLDG #4
                                 LAYTON, UT 84041                        Southern Foods Group, LLC             TRADEMARK OR IP AGREEMENT DATED 09/20/2005                 $               ‐
                                 SMITH‐ZIEGLER DAIRY, LLC
6391                             3615 WEST OAK STREET
                                 LEBANON, PA 17042                       Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 SMITH‐ZIEGLER DAIRY, LLC
6392                             3615 WEST OAK STREET
                                 LEBANON, PA 17042                       Dean Foods Company                    TRANSPORTATION AGREEMENT                                   $              ‐
                                 SML GARBAGE COLLECTION INC
                                 ATTN MICHAEL SHOVER, MGR
6393
                                 523 BONBROOKMILL RD
                                 ROCKY MOUNT, VA 24153                   Suiza Dairy Group, LLC                PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/16/2018   $              ‐
                                 SMOTHERMON, RAYMOND S
6394                             ADDRESS ON FILE
                                                                         Dean Foods Company                    PHANTOM SHARES AGREEMENT                                   $              ‐
                                 SMURFIT KAPPA NORTH AMERICA LLC
                                 ATTN SCOTT BROWN, RSM
6395
                                 18601 LBJ FREEWAY, STE 410
                                 MESQUITE, TX 75150                      Dean Dairy Holdings, LLC              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/08/2017   $          1,752.60
                                 SMURFIT KAPPA ORANGE COUNTY LLC
                                 ATTN SCOTT BROWN, RSM
6396
                                 18601 LBJ FREEWAY, STE 401
                                 MESQUITE, TX 75150                      Southern Foods Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/21/2016   $              ‐
                                 SMYDRA, DAVID
6397                             ADDRESS ON FILE
                                                                         Dean Foods Company                    PHANTOM SHARES AGREEMENT                                   $              ‐
                                 SNYDER BROTHERS INC
                                 ATTN GAS MARKETING
6398                             PO BOX 1022
                                 1 GLADE PARK EAST
                                 KITTANNING, PA 16201                    Suiza Dairy Group, LLC                PURCHASE CONTRACT DATED 10/03/2016                         $               ‐
                                 SNYDER BROTHERS INC
                                 ATTN VP GAS MARKETING
6399                             PO BOX 1022
                                 1 GLADE PARK EAST
                                 KITTANNING, PA 16201                    Suiza Dairy Group, LLC                PURCHASE CONTRACT DATED 10/03/2016                         $              ‐
                                 SOCIUS INGREDIENTS LLC
6400                             1033 UNIVERSITY PL STE 110
                                 EVANSTON, IL 60201                      Dean Foods Company                    JOINT VENTURE AGREEMENT                                    $        129,738.35
                                 SOCO GROUP INC, THE
                                 ATTN ANGUS MCDONALD, PRES
6401
                                 5962 PRIESTLY
                                 CARLSBAD, CA 92008                      Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 02/24/2015                         $              ‐
                                 SODEXO OPERATIONS LLC
                                 ATTN VP, DISTRIBUTION AND OPS SUPPORT
6402   6402 / 1798
                                 9801 WASHINGTONIAN BLVD
                                 GAITHERSBURG, MD 20878                  Dean Dairy Holdings, LLC              CUSTOMER AGREEMENT DATED 04/13/2012                        $               ‐
                                 SODEXO OPERATIONS LLC
                                 ATTN VP, DISTRIBUTION AND OPS SUPPORT
6403   6403 / 4701
                                 9801 WASHINGTONIAN BLVD
                                 GAITHERSBURG, MD 20878                  Dean Dairy Holdings, LLC              CUSTOMER AGREEMENT DATED 04/24/2013                        $              ‐
                                 SODEXO OPERATIONS LLC
                                 ATTN VP, DISTRIBUTION AND OPS SUPPORT
6404
                                 9801 WASHINGTONIAN BLVD
                                 GAITHERSBURG, MD 20878                  Dean Dairy Holdings, LLC              CUSTOMER AGREEMENT DATED 08/12/2013                        $               ‐
                                 SODEXO OPERATIONS LLC
                                 ATTN VP, DISTRIBUTION AND OPS SUPPORT
6405
                                 9801 WASHINGTONIAN BLVD
                                 GAITHERSBURG, MD 20878                  Dean Dairy Holdings, LLC              CUSTOMER AGREEMENT DATED 05/01/2015                        $               ‐


                                                                                                                                                                                         Page 241 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 242 of 304
                                                Dean Foods Company, et al.
                                                                                                 Contract Exhibit

            Multiparty Contract
Item          References (1)                          Counterparty                               Debtor(s)                                      Contract Description               Cure Amounts
                                  SODEXO OPERATIONS LLC
                                  ATTN VP, DISTRIBUTION AND OPS SUPPORT
6406
                                  9801 WASHINGTONIAN BLVD
                                  GAITHERSBURG, MD 20878                         Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 06/04/2018                        $              ‐
                                  SODEXO OPERATIONS LLC
                                  ATTN VP; DISTRIBUTION AND OPERATIONS SUPPORT
6407
                                  9801 WASHINGTONIAN BLVD
                                  GAITHERSBURG, MD 20878                         Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 08/12/2013                          $              ‐
                                  SODEXO OPERATIONS LLC
                                  ATTN VP; DISTRIBUTION AND OPERATIONS SUPPORT
6408
                                  9801 WASHINGTONIAN BLVD
                                  GAITHERSBURG, MD 20878                         Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 05/01/2015                          $              ‐
                                  SODEXO OPERATIONS LLC
                                  ATTN VP; DISTRIBUTION AND OPERATIONS SUPPORT
6409
                                  9801 WASHINGTONIAN BLVD
                                  GAITHERSBURG, MD 20878                         Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 06/04/2018                          $              ‐
                                  SOFTWARE AG USA INC
                                  ATTN LEGAL SERIVCES
6410
                                  11700 PLAZA AMERICA DR, STE 700
                                  RESTON, VA 20190                               Dean Foods Company                 LICENSING AGREEMENT DATED 07/23/2010                       $              ‐
                                  SOFTWARE AG USA INC
                                  ATTN LEGAL SERIVCES
6411
                                  11700 PLAZA AMERICA DR, STE 700
                                  RESTON, VA 20190                               Dean Foods Company                 LICENSING AGREEMENT DATED 03/31/2014                       $              ‐
                                  SOFTWARE AG USA INC
                                  ATTN LEGAL SERIVCES
6412
                                  11700 PLAZA AMERICA DR, STE 700
                                  RESTON, VA 20190                               Dean Foods Company                 LICENSING AGREEMENT DATED 01/25/2019                       $              ‐
                                  SOFTWARE AG USA INC
                                  ATTN VP; DISTRIBUTION AND OPERATIONS SUPPORT
6413
                                  9801 WASHINGTONIAN BLVD
                                  GAITHERSBURG, MD 20878                         Dean Foods Company                 SERVICE CONTRACT DATED 03/29/2018                          $              ‐
                                  SOFTWAREONE INC
                                  ATTN MARISA MUELLER
6414   6414 / 4661
                                  20875 CROSSROADS CIRCLE, STE 1
                                  WAUKESHA, WI 53186‐4093                        Dean Foods Company                 SOFTWARE LICENSING AGREEMENT                               $              ‐
                                  SOFTWAREONE INC
                                  ATTN MARISA MUELLER
6415   6415 / 4662
                                  20875 CROSSROADS CIRCLE, STE 1
                                  WAUKESHA, WI 53186‐4093                        Dean Foods Company                 SOFTWARE LICENSING AGREEMENT                               $              ‐
                                  SOFTWAREONE INC
                                  ATTN MARISA MUELLER
6416
                                  20875 CROSSROADS CIRCLE, STE 1
                                  WAUKESHA, WI 53186‐4093                        Dean Management, LLC               SERVICE CONTRACT DATED 12/04/2014                          $              ‐
                                  SOFTWAREONE INC
                                  ATTN MS ADMIN
6417   6417 / 4656
                                  20875 CROSSROADS CIRCLE, STE 1
                                  WAUKESHA, WI 53186‐4093                        Dean Foods Company                 SOFTWARE LICENSING AGREEMENT                               $         23,992.75
                                  SOFTWAREONE INC
                                  ATTN MS ADMIN
6418   6418 / 4659
                                  20875 CROSSROADS CIRCLE, STE 1
                                  WAUKESHA, WI 53186‐4093                        Dean Foods Company                 SOFTWARE LICENSING AGREEMENT                               $              ‐
                                  SOMAX INC
                                  ATTN ROGER LAWTON, PRESIDENT/CEO
6419
                                  11175 CICERO DR, STE 100
                                  ALPHARETTA, GA 30022                           Dean Foods Company                 SERVICE CONTRACT DATED 01/04/2019                          $         28,857.94
                                  SOMAX INC
                                  ATTN ROGER LAWTON, PRESIDENT/CEO
6420
                                  11175 CICERO DR, STE 100
                                  ALPHARETTA, GA 30022                           Dean Foods Company                 SERVICE CONTRACT DATED 01/07/2019                          $              ‐
                                  SOMPO INTERNATIONAL
                                  ATTN KEVIN LANGENSTRASS
6421                              EXCESS CASUALTY ‐ RETAIL
                                  303 W MADISON, STE 1800
                                  CHICAGO, IL 60606                              Dean Foods Company                 INSURANCE POLICIES                                         $              ‐
                                  SOO LINE RAILROAD COMPANY
6422                              120 S 6TH, ST STE 900
                                  MINNEAPOLIS, MN 55402‐1812                     Dean Foods Company                 LEASE: BUILDING AND LAND DATED 05/01/1986                  $              ‐
                                  SOO LINE RAILROAD COMPANY
6423                              120 S 6TH, ST STE 900
                                  MINNEAPOLIS, MN 55402‐1812                     Dean Foods Company                 LEASE: BUILDING AND LAND DATED 06/01/1989                  $              ‐
                                  SORDO, DAVID L
6424                              ADDRESS ON FILE
                                                                                 Dean Foods Company                 PHANTOM SHARES AGREEMENT                                   $              ‐
                                  SORENSON, DOUG & KARMA & DEANN IVERSON
6425                              D/B/A ST GEORGE DISTRIBUTING
                                  ,                                              Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 02/07/2018                  $              ‐
                                  SORENSON, DOUG & KARMA & DEANN IVERSON
6426                              D/B/A ST GEORGE DISTRIBUTING
                                  ,                                              Dean Foods Company                 LEASE: BUILDING AND LAND                                   $              ‐
                                  SORENSON, DOUG
6427   704 / 3554 / 6427 / 6428   996 NORTH 1100 WEST
                                  ST. GEORGE, UT 84770                           Dean Foods Company                 LEASE: BUILDING AND LAND DATED 09/28/1984                  $              ‐
                                  SORENSON, STAN
6428   704 / 3554 / 6427 / 6428   RESEARCHING ADDRESS
                                                                                 Dean Foods Company                 LEASE: BUILDING AND LAND DATED 09/28/1984                  $              ‐
                                  SOS WASTE DISPOSAL INC
                                  ATTN GARY REGAER, VP
6429
                                  1725 N NASHVILLE AVE
                                  LUBBOCK, TX 79415                              Dean Dairy Holdings, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/09/2019   $          4,681.60
                                  SOUKUP CONSTRUCTION INC
6430                              PO BOX 89106
                                  SIOUX FALLS, SD 57109                          Dean Foods Company                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/14/2019   $              ‐
                                  SOURCE OFFICE SUITES OF ARLINGTON INC
6431                              2111 WILSON BLVD, STE 700
                                  ARLINGTON, VA 22201                            Dean Management, LLC               LEASE: BUILDING AND LAND DATED 01/08/2018                  $          2,021.95
                                  SOURCE OFFICE SUITES OF ARLINGTON INC
6432                              2111 WILSON BLVD, STE 700
                                  ARLINGTON, VA 22201                            Dean Management, LLC               LICENSING AGREEMENT DATED 08/02/2006                       $              ‐



                                                                                                                                                                                              Page 242 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 243 of 304
                                                Dean Foods Company, et al.
                                                                                              Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                             Debtor(s)                                          Contract Description       Cure Amounts
                                 SOUTH CAROLINA ELECTRIC & GAS COMPANY
6433                             P.O. BOX 100255
                                 COLUMBIA, SC 29202                        Suiza Dairy Group, LLC                    VENDOR AGREEMENT DATED 02/04/2014                  $               ‐
                                 SOUTH EAST MILK
6434                             P.O. BOX 3790
                                 BELLEVIEW, FL 34421                       Dean Foods Company                        PRE‐PETITION MILK                                  $      6,618,141.00
                                 SOUTH GEORGIA PECAN COMPANY INC
                                 ATTN JP WORN, PRES
6435
                                 309 S LEE ST
                                 VALDOSTA, GA 31601                        Dean Dairy Holdings, LLC                  PURCHASE CONTRACT DATED 01/01/2013                 $        276,620.76
                                 SOUTH GEORGIA PECAN COMPANY INC
                                 ATTN JP WORN, PRES
6436
                                 309 S LEE ST
                                 VALDOSTA, GA 31601                        Dean Dairy Holdings, LLC                  PURCHASE CONTRACT DATED 02/15/2016                 $               ‐
                                 SOUTH J RENTALS
6437                             201 S J ST
                                 MCALLEN, TX 78501                         Southern Foods Group, LLC                 STORAGE AGREEMENT DATED 11/17/2017                 $               ‐
                                 SOUTH KIETZKE PARTNERS LLC
                                 C/O BONARI AND CO CPAS
6438   6438 / 3033               ATTN GEORGE BONARI
                                 3724 LAKESIDE DR, STE 201
                                 RENO, NV 89509                            Model Dairy, LLC                          LEASE: BUILDING AND LAND DATED 01/17/2015          $               ‐
                                 SOUTH KIETZKE PARTNERS LLC
                                 C/O BONARI AND CO CPAS
6439                             ATTN GEORGE BONARI
                                 3724 LAKESIDE DR, STE 201
                                 RENO, NV 89509                            Model Dairy, LLC                          LEASE: BUILDING AND LAND DATED 05/11/2015          $         10,073.00
                                 SOUTH KIETZKE PARTNERS LLC
                                 C/O BONARI AND CO CPAS
6440                             ATTN GEORGE BONARI
                                 3724 LAKESIDE DR, STE 201
                                 RENO, NV 89509                            Model Dairy, LLC                          LEASE: BUILDING AND LAND DATED 05/11/2015          $               ‐
                                 SOUTH KIETZKE PARTNERS LLC
                                 C/O BONARI AND CO CPAS
6441                             ATTN GEORGE BONARI
                                 3724 LAKESIDE DR, STE 201
                                 RENO, NV 89509                            Model Dairy, LLC                          LEASE: BUILDING AND LAND DATED 05/11/2015          $              ‐
                                 SOUTH KIETZKE PARTNERS LLC
                                 C/O BONARI AND CO CPAS
6442                             ATTN GEORGE BONARI
                                 3724 LAKESIDE DR, STE 201
                                 RENO, NV 89509                            Model Dairy, LLC                          LEASE: BUILDING AND LAND                           $               ‐
                                 SOUTH KIETZKE PARTNERS, LLC
                                 C/O BONARI AND CO CPAS
6443                             ATTN GEORGE BONARI
                                 3724 LAKESIDE DR, STE 201
                                 RENO, NV 89509                            Model Dairy, LLC                          LEASE: BUILDING AND LAND DATED 10/13/2017          $              ‐
                                 SOUTHEAST DAIRY PROCESSORS INC
6444                             PO BOX 5088
                                 TAMPA, FL 33675                           Dean Foods Company                        LICENSING AGREEMENT                                $        110,184.19
                                 SOUTHEAST DAIRY PROCESSORS INC
6445                             PO BOX 5088
                                 TAMPA, FL 33675                           Dean Foods Company                        CONFIDENTIALITY AGREEMENT                          $               ‐
                                 SOUTHEAST DAIRY PROCESSORS INC
6446                             PO BOX 5088                               Dean Foods
                                 TAMPA, FL 33675                           Dean Intellectual Property Services Inc   LICENSING AGREEMENT                                $               ‐
                                 SOUTHEAST MILK INC
                                 ATTN KELLY MORGAN, CORPORATE CONTROLLER
6447                             P.O. BOX 3790
                                 BELLEVIEW, FL 34421
                                                                           Dean Dairy Holdings, LLC                  LEASE: BUILDING AND LAND DATED 05/20/2016          $               ‐
                                 SOUTHEAST MILK INC
                                 ATTN KELLY MORGAN, CORPORATE CONTROLLER
6448                             P.O. BOX 3790
                                 BELLEVIEW, FL 34421
                                                                           Dean Dairy Holdings, LLC                  LEASE: BUILDING AND LAND DATED 06/20/2013          $               ‐
                                 SOUTHEAST MILK INC
                                 ATTN KELLY MORGAN, CORPORATE CONTROLLER
6449
                                 P.O. BOX 3790
                                 BELLEVIEW, FL 34421                       Dean Dairy Holdings, LLC                  LEASE: BUILDING AND LAND DATED 06/20/2013          $               ‐
                                 SOUTHEAST MILK INC
                                 ATTN KELLY MORGAN, CORPORATE CONTROLLER
6450
                                 P.O. BOX 3790
                                 BELLEVIEW, FL 34421                       Dean Dairy Holdings, LLC                  CUSTOMER AGREEMENT DATED 01/01/2019                $               ‐
                                 SOUTHEAST MILK INC
                                 ATTN MR CALVIN COVINGTON
6451                             P.O. BOX 3790
                                 BELLEVIEW, FL 34420
                                                                           Dean Dairy Holdings, LLC                  LEASE: BUILDING AND LAND DATED 10/01/2018          $         67,592.80
                                 SOUTHEAST MILK INC
                                 ATTN MR CALVIN COVINGTON
6452                             P.O. BOX 3790
                                 BELLEVIEW, FL 34420
                                                                           Dean Dairy Holdings, LLC                  LEASE: BUILDING AND LAND                           $               ‐
                                 SOUTHEAST MILK INC
                                 ATTN MR CALVIN COVINGTON
6453                             P.O. BOX 3790
                                 BELLEVIEW, FL 34420
                                                                           Dean Dairy Holdings, LLC                  LEASE: BUILDING AND LAND                           $               ‐
                                 SOUTHEAST MILK INC
                                 ATTN MR CALVIN COVINGTON
6454                             P.O. BOX 3790
                                 BELLEVIEW, FL 34420
                                                                           Dean Dairy Holdings, LLC                  LEASE: BUILDING AND LAND DATED 06/20/2013          $               ‐
                                 SOUTHEAST MILK INC
6455                             P.O BOX 3790
                                 BELLEVIEW, FL 34421‐3790                  Dean Dairy Holdings, LLC                  LEASE: BUILDING AND LAND                           $               ‐
                                 SOUTHEAST MILK INC
6456                             P.O BOX 3790
                                 BELLEVIEW, FL 34421‐3790                  Dean Dairy Holdings, LLC                  LEASE: BUILDING AND LAND                           $              ‐


                                                                                                                                                                                       Page 243 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 244 of 304
                                                Dean Foods Company, et al.
                                                                                       Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                     Debtor(s)                                         Contract Description       Cure Amounts
                                 SOUTHEASTERN DEVELOPMENT, LLC
                                 2743 PERIMETER PARKWAY
6457
                                 BUILDING 100, SUITE 370
                                 AUGUSTA, GA 30909                    Dean Foods Company                    LEASE ‐ DISTRIBUTION DEPOT                          $          6,925.00
                                 SOUTHEASTERN GROCERS
                                 ATTN JASAN MOBLEY
6458   6631 / 6458
                                 5050 EDGEWOOD CT
                                 JACKSONVILLE, FL 32254               Dean Foods Company                    LICENSING AGREEMENT DATED 04/19/2016                $               ‐
                                 SOUTHERN AIR FREIGHT INC
                                 ATTN STEVE BRYANT
6459
                                 PO BOX 8293
                                 CHATTANOOGA, TN 37414                Dean Dairy Holdings, LLC              LOGISTICS CONTRACT DATED 03/20/2014                 $         10,539.36
                                 SOUTHERN ASSET SERVICE CORPORATION
                                 ATTN HAROLD GINSBURG, PRESIDENT
6460   6460 / 725
                                 2610 FAIRMOUNT ST
                                 DALLAS, TX 75201                     Dean Services, LLC                    LEASE: BUILDING AND LAND                            $               ‐
                                 SOUTHERN ASSET SERVICE CORPORATION
                                 ATTN HAROLD GINSBURG, PRESIDENT
6461
                                 2610 FAIRMOUNT ST
                                 DALLAS, TX 75201                     Dean Services, LLC                    LEASE: BUILDING AND LAND DATED 11/07/2019           $               ‐
                                 SOUTHERN CALIFORNIA EDISON COMPANY
                                 ATTN PROGRAM ADMINISTRATOR
6462   6462 / 1224
                                 2181 WALNUT GROVE AVE, FL 3 B, 10
                                 ROSEMEAD, CA 91770                   Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 12/17/2004                   $               ‐
                                 SOUTHERN CALIFORNIA EDISON COMPANY
                                 ATTN PROGRAM ADMINISTRATOR
6463
                                 2181 WALNUT GROVE AVE, FL 3 B, 10
                                 ROSEMEAD, CA 91770                   Alta‐Dena Certified Dairy, LLC        VENDOR AGREEMENT DATED 07/06/2016                   $               ‐
                                 SOUTHERN CALIFORNIA EDISON COMPANY
                                 ATTN RICHARD H ZABST
6464
                                 501 MARENGO AVE
                                 ALHAMBRA, CA 91803                   Dean Foods Company                    VENDOR AGREEMENT DATED 05/18/2016                   $        411,275.66
                                 SOUTHERN CALIFORNIA EDISON COMPANY
                                 ATTN RICHARD H ZABST
6465
                                 501 MARENGO AVE
                                 ALHAMBRA, CA 91803                   Dean Foods Company                    VENDOR AGREEMENT DATED 05/18/2016                   $               ‐
                                 SOUTHERN CALIFORNIA EDISON COMPANY
                                 ATTN RICHARD H ZABST
6466
                                 501 MARENGO AVE
                                 ALHAMBRA, CA 91803                   Alta‐Dena Certified Dairy, LLC        VENDOR AGREEMENT DATED 05/18/2016                   $              ‐
                                 SOUTHERN CALIFORNIA EDISON COMPANY
                                 ATTN RICHARD H ZABST
6467
                                 501 MARENGO AVE
                                 ALHAMBRA, CA 91803                   Dean Foods Company                    VENDOR AGREEMENT DATED 05/18/2016                   $               ‐
                                 SOUTHERN CALIFORNIA EDISON COMPANY
                                 ATTN RICHARD H ZABST
6468
                                 501 MARENGO AVE
                                 ALHAMBRA, CA 91803                   Alta‐Dena Certified Dairy, LLC        VENDOR AGREEMENT DATED 02/22/2010                   $               ‐
                                 SOUTHERN CALIFORNIA EDISON COMPANY
                                 ATTN RICHARD H ZABST
6469
                                 501 MARENGO AVE
                                 ALHAMBRA, CA 91803                   Alta‐Dena Certified Dairy, LLC        VENDOR AGREEMENT DATED 02/22/2010                   $               ‐
                                 SOUTHERN CALIFORNIA EDISON COMPANY
                                 ATTN RICHARD H ZABST
6470
                                 501 MARENGO AVE
                                 ALHAMBRA, CA 91803                   Alta‐Dena Certified Dairy, LLC        VENDOR AGREEMENT DATED 04/22/1998                   $               ‐
                                 SOUTHERN CALIFORNIA EDISON COMPANY
                                 ATTN RICHARD H ZABST
6471
                                 501 MARENGO AVE
                                 ALHAMBRA, CA 91803                   Alta‐Dena Certified Dairy, LLC        VENDOR AGREEMENT DATED 11/18/1996                   $              ‐
                                 SOUTHERN CALIFORNIA EDISON COMPANY
                                 ATTN RICHARD H ZABST
6472
                                 501 MARENGO AVE
                                 ALHAMBRA, CA 91803                   Alta‐Dena Certified Dairy, LLC        VENDOR AGREEMENT DATED 11/08/2001                   $               ‐
                                 SOUTHERN CALIFORNIA EDISON COMPANY
                                 ATTN RICHARD H ZABST
6473
                                 501 MARENGO AVE
                                 ALHAMBRA, CA 91803                   Alta‐Dena Certified Dairy, LLC        VENDOR AGREEMENT DATED 06/26/2001                   $              ‐
                                 SOUTHERN CALIFORNIA EDISON COMPANY
                                 ATTN RICHARD H ZABST
6474
                                 501 MARENGO AVE
                                 ALHAMBRA, CA 91803                   Dean Foods Company                    PURCHASE CONTRACT DATED 05/18/2016                  $              ‐
                                 SOUTHERN CALIFORNIA EDISON COMPANY
                                 ATTN RICHARD H ZABST
6475
                                 501 MARENGO AVE
                                 ALHAMBRA, CA 91803                   Alta‐Dena Certified Dairy, LLC        VENDOR AGREEMENT DATED 05/18/2016                   $               ‐
                                 SOUTHERN CALIFORNIA EDISON
                                 ATTN RICHARD H ZABST
6476   6476 / 2504
                                 501 MARENGO AVE
                                 ALHAMBRA, CA 91803                   Alta‐Dena Certified Dairy, LLC        SERVICE CONTRACT DATED 07/11/2016                   $              ‐
                                 SOUTHERN CALIFORNIA EDISON
                                 ATTN RICHARD H ZABST
6477   6477 / 2503
                                 501 MARENGO AVE
                                 ALHAMBRA, CA 91803                   Alta‐Dena Certified Dairy, LLC        SERVICE CONTRACT DATED 10/19/2016                   $               ‐
                                 SOUTHERN CALIFORNIA EDISON
                                 ATTN RICHARD H ZABST
6478   6478 / 5129
                                 501 MARENGO AVE
                                 ALHAMBRA, CA 91803                   Alta‐Dena Certified Dairy, LLC        SERVICE CONTRACT DATED 10/19/2016                   $              ‐
                                 SOUTHERN CALIFORNIA GAS COMPANY
                                 ATTN CAPACITY PRODUCTS ML 20C3
6479
                                 555 W 5TH ST
                                 LOS ANGELES, CA 90013                Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT DATED 05/15/2014                   $         58,495.44
                                 SOUTHERN CALIFORNIA GAS COMPANY
                                 ATTN CAPACITY PRODUCTS
6480
                                 555 W 5TH ST, ML 22E1
                                 LOS ANGELES, CA 90013                Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT DATED 05/20/2005                   $              ‐
                                 SOUTHERN CALIFORNIA GAS COMPANY
                                 ATTN CAPACITY PRODUCTS
6481
                                 9240 FIRESTONE BLVD, MI ERC‐6
                                 DOWNEY, CA 90241‐5388                Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT                                    $               ‐


                                                                                                                                                                               Page 244 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 245 of 304
                                                Dean Foods Company, et al.
                                                                                                 Contract Exhibit

            Multiparty Contract
Item          References (1)                           Counterparty                              Debtor(s)                                        Contract Description       Cure Amounts
                                   SOUTHERN CALIFORNIA GAS COMPANY
                                   ATTN JESUS MARTINEZ
6482
                                   9240 FIRESTONE BLVD, MI ERC‐6
                                   DOWNEY, CA 90241                             Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT                                   $              ‐
                                   SOUTHERN CALIFORNIA GAS COMPANY
                                   ATTN JESUS MARTINEZ
6483
                                   9240 FIRESTONE BLVD, MI ERC‐6
                                   DOWNEY, CA 90241                             Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT                                   $              ‐
                                   SOUTHERN CALIFORNIA GAS COMPANY
                                   ATTN TUAN NGUYEN, MRIS MANAGER
6484
                                   555 W 5TH ST
                                   LOS ANGELES, CA 90013                        Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT DATED 04/01/2007                  $              ‐
                                   SOUTHERN CROSS DAIRY LLC
6485                               20078 137TH RD
                                   OBRIEN, FL 32071                             Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                   SOUTHERN CROSS DAIRY LLC
6486                               20078 137TH RD
                                   OBRIEN, FL 32071                             Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                   SOUTHERN FOODS GROUP LLC
6487   6487 / 2116                 3114 S HASKELL AVE                           Dean Dairy Holdings, LLC
                                   DALLAS, TX 75223‐3121                        Southern Foods Group, LLC             LICENSING AGREEMENT                                $              ‐
                                   SOUTHSIDE PROPERTIES INC
                                   ATTN LANCE A LAVENSTEIN, PRESIDENT
6488
                                   348 SOUTHPORT CIRCLE, STE 103
                                   VIRGINIA BEACH, VA 23452                     Suiza Dairy Group, LLC                LEASE: BUILDING AND LAND DATED 09/25/2019          $              ‐
                                   SOUTHSIDE PROPERTIES INC
                                   ATTN LANCE A LAVENSTEIN, PRESIDENT
6489
                                   348 SOUTHPORT CIRCLE, STE 103
                                   VIRGINIA BEACH, VA 23452                     Suiza Dairy Group, LLC                LEASE: BUILDING AND LAND DATED 09/25/2019          $              ‐
                                   SOUTHWEST AIRLINES CO
6490                               2702 LOVE FIELD DR
                                   DALLAS, TX 75235                             Dean Foods Company                    SERVICE CONTRACT DATED 06/15/2018                  $              ‐
                                   SOUTHWEST DAIRY INDUSTRY TEAMSTERS COUNCIL
6491                               RESEARCHING ADDRESS
                                                                                Alta‐Dena Certified Dairy, LLC        UNION CONTRACT DATED 08/22/2017                    $              ‐
                                   SOUTHWEST INTERNATIONAL TRUCKS
6492                               3722 IRVING BLVD
                                   DALLAS, TX 75247                             Dean Foods Company                    FLEET LEASE                                        $              ‐
                                   SOVEREIGN BANK
                                   ATTN CAROL LARKIN, VP
6493
                                   75 STATE ST
                                   BOSTON, MA 02109                             Dean Transportation, Inc.             GUARANTEES DATED 07/09/2007                        $              ‐
                                   SOVEREIGN BANK
                                   ATTN CAROL LARKIN, VP
6494
                                   75 STATE ST
                                   BOSTON, MA 02109                             Dean Transportation, Inc.             LEASE: EQUIPMENT DATED 07/09/2007                  $              ‐
                                   SPARKS, RICKY J
6495                               ADDRESS ON FILE
                                                                                Dean Foods Company                    PHANTOM SHARES AGREEMENT                           $              ‐
                                   SPARTAN NASH
                                   ATTN ANDREA ANSON
6496   6632 / 6496
                                   850 76TH ST SW
                                   BYRON CENTER, MI 49315                       Dean Foods Company                    LICENSING AGREEMENT DATED 07/25/2019               $              ‐
                                   SPARTAN STORES DISTRIBUTION LLC
                                   ATTN FRANCIS WONG
6497   2629 / 5481 / 6497 / 6498
                                   850 76TH ST SW                               Country Fresh, LLC
                                   GRAND RAPIDS, MI 49518‐8700                  Dean Foods North Central, LLC         VENDOR AGREEMENT DATED 06/04/2017                  $              ‐
                                   SPARTAN STORES FUEL LLC
                                   ATTN FRANCIS WONG
6498   2629 / 5481 / 6497 / 6498
                                   850 76TH ST SW                               Country Fresh, LLC
                                   GRAND RAPIDS, MI 49518‐8700                  Dean Foods North Central, LLC         VENDOR AGREEMENT DATED 06/04/2017                  $              ‐
                                   SPEARS, MARYLAND & BETTY PAUL
6499                               828 SMITH AVE
                                   HOHENWALD, TN 38462                          Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 03/31/2003          $              ‐
                                   SPEARS, MARYLAND & BETTY PAUL
6500                               828 SMITH AVE
                                   HOHENWALD, TN 38462                          Dean Dairy Holdings, LLC              LEASE: BUILDING AND LAND DATED 05/28/2019          $              ‐
                                   SPECIALTY FOODS SALES & MARKETING
                                   ATTN MARIANNE BONICATTO, VP
6501
                                   4887 E LA PALMA, STE 703
                                   ANAHEIM, CA 92807                            Alta‐Dena Certified Dairy LLC         SERVICE CONTRACT                                   $              ‐
                                   SPELTA, MICHAEL ANDREW
6502                               ADDRESS ON FILE
                                                                                Dean Transportation, Inc.             SEVERANCE CONTRACT                                 $              ‐
                                   SPENCER KNOLL DAIRY
6503                               5490 LEON ROAD
                                   ANDOVER, OH 44003                            Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                   SPENCER KNOLL DAIRY
6504                               5490 LEON ROAD
                                   ANDOVER, OH 44003                            Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                   SPHERION ATLANTIC ENTERPRISES LLC
                                   ATTN TANYA TESSEYMAN
6505   6507 / 6505
                                   2050 SPECTRUM BLVD
                                   FORT LAUDERDALE, FL 33309                    Dean Management, LLC                  EMPLOYMENT AGENCY DATED 10/02/2006                 $              ‐
                                   SPHERION ATLANTIC ENTERPRISES LLC
                                   ATTN TANYA TESSEYMAN
6506   6508 / 6506
                                   2050 SPECTRUM BLVD
                                   FT LAUDERDALE, FL 33309                      Dean Management, LLC                  EMPLOYMENT AGENCY DATED 10/02/2006                 $              ‐
                                   SPHERION PACIFIC ENTERPRISES LLC
                                   ATTN TANYA TESSEYMAN
6507   6507 / 6505
                                   2050 SPECTRUM BLVD
                                   FORT LAUDERDALE, FL 33309                    Dean Management, LLC                  EMPLOYMENT AGENCY DATED 10/02/2006                 $         36,524.68
                                   SPHERION PACIFIC ENTERPRISES LLC
                                   ATTN TANYA TESSEYMAN
6508   6508 / 6506
                                   2050 SPECTRUM BLVD
                                   FT LAUDERDALE, FL 33309                      Dean Management, LLC                  EMPLOYMENT AGENCY DATED 10/02/2006                 $              ‐
                                   SPIELMAN, SEAN S
6509                               ADDRESS ON FILE
                                                                                Dean Foods Company                    PERFORMANCE SHARE UNIT AGREEMENT                   $              ‐



                                                                                                                                                                                        Page 245 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 246 of 304
                                           Dean Foods Company, et al.
                                                                                          Contract Exhibit

       Multiparty Contract
Item     References (1)                           Counterparty                            Debtor(s)                                              Contract Description                        Cure Amounts
                             SPIELMAN, SEAN S
6510                         ADDRESS ON FILE
                                                                         Dean Foods Company                         PHANTOM SHARES AGREEMENT                                             $              ‐
                             SPLUNK INC
6511                         270 BRANNAN STREET
                             SAN FRANCISCO, CA 94107                     Dean Foods Company                         SERVICE CONTRACT DATED 03/08/2019                                    $              ‐
                             SPODECK CONTRACTING
                             ATTN PAULA SANELY
6512
                             PO BOX 166
                             SKANDIA, MI 49885                           Country Fresh, LLC                         THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 09/18/2017   $              ‐
                             SPRING CREEK COLONY
6513                         PO BOX 518
                             LEWISTOWN, MT 59457                         Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             SPRING CREEK COLONY
6514                         PO BOX 518
                             LEWISTOWN, MT 59457                         Dean Foods Company                         TRANSPORTATION AGREEMENT                                             $              ‐
                             SPRINGBORN, SHARON
6515                         ADDRESS ON FILE
                                                                         Dean Foods Company                         PHANTOM SHARES AGREEMENT                                             $              ‐
                             SPRINGDALE COLONY
6516                         770 IRKY
                             WHITE SULPHUR SPRINGS, MT 59645             Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             SPRINGDALE COLONY
6517                         770 IRKY
                             WHITE SULPHUR SPRINGS, MT 59645             Dean Foods Company                         TRANSPORTATION AGREEMENT                                             $              ‐
                             SPRINGWATER COLONY
6518                         PO BOX 782
                             HARLOWTOWN, MT 59036‐0000                   Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             SPRINGWATER COLONY
6519                         PO BOX 782
                             HARLOWTOWN, MT 59036‐0000                   Dean Foods Company                         TRANSPORTATION AGREEMENT                                             $              ‐
                             SPROLES, PAUL A
6520                         ADDRESS ON FILE
                                                                         Dean Foods Company                         PHANTOM SHARES AGREEMENT                                             $              ‐
                             SPRUCE ROW FARM, INC.
6521                         20452 COCHRANTON RD
                             MEADVILLE, PA 16335                         Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             SPRUCE ROW FARM, INC.
6522                         20452 COCHRANTON RD
                             MEADVILLE, PA 16335                         Dean Foods Company                         TRANSPORTATION AGREEMENT                                             $              ‐
                             SQUARE P DAIRY
6523                         1309 MILTON SHARPE ROAD
                             RUSSELLVILLE, KY 42276                      Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             SQUARE P DAIRY
6524                         1309 MILTON SHARPE ROAD
                             RUSSELLVILLE, KY 42276                      Dean Foods Company                         TRANSPORTATION AGREEMENT                                             $              ‐
                             SQUIRES, ROBERT F
6525                         ADDRESS ON FILE
                                                                         Dean Foods Company                         PHANTOM SHARES AGREEMENT                                             $              ‐
                             STAFFMARK INVESTMENT LLC
6526                         201 E 4TH ST, STE 800
                             CINCINNATI, OH 45202                        Alta‐Dena Certified Dairy, LLC             EMPLOYMENT AGENCY                                                    $              ‐
                             STAFFMARK INVESTMENT LLC
6527                         201 E 4TH ST, STE 800
                             CINCINNATI, OH 45202                        Dean Foods Company                         EMPLOYMENT AGENCY                                                    $              ‐
                             STAMPS' FARMS
6528                         4250 TURNERTOWN ROAD
                             FRANKLIN, KY 42134                          Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             STAMPS' FARMS
6529                         4250 TURNERTOWN ROAD
                             FRANKLIN, KY 42134                          Dean Foods Company                         TRANSPORTATION AGREEMENT                                             $              ‐
                             STANDARD WASTE SERVICES LLC
                             ATTN ROBERT ELDER, VP
6530
                             6655 FIRST PARK TEN BLVD, STE 116
                             SAN ANTONIO, TX 78213                       Southern Foods Group, LLC                  PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/30/2010             $              ‐
                             STANEK BROTHERS ‐ 2
6531                         2936 M AVENUE
                             WALTHILL, NE 68067                          Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             STANEK BROTHERS ‐ 2
6532                         2936 M AVENUE
                             WALTHILL, NE 68067                          Dean Foods Company                         TRANSPORTATION AGREEMENT                                             $              ‐
                             STANEK BROTHERS
6533                         2936 M AVENUE
                             WALTHILL, NE 68067                          Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             STANEK BROTHERS
6534                         2936 M AVENUE
                             WALTHILL, NE 68067                          Dean Foods Company                         TRANSPORTATION AGREEMENT                                             $              ‐
                             STANLEY AND WALTER ORZEPOWSKI
6535                         2897 STRONG ROAD
                             WATERFORD, PA 16441                         Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             STANLEY AND WALTER ORZEPOWSKI
6536                         2897 STRONG ROAD
                             WATERFORD, PA 16441                         Dean Foods Company                         TRANSPORTATION AGREEMENT                                             $              ‐
                             STANLEY CONVERGENT SECUIRTY SOLUTIONS INC
6537                         8350 SUNLIGHT DR
                             FISHERS, IN 46037                           Friendly'S Manufacturing And Retail, LLC   PROFESSIONAL SERVICE CONTRACT (& TEMPS)                              $          3,135.04
                             STANLEY CONVERGENT SECUIRTY SOLUTIONS INC
                             ATTN NATALIE PEVEY, SECURITY REP
6538
                             55 SHUMAN BLVD
                             NAPERVILLE, IL 60563                        Friendly'S Ice Cream Holdings Corp.        PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/15/2012             $              ‐
                             STANLEY CONVERGENT SECUIRTY SOLUTIONS INC
                             ATTN NATALIE PEVEY, SECURITY REP
6539
                             55 SHUMAN BLVD
                             NAPERVILLE, IL 60563                        Friendly'S Ice Cream Holdings Corp.        PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/13/2012             $              ‐
                             STANLEY CONVERGENT SECUIRTY SOLUTIONS INC
                             ATTN NATALIE PEVEY, SECURITY REP
6540
                             55 SHUMAN BLVD
                             NAPERVILLE, IL 60563                        Friendly'S Ice Cream Holdings Corp.        PROFESSIONAL SERVICE CONTRACT (& TEMPS)                              $              ‐




                                                                                                                                                                                                        Page 246 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 247 of 304
                                           Dean Foods Company, et al.
                                                                                               Contract Exhibit

       Multiparty Contract
Item     References (1)                           Counterparty                                  Debtor(s)                                                Contract Description               Cure Amounts
                             STANLEY CONVERGENT SECUIRTY SOLUTIONS INC
                             ATTN NATALIE PEVEY, SECURITY REP
6541
                             55 SHUMAN BLVD
                             NAPERVILLE, IL 60563                             Southern Foods Group, LLC                      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/14/2017   $              ‐
                             STANLEY CONVERGENT SECUIRTY SOLUTIONS INC
                             ATTN NATALIE PEVEY, SECURITY REP
6542
                             55 SHUMAN BLVD
                             NAPERVILLE, IL 60563                             Southern Foods Group, LLC                      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/14/2017   $               ‐
                             STANLEY J. ZIMMERMAN
6543                         1601 BIRCH ROAD
                             LEBANON, PA 17042                                Dean Foods Company                             INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             STANLEY J. ZIMMERMAN
6544                         1601 BIRCH ROAD
                             LEBANON, PA 17042                                Dean Foods Company                             TRANSPORTATION AGREEMENT                                   $              ‐
                             STANLEY STEINER
6545                         24850 HIGHWAY 408
                             CAMBRIDGE SPRINGS, PA 16403                      Dean Foods Company                             INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             STANLEY STEINER
6546                         24850 HIGHWAY 408
                             CAMBRIDGE SPRINGS, PA 16403                      Dean Foods Company                             TRANSPORTATION AGREEMENT                                   $              ‐
                             STANPAC INC
                             ATTN KYLE HUNTER, VP
6547
                             2790 THOMPSON RD
                             SMITHVILLE, ON L0R 2A0                           Suiza Dairy Group, LLC                         CONFIDENTIALITY AGREEMENT DATED 02/15/2016                 $              ‐
                             STANPAC INC
                             ATTN KYLE HUNTER, VP‐LOGISTICS, CENTRAL AND SW
6548                         SALES
                             2790 THOMPSON RD
                             SMITHVILLE, ON L0R 2A0                           Suiza Dairy Group, LLC                         PURCHASE CONTRACT DATED 01/29/2016                         $              ‐
                             STANPAC INC
                             ATTN KYLE HUNTER, VP‐LOGISTICS, CENTRAL AND SW
6549                         SALES
                             2790 THOMPSON RD
                             SMITHVILLE, ON L0R 2A0                           Country Fresh, LLC                             LEASE: EQUIPMENT                                           $              ‐
                             STANPAC INC
                             ATTN MURRAY BRIN, VP MARKETING
6550
                             RR#3 SPRING CREEK RD
                             SMITHVILLE, ON L02 2A0                           Dean Dairy Holdings, LLC                       CONFIDENTIALITY AGREEMENT DATED 07/09/2009                 $              ‐
                             STANPAC USA LLC
                             ATTN STEVE WITT, PRESIDENT
6551
                             PO BOX 584
                             LEWISTON, NY 14092‐0584                          Dean Intellectual Property Services II, Inc.   TRADEMARK OR IP AGREEMENT DATED 04/28/2009                 $              ‐
                             STANTON FARMS LLC
6552                         80 BIERS ROAD
                             COEYMANS HOLLOW, NY 12046                        Dean Foods Company                             INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             STANTON FARMS LLC
6553                         80 BIERS ROAD
                             COEYMANS HOLLOW, NY 12046                        Dean Foods Company                             TRANSPORTATION AGREEMENT                                   $              ‐
                             STAPLES CONTRACT & COMMERCIAL INC
6554                         500 STAPLES DR
                             FRAMINGHAM, MA 01702                             Dean Dairy Holdings, LLC                       PURCHASE CONTRACT DATED 01/01/2015                         $              ‐
                             STAPLES CONTRACT & COMMERCIAL LLC
                             F/K/A STAPLES CONTRACT & COMMERCIAL INC
6555
                             500 STAPLES DR
                             FRAMINGHAM, MA 01702                             Dean Dairy Holdings, LLC                       PURCHASE CONTRACT DATED 03/26/2018                         $        324,346.14
                             STAR SPECIALTY FOODS INC
                             ATTN GENERAL MGR
6556
                             1010 S PARK ST
                             MADISON, WI 53715                                Dean Foods Company                             SERVICE CONTRACT                                           $               ‐
                             STAR TRUCK RENTALS
6557                         3940 EASTERN AVE
                             GRAND RAPIDS, MI 49508                           Dean Foods Company                             LEASE: EQUIPMENT                                           $              ‐
                             STARBUCKS CORPORATION
                             ATTN VP SOURCING
6558
                             2401 UTAH AVE SOUTH, STE 800, MS S‐PH1
                             SEATTLE, WA 98134‐1067                           Dean Dairy Holdings, LLC                       CUSTOMER AGREEMENT DATED 08/29/2018                        $              ‐
                             STARBUCKS CORPORATION
                             ATTN VP SOURCING
6559
                             2401 UTAH AVE SOUTH, STE 800, MS S‐PH1
                             SEATTLE, WA 98134‐1067                           Dean Dairy Holdings, LLC                       CUSTOMER AGREEMENT DATED 08/29/2018                        $              ‐
                             STARBUCKS CORPORATION
                             ATTN VP SOURCING
6560
                             2401 UTAH AVE SOUTH, STE 800, MS S‐PH1
                             SEATTLE, WA 98134‐1067                           Dean Dairy Holdings, LLC                       CUSTOMER AGREEMENT DATED 08/29/2018                        $              ‐
                             STARBUCKS CORPORATION
                             ATTN VP SOURCING
6561
                             2401 UTAH AVE SOUTH, STE 800, MS S‐PH1
                             SEATTLE, WA 98134‐1067                           Dean Dairy Holdings, LLC                       CUSTOMER AGREEMENT DATED 08/29/2018                        $              ‐
                             STARBUCKS CORPORATION
                             ATTN VP SOURCING
6562
                             2401 UTAH AVE SOUTH, STE 800, MS S‐PH1
                             SEATTLE, WA 98134‐1067                           Dean Dairy Holdings, LLC                       CUSTOMER AGREEMENT DATED 08/29/2018                        $              ‐
                             STARBUCKS CORPORATION
                             ATTN VP SOURCING
6563
                             2401 UTAH AVE SOUTH, STE 800, MS S‐PH1
                             SEATTLE, WA 98134‐1067                           Dean Dairy Holdings, LLC                       CUSTOMER AGREEMENT DATED 08/30/2018                        $              ‐
                             STARBUCKS CORPORATION
                             ATTN VP SOURCING
6564
                             2401 UTAH AVE SOUTH, STE 800, MS S‐PH1
                             SEATTLE, WA 98134‐1067                           Dean Dairy Holdings, LLC                       CUSTOMER AGREEMENT DATED 08/29/2018                        $              ‐
                             STARBUCKS CORPORATION
                             ATTN VP SOURCING
6565
                             2401 UTAH AVE SOUTH, STE 800, MS S‐PH1
                             SEATTLE, WA 98134‐1067                           Dean Dairy Holdings, LLC                       CUSTOMER AGREEMENT DATED 10/05/2018                        $              ‐
                             STARBUCKS CORPORATION
                             ATTN VP SOURCING
6566
                             2401 UTAH AVE SOUTH, STE 800, MS S‐PH1
                             SEATTLE, WA 98134‐1067                           Dean Dairy Holdings, LLC                       CUSTOMER AGREEMENT DATED 08/29/2018                        $              ‐




                                                                                                                                                                                                       Page 247 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 248 of 304
                                                Dean Foods Company, et al.
                                                                                          Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                         Debtor(s)                                     Contract Description       Cure Amounts
                                 STARBUCKS CORPORATION
                                 ATTN VP SOURCING
6567
                                 2401 UTAH AVE SOUTH, STE 800, MS S‐PH1
                                 SEATTLE, WA 98134‐1067                   Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 08/29/2018               $              ‐
                                 STARBUCKS CORPORATION
                                 ATTN VP SOURCING
6568
                                 2401 UTAH AVE SOUTH, STE 800, MS S‐PH1
                                 SEATTLE, WA 98134‐1067                   Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 08/29/2018               $              ‐
                                 STARBUCKS CORPORATION
                                 ATTN VP SOURCING
6569
                                 2401 UTAH AVE SOUTH, STE 800, MS S‐PH1
                                 SEATTLE, WA 98134‐1067                   Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 08/29/2018               $              ‐
                                 STAR‐K CERCIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6570   6570 / 6199
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                      Dean Foods Company                 SERVICE CONTRACT DATED 06/14/2019                 $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6571   6571 / 228
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                      Dean Foods Company                 LICENSING AGREEMENT DATED 06/12/2015              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6572   6572 / 292
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                      Dean Foods Company                 LICENSING AGREEMENT DATED 02/24/2016              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6573   6573 / 529
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                      Dean Foods Company                 LICENSING AGREEMENT DATED 01/31/2017              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6574   6574 / 748
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                      Dean Foods Company                 LICENSING AGREEMENT DATED 09/16/2019              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6575   6575 / 787
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                      Dean Foods Company                 LICENSING AGREEMENT DATED 01/04/2017              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6576   6576 / 806
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                      Dean Foods Company                 LICENSING AGREEMENT DATED 05/13/2017              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6577   6577 / 824
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                      Dean Foods Company                 LICENSING AGREEMENT DATED 12/08/2017              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6578   6578 / 825
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                      Dean Foods Company                 LICENSING AGREEMENT DATED 11/02/2017              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6579   6579 / 1003
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                      Dean Foods Company                 LICENSING AGREEMENT DATED 09/06/2018              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6580   6580 / 1065
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                      Dean Foods Company                 LICENSING AGREEMENT DATED 03/30/2018              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6581   6581 / 1215
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                      Dean Foods Company                 LICENSING AGREEMENT DATED 10/21/2015              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6582   6582 / 1229
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                      Dean Foods Company                 LICENSING AGREEMENT DATED 03/04/2016              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6583   6583 / 1286
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                      Dean Foods Company                 LICENSING AGREEMENT DATED 08/29/2016              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6584   6584 / 1444
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                      Dean Foods Company                 LICENSING AGREEMENT DATED 08/01/2018              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6585   6585 / 1754
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                      Dean Foods Company                 LICENSING AGREEMENT DATED 04/03/2015              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6586   6586 / 1796
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                      Dean Foods Company                 LICENSING AGREEMENT DATED 08/04/2015              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6587   6587 / 1847
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                      Dean Foods Company                 LICENSING AGREEMENT DATED 11/02/2017              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6588   6588 / 1861
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                      Dean Foods Company                 LICENSING AGREEMENT DATED 05/04/2017              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6589   6589 / 2142
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                      Dean Foods Company                 LICENSING AGREEMENT DATED 07/20/2015              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6590   6590 / 2193
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                      Dean Foods Company                 LICENSING AGREEMENT DATED 03/14/2016              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6591   6591 / 2279
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                      Dean Foods Company                 LICENSING AGREEMENT DATED 06/14/2019              $              ‐


                                                                                                                                                                             Page 248 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 249 of 304
                                                Dean Foods Company, et al.
                                                                                      Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                    Debtor(s)                                     Contract Description       Cure Amounts
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6592   6592 / 2628
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 01/05/2017              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6593   6593 / 2631
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 11/11/2019              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6594   6594 / 2641
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 04/25/2018              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6595   6595 / 2754
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 12/28/2015              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6596   6596 / 2828
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 04/09/2018              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6597   6597 / 2836
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 10/25/2019              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6598   6598 / 2843
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 05/14/2018              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6599   6599 / 2944
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 02/02/2016              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6600   6600 / 3025
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 01/17/2018              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6601   6601 / 3096
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 09/29/2016              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6602   6602 / 3249
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 02/07/2017              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6603   6603 / 3278
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 05/07/2018              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6604   6604 / 3380
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 04/13/2016              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6605   6605 / 3412
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 12/01/2017              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6606   6606 / 3706
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 10/16/2017              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6607   6607 / 3823
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 06/01/2017              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6608   6608 / 3907
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 05/20/2015              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6609   6609 / 3968
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 10/28/2019              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6610   6610 / 3974
                                 122 SLADE AVE, STE 300              Dean Foods Company
                                 BALTIMORE, MD 21208                 Alta‐Dena Certified Dairy, LLC      LICENSING AGREEMENT DATED 12/19/2016              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6611   6611 / 4157
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 02/25/2016              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6612   6612 / 4292
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 04/19/2018              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6613   6613 / 4298
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 05/08/2015              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6614   6614 / 4315
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 05/04/2017              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6615   6615 / 4444
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 04/24/2018              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6616   6616 / 4458
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company                  LICENSING AGREEMENT DATED 04/19/2016              $              ‐


                                                                                                                                                                         Page 249 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 250 of 304
                                                Dean Foods Company, et al.
                                                                                   Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                 Debtor(s)                                     Contract Description       Cure Amounts
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6617   6617 / 4783
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 02/15/2016              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6618   6618 / 5066
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 05/10/2016              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6619   6619 / 5125
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 05/03/2019              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6620   6620 / 5380
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 06/21/2016              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6621   6621 / 5426
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 12/05/2017              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6622   6622 / 5486
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 02/02/2016              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6623   6623 / 5512
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 06/15/2017              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6624   6624 / 5826
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 04/17/2018              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6625   6625 / 6171
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 08/31/2016              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6626   6626 / 6170
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 08/15/2016              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6627   6627 / 6197
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 06/14/2019              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6628   6628 / 6280
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 06/16/2017              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6629   6629 / 6350
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 06/19/2018              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6630   6630 / 6376
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 09/06/2016              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6631   6631 / 6458
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 04/19/2016              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6632   6632 / 6496
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 07/25/2019              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6633
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 03/16/2018              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6634
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 03/14/2018              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6635   6674 / 6635
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 12/06/2018              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6636   6917 / 6636
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 06/30/2016              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6637   6967 / 6637
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 04/20/2017              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6638   6997 / 6638
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 10/05/2015              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6639   7182 / 6639
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 06/09/2015              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6640   7186 / 6640
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 06/24/2019              $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6641   7219 / 6641
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                 Dean Foods Company               LICENSING AGREEMENT DATED 10/09/2018              $              ‐


                                                                                                                                                                      Page 250 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 251 of 304
                                                Dean Foods Company, et al.
                                                                                                    Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                                  Debtor(s)                                      Contract Description       Cure Amounts
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6642   7327 / 6642
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                                Dean Foods Company                 LICENSING AGREEMENT DATED 09/21/2017               $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6643   7432 / 6643
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                                Dean Foods Company                 LICENSING AGREEMENT DATED 09/06/2016               $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6644   7806 / 6644
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                                Dean Foods Company                 LICENSING AGREEMENT DATED 11/07/2019               $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN AVROM POLLAK, PRESIDENT
6645   7883 / 6645
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                                Dean Foods Company                 LICENSING AGREEMENT DATED 11/07/2017               $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN RABBI JONAH GEWIRTZ
6646
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                                Dean Foods Company                 LICENSING AGREEMENT DATED 01/10/2019               $              ‐
                                 STAR‐K CERTIFICATION INC
                                 ATTN RABBI JONAH GEWIRTZ
6647
                                 122 SLADE AVE, STE 300
                                 BALTIMORE, MD 21208                                Dean Foods Company                 LICENSING AGREEMENT DATED 01/10/2019               $              ‐
                                 STARR INDEMNITY & LIABILITY COMPANY
6648                             680 KAKOI STREET
                                 HONOLULU, HI 96819                                 Dean Foods Company                 INSURANCE POLICIES                                 $              ‐
                                 STARR, DAVID S
6649                             ADDRESS ON FILE
                                                                                    Dean Foods Company                 PERFORMANCE SHARE UNIT AGREEMENT                   $              ‐
                                 STARR, DAVID S
6650                             ADDRESS ON FILE
                                                                                    Dean Foods Company                 PHANTOM SHARES AGREEMENT                           $              ‐
                                 STARR, DAVID S
6651                             ADDRESS ON FILE
                                                                                    Dean Management, LLC               SEVERANCE CONTRACT                                 $              ‐
                                 STARWOOD HOTELS & RESORTS WORLDWIDE INC
                                 ATTN SVP, CHIEF SUPPLY CHAIN OFFICER
6652
                                 ONE STARPOINT
                                 STAMFORD, CT 06902                                 Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 03/01/2013                $              ‐
                                 STARWOOD HOTELS & RESORTS WORLDWIDE INC
                                 ATTN SVP, CHIEF SUPPLY CHAIN OFFICER
6653
                                 ONE STARPOINT
                                 STAMFORD, CT 06902                                 Dean Foods North Central, LLC      CUSTOMER AGREEMENT DATED 09/20/2016                $              ‐
                                 STARWOOD HOTELS & RESORTS WORLDWIDE LLC
                                 F/K/A STARWOOD HOTELS & RESORTS WORLDWIDE INC
6654
                                 ONE STARPOINT
                                 STAMFORD, CT 06902                                 Dean Foods North Central, LLC      CUSTOMER AGREEMENT                                 $              ‐
                                 STARWOOD HOTELS & RESORTS WORLDWIDE LLC
                                 F/K/A STARWOOD HOTELS & RESORTS WORLDWIDE INC
6655
                                 ONE STARPOINT
                                 STAMFORD, CT 06902                                 Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT                                 $              ‐
                                 STATE BANK OF TX
                                 ATTN CHAN PATEL, CEO
6656   7533 / 6656
                                 PO BOX 763009
                                 DALLAS, TX 75376                                   Dean Dairy Holdings, LLC           ENVIRONMENTAL CLEAN‐UP AGREEMENT                   $              ‐
                                 STATE BANK OF TX
                                 ATTN CHAN PATEL, CEO
6657   7522 / 6657
                                 PO BOX 763009
                                 DALLAS, TX 75376                                   Dean Dairy Holdings, LLC           ENVIRONMENTAL CLEAN‐UP AGREEMENT                   $              ‐
                                 STATE OF HAWAII
                                 ATTN HARBORS ADMIN
6658                             DEPT OF TRANS, HARBORS DIV
                                 79 S NIMITZ HWY
                                 HONOLULU, HI 96813                                 Southern Foods Group, LLC          LEASE: BUILDING AND LAND                           $              ‐
                                 STATE OF HAWAII
                                 ATTN HARBORS ADMIN
6659                             DEPT OF TRANS, HARBORS DIV
                                 79 S NIMITZ HWY
                                 HONOLULU, HI 96813                                 Southern Foods Group, LLC          LEASE: BUILDING AND LAND                           $              ‐
                                 STATE OF HAWAII
                                 ATTN HARBORS ADMIN
6660                             DEPT OF TRANS, HARBORS DIV
                                 79 S NIMITZ HWY
                                 HONOLULU, HI 96813                                 Southern Foods Group, LLC          LEASE: BUILDING AND LAND                           $              ‐
                                 STATE OF HAWAII
                                 ATTN KELLY OKUMURA
6661                             AIRPORTS DIVISION
                                 400 RODGERS BLVD, STE 700
                                 HONOLULU, HI 96819                                 Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 09/09/2015          $              ‐
                                 STATE OF HAWAII
                                 ATTN KELLY OKUMURA
6662                             AIRPORTS DIVISION
                                 400 RODGERS BLVD, STE 700
                                 HONOLULU, HI 96819                               Southern Foods Group, LLC            LEASE: BUILDING AND LAND DATED 09/09/2015          $              ‐
                                 STATE OF HAWAII
                                 DEPARTMENT OF LAND AND NATURAL RESOURCES ‐ LAND
6663                             DIVISION
                                 PO BOX 621
                                 HONOLULU, HI 96809                               Southern Foods Group, LLC            LEASE: BUILDING AND LAND                           $              ‐
                                 STATE OF HAWAII
                                 DEPT OF LAND & NATURAL RESOURCES ‐ LAND DIVISION
                                 ATTN DEAN UCHIDA
6664                             PO BOX 621
                                 HONOLULU, HI 96809
                                                                                    Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 12/22/1999          $              ‐




                                                                                                                                                                                        Page 251 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 252 of 304
                                                Dean Foods Company, et al.
                                                                                                       Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                                     Debtor(s)                                       Contract Description                                 Cure Amounts
                                 STATE OF HAWAII
                                 DEPT OF TRANS
6665                             HARBORS DIVISION
                                 79 S NIMITZ HWY
                                 HONOLULU, HI 96813                                 Southern Foods Group, LLC             LEASE: BUILDING AND LAND                                                      $              ‐
                                 STATE OF HAWAII
                                 DEPT OF TRANSPORTATION, AIRPORTS DIVISION
                                 ATTN ROSS SMITH, PROPERTY & BUSINESS DEVELOPMENT
6666                             SUP.
                                 400 RODGERS BLVD STE 700
                                 HONOLULU, HI 96819‐1880                            Southern Foods Group, LLC             STORAGE AGREEMENT DATED 08/28/2015                                            $              ‐
                                 STATE OF HAWAII
                                 DEPT OF TRANSPORTATION, AIRPORTS DIVISION
6667                             ATTN SIDNEY A. HAYAKAWA, ADMIN SERVICES OFFICER
                                 400 RODGERS BLVD STE 700
                                 HONOLULU, HI 96819‐1880                            Southern Foods Group, LLC             STORAGE AGREEMENT                                                             $              ‐
                                 STATE OF HAWAII
                                 DEPT OF TRANSPORTATION, AIRPORTS DIVISION
6668                             ATTN SIDNEY A. HAYAKAWA, ADMIN SERVICES OFFICER
                                 400 RODGERS BLVD STE 700
                                 HONOLULU, HI 96819‐1880                            Southern Foods Group, LLC             STORAGE AGREEMENT                                                             $              ‐
                                 STATE OF HAWAII
                                 UNCLAIMED PROPERTY PROGRAM
6669   7932 / 6669               NO 1 CAPITOL DISTRICT BLDG
                                 250 S HOTEL ST ROOM 304
                                 HONOLULU, HI 96813                                 Dean Foods Company                    LEASE: BUILDING AND LAND DATED 10/30/1980                                     $              ‐
                                 STATE OF HAWAII
                                 UNCLAIMED PROPERTY PROGRAM
6670   7933 / 6670               NO 1 CAPITOL DISTRICT BLDG
                                 250 S HOTEL ST ROOM 304
                                 HONOLULU, HI 96813                                 Dean Foods Company                    LEASE: BUILDING AND LAND DATED 10/30/1980                                     $              ‐
                                 STATE OF MINNESOTA
                                 ATTN CARMEN NETTEN, ASST AG
6671
                                 445 MINNESOTA ST, STE 900
                                 ST PAUL, MN 55101‐2127                             Dean Foods North Central, LLC         ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $              ‐
                                 STATE OF NEVADA ‐ DEPT OF TRANSPORTATION
                                 MECHANICAL COMPLIANCE SECTION
6672
                                 3360 W SAHARA AVE STE 170                                                                THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 LAS VEGAS, NV 89102                                Model Dairy, LLC                      09/06/2017                                                                    $              ‐
                                 STATE OF NEVADA
                                 DEPT OF BUSINEESS & INDUSTRY
6673
                                 3300 W SAHARA AVE
                                 LAS VEGAS, NV 89102                                Dean Foods Company                    PRE‐PETITION MILK                                                             $          3,512.00
                                 STATER BROS MARKET
                                 ATTN STEVE COFFMAN
6674   6674 / 6635
                                 301 S TIPPECANOE AVE
                                 SAN BERNADINO, CA 92408                            Dean Foods Company                    LICENSING AGREEMENT DATED 12/06/2018                                          $              ‐
                                 STATER BROS MARKETS
                                 ATTN PHILLIP J SMITH
6675
                                 301 SOUTH TIPPECANOE AVE
                                 SAN BERNARDINO, CA 92408                           Alta‐Dena Certified Dairy, LLC        CUSTOMER AGREEMENT DATED 10/09/2019                                           $              ‐
                                 STAYLINKED
6676                             15991 REDHILL AVE, STE 210
                                 TUSTIN, CA 92780                                   Dean Foods Company                    LICENSING AGREEMENT DATED 05/25/2016                                          $              ‐
                                 STEAGALL, GREGORY I.
6677                             ADDRESS ON FILE
                                                                                    Dean Foods Company                    PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 STEAMBURG MILK PRODUCERS COOPERATIVE INC
                                 ATTN GORDON SMITH, MGR
6678
                                 11279 PRATHAM RD
                                 EAST CONCORD, NY 14055                             Dean Dairy Holdings, LLC              SHARED SERVICES AGREEMENT DATED 07/25/2019                                    $              ‐
                                 STEAMBURG MILK PRODUCERS COOPERATIVE INC
                                 ATTN GORDON SMITH, MGR
6679
                                 11279 PRATHAM RD
                                 EAST CONCORD, NY 14055                             Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 08/04/2017                                             $              ‐
                                 STEAMBURG MILK PRODUCERS
                                 ATTN GORDON SMITH, MGR
6680
                                 11279 PRATHAM RD
                                 EAST CONCORD, NY 14055                             Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 09/12/2006                                             $              ‐
                                 STEAMBURG MILK PRODUCERS
                                 ATTN JIM HILL
6681
                                 BOX 87
                                 OTTO, NY 14766                                     Dean Foods Company                    SERVICE CONTRACT                                                              $              ‐
                                 STEENSMA, BEN
6682                             511 MINNESOTA AVE
                                 LUVERNE, MN 56156                                  Dean Foods North Central, LLC         LEASE: BUILDING AND LAND DATED 07/22/2011                                     $              ‐
                                 STEENSMA, MARK
6683                             511 MINNESOTA AVE
                                 LUVERNE, MN 56156                                  Dean Foods North Central, LLC         LEASE: BUILDING AND LAND DATED 01/13/2014                                     $              ‐
                                 STEENSMA, MARK
6684                             511 MINNESOTA AVE
                                 LUVERNE, MN 56156                                  Dean Foods North Central, LLC         LEASE: BUILDING AND LAND DATED 01/13/2014                                     $              ‐
                                 STEGE, SUSAN E.
6685                             ADDRESS ON FILE
                                                                                    Suiza Dairy Group, LLC                SEVERANCE CONTRACT                                                            $              ‐
                                 STEIN, CHARLES J
6686                             ADDRESS ON FILE
                                                                                    Dean Foods North Central, LLC         SEVERANCE CONTRACT                                                            $              ‐
                                 STEINKRAUSS, PETER M
6687                             ADDRESS ON FILE
                                                                                    Dean Foods Company                    PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 STELLAR REFRIGERATION SERVICES INC
6688                             2900 HARTLEY ROAD
                                 JACKSONVILLE, FL 32257                             Suiza Dairy Group, LLC                PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/10/2016                      $              ‐
                                 STELLAR REFRIGERATION SERVICES INC
6689                             2900 HARTLEY ROAD
                                 JACKSONVILLE, FL 32257                             Dean Foods Company                    VENDOR AGREEMENT DATED 08/04/2016                                             $              ‐




                                                                                                                                                                                                                       Page 252 of 304
                    Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 253 of 304
                                               Dean Foods Company, et al.
                                                                                                     Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                                   Debtor(s)                                            Contract Description                                 Cure Amounts
                                   STEPHEN GOULD CORP
                                   ATTN HOWARD S SILVER, ACCOUNT MGR
6690
                                   30 COMMERCE WAY
                                   TEWKSBURY, MA 01876                            Friendly'S Manufacturing And Retail, LLC   PURCHASE CONTRACT DATED 06/19/2019                                            $              ‐
                                   STEPHEN GOULD CORP
                                   ATTN HOWARD S SILVER, ACCOUNT MGR
6691
                                   35 S JEFFERSON RD
                                   WHIPPANY, NJ 07981                             Friendly'S Manufacturing And Retail, LLC   PURCHASE CONTRACT DATED 11/23/2016                                            $         76,951.28
                                   STEPHEN WEAVER
6692                               6428 OLD EDWARDS MILL RD
                                   HOPKINSVILLE, KY 42240                         Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                   STEPHEN WEAVER
6693                               6428 OLD EDWARDS MILL RD
                                   HOPKINSVILLE, KY 42240                         Dean Foods Company                         TRANSPORTATION AGREEMENT                                                      $              ‐
                                   STERICYCLE
                                   ATTN CONRAD SANTOS
6694
                                   4010 COMMERCIAL AVE                                                                       THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                   NORTHBROOK, IL 60062                           Tuscan/Lehigh Dairies, Inc.                07/25/2016                                                                    $         11,077.93
                                   STEVE MCCLARD
6695                               1089 BUTTON ROAD
                                   GLASGOW, KY 42141                              Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                   STEVE MCCLARD
6696                               1089 BUTTON ROAD
                                   GLASGOW, KY 42141                              Dean Foods Company                         TRANSPORTATION AGREEMENT                                                      $              ‐
                                   STEVEN LEID
6697                               950 MILLER VALLEY ROAD
                                   ELKTON, KY 42220                               Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                   STEVEN LEID
6698                               950 MILLER VALLEY ROAD
                                   ELKTON, KY 42220                               Dean Foods Company                         TRANSPORTATION AGREEMENT                                                      $              ‐
                                   STEVENS DISPOSAL & RECYCLING SERVICE INC
                                   ATTN TIM BELL, OPERATIONS MGR
6699
                                   16929 IDA WEST RD
                                   PETERSBURG, MI 49270                           Suiza Dairy Group, LLC                     THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 03/11/2013            $         41,640.70
                                   STEVENS SWISS DAIRY, INC.
6700                               55584 886 RD
                                   FORDYCE, NE 68736                              Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                   STEVENS SWISS DAIRY, INC.
6701                               55584 886 RD
                                   FORDYCE, NE 68736                              Dean Foods Company                         TRANSPORTATION AGREEMENT                                                      $              ‐
                                   STEVENS SWISS DAIRY, INC.‐2
6702                               55584 886 RD
                                   FORDYCE, NE 68736                              Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                   STEVENS SWISS DAIRY, INC.‐2
6703                               55584 886 RD
                                   FORDYCE, NE 68736                              Dean Foods Company                         TRANSPORTATION AGREEMENT                                                      $              ‐
                                   STEVIE D. ZOOK
6704                               1196 MCATEE ROAD
                                   CADIZ, KY 42211                                Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                   STEVIE D. ZOOK
6705                               1196 MCATEE ROAD
                                   CADIZ, KY 42211                                Dean Foods Company                         TRANSPORTATION AGREEMENT                                                      $              ‐
                                   STEVIE M ESCH
6706                               251 GOULD ROAD
                                   FORT PLAIN, NY 13339                           Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                   STEVIE M ESCH
6707                               251 GOULD ROAD
                                   FORT PLAIN, NY 13339                           Dean Foods Company                         TRANSPORTATION AGREEMENT                                                      $              ‐
                                   STIS, DAVID N
6708                               ADDRESS ON FILE
                                                                                  Dean Foods Company                         PERFORMANCE SHARE UNIT AGREEMENT                                              $              ‐
                                   STIS, DAVID N
6709                               ADDRESS ON FILE
                                                                                  Dean Foods Company                         PHANTOM SHARES AGREEMENT                                                      $              ‐
                                   STOHLGREN BROS INC
                                   C/O TONY'S FINE FOODS
6710                               ATTN SCOTT BERGER
                                   3575 REED AVE
                                   WEST SACRAMENTO, CA 95605‐1501                 Model Dairy, LLC                           DISTRIBUTION AGREEMENT DATED 10/01/2009                                       $              ‐
                                       STONEY POINT AGRICORP INC
       225 / 349 / 636 / 5227 / 5579 /
6711                                   5376 FM 545
       6711 / 7084
                                       MELISSA, TX 75454                          Dean Foods Company                         CONFIDENTIALITY AGREEMENT                                                     $              ‐
                                       STOP & SHOP SUPERMARKET COMPANY LLC, THE
                                       ATTN JEFFREY DICHELE
6712
                                       1385 HANCOCK ST
                                       QUINCY, MA 02169                           Suiza Dairy Group, LLC                     CUSTOMER AGREEMENT DATED 08/19/2007                                           $              ‐
                                   STOP & SHOP SUPERMARKET COMPANY LLC, THE
                                   ATTN JEFFREY DICHELE
6713
                                   1385 HANCOCK ST
                                   QUINCY, MA 02169                               Suiza Dairy Group, LLC                     CUSTOMER AGREEMENT DATED 11/26/2007                                           $              ‐
                                   STOP & SHOP SUPERMARKET COMPANY, THE
                                   ATTN JEFFREY DICHELE
6714
                                   1385 HANCOCK ST
                                   QUINCY, MA 02169                               Suiza Dairy Group, LLC                     CUSTOMER AGREEMENT DATED 06/09/2000                                           $              ‐
                                   STOP & SHOP SUPERMARKET COMPANY, THE
                                   ATTN JEFFREY DICHELE
6715
                                   1385 HANCOCK ST
                                   QUINCY, MA 02169                               Suiza Dairy Group, LLC                     CUSTOMER AGREEMENT DATED 02/11/2000                                           $              ‐
                                   STOP & SHOP SUPERMARKET COMPANY, THE
                                   ATTN JEFFREY DICHELE
6716
                                   1385 HANCOCK ST
                                   QUINCY, MA 02169                               Suiza Dairy Group, LLC                     CUSTOMER AGREEMENT                                                            $              ‐
                                   STRANCO SOLID WASTE MANAGEMENT COMPANY LLC
                                   ATTN FRANK PECORARO, SALES MGR
6717
                                   70459 HWY 59
                                   ABITA SPRINGS, LA 70420                        Southern Foods Group, LLC                  THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 04/14/2016            $              ‐
                                   STRANCO SOLID WASTE MANAGEMENT COMPANY LLC
                                   ATTN PETER KIRK, FEL MGR
6718
                                   70459 HWY 59
                                   ABITA SPRINGS, LA 70420                        Southern Foods Group, LLC                  THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 07/22/2016            $              ‐


                                                                                                                                                                                                                          Page 253 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 254 of 304
                                           Dean Foods Company, et al.
                                                                                               Contract Exhibit

       Multiparty Contract
Item     References (1)                          Counterparty                                  Debtor(s)                                       Contract Description       Cure Amounts
                             STRATEGIC ENERGY LLC
                             ATTN CUSTOMER SERVICE MGR
6719
                             TWO GATEWAY CTR
                             PITTSBURG, PA 15222                           Dean Dairy Holdings, LLC               VENDOR AGREEMENT DATED 04/18/2006                   $              ‐
                             STRATEGIC ENERGY LLC
                             ATTN CUSTOMER SERVICE MGR
6720
                             TWO GATEWAY CTR
                             PITTSBURG, PA 15222                           Suiza Dairy Group, LLC                 VENDOR AGREEMENT DATED 04/18/2006                   $              ‐
                             STRAYER, GEORGE W
6721                         ADDRESS ON FILE
                                                                           Dean East II, LLC                      SEVERANCE CONTRACT                                  $              ‐
                             STREAM REALTY PARTNERS LP
                             ATTN JEFFREY C SCHWEITZER
6722
                             2711 N HASKELL AVE, STE 450
                             DALLAS, TX 75204                              Dean Foods Company                     LEASE: BUILDING AND LAND DATED 07/08/2011           $              ‐
                             STRICKER TRUST ONE
                             C/O MARK STRICKER
6723
                             48 N AYER ST
                             HARVARD, IL 60033                             Dean Dairy Holdings, LLC               LEASE: BUILDING AND LAND DATED 08/29/2008           $              ‐
                             STRIVE, LLC
6724                         10060 STATE ROUTE 224 WEST
                             FINDLAY, OH 45840                             Dean Foods Company                     LEASE ‐ DISTRIBUTION DEPOT                          $              ‐
                             STUART, STEVEN D
6725                         ADDRESS ON FILE
                                                                           Dean Foods Company                     PHANTOM SHARES AGREEMENT                            $              ‐
                             STUCKWISCH DAIRY FARMS, INC.
6726                         760 NORTH COUNTY ROAD 500 EAST
                             SEYMOUR, IN 47274                             Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                       $              ‐
                             STUCKWISCH DAIRY FARMS, INC.
6727                         760 NORTH COUNTY ROAD 500 EAST
                             SEYMOUR, IN 47274                             Dean Foods Company                     TRANSPORTATION AGREEMENT                            $              ‐
                             STYLE CREST DAIRY
6728                         PO BOX 29
                             EDMONTON, KY 42129                            Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                       $              ‐
                             STYLE CREST DAIRY
6729                         PO BOX 29
                             EDMONTON, KY 42129                            Dean Foods Company                     TRANSPORTATION AGREEMENT                            $              ‐
                             SUCHDALE FARM
6730                         6223 CREEK ROAD
                             ANDOVER, OH 44003                             Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                       $              ‐
                             SUCHDALE FARM
6731                         6223 CREEK ROAD
                             ANDOVER, OH 44003                             Dean Foods Company                     TRANSPORTATION AGREEMENT                            $              ‐
                             SULLIVAN DISTRIBUTING INC
                             ATTN MIKE SULLIVAN
6732
                             24662 DEVONPORT CIR
                             LAGUNA HILLS, CA 92653                        Alta‐Dena Certified Dairy, LLC         DISTRIBUTION AGREEMENT DATED 07/19/2013             $              ‐
                             SUMNER, JANE A
6733                         ADDRESS ON FILE
                                                                           Dean Foods Company                     PERFORMANCE SHARE UNIT AGREEMENT                    $              ‐
                             SUMNER, JANE A
6734                         ADDRESS ON FILE
                                                                           Dean Foods Company                     PHANTOM SHARES AGREEMENT                            $              ‐
                             SUMNER, JANE A
6735                         ADDRESS ON FILE
                                                                           Dean Foods Company                     RESTRICTED STOCK UNIT AGREEMENT                     $              ‐
                             SUMNER, JANE A
6736                         ADDRESS ON FILE
                                                                           Suiza Dairy Group, LLC                 RETENTION AGREEMENT                                 $              ‐
                             SUN COAST RESOURCES INC
                             ATTN JEFF HEBERT, CORP CONTROLLER/TREASURER
6737
                             6405 CAVALCADE ST, BLDG 1
                             HOUSTON, TX 77026                             Dean Dairy Holdings, LLC               PURCHASE CONTRACT DATED 05/18/2016                  $              ‐
                             SUN TRUST EQUIPMENT FINANCE & LEASING CORP
6738                         300 E JOPPA RD, 7th FL
                             TOWSON, MD 21286                              Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 02/03/2013                   $              ‐
                             SUN TRUST EQUIPMENT FINANCE & LEASING CORP
6739                         300 E JOPPA RD, 7th FL
                             TOWSON, MD 21286                              Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 02/03/2014                   $              ‐
                             SUN TRUST EQUIPMENT FINANCE & LEASING CORP
6740                         300 E JOPPA RD, 7th FL
                             TOWSON, MD 21286                              Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 02/12/2014                   $              ‐
                             SUN TRUST EQUIPMENT FINANCE & LEASING CORP
6741                         300 E JOPPA RD, 7th FL
                             TOWSON, MD 21286                              Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 02/26/2014                   $              ‐
                             SUN TRUST EQUIPMENT FINANCE & LEASING CORP
6742                         300 E JOPPA RD, 7th FL
                             TOWSON, MD 21286                              Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 03/31/2014                   $              ‐
                             SUN TRUST EQUIPMENT FINANCE & LEASING CORP
6743                         300 E JOPPA RD, 7th FL
                             TOWSON, MD 21286                              Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 04/30/2014                   $              ‐
                             SUN TRUST EQUIPMENT FINANCE & LEASING CORP
6744                         300 E JOPPA RD, 7th FL
                             TOWSON, MD 21286                              Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 08/28/2014                   $              ‐
                             SUN TRUST EQUIPMENT FINANCE & LEASING CORP
6745                         300 E JOPPA RD, 7th FL
                             TOWSON, MD 21286                              Dean Transportation, Inc.              LEASE: EQUIPMENT                                    $              ‐
                             SUN TRUST EQUIPMENT FINANCE & LEASING CORP
6746                         300 E JOPPA RD, 7th FL
                             TOWSON, MD 21286                              Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 10/30/2014                   $              ‐
                             SUN TRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK
6747
                             333 PEACHTREE RD, STE 300, SOUTH TOWER
                             ATLANTA, GA 30326                             Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 07/18/2014                   $              ‐
                             SUNDQUIST ROGER
6748                         305 LAFAYETTE STREET
                             HOLDREGE, NE 68949                            Dean Foods Company                     LEASE ‐ PARKING                                     $              ‐
                             SUNNY FLORIDA DAIRY INC
6749                         2209 N 40TH STREET
                             TAMPA, FL 33605                               Dean Dairy Holdings, LLC               LEASE: BUILDING AND LAND DATED 05/31/2019           $              ‐


                                                                                                                                                                                    Page 254 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 255 of 304
                                           Dean Foods Company, et al.
                                                                                             Contract Exhibit

       Multiparty Contract
Item     References (1)                         Counterparty                                 Debtor(s)                                      Contract Description       Cure Amounts
                             SUNNY FLORIDA DAIRY INC
6750                         2209 N 40TH STREET
                             TAMPA, FL 33605                             Dean Dairy Holdings, LLC               LEASE: BUILDING AND LAND                           $              ‐
                             SUNNY FLORIDA DAIRY INC
6751                         2209 N 40TH STREET
                             TAMPA, FL 33605                             Dean Dairy Holdings, LLC               LEASE: BUILDING AND LAND                           $              ‐
                             SUNNY FLORIDA DAIRY INC
6752                         2209 N 40TH STREET
                             TAMPA, FL 33605                             Dean Dairy Holdings, LLC               LEASE: BUILDING AND LAND                           $              ‐
                             SUNNY FLORIDA DAIRY INC
                             ATTN SAL GUAGLIARDO
6753
                             5807 MARINER ST
                             TAMPA, FL 33609                             Dean East II, LLC                      VENDOR AGREEMENT DATED 12/03/2003                  $              ‐
                             SUNNY FLORIDA DAIRY INC
                             ATTN SAL GUAGLIARDO
6754
                             5807 MARINER ST
                             TAMPA, FL 33609                             Dean East II, LLC                      VENDOR AGREEMENT DATED 03/01/2004                  $              ‐
                             SUNRISE DAIRY, INC.
6755                         5591 HWY 212 W
                             MONTICELLO, GA 31064                        Dean Foods Company                     INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             SUNRISE DAIRY, INC.
6756                         5591 HWY 212 W
                             MONTICELLO, GA 31064                        Dean Foods Company                     TRANSPORTATION AGREEMENT                           $              ‐
                             SUNTECK TRANSPORT CO LLC
                             ATTN KENNETH FORSTER, CEO
6757
                             4500 SALISBURY RD, STE 305
                             JACKSONVILLE, FL 32216                      Dean Dairy Holdings, LLC               LOGISTICS CONTRACT DATED 12/18/2018                $         41,746.88
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6758                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 12/17/2012                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6759                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 12/28/2012                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6760                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 12/28/2012                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6761                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 01/15/2013                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6762                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 10/31/2013                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6763                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 12/23/2013                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6764                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 01/17/2014                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6765                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 02/03/2013                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6766                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 02/03/2014                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6767                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 02/12/2014                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6768                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 02/26/2014                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6769                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 03/31/2014                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6770                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 04/30/2014                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6771                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 08/28/2014                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6772                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 09/25/2014                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6773                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 02/28/2017                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6774                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 04/14/2017                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6775                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 05/19/2017                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6776                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 06/05/2017                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6777                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 06/26/2017                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6778                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 07/31/2017                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6779                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 09/11/2017                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6780                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 10/31/2013                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6781                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.              LEASE: EQUIPMENT DATED 03/30/2017                  $              ‐




                                                                                                                                                                                  Page 255 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 256 of 304
                                           Dean Foods Company, et al.
                                                                                         Contract Exhibit

       Multiparty Contract
Item     References (1)                            Counterparty                          Debtor(s)                                     Contract Description       Cure Amounts
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6782                         300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.          GUARANTEES DATED 11/06/2012                       $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6783                         300 E JOPPA RD, STE 700
                             TOWSON, MD 21286                            Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/28/2012                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             333 PEACHTREE RD NE
6784
                             4TH FL EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 09/30/2016                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             3333 PEACHTREE RD NE
6785
                             4TH FL EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/30/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             3333 PEACHTREE RD NE
6786
                             4TH FL EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 04/14/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             3333 PEACHTREE RD NE
6787
                             4TH FL EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 09/27/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             3333 PEACHTREE RD NE
6788
                             4TH FL EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/27/2018                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             3333 PEACHTREE RD NE
6789
                             4TH FL EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 02/28/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             3333 PEACHTREE RD NE
6790
                             4TH FL EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 02/28/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             3333 PEACHTREE RD NE
6791
                             4TH FL EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 11/08/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             3333 PEACHTREE RD NE, 4TH FL
6792
                             EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 04/24/2018                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             3333 PEACHTREE RD NE, 4TH FL
6793
                             EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT                                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             3333 PEACHTREE RD NE, 4TH FL
6794
                             EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT                                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
6795                         3333 PEACHTREE RD NE, STE 300
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/31/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             3333 PEACHTREE RD NE, STE 300
6796
                             SOUTH TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 11/19/2014                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             3333 PEACHTREE RD NE, STE 300
6797
                             SOUTH TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/10/2014                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             3333 PEACHTREE RD NE, STE 300
6798
                             SOUTH TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/10/2014                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             3333 PEACHTREE RD NE, STE 300
6799
                             SOUTH TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/18/2014                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             3333 PEACHTREE RD NE, STE 300
6800
                             SOUTH TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/16/2014                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             3333 PEACHTREE RD NE, STE 300
6801
                             SOUTH TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/18/2014                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             3333 PEACHTREE RD NE, STE 300
6802
                             SOUTH TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT                                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             3333 PEACHTREE RD NE, STE 300
6803
                             SOUTH TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT                                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             3333 PEACHTREE RD NE, STE 300
6804
                             SOUTH TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT                                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN BRENDA KIRCHER
6805
                             300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 11/27/2013                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, ASST VP
6806                         3333 PEACHTREE RD, NE
                             4TH FLOOR EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/23/2016                 $          7,080.94




                                                                                                                                                                             Page 256 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 257 of 304
                                           Dean Foods Company, et al.
                                                                                         Contract Exhibit

       Multiparty Contract
Item     References (1)                          Counterparty                            Debtor(s)                                     Contract Description       Cure Amounts
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, ASST VP
6807                         3333 PEACHTREE RD, NE
                             4TH FLOOR EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/23/2016                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6808
                             300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/15/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6809
                             300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 05/19/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6810
                             300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 06/05/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6811
                             300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 06/26/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6812
                             300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 01/08/2019                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6813
                             300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 11/29/2012                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6814
                             300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 11/29/2012                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6815
                             300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 11/29/2012                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6816
                             300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 06/15/2018                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6817
                             300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.          LEASE: EQUIPMENT                                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6818
                             300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.          LEASE: EQUIPMENT                                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6819
                             300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.          LEASE: EQUIPMENT                                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6820
                             300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 11/27/2013                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6821
                             300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/23/2013                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6822
                             300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                            Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 01/17/2014                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6823                         3333 PEACHTREE RD NE
                             4TH FL EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 10/31/2016                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6824                         3333 PEACHTREE RD NE
                             4TH FL EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 10/31/2016                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6825                         3333 PEACHTREE RD NE
                             4TH FL EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/23/2016                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6826                         3333 PEACHTREE RD NE, 4TH FL
                             EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 10/31/2016                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6827                         3333 PEACHTREE RD NE, 4TH FL
                             EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 10/31/2016                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6828                         3333 PEACHTREE RD NE, 4TH FL
                             EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 11/15/2016                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6829                         3333 PEACHTREE RD NE, 4TH FL
                             EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 11/15/2016                 $              ‐


                                                                                                                                                                            Page 257 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 258 of 304
                                           Dean Foods Company, et al.
                                                                                         Contract Exhibit

       Multiparty Contract
Item     References (1)                          Counterparty                            Debtor(s)                                     Contract Description       Cure Amounts
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6830                         3333 PEACHTREE RD NE, STE 300
                             SOUTH TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 01/30/2015                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK, AVP
6831                         3333 PEACHTREE RD NE, STE 300
                             SOUTH TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/17/2015                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK/BROCK WILSON
6832                         3333 PEACHTREE RD NE, 4TH FL
                             EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 02/28/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK/BROCK WILSON
6833                         3333 PEACHTREE RD NE, 4TH FL
                             EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/30/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK/BROCK WILSON
6834                         3333 PEACHTREE RD NE, 4TH FL
                             EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/30/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK/BROCK WILSON
6835                         3333 PEACHTREE RD NE, 4TH FL
                             EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 04/14/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK/BROCK WILSON
6836                         3333 PEACHTREE RD NE, 4TH FL
                             EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 04/14/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK/BROCK WILSON
6837                         3333 PEACHTREE RD NE, 4TH FL
                             EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 04/17/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK/ROZ WILSON
6838                         3333 PEACHTREE RD NE
                             4TH FL EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 02/28/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK/ROZ WILSON
6839                         3333 PEACHTREE RD NE, 4TH FL
                             EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 02/28/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK/ROZ WILSON
6840                         3333 PEACHTREE RD NE, 4TH FL
                             EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 02/28/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK/ROZ WILSON
6841                         3333 PEACHTREE RD NE, 4TH FL
                             EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 11/15/2016                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK/ROZ WILSON
6842                         3333 PEACHTREE RD NE, 4TH FL
                             EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 11/15/2016                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CAREY BROCK/ROZ WILSON
6843                         3333 PEACHTREE RD NE, 4TH FL
                             EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/23/2016                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN CATHLEEN GAMA
6844                         3333 PEACHTREE RD NE, 4TH FL
                             EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 10/24/2018                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN DONDRA BENJAMIN, VP
6845
                             3333 PEACHTREE RD NE, STE 300
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/31/2014                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN LORRAINE CARPENTER, VP
6846
                             300 E JOPPA RD, STE 700
                             TOWSON, MD 21286                            Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 11/30/2012                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN LORRAINE CARPENTER, VP
6847
                             300 E JOPPA RD, STE 700
                             TOWSON, MD 21286                            Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 11/30/2012                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN NADYA RUCKER, AVP
6848                         3333 PEACHTREE RD NE, 4TH FL
                             EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 09/30/2016                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN NADYA RUCKER, AVP
6849                         3333 PEACHTREE RD NE, 4TH FL
                             EAST TOWER
                             ATLANTA, GA 30326                           Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/05/2016                 $              ‐




                                                                                                                                                                            Page 258 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 259 of 304
                                           Dean Foods Company, et al.
                                                                                           Contract Exhibit

       Multiparty Contract
Item     References (1)                           Counterparty                             Debtor(s)                                     Contract Description       Cure Amounts
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN PAMELA SMULDERS, AVP
6850                         SUNTRUST PLAZA
                             303 PEACHTREE ST, 25TH FL
                             ATLANTA, GA 30308                             Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/23/2014                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN ROZ WILSON
6851                         3333 PEACHTREE RD, NE
                             4TH FLOOR EAST TOWER
                             ATLANTA, GA 30326                             Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 09/27/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN ROZ WILSON
6852                         3333 PEACHTREE RD, NE
                             4TH FLOOR EAST TOWER
                             ATLANTA, GA 30326                             Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 11/29/2012                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN ROZ WILSON
6853                         3333 PEACHTREE RD, NE
                             4TH FLOOR EAST TOWER
                             ATLANTA, GA 30326                             Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 11/29/2012                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN ROZ WILSON
6854                         3333 PEACHTREE RD, NE
                             4TH FLOOR EAST TOWER
                             ATLANTA, GA 30326                             Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 11/29/2012                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN SARA J HIGBY
6855
                             300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                              Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 11/29/2012                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN SARA J HIGBY
6856
                             300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                              Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 11/29/2012                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN SARA J HIGBY
6857
                             300 E JOPPA RD, 7TH FL
                             TOWSON, MD 21286                              Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 11/29/2012                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN TEMIKO SCOTT
6858                         3333 PEACHTREE RD NE, 4TH FL
                             EAST TOWER
                             ATLANTA, GA 30326                             Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/27/2018                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN TEMIKO SCOTT
6859                         3333 PEACHTREE RD NE, 4TH FL
                             EAST TOWER
                             ATLANTA, GA 30326                             Dean Transportation, Inc.          LEASE: EQUIPMENT                                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN TEMIKO SCOTT
6860                         3333 PEACHTREE RD NE, 4TH FL
                             EAST TOWER
                             ATLANTA, GA 30326                             Dean Transportation, Inc.          LEASE: EQUIPMENT                                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LEASING CORP
                             ATTN TEMIKO SCOTT
6861                         3333 PEACHTREE RD NE, 4TH FL
                             EAST TOWER
                             ATLANTA, GA 30326                             Dean Transportation, Inc.          LEASE: EQUIPMENT                                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LICENSING CORP
                             ATTN CAREY BROCK/ROZ WILSON
6862
                             3333 PEACHTREE RD NE, 4TH FL EAST TOWER
                             ATLANTA, GA 30326                             Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 07/31/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LICENSING CORP
                             ATTN CAREY BROCK/ROZ WILSON
6863
                             3333 PEACHTREE RD NE, 4TH FL EAST TOWER
                             ATLANTA, GA 30326                             Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 09/11/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LICENSING CORP
                             ATTN CAREY BROCK/ROZ WILSON
6864
                             3333 PEACHTREE RD NE, 4TH FL EAST TOWER
                             ATLANTA, GA 30326                             Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 11/08/2017                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LICENSING CORP
                             ATTN NADYA RUCKER
6865
                             3333 PEACHTREE RD NE, 4TH FL EAST TOWER
                             ATLANTA, GA 30326                             Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 04/24/2018                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LICENSING CORP
                             ATTN TANJA BARNER
6866
                             3333 PEACHTREE RD NE, 4TH FL EAST TOWER
                             ATLANTA, GA 30326                             Dean Transportation, Inc.          LEASE: EQUIPMENT                                  $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LICENSING CORP
                             ATTN TANJA BARNER
6867
                             3333 PEACHTREE RD NE, 4TH FL EAST TOWER
                             ATLANTA, GA 30326                             Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 08/28/2018                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LICENSING CORP
                             ATTN TANJA BARNER
6868
                             3333 PEACHTREE RD NE, 4TH FL EAST TOWER
                             ATLANTA, GA 30326                             Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 09/21/2018                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LICENSING CORP
                             ATTN TANJA BARNER
6869
                             3333 PEACHTREE RD NE, 4TH FL EAST TOWER
                             ATLANTA, GA 30326                             Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 10/26/2018                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LICENSING CORP
                             ATTN TANJA BARNER
6870
                             3333 PEACHTREE RD NE, 4TH FL EAST TOWER
                             ATLANTA, GA 30326                             Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 12/10/2018                 $              ‐
                             SUNTRUST EQUIPMENT FINANCE & LICENSING CORP
                             ATTN TEMIKO SCOTT
6871
                             3333 PEACHTREE RD NE, 4TH FL EAST TOWER
                             ATLANTA, GA 30326                             Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/28/2018                 $              ‐




                                                                                                                                                                              Page 259 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 260 of 304
                                           Dean Foods Company, et al.
                                                                                        Contract Exhibit

       Multiparty Contract
Item     References (1)                         Counterparty                             Debtor(s)                                    Contract Description       Cure Amounts
                             SUNTRUST EQUIPMENT FINANCE &LEASING CORP
                             ATTN LORRAINE CARPENTER, VP
6872
                             29 SUSQUEHANNA AVE, STE 400
                             TOWSON, MD 21204                           Dean Transportation, Inc.          LEASE: EQUIPMENT                                  $              ‐
                             SUNTRUST LEASING CORP
6873                         29 W SUSQUEHANNA AVE, STE 400
                             TOWSON, MD 21204                           Suiza Dairy Group, LLC             LEASE: EQUIPMENT DATED 09/01/2004                 $              ‐
                             SUNTRUST LEASING CORP
6874                         29 W SUSQUEHANNA AVE, STE 400
                             TOWSON, MD 21204                           Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 09/01/2004                 $              ‐
                             SUNTRUST LEASING CORP
                             ATTN PRESIDENT
6875
                             29 W SUSQUEHANNA AVE, 4TH FL
                             TOWSON, MD 21204                           Dean Foods Company                 LEASE: EQUIPMENT DATED 12/24/2002                 $              ‐
                             SUNTRUST LEASING CORP
                             ATTN PRESIDENT
6876
                             29 W SUSQUEHANNA AVE, 4TH FL
                             TOWSON, MD 21204                           Suiza Dairy Group, LLC             LEASE: EQUIPMENT DATED 01/01/2005                 $              ‐
                             SUNTRUST LEASING CORP
                             ATTN PRESIDENT
6877
                             29 W SUSQUEHANNA AVE, 4TH FL
                             TOWSON, MD 21204                           Dean Dairy Holdings, LLC           LEASE: EQUIPMENT DATED 01/01/2005                 $              ‐
                             SUNTRUST LEASING CORP
                             ATTN PRESIDENT
6878
                             29 W SUSQUEHANNA AVE, STE 400
                             TOWSON, MD 21204                           Dean Foods Company                 LEASE: EQUIPMENT DATED 02/28/2002                 $              ‐
                             SUPER MERCADO GUADALAJARA
                             ATTN ANGEL BERRERA, OWNER
6879
                             1134 W MISSION BLVD
                             POMONA, CA 91766                           Dean Foods Company                 CUSTOMER AGREEMENT DATED 05/04/2002               $              ‐
                             SUPERIOR NOVELTY EQUIPMENT INC
6880                         155 RIVER ROAD UNIT 9
                             BOW, NH 03304                              Dean Foods Company                 INDEMNITY AGREEMENT                               $              ‐
                             SUPERIOR NOVELTY EQUIPMENT INC
6881                         155 RIVER ROAD UNIT 9
                             BOW, NH 03304                              Dean Foods Company                 INDEMNITY AGREEMENT                               $              ‐
                             SUPERIOR TANK INC
6882                         PO BOX 500
                             BEACH CITY, OH 44608‐0500                  Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                             SUPERIOR TANK INC
6883                         PO BOX 500
                             BEACH CITY, OH 44608‐0500                  Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                             SUPERIOR TANK INC
6884                         PO BOX 500
                             BEACH CITY, OH 44608‐0500                  Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                             SUPERIOR TANK INC
6885                         PO BOX 500
                             BEACH CITY, OH 44608‐0500                  Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                             SUPERIOR TANK INC
6886                         PO BOX 500
                             BEACH CITY, OH 44608‐0500                  Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                             SUPERIOR TANK INC
6887                         PO BOX 500
                             BEACH CITY, OH 44608‐0500                  Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                             SUPERIOR TANK INC
6888                         PO BOX 500
                             BEACH CITY, OH 44608‐0500                  Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                             SUPERIOR TANK INC
6889                         PO BOX 500
                             BEACH CITY, OH 44608‐0500                  Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                             SUPERIOR TANK INC
6890                         PO BOX 500
                             BEACH CITY, OH 44608‐0500                  Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                             SUPERIOR TANK INC
6891                         PO BOX 500
                             BEACH CITY, OH 44608‐0500                  Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                             SUPERIOR TANK INC
6892                         PO BOX 500
                             BEACH CITY, OH 44608‐0500                  Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                             SUPERIOR TANK INC
6893                         PO BOX 500
                             BEACH CITY, OH 44608‐0500                  Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                             SUPERIOR TANK INC
6894                         PO BOX 500
                             BEACH CITY, OH 44608‐0500                  Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                             SUPERIOR TANK INC
6895                         PO BOX 500
                             BEACH CITY, OH 44608‐0500                  Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                             SUPERIOR TANK INC
6896                         PO BOX 500
                             BEACH CITY, OH 44608‐0500                  Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                             SUPERIOR TANK INC
6897                         PO BOX 500
                             BEACH CITY, OH 44608‐0500                  Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                             SUPERIOR TANK INC
6898                         PO BOX 500
                             BEACH CITY, OH 44608‐0500                  Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                             SUPERIOR TANK INC
6899                         PO BOX 500
                             BEACH CITY, OH 44608‐0500                  Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 07/19/2017                 $              ‐
                             SUPERIOR TANK INC
6900                         PO BOX 500
                             BEACH CITY, OH 44608‐0500                  Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                             SUPERIOR TANK INC
6901                         PO BOX 500
                             BEACH CITY, OH 44608‐0500                  Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                             SUPERIOR TANK INC
6902                         PO BOX 500
                             BEACH CITY, OH 44608‐0500                  Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐




                                                                                                                                                                           Page 260 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 261 of 304
                                                Dean Foods Company, et al.
                                                                                          Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                         Debtor(s)                                    Contract Description       Cure Amounts
                                 SUPERIOR TANK INC
6903                             PO BOX 500
                                 BEACH CITY, OH 44608‐0500                Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                                 SUPERIOR TANK INC
6904                             PO BOX 500
                                 BEACH CITY, OH 44608‐0500                Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                                 SUPERIOR TANK INC
6905                             PO BOX 500
                                 BEACH CITY, OH 44608‐0500                Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                                 SUPERIOR TANK INC
6906                             PO BOX 500
                                 BEACH CITY, OH 44608‐0500                Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                                 SUPERIOR TANK INC
6907                             PO BOX 500
                                 BEACH CITY, OH 44608‐0500                Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                                 SUPERIOR TANK INC
6908                             PO BOX 500
                                 BEACH CITY, OH 44608‐0500                Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                                 SUPERIOR TANK INC
6909                             PO BOX 500
                                 BEACH CITY, OH 44608‐0500                Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                                 SUPERIOR TANK INC
6910                             PO BOX 500
                                 BEACH CITY, OH 44608‐0500                Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                                 SUPERIOR TANK INC
6911                             PO BOX 500
                                 BEACH CITY, OH 44608‐0500                Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                                 SUPERIOR TANK INC
6912                             PO BOX 500
                                 BEACH CITY, OH 44608‐0500                Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                                 SUPERIOR TANK INC
6913                             PO BOX 500
                                 BEACH CITY, OH 44608‐0500                Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 03/14/2016                 $              ‐
                                 SUPERIOR TANK INC
6914                             PO BOX 500
                                 BEACH CITY, OH 44608‐0500                Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 11/22/2016                 $              ‐
                                 SUPERIOR TANK INC
6915                             PO BOX 500
                                 BEACH CITY, OH 44608‐0500                Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 02/23/2017                 $              ‐
                                 SUPERIOR TRAILER SALES CO
                                 ATTN RILEY EDMONDSON, SALES
6916   7626 / 6916
                                 501 US HWY 80 E
                                 SUNNYVALE, TX 75182                      Dean Transportation, Inc.          PURCHASE CONTRACT DATED 06/26/2019                $              ‐
                                 SUPERVALU INC
                                 ATTN MARC NOSAL
6917   6917 / 6636
                                 11840 VALLEY VIEW RD
                                 EDEN PRARIE, MN 55344                    Dean Foods Company                 LICENSING AGREEMENT DATED 06/30/2016              $              ‐
                                 SURGE STAFFING LLC
6918                             1110 MORSE RD
                                 COLUMBUS, OH 43229                       Suiza Dairy Group, LLC             EMPLOYMENT AGENCY                                 $              ‐
                                 SURPRISE CREEK COLONY
6919                             PO BOX 310
                                 STANFORD, MT 59479                       Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                     $              ‐
                                 SURPRISE CREEK COLONY
6920                             PO BOX 310
                                 STANFORD, MT 59479                       Dean Foods Company                 TRANSPORTATION AGREEMENT                          $              ‐
                                 SUSAN K. MATIS
6921                             527 WEST AMES ROAD
                                 CANAJOHARIE, NY 13317                    Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                     $              ‐
                                 SUSAN K. MATIS
6922                             527 WEST AMES ROAD
                                 CANAJOHARIE, NY 13317                    Dean Foods Company                 TRANSPORTATION AGREEMENT                          $              ‐
                                 SUSANA, PEDRO P
6923                             ADDRESS ON FILE
                                                                          Garelick Farms, LLC                SEVERANCE CONTRACT                                $              ‐
                                 SUSQUEHANNA COMMERCIAL FINANCE INC
                                 ATTN BILL VASQUEZ, VP OPS‐SOUTH REGION
6924
                                 2 COUNTRY VIEW RD, STE 300
                                 MALVERN, PA 19355                        Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 10/28/2014                 $              ‐
                                 SUSQUEHANNA COMMERCIAL FINANCE INC
                                 ATTN BILL VASQUEZ, VP OPS‐SOUTH REGION
6925
                                 2 COUNTRY VIEW RD, STE 300
                                 MALVERN, PA 19355                        Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 10/28/2014                 $              ‐
                                 SUSQUEHANNA COMMERCIAL FINANCE INC
                                 ATTN BILL VASQUEZ, VP OPS‐SOUTH REGION
6926
                                 2 COUNTRY VIEW RD, STE 300
                                 MALVERN, PA 19355                        Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 10/29/2013                 $              ‐
                                 SUSQUEHANNA COMMERCIAL FINANCE INC
                                 ATTN BILL VASQUEZ, VP OPS‐SOUTH REGION
6927
                                 2 COUNTRY VIEW RD, STE 300
                                 MALVERN, PA 19355                        Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 10/28/2014                 $              ‐
                                 SUSQUEHANNA COMMERCIAL FINANCE INC
                                 ATTN BILL VASQUEZ, VP OPS‐SOUTH REGION
6928
                                 2 COUNTRY VIEW RD, STE 300
                                 MALVERN, PA 19355                        Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 10/28/2014                 $              ‐
                                 SUSQUEHANNA COMMERCIAL FINANCE INC
                                 ATTN BILL VASQUEZ, VP OPS‐SOUTH REGION
6929
                                 2 COUNTRY VIEW RD, STE 300
                                 MALVERN, PA 19355                        Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 10/28/2014                 $              ‐
                                 SUSQUEHANNA COMMERCIAL FINANCE INC
                                 ATTN BILL VASQUEZ, VP OPS‐SOUTH REGION
6930
                                 2 COUNTRY VIEW RD, STE 300
                                 MALVERN, PA 19355                        Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 10/28/2014                 $              ‐
                                 SUSQUEHANNA COMMERCIAL FINANCE INC
                                 ATTN BILL VASQUEZ, VP OPS‐SOUTH REGION
6931
                                 2 COUNTRY VIEW RD, STE 300
                                 MALVERN, PA 19355                        Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 10/28/2014                 $              ‐




                                                                                                                                                                             Page 261 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 262 of 304
                                           Dean Foods Company, et al.
                                                                                      Contract Exhibit

       Multiparty Contract
Item     References (1)                          Counterparty                         Debtor(s)                                      Contract Description       Cure Amounts
                             SUSQUEHANNA COMMERCIAL FINANCE INC
                             ATTN BILL VASQUEZ, VP OPS‐SOUTH REGION
6932
                             2 COUNTRY VIEW RD, STE 300
                             MALVERN, PA 19355                        Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 10/28/2014                  $              ‐
                             SUSQUEHANNA COMMERCIAL FINANCE INC
                             ATTN BILL VASQUEZ, VP OPS‐SOUTH REGION
6933
                             2 COUNTRY VIEW RD, STE 300
                             MALVERN, PA 19355                        Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 10/28/2014                  $              ‐
                             SUSQUEHANNA COMMERCIAL FINANCE INC
                             ATTN BILL VASQUEZ, VP OPS‐SOUTH REGION
6934
                             2 COUNTRY VIEW RD, STE 300
                             MALVERN, PA 19355                        Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 10/28/2014                  $              ‐
                             SUSQUEHANNA COMMERCIAL FINANCE INC
                             ATTN BILL VASQUEZ, VP OPS‐SOUTH REGION
6935
                             2 COUNTRY VIEW RD, STE 300
                             MALVERN, PA 19355                        Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 10/28/2014                  $              ‐
                             SUSQUEHANNA COMMERCIAL FINANCE INC
                             ATTN BILL VASQUEZ, VP OPS‐SOUTH REGION
6936
                             2 COUNTRY VIEW RD, STE 300
                             MALVERN, PA 19355                        Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 10/28/2014                  $              ‐
                             SUSQUEHANNA COMMERCIAL FINANCE INC
                             ATTN BILL VASQUEZ, VP OPS‐SOUTH REGION
6937
                             2 COUNTRY VIEW RD, STE 300
                             MALVERN, PA 19355                        Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 10/28/2014                  $              ‐
                             SUSQUEHANNA COMMERCIAL FINANCE INC
                             ATTN BILL VASQUEZ, VP OPS‐SOUTH REGION
6938
                             2 COUNTRY VIEW RD, STE 300
                             MALVERN, PA 19355                        Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 10/28/2014                  $              ‐
                             SUSQUEHANNA COMMERCIAL FINANCE INC
                             ATTN BILL VASQUEZ, VP OPS‐SOUTH REGION
6939
                             2 COUNTRY VIEW RD, STE 300
                             MALVERN, PA 19355                        Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 10/28/2014                  $              ‐
                             SUSQUEHANNA COMMERCIAL FINANCE INC
                             ATTN BILL VASQUEZ, VP OPS‐SOUTH REGION
6940
                             2 COUNTRY VIEW RD, STE 300
                             MALVERN, PA 19355                        Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 10/28/2014                  $              ‐
                             SUSQUEHANNA COMMERCIAL FINANCE INC
                             ATTN BILL VASQUEZ, VP OPS‐SOUTH REGION
6941
                             2 COUNTRY VIEW RD, STE 300
                             MALVERN, PA 19355                        Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 10/28/2014                  $              ‐
                             SUSQUEHANNA COMMERCIAL FINANCE INC
                             ATTN BILL VASQUEZ, VP OPS‐SOUTH REGION
6942
                             2 COUNTRY VIEW RD, STE 300
                             MALVERN, PA 19355                        Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 10/28/2014                  $              ‐
                             SUSQUEHANNA COMMERCIAL FINANCE INC
                             ATTN BILL VASQUEZ, VP OPS‐SOUTH REGION
6943
                             2 COUNTRY VIEW RD, STE 300
                             MALVERN, PA 19355                        Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 10/28/2014                  $              ‐
                             SUSQUEHANNA COMMERCIAL FINANCE INC
                             ATTN BILL VASQUEZ, VP OPS‐SOUTH REGION
6944
                             2 COUNTRY VIEW RD, STE 300
                             MALVERN, PA 19355                        Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 10/28/2014                  $              ‐
                             SUSQUEHANNA COMMERCIAL FINANCE INC
                             ATTN BILL VASQUEZ, VP OPS‐SOUTH REGION
6945
                             2 COUNTRY VIEW RD, STE 300
                             MALVERN, PA 19355                        Mayfield Dairy Farms, LLC          LEASE: EQUIPMENT DATED 10/28/2014                  $              ‐
                             SUTTON, JAMES
6946                         ADDRESS ON FILE
                                                                      Dean Foods Company                 PHANTOM SHARES AGREEMENT                           $              ‐
                             SUWANNEE DAIRY, INC.
6947                         18404 129TH ROAD
                             MCALPIN, FL 32062                        Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             SUWANNEE DAIRY, INC.
6948                         18404 129TH ROAD
                             MCALPIN, FL 32062                        Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             SVN YOSEMITE LLC
6949                         3600 S YOSEMITE ST
                             DENVER, CO 80237                         Dean Foods Company                 LEASE: BUILDING AND LAND DATED 02/01/2013          $              ‐
                             SVN YOSEMITE LLC
6950                         3600 S YOSEMITE ST
                             DENVER, CO 80237                         Dean Foods Company                 LEASE: BUILDING AND LAND DATED 01/03/2013          $              ‐
                             SW LEASING
6951                         3364 QUINCY ST
                             HUDSONVILLE, MI 49426                    Country Fresh, LLC                 LEASE: EQUIPMENT DATED 11/23/2016                  $              ‐
                             SW LEASING
6952                         3364 QUINCY ST
                             HUDSONVILLE, MI 49426                    Country Fresh, LLC                 LEASE: EQUIPMENT DATED 11/23/2016                  $              ‐
                             SWAN PACKAGING INC
                             ATTN MARY SWANSON, PRESIDENT
6953
                             4180 MERAMEC ST
                             SAINT LOUIS, MO 63116                    Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/25/2018                 $              ‐
                             SWAN PACKAGING INC
                             ATTN MARY SWANSON, PRESIDENT
6954
                             4180 MERAMEC ST
                             SAINT LOUIS, MO 63116                    Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 04/01/2014                 $              ‐
                             SWEET TOOTH HOTEL INC
                             ATTN JENCEY KEETON, PRESIDENT
6955
                             2316 VICTORY PARK
                             DALLAS, TX 75219                         Dean Foods Company                 ADVERTISING CONTRACT DATED 04/22/2019              $              ‐
                             SWEETWATER VALLEY FARM
6956                         17988 WEST LEE HIGHWAY
                             PHILADELPHIA, TN 37846                   Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐
                             SWEETWATER VALLEY FARM
6957                         17988 WEST LEE HIGHWAY
                             PHILADELPHIA, TN 37846                   Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                             SWEETWATER'S VALLEY VIEW DAIRY
6958                         17988 W LEE HWY
                             PHILADELPHIA, TN 37874                   Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                      $              ‐




                                                                                                                                                                          Page 262 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 263 of 304
                                                Dean Foods Company, et al.
                                                                                                     Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                                     Debtor(s)                                     Contract Description       Cure Amounts
                                 SWEETWATER'S VALLEY VIEW DAIRY
6959                             17988 W LEE HWY
                                 PHILADELPHIA, TN 37874                              Dean Foods Company                 TRANSPORTATION AGREEMENT                           $              ‐
                                 SWIFT TRANSPORTATION SERVICES LLC
                                 C/O SWIFT TRANSPORTATION CO OF ARIZONA LLC
6960                             ATTN VP OF PRICING
                                 2200 S 75TH AVE
                                 PHOENIX, AZ 85043                                   Dean Dairy Holdings, LLC           FREIGHT SERVICES AGREEMENT DATED 03/14/2014        $          7,279.38
                                 SYMANTEC CORPORATION
                                 ATTN ANNA KNEFATY, CONTRACT ADMIN
6961   6961 / 2219
                                 350 ELLIS ST
                                 MOUNTAIN VIEW, CA 94043                             Dean Foods Company                 SERVICE CONTRACT DATED 10/11/2017                  $              ‐
                                 SYMANTEC CORPORATION
                                 ATTN ANNA KNEFATY, CONTRACT ADMIN
6962
                                 350 ELLIS ST
                                 MOUNTAIN VIEW, CA 94043                             Dean Foods Company                 LICENSING AGREEMENT                                $              ‐
                                 SYMANTEC CORPORATION
                                 ATTN ANNA KNEFATY, CONTRACT ADMIN
6963
                                 350 ELLIS ST
                                 MOUNTAIN VIEW, CA 94043                             Dean Foods Company                 PURCHASE CONTRACT DATED 11/01/2018                 $              ‐
                                 SYNERGISTIC MARKETING INC
                                 ATTN JEFF PASELTINER, VP
6964
                                 444 PARK AVE S
                                 NEW YORK, NY 10016                                  Dean Foods Company                 ADVERTISING CONTRACT                               $          5,523.11
                                 SYNERGY RECYCLING LLC
6965                             200 FRIBERG PARKWAY SUITE 3010
                                 WESTBOROUGH, MA 01581                               Dean Dairy Holdings, LLC           SERVICE CONTRACT                                   $              ‐
                                 SYNERGY RECYCLING LLC
6966                             200 FRIBERG PARKWAY SUITE 3010
                                 WESTBOROUGH, MA 01581                               Dean Dairy Holdings, LLC           SERVICE CONTRACT                                   $              ‐
                                 SYSCO CORPORATION
                                 ATTN VP OF MERCHANDISING
6967   6967 / 6637
                                 1390 ENCLAVE PKWY
                                 HOUSTON, TX 77077‐2099                              Dean Foods Company                 LICENSING AGREEMENT DATED 04/20/2017               $              ‐
                                 SYSCO CORPORATION
                                 ATTN VP OF MERCHANDISING
6968
                                 1390 ENCLAVE PKWY
                                 HOUSTON, TX 77077‐2099                              Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 04/22/2016                  $              ‐
                                 SYSCO CORPORATION
                                 ATTN VP OF MERCHANDISING
6969
                                 1390 ENCLAVE PKWY
                                 HOUSTON, TX 77077‐2099                              Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 04/22/2016                  $              ‐
                                 SYSCO MERCHANDISING AND SUPPLY CHAIN SERVICES INC
                                 ATTN EXEC VP, MERCHANDISING SERVICES
6970                             1390 ENCLAVE PKWY
                                 HOUSTON, TX 77077‐2099
                                                                                     Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 08/01/2018                $              ‐
                                 SYSCO MERCHANDISING AND SUPPLY CHAIN SERVICES INC
                                 ATTN EXEC VP, MERCHANDISING SERVICES
6971                             1390 ENCLAVE PKWY
                                 HOUSTON, TX 77077‐2099
                                                                                     Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 04/30/2018                $              ‐
                                 SYSCO MERCHANDISING AND SUPPLY CHAIN SERVICES INC
                                 ATTN EXEC VP, MERCHANDISING SERVICES
6972                             1390 ENCLAVE PKWY
                                 HOUSTON, TX 77077‐2099
                                                                                     Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 02/16/2017                $              ‐
                                 SYSCO MERCHANDISING AND SUPPLY CHAIN SERVICES INC
                                 ATTN EXEC VP, MERCHANDISING SERVICES
6973                             1390 ENCLAVE PKWY
                                 HOUSTON, TX 77077‐2099
                                                                                     Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 02/17/2017                $              ‐
                                 SYSCO MERCHANDISING AND SUPPLY CHAIN SERVICES INC
                                 ATTN EXEC VP, MERCHANDISING SERVICES
6974                             1390 ENCLAVE PKWY
                                 HOUSTON, TX 77077‐2099
                                                                                     Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 10/03/2017                  $              ‐
                                 SYSCO MERCHANDISING AND SUPPLY CHAIN SERVICES INC
                                 ATTN EXEC VP, MERCHANDISING SERVICES
6975                             1390 ENCLAVE PKWY
                                 HOUSTON, TX 77077‐2099
                                                                                     Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 10/03/2017                  $              ‐
                                 SYSCO MERCHANDISING AND SUPPLY CHAIN SERVICES INC
                                 ATTN EXEC VP, MERCHANDISING SERVICES
6976                             1390 ENCLAVE PKWY
                                 HOUSTON, TX 77077‐2099
                                                                                     Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 11/29/2017                  $              ‐
                                 SYSCO MERCHANDISING AND SUPPLY CHAIN SERVICES INC
                                 ATTN EXEC VP, MERCHANDISING SERVICES
6977                             1390 ENCLAVE PKWY
                                 HOUSTON, TX 77077‐2099
                                                                                     Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 11/29/2017                  $              ‐
                                 SYSCO MERCHANDISING AND SUPPLY CHAIN SERVICES INC
                                 ATTN EXEC VP, MERCHANDISING SERVICES
6978                             1392 ENCLAVE PKWY
                                 HOUSTON, TX 77077
                                                                                     Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 04/06/2017                  $              ‐
                                 SYSCO NORTH DAKOTA
6979                             3225 12TH AVE N
                                 FARGO, ND 58102‐3029                                Dean Foods Company                 LEASE: BUILDING AND LAND DATED 11/30/2012          $          2,076.28
                                 SYSTEMWARE INC
                                 ATTN FRANKIE R. BASSO, PRESIDENT
6980
                                 15301 DALLAS PKWY STE 1100
                                 ADDISON, TX 75001                                   Dean Foods Company                 SERVICE CONTRACT DATED 09/15/2017                  $          1,500.00
                                 SYSTEMWARE INC
                                 ATTN FRANKIE R. BASSO, PRESIDENT
6981
                                 15301 DALLAS PKWY STE 1100
                                 ADDISON, TX 75001                                   Dean Foods Company                 LICENSING AGREEMENT DATED 06/30/2016               $              ‐




                                                                                                                                                                                          Page 263 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 264 of 304
                                                Dean Foods Company, et al.
                                                                                               Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                              Debtor(s)                                      Contract Description               Cure Amounts
                                 T & W FARMS #2
6982                             5959 HOUGHTON RD
                                 BAKERSFIELD, CA 93311                      Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 10/29/2018                         $              ‐
                                 T & W FARMS
6983                             18346 OLD RIVER RD
                                 BAKERSFIELD, CA 93313                      Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 10/29/2018                         $              ‐
                                 T L ASHFORD
                                 C/O VINCE SCHWEPPE, SALES ASSOCIATE
6984
                                 626 BUTTERMILK PIKE
                                 CRESCENT SPRINGS, KY 41017                 Dean Foods Company                    PURCHASE CONTRACT                                          $              ‐
                                 TALEN ENERGY MARKETING LLC
6985                             PO BOX 825510
                                 PHILADELPHIA, PA 19182‐5510                Dean Dairy Holdings, LLC              SERVICE CONTRACT DATED 04/21/2016                          $         42,622.35
                                 TALEN ENERGY MARKETING LLC
6986                             PO BOX 825510
                                 PHILADELPHIA, PA 19182‐5510                Suiza Dairy Group, LLC                SERVICE CONTRACT DATED 04/21/2016                          $               ‐
                                 TALQUIN ELECTRIC COOPERATIVE INC
6987                             1640 W JEFFERSON STREET
                                 QUINCY, FL 32351                           Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 11/14/2005                          $              ‐
                                 TALVIEW DAIRY LLC
6988                             1501 MOUNT PLEASANT ROAD
                                 LEBANON, PA 17042                          Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 TALVIEW DAIRY LLC
6989                             1501 MOUNT PLEASANT ROAD
                                 LEBANON, PA 17042                          Dean Foods Company                    TRANSPORTATION AGREEMENT                                   $              ‐
                                 TAMPICO BEVERAGES INC
                                 ATTN DAWN STANISLAW, CFO
6990
                                 3106 N CAMPBELL AVE
                                 CHICAGO, IL 60618                          Alta‐Dena Certified Dairy, LLC        TRADEMARK OR IP AGREEMENT DATED 12/02/2012                 $              ‐
                                 TANKNOLOGY INC
                                 ATTN ALLEN PORTER, PRESIDENT & CEO
6991
                                 8501 N MOPAC EXPRESSWAY, STE 400
                                 AUSTIN, TX 78759                           Dean Foods Company                    PURCHASE CONTRACT                                          $              ‐
                                 TANKNOLOGY INC
                                 ATTN ALLEN PORTER, PRESIDENT & CEO
6992
                                 8501 N MOPAC EXPRESSWAY, STE 400
                                 AUSTIN, TX 78759                           Suiza Dairy Group, LLC                PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/01/2005   $              ‐
                                 TANKNOLOGY INC
                                 ATTN ALLEN PORTER, PRESIDENT & CEO
6993
                                 8501 N MOPAC EXPRESSWAY, STE 400
                                 AUSTIN, TX 78759                           Dean Foods Company                    PURCHASE CONTRACT DATED 12/26/2007                         $              ‐
                                 TANKNOLOGY INC
                                 ATTN ALLEN PORTER, PRESIDENT & CEO
6994
                                 8501 N MOPAC EXPRESSWAY, STE 400
                                 AUSTIN, TX 78759                           Suiza Dairy Group, LLC                PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/01/2005   $              ‐
                                 TARBOX FARMS, LLC
6995                             1533 STATE HIGHWAY 7
                                 TROY, NY 12180                             Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 TARBOX FARMS, LLC
6996                             1533 STATE HIGHWAY 7
                                 TROY, NY 12180                             Dean Foods Company                    TRANSPORTATION AGREEMENT                                   $              ‐
                                 TARGET CORPORATION
                                 ATTN JENNIFER NEWSTROM
6997   6997 / 6638
                                 1000 NICOLLET MALL
                                 MINNEAPOLIS, MN 55401                      Dean Foods Company                    LICENSING AGREEMENT DATED 10/05/2015                       $              ‐
                                 TASTEPOINT INC
                                 D/B/A TASTEPOINT BY IFF
6998   6998 / 3504               ATTN DANIEL BRYNE, GM
                                 10801 DECATUR RD
                                 PHILADELPHIA, PA 19154                     Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 05/01/2019                         $        331,387.84
                                 TATE & LYLE INGREDIENTS AMERICAS LLC
                                 ATTN VINCENT PINNERI
6999
                                 5450 PRAIRIE STONE PKWY
                                 HOFFMAN ESTATES, IL 60192                  Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 01/01/2019                         $        283,439.50
                                 TATE & LYLE INGREDIENTS AMERICAS LLC
                                 ATTN VINCENT PINNERI
7000
                                 5450 PRAIRIE STONE PKWY
                                 HOFFMAN ESTATES, IL 60192                  Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 01/01/2017                         $              ‐
                                 TAYLOR‐MAID LLC
7001                             1088 FALLEN TIMBER ROAD
                                 NEW CASTLE, KY 40050                       Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 TAYLOR‐MAID LLC
7002                             1088 FALLEN TIMBER ROAD
                                 NEW CASTLE, KY 40050                       Dean Foods Company                    TRANSPORTATION AGREEMENT                                   $              ‐
                                 TEAMSTER LOCAL #638
7003                             1100 BASIN AVENUE
                                 BISMARCK, ND 58504                         Dean Foods North Central, LLC         UNION CONTRACT                                             $              ‐
                                 TEAMSTER LOCAL #S 61, 509, 519, 592, 822
7004                             2604 FISH HATCHERY ROAD
                                 WEST COLUMBIA, SC 29172                    Suiza Dairy Group, LLC                UNION CONTRACT DATED 12/08/2017                            $              ‐
                                 TEAMSTER LOCAL 120
7005                             105 N CONKLIN
                                 SIOUX FALLS, SD 57103                      Dean Foods North Central, LLC         UNION CONTRACT DATED 01/19/2017                            $              ‐
                                 TEAMSTERS LOCAL #17
7006                             7010 BROADWAY, SUITE 200
                                 DENVER, CO 80221                           Southern Foods Group, LLC             UNION CONTRACT DATED 10/11/2019                            $              ‐
                                 TEAMSTERS LOCAL #492
7007                             4269 BALLOON PARK ROAD NORTHEAST
                                 ALBUQUERQUE, NM 87109                      Dean Dairy Holdings, LLC              UNION CONTRACT DATED 02/27/2017                            $              ‐
                                 TEAMSTERS LOCAL #533
                                 ATTN LORI PITTARD
7008
                                 1990 SELMI DR #100
                                 RENO, NV 89512                             Model Dairy, LLC                      UNION CONTRACT DATED 01/03/2018                            $              ‐
                                 TEAMSTERS LOCAL #533
                                 ATTN LORI PITTARD
7009
                                 1990 SELMI DR #100
                                 RENO, NV 89512                             Model Dairy, LLC                      UNION CONTRACT DATED 07/25/2019                            $              ‐
                                 TEAMSTERS LOCAL 116
7010                             21 SOUTH 18TH ST
                                 FARGO, ND 58103                            Dean Foods North Central, LLC         UNION CONTRACT                                             $               ‐


                                                                                                                                                                                            Page 264 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 265 of 304
                                           Dean Foods Company, et al.
                                                                                           Contract Exhibit

       Multiparty Contract
Item     References (1)                            Counterparty                            Debtor(s)                                     Contract Description       Cure Amounts
                             TEAMSTERS LOCAL 120
7011                         105 N CONKLIN
                             SIOUX FALLS, SD 57103                        Dean Foods North Central, LLC       UNION CONTRACT DATED 08/30/2018                   $              ‐
                             TEAMSTERS LOCAL 17
7012                         7010 BROADWAY, SUITE 200
                             DENVER, CO 80221                             Southern Foods Group, LLC           UNION CONTRACT DATED 01/20/2017                   $              ‐
                             TEAMSTERS LOCAL 17
7013                         7010 BROADWAY, SUITE 200
                             DENVER, CO 80221                             Southern Foods Group, LLC           UNION CONTRACT DATED 02/22/2017                   $              ‐
                             TEAMSTERS LOCAL 455
7014                         10 LAKESIDE LANE SUITE 3A
                             DENVER, CO 80212                             Southern Foods Group, LLC           UNION CONTRACT DATED 12/08/2015                   $              ‐
                             TEAMSTERS LOCAL 455
7015                         10 LAKESIDE LANE SUITE 3A
                             DENVER, CO 80212                             Southern Foods Group, LLC           UNION CONTRACT DATED 03/08/2017                   $              ‐
                             TEAMSTERS LOCAL 528 & 728
7016                         2540 LAKEWOOD AVENUE SOUTHWEST
                             ATLANTA, GA 30315                            Mayfield Dairy Farms, LLC           UNION CONTRACT                                    $              ‐
                             TEAMSTERS LOCAL 662
7017                         1546 MAIN STREET
                             GREEN BAY, WI 54302                          Dean Foods Of Wisconsin, LLC        UNION CONTRACT DATED 07/25/2018                   $              ‐
                             TEAMSTERS LOCAL 728
7018                         2540 LAKEWOOD AVENUE SOUTHWEST
                             ATLANTA, GA 30315                            Mayfield Dairy Farms, LLC           UNION CONTRACT                                    $              ‐
                             TEAMSTERS LOCAL UNION #1035
                             HEALTH SERVICES
7019
                             400 CHAPEL ROAD SUITE 2B
                             SOUTH WINDSOR, CT 06074                      Midwest Ice Cream Company, LLC      UNION CONTRACT DATED 09/01/2017                   $              ‐
                             TEAMSTERS LOCAL UNION #14
7020                         8951 W SAHARA AVE #100
                             LAS VEGAS, NV 89117                          Southern Foods Group, LLC           UNION CONTRACT DATED 10/12/2018                   $              ‐
                             TEAMSTERS LOCAL UNION #2, 17, 190
                             ATTN JIM STONE
7021                         1112 7TH ST S
                             PO BOX 2648
                             GREAT FALLS, MT 59403                        Southern Foods Group, LLC           UNION CONTRACT DATED 04/26/2018                   $              ‐
                             TEAMSTERS LOCAL UNION #2, 17, 190
                             ATTN JIM STONE
7022                         1112 7TH ST S
                             PO BOX 2648
                             GREAT FALLS, MT 59403                        Southern Foods Group, LLC           UNION CONTRACT DATED 10/08/2018                   $              ‐
                             TEAMSTERS LOCAL UNION #245
7023                         1850 EAST DIVISION
                             SPRINGFIELD, MO 65803‐0000                   Southern Foods Group, LLC           UNION CONTRACT DATED 11/17/2017                   $              ‐
                             TEAMSTERS LOCAL UNION #26
                             HEALTH & WELFARE
7024
                             351 NORTH GATE CIRCLE SUITE B
                             NEW CASTLE, PA 16105                         Dean Foods Company                  UNION CONTRACT DATED 10/22/2018                   $              ‐
                             TEAMSTERS LOCAL UNION #29
7025                         12 CEDAR PARK LANE
                             VERONA, VA 24482                             Suiza Dairy Group, LLC              UNION CONTRACT DATED 02/01/2017                   $              ‐
                             TEAMSTERS LOCAL UNION #406
7026                         3315 EASTERN AVE SE
                             GRAND RAPIDS, MI 49508                       Country Fresh, LLC                  UNION CONTRACT DATED 11/10/2017                   $              ‐
                             TEAMSTERS LOCAL UNION #429
7027                         1055 SPRING ST
                             WYOMISSING, PA 19610                         Tuscan/Lehigh Dairies, Inc.         UNION CONTRACT DATED 08/22/2018                   $              ‐
                             TEAMSTERS LOCAL UNION #703
7028                         1333 BUTTERFIELD RD STE 110
                             DOWNERS GROVE, IL 60515                      Dean Dairy Holdings, LLC            UNION CONTRACT DATED 03/19/2019                   $              ‐
                             TEAMSTERS LOCAL UNION #769
7029                         12365 WEST DIXIE HIGHWAY
                             NORTH MIAMI, FL 33161                        Dean Dairy Holdings, LLC            UNION CONTRACT DATED 08/14/2019                   $              ‐
                             TEAMSTERS LOCAL UNION #769
7030                         12365 WEST DIXIE HIGHWAY
                             NORTH MIAMI, FL 33161                        Dean Dairy Holdings, LLC            UNION CONTRACT DATED 08/14/2019                   $              ‐
                             TEAMSTERS LOCAL UNION #992
7031                         10312 REMINGTON DR
                             HAGERSTOWN, MD 21740                         Tuscan/Lehigh Dairies, Inc.         UNION CONTRACT DATED 09/26/2016                   $              ‐
                             TEAMSTERS LOCAL UNION #992
7032                         10312 REMINGTON DR
                             HAGERSTOWN, MD 21740                         Tuscan/Lehigh Dairies, Inc.         UNION CONTRACT DATED 06/27/2019                   $              ‐
                             TEAMSTERS LOCAL UNION 542
7033                         PO BOX 600507
                             SAN DIEGO, CA 92160                          Alta‐Dena Certified Dairy, LLC      UNION CONTRACT DATED 06/27/2018                   $              ‐
                             TEAMSTERS UNION LOCAL #2
                             ATTN JIM STONE
7034                         3345 HARRISON AVE
                             PO BOX 3745
                             BUTTE, MT 59702                              Southern Foods Group, LLC           UNION CONTRACT                                    $              ‐
                             TEAMSTERS UNION LOCAL #7
                             INTL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,
                             WAREHOUSEMEN, AND HELPERS OF AMERICA
7035                         ATTN JOHN ANGLIN
                             3330 MILLER RD
                             KALAMAZOO, MI 49001                          Country Fresh, LLC                  UNION CONTRACT DATED 12/17/2018                   $              ‐
                             TECHNOLOGY FINANCE CORPORATION
                             7077 E. MARILYN ROAD
7036
                             SUITE 125
                             SCOTTSDALE, AZ 85254                         Dean Foods Company                  LEASE: EQUIPMENT DATED 03/29/2019                 $              ‐
                             TECHNOMIC INC
7037                         300 S RIVERSIDE PLAZA
                             CHICAGO, IL 60606                            Dean Foods Company                  LICENSING AGREEMENT DATED 12/28/2015              $              ‐
                             TECHNOMIC INC
7038                         300 S RIVERSIDE PLAZA
                             CHICAGO, IL 60606                            Dean Foods Company                  SERVICE CONTRACT DATED 10/12/2017                 $              ‐




                                                                                                                                                                              Page 265 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 266 of 304
                                                Dean Foods Company, et al.
                                                                                                    Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                                   Debtor(s)                                       Contract Description                                 Cure Amounts
                                 TELERX MARKETING INC
                                 D/B/A C3I SOLUTIONS AN HCL TECHNOLOGIES COMPANY
                                 ATTN JOEL MORSE, PRESIDENT
7039                             401 HORSHAM RD, 2ND FL
                                 HORSHAM, PA 19044                                                                     THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                                                                   Dean Foods Company                  05/17/2018                                                                    $        131,985.69
                                 TELERX MARKETING INC
                                 D/B/A C3I SOLUTIONS AN HCL TECHNOLOGIES COMPANY
                                 ATTN JOEL MORSE, PRESIDENT
7040                             401 HORSHAM RD, 2ND FL
                                 HORSHAM, PA 19044                                                                     THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                                                                   Dean Foods Company                  05/18/2018                                                                    $              ‐
                                 TELERX MARKETING INC
                                 D/B/A C3I SOLUTIONS AN HCL TECHNOLOGIES COMPANY
                                 ATTN JOEL MORSE, PRESIDENT
7041                             401 HORSHAM RD, 2ND FL
                                 HORSHAM, PA 19044                                                                     THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                                                                   Dean Foods Company                  05/24/2018                                                                    $               ‐
                                 TELERX MARKETING INC
                                 D/B/A C3I SOLUTIONS AN HCL TECHNOLOGIES COMPANY
                                 ATTN JOEL MORSE, PRESIDENT
7042                             401 HORSHAM RD, 2ND FL
                                 HORSHAM, PA 19044                                                                     THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                                                                   Dean Foods Company                  05/18/2018                                                                    $              ‐
                                 TELERX MARKETING INC
                                 D/B/A C3I SOLUTIONS AN HCL TECHNOLOGIES COMPANY
                                 ATTN JOEL MORSE, PRESIDENT
7043                             401 HORSHAM RD, 2ND FL
                                 HORSHAM, PA 19044
                                                                                   Dean Foods Company                  THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)         $              ‐
                                 TEMPERANCE FOODS INC
                                 D/B/A FOOD TOWN SUPERMARKET
7044   7044 / 1212
                                 8926 LEWIS AVE
                                 TEMPERANCE, MI 48182                              Country Fresh, LLC                  DISTRIBUTION AGREEMENT DATED 05/01/2011                                       $              ‐
                                 TENNANT SALES AND SERVICE COMPANY
                                 ATTN BARRY KILLIAN, SALES REP
7045
                                 701 N LILAC DR; PO BOX 1452
                                 MINNEAPOLIS, MN 55440‐1452                        Tuscan/Lehigh Dairies, Inc.         MAINTENANCE: EQUIPMENT DATED 10/08/2019                                       $          6,017.21
                                 TENNANT SALES AND SERVICE COMPANY
                                 ATTN BARRY KILLIAN, SALES REP
7046
                                 701 N LILAC DR; PO BOX 1452
                                 MINNEAPOLIS, MN 55440‐1452                        Tuscan/Lehigh Dairies, Inc.         MAINTENANCE: EQUIPMENT                                                        $              ‐
                                 TENNESSEE VALLEY AUTHORITY
                                 ATTN ECONOMIC INVESTMENTS MANAGER
7047                             TVA ECONOMIC DEV
                                 26 CENTURY BLVD, STE 100, OOCP 6D                                                     THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 NASHVILLE, TN 37214                               Dean Dairy Holdings, LLC            10/03/2016                                                                    $              ‐
                                 TENNESSEE VALLEY AUTHORITY
                                 ATTN ECONOMIC INVESTMENTS MANAGER
7048                             TVA ECONOMIC DEV
                                 26 CENTURY BLVD, STE 100, OOCP 6D                                                     THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 NASHVILLE, TN 37214                               Mayfield Dairy Farms, LLC           10/03/2016                                                                    $              ‐
                                 TENNESSEE VALLEY AUTHORITY
                                 ATTN ECONOMIC INVESTMENTS MANAGER
7049                             TVA ECONOMIC DEV
                                 26 CENTURY BLVD, STE 100, OOCP 6D                                                     THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 NASHVILLE, TN 37214                               Suiza Dairy Group, LLC              10/03/2016                                                                    $              ‐
                                 TENNESSEE VALLEY AUTHORITY
                                 ATTN ECONOMIC INVESTMENTS MANAGER
7050                             TVA ECONOMIC DEV
                                 26 CENTURY BLVD, STE 100, OOCP 6D                                                     THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 NASHVILLE, TN 37214                               Mayfield Dairy Farms, LLC           10/03/2016                                                                    $              ‐
                                 TENNESSEE VALLEY AUTHORITY
                                 ATTN ECONOMIC INVESTMENTS MANAGER
7051                             TVA ECONOMIC DEV
                                 26 CENTURY BLVD, STE 100, OOCP 6D                                                     THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 NASHVILLE, TN 37214                               Dean Dairy Holdings, LLC            10/13/2016                                                                    $              ‐
                                 TENNESSEE VALLEY AUTHORITY
                                 ATTN ECONOMIC INVESTMENTS MANAGER
7052                             TVA ECONOMIC DEV
                                 26 CENTURY BLVD, STE 100, OOCP 6D                                                     THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 NASHVILLE, TN 37214                               Suiza Dairy Group, LLC              11/01/2016                                                                    $              ‐
                                 TENNESSEE VALLEY AUTHORITY
                                 ATTN KIRK A KELLEY, DIR CORP CREDIT AND INS
7053   7053 / 5404
                                 400 W SUMMIT HILL DR, WT 4C
                                 KNOXVILLE, TN 37902‐1401                          Dean Foods Company                  LETTER OF CREDIT                                                              $              ‐
                                 TENNESSEE VALLEY AUTHORITY
                                 ATTN SR MGR, POWER CONTRACTS
7054
                                 400 WEST SUMMIT HILL DR, WT 3 D‐K
                                 KNOXVILLE, TN 37902                               Mayfield Dairy Farms, LLC           SERVICE CONTRACT DATED 09/18/2013                                             $              ‐
                                 TENNESSEE VALLEY AUTHORITY
                                 TVA ECONOMIC DEVELOPMENT
7055   7055 / 1361               ATTN ECONOMIC INVESTMENTS MANAGER
                                 26 CENTURY BLVD, STE 100 OCP 6D
                                 NASHVILLE, TN 37214                               Mayfield Dairy Farms, LLC           VENDOR AGREEMENT DATED 10/03/2016                                             $              ‐
                                 TENNESSEE VALLEY AUTHORITY
                                 TVA ECONOMIC DEVELOPMENT
7056   7056 / 1362               ATTN ECONOMIC INVESTMENTS MANAGER
                                 26 CENTURY BLVD, STE 100 OCP 6D
                                 NASHVILLE, TN 37214                               Mayfield Dairy Farms, LLC           VENDOR AGREEMENT DATED 08/30/2019                                             $              ‐
                                 TENNESSEE VALLEY AUTHORITY
                                 TVA ECONOMIC DEVELOPMENT
7057   7057 / 4625               ATTN ECONOMIC INVESTMENTS MANAGER
                                 26 CENTURY BLVD, STE 100 OCP 6D
                                 NASHVILLE, TN 37214                               Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 11/01/2016                                             $              ‐
                                 TENNESSEE VALLEY AUTHORITY
                                 TVA ECONOMIC DEVELOPMENT
7058   7058 / 4626               ATTN ECONOMIC INVESTMENTS MANAGER
                                 26 CENTURY BLVD, STE 100 OCP 6D
                                 NASHVILLE, TN 37214                               Dean Dairy Holdings, LLC            VENDOR AGREEMENT DATED 10/13/2016                                             $              ‐


                                                                                                                                                                                                                    Page 266 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 267 of 304
                                                Dean Foods Company, et al.
                                                                                      Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                     Debtor(s)                                       Contract Description                                 Cure Amounts
                                 TENNESSEE VALLEY AUTHORITY
                                 TVA ECONOMIC DEVELOPMENT
7059   7059 / 4627               ATTN ECONOMIC INVESTMENTS MANAGER
                                 26 CENTURY BLVD, STE 100 OCP 6D
                                 NASHVILLE, TN 37214                 Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 09/03/2019                                             $              ‐
                                 TENNESSEE VALLEY AUTHORITY
                                 TVA ECONOMIC DEVELOPMENT
7060   7060 / 4628               ATTN ECONOMIC INVESTMENTS MANAGER
                                 26 CENTURY BLVD, STE 100 OCP 6D
                                 NASHVILLE, TN 37214                 Dean Dairy Holdings, LLC            VENDOR AGREEMENT DATED 09/03/2019                                             $              ‐
                                 TENNESSEE VALLEY AUTHORITY
                                 TVA ECONOMIC DEVELOPMENT
7061                             ATTN ECONOMIC INVESTMENTS MANAGER
                                 26 CENTURY BLVD, SUITE 100 OCP 6D
                                 NASHVILLE, TN 37214                 Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 09/20/2016                                             $              ‐
                                 TENNESSEE VALLEY AUTHORITY
                                 TVA ECONOMIC DEVELOPMENT
7062                             ATTN ECONOMIC INVESTMENTS MANAGER
                                 26 CENTURY BLVD, SUITE 100 OCP 6D
                                 NASHVILLE, TN 37214                 Mayfield Dairy Farms, LLC           VENDOR AGREEMENT DATED 10/03/2016                                             $              ‐
                                 TENNESSEE VALLEY AUTHORITY
                                 TVA ECONOMIC DEVELOPMENT
7063                             ATTN ECONOMIC INVESTMENTS MANAGER
                                 26 CENTURY BLVD, SUITE 100 OCP 6D
                                 NASHVILLE, TN 37214                 Dean Dairy Holdings, LLC            VENDOR AGREEMENT DATED 09/20/2016                                             $               ‐
                                 TERADATA OPERATIONS INC
                                 ATTN ROBERT T MARY
7064
                                 2835 MIAMI VILLAGE DR
                                 MIAMISBURG, OH 45342                Dean Foods Company                  SERVICE CONTRACT DATED 03/30/2019                                             $              ‐
                                 TERADATA OPERATIONS INC
                                 ATTN ROBERT T MARY
7065
                                 2835 MIAMI VILLAGE DR
                                 MIAMISBURG, OH 45342                Dean Foods Company                  SERVICE CONTRACT DATED 06/30/2009                                             $              ‐
                                 TERADATA OPERATIONS INC
                                 ATTN ROBERT T MARY
7066
                                 2835 MIAMI VILLAGE DR
                                 MIAMISBURG, OH 45342                Dean Foods Company                  SERVICE CONTRACT DATED 06/30/2009                                             $               ‐
                                 TERMINAL PROPERTIES LLC
                                 C/O PROMARK PARTNERS
7067                             ATTN ROBERT KRAVITZ
                                 1390 PICCARD DR, STE 120
                                 ROCKVILLE, MD 20850                 Tuscan/Lehigh Dairies, Inc.         LEASE: BUILDING AND LAND                                                      $              ‐
                                 TERRA RENEWAL SERVICES INC
                                 ATTN TOBY HARTLEROAD
7068
                                 251 O'CONNOR RIDGE BLVD, STE 300
                                 IRVING, TX 75038                    Southern Foods Group, LLC           ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 03/12/2018                             $               ‐
                                 TERRA RENEWAL SERVICES INC
                                 ATTN TOBY HARTLEROAD
7069
                                 251 O'CONNOR RIDGE BLVD, STE 300
                                 IRVING, TX 75038                    Southern Foods Group, LLC           ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 03/12/2018                             $              ‐
                                 TERRA RENEWAL SERVICES INC
                                 ATTN TOBY HARTLEROAD
7070
                                 251 O'CONNOR RIDGE BLVD, STE 300
                                 IRVING, TX 75038                    Southern Foods Group, LLC           ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $               ‐
                                 TERRA RENEWAL SERVICES INC
                                 ATTN TOBY HARTLEROAD
7071
                                 251 O'CONNOR RIDGE BLVD, STE 300
                                 IRVING, TX 75038                    Southern Foods Group, LLC           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)                             $              ‐
                                 TERRA RENEWAL
7072                             15797 STATE HWY 155
                                 DARANELLE, AR 72834                 Mayfield Dairy Farms, LLC           SERVICE CONTRACT DATED 05/02/2014                                             $        111,539.00
                                 TERRA RENEWAL
                                 ATTN MIKE BROOKS
7073
                                 201 S DENVER AVE, 2 FL
                                 RUSSELLVILLE, AR 72811              Dean Foods Company                  ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 12/07/2009                             $               ‐
                                 TERRA RENEWAL
                                 ATTN MIKE BROOKS
7074
                                 201 S DENVER AVE, 2 FL
                                 RUSSELLVILLE, AR 72811              Dean Foods Company                  ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 12/07/2009                             $              ‐
                                 TERRY HOLDINGS LLC
                                 ATTN RICHARD TERRY
7075
                                 9209 LEE ROAD
                                 SMITH STATION, AL 36877             Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 10/12/2018                                     $          1,850.00
                                 TERRY HOLDINGS LLC
                                 ATTN RICHARD TERRY
7076
                                 9209 LEE ROAD
                                 SMITH STATION, AL 36877             Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 03/14/2011                                     $              ‐
                                 TERRY HOLDINGS LLC
                                 ATTN RICHARD TERRY
7077
                                 9209 LEE ROAD
                                 SMITH STATION, AL 36877             Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 10/12/2018                                     $               ‐
                                 TERRY HOLDINGS LLC
                                 ATTN RICHARD TERRY
7078
                                 9209 LEE ROAD
                                 SMITH STATION, AL 36877             Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND                                                      $               ‐
                                 TETRA PAK INC
                                 ATTN MARK TYLER
7079
                                 3300 AIRPORT RD                                                         THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 DENTON, TX 76207                    Garelick Farms, LLC                 06/18/2019                                                                    $         47,996.05
                                 TETRA PAK INC
                                 ATTN MARK TYLER
7080
                                 3300 AIRPORT RD
                                 DENTON, TX 76207                    Suiza Dairy Group, LLC              MAINTENANCE: EQUIPMENT DATED 06/27/2019                                       $              ‐
                                 TETRA PAK INC
                                 ATTN MARK TYLER
7081
                                 3300 AIRPORT RD
                                 DENTON, TX 76207                    Suiza Dairy Group, LLC              MAINTENANCE: EQUIPMENT DATED 05/02/2019                                       $              ‐




                                                                                                                                                                                                      Page 267 of 304
                    Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 268 of 304
                                               Dean Foods Company, et al.
                                                                                                Contract Exhibit

           Multiparty Contract
Item         References (1)                              Counterparty                           Debtor(s)                                         Contract Description                               Cure Amounts
                                   TETRA PAK INC
                                   ATTN MARK TYLER
7082
                                   3300 AIRPORT RD
                                   DENTON, TX 76207                            Suiza Dairy Group, LLC              MAINTENANCE: EQUIPMENT                                                        $              ‐
                                   TEWERS, JACK A.
7083                               ADDRESS ON FILE
                                                                               Alta‐Dena Certified Dairy, LLC      SEVERANCE CONTRACT                                                            $              ‐
                                       TEXAS PREMIUM BEEF
       225 / 349 / 636 / 5227 / 5579 /
7084                                   5376 FM 545
       6711 / 7084
                                       MELISSA, TX 75454                       Dean Foods Company                  CONFIDENTIALITY AGREEMENT                                                     $              ‐
                                       THE HAMMOND FAMILY OF ARIZONA LLC
7085                                   4324 NORTH 40TH STREET
                                       PHOENIX, AZ 85018                       Berkeley Farms, LLC                 LEASE: BUILDING AND LAND DATED 09/02/2016                                     $              ‐
                                       THE NORTH RIVER INSURANCE COMPANY
                                       D/B/A CRUM &FOSTER
7086                                   PROFESSIONAL RISK
                                       101 HUDSON ST, 32DN FL
                                       JERSEY CITY, NJ 07302                   Dean Foods Company                  INSURANCE POLICIES                                                            $              ‐
                                   THE PANTRY INC
                                   ATTN VP MERCHANDISING
7087
                                   305 GREGSON DR
                                   CARY, NC 27511                              Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT                                                            $              ‐
                                   THE WHITEWAVE FOODS COMPANY
7088                               12002 AIRPORT WAY
                                   BROOMFIELD, CO 80021                        Dean Foods Company                  TAX SHARING AGREEMENT                                                         $              ‐
                                   THEOBALD NORTHEAST LLC
                                   ATTN MICHAEL P
7089
                                   665 W 925 S
                                   OREM, UT 84058                              Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 09/07/2016                                     $          3,960.00
                                   THEOBALD NORTHEAST LLC
                                   ATTN MR MICHAEL THEOBALD
7090
                                   665 W 925 S
                                   OREM, UT 84058                              Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 06/26/2019                                     $              ‐
                                   THIELE DAIRY PARTNERSHIP
7091                               85314 516TH AVE
                                   CLEARWATER, NE 68726                        Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                   THIELE DAIRY PARTNERSHIP
7092                               85314 516TH AVE
                                   CLEARWATER, NE 68726                        Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                   THIELE TECHNOLOGIES INC
                                   ATTN CRYSTAL SCHMIT, PROJECT COORDINATOR
7093
                                   315 27TH AVE NE                                                                 FINANCE AGREEMENT (SECURED LENDERS, BONDS, MORTGAGES, ETC.) DATED
                                   MINNEAPOLIS, MN 55418                       Alta‐Dena Certified Dairy, LLC      08/24/2015                                                                    $              ‐
                                   THIELE TECHNOLOGIES INC
                                   ATTN CRYSTAL SCHMIT, PROJECT COORDINATOR
7094
                                   315 27TH AVE NE
                                   MINNEAPOLIS, MN 55418                       Suiza Dairy Group, LLC              CONFIDENTIALITY AGREEMENT                                                     $              ‐
                                   THIELE TECHNOLOGIES
                                   ATTN DARREN SCOTT
7095
                                   1949 E MANNING AVE
                                   REEDLEY, CA 93654                           Suiza Dairy Group, LLC              SERVICE CONTRACT                                                              $              ‐
                                   THIELE TECHNOLOGIES
                                   ATTN JAVIER MERCADO
7096
                                   1949 E MANNING AVE
                                   REEDLEY, CA 93654                           Suiza Dairy Group, LLC              SERVICE CONTRACT                                                              $              ‐
                                   THIELE TECHNOLOGIES
                                   ATTN PAUL JIMENEZ
7097
                                   1949 E MANNING AVE
                                   REEDLEY, CA 93654                           Suiza Dairy Group, LLC              SERVICE CONTRACT                                                              $              ‐
                                   THIELE TECHNOLOGIES
                                   ATTN SCOTT SEVERSIN, SALES
7098
                                   315 27TH AVE NE
                                   MINNEAPOLIS, MN 55418                       Suiza Dairy Group, LLC              PURCHASE CONTRACT DATED 09/30/2013                                            $          8,750.86
                                   THINK LLP
                                   ATTN JEFFREY MORRIS, MANAGING PARTNER
7099
                                   3080 BRISTOL ST, STE 110                                                        THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                   COSTA MESA, CA 92626                        Dean Foods Company                  09/18/2017                                                                    $              ‐
                                   THINKSTEP INC
                                   ATTN JOHN JEWELL
7100
                                   170 MILK ST
                                   BOSTON, MA 02109                            Dean Dairy Holdings, LLC            IT CONTRACT                                                                   $              ‐
                                   THINKSTEP INC
                                   ATTN JOHN JEWELL
7101
                                   170 MILK ST
                                   BOSTON, MA 02109                            Dean Dairy Holdings, LLC            IT CONTRACT DATED 04/20/2017                                                  $              ‐
                                   THINKSTEP INC
                                   ATTN NUNO DA DILVA, DIRECTOR
7102
                                   170 MILK ST
                                   BOSTON, MA 02109                            Dean Foods Company                  SERVICE CONTRACT DATED 05/28/2019                                             $              ‐
                                   THINKSTEP INC
                                   ATTN NUNO DA DILVA, DIRECTOR
7103
                                   170 MILK ST
                                   BOSTON, MA 02109                            Dean Dairy Holdings, LLC            SERVICE CONTRACT DATED 03/11/2015                                             $              ‐
                                   THINKSTEP INC
                                   ATTN NUNO DA DILVA, DIRECTOR
7104
                                   170 MILK ST
                                   BOSTON, MA 02109                            Dean Foods Company                  SERVICE CONTRACT                                                              $              ‐
                                   THINKSTEP INC
                                   ATTN NUNO DA DILVA, DIRECTOR
7105
                                   170 MILK ST
                                   BOSTON, MA 02109                            Dean Dairy Holdings, LLC            SERVICE CONTRACT                                                              $              ‐
                                   THOMAS & BETTS POWER SOLUTIONS LLC
                                   ATTN JEFF WITTMAN, POWER SYSTEMS ENGINEER
7106
                                   525 JUNCTION RD, STE 3200
                                   MADISON, WI 53717                           Dean Foods Company                  SERVICE CONTRACT DATED 03/02/2017                                             $              ‐
                                   THOMAS O. BALTOZER
7107                               149 WEEKS ROAD
                                   SPRINGFIELD CENTER, NY 13468                Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐




                                                                                                                                                                                                                Page 268 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 269 of 304
                                                Dean Foods Company, et al.
                                                                                              Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                             Debtor(s)                                        Contract Description                               Cure Amounts
                                 THOMAS O. BALTOZER
7108                             149 WEEKS ROAD
                                 SPRINGFIELD CENTER, NY 13468                 Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $              ‐
                                 THOMAS OR JANET CLATTERBUCK
7109                             2836 STREET ROUTE 8
                                 WEST WINFIELD, NY 13491                      Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                 THOMAS OR JANET CLATTERBUCK
7110                             2836 STREET ROUTE 8
                                 WEST WINFIELD, NY 13491                      Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                                 THOMAS OR MARYANN PALMER
7111                             10530 Concord Rd.
                                 Union City, PA 16438                         Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 THOMAS OR MARYANN PALMER
7112                             10530 Concord Rd.
                                 Union City, PA 16438                         Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                                 THOMAS PETROLEUM LLC
                                 ATTN CARLA CARDEN, SALES MGR
7113
                                 201 N RUPERT ST
                                 FT WORTH, TX 76107                           Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/07/2019                                            $               ‐
                                 THOMPSON, JASON E
7114                             ADDRESS ON FILE
                                                                              Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 THOMSON REUTERS (MARKETS) LLC
                                 THE THOMSON REUTERS BLDG
7115
                                 3 TIMES SQUARE
                                 NEW YORK, NY 10036                           Dean Foods Company                 SERVICE CONTRACT                                                              $          8,308.41
                                 THOMSON REUTERS (SCIENTIFIC) INC
                                 ATTN KEITH MACGREGOR, EVP
7116
                                 1500 SPRING GARDEN ST, 4TH FL
                                 PHILADELPHIA, PA 19130                       Dean Foods Company                 LICENSING AGREEMENT DATED 10/27/2011                                          $              ‐
                                 THOMSON REUTERS (SCIENTIFIC) INC
                                 ATTN KEITH MACGREGOR, EVP
7117
                                 1500 SPRING GARDEN ST, 4TH FL
                                 PHILADELPHIA, PA 19130                       Dean Foods Company                 IT CONTRACT DATED 08/17/2012                                                  $               ‐
                                 THOMSON REUTERS COMPANY
                                 THE THOMSON REUTERS BLDG
7118
                                 3 TIMES SQ                                                                      THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 NEW YORK, NY 10036                           Dean Foods Company                 05/04/2012                                                                    $               ‐
                                 THORP, SCOTT T
7119                             ADDRESS ON FILE
                                                                              Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 THROCKMORTON JR, CECIL E
7120                             ADDRESS ON FILE
                                                                              Suiza Dairy Group, LLC             SEVERANCE CONTRACT                                                            $               ‐
                                 THUNDER HOLLOW FARM
7121                             9015 WASHINGTON PIKE
                                 PHILADELPHIA, TN 37846                       Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                                 $               ‐
                                 THUNDER HOLLOW FARM
7122                             9015 WASHINGTON PIKE
                                 PHILADELPHIA, TN 37846                       Dean Foods Company                 TRANSPORTATION AGREEMENT                                                      $               ‐
                                 TIAA COMMERCIAL FINANCE (FORMERLY EVERBANK
                                 COMMERCIAL FINANCE, INC.)
7123
                                 10 WATERVIEW BLVD.
                                 PARSIPPANY, NJ 07054                         Dean Foods Company                 FLEET LEASE                                                                   $        104,146.61
                                 TIDAL ENERGY MARKETING US LLC
7124   2480 / 2481 / 7124        1100 LOUISIANA ST
                                 HOUSTON, TX 77002                            Dean Foods Company                 PURCHASE CONTRACT                                                             $               ‐
                                 TIDWELL, DALE
7125                             ADDRESS ON FILE
                                                                              Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $               ‐
                                 TIGER CAT LLC
                                 ATTN CHARLIE KING
7126                             7416 AA HWY
                                 PO BOX 36
                                 ALEXANDRIA, KY 41001‐0036                    Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 07/24/2016                                     $          1,100.00
                                 TIGER DISCOUNT INC
                                 TRUCK STOP
7127                             PO BOX 2140
                                 I‐94 AND EAST BUSINESS 10
                                 DICKINSON, ND 58602                          Dean Foods North Central, LLC      LEASE: BUILDING AND LAND                                                      $               ‐
                                 TIGER INC
                                 ATTN ANTHONY CIANFLONE
7128
                                 357 S MCCASLIN BLVD, STE 200
                                 LOUISVILLE, CO 80027                         Southern Foods Group, LLC          PURCHASE CONTRACT                                                             $         23,639.88
                                 TIGER INC
                                 ATTN ANTHONY CIANFLONE
7129
                                 357 S MCCASLIN BLVD, STE 200
                                 LOUISVILLE, CO 80027                         Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 12/14/2004                                            $               ‐
                                 TIGER INC
                                 ATTN ANTHONY CIANFLONE
7130
                                 357 S MCCASLIN BLVD, STE 200
                                 LOUISVILLE, CO 80027                         Southern Foods Group, LLC          PURCHASE CONTRACT                                                             $              ‐
                                 TIGER INC
                                 ATTN ANTHONY CIANFLONE
7131
                                 357 S MCCASLIN BLVD, STE 200
                                 LOUISVILLE, CO 80027                         Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 12/14/2004                                            $              ‐
                                 TIGER INC
                                 ATTN ANTHONY L CIANFIONE
7132
                                 357 S MCCASLIN BLVD, STE 200
                                 LOUISVILLE, CO 80027                         Southern Foods Group, LLC          PURCHASE CONTRACT DATED 12/14/2004                                            $               ‐
                                 TIGER INC
                                 ATTN ANTHONY L CIANFIONE
7133
                                 4770 BASELINE RD, STE 390
                                 BOULDER, CO 80303                            Southern Foods Group, LLC          PURCHASE CONTRACT DATED 10/18/2019                                            $              ‐
                                 TIGER INC
                                 ATTN ANTHONY L CIANFIONE
7134
                                 4770 BASELINE RD, STE 390
                                 BOULDER, CO 80303                            Southern Foods Group, LLC          PURCHASE CONTRACT DATED 10/18/2019                                            $               ‐




                                                                                                                                                                                                              Page 269 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 270 of 304
                                                Dean Foods Company, et al.
                                                                                     Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                    Debtor(s)                                             Contract Description        Cure Amounts
                                 TIGER INC
                                 ATTN ANTHONY L CIANFIONE
7135
                                 4770 BASELINE RD, STE 390
                                 BOULDER, CO 80303                   Suiza Dairy Group, LLC                     PURCHASE CONTRACT DATED 10/18/2019                  $              ‐
                                 TIGER INC
                                 ATTN RF SMITH, EVP
7136
                                 PO BOX 702437
                                 TULSA, OK 74107                     Suiza Dairy Group, LLC                     PURCHASE CONTRACT DATED 09/25/2014                  $              ‐
                                 TIGHE & BOND INC
                                 ATTN ALAN STRATTON
7137
                                 53 SOUTHAMPTON RD
                                 WESTFIELD, MA 01085‐5308            Friendly'S Manufacturing And Retail, LLC   ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 07/07/2017   $              ‐
                                 TIGHE & BOND INC
                                 ATTN ALAN STRATTON
7138
                                 53 SOUTHAMPTON RD
                                 WESTFIELD, MA 01085‐5308            Friendly'S Manufacturing And Retail, LLC   ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 05/30/2017   $              ‐
                                 TIGHE & BOND INC
                                 ATTN ALAN STRATTON
7139
                                 53 SOUTHAMPTON RD
                                 WESTFIELD, MA 01085‐5308            Friendly'S Manufacturing And Retail, LLC   ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 TIM AND ANDREA SHOWERS
7140                             181 MARKET DRIVE
                                 FREDERICKSBURG, PA 17026            Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 TIM AND ANDREA SHOWERS
7141                             181 MARKET DRIVE
                                 FREDERICKSBURG, PA 17026            Dean Foods Company                         TRANSPORTATION AGREEMENT                            $              ‐
                                 TIM HUTCHISON
7142                             4530 BUSH ROAD
                                 JAMESTOWN, PA 16134                 Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                       $               ‐
                                 TIM HUTCHISON
7143                             4530 BUSH ROAD
                                 JAMESTOWN, PA 16134                 Dean Foods Company                         TRANSPORTATION AGREEMENT                            $              ‐
                                 TIMBERLAN PARTNERS VIII LLP
7144                             7301 OHMS LN, STE 445
                                 MINNEAPOLIS, MN 55439               Dean Foods North Central, LLC              LEASE: BUILDING AND LAND DATED 12/09/2002           $               ‐
                                 TIMBERLAN PARTNERS VIII LLP
7145                             7301 OHMS LN, STE 445
                                 MINNEAPOLIS, MN 55439               Dean Foods North Central, LLC              LEASE: BUILDING AND LAND DATED 12/09/2002           $              ‐
                                 TIMBERLINE CONSULTING, INC.
7146                             333 WEST HAMPDEN AVENUE, #810
                                 ENGLEWOOD, CO 80110                 Dean Foods Company                         LICENSE AGREEMENT DTD 11/11/98                      $              ‐
                                 TIMBERLINE CONSULTING, INC.
7147                             3333 SOUTH BANNOCK #800
                                 ENGLEWOOD, CO 80110                 Dean Foods Company                         LICENSE AGREEMENT DTD 2/9/05                        $              ‐
                                 TIMBRE FARM
7148                             4035 COUNTY 426‐24TH RD
                                 CORNELL, MI 49818                   Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 TIMBRE FARM
7149                             4035 COUNTY 426‐24TH RD
                                 CORNELL, MI 49818                   Dean Foods Company                         TRANSPORTATION AGREEMENT                            $              ‐
                                 TIME DEFINITE SERVICES INC
                                 ATTN MICHAEL SUAREZ
7150
                                 1360 MADELINE LN, STE 300
                                 ELGIN, IL 60124                     Dean Foods Company                         LOGISTICS CONTRACT                                  $         32,739.66
                                 TIMMONS FARMS LTD
7151                             16429 MUNN ROAD
                                 AUBURN TOWNSHIP, OH 44023           Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                       $               ‐
                                 TIMMONS FARMS LTD
7152                             16429 MUNN ROAD
                                 AUBURN TOWNSHIP, OH 44023           Dean Foods Company                         TRANSPORTATION AGREEMENT                            $              ‐
                                 TIMON PERRON TRUCKING INC
                                 ATTN IKE PERRON
7153
                                 410 CAMPBELLSPORT DR
                                 CAMPBELLSPORT, WI 53010‐1940        Dean Dairy Holdings, LLC                   FREIGHT SERVICES AGREEMENT DATED 06/25/2014         $        190,914.21
                                 TINKLER FARMS FFP
7154                             706 LOWER PARADISE ROAD
                                 LITTLE FALLS, NY 13365              Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                       $               ‐
                                 TINKLER FARMS FFP
7155                             706 LOWER PARADISE ROAD
                                 LITTLE FALLS, NY 13365              Dean Foods Company                         TRANSPORTATION AGREEMENT                            $              ‐
                                 TINSEL TOWN INC
7156   7156 / 3567               51 BRIDGE ST
                                 SYLVA, NC 28779                     Dean Foods Company                         LEASE: BUILDING AND LAND DATED 06/12/2018           $              ‐
                                 TISDALE DAIRY FARM
7157                             807 LANCASTER HIGHWAY
                                 LANCASTER, TN 38569                 Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                       $               ‐
                                 TISDALE DAIRY FARM
7158                             807 LANCASTER HIGHWAY
                                 LANCASTER, TN 38569                 Dean Foods Company                         TRANSPORTATION AGREEMENT                            $              ‐
                                 TITUS R BRUBAKER
7159                             530 LIGHT HALL ROAD
                                 FORT PLAIN, NY 13339                Dean Foods Company                         INDEPENDENT PRODUCER CONTRACT                       $              ‐
                                 TITUS R BRUBAKER
7160                             530 LIGHT HALL ROAD
                                 FORT PLAIN, NY 13339                Dean Foods Company                         TRANSPORTATION AGREEMENT                            $              ‐
                                 TMW SYSTEMS INC
7161                             6085 PARKLAND BLVD
                                 MAYFIELD HEIGHTS, OH 44124          Dean Foods Company                         SERVICE CONTRACT                                    $              ‐
                                 TMW SYSTEMS INC
7162                             6085 PARKLAND BLVD
                                 MAYFIELD HEIGHTS, OH 44124          Dean Foods Company                         SERVICE CONTRACT                                    $              ‐
                                 TMW SYSTEMS INC
7163                             6085 PARKLAND BLVD
                                 MAYFIELD HEIGHTS, OH 44124          Dean Foods Company                         SERVICE CONTRACT                                    $              ‐
                                 TMW SYSTEMS
7164                             6085 PARKLAND BLVD
                                 MAYFIELD HEIGHTS, OH 44124          Dean Foods Company                         LICENSING AGREEMENT DATED 04/05/2018                $               ‐
                                 TO THE BONE PRODUCTIONS LLC
7165                             2312 LORENZO DR
                                 LOS ANGELES, CA 90068               Dean Foods Company                         LICENSING AGREEMENT DATED 03/31/2016                $              ‐


                                                                                                                                                                                   Page 270 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 271 of 304
                                                Dean Foods Company, et al.
                                                                                                 Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                                Debtor(s)                                         Contract Description                        Cure Amounts
                                 TOBICO LOGISTICS LLC
                                 ATTN TYLER TOBIN, PRESIDENT
7166
                                 1204 OAK HILL DR
                                 PLANO, TX 75075                                 Dean Dairy Holdings, LLC              LOGISTICS CONTRACT DATED 02/25/2015                                  $         19,300.44
                                 TOBICO LOGISTICS LLC
                                 ATTN TYLER TOBIN, PRESIDENT
7167
                                 1204 OAK HILL DR
                                 PLANO, TX 75075                                 Dean Dairy Holdings, LLC              LOGISTICS CONTRACT DATED 02/25/2015                                  $              ‐
                                 TOBICO TRANSPORTATION LLC
                                 ATTN TYLER TOBIN, OWNER
7168
                                 3825 MAPLE SHADE LN
                                 PLANO, TX 75075                                 Dean Dairy Holdings, LLC              LOGISTICS CONTRACT DATED 11/09/2015                                  $         99,674.08
                                 TODD SMITH
7169                             3356 NEW LIBERTY BIG MEADOW ROAD
                                 KNOBLICK, KY 42154                              Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 TODD SMITH
7170                             3356 NEW LIBERTY BIG MEADOW ROAD
                                 KNOBLICK, KY 42154                              Dean Foods Company                    TRANSPORTATION AGREEMENT                                             $              ‐
                                 TOLBERT S. TILLEY
7171                             176 GAGE ROAD
                                 PHILADELPHIA, TN 37846                          Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 TOLBERT S. TILLEY
7172                             176 GAGE ROAD
                                 PHILADELPHIA, TN 37846                          Dean Foods Company                    TRANSPORTATION AGREEMENT                                             $              ‐
                                 TOLLISON, EDDIE K.
7173                             ADDRESS ON FILE
                                                                                 Dean Foods Company                    PERFORMANCE SHARE UNIT AGREEMENT                                     $              ‐
                                 TOLLISON, EDDIE K.
7174                             ADDRESS ON FILE
                                                                                 Dean Foods Company                    PHANTOM SHARES AGREEMENT                                             $              ‐
                                 TOLLISON, EDDIE K.
7175                             ADDRESS ON FILE
                                                                                 Dean Foods Company                    STOCK OPTION AGREEMENT                                               $              ‐
                                 TONY BORBA DAIRY INC
7176                             23900 E DODDS RD
                                 ESCALON, CA 95320                               Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 10/29/2018                                   $              ‐
                                 TOOMBS BROS. DAIRY
7177                             4042 BUCK MATTHEWS ROAD
                                 COLUMBIA, TN 38401                              Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 TOOMBS BROS. DAIRY
7178                             4042 BUCK MATTHEWS ROAD
                                 COLUMBIA, TN 38401                              Dean Foods Company                    TRANSPORTATION AGREEMENT                                             $              ‐
                                 TOP NOTCH PALLET LLC
                                 ATTN ANDREW THOMLISON, OWNER
7179
                                 9006 BATES RD SE
                                 ALBUQUERQUE, NM 87105                           Dean Dairy Holdings, LLC              SERVICE CONTRACT                                                     $         13,417.49
                                 TOP NOTCH PALLET LLC
                                 ATTN ANDREW THOMLISON, OWNER
7180
                                 9006 BATES RD SE
                                 ALBUQUERQUE, NM 87105                           Dean Dairy Holdings, LLC              THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 04/26/2010   $              ‐
                                 TOPCO ASSOCIATES LLC
                                 ATTN BEN BARBER
7181
                                 7711 GROSS POINT RD
                                 SKOKIE, IL 60077                                Friendly'S Ice Cream Holdings Corp.   VENDOR AGREEMENT DATED 05/21/2005                                    $              ‐
                                 TOPCO ASSOCIATES LLC
                                 ATTN CAITLIN PLANK, MGR REGULATORY COMPLIANCE
7182   7182 / 6639
                                 7711 GROSS POINT RD
                                 SKOKIE, IL 60077                                Dean Foods Company                    LICENSING AGREEMENT DATED 06/09/2015                                 $              ‐
                                 TOPCO ASSOCIATES LLC
                                 ATTN LARRY RIFE
7183
                                 7711 GROSS POINT RD
                                 SKOKIE, IL 60077                                Dean Foods North Central, LLC         CUSTOMER AGREEMENT DATED 08/02/2005                                  $              ‐
                                 TOPCO ASSOCIATES LLC
                                 ATTN TOM HERMES, SR DIR DAIRY/BAKERY/FROZEN
7184
                                 150 NW POINT BLVD
                                 ELK GROVE VILLAGE, IL 60007‐1015                Dean Foods Company                    PURCHASE CONTRACT                                                    $              ‐
                                 TOPCO ASSOCIATES LLC
                                 ATTN TOM HERMES, SR DIR DIARY/BAKERY/FROZEN
7185
                                 150 NW POINT BLD
                                 ELK GROVE VILLAGE, IL 60007‐1015                Dean Foods Company                    CUSTOMER AGREEMENT DATED 02/12/2018                                  $              ‐
                                 TOPCO ASSOCIATES LLC
                                 O/B/O STATER BROS INC
7186   7186 / 6640               ATTN LAUREN HUMPHREYS
                                 150 NW POINT BLVD
                                 ELK GROVE VILLAGE, IL 60007                     Dean Foods Company                    LICENSING AGREEMENT DATED 06/24/2019                                 $              ‐
                                 TOPCO ASSOCIATES LLC
7187                             PO BOX 96002
                                 CHICAGO, IL 60693                               Dean Foods North Central Inc          PURCHASE CONTRACT / PURCHASE ORDER                                   $              ‐
                                 TOPFUEL ENERGY SERVICES LLC
7188                             4952 ADMIRAL PEARY HWY STE 1
                                 EBENSBURG, PA 15931                             Dean Foods Company                    TRANSPORTATION AGREEMENT                                             $         36,454.48
                                 TOPS MARKETS LLC
                                 ATTN VICE PRESIDENT
7189
                                 6363 MAIN ST
                                 WILLIAMSVILLE, NY 14221                         Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 07/01/2006                                   $              ‐
                                 TOPS MARKETS LLC
                                 ATTN VICE PRESIDENT
7190
                                 6363 MAIN ST
                                 WILLIAMSVILLE, NY 14221                         Dean Dairy Holdings, LLC              PURCHASE CONTRACT                                                    $              ‐
                                 TOPS MARKETS LLC
                                 ATTN VICE PRESIDENT
7191
                                 6363 MAIN ST
                                 WILLIAMSVILLE, NY 14221                         Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 12/01/2002                                   $              ‐
                                 TORANA INC
                                 ATTN SMITA GAWANDE, CEO
7192
                                 1200 SUMMER ST, #204
                                 STAMFORD, CT 06905                              Dean Foods Company                    LICENSING AGREEMENT DATED 08/15/2019                                 $              ‐




                                                                                                                                                                                                           Page 271 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 272 of 304
                                                Dean Foods Company, et al.
                                                                                             Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                            Debtor(s)                                     Contract Description        Cure Amounts
                                 TORINGDON OFFICE OWNER LLC
                                 C/O TRINITY CAPITAL ADVISORS
7193                             ATTN ASSET MANAGER
                                 440 S CHURCH ST, STE 800
                                 CHARLOTTE, NC 28202                         Dean Foods Company                 LEASE: BUILDING AND LAND DATED 05/19/2016           $         22,177.75
                                 TORINGDON OFFICE OWNER LLC
                                 C/O TRINITY CAPITAL ADVISORS
7194                             ATTN ASSET MANAGER
                                 440 S CHURCH ST, STE 800
                                 CHARLOTTE, NC 28202                         Dean Foods Company                 LEASE: BUILDING AND LAND DATED 05/19/2016           $              ‐
                                 TORINGDON OFFICE OWNER LLC
                                 C/O TRINITY CAPITAL ADVISORS
7195                             ATTN ASSET MANAGER
                                 440 S CHURCH ST, STE 800
                                 CHARLOTTE, NC 28202                         Dean Foods Company                 LEASE: BUILDING AND LAND DATED 05/19/2016           $              ‐
                                 TOTAL ENERGY RESOURCES LLC
                                 ATTN RYAN M WILLIAMS, DIR ENERGY SALES
7196
                                 120 MARGUERITE DR, STE 201
                                 CRANBERRY TOWNSHIP, PA 16066                Dean Dairy Holdings, LLC           PURCHASE CONTRACT                                   $         12,315.29
                                 TOTAL ENERGY RESOURCES LLC
                                 ATTN RYAN M WILLIAMS, DIR ENERGY SALES
7197
                                 120 MARGUERITE DR, STE 201
                                 CRANBERRY TOWNSHIP, PA 16066                Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 10/15/2015                  $              ‐
                                 TOTAL ENERGY RESOURCES LLC
                                 ATTN RYAN M WILLIAMS, DIR ENERGY SALES
7198
                                 120 MARGUERITE DR, STE 201
                                 CRANBERRY TOWNSHIP, PA 16066                Dean Dairy Holdings, LLC           PURCHASE CONTRACT                                   $              ‐
                                 TOTAL ENERGY RESOURCES LLC
                                 ATTN RYAN M WILLIAMS, DIR ENERGY SALES
7199
                                 120 MARGUERITE DR, STE 201
                                 CRANBERRY TOWNSHIP, PA 16066                Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 10/15/2015                  $              ‐
                                 TOTAL ENERGY RESOURCES LLC
                                 ATTN RYAN M WILLIAMS, DIR ENERGY SALES
7200
                                 120 MARGUERITE DR, STE 201
                                 CRANBERRY TOWNSHIP, PA 16066                Dean Dairy Holdings, LLC           PURCHASE CONTRACT                                   $              ‐
                                 TOTAL ENERGY RESOURCES LLC
                                 ATTN RYAN M WILLIAMS, DIR ENERGY SALES
7201
                                 120 MARGUERITE DR, STE 201
                                 CRANBERRY TOWNSHIP, PA 16066                Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 10/15/2015                  $              ‐
                                 TOTAL ENERGY RESOURCES LLC
                                 ATTN RYAN M WILLIAMS, DIR ENERGY SALES
7202
                                 120 MARGUERITE DR, STE 201
                                 CRANBERRY TOWNSHIP, PA 16066                Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 10/15/2015                  $              ‐
                                 TOTAL ENERGY RESOURCES LLC
                                 ATTN RYAN M WILLIAMS, VP
7203
                                 120 MARGUERITE DR, STE 201
                                 CRANBERRY TOWNSHIP, PA 16066                Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 10/11/2017                  $              ‐
                                 TOTAL LOGISTIC CONTROL LLC
                                 ATTN BRIAN L BRINK, CEO
7204
                                 8300 LOGISTICS DR
                                 ZEELAND, MI 49474                           Midwest Ice Cream Company, LLC     SERVICE CONTRACT DATED 11/08/2007                   $              ‐
                                 TOTAL LOGISTIC CONTROL LLC
                                 ATTN BRIAN L BRINK, CEO
7205
                                 8300 LOGISTICS DR
                                 ZEELAND, MI 49474                           Midwest Ice Cream Company, LLC     SERVICE CONTRACT                                    $              ‐
                                 TOTAL LOGISTIC CONTROL
                                 ATTN BRIAN BRINK, CFO
7206
                                 8300 LOGISTICS DR
                                 ZEELAND, MI 49474                           Midwest Ice Cream Company, LLC     FREIGHT SERVICES AGREEMENT DATED 11/08/2007         $              ‐
                                 TOTAL QUALITY LOGISTICS
                                 ATTN JOSEPH R PELLEGRINO, BUS DEV ANALYST
7207
                                 PO BOX 799
                                 MILFORD, OH 45150                           Dean Dairy Holdings, LLC           LOGISTICS CONTRACT                                  $         86,984.84
                                 TOTALLY COOL INC
                                 38 GWYNNS MILL CT
7208
                                 OWINGS MILLS, MD 21117
                                                                             Dean Dairy Holdings, LLC           LOGISTICS CONTRACT                                  $        162,628.27
                                 TOWN OF BRASELTON
                                 ATTN JENNIFER SCOTT
7209   3568 / 3574 / 7209
                                 PO BOX 306
                                 BRASELTON, GA 30517                         Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 04/20/2007   $         17,422.84
                                 TOWN OF BRASELTON, GA
                                 ATTN JENNIFER SCOTT
7210   3570 / 3572 / 7210
                                 PO BOX 306
                                 BRASELTON, GA 30517                         Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 04/20/2007   $              ‐
                                 TOWN OF BRASELTON, GA
                                 ATTN JENNIFER SCOTT
7211
                                 PO BOX 306
                                 BRASELTON, GA 30517                         Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 TOWN OF BRASELTON, GA
                                 ATTN JENNIFER SCOTT
7212
                                 PO BOX 306
                                 BRASELTON, GA 30517                         Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 08/13/2001   $              ‐
                                 TOYOTA MOTOR CREDIT CORPORATION
7213   7213 / 6310               PO BOX 3457
                                 TORRANCE, CA 90510‐3457                     Dean Dairy Holdings, LLC           LEASE: EQUIPMENT                                    $              ‐
                                 TOYOTA MOTOR CREDIT CORPORATION
7214   7214 / 6311               PO BOX 3457
                                 TORRANCE, CA 90510‐3457                     Suiza Dairy Group, LLC             LEASE: EQUIPMENT DATED 06/24/2005                   $              ‐
                                 TOYOTA MOTOR CREDIT CORPORATION
7215   7215 / 6312               PO BOX 3457
                                 TORRANCE, CA 90510‐3457                     Suiza Dairy Group, LLC             LEASE: EQUIPMENT DATED 08/15/2006                   $              ‐
                                 TRACEGAINS INC
7216                             1333 W 120TH AVE, STE 209
                                 WESTMINSTER, CO 80234                       Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 12/01/2017                   $              ‐
                                 TRACY, TIM E
7217                             ADDRESS ON FILE
                                                                             Dean Foods Company                 PHANTOM SHARES AGREEMENT                            $              ‐




                                                                                                                                                                                   Page 272 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 273 of 304
                                                Dean Foods Company, et al.
                                                                                                   Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                                  Debtor(s)                                      Contract Description               Cure Amounts
                                 TRADER JOE'S COMPANY
                                 ATTN PATRICIA ISLAND, VP MERCHANDISING
7218
                                 PO BOX 5049
                                 MONROVIA, CA 91017                               Dean Dairy Holdings, LLC            CUSTOMER AGREEMENT                                         $              ‐
                                 TRADER JOE'S COMPANY
                                 ATTN STEVEN HAMILTON
7219   7219 / 6641
                                 711 ATLANTIC AVE
                                 BOSTON, MA 01222                                 Dean Foods Company                  LICENSING AGREEMENT DATED 10/09/2018                       $              ‐
                                 TRAMMELL CROW COMPANY
                                 C/O RYDER TRUCK RENTAL INC
7220
                                 11700 NW 101ST RD, STE 1
                                 MIAMI, FL 33178                                  Dean Foods Company                  LEASE: BUILDING AND LAND DATED 03/07/2006                  $              ‐
                                 TRANSERVICE LEASE CORP
                                 ATTN D.M. SCHNEIDER, EVP
7221
                                 5 DAKOTA DR
                                 LAKE SUCCESS, NY 11042‐1188                      Garelick Farms, LLC                 LEASE: EQUIPMENT DATED 02/02/2015                          $          3,455.24
                                 TRANSERVICE LEASE CORP
                                 ATTN D.M. SCHNEIDER, EVP
7222
                                 5 DAKOTA DR
                                 LAKE SUCCESS, NY 11042‐1188                      Dean Foods Company                  LEASE: EQUIPMENT DATED 02/02/2015                          $              ‐
                                 TRANSERVICE LEASE CORP
                                 ATTN D.M. SCHNEIDER, EVP
7223
                                 5 DAKOTA DR
                                 LAKE SUCCESS, NY 11042‐1188                      Garelick Farms, LLC                 LEASE: EQUIPMENT DATED 05/18/2017                          $              ‐
                                 TRANSERVICE LEASE CORP
                                 ATTN D.M. SCHNEIDER, EVP
7224
                                 5 DAKOTA DR
                                 LAKE SUCCESS, NY 11042‐1188                      Garelick Farms, LLC                 LEASE: EQUIPMENT DATED 07/11/2016                          $              ‐
                                 TRANSERVICE LEASE CORP
                                 ATTN D.M. SCHNEIDER, EVP
7225
                                 5 DAKOTA DR
                                 LAKE SUCCESS, NY 11042‐1188                      Garelick Farms, LLC                 LEASE: EQUIPMENT DATED 01/02/2013                          $              ‐
                                 TRANSFORCE INC
                                 ATTN DAVID W BROOME
7226
                                 5520 CHEROKEE AVE, STE 200
                                 ALEXANDRIA, VA 22312                             Dean Dairy Holdings, LLC            EMPLOYMENT AGENCY DATED 08/15/2017                         $         37,865.09
                                 TRANSPORTATION INSURANCE COMPANY
7227   1637 / 1776 / 7227        151 N. FRANKLIN STREET
                                 CHICAGO, IL 60606                                Dean Foods Company                  INSURANCE POLICIES DATED 07/31/2000                        $              ‐
                                 TRANS‐PRO LOGISTIC INC
                                 ATTN DANIEL SONG
7228
                                 407 RUE MCGILL, STE 910
                                 MONTREAL, QC H2Y 2G3                             Dean Dairy Holdings, LLC            LOGISTICS CONTRACT DATED 12/20/2018                        $         44,721.52
                                 TRAVELCENTERS OF AMERICA
                                 ATTN KIRK MATHEWS, SR CATEGORY MGR, RETAIL MKG
7229
                                 24601 CENTER RIDGE RD, STE 200
                                 WESTLAKE, OH 44145                               Dean Dairy Holdings, LLC            PURCHASE CONTRACT                                          $          2,500.00
                                 TRAVELERS CASUALTY AND SURETY CO OF AMERICA
                                 ATTN COLLATERAL PROCESSING
7230   7230 / 5406
                                 ONE TOWER SQ , HO BOND, 7SHS2
                                 HARTFORD, CT 06183                               Dean Foods Company                  LETTER OF CREDIT                                           $              ‐
                                 TRAVELERS INDEMNITY CO, THE
                                 ATTN R THOMAS COFFEY, CCO
7231   7231 / 5405
                                 ONE TOWER SQ ‐ 8MN
                                 HARTFORD, CT 06183                               Suiza Dairy Group, LLC              LETTER OF CREDIT                                           $              ‐
                                 TRAVELERS INSURANCE CO LTD
7232   7232 / 914                PWR HOUSE 7 PAR‐LA‐VILLE RD
                                 HAMILTON, HM11                                   Dean Foods Company                  INSURANCE POLICIES DATED 09/27/2019                        $              ‐
                                 TRAVELERS INSURANCE COMPANY LTD
7233                             POWER HOUSE 7 PAR LA VILLE RD
                                 HAMILTON, HM 11                                  Dean Foods Company                  INSURANCE POLICIES                                         $              ‐
                                 TRAWICK FARMS, INC.
7234                             5773 EAST US 27
                                 MAYO, FL 32066                                   Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 TRAWICK FARMS, INC.
7235                             5773 EAST US 27
                                 MAYO, FL 32066                                   Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $              ‐
                                 TRCP LLC
7236                             PO BOX 57
                                 SPARTANBURG, PA 16434                            Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 TRCP LLC
7237                             PO BOX 57
                                 SPARTANBURG, PA 16434                            Dean Foods Company                  TRANSPORTATION AGREEMENT                                   $              ‐
                                 TREASURE VALLEY MANUFACTURING & RECYCLING INC
                                 C/O DAVE WEITZ
7238
                                 205 W 41ST ST
                                 GARDEN CITY, ID 83606                            Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 06/28/2006                  $              ‐
                                 TREASURE VALLEY MANUFACTURING & RECYCLING INC
                                 C/O DAVE WEITZ
7239
                                 205 W 41ST ST
                                 GARDEN CITY, ID 83606                            Southern Foods Group, LLC           LEASE: BUILDING AND LAND                                   $              ‐
                                 TREASURE VALLEY MANUFACTURING & RECYCLING INC
                                 C/O DAVE WEITZ
7240
                                 205 W 41ST ST
                                 GARDEN CITY, ID 83606                            Southern Foods Group, LLC           LEASE: BUILDING AND LAND                                   $              ‐
                                 TREASURE VALLEY MANUFACTURING & RECYCLING INC
                                 C/O DAVE WEITZ
7241
                                 PO BOX 368
                                 CALDWELL, ID 83606                               Southern Foods Group, LLC           LEASE: BUILDING AND LAND                                   $              ‐
                                 TREE FALLS IN THE WOODS LLC
7242                             RESEARCHING ADDRESS
                                                                                  Dean Foods Company                  LICENSING AGREEMENT                                        $              ‐
                                 TREELINE ENTERPRISES INC
                                 D/B/A SERVICEMASTER OF ALLENTOWN
7243                             ATTN ALLEN LAVOIE
                                 933 CHESTNUT ST
                                 EMMAUS, PA 18049                                 Tuscan/Lehigh Dairies, Inc.         PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/12/2016   $              ‐
                                 TREVOR WESTCOTT
7244                             3296 COULTER RD
                                 CAZENOVIA, NY 13035                              Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                              $              ‐


                                                                                                                                                                                                Page 273 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 274 of 304
                                                Dean Foods Company, et al.
                                                                                              Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                             Debtor(s)                                        Contract Description       Cure Amounts
                                 TREVOR WESTCOTT
7245                             3296 COULTER RD
                                 CAZENOVIA, NY 13035                         Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                 TRIBE & CITIZEN
7246                             54 W 16TH ST 9D
                                 NEW YORK CITY, NY 10011                     Friendly'S Ice Cream Holdings Corp.   SERVICE CONTRACT                                   $         64,750.00
                                 TRILLIUM
7247                             PO BOX 671854
                                 DETROIT, MI 48267‐1854                      Dean Foods Company                    TEMPORARY LABOR ‐ DRIVER AGREEMENT                 $               ‐
                                 TRILOGY DAIRY LP
                                 C/O BOS FAMILY OF COMPANIES
7248                             ATTN AJ BOS, PARTNER
                                 15857 BEAR MOUNTAIN BLVD
                                 BAKERSFIELD, CA 93311                       Alta‐Dena Certified Dairy, LLC        PURCHASE CONTRACT DATED 01/25/2013                 $               ‐
                                 TRILOGY DAIRY LP
                                 C/O BOS FAMILY OF COMPANIES
7249                             ATTN AJ BOS, PARTNER
                                 17661 BEAR MOUNTAIN BLVD
                                 BAKERSFIELD, CA 93311                       Alta‐Dena Certified Dairy, LLC        PURCHASE CONTRACT DATED 04/29/2010                 $               ‐
                                 TRILOGY DAIRY
                                 C/O BOS FAMILY OF COMPANIES
7250                             ATTN AJ BOS, PARTNER
                                 15857 BEAR MOUNTAIN BLVD
                                 BAKERSFIELD, CA 93311                       Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 TRILOGY DAIRY
                                 C/O BOS FAMILY OF COMPANIES
7251                             ATTN AJ BOS, PARTNER
                                 15857 BEAR MOUNTAIN BLVD
                                 BAKERSFIELD, CA 93311                       Dean Foods Company                    TRANSPORTATION AGREEMENT                           $               ‐
                                 TRI‐MAST DAIRIES
7252                             1701 BROWN FOREMAN ROAD
                                 LEBANON, KY 40033                           Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 TRI‐MAST DAIRIES
7253                             1701 BROWN FOREMAN ROAD
                                 LEBANON, KY 40033                           Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                 TRIMBLE MOBILE SOLUTIONS INC
7254                             935 STEWART DRIVE                           Dean Dairy Holdings LLC
                                 SUNNYVALE, CA 94085                         Suiza Dairy Group LLC                 MAINTENANCE: SOFTWARE                              $              ‐
                                 TRIMBLE NAVAGATION LIMITED
7255                             1 CAMBRIDGE CTR, FL 11
                                 CAMBRIDGE, MA 2142                          Dean Foods Company                    SERVICE CONTRACT                                   $               ‐
                                 TRIMBLE NAVAGATION LIMITED
7256                             1 CAMBRIDGE CTR, FL 11                      Dean Dairy Holdings LLC
                                 CAMBRIDGE, MA 2142                          Suiza Dairy Group LLC                 MAINTENANCE: SOFTWARE                              $               ‐
                                 TRIMBLE NAVAGATION LIMITED
7257                             1 CAMBRIDGE CTR, FL 11
                                 CAMBRIDGE, MA 2142                          Dean Foods Company                    SERVICE CONTRACT                                   $               ‐
                                 TRIMBLE NAVIGATION LIMITED
                                 TRIMBLE TRANSPORTATION
7258                             ATTN CHER TESSIER, PROGRAM MGR
                                 4400 BAKER RD
                                 MINNETONKA, MN 55343                        Dean Foods Company                    MAINTENANCE: SOFTWARE DATED 12/11/2018             $        149,980.20
                                 TRINITY GROUP LLC
                                 ATTN JERRY SHEPPARD, TRINITY VAN BORN LLC
7259   7259 / 6004
                                 4624 13 ST
                                 WYANDOTTE, MI 48192                         Country Fresh, LLC                    LEASE: BUILDING AND LAND DATED 02/20/2015          $               ‐
                                 TRINITY GROUP LLC
                                 ATTN JERRY SHEPPARD, TRINITY VAN BORN LLC
7260
                                 4624 13 ST
                                 WYANDOTTE, MI 48192                         Country Fresh, LLC                    LEASE: BUILDING AND LAND DATED 09/03/2014          $              ‐
                                 TRINITY GROUP LLC
                                 TRINITY VAN BORN LLC
7261                             ATTN JERRY SHEPPARD
                                 4624 13TH ST
                                 WYANDOTTE, MI 48192                         Country Fresh, LLC                    LEASE: BUILDING AND LAND DATED 02/01/2014          $               ‐
                                 TRINITY REALTY GROUP LLC
                                 ATTN JERRY SHEPPARD, TRINITY VAN BORN LLC
7262
                                 4624 13 ST
                                 WYANDOTTE, MI 48192                         Country Fresh, LLC                    LEASE: BUILDING AND LAND DATED 09/01/2014          $          8,500.00
                                 TRINITY REALTY GROUP LLC
                                 ATTN JERRY SHEPPARD, TRINITY VAN BORN LLC
7263
                                 4624 13 ST
                                 WYANDOTTE, MI 48192                         Country Fresh, LLC                    LEASE: BUILDING AND LAND DATED 02/01/2014          $               ‐
                                 TRINITY REALTY GROUP LLC
                                 ATTN JERRY SHEPPARD, TRINITY VAN BORN LLC
7264
                                 4624 13 ST
                                 WYANDOTTE, MI 48192                         Country Fresh, LLC                    LEASE: BUILDING AND LAND DATED 07/27/2016          $               ‐
                                 TRIPLE M DAIRY, LLC II
7265                             3252 WEST 500 SOUTH
                                 LA PORTE, IN 46350                          Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 TRIPLE M DAIRY, LLC II
7266                             3252 WEST 500 SOUTH
                                 LA PORTE, IN 46350                          Dean Foods Company                    TRANSPORTATION AGREEMENT                           $               ‐
                                 TRIPLE M DAIRY, LLC
7267                             3252 WEST 500 SOUTH
                                 LA PORTE, IN 46350                          Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $               ‐
                                 TRIPLE M DAIRY, LLC
7268                             3252 WEST 500 SOUTH
                                 LA PORTE, IN 46350                          Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                 TRIPLE R FARMS, LLC
7269                             2685 ATWOOD ROAD
                                 RANDOLPH, NY 14772                          Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $               ‐
                                 TRIPLE R FARMS, LLC
7270                             2685 ATWOOD ROAD
                                 RANDOLPH, NY 14772                          Dean Foods Company                    TRANSPORTATION AGREEMENT                           $               ‐
                                 TRIPLE T DAIRY
7271                             32 TAYLOR DAIRY ROAD
                                 FAYETTEVILLE, TN 37334                      Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐




                                                                                                                                                                                     Page 274 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 275 of 304
                                                Dean Foods Company, et al.
                                                                                                  Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                                 Debtor(s)                                        Contract Description       Cure Amounts
                                 TRIPLE T DAIRY
7272                             32 TAYLOR DAIRY ROAD
                                 FAYETTEVILLE, TN 37334                           Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                 TROPICANA PRODUCT SALES INC
                                 ATTN WILLIAM THOMPSON, VP PRODUCT SALES
7273
                                 555 W MONROE ST
                                 CHICAGO, IL 60661                                Dean Dairy Holdings, LLC              DISTRIBUTION AGREEMENT DATED 08/10/2005            $        624,236.23
                                 TROYER DAIRY
7274                             3798 OLD FREDONIA ROAD
                                 FREDONIA, KY 42411                               Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $               ‐
                                 TROYER DAIRY
7275                             3798 OLD FREDONIA ROAD
                                 FREDONIA, KY 42411                               Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                 TRUCKPRO LLC
                                 ATTN STRATEGIC ACCOUNT MGR
7276
                                 1900 CHARLES BRYAN RD, STE 100
                                 CORDOVA, TN 38016‐5288                           Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 09/18/2019                 $              ‐
                                 TRUDEAU, THOMAS F
7277                             ADDRESS ON FILE
                                                                                  Dean Foods Company                    PHANTOM SHARES AGREEMENT                           $              ‐
                                 TRUMAN ARNOLD COMPANIES
                                 ATTN JOHN RETTIGER, COO
7278
                                 701 S ROBISON RD
                                 TEXARKANA, TX 75504                              Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 06/09/2011                 $              ‐
                                 TULSA GEN DRIVERS WAREHOUSEMEN & HELPERS LOCAL
                                 #523
7279
                                 616 S. MAIN STREET SUITE 109
                                 TULSA, OK 74119                                  Southern Foods Group, LLC             UNION CONTRACT DATED 10/03/2016                    $              ‐
                                 TURMELL, JEFFERY T
7280                             ADDRESS ON FILE
                                                                                  Dean Foods Company                    PHANTOM SHARES AGREEMENT                           $              ‐
                                 TURNER DAIRY LLC
7281                             2843 SPARTA PIKE
                                 LEBANON, TN 37090                                Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 TURNER DAIRY LLC
7282                             2843 SPARTA PIKE
                                 LEBANON, TN 37090                                Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                 TURNER, JIM L.
                                 JLT BEVERAGES LP
7283
                                 5950 SHERRY LANE SUITE 370
                                 DALLAS, TX 75225                                 Dean Foods Company                    RESTRICTED STOCK AWARDS                            $              ‐
                                 TURNER, JIM L.
                                 JLT BEVERAGES LP
7284
                                 5950 SHERRY LANE SUITE 370
                                 DALLAS, TX 75225                                 Dean Foods Company                    RESTRICTED STOCK UNIT AGREEMENT                    $              ‐
                                 TWIN CREEKS FARM LLC
7285                             10128 OLD STATE LINE RD
                                 WATTSBURG, PA 16442‐9006                         Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                      $              ‐
                                 TWIN CREEKS FARM LLC
7286                             10128 OLD STATE LINE RD
                                 WATTSBURG, PA 16442‐9006                         Dean Foods Company                    TRANSPORTATION AGREEMENT                           $              ‐
                                 TWIN EAGLE RESOURCE MANAGEMENT LLC
7287                             75 REMITTANCE DRIVE DEPT 3251
                                 CHICAGO, IL 60675‐3251                           Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 10/30/2018                 $         26,060.12
                                 TWIN EAGLE RESOURCE MANAGEMENT LLC
7288                             75 REMITTANCE DRIVE DEPT 3251
                                 CHICAGO, IL 60675‐3251                           Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 10/22/2018                 $              ‐
                                 TWIN EAGLE RESOURCE MANAGEMENT LLC
7289                             75 REMITTANCE DRIVE DEPT 3251
                                 CHICAGO, IL 60675‐3251                           Suiza Dairy Group, LLC                PURCHASE CONTRACT DATED 10/17/2017                 $              ‐
                                 TWIN EAGLE RESOURCE MANAGEMENT LLC
7290                             75 REMITTANCE DRIVE DEPT 3251
                                 CHICAGO, IL 60675‐3251                           Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 10/17/2017                 $              ‐
                                 TWIN EAGLE RESOURCE MANAGEMENT LLC
7291                             75 REMITTANCE DRIVE DEPT 3251
                                 CHICAGO, IL 60675‐3251                           Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 10/22/2018                 $              ‐
                                 TWIN EAGLE RESOURCE MANAGEMENT LLC
7292                             75 REMITTANCE DRIVE DEPT 3251
                                 CHICAGO, IL 60675‐3251                           Dean Dairy Holdings, LLC              PURCHASE CONTRACT DATED 10/17/2017                 $              ‐
                                 TWIN EAGLE RESOURCE MANAGEMENT LLC
7293                             75 REMITTANCE DRIVE DEPT 3251
                                 CHICAGO, IL 60675‐3251                           Suiza Dairy Group, LLC                PURCHASE CONTRACT DATED 10/17/2017                 $              ‐
                                 TWIN PORTS
7294                             4223 AIRPARK BLVD
                                 DULUTH, MN 55811                                 Dean Foods Company                    SERVICE CONTRACT                                   $              ‐
                                 TWINS TRANSPORT INC & TWINS LOGISTICS
                                 ATTN BRENT SIMMONS, PRESIDENT/OWNER
7295
                                 3377 S 150 E
                                 COLUMBIA CITY, IN 46725‐8780                     Suiza Dairy Group, LLC                LOGISTICS CONTRACT DATED 04/21/2016                $              ‐
                                 TWO RIVERS COFFEE LLC
                                 ATTN MAYER KOENIG
7296
                                 101 KENTILE RD, BLDG 1302
                                 SOUTH PLAINFIELD, NJ 07080                       Dean Foods Company                    TRADEMARK OR IP AGREEMENT DATED 03/16/2017         $              ‐
                                 TWO RIVERS COFFEE LLC
                                 ATTN MAYER KOENIG
7297
                                 101 KENTILE RD, BLDG 1302
                                 SOUTH PLAINFIELD, NJ 07080                       Friendly'S Ice Cream Holdings Corp.   TRADEMARK OR IP AGREEMENT DATED 08/21/2014         $              ‐
                                 TWOGOOD, LUCAS
7298                             ADDRESS ON FILE
                                                                                  Dean Foods Company                    PHANTOM SHARES AGREEMENT                           $               ‐
                                 TWR INVESTMENTS LLC
                                 ATTN GREG WAGNER
7299   7299 / 724
                                 PO BOX 911984
                                 ST GEORGE, UT 84791                              Southern Foods Group, LLC             LEASE: BUILDING AND LAND                           $          9,593.00
                                 TXU ENERGY RETAIL COMPANY LLC
7300   7300 / 4311               PO BOX 650638
                                 DALLAS, TX 75265‐0638                            Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT                                  $           399.85




                                                                                                                                                                                          Page 275 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 276 of 304
                                           Dean Foods Company, et al.
                                                                                      Contract Exhibit

       Multiparty Contract
Item     References (1)                           Counterparty                         Debtor(s)                                     Contract Description               Cure Amounts
                             TXU ENERGY RETAIL COMPANY LP
                             ATTN CONTRACT ADMIN
7301
                             1601 BRYAN ST
                             DALLAS, TX 75201‐5598                    Southern Foods Group, LLC          PURCHASE CONTRACT                                          $              ‐
                             TXU ENERGY RETAIL COMPANY LP
                             ATTN CONTRACT ADMINISTRATION
7302
                             1601 BRYAN ST
                             DALLAS, TX 75201‐5598                    Southern Foods Group, LLC          PURCHASE CONTRACT                                          $              ‐
                             TYCO INTEGRATED SECURITY LLC
                             ATTN GLENN WHEELER
7303
                             2788 FAIRFOREST CLEVEDALE RD
                             SPARTANBURG, SC 29301‐5000               Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 12/11/2017   $              ‐
                             TYLERVALE FARM
7304                         58416 STATE HWY 10
                             SOUTH KORTRIGHT, NY 13842                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $               ‐
                             TYLERVALE FARM
7305                         58416 STATE HWY 10
                             SOUTH KORTRIGHT, NY 13842                Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $               ‐
                             UBER FREIGHT LLC
                             ATTN LEGAL DEPT
7306
                             1455 MARKET ST, 4TH FL
                             SAN FRANCISCO, CA 94103                  Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 06/01/2019                        $          3,734.94
                             UGI ENERGY SERVICES LLC
                             ATTN MICHAEL C GIBBS, VP SALES
7307
                             1 MERIDAN BLVD, STE 2C01
                             WYOMISSING, PA 19610                     Dean Dairy Holdings, LLC           PURCHASE CONTRACT                                          $         13,822.04
                             UGI ENERGY SERVICES LLC
                             ATTN MICHAEL C GIBBS, VP SALES
7308
                             1 MERIDAN BLVD, STE 2C01
                             WYOMISSING, PA 19610                     Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 10/08/2013                         $              ‐
                             UGI ENERGY SERVICES LLC
                             ATTN MICHAEL C GIBBS, VP SALES
7309
                             1 MERIDAN BLVD, STE 2C01
                             WYOMISSING, PA 19610                     Dean Dairy Holdings, LLC           PURCHASE CONTRACT                                          $              ‐
                             UGI ENERGY SERVICES LLC
                             ATTN MICHAEL C GIBBS, VP SALES
7310
                             1 MERIDAN BLVD, STE 2C01
                             WYOMISSING, PA 19610                     Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 10/08/2013                         $              ‐
                             UGI ENERGY SERVICES LLC
                             ATTN MICHAEL C GIBBS, VP SALES
7311
                             1 MERIDAN BLVD, STE 2C01
                             WYOMISSING, PA 19610                     Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 10/29/2017                         $              ‐
                             UGI ENERGY SERVICES LLC
                             ATTN MICHAEL C GIBBS, VP SALES
7312
                             1 MERIDIAN BLVD, STE 2C01
                             WYOMISSING, PA 19610                     Suiza Dairy Group, LLC             PURCHASE CONTRACT                                          $              ‐
                             UGI ENERGY SERVICES LLC
                             ATTN MICHAEL C GIBBS, VP SALES
7313
                             1 MERIDIAN BLVD, STE 2C01
                             WYOMISSING, PA 19610                     Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 10/08/2013                         $              ‐
                             UiPATH INC
                             ATTN CRIS BRATSIS, VP
7314
                             90 PARK AVE, 20TH FL
                             NEW YORK, NY 10016                       Dean Foods Company                 LICENSING AGREEMENT DATED 07/02/2019                       $               ‐
                             UiPATH INC
                             ATTN MIHAI FAUR, CAO & CORP CONTROLLER
7315
                             90 PARK AVE, 20TH FL
                             NEW YORK, NY 10016                       Dean Foods Company                 LICENSING AGREEMENT DATED 07/01/2019                       $              ‐
                             UNDERWOOD, GARY H
7316                         1386 FOSTER MILL DR.
                             LAFAYETTE, GA 30728                      Mayfield Dairy Farms, LLC          LEASE: BUILDING AND LAND                                   $               ‐
                             UNICOLD CORPORATION
7317                         3140 UALENA ST
                             HONOLULU, HI 96819                       Southern Foods Group, LLC          LEASE: BUILDING AND LAND                                   $              ‐
                             UNICOLD CORPORATION
7318                         3140 UALENA ST
                             HONOLULU, HI 96819                       Southern Foods Group, LLC          LEASE: BUILDING AND LAND                                   $              ‐
                             UNICOLD CORPORATION
                             ATTN B YAMAMOTO, SALES MGR
7319
                             3140 UALENA ST
                             HONOLULU, HI 96819                       Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 05/01/2012                  $        553,035.26
                             UNICOLD CORPORATION
                             ATTN B YAMAMOTO, SALES MGR
7320
                             3140 UALENA ST
                             HONOLULU, HI 96819                       Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 05/01/2009                  $              ‐
                             UNICOLD CORPORATION
                             ATTN DARRYL KAWANO
7321
                             3140 UALENA ST
                             HONOLULU, HI 96819                       Southern Foods Group, LLC          STORAGE AGREEMENT                                          $              ‐
                             UNICOLD CORPORATION
                             ATTN DARRYL M KAWANO, GM
7322
                             3140 UALENA ST
                             HONOLULU, HI 96819                       Southern Foods Group, LLC          LEASE: BUILDING AND LAND                                   $               ‐
                             UNICOLD CORPORATION
                             ATTN DARRYL M KAWANO, GM
7323
                             3140 UALENA ST
                             HONOLULU, HI 96819                       Southern Foods Group, LLC          LEASE: BUILDING AND LAND                                   $              ‐
                             UNICOLD CORPORATION
                             ATTN DARRYL M KAWANO, GM
7324
                             3140 UALENA ST
                             HONOLULU, HI 96819                       Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 05/14/2006                  $              ‐
                             UNICOLD CORPORATION
                             ATTN DARRYL M KAWANO, VP & COO
7325
                             3140 UALENA ST
                             HONOLULU, HI 96819                       Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 04/24/2018                  $              ‐
                             UNICOLD CORPORATION
                             C/O STARN O'TOOLE MARCUS & FISHER
7326                         ATTN NORMAN CHENG
                             733 BISHOP ST, STE 1900
                             HONOLULU, HI 96813                       Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 04/24/2018                  $              ‐


                                                                                                                                                                                   Page 276 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 277 of 304
                                                Dean Foods Company, et al.
                                                                                                    Contract Exhibit

            Multiparty Contract
Item          References (1)                           Counterparty                                 Debtor(s)                                      Contract Description               Cure Amounts
                                   UNIFIED GROCERS INC
                                   ATTN CATHERINE PROPER
7327   7327 / 6642
                                   5200 SHEILA ST
                                   COMMERCE, CA 90040                              Dean Foods Company                  LICENSING AGREEMENT DATED 09/21/2017                       $              ‐
                                   UNIFIED GROCERS INC
                                   ATTN DANIEL MURPHY
7328
                                   5200 SHIELA ST
                                   COMMERCE, CA 90040                              Alta‐Dena Certified Dairy, LLC      VENDOR AGREEMENT DATED 06/01/2016                          $              ‐
                                   UNIFIED GROCERS INC
                                   ATTN DANIEL MURPHY, EXECUTIVE VP
7329   7329 / 3973
                                   5200 SHEILA ST
                                   COMMERCE, CA 90040                              Alta‐Dena Certified Dairy, LLC      PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/18/2016   $              ‐
                                   UNILAND PARTNERSHIP OF DELAWARE LP, THE
                                   C/O UNILAND PROPERTY MANAGEMENT CORP
7330                               ATTN DIRECTOR OF PROPERTY MANAGEMENT
                                   100 CORPORATE PKWY, STE 500
                                   AMHERST, NY 14226                               Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 02/21/2014                  $              ‐
                                   UNILAND PARTNERSHIP OF DELAWARE LP, THE
                                   UNIVERSITY CORPORATE CENTRE
7331
                                   100 CORPORATE PKWY, STE 500
                                   AMHERST, NY 14226                               Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 03/07/2017                  $          1,892.00
                                   UNION PACIFIC RAILROAD COMPANY
                                   ATTN: GARY B COLLINS, DIRECTOR REAL ESTATE
7332
                                   1800 FARNAM ST
                                   OMAHA, NE 68102                                 Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 09/03/2003                  $         10,364.99
                                   UNION STORAGE AND TRANSFER COMPANY
                                   ATTN JOHN BERTEL, VP
7333                               PO BOX 2787
                                   4275 MAIN AVE
                                   FARGO, ND 58108                                 Dean Foods North Central, LLC       STORAGE AGREEMENT DATED 01/22/2016                         $            89.78
                                   UNION STORAGE AND TRANSFER COMPANY
                                   ATTN JOHN BERTEL, VP
7334                               PO BOX 2787
                                   4275 MAIN AVE
                                   FARGO, ND 58108                                 Dean Foods North Central, LLC       STORAGE AGREEMENT DATED 06/12/2018                         $              ‐
                                   UNISOURCE WORLDWIDE INC
                                   ATTN SENIOR VP OF PACKAGING
7335   7983 / 7335
                                   1000 ABERNATHY RD NE, BLD 400, STE 1700         Dean Dairy Holdings, LLC
                                   ATLANTA, GA 30328                               Suiza Dairy Group, LLC              PURCHASE CONTRACT DATED 10/19/2015                         $              ‐
                                   UNITED DAIRY BAKERY & FOOD WORKERS LOCAL 386
                                   RWDSU LOCAL 386
7336
                                   3181 EASTERN AVENUE SOUTHEAST
                                   GRAND RAPIDS, MI 49508                          Country Fresh, LLC                  UNION CONTRACT                                             $              ‐
                                   UNITED DAIRY WORKERS LOCAL #201‐A
7337                               RESEARCHING ADDRESS
                                                                                   Dean Dairy Holdings, LLC            UNION CONTRACT                                             $              ‐
                                   UNITED DAIRY WORKERS LOCAL 201
7338                               RESEARCHING ADDRESS
                                                                                   Mayfield Dairy Farms, LLC           UNION CONTRACT DATED 02/08/2019                            $              ‐
                                   UNITED STATES COLD STORAGE INC
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7339   7339 / 7350 / 7366 / 7373
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400            Dean Dairy Holdings, LLC
                                   VOORHEES, NJ 08043                              Suiza Dairy Group, LLC              CONFIDENTIALITY AGREEMENT DATED 10/14/2013                 $              ‐
                                   UNITED STATES COLD STORAGE INC
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7340   7340 / 7351 / 7367 / 7374
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400            Dean Dairy Holdings, LLC
                                   VOORHEES, NJ 08043                              Suiza Dairy Group, LLC              CONFIDENTIALITY AGREEMENT                                  $              ‐
                                   UNITED STATES COLD STORAGE INC
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7341   7341 / 7352 / 7361 / 7375
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC            STORAGE AGREEMENT DATED 07/24/2013                         $              ‐
                                   UNITED STATES COLD STORAGE INC
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7342   7342 / 7353 / 7362 / 7376
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC            STORAGE AGREEMENT                                          $              ‐
                                   UNITED STATES COLD STORAGE INC
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7343   7343 / 7354 / 7363 / 7377
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC            STORAGE AGREEMENT                                          $              ‐
                                   UNITED STATES COLD STORAGE INC
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7344   7344 / 7355 / 7364 / 7378
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC            STORAGE AGREEMENT DATED 07/24/2011                         $              ‐
                                   UNITED STATES COLD STORAGE INC
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7345   7345 / 7356 / 7368 / 7379
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400            Dean Dairy Holdings, LLC
                                   VOORHEES, NJ 08043                              Suiza Dairy Group, LLC              CONFIDENTIALITY AGREEMENT DATED 10/14/2013                 $              ‐
                                   UNITED STATES COLD STORAGE INC
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7346   7346 / 7357 / 7369 / 7380
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC            STORAGE AGREEMENT                                          $              ‐
                                   UNITED STATES COLD STORAGE INC
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7347   7347 / 7358 / 7370 / 7381
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC            STORAGE AGREEMENT                                          $              ‐
                                   UNITED STATES COLD STORAGE INC
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7348   7348 / 7359 / 7371 / 7382
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC            STORAGE AGREEMENT DATED 07/24/2008                         $              ‐
                                   UNITED STATES COLD STORAGE INC
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7349   7349 / 7360 / 7372 / 7383
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC            STORAGE AGREEMENT DATED 06/19/2009                         $              ‐
                                   UNITED STATES COLD STORAGE LLC
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7350   7339 / 7350 / 7366 / 7373
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400            Dean Dairy Holdings, LLC
                                   VOORHEES, NJ 08043                              Suiza Dairy Group, LLC              CONFIDENTIALITY AGREEMENT DATED 10/14/2013                 $              ‐




                                                                                                                                                                                                 Page 277 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 278 of 304
                                                Dean Foods Company, et al.
                                                                                                   Contract Exhibit

            Multiparty Contract
Item          References (1)                           Counterparty                                Debtor(s)                                      Contract Description       Cure Amounts
                                   UNITED STATES COLD STORAGE LLC
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7351   7340 / 7351 / 7367 / 7374
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400            Dean Dairy Holdings, LLC
                                   VOORHEES, NJ 08043                              Suiza Dairy Group, LLC             CONFIDENTIALITY AGREEMENT                          $              ‐
                                   UNITED STATES COLD STORAGE LLC
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7352   7341 / 7352 / 7361 / 7375
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 07/24/2013                 $              ‐
                                   UNITED STATES COLD STORAGE LLC
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7353   7342 / 7353 / 7362 / 7376
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC           STORAGE AGREEMENT                                  $              ‐
                                   UNITED STATES COLD STORAGE LLC
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7354   7343 / 7354 / 7363 / 7377
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC           STORAGE AGREEMENT                                  $              ‐
                                   UNITED STATES COLD STORAGE LLC
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7355   7344 / 7355 / 7364 / 7378
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 07/24/2011                 $              ‐
                                   UNITED STATES COLD STORAGE LLC
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7356   7345 / 7356 / 7368 / 7379
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400            Dean Dairy Holdings, LLC
                                   VOORHEES, NJ 08043                              Suiza Dairy Group, LLC             CONFIDENTIALITY AGREEMENT DATED 10/14/2013         $              ‐
                                   UNITED STATES COLD STORAGE LLC
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7357   7346 / 7357 / 7369 / 7380
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC           STORAGE AGREEMENT                                  $              ‐
                                   UNITED STATES COLD STORAGE LLC
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7358   7347 / 7358 / 7370 / 7381
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC           STORAGE AGREEMENT                                  $              ‐
                                   UNITED STATES COLD STORAGE LLC
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7359   7348 / 7359 / 7371 / 7382
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 07/24/2008                 $              ‐
                                   UNITED STATES COLD STORAGE LLC
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7360   7349 / 7360 / 7372 / 7383
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 06/19/2009                 $              ‐
                                   UNITED STATES COLD STORAGE LP
7361   7341 / 7352 / 7361 / 7375   3300 E PARK ROW
                                   ARLINGTON, TX 76010                             Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 07/24/2013                 $              ‐
                                   UNITED STATES COLD STORAGE LP
7362   7342 / 7353 / 7362 / 7376   3300 E PARK ROW
                                   ARLINGTON, TX 76010                             Dean Dairy Holdings, LLC           STORAGE AGREEMENT                                  $              ‐
                                   UNITED STATES COLD STORAGE LP
7363   7343 / 7354 / 7363 / 7377   3300 E PARK ROW
                                   ARLINGTON, TX 76010                             Dean Dairy Holdings, LLC           STORAGE AGREEMENT                                  $              ‐
                                   UNITED STATES COLD STORAGE LP
7364   7344 / 7355 / 7364 / 7378   3300 E PARK ROW
                                   ARLINGTON, TX 76010                             Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 07/24/2011                 $              ‐
                                   UNITED STATES COLD STORAGE LP
7365                               3300 E PARK ROW
                                   ARLINGTON, TX 76010                             Dean Foods Company                 STORAGE AGREEMENT                                  $              ‐
                                   UNITED STATES COLD STORAGE LP
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7366   7339 / 7350 / 7366 / 7373
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400            Dean Dairy Holdings, LLC
                                   VOORHEES, NJ 08043                              Suiza Dairy Group, LLC             CONFIDENTIALITY AGREEMENT DATED 10/14/2013         $              ‐
                                   UNITED STATES COLD STORAGE LP
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7367   7340 / 7351 / 7367 / 7374
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400            Dean Dairy Holdings, LLC
                                   VOORHEES, NJ 08043                              Suiza Dairy Group, LLC             CONFIDENTIALITY AGREEMENT                          $              ‐
                                   UNITED STATES COLD STORAGE LP
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7368   7345 / 7356 / 7368 / 7379
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400            Dean Dairy Holdings, LLC
                                   VOORHEES, NJ 08043                              Suiza Dairy Group, LLC             CONFIDENTIALITY AGREEMENT DATED 10/14/2013         $              ‐
                                   UNITED STATES COLD STORAGE LP
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7369   7346 / 7357 / 7369 / 7380
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC           STORAGE AGREEMENT                                  $              ‐
                                   UNITED STATES COLD STORAGE LP
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7370   7347 / 7358 / 7370 / 7381
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC           STORAGE AGREEMENT                                  $              ‐
                                   UNITED STATES COLD STORAGE LP
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7371   7348 / 7359 / 7371 / 7382
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 07/24/2008                 $              ‐
                                   UNITED STATES COLD STORAGE LP
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7372   7349 / 7360 / 7372 / 7383
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 06/19/2009                 $              ‐
                                   UNITED STATES COLD STORAGE OF CALIFORNIA
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7373   7339 / 7350 / 7366 / 7373
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400            Dean Dairy Holdings, LLC
                                   VOORHEES, NJ 08043                              Suiza Dairy Group, LLC             CONFIDENTIALITY AGREEMENT DATED 10/14/2013         $              ‐
                                   UNITED STATES COLD STORAGE OF CALIFORNIA
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7374   7340 / 7351 / 7367 / 7374
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400            Dean Dairy Holdings, LLC
                                   VOORHEES, NJ 08043                              Suiza Dairy Group, LLC             CONFIDENTIALITY AGREEMENT                          $              ‐
                                   UNITED STATES COLD STORAGE OF CALIFORNIA
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7375   7341 / 7352 / 7361 / 7375
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC           STORAGE AGREEMENT DATED 07/24/2013                 $              ‐
                                   UNITED STATES COLD STORAGE OF CALIFORNIA
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7376   7342 / 7353 / 7362 / 7376
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC           STORAGE AGREEMENT                                  $              ‐



                                                                                                                                                                                       Page 278 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 279 of 304
                                                Dean Foods Company, et al.
                                                                                                    Contract Exhibit

            Multiparty Contract
Item          References (1)                           Counterparty                                 Debtor(s)                                      Contract Description       Cure Amounts
                                   UNITED STATES COLD STORAGE OF CALIFORNIA
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7377   7343 / 7354 / 7363 / 7377
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC            STORAGE AGREEMENT                                  $              ‐
                                   UNITED STATES COLD STORAGE OF CALIFORNIA
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7378   7344 / 7355 / 7364 / 7378
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC            STORAGE AGREEMENT DATED 07/24/2011                 $              ‐
                                   UNITED STATES COLD STORAGE OF CALIFORNIA
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7379   7345 / 7356 / 7368 / 7379
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400            Dean Dairy Holdings, LLC
                                   VOORHEES, NJ 08043                              Suiza Dairy Group, LLC              CONFIDENTIALITY AGREEMENT DATED 10/14/2013         $              ‐
                                   UNITED STATES COLD STORAGE OF CALIFORNIA
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7380   7346 / 7357 / 7369 / 7380
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC            STORAGE AGREEMENT                                  $              ‐
                                   UNITED STATES COLD STORAGE OF CALIFORNIA
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7381   7347 / 7358 / 7370 / 7381
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC            STORAGE AGREEMENT                                  $              ‐
                                   UNITED STATES COLD STORAGE OF CALIFORNIA
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7382   7348 / 7359 / 7371 / 7382
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC            STORAGE AGREEMENT DATED 07/24/2008                 $              ‐
                                   UNITED STATES COLD STORAGE OF CALIFORNIA
                                   ATTN BARRY OMINSKY, VP CONTROLLER & TREASURER
7383   7349 / 7360 / 7372 / 7383
                                   4 ECHELON PLZ 201 LAUREL RD, STE 400
                                   VOORHEES, NJ 08043                              Dean Dairy Holdings, LLC            STORAGE AGREEMENT DATED 06/19/2009                 $              ‐
                                   UNITED STATES FIDELITY AND GUARANTY CO
                                   ATTN R THOMAS COFFEY, CCO
7384   7384 / 5403
                                   ONE TOWER SQ ‐ 8MN
                                   HARTFORD, CT 06183                              Dean Foods Company                  LETTER OF CREDIT                                   $              ‐
                                   UNITED TRAILER LEASING
7385                               10250 XYLITE ST NE
                                   BLAINE, MN 55449                                Dean Foods North Central, LLC       LEASE: BUILDING AND LAND DATED 04/05/2019          $              ‐
                                   UNIVERSAL PROTECTION SERVICE LP
                                   D/B/A ALLIED UNIVERSAL SECURITY SERVICES
7386                               ATTN HOPE FIELD, VP OF SALES MIDWEST & CANADA
                                   EIGHT TOWER BRIDGE 161 WASHINGTON ST, STE 600
                                   CONSHOHOCKEN, PA 19428                          Country Fresh, LLC                  PROFESSIONAL SERVICE CONTRACT (& TEMPS)            $              ‐
                                   UNIVERSAL PROTECTION SERVICE LP
                                   D/B/A ALLIED UNIVERSAL SECURITY SERVICES
7387                               ATTN HOPE FIELD, VP SALES MIDWEST/CANADA
                                   8 TOWER BRIDGE, 161 WASHINGTON ST, STE 600
                                   CONSHOHOCKEN, PA 19428                          Country Fresh, LLC                  PROFESSIONAL SERVICE CONTRACT (& TEMPS)            $              ‐
                                   UPTOWN CITYPLACE LLC
                                   C/O PARAMENTER REALTY PARTNERS
7388                               ATTN GENERAL MANAGER
                                   2711 N HASKELL AVE, STE 450
                                   DALLAS, TX 75204                                Dean Foods Company                  LEASE: BUILDING AND LAND DATED 10/21/2016          $              ‐
                                   UPTOWN CITYPLACE LLC
                                   C/O PARAMENTER REALTY PARTNERS
7389                               ATTN GENERAL MANAGER
                                   2711 N HASKELL AVE, STE 450
                                   DALLAS, TX 75204                                Dean Foods Company                  LEASE: BUILDING AND LAND DATED 10/21/2016          $              ‐
                                   UPTOWN CITYPLACE LLC
                                   C/O PARAMENTER REALTY PARTNERS
7390   7390 / 1770                 ATTN GENERAL MANAGER
                                   2711 NORTH HASKELL AVE STE 1400
                                   DALLAS, TX 75204                                Dean Foods Company                  LEASE: BUILDING AND LAND DATED 08/15/2018          $              ‐
                                   UPTOWN CITYPLACE LLC
                                   C/O PARAMENTER REALTY PARTNERS
7391                               ATTN GENERAL MANAGER
                                   2711 NORTH HASKELL AVE STE 1400
                                   DALLAS, TX 75204                                Dean Foods Company                  LEASE: BUILDING AND LAND                           $              ‐
                                   U‐RENTAL STORAGE
7392                               635 ENTERPRISE DR
                                   SOMERSET, KY 42501                              Mayfield Dairy Farms, LLC           LEASE: BUILDING AND LAND DATED 06/01/2014          $              ‐
                                   U‐RENTAL STORAGE
                                   ATTN RANDY COLLINS
7393
                                   635 ENTERPRISE DR
                                   SOMERSET, KY 42501                              Mayfield Dairy Farms, LLC           LEASE: BUILDING AND LAND DATED 06/01/2014          $              ‐
                                   US BANCORP EQUIPMENT FINANCE INC
                                   ATTN KIM HAMMOND, MGR
7394
                                   PO BOX 230789
                                   PORTLAND, OR 97281‐0789                         Dean Transportation, Inc.           LEASE: BUILDING AND LAND                           $              ‐
                                   US BANCORP EQUIPMENT FINANCE INC
                                   ATTN KIM HAMMOND, MGR
7395
                                   PO BOX 230789
                                   PORTLAND, OR 97281‐0789                         Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 01/01/2005          $              ‐
                                   US BANCORP EQUIPMENT FINANCE INC
                                   ATTN KIM HAMMOND, MGR
7396
                                   PO BOX 230789
                                   PORTLAND, OR 97281‐0789                         Suiza Dairy Group, LLC              GUARANTEES DATED 01/01/2005                        $              ‐
                                   US BANCORP EQUIPMENT FINANCE INC
                                   ATTN KIM HAMMOND, MGR
7397
                                   PO BOX 230789
                                   PORTLAND, OR 97281‐0789                         Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 07/21/2003          $              ‐
                                   US FOODS INC
                                   ATTN ALEXANDER D RAINE, VP, CORP REAL ESTATE
7398
                                   9399 W HIGGINS RD, STE 600
                                   ROSEMONT, IL 60018                              Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 05/04/2015          $              ‐
                                   US FOODS INC
                                   ATTN DAVID POE, VP OF CATEGORY MANAGEMENT
7399
                                   6133 N RIVER RD, STE 300
                                   ROSEMONT, IL 60018                              Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 03/14/2016                  $              ‐
                                   US FOODS INC
                                   ATTN DAVID POE, VP OF CATEGORY MANAGEMENT
7400
                                   6133 N RIVER RD, STE 300
                                   ROSEMONT, IL 60018                              Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 10/13/2016                  $              ‐


                                                                                                                                                                                        Page 279 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 280 of 304
                                           Dean Foods Company, et al.
                                                                                             Contract Exhibit

       Multiparty Contract
Item     References (1)                            Counterparty                               Debtor(s)                                   Contract Description       Cure Amounts
                             US FOODS INC
                             ATTN DAVID POE, VP OF CATEGORY MANAGEMENT
7401
                             6133 N RIVER RD, STE 300
                             ROSEMONT, IL 60018                              Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 01/03/2017                $              ‐
                             US FOODS INC
                             ATTN DAVID POE, VP OF CATEGORY MANAGEMENT
7402
                             6133 N RIVER RD, STE 300
                             ROSEMONT, IL 60018                              Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 01/31/2017                $              ‐
                             US FOODS INC
                             ATTN DAVID POE, VP OF CATEGORY MANAGEMENT
7403
                             6133 N RIVER RD, STE 300
                             ROSEMONT, IL 60018                              Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 03/09/2017                $              ‐
                             US FOODS INC
                             ATTN DAVID POE, VP OF CATEGORY MANAGEMENT
7404
                             6133 N RIVER RD, STE 300
                             ROSEMONT, IL 60018                              Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 09/04/2017                $              ‐
                             US FOODS INC
                             ATTN DAVID POE, VP OF CATEGORY MANAGEMENT
7405
                             6133 N RIVER RD, STE 300
                             ROSEMONT, IL 60018                              Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 09/26/2017                $              ‐
                             US FOODS INC
                             ATTN DAVID POE, VP OF CATEGORY MANAGEMENT
7406
                             6133 N RIVER RD, STE 300
                             ROSEMONT, IL 60018                              Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 02/05/2018                $              ‐
                             US FOODS INC
                             ATTN DAVID POE, VP OF CATEGORY MANAGEMENT
7407
                             6133 N RIVER RD, STE 300
                             ROSEMONT, IL 60018                              Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 04/20/2018                $              ‐
                             US FOODS INC
                             ATTN DAVID POE, VP OF CATEGORY MANAGEMENT
7408
                             6133 N RIVER RD, STE 300
                             ROSEMONT, IL 60018                              Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 07/26/2018                $              ‐
                             US FOODS INC
                             ATTN DAVID POE, VP OF CATEGORY MANAGEMENT
7409
                             6133 N RIVER RD, STE 300
                             ROSEMONT, IL 60018                              Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 09/11/2019                $              ‐
                             US FOODS INC
                             ATTN KEITH DOUGHERTY, SVP CATEGORY MANAGEMENT
7410                         6133 N RIVER RD, STE 300
                             ROSEMONT, IL 60018
                                                                             Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 05/31/2014                $              ‐
                             US FOODS INC
                             ATTN KEITH DOUGHERTY, SVP OF CATEGORY MGMT
7411
                             6133 N RIVER RD, STE 300
                             ROSEMONT, IL 60018                              Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 08/02/2015                $              ‐
                             US FOODS INC
                             ATTN KEITH DOUGHERTY, SVP ROSEMENT
7412
                             6133 N RIVER RD, STE 300
                             ROSEMONT, IL 60018                              Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 10/30/2015                $              ‐
                             US FOODS INC
                             ATTN KEITH DOUGHERTY, SVP ROSEMENT
7413
                             6133 N RIVER RD, STE 300
                             ROSEMONT, IL 60018                              Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 01/17/2016                $              ‐
                             US FOODS INC
                             ATTN KEITH DOUGHERTY, SVP ROSEMONT
7414
                             6133 N RIVER RD, STE 300
                             ROSEMONT, IL 60018                              Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 05/19/2015                $              ‐
                             US FOODS INC
                             ATTN KEITH DOUGHERTY, SVP ROSEMONT
7415
                             6133 N RIVER RD, STE 300
                             ROSEMONT, IL 60018                              Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 07/23/2015                $              ‐
                             US FOODS INC
                             ATTN KEITH DOUGHERTY, SVP ROSEMONT
7416
                             6133 N RIVER RD, STE 300
                             ROSEMONT, IL 60018                              Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 07/23/2015                $              ‐
                             US FOODS INC
                             ATTN MARK MCNEIL, SVP CATEGORY MGMT
7417
                             6133 N RIVER RD, STE 300
                             ROSEMONT, IL 60018                              Suiza Dairy Group, LLC             VENDOR AGREEMENT                                 $              ‐
                             US FOODS INC
                             ATTN MARK MCNEIL, SVP CATEGORY MGMT
7418
                             6133 N RIVER RD, STE 300
                             ROSEMONT, IL 60018                              Dean Dairy Holdings, LLC           VENDOR AGREEMENT                                 $              ‐
                             US FOODS INC
                             ATTN MARK MCNEIL, SVP CATEGORY MGMT
7419
                             6133 N RIVER RD, STE 300
                             ROSEMONT, IL 60018                              Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 08/27/2013                $              ‐
                             US FOODS INC
                             ATTN MARK MCNEIL, SVP CATEGORY MGMT
7420
                             6133 N RIVER RD, STE 300
                             ROSEMONT, IL 60018                              Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 08/27/2013                $              ‐
                             US FOODS INC
                             ATTN MARK MCNEIL, SVP CATEGORY MGMT
7421
                             6133 N RIVER RD, STE 300
                             ROSEMONT, IL 60018                              Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 10/20/2013                $              ‐
                             US FOODS INC
                             ATTN MARK MCNEIL, SVP CATEGORY MGMT
7422
                             6133 N RIVER RD, STE 300
                             ROSEMONT, IL 60018                              Dean Dairy Holdings, LLC           VENDOR AGREEMENT DATED 10/20/2013                $              ‐
                             US FOODS INC
                             ATTN PURCHASING DEPT
7423
                             9775 PATUXENT WOODS DR
                             COLUMBIA, MD 21046                              Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 03/27/2007                $              ‐
                             US FOODS INC
                             ATTN PURCHASING DEPT
7424
                             9775 PATUXENT WOODS DR
                             COLUMBIA, MD 21046                              Suiza Dairy Group, LLC             VENDOR AGREEMENT DATED 07/01/2012                $              ‐




                                                                                                                                                                               Page 280 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 281 of 304
                                                Dean Foods Company, et al.
                                                                                       Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                     Debtor(s)                                      Contract Description       Cure Amounts
                                 US FOODS INC
                                 ATTN REAL ESTATE DEPT
7425   7425 / 5890
                                 9399 W HIGGINS RD, STE 600
                                 ROSEMONT, IL 60018                   Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 10/31/2017          $              ‐
                                 US FOODS INC
                                 ATTN REAL ESTATE DEPT
7426   7426 / 5891
                                 9399 W HIGGINS RD, STE 600
                                 ROSEMONT, IL 60018                   Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 10/12/2017          $              ‐
                                 US FOODS INC
                                 ATTN REAL ESTATE DEPT
7427   7427 / 5892
                                 9399 W HIGGINS RD, STE 600
                                 ROSEMONT, IL 60018                   Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 11/02/2017          $              ‐
                                 US FOODS INC
                                 ATTN REAL ESTATE DEPT
7428   7428 / 5903
                                 9399 W HIGGINS RD, STE 600
                                 ROSEMONT, IL 60018                   Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 08/27/2013          $              ‐
                                 US FOODS INC
                                 ATTN REAL ESTATE DEPT
7429   7429 / 5904
                                 9399 W HIGGINS RD, STE 600
                                 ROSEMONT, IL 60018                   Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 08/27/2013          $              ‐
                                 US FOODS INC
                                 ATTN REAL ESTATE DEPT
7430
                                 9399 W HIGGINS RD, STE 600
                                 ROSEMONT, IL 60018                   Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND                           $          6,968.30
                                 US FOODS INC
                                 ATTN REAL ESTATE DEPT
7431
                                 9399 W HIGGINS RD, STE 600
                                 ROSEMONT, IL 60018                   Alta‐Dena Certified Dairy, LLC      LEASE: BUILDING AND LAND DATED 05/04/2015          $              ‐
                                 US FOODS INC
                                 ATTN SCOTT HODGSON
7432   7432 / 6643
                                 6133 N RIVER RD
                                 ROSEMONT, IL 60018                   Dean Foods Company                  LICENSING AGREEMENT DATED 09/06/2016               $              ‐
                                 US FOODS INC
                                 F/K/A US FOODSERVICE INC
7433
                                 6133 N RIVER RD, STE 300
                                 ROSEMONT, IL 60018                   Suiza Dairy Group, LLC              VENDOR AGREEMENT                                   $              ‐
                                 US FOODS INC
                                 F/K/A US FOODSERVICE INC
7434
                                 6133 N RIVER RD, STE 300
                                 ROSEMONT, IL 60018                   Dean Dairy Holdings, LLC            VENDOR AGREEMENT                                   $              ‐
                                 US FOODS INC
                                 F/K/A US FOODSERVICE INC
7435
                                 6133 N RIVER RD, STE 300
                                 ROSEMONT, IL 60018                   Suiza Dairy Group, LLC              VENDOR AGREEMENT                                   $              ‐
                                 US FOODS INC
                                 F/K/A US FOODSERVICE INC
7436
                                 6133 N RIVER RD, STE 300
                                 ROSEMONT, IL 60018                   Dean Dairy Holdings, LLC            VENDOR AGREEMENT                                   $              ‐
                                 US FOODS INC
                                 F/K/A US FOODSERVICE INC
7437                             ATTN KEITH DOUGHERTY, SVP ROSEMONT
                                 6133 N RIVER RD, STE 300
                                 ROSEMONT, IL 60018                   Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 02/06/2014                  $              ‐
                                 US FOODS INC
                                 F/K/A US FOODSERVICE INC
7438                             ATTN KEITH DOUGHERTY, SVP ROSEMONT
                                 6133 N RIVER RD, STE 300
                                 ROSEMONT, IL 60018                   Dean Dairy Holdings, LLC            VENDOR AGREEMENT DATED 02/06/2014                  $              ‐
                                 US FOODS INC
                                 F/K/A US FOODSERVICE INC
7439                             ATTN KEITH DOUGHERTY, SVP ROSEMONT
                                 6133 N RIVER RD, STE 300
                                 ROSEMONT, IL 60018                   Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 10/13/2014                  $              ‐
                                 US FOODS INC
                                 F/K/A US FOODSERVICE INC
7440                             ATTN KEITH DOUGHERTY, SVP ROSEMONT
                                 6133 N RIVER RD, STE 300
                                 ROSEMONT, IL 60018                   Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 10/21/2014                  $              ‐
                                 US FOODS INC
                                 F/K/A US FOODSERVICE INC
7441                             ATTN KEITH DOUGHERTY, SVP ROSEMONT
                                 6133 N RIVER RD, STE 300
                                 ROSEMONT, IL 60018                   Suiza Dairy Group, LLC              VENDOR AGREEMENT DATED 10/30/2014                  $              ‐
                                 US FOODSERVICE INC
                                 ATTN SCOTT HODGSON
7442
                                 6133 N RIVER RD
                                 ROSEMONT, IL 60018                   Dean Dairy Holdings, LLC            VENDOR AGREEMENT DATED 06/01/2012                  $              ‐
                                 US FOODSERVICE INC
                                 ATTN SCOTT HODGSON
7443
                                 6133 N RIVER RD
                                 ROSEMONT, IL 60018                   Dean Dairy Holdings, LLC            VENDOR AGREEMENT DATED 03/31/2011                  $              ‐
                                 US FOODSERVICE INC
                                 ATTN SCOTT HODGSON
7444
                                 6133 N RIVER RD
                                 ROSEMONT, IL 60018                   Dean Dairy Holdings, LLC            VENDOR AGREEMENT                                   $              ‐
                                 US FOODSERVICE INC
                                 ATTN SCOTT HODGSON
7445
                                 6133 N RIVER RD
                                 ROSEMONT, IL 60018                   Dean Dairy Holdings, LLC            VENDOR AGREEMENT                                   $              ‐
                                 US FOODSERVICE INC
                                 ATTN SCOTT HODGSON
7446
                                 6133 N RIVER RD
                                 ROSEMONT, IL 60018                   Dean Dairy Holdings, LLC            VENDOR AGREEMENT DATED 10/25/2007                  $              ‐
                                 US FOODSERVICE INC
                                 ATTN SCOTT HODGSON
7447
                                 6133 N RIVER RD
                                 ROSEMONT, IL 60018                   Dean Dairy Holdings, LLC            VENDOR AGREEMENT DATED 05/01/2008                  $              ‐




                                                                                                                                                                            Page 281 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 282 of 304
                                                Dean Foods Company, et al.
                                                                                             Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                             Debtor(s)                                        Contract Description               Cure Amounts
                                 US FOODSERVICE INC
                                 ATTN SCOTT HODGSON
7448
                                 6133 N RIVER RD
                                 ROSEMONT, IL 60018                         Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 05/19/2008                          $              ‐
                                 US FOODSERVICE INC
                                 ATTN SCOTT HODGSON
7449
                                 6133 N RIVER RD
                                 ROSEMONT, IL 60018                         Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 08/28/2008                          $              ‐
                                 US FOODSERVICE INC
                                 ATTN SCOTT HODGSON
7450
                                 6133 N RIVER RD
                                 ROSEMONT, IL 60018                         Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 08/28/2008                          $              ‐
                                 US FOODSERVICE INC
                                 ATTN SCOTT HODGSON
7451
                                 6133 N RIVER RD
                                 ROSEMONT, IL 60018                         Dean Dairy Holdings, LLC              VENDOR AGREEMENT DATED 08/28/2008                          $              ‐
                                 US GOVERNMENT
7452                             RESEARCHING ADDRESS
                                                                            Dean Foods Company                    CUSTOMER AGREEMENT DATED 12/06/2018                        $              ‐
                                 US OIL CO INC ENERGY SERV DIV
                                 ATTN MARK T MORGAN, VP
7453
                                 425 S WASHINGTON ST
                                 COMBINED LOCKS, WI 54113                   Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 04/23/2004                         $              ‐
                                 US OIL CO INC ENERGY SERV DIV
                                 ATTN MARK T MORGAN, VP
7454
                                 425 S WASHINGTON ST
                                 COMBINED LOCKS, WI 54113                   Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 04/23/2004                         $              ‐
                                 US OIL CO INC
                                 ATTN ENERGY SERVICES DIVISION
7455   7921 / 7455
                                 425 S WASHINGTON ST
                                 COMBINED LOCKS, WI 54113                   Friendly'S Ice Cream Holdings Corp.   AGENCY AGREEMENT                                           $              ‐
                                 US OIL CO INC
                                 ATTN MARK T MORGAN, VP
7456
                                 425 S WASHINGTON ST
                                 COMBINED LOCKS, WI 54113                   Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 07/26/2004                         $              ‐
                                 US OIL CO INC
                                 ATTN MARK T MORGAN, VP
7457
                                 425 S WASHINGTON ST
                                 COMBINED LOCKS, WI 54113                   Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 07/26/2004                         $              ‐
                                 US OIL CO INC
                                 ATTN MARK T MORGAN, VP
7458
                                 425 S WASHINGTON ST
                                 COMBINED LOCKS, WI 54113                   Friendly'S Ice Cream Holdings Corp.   PURCHASE CONTRACT DATED 07/26/2004                         $              ‐
                                 USA WASTE OF CALFORNIA INC
                                 D/B/A WASTE MANAGEMENT OF SAN DIEGO
7459                             ATTN CHRIS LUISZER, MJR ACCT MGR
                                 1001 W BRADLEY AVE
                                 SAN DIEGO, CA 92020                        Alta‐Dena Certified Dairy, LLC        PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 04/24/2018   $              ‐
                                 USDA
                                 AGRICULTURAL MKTG SERVICE COMMODITY
                                 PROCUREMENT PROGRAM
7460                             1400 INDEPENDENCE AVE SW
                                 RM 3522‐2, STOP 0239
                                 WASHINGTON, DC 20250‐0239                  Dean Foods Company                    PRE‐PETITION MILK ‐ SMMA PAYMENTS                          $     12,860,643.76
                                 USDA
                                 AGRICULTURAL MKTG SERVICE COMMODITY
                                 PROCUREMENT PROGRAM
7461                             1400 INDEPENDENCE AVE SW
                                 RM 3522‐2, STOP 0239
                                 WASHINGTON, DC 20250‐0239                  Dean Foods Company                    PRE‐PETITION MILK                                          $              ‐
                                 UTAH TRUCK LINES
7462                             7475 W ADAMS RD
                                 MAGNA, UT 84044                            Dean Foods Company                    TRANSPORTATION AGREEMENT                                   $         58,051.30
                                 UTILITIES ANALYSES INC
7463                             450 OLD PEACHTREE RD
                                 ATLANTA, GA 30024                          Dean Foods Company                    SERVICE CONTRACT                                           $              ‐
                                 UTILITY COST MANAGEMENT LLC
                                 ATTN CHRIS WIEHL
7464
                                 1100 W SHAW AVE, STE 126
                                 FRESNO, CA 93711                           Dean Foods Company                    SERVICE CONTRACT                                           $         14,552.40
                                 UTILITY COST MANAGEMENT LLC
                                 ATTN CHRIS WIEHL
7465
                                 1100 W SHAW AVE, STE 126
                                 FRESNO, CA 93711                           Suiza Dairy Group, LLC                SERVICE CONTRACT DATED 08/16/2018                          $              ‐
                                 UTILITY REFUND AGENCY
                                 ATTN GREG STEAGALL, DIRECTOR PROCUREMENT
7466
                                 1151 FREEPORT RD, STE 222
                                 PITTSBURGH, PA 15238                       Suiza Dairy Group, LLC                SERVICE CONTRACT DATED 11/16/2012                          $              ‐
                                 UTILITY REFUND AGENCY
                                 ATTN GREG STEAGALL, DIRECTOR PROCUREMENT
7467
                                 2711 N HASKELL AVE, STE 3400
                                 DALLAS, TX 75204                           Suiza Dairy Group, LLC                SERVICE CONTRACT DATED 08/03/2012                          $              ‐
                                 UTILITY REFUND CORP
7468                             718 CONVENIRY TERRACE
                                 ENGLEWOOD, FL 34224                        Dean Foods Company                    SERVICE CONTRACT DATED 09/21/2009                          $              ‐
                                 UTILITY REFUND CORP
                                 ATTN GREG STEAGALL, DIRECTOR PROCUREMENT
7469
                                 8321 TRICIA PRICE DR, #100
                                 POWELL, OH 43065                           Suiza Dairy Group, LLC                SERVICE CONTRACT DATED 12/10/2009                          $              ‐
                                 UTILITY REFUND CORP
                                 ATTN MATTHEW ALLYN
7470
                                 8321 TRICIA PRICE DR, #100
                                 POWELL, OH 43065                           Suiza Dairy Group, LLC                SERVICE CONTRACT DATED 09/21/2009                          $              ‐
                                 V PUZINO DAIRY INC
                                 ATTN CRAIG PUZINO
7471
                                 111 MALTESE DR
                                 TOTOWA, NJ 07512                           Garelick Farms, LLC                   PURCHASE CONTRACT DATED 08/16/2012                         $              ‐




                                                                                                                                                                                            Page 282 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 283 of 304
                                           Dean Foods Company, et al.
                                                                                 Contract Exhibit

       Multiparty Contract
Item     References (1)                           Counterparty                    Debtor(s)                                     Contract Description               Cure Amounts
                             V PUZINO DAIRY INC
                             ATTN CRAIG PUZINO
7472
                             111 MALTESE DR
                             TOTOWA, NJ 07512                    Garelick Farms, LLC                PURCHASE CONTRACT DATED 08/05/2015                         $              ‐
                             V PUZINO DAIRY INC
                             ATTN CRAIG PUZINO
7473
                             111 MALTESE DR
                             TOTOWA, NJ 07512                    Garelick Farms, LLC                PURCHASE CONTRACT DATED 09/10/2015                         $              ‐
                             V PUZINO DAIRY INC
                             ATTN CRAIG PUZINO
7474
                             111 MALTESE DR
                             TOTOWA, NJ 07512                    Garelick Farms, LLC                PURCHASE CONTRACT                                          $              ‐
                             V PUZINO DAIRY INC
                             ATTN CRAIG PUZINO
7475
                             111 MALTESE DR
                             TOTOWA, NJ 07512                    Garelick Farms, LLC                PURCHASE CONTRACT                                          $              ‐
                             V PUZINO DAIRY INC
                             ATTN CRAIG PUZINO
7476
                             111 MALTESE DR
                             TOTOWA, NJ 07512                    Garelick Farms, LLC                PURCHASE CONTRACT                                          $              ‐
                             VACO DALLAS LLC
                             ATTN CONTRACTS MANAGER
7477
                             5501 VIRGINA WAY, STE 120
                             BRENTWOOD, TN 37027                 Dean Foods Company                 SERVICE CONTRACT DATED 10/07/2019                          $              ‐
                             VALERIE MOTTER
7478                         899 GOODWIN ROAD
                             TITUSVILLE, PA 16354                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                             VALERIE MOTTER
7479                         899 GOODWIN ROAD
                             TITUSVILLE, PA 16354                Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                             VALLEY INDUSTRIAL PARK
                             ATTN CRAIG PUZINO
7480
                             111 MALTESE DR
                             TOTOWA, NJ 07512                    Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND                                   $          2,156.00
                             VALLEY VIEW RETIREMENT COMMUNITY
                             ATTN ADMINISTRATOR
7481
                             4702 E MAIN ST
                             BELLEVILLE, PA 17004                Dean Dairy Holdings, LLC           ENVIRONMENTAL CLEAN‐UP AGREEMENT                           $              ‐
                             VALUE FEED LLC
                             ATTN MARK QUINN, DVM
7482
                             5376 FM 545
                             MELISSA, TX 75454                   Southern Foods Group, LLC          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/10/2010   $               ‐
                             VALUE FEED LLC
                             ATTN MARK QUINN, DVM
7483
                             5376 FM 545
                             MELISSA, TX 75454                   Southern Foods Group, LLC          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/28/2011   $              ‐
                             VALUE FEEDS LLC
                             ATTN MARK QUINN, DVM
7484
                             5376 FM 545
                             MELISSA, TX 75454                   Southern Foods Group, LLC          CUSTOMER AGREEMENT DATED 11/01/2018                        $        116,085.00
                             VALUE FEEDS LLC
                             ATTN MARK QUINN, DVM
7485
                             5376 FM 545
                             MELISSA, TX 75454                   Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 11/01/2018                  $              ‐
                             VALUE FEEDS LLC
                             ATTN MARK QUINN, DVM
7486
                             5376 FM 545
                             MELISSA, TX 75454                   Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 06/28/2013                  $              ‐
                             VALUE FEEDS LLC
                             ATTN MARK QUINN, DVM
7487
                             5376 FM 545
                             MELISSA, TX 75454                   Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 06/28/2013                  $               ‐
                             VALUE FEEDS LLC
                             ATTN MARK QUINN, DVM
7488
                             5376 FM 545
                             MELISSA, TX 75454                   Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS)                    $              ‐
                             VALUE FEEDS LLC
                             ATTN MARK QUINN, DVM
7489
                             5376 FM 545
                             MELISSA, TX 75454                   Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS)                    $              ‐
                             VALUE FEEDS LLC
                             ATTN MARK QUINN, DVM
7490
                             5376 FM 545
                             MELISSA, TX 75454                   Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS)                    $              ‐
                             VALUE FEEDS LLC
                             ATTN MARK QUINN, DVM
7491
                             5376 FM 545
                             MELISSA, TX 75454                   Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS)                    $              ‐
                             VALUE FEEDS LLC
                             ATTN MARK QUINN, DVM
7492
                             5376 FM 545
                             MELISSA, TX 75454                   Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS)                    $               ‐
                             VALUE FEEDS LLC
                             ATTN MARK QUINN, DVM
7493
                             5376 FM 545
                             MELISSA, TX 75454                   Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS)                    $              ‐
                             VALUE FEEDS LLC
                             ATTN MARK QUINN, DVM
7494
                             5376 FM 545
                             MELISSA, TX 75454                   Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS)                    $               ‐
                             VALUE FEEDS LLC
                             ATTN MARK QUINN, DVM
7495
                             5376 FM 545
                             MELISSA, TX 75454                   Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS)                    $              ‐
                             VALUE FEEDS LLC
                             ATTN MARK QUINN, DVM
7496
                             5376 FM 545
                             MELISSA, TX 75454                   Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/06/2015   $              ‐




                                                                                                                                                                              Page 283 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 284 of 304
                                                Dean Foods Company, et al.
                                                                                    Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                    Debtor(s)                                       Contract Description                        Cure Amounts
                                 VALUE FEEDS LLC
                                 ATTN MARK QUINN, DVM
7497
                                 5376 FM 545
                                 MELISSA, TX 75454                 Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 06/28/2013                            $              ‐
                                 VALUE FEEDS LLC
                                 ATTN MARK QUINN, DVM
7498
                                 5376 FM 545
                                 MELISSA, TX 75454                 Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 06/25/2013                            $              ‐
                                 VALUE FEEDS LLC
                                 ATTN MARK QUINN, DVM
7499
                                 5376 FM 545
                                 MELISSA, TX 75454                 Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/01/2018             $              ‐
                                 VALUE FEEDS LLC
                                 ATTN MARK QUINN, DVM
7500
                                 5376 FM 545
                                 MELISSA, TX 75454                 Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/01/2018             $              ‐
                                 VALUE FEEDS LLC
                                 ATTN MARK QUINN, DVM
7501
                                 5376 FM 545
                                 MELISSA, TX 75454                 Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/28/2013             $              ‐
                                 VALUE FEEDS LLC
                                 ATTN MARK QUINN, DVM
7502
                                 5376 FM 545
                                 MELISSA, TX 75454                 Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 06/25/2013                            $              ‐
                                 VALUE FEEDS LLC
                                 ATTN MARK QUINN, DVM
7503
                                 5376 FM 545
                                 MELISSA, TX 75454                 Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/25/2013             $              ‐
                                 VALUE FEEDS LLC
                                 ATTN MARK QUINN, DVM
7504
                                 5376 FM 545
                                 MELISSA, TX 75454                 Southern Foods Group, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/25/2013             $              ‐
                                 VALUE FEEDS LLC
                                 ATTN MARK QUINN, DVM
7505
                                 5376 FM 545
                                 MELISSA, TX 75454                 Southern Foods Group, LLC           SHARED SERVICES AGREEMENT DATED 06/10/2010                           $              ‐
                                 VALUE FEEDS LLC
                                 ATTN MARK QUINN, DVM
7506
                                 5376 FM 545
                                 MELISSA, TX 75454                 Southern Foods Group, LLC           SHARED SERVICES AGREEMENT DATED 12/12/2011                           $              ‐
                                 VALUE FEEDS LLC
                                 ATTN MARK QUINN, DVM
7507
                                 5376 FM 545
                                 MELISSA, TX 75454                 Southern Foods Group, LLC           SHARED SERVICES AGREEMENT DATED 11/28/2011                           $              ‐
                                 VALUE FEEDS LLC
                                 ATTN MARK QUINN, DVM
7508
                                 5376 FM 545
                                 MELISSA, TX 75454                 Suiza Dairy Group, LLC              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/06/2015             $              ‐
                                 VALUE FEEDS LLC
                                 ATTN MARK QUINN, DVM
7509
                                 5376 FM 545
                                 MELISSA, TX 75454                 Southern Foods Group, LLC           SHARED SERVICES AGREEMENT DATED 06/10/2010                           $              ‐
                                 VALUE FEEDS
                                 ATTN MARK QUINN, DVM
7510
                                 5376 FM 545
                                 MELISSA, TX 75454                 Southern Foods Group, LLC           LEASE: BUILDING AND LAND                                             $              ‐
                                 VALUEOPTIONS OF CALIFORNIA INC
                                 C/O BEACON HEALTH OPTIONS INC
7511   7511 / 697                ATTN GENERAL COUNSEL
                                 200 STATE ST, STE 302
                                 BOSTON, MA 02109                  Dean Foods Company                  THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/15/2019   $              ‐
                                 VALUEOPTIONS OF CALIFORNIA INC
                                 C/O BEACON HEALTH OPTIONS INC
7512   7512 / 698                ATTN GENERAL COUNSEL
                                 200 STATE ST, STE 302
                                 BOSTON, MA 02109                  Dean Foods Company                  EMPLOYEE BENEFIT PLANS DATED 09/20/2019                              $              ‐
                                 VAN ACRES FARM, LLC
7513                             2750 COUNTY HIGHWAY 31
                                 CHERRY VALLEY, NY 13320           Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 VAN ACRES FARM, LLC
7514                             2750 COUNTY HIGHWAY 31
                                 CHERRY VALLEY, NY 13320           Dean Foods Company                  TRANSPORTATION AGREEMENT                                             $              ‐
                                 VANDER POEL, PETE
7515                             19493 ROAD 140TH
                                 TULARE, CA 93274                  Alta‐Dena Certified Dairy, LLC      PURCHASE CONTRACT DATED 04/12/2002                                   $              ‐
                                 VANDY, FRANK R
7516                             ADDRESS ON FILE
                                                                   Dean Foods Company                  PHANTOM SHARES AGREEMENT                                             $              ‐
                                 VANGARD SYSTEMS USA
7517                             913 RIDGEBROOK ROAD SUITE 104
                                 SPARKS, MD 21152                  Southern Foods Group, LLC           THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 08/02/2011   $              ‐
                                 VANGUARD DAIRY PRODUCTS INC
                                 ATTN GREG STEPHENS
7518
                                 1036 42 ST SOUTH
                                 BIRMINGHAM, 35222                 Mayfield Dairy Farms, LLC           SERVICE CONTRACT                                                     $              ‐
                                 VANGUARD DAIRY PRODUCTS INC
                                 ATTN GREG STEPHENS
7519   7523 / 7519
                                 1036 42 ST SOUTH
                                 BIRMINGHAM, AL 35222              Mayfield Dairy Farms, LLC           ENVIRONMENTAL CLEAN‐UP AGREEMENT                                     $              ‐
                                 VANGUARD DAIRY PRODUCTS INC
                                 ATTN GREG STEPHENS
7520   7524 / 7520
                                 1036 42 ST SOUTH
                                 BIRMINGHAM, AL 35222              Mayfield Dairy Farms, LLC           ENVIRONMENTAL CLEAN‐UP AGREEMENT                                     $              ‐
                                 VANGUARD DAIRY PRODUCTS INC
                                 ATTN GREG STEPHENS
7521
                                 1036 42 ST SOUTH
                                 BIRMINGHAM, AL 35222              Mayfield Dairy Farms, LLC           SERVICE CONTRACT                                                     $              ‐




                                                                                                                                                                                          Page 284 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 285 of 304
                                                Dean Foods Company, et al.
                                                                                         Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                         Debtor(s)                                     Contract Description         Cure Amounts
                                 VANGUARD ENVIRONMENTAL GROUP INC
                                 ATTN JIMMY MULVANEY
7522   7522 / 6657
                                 700 27TH ST S
                                 BIRMINGHAM, AL 35233                    Dean Dairy Holdings, LLC           ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC
                                 ATTN JIMMY MULVANEY
7523   7523 / 7519
                                 700 27TH ST S
                                 BIRMINGHAM, AL 35233                    Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC
                                 ATTN JIMMY MULVANEY
7524   7524 / 7520
                                 700 27TH ST S
                                 BIRMINGHAM, AL 35233                    Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC
                                 ATTN JIMMY MULVANEY
7525
                                 700 27TH ST S
                                 BIRMINGHAM, AL 35233                    Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC
                                 ATTN JIMMY MULVANEY
7526
                                 700 27TH ST S
                                 BIRMINGHAM, AL 35233                    Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC
                                 ATTN JIMMY MULVANEY
7527
                                 700 27TH ST S
                                 BIRMINGHAM, AL 35233                    Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC
                                 ATTN JIMMY MULVANEY
7528
                                 700 27TH ST S
                                 BIRMINGHAM, AL 35233                    Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC
                                 ATTN JIMMY MULVANEY
7529
                                 700 27TH ST S
                                 BIRMINGHAM, AL 35233                    Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC
                                 ATTN JIMMY MULVANEY
7530
                                 700 27TH ST S
                                 BIRMINGHAM, AL 35233                    Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 07/31/2017   $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC
                                 ATTN JIMMY MULVANEY
7531
                                 700 27TH ST S
                                 BIRMINGHAM, AL 35233                    Dean Dairy Holdings, LLC           ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC
                                 ATTN JIMMY MULVANEY
7532
                                 700 27TH ST S
                                 BIRMINGHAM, AL 35233                    Dean Dairy Holdings, LLC           ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC, THE
                                 ATTN ED BECKER
7533   7533 / 6656
                                 700 27TH PL S
                                 BIRMINGHAM, AL 35233                    Dean Dairy Holdings, LLC           ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC, THE
                                 ATTN ED BECKER
7534
                                 700 27TH PL S
                                 BIRMINGHAM, AL 35233                    Dean Dairy Holdings, LLC           ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC, THE
                                 ATTN ED BECKER
7535
                                 700 27TH PL S
                                 BIRMINGHAM, AL 35233                    Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC, THE
                                 ATTN ED BECKER, PE
7536
                                 1036 42ND ST S
                                 BIRMINGHAM, AL 35222                    Dean Dairy Holdings, LLC           ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC, THE
                                 ATTN ED BECKER, PE
7537
                                 1036 42ND ST S
                                 BIRMINGHAM, AL 35222                    Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC, THE
                                 ATTN ED BECKER, PE
7538
                                 1036 42ND ST S
                                 BIRMINGHAM, AL 35222                    Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC, THE
                                 ATTN ED BECKER, PE
7539
                                 1036 42ND ST S
                                 BIRMINGHAM, AL 35222                    Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC, THE
                                 ATTN ED BECKER, PE
7540
                                 1036 42ND ST S
                                 BIRMINGHAM, AL 35222                    Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC, THE
                                 ATTN ED BECKER, PE
7541
                                 1036 42ND ST S
                                 BIRMINGHAM, AL 35222                    Dean Dairy Holdings, LLC           ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC, THE
                                 ATTN ED BECKER, PE
7542
                                 1036 42ND ST S
                                 BIRMINGHAM, AL 35222                    Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 10/11/2011   $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC, THE
                                 ATTN GREG STEPHENS
7543
                                 1036 42ND ST SOUTH
                                 BIRMINGHAM, AL 35222                    Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC, THE
                                 ATTN GREG STEPHENS
7544
                                 1036 42ND ST SOUTH
                                 BIRMINGHAM, AL 35222                    Mayfield Dairy Farms, LLC          ENVIRONMENTAL CLEAN‐UP AGREEMENT                    $              ‐
                                 VANGUARD ENVIRONMENTAL GROUP INC, THE
                                 ATTN GREG STEPHENS
7545
                                 1036 42ND ST SOUTH
                                 BIRMINGHAM, AL 35222                    Mayfield Dairy Farms, LLC          SERVICE CONTRACT DATED 03/28/2003                   $              ‐




                                                                                                                                                                              Page 285 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 286 of 304
                                                Dean Foods Company, et al.
                                                                                                 Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                                 Debtor(s)                                       Contract Description                                 Cure Amounts
                                 VANGUARD ENVIRONMENTAL GROUP INC, THE
                                 C/O JIM WILSON
7546                             ATTN G GREGORY STEPHENS
                                 1036 42ND ST S
                                 BIRMINGHAM, AL 35222                           Dean Dairy Holdings, LLC            ENVIRONMENTAL CLEAN‐UP AGREEMENT                                              $              ‐
                                 VANHOOSER DAIRY
                                 ATTN KEVIN VANHOOSER
7547
                                 3400 OSTELLA ROAD
                                 CORNERSVILLE, TN 37047                         Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 VANHOOSER DAIRY
                                 ATTN KEVIN VANHOOSER
7548
                                 3400 OSTELLA ROAD
                                 CORNERSVILLE, TN 37047                         Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 VANITY PROJECT LLC, THE
7549                             875 AVENUE OF THE AMERICAS                                                         THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 NEW YORK, NY 10001                             Dean Foods Company                  05/09/2019                                                                    $              ‐
                                 VAN'S SANITATION INC
                                 ATTN SCOTT VANDERSLUIS, PRES
7550
                                 1553 18TH ST SW
                                 LE MARS, IA 51031                              Dean Foods North Central, LLC       THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 03/31/2016            $          7,096.75
                                 VAN'S SANITATION INC
                                 ATTN SCOTT VANDERSLUIS, PRES
7551
                                 1553 18TH ST SW
                                 LE MARS, IA 51031                              Dean Foods North Central, LLC       THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 10/29/2015            $              ‐
                                 VAN'S SANITATION INC
                                 ATTN SCOTT VANDERSLUIS, PRES
7552
                                 1553 18TH ST SW
                                 LE MARS, IA 51031                              Dean Foods North Central, LLC       THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 03/31/2016            $              ‐
                                 VASILOPOULOS, DANIELLE S
7553                             ADDRESS ON FILE
                                                                                Garelick Farms, LLC                 SEVERANCE CONTRACT                                                            $              ‐
                                 VBA DAIRY
7554                             238 COUNTY ROAD 401
                                 MADISONVILLE, TN 37354                         Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 VBA DAIRY
7555                             238 COUNTY ROAD 401
                                 MADISONVILLE, TN 37354                         Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $               ‐
                                 VDF FUTURECEUTICALS INC
                                 ATTN JOHN HUNTER, EXEC VP
7556
                                 2692 N STATE RT 1‐17
                                 MOMENCE, IL 60954                              Uncle Matt'S Organic, Inc.          LICENSING AGREEMENT DATED 10/25/2019                                          $              ‐
                                 VELOCITY THE GREATEST PHONE COMPANY EVER INC
7557   7557 / 5823               7130 SPRING MEADOWS WEST
                                 HOLLAND, OH 43528                              Dean Foods Company                  SERVICE CONTRACT DATED 08/09/2018                                             $               ‐
                                 VELOCITY THE GREATEST PHONE COMPANY EVER INC
                                 ATTN GENERAL COUNSEL
7558
                                 7130 SPRING MEADOWS WEST
                                 HOLLAND, OH 43528                              Dean Foods Company                  SERVICE CONTRACT DATED 01/28/2019                                             $              ‐
                                 VELOCITY THE GREATEST PHONE COMPANY EVER INC
                                 ATTN GENERAL COUNSEL
7559
                                 7130 SPRING MEADOWS WEST
                                 HOLLAND, OH 43528                              Dean Foods Company                  SERVICE CONTRACT DATED 11/29/2018                                             $              ‐
                                 VELOCITY THE GREATEST PHONE COMPANY EVER INC
                                 ATTN GENERAL COUNSEL
7560
                                 7130 SPRING MEADOWS WEST
                                 HOLLAND, OH 43528                              Dean Foods Company                  SERVICE CONTRACT DATED 03/13/2019                                             $              ‐
                                 VELOCITY THE GREATEST PHONE COMPANY EVER INC
                                 ATTN GENERAL COUNSEL
7561
                                 7130 SPRING MEADOWS WEST
                                 HOLLAND, OH 43528                              Dean Foods Company                  SERVICE CONTRACT DATED 04/09/2019                                             $              ‐
                                 VELOCITY THE GREATEST PHONE COMPANY EVER INC
                                 ATTN GENERAL COUNSEL
7562
                                 7130 SPRING MEADOWS WEST
                                 HOLLAND, OH 43528                              Dean Foods Company                  SERVICE CONTRACT DATED 05/17/2017                                             $              ‐
                                 VELOCITY THE GREATEST PHONE COMPANY EVER INC
                                 ATTN GENERAL COUNSEL
7563
                                 7130 SPRING MEADOWS WEST
                                 HOLLAND, OH 43528                              Dean Foods Company                  SERVICE CONTRACT DATED 10/05/2015                                             $              ‐
                                 VELOCITY
                                 ATTN CHRIS OSMENT
7564
                                 7130 SPRING MEADOWS WEST DR
                                 HOLLAND, OH 43528                              Dean Foods Company                  SERVICE CONTRACT DATED 05/14/2019                                             $               ‐
                                 VELOCITY
                                 ATTN JOE SMITH
7565
                                 7130 SPRING MEADOWS WEST DR
                                 HOLLAND, OH 43528                              Dean Foods Company                  SERVICE CONTRACT DATED 04/17/2019                                             $              ‐
                                 VELOCITY
                                 ATTN JOE SMITH
7566
                                 7130 SPRING MEADOWS WEST DR
                                 HOLLAND, OH 43528                              Dean Foods Company                  SERVICE CONTRACT DATED 05/13/2019                                             $              ‐
                                 VELOCITY
                                 ATTN MICHAEL POMMERANZ
7567
                                 7130 SPRING MEADOWS WEST DR
                                 HOLLAND, OH 43528                              Dean Foods Company                  SERVICE CONTRACT DATED 05/13/2019                                             $               ‐
                                 VELOCITY
                                 ATTN MICHAEL POMMERANZ
7568
                                 7130 SPRING MEADOWS WEST DR
                                 HOLLAND, OH 43528                              Dean Foods Company                  SERVICE CONTRACT DATED 08/06/2019                                             $              ‐
                                 VELOCITY
                                 ATTN MICHAEL POMMERANZ, PROJECT MGR
7569
                                 7130 SPRING MEADOWS WEST DR
                                 HOLLAND, OH 43528                              Dean Foods Company                  SERVICE CONTRACT DATED 09/24/2019                                             $        189,684.94
                                 VELOCITY
                                 ATTN MICHAEL POMMERANZ, PROJECT MGR
7570
                                 7130 SPRING MEADOWS WEST DR
                                 HOLLAND, OH 43528                              Dean Foods Company                  SERVICE CONTRACT DATED 09/23/2019                                             $               ‐
                                 VENDOR CONSULTING GROUP INC
7571                             13982 GENTILLY                                                                     THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 ROGERS, AR 72758                               Dean Dairy Holdings, LLC            02/25/2019                                                                    $        168,890.01



                                                                                                                                                                                                                 Page 286 of 304
                Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 287 of 304
                                           Dean Foods Company, et al.
                                                                                            Contract Exhibit

       Multiparty Contract
Item     References (1)                          Counterparty                               Debtor(s)                                               Contract Description                        Cure Amounts
                             VENTURA FOODS LLC
                             ATTN EVP, PRODUCTION
7572
                             40 POINTE DR
                             BREA, CA 92821‐3698                        Dean Intellectual Property Services II, Inc.   TRADEMARK OR IP AGREEMENT DATED 12/31/2007                           $              ‐
                             VENTURA FOODS LLC
                             ATTN EVP, PRODUCTION
7573
                             40 POINTE DR
                             BREA, CA 92821‐3698                        Dean Intellectual Property Services II, Inc.   LICENSING AGREEMENT DATED 07/19/2013                                 $              ‐
                             VENTURA FOODS LLC
                             ATTN EVP, PRODUCTION
7574
                             40 POINTE DR
                             BREA, CA 92821‐3698                        Dean Intellectual Property Services II, Inc.   LICENSING AGREEMENT DATED 08/22/2005                                 $              ‐
                             VENTURA FOODS LLC
                             ATTN EVP, PRODUCTION
7575
                             40 POINTE DR
                             BREA, CA 92821‐3698                        Dean Intellectual Property Services II, Inc.   LICENSING AGREEMENT DATED 12/19/2007                                 $              ‐
                             VEOLIA ES SOLID WASTE INC
                             ATTN ANDREA KRUSE, STRATEGIC ACCT MGR
7576
                             575 COLLIER
                             AUBURN HILLS, MI 48326                     Midwest Ice Cream Company, LLC                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 01/25/2012   $              ‐
                             VEOLIA ES SOLID WASTE INC
                             ATTN ANDREA KRUSE, STRATEGIC ACCT MGR
7577
                             575 COLLIER
                             AUBURN HILLS, MI 48326                     Dean Foods Of Wisconsin, LLC                   THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 02/07/2012   $              ‐
                             VEOLIA ES SOLID WASTE INC
                             ATTN ANDREA KRUSE, STRATEGIC ACCT MGR
7578
                             575 COLLIER
                             AUBURN HILLS, MI 48326                     Dean Dairy Holdings, LLC                       THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 01/25/2012   $              ‐
                             VEOLIA ES SOLID WASTE INC
                             ATTN ANDREA KRUSE, STRATEGIC ACCT MGR
7579
                             575 COLLIER
                             AUBURN HILLS, MI 48326                     Midwest Ice Cream Company, LLC                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 01/25/2012   $              ‐
                             VERITIV OPERATING COMPANY
                             F/K/A UNISOURCE WORLDWIDE INC
7580                         ATTN SENIOR VP OF PACKAGING
                             1000 ABERNATHY RD NE, BLD 400, STE 1700
                             ATLANTA, GA 30328                          Dean Foods Company                             PURCHASE CONTRACT DATED 01/21/2019                                   $              ‐
                             VERITIV OPERATING COMPANY
                             F/K/A UNISOURCE WORLDWIDE INC
7581                         ATTN SENIOR VP OF PACKAGING
                             1000 ABERNATHY RD NE, BLD 400, STE 1700
                             ATLANTA, GA 30328                          Dean Dairy Holdings, LLC                       PURCHASE CONTRACT DATED 11/01/2018                                   $              ‐
                             VERNON EBY
7582                         9115 BUTLER ROAD
                             HOPKINSVILLE, KY 42240                     Dean Foods Company                             INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                             VERNON EBY
7583                         9115 BUTLER ROAD
                             HOPKINSVILLE, KY 42240                     Dean Foods Company                             TRANSPORTATION AGREEMENT                                             $              ‐
                             VERSA COLD LOGISTICS SERVICES
                             ATTN STANLEY L CHATLEW, SALES & MKTG MGR
7584
                             215 INDUSTRIAL PARK RD
                             CARTERSVILLE, GA 30121                     Dean Foods Company                             STORAGE AGREEMENT DATED 01/26/2011                                   $              ‐
                             VERSACOLD LOGISTICS SERVICES INC
                             C/O VERSACOLD COLD STORAGE USA INC
7585                         ATTN WANDA WALKER
                             1619 ANTIOCH CHURCH RD
                             PIEDMONT, SC 29673                         Suiza Dairy Group, LLC                         STORAGE AGREEMENT DATED 06/01/2009                                   $              ‐
                             VERSACOLD LOGISTICS SERVICES US LLC
                             ATTN WANDA WALKER
7586
                             1619 ANTIOCH CHURCH RD
                             PIEDMONT, SC 29673                         Dean Foods Company                             STORAGE AGREEMENT                                                    $              ‐
                             VETERINARY REAL ESTATE LTD
                             ATTN GARY COTTON, DVM
7587
                             3200 COUNTY RD 24
                             RIDGWAY, CO 81432                          Reiter Dairy, LLC                              LEASE: BUILDING AND LAND DATED 03/31/2006                            $              ‐
                             VETERINARY REAL ESTATE LTD
                             ATTN GARY COTTON, DVM
7588
                             3200 COUNTY RD 24
                             RIDGWAY, CO 81432                          Reiter Dairy, LLC                              LEASE: BUILDING AND LAND DATED 03/28/2003                            $              ‐
                             VETERINARY REAL ESTATE LTD
                             ATTN MATT LENHART, MEMBER
7589
                             10060 SR 224 W
                             FINDLAY, OH 45840                          Reiter Dairy, LLC                              LEASE: BUILDING AND LAND DATED 02/29/2012                            $              ‐
                             VETERINARY REAL ESTATE LTD
                             ATTN MATT LENHART, MEMBER
7590
                             10060 SR 224 W
                             FINDLAY, OH 45840                          Reiter Dairy, LLC                              LEASE: BUILDING AND LAND DATED 06/22/2015                            $              ‐
                             VETERINARY REAL ESTATE LTD
                             C/O STRIVE LLC
7591                         ATTN MR MATT LENHART
                             10060 SR 224 W
                             FINDLAY, OH 45840                          Reiter Dairy, LLC                              LEASE: BUILDING AND LAND                                             $              ‐
                             VETERINARY REAL ESTATE LTD
                             C/O STRIVE LLC
7592                         ATTN MR MATT LENHART
                             10060 SR 224 W
                             FINDLAY, OH 45840                          Reiter Dairy, LLC                              LEASE: BUILDING AND LAND                                             $              ‐
                             VIBE PRODUCTIONS LLC
                             ATTN PRODUCER
7593
                             450 NORTH ROXBURY DR, 8 FL
                             BEVERLY HILLS, CA 90210                    Dean Foods Company                             LICENSING AGREEMENT                                                  $              ‐
                             VICK, RANDALL S
7594                         ADDRESS ON FILE
                                                                        Dean Foods Company                             PHANTOM SHARES AGREEMENT                                             $              ‐
                             VIDEOJET TECHNOLOGIES INC
                             ATTN LEGAL DEPT
7595
                             1500 MITTEL BLVD
                             WOOD DALE, IL 60191                        Suiza Dairy Group, LLC                         PURCHASE CONTRACT DATED 04/05/2018                                   $         36,384.29




                                                                                                                                                                                                           Page 287 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 288 of 304
                                                Dean Foods Company, et al.
                                                                                     Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                     Debtor(s)                                      Contract Description                        Cure Amounts
                                 VIDEOJET TECHNOLOGIES INC
                                 ATTN LEGAL DEPT
7596
                                 1500 MITTEL BLVD
                                 WOOD DALE, IL 60191                 Southern Foods Group, LLC          MAINTENANCE: EQUIPMENT                                               $              ‐
                                 VILLAGE OF HUNTLEY
7597   7597 / 3381               10987 MAIN STREET
                                 HUNTLEY, IL 60142                   Dean Dairy Holdings, LLC           ENVIRONMENTAL CLEAN‐UP AGREEMENT                                     $               ‐
                                 VILLAGE OF HUNTLEY
7598                             10987 MAIN STREET
                                 HUNTLEY, IL 60142                   Dean Foods Company                 ENVIRONMENTAL CLEAN‐UP AGREEMENT                                     $            55.72
                                 VILLAGE OF HUNTLEY
7599                             10987 MAIN STREET
                                 HUNTLEY, IL 60142                   Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 08/08/2013                                   $               ‐
                                 VILLAGE OF HUNTLEY
7600                             10987 MAIN STREET
                                 HUNTLEY, IL 60142                   Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 08/08/2013                                   $               ‐
                                 VILLAGE OF HUNTLEY
7601                             10987 MAIN STREET
                                 HUNTLEY, IL 60142                   Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 08/08/2013                                   $               ‐
                                 VILLAGE OF HUNTLEY
7602                             10987 MAIN STREET
                                 HUNTLEY, IL 60142                   Dean Foods Company                 SERVICE CONTRACT                                                     $              ‐
                                 VILLAGE PANTRY LLC
7603                             6814 HILLSDALE CT
                                 INDIANAPOLIS, IN 46250              Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 05/05/2008                                   $               ‐
                                 VIRGIL GOOD
7604                             155 BINDER ROAD
                                 STEVENS, PA 17578                   Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $               ‐
                                 VIRGIL GOOD
7605                             155 BINDER ROAD
                                 STEVENS, PA 17578                   Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $               ‐
                                 VIRGINIA DARE EXTRACT COMPANY INC
                                 ATTN RICK BROWNELL
7606
                                 882 3RD AVE, FL 7
                                 BROOKLYN, NY 11232                  Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 04/11/2019                                   $        515,424.88
                                 VIRGINIA DARE EXTRACT COMPANY INC
                                 ATTN RICK BROWNELL
7607
                                 882 3RD AVE, FL 7
                                 BROOKLYN, NY 11232                  Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 10/01/2014                                   $               ‐
                                 VIRTA MEDICAL PC
7608                             501 FOLSOM ST
                                 SAN FRANCISCO, CA 94105‐3174        Dean Foods Company                 THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 12/12/2019   $               ‐
                                 VIVIAN FARMS
7609                             325 MCVITTY ROAD
                                 REYNOLDSVILLE, PA 15851             Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                                        $               ‐
                                 VIVIAN FARMS
7610                             325 MCVITTY ROAD
                                 REYNOLDSVILLE, PA 15851             Dean Foods Company                 TRANSPORTATION AGREEMENT                                             $               ‐
                                 VIVOLAC CULTURES CORP
                                 ATTN WESLEY D SING, PHD, PRES
7611
                                 6108 W STONER DR
                                 GREENFIELD, IN 46140                Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 08/01/2015                                   $        105,573.74
                                 VIVOLAC CULTURES CORP
                                 ATTN WESLEY D SING, PHD, PRES
7612
                                 6108 W STONER DR
                                 GREENFIELD, IN 46140                Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 07/01/2019                                   $               ‐
                                 VIVOLAC CULTURES CORPORATION
7613                             3862 E WASHINGTON ST
                                 INDIANAPOLIS, IN 46201              Suiza Dairy Group, LLC             LEASE: EQUIPMENT DATED 10/17/2018                                    $              ‐
                                 VIZIENT SUPPLY LLC
                                 F/K/A NOVATION LLC
7614                             ATTN GENERAL COUNSEL
                                 125 E JOHN CARPENTER FRWY
                                 IRVING, TX 75062‐2324               Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 05/30/2019                                   $              ‐
                                 VIZIENT SUPPLY LLC
                                 F/K/A NOVATION LLC
7615                             ATTN GENERAL COUNSEL
                                 125 E JOHN CARPENTER FRWY
                                 IRVING, TX 75062‐2324               Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 08/30/2019                                   $               ‐
                                 VIZIENT SUPPLY LLC
                                 F/K/A NOVATION LLC
7616                             ATTN GENERAL COUNSEL
                                 125 E JOHN CARPENTER FRWY
                                 IRVING, TX 75062‐2324               Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 08/31/2016                                   $              ‐
                                 VIZIENT SUPPLY LLC
                                 F/K/A NOVATION LLC
7617                             ATTN GENERAL COUNSEL
                                 125 E JOHN CARPENTER FRWY
                                 IRVING, TX 75062‐2324               Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 09/30/2019                                   $               ‐
                                 VIZIENT SUPPLY LLC
                                 F/K/A NOVATION LLC
7618                             ATTN GENERAL COUNSEL
                                 125 E JOHN CARPENTER FRWY
                                 IRVING, TX 75062‐2324               Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 05/30/2019                                  $               ‐
                                 VIZIENT SUPPLY LLC
                                 F/K/A NOVATION LLC
7619                             ATTN GENERAL COUNSEL
                                 125 E JOHN CARPENTER FRWY
                                 IRVING, TX 75062‐2324               Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 08/30/2019                                  $               ‐
                                 VIZIENT SUPPLY LLC
                                 F/K/A NOVATION LLC
7620                             ATTN GENERAL COUNSEL
                                 125 E JOHN CARPENTER FRWY
                                 IRVING, TX 75062‐2324               Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 08/31/2016                                  $              ‐
                                 VIZIENT SUPPLY LLC
                                 F/K/A NOVATION LLC
7621                             ATTN GENERAL COUNSEL
                                 125 E JOHN CARPENTER FRWY
                                 IRVING, TX 75062‐2324               Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 09/30/2019                                  $               ‐




                                                                                                                                                                                            Page 288 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 289 of 304
                                                Dean Foods Company, et al.
                                                                                                Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                                 Debtor(s)                                     Contract Description                            Cure Amounts
                                 VNU INC
                                 C/O VNU MARKETING INFORMATION
7622                             ATTN LEGAL DEPT
                                 150 N MARTINGALE RD
                                 SCHAUMBURG, IL 60173                           Dean Foods Company                 LICENSING AGREEMENT DATED 05/17/2005                                    $              ‐
                                 VNU INC
                                 C/O VNU MARKETING INFORMATION
7623                             ATTN LEGAL DEPT
                                 150 N MARTINGALE RD
                                 SCHAUMBURG, IL 60173                           Dean Foods Company                 LICENSING AGREEMENT DATED 05/17/2005                                    $              ‐
                                 VOIGHT YOSEMITE LLC
7624   7624 / 1647               RESEARCHING ADDRESS
                                                                                Dean Foods Company                 LEASE: BUILDING AND LAND DATED 01/03/2013                               $              ‐
                                 VOLTUS INC
                                 ATTN TODD KRAUSE, SR VICE PRESIDENT OF SALES
7625
                                 2443 FILLMORE ST,#380‐3427
                                 SAN FRANCISCO, CA 94115                        Berkeley Farms, LLC                SERVICE CONTRACT DATED 05/23/2019                                       $              ‐
                                 W&B SERVICE CO
                                 ATTN RILEY EDMONDSON, SALES
7626   7626 / 6916
                                 501 US HWY 80 E
                                 SUNNYVALE, TX 75182                            Dean Transportation, Inc.          PURCHASE CONTRACT DATED 06/26/2019                                      $         20,959.61
                                 WABASH TRUCKING LLC
7627                             PO BOX 238
                                 WABASH, IN 46992                               Dean Foods Company                 TRANSPORTATION AGREEMENT                                                $         46,263.86
                                 WACHOVIA BANK NA
                                 WELLS FARGO
7628   7739 / 7628
                                 420 MONTGOMERY STREET
                                 SAN FRANCISCO, CA 94104                        Dean Foods Company                 DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 02/04/2010   $              ‐
                                 WADE'S DAIRY INC
                                 ATTN DOUGLAS H WADE JR
7629
                                 1316 BARNUM AVE
                                 BRIDGEPORT, CT 06610                           Garelick Farms, LLC                PURCHASE CONTRACT DATED 10/01/2014                                      $              ‐
                                 WADE'S DAIRY INC
                                 ATTN DOUGLAS H WADE JR
7630
                                 1316 BARNUM AVE
                                 BRIDGEPORT, CT 06610                           Garelick Farms, LLC                PURCHASE CONTRACT DATED 10/01/2014                                      $              ‐
                                 WADE'S DAIRY INC
                                 ATTN DOUGLAS H WADE JR
7631
                                 1316 BARNUM AVE
                                 BRIDGEPORT, CT 06610                           Garelick Farms, LLC                SALES CONTRACT/TRADE AGREEMENT DATED 10/01/2014                         $              ‐
                                 WAGNER MEINERT LLC
                                 ATTN SCOTT MEINERT, CIRO
7632
                                 1008A OLD TREE CT
                                 NASHVILLE, TN 37210                            Dean Dairy Holdings, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/10/2018                $          2,018.29
                                 WAGNER MEINERT LLC
                                 ATTN SCOTT MEINERT, CIRO
7633
                                 1008A OLD TREE CT
                                 NASHVILLE, TN 37210                            Dean Dairy Holdings, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/10/2018                $              ‐
                                 WAGNER MEINERT LLC
                                 ATTN SCOTT MEINERT, CIRO
7634
                                 1008A OLD TREE CT
                                 NASHVILLE, TN 37210                            Dean Dairy Holdings, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/10/2018                $              ‐
                                 WAGNER MEINERT LLC
                                 ATTN SCOTT MEINERT, CIRO
7635
                                 1008A OLD TREE CT
                                 NASHVILLE, TN 37210                            Dean Dairy Holdings, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/10/2018                $              ‐
                                 WAGNER MEINERT LLC
                                 ATTN SCOTT MEINERT, CIRO
7636
                                 1008A OLD TREE CT
                                 NASHVILLE, TN 37210                            Dean Dairy Holdings, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS)                                 $              ‐
                                 WAGNER MEINERT LLC
                                 ATTN SCOTT MEINERT, CIRO
7637
                                 1008A OLD TREE CT
                                 NASHVILLE, TN 37210                            Dean Dairy Holdings, LLC           INDEMNITY AGREEMENT DATED 02/02/2015                                    $              ‐
                                 WALDROP, MARK
7638                             1909 HENLEY DR
                                 MURRAY, KY 42071                               Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 01/20/2017                               $              ‐
                                 WALDROP, MARK
7639                             1909 HENLEY DR
                                 MURRAY, KY 42071                               Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND                                                $              ‐
                                 WALDROP, MARK
7640                             1909 HENLEY DR
                                 MURRAY, KY 42071                               Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 01/20/2017                               $              ‐
                                 WALDROP, MARK
                                 C/O SID EASLEY
7641                             ATTN SID EASLEY
                                 204 S 4TH ST
                                 MURRAY, KY 42071                               Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND                                                $              ‐
                                 WALDROP, MARK
                                 C/O SID EASLEY
7642                             ATTN SID EASLEY
                                 204 S 4TH ST
                                 MURRAY, KY 42071                               Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 12/01/2009                               $              ‐
                                 WALGREEN CO
                                 ATTN COMMERCIAL TRANSACTIONS LAW DEPT
7643
                                 104 WILMOT RD, MS 1425
                                 DEERFIELD, IL 60015                            Suiza Dairy Group, LLC             NON‐DISCLOSURE AGREEMENT                                                $              ‐
                                 WALGREEN CO
                                 ATTN JASON ELLIOTT, DIVISIONAL VP
7644
                                 200 WILMONT RD
                                 DEERFIELD, IL 60015                            Dean Foods Company                 PARTNERSHIP AGREEMENT DATED 02/17/2015                                  $              ‐
                                 WALGREEN CO
                                 ATTN JASON ELLIOTT, DIVISIONAL VP
7645
                                 200 WILMONT RD
                                 DEERFIELD, IL 60015                            Suiza Dairy Group, LLC             PARTNERSHIP AGREEMENT                                                   $              ‐
                                 WALKER, JOHN G.
7646                             ADDRESS ON FILE
                                                                                Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                $              ‐




                                                                                                                                                                                                          Page 289 of 304
                      Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 290 of 304
                                                 Dean Foods Company, et al.
                                                                                              Contract Exhibit

            Multiparty Contract
Item          References (1)                              Counterparty                        Debtor(s)                                      Contract Description       Cure Amounts
                                       WALKING DISTANCE PRODUCTIONS LLC
7647                                   RESEARCHING ADDRESS
                                                                             Dean Foods Company                  LICENSING AGREEMENT                                $              ‐
                                       WALLIS, LOREN P
7648   38 / 40 / 3013 / 4077 / 7648    RESEARCHING ADDRESS
                                                                             DFC Ventures, LLC                   PURCHASE CONTRACT DATED 05/04/2017                 $              ‐
       39 / 41 / 367 / 1973 / 1974 /   WALLIS, LOREN P
7649   2868 / 2869 / 3014 / 5220 /     RESEARCHING ADDRESS
       5893 / 5916 / 7649                                                    DFC Ventures, LLC                   PURCHASE CONTRACT DATED 05/04/2017                 $              ‐
                                       WALLY NORWOOD
7650   7650 / 3343                     1314 FREDERICKSBURG RD
                                       SAN ANTONIO, TX 78201                 Dean Foods Company                  LEASE: BUILDING AND LAND                           $              ‐
                                       WALLY NORWOOD
7651   7651 / 3344                     1314 FREDERICKSBURG RD
                                       SAN ANTONIO, TX 78201                 Dean Foods Company                  LEASE: BUILDING AND LAND                           $              ‐
                                       WAL‐MART REAL ESTATE BUSINESS TRUST
                                       ATTN REALTY MGMT DEPT #9384
7652
                                       2001 SE 10TH ST
                                       BENTONVILLE, AR 72716‐0550            Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 01/20/2016          $              ‐
                                       WAL‐MART REAL ESTATE BUSINESS TRUST
                                       ATTN REALTY MGMT DEPT #9384
7653
                                       2001 SE 10TH ST
                                       BENTONVILLE, AR 72716‐5525            Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 04/01/2013          $          6,000.00
                                       WAL‐MART REAL ESTATE BUSINESS TRUST
                                       ATTN REALTY MGMT DEPT #9384
7654
                                       2001 SE 10TH ST
                                       BENTONVILLE, AR 72716‐5525            Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 04/01/2013          $              ‐
                                       WAL‐MART REAL ESTATE BUSINESS TRUST
                                       ATTN REALTY MGMT DEPT #9384
7655
                                       2001 SE 10TH ST
                                       BENTONVILLE, AR 72716‐5525            Southern Foods Group, LLC           LICENSING AGREEMENT DATED 08/24/2012               $              ‐
                                       WAL‐MART REAL ESTATE BUSINESS TRUST
                                       ATTN REALTY MGMT DEPT #9384
7656
                                       2001 SE 10TH ST
                                       BENTONVILLE, AR 72716‐5525            Southern Foods Group, LLC           LICENSING AGREEMENT                                $              ‐
                                       WAL‐MART REAL ESTATE BUSINESS TRUST
                                       ATTN REALTY MGMT DEPT #9384
7657
                                       2001 SE 10TH ST
                                       BENTONVILLE, AR 72716‐5525            Southern Foods Group, LLC           LICENSING AGREEMENT                                $              ‐
                                       WAL‐MART REAL ESTATE BUSINESS TRUST
                                       ATTN REALTY MGMT DEPT #9384
7658
                                       2001 SE 10TH ST
                                       BENTONVILLE, AR 72716‐5525            Southern Foods Group, LLC           LICENSING AGREEMENT                                $              ‐
                                       WAL‐MART REAL ESTATE BUSINESS TRUST
                                       ATTN REALTY MGMT DEPT #9384
7659
                                       2001 SE 10TH ST
                                       BENTONVILLE, AR 72716‐5525            Southern Foods Group, LLC           LICENSING AGREEMENT DATED 04/26/2012               $              ‐
                                       WALMART STORES EAST INC
       6123 / 6125 / 7660 / 7663 /     ATTN GENERAL MERCHANDISE MGR
7660
       7665 / 7670                     702 SW 8TH ST
                                       BENTONVILLE, AR 72716                 Dean Foods Company                  VENDOR AGREEMENT                                   $              ‐
                                       WALMART STORES EAST INC
       6124 / 6126 / 7661 / 7662 /     ATTN GENERAL MERCHANDISE MGR
7661
       7664 / 7669                     702 SW 8TH ST
                                       BENTONVILLE, AR 72716                 Dean Foods Company                  CUSTOMER AGREEMENT                                 $              ‐
                                       WALMART STORES EAST LP
       6124 / 6126 / 7661 / 7662 /     ATTN GENERAL MERCHANDISE MGR
7662
       7664 / 7669                     702 SW 8TH ST
                                       BENTONVILLE, AR 72716                 Dean Foods Company                  CUSTOMER AGREEMENT                                 $              ‐
                                       WAL‐MART STORES EAST LP
       6123 / 6125 / 7660 / 7663 /     ATTN GENERAL MERCHANDISE MGR
7663
       7665 / 7670                     702 SW 8TH ST
                                       BENTONVILLE, AR 72716                 Dean Foods Company                  VENDOR AGREEMENT                                   $              ‐
                                       WALMART STORES INC
       6124 / 6126 / 7661 / 7662 /     ATTN GENERAL MERCHANDISE MGR
7664
       7664 / 7669                     702 SW 8TH ST
                                       BENTONVILLE, AR 72716                 Dean Foods Company                  CUSTOMER AGREEMENT                                 $              ‐
                                       WAL‐MART STORES INC
       6123 / 6125 / 7660 / 7663 /     ATTN GENERAL MERCHANDISE MGR
7665
       7665 / 7670                     702 SW 8TH ST
                                       BENTONVILLE, AR 72716                 Dean Foods Company                  VENDOR AGREEMENT                                   $              ‐
                                       WAL‐MART STORES INC
                                       ATTN GENERAL MERCHANDISE MGR
7666
                                       702 SW 8TH ST
                                       BENTONVILLE, AR 72716                 Dean Foods Company                  VENDOR AGREEMENT DATED 12/22/2015                  $          1,798.00
                                       WAL‐MART STORES INC
                                       ATTN GENERAL MERCHANDISE MGR
7667
                                       702 SW 8TH ST
                                       BENTONVILLE, AR 72716                 Dean Foods Company                  VENDOR AGREEMENT DATED 06/10/2016                  $              ‐
                                       WAL‐MART STORES INC
                                       ATTN GENERAL MERCHANDISE MGR
7668
                                       702 SW 8TH ST
                                       BENTONVILLE, AR 72716                 Dean Foods Company                  VENDOR AGREEMENT DATED 08/13/2013                  $              ‐
                                       WALMART STORES TEXAS LP
       6124 / 6126 / 7661 / 7662 /     ATTN GENERAL MERCHANDISE MGR
7669
       7664 / 7669                     702 SW 8TH ST
                                       BENTONVILLE, AR 72716                 Dean Foods Company                  CUSTOMER AGREEMENT                                 $              ‐
                                       WAL‐MART STORES TEXAS LP
       6123 / 6125 / 7660 / 7663 /     ATTN GENERAL MERCHANDISE MGR
7670
       7665 / 7670                     702 SW 8TH ST
                                       BENTONVILLE, AR 72716                 Dean Foods Company                  VENDOR AGREEMENT                                   $              ‐
                                       WALTERS GARDENS INC
                                       ATTN TROY SHUMAKER
7671   7671 / 1575
                                       1992 96TH AVE
                                       ZEELAND, MI 49484                     Dean Foods Company                  SERVICE CONTRACT DATED 08/14/2008                  $              ‐
                                       WANNER PRIDE + JOY FARMS LLC
7672                                   5850 WANNER RD
                                       NARVON, PA 17555                      Tuscan/Lehigh Dairies, Inc.         SERVICE CONTRACT                                   $              ‐




                                                                                                                                                                                   Page 290 of 304
                    Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 291 of 304
                                               Dean Foods Company, et al.
                                                                                                   Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                                  Debtor(s)                                       Contract Description                        Cure Amounts
                                 WANNER PRIDE + JOY FARMS LLC
7673                             5850 WANNER RD
                                 NARVON, PA 17555                               Tuscan/Lehigh Dairies, Inc.           SERVICE CONTRACT                                                     $              ‐
                                 WANNER PRIDE + JOY FARMS LLC
7674                             5850 WANNER RD
                                 NARVON, PA 17555                               Tuscan/Lehigh Dairies, Inc.           SERVICE CONTRACT                                                     $              ‐
                                 WARD, WALTER J
7675                             ADDRESS ON FILE
                                                                                Dean Foods Company                    PHANTOM SHARES AGREEMENT                                             $              ‐
                                 WAREHOUSE MARKET INC
7676                             6207 S PEORIA AVE
                                 TULSA, OK 74170‐2280                           Southern Foods Group, LLC             PURCHASE CONTRACT DATED 10/28/2015                                   $              ‐
                                 WARREN CHEEK
7677                             10100 LOUISVILLE ROAD
                                 COXS CREEK, KY 40013                           Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 WARREN CHEEK
7678                             10100 LOUISVILLE ROAD
                                 COXS CREEK, KY 40013                           Dean Foods Company                    TRANSPORTATION AGREEMENT                                             $              ‐
                                 WARREN PETRE
7679                             46621 STATE ROUTE 558
                                 NEW WATERFORD, OH 44445                        Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                        $              ‐
                                 WARREN PETRE
7680                             46621 STATE ROUTE 558
                                 NEW WATERFORD, OH 44445                        Dean Foods Company                    TRANSPORTATION AGREEMENT                                             $              ‐
                                 WASCHER, ROGER L
7681                             ADDRESS ON FILE
                                                                                Dean Foods Company                    PHANTOM SHARES AGREEMENT                                             $              ‐
                                 WASHER PRODUCTIONS INC
7682                             2700 COLORADO AVE
                                 SANTA MONICA, CA 90404‐3553                    Dean Foods Company                    LICENSING AGREEMENT DATED 07/12/2016                                 $              ‐
                                 WASHOE COUNTY SCHOOL DISTRICT
                                 ATTN ANDREA J SULLIVAN, DIR OF PROCUREMENT &
                                 CONTRACTS
7683                             PURCHASING DEPT
                                 14101 OLD VIRGINIA RD, RM 10
                                 RENO, NV 89521                                 Model Dairy, LLC                      PURCHASE CONTRACT DATED 05/09/2016                                   $              ‐
                                 WASHOE COUNTY SCHOOL DISTRICT
                                 ATTN PEDRO MARTINEZ, SUPERINTENDENT
7684
                                 425 E 9TH ST
                                 RENO, NV 89521‐8912                            Model Dairy, LLC                      CUSTOMER AGREEMENT DATED 04/14/2014                                  $              ‐
                                 WASTE CONNECTIONS INC
                                 ATTN DANNY JAMES, SALES MGR
7685
                                 1010 ROGERS BRIDGE RD
                                 DUNCAN, SC 29334                               Suiza Dairy Group, LLC                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 05/29/2015   $              ‐
                                 WASTE CONNECTIONS INC
                                 ATTN KYLE SMITH, TERRITORY MGR
7686
                                 4625 S ROCKWELL
                                 OKLAHOMA CITY, OK 73179                        Southern Foods Group, LLC             THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 06/22/2016   $         13,437.27
                                 WASTE CONNECTIONS OF SOUTH DAKOTA INC
                                 D/B/A NOVAK SANITARY SERVICE
7687                             ATTN BUTCH HANSSEN, SALES MGR
                                 5000 W 8TH ST
                                 SIOUX FALLS, SD 57107                          Dean Foods North Central, LLC         THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 10/22/2015   $              ‐
                                 WASTE INDUSTRIES LLC
7688   7688 / 741                3301 BENSON DR, STE 601
                                 RALEIGH, NC 27609                              Suiza Dairy Group, LLC                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 08/17/2015   $          8,444.22
                                 WASTE INDUSTRIES USA INC
                                 ATTN CASSANDRA WHITTINGTON, BROKER CSR
7689
                                 3301 BENSON DR, STE 601
                                 RALEIGH, NC 27604                              Mayfield Dairy Farms, LLC             THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 01/05/2017   $              ‐
                                 WASTE INDUSTRIES USA INC
                                 ATTN CASSANDRA WHITTINGTON, BROKER CSR
7690
                                 3301 BENSON DR, STE 601
                                 RALEIGH, NC 27609                              Suiza Dairy Group, LLC                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 10/18/2018   $              ‐
                                 WASTE INDUSTRIES USA INC
                                 ATTN JILL NASH, NATL ACCTS MGR
7691
                                 3301 BENSON DR, STE 601
                                 RALEIGH, NC 27609                              Suiza Dairy Group, LLC                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 01/23/2015   $              ‐
                                 WASTE INDUSTRIES USA INC
                                 ATTN JILL NASH, NATL ACCTS MGR
7692
                                 3301 BENSON DR, STE 601
                                 RALEIGH, NC 27609                              Dean Dairy Holdings, LLC              THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 10/22/2015   $              ‐
                                 WASTE INDUSTRIES USA INC
                                 ATTN JILL NASH, NATL ACCTS MGR
7693
                                 3301 BENSON DR, STE 601
                                 RALEIGH, NC 27609                              Suiza Dairy Group, LLC                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 06/19/2017   $              ‐
                                 WASTE INDUSTRIES USA INC
                                 ATTN STEPHANIE BAXTER
7694
                                 3301 BENSON DR, STE 601
                                 RALEIGH, NC 27609                              Suiza Dairy Group, LLC                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 01/20/2016   $              ‐
                                 WASTE INDUSTRIES USA LLC
                                 ATTN JILL NASH, NATL ACCTS MGR
7695
                                 3301 BENSON DR, STE 601
                                 RALEIGH, NC 27609                              Suiza Dairy Group, LLC                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 11/10/2016   $              ‐
                                 WASTE MANAGEMENT OF CAROLINAS INC
                                 ATTN ALZEDRICK WINTERS, OUTSIDE SALES REP
7696
                                 2712 LOWELL RD
                                 GASTONIA, NC 28054                             Suiza Dairy Group, LLC                PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/28/2019             $              ‐
                                 WASTE MANAGEMENT OF COLORADO INC
                                 ATTN GAIL FALASCO, TERRITORY MGR
7697
                                 5500 S QUEBEC ST, STE 250
                                 GREENWOOD VILLAGE, CO 80111                    Southern Foods Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 10/02/2015             $              ‐
                                 WASTE MANAGEMENT OF COLORADO INC
                                 ATTN SHAVONNE QUINTANA, BROKER ACCT MGR
7698
                                 5500 S QUEBEC ST, STE 250
                                 GREENWOOD VILLAGE, CO 80111                    Southern Foods Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 11/28/2016             $              ‐
                                 WASTE MANAGEMENT OF NEW YORK LLC
                                 ATTN CHRIS GEGLER, MGR
7699
                                 4521 STEELWAY BLVD N
                                 LIVERPOOL, NY 13090                            Dean Dairy Holdings, LLC              PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/23/2018             $           262.10


                                                                                                                                                                                                          Page 291 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 292 of 304
                                                Dean Foods Company, et al.
                                                                                                Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                                Debtor(s)                                        Contract Description            Cure Amounts
                                 WASTE MANAGEMENT OF NEW YORK LLC
                                 ATTN CHRIS GEGLER, MGR
7700
                                 4521 STEELWAY BLVD N
                                 LIVERPOOL, NY 13090                            Dean Dairy Holdings, LLC           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 08/28/2018   $              ‐
                                 WASTE MANAGEMENT OF SOUTH CAROLINA INC
                                 ATTN TORRIS PURNELL, ACCT MGR
7701
                                 PO BOX 2475
                                 TUPILO, MS 38803                               Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 06/25/2018   $              ‐
                                 WASTE MANAGEMENT OF UTAH INC
                                 ATTN UTAH SALES
7702
                                 8652 S 4000 W
                                 WEST JORDAN, UT 84088                          Southern Foods Group, LLC          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/07/2019   $         12,172.36
                                 WATERMAN, KRISTY N
7703                             ADDRESS ON FILE
                                                                                Dean Foods Company                 EMPLOYMENT AGREEMENT DATED 09/24/2019                      $              ‐
                                 WATERMAN, KRISTY N
7704                             ADDRESS ON FILE
                                                                                Dean Foods Company                 EMPLOYMENT AGREEMENT DATED 04/05/2018                      $              ‐
                                 WATERMAN, KRISTY N
7705                             ADDRESS ON FILE
                                                                                Dean Foods Company                 CHANGE OF CONTROL AGREEMENT                                $              ‐
                                 WATERMAN, KRISTY N
7706                             ADDRESS ON FILE
                                                                                Dean Foods Company                 PERFORMANCE SHARE UNIT AGREEMENT                           $              ‐
                                 WATERMAN, KRISTY N
7707                             ADDRESS ON FILE
                                                                                Dean Foods Company                 PHANTOM SHARES AGREEMENT                                   $              ‐
                                 WATERMAN, KRISTY N
7708                             ADDRESS ON FILE
                                                                                Dean Foods Company                 RETENTION AGREEMENT                                        $              ‐
                                 WATERMARK DIGITAL LLC
                                 ATTN DEREK STEPHENS, CEO
7709
                                 2207 COMMERCE STREET
                                 DALLAS, TX 75201                               Dean Foods Company                 SERVICE CONTRACT DATED 10/15/2018                          $              ‐
                                 WATSON DAIRY FARM INC
7710                             15910 WASHINGTON PIKE
                                 SWEETWATER, TN 37874                           Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 WATSON DAIRY FARM INC
7711                             15910 WASHINGTON PIKE
                                 SWEETWATER, TN 37874                           Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                                 WAYNE & RETA SHAFFER
7712                             1883 BAR HILL ROAD
                                 BROOKVILLE, PA 15825                           Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 WAYNE & RETA SHAFFER
7713                             1883 BAR HILL ROAD
                                 BROOKVILLE, PA 15825                           Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                                 WAYNE BURKHOLDER
7714                             10875 PILOT ROCK ROAD
                                 HOPKINSVILLE, KY 42240                         Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 WAYNE BURKHOLDER
7715                             10875 PILOT ROCK ROAD
                                 HOPKINSVILLE, KY 42240                         Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                                 WAYNE SHIREY
7716                             1953 BROWNS MILL ROAD
                                 LASCASSAS, TN 37085                            Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 WAYNE SHIREY
7717                             1953 BROWNS MILL ROAD
                                 LASCASSAS, TN 37085                            Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                                 WEBMETHODS INC
                                 ATTN DANIEL M LASCELL, VP LEGAL SERV
7718
                                 3930 PENDER DR
                                 FAIRFAX, VA 22030                              Dean Foods Company                 SERVICE CONTRACT DATED 06/04/2003                          $              ‐
                                 WEBMETHODS INC
                                 ATTN DANIEL M LASCELL, VP LEGAL SERV
7719
                                 3930 PENDER DR
                                 FAIRFAX, VA 22030                              Dean Foods Company                 LICENSING AGREEMENT DATED 12/30/2003                       $              ‐
                                 WEBMETHODS INC
                                 ATTN LEGAL SERVICES
7720                             3877 FAIRFAX RIDGE RD
                                 SOUTH TOWER
                                 FAIRFAX, VA 22030                              Dean Foods Company                 LICENSING AGREEMENT DATED 03/20/2007                       $              ‐
                                 WEBMETHODS INC
                                 ATTN VP LEGAL SERVICES
7721                             3877 FAIRFAX RIDGE RD
                                 SOUTH TOWER
                                 FAIRFAX, VA 22030                              Dean Foods Company                 LICENSING AGREEMENT DATED 09/29/2005                       $              ‐
                                 WEBSTER CAPITAL FINANCE IN
7722   7722 / 1002               3 FARM GLEN BLVD
                                 FARMINGTON, CT 06032                           Dean Transportation, Inc.          LEASE: AUTO DATED 07/14/2014                               $              ‐
                                 WEEKS, CHUCK
7723                             RESEARCHING ADDRESS
                                                                                Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 01/06/2018                  $              ‐
                                 WEEKS, CHUCK
7724                             RESEARCHING ADDRESS
                                                                                Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND                                   $              ‐
                                 WEELBORG, WAYNE
7725                             PO BOX 22
                                 BRYANT, SD 57221                               Dean Foods North Central, LLC      LEASE: BUILDING AND LAND DATED 12/03/2004                  $              ‐
                                 WEELBORG, WAYNE
7726                             PO BOX 22
                                 BRYANT, SD 57221                               Dean Foods North Central, LLC      LEASE: BUILDING AND LAND DATED 12/03/2004                  $              ‐
                                 WEIR, JOHN J
7727                             ADDRESS ON FILE
                                                                                Dean Foods Company                 PHANTOM SHARES AGREEMENT                                   $              ‐
                                 WEL COMPANIES INC
                                 ATTN RICK SCHLAPMAN, VP BUSINESS DEVELOPMENT
7728
                                 1625 S BROADWAY
                                 DE PERE, WI 54115                              Dean Foods Of Wisconsin, LLC       STORAGE AGREEMENT DATED 06/01/2017                         $         96,212.77




                                                                                                                                                                                             Page 292 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 293 of 304
                                                Dean Foods Company, et al.
                                                                                                    Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                                    Debtor(s)                                         Contract Description                         Cure Amounts
                                 WEL COMPANIES INC
                                 ATTN RICK SCHLAPMAN, VP BUSINESS DEVELOPMENT
7729
                                 1625 S BROADWAY
                                 DE PERE, WI 54115                              Dean Foods Company                     LOGISTICS CONTRACT DATED 09/12/2018                                     $              ‐
                                 WEL COMPANIES INC
                                 ATTN RICK SCHLAPMAN, VP BUSINESS DEVELOPMENT
7730
                                 1625 S BROADWAY
                                 DE PERE, WI 54115                              Dean Foods Of Wisconsin, LLC           SERVICE CONTRACT                                                        $               ‐
                                 WELL FARGO BANK NA
                                 ATTN DACA TEAM
7731   1719 / 3782 / 7731
                                 301 S TRYON ST, FL M7
                                 CHARLOTTE, NC 28282‐1915                       Dean Dairy Holdings, LLC               BANKING SERVICE AGREEMENT DATED 06/12/2014                              $              ‐
                                 WELL FARGO BANK NA
                                 ATTN DACA TEAM
7732   1720 / 3783 / 7732
                                 301 S TRYON ST, FL M7
                                 CHARLOTTE, NC 28282‐1915                       Garelick Farms, LLC                    BANKING SERVICE AGREEMENT DATED 06/12/2014                              $               ‐
                                 WELL FARGO BANK NA
                                 ATTN DACA TEAM
7733   1721 / 3784 / 7733
                                 301 S TRYON ST, FL M7
                                 CHARLOTTE, NC 28282‐1915                       Suiza Dairy Group, LLC                 BANKING SERVICE AGREEMENT DATED 06/12/2014                              $               ‐
                                 WELL FARGO BANK NA
                                 ATTN DACA TEAM
7734   1722 / 3785 / 7734
                                 301 S TRYON ST, FL M7
                                 CHARLOTTE, NC 28282‐1915                       Mayfield Dairy Farms, LLC              BANKING SERVICE AGREEMENT DATED 06/12/2014                              $              ‐
                                 WELL FARGO BANK NA
                                 ATTN DACA TEAM
7735   1723 / 3786 / 7735
                                 301 S TRYON ST, FL M7
                                 CHARLOTTE, NC 28282‐1915                       Reiter Dairy, LLC                      BANKING SERVICE AGREEMENT DATED 06/12/2014                              $               ‐
                                 WELL FARGO BANK NA
                                 ATTN DACA TEAM
7736   1724 / 3787 / 7736
                                 301 S TRYON ST, FL M7
                                 CHARLOTTE, NC 28282‐1915                       Shenandoah'S Pride, LLC                BANKING SERVICE AGREEMENT DATED 06/12/2014                              $              ‐
                                 WELL FARGO BANK NA
                                 ATTN DACA TEAM
7737   1725 / 3788 / 7737
                                 301 S TRYON ST, FL M7
                                 CHARLOTTE, NC 28282‐1915                       Suiza Dairy Group, LLC                 BANKING SERVICE AGREEMENT DATED 06/12/2014                              $               ‐
                                 WELLS DAIRY INC
                                 ATTN MIKE HALLER
7738   7738 / 4668
                                 1 BLUE BUNNY DR
                                 LEMARS, IA 51031                               Dean Foods North Central, LLC          VENDOR AGREEMENT DATED 01/23/2008                                       $              ‐
                                 WELLS FARGO BANK NA
                                 ATTN COLLATERAL MGMT
7739   7739 / 7628               301 S COLLEGE ST, 7TH FL
                                 COLL MGMT ‐ MAC‐D1053‐070
                                 CHARLOTTE, NC 28202                            Dean Foods Company                     DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 02/04/2010   $               ‐
                                 WELLS FARGO BANK NA
                                 ATTN COLLATERAL MGMT
7740                             301 S COLLEGE ST, 7TH FL
                                 COLL MGMT ‐ MAC‐D1053‐070
                                 CHARLOTTE, NC 28202                            Dean Foods Company                     DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 01/25/2019   $              ‐
                                 WELLS FARGO BANK NA
                                 ATTN COLLATERAL MGMT
7741                             301 S COLLEGE ST, 7TH FL
                                 COLL MGMT ‐ MAC‐D1053‐070
                                 CHARLOTTE, NC 28202                            Dean Foods Company                     DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 01/25/2019   $              ‐
                                 WELLS FARGO BANK NA
                                 ATTN COLLATERAL MGMT
7742                             301 S COLLEGE ST, 7TH FL
                                 COLL MGMT ‐ MAC‐D1053‐070
                                 CHARLOTTE, NC 28202                            Dean Foods Company                     DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 06/14/2007   $              ‐
                                 WELLS FARGO BANK NA
                                 ATTN COLLATERAL MGMT
7743                             301 S COLLEGE ST, 7TH FL
                                 COLL MGMT ‐ MAC‐D1053‐070
                                 CHARLOTTE, NC 28202                            Dean Foods Company                     DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 02/03/2009   $               ‐
                                 WELLS FARGO BANK NA
                                 ATTN COLLATERAL MGMT
7744                             301 S COLLEGE ST, 7TH FL
                                 COLL MGMT ‐ MAC‐D1053‐070
                                 CHARLOTTE, NC 28202                            Dean Foods Company                     DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT DATED 06/22/2009   $              ‐
                                 WELLS FARGO BANK NA
                                 ATTN DACA TEAM
7745   7745 / 1726
                                 301 S TRYON ST, 7TH FL, D1129‐072
                                 CHARLOTTE, NC 28282‐1915                       Southern Foods Group, LLC              BANKING SERVICE AGREEMENT DATED 12/22/2016                              $               ‐
                                 WELLS FARGO BANK NA
                                 ATTN DERIVATIVES DOC MANAGER
7746                             45 FREEMONT ST, 30TH FL
                                 MAC A0194‐300
                                 SAN FRANCISCO, CA 94105                        Dean Foods Company                     DERIVATIVES/SWAPS/FOREIGN EXCHANGE/HEDGING AGREEMENT                    $              ‐
                                 WELLS FARGO BANK NATIONAL ASSOCIATION
                                 ATTN DACA TEAM
7747   7747 / 1654               MAIL ADDRESS CODE D1129‐072
                                 301 S TRYON ST, 7TH FL
                                 CHARLOTTE, NC 28282‐1915                       Alta‐Dena Certified Dairy, LLC         BANKING SERVICE AGREEMENT DATED 12/22/2016                              $              ‐
                                 WELLS FARGO EQUIPMENT FINANCE INC
                                 733 MARQUETTE AVE, STE 700
7748
                                 MINNEAPOLIS, MN 55402
                                                                                Dean Transportation, Inc.              LEASE: AUTO DATED 12/31/2008                                            $        308,088.66
                                 WELLS FARGO EQUIPMENT FINANCE INC
                                 733 MARQUETTE AVE, STE 700
7749                             MINNEAPOLIS, MN 55402

                                                                                Dean Transportation, Inc.              GUARANTEES DATED 06/30/2005                                             $               ‐
                                 WELLS FARGO EQUIPMENT FINANCE INC
                                 733 MARQUETTE AVE, STE 700
7750
                                 MINNEAPOLIS, MN 55402
                                                                                Dean Transportation, Inc.              LEASE: AUTO                                                             $              ‐
                                 WELLS FARGO EQUIPMENT FINANCE INC
7751                             733 MARQUETTE AVE, STE 700
                                 MINNEAPOLIS, MN 55402                          Dean Transportation, Inc.              LEASE: AUTO DATED 05/08/2006                                            $               ‐


                                                                                                                                                                                                              Page 293 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 294 of 304
                                                Dean Foods Company, et al.
                                                                                             Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                            Debtor(s)                                        Contract Description            Cure Amounts
                                 WELLS FARGO EQUIPMENT FINANCE INC
7752                             733 MARQUETTE AVE, STE 700
                                 MINNEAPOLIS, MN 55402                       Dean Transportation, Inc.          LEASE: AUTO DATED 06/30/2005                               $               ‐
                                 WELLS FARGO VENDOR FINANCIAL SERVICES LLC
                                 ATTN DONNA DOYCHAK
7753
                                 300 E JOHN CARPENTER FWY
                                 IRVING, TX 75062‐2712                       Garelick Farms, LLC                LEASE: EQUIPMENT DATED 01/11/2017                          $               ‐
                                 WELLS FARGO VENDOR FINANCIAL SERVICES LLC
7754   7754 / 5735               PO BOX 650016
                                 DALLAS, TX 75265                            Dean Foods Company                 LEASE: EQUIPMENT DATED 11/02/2017                          $        182,376.54
                                 WELLS FARGO VENDOR FINANCIAL SERVICES LLC
7755   7755 / 5734               PO BOX 650016
                                 DALLAS, TX 75265                            Dean Foods Company                 LEASE: EQUIPMENT DATED 12/06/2017                          $               ‐
                                 WELLS JR, JIMMIE C
7756                             ADDRESS ON FILE
                                                                             Dean Foods Company                 PHANTOM SHARES AGREEMENT                                   $               ‐
                                 WELLSET REPRO LIMITED T/AS FLIPSIDE
                                 ATTN MARK TOMLIN, STUDIO MGR
7757                             EAST LODGE HOUSE
                                 116 HIGH ST
                                 CRANLEIGH, GU6 8AJ                          Dean Foods Company                 INDEPENDENT CONTRACTORS DATED 01/24/2019                   $               ‐
                                 WENDYS INTERNATIONAL INC
                                 ATTN DENNIS HECKER, SVP QA
7758   7758 / 5565
                                 ONE DAVE THOMAS BLVD
                                 DUBLIN, OH 43017                            Dean Dairy Holdings, LLC           SERVICE CONTRACT DATED 12/14/2012                          $         50,688.90
                                 WENNING DAIRY LLC
7759                             3555 SIEGRIST JUTTE RD
                                 COLDWATER, OH 45828                         Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 WENNING DAIRY LLC
7760                             3555 SIEGRIST JUTTE RD
                                 COLDWATER, OH 45828                         Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $               ‐
                                 WERHANE ENTERPRISES LTD
                                 509 E MAIN ST
7761
                                 PO BOX 475
                                 LENA, IL 61048                              Dean Foods Company                 THIRD PARTY CARRIER AGREEMENT                              $         20,862.85
                                 WERSTAN ASSOCIATES LP
                                 ATTN JOHN S STANFIELD
7762
                                 PO BOX 10126
                                 FRESNO, CA 93745‐0126                       Berkeley Farms, LLC                LEASE: BUILDING AND LAND                                   $              ‐
                                 WERSTAN ASSOCIATES LP
                                 ATTN JOHN S STANFIELD
7763
                                 PO BOX 10126
                                 FRESNO, CA 93745‐0126                       Berkeley Farms, LLC                LEASE: BUILDING AND LAND DATED 12/09/2012                  $               ‐
                                 WERSTAN ASSOCIATES LP
                                 ATTN JOHN S STANFIELD
7764
                                 PO BOX 10126
                                 FRESNO, CA 93745‐0126                       Berkeley Farms, LLC                LEASE: BUILDING AND LAND                                   $               ‐
                                 WERSTAN ASSOCIATES LP
                                 ATTN JOHN S STANFIELD
7765
                                 PO BOX 10126
                                 FRESNO, CA 93745‐0126                       Berkeley Farms, LLC                LEASE: BUILDING AND LAND                                   $               ‐
                                 WERSTAN ASSOCIATES LP
                                 ATTN JOHN S STANFIELD
7766
                                 PO BOX 10126
                                 FRESNO, CA 93745‐0126                       Berkeley Farms, LLC                LEASE: BUILDING AND LAND                                   $               ‐
                                 WERSTAN ASSOCIATES LP
                                 ATTN JOHN S STANFIELD
7767
                                 PO BOX 10126
                                 FRESNO, CA 93745‐0126                       Berkeley Farms, LLC                LEASE: BUILDING AND LAND                                   $              ‐
                                 WERSTAN ASSOCIATES LP
                                 ATTN JOHN S STANFIELD
7768
                                 PO BOX 10126
                                 FRESNO, CA 93745‐0126                       Berkeley Farms, LLC                LEASE: BUILDING AND LAND DATED 10/03/2017                  $               ‐
                                 WESLEY R. BURKHOLDER
7769                             91 RIDGE ROAD
                                 NEW BETHLEHEM, PA 16242                     Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $               ‐
                                 WESLEY R. BURKHOLDER
7770                             91 RIDGE ROAD
                                 NEW BETHLEHEM, PA 16242                     Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                                 WEST BRANCH HOLSTEINS
7771                             145 MINNER ROAD
                                 WEST MIDDLESEX, PA 16159                    Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 WEST BRANCH HOLSTEINS
7772                             145 MINNER ROAD
                                 WEST MIDDLESEX, PA 16159                    Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $               ‐
                                 WEST DIRECT EQUIPMENT SAVERS LLC
                                 ATTN PATRICK MONTAGUO
7773
                                 1380 ZUNI ST
                                 DENVER, CO 80202                            Suiza Dairy Group, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 01/16/2019   $              ‐
                                 WEST IP COMMUNICATIONS INC
                                 ATTN ADAM DIMMICK, REGIONAL SALES MANAGER
7774
                                 401 S FOURTH ST, STE 200
                                 LOUISVILLE, KY 40202                        Dean Foods Company                 IT CONTRACT DATED 11/03/2017                               $               ‐
                                 WEST IP COMMUNICATIONS
                                 ATTN ADAM DIMMICK, REGIONAL SALES MANAGER
7775
                                 401 S FOURTH ST, STE 200
                                 LOUISVILLE, KY 40202                        Dean Foods Company                 SERVICE CONTRACT                                           $              ‐
                                 WEST IP COMMUNICATIONS
                                 ATTN DAVID TROUTMAN, DIRECTOR BUSINESS OP
7776
                                 401 S FOURTH ST, STE 200
                                 LOUISVILLE, KY 40202                        Dean Foods Company                 SERVICE CONTRACT DATED 09/09/2019                          $               ‐
                                 WEST IP COMMUNICATIONS
                                 ATTN DAVID TROUTMAN, DIRECTOR BUSINESS OP
7777
                                 401 S FOURTH ST, STE 200
                                 LOUISVILLE, KY 40202                        Dean Foods Company                 SERVICE CONTRACT DATED 11/03/2017                          $               ‐
                                 WEST IP COMMUNICATIONS
                                 ATTN DAVID TROUTMAN, DIRECTOR BUSINESS OP
7778
                                 401 S FOURTH ST, STE 200
                                 LOUISVILLE, KY 40202                        Dean Foods Company                 SERVICE CONTRACT DATED 11/03/2017                          $               ‐



                                                                                                                                                                                          Page 294 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 295 of 304
                                                Dean Foods Company, et al.
                                                                                                  Contract Exhibit

           Multiparty Contract
Item         References (1)                            Counterparty                                Debtor(s)                                     Contract Description               Cure Amounts
                                 WEST IP COMMUNICATIONS
                                 ATTN DAVID TROUTMAN, DIRECTOR BUSINESS OP
7779
                                 401 S FOURTH ST, STE 200
                                 LOUISVILLE, KY 40202                             Dean Foods Company                 SERVICE CONTRACT DATED 08/29/2018                          $              ‐
                                 WEST IP COMMUNICATIONS
                                 ATTN DAVID TROUTMAN, DIRECTOR BUSINESS OP
7780
                                 401 S FOURTH ST, STE 200
                                 LOUISVILLE, KY 40202                             Dean Foods Company                 SERVICE CONTRACT DATED 02/21/2019                          $              ‐
                                 WEST IP COMMUNICATIONS
                                 ATTN DAVID TROUTMAN, DIRECTOR BUSINESS OP
7781
                                 401 S FOURTH ST, STE 200
                                 LOUISVILLE, KY 40202                             Dean Foods Company                 SERVICE CONTRACT DATED 02/26/2019                          $              ‐
                                 WEST IP COMMUNICATIONS
                                 ATTN DAVID TROUTMAN, DIRECTOR BUSINESS OP
7782
                                 401 S FOURTH ST, STE 200
                                 LOUISVILLE, KY 40202                             Dean Foods Company                 SERVICE CONTRACT DATED 08/23/2018                          $              ‐
                                 WEST IP COMMUNICATIONS
                                 ATTN DAVID TROUTMAN, DIRECTOR BUSINESS OP
7783
                                 401 S FOURTH ST, STE 200
                                 LOUISVILLE, KY 40202                             Dean Foods Company                 SERVICE CONTRACT DATED 11/11/2018                          $              ‐
                                 WEST IP COMMUNICATIONS
                                 ATTN DAVID TROUTMAN, DIRECTOR BUSINESS OP
7784
                                 401 S FOURTH ST, STE 200
                                 LOUISVILLE, KY 40202                             Dean Foods Company                 SERVICE CONTRACT DATED 04/29/2019                          $              ‐
                                 WEST IP COMMUNICATIONS
                                 ATTN DAVID TROUTMAN, DIRECTOR BUSINESS OP
7785
                                 401 S FOURTH ST, STE 200
                                 LOUISVILLE, KY 40202                             Dean Foods Company                 SERVICE CONTRACT                                           $              ‐
                                 WEST MICHIGAN JANITORIAL CO
7786                             5160 W RIVER DR
                                 COMSTOCK PARK, MI 49321                          Dean Foods Company                 SERVICE CONTRACT DATED 03/01/2019                          $          2,189.55
                                 WEST MICHIGAN JANITORIAL
7787                             5160 W RIVER DR
                                 COMSTOCK PARK, MI 49321                          Country Fresh, LLC                 SERVICE CONTRACT DATED 07/15/2019                          $              ‐
                                 WEST MICHIGAN JANITORIAL
7788                             5160 W RIVER DR
                                 COMSTOCK PARK, MI 49321                          Country Fresh, LLC                 PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 07/15/2019   $              ‐
                                 WEST OAHU AGGREGATE CO INC
                                 ATTN SHANNA KEALOHA, ADMIN ASSIST
7789
                                 855 UMI ST
                                 HONOLULU, HI 96819                               Southern Foods Group, LLC          PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 09/05/2017   $          2,613.27
                                 WEST PUBLISHING CORP
                                 D/B/A SERENGETI LAW
7790                             ATTN BOBBY SANDS, DIR OF PROFESSIONAL SERVICES
                                 155 108TH AVE NE, STE 650
                                 BELLEVUE, WA 98004                               Dean Foods Company                 SERVICE CONTRACT DATED 10/06/2017                          $              ‐
                                 WEST UNIFIED COMMUNICATIONS SERVICES INC
                                 O/B/O WESTUC
7791
                                 PO BOX 281866
                                 ATLANTA, GA 30384                                Dean Foods Company                 SERVICE CONTRACT DATED 12/20/2017                          $              ‐
                                 WESTBURY 3 LLC
                                 ATTN MITZI REAMER, MEMBER
7792
                                 100 WEST OXMOOR
                                 HOMEWOOD, AL 35209                               Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 10/30/2018                  $          1,000.00
                                 WESTCHESTER FIRE INSURANCE CO
                                 ATTN COLLATERAL MANAGER
7793   7793 / 5407
                                 436 WALNUT ST
                                 PHILADELPHIA, PA 19106                           Dean Foods Company                 LETTER OF CREDIT                                           $              ‐
                                 WESTERGREN, ROGER D
7794                             ADDRESS ON FILE
                                                                                  Dean Foods Company                 PHANTOM SHARES AGREEMENT                                   $              ‐
                                 WESTERN SD PROPERTIES
                                 ATTN RANDY PIERRET
7795
                                 25047 488 AVE
                                 SHERMAN, SD 57030                                Dean Foods North Central, LLC      LEASE: BUILDING AND LAND DATED 04/16/2015                  $          4,625.00
                                 WESTERN SD PROPERTIES
                                 ATTN RANDY PIERRET
7796
                                 25047 488 AVE
                                 SHERMAN, SD 57030                                Dean Foods North Central, LLC      LEASE: BUILDING AND LAND                                   $              ‐
                                 WESTPORT MANAGEMENT LLC
                                 ATTN GERYL T VITAGLIANO, MANAGING AGENT
7797
                                 33 S PLANK RD
                                 NEWBURGH, NY 12550                               Garelick Farms, LLC                LEASE: BUILDING AND LAND                                   $          1,250.00
                                 WESTPORT MANAGEMENT LLC
                                 ATTN GERYL T VITAGLIANO, MANAGING AGENT
7798
                                 33 S PLANK RD
                                 NEWBURGH, NY 12550                               Garelick Farms, LLC                LEASE: BUILDING AND LAND DATED 10/01/2018                  $              ‐
                                 WESTPORT MANAGEMENT LLC
                                 ATTN GERYL T VITAGLIANO, MANAGING AGENT
7799
                                 33 S PLANK RD
                                 NEWBURGH, NY 12550                               Garelick Farms, LLC                LEASE: BUILDING AND LAND DATED 10/01/2018                  $              ‐
                                 WESTPORT MANAGEMENT LLC
                                 ATTN GERYL T VITAGLIANO, MANAGING AGENT
7800
                                 33 S PLANK RD
                                 NEWBURGH, NY 12550                               Garelick Farms, LLC                LEASE: BUILDING AND LAND DATED 09/10/2014                  $              ‐
                                 WESTPORT MANAGEMENT LLC
                                 ATTN GERYL T VITAGLIANO, MANAGING AGENT
7801
                                 33 S PLANK RD
                                 NEWBURGH, NY 12550                               Garelick Farms, LLC                LEASE: BUILDING AND LAND DATED 10/01/2018                  $              ‐
                                 WESTRIDGE DAIRY LLC
7802                             2114 AMES ROAD
                                 RED BUD, IL 62278                                Dean Foods Company                 INDEPENDENT PRODUCER CONTRACT                              $              ‐
                                 WESTRIDGE DAIRY LLC
7803                             2114 AMES ROAD
                                 RED BUD, IL 62278                                Dean Foods Company                 TRANSPORTATION AGREEMENT                                   $              ‐
                                 WESTROCK CP LLC
                                 F/K/A ROCKTENN CP LLC
7804                             ATTN GENERAL COUNSEL
                                 1000 ABERNATHY RD
                                 ATLANTA, GA 30328                                Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 11/01/2017                         $         13,418.52


                                                                                                                                                                                               Page 295 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 296 of 304
                                                Dean Foods Company, et al.
                                                                                              Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                            Debtor(s)                                       Contract Description                           Cure Amounts
                                 WFM PRIVATE LABEL LP
                                 ATTN DIR OF PRIVATE LABEL
7805
                                 550 BOWIE ST
                                 AUSTIN, TX 78703                            Alta‐Dena Certified Dairy, LLC      CUSTOMER AGREEMENT DATED 10/01/2007                                     $              ‐
                                 WFM PRIVATE LABEL LP
                                 ATTN MITCHELL MADOFF, VP EXCLUSIVE BRANDS
7806   7806 / 6644
                                 550 BOWIE ST
                                 AUSTIN, TX 78703                            Dean Foods Company                  LICENSING AGREEMENT DATED 11/07/2019                                    $              ‐
                                 WHISPERING PINES HOLSTEINS
7807                             8425 GUTHRIE ROAD
                                 GUTHRIE, KY 42234                           Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 WHISPERING PINES HOLSTEINS
7808                             8425 GUTHRIE ROAD
                                 GUTHRIE, KY 42234                           Dean Foods Company                  TRANSPORTATION AGREEMENT                                                $              ‐
                                 WHITE OAK DAIRY
7809                             1700 NORTHEAST SHADY OAKS ROAD
                                 MAYO, FL 32066                              Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 WHITE OAK DAIRY
7810                             1700 NORTHEAST SHADY OAKS ROAD
                                 MAYO, FL 32066                              Dean Foods Company                  TRANSPORTATION AGREEMENT                                                $              ‐
                                 WHITE OAK FARMS LLC
7811                             340 CLEVELAND FARM ROAD
                                 SWEETWATER, TN 37874                        Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 WHITE OAK FARMS LLC
7812                             340 CLEVELAND FARM ROAD
                                 SWEETWATER, TN 37874                        Dean Foods Company                  TRANSPORTATION AGREEMENT                                                $              ‐
                                 WHITE, CAROL
                                 ATTN JEFF & CAROL WHITE
7813   7816 / 7813
                                 95 S 100 W
                                 LOGAN, UT 84321                             Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 12/01/2003                               $              ‐
                                 WHITE, J.B.
7814                             PO BOX 616
                                 JACKSON, GA 30233                           Mayfield Dairy Farms, LLC           LEASE: BUILDING AND LAND                                                $              ‐
                                 WHITE, J.B.
7815                             PO BOX 616
                                 JACKSON, GA 30233                           Mayfield Dairy Farms, LLC           LEASE: BUILDING AND LAND DATED 09/27/2016                               $              ‐
                                 WHITE, JEFF
                                 ATTN JEFF & CAROL WHITE
7816   7816 / 7813
                                 95 S 100 W
                                 LOGAN, UT 84321                             Southern Foods Group, LLC           LEASE: BUILDING AND LAND DATED 12/01/2003                               $              ‐
                                 WHITE, JOHN
7817                             ADDRESS ON FILE
                                                                             Dean Foods Company                  PERFORMANCE SHARE UNIT AGREEMENT                                        $              ‐
                                 WHITE, JOHN
7818                             ADDRESS ON FILE
                                                                             Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                $              ‐
                                 WHITNEY ENTERPRISES LLC
                                 ATTN DANNY WEBB
7819
                                 617 TOWNE HOLLOW RD
                                 LOCHGELLY, WV 25866                         Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND                                                $              ‐
                                 WHITNEY ENTERPRISES LLC
                                 ATTN DANNY WEBB
7820
                                 617 TOWNE HOLLOW RD
                                 LOCHGELLY, WV 25866                         Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND                                                $              ‐
                                 WIDEN ENTERPRISES INC
                                 ATTN MICHAEL J KIESLER, CFO
7821
                                 6911 MANGROVE LN
                                 MADISON, WI 53713                           Dean Foods Company                  SERVICE CONTRACT DATED 06/01/2018                                       $              ‐
                                 WIDEN ENTERPRISES INC
                                 ATTN MICHAEL J KLESLER, CFO
7822
                                 6911 MANGROVE LN
                                 MADISON, WI 53713                           Dean Foods Company                  SERVICE CONTRACT DATED 06/01/2018                                       $         53,182.74
                                 WIESE, ROBERT AND BRENDA
7823                             84650 N HWY 81
                                 NORFOLK, NE 68701                           Dean Foods Company                  LEASE: BUILDING AND LAND                                                $              ‐
                                 WILBROS LLC
                                 ATTN C MAX ZYGMONT, COUNSEL
7824   7824 / 2935               C/O KAZMEREK MOWREY CLOUD LASETER LLP
                                 1100 PEACHTREE ST NE
                                 ATLANTA, GA 30309                           Dean Foods Company                  ENVIRONMENTAL CLEAN‐UP AGREEMENT DATED 01/24/2014                       $              ‐
                                 WILBROS ORGANIC RECOVERY
                                 ATTN JOE WILLBANKS
7825                             PO BOX 1910
                                 215 COATS DR
                                 TOCCOA, GA 30577                            Mayfield Dairy Farms, LLC           SERVICE CONTRACT                                                        $              ‐
                                 WILD WEST EXPRESS
7826                             PO DRAWER 900
                                 FAIRACRES, NM 88033                         Dean Foods Company                  TRANSPORTATION AGREEMENT                                                $         48,060.00
                                 WILHITE, TOM
7827                             901 N WASHINGTON
                                 BISMARCK, ND 58501                          Dean Foods North Central, LLC       LEASE: BUILDING AND LAND DATED 05/08/2012                               $              ‐
                                 WILHITE, TOM
7828                             901 N WASHINGTON
                                 BISMARCK, ND 58501                          Dean Foods North Central, LLC       LEASE: BUILDING AND LAND DATED 11/26/2013                               $              ‐
                                 WILKS LUKOFF & BRACEGIRDLE LLC
7829                             4250 LANCASTER PIKE STE 200
                                 WILMINGTON, DE 19805                        Dean Foods Company                  THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.)   $              ‐
                                 WILLIAM DENNIS JOHNSON JR
7830                             1312 CONCORD ROAD
                                 RUSSELLVILLE, KY 42276                      Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                           $              ‐
                                 WILLIAM DENNIS JOHNSON JR
7831                             1312 CONCORD ROAD
                                 RUSSELLVILLE, KY 42276                      Dean Foods Company                  TRANSPORTATION AGREEMENT                                                $              ‐
                                 WILLIAM FORD TRUCKING
7832                             106 CHAMBERLAIN DR
                                 MARIETTA, OH 45750                          Dean Foods Company                  TRANSPORTATION AGREEMENT                                                $              ‐
                                 WILLIAM HANSEN
7833                             7311 FRANKLIN PRICE
                                 MEADVILLE, PA 16335                         Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                           $              ‐




                                                                                                                                                                                                        Page 296 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 297 of 304
                                                Dean Foods Company, et al.
                                                                                         Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                       Debtor(s)                                     Contract Description       Cure Amounts
                                 WILLIAM HANSEN
7834                             7311 FRANKLIN PRICE
                                 MEADVILLE, PA 16335                      Dean Foods Company                TRANSPORTATION AGREEMENT                          $              ‐
                                 WILLIAM LUTZ
7835                             3145 WHITESIDE ROAD
                                 COXS CREEK, KY 40013                     Dean Foods Company                INDEPENDENT PRODUCER CONTRACT                     $              ‐
                                 WILLIAM LUTZ
7836                             3145 WHITESIDE ROAD
                                 COXS CREEK, KY 40013                     Dean Foods Company                TRANSPORTATION AGREEMENT                          $              ‐
                                 WILLIAMS FARM
7837                             2701 HOLMES ROAD
                                 CAZENOVIA, NY 13035                      Dean Foods Company                INDEPENDENT PRODUCER CONTRACT                     $              ‐
                                 WILLIAMS FARM
7838                             2701 HOLMES ROAD
                                 CAZENOVIA, NY 13035                      Dean Foods Company                TRANSPORTATION AGREEMENT                          $              ‐
                                 WILLIAMS JR., MICHAEL D.
7839                             ADDRESS ON FILE
                                                                          Dean Foods Company                PHANTOM SHARES AGREEMENT                          $              ‐
                                 WILLIAMS SCOTSMAN INC
7840                             10604 1/2 WALLISVILLE RD
                                 HOUSTON, TX 77013‐4123                   Southern Foods Group, LLC         LEASE: EQUIPMENT                                  $              ‐
                                 WILLIAMS SCOTSMAN INC
7841                             10604 1/2 WALLISVILLE RD
                                 HOUSTON, TX 77013‐4123                   Southern Foods Group, LLC         LEASE: EQUIPMENT                                  $              ‐
                                 WILLIAMS SCOTSMAN INC
                                 ATTN BRADLEY CLARKE, ACCOUNT EXECUTIVE
7842
                                 16847 IH 35 N #2
                                 SELMA, TX 78154‐1267                     Southern Foods Group, LLC         LEASE: EQUIPMENT                                  $              ‐
                                 WILLIAMS SCOTSMAN INC
                                 ATTN BRADLEY CLARKE, ACCOUNT EXECUTIVE
7843
                                 16847 IH 35 N #2
                                 SELMA, TX 78154‐1267                     Southern Foods Group, LLC         LEASE: EQUIPMENT                                  $              ‐
                                 WILLIAMS SCOTSMAN INC
                                 ATTN BRADLEY CLARKE, ACCOUNT EXECUTIVE
7844
                                 16847 IH 35 N #2
                                 SELMA, TX 78154‐1267                     Southern Foods Group, LLC         LEASE: EQUIPMENT                                  $              ‐
                                 WILLIAMS SCOTSMAN INC
                                 ATTN BRADLEY CLARKE, ACCOUNT EXECUTIVE
7845
                                 16847 IH 35 N #2
                                 SELMA, TX 78154‐1267                     Southern Foods Group, LLC         LEASE: EQUIPMENT                                  $              ‐
                                 WILLIAMS SCOTSMAN INC
                                 ATTN LISANDRA BOURG
7846
                                 3777 W AIRLINE HWY
                                 RESERVE, LA 70084‐5717                   Southern Foods Group, LLC         LEASE: EQUIPMENT                                  $         30,442.01
                                 WILLIAMS SCOTSMAN INC
                                 ATTN LISANDRA BOURG
7847
                                 3777 W AIRLINE HWY
                                 RESERVE, LA 70084‐5717                   Southern Foods Group, LLC         LEASE: EQUIPMENT DATED 09/30/2016                 $              ‐
                                 WILLIAMS SCOTSMAN INC
                                 ATTN PHILLIP IRWIN
7848   7848 / 5672
                                 10855 JOHN RALSTON RD
                                 HOUSTON, TX 77044‐5526                   Southern Foods Group, LLC         LEASE: EQUIPMENT DATED 09/17/2012                 $              ‐
                                 WILLIAMS SCOTSMAN INC
                                 ATTN PHILLIP IRWIN
7849   7849 / 5673
                                 10855 JOHN RALSTON RD
                                 HOUSTON, TX 77044‐5526                   Southern Foods Group, LLC         LEASE: EQUIPMENT DATED 09/17/2012                 $              ‐
                                 WILLIAMS SCOTSMAN INC
                                 ATTN PHILLIP IRWIN
7850
                                 10855 JOHN RALSTON RD
                                 HOUSTON, TX 77044‐5526                   Southern Foods Group, LLC         LEASE: EQUIPMENT                                  $              ‐
                                 WILLIAMS SCOTSMAN INC
                                 ATTN PHILLIP IRWIN
7851
                                 10855 JOHN RALSTON RD
                                 HOUSTON, TX 77044‐5526                   Southern Foods Group, LLC         LEASE: EQUIPMENT DATED 04/13/2017                 $              ‐
                                 WILLIAMS SCOTSMAN INC
                                 ATTN PHILLIP IRWIN
7852
                                 10855 JOHN RALSTON RD
                                 HOUSTON, TX 77044‐5526                   Southern Foods Group, LLC         LEASE: EQUIPMENT DATED 04/13/2017                 $              ‐
                                 WILLIAMS SCOTSMAN INC
                                 ATTN PHILLIP IRWIN
7853
                                 10855 JOHN RALSTON RD
                                 HOUSTON, TX 77044‐5526                   Southern Foods Group, LLC         LEASE: EQUIPMENT DATED 10/26/2011                 $              ‐
                                 WILLIAMS SCOTSMAN INC
                                 ATTN PHILLIP IRWIN
7854
                                 10855 JOHN RALSTON RD
                                 HOUSTON, TX 77044‐5526                   Southern Foods Group, LLC         LEASE: EQUIPMENT DATED 10/26/2011                 $              ‐
                                 WILLIAMS SCOTSMAN INC
                                 ATTN PHILLIP IRWIN
7855
                                 10855 JOHN RALSTON RD
                                 HOUSTON, TX 77044‐5526                   Southern Foods Group, LLC         LEASE: EQUIPMENT DATED 02/21/2018                 $              ‐
                                 WILLIAMS SCOTSMAN INC
                                 ATTN PHILLIP IRWIN
7856
                                 10855 JOHN RALSTON RD
                                 HOUSTON, TX 77044‐5526                   Southern Foods Group, LLC         LEASE: EQUIPMENT DATED 02/21/2018                 $              ‐
                                 WILLIAMS SCOTSMAN INC
                                 ATTN PHILLIP IRWIN
7857
                                 10855 JOHN RALSTON RD
                                 HOUSTON, TX 77044‐5526                   Southern Foods Group, LLC         LEASE: EQUIPMENT DATED 04/13/2017                 $              ‐
                                 WILLIAMS SCOTSMAN INC
                                 ATTN PHILLIP IRWIN
7858
                                 10855 JOHN RALSTON RD
                                 HOUSTON, TX 77044‐5526                   Dean Holding Company              LEASE: EQUIPMENT DATED 07/24/2018                 $              ‐
                                 WILLIAMS SCOTSMAN INC
                                 ATTN WAYNE SEARS
7859
                                 14207 W HARDY RD
                                 HOUSTON, TX 77060‐4615                   Southern Foods Group, LLC         LEASE: EQUIPMENT DATED 10/21/2018                 $              ‐
                                 WILLIAMS SCOTSMAN INC
                                 ATTN WAYNE SEARS
7860
                                 14207 W HARDY RD
                                 HOUSTON, TX 77060‐4615                   Southern Foods Group, LLC         LEASE: EQUIPMENT                                  $              ‐


                                                                                                                                                                             Page 297 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 298 of 304
                                                Dean Foods Company, et al.
                                                                                                   Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                                   Debtor(s)                                       Contract Description                                 Cure Amounts
                                 WILLIAMS SCOTSMAN INC
                                 ATTN WAYNE SEARS
7861
                                 14207 W HARDY RD
                                 HOUSTON, TX 77060‐4615                           Southern Foods Group, LLC           LEASE: EQUIPMENT                                                              $              ‐
                                 WILLIAMS, JAMES R
7862                             708 CLIFT ROAD
                                 TUPELO, MS 38804                                 Dean Dairy Holdings, LLC            LEASE: BUILDING AND LAND DATED 02/15/2012                                     $              ‐
                                 WILLIAMS, MARY F
7863                             ADDRESS ON FILE                                  Dean Foods Company                  PERFORMANCE SHARE UNIT AGREEMENT                                              $              ‐
                                 WILLIAMS, MARY F
7864                             ADDRESS ON FILE                                  Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 WILLIAMS, MARY F
7865                             ADDRESS ON FILE                                  Dean Foods Company                  STOCK OPTION AGREEMENT                                                        $              ‐
                                 WILLIAMS, MELANIE LAURA
7866                             ADDRESS ON FILE                                  Dean Foods Company                  PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 WILLIS S BURKHOLDER
7867                             9120 BUTLER RD
                                 HOPKINSVILLE, KY 42240                           Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 WILLIS S BURKHOLDER
7868                             9120 BUTLER RD
                                 HOPKINSVILLE, KY 42240                           Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 WILLOUGHBY JR, RALPH J
7869
                                 ADDRESS ON FILE                                  Mayfield Dairy Farms, LLC           SEVERANCE CONTRACT                                                            $              ‐
                                 WILLOWBROOK FARM
7870                             198 GILKEY ROAD
                                 WEST MIDDLESEX, PA 16159                         Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 WILLOWBROOK FARM
7871                             198 GILKEY ROAD
                                 WEST MIDDLESEX, PA 16159                         Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 WILLS, BRYAN
                                 ATTN BRYAN WILLS
7872
                                 12420 CEDARVILLE RD
                                 BRANDYWINE, MD 20613                             Shenandoah'S Pride, LLC             SERVICE CONTRACT                                                              $              ‐
                                 WILLS, BRYAN
                                 ATTN BRYAN WILLS
7873
                                 12420 CEDARVILLE RD
                                 BRANDYWINE, MD 20613                             Shenandoah'S Pride, LLC             SERVICE CONTRACT                                                              $              ‐
                                 WILLS, BRYAN
                                 ATTN BRYAN WILLS
7874
                                 12420 CEDARVILLE RD
                                 BRANDYWINE, MD 20613                             Shenandoah'S Pride, LLC             SERVICE CONTRACT                                                              $              ‐
                                 WILLS, BRYAN
                                 ATTN BRYAN WILLS
7875
                                 12420 CEDARVILLE RD
                                 BRANDYWINE, MD 20613                             Shenandoah'S Pride, LLC             SERVICE CONTRACT DATED 03/12/2013                                             $              ‐
                                 WILLS, BRYAN
                                 ATTN BRYAN WILLS
7876
                                 12420 CEDARVILLE RD
                                 BRANDYWINE, MD 20613                             Shenandoah'S Pride, LLC             PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 03/12/2013                      $              ‐
                                 WILLWAY DAIRY
7877                             5290 HOLT ROAD
                                 SWEETWATER, TN 37874                             Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 WILLWAY DAIRY
7878                             5290 HOLT ROAD
                                 SWEETWATER, TN 37874                             Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 WILMER AMSTUTZ
7879                             341 9TH LANE NORTHEAST
                                 FAIRFIELD, MT 59436                              Dean Foods Company                  INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 WILMER AMSTUTZ
7880                             341 9TH LANE NORTHEAST
                                 FAIRFIELD, MT 59436                              Dean Foods Company                  TRANSPORTATION AGREEMENT                                                      $              ‐
                                 WILMER CUTLER PICKERING HALE & DORR LLP
7881   7881 / 1921               1875 PENNSYLVANIA AVENUE                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 WASHIGNTON, DC 20006                             Dean Foods Company                  04/14/2014                                                                    $              ‐
                                 WILMER CUTLER PICKERING HALE & DORR LLP
7882                             1875 PENNSYLVANIA AVENUE                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 WASHIGNTON, DC 20006                             Dean Foods Company                  12/04/2012                                                                    $              ‐
                                 WINCO FOODS LLC
                                 ATTN SUSAN BARRY
7883   7883 / 6645
                                 650 N ARMSTRONG PL
                                 BOISE, ID 83705                                  Dean Foods Company                  LICENSING AGREEMENT DATED 11/07/2017                                          $              ‐
                                 WINCO FOODS LLC
                                 ATTN VP, MERCHANDISING & RETAIL PRICING
7884
                                 PO BOX 400
                                 WOODBURN, OR 97071                               Alta‐Dena Certified Dairy, LLC      SALES CONTRACT/TRADE AGREEMENT DATED 12/14/2009                               $              ‐
                                 WINN‐DIXIE LOGISTICS INC
                                 ATTN LEGAL DEPARTMENT RE: MIAMI DAIRY FACILITY
7885   7899 / 7885
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 01/10/2006                                     $              ‐
                                 WINN‐DIXIE LOGISTICS INC
                                 ATTN LEGAL DEPARTMENT RE: MIAMI DAIRY FACILITY
7886   7900 / 7886
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 01/10/2006                                     $              ‐
                                 WINN‐DIXIE LOGISTICS INC
                                 ATTN LEGAL DEPARTMENT RE: MIAMI DAIRY FACILITY
7887   7901 / 7887
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Suiza Dairy Group, LLC              LEASE: BUILDING AND LAND DATED 01/10/2006                                     $              ‐
                                 WINN‐DIXIE LOGISTICS INC
                                 ATTN LEGAL DEPARTMENT RE: MIAMI DAIRY FACILITY
7888   7902 / 7888
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Dean Dairy Holdings, LLC            PURCHASE CONTRACT DATED 01/09/2006                                            $              ‐
                                 WINN‐DIXIE LOGISTICS INC
                                 ATTN LEGAL DEPARTMENT RE: MIAMI DAIRY FACILITY
7889   7903 / 7889
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Dean Foods Company                  LEASE: BUILDING AND LAND DATED 06/27/2000                                     $              ‐
                                 WINN‐DIXIE LOGISTICS INC
                                 ATTN LEGAL DEPARTMENT RE: MIAMI DAIRY FACILITY
7890   7904 / 7890
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Dean Foods Company                  LEASE: BUILDING AND LAND DATED 06/29/2000                                     $              ‐


                                                                                                                                                                                                                  Page 298 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 299 of 304
                                                Dean Foods Company, et al.
                                                                                                  Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                                 Debtor(s)                                     Contract Description       Cure Amounts
                                 WINN‐DIXIE LOGISTICS INC
                                 ATTN LEGAL DEPARTMENT RE: MIAMI DAIRY FACILITY
7891
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 01/10/2006          $              ‐
                                 WINN‐DIXIE LOGISTICS INC
                                 ATTN LEGAL DEPARTMENT RE: MIAMI DAIRY FACILITY
7892
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 01/10/2006          $              ‐
                                 WINN‐DIXIE LOGISTICS INC
                                 ATTN LEGAL DEPARTMENT RE: MIAMI DAIRY FACILITY
7893
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 01/10/2006          $              ‐
                                 WINN‐DIXIE LOGISTICS INC
                                 ATTN LEGAL DEPARTMENT RE: MIAMI DAIRY FACILITY
7894
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Dean Foods Company                 LEASE: BUILDING AND LAND DATED 06/27/2000          $              ‐
                                 WINN‐DIXIE LOGISTICS INC
                                 ATTN LEGAL DEPARTMENT RE: MIAMI DAIRY FACILITY
7895   7905 / 7895
                                 5050 EDGEWOOD COURT                              Suiza Dairy Group, LLC
                                 JACKSONVILLE, FL 32254‐3699                      Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 01/10/2006          $              ‐
                                 WINN‐DIXIE LOGISTICS INC
                                 ATTN LEGAL DEPARTMENT RE: MIAMI DAIRY FACILITY
7896   7906 / 7896
                                 5050 EDGEWOOD COURT                              Suiza Dairy Group, LLC
                                 JACKSONVILLE, FL 32254‐3699                      Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 01/10/2006          $              ‐
                                 WINN‐DIXIE LOGISTICS INC
                                 ATTN LEGAL DEPARTMENT RE: MIAMI DAIRY FACILITY
7897   7907 / 7897
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 01/10/2006          $              ‐
                                 WINN‐DIXIE LOUISIANA INC
                                 ATTN RICHARD P MCCOOK, VP
7898   8020 / 7898
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32203‐0297                      Dean Foods Company                 LEASE: BUILDING AND LAND DATED 08/10/1999          $              ‐
                                 WINN‐DIXIE STORES INC
                                 ATTN GENERAL COUNSEL
7899   7899 / 7885
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 01/10/2006          $              ‐
                                 WINN‐DIXIE STORES INC
                                 ATTN GENERAL COUNSEL
7900   7900 / 7886
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 01/10/2006          $              ‐
                                 WINN‐DIXIE STORES INC
                                 ATTN GENERAL COUNSEL
7901   7901 / 7887
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 01/10/2006          $              ‐
                                 WINN‐DIXIE STORES INC
                                 ATTN GENERAL COUNSEL
7902   7902 / 7888
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/09/2006                 $              ‐
                                 WINN‐DIXIE STORES INC
                                 ATTN GENERAL COUNSEL
7903   7903 / 7889
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Dean Foods Company                 LEASE: BUILDING AND LAND DATED 06/27/2000          $              ‐
                                 WINN‐DIXIE STORES INC
                                 ATTN GENERAL COUNSEL
7904   7904 / 7890
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Dean Foods Company                 LEASE: BUILDING AND LAND DATED 06/29/2000          $              ‐
                                 WINN‐DIXIE STORES INC
                                 ATTN GENERAL COUNSEL
7905   7905 / 7895
                                 5050 EDGEWOOD COURT                              Suiza Dairy Group, LLC
                                 JACKSONVILLE, FL 32254‐3699                      Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 01/10/2006          $              ‐
                                 WINN‐DIXIE STORES INC
                                 ATTN GENERAL COUNSEL
7906   7906 / 7896
                                 5050 EDGEWOOD COURT                              Suiza Dairy Group, LLC
                                 JACKSONVILLE, FL 32254‐3699                      Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 01/10/2006          $              ‐
                                 WINN‐DIXIE STORES INC
                                 ATTN GENERAL COUNSEL
7907   7907 / 7897
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 01/10/2006          $              ‐
                                 WINN‐DIXIE STORES INC
                                 ATTN GENERAL COUNSEL
7908
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 01/10/2006          $              ‐
                                 WINN‐DIXIE STORES INC
                                 ATTN GENERAL COUNSEL
7909
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Suiza Dairy Group, LLC             LEASE: BUILDING AND LAND DATED 01/10/2006          $              ‐
                                 WINN‐DIXIE STORES INC
                                 ATTN GENERAL COUNSEL
7910
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Dean Dairy Holdings, LLC           LEASE: BUILDING AND LAND DATED 01/10/2006          $              ‐
                                 WINN‐DIXIE STORES INC
                                 ATTN PRINCIPAL FINANCIAL OFFICER
7911   8021 / 7911
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Dean Foods Company                 LEASE: BUILDING AND LAND DATED 08/10/1999          $         41,666.67
                                 WINN‐DIXIE STORES INC
                                 ATTN PRINCIPAL FINANCIAL OFFICER
7912
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Dean Foods Company                 LEASE: BUILDING AND LAND DATED 08/10/1999          $              ‐
                                 WINN‐DIXIE STORES INC
                                 ATTN PRINCIPAL FINANCIAL OFFICER
7913
                                 5050 EDGEWOOD COURT
                                 JACKSONVILLE, FL 32254‐3699                      Dean Foods Company                 LEASE: BUILDING AND LAND DATED 06/27/2000          $              ‐
                                 WINNESOTA REGIONAL TRANSPORTATION LLC
                                 ATTN NICHOLAS OLSEN, PRESIDENT
7914
                                 10100 CROSSTOWN CIRCLE
                                 EDEN PRAIRIE, MN 55344                           Dean Foods North Central, LLC      FREIGHT SERVICES AGREEMENT DATED 08/13/2018        $              ‐
                                 WINNESOTA REGIONAL TRANSPORTATION LLC
                                 ATTN NICHOLAS OLSEN, PRESIDENT
7915
                                 10100 CROSSTOWN CIRCLE
                                 EDEN PRAIRIE, MN 55344                           Dean Foods North Central, LLC      FREIGHT SERVICES AGREEMENT DATED 06/06/2016        $              ‐


                                                                                                                                                                                       Page 299 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 300 of 304
                                                Dean Foods Company, et al.
                                                                                                Contract Exhibit

           Multiparty Contract
Item         References (1)                          Counterparty                               Debtor(s)                                         Contract Description                                 Cure Amounts
                                 WINSTEAD PC
                                 ATTN JOSHUA L LEBAR
7916                             1100 JPMORGAN CHASE TOWER
                                 600 TRAVIS ST
                                 HOUSTON, TX 77002                             Suiza Dairy Group, LLC                LEASE: BUILDING AND LAND                                                      $              ‐
                                 WIPRO LLC
                                 ATTN GENERAL COUNSEL, AMERICAS
7917
                                 2 TOWER CTR BLVD, STE 2200
                                 EAST BRUNSWICK, NJ 08816                      Dean Foods Company                    SERVICE CONTRACT DATED 09/14/2018                                             $              ‐
                                 WIPRO LLC
                                 ATTN SRINIVASAN RAJAMANI, VP CONSUMER GOODS
7918
                                 2 TOWER CTR BLVD, STE 2200
                                 EAST BRUNSWICK, NJ 08816                      Dean Foods Company                    SERVICE CONTRACT DATED 09/04/2018                                             $         48,601.75
                                 WIPRO LLC
                                 ATTN SRINIVASAN RAJAMANI, VP CONSUMER GOODS
7919
                                 2 TOWER CTR BLVD, STE 2200
                                 EAST BRUNSWICK, NJ 08816                      Dean Foods Company                    SERVICE CONTRACT DATED 09/18/2018                                             $              ‐
                                 WIRELESS ALLOCATION
7920                             RESEARCHING ADDRESS                           Dean Foods Company                    IT ‐ WIRELESS & CELLULAR DEVICES AGREEMENT                                    $              ‐
                                 WISCONSIN PUBLIC SERVICES CORPORATION
                                 ATTN JACKI PENINGTION
7921   7921 / 7455
                                 PO BOX 19001
                                 GREEN BAY, WI 54307‐9001                      Friendly'S Ice Cream Holdings Corp.   AGENCY AGREEMENT                                                              $         54,402.36
                                 WISENER DAIRY LLC 2
7922                             5730 VALLEY ROAD
                                 SPRINGFIELD, TN 37172                         Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 WISENER DAIRY LLC 2
7923                             5730 VALLEY ROAD
                                 SPRINGFIELD, TN 37172                         Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                 WITTE BROS EXCHANGE INC
                                 ATTN RUSS LARAMIE
7924
                                 575 WITTE INDUSTRIAL CT
                                 TROY, MO 63379                                Dean Dairy Holdings, LLC              LOGISTICS CONTRACT DATED 03/13/2014                                           $              ‐
                                 WITTE BROS EXCHANGE INC
                                 ATTN TIM MUELLER, DIR OF BUSINESS DEV
7925
                                 575 WITTE INDUSTRIAL CT
                                 TROY, MO 63379                                Dean Dairy Holdings, LLC              LOGISTICS CONTRACT DATED 03/01/2017                                           $              ‐
                                 WM P MCGOVERN INC
                                 ATTN BRUCE CRITCHLOW, DIR OF OPS
7926
                                 1144 W BALTIMORE PIKE
                                 KENNETT SQUARE, PA 19348                      Tuscan/Lehigh Dairies, Inc.           SERVICE CONTRACT                                                              $              ‐
                                 WM P MCGOVERN INC
                                 ATTN BRUCE CRITCHLOW, DIR OF OPS
7927
                                 1144 W BALTIMORE PIKE
                                 KENNETT SQUARE, PA 19348                      Tuscan/Lehigh Dairies, Inc.           PROFESSIONAL SERVICE CONTRACT (& TEMPS) DATED 05/23/2014                      $              ‐
                                 WM WALDVOGEL TRUCKING INC
                                 ATTN WILLIAM WALDVOGEL, OWNER
7928
                                 1055 GLORY RD
                                 GREEN BAY, WI 54304                           Dean Foods Of Wisconsin, LLC          SERVICE CONTRACT DATED 08/11/2014                                             $              ‐
                                 WM WALDVOGEL TRUCKING INC
                                 ATTN WILLIAM WALDVOGEL, OWNER
7929
                                 1055 GLORY RD
                                 GREEN BAY, WI 54304                           Dean Foods Of Wisconsin, LLC          SERVICE CONTRACT DATED 04/12/2010                                             $              ‐
                                 WM WALDVOGEL TRUCKING INC
                                 ATTN WILLIAM WALDVOGEL, OWNER
7930
                                 1055 GLORY RD
                                 GREEN BAY, WI 54304                           Dean Foods Company                    SERVICE CONTRACT DATED 04/12/2010                                             $              ‐
                                 WM WALDVOGEL TRUCKING INC
                                 ATTN WILLIAM WALDVOGEL, OWNER
7931
                                 1055 GLORY RD
                                 GREEN BAY, WI 54304                           Dean Foods Of Wisconsin, LLC          SERVICE CONTRACT DATED 08/11/2014                                             $              ‐
                                 WO, JAMES C
7932   7932 / 6669               4231 KAIMANAHILA ST
                                 HONOLULU, HI 96816                            Dean Foods Company                    LEASE: BUILDING AND LAND DATED 10/30/1980                                     $              ‐
                                 WO, JAMES C
7933   7933 / 6670               4231 KAIMANAHILA ST
                                 HONOLULU, HI 96816                            Dean Foods Company                    LEASE: BUILDING AND LAND DATED 10/30/1980                                     $              ‐
                                 WOLFE, BARRY H
7934
                                 ADDRESS ON FILE                               Dean Foods Company                    PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 WOLLJUNG, GREGORY A
7935
                                 ADDRESS ON FILE                               Dean Foods Company                    EMPLOYMENT AGREEMENT DATED 07/10/2018                                         $              ‐
                                 WOLLJUNG, GREGORY A
7936
                                 ADDRESS ON FILE                               Dean Foods Company                    CHANGE OF CONTROL AGREEMENT                                                   $              ‐
                                 WOLLJUNG, GREGORY A
7937
                                 ADDRESS ON FILE                               Dean Foods Company                    PERFORMANCE SHARE UNIT AGREEMENT                                              $              ‐
                                 WOLLJUNG, GREGORY A
7938
                                 ADDRESS ON FILE                               Dean Foods Company                    RESTRICTED STOCK UNIT AGREEMENT                                               $              ‐
                                 WOLTERS KLUWER
                                 225 CHASTAIN MEADOWS COURT
7939   7939 / 1855
                                 SUITE 200                                                                           THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 KENNESAW, GA 30144                            Dean Foods Company                    08/30/2018                                                                    $              ‐
                                 WOOD, PAUL
7940   7940 / 731                902 MCCLAIN RD, BLDG P, STE 6000
                                 BENTONVILLE, AR 72712                         Dean Foods Company                    LEASE: BUILDING AND LAND DATED 11/21/2008                                     $              ‐
                                 WOODALL FARMS
7941                             4175 ANDERSON STORE ROAD
                                 LEWISBURG, KY 42256                           Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 WOODALL FARMS
7942                             4175 ANDERSON STORE ROAD
                                 LEWISBURG, KY 42256                           Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                 WOODWARD, JIM
7943                             PO BOX 1976
                                 RIVERTON, WY 82501                            Southern Foods Group, LLC             LEASE: BUILDING AND LAND                                                      $           889.09
                                 WORKIVA
                                 ATTN JILL KLINDT, SVP
7944
                                 2900 UNIVERSITY BLVD
                                 AMES, IA 50010                                Dean Foods Company                    SERVICE CONTRACT DATED 10/12/2018                                             $              ‐




                                                                                                                                                                                                                  Page 300 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 301 of 304
                                                Dean Foods Company, et al.
                                                                                                  Contract Exhibit

           Multiparty Contract
Item         References (1)                            Counterparty                                Debtor(s)                                      Contract Description                                 Cure Amounts
                                 WORKIVA
                                 ATTN JILL KLINDT, SVP
7945
                                 2900 UNIVERSITY BLVD                                                                THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 AMES, IA 50010                                   Dean Foods Company                 08/11/2017                                                                    $              ‐
                                 WORKIVA
                                 ATTN JILL KLINDT, SVP
7946
                                 2900 UNIVERSITY BLVD                                                                THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 AMES, IA 50010                                   Dean Foods Company                 01/09/2019                                                                    $              ‐
                                 WORKPLACE ESSENTIALS INC
                                 ATTN CINDY ROBILLARD
7947
                                 13 LINNELL CIR
                                 BILLERICA, MA 01821                              Dean Foods Company                 PURCHASE CONTRACT                                                             $              ‐
                                 WORKPLACE ESSENTIALS INC
                                 ATTN CINDY ROBILLARD
7948
                                 13 LINNELL CIR
                                 BILLERICA, MA 01821                              Garelick Farms, LLC                THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT) DATED 07/29/2013            $              ‐
                                 WRIGHT, DARRELL L
7949
                                 ADDRESS ON FILE                                  Dean Foods Company                 PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 WRT REALTY INC
7950                             PO BOX 380
                                 TULSA, OK 74101                                  Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 05/02/2005                                     $          4,200.00
                                 WRT REALTY INC
7951                             PO BOX 380
                                 TULSA, OK 74101                                  Southern Foods Group, LLC          LEASE: BUILDING AND LAND                                                      $              ‐
                                 WRT REALTY INC
7952                             PO BOX 380
                                 TULSA, OK 74101                                  Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 02/17/2017                                     $              ‐
                                 WRT REALTY INC
7953                             PO BOX 380
                                 TULSA, OK 74101                                  Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 05/01/2008                                     $              ‐
                                 WRT REALTY INC
7954                             PO BOX 380
                                 TULSA, OK 74101                                  Southern Foods Group, LLC          LEASE: BUILDING AND LAND                                                      $              ‐
                                 WS PACKAGING GROUP INC
                                 ATTN THOMAS B CARLSON, CFO
7955
                                 2517 S HEMLOCK RD
                                 GREENBAY, WI 54229                               Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 07/01/2017                                            $              ‐
                                 WS PACKAGING GROUP INC
                                 ATTN WAYNE RICHTER, CHIEF SUPPLY CHAIN OFFICER
7956
                                 2751 SOUTH HEMLOCK RD
                                 GREEN BAY, WI 54229                              Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 06/01/2017                                            $      2,949,103.75
                                 WS PACKAGING GROUP INC
                                 ATTN WAYNE RICHTER, CHIEF SUPPLY CHAIN OFFICER
7957
                                 2751 SOUTH HEMLOCK RD
                                 GREEN BAY, WI 54229                              Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 06/01/2014                                            $              ‐
                                 WS PACKAGING GROUP INC
                                 ATTN WAYNE RICHTER, CHIEF SUPPLY CHAIN OFFICER
7958
                                 2751 SOUTH HEMLOCK RD
                                 GREEN BAY, WI 54229                              Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 01/01/2018                                            $              ‐
                                 WT TRANSPORTATION SERVICES LLC
                                 ATTN DUSTY BENSON
7959
                                 1778 N BULLDOG RD
                                 CEDAR CITY, UT 84721                             Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 11/01/2016                                           $         25,481.19
                                 WT TRANSPORTATION SERVICES LLC
                                 ATTN DUSTY BENSON
7960
                                 1778 N BULLDOG RD
                                 CEDAR CITY, UT 84721                             Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 11/01/2016                                           $              ‐
                                 WWF OPERATING COMPANY (F/K/A WHITEWAVE FOODS
                                 COMPANY)
7961                             ATTN CHRISTINA E EISENHARD, VP DV GEN COUNSEL
                                 12002 AIRPORT WAY
                                 BROOMFIELD, CO 80021                             Suiza Dairy Group, LLC             SALES CONTRACT/TRADE AGREEMENT DATED 06/24/2015                               $              ‐
                                 WWF OPERATING COMPANY (F/K/A WHITEWAVE FOODS
                                 COMPANY)
7962                             ATTN CHRISTINA E EISENHARD, VP DV GEN COUNSEL
                                 12002 AIRPORT WAY
                                 BROOMFIELD, CO 80021                             Suiza Dairy Group, LLC             SALES CONTRACT/TRADE AGREEMENT DATED 07/01/2014                               $              ‐
                                 WWF OPERATING COMPANY (F/K/A WHITEWAVE FOODS
                                 COMPANY)
7963                             ATTN CHRISTINA E EISENHARD, VP DV GEN COUNSEL
                                 12002 AIRPORT WAY
                                 BROOMFIELD, CO 80021                             Suiza Dairy Group, LLC             SALES CONTRACT/TRADE AGREEMENT DATED 07/01/2014                               $              ‐
                                 WWF OPERATING COMPANY (F/K/A WHITEWAVE FOODS
                                 COMPANY)
7964                             ATTN CHRISTINA E EISENHARD, VP DV GEN COUNSEL
                                 12002 AIRPORT WAY
                                 BROOMFIELD, CO 80021                             Suiza Dairy Group, LLC             SALES CONTRACT/TRADE AGREEMENT DATED 10/01/2012                               $              ‐
                                 WWF OPERATING COMPANY (F/K/A WHITEWAVE FOODS
                                 COMPANY)
7965                             ATTN CHRISTINA E EISENHARD, VP DV GEN COUNSEL
                                 12002 AIRPORT WAY
                                 BROOMFIELD, CO 80021                             Suiza Dairy Group, LLC             SALES CONTRACT/TRADE AGREEMENT DATED 08/01/2012                               $              ‐
                                 WWF OPERATING COMPANY
                                 ATTN CHRISTINA E EISENHARD, VP DV GEN COUNSEL
7966
                                 12002 AIRPORT WAY
                                 BROOMFIELD, CO 80021                             Suiza Dairy Group, LLC             SALES CONTRACT/TRADE AGREEMENT                                                $      1,727,227.44
                                 WWF OPERATING COMPANY
                                 F/K/A WHITEWAVE FOODS COMPANY
7967   7967 / 32                 ATTN RONALD D SCHNOR
                                 12002 AIRPORT WAY
                                 BROOMFIELD, CO 80021                             Dean Foods Company                 LEASE: BUILDING AND LAND DATED 10/10/2014                                     $              ‐
                                 WWF OPERATING COMPANY
                                 F/K/A WHITEWAVE FOODS COMPANY
7968   2399 / 4845 / 7968        ATTN RONALD D SCHNOR
                                 12002 AIRPORT WAY
                                 BROOMFIELD, CO 80021                             Dean Dairy Holdings, LLC           PURCHASE CONTRACT DATED 07/25/2013                                            $              ‐




                                                                                                                                                                                                                  Page 301 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 302 of 304
                                                Dean Foods Company, et al.
                                                                                                 Contract Exhibit

            Multiparty Contract
Item          References (1)                         Counterparty                                 Debtor(s)                                     Contract Description       Cure Amounts
                                  WWF OPERATING COMPANY
                                  F/K/A WHITEWAVE FOODS COMPANY
7969                              ATTN RONALD D SCHNOR
                                  12002 AIRPORT WAY
                                  BROOMFIELD, CO 80021                           Dean Foods Company                 DISTRIBUTION AGREEMENT DATED 05/18/2016            $              ‐
                                  WWST INVESTMENTS
                                  ATTN STEPHEN WOLF
7970
                                  P.O. BOX 268
                                  TYLER, TX 75710                                Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 01/27/2017          $               ‐
                                  WWST INVESTMENTS
                                  ATTN STEPHEN WOLF
7971
                                  P.O. BOX 268
                                  TYLER, TX 75710                                Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 05/24/2008          $              ‐
                                  WWST INVESTMENTS
                                  ATTN STEPHEN WOLF
7972
                                  P.O. BOX 268
                                  TYLER, TX 75710                                Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 09/19/2019          $              ‐
                                  WWST INVESTMENTS
                                  ATTN STEPHEN WOLF
7973
                                  P.O. BOX 268
                                  TYLER, TX 75710                                Southern Foods Group, LLC          LEASE: BUILDING AND LAND DATED 09/19/2019          $               ‐
                                  XL BERMUDA LTD
                                  O'HARA HOUSE
7974                              PO BOX HM 2245
                                  ONE BERMUDIANA RD
                                  HAMILTON, HM 08                                Dean Foods Company                 INSURANCE POLICIES                                 $              ‐
                                  XL EXCESS LIABILITY
                                  ATTN CHRISTIANA DEARUE
7975
                                  14643 DALLAS PKWY, STE 770
                                  DALLAS, TX 75254                               Dean Foods Company                 INSURANCE POLICIES                                 $              ‐
                                  XL INSURANCE COMP SE IRISH BRANCH
                                  ATTN NIGEL HEATHER
7976
                                  8 ST STEPHENS GREEN
                                  DUBLIN 2, DO2 VK30                             Dean Foods Company                 INSURANCE POLICIES DATED 09/30/2019                $              ‐
                                  XL SPECIALITY INSURANCE COMPANY
                                  XL PROFESSIONAL INSURANCE
7977
                                  100 CONSTITUTION PLZ, 13TH FL
                                  HARTFORD, CT 06103                             Dean Foods Company                 INSURANCE POLICIES                                 $              ‐
                                  XL SPECIALTY INSURANCE CO
                                  C/O REGULATORY OFFICE
7978   571 / 4469 / 7978
                                  505 EAGLEVIEW BLVD, STE 100
                                  EXTON, PA 19341                                Dean Foods Company                 INSURANCE POLICIES DATED 07/22/2019                $               ‐
                                  XPAND STAFFING
                                  ATTN GIOSVEL CARRIL
7979
                                  11471 W SAMPLE RD, STE 1
                                  CORAL SPRINGS, FL 33065                        Dean Management, LLC               EMPLOYMENT AGENCY DATED 01/31/2014                 $          6,809.28
                                  XPAND STAFFING
                                  ATTN ROSALINA ROJAS
7980
                                  11471 W SAMPLE RD, STE 1
                                  CORAL SPRINGS, FL 33065                        Dean Management, LLC               EMPLOYMENT AGENCY DATED 04/27/2015                 $               ‐
                                  XPAND STAFFING
                                  ATTN ROSALINA ROJAS
7981
                                  11471 W SAMPLE RD, STE 1
                                  CORAL SPRINGS, FL 33065                        Dean Management, LLC               EMPLOYMENT AGENCY DATED 04/27/2015                 $              ‐
                                  XPAND STAFFING
                                  ATTN ROSALINA ROJAS
7982
                                  11471 W SAMPLE RD, STE 1
                                  CORAL SPRINGS, FL 33065                        Dean Management, LLC               EMPLOYMENT AGENCY DATED 04/27/2015                 $              ‐
                                  XPEDX LLC
7983   7983 / 7335                6285 TRI‐RIDGE BLVD LOVELAND                   Dean Dairy Holdings, LLC
                                  LOVELAND, OH 45140                             Suiza Dairy Group, LLC             PURCHASE CONTRACT DATED 10/19/2015                 $              ‐
                                  XPO LOGISTICS CANADA INC
                                  ATTN LEGAL DEPT
7984
                                  500‐4180 LOUGHEED HWY
                                  BURNABY, BC V5C 6A7                            Dean Dairy Holdings, LLC           LOGISTICS CONTRACT DATED 01/07/2019                $         17,774.01
                                  XTRA LEASE LLC
                                  ATTN WILLIAM H FRANZ
7985
                                  7911 FORSYTH BLVD, STE 600
                                  SAINT LOUIS, MO 63105                          Dean Transportation, Inc.          LEASE: EQUIPMENT DATED 11/05/2019                  $        233,640.94
                                  YANKEE ALLIANCE LLC
7986   7988 / 7986                138 RIVER RD, 2ND FL
                                  ANDOVER, MA 01844                              Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 02/21/2013                $              ‐
                                  YANKEE ALLIANCE LLC
                                  ATTN THOMAS L WRIGHT
7987
                                  138 RIVER RD, 2ND FL
                                  ANDOVER, MA 01810                              Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 01/20/2010                $              ‐
                                  YANKEE ALLIANCE SUPPLY CHAIN COOPERATIVE INC
7988   7988 / 7986                138 RIVER RD, 2ND FL
                                  ANDOVER, MA 01844                              Dean Dairy Holdings, LLC           CUSTOMER AGREEMENT DATED 02/21/2013                $              ‐
                                  YARBROUGH, MICHAEL A
7989
                                  ADDRESS ON FILE                                Dean Foods Company                 PHANTOM SHARES AGREEMENT                           $              ‐
                                  YEATES, MICHAEL J
7990
                                  ADDRESS ON FILE                                Dean Foods Company                 PHANTOM SHARES AGREEMENT                           $              ‐
                                  YEGERLEHNER, ERIC J
7991
                                  ADDRESS ON FILE                                Dean Foods Company                 PHANTOM SHARES AGREEMENT                           $               ‐
                                  YELLOW FREIGHT SYSTEM INC
7992   7992 / 734                 PO BOX 906
                                  ORLAND, CA 95963                               Dean Foods Company                 LEASE: BUILDING AND LAND DATED 08/29/1997          $              ‐
                                  YEN, NOEURN
7993
                                  ADDRESS ON FILE                                Garelick Farms, LLC                SEVERANCE CONTRACT                                 $              ‐
                                  YIN & YANG INC
7994                              509 N SEPULVEDA BLVD STE 203
                                  MANHATTAN BEACH, CA 90266                      Uncle Matt'S Organic Inc           SERVICE CONTRACT                                   $               ‐
                                  YNC INC D/B/A YRC FREIGHT
7995   7995 / 736                 241 E SHASTA ST
                                  ORLAND, CA 95963                               Dean Foods Company                 LEASE: BUILDING AND LAND DATED 08/28/2013          $              ‐
                                  YNC INC D/B/A YRC FREIGHT
7996   7996 / 737                 241 E SHASTA ST
                                  ORLAND, CA 95963                               Dean Foods Company                 LEASE: BUILDING AND LAND DATED 09/12/2014          $               ‐



                                                                                                                                                                                      Page 302 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 303 of 304
                                                Dean Foods Company, et al.
                                                                                         Contract Exhibit

           Multiparty Contract
Item         References (1)                           Counterparty                       Debtor(s)                                         Contract Description                               Cure Amounts
                                 YODER FARM PARTNERSHIP
7997                             752 RABBIT RIDGE ROAD
                                 CROFTON, KY 42217                    Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 YODER FARM PARTNERSHIP
7998                             752 RABBIT RIDGE ROAD
                                 CROFTON, KY 42217                    Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                 YOSEMITE SPE LLC
                                 C/O SPERRY COMMERCIAL INCORPORATED
7999
                                 PO BOX 80588
                                 CITY OF INDUSTRY, CA 91716           Dean Foods Company                    LEASE: BUILDING AND LAND DATED 02/08/2017                                     $              ‐
                                 YOSEMITE SPE LLC
                                 C/O SPERRY COMMERCIAL INCORPORATED
8000
                                 PO BOX 80588
                                 CITY OF INDUSTRY, CA 91716           Dean Foods Company                    LEASE: BUILDING AND LAND DATED 02/08/2017                                     $              ‐
                                 YOUNG, WILLIAM
8001                             3400 MALCOM
                                 BRANDYWINE, MD 20613                 Shenandoah'S Pride, LLC               SERVICE CONTRACT                                                              $              ‐
                                 YRC INC (D/B/A YRC FREIGHT)
                                 ATTN PROPERTIES
8002   8002 / 735
                                 10990 ROE AVE
                                 OVERLAND PARK, KS 66211              Dean Foods Company                    LEASE: BUILDING AND LAND DATED 10/20/2015                                     $              ‐
                                 YRC INC (D/B/A YRC FREIGHT)
                                 ATTN PROPERTIES
8003
                                 10990 ROE AVE
                                 OVERLAND PARK, KS 66211              Berkeley Farms, LLC                   LEASE: BUILDING AND LAND DATED 02/25/2016                                     $          1,739.88
                                 YRC INC (D/B/A YRC FREIGHT)
                                 ATTN PROPERTIES
8004
                                 10990 ROE AVE
                                 OVERLAND PARK, KS 66211              Berkeley Farms, LLC                   LEASE: BUILDING AND LAND DATED 02/24/2016                                     $              ‐
                                 YUM RESTAURANT SERVICES GROUP INC
                                 ATTN JOHN J MURPHY
8005
                                 1441 GARDINER LN
                                 LOUISEVILLE, KY 40213                Dean Foods Company                    VENDOR AGREEMENT DATED 11/08/2006                                             $              ‐
                                 ZAHRNDT FARM LLC
8006                             1296 MDCOWELL ROAD
                                 HOGDENVILLE, KY 42748                Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 ZAHRNDT FARM LLC
8007                             1296 MDCOWELL ROAD
                                 HOGDENVILLE, KY 42748                Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                 ZAYO GROUP LLC
                                 ATTN GENERAL COUNSEL, LEGAL
8008
                                 400 CENTENNIAL PKWY, STE 200
                                 LOUISVILLE, CO 80027                 Dean Foods Company                    SERVICE CONTRACT                                                              $              ‐
                                 ZAZZARO, JASON J
8009
                                 ADDRESS ON FILE                      Dean Foods Company                    PHANTOM SHARES AGREEMENT                                                      $              ‐
                                 ZELLER DIGITAL INNOVATIONS INC
                                 D/B/A ROOMREADY
8010   8010 / 1421
                                 2200 N MAIN ST
                                 NORMAL, IL 61761                     Dean Foods Company                    IT CONTRACT DATED 11/16/2018                                                  $              ‐
                                 ZELLER DIGITAL INNOVATIONS INC
                                 D/B/A ROOMREADY
8011                             ATTN FINANCE DEPT
                                 2200 N MAIN ST                                                             THIRD PARTY PROFESSIONAL (E.G., LAWYERS, CONSULTANTS, AUDITORS, ETC.) DATED
                                 NORMAL, IL 61761                     Dean Foods Company                    11/05/2018                                                                    $              ‐
                                 ZENITH COLONY
8012                             PO BOX 1109
                                 CUT BANK, MT 59427                   Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 ZENITH COLONY
8013                             PO BOX 1109
                                 CUT BANK, MT 59427                   Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                 ZIL‐HIL‐VUE FARM
8014                             24814 MILLER HILL ROAD
                                 CAMBRIDGE SPRINGS, PA 16403          Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 ZIL‐HIL‐VUE FARM
8015                             24814 MILLER HILL ROAD
                                 CAMBRIDGE SPRINGS, PA 16403          Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                 ZIMMERMAN DAIRY
8016                             2950 PEMBROKE FAIRVIEW ROAD
                                 PEMBROKE, KY 42266                   Dean Foods Company                    INDEPENDENT PRODUCER CONTRACT                                                 $              ‐
                                 ZIMMERMAN DAIRY
8017                             2950 PEMBROKE FAIRVIEW ROAD
                                 PEMBROKE, KY 42266                   Dean Foods Company                    TRANSPORTATION AGREEMENT                                                      $              ‐
                                 Z‐MARINE INC
                                 ATTN STEVEN ZINO
8018
                                 500 GOULD ST
                                 RENO, NV 89505                       Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 03/29/2019                                     $              ‐
                                 Z‐MARINE INC
                                 ATTN STEVEN ZINO
8019
                                 500 GOULD ST
                                 RENO, NV 89505                       Model Dairy, LLC                      LEASE: BUILDING AND LAND DATED 10/23/2008                                     $              ‐
                                 ZSF/WD HAMMOND LLC
                                 D/B/A EUCLID WAREHOUSES INC
8020   8020 / 7898               ATTN GREGORY S ETHIER, VP
                                 ONE CHASE MANHATTAN PLAZA
                                 NEW YORK, NY 10005                   Dean Foods Company                    LEASE: BUILDING AND LAND DATED 08/10/1999                                     $              ‐
                                 ZSF/WD OPA LOCKA LLC
                                 D/B/A EUCLID WAREHOUSES INC
8021   8021 / 7911               ATTN GREGORY S ETHIER, VP
                                 ONE CHASE MANHATTAN PLAZA
                                 NEW YORK, NY 10005                   Dean Foods Company                    LEASE: BUILDING AND LAND DATED 08/10/1999                                     $              ‐
                                 ZSF/WD OPA LOCKA LLC
                                 D/B/A EUCLID WAREHOUSES INC
8022                             ATTN GREGORY S ETHIER, VP
                                 ONE CHASE MANHATTAN PLAZA
                                 NEW YORK, NY 10005                   Dean Foods Company                    LEASE: BUILDING AND LAND DATED 08/10/1999                                     $              ‐
                                 ZUPANCICH BROS INC
                                 D/B/A ZUP'S FOODS
8023                             ATTN JIM ZUPANCICH
                                 303 E SHERIDAN ST
                                 ELY, MN 55731                        Dean Foods North Central, LLC         CUSTOMER AGREEMENT DATED 07/01/2016                                           $              ‐


                                                                                                                                                                                                         Page 303 of 304
                     Case 19-36313 Document 1183-1    Filed in TXSB on 03/19/20 Page 304 of 304
                                                Dean Foods Company, et al.
                                                                                    Contract Exhibit

           Multiparty Contract
Item         References (1)                         Counterparty                    Debtor(s)                                       Contract Description       Cure Amounts
                                 ZURICH AMERICAN INSURANCE COMPANY
                                 ATTN COLLATERAL DEPT, F5‐W
8024   8024 / 5409
                                 1299 ZURICH WAY
                                 SCHAUMBURG, IL 60196‐1056            Dean Foods Company               LETTER OF CREDIT DATED 10/22/2019                   $              ‐
                                 ZURICH AMERICAN INSURANCE COMPANY
                                 ATTN COLLATERAL DEPT, F5‐W
8025
                                 1299 ZURICH WAY
                                 SCHAUMBURG, IL 60196‐1056            Dean Foods Company               LETTER OF CREDIT                                    $              ‐
                                 ZURICH IN NORTH AMERICA
8026                             1300 ZURICH WAY
                                 SCHAUMBURG, IL 60197                 Dean Foods Company               INSURANCE POLICIES                                  $              ‐
                                 ZURICH SERVICES CORPORATION
                                 ATTN ARMAND FERNANDEZ SR, VP
8027
                                 1400 AMERICAN LN
                                 SCHAUMBURG, IL 60196                 Dean Foods Company               THIRD PARTY PROVIDER (BENEFITS, PAYROLL, FREIGHT)   $              ‐
                                 ZURICH
                                 ZURICH NORTH AMERICA
8028                             ATTN REGIONAL MANAGER
                                 300 SOUTH RIVERSIDE PLAZA, 21ST FL
                                 CHICAGO, IL 60606                    Dean Foods Company               INSURANCE POLICIES                                  $              ‐
                                 ZURICH
                                 ZURICH NORTH AMERICA
8029                             ATTN REGIONAL MANAGER
                                 300 SOUTH RIVERSIDE PLAZA, 21ST FL
                                 CHICAGO, IL 60606                    Dean Foods Company               INSURANCE POLICIES                                  $              ‐
                                 ZURICH
                                 ZURICH NORTH AMERICA
8030                             ATTN REGIONAL MANAGER
                                 300 SOUTH RIVERSIDE PLAZA, 21ST FL
                                 CHICAGO, IL 60606                    Dean Foods Company               INSURANCE POLICIES                                  $              ‐




                                                                                                                                                                         Page 304 of 304
